                 Case 15-11874-KG                Doc 3995          Filed 11/26/18           Page 1 of 357



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

-----------------------------------------------------------x
                                                            )              Chapter 11
In re:                                                      )
                                                            )              Case No. 15-11874 (KG)
                                   1
HH Liquidation, LLC, et al.,                                )
                                                            )              (Jointly Administered)
                           Debtors.                         )
-----------------------------------------------------------x

                                             AFFIDAVIT OF SERVICE

       I, Stanley Y. Martinez, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

        On November 20, 2018, at my direction and under my supervision, employees of KCC
caused to be served the following document via First Class Mail upon the service list attached
hereto to as Exhibit A:

         Thirty-Third Monthly Fee Application of Resources Global Professionals for
          Payment of Compensation and Reimbursement of Expenses as Claims Consultants
          for the Period October 1, 2018 Through October 31, 2018 [Docket No. 3990]

        Furthermore, on November 20, 2018, at my direction and under my supervision,
employees of KCC caused to be served the following document via Electronic Mail upon the
service list attached hereto to as Exhibit B; and via First Class Mail upon the service lists
attached hereto to as Exhibit C and Exhibit D:




                                     Remainder of page intentionally left blank




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: HH
Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen Operations Holdings, LLC) (6341),
HH Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco North, LLC (f/k/a Haggen Opco North, LLC) (5028),
HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC) (7687), and HH Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing
address for each of the Debtors is 26895 Aliso Creek Road, Suite B-1003, Aliso Viejo, California 92656.
Case 15-11874-KG   Doc 3995   Filed 11/26/18   Page 2 of 357
Case 15-11874-KG   Doc 3995   Filed 11/26/18   Page 3 of 357




               Exhibit A
                                           Case 15-11874-KG         Doc 3995      Filed 11/26/18     Page 4 of 357
                                                                            Exhibit A
                                                                  Fee Application Notice Parties
                                                                   Served via First Class Mail

                 NAME                            NOTICE NAME                             ADDRESS1           ADDRESS2        CITY      STATE      ZIP
    Blank Rome LLP                   Attn: Regina Stango Kelbon, Esq.       1201 Market Street, Suite 800                Wilmington DE        19801
    Haggen, Inc.                     Attn Blake Barnett                     221 Rimland Drive                            Billingham   WA      98228

    Landis Rath & Cobb LLP           Matthew B. McGuire & Adam G. Landis 919 Market St                      Suite 1800   Wilmington DE        19801
    Office of the United States
    Trustee Delaware                 Timothy J. Fox, Jr.                    844 King St Ste 2207            Lockbox 35 Wilmington DE          19899-0035
    Pachulski Stang Ziehl & Jones
    LLP                              Bradford J. Sandler                    919 N. Market St                17th Floor   Wilmington DE        19801
    Pachulski Stang Ziehl & Jones
    LLP                              Robert J. Feinstein                    780 Third Ave                   34th Floor   New York     NY      10017
    Schulte Roth & Zabel LLP         Parker J. Milender & David Hillman     919 Third Ave                                New York     NY      10022
    Stroock & Stroock & Lavan        Frank A. Merola and Sayan
    LLP                              Bhattacharyya                          180 Maiden Lane                              New York     NY      10038-1982




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered
                                                                           Page 1 of 1
Case 15-11874-KG   Doc 3995   Filed 11/26/18   Page 5 of 357




               Exhibit B
                                 Case 15-11874-KG                       Doc 3995
                                                                               Exhibit Filed
                                                                                       B     11/26/18                         Page 6 of 357
                                                                              Core / 2002 Service List
                                                                             Served via Electronic Mail


               Description                                        Company                                     Contact                               Email
 Counsel to GIG TCG Wave Master                                                                                                   daniel.guyder@allenovery.com;
 Property Owner                                Allen & Overy LLP                          Daniel J. Guyder & Joseph Badtke-Berkow joseph.badtke-berkow@allenovery.com
                                               Anglin, Flewelling, Rasmussen, Campbell &
 Attorneys for Mackel-Wallis Development       Trytten LLP                               Dean G. Rallis Jr.                          drallis@afrct.com
                                                                                                                                     kowens@ashby-geddes.com;
 Counsel for Convenience Retailers, LLC; &                                                Karen B. Skomorucha Owens, Rick            rpalacio@ashby-geddes.com;
 for Pacific Convenience & Fuels, LLC       Ashby & Geddes, PA                            Palacio & Bill Bowden                      wbowden@ashby-geddes.com
 Counsel for Trails Village Center Company,                                                                                          rpalacio@ashby-geddes.com;
 a Nevada general partnership               Ashby & Geddes, PA                            Ricardo Palacio & Benjamin W. Keenan       bkeenan@ashby-geddes.com
                                                                                                                                     wbowden@ashby-geddes.com;
 Counsel for Supervalu Inc.                    Ashby & Geddes, PA                         William P. Bowden & F. Troupe Mickler IV   tmickler@ashby-geddes.com
 Counsel to Michele L. Bettin                  Austria Shrum LLC                          J Jackson Shrum                            jshrum@austriashrum.com

 Counsel for the Spirit SPE HG 2015-1, LLC     Ballard Spahr LLP                          Craig Solomon Ganz                         ganzc@ballardspahr.com
 Attorneys for Rite Aid Corporation; Spirit
 SPE HG 2015-1, LLC; & for Sound
 Northwest Properties                          Ballard Spahr LLP                          David L. Pollack                           pollack@ballardspahr.com
 Attorneys for Rite Aid Corporation; Spirit
 SPE HG 2015-1, LLC; for Sound Northwest
 Properties; for The Colonies-Pacific 17,
 LLC and Redwood Santana, LLC; & for
 Canyon Gateway, LLC and Peckham
 Properties, Inc.                              Ballard Spahr LLP                          Leslie C. Heilman                          heilmanl@ballardspahr.com
 Attorneys for Rite Aid Corporation; Spirit
 SPE HG 2015-1, LLC; for Sound Northwest
 Properties; for The Colonies-Pacific 17,
 LLC and Redwood Santana, LLC; & for
 Canyon Gateway, LLC and Peckham
 Properties, Inc.                              Ballard Spahr LLP                          Matthew Summers                            summersm@ballardspahr.com
 Counsel for Topco Associates, LLC and
 Topco Holdings, Inc                           Bayard, P.A.                               Scott D. Cousins                           scousins@bayardlaw.com
                                                                                                                                     nglassman@bayardlaw.com;
 Counsel for Antone Corporation                Bayard, PA                                 Neil B. Glassman & GianClaudio Finizio     gfinizio@bayardlaw.com
 Attorneys for Palm Desert Ltd., a Limited
 Partnership                                   Bewley, Lassleben & Miller, LLP            Ernie Zachary Park                         Ernie.Park@bewleylaw.com
 Counsel for BGN Fremont Square, Ltd.          BGN Fremont Square, Ltd.                   Matthew J. Salcedo                         msalcedo@acpmanagement.com
 Counsel to the Agent; & PNC Bank,
 National Association (Secured Parties)        Blank Rome LLP                             Attn: Lawrence F. Flick, II, Esq.          Flick@BlankRome.com
 Counsel to the Agent; & PNC Bank,
 National Association (Secured Parties)        Blank Rome LLP                             Attn: Regina Stango Kelbon, Esq.           Kelbon@BlankRome.com
 Counsel to the Agent; & PNC Bank,                                                                                                   graziano@blankrome.com;
 National Association (Secured Parties)        Blank Rome LLP                             Michael C. Graziano & Gregory F. Vizza     vizza@blankrome.com
 Attorney for Pitch, Inc.                      Bodell Bove LLC                            Bruce W. McCullough                        bmccullough@bodellbove.com
 Attorneys for Harbor Distributing, LLC dba
 Allied Beverage and Gate City Beverage,
 Crest Beverage LLC, and Harbor
 Distributing Co                               Borges & Associates, LLC                   Wanda Borges                               bankruptcy@borgeslawllc.com
 Attorneys for Creditors, Oracle America,      Buchalter Nemer, A Professional
 Inc. and Oracle Credit Corporation            Corportation                               Shawn M. Christianson                      schristianson@buchalter.com
 Counsel to GIG TCG Wave Master
 Property Owner                                Buchanan Ingersoll & Rooney PC             Mary F. Caloway                            mary.caloway@bipc.com
 Counsel for Sound Northwest Properties        Cairncross & Hempelmann                    John Rizzardi                              jrizzardi@cairncross.com
 Counsel to U.S. Bakeries Franz Family
 Bakeries; and for Panda Express, Inc.         Chipman Brown Cicero & Cole LLP            William E. Chipman, Jr.                    chipman@chipmanbrown.com
 Attorneys for Vestar California XXI, L.L.C.   Clark Hill PLC                             David M. Blau                              dblau@clarkhill.com
 Attorneys for Vestar California XXI, L.L.C.   Clark Hill PLC                             Karen M. Grivner                           kgrivner@clarkhill.com
 Attorneys for UFCW International Union        Cohen Weiss and Simon LLP                  Michael S. Adler                           madler@cwsny.com
 Attorneys for UFCW International Union        Cohen Weiss and Simon LLP                  Peter D. DeChiara                          pdechiara@cwsny.com
 Attorneys for UFCW International Union        Cohen Weiss and Simon LLP                  Richard M. Seltzer                         rseltzer@cwsny.com
 Attorneys for Dale Henley                     DBS Law                                    Daniel J. Bugbee                           dbugbee@lawdbs.com
 Counsel for Pitch, Inc.                       Dean & Fulkerson, P.C.                     Robert J. Figa                             RFiga@DFLaw.com
 US DOJ                                        Delaware Dept of Justice                   Attn Bankruptcy Dept                       attorney.general@state.de.us
 DE Secretary of State                         Delaware Secretary of State                Division of Corporations                   dosdoc_bankruptcy@state.de.us
 DE State Treasury                             Delaware State Treasury                                                               statetreasurer@state.de.us
 Attorneys for RLI Insurance Company           Dinsmore & Shohl LLP                       Grace Winkler Cranley                      Grace.Cranley@Dinsmore.com
 Attorneys for Oracle America, Inc.            Doshi Legal Group, P. C.                   Amish R. Doshi, Esq.                       amish@doshilegal.com
 Attorneys for ROIC Washington, LLC,
 ROIC California, LLC and ROIC Oregon,
 LLC                                           Dunn Carney Allen Higgins & Tongue LLP     Kenneth S. Antell                          kantell@dunncarney.com
                                                                                                                                     dennis.ryan@FaegreBD.com;
 Counsel for Supervalu Inc.                    Faegre Baker Daniels LLP                   Dennis M. Ryan & Christopher J. Harayda    cj.harayda@FaegreBD.com
                                               Felderstein Fitzgerald Willoughby &
 Attorneys for The Bellingham Herald           Pascuzzi LLP                               Paul J. Pascuzzi                            ppascuzzi@ffwplaw.com
 Attorneys for Foothill Plaza, LLC             Foothill Plaza, LLC                        c/o Jack Cullen                             jc@foster.com
                                                                                                                                      jshickich@foxrothschild.com;
 Attorneys for Starbucks Corporation           Fox Rothschild LLP                         Joseph E. Shickich, Jr. and Bruce J. Borrus bborrus@foxrothschild.com



In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                          Page 1 of 3
                                 Case 15-11874-KG                       Doc 3995
                                                                               Exhibit Filed
                                                                                       B     11/26/18                      Page 7 of 357
                                                                               Core / 2002 Service List
                                                                              Served via Electronic Mail


                 Description                                      Company                                     Contact                                   Email

 Attorneys for First Data Merchant Services,
 ValueLink, LLC a/k/a Citi Merchant
 Services, and TeleCheck Services, Inc.        Fox Rothschild LLP                          Prince Altee Thomas                         pthomas@foxrothschild.com
 Counsel for Whitestone Terravita
 Marketplace, LLC and Whitestone Anthem
 Marketplace, LLC                              Gellert Scali Busenkell & Brown LLC         Michael Busenkell                           mbusenkell@gsbblaw.com
 Attorneys for Berke Enterprises, Ltd.         Glickfeld, Fields & Jacobson LLP            Lawrence M. Jacobson                        lmj@gfjlawfirm.com
 Attorneys for Dynamond Building
 Maintenance, Inc.                             Goldstein & McClintock LLLP                 Maria Aprile Sawczuk                        marias@restructuringshop.com
 Attorneys for Dynamond Building                                                                                                       tomf@goldmclaw.com;
 Maintenance, Inc.                             Goldstein & McClintock LLLP                 Thomas R. Fawkes & Brian J. Jackiw          brianj@goldmclaw.com
 Counsel for MoneyGram Payment
 Systems, Inc.                                 Gray Plant Mooty                            Phillip W. Bohl                             phillip.bohl@gpmlaw.com
 Attorney for Alton Plaza Development
 Company                                       Hogan Mc Daniel                             Daniel K. Hogan                             dkhogan@dkhogan.com
 Attorneys for CIT Finance LLC                 Hogan Mc Daniel                             Garvan F. McDaniel                          gmcdaniel@dkhogan.com
                                               Hollister & Brace, a Professional
 Attorneys for Jordano's, Inc., Creditor       Corporation                                 Peter Susi                                  psusi@hbsb.com
 IRS                                           Internal Revenue Service                    Insolvency Section                          SBSE.Insolvency.Balt@irs.gov
 Iron Mountain Information Management          Iron Mountain Information Management
 LLC                                           LLC                                         Joseph Corrigan                             bankruptcy2@ironmountain.com
 Attorneys for Top Meridian, LLC               Karr Tuttle Campbell PS                     Mark A. Bailey                              mbailey@karrtuttle.com
                                                                                                                                       KDWBankruptcyDepartment@kelleydrye.co
                                                                                                                                       m;
                                                                                                                                       rlehane@kelleydrye.com;
 Attorneys for Regency Centers L.P. and                                                    Robert L. LeHane, Gilbert R. Saydah Jr. &   gsaydah@kelleydrye.com;
 Weingarten Realty Investors                   Kelley Drye & Warren LLP                    Jennifer Raviele                            jraviele@kelleydrye.com
 Kern County Treasurer and Tax Collector       Kern County Treasurer and Tax Collector     Attn Bankruptcy Division, c/o Salina
 Office                                        Office                                      Thomas                                      bankruptcy@co.kern.ca.us
 Counsel for Whitestone Terravita
 Marketplace, LLC and Whitestone Anthem                                                                                             michael.condyles@kutakrock.com;
 Marketplace, LLC                              Kutak Rock LLP                              Michael A. Condyles & Jeremy S. Williams jeremy.williams@kutakrock.com
 Attorneys for UFCW International Union        Law Office of Susan E. Kaufman LLC          Susan E. Kaufman                         skaufman@skaufmanlaw.com
 Attorney for Key Mechanical Co of
 Washington                                    Law Offices of Peter C. Bronson, a PC       Peter C. Bronson                            pbronson@pbronsonlaw.com
                                               Maricopa County Attorney's Office, Civil
 Attorneys for Maricopa County Treasurer       Services Division                           Peter Muthig, Deputy County Attorney        muthigk@mcao.maricopa.gov
 Counsel for Topco Associates, LLC and
 Topco Holdings, Inc                           McDermott Will & Emery LLP              Nathan F. Coco                                  ncoco@mwe.com
 Counsel for MoneyGram Payment                 McElroy, Deutsch, Mulvaney & Carpeneter
 Systems, Inc.                                 LLP                                     Gary D. Bressler                                gbressler@mdmc-law.com
 Attorneys for UFCW Local 555-Employers
 Health Trust and the Oregon Retail
 Employees Pension Trust                       McKenzie Rothwell Barlow & Coughran, PS Noelle E. Dwarzski                              noelled@mrbclaw.com
 Attorneys for XL Insurance America, Inc.
 and Greenwich Insurance Company               Meltzer, Purtill & Stelle LLC          Timothy W. Brink                                 tbrink@mpslaw.com
 Attorneys for IA San Pedro Garden, LLC        Menter, Rudin & Trivelpiece, PC        Kevin M. Newman                                  knewman@menterlaw.com
                                               Monzack Mersky McLaughlin and Browder,
 Attorneys for Kimco Realty Corporation        P.A.                                   Rachel B. Mersky                                 rmersky@monlaw.com
 Counsel for Anheuser-Busch Companies,
 Inc.                                          Munsch Hardt Kopf & Harr, P.C.              Jay H. Ong                                  jong@munsch.com
 DE AG Office                                  Office of the Attorney General              Matthew Denn                                attorney.general@state.de.us
                                               Office of the United States Trustee
 US Trustee for District of DE                 Delaware                                    Timothy J. Fox, Jr.                         timothy.fox@usdoj.gov
 Proposed Counsel to the Official
 Committee of the Unsecured Creditors          Pachulski Stang Ziehl & Jones LLP           Bradford J. Sandler                         bsandler@pszjlaw.com
 Proposed Counsel to the Official
 Committee of the Unsecured Creditors          Pachulski Stang Ziehl & Jones LLP           Robert J. Feinstein                         rfeinstein@pszjlaw.com
                                                                                                                                       strattod@pepperlaw.com;
 Counsel to Gelson’s Markets                   Pepper Hamilton LLP                         David B. Stratton & Evelyn J. Meltzer       meltzere@pepperlaw.com
 Counsel to Carnival Supermarket, Inc.         Pepper Hamilton LLP                         Douglas D. Herrmann                         herrmand@pepperlaw.com
 Attorneys for Nestlé USA and all of its
 affiliates, subsidiaries and divisions; &
 Carnival Supermarket, Inc.                    Pepper Hamilton LLP                         John H. Schanne, II                         schannej@pepperlaw.com
 Attorneys for Nestlé USA and all of its
 affiliates, subsidiaries and divisions        Pepper Hamilton LLP                         Kay Standridge Kress                        kressk@pepperlaw.com
 Attorneys for Hilco Merchant Resources,.
 LLC                                           Pepper Hamilton LLP                         Marcy J. McLaughlin                         mclaughm@pepperlaw.com
                                                                                                                                       dkelly@prklaw.com;
 Attorney for Ocean Beauty Seafoods LLC        Peterson Russell Kelly, PLLC                David C. Kelly                              hcorcoran@prklaw.com
 Counsel for Pitch, Inc.                       Pitch, Inc.                                 Kathlyn Rasmussen                           Kathy.Rasmussen@project.com
 Counsel to Huntley, Mullaney, Spargo &
 Sullivan, Inc.                                Polsinelli PC                               Christopher A. Ward                         cward@polsinelli.com
 Attorneys for Creditor, Los Osos
 Commercial, LLC                               Powell & Pool, LLP                          Hanno T. Powell                             hpowell@powellandpool.com



In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                          Page 2 of 3
                                 Case 15-11874-KG                       Doc 3995
                                                                               Exhibit Filed
                                                                                       B     11/26/18                         Page 8 of 357
                                                                               Core / 2002 Service List
                                                                              Served via Electronic Mail


                 Description                                      Company                                       Contact                                     Email

 Attorneys for Creditor T.G.F. Company         Procopio, Cory, Hargreaves & Savitch LLP Attn Gerald P. Kennedy                           gerald.kennedy@procopio.com

 Attorneys for Creditor T.G.F. Company     Procopio, Cory, Hargreaves & Savitch LLP Attn Zag Bassirian                                   zag.bassirian@procopio.com
 Attorneys for Desert States Employers &
 Unions Pension Plan, Intermountain Retail
 Store Employees Pension Plan and UFCW
 & Employers Arizona Health & Welfare
 Trust                                     Reinhart Boerner Van Deuren SC           Michael D. Jankowski                                 mjankowski@reinhartlaw.com
                                                                                                                                         jshickich@riddellwilliams.com;
 Attorneys for Starbucks Corporation           Riddell Williams PS                         Joseph E. Shickich, Jr. & Bruce J. Borrus     bborrus@riddellwilliams.com
 Counsel for Lieun, LLC                        Ringstad & Sanders LLP                      Todd C. Ringstad                              todd@ringstadlaw.com
 Counsel to Gelson’s Markets                   Ropes & Gray LLP                            Stephen Moeller-Sally                         ssally@ropesgray.com
 Attorney for Stewart’s Food Inc.              Rosenthal, Monhait & Goddess, PA            Norman M. Monhait                             nmonhait@rmgglaw.com
 Attorneys for Southern Wine & Spirits of
 America, Inc. and Southern Wine & Spirits
 of Washington, LLC                            Sandler & Sandler                           Martin L. Sandler                             Martin@sandler-sandler.com
 Counsel for MGP X DHP, LLC, MGP X
 Properties, LLC, and MGP XI Town Center
 Lake Forest, LLC                              Saul Ewing LLP                              Mark Minuti                                   mminuti@saul.com
 SEC Headquarters                              Securities & Exchange Commission            Secretary of the Treasury                     SECBankruptcy-OGC-ADO@SEC.GOV
                                               Securities and Exchange Commission NY
 SEC                                           Office                                      New York Regional Office                bankruptcynoticeschr@sec.gov
 Counsel for Panda Express, Inc.               Seyfarth Shaw LLP                           James B. Sowka                          jsowka@seyfarth.com
                                                                                                                                   etillinghast@sheppardmullin.com;
 Attorneys for CIT Finance LLC                 Sheppard Mullin Richter & Hampton, LLP Edward H. Tillinghast, III & Blanka K. Wolfe bwolfe@sheppardmullin.com
                                                                                                                                   james.mazza@skadden.com;
 Counsel for Unified Grocers, Inc.             Skadden, Arps, Slate, Meagher & Flom LLP James J. Mazza, Jr. & Ryan A. Miller       ryan.miller@skadden.com
                                                                                           Mark S. Chehi, Esq. & Alison M. Keefe,
 Counsel for Unified Grocers, Inc.             Skadden, Arps, Slate, Meagher & Flom LLP Esq.                                       mark.chehi@skadden.com
                                                                                           A.O. Denny, Senior Deputy Prosecuting
 Skagit County                                 Skagit County Prosecuting Attorney's Office Attorney                                arned@co.skagit.wa.us
                                                                                                                                   mbreslauer@swsslaw.com;
 Attorney for Peckham Properties, Inc.         Solomon Ward Seidenwurm & Smith LLP Michael D. Breslauer                            wyones@swsslaw.com

 Attorneys for Direct Energy Business, LLC     Stradley, Ronon, Stevens & Young, LLP       Joelle E. Polesky                             jpolesky@stradley.com
                                                                                                                                         bsullivan@sha-llc.com;
 Attorneys for Tony’s Coffees & Teas, Inc.     Sullivan Hazeltine Allinson LLC             William D. Sullivan & Elihu E. Allinson III   zallinson@sha-llc.com
                                               Sullivan Hill Lewin Rez & Engel, a
 Counsel for Antone Corporation                Professional Law Corporation                James P. Hill                                 hill@sullivanhill.com

 Counsel for Moss Building I, LLC, Moss
 Building II, LLC, and Moss Building V, LLC SulmeyerKupetz                                 David S. Kupetz                               dkupetz@sulmeyerlaw.com
 Attorneys for Washington County, Oregon
 and Clackamas County, Oregon               Sussman Shank LLP                              Jeffrey C. Misley                             jmisley@sussmanshank.com
 Attorneys for Creditor Donahue Schriber    Trainor Fairbrook                              Jennifer L. Pruski                            jpruski@trainorfairbrook.com

 Attorneys for United Food and Commercial                                                                                                rac@gslaw.org;
 Workers Union, Local No. 324             UFCW Local No. 324                               c/o Robert A. Cantore                         jlpaller@gslaw.org
 US Attorneys Office                      US Attorney for Delaware                         Charles Oberly c/o Ellen Slights              usade.ecfbankruptcy@usdoj.gov

 Attorneys for Creditor SEIU United Service Weinberg Roger & Rosenfeld a                                                                 bankruptcycourtnotices@unioncounsel.net;
 Workers West                               Professional Corporation                       c/o Emily P. Rich                             erich@unioncounsel.net
 Attorneys for Haggen Property Holdings,
 LLC, Haggen Property Holdings II, LLC,
 Haggen Property Holdings III, LLC, Haggen
 Property South, LLC and Haggen Property
 North, LLC, and Propco                     Womble Bond Dickinson (US) LLP                 Ericka F. Johnson                             ericka.johnson@wbd-us.com

 Attorneys for XL Insurance America, Inc.
 and Greenwich Insurance Company; for
 Haggen Property Holdings, LLC, Haggen
 Property Holdings II, LLC, Haggen Property
 Holdings III, LLC, Haggen Property South,
 LLC and Haggen Property North, LLC; & for
 RLI Insurance Company, and Propco          Womble Bond Dickinson (US) LLP                 Kevin J. Mangan                               kevin.mangan@wbd-us.com




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                          Page 3 of 3
Case 15-11874-KG   Doc 3995   Filed 11/26/18   Page 9 of 357




               Exhibit C
                                                                      Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                 C    11/26/18                             Page 10 of 357
                                                                                                                           Core / 2002 Service List
                                                                                                                          Served via First Class Mail


                Description                                     Company                                         Contact                                 Address 1                         Address 2               Address 3         City      State      Zip
  Counsel to GIG TCG Wave Master
  Property Owner                               Allen & Overy LLP                           Daniel J. Guyder & Joseph Badtke-Berkow        1221 Ave of the Americas                                                            New York        NY      10020
  Attorneys for Mackel-Wallis                  Anglin, Flewelling, Rasmussen, Campbell &
  Development                                  Trytten LLP                                 Dean G. Rallis Jr.                             301 N Lake Ave Ste 1100                                                             Pasadena        CA      91101-4158
  Counsel for Convenience Retailers,
  LLC; & for Pacific Convenience & Fuels,                                                  Karen B. Skomorucha Owens, Rick Palacio
  LLC                                          Ashby & Geddes, PA                          & Bill Bowden                           500 Delaware Ave, 8th Floor               PO Box 1150                                      Wilmington      DE      19899
  Counsel for Trails Village Center
  Company, a Nevada general
  partnership                                  Ashby & Geddes, PA                          Ricardo Palacio & Benjamin W. Keenan           500 Delaware Ave                   8th Floor                          PO Box 1150   Wilmington      DE      19899
  Counsel for Supervalu Inc.                   Ashby & Geddes, PA                          William P. Bowden & F. Troupe Mickler IV       500 Delaware Ave                   8th Floor                          PO Box 1150   Wilmington      DE      19899

  Counsel to Michele L. Bettin               Austria Shrum LLC                             J Jackson Shrum                                One Commerce Center                1201 N. Orange Street, Suite 502                 Wilmington      DE      19801
  Counsel for the Spirit SPE HG 2015-1,
  LLC                                        Ballard Spahr LLP                             Craig Solomon Ganz                             1 East Washington St               Suite 2300                                       Phoenix         AZ      85004-2555
  Attorneys for Rite Aid Corporation; Spirit
  SPE HG 2015-1, LLC; & for Sound
  Northwest Properties                       Ballard Spahr LLP                             David L. Pollack                               1735 Market St                     51st Floor - Mellon Bank Center                  Philadelphia    PA      19103

  Attorneys for Rite Aid Corporation; Spirit
  SPE HG 2015-1, LLC; for Sound
  Northwest Properties; for The Colonies-
  Pacific 17, LLC and Redwood Santana,
  LLC; & for Canyon Gateway, LLC and
  Peckham Properties, Inc.                   Ballard Spahr LLP                             Leslie C. Heilman                              919 Market St                      11th Floor                                       Wilmington      DE      19801

  Attorneys for Rite Aid Corporation; Spirit
  SPE HG 2015-1, LLC; for Sound
  Northwest Properties; for The Colonies-
  Pacific 17, LLC and Redwood Santana,
  LLC; & for Canyon Gateway, LLC and
  Peckham Properties, Inc.                     Ballard Spahr LLP                           Matthew Summers                                919 Market St                      11th Floor                                       Wilmington      DE      19801
  Counsel for Topco Associates, LLC and
  Topco Holdings, Inc                          Bayard, P.A.                                Scott D. Cousins                               600 North King Street, Suite 400   PO Box 25130                                     Wilmington      DE      19801
  Counsel for Antone Corporation               Bayard, PA                                  Neil B. Glassman & GianClaudio Finizio         222 Delaware Ave                   Suite 900                                        Wilmington      DE      19801
  Attorneys for Palm Desert Ltd., a
  Limited Partnership                          Bewley, Lassleben & Miller, LLP             Ernie Zachary Park                             13215 E. Penn St                   Suite 510                                        Whittier        CA      90602-1797

  Counsel for BGN Fremont Square, Ltd. BGN Fremont Square, Ltd.                            Matthew J. Salcedo                             c/o ACP Management                 3720 S. Susan St, Suite 100                      Santa Ana       CA      92704

  Counsel to the Agent; & PNC Bank,
  National Association (Secured Parties) Blank Rome LLP                                    Attn: Lawrence F. Flick, II, Esq.              The Chrysler Building              405 Lexington Avenue                             New York        NY      10174

  Counsel to the Agent; & PNC Bank,
  National Association (Secured Parties) Blank Rome LLP                                    Attn: Regina Stango Kelbon, Esq.               1201 Market Street, Suite 800                                                       Wilmington      DE      19801

  Counsel to the Agent; & PNC Bank,
  National Association (Secured Parties) Blank Rome LLP                                    Michael C. Graziano & Gregory F. Vizza         130 North 18th St                  One Logan Square                                 Philadelphia    PA      19103-6998
  Attorney for Pitch, Inc.               Bodell Bove LLC                                   Bruce W. McCullough                            1225 N. King St, Suite 1000        PO Box 397                                       Wilmington      DE      19899-0397
  Attorneys for Harbor Distributing, LLC
  dba Allied Beverage and Gate City
  Beverage, Crest Beverage LLC, and
  Harbor Distributing Co                 Borges & Associates, LLC                          Wanda Borges                                   575 Underhill Blvd., Suite 118                                                      Syosset         NY      11791

  Attorneys for Creditors, Oracle America,
  Inc. and Oracle Credit Corporation       Buchalter Nemer, A Professional Corportation Shawn M. Christianson                             55 Second St, 17th Floor                                                            San Francisco   CA      94105-3493
  Counsel to GIG TCG Wave Master
  Property Owner                           Buchanan Ingersoll & Rooney PC               Mary F. Caloway                                   919 N. Market St                   Suite 1500                                       Wilmington      DE      19801
  Counsel for Sound Northwest
  Properties                               Cairncross & Hempelmann                      John Rizzardi                                     524 Second Ave                     Suite 500                                        Seattle         WA      98104-2323




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 1 of 5
                                                                   Case 15-11874-KG                             Doc 3995ExhibitFiled
                                                                                                                                C    11/26/18                           Page 11 of 357
                                                                                                                          Core / 2002 Service List
                                                                                                                         Served via First Class Mail


                Description                                    Company                                         Contact                                 Address 1                           Address 2     Address 3         City      State      Zip

  Counsel to U.S. Bakeries Franz Family
  Bakeries; and for Panda Express, Inc. Chipman Brown Cicero & Cole LLP                    William E. Chipman, Jr.                       1313 N. Market St                    Suite 5100                             Wilmington      DE      19801-6111
  Attorneys for Vestar California XXI,                                                                                                   151 S. Old Woodward Ave., Ste.
  L.L.C.                                Clark Hill PLC                                     David M. Blau                                 200                                                                         Birmingham      MI      48009
  Attorneys for Vestar California XXI,
  L.L.C.                                Clark Hill PLC                                     Karen M. Grivner                              824 N. Market St., Ste. 710                                                 Wilmington      DE      19801

  Attorneys for UFCW International Union Cohen Weiss and Simon LLP                         Michael S. Adler                              900 Third Ave                                                               New York        NY      10022-4869

  Attorneys for UFCW International Union Cohen Weiss and Simon LLP                         Peter D. DeChiara                             900 Third Ave                                                               New York        NY      10022-4869

  Attorneys for UFCW International Union    Cohen Weiss and Simon LLP                      Richard M. Seltzer                            900 Third Ave                        21st Floor                             New York        NY      10036
  Attorneys for Dale Henley                 DBS Law                                        Daniel J. Bugbee                              155 NE 100th St                      Suite 205                              Seattle         WA      98125
  BRE DDR BR Silverado AZ LLC               DDR Corp.                                      Renee B. Weiss                                3300 Enterprise Parkway              P.O. Box 228042                        Beachwood       OH      44122
  Counsel for Pitch, Inc.                   Dean & Fulkerson, P.C.                         Robert J. Figa                                801 W. Big Beaver Rd.                Fifth Floor                            Troy            MI      48084
  US DOJ                                    Delaware Dept of Justice                       Attn Bankruptcy Dept                          820 N French St 6th Fl                                                      Wilmington      DE      19801
  DE Secretary of State                     Delaware Secretary of State                    Division of Corporations                      Franchise Tax                        401 Federal Street       PO Box 898    Dover           DE      19903
  DE State Treasury                         Delaware State Treasury                                                                      820 Silver Lake Blvd., Suite 100                                            Dover           DE      19904
  Attorneys for RLI Insurance Company       Dinsmore & Shohl LLP                           Grace Winkler Cranley                         227 W. Monroe St                     Suite 3850                             Chicago         IL      60606
  Attorneys for Oracle America, Inc.        Doshi Legal Group, P. C.                       Amish R. Doshi, Esq.                          1979 Marcus Avenue, Suite 210E                                              Lake Success    NY      11042
  Counsel for Supervalu Inc.                Faegre Baker Daniels LLP                       Dennis M. Ryan & Christopher J. Harayda       2200 Wells Fargo Center              90 S. Seventh St                       Minneapolis     MN      55402-3901
                                            Felderstein Fitzgerald Willoughby & Pascuzzi
  Attorneys for The Bellingham Herald       LLP                                            Paul J. Pascuzzi                              400 Capitol Mall, Suite 1750                                                Sacramento      CA      95814
  Attorneys for Foothill Plaza, LLC         Foothill Plaza, LLC                            c/o Jack Cullen                               1111 3rd Ave                         Suite 3000                             Seattle         WA      98101-3296

  Attorneys for Starbucks Corporation       Fox Rothschild LLP                             Joseph E. Shickich, Jr. and Bruce J. Borrus   1001 4th Ave. Suite 4500                                                    Seattle         WA      98154
  Attorneys for First Data Merchant
  Services, ValueLink, LLC a/k/a Citi
  Merchant Services, and TeleCheck
  Services, Inc.                            Fox Rothschild LLP                             Prince Altee Thomas                           2000 Market Street                   Twentieth Floor                        Philadelphia    PA      19103-3222
  Counsel for Whitestone Terravita
  Marketplace, LLC and Whitestone
  Anthem Marketplace, LLC                   Gellert Scali Busenkell & Brown LLC            Michael Busenkell                             1201 N. Orange St                    Suite 300                              Wilmington      DE      19801-1167

  Attorneys for Berke Enterprises, Ltd.     Glickfeld, Fields & Jacobson LLP               Lawrence M. Jacobson                          8383 Wilshire Boulevard, Suite 341                                          Beverly Hills   CA      90211
  Attorneys for Dynamond Building
  Maintenance, Inc.                         Goldstein & McClintock LLLP                    Maria Aprile Sawczuk                          1201 N. Orange Street, Suite 7380                                           Wilmington      DE      19801
  Attorneys for Dynamond Building
  Maintenance, Inc.                         Goldstein & McClintock LLLP                    Thomas R. Fawkes & Brian J. Jackiw            111 W Washington St Ste 1221                                                Chicago         IL      60602-3482
  Counsel for MoneyGram Payment
  Systems, Inc.                             Gray Plant Mooty                               Phillip W. Bohl                               80 South 8th St                      500 IDS Center                         Minneapolis     MN      55402
  Attorneys for Macleod Kimball LLC; &
  Jaime L. Santana Family Trust Dated
  May 30, 1984                              Hogan Mc Daniel                                Daniel C. Kerrick, Esq.                       1311 Delaware Ave                                                           Wilmington      DE      19806
  Attorney for Alton Plaza Development
  Company                                   Hogan Mc Daniel                                Daniel K. Hogan                               1311 Delaware Ave                                                           Wilmington      DE      19806
  Attorneys for CIT Finance LLC             Hogan Mc Daniel                                Garvan F. McDaniel                            1311 Delaware Ave                                                           Wilmington      DE      19806

  Attorneys for Jordano's, Inc., Creditor   Hollister & Brace, a Professional Corporation Peter Susi                                     1126 Santa Barbara St                                                       Santa Barbara   CA      93101
  IRS                                       Internal Revenue Service                      Centralized Insolvency Operation               PO Box 7346                                                                 Philadelphia    PA      19101-7346
  IRS                                       Internal Revenue Service                      Insolvency Section                             31 Hopkins Plz Rm 1150                                                      Baltimore       MD      21201
  Iron Mountain Information Management
  LLC                                       Iron Mountain Information Management LLC       Joseph Corrigan                               One Federal St                                                              Boston          MA      02110
  Attorneys for Top Meridian, LLC           Karr Tuttle Campbell PS                        Mark A. Bailey                                701 Fifth Ave, Suite 3300                                                   Seattle         WA      98104

  Counsel for Fairview Center L.L.C.        Katten Muchin Rosenman LLP                     Dustin P. Branch & Jessica Mickelsen Simon 2029 Century Park East                  Suite 2600                             Los Angeles     CA      90067-3012
  Attorneys for Regency Centers L.P. and                                                   Robert L. LeHane, Gilbert R. Saydah Jr. &
  Weingarten Realty Investors               Kelley Drye & Warren LLP                       Jennifer Raviele                           101 Park Avenue                                                                New York        NY      10178
  Kern County Treasurer and Tax             Kern County Treasurer and Tax Collector
  Collector Office                          Office                                         Attn Bankruptcy Division, c/o Salina Thomas PO Box 579                                                                    Bakersfield     CA      93302-0579




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 2 of 5
                                                                      Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                 C    11/26/18                           Page 12 of 357
                                                                                                                         Core / 2002 Service List
                                                                                                                        Served via First Class Mail


               Description                                      Company                                       Contact                                  Address 1                        Address 2         Address 3         City     State      Zip
  Counsel for Whitestone Terravita
  Marketplace, LLC and Whitestone
  Anthem Marketplace, LLC                     Kutak Rock LLP                               Michael A. Condyles & Jeremy S. Williams     901 East Byrd Street, Suite 1000                                              Richmond       VA      23219-4071

  Attorneys for UFCW International Union      Law Office of Susan E. Kaufman LLC           Susan E. Kaufman                             919 North Market St                Suite 460                                  Wilmington     DE      19801
  Attorney for Key Mechanical Co of
  Washington                                  Law Offices of Peter C. Bronson, a PC        Peter C. Bronson                             770 L St, Suite 950                                                           Sacramento     CA      95814
  Attorneys for Maricopa County               Maricopa County Attorney's Office, Civil
  Treasurer                                   Services Division                            Peter Muthig, Deputy County Attorney         222 North Central Ave              Suite 1100                                 Phoenix        AZ      85004-2206
  Counsel for Topco Associates, LLC and
  Topco Holdings, Inc                         McDermott Will & Emery LLP                   Nathan F. Coco                               1000 Louisiana Street              Suite 3900                                 Houston        TX      77002-5005
  Counsel for MoneyGram Payment               McElroy, Deutsch, Mulvaney & Carpeneter
  Systems, Inc.                               LLP                                          Gary D. Bressler                             300 Delaware Ave, Suite 770                                                   Wilmington     DE      19801

  Attorneys for UFCW Local 555-
  Employers Health Trust and the Oregon
  Retail Employees Pension Trust        McKenzie Rothwell Barlow & Coughran, PS            Noelle E. Dwarzski                           1325 Fourth Ave                    Ste 910                                    Seattle        WA      98107

  Attorneys for XL Insurance America,
  Inc. and Greenwich Insurance Company Meltzer, Purtill & Stelle LLC                       Timothy W. Brink                             300 South Wacker Drive             Suite 2300                                 Chicago        IL      60606

  Attorneys for IA San Pedro Garden, LLC Menter, Rudin & Trivelpiece, PC                   Kevin M. Newman                              308 Maltbie St                     Suite 200                                  Syracuse       NY      13204-1439
                                         Monzack Mersky McLaughlin and Browder,
  Attorneys for Kimco Realty Corporation P.A.                                              Rachel B. Mersky                             1201 N. Orange St                  Suite 400                                  Wilmington     DE      19801
  Counsel for Anheuser-Busch
  Companies, Inc.                        Munsch Hardt Kopf & Harr, P.C.                    Jay H. Ong                                   303 Colorado St                    Suite 2600                                 Austin         TX      78701
  DE AG Office                           Office of the Attorney General                    Matthew Denn                                 Carvel State Office Building       820 N French St                            Wilmington     DE      19801

  US Trustee for District of DE               Office of the United States Trustee Delaware Timothy J. Fox, Jr.                          844 King St Ste 2207               Lockbox 35                                 Wilmington     DE      19899-0035

  Proposed Counsel to the Official
  Committee of the Unsecured Creditors        Pachulski Stang Ziehl & Jones LLP            Bradford J. Sandler                          919 N. Market St                   17th Floor                                 Wilmington     DE      19801

  Proposed Counsel to the Official
  Committee of the Unsecured Creditors        Pachulski Stang Ziehl & Jones LLP            Robert J. Feinstein                          780 Third Ave                      34th Floor                                 New York       NY      10017
  Counsel to Gelson’s Markets                 Pepper Hamilton LLP                          David B. Stratton & Evelyn J. Meltzer        1313 N. Market St                  Hercules Plaza, Suite 5100   PO Box 1709   Wilmington     DE      19899-1709
  Counsel to Carnival Supermarket, Inc.       Pepper Hamilton LLP                          Douglas D. Herrmann                          1313 N. Market St                  Hercules Plaza, Suite 5100   PO Box 1709   Wilmington     DE      19899-1709

  Attorneys for Nestlé USA and all of its
  affiliates, subsidiaries and divisions; &
  Carnival Supermarket, Inc.                  Pepper Hamilton LLP                          John H. Schanne, II                          1313 N. Market Street              Hercules Plaza, Suite 5100   P.O. Box 1709 Wilmington     DE      19801-1709

  Attorneys for Nestlé USA and all of its
  affiliates, subsidiaries and divisions      Pepper Hamilton LLP                          Kay Standridge Kress                         4000 Town Center                   Suite 1800                                 Southfield     MI      48075-1505
  Attorneys for Hilco Merchant
  Resources,. LLC                             Pepper Hamilton LLP                          Marcy J. McLaughlin                          1313 N. Market St                  Hercules Plaza, Suite 5100   PO Box 1709   Wilmington     DE      19801-1709
  Attorney for Ocean Beauty Seafoods
  LLC                                         Peterson Russell Kelly, PLLC                 David C. Kelly                               10900 NE Fourth St                 Suite 1850                                 Bellevue       WA      98004-8341
  Counsel for Pitch, Inc.                     Pitch, Inc.                                  Kathlyn Rasmussen                            3600 Giddings Road                                                            Auburn Hills   MI      48326
  Counsel to Huntley, Mullaney, Spargo &
  Sullivan, Inc.                              Polsinelli PC                                Christopher A. Ward                          222 Delaware Ave                   Suite 1101                                 Wilmington     DE      19801
  Attorneys for Creditor, Los Osos
  Commercial, LLC                             Powell & Pool, LLP                           Hanno T. Powell                              7522 North Colonial Ave            Suite 100                                  Fresno         CA      93711

  Attorneys for Creditor T.G.F. Company Procopio, Cory, Hargreaves & Savitch LLP           Attn Gerald P. Kennedy                       525 B Street                       Suite 2200                                 San Diego      CA      92101

  Attorneys for Creditor T.G.F. Company Procopio, Cory, Hargreaves & Savitch LLP           Attn Zag Bassirian                           525 B Street                       Suite 2200                                 San Diego      CA      92101
  Counsel for Yoke’s Foods, Inc         Reed Smith LLP                                     Emily Devan                                  1201 Market Street, Suite 1500                                                Wilmington     DE      19801




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 3 of 5
                                                                     Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                 C    11/26/18                            Page 13 of 357
                                                                                                                           Core / 2002 Service List
                                                                                                                          Served via First Class Mail


                Description                                    Company                                          Contact                                 Address 1                        Address 2             Address 3             City    State      Zip

  Attorneys for Desert States Employers
  & Unions Pension Plan, Intermountain
  Retail Store Employees Pension Plan
  and UFCW & Employers Arizona Health
  & Welfare Trust                            Reinhart Boerner Van Deuren SC                Michael D. Jankowski                           1000 North Water St               Suite 1700                       PO Box 2965     Milwaukee       WI      53201-2965
  Attorneys for Starbucks Corporation        Riddell Williams PS                           Joseph E. Shickich, Jr. & Bruce J. Borrus      1001 - 4th Avenue, Suite 4500                                                      Seattle         WA      98154
  Counsel for Lieun, LLC                     Ringstad & Sanders LLP                        Todd C. Ringstad                               4343 Von Karman Ave Ste 300                                                        Newport Beach   CA      92660-2098
  Counsel to Gelson’s Markets                Ropes & Gray LLP                              Stephen Moeller-Sally                          800 Boylston St                   Prudential Tower                                 Boston          MA      02199-3600
  Attorney for Stewart’s Food Inc.           Rosenthal, Monhait & Goddess, PA              Norman M. Monhait                              919 Market St, Suite 1401         PO Box 1070                                      Wilmington      DE      19899
  Interested Party                           San Diego County Treasurer-Tax Collector      Dan McAllister, Treasurer-Tax Collector        Attn Bankruptcy Desk              1600 Pacific Highway, Room 162                   San Diego       CA      92101
  Attorneys for Southern Wine & Spirits of
  America, Inc. and Southern Wine &
  Spirits of Washington, LLC                 Sandler & Sandler                             Martin L. Sandler                              3390 Mary St, Suite 116                                                            Miami           FL      33133
  Counsel for MGP X DHP, LLC, MGP X
  Properties, LLC, and MGP XI Town
  Center Lake Forest, LLC                    Saul Ewing LLP                                Mark Minuti                                    222 Delaware Ave, Suite 1200      PO Box 1266                                      Wilmington      DE      19899
  SEC Headquarters                           Securities & Exchange Commission              Secretary of the Treasury                      100 F St NE                                                                        Washington      DC      20549
                                             Securities and Exchange Commission NY                                                                                                                           200 Vesey St,
  SEC                                        Office                                        New York Regional Office                       Andrew Calamari Regional Director Brookfield Place                 Ste 400         New York        NY      10281-1022
  Counsel for Panda Express, Inc.            Seyfarth Shaw LLP                             James B. Sowka                                 233 S Wacker Dr Ste 8000                                                           Chicago         IL      60606-6448

  Attorneys for CIT Finance LLC              Sheppard Mullin Richter & Hampton, LLP        Edward H. Tillinghast, III & Blanka K. Wolfe   30 Rockefeller Plaza                                                               New York        NY      10112

  Counsel for Unified Grocers, Inc.          Skadden, Arps, Slate, Meagher & Flom LLP      James J. Mazza, Jr. & Ryan A. Miller           155 N. Wacker Dr.                                                                  Chicago         IL      60606

  Counsel for Unified Grocers, Inc.          Skadden, Arps, Slate, Meagher & Flom LLP      Mark S. Chehi, Esq. & Alison M. Keefe, Esq. One Rodney Square                    P.O. Box 636                                     Wilmington      DE      19899-0636
                                                                                           A.O. Denny, Senior Deputy Prosecuting
  Skagit County                              Skagit County Prosecuting Attorney's Office   Attorney                                    605 S. Third St                                                                       Mount Vernon    WA      98273
  Attorney for Peckham Properties, Inc.      Solomon Ward Seidenwurm & Smith LLP           Michael D. Breslauer                        401 B Street                         Suite 1200                                       San Diego       CA      92101
  Attorneys for the Washington State
  Taxing Agencies                            State of Washington                           Zachary Mosner, Assistant Attorney General 800 Fifth Ave, Suite 2000                                                              Seattle         WA      98104-3188
  Counsel to U.S. Bakeries Franz Family
  Bakeries)                                  Stoel Rives LLP                               Brandy A. Sargent                              760 SW 9th Ave                    Suite 3000                                       Portland        OR      97205-2586
  Attorneys for Direct Energy Business,
  LLC                                        Stradley, Ronon, Stevens & Young, LLP         Joelle E. Polesky                              1000 N. West Street, Suite 1279                                                    Wilmington      DE      19801
  Attorneys for Tony’s Coffees & Teas,
  Inc.                                       Sullivan Hazeltine Allinson LLC               William D. Sullivan & Elihu E. Allinson III    901 N. Market St., Suite 1300                                                      Wilmington      DE      19801
                                             Sullivan Hill Lewin Rez & Engel, a
  Counsel for Antone Corporation             Professional Law Corporation                  James P. Hill                                  550 West C St                     15th Floor                                       San Diego       CA      92101
  Counsel for Moss Building I, LLC, Moss
  Building II, LLC, and Moss Building V,
  LLC                                    SulmeyerKupetz                                    David S. Kupetz                                333 South Hope St                 35th Floor                                       Los Angeles     CA      90071

  Attorneys for Washington County,
  Oregon and Clackamas County, Oregon Sussman Shank LLP                                    Jeffrey C. Misley                              1000 SW Broadway, Suite 1400                                                       Portland        OR      97205

  Attorneys for Creditor Donahue Schriber Trainor Fairbrook                                Jennifer L. Pruski                             PO Box 255824                                                                      Sacramento      CA      95865
  Attorneys for United Food and
  Commercial Workers Union, Local No.                                                                                                     Gilbert & Sackman, A Law          3699 Wilshire Boulevard, Suite
  324                                     UFCW Local No. 324                               c/o Robert A. Cantore                          Corporation                       1200                                             Los Angeles     CA      90010-2732
  US Attorneys Office                     US Attorney for Delaware                         Charles Oberly c/o Ellen Slights               1007 Orange St Ste 700            PO Box 2046                                      Wilmington      DE      19899-2046
  Attorneys for Creditor SEIU United      Weinberg Roger & Rosenfeld a Professional
  Service Workers West                    Corporation                                      c/o Emily P. Rich                              1001 Marina Village Parkway       Suite 200                                        Alameda         CA      94501-1091
  Attorneys for Haggen Property
  Holdings, LLC, Haggen Property
  Holdings II, LLC, Haggen Property
  Holdings III, LLC, Haggen Property
  South, LLC and Haggen Property North,
  LLC, and Propco                         Womble Bond Dickinson (US) LLP                   Ericka F. Johnson                              222 Delaware Ave                  Suite 1501                                       Wilmington      DE      19801




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 4 of 5
                                                                  Case 15-11874-KG            Doc 3995ExhibitFiled
                                                                                                              C    11/26/18                      Page 14 of 357
                                                                                                        Core / 2002 Service List
                                                                                                       Served via First Class Mail


                 Description                           Company                               Contact                                 Address 1                  Address 2   Address 3        City    State      Zip
  Attorneys for XL Insurance America,
  Inc. and Greenwich Insurance
  Company; for Haggen Property
  Holdings, LLC, Haggen Property
  Holdings II, LLC, Haggen Property
  Holdings III, LLC, Haggen Property
  South, LLC and Haggen Property North,
  LLC; & for RLI Insurance Company, and
  Propco                                Womble Bond Dickinson (US) LLP     Kevin J. Mangan                             222 Delaware Ave            Suite 1501                           Wilmington   DE      19801




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                   Page 5 of 5
Case 15-11874-KG   Doc 3995   Filed 11/26/18   Page 15 of 357




                   Exhibit D
                                                                                Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                       D     11/26/18                            Page 16 of 357
                                                                                                                                           Creditor Matrix
                                                                                                                                      Served via First Class Mail


                  Company                                          Contact                                  Address 1                                         Address 2                Address 3               City     State       Zip      Country
 4366183262683448                            Austin Rushing                            8454 1/2 Lemon Avenue                                                                                       La Mesa              CA      91941
 /N SOFTWARE INC                                                                       101 EUROPA DR STE 110                                                                                       CHAPEL HILL          NC      27517-2380
 10TH STREET MIDDLE SCHOOL                                                             7204 27TH AVENUE NE                                                                                         MARYSVILLE           WA      98271
 1313 COOPER POINT VENTURE LLC               C/O JACKSON SQUARE MANAGEMENT             ONE EMBARCADERO CTR STE 2820                                                                                SAN FRANCISCO        CA      94111
 13500 PACIFIC CORP.                                                                   38345 W. TEN MILE ROAD                             SUITE 170                                                FARMINGTON HILLS     MI      48335
 1675 W. 18th Ave Co. LLC                    Attn Leonard Kreppel                      c/o Benenson Capital Partners, LLC                 708 Third Avenue, 28th Floor                             New York             NY      10017
 1675 W. 18th Ave Co. LLC                    LeClairRyan, A Professional Corporation   Attn Niclas A. Ferland, Esq.                       545 Long Wharf Drive, 9th Floor                          New Haven            CT      06511
 18TH AVENUE PASTA CO INC.                                                             619 STRANDER BLVD.                                                                                          TUKWILA              WA      98188
 18TH AVENUE PASTA COMPANY INC                                                         619 STRANDER BLVD                                                                                           TUKWILA              WA      98188
 201 37th Avenue SE Holdings, LLC            Attn Matthew I. Kramer, Esq.              Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC       2601 South Bayshore Drive Suite 1500                     Miami                FL      33133
 204TH STREET LLC                            C/O PS PROPERTIES LLC                     10515-20TH STREET S.E.                             SUITE 100                                                EVERETT              WA      98205
 26 DEL SUR PALMS LLC                        CO ATHENA PROPERTY MANAGEMENT             16795 VON KARMAN AVE SUITE 200                                                                              IRVINE               CA      92606
 26 DEL SUR PALMS LLC                        Kara Wolff, Assistant Property Manager    CO ATHENA PROPERTY MANAGEMENT                      16795 VON KARMAN AVE SUITE 200                           IRVINE               CA      92606
 26 Del Sur Palms LLC (Palm Desert)          c/o Ernie Zachary Park                    Bewley, Lassleben & Miller                         13215 E. Penn St., Suite 510                             Whittier             CA      90602
 26 DEL SUR PALMS, LLC                       C/O ATHENA PROPERTY MANAGEMENT            16795 VON KARMAN                                   STE. 200                                                 IRVINE               CA      92609
 2PLANK VINEYARDS                                                                      6242 FERRIS SQUARE                                                                                          SAN DIEGO            CA      92121
 3 SISTERS                                                                             938 SCENIC HEIGHTS RD                                                                                       OAK HARBOR           WA      98277
 3 WIRE RESTAURANT APPLIANCE                                                           NW7964 BOX 1450                                                                                             MINNEAPOLIS          MN      55485-7964
 3D CORPORATION                                                                        2103 GRANT STREET                                                                                           BELLINGHAM           WA      98225
 3E COMPANY ENVIRONMENTAL                    GENERAL POST OFFICE                       PO BOX 5307                                                                                                 NEW YORK             NY      10087-5307
 3E COMPANY ENVIRONMENTAL                    JP MORGAN CHASE BANK/GEN.PO               PO BOX 5307                                                                                                 NEW YORK             NY      10087-5307
 3R TECHNOLOGY                                                                         5511 1ST AVE SOUTH                                                                                          SEATTLE              WA      98108-3314
 4055 REDWOD AVENUE ASSOC. LP.               C/O WESTWOOD FINANCIAL CORP               11440 SAN VICENTE BLVD STE 200                                                                              LOS ANGELES          CA      90049
 4D PHARMACY MANAGEMENT
 SYSTEMS INC.                                                                          2520 INDUSTRIAL ROW DRIVE                                                                                   TROY                 MI      48084
 850 LINDEN LLC                                                                        190 SERAFIN WAY                                                                                             CARPINTERIA          CA      93013
 850 LINDEN LLC                              Elizabeth Van Eyck                        190 SERAFIN WAY                                                                                             CARPINTERIA          CA      93013
 A & A FOOD PRODUCTS                                                                   12251 WOODSIDE AVE                                                                                          LAKESIDE             CA      92040
 A & B IMPORTS INC                                                                     308 OCCIDENTAL AVE SOUTH                                                                                    SEATTLE              WA      95104-2840
 A & B IMPORTS INC                                                                     5501 1ST AVE SOUTH                                                                                          SEATTLE              WA      98108
 A & C GLASS                                                                           19628 144TH AVE NE STE C                                                                                    WOODINVILLE          WA      98072-4435
 A & E PROMOTIONS                                                                      1321 HOYT AVE                                                                                               EVERETT              WA      98201
 A & J Refrigeration                                                                   4096 Horizon Lane                                                                                           San Luis Obispo      CA      93401
 A & J REFRIGERATION                                                                   4096 HORIZON LANE                                                                                           SAN LUIS OBISPO      CA      93401-7591
 A & J Refrigeration                         Paul F. Ready                             Famer & Ready                                      PO Box 1443                                              San Luis Obispo      CA      93406
 A & K EQUIPMENT COMPANY INC.                                                          8630 MONTICELLO LANE NORTH                                                                                  MAPLE GROVE          MN      55369
 A & L FOODS INC                                                                       4200 AMOS AVE                                                                                               BALTIMORE            MD      21215
 A 1 HYDRAULICS                                                                        2100 ROOSEVELT AVE                                                                                          NATIONAL CITY        CA      91950
 A 1 MOBILE LOCK & KEY                                                                 1956 S BURLINGTON BLVD.                                                                                     BURLINGTON           WA      98233
 A A A FIRE & SAFETY CO INC                                                            3013 3RD N                                                                                                  SEATTLE              WA      98109
 A BLEND ABOVE GF FOODS LLC                                                            PO BOX 45042                                                                                                TACOMA               WA      98448
 A BLEND ABOVE GF FOODS LLC                  Law Office of Karla E. Rood, LLC          Karla E. Rood                                      PO Box 73340                                             Puyallup             WA      98373
 A C & L INC                                 DBA ACTION PLUMBING                       PO BOX 1639                                                                                                 LA GRANDE            OR      97850
 A T & T OPUS                                                                          PO BOX 16649                                                                                                ATLANTA              GA      30321-0649
 A.M WIGHTON & SONS INC.                     MICHAEL WIGHTON                           4096 PARKCENTER BLVD                                                                                        BOISE                ID      83706
 A.M. Whighton & Sons, dba A & J
 Refrigeration (A&J)                         A & J Refrigeration                                                                          4096 Horizon Lane                                        San Luis Obispo      CA      93401
 A.M. Whighton & Sons, dba A & J
 Refrigeration (A&J)                         c/o Paul F. Ready                         Farmer & Ready                                     PO Box 1443                                              San Luis Obispo      CA      93406
 A.M. Wighton & Sons, dba A & J
 Refrigeration (A&J)                         A & J REFRIGERATION                                                                          4096 HORIZON LANE                                        SAN LUIS OBISPO      CA      93401-7591
 A.M. Wighton & Sons, dba A & J
 Refrigeration (A&J)                         c/o Paul F. Ready                         Farmer & Ready                                     PO Box 1443                                              San Luis Obispo      CA      93406
 A.S.P.E.N. FIRE PROTECTION, INC.                                                      795 INDIGO COURT #D                                                                                         POMONA               CA      91767
 A-1 AIR VENT NORTHERN STATES                                                          2844 E DODD ROAD                                                                                            HAYDEN LAKE          ID      83835
 A1 BACKFLOW SERVICES LLP                                                              PO BOX 948                                                                                                  SILVERTON            OR      97381
 A-1 CASTERS & EQUIPMENT INC                                                           710 WEST 1700 SOUTH                                                                                         SALT LAKE CITY       UT      84104
 A1 FIRE PROTECTION                                                                    171 EXCHANGE AVE                                                                                            ROSEBURG             OR      97470
 A-1 LOCK & SAFE.                                                                      242 W 6TH AVE                                                                                               EUGENE               OR      97401
 A1 MOBILE LOCK & KEY                                                                  710 WEST DIVISION                                                                                           MOUNT VERNON         WA      98273
 A-1 PLUMBING & EMERGENCY
 ROOTER                                                                                1104 N 12TH AVE                                                                                             WALLA WALLA          WA      99362
 A-1 SPEEDY PLUMBING INC                                                               P O BOX 5617                                                                                                GRANTS PASS          OR      97527
 AA DUST CONTROL LLC                                                                   414 ROCK ISLAND ROAD                                                                                        EAST WENATCHEE       WA      98802
 AA PARTY RENTALS                                                                      6404 216TH STREET SW                                                                                        MOUNT LAKE TERRACE   WA      98043
 AAA BACKFLOW ASSEMBLY TESTING
 & SERVICE LLC                                                                         4123 MERIDIAN AVE N                                                                                         MARYSVILLE           WA      98271
 AAA CLEANING SERVICES INC                                                             465 NE 181ST AVE BOX 122                                                                                    PORTLAND             OR      97230
 AAA CUTTING BOARD SPECIALISTS OF
 NEVADA LLC                                                                            PO BOX 230217                                                                                               LAS VEGAS            NV      89183-0217
 AAA FLAG & BANNER                                                                     8955 NATIONAL BLVD                                                                                          LOS ANGELES          CA      90034
 AAA Flag & Banner Mfg. Co., Inc.            Attn Suzanne Furst, Secretary             8955 National Boulevard                                                                                     Los Angeles          CA      90034
 AAAA MOBILITY INC                                                                     PO BOX 428                                                                                                  SHERWOOD             OR      97140
 AABLE SAFETY CLEAN                                                                    PO BOX 3400                                                                                                 REDMOND              WA      98073-3400
 A-ACE LOCKSMITHS SECURITY
 ALARMS                                                                                1201 SOUTH CASINO CENTER                                                                                    LAS VEGAS            NV      89104
 AAENSON, ADINA M.                                                                     ADDRESS REDACTED
 AALPOEL, TANYA                                                                        ADDRESS REDACTED
 AALTO, KRISTIN                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                 Page 1 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                            D     11/26/18                Page 17 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


               Company                                            Contact                        Address 1                                    Address 2         Address 3                City   State       Zip      Country
 AARHUS, ERIC C                                                                  ADDRESS REDACTED
 AARON KELLY                                                                     ADDRESS REDACTED
 AARON PACKAGING INC                                                             PO BOX 1501                                                                                KENT                WA      98035-1501
 AARON, KELLY A.                                                                 ADDRESS REDACTED
 AASAND, GARRISON GRANT                                                          ADDRESS REDACTED
 AASLANT , LISA                                                                  3821 104TH ST E                                                                            TACOMA              WA      98446-3509
 ABANDONED ART PHOTOGRAPHY                                                       7421 146TH STREET CT E                                                                     PUYALLUP            WA      98375-7090
 ABBOT, DAWN                                                                     ADDRESS REDACTED
 ABBOTT, AMANDA K.                                                               ADDRESS REDACTED
 ABBOTT, JEFFERY A.                                                              ADDRESS REDACTED
 ABBOTT, RICHARD EARL                                                            ADDRESS REDACTED
 ABBOTT, STEPHANIE E.                                                            ADDRESS REDACTED
 ABC CLEAN UP SERVICES                                                           PO BOX 50021                                                                               BELLEVUE            WA      98015
 ABC FIRE CONTROL INC                                                            PO BOX 10353                                                                               YAKIMA              WA      98909
 ABC SPECIAL EVENT RENTALS                                                       4333 HARBOUR POINTE BLVD SW              STE B                                             MUKILTEO            WA      98275
 ABEITA, DENISE MARIE                                                            ADDRESS REDACTED
 ABEL , RONNA                                                                    528 NASON ST                                                                               SANTA ROSA          CA      95404-3306
 ABEL, RONNA                                                                     528 NASON STREET                                                                           SANTA ROSA          CA      95404
 ABERDEEN                                                                        1213 E WISHKAH                                                                             ABERDEEN            WA      98520
 ABERDEEN CITY OF - B&O TAXES                                                    200 E MARKET STREET                                                                        ABERDEEN            WA      98520-5207
 ABERDEEN HIGH SCHOOL ASB                                                        410 N G STREET                                                                             ABERDEEN            WA      98520
 ABERDEEN PARKS & RECREATION                                                     200 EAST MARKET STREET                                                                     ABERDEEN            WA      98520-5242
 ABERDEEN REVITALIZATION
 MOVEMENT                                                                        1712 ISABE WAY                                                                             ABERDEEN            WA      98520
 ABERDEEN SANITATION                                                             PO BOX 11630                                                                               TACOMA              WA      98411-6630
 ABERNATHY, JUSTIN                                                               ADDRESS REDACTED
 ABERO, RALPH                                                                    ADDRESS REDACTED
 ABEYTA, SHIRLEY K                                                               ADDRESS REDACTED
 ABIQUA WIND VINEYARD                                                            PO BOX 10                                                                                  SCOTTS MILLS        OR      97375
 ABITIA, PAMELA H.                                                               ADDRESS REDACTED
 ABLE & READY PAINTING
 REMODELING LLC                                                                  7245 E 2ND ST SUITE C                                                                      PRESCOTT VALLEY     AZ      86314
 ABOUNA, ANDREA LAUREN                                                           ADDRESS REDACTED
 ABRAHAMIAN, SONIK MARYAM                                                        ADDRESS REDACTED
 ABRAMS, IVERSON                                                                 ADDRESS REDACTED
 ABRAMS, RYAN ALLEN                                                              ADDRESS REDACTED
 ABREGO, BRIANNA MARIE                                                           ADDRESS REDACTED
 ABREGO, STEVEN                                                                  ADDRESS REDACTED
 ABRESCH, HEIDI                                                                  ADDRESS REDACTED
 ABSHIRE, AMBER R                                                                ADDRESS REDACTED
 ABSOLUTE REPAIR AND SERVICE                                                     2850 HILLSIDE AVE                                                                          NORCO               CA      92860
 ABSOLUTELY CLEAN CARPET
 CLEANING LLC                                                                    PO BOX 30528                                                                               BELLINGHAM          WA      98228
 ABT, ANDREW                                                                     ADDRESS REDACTED
 ABUKHZAM, EMAD                                                                  ADDRESS REDACTED
 ABURKIS, KAMILA                                                                 ADDRESS REDACTED
 ACADEMY SCHOOLS                                                                 14601 INTERURBAN AVE S                                                                     TUKWILA             WA      98168
 ACCELITEC                                                                       2211 RIMLAND DR STE 124                                                                    BELLINGHAM          WA      98226
 ACCELITEC                                   ATTN TOM BARTZ                      2219 RIMLAND DRIVE, SUITE 110                                                              BELLINGHAM          WA      98226
 ACCELITEC INC.                              ATTN EDWARD WEST                    115 UNITY ST STE 101                                                                       BELLINGHAM          WA      98225-4444
 ACCELITEC, INC.                             ATTN TOM BARTZ                      115 UNITY ST STE 101                                                                       BELLINGHAM          WA      98225-4444
 ACCENT AQUARIUM INC                                                             6005 W JUNIPER AVE                                                                         GLENDALE            AZ      85306
 ACCENT INTERMEDIA, LLC                                                          13010 EASTGATE PARK WAY, SUITE 101                                                         LOUISVILLE          KY      40223
 ACCESS                                                                          PO BOX 4837                                                                                HAYWARD             CA      94540-4837
 ACCESS INC                                                                      3630 AVIATION WAY                                                                          MEDFORD             OR      97504
 ACCESS WINDOWS & GLASS LLC                                                      5815 112TH STREET E                                                                        PUYALLUP            WA      98373
 ACCO BRANDS DIRECT                                                              PO BOX 741864                                                                              ATLANTA             GA      30384-1864
 ACCORSI, ADAM DOUGLAS                                                           ADDRESS REDACTED
 ACCOUNT CONTROL TECHNOLOGY
 INC                                                                             PO BOX 9025                                                                                RENTON              WA      98057
 ACCTCORP INTERNATIONAL OF SALE                                                  3700 RIVER RD N STE 7                                                                      SALEM               OR      97303
 ACCURATE BACKFLOW                                                               PO BOX 162                                                                                 EATONVILLE          WA      98328-0162
 ACCURATE BACKFLOW TESTING &
 VALVE REPAIR                                                                    7840 BURNET AVENUE                                                                         VAN NUYS            CA      91405-1009
 ACCUTHERM REFRIGERATION INC                                                     11264 MONARCH STREET UNIT A                                                                GARDEN GROVE        CA      92841
 ACCUTHERM REFRIGERATION INC.                JEFF RECKER                         11264 MONARCH STREET                     SUITE A                                           GARDEN GROVE        CA      92841
 ACE HARDWARE                                                                    400 COOPER POINT RD                                                                        OLYMPIA             WA      98502
 ACERO, BERTHA                                                                   ADDRESS REDACTED
 ACEVEDO, ANNA MARIA                                                             ADDRESS REDACTED
 ACEVEDO, CHRISTINA Z                                                            ADDRESS REDACTED
 ACEVEDO, SINCERIA RAE M                                                         ADDRESS REDACTED
 ACEVEDO, VICTOR M                                                               ADDRESS REDACTED
 ACH FOOD COMPANIES                          ATTN OFFICE OF GENERAL COUNSEL      7171 GOODLETT FARMS PKWY                                                                   CORDOVA             TN      38016
 ACH Food Companies, Inc.                    Attn Office of General Counsel      7171 Goodlett Farms Parkway                                                                Cordova             TN      38016
 ACHESON, KATHERINE                                                              ADDRESS REDACTED
 ACHESON, TINA M.                                                                ADDRESS REDACTED
 ACHONDO, ALEJANDRO JORGE                                                        ADDRESS REDACTED
 ACI                                                                             Suite 300, 3520 Kraft Road                                                                 Naples              FL      34105
 ACI WORLDWID CORP                                                               13594 COLLECTIONS CENTER DRIVE                                                             CHICAGO             IL      60693




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 2 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                            D     11/26/18             Page 18 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


                 Company                                          Contact                         Address 1                                Address 2         Address 3             City   State     Zip     Country
 ACKERMAN, DONNA                                                                 134 W LAUREL RD                                                                         BELLINGHAM       WA    98226
 ACKERMAN, DONNA M.                                                              ADDRESS REDACTED
 ACKERMAN, LEANNA                                                                ADDRESS REDACTED
 ACKERMAN, MATTHEW                                                               ADDRESS REDACTED
 ACKLEY, ABBY                                                                    ADDRESS REDACTED
 ACME ELEMENTARY                                                                 PO BOX 9                                                                                ACME             WA   98220
 ACME FIRE FIGHTING DEVICES                                                      6698 PONDEROSA ST                                                                       CENTRAL POINT    OR   97502
 ACME WINE COMPANY                                                               PO BOX 4638                                                                             SEATTLE          WA   98101
 ACOSTA SR., ANTONIO JAUREGUI                                                    ADDRESS REDACTED
 ACOSTA, ALEXANDRA                                                               ADDRESS REDACTED
 ACOSTA, BEN C                                                                   ADDRESS REDACTED
 ACOSTA, JESUS                                                                   ADDRESS REDACTED
 ACOSTA, JORGE                                                                   ADDRESS REDACTED
 ACOSTA, RICARDO                                                                 ADDRESS REDACTED
 ACOUSTIC ALES BREWING                                                           1795 HANCOCK ST SUITE P1 & P2                                                           SAN DIEGO        CA   92110
 ACTION CLEANING SERVICES                                                        2009 IRON ST                                                                            BELLINGHAM       WA   98225
 Action Cleaning Services                                                        2009 Iron Street                                                                        Bellingham       WA   98225-4211
 ACTION CLEANING SERVICES                                                        2009 IRON STREET                                                                        BELLINGHMAN      WA   98225
 Action Cleaning Services                    Action Cleaning Services                                                  2009 Iron Street                                  Bellingham       WA   98225-4211
 Action Cleaning Services                    Steven C. Hathaway                  3811 Consolidation Ave                PO Box 2147                                       Bellingham       WA   98227
 ACTION DOOR CONTROLS                                                            2111 IOWA AVE #L                                                                        RIVERSIDE        CA   92507
 ACTION DOOR REPAIR                          AMERIFACTORS                        PO BOX 628328                                                                           ORLANDO          FL   32862-8328
 ACTION DRAIN & ROOTER SERVICE                                                   3690 KASHMIR WAY SE                                                                     SALEM            OR   97317
 ACTION SERVICES CORPORATION                                                     PO BOX 4339                                                                             BREMERTON        WA   98312-0339
 ACTION WEST MARKETING                                                           6021 12TH ST EAST #101                                                                  FIFE             WA   98424
 ACTON, MELANIE LYNN                                                             ADDRESS REDACTED
 ACUNA, ALEXA                                                                    ADDRESS REDACTED
 ACUNA, JUAN GUILLERMO                                                           ADDRESS REDACTED
 ACUNA, MIRLA                                                                    ADDRESS REDACTED
 ADAGIO, ZACHARY MILES                                                           ADDRESS REDACTED
 ADAIR, LAURA                                                                    ADDRESS REDACTED
 ADAIR, TODD MICHAEL                                                             ADDRESS REDACTED
 ADAM RAMSEY                                 DBA RAMSEY BACKFLOW & PLBG          11626 STERLING AVE #D                                                                   RIVERSIDE        CA   92503
 ADAM, AMANDA L.                                                                 ADDRESS REDACTED
 ADAME, JESSICA LORRAIN                                                          ADDRESS REDACTED
 ADAM-NARVESEN, KARL JOHN                                                        ADDRESS REDACTED
 ADAMOS, TYLER JORDAN                                                            ADDRESS REDACTED
 ADAMS , JAQUELINE                                                               4327 E SALISHAN BLVD                                                                    TACOMA           WA   98404-4600
 ADAMS JR., HAMILTON CHADWICK                                                    ADDRESS REDACTED
 ADAMS, AARON BURKE                                                              ADDRESS REDACTED
 ADAMS, AMBER                                                                    ADDRESS REDACTED
 ADAMS, BAILEY J                                                                 ADDRESS REDACTED
 ADAMS, BARNEY T.                                                                ADDRESS REDACTED
 ADAMS, BENJAMIN MICHAEL                                                         ADDRESS REDACTED
 ADAMS, CHRISTOPHER N.                                                           ADDRESS REDACTED
 ADAMS, DEBRA SUE                                                                ADDRESS REDACTED
 ADAMS, ERICA                                                                    ADDRESS REDACTED
 ADAMS, HOUSTON                                                                  ADDRESS REDACTED
 ADAMS, KARL W.                                                                  ADDRESS REDACTED
 ADAMS, KATHERINE                                                                ADDRESS REDACTED
 ADAMS, KENNETH C                                                                ADDRESS REDACTED
 ADAMS, LOGAN RYLIE                                                              ADDRESS REDACTED
 ADAMS, LONI                                                                     ADDRESS REDACTED
 ADAMS, NATHANIEL MICHAEL                                                        ADDRESS REDACTED
 ADAMS, PATTY JEAN                                                               ADDRESS REDACTED
 ADAMS, RICHARD T                                                                ADDRESS REDACTED
 ADAMS, ROBERT                                                                   ADDRESS REDACTED
 ADAMS, RONDA RENEE                                                              ADDRESS REDACTED
 ADAMS, RYAN                                                                     ADDRESS REDACTED
 ADAMS, SARAH                                                                    ADDRESS REDACTED
 ADAMS, SHELLY M                                                                 ADDRESS REDACTED
 ADAMS, SHERI ANN                                                                ADDRESS REDACTED
 ADAMS, THOMAS R                                                                 ADDRESS REDACTED
 ADAMS, TRINA D                                                                  ADDRESS REDACTED
 ADAMS, TYSON LAIRD                                                              ADDRESS REDACTED
 ADAMSKI, STEPHANIE A.                                                           ADDRESS REDACTED
 ADAMSON, KALA                                                                   17321 6TH AVE CT EAST                                                                   SPANAWAY         WA   98387
 ADAMSON, KALA C                                                                 ADDRESS REDACTED
 ADAMSON, KALA CHRISTINE                                                         ADDRESS REDACTED
 ADDINGTON, LORETTA JEAN                                                         ADDRESS REDACTED
 ADDINGTON, VICTOR D                                                             ADDRESS REDACTED
 ADELE REGET                                                                     ADDRESS REDACTED
 Aden, Angela                                                                    2880 N Mountain Meadow                                                                  Chino Valley     AZ   86323
 ADEN, ANGELA JOY                                                                ADDRESS REDACTED
 ADGER, ANNA ELISA                                                               ADDRESS REDACTED
 ADGER, KELLY MARIE                                                              ADDRESS REDACTED
 ADGER, SYDNEY                                                                   ADDRESS REDACTED
 ADKINS, ANN MARGARET                                                            ADDRESS REDACTED
 ADKINS, BECKY                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 3 of 342
                                                                              Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D     11/26/18               Page 19 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


               Company                                              Contact                            Address 1                                    Address 2         Address 3                City   State       Zip      Country
 ADKINS, KATHERINE L                                                               ADDRESS REDACTED
 ADKINS, SHAN                                                                      ADDRESS REDACTED
 ADLEMAN, BRENDON DAVID                                                            ADDRESS REDACTED
 ADLY, ANTONIOS FARID                                                              ADDRESS REDACTED
 ADP LLC                                                                           PO BOX 842875                                                                                  BOSTON              MA      02284-2875
 ADRIAN, DEBORAH J.                                                                ADDRESS REDACTED
 ADVANCE BEVERAGE CO                                                               PO BOX 9517                                                                                    BAKERSFIELD         CA      93389
 Advance Beverage Co Inc                     Advance Beverage Company              Cathy George                               5200 District Blvd.                                 Barkersfield        CA      93389
 Advance Beverage Co Inc                     Cathy George                          PO Box 9517                                                                                    Bakersfield         CA      93389
 Advance Beverage Company                    Cathy George                          5200 District Blvd.                                                                            Barkersfield        CA      93389
 ADVANCE INNOVATIVE SOLUTIONS                                                      2625 BUTTERFIELD RD #109-S                                                                     OAK BROOK           IL      60523
 ADVANCE REFRIGERATION                                                             1177 INDUSTRIAL DRIVE                                                                          BENSENVILLE         IL      60106-1294
 ADVANCED FRESH CONCEPTS
 FRANCHISE CORP.                                                                   19205 S. LAUREL PARK RD.                                                                       RANCHO DOMINGUEZ    CA      90220
 ADVANCED FRESH CONCEPTS
 FRANCHISE CORP.                             ATTN RYUJI ISHII                      19205 S. LAUREL PARK ROAD                                                                      RANCHO DOMINGUEZ    CA      90220

 Advanced Fresh Concepts Franchise Corp.     Ryuji Ishii                           19205 S. Laurel Park Rd.                                                                       Rancho Dominguez    CA      90220
 ADVANCED HEALTH SYSTEMS                                                           940 Buena Vista                                                                                Amarillo            TX      79106
 ADVANCED MOBILITY OF BEND                                                         1045 NE 3RD STREET                                                                             BEND                OR      97701
 ADVANCED POWER SYSTEMS                                                            P O BOX 1545                                                                                   CAMARILLO           CA      93011
 ADVANCED REFRESHMENT LLC                                                          PO BOX 100835                                                                                  PASADENA            CA      91189-0835
 ADVANCED WINDOW CLEANING
 SERVICE                                                                           11832 SE 157TH PL                                                                              RENTON              WA      98058
 ADVANTAGE DIRECT 365 CORP                                                         200 SIXTH ST                                                                                   FORT WAYNE          IN      46808
 ADVANTAGE SALES & MARKETING                 ATTN HENRY MARK                       PO BOX 23139                                                                                   PORTLAND            OR      97224-3139
 ADVISORY FINANCIAL GROUP                                                          401 E. LAS OLAS BLVD                       SUITE 1400                                          FORT LAUDERDALE     FL      33301
 ADVO, INC.                                                                        One Targeting Centre                                                                           Windsor             CT      06095
 ADY, DEBORAH RENEE                                                                ADDRESS REDACTED
 AEMMER, LOREN                                                                     ADDRESS REDACTED
 AETNA HEALTH MANAGEMENT, LLC                                                      151 FARMINGTON AVE, RE62                                                                       HARTFORD            CT      06156
 AETNA HEALTH MANAGEMENT, LLC                                                      151 FARMINGTON AVE, RS42                                                                       HARTFORD            CT      06156
 AETNA LIFE INSURANCE COMPANY                AETNA WHO AAS                         PO BOX 100621                                                                                  PASADENA            CA      91189-0621
 AETNA LIFE INSURANCE COMPANY                CAMBRIDGE LIFE INSURANCE              151 FARMINGTON AVE RT 21                                                                       HARTFORD            CT      06156-9154
 AETNA PHARMACY MANAGEMENT                                                         151 FARMINGTON AVE, RE62                                                                       HARTFORD            CT      06156
 Aetna, Inc.                                 Aetna, Inc.                           David G. Scott                             980 Jolly Road                                      Blue Bell           PA      19422
 Aetna, Inc.                                 David G. Scott                        980 Jolly Road                                                                                 Blue Bell           PA      19422
 Aetna, Inc.                                 Stephanie C. Gratton                  77 West Wacker Dr., Suite 4100                                                                 Chicago             IL      60601
 AFB MANUFACTURING LLC TA                    ATLANTIC FOOD BARS                    2450 MERRITT DRIVE                                                                             GARLAND             TX      75041
 AFC FIRE EQUIPMENT CO LLC                                                         2020 WESTERN AVE                                                                               LAS VEGAS           NV      89102
 AFC FRANCHISE CORP                                                                19205 S LAUREL PARK RD                                                                         RANCHO DOMINGUEZ    CA      90220
 AFFORDABLE WASHINGTON
 BACKFLOW TESTING AND REPAIR                                                       1701 1ST STREET                                                                                SNOHOMISH           WA      98290
 AFLAC                                                                             PO BOX 84069                                                                                   COLUMBUS            GA      31908-4069
 AFOA, FAATAMALA                                                                   ADDRESS REDACTED
 AFROZE, REZINA                                                                    ADDRESS REDACTED
 AFTER HOURS PLUMBING & HEATING
 INC                                                                               3030 GS CENTER RD STE D                                                                        WENATCHEE           WA      98801-9607
 AGATEP, MARIA G                                                                   ADDRESS REDACTED
 AGAYBY, AYMAN WIGEH                                                               ADDRESS REDACTED
 AGBALOG, ALISA D.                                                                 ADDRESS REDACTED
 AGELITY                                                                           115 BROAD HOLLOW RD #325                                                                       MELVILLE            NY      11747
 AGELITY INC                                                                       115 BROAD HOLLOW RD STE 325                                                                    MELVILLE            NY      11747

 AGGREGATE RETIREMENT SERVICES                                                     86-35 QUEENS BLVD SUITE 6C                                                                     ELMHURST            NY      11373
 AGM Calif.                                  Kathy Signorelli                      3620 Sacramento Dr. #204                                                                       San Luis Obispo     CA      93401
 AGNEW, ANTHONY LEE                                                                ADDRESS REDACTED
 Agra Five Cities, LLC                                                             1900 Avenue of the Stars                   Ste. 2100                                           Los Angeles         CA      90067
 AGRA FIVE CITIES, LLC                       C/O CANYON PARTNERS                   ATTN CONTROLLER                            9665 WILSHIRE BLVD., STE. 200                       BEVERLY HILLS       CA      90212
 Agra Five Cities, LLC                       c/o Investec Properties, Inc.         200 Carrillo                               Ste. 200                                            Santa Barbara       CA      93101
 AGRICULTURAL PEST CONTROL
 SERVICES                                                                          9917 MAINE AVE                                                                                 LAKESIDE            CA      92040
 AGRUSA, JOE                                                                       ADDRESS REDACTED
 AGUAYO, MOISES                                                                    ADDRESS REDACTED
 AGUILAR, ALEJANDRO W                                                              ADDRESS REDACTED
 AGUILAR, ALMA ROSA                                                                ADDRESS REDACTED
 AGUILAR, ALYSSA                                                                   ADDRESS REDACTED
 AGUILAR, CARMEL MARIE                                                             ADDRESS REDACTED
 AGUILAR, CHRISTIAN ELLIOT                                                         ADDRESS REDACTED
 AGUILAR, DANIEL                                                                   ADDRESS REDACTED
 AGUILAR, DELIA                                                                    ADDRESS REDACTED
 AGUILAR, EDWARDO                                                                  ADDRESS REDACTED
 AGUILAR, FERNANDO                                                                 ADDRESS REDACTED
 AGUILAR, HERMELINDA                                                               ADDRESS REDACTED
 AGUILAR, IMELDA DE LA CRUZ                                                        ADDRESS REDACTED
 AGUILAR, KEITH H                                                                  ADDRESS REDACTED
 AGUILAR, KYARA                                                                    ADDRESS REDACTED
 AGUILAR, MARIA N                                                                  ADDRESS REDACTED
 AGUILAR, MARTHA G                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 4 of 342
                                                                            Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                      D     11/26/18                      Page 20 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                  Company                                         Contact                      Address 1                                             Address 2                  Address 3                City   State       Zip      Country
 AGUILAR, MARY                                                                   ADDRESS REDACTED
 AGUILAR, MICHAEL STEPHEN                                                        ADDRESS REDACTED
 AGUILAR, RAFAEL                                                                 ADDRESS REDACTED
 AGUILAR, SARA                                                                   ADDRESS REDACTED
 AGUILAR, SIERRA CANDACE                                                         ADDRESS REDACTED
 AGUILAR, STEVEN MICHAEL                                                         ADDRESS REDACTED
 AGUILAR, VICTOR M                                                               ADDRESS REDACTED
 AGUILERA BRETTI, GREGORY
 ALEJANDRO                                                                       ADDRESS REDACTED
 AGUILERA, BALTAZAR                                                              ADDRESS REDACTED
 AGUILERA, ISAAC CARL                                                            ADDRESS REDACTED
 AGUILERA, REFUGIO A                                                             ADDRESS REDACTED
 AGUINA III, FRANK JAIME                                                         ADDRESS REDACTED
 AGUINIGA, MARIA M                                                               ADDRESS REDACTED
 AGUIRRE, CARMEN C                                                               ADDRESS REDACTED
 AGUIRRE, ROSA                                                                   ADDRESS REDACTED
 AGUIRRE, SARAH ADRIANA                                                          ADDRESS REDACTED
 AGUIRRE, TESS ANTOINETTE                                                        ADDRESS REDACTED
 AGUIRRE, VICTOR                                                                 ADDRESS REDACTED
 AGUIRRES, MIRIAM RUTH                                                           ADDRESS REDACTED
 AGUON, BEN DERICK                                                               ADDRESS REDACTED
 AHARA RASA GHEE LLC                                                             6519 SE JENNINGS AVE                                                                                       MILWAUKIE           OR      97267
 AHERN, KAYDIEMAE                                                                ADDRESS REDACTED
 AHLBERG, ERIC                                                                   ADDRESS REDACTED
 AHLEE BACKFLOW SERVICE INC                                                      9920 PROSPECT AVE STE 104                                                                                  SANTEE              CA      92071
 AHLERS, BLAKE ADAM                                                              ADDRESS REDACTED
 AHLGREN, COREY SWEN PAUL                                                        ADDRESS REDACTED
 AHLMAN, JOSHUA JAMES                                                            ADDRESS REDACTED
 AHLQUIST, TRAVIS DIETRICH                                                       ADDRESS REDACTED
 AHMADI, ALI SEENA                                                               ADDRESS REDACTED
 AHN, GREGERY                                                                    ADDRESS REDACTED
 Ahn, Mathew                                                                     2971 Plaza Del Amo #259                                                                                    Torrance            CA      90503
 AHN, MATHEW W                                                                   ADDRESS REDACTED
 AHNERT, ASHLEY NICOLE                                                           ADDRESS REDACTED
 AHRENS, LEAH                                                                    ADDRESS REDACTED
 AHRENS, LEAH M.                                                                 ADDRESS REDACTED
 AHUMADA, EUSEBIO                                                                ADDRESS REDACTED
 AIE Inspection Services Inc.                Attn Daniel Graham, Esq.            Clark Hill, PLC                                 150 N. Michigan Avenue, Suite 2700                         Chicago             IL      60601
 AIE Inspection Services Inc.                Attn Flo Bartrum                    1314 Highway DD                                                                                            Defiance            MO      63341
 AIELLO, DONNA MARIE                                                             ADDRESS REDACTED
 Aiello, Peggy                                                                   4008 Violet Street                                                                                         La Mesa             CA      91941
 AIELLO, PEGGY E                                                                 ADDRESS REDACTED
 AIG Property Casualty, Inc.                 Attn Ryan G. Foley                  175 Water Street, 15th Floor                                                                               New York            NY      10038
 AIG Specialty Ins Co                                                            70 Pine Street                                                                                             New York            NY      10270
 AIG Specialty Ins Company                                                       175 Water Street                                                                                           New York            NY      10038
 AIKENS, JOHN W                                                                  ADDRESS REDACTED
 AILLES, DARCY                                                                   ADDRESS REDACTED
 AILLES, DARCY K.                                                                ADDRESS REDACTED
 AINA, DANIEL                                                                    ADDRESS REDACTED
 AIR VAN                                                                         2340 130TH AVENUE NE STE 201                                                                               BELLEVUE            WA      98005
 AIRE FILTER PRODUCTS                                                            PO BOX 36066                                                                                               PHOENIX             AZ      85067
 AIRGAS - NOR PAC INC                                                            PO BOX 7423                                                                                                PASADENA            CA      91109-7423
 AIRGAS DRY ICE                                                                  2530 SEVER ROAD, SUITE 300                                                                                 LAWRENCEVILLE       GA      30043
 AIRGAS DRY ICE                                                                  PO BOX 951873                                                                                              DALLAS              TX      75395-1873
 AIRGAS DRY ICE - DALLAS                                                         PO BOX 951873                                                                                              DALLAS              TX      75395-1873
 Airgas Dry Ice - Dallas                     Airgas Dry Ice                      2530 Sever Rd, Suite 300                                                                                   Lawrenceville       GA      30043
 AIRGAS DRY ICE - DALLAS                     C/O ALLISON L. CARR                 BERNSTEIN-BURKLEY, PC                           707 GRANT STREET                                           PITTSBURGH          PA      15219
 AIRGAS NATIONAL WELDERS                                                         PO BOX 601985                                                                                              CHARLOTTE           NC      28260-1985
 AIRGAS NORPAC                                                                   3591 N COLUMBIA BLVD                                                                                       PORTLAND            OR      97217
 AIRGAS USA, LLC                                                                 PO BOX 93500                                                                                               LONG BEACH          CA      90809-3500
 AIRPORT LOCK & SAFE                                                             17777 MAIN ST SUITE F                                                                                      IRVINE              CA      92614
 AISPURO, MARIA                                                                  ADDRESS REDACTED
 AJ WESRT PTO                                                                    1801 BAY AVE                                                                                               ABERDEEN            WA      98520
 AJAX ELECTRIC                                                                   2911 FIRST AVENUE SOUTH                                                                                    SEATTLE             WA      98134
 AJAX ELECTRIC COMPANY INC                                                       2911 FIRST AVE SOUTH                                                                                       SEATTLE             WA      98134
 AJILON                                                                          DEPT CH 14031                                                                                              PALATINE            IL      60055
 AJW DELIVERY                                                                    10128 62ND DR. NE                                                                                          MARYSVILLE          WA      98270
 AKBARPOUR, SHIRIN                                                               ADDRESS REDACTED
 AKEMI, KAN                                                                      ADDRESS REDACTED
 AKENS, STEWART                                                                  ADDRESS REDACTED
 AKERLUND, ROXANNE                                                               ADDRESS REDACTED
 AKERMAN LLP                                                                     PO BOX 4906                                                                                                ORLANDO             FL      32802
 Akerman LLP                                 Akerman LLP                         Carl Roston, Esq.                               One SE Third Avenue, 25th Floor                            Miami               FL      33131
 Akerman LLP                                 Carl Roston                         Three Brickell City Centre                      98 Southeast Seventh Street Suite 1100                     Miami               FL      33131
 Akerman LLP                                 Carl Roston, Esq.                   One SE Third Avenue, 25th Floor                                                                            Miami               FL      33131
 Akerman LLP                                 Joan Levit, Esq.                    350 East Las Olas Blvd., Suite 1600                                                                        Ft. Lauderdale      FL      33301
 AKERMAN SENTERFITT                                                              ADDRESS REDACTED
 AKERMAN, SENTERFITT                                                             ADDRESS REDACTED
 AKERS, TYLER                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                        Page 5 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18                   Page 21 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                      Address 1                                     Address 2               Address 3               City   State       Zip      Country
 AKINS, BELLE E                                                                  ADDRESS REDACTED

 AKINS, MICHELLE HANNAH ELIZABETH                                                ADDRESS REDACTED
 AKINS, SHAWN                                                                    ADDRESS REDACTED
 AKLYAN, HANNAH MARIE                                                            ADDRESS REDACTED
 AKMAKJIAN, SIRAPO                                                               ADDRESS REDACTED
 AKOOPI, ERVIN                                                                   ADDRESS REDACTED
 AKROTERI FOODS LLC                                                              1219 CORNWALL AVE                                                                               BELLINGHAM         WA      98225
 AKUTAGAWA, JON                                                                  ADDRESS REDACTED
 ALADDIN SPECIALTY FOOD                                                          PO BOX 2199                                                                                     BEAVERTON          OR      97075
 ALAMILLO, BRIANA KALI                                                           ADDRESS REDACTED
 ALAMILLO, BRYAN JOSEPH                                                          ADDRESS REDACTED
 ALAMILLO, JEFFREY                                                               ADDRESS REDACTED
 ALAMO OLYMPIC GATEWAY PLAZA,
 LLC                              C/O CROSBY, HEAFEY, ROACH & MAY                ATTN PAUL R. MOHUN, ESQ                 TWO EMBARCADERO CENTER, SUITE 2000                      SAN FRANCISCO      CA      94111
 ALANIS, MARY                                                                    ADDRESS REDACTED
 ALANIS, RANDY DANE                                                              ADDRESS REDACTED
 ALANIZ MORA, PATRICIA                                                           ADDRESS REDACTED
 ALANIZ-TORRES, JOVANA                                                           ADDRESS REDACTED
 ALANSARI, JANICE L.                                                             ADDRESS REDACTED
 ALARCON JR., MANUEL                                                             ADDRESS REDACTED
 ALARCON, NICOLE A                                                               ADDRESS REDACTED
 ALASKA SMOKEHOUSE                                                               21616 87TH AVENUE SE                                                                            WOODINVILLE        WA      98072
                                  ATTN V.P., CORPORATE PROPERTIES &
 ALASKA USA FEDERAL CREDIT UNION SUPPLY                                          P.O. BOX 196613                                                                                 ANCHORAGE          AK      99519-6613
 ALATORRE, TERESA                                                                ADDRESS REDACTED
 ALBANESE, STEVE                                                                 ADDRESS REDACTED
 ALBANESE, TERRI ANN                                                             ADDRESS REDACTED
 ALBARRACIN, JULIO ISAIAS                                                        ADDRESS REDACTED
 ALBATRADE FINE FOODS INC                                                        1430 GENOA DR                                                                                   VISTA              CA      92081
 ALBERRTSONS LLC AND ALBERTSONS
 HOLDINGS, LLC                    C/O BUCHANONON INGERSOLL & ROONEY PC           GEOFFREY G. GRIVNER                     919 N. MARKET ST., SUITE 1500                           WILMINGTON         DE      19801
 ALBERRTSONS LLC AND ALBERTSONS MICHAEL M. DINGEL SENIOR ATTORNEY,               ALBERTSONS COMPANIES LEGAL
 HOLDINGS, LLC                    LITIGATION                                     DEPARTMENT                              250 PARKCENTER BLVD.,                                   BOISE              ID      83706
 ALBERS, MAX                                                                     ADDRESS REDACTED
 ALBERT USTER IMPORTS, INC                                                       PO BOX 770                                                                                      LAITHERSBURG       MD      20884-0770
 ALBERTA, BRIAN                                                                  ADDRESS REDACTED
 ALBERTS, CARYNE L.                                                              ADDRESS REDACTED
 ALBERTSON, HALIE LYNN                                                           ADDRESS REDACTED
 ALBERTSON, KATIE MAE                                                            ADDRESS REDACTED
 ALBERTSON, MAXWELL RYAN                                                         ADDRESS REDACTED
 Albertsons Companies, LLC        Attention General Counsel                      250 East Parkcenter Boulevard                                                                   Boise              ID      83706
 ALBERTSONS LLC                                                                  PO BOX 956526                                                                                   ST LOUIS           MO      63195-6526
 Albertsons LLC                   Attn Brent Tingey                              250 Parkcenter Blvd                                                                             Boise              ID      83706
 Albertsons LLC                   Attn Brent Tingey                              PO Box 20                                                                                       Boise              ID      83726
                                  MICHAEL M. DINGEL SENIOR ATTORNEY,             ALBERTSONS COMPANIES LEGAL
 ALBERTSONS LLC                   LITIGATION                                     DEPARTMENT                              250 PARKCENTER BLVD.,                                   BOISE              ID      83706
 Albertsons LLC (Albertsons)      Michael Dingel                                 Albertsons Companies, Inc.              250 Parkcenter Blvd.                                    Boise              ID      83706
 Albertsons LLC (Albertsons)      Michael M. Dingel                              Albertsons Companies, Inc.              250 Parkcenter Blvd.                                    Boise              ID      83706
 ALBERTSONS LLC AND ALBERTSONS
 HOLDINGS LLC                     ATTN GEOFFREY G. GRIVNER                       BUCHANAN INGERSOL & ROONEY PC           919 NORTH MARKET STREET, SUITE 1500                     WILMINGTON         DE      19801
 ALBERTSONS LLC AND ALBERTSONS
 HOLDINGS LLC                     C/O GEOFFREY GRIVNER                           BUCHANAN INGERSOL & ROONEY PC           919 NORTH MARKET STREET, SUITE 1500                     WILMINGTON         DE      19801
 ALBERTSONS, LLC                                                                 250 PARKCENTER BLVD.                                                                            BOISE              ID      83726
 ALBIN, CORY PATRICK                                                             ADDRESS REDACTED
 ALBRECHT, CHARLES RICHARD                                                       ADDRESS REDACTED
 ALBRECHT, NORMAN QUENTIN                                                        ADDRESS REDACTED
 ALBRECHT, VERONICA C                                                            ADDRESS REDACTED
 ALBRIGHT, BENITA L                                                              ADDRESS REDACTED
 ALBRIGHT, JESSICA                                                               ADDRESS REDACTED
 ALCAFARAS, ARNEL S                                                              ADDRESS REDACTED
 ALCANTARA-CAMACHO, CARMEN M                                                     ADDRESS REDACTED
 ALCARAZ, RAUL                                                                   ADDRESS REDACTED
 ALCEDO, SHANE MATTHEW                                                           ADDRESS REDACTED
 ALCHEMY                                                                         5301 RIATA PARK COURT                   BUILDING F SUITE 100                                    AUSTIN             TX      78727
 ALCO DESIGNS                     DBA ALCO DESIGNS VEGE MIST                     407 E REDONDO BEACH BLVD                                                                        GARDENA            CA      90248
 Alcohol By Volume, Inc                                                          8940 Carmel Valley Road                                                                         Carmel             CA      93923
 ALCOHOLIC BEVERAGE CONSULTING
 SERVICE                                                                         26023 JEFFERSON AVE SUITE D                                                                     MURRIETA           CA      92562
 ALCOHOLIC BEVERAGE CONTROL                                                      3810 ROSIN COURT STE 150                                                                        SACRAMENTO         CA      95834
 ALCOSER, NICO PAUL                                                              ADDRESS REDACTED
 ALCOX, JOEL ALBERT                                                              ADDRESS REDACTED
 ALDAHL, JOSEPH MICHAEL                                                          ADDRESS REDACTED
 ALDAZ, RUBEN                                                                    ADDRESS REDACTED
 ALDERETE, CINDY L                                                               ADDRESS REDACTED
 ALDERETE, JOHN ROBERT                                                           ADDRESS REDACTED
 ALDERSON, DEVIN                                                                 ADDRESS REDACTED
 ALDERSON, TAMARA A.                                                             ADDRESS REDACTED
 ALDERWOOD ELEMENTARY                                                            3400 HOLLYWOOD AVENUE                                                                           BELLINGHAM         WA      98225




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 6 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 22 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                         Address 1                                 Address 2         Address 3                City   State       Zip      Country
 ALDRICH, BELINDA                                                                ADDRESS REDACTED
 ALDRICH, NICCOLE NOREEN                                                         ADDRESS REDACTED
 ALDRIDGE, ADAM N                                                                ADDRESS REDACTED
 ALDRIDGE, JACQUELINE                                                            ADDRESS REDACTED
 ALEJANDROS TORTILLA FACTORY                                                     5330 S 12TH AVENUE                                                                       TUCSON              AZ      85706

 ALEMAN PEREZ, HECTOR MAXIMILIAN                                                 ADDRESS REDACTED
 ALEMAN, JUAN                                                                    ADDRESS REDACTED
 ALEX, JESSICA                                                                   ADDRESS REDACTED
 ALEXANDER, DEBBIE                                                               ADDRESS REDACTED
 ALEXANDER, HECTOR F                                                             ADDRESS REDACTED
 ALEXANDER, POLLY LYNN                                                           ADDRESS REDACTED
 ALEXANDER, STEVEN S                                                             ADDRESS REDACTED
 ALEXANDER, TRYNITY L                                                            ADDRESS REDACTED
 ALEXANDER, VICTORIA JACQUELINE                                                  ADDRESS REDACTED
 ALF, KAREN LYNN                                                                 ADDRESS REDACTED
 ALFARO LOPEZ, SEBASTIAN                                                         ADDRESS REDACTED
 ALFARO, CARLOS ANTONIO                                                          ADDRESS REDACTED
 ALFARO, DIANA                                                                   ADDRESS REDACTED
 ALFARO, GREGG M                                                                 ADDRESS REDACTED
 ALFARO, SAMANTHA RAE                                                            ADDRESS REDACTED
 ALFRED, DARIUS L                                                                ADDRESS REDACTED
 ALGAZY, AARON                                                                   ADDRESS REDACTED
 ALI, GARTH S                                                                    ADDRESS REDACTED
 ALI, RASHID K                                                                   ADDRESS REDACTED
 ALICIAS BRIDAL                                                                  ADDRESS REDACTED
 ALIMI, JAMILA                                                                   ADDRESS REDACTED
 ALISO CANYON HONEY                                                              31132 BROOKS ST                                                                          LAGUNA BEACH        CA      92651
 ALK TECHNOLOGIES INC                                                            PO BOX 204769                                                                            DALLAS              TX      75320-4769
 ALKAL L.P.                      C/O ALBERT KALIMIAN                             814 CHICKEN VALLEY ROAD                                                                  LOCUST VALLEY       NY      11560
 ALL AMERICAN LLC                                                                PO BOX 1238                                                                              REDMOND             OR      97756
 ALL AMERICAN LOCK CORP                                                          337 W FREEDOM AVE                                                                        ORANGE              CA      92865
 ALL BRITE SERVICES INC                                                          6500 GUIDE MERIDEAN ROAD                                                                 LYNDEN              WA      98264
 ALL CARE JANITORIAL                                                             1900 NE 3RD STE 106 #247                                                                 BEND                OR      97701
 ALL DOORS INC                                                                   PO BOX 1411                                                                              PASCO               WA      99301
 ALL JANITORIAL, LLC             ATTN SERGEY CHABAN                              12825 SE 307TH PL                                                                        AUBURN              WA      98092
 ALL SAINTS CATHOLIC SCHOOL                                                      504 2ND ST. SW                                                                           PUYALLUP            WA      98371
 ALL SEASON TEA                                                                  2509 FERNDALE AVE NE                                                                     RENTON              WA      98056
 ALL SEASONS LANDSCAPE
 MAINTENANCE                                                                     PO BOX 40132                                                                             EUGENE              OR      97404
 All Star Cleaning                                                               2537 Corona Ave C                                                                        Medford             OR      97504
 ALL WEATHER LANDSCAPE
 MAINTENANCE INC                                                                 PO BOX 6734                                                                              SANTA MARIA         CA      93456
 ALLAIN, AUDREY PAULINE                                                          ADDRESS REDACTED
 ALLAN + JENSON                                                                  30700 RUSSELL RANCH RD STE 250                                                           WESTLAKE VILLAGE    CA      91362
 ALLAN, RYNE M                                                                   ADDRESS REDACTED
 ALLBERY, PATRICIA M.                                                            ADDRESS REDACTED
 ALLEE, DUANE                                                                    ADDRESS REDACTED
 ALLEMAND, BARBARA A                                                             ADDRESS REDACTED
 ALLEN & BARBOUR, LLC                                                            1500 Urban Center Dr                                                                     Vestavia Hills      AL      35242
 ALLEN CREEK ELEMENTARY                                                          6505 60TH DR NE                                                                          MARYSVILLE          WA      98270
 ALLEN CREEK PARTNERSHIP LLC     C/O FIRST COMMERCIAL PROP MGMT                  PO BOX 4712                                                                              MEDFORD             OR      97501
 ALLEN CREEK PARTNERSHIP, LLC                                                    231 Nw B St                                                                              Grants Pass         OR      97526--203
 ALLEN ELEMENTARY                                                                PO BOX 124                                                                               BURLINGTON          WA      98233
 ALLEN, ANTHONY                                                                  ADDRESS REDACTED
 ALLEN, ANTOINETTE J                                                             ADDRESS REDACTED
 ALLEN, CHASE ALERIK                                                             ADDRESS REDACTED
 ALLEN, DESIREE ALEXIS                                                           ADDRESS REDACTED
 ALLEN, GARY R.                                                                  ADDRESS REDACTED
 ALLEN, GEOFFREY C                                                               ADDRESS REDACTED
 ALLEN, GLENN                                                                    ADDRESS REDACTED
 ALLEN, JOHN LAWRENCE                                                            ADDRESS REDACTED
 ALLEN, JOHN LAWRENCE                                                            ADDRESS REDACTED
 ALLEN, JONI RANSIER                                                             ADDRESS REDACTED
 ALLEN, KAREN LYNN                                                               ADDRESS REDACTED
 ALLEN, KATHERINE                                                                ADDRESS REDACTED
 ALLEN, KIM                                                                      ADDRESS REDACTED
 ALLEN, KRISTIAN EDWARD                                                          ADDRESS REDACTED
 ALLEN, KYNA B                                                                   ADDRESS REDACTED
 ALLEN, LAPREIA J                                                                ADDRESS REDACTED
 ALLEN, LEAH M.                                                                  ADDRESS REDACTED
 ALLEN, MINERVA E                                                                ADDRESS REDACTED
 ALLEN, NATHAN                                                                   ADDRESS REDACTED
 ALLEN, NATHAN B                                                                 ADDRESS REDACTED
 ALLEN, RANDI M                                                                  ADDRESS REDACTED
 ALLEN, ROBERT KIRBY                                                             ADDRESS REDACTED
 ALLEN, RYAN                                                                     ADDRESS REDACTED
 ALLEN, SARAH ELIZABETH                                                          ADDRESS REDACTED
 ALLEN, SHIRLEY                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 7 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                            D     11/26/18             Page 23 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


               Company                                            Contact                        Address 1                                 Address 2         Address 3                City   State       Zip        Country
 ALLEN, STEPHANIE K                                                              ADDRESS REDACTED
 ALLEN, TAMMY                                                                    ADDRESS REDACTED
 ALLEN, THOMAS                                                                   ADDRESS REDACTED
 ALLEN, TIFFANY LEE                                                              ADDRESS REDACTED
 ALLEN, TREVOR I                                                                 ADDRESS REDACTED
 ALLEN, TROY                                                                     ADDRESS REDACTED
 ALLEN, VERA CELINE                                                              ADDRESS REDACTED
 ALLEN, WHITNEY NICOLE                                                           ADDRESS REDACTED
 ALLERDICE, TERI D.                                                              ADDRESS REDACTED
 ALLERTON, DEBRA                                                                 4810 LOMBARD DR                                                                         KLAMATH FALLS       OR      97603
 ALLERTON, DEBRA                                                                 ADDRESS REDACTED
 ALLERTON, DEBRA LOUISE                                                          ADDRESS REDACTED
 ALLEY, KAREN J.                                                                 ADDRESS REDACTED
 ALLIANCE BEVERAGE DIST CO LLC                                                   1115 N 47TH AVE                                                                         PHOENIX             AZ      85043-1801
 ALLIANCE CHARTER ACADEMY                                                        16075 FRONT AVE                                                                         OREGON CITY         OR      97045
 ALLIANCE INDUSTRIAL SERVICE AND
 SALES                                                                           3324 E ATLANTA AVE                                                                      PHOENIX             AZ      85040
 ALLIANCEONE RECEIVABLES MGMT                                                    PO BOX 2449                                                                             GIG HARBOR          WA      98335-4449
 ALLIANCEONE RECEIVABLES MNGMT,
 INC.                                                                            PO BOX 2449                                                                             GIG HARBOR          WA      98335
 ALLIED EMPLOYERS                                                                811 KIRKLAND AVE #100                                                                   KIRKLAND            WA      98033
 ALLIED EMPLOYERS INC                                                            811 KIRKLAND AVE #100                                                                   KIRKLAND            WA      98033
 ALLIED FIRE & SECURITY                                                          425 W SECOND AVE                                                                        SPOKANE             WA      99201
 ALLIED FIRE & SECURITY                                                          530 NE COUCH ST                                                                         PORTLAND            OR      97232-2920
 ALLIED WORLD ASSURANCE
 COMPANY                                                                         PARK TOWER, 15TH FLOOR                GUBELSTRASSE 24                                   ZUG                         06300        SWITZERLAND

 Allied World National Assurance Company                                         311 South Wacker Drive                Suite 1100                                        Chicago             IL      60606

 Allied World National Assurance Company                                         3424 Peachtree Road NE                                                                  Atlanta             GA      30326
 ALLINSON, LUKE                                                                  ADDRESS REDACTED
 ALLISON, LAUREN                                                                 ADDRESS REDACTED
 ALLISTON, DARLENE JANICE                                                        ADDRESS REDACTED
 ALLRED, ALEXANDER                                                               ADDRESS REDACTED
 ALL-WAYS NEON & SIGNS                                                           4979 N VIA CARINA                                                                       TUCSON              AZ      85704
 ALMA FOODS LLC                                                                  PO BOX 2993                                                                             EUGENE              OR      97402
 ALMACELLAS, VICTOR MICHAEL                                                      ADDRESS REDACTED
 ALMADA, DANNY                                                                   ADDRESS REDACTED
 ALMADER, JAZMINE                                                                2017 F AVE #2                                                                           NATIONAL CITY       CA      91950
 ALMADER, JAZMINE LIZETTE                                                        ADDRESS REDACTED
 ALMAGUER, JOSE MARCELO                                                          ADDRESS REDACTED
 ALMAGUER, MARIO A                                                               ADDRESS REDACTED
 ALMARIO, ALFONSO SISON                                                          ADDRESS REDACTED
 ALMAZAN, PATRICK NEAL                                                           ADDRESS REDACTED
 ALMENGOR, ZOILA BELARMINA                                                       ADDRESS REDACTED
 ALMONT, ANGELA DAWN                                                             ADDRESS REDACTED
 ALO, ANDREA                                                                     ADDRESS REDACTED
 ALO, ANDREA                                                                     ADDRESS REDACTED
 ALO, PRINCESS                                                                   ADDRESS REDACTED
 ALO, SAMANTHA                                                                   ADDRESS REDACTED
 ALOHA FROM OREGON                                                               PO BOX 42077                                                                            EUGENE              OR      97404
 ALOHA OVERHEAD DOOR                                                             2870 SE 75TH AVE #109                                                                   HILLSBORO           OR      97123
 ALONSO, ANGEL                                                                   ADDRESS REDACTED
 ALONSO, DIANA ELIDIA                                                            ADDRESS REDACTED
 ALONSO, MERCEDES                                                                ADDRESS REDACTED
 ALONZO, DENISE MARIE                                                            ADDRESS REDACTED
 ALONZO, GABRIEL NICHOLAS                                                        ADDRESS REDACTED
 ALONZO, PEDRO D                                                                 ADDRESS REDACTED
 ALORICA BUSINESS SOLUTIONS LLC                                                  5 PARK PLAZA SUITE 1100                                                                 IRVINE              CA      92614
 ALPAC ELEMENTARY SCHOOL                                                         310 MILWAUKEE BLVD. N                                                                   PACIFIC             WA      98047
 ALPENROSE DAIRY                             Alpenrose Dairy                     Bryce McKinnon                        6149 SW Shattuck Rd.                              Portland            OR      97221
 Alpenrose Dairy                             Bryce McKinnon                      6149 SW Shattuck Rd.                                                                    Portland            OR      97221
 ALPENROSE DAIRY                                                                 ADDRESS REDACTED
 ALPHA DISTRIBUTING                                                              22477 72ND AVE S                                                                        KENT                WA      98032
 ALPHA DISTRIBUTING/FINTECH                                                      22477 72ND AVE S                                                                        KENT                WA      98032
 ALPHA DISTRIBUTING/GROCERY                                                      22477 72ND AVENUE SOUTH                                                                 KENT                WA      98032
 ALPHA DISTRIBUTORS INC                                                          4700 NORTH RONALD ST                                                                    HARWOOD HEIGHTS     IL      60706
 ALPHA MEDIA LLC                                                                 1211 SW 5TH AVE SUITE 600                                                               PORTLAND            OR      92704
 ALPHA NURSERY                                                                   5050 HAZEL GREEN ROAD NE                                                                SALEM               OR      97305
 ALPINE MEADOWS TREE FARM                                                        401 S B C AVE                                                                           LYNDEN              WA      98264
 ALPINE WHOLESALE FLORAL                                                         15A SW MILLER ROAD                                                                      PORTLAND            OR      97225
 ALPIZAR, NATHAN                                                                 ADDRESS REDACTED
 ALS ASSOCIATION                                                                 PO BOX 6051                                                                             ALBERT LEA          MN      56007
 AL-SARAYREH, MOHAMMED M                                                         ADDRESS REDACTED
 ALSNAUER, SARALYN THOMAS                                                        ADDRESS REDACTED
 ALTA DENA CERTIFIED DAIRY                                                       PO BOX 842363                                                                           LOS ANGELES         CA      90084-2363
 ALTA WENATCHEE PROPERTY LLC                                                     4047 SW GREENHILLS WAY                                                                  PORTLAND            OR      97221
 ALTA WENATCHEE PROPERTY LLC                 Ronald Emmerson                     4047 SW GREENHILLS WAY                                                                  PORTLAND            OR      97221
 ALTA Wenatchee Property, LLC                Brownstein Rask                     1200 SW Main St.                                                                        Portland            OR      97205




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 8 of 342
                                                                              Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                      D     11/26/18             Page 24 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                Company                                             Contact                        Address 1                                         Address 2         Address 3                 City   State     Zip     Country
 ALTADONNA, MAGGIE                                                                 4906 LA CUENTA DR                                                                               SAN DIEGO            CA    92124
 ALTAMIRANO, JESUS                                                                 ADDRESS REDACTED
 ALTAMIRANO, KAROL                                                                 1025 SOUTHWOOD DR.                            APT. U                                            SAN LUIS OBISPO      CA   93401
 ALTAMIRANO, KAROL NOELIA                                                          ADDRESS REDACTED
 ALTERNATIVES IN ENGINEERING                                                       1314 HIGHWAY DD                                                                                 DEFIANCE             MO   63341
 ALTERRA EXCESS AND SURPLUS
 INSURANCE                                                                         9020 Stony Point Parkway                      Suite 325                                         Richmond             VA   23235
 ALTIERRE CORPORATION                                                              170 ROSE ORCHARD WAY                          STE 210                                           SAN JOSE             CA   95134
 ALTO SHAAM INC                                                                    DEPARTMENT 7028                                                                                 CAROL STREAM         IL   60122
 ALTOMARE, JONATHAN                                                                ADDRESS REDACTED
 ALTON PLAZA DEVELOPMENT CO                                                        28348 ROADSIDE DR STE 204                                                                       AGUORA HILL          CA   91301
 Alton Plaza Development Company                                                   15 Fisher Lane                                Suite 200                                         White Plains         NY   10603
 Alton Plaza Development Company                                                   28348 ROADSIDE DR STE 204                                                                       AGUORA HILL          CA   91301
 Alton Plaza Development Company                                                   360 Greenley Road                                                                               New Canaan           CT   06840
 Alton Plaza Development Company             John Lawrence Allen                   360 Greenley Road                                                                               New Canaan           CT   06840
 ALTON, LINDA JEAN                                                                 ADDRESS REDACTED
 ALTON-SHEETS, MICHELLE                                                            ADDRESS REDACTED
 ALTOVISION LLC                                                                    1111 E SHARON AVE                                                                               BURLINGTON           WA   98233
 ALTURDYNE POWER SYSTEMS                                                           660 STEELE STREET                                                                               EL CAJON             CA   92020
 ALUMINUM ENTRY SYSTEMS INC                                                        PO BOX 19069                                                                                    SPOKANE              WA   99219
 ALVA, CELESTE MARIAH                                                              ADDRESS REDACTED
 ALVARADO MANUFACTURING CO INC                                                     12660 COLONY ST                                                                                 CHINO                CA   91710-2975
 ALVARADO, AGAPITO                                                                 ADDRESS REDACTED
 ALVARADO, ANDREW ALLAN                                                            ADDRESS REDACTED
 ALVARADO, EVA M                                                                   ADDRESS REDACTED
 ALVARADO, MARIO                                                                   ADDRESS REDACTED
 ALVARADO, REBECCA                                                                 ADDRESS REDACTED
 ALVARADO-PONCE, ANTONIO                                                           ADDRESS REDACTED
 ALVARENGA, ALMA LISSETTE                                                          ADDRESS REDACTED
 Alvarez & Marsal North America, LLC         Jonathan Goulding                     2029 Century Park East Suite 2060                                                               Los Angeles          CA   90067
 ALVAREZ, ADRIANA                                                                  ADDRESS REDACTED
 ALVAREZ, ALFRED JOHN                                                              ADDRESS REDACTED
 ALVAREZ, ANGELICA MARIA                                                           ADDRESS REDACTED
 ALVAREZ, ANNE M                                                                   ADDRESS REDACTED
 ALVAREZ, ANTHONY RENE                                                             ADDRESS REDACTED
 ALVAREZ, ASHLEY NICHOLE                                                           ADDRESS REDACTED
 ALVAREZ, AURE                                                                     ADDRESS REDACTED
 ALVAREZ, BRYANA                                                                   ADDRESS REDACTED
 ALVAREZ, CARLOS                                                                   ADDRESS REDACTED
 ALVAREZ, CARLOS P                                                                 ADDRESS REDACTED
 ALVAREZ, DAYONTE                                                                  ADDRESS REDACTED
 ALVAREZ, DORA I                                                                   ADDRESS REDACTED
 ALVAREZ, FELIPE                                                                   ADDRESS REDACTED
 ALVAREZ, JESSICA                                                                  ADDRESS REDACTED
 ALVAREZ, JOHN JOSEPH                                                              ADDRESS REDACTED
 ALVAREZ, JOHNNY INGNACIO                                                          ADDRESS REDACTED
 ALVAREZ, KARLA VALERIA                                                            ADDRESS REDACTED
 ALVAREZ, LIZBETH G.                                                               ADDRESS REDACTED
 ALVAREZ, MATTHEW FIDEL                                                            ADDRESS REDACTED
 ALVAREZ, MICHAEL ANDREW                                                           ADDRESS REDACTED
 ALVAREZ, MIKO A                                                                   ADDRESS REDACTED
 ALVAREZ, NOELIA G                                                                 ADDRESS REDACTED
 ALVAREZ, ROSA                                                                     ADDRESS REDACTED
 ALVAREZ, RUDY ANTHONY                                                             ADDRESS REDACTED
 ALVAREZ, SALVADOR                                                                 ADDRESS REDACTED
 ALVAREZ, TANIA M.                                                                 ADDRESS REDACTED
 ALVAREZ-BARR, ROSA E                                                              ADDRESS REDACTED
 ALVAREZ-CARRION, ROBERTO                                                          ADDRESS REDACTED
 ALVES, JOE M                                                                      ADDRESS REDACTED
 AL-ZAIDI, BARAA MOHAMMED                                                          ADDRESS REDACTED
 AM BAKING CO                                                                      5005 KANAN RD                                                                                   AGOURA HILLS         CA   91301-2515
 AM PM                                                                             1602 PIKE ST NW UNIT 101                                                                        AUBURN               WA   98001
 AMADOR, BRANDON                                                                   ADDRESS REDACTED
 AMADOR, RAUL ROBERTO                                                              ADDRESS REDACTED
 AMALFITANO BAKERY                                                                 29111 S WESTERN AVE                                                                             RNCH PALOS VERDES    CA   90275
 AMARAL, JOSEPH                                                                    ADDRESS REDACTED
 AMARALES, ALEJANDRO                                                               ADDRESS REDACTED
 AMATYA, DEEPA                                                                     ADDRESS REDACTED
 AMAYA, GONZALO                                                                    ADDRESS REDACTED
 AMAYA, REBEKAH                                                                    138 W. ANDERSON RD.                                                                             SEQUIM               WA   98382
 AMAYA, REBEKAH L                                                                  ADDRESS REDACTED
 Amazon Fulfillment Services, Inc.           Attn General Counsel                  410 Terry Ave. North                                                                            Seattle              WA   98109-5210
 AMBERG, SARAH JANE                                                                ADDRESS REDACTED
 AMBROSE, MATTHEW JONATHAN                                                         ADDRESS REDACTED
 AMBROSE, ZACHARY ROBERT                                                           ADDRESS REDACTED
 AMBROSIA WINE GROUP                                                               1709 SE 29TH STREET                                                                             RENTON               WA   98055
 AMBROZY, JOSHUA JOSEPH                                                            ADDRESS REDACTED
 AMERESCO                                    ATTN GENERAL COUNSEL                  111 SPEEN STREET                              SUITE 410                                         FRAMINGHAM           MA   01701
 AMERESCO INC                                ATTN ACCOUNTS RECEIVABLE              111 SPEEN ST SUITE 410                                                                          FRAMINGHAM           MA   01701




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                        Page 9 of 342
                                                                                   Case 15-11874-KG                                  Doc 3995ExhibitFiled
                                                                                                                                                    D     11/26/18                                  Page 25 of 357
                                                                                                                                                          Creditor Matrix
                                                                                                                                                     Served via First Class Mail


               Company                          Contact                                                             Address 1                                                Address 2                    Address 3             City    State       Zip      Country
 AMERESCO INC.                                                                                   5200 77 CENTER DRIVE                                    SUITE 300                                                    CHARLOTTE        NC       28217
 AMERIBEN SOLUTIONS IEG GROUP                                                                    980 S TEN MILE RD                                                                                                    MERIDIAN         ID       83642-6104
 AMERICAN AUTOMATIC DOORS INC                                                                    3910-C MARKET STREET                                                                                                 VENTURA          CA       93003
 AMERICAN BACKFLOW SERVICES                                                                      5905 N INTERSTATE AVE                                                                                                PORTLAND         OR       97217
 AMERICAN BAKING SYSTEMS.                                                                        290 LEGION CT                                                                                                        CEDAR RAPIDS     IA       52404-4935
 American Bank Note Company                                                                      711 Armstrong Lane                                                                                                   Columbia         TN       38401
 American Bank Note Company     Larry Graves                                                     711 Armstrong Lane                                                                                                   Columbia         TN       38401
 AMERICAN BANK NOTE COMPANY, AS
 AGENT FOR THE UNITES STATES
 POSTAL SERVICE                                                                                  2520 METROPOLITAN DRIVE                                                                                              TREVOSE          PA       19053
 American Bankers Insurance Co                                                                   PO Box 4337                                             Flood Service Center                                         Scottsdale       AZ       85261
 AMERICAN BANKERS INSURANCE CO
 OF FL                                                                                           PO BOX 4337                                                                                                          SCOTTSDALE       AZ       85261-4337
 AMERICAN BANKERS INSURANCE CO
 OF FL                          FLOOD SERVICE CENTER                                             PO BOX 8695                                                                                                          KALISPELL        MT       59904-8695
 American Bankers Insurance Co.                                                                  11222 Quail Roost Drive                                                                                              Miami            FL       33157-6596

 AMERICAN BANKERS INSURANCE CO.              FLOOD INSURANCE PROGRAM                             PO BOX 75107                                                                                                         BALTIMORE        MD       21275-5107
 AMERICAN CHEESE SOCIETY                                                                         2696 S COLORADO BLVD SUITE 570                                                                                       DENVER           CO       80222
 AMERICAN DISPOSAL COMPANY - DIST
 2131                                        A WASTE CONNECTIONS COMPANY                         PO BOX 60248                                                                                                         LOS ANGELES      CA       90060-0248
 AMERICAN DOOR SERVICE OF
 SOUTHERN NEVADA                                                                                 PO BOX 34000                                                                                                         LAS VEGAS        NV       89133
 AMERICAN EXPRESS TRAVEL
 RELATED SERVICES COMPANY, INC.                                                                  200 Vesey Street                                        World Financial Center                                       New York         NY       10285
 AMERICAN FIRST CREDIT UNION                                                                     700 N. HARBOR BLVD                                                                                                   LA HABRA         CA
 AMERICAN GREETINGS                                                                              PO BOX 640782                                                                                                        PITTSBURGH       PA       15264-0782
 AMERICAN GREETINGS CORP                                                                         PO BOX 676701                                                                                                        DALLAS           TX       75267-6701
 AMERICAN GREETINGS
 CORPORATION                                                                                     ONE AMERICAN ROAD                                                                                                    CLEVELAND        OH       44144
 AMERICAN GREETINGS
 CORPORATION                                                                                     ONE AMERICAN ROAD                                                                                                    CLEVELAND        OH       44144-2398
 American Greetings Corporation                                                                  PO Box 640782                                                                                                        Pittsburgh       PA       15264
 American Greetings Corporation              American Greetings Corporation                      Cathryn Stark, Director of Credit and Collections       One American Road                                            Cleveland        OH       44144
 American Greetings Corporation              American Greetings Corporation                                                                              PO Box 640782                                                Pittsburgh       PA       15264
 AMERICAN GREETINGS
 CORPORATION                                 ATTN DIVISIONAL VICE PRESIDENT, SALES               ONE AMERICAN ROAD                                                                                                    CLEVELAND        OH       44144-2398
 AMERICAN GREETINGS
 CORPORATION                                 ATTN VICE PRESIDENT, SALES                          ONE AMERICAN ROAD                                                                                                    CLEVELAND        OH       44144
 American Greetings Corporation              Baker & Hostetler LLP                               Alexis C. Beachdell                                     Key Tower, 127 Public Square, Suite 2000                     Cleveland        OH       44114-1214
 American Greetings Corporation              c/o Eric R. Goodman, Esq.                           Baker & Hosteter LLP                                    1900 E 9th Street, Ste. 3200                                 Cleveland        OH       44114
 American Greetings Corporation              Cathryn Stark, Director of Credit and Collections   One American Road                                                                                                    Cleveland        OH       44144
 American Greetings Corporation              Eric R. Goodman                                     PNC Center, 1900 E 9th St., Ste. 3200                                                                                Cleveland        OH       44114
 American Greetings Corporation              Eric R. Goodman, Esq.                               Key Tower, 127 Public Square, Suite 3200                                                                             Cleveland        OH       44114
 AMERICAN GREETINGS SBT ONLY                                                                     PO BOX 640782                                                                                                        PITTSBURGH       PA       15264-0782
 AMERICAN HEALTH CARE                                                                            3001 DOUGLAS BLVD                                       SUITE 320                                                    ROSEVILLE        CA       95661
 AMERICAN INDUSTRIAL DOOR LLC                                                                    5022 TABLE ROCK RD                                                                                                   CENTRAL POINT    OR       97502
 AMERICAN NORTHWEST DIST INC                                                                     7910 OCCIDENTAL AVE S                                                                                                SEATTLE          WA       98108
 AMERICAN NORTHWEST
 DISTRIBUTORS INC                                                                                7900OCCIDENTAL AVE S                                                                                                 SEATTLE          WA       98108
 AMERICAN PAYMENT SYSTEMS                                                                        8605 Q Street                                                                                                        Omaha            NE       68127
 AMERICAN PROMOTIONAL EVENT
 NORTHWEST                                                                                       2120 MILWAUKEE WAY                                                                                                   TACOMA           WA       98421
 AMERICAN PROMOTIONAL EVENTS
 INC NW                                                                                          PO BOX 3417                                                                                                          FLORENCE         AL       35631
 AMERICAN PROMOTIONAL EVENTS,
 INC. (NORTHWEST)                                                                                2120 MILWAUKEE WAY                                                                                                   TACOMA           WA       98421
 AMERICAN PROMOTIONAL EVENTS,
 INC. NW                                                                                         PO BOX 3417                                             INDUSTRIAL PARK                                              FLORENCE         AL       35631
 AMERICAN RED CROSS                                                                              MT BAKER CHAPTER                                                                                                     BELLINGHAM       WA       98225
 AMERICAN RED CROSS                          MT BAKER CHAPTER                                    2111 KING STREET                                                                                                     BELLINGHAM       WA       98225
 AMERICAN REFUSE                                                                                 1316 J ST                                                                                                            WASCO            CA       93280
 AMERICAN SECURITY PRODUCTS CO                                                                   P O BOX 317001                                                                                                       FONTANA          CA       92331-7001
 AMERICAN SPIRITS EXCHANGE LTD                                                                   1805 MAGNOLIA BLVD                                                                                                   BURBANK          CA       91506
 AMERICAN TECHNOLOGIES INC.                                                                      210 BAYWOOD AVE                                                                                                      ORANGE           CA       92865
 AMERICAN VINES                                                                                  11 WILDFLOWER PLACE                                                                                                  LADERA RANCH     CA       92694
 AMERICHIP                                                                                       19032 SOUTH VERMONT AVE                                                                                              GARDENA          CA       90248
 AMERIGAS                                                                                        DEPT CH 10525                                                                                                        PALATINE         IL       60055-0525
 AMERIGAS PROPANE CO                                                                             DEPT CH 10525                                                                                                        PALATINE         IL       60055-0525
 AMERIGAS PROPANE LP                                                                             PO BOX 7155                                                                                                          PASADENA         CA       91109-7155
 AMERISOURCEBERGEN DRUG CORP
 (INV INPUT)                                                                                     PO BOX 530494                                                                                                        ATLANTA          GA       30353-0494
 AMERISTAR MEATS                                                                                 PO BOX 84182                                                                                                         SEATTLE          WA       98124-5482
 AMES, JUSTIN ALLAN                                                                              ADDRESS REDACTED
 AMES, NATASHA M.                                                                                ADDRESS REDACTED
 AMEZCUA, JOSE MANUEL                                                                            ADDRESS REDACTED
 AMEZCUA, ROY                                                                                    ADDRESS REDACTED
 AMEZQUITA, LUIS ENRIQUE                                                                         ADDRESS REDACTED
 AMG SALES                                                                                       11435 120TH AVE NE                                                                                                   KIRKLAND         WA       98033




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                               Page 10 of 342
                                                                                 Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                      D     11/26/18             Page 26 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


              Company                                               Contact                                Address 1                                 Address 2         Address 3                 City   State     Zip     Country
 AMGRAPH                                                                                  2091 DEL RIO WAY                                                                         ONTARIO              CA    91761
 AMICK, BRYCE W                                                                           ADDRESS REDACTED
 AMICK, WALTER S.                                                                         ADDRESS REDACTED
 AMICK, WALTER SCOTT                                                                      ADDRESS REDACTED
 AMIDON, ANA MARIE PACINA                                                                 ADDRESS REDACTED
 AMIGO MOBILITY INTERNATIONAL                                                             6693 DIXIE HIGHWAY                                                                       BRIDGEPORT           MI   48722
 AMIGO MOBILITY INTERNATIONAL,
 INC.                                                                                     6693 DIXIE HIGHWAY                                                                       BRIDGEPORT           MI   48722
 AMIN, BEHZAD BEN                                                                         ADDRESS REDACTED
 AMIRAYAN, LUCIE                                                                          ADDRESS REDACTED
 AMMIRATO, ANTHONY                                                                        ADDRESS REDACTED
 AMOS, EVANS                                                                              ADDRESS REDACTED
 AMOS, LAURI LINN                                                                         ADDRESS REDACTED
 AMPLIFIED SOUND CO                                                                       11609 85TH AVE S                                                                         SEATTLE              WA   98178-3905
 AMSCAN INC                                                                               PO BOX 71603                                                                             CHICAGO              IL   60694-1603
 AMTEKCO INDUSTRIES INC.                                                                  1205 REFUGEE ROAD                                                                        COLUMBUS             OH   43207
 AN, HYUNJOON                                                                             ADDRESS REDACTED
 ANAGNOSTOPOULOS, HARRY                                                                   11954 E BECKER                                                                           SCOTTSADLE           AZ   85259
 ANASTACIO JR., BENITO TRIAS                                                              ADDRESS REDACTED
 ANASTAS , DOREEN                                                                         5735 GROUND SQUIRREL HOLL                                                                PASO ROBLES          CA   93446-7385
 ANASTAS, DOREEN ANN                                                                      ADDRESS REDACTED
 ANASTASI, DAVID                                                                          ADDRESS REDACTED
 ANAYA, LAURA MARIE                                                                       ADDRESS REDACTED
 ANDA & VALMED PHARMACEUTICAL                ATTN CONTRACTS DEPT                          2915 WESTON ROAD                                                                         WESTON               FL   33331
 ANDA INC                                                                                 PO BOX 930219                                                                            ATLANTA              GA   31193-0219
                                             Ryan Millan / Associate Director, Accounts
 Anda Inc.                                   Receivable                                   2915 Weston Rd.                                                                          Weston               FL   33331
 ANDERS, ANTHONY                                                                          ADDRESS REDACTED
 ANDERS, BENJAMIN                                                                         ADDRESS REDACTED
 ANDERS, DARCEE JAMES                                                                     ADDRESS REDACTED
 ANDERS, LINDSAY                                                                          ADDRESS REDACTED
 ANDERSEN, ALEXANDRA KATHARYN                                                             ADDRESS REDACTED
 ANDERSEN, DANE W                                                                         ADDRESS REDACTED
 ANDERSEN, DEVAN AISLINN                                                                  ADDRESS REDACTED
 ANDERSEN, MICHAELA M                                                                     ADDRESS REDACTED
 ANDERSON & ASSOCIATES CREDIT
 SERVICES                                                                                 PO BOX 230286                                                                            PORTLAND             OR   97281
 ANDERSON DAIRY INC                                                                       DEPT 1494                                                                                DENVER               CO   80291-1494
 Anderson Dairy Inc.                         Attn Teresa S Hancox                         801 Searles Ave.                                                                         Las Vegas            NV   89101
 ANDERSON JR, NORMAN CARL                                                                 ADDRESS REDACTED
 ANDERSON REPAIR                                                                          13600 GRAMERCY PL                                                                        GARDENA              CA   90249
 Anderson Repair and Supply                                                               13600 Gramercy Place                                                                     Gardena              CA   90249
 ANDERSON RUBBISH DISPOSAL                                                                P.O. BOX 307                                                                             SIMI VALLEY          CA   93062
 ANDERSON, AMBER                                                                          ADDRESS REDACTED
 ANDERSON, AUSTIN CARNEY                                                                  ADDRESS REDACTED
 ANDERSON, BRENDA L.                                                                      ADDRESS REDACTED
 ANDERSON, BRITON                                                                         ADDRESS REDACTED
 ANDERSON, CARLA ANN                                                                      ADDRESS REDACTED
 ANDERSON, CHANTELLE ALEXIS                                                               ADDRESS REDACTED
 ANDERSON, CLAY                                                                           ADDRESS REDACTED
 ANDERSON, CYNTHIA MARIE                                                                  ADDRESS REDACTED
 ANDERSON, DAVID                                                                          ADDRESS REDACTED
 ANDERSON, DEAN A                                                                         ADDRESS REDACTED
 ANDERSON, DEANNE M.                                                                      ADDRESS REDACTED
 ANDERSON, DEREK S                                                                        ADDRESS REDACTED
 ANDERSON, DERRICK                                                                        ADDRESS REDACTED
 ANDERSON, DERRICK W                                                                      ADDRESS REDACTED
 Anderson, Derrick W.                                                                     2211 Rimland Drive                                                                       Bellingham           WA   98226
 ANDERSON, DOUGLAS K                                                                      ADDRESS REDACTED
 ANDERSON, EMMA                                                                           ADDRESS REDACTED
 ANDERSON, GWENDOLYN E                                                                    ADDRESS REDACTED
 ANDERSON, HEATHER MARIE                                                                  ADDRESS REDACTED
 ANDERSON, HOLLY A.                                                                       ADDRESS REDACTED
 ANDERSON, JACK DUBOSE                                                                    ADDRESS REDACTED
 ANDERSON, JEFF                                                                           ADDRESS REDACTED
 ANDERSON, JERETH CAIN                                                                    ADDRESS REDACTED
 ANDERSON, JESSICA                                                                        ADDRESS REDACTED
 ANDERSON, JILL R.                                                                        ADDRESS REDACTED
 ANDERSON, JORDYN                                                                         ADDRESS REDACTED
 ANDERSON, JUDITH M.                                                                      ADDRESS REDACTED
 ANDERSON, JULIA E.                                                                       ADDRESS REDACTED
 ANDERSON, JULIE A.                                                                       ADDRESS REDACTED
 ANDERSON, KRISTEN                                                                        ADDRESS REDACTED
 ANDERSON, KRISTINE                                                                       ADDRESS REDACTED
 ANDERSON, LAUREN E.                                                                      ADDRESS REDACTED
 ANDERSON, LEIF                                                                           ADDRESS REDACTED
 ANDERSON, LISA                                                                           ADDRESS REDACTED
 ANDERSON, LISAMARIE RUFINA                                                               ADDRESS REDACTED
 ANDERSON, MARY A.                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 11 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D     11/26/18             Page 27 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                            Contact                          Address 1                                    Address 2         Address 3                 City   State       Zip      Country
 ANDERSON, MATTHEW V.                                                             ADDRESS REDACTED
 ANDERSON, NANCY I                                                                ADDRESS REDACTED
 ANDERSON, OCTAVIA C.                                                             ADDRESS REDACTED
 ANDERSON, PAIGE                                                                  ADDRESS REDACTED
 ANDERSON, PAUL L                                                                 ADDRESS REDACTED
 ANDERSON, PENNEY                                                                 ADDRESS REDACTED
 ANDERSON, RICH                                                                   1812 7TH ST SE                                                                               PUYALLUP             WA      98372
 ANDERSON, RICHARD D                                                              ADDRESS REDACTED
 ANDERSON, ROBERT MARIO                                                           ADDRESS REDACTED
 ANDERSON, RYAN MICHAEL                                                           ADDRESS REDACTED
 ANDERSON, SARAH                                                                  ADDRESS REDACTED
 ANDERSON, SCOTT MICHAEL                                                          ADDRESS REDACTED
 ANDERSON, SHAUN                                                                  ADDRESS REDACTED
 ANDERSON, SHERI LYNN                                                             ADDRESS REDACTED
 ANDERSON, SHIRLEY                                                                ADDRESS REDACTED
 ANDERSON, TABBATHA                                                               ADDRESS REDACTED
 ANDERSON, THAD LANE                                                              ADDRESS REDACTED
 ANDERSON, ZACHERY THOMAS                                                         ADDRESS REDACTED
 ANDERSSON, THOMAS PER                                                            ADDRESS REDACTED
 ANDINO, MARLO ALEXANDER                                                          ADDRESS REDACTED
 ANDRACA, ANTONIO DE JESUS                                                        ADDRESS REDACTED
 ANDRADE MOLINA, CARLOS A                                                         ADDRESS REDACTED
 ANDRADE, BALMORE                                                                 ADDRESS REDACTED
 ANDRADE, BAUDELIO                                                                ADDRESS REDACTED
 ANDRADE, COOPER LAWRENCE                                                         ADDRESS REDACTED
 ANDRADE, GABRIELA                                                                ADDRESS REDACTED
 ANDRADE, MARIA EVLE                                                              ADDRESS REDACTED
 ANDRADE, MINERVA                                                                 ADDRESS REDACTED
 ANDRAKE, BOBBY J.                                                                ADDRESS REDACTED
 Andrew J. Flame                             Drinker Biddle & Reath LLP           One Logan Square, Ste. 2000                                                                  Philadelphia         PA      19103
 ANDREW W JORGENSON                          DBA ANDYS BACKFLOW SVC               PO BOX 651                                                                                   BATTLE GROUND        WA      98604
 ANDREW, AARON DEAN                                                               ADDRESS REDACTED
 ANDREWS, ALEXANDRA PAULINE                                                       ADDRESS REDACTED
 ANDREWS, FATIMA BANTA                                                            ADDRESS REDACTED
 ANDREWS, KENNETH                                                                 1261 HAROLD AVE                                                                              SIMI VALLEY          CA      93065-4730
 ANDREWS, KENNETH                                                                 ADDRESS REDACTED
 ANDREWS, LOLA MARIE                                                              ADDRESS REDACTED
 ANDREWS, LYNN ELLEN                                                              ADDRESS REDACTED
 ANDREWS, MARQUIS                                                                 ADDRESS REDACTED
 ANDREWS, NANCY                                                                   ADDRESS REDACTED
 ANDREWS, RICHARD TROY                                                            ADDRESS REDACTED
 ANDREWS, RYAN NATHANIEL                                                          ADDRESS REDACTED
 ANDREWS, SAMANTHA L                                                              ADDRESS REDACTED
 ANDREWSON, KIMBERLY LOUISE                                                       ADDRESS REDACTED
 ANDRUS, TIMOTHY JACOB                                                            ADDRESS REDACTED
 ANDRUS, TRACY LEIGH                                                              ADDRESS REDACTED
 ANDRYKOWSKI, TAYLOR                                                              ADDRESS REDACTED
 ANGEL JR, BENNET E.                                                              ADDRESS REDACTED
 ANGEL, ANTONIA                                                                   ADDRESS REDACTED
 ANGEL, KIMBERLIE M.                                                              ADDRESS REDACTED
 ANGEL, MELINDA MENDOZA                                                           ADDRESS REDACTED
 ANGELES PLUMBING INC.                                                            P O BOX 1151                                                                                 PORT ANGELES         WA      98362
 ANGELES WINDOW WASH AND
 LANDSCAPE                                                                        PO BOX 2246                                                                                  PORT ANGELES         WA      98362
 ANGELES, DAVID ANTHONY                                                           ADDRESS REDACTED
 ANGELONE, MONA LISA                                                              ADDRESS REDACTED
 ANGELS IN THE OUT FIELD                                                          PO BOX 2347                                                                                  OREGON CITY          OR      97045
 ANGEREGG, KYLE ANTON                                                             ADDRESS REDACTED
 ANGERMAN, SARAH RHEA                                                             ADDRESS REDACTED
 ANGUIANO, GLORIA                                                                 ADDRESS REDACTED
 ANGUIANO, LAURA MERAZ                                                            ADDRESS REDACTED
 ANHEUSER BUSCH NA/USED TO BE
 K&L DIST                                                                         3215 LIND AVE SW                                                                             RENTON               WA      98057
 ANHEUSER BUSCH/USED TO BE K&L
 DIST                                                                             3215 LIND AVE SW                                                                             RENTON               WA      98057
 ANHEUSER-BUSCH OF SAN DIEGO                                                      PO BOX 80758                                                                                 SAN DIEGO            CA      92138
 ANHEUSER-BUSCH SALES                                                             FILE #54848                                                                                  LOS ANGELES          CA
 ANHEUSER-BUSCH SALES BEACH                                                       DEPT #2411                                                                                   LOS ANGELES          CA
 ANHEUSER-BUSCH SALES POMONA                                                      PO BOX 3000                                                                                  POMONA               CA      91769
 ANHEUSER-BUSCH SALES RENTON                                                      3215 LINE AVE SW                                                                             RENTON               WA      98057
 Anheuser-Busch, LLC                         Anheuser-Busch, LLC                  Attn Kristi Byrne                          One Busch Place                                   St. Louis            MO      63118
 Anheuser-Busch, LLC                         Attn Kristi Byrne                    One Busch Place                                                                              St. Louis            MO      63118
 Anheuser-Busch, LLC                         Jay H. Ong.                          Munsch Hardt Kopf & Harr, P.C.             303 Colorado St., Suite 2600                      Austin               TX      78701
 ANIMAL HEALTH INTERNATIONAL INC                                                  DEPARTMENT #1305                                                                             DENVER               CO      80256-0001
 Ann Cali                                                                         26 Rogers Road                                                                               Los Gatos            CA      95030
 ANN MARIE CALI                                                                   ADDRESS REDACTED
 ANNAND, DONALD                                                                   ADDRESS REDACTED
 ANNANDONO, MARISSA NICOLE                                                        ADDRESS REDACTED
 ANNIN & CO                                                                       PO BOX 415837                                                                                BOSTON               MA      02241-5837




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 12 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                D     11/26/18             Page 28 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                 Company                                          Contact                          Address 1                                   Address 2         Address 3               City   State     Zip     Country
 ANTELOPE VALLEY AQMD                                                            43301 DIVISION ST SUITE 206                                                                 LANCASTER          CA    93535
 ANTELOPE VALLEY BOYS AND GIRLS
 CLUB                                                                            PO BOX 10047                                                                                LANCASTER          CA   93584
 Antelope Valley Press                       Sarah Cabrera                       PO Box 4050                                                                                 Palmdale           CA   93590
 Anthem Community Council                    City Attorney                       3701 W. Anthem Way, Ste. #201                                                               Anthem             AZ   85086
 ANTHEM PRESCRIPTION
 MANAGEMENT LLC                                                                  8990 DUKE BLVD.                                                                             MASON              OH   45040
 ANTHONY INTERNATIONAL                                                           2388 COLLECTIONS CTR DR                                                                     CHICAGO            IL   60693
 ANTHONY INTERNATIONAL                       LOCKBOX FILE #2388                  2388 COLLECTIONS CENTER DR                                                                  CHICAGO            IL   60693
 ANTHONY, TANYA J                                                                ADDRESS REDACTED
 ANTICOUNI & ASSOCIATES PC                                                       201 N CALLE CESAR CHAVEZ, SUITE 105                                                         SANTA BARBARA      CA   93103
 ANTOINE, PIN                                                                    ADDRESS REDACTED
 ANTONE CORP                                                                     4072 BRANT ST                                                                               SAN DIEGO          CA   92103
 ANTONICH, ROBIN LYNN                                                            ADDRESS REDACTED
 ANTONIO JR, MICHAEL ALAN                                                        ADDRESS REDACTED
 ANTONIO, ROBERTO L                                                              ADDRESS REDACTED
 ANTUNEZ, MATTHEW STEVEN                                                         ADDRESS REDACTED
 ANUNTA, SOMPONG                                                                 ADDRESS REDACTED
 ANYBACKFLOW COM INC                                                             5728 N 105TH LANE                                                                           GLENDALE           AZ   85307
 ANYTIME PLUMBING INC.                                                           4690 W POST ROAD #130                                                                       LAS VEGAS          NV   89118
 ANZALONE, KAYLA E.                                                              ADDRESS REDACTED
 ANZALONE, MICHAEL                                                               ADDRESS REDACTED
 AP EXPRESS LLC                                                                  8500 REX ROAD                                                                               PICO RIVERA        CA   90660
 APALATEGUI, JARON MICHAEL                                                       ADDRESS REDACTED
 APARICIO, AUSTIN J                                                              ADDRESS REDACTED
 APARICIO, JOHN CARLOS                                                           ADDRESS REDACTED
 APARICIO, MEIBEL                                                                ADDRESS REDACTED
 APARNIKOVA, EKATERINA
 VLADIMIROV                                                                      ADDRESS REDACTED
 APEX EXECUTIVE SEARCH LLC                                                       19200 VON KARMAN AVE STE 600                                                                IRVINE             CA   92612
 APGAR, JESSICA AILEEN                                                           ADDRESS REDACTED
 APODAC, ERIC                                                                    ADDRESS REDACTED
 APOLLO DRAIN & ROOTER SERVICE                                                   2208 NW BIRDSDALE # 8                                                                       GRESHAM            OR   97030
 APOSTOL, ROBERT M.                                                              ADDRESS REDACTED
 APOTHECARY PRODUCTS INC                                                         PO BOX 856810                                                                               MINNEAPOLIS        MN   55485-6810
 APOTHECARY PRODUCTS LLC                                                         PO BOX 856810                                                                               MINNEAPOLIS        MN   55485-6810
 APPACHAR, KRISHNAN R                                                            ADDRESS REDACTED
 APPELBAUM, VALERIE                                                              ADDRESS REDACTED
 APPERSON, JENAY                                                                 ADDRESS REDACTED
 APPLE CITY ELECTRIC LLC                                                         490 OHME GARDEN RD                                                                          WENATCHEE          WA   98801-9050
 APPLE, RICHARD HOWARD                                                           ADDRESS REDACTED
 APPLES TO GO                                                                    19410 HWY 99 STE A-134                                                                      LYNNWOOD           WA   98036
 APPLES TO GO                                                                    19410 HWY-99 STE A #134                                                                     LYNWOOD            WA   98036
 APPLETON, SIMONE                                                                ADDRESS REDACTED
 Appliance Enameling & Svc Inc                                                   575 College Commerce Way                                                                    Upland             CA   91786
 APPLIED DIGITAL IMAGING                                                         1803 N STATE ST                                                                             BELLINGHAM         WA   98225
 APPLIED DIGITAL IMAGING INC                                                     1803 N STATE ST                                                                             BELLINGHAM         WA   98225
 APPLIED ELECTRIC LLC                                                            PMB 325                                   1642 MCCULLOCH BLVD N                             LK HAVASU CTY      AZ   86403-0961
 APRIA HEALTHCARE INC.                                                           26220 ENTERPRISE COURT                                                                      LAKE FOREST        CA   92630
 APUYA, SHARI K                                                                  ADDRESS REDACTED
 APW WYOTT                                                                       PO BOX 532403                                                                               CHARLOTTE          NC   28290-2403
 AQUA PUMPKIN INC                                                                KENNETH VOLK VYDS 281 BROAD ST                                                              SAN LUIS OBISPO    CA   93405
 AQUILANTE, ANTHONY JOHN                                                         ADDRESS REDACTED
 AQUININGOC, BEVERLY                                                             ADDRESS REDACTED
 AQUINO, ALYSSA DIANE                                                            ADDRESS REDACTED
 AQUINO, JOCELYN AIDEE                                                           ADDRESS REDACTED
 AQUINO, MARC CHRISTOPHER L                                                      ADDRESS REDACTED
 AQUINO, MIRIAM R                                                                ADDRESS REDACTED
 ARAGON, HECTOR                                                                  ADDRESS REDACTED
 ARAGON, MICHAEL C                                                               ADDRESS REDACTED
 ARAGON, VICTOR                                                                  ADDRESS REDACTED
 ARAIZA, ANGELUZ                                                                 ADDRESS REDACTED
 ARAMARK CORPORATION                         FOR LAUNDRY-UNIFORMS                22808 NETWORK PL                                                                            CHICAGO            IL   60673-1228
 ARAMBULO JR., LUIS ANDREW                                                       ADDRESS REDACTED
 ARANDA, MITCHELL A                                                              ADDRESS REDACTED
 ARANDA, YOMARA                                                                  ADDRESS REDACTED
 ARATA, JACOB ANTONIO                                                            ADDRESS REDACTED
 ARAUJO, CARLOS                                                                  ADDRESS REDACTED
 ARAUJO-SANABIA, ESPERANZA                                                       ADDRESS REDACTED
 ARAUZ, ALAN J                                                                   ADDRESS REDACTED
 ARBITRATION SERVICES, INC                                                       PO BOX 22331                                                                                MILWAUKIE          OR   97269-0331
 ARBOB, LAILA N.                                                                 ADDRESS REDACTED
 ARBON EQUIPMENT CORPORATION.                                                    BOX 78196                                                                                   MILWAUKEE          WI   53278-0196
 ARBUCKLE, THOMAS JESS                                                           ADDRESS REDACTED
 ARCE RODRIGUEZ, KARINA                                                          ADDRESS REDACTED
 ARCE, JOEL R                                                                    ADDRESS REDACTED
 ARCEO, LUIS                                                                     ADDRESS REDACTED
 ARCHER, JILLIAN                                                                 ADDRESS REDACTED
 ARCHERD, MICHELE R                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 13 of 342
                                                                            Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                   D     11/26/18             Page 29 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                  Company                                         Contact                           Address 1                                     Address 2         Address 3               City    State       Zip         Country
 Archis Acres                                                                    10085 W. Lilac Rd.                                                                             Escondido          CA       92026
 ARCHIS ACRES INC                                                                10085 W LILAC RD                                                                               ESCONDIDO          CA       92026
 ARCHITECTURAL BUILDING SUPPLY.                                                  960 E FRANKLIN RD                                                                              MERIDIAN           ID       83634
 ARCHITECTURAL GLASS & GLAZING                                                   909 N ORCHARD                                                                                  BOISE              ID       83706
 ARCHULETA, ALFONSO C                                                            ADDRESS REDACTED
 ARCHULETA, JACQUELYN R                                                          ADDRESS REDACTED
 ARCILA, MARIA T                                                                 ADDRESS REDACTED
 ARCINIEGA, GINA M                                                               ADDRESS REDACTED
 ARCINIEGA, MICHAEL                                                              ADDRESS REDACTED
 ARCTIC COMMERCIAL
 REFRIGERATION                                                                   PO BOX 80746                                                                                   SEATTLE            WA       98108-0746
 ARCTIC COMMERCIAL REFRIGERATN
 INC                                                                             PO BOX 80746                                                                                   SEATTLE            WA       98108
 ARCTIC GLACIER USA INC                                                          PAYMENT PROCESSING CENTER                    PO BOX 856530                                     MINNEAPOLIS        MN       55485-6530
 ARCTIC GLACIER USA INC                      PAYMENT PROCESSING CENTER           PO BOX 856530                                                                                  MINNEAPOLIS        MN       55485-6530
 Arctic Glacier USA Inc.                                                         625 Henry Avenue                                                                               Winipeg            MB       R3A 0V1      Canada
 ARCTIC SHEET METAL                                                              2310 NE COLUMBIA BLVD                                                                          PORTLAND           OR       97211
 ARECHEDERRA, DONNALISA                                                          ADDRESS REDACTED
 ARECHIGA, MANUEL                                                                ADDRESS REDACTED
 ARELIS, GEORGE                                                                  ADDRESS REDACTED
 ARELLANO, CHRISTINA LORRAINE                                                    ADDRESS REDACTED
 ARELLANO, ELIZABETH                                                             ADDRESS REDACTED
 ARELLANO, ELIZABETH                                                             ADDRESS REDACTED
 ARELLANO, JASMINE                                                               ADDRESS REDACTED
 ARELLANO, JORDAN ALEXANDER                                                      ADDRESS REDACTED
 ARELLANO, MARTIN S                                                              ADDRESS REDACTED
 ARELLANO, PEDRO P                                                               ADDRESS REDACTED
 ARELLANO, RICHARD                                                               ADDRESS REDACTED
 ARELLANO, STEVE                                                                 ADDRESS REDACTED
 ARENA, CHRISTINE LOUISE                                                         ADDRESS REDACTED
 ARENAS, ARTURO                                                                  ADDRESS REDACTED
 ARENAS, BRETT ANDREW                                                            ADDRESS REDACTED
 AREVALO, DAISY D                                                                ADDRESS REDACTED
 AREVALO, EMERSON JUANCARLOS                                                     ADDRESS REDACTED
 ARGELAN, JOHN                                                                   ADDRESS REDACTED
 ARGO INSURANCE                                                                  ATTN CLAIMS                                                                                    SAN ANTONIO        TX       78246
 ARGO INSURANCE                              ATTN CLAIMS                         PO BOX 469013                                                                                  SAN ANTONIO        TX       78246
 ARGONAUT GREAT CENTRAL
 INSURANCE COMPANY                                                               3265 N. SHERIDAN PD                          PO BOX 807                                        PEORIA             IL       61633
 ARGUELLO, LETICIA                                                               ADDRESS REDACTED
 ARGUS HEALTH SYSTEMS, INC.                                                      1300 WASHINGTON STREET                                                                         KANSAS CITY        MO       64105
 ARGUS HEALTH SYSTEMS, INC. &
 BLUE SHIELD OF CALIFORNIA                                                       1300 WASHINGTON ST.                                                                            KANSAS CITY        MO       64105
 ARIAS, ARIANNA MARIE                                                            ADDRESS REDACTED
 ARIAS, CRISTIAN ENRIQUE                                                         ADDRESS REDACTED
 ARIAS, ESTEPHANIE                                                               ADDRESS REDACTED
 ARIAS-MENDOZA, ALEJANDRO                                                        ADDRESS REDACTED
 ARIES MARKETING INC                                                             29696 NETWORK PLACE                                                                            CHICAGO            IL       60673-1296
 ARIES, LINDA                                                                    ADDRESS REDACTED
 ARINGTON, SHARON K                                                              ADDRESS REDACTED
 ARISMENDEZ, JANEEN M                                                            ADDRESS REDACTED
 ARIZAGA, SAUL                                                                   ADDRESS REDACTED
 ARIZAGA, WILLIAM ROBERT                                                         ADDRESS REDACTED
 Arizona Attorney General                    Attn Bankruptcy Department          1275 W. Washington St.                                                                         Phoenix            AZ       85007
 ARIZONA CART RETRIEVAL CO                                                       120 E PIERCE ST                                                                                PHOENIX            AZ       85004
 ARIZONA DEPARTMENT                                                              1688 W. ADAMS ST                                                                               PHOENIX            AZ       85007
 ARIZONA DEPARTMENT OF                       WEIGHTS & MEASURES                  4425 W OLIVE AVE #134                                                                          GLENDALE           AZ       85302
 ARIZONA DEPARTMENT OF
 AGRICULTURE                                                                     1688 W ADAMS                                                                                   PHOENIX            AZ       85007
 ARIZONA DEPARTMENT OF REV                                                       PO BOX 29070                                                                                   PHOENIX            AZ       85038

 ARIZONA DEPARTMENT OF REVENUE                                                   PO BOX 29010                                                                                   PHOENIX            AZ       85038
 Arizona Dept of Environmental Quality                                           1110 Washington St                                                                             Phoenix            AZ       85007
 ARIZONA DEPT OF LIQUOR LICENSES                                                 800 W WASHINGTON                                                                               PHOENIX            AZ       85007
 ARIZONA DEPT OF REVENUE                                                         PO BOX 29009                                                                                   PHOENIX            AZ       85038
 ARIZONA LOTTERY                                                                 P.O. BOX 2913                                                                                  PHOENIX            AZ       85062
 ARIZONA PLUMBING CONTRACTORS,
 LTD.                                                                            3620 NORTH STONE AVENUE                                                                        TUCSON             AZ       85705
 ARIZONA PUBLIC SERVICE CO                                                       PO BOX 53920 MS 9996                         TREASURY DEPARTMENT                               PHOENIX            AZ       85072-3920
 Arizona Public Service Co./53920                                                PO Box 53920 MS 9996                         Treasury Department                               Phoenix            AZ       85072-3920
 Arizona Secretary of State                  Michele Reagan                      1700 W Washington St Fl 7                                                                      Phoenix            AZ       85007-2808
 ARIZONA STATE                               BOARD OF PHARMACY                   PO BOX 18520                                                                                   PHOENIX            AZ       85005
 Arizona US Attorneys Office                 Attn Bankruptcy Division            123 N San Francisco St Suite 401                                                               Flagstaff          AZ       86001
 Arizona US Attorneys Office                 Attn Bankruptcy Division            405 W Congress St Suite 4800                                                                   Tucson             AZ       85701-5040
 Arizona US Attorneys Office                 Attn Bankruptcy Division            7102 E 30th St Suite 101                                                                       Yuma               AZ       85365
 Arizona US Attorneys Office                 Attn Bankruptcy Division            Two Renaissance Square                       40 North Central Ave Ste 1200                     Phoenix            AZ       85004-4408
 ARKELIN, JOHN                                                                   ADDRESS REDACTED
 ARKO, ERIN E                                                                    ADDRESS REDACTED
 ARLIA, JOSEPH ANTHONY                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 14 of 342
                                                                  Case 15-11874-KG              Doc 3995ExhibitFiled
                                                                                                               D     11/26/18             Page 30 of 357
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail


                  Company                     Contact                                   Address 1                             Address 2         Address 3             City   State       Zip      Country
 ARLINGTON                                                             20115 74TH AVE NE                                                                    ARLINGTON        WA      98223
 ARLINGTON CITY OF                                                     238 N OLYMPIC AVE                                                                    ARLINGTON        WA      98223
 ARLINGTON SCHOOL DIST                                                 18821 CROWN RIDGE BLVD                                                               ARLINGTON        WA      98223
 ARMADA CORP                                                           93 EASTMONT AVE STE 100            PO BOX 709                                        WENATCHEE        WA      98807-0709
 ARMADA CORPORATION                                                    LEGAL PROCESSING                                                                     OLYMPIA          WA      98507-1397
 ARMADA CORPORATION           LEGAL PROCESSING                         PO BOX 1397                                                                          OLYMPIA          WA      98507-1397
 ARMADILLO SECURITY                                                    PO BOX 1595                                                                          PORT ORCHARD     WA      98366
 ARMANTROUT, EMILY M.                                                  ADDRESS REDACTED
 ARMAS, LANCE                                                          ADDRESS REDACTED
 ARMAS, WENDY Y                                                        ADDRESS REDACTED
 ARMENDARIZ, ARMANDO                                                   ADDRESS REDACTED
 ARMENDARIZ, JOSEPH JAMES                                              ADDRESS REDACTED
 ARMENTA, CHRITISSA KAYLEEN                                            ADDRESS REDACTED
 ARMENTA, SARA G                                                       ADDRESS REDACTED
 ARMENTA, SOPHIA                                                       ADDRESS REDACTED
 ARMIJO, PAMELA A.                                                     ADDRESS REDACTED
 ARMITAGE, JENNIFER                                                    ADDRESS REDACTED
 ARMITAGE, MARCIAL GEORGE                                              ADDRESS REDACTED
 ARMOR CONSOLIDATED INC                                                4600 N MASON-MONTGOMERY RD                                                           MASON            OH      45040
 ARMORED CAR                                                           4810 N LAGOON AVE #500                                                               PORTLAND         OR      97217-7665
 ARMORED TRANSPORT NORTHWEST,
 INC.                                                                  1401 EAST YESLER WAY                                                                 SEATTLE          WA      98122
 ARMSTRONG, BRITTANY                                                   ADDRESS REDACTED
 ARMSTRONG, DYLAN                                                      ADDRESS REDACTED
 ARMSTRONG, JACOB T                                                    ADDRESS REDACTED
 ARMSTRONG, KALLIE NICOLE                                              ADDRESS REDACTED
 ARMSTRONG, KYLE                                                       ADDRESS REDACTED
 ARMSTRONG, MIKE                                                       ADDRESS REDACTED
 ARMSTRONG, MONA BEATRICE                                              ADDRESS REDACTED
 ARMSTRONG, SCOTT D.                                                   ADDRESS REDACTED
 ARMSTRONG, SHANTE LARE                                                ADDRESS REDACTED
 ARMSTRONG-MANGUS, NICOLE                                              ADDRESS REDACTED
 ARNDORFER, MICHAEL                                                    ADDRESS REDACTED
 ARNDORFER, MICHAEL H                                                  ADDRESS REDACTED
 Arnels Originals Inc                                                  381 Sonoma Ct                                                                        Ventura          CA      93004
 ARNESON, DANIEL                                                       ADDRESS REDACTED
 ARNETT, AISLINN                                                       ADDRESS REDACTED
 ARNN, KATIE J                                                         ADDRESS REDACTED
 ARNO, GIUSEPPE                                                        ADDRESS REDACTED
 ARNO, MICHELLE R                                                      ADDRESS REDACTED
 ARNOLD JR., WILLIAM                                                   ADDRESS REDACTED
 ARNOLD, AARON MATTHEW                                                 ADDRESS REDACTED
 ARNOLD, BRIAN KASEY                                                   ADDRESS REDACTED
 ARNOLD, DEBORAH ARIEL                                                 ADDRESS REDACTED
 ARNOLD, EUGENE D                                                      ADDRESS REDACTED
 ARNOLD, MALLORY R                                                     ADDRESS REDACTED
 ARNOLDT, SHANNON M                                                    ADDRESS REDACTED
 ARREDONDO, GUILLERMO                                                  ADDRESS REDACTED
 ARREGUIN, MIKE A                                                      ADDRESS REDACTED
 ARREOLA, ANTHONY JOSEPH                                               ADDRESS REDACTED
 ARREOLA, ERIC M                                                       ADDRESS REDACTED
 ARRIAGA, JUAN                                                         ADDRESS REDACTED
 ARRIETA, EDNA LONICIA                                                 ADDRESS REDACTED
 ARRIGO, MICHAEL J                                                     ADDRESS REDACTED
 ARRIOLA, COLE JARRED                                                  ADDRESS REDACTED
 ARRIOLA, JARED JOSEPH ALDAN                                           ADDRESS REDACTED
 ARROW ROOFING                                                         PO BOX 55097                                                                         PORTLAND         OR      97238-5097

 ARROW ROOFING & SHEET METAL INC                                       PO BOX 55097                                                                         PORTLAND         OR      97238-5097
 ARROYO GONZALEZ, MARIA                                                ADDRESS REDACTED
 ARROYO, ESTEPHANA                                                     ADDRESS REDACTED
 ARTEAGA, JOHN MICHAEL                                                 ADDRESS REDACTED
 ARTHUR, DARREL CHRISTOPHER                                            ADDRESS REDACTED
 ARTHUR, NATE                                                          ADDRESS REDACTED
 ARTIAGA, ERICA HOPE                                                   ADDRESS REDACTED
 ARTISAN BAKERS LLC                                                    372 E MAIN ST                      PO BOX 1207                                       ASHLAND          OR      97520
 ARTISAN BAKERS LLC                                                    PO BOX 1207                                                                          ASHLAND          OR      97520
 ARTON, NICHOLAS A.                                                    ADDRESS REDACTED
 ARTS & ACADEMICS ACADEMY                                              830 SW 116TH STREET                                                                  SEATTLE          WA      98146
 ARTURO SANCHEZ PROFESSIONAL
 PAINTING                                                              13918 SW HINDON CT                                                                   TIGARD           OR      97223
 ARTZ, ERIKA                                                           ADDRESS REDACTED
 ARUTYUNYAN, ARTUR                                                     ADDRESS REDACTED
 ARVIZU, CONCEPCION                                                    ADDRESS REDACTED
 ARY, KELLY D                                                          ADDRESS REDACTED
 ARZATE, BERNICE MICHELLE                                              ADDRESS REDACTED
 ARZATE, TOMAS                                                         ADDRESS REDACTED
 ARZOLA, JOSE                                                          ADDRESS REDACTED
 ASCH, OLIVIA J.                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                Page 15 of 342
                                                                             Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                            D     11/26/18             Page 31 of 357
                                                                                                                                        Creditor Matrix
                                                                                                                                   Served via First Class Mail


              Company                                             Contact                                 Address 1                                        Address 2         Address 3               City   State       Zip      Country
 ASCH, STACY                                                                               ADDRESS REDACTED
 ASCHENBRENER, KATHRYN                                                                     ADDRESS REDACTED
 ASCHENBRENNER, KATHRYN L.                                                                 ADDRESS REDACTED
 ASD HEALTHCARE                                                                            PO BOX 848104                                                                                 DALLAS             TX      75284-8104
 ASH , HILDA                                                                               25781 DAPHNE COURT                                                                            MORENO VALLEY      CA      92553-4790
 ASH, HILDA                                                                                25781 DAPHNE COURT                                                                            MORENO VALLEY      CA      92553
 ASH, HILDA M                                                                              ADDRESS REDACTED

 Ashby & Geddes                              Ricardo Palacio, Esq. & Benjamin W. Keenan, Esq. P.O. Box 1150                                                                              Wilmington         DE      19899
 ASHBY, BLAKE                                                                                 23962 FRIGATE DR                                                                           LAGUNA NIGUEL      CA      92677-4234
 ASHBY, BLAKE PHILIP                                                                          ADDRESS REDACTED
 ASHBY, EMERALD SABRE                                                                         ADDRESS REDACTED
 ASHENFELTER, DEANN R.                                                                        ADDRESS REDACTED
 ASHER, JACOB WILLIAM                                                                         ADDRESS REDACTED
 ASHER, JUSTIN RYAN                                                                           ADDRESS REDACTED
 ASHER, KYLIE LEAH                                                                            ADDRESS REDACTED
 ASHLAND CHAMBER OF COMMERCE                                                                  PO BOX 1360                                                                                ASHLAND            OR      97520
 ASHLAND MEDFORD PLUMBING INC                                                                 PO BOX 8494                                                                                MEDFORD            OR      97501
 ASHLEY VATER                                                                                 ADDRESS REDACTED
 ASHLEY, CHRIS C                                                                              ADDRESS REDACTED
 ASHLINE, CHELSEA                                                                             ADDRESS REDACTED
 ASHMAN, CHARLOTTE IRENE CREW                                                                 ADDRESS REDACTED
 ASHMAN, CORRINE                                                                              ADDRESS REDACTED
 ASHWORTH, TALINA MARIE                                                                       ADDRESS REDACTED
 ASI BUSINESS GROUP                                                                           PO BOX 158                                                                                 WILSONVILLE        OR      97070
 ASIAN COMMODITIES COMPANY                                                                    3410 N SAN FERNANDO RD SUITE 1                                                             LOS ANGELES        CA      90065
 ASIANA CUISINE ENTERPRISES                                                                   1447 W 178TH ST SUITE 303                                                                  GARDENA            CA      90248
 ASKEW, GRACIE T                                                                              ADDRESS REDACTED
 ASKIN, MELINDA                                                                               ADDRESS REDACTED
 ASM Capital V, L.P.                         ASM Capital                                      7600 Jericho Turnpike Suite 302                                                            Woodbury           NY      11797
 ASM SPV, L.P.                               ASM Capital                                      7600 Jericho Turnpike Suite 302                                                            Woodbury           NY      11797
 ASPEN SPECIALTY INSURANCE
 COMPANY                                                                                   316 North Fifth Street                                                                        Bismark            ND      58502
 ASPHALT PATCH SYSTEMS INC                                                                 8812 CANYON ROAD EAST                                                                         PUYALLUP           WA      98371
 ASPINWALL, BLAKE CHRISTIAN                                                                ADDRESS REDACTED
 ASPIRE MIDDLE SCHOOL                                                                      5900 54TH AVE. SE                                                                             LACEY              WA      98513
 ASQUITH, TRISTAN                                                                          ADDRESS REDACTED
 ASSA ABLOY ENTRANCE SYS US INC                                                            300 HORIZON CENTER #209                                                                       HAMILTON           NJ      08691
 ASSA ABLOY ENTRANCE SYS US INC                                                            PO BOX 827375                                                                                 PHILADELPHIA       PA      19182-7375
 ASSAAD, ISABEL LAMIA                                                                      ADDRESS REDACTED
 ASSEMBLED PRODUCTS CO                                                                     115 EAST LINDEN STREET                                                                        ROGERS             AR      72756
 ASSET RECOVERY GROUP INC                                                                  PO BOX 14949                                                                                  PORTLAND           OR      97293
 ASSET SYSTEMS INC                                                                         PO BOX 14550                                                                                  PORTLAND           OR      97293
 ASSINK, SHAWN M                                                                           ADDRESS REDACTED
 Associated Credit Service, Inc.                                                           12815 E. Sprague Ave, Suite 200                                                               Spokane Valley     WA      99216
 ASSOCIATED GROCERS                          ATTN VICE PRESIDENT LEGAL                     P.O. BOX 3763                               3301 SOUTH NORFOLK STREET                         SEATTLE            WA      98124
 ASSOCIATED GROCERS INC.                                                                   P.O BOX 3763                                                                                  SEATTLE            WA      98124
 ASSOCIATED GROCERS, INC.                                                                  3301 SOUTH NORFOLK                                                                            SEATTLE            WA      98124
 ASSOCIATED GROCERS, INC.                    ATTN VICE PRESIDENT LEGAL                     P.O. BOX 3763                               3301 SOUTH NORFOLK STREET                         SEATTLE            WA      98124
 ASSOCIATION LP                                                                            4055 REDWOOD AVENUE                         11440 SAN VICENTE BLVD # 200                      LOS ANGELES        CA      90049
 ASSUMPTION CATHOLIC SCHOOL                                                                2116 CORNWALL AVENUE                                                                          BELLINGHAM         WA      98225
 ASSUREBRANDS INC                                                                          506 CORTE JANA                                                                                OXNARD             CA      93030
 ASTER, JEFFREY A                                                                          ADDRESS REDACTED
 ASTON, ALEXANDER PHILIP                                                                   ADDRESS REDACTED
 ASTON, DEBRA A                                                                            ADDRESS REDACTED
 ASTON, KAILA                                                                              ADDRESS REDACTED
 ASTROM, JOHN MALCOLM                                                                      ADDRESS REDACTED
 Astrup, Jean Anne                                                                         ADDRESS REDACTED
 AT & T                                                                                    PO BOX 105068                                                                                 ATLANTA            GA      30348-5068
 AT & T                                                                                    PO BOX 5019                                                                                   CAROL STREAM       IL      60197-5019
 AT & T                                                                                    PO BOX 5091                                                                                   CAROL STREAM       IL      60197-5091
 AT & T MOBILITY                                                                           PO BOX 6463                                                                                   CAROL STREAM       IL      60197-6463
 AT&T                                                                                      ONE AT&T WAY                                                                                  BEDMINSTER         NJ      07921
 AT&T                                                                                      PO BOX 5025                                                                                   CAROL STREAM       IL      60197-5025
 AT&T ABN                                                                                  PO Box 5019                                                                                   Carol Stream       IL      60197-5019
 AT&T CORP.                                                                                ONE AT&T WAY                                                                                  BEDMINSTER         NJ      07921-0752
 AT&T MOBILITY NATIONAL                                                                    PO BOX 6463                                                                                   CAROL STREAM       IL      60197
 AT&T MOBILITY NATIONAL                      BUS SVCS NATIONAL ACCOUNT                     PO BOX 9004                                                                                   CAROL STREAM       IL      60197-9004
 AT&T.                                                                                     PO BOX 105262                                                                                 ATLANTA            GA      30348-5262
 AT&T.                                                                                     PO BOX 16649                                                                                  ATLANTA            GA      30321-0649
 AT&T.                                                                                     PO BOX 5001                                                                                   CAROL STREAM       IL      60197-5001
 AT&T.                                                                                     PO BOX 5019                                                                                   CAROL STREAM       IL      60197-5019
 AT&T.                                                                                     PO BOX 5091                                                                                   CAROL STREAM       IL      60197-5091
 AT&T.                                                                                     PO BOX 5094                                                                                   CAROL STREAM       IL      60197-4300
 ATA RETAIL SERVICES INC                                                                   DEPT #34364                                                                                   SAN FRANCISCO      CA      94139
 ATA RETAIL SERVICES INC                     DEPT #34364                                   PO BOX 39000                                                                                  SAN FRANCISCO      CA      94139
 ATASCADERO GREYHOUND
 FOUNDATION                                                                                PO BOX 3120                                                                                   ATASCADERO         CA      93423
 ATASCADERO MUTUAL WATER CO                                                                P.O. BOX 6075                                                                                 ATASCADERO         CA      93423-6075




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                             Page 16 of 342
                                                                                Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                                 D     11/26/18             Page 32 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                Company                                           Contact                             Address 1                                 Address 2         Address 3             City     State     Zip      Country
 ATASCADERO WASTE ALTERNATIVE                                                        P.O. BOX 541065                                                                          LOS ANGELES        CA    90054-1065
 ATCHISON, LINDSEY RAE                                                               ADDRESS REDACTED
 ATEB                                                                                11125 FOREST PINES DR                                                                    RALEIGH            NC    27614-7677
 ATEB INC                                                                            PO BOX 890231                                                                            CHARLOTTE          NC    28289-0231
 ATHENA PROPERTY MANAGEMENT                                                          16795 VON KARMAN                       STE. 200                                          IRVINE             CA    92609
 Athena Property Management                  Kara Wolff Assistant Property Manager   16795 Von Karman                       Ste. 200                                          Irvine             CA    92609
 ATHENS SERVICES, CA                                                                 P.O. BOX 60009                                                                           CITY OF INDUSTRY   CA    91716-0009
 ATHERTON, SARAH SYDNEY                                                              ADDRESS REDACTED
 ATIJERA, JAN MICHAEL MACOMB                                                         ADDRESS REDACTED
 ATKIN, HALEY RENE                                                                   ADDRESS REDACTED
 ATKIN, MARY L                                                                       ADDRESS REDACTED
 ATKINSON, ANTHONY X                                                                 ADDRESS REDACTED
 ATKINSON, CHRISTOPHER                                                               ADDRESS REDACTED
 ATKINSON, KRISTINE L                                                                ADDRESS REDACTED
 ATKINSON, TAMARA LYNN                                                               ADDRESS REDACTED
 ATLANTA PRINTING SERVICES                                                           230 CARDINAL CIRCLE WEST                                                                 ST MARYS           GA    31558
                                             ATTN NETWORK PHARMACY SERVICES
 ATLANTIC PRESCRIPTION SERVICES              DEPARTMENT                              115 WEST 6TH STREET                                                                      WAHOO              NE    68066
 ATLAS BAKERY EQUIPMENT CO INC                                                       17535 SW 63RD AVE                                                                        LAKE OSWEGO        OR    97035
 ATLAS BAKERY EQUIPMENT INC                                                          17535 S W 63RD AVE                                                                       LAKE OSWEGO        OR    97034
 ATON, RANDI CHERIE                                                                  ADDRESS REDACTED
 ATPA JOINT LABOR MGMT                       RETAIL TRUST                            PO BOX 5037 UNIT 55                                                                      PORTLAND           OR    97208
 ATTOLINI, GAYLA                                                                     ADDRESS REDACTED
 ATWOOD, ROBERT JAMES                                                                ADDRESS REDACTED
 ATWOOD, RUTH A.                                                                     ADDRESS REDACTED
 ATWOOD, TARA DEE                                                                    ADDRESS REDACTED
 AU, KELVIN MENGID                                                                   ADDRESS REDACTED
 AU, TUONG                                                                           ADDRESS REDACTED
 AUBE, ROBERT A                                                                      ADDRESS REDACTED
 AUBERT, STEVE                                                                       ADDRESS REDACTED
 AUBURN CITY                                 CITY CLERKS OFFICE                      25 WEST MAIN ST                                                                          AUBURN             WA    98001-4998
 AUBURN CITY OF                              CITY CLERKS OFFICE                      25 WEST MAIN ST                                                                          AUBURN             WA    98001-4998
 AUBURN MOUNTAINVIEW HIGH
 SCHOOL                                                                              28900 124TH AVENUE SE                                                                    AUBURN             WA    98092
 AUBURN RIVERSIDE HIGH SCHOOL                                                        5221 168TH STREET SW                                                                     LYNNWOOD           WA    98037
 AUDIT & ADJUSTMENT COMPANY                                                          PO BOX 1959                                                                              LYNNWOOD           WA    98046
 AUDIT & ADJUSTMENT COMPANY INC                                                      PO BOX 1959                                                                              LYNNWOOD           WA    98046-1959
 AUGUST, JASMINE IRENE                                                               ADDRESS REDACTED
 AUNE, TANYA CHRISTINE                                                               ADDRESS REDACTED
 AUREUS, LINABELLA N                                                                 ADDRESS REDACTED
 AURORA WORLD INC                                                                    8820 MERCURY LN                                                                          PICO RIVERA        CA    90660
 AUSCLEAN TECHNOLOGIES INC                                                           8512 122ND AVE NE #244                                                                   KIRKLAND           WA    98033
 AUST, REBECCA L                                                                     ADDRESS REDACTED
 AUSTAD, TIMOTHY GRANDE                                                              ADDRESS REDACTED
 AUSTIN LEWIS, CYNTHIA JO                                                            ADDRESS REDACTED
 AUSTIN, KASSANDRA                                                                   ADDRESS REDACTED
 AUSTIN, SHIRLEY D.                                                                  ADDRESS REDACTED
 AUTO ACCEPTANCE                                                                     PO BOX 30237                                                                             PORTLAND           OR    97294
 AUTOMATIC DOOR & GLASS                                                              4035 NEVSO DRIVE SUITE 103                                                               LAS VEGAS          NV    89103
 AUTOMATIC STOREFRONT SVC                                                            4550 SCHAEFER AVE                                                                        CHINO              CA    91710
 AUTOMOTIVE RENTALS INC                                                              PO BOX 8500-4375                                                                         PHILADELPHIA       PA    19178-4375
 AUTORX, L.C.                                                                        480 EAST 6400 SOUTH, SUITE 100                                                           MURRAY             UT    84107
 AUTRY, JUSTIN B                                                                     ADDRESS REDACTED
 AUVIL FRUIT COMPANY INC                                                             PO BOX 84424                                                                             SEATTLE            WA    98124-5724
 AVALOS GUZMAN, FRANCISCO J                                                          ADDRESS REDACTED
 AVALOS, ANDREW JESSE                                                                ADDRESS REDACTED
 AVALOS, GUILLERMO                                                                   ADDRESS REDACTED
 AVALOS, JUAN R                                                                      ADDRESS REDACTED
 AVALOS, LAURA                                                                       ADDRESS REDACTED
 AVANTI PRESS                                DEPARTMENT #210401                      PO BOX 67000                                                                             DETROIT            MI    48267-2104

 AVANZAR SALES & DISTRIBUTION LLC                                                    281 N PUENTE ST                                                                          BREA               CA    92821
 AVARY, JORDAN                                                                       ADDRESS REDACTED
 AVARY, TYLER J.                                                                     ADDRESS REDACTED
 AVELAR, DIANA NUNEZ                                                                 ADDRESS REDACTED
 AVELAR, ROSE MARY                                                                   ADDRESS REDACTED
 AVENA, GILBERTO D.                                                                  ADDRESS REDACTED
 AVENUE BREAD & DELI                                                                 2020 HUMBOLDT ST                                                                         BELLINGHAM         WA    98225
 AVERETT, TIMOTHY JORDAN                                                             ADDRESS REDACTED
 AVERY, CORINNE MARIE                                                                ADDRESS REDACTED
 AVERY, ZACHARY TYLER                                                                ADDRESS REDACTED
 AVIANDS LLC                                                                         1250 SISKIYOU BLVD                                                                       ASHLAND            OR    97520
 AVILA CONTRERAS, SILVIA                                                             ADDRESS REDACTED
 AVILA DE RAMIREZ, MARIA I                                                           ADDRESS REDACTED
 AVILA JR., ARTURO                                                                   ADDRESS REDACTED
 AVILA, ANGELO                                                                       ADDRESS REDACTED
 AVILA, GUILLERMO                                                                    ADDRESS REDACTED
 AVILA, JONATHAN A                                                                   ADDRESS REDACTED
 AVILA, JOSE                                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 17 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                           D     11/26/18             Page 33 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


                  Company                                         Contact                           Address 1                             Address 2         Address 3               City   State       Zip      Country
 AVILA, JOSE GUADALUPE                                                           ADDRESS REDACTED
 AVILA, RAMON                                                                    ADDRESS REDACTED
 AVILA, ROBERT S                                                                 ADDRESS REDACTED
 AVILA-ROMERO, JOSE                                                              ADDRESS REDACTED
 AVINA RAMIREZ, BEATRIZ GEORGINA                                                 ADDRESS REDACTED
 AVISTA UTILITIES                                                                1411 E MISSION AVE                                                                     SPOKANE            WA      99252
 Avista Utilities                                                                PO Box 3727                                                                            Spokane            WA      99220-3727
 AVOLIO, BLAKE                                                                   ADDRESS REDACTED
 AVOOLE, SOLOMON A                                                               ADDRESS REDACTED
 AVOTINS, AMBER ANNA KATHL                                                       ADDRESS REDACTED
 AVRAHM, ERICA                                                                   ADDRESS REDACTED
 AWA, LIBERTY THI                                                                ADDRESS REDACTED
 AWAD, HANA G                                                                    ADDRESS REDACTED
 AWADIS, BRANDON                                                                 ADDRESS REDACTED
 AWESOME WINES COMPANY                                                           PO BOX 925                                                                             CLACKAMAS          OR      97015
 AWOSIKA, KEMI A                                                                 ADDRESS REDACTED
 AXFORD, RUSSELL                                                                 ADDRESS REDACTED
 AXIOM ENERGY SOLUTIONS                                                          PO BOX 1466                                                                            SAVANNAH           GA      31402
 Axon, Gary L                                                                    320 Skycrest Drive                                                                     Ashland            OR      97520
 AXTELL, KEATON ROBERT                                                           ADDRESS REDACTED
 AXWAY INC                                   DEPT 0469                           PO BOX 120469                                                                          DALLAS             TX      75312-0469
 AXXYA SYSTEMS                                                                   4800 SUGAR GROVE BLVD                SUITE 602                                         STAFFORD           TX      77477
 AXXYA SYSTEMS                                                                   PO BOX 3157                                                                            REDMOND            WA      98073
 AYALA PARKER, CELIA                                                             ADDRESS REDACTED
 AYALA, BARBARA J                                                                ADDRESS REDACTED
 AYALA, DOMINGA ELIZABETH                                                        ADDRESS REDACTED
 AYALA, EDUARDO                                                                  ADDRESS REDACTED
 AYALA, LELAINA ZORA                                                             ADDRESS REDACTED
 AYALA, MARINA DEL CARMEN                                                        ADDRESS REDACTED
 AYALA, THALIA                                                                   ADDRESS REDACTED
 AYERS, HEATHER NICOLE                                                           ADDRESS REDACTED
 AYERS, JAMES JAY                                                                ADDRESS REDACTED
 AYERS, JOSEPH LEE                                                               ADDRESS REDACTED
 AYERS, KIMBERLY                                                                 ADDRESS REDACTED
 AYTES, CANDACE                                                                  ADDRESS REDACTED
 AYTON, ELLYN                                                                    ADDRESS REDACTED
 AYUB, AARON P                                                                   ADDRESS REDACTED
 AZARVA, PAMELA F                                                                ADDRESS REDACTED
 AZLIN, KAYLYNN RAELEE                                                           ADDRESS REDACTED
 AZVEDO, ALBERT F                                                                ADDRESS REDACTED
 B & B BUILDERS INC                                                              14348 SE MARCI WAY                                                                     CLACKAMAS          OR      97015-8420
 B & B POWER WASH                                                                35701 40TH AVE. SOUTH                                                                  ROY                WA      98580
 B & C HEALTH BENEFIT FUND                                                       10401 CONNECTICUT AVENUE                                                               KENSINGTON         MD      20795
 B & C PENSION FUND                                                              10401 CONNECTICUT AVE                                                                  KENSINGTON         MD      20895
 B C T LOCAL 401                                                                 2261 SO REDWOOD RD                                                                     SALT LAKE CITY     UT      84119
 B KRAMER INC                                ATTN BRUCE KRAMER                   15752 EARL CIRCLE                                                                      WESTMINSTER        CA      92683
 B T S II, LLC                               C/O GREGORY A SACKOS, MGMR          1425 CAMPBELL STREET                                                                   BAKER CITY         OR      97814
 B.A.KRAMER INC.                                                                 702 FIELDSTON ROAD                                                                     BELLINGHAM         WA      98225
 BAAR, BRIDGETTE JOANN                                                           ADDRESS REDACTED
 BAATZ, TERESA                                                                   ADDRESS REDACTED
 BABA FOODS                                                                      PO BOX 507                                                                             AVILA BEACH        CA      93424
 BABAEI, BAHADOR                                                                 ADDRESS REDACTED
 BABAUTA, JEFFREY JAY AGUON                                                      ADDRESS REDACTED
 BABAUTA, JOHN R                                                                 ADDRESS REDACTED
 BABB, MINDI                                                                     ADDRESS REDACTED
 BABBITT, WILLIAM J                                                              ADDRESS REDACTED
 BABCOCK, COREY A                                                                ADDRESS REDACTED
 BABCOCK, KRISTINE E                                                             ADDRESS REDACTED
 BABCOCK, PATRICK THOMAS                                                         ADDRESS REDACTED
 BABCOCK, SYDNEY A.                                                              ADDRESS REDACTED
 BABCOCK, TAYLOR                                                                 ADDRESS REDACTED
 BABISHO, MICHAEL                                                                ADDRESS REDACTED
 BACA, JACQUELINE                                                                ADDRESS REDACTED
 BACA, RON                                                                       ADDRESS REDACTED
 BACA-DELGADO, JESSICA                                                           ADDRESS REDACTED
 BACERRA, VICTORIA M                                                             ADDRESS REDACTED
 BACH BROS INC                               HOBART SALES & SERVICES             5759 S E INTERNATIONAL WAY                                                             PORTLAND           OR      97222
 BACH BROTHERS INC - HOBART                                                      5759 SE INTERNATIONAL WY                                                               PORTLAND           OR      97222
 BACH, CHRISTINE HOANG-ANH                                                       ADDRESS REDACTED
 BACHENBERG, KATHERINE                                                           ADDRESS REDACTED
 BACHLE, JEFF S                                                                  ADDRESS REDACTED
 BACHTELER, TAPI L.                                                              ADDRESS REDACTED
 BACIGALUPI, CHARLES                                                             ADDRESS REDACTED
 BACK 2 BASICS WELLNESS LLC                                                      22255 JOHNSON ROAD                                                                     WEST LINN          OR      97068
 BACKIEL, BOGUMILA                                                               ADDRESS REDACTED
 BACKLUND, KATHERINE                                                             ADDRESS REDACTED
 BACKMAN, CRISTIAN HENRIK                                                        ADDRESS REDACTED
 BACKPORCH COFFEE ROASTERS                                                       70 SW CENTURY DRIVE SUITE 130                                                          BEND               OR      97702
 BACKYARD BEES                                                                   2600 ELLIS STREET                                                                      BELLINGHAM         WA      98225




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 18 of 342
                                                                                  Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                       D     11/26/18                 Page 34 of 357
                                                                                                                                       Creditor Matrix
                                                                                                                                  Served via First Class Mail


                 Company                                             Contact                              Address 1                                       Address 2         Address 3               City   State       Zip      Country
 BACZKOWSKI, LINDSEY MARIE                                                             ADDRESS REDACTED
 BAD DOG DISTILLERY                                                                    19109 63RD AVE NE                                                                                ARLINGTON          WA      98223
 BAD DOG DISTILLERY LLC                                                                19109 63RD AVE NE STE 1A                                                                         ARLINGTON          WA      98223
 BADD PICKLES                                                                          10117 SE SUNNYSIDE RD                          ST F 1124                                         CLACKAMAS          OR      97015
 BADD PICKLES LLC                                                                      10117 SE SUNNYSIDE RD SUITE F1124                                                                CLACKAMAS          OR      97015
 BADE, CAROLYN R                                                                       ADDRESS REDACTED
 BADER, GERALD F.                                                                      ADDRESS REDACTED
 BADER, STEPHEN                                                                        ADDRESS REDACTED
 BADER, STEPHEN M                                                                      ADDRESS REDACTED
 BADSHAH, RUTVIJ                                                                       ADDRESS REDACTED
 BAE, NATHAN NA                                                                        ADDRESS REDACTED
 BAGDON, JOELLE L                                                                      ADDRESS REDACTED
 BAGGA, SPENCER SINGH                                                                  ADDRESS REDACTED
 BAGNELL, RYAN                                                                         ADDRESS REDACTED
 BAGPRODUCTS                                                                           PO BOX 78676                                                                                     CORONA             CA      92877-0155
 BAGWELL, LORRAINE GAY                                                                 ADDRESS REDACTED
 BAHENA, RAFAEL                                                                        ADDRESS REDACTED
 BAHNER, MADISON                                                                       ADDRESS REDACTED
 BAHNMILLER BERRY FARM                                                                 28528 FERN BLUFF RD                                                                              MONROE             WA      98272
 BAHNS, ZACHARY SCOTT                                                                  ADDRESS REDACTED
 BAHRALMEIDA, LOURDES                                                                  ADDRESS REDACTED
 BAHRKE, DEBRA                                                                         ADDRESS REDACTED
 BAHURA, WIJDAN                                                                        ADDRESS REDACTED
 BAIER, BRADLEY PAUL                                                                   ADDRESS REDACTED
 BAIER, CINDY L                                                                        ADDRESS REDACTED
 BAILEY GRAHAM TUTOR                                                                   ADDRESS REDACTED
 BAILEY, ALEX BARBICUS                                                                 ADDRESS REDACTED
 BAILEY, BRICE KELII                                                                   ADDRESS REDACTED
 BAILEY, CODY RYAN                                                                     ADDRESS REDACTED
 BAILEY, DEANNA                                                                        ADDRESS REDACTED
 BAILEY, DILYNN MARIE                                                                  ADDRESS REDACTED
 BAILEY, JAJUAN TERENCE                                                                ADDRESS REDACTED
 BAILEY, JAMIE L.                                                                      ADDRESS REDACTED
 BAILEY, JEFFREY DEAN                                                                  ADDRESS REDACTED
 BAILEY, JONATHAN DEAN                                                                 ADDRESS REDACTED
 BAILEY, KATHRYN L                                                                     ADDRESS REDACTED
 BAILEY, LISA K.                                                                       ADDRESS REDACTED
 BAILEY, MATTHEW                                                                       ADDRESS REDACTED
 BAILEY, MICHAEL J                                                                     ADDRESS REDACTED
 BAILEY, RICHARD JAY                                                                   ADDRESS REDACTED
 BAILEY, SHELBY                                                                        ADDRESS REDACTED
 BAILEY, TIFFANY                                                                       ADDRESS REDACTED
 BAILEY, VIVIAN MAIZIE                                                                 ADDRESS REDACTED
 BAILEY, WANDA S.                                                                      ADDRESS REDACTED
 BAILEY, WILLIAM                                                                       ADDRESS REDACTED
 BAILY, JENNIFER ROSA LEE                                                              ADDRESS REDACTED
 BAIN KITCHEN CRAFTERS INC                                                             7637 LEMON AVE                                                                                   EL CAJON           CA      91945-1620
 BAIN, CHARLES M                                                                       ADDRESS REDACTED
 BAIRD, AMANDA LYN                                                                     ADDRESS REDACTED
 BAIRD, MISHMA                                                                         ADDRESS REDACTED
 BAJGAR, PRISCILLA GRAMONTE                                                            ADDRESS REDACTED
 BAKE TECH PROS AZ LLC                       PETERSEN SERVICES                         4246 S 36TH PLACE                                                                                PHOENIX            AZ      85040
 BAKEMARK                                                                              5958 1ST AVE SOUTH                                                                               SEATTLE            WA      98108
 Baker & Hostetler LLP                       Alexis C. Beachdell                       Key Tower, 127 Public Square, Suite 2000                                                         Cleveland          OH      44114-1214
 BAKER CITY EVENTS                                                                     2545 COLLEGE                                                                                     BAKER CITY         OR      97814
 Baker City Oregonian LLC                                                              3095 N 3rd St                                                                                    Baker City         OR      97814
 BAKER COMMODITIES INC                                                                 PO BOX 58368                                                                                     SEATTLE            WA      98138
 Baker County District Attorneys Office      Matt Shirtcliff, District Attorney        1995 3rd St.                                                                                     Baker City         OR      97814
 BAKER COUNTY FAIR BOARD                                                               2600 EAST STREET                                                                                 BAKER CITY         OR      97814
 BAKER COUNTY TAX COLLECTOR                                                            1995 3RD STREET STE #140                                                                         BAKER CITY         OR      97814
 BAKER CREEK PLACE                                                                     1650 BAKER CREEK PLACE                                                                           BELLINGHAM         WA      98226
 BAKER ELECTRIC INC                                                                    PO BOX 4190                                                                                      BREMERTON          WA      98312-0190
 Baker Sanitary Service Inc.                 Teresa Freese                             3048 Campbell St.                                                                                Baker City         OR      97814
 BAKER SANITARY SERVICE, INC.                                                          P.O. BOX 169                                                                                     BAKER CITY         OR      97814
 BAKER SYSTEMS                                                                         PO BOX 1710                                                                                      UPLAND             CA      91785
 BAKER TOWNE SQUARE, LLC                     Gregory A. Sackos, Manager                1425 CAMPBELL ST.                                                                                BAKER CITY         OR      97814
 BAKER VIEW CHRISTIAN SCHOOL                                                           5353 WASCHKE RD                                                                                  BELLINGHAM         WA      98226
 Baker& Hostetler LLP                        Alexis C. Beachdell                       Key Tower, 127 Public Square, Suite 2000                                                         Cleveland          OH      44114-1214
 BAKER, BENJAMIN R.                                                                    ADDRESS REDACTED
 BAKER, BRANDON DUDLEY                                                                 ADDRESS REDACTED
 BAKER, BRENDEN MARTIN                                                                 ADDRESS REDACTED
 BAKER, BROCK                                                                          ADDRESS REDACTED
 BAKER, CATHARINA                                                                      ADDRESS REDACTED
 BAKER, CIERA ADELE                                                                    ADDRESS REDACTED
 BAKER, CLARIS J                                                                       ADDRESS REDACTED
 BAKER, DEANN                                                                          ADDRESS REDACTED
 BAKER, DEBBIE J                                                                       ADDRESS REDACTED
 BAKER, DOUGLAS                                                                        ADDRESS REDACTED
 BAKER, FRANCIE R.                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                            Page 19 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                 D     11/26/18                 Page 35 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                  Company                                         Contact                           Address 1                                       Address 2                   Address 3                City     State       Zip      Country
 BAKER, GERALD BLAINE                                                            ADDRESS REDACTED
 BAKER, HEATHER DAWN                                                             ADDRESS REDACTED
 BAKER, JANET L.                                                                 ADDRESS REDACTED
 BAKER, JORDAN K.                                                                ADDRESS REDACTED
 BAKER, JOSHUA D                                                                 ADDRESS REDACTED
 BAKER, KAITLYN NICOLE                                                           ADDRESS REDACTED
 BAKER, KATHERINE NOEL                                                           ADDRESS REDACTED
 BAKER, KATIE MAUREEN                                                            ADDRESS REDACTED
 BAKER, LAURIE D.                                                                ADDRESS REDACTED
 BAKER, MICHAEL DAVID                                                            ADDRESS REDACTED
 BAKER, MICHELLE                                                                 ADDRESS REDACTED
 BAKER, MICHELLE J                                                               ADDRESS REDACTED
 BAKER, MITZIE                                                                   ADDRESS REDACTED
 BAKER, PATRICIA                                                                 ADDRESS REDACTED
 BAKER, SCOTT A                                                                  ADDRESS REDACTED
 BAKER, TERESA ANN                                                               ADDRESS REDACTED
 BAKER, TIMOTHY FRED                                                             ADDRESS REDACTED
 BAKER, TORI DOMINIQUE                                                           ADDRESS REDACTED
 BAKER, TROY JOSEPH                                                              ADDRESS REDACTED
 BAKER, VIRGINIA                                                                 ADDRESS REDACTED
 Baker, Virginia M.                                                              2647 Locharron Dr.                                                                                            Ferndale           WA      98248
 BAKERS & CONFECTIONERY TRUST                RE-WASHINGTON BAKERS WELFARE        201 QUEEN ANNE AVE N # 100                                                                                    SEATTLE            WA      98109-4896
 BAKERS 114                                                                      7931 NE HALSEY ST #205                                                                                        PORTLAND           OR      97213-6755
 BAKERS UNION LOCAL #37                                                          6801 E WASHINGTON BLVD                                                                                        CITY OF COMMERCE   CA      90040

 BAKERSFIELD LIGHTING SPECIALISTS                                                1519 EAST 19TH STREET                                                                                         BAKERSFIELD        CA      93305
 BAKERY & CONF NATL PENSION FND LV BAKERS LOCAL 345 PENSION                      10401 CONNECTICUT AVE                                                                                         KENSINGTON         MD      20795
 BAKERY & CONFECTIONARY HEALTH                                                   10401 CONNECTICUT AVE                                                                                         KENSINGTON         MD      20895

 BAKERY & CONFECTIONARY PENSION                                                  10401 CONNECTICUT AVE                                                                                         KENSINGTON         MD      20895
 BAKERY & CONFECTIONERY UNION 9                                                  5950 6TH AVE S STE 201                                                                                        SEATTLE            WA      92108

 BAKERY AND CONFECTIONARY UNION
 AND INDUSTRY PENSION FUND                                                       ADDRESS REDACTED

 BAKERY AND CONFECTIONERY UNION                                                  ADDRESS REDACTED
 BAKERY EQUIPMENT SERVICE CORP DBA BESCO                                         2240 W IRWIN WAY                                                                                              EUGENE             OR      97402

 BAKERY, CONFECTIONARY, TOBACCO
 WORKERS AND GRAIN MILLERS
 INTERNATIONAL UNION LOCAL NO.9                                                  5950 6TH AVE S STE 201                                                                                        SEATTLE            WA      92108
 BAKHACH, HEBA                                                                   ADDRESS REDACTED
 BAKKE, CEARA A.                                                                 ADDRESS REDACTED
 BAKKEN, TIMOTHY J                                                               ADDRESS REDACTED
 BAKKER, JUSTIN                                                                  ADDRESS REDACTED
 BAKKER, MICHAEL                                                                 ADDRESS REDACTED
 BAKMAN, AARON D                                                                 ADDRESS REDACTED
 BAKMAN, BEAU N                                                                  ADDRESS REDACTED
 BAKOGEORGE, BROOKE MK                                                           ADDRESS REDACTED
 BAKULIN, PHILIP I                                                               ADDRESS REDACTED
 BALAM, ERIC                                                                     ADDRESS REDACTED
 BALANCE DYNAMICS INC                                                            19649 70TH AVE SOUTH                         SUITE 6-1                                                        KENT               WA      98032-1138
 BALBOA COVE GROUP, L.P.                     C/O RELIABLE PROPERTIES             6399 WILSHIRE BLVD.                          STE. 604                                                         LOS ANGELES        CA      90048-5709
 Balboa Cove Group, L.P.                     Jack Nourafshan                     c/o Reliable Properties                      6399 Wilshire Blvd.               Ste. 604                       Los Angeles        CA      90048-5709
 Balboa Cove Group, LP.                                                          865 South Figueroa Street, Suite 1388                                                                         Los Angeles        CA      90017
 Balboa Cove Group, LP.                      Balboa Cove Group, LP.              Jack Nourafshan                              Reliable Properties               6420 Wilshire Blvd, Ste 1500   Los Angeles        CA      90048-5561
 Balboa Cove Group, LP.                      Jack Nourafshan                     Reliable Properties                          6420 Wilshire Blvd, Ste 1500                                     Los Angeles        CA      90048-5561
 Balboa Retail, LLC                          Adam Miller                         11611 San Vicente Boulevard, Suite 900                                                                        Los Angeles        CA      90049
 BALCORTA SOTO, RACHEL DOLORES                                                   ADDRESS REDACTED
 BALDASAR, DIANNE                                                                5566 COQUITCOLAM DRIVE                                                                                        BLAINE             WA      98230
 BALDASAR, DIANNE                                                                5566 COQUITLAM DRIVE                                                                                          BLAINE             WA      98230
 BALDERRAMA, DANIELA DAVINA                                                      ADDRESS REDACTED
 BALDEWEIN, NIKOLAS VAL                                                          ADDRESS REDACTED
 BALDONADO, AILEEN                                                               ADDRESS REDACTED
 BALDONADO, CODY DUNCAN                                                          ADDRESS REDACTED
 BALDRIDGE, ALEX                                                                 ADDRESS REDACTED
 BALDRIDGE, DAYNA M.                                                             ADDRESS REDACTED
 BALDWIN, BRIAN                                                                  ADDRESS REDACTED
 BALDWIN, KRISTEN K                                                              ADDRESS REDACTED
 BALDWIN, TIA                                                                    ADDRESS REDACTED
 BALEGAL, PAUL                                                                   ADDRESS REDACTED
 BALES, BLAKE THOMAS                                                             ADDRESS REDACTED
 BALES, CHERYL ANN                                                               ADDRESS REDACTED
 BALES, LINDSEY KAYE                                                             ADDRESS REDACTED
 BALES, MATTHEW BRIAN                                                            ADDRESS REDACTED
 BALES, YOLANDA C                                                                ADDRESS REDACTED
 BALKE, CARL                                                                     ADDRESS REDACTED
 BALL, AARON                                                                     ADDRESS REDACTED
 BALL, ANDREW BARRY                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 20 of 342
                                                                            Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                    D     11/26/18                              Page 36 of 357
                                                                                                                                       Creditor Matrix
                                                                                                                                  Served via First Class Mail


                 Company                                          Contact                       Address 1                                                 Address 2                          Address 3                     City   State       Zip      Country
 BALL, DEEANN MARIE                                                              ADDRESS REDACTED
 BALL, DELANI                                                                    ADDRESS REDACTED
 BALL, DONALEA ANN                                                               ADDRESS REDACTED
 BALL, JUNKO                                                                     ADDRESS REDACTED
 BALL, TAMMI SUE                                                                 ADDRESS REDACTED
 BALLADAREZ, VANESSA G                                                           ADDRESS REDACTED
 BALLAND, JOSHUA                                                                 ADDRESS REDACTED
 Ballard Spahr LLP                           Dave Pollack                        1735 Market St                                       51st Floor                                                             Philadephia          PA      19103-7599
 BALLARD, DAYA JIVAN                                                             ADDRESS REDACTED
 BALLARD, VANDA ELDRIDGE                                                         ADDRESS REDACTED
 BALLENSKY, JUDITH ARLEEN                                                        ADDRESS REDACTED
 BALLESTEROS BARRON, MARIA
 HANANY                                                                          ADDRESS REDACTED
 BALLESTEROS, BRANDEN                                                            ADDRESS REDACTED
 BALLESTEROS, SOLIZ DIA                                                          ADDRESS REDACTED
 BALLEW, BLAISE J                                                                ADDRESS REDACTED
 BALLEW, JOHN P.                                                                 ADDRESS REDACTED
 BALLEW-MORRIS, SHANNON L                                                        ADDRESS REDACTED
 BALLINAS, NAYELI SARAI                                                          ADDRESS REDACTED
 BALLINGER, SYLVIA L.                                                            ADDRESS REDACTED
 BALLIRAM, DENNIS                                                                ADDRESS REDACTED
 BALLON, ANDREA LEE                                                              ADDRESS REDACTED
 BALLOONS EVERYWHERE                                                             16474 GREENO ROAD                                                                                                           FAIRHOPE             AL      36532-5528
 BALM, MICHAEL B.                                                                ADDRESS REDACTED
 BALOGH, ANDREW WILLIAM                                                          ADDRESS REDACTED
 BALOGH, RANDAYL                                                                 ADDRESS REDACTED
 BALSIGER, JOANNE L.                                                             ADDRESS REDACTED
 BALTAN, HILARY SUNNA                                                            ADDRESS REDACTED
 BALTIERRA, BRANDYE JEAN                                                         ADDRESS REDACTED
 BALTZER, JAMES J                                                                ADDRESS REDACTED
 BALUYOT, AMY DAWN                                                               ADDRESS REDACTED
 BALVANZ II, DONALD DEAN                                                         ADDRESS REDACTED
 BAMBA, ALEXANDER                                                                ADDRESS REDACTED
 BANAFSHEH, BAHAREH                                                              ADDRESS REDACTED
 BANAGA, AARON MATTHEW                                                           ADDRESS REDACTED
 BANCHERO, LES                                                                   ADDRESS REDACTED
 BANFIELD, MICHAEL                                                               ADDRESS REDACTED
 BANGS III, RICHARD DALE                                                         ADDRESS REDACTED
 BANGS, AMBER DAWN                                                               ADDRESS REDACTED
 BANK OF AMERICA                                                                 MAIL CODE NV1-185-01-01 P.O. BOX 98574                                                                                      LAS VEGAS            NV      89193-8574
 Bank Of America                             ATTN Hank Knottnerus                Global Commercial Banking                            800 Fifth Avenue                          Floor 36                     Seattle              WA      98104
 Bank Of America                             ATTN Stephen J. Lenssen             Global Commercial Banking                            800 Fifth Avenue                          Floor 36                     Seattle              WA      98104
 BANK OF AMERICA N.A.                        BANK PROPERITIES DIVISION           1001 FOURTH AVE.                                     FLOOR 16                                                               SEATTLE              WA      98104
 BANK OF AMERICA N.A.                        GAIL ANDERSON                       P.O. BOX 98574                                                                                                              LAS VEGAS            NV      89193
 BANK OF AMERICA NATIONAL TRUST &                                                ATTN DANA GRAY OR DEPARTMENT MANAGER
 SAVINGS ASSOCIATION                         C/O SEAFIRST BANK                   DELIVERY SYST                                        PO BOX 3977 (FAB 27)                                                   SEATTLE              WA      98104
 BANK OF AMERICA NATIONAL TRUST &            C/O SEAFIRST BANK BANK PROPERTIES
 SAVINGS ASSOCIATION                         DIVISION                            ATTN CORPORATE REAL ESTATE MANAGER                   1001 FOURTH AVENUE, FLOOR 16                                           SEATTLE              WA      98104
 BANK OF AMERICA NATIONAL TRUST &
 SAVINGS ASSOCIATION, DOING
 BUSINESS AS SEAFIRST BANK                   ATTN COMMERCIAL MORTGAGE LOAN
 BENEFICIARY                                 SERVICING                           333 S. BEAUDRY, 26TH FLOOR                                                                                                  LOS ANGLES           CA      90017
 BANK OF AMERICA NT&SA, DBA                  ATTN COMMERCIAL MORTGAGE LOAN
 SEAFIRST                                    SERVICING                           333 S. BEAUDRY, 26TH FLOOR                                                                                                  LOS ANGLES           CA      90017
 Bank of America, N.A.                                                           100 Federal St                                                                                                              Boston               MA      02110-1898
 Bank of America, N.A.                                                           13510 Ballantyne Corporate Place, Sherrill Buildin                                                                          Charlotte            NC      28277
 BANK OF AMERICA, N.A.                                                           555 FLOWER STREET, 6TH FLOOR                                                                                                LOS ANGLES           CA      90071
 BANK OF AMERICA, N.A.                                                           555 S. FLOWER STREET, 6TH FLOOR                                                                                             LOS ANGELES          CA      90071
 Bank of America, N.A.                                                           Mail Code NV1-185-01-01 P.O. Box 98574                                                                                      Las Vegas            NV      89193-8574
 BANK OF AMERICA, N.A.                       ATTN ATM CONTRACT ASSOCIATION       P.O BOX 98574                                                                                                               LAS VEGAS            NV      89193
                                                                                                                                                                                13510 BALLANTYNE CORPORATE
 BANK OF AMERICA, N.A.                       ATTN LEASE ADMINISTRATION           SHERRIL BUILDING, 6TH FLOOR                          NC2-109-06-05                             PLACE                        CHARLOTTE            NC      28277
 BANK OF AMERICA, N.A.                       ATTN TRANSACTION SPECIALIST         TX1-609-18-13                                        1201 MAIN STREET, 18TH FLOOR                                           DALLAS               TX      75202
 BANK OF AMERICA, N.A.                       C/O JONES LANG LASALLE              1001 4TH AVENUE, 4TH FLOOR                           MAILING CODE WA1-101-04-40                                             SEATTLE              WA      98154
 BANK OF AMERICA, N.A.                       C/O JONES LANG LASALLE              ALICIA AMES                                          1001 4TH AVENUE 4TH FLOOR                 M/C WA1-101-04-40            SEATTLE              WA      98154
 BANK OF AMERICA, N.A.                       C/O JONES LANG LASALLE              EMILIE PARROTT                                       1001 4TH AVENUE 4TH FLOOR                                              SEATTLE              WA      98154
 BANK OF AMERICA, N.A.                       MAIL CODE TX1-492-68-17             ATTN GAIL ANDERSON                                   901 MAIN STREET                                                        DALLAS               TX      75202-3714
 BANK OF AMERICA, NATIONAL
 ASSOCIATION                                 ATTN LEASE ADMINISTRATION           SHERRILL BUILDING, NC2-10906-05                      13510 BALLANTYNE CORPORATE PL., 6TH FL.                                CHARLOTTE            NC      28277
 BANK OF AMERICA, NATIONAL
 ASSOCIATION                                 ATTN TRANSACTION SPECIALIST         1201 MAIN ST., 18 FL.                                TX1-609-18-13                                                          DALLAS               TX      75202
 BANK OF AMERICA, NATIONAL
 ASSOCIATION                                 C/O JONES LANG LASALLE              1001 4TH AVENUE, 4TH FLOOR                                                                                                  SEATTLE              WA      98154
 Bank of America/Lockbox Services
 Chicago                                                                         83689 Center Drive                                                                                                          Chicago              IL      60693
 BANK OF AMERICAN N.A. & S.A.                BANK PROPERITIES DIVISION           1001 FOURTH AVE.                                     FLOOR 16                                                               SEATTLE              WA      98104
 BANK OF THE WEST                            SME BBC EAST BAY #00074             2127 BROADWAY                                                                                                               OAKLAND              CA      94612
 BANK, ROZALIA                                                                   ADDRESS REDACTED
 BAN-KOE SYSTEMS INC                                                             9100 W BLOOMINGTON FWY                                                                                                      MINNEAPOLIS          MN      55431




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                            Page 21 of 342
                                                                                 Case 15-11874-KG                             Doc 3995ExhibitFiled
                                                                                                                                             D     11/26/18                 Page 37 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                  Company                                         Contact                                        Address 1                                  Address 2                    Address 3               City   State       Zip      Country
 BANKS, DAPHNE                                                                              ADDRESS REDACTED
 BANKS, ISAIAH DANIEL                                                                       ADDRESS REDACTED
 BANKS, MAKENNA D.                                                                          ADDRESS REDACTED
 BANKS, ROBERT                                                                              ADDRESS REDACTED
 BANNER BANK                                 LARRY SAPP                                     BANNER BANK                                 V.P. FACILITIES MANAGEMENT          PO BOX 907               WALLA WALLA        WA      99362
 BANNER BANK                                 MIKE CROMER                                    1600 CORNWALL                                                                                            BELLINGHAM         WA      98225
 BANNER BANK                                 MIKE SCHAECHER                                 1815 MAIN STREET                                                                                         FERNDALE           WA      98248
 BANNISTER, PATTI J.                                                                        ADDRESS REDACTED
 BANUELOS DE ROMAN, MARIA A                                                                 ADDRESS REDACTED
 BANUELOS, BEATRICE                                                                         ADDRESS REDACTED
 BANUELOS, DAVID                                                                            ADDRESS REDACTED
 BANUELOS, GLORIA E.                                                                        ADDRESS REDACTED
 BANUET, MARIA T                                                                            ADDRESS REDACTED
 BANYAI, PAUL JUSTIN                                                                        ADDRESS REDACTED
 BANYAN, KENNETH L.                                                                         ADDRESS REDACTED
 BAR - S FOODS                                                                              PO BOX 101224                                                                                            PASADENA           CA      91189-0005
 BARACH, DANIEL PAUL                                                                        ADDRESS REDACTED
 BARACKMAN, MICHAEL                                                                         ADDRESS REDACTED
 BARAHONA, JAKE ANTHONY                                                                     ADDRESS REDACTED
 BARAHONA, ZULMA AMABEL                                                                     ADDRESS REDACTED
 BARAICHI, JENNIFER B                                                                       ADDRESS REDACTED
 BARAJAS, JOAQUIN T                                                                         ADDRESS REDACTED
 BARAN, REBECCA NICOLE                                                                      ADDRESS REDACTED
 BARANACK, IAN MICHEAL                                                                      ADDRESS REDACTED
 BARBA MATANO, VERONICA                                                                     ADDRESS REDACTED
 BARBA, ADAM                                                                                ADDRESS REDACTED
 BARBA, KARISSA BRIANNA                                                                     ADDRESS REDACTED
 BARBAN, ADAM J.                                                                            ADDRESS REDACTED
 Barbara Block and Tom Block                 c/o DeConcini McDonald Yetwin and Lacy, P.C.   Jody A. Corrales, Esq.                      2525 E. Broadway Blvd., Suite 200                            Tucson             AZ      85716
 Barbara Sanger Morales                                                                     ADDRESS REDACTED
 BARBER, KATELYN A.                                                                         ADDRESS REDACTED
 BARBER, SYLVIA                                                                             ADDRESS REDACTED
 BARBER, TERRI                                                                              ADDRESS REDACTED
 BARBIES BERRIES                                                                            RANDY & BARB KRAGHT                                                                                      FERNDALE           WA      98248
 BARBOSA, MARIA                                                                             ADDRESS REDACTED
 BARBOZA, JOYMARIE NOEL                                                                     ADDRESS REDACTED
 BARBOZA, RACHELLE MARIE                                                                    ADDRESS REDACTED
 BARCARSE, ANITA                                                                            4501 SIMPLE PROMISE CT                                                                                   LAS VEGAS          NV      89130
 BARCARSE, JOHN ANTHONY                                                                     ADDRESS REDACTED
 BARCEL USA                                                                                 PO BOX 845250                                                                                            DALLAS             TX      75284-5250
 Barcel USA, LLC.                                                                           301 S. Northpoint Drive. Suite #100                                                                      Coppell            TX      75019
 BARCENAS, LUIS ARMANDO                                                                     ADDRESS REDACTED
 BARCLAY, NANCY DAWN                                                                        ADDRESS REDACTED
 BARCLAY, RACHEL BARCLAY                                                                    ADDRESS REDACTED
 BARDI, KEVIN                                                                               ADDRESS REDACTED
 BARDI, THERESA MARIE                                                                       ADDRESS REDACTED
 BARDIN, ALLISON PAIGE                                                                      ADDRESS REDACTED
 BARDOUCHE, RITA A                                                                          ADDRESS REDACTED
 BAREISS, STEVEN M.                                                                         ADDRESS REDACTED
 BARELA, ASHLEY                                                                             ADDRESS REDACTED
 BARELA, DENNIS C                                                                           ADDRESS REDACTED
 BARELA, WILLIAM JOSEPH                                                                     ADDRESS REDACTED
 BARGAIN WHOLESALE                                                                          4000 E UNION PACIFIC AVENUE                                                                              CITY OF COMMERCE   CA      90023
 BARGER, KIM                                                                                ADDRESS REDACTED
 BARGER, KRISTY M                                                                           ADDRESS REDACTED
 BARGER, REBECCA                                                                            ADDRESS REDACTED
 BARGREEN ELLINGSON INC                      FORMERLY RESTAURANT EQUIP                      LOCKBOX #310055 PO BOX 94328                                                                             SEATTLE            WA      98124-6628
 BARGREEN/ELLINGSON                                                                         LOCKBOX # 310055                            PO BOX 94328                                                 SEATTLE            WA      98124-6628
 Bargreen-Ellingson Inc.                                                                    2925 70th Avenue East                                                                                    Fife               WA      98424-3607
 BARHAM, MICHAEL K                                                                          ADDRESS REDACTED
 BARICHIO, ANDREW DAVID                                                                     ADDRESS REDACTED
 BARIEL, TSUBOMI                                                                            ADDRESS REDACTED
 BARISCHOFF, HANNAH                                                                         ADDRESS REDACTED
 BARKER, BEA                                                                                ADDRESS REDACTED
 BARKER, DILLON JOHN                                                                        ADDRESS REDACTED
 BARKER, JENNIFER M.                                                                        ADDRESS REDACTED
 BARKER, KEITH A.                                                                           ADDRESS REDACTED
 BARKER, LEVI J.                                                                            ADDRESS REDACTED
 BARKER, MICHAEL JAMES                                                                      ADDRESS REDACTED
 BARKER, STANLEY                                                                            ADDRESS REDACTED
 BARKING FROG WINERY                                                                        20840 SW CHAPMAN RD                                                                                      SHERWOOD           OR      97140
 BARKLEY VILLAGE                                                                            2900 WOBURN                                                                                              BELLINGHAM         WA      98226
 BARKLEY VILLAGE PARTNERS                                                                   2200 RIMLAND DRIVE #250                                                                                  BELLINGHAM         WA      98226
 BARKLEY VILLAGE PARTNERS                                                                   2211 RIMLAND DR.                            STE. 104                                                     BELLINGHAM         WA      98226
 BARKLEY VILLAGE PARTNERS                    c/o Real Property Law Group, PLLC              Kathleen J. Hopkins                         1326 Fifth Avenue, Suite 654                                 Seattle            WA      98101
 Barkley Village Partners                    Real Property Law Group PLLC                   Kathleen Hopkins                            1326 5th Ave, Suite 654                                      Seattle            WA      98101
 Barkley Village Partners                    Sue Winter, Controller                         2200 Rimland Drive, Suite 250                                                                            Bellingham         WA      98226
 BARKLEY VILLAGE PARTNES                     ATTN JEFF KOCHMAN                              2211 RIMLAND DRIVE                                                                                       BELLINGHAM         WA      98227
 BARLEANS ORGANIC OILS LLC                                                                  3660 SLATER ROAD                                                                                         FERNDALE           WA      98248




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 22 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18             Page 38 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3                City   State       Zip      Country
 BARLOW, MARY ALICIA                                                             ADDRESS REDACTED
 BARLOW, SAMUEL RYAN                                                             ADDRESS REDACTED
 BARNES, ANDREW                                                                  ADDRESS REDACTED
 BARNES, ELIZABETH DAVIS                                                         ADDRESS REDACTED
 BARNES, IAN N.                                                                  ADDRESS REDACTED
 BARNES, KATHERINE                                                               ADDRESS REDACTED
 BARNES, KIERSTEN KAYELYNN                                                       ADDRESS REDACTED
 BARNES, RANDI                                                                   ADDRESS REDACTED
 BARNES, TYLER JEROME-LEW                                                        ADDRESS REDACTED
 BARNES, WENDY M.                                                                ADDRESS REDACTED
 Barnett, Blake                                                                  2211 Rimland Drive                                                                         Bellingham          WA      98226
 BARNETT, BLAKE                                                                  ADDRESS REDACTED
 BARNETT, CHANTELLE                                                              ADDRESS REDACTED
 BARNETT, CLEMENTE SETH                                                          ADDRESS REDACTED
 BARNETT, NAOMI L.                                                               ADDRESS REDACTED
 BARNETT, STEVEN JOSEPH                                                          ADDRESS REDACTED
 BARNETT, SUSAN K                                                                ADDRESS REDACTED
 BARNEY, ADRIENNE N                                                              ADDRESS REDACTED
 BARNEY, RICHARD P                                                               ADDRESS REDACTED
 BARNICK, ANGELA M.                                                              ADDRESS REDACTED
 BARO, ASHLEY                                                                    ADDRESS REDACTED
 BARONE, DANIEL SALVATORE                                                        ADDRESS REDACTED
 BAROYANT, FIONA MELINA                                                          ADDRESS REDACTED
 BARR COMMERCIAL DOOR                                                            1196 N GROVE STREET UNIT A                                                                 ANAHEIM             CA      92806
 BARR DOOR INC                                                                   3333 DURAHART ST                                                                           RIVERSIDE           CA      92507-3460
 BARR, BRANDON                                                                   ADDRESS REDACTED
 BARR, CAROL                                                                     ADDRESS REDACTED
 BARR, JEREMIAH DWAYNE                                                           ADDRESS REDACTED
 BARRAGAN, DAVID                                                                 ADDRESS REDACTED
 BARRAGAN, JASMINE JOANN                                                         ADDRESS REDACTED
 BARRAGAN, MARTIN OROZCO                                                         ADDRESS REDACTED
 BARRAGAN-CAMPOS, ABEL                                                           ADDRESS REDACTED
 BARRAZA, JESUS MANUEL                                                           ADDRESS REDACTED
 BARRAZA, MICHELLE L                                                             ADDRESS REDACTED
 BARRAZA-DOMINGUEZ, ORLANDO                                                      ADDRESS REDACTED
 BARRERA, ELENA PATRICIA                                                         ADDRESS REDACTED
 BARRERA, RAMON                                                                  ADDRESS REDACTED
 BARRERAS, TERESA ANNE                                                           ADDRESS REDACTED
 BARRERO, RUTH NATALIA                                                           ADDRESS REDACTED
 BARRETO, ANTHONY RENE                                                           ADDRESS REDACTED
 BARRETT, AMY MARIE                                                              ADDRESS REDACTED
 BARRETT, CHERYL                                                                 ADDRESS REDACTED
 BARRETT, CHRISTOPHER PARKER                                                     ADDRESS REDACTED
 BARRETT, JUSTIN ALBERT                                                          ADDRESS REDACTED
 BARRETT, KIMBERLY                                                               ADDRESS REDACTED
 BARRETT, LAURA                                                                  ADDRESS REDACTED
 BARRIENTOS, JUAN                                                                ADDRESS REDACTED
 BARRIOS JR., MELESIO RICO                                                       ADDRESS REDACTED
 BARRIOS, RONNI                                                                  14629 RANCH CREEK LANE                                                                     CHINO HILL          CA      91709
 BARRIOS-DUNTHORNE, CHRISTINA                                                    ADDRESS REDACTED
 BARRISTER WINERY                                                                1213 W RAILROAD AVE                                                                        SPOKANE             WA      99201
 Barron Smith Daugert, PLLC                  Sallye Quinn, WSBA #28659           300 N. Commercial                                                                          Bellingham          WA      98229
 BARRON, LOUISE TRUJILLO                                                         ADDRESS REDACTED
 BARRY , EAMON                                                                   3011 4TH STREET                                                                            SANTA MONICA        CA      90405
 BARRY, KRISTEN MARIE                                                            ADDRESS REDACTED
 BARRY, REBECCA MARIE                                                            ADDRESS REDACTED
 BARRYS SECURITY SERVICES INC                                                    16739 VAN BUREN BLVD                                                                       RIVERSIDE           CA      92504
 BARRYS STEVE POOL SERVICES                                                      1604 W WISHKAH ST.                                                                         ABERDEEN            WA      98520
 BART SHEPPARD                                                                   ADDRESS REDACTED
 BARTA EARLEY, BRADY A                                                           ADDRESS REDACTED
 BARTEAUX, KYLE MITCH                                                            ADDRESS REDACTED
 BARTELME, TERRY DELOS                                                           ADDRESS REDACTED
 BARTH, LYNNETTE                                                                 ADDRESS REDACTED
 BARTH, STAN                                                                     ADDRESS REDACTED
 BARTHOLOMEW, BOBBIE                                                             ADDRESS REDACTED
 BARTHOLOMEW, JULIE L.                                                           ADDRESS REDACTED
 BARTISH, CHRISTINE M                                                            ADDRESS REDACTED
 BARTISHOFSKI, LISA M                                                            ADDRESS REDACTED
 BARTLE, PENNY                                                                   ADDRESS REDACTED
 BARTLETT, DEBORAH J.                                                            ADDRESS REDACTED
 BARTLETT, JOHN A                                                                ADDRESS REDACTED
 BARTLETT, KATHRYN GAOIRAN                                                       ADDRESS REDACTED
 BARTLETT, MAURINA GAOIRAN                                                       ADDRESS REDACTED
 BARTLEY, DOLORES ROJAS                                                          ADDRESS REDACTED
 BARTLOTTI, MARY BETH                                                            ADDRESS REDACTED
 BARTNESS, ESTHER M.                                                             ADDRESS REDACTED
 BARTOLOMEI, DYLAN MATHEW                                                        ADDRESS REDACTED
 BARTOLOTTA, CHRISTIAN                                                           19 AGAVE CT                                                                                LADERA RANCH        CA      92694
 BARTOLOTTA, CHRISTIAN                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 23 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 39 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                Company                                           Contact                         Address 1                                 Address 2         Address 3                City   State       Zip   Country
 BARTOLOTTA, CHRISTIAN TSIDOR                                                    ADDRESS REDACTED
 BARTON , DAN                                                                    2202 MIURLANDS BLVD                                                                      MISSION VIEJO       CA      92691
 BARTON, DAN                                                                     ADDRESS REDACTED
 BARTON, MICHELE                                                                 ADDRESS REDACTED
 BARTON, STACEY RENEE                                                            ADDRESS REDACTED
 BARTSCH, GEORGE AARON                                                           ADDRESS REDACTED
 BARTSCH, KRYSTLE A                                                              ADDRESS REDACTED
 BARZEE, DAN                                                                     ADDRESS REDACTED
 BARZEGAR, ALI R.                                                                ADDRESS REDACTED
 BASELY, AMANY MAYEZ                                                             ADDRESS REDACTED
 BASHAM, JAMES                                                                   ADDRESS REDACTED
 BASHAM, SUSAN ELAINE                                                            ADDRESS REDACTED
 BASHAW, CHERYL                                                                  ADDRESS REDACTED
 BASILLO RODRIGUEZ GRUESO                                                        ADDRESS REDACTED
 BASINGER, JAMES                                                                 ADDRESS REDACTED
 BASKET EASE                                                                     16150 TEXAS AVENUE                                                                       PRIOR LAKE          MN      55372
 BASKIN, JARED W                                                                 ADDRESS REDACTED
 BASQUE COMPANY                                                                  850 SAN JOSE AVE SUIT #107                                                               CLOVIS              CA      93612
 BASS, ASHLEY A                                                                  ADDRESS REDACTED
 BASS, CHRISTINA C                                                               ADDRESS REDACTED
 BASSETT, SHELBY                                                                 ADDRESS REDACTED
 BASSETT, TIFFANY                                                                ADDRESS REDACTED
 BASSIR, TAMMERA                                                                 ADDRESS REDACTED
 BATCH 206 DISTILLERY                                                            1417 ELLIOTT AVE W                                                                       SEATTLE             WA      98119
 BATCH 206 DISTILLERY LLC                                                        1417 ELLIOTT AVE W                                                                       SEATTLE             WA      98119
 BATCHELDER, JAMES                                                               ADDRESS REDACTED
 BATDORF & BRONSEN COFFEE
 ROASTERS                                                                        200 MARKET ST NE                                                                         OLYMPIA             WA      98501
 Batdorf & Bronson Coffee Roasters                                               200 Market St. NE                                                                        Olympia             WA      98501
 BATDORF, DAVID C.                                                               ADDRESS REDACTED
 BATES, ALISON M                                                                 ADDRESS REDACTED
 BATES, ASHLEE                               C/O REGENCY CENTERS                 1011 NE HIGH ST.                       #102                                              ISSAQUAH            WA      98029
 BATES, DAVID S.                                                                 ADDRESS REDACTED
 BATES, DELPHINE M.                                                              ADDRESS REDACTED
 BATES, ELIZABETH F                                                              ADDRESS REDACTED
 BATES, ERIK                                                                     ADDRESS REDACTED
 BATES, ERIK A                                                                   ADDRESS REDACTED
 BATES, LOGAN RAY                                                                ADDRESS REDACTED
 BATES, MATTHEW R                                                                ADDRESS REDACTED
 BATES, PATRICE JANAE MARIE                                                      ADDRESS REDACTED
 BATRACK, GEORGE ALLEN                                                           ADDRESS REDACTED
 BATSCHI, STACEY                                                                 ADDRESS REDACTED
 BATTAGLIA, CASSANDRA NICOLE                                                     ADDRESS REDACTED
 BATTAGLIA, DOMINIC                                                              ADDRESS REDACTED
 BATTAGLIA, HELEN                                                                ADDRESS REDACTED
 BATTALI, PATRICK CHARLES                                                        ADDRESS REDACTED
 BATTLE, CHINTING                                                                ADDRESS REDACTED
 BATY, RUTH                                                                      ADDRESS REDACTED
 BAUDER, WILLIAM J.                                                              ADDRESS REDACTED
 BAUER, KRISTOPHER RYAN                                                          ADDRESS REDACTED
 BAUER, OLYA                                                                     ADDRESS REDACTED
 BAUER, PATRICIA L                                                               ADDRESS REDACTED
 BAUERLE, PRESTON L.                                                             ADDRESS REDACTED
 BAUGH, CRAIG TREVOR                                                             ADDRESS REDACTED
 BAUGH, RICHARD ALAN                                                             ADDRESS REDACTED
 BAUGHMAN, ANDY RENTE                                                            ADDRESS REDACTED
 BAUMAN, JAMES M                                                                 ADDRESS REDACTED
 BAUMES, CATHERINE                                                               ADDRESS REDACTED
 BAUMGARTNER, JORDAN THOMAS                                                      ADDRESS REDACTED
 BAUSTIAN, ALICE L                                                               ADDRESS REDACTED
 BAUTHUES, PAMELA ANN                                                            ADDRESS REDACTED
 BAUTISTA, FRANKLIN J                                                            ADDRESS REDACTED
 BAUTISTA, FREDY G                                                               ADDRESS REDACTED
 BAUTISTA, GERMAN                                                                ADDRESS REDACTED
 BAUTISTA, JAIME                                                                 ADDRESS REDACTED
 BAUTISTA, SILVESTRE                                                             ADDRESS REDACTED
 BAUTISTA, ZAKARIAH DAYNE                                                        ADDRESS REDACTED
 BAVARIAN MEAT PRODUCTS                                                          2934 WESTERN AVE                                                                         SEATTLE             WA      98121
 BAXTER, CHAD                                                                    ADDRESS REDACTED
 BAXTER, DEVON C.                                                                ADDRESS REDACTED
 BAXTER, JOSHUA                                                                  ADDRESS REDACTED
 BAXTER, LAWRENCE JAMES                                                          ADDRESS REDACTED
 BAXTER, SCOTT T                                                                 ADDRESS REDACTED
 BAXTERMOORE, DANIELLE ILENE                                                     ADDRESS REDACTED
 BAY CROSSING LLC                            R & R REMODELING &CONSTRUCTION      7658 ALTOONA BEACH RD                                                                    GLEN BURNIE         MD      21060
 BAY ENGRAVING                                                                   1833 HUMBOLDT ST                                                                         BELLINGHAM          WA      98225
 BAY OSOS PROPERTIES LLC                                                         PO BOX 6149                                                                              SANTA MARIA         CA      93456
 BAYAA, JIHAD N                                                                  ADDRESS REDACTED
 BAYAMDZHYAN, KHACHIK M                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 24 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                D     11/26/18                 Page 40 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


             Company                                              Contact                      Address 1                                           Address 2         Address 3               City   State       Zip      Country
 BAYDAK, STEPAN                                                                  ADDRESS REDACTED

 BAYER MALFAVON, DANIELLE ALYSSA                                                 ADDRESS REDACTED
 BAYSINGER, BEAU                                                                 ADDRESS REDACTED
 BAYVIEW ELEMENTARY SCHOOL                                                       15241 JOSH WILSON RD.                                                                           BURLINGTON         WA      98233
 BAYWOOD ELEMENTARY PTA                                                          1330 9TH STREET                                                                                 LOS OSOS           CA      93402
 BAZA, ADRIANA                                                                   ADDRESS REDACTED
 BAZE, BRENDA                                                                    11425 SW BEL-AIRE LANE                                                                          BEAVERTON          OR      97008
 BAZZLE, JOEL TERRANCE                                                           ADDRESS REDACTED
 BCTGM LOCAL 114                                                                 7931 NE HASLEY ST STE 205                                                                       PORTLAND           OR      97213
 BCTGM LOCAL 31                                                                  450 CARSON PLAZA DR STE C                                                                       CARSON             CA      90746-3299
 BCTGM LOCAL 9                                                                   5950 SIXTH AVE SOUTH STE #201                                                                   SEATTLE            WA      98108
 BCTGM UNION LOCAL 114                                                           7931 NE HALSEY ST.                            SUITE 205                                         PORTLAND           OR      97213
 BDO USA LLP                                                                     770 KENMOOR SE #300                                                                             GRAND RAPIDS       MI      49556
 BDO USA, LLP                                Attn Laurence W. Goldberg           4135 Mendenhall Oaks Parkway, Suite 140                                                         High Point         NC      27265-8143
 BEACH ELEMENTARY SCHOOL                                                         3786 CENTERVIEW ROAD                                                                            LUMMI ISLAND       WA      98262
 BEACH, NANCY BARRAZA                                                            ADDRESS REDACTED
 BEACON ELECTRIC AND LIGHTING.                                                   2585 ROOSEVELT BLVD                                                                             EUGENE             OR      97402
 BEACON ELEMENTARY                                                               1717 BEACON AVENUE EAST                                                                         MONTESANO          WA      98563
 BEACON RESOURCES LLC                                                            21800 OXNARD ST                               SUITE #980                                        WOODLAND HILLS     CA      91367
 BEAL, BRIAN WINSTON                                                             ADDRESS REDACTED
 BEALE, VALERIE RUTHANN                                                          ADDRESS REDACTED
 BEALS, ETHAN MICHAEL                                                            ADDRESS REDACTED
 BEAM, DANIEL                                                                    ADDRESS REDACTED
 BEAM, JACK                                                                      ADDRESS REDACTED
 BEAMES, JONI L.                                                                 ADDRESS REDACTED
 BEAMISH, ELIZABETH JANE                                                         ADDRESS REDACTED
 BEAMISH, JOHN DAVID                                                             ADDRESS REDACTED
 BEAN, JARRAND                                                                   ADDRESS REDACTED
 BEAN, MADISON ELIZABETH                                                         ADDRESS REDACTED
 BEANE, CHRISTINA MARIE                                                          ADDRESS REDACTED
 BEAR CREEK ELEMENTARY                                                           18101 AVONDALE ROAD                                                                             WOODINVILLE        WA      98077
 BEAR, TERRY L                                                                   ADDRESS REDACTED
 BEARD, MAXWELL RAYMOND                                                          ADDRESS REDACTED
 BEARD, PAMELA CHRISTY                                                           ADDRESS REDACTED
 BEARD, VALERIE                                                                  ADDRESS REDACTED
 BEARDEN, ALICIA INES                                                            ADDRESS REDACTED
 BEARDEN, ROBERT A                                                               ADDRESS REDACTED
 BEASLEY, ANGELA ROSE                                                            ADDRESS REDACTED
 BEASLEY, TAMIKA                                                                 PO BOX 77204                                                                                    SEATTLE            WA      98177
 BEASLEY, TAMIKA C                                                               ADDRESS REDACTED
 BEATTY, GAIL EILEEN                                                             ADDRESS REDACTED
 BEATTY, MICHAEL ROBERT                                                          ADDRESS REDACTED
 Beau Delicious International, LLC dba
 Cafe Yumm                                   Chris Jirges                        456 Charnelton St                                                                               Eugene             OR      97401
 BEAU DELICIOUS INTL LLC                     CAFE YUMM                           456 CHARNELTON STREET                                                                           EUGENE             OR      97401
 BEAU DELICIOUS INTL LLC DBA CAFE
 YUMM                                        CHRIS JIRGES                        456 CHARNELTON STREET                                                                           EUGENE             OR      97401
 Beau Delicious! International, LLC                                              456 Charnelton St                                                                               Eugene             OR      97401
 BEAUCHAMP DISTRIBUTING CO                                                       1911 S SANTA FE AVE                                                                             COMPTON            CA      90221
 BEAUCHAMP, JUSTIN PAUL                                                          ADDRESS REDACTED
 BEAUCHAMP, PATRICIA E.                                                          ADDRESS REDACTED
 BEAUCHEMIN, SAMANTHA LEANN                                                      ADDRESS REDACTED
 BEAULIEU, CINDY J                                                               ADDRESS REDACTED
 BEAUMONT CELLARS                                                                8634 RD U NW                                                                                    QUINCY             WA      98848
 BEAUMONT, ALYSIA KAY                                                            ADDRESS REDACTED
 BEAUMONT, DUNCAN                                                                ADDRESS REDACTED
 BEAUTIFUL, CHELLE                                                               ADDRESS REDACTED
 BEAUTY INNOVATORS                                                               4410 SOUTH 8TH ST                                                                               TACOMA             WA      98405
 BEAVERS, MICHAEL QUIANN                                                         ADDRESS REDACTED
 BEAVERS, REBECCA L.                                                             ADDRESS REDACTED
 BEAVERTON BAKERY INC                                                            12375 SW BROADWAY                                                                               BEAVERTON          OR      97005
 BEAVERTON SCHOOL DISTRICT                                                       16550 SW MERLO RD                                                                               BEAVERTON          OR      97006
 BEBENEK, MARIA                                                                  ADDRESS REDACTED
 BECERRA JR., OSCAR                                                              ADDRESS REDACTED
 BECERRA, ADRENA M                                                               ADDRESS REDACTED
 BECERRA, ALEJANDRO                                                              ADDRESS REDACTED
 BECERRA, ALICIA                                                                 ADDRESS REDACTED
 BECERRA, ARMANDO ESTRADA                                                        ADDRESS REDACTED
 BECERRA, BRENDA VANESSA                                                         ADDRESS REDACTED
 BECERRA, CECILIA                                                                ADDRESS REDACTED
 BECERRA, ENRIQUE                                                                ADDRESS REDACTED
 BECERRA, JAIME                                                                  ADDRESS REDACTED
 BECERRA, JOSE M                                                                 ADDRESS REDACTED
 BECHTEL, CURTIS                                                                 ADDRESS REDACTED
 BECHTOLDT, JOSHUA                                                               ADDRESS REDACTED
 BECK, BRIANNA MARIE                                                             ADDRESS REDACTED
 BECK, KRISTINE                                                                  ADDRESS REDACTED
 BECK, MEGAN PAIGE                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 25 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 41 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                  Company                                         Contact                         Address 1                                  Address 2         Address 3                 City   State       Zip      Country
 BECK, TERI J.                                                                   ADDRESS REDACTED
 BECK, TERRIE                                                                    ADDRESS REDACTED
 BECKER, ALISON                                                                  ADDRESS REDACTED
 BECKER, CHASE MAVERICK                                                          ADDRESS REDACTED
 BECKER, DEVIN THOMAS                                                            ADDRESS REDACTED
 BECKER, JULIE A                                                                 ADDRESS REDACTED
 BECKER, SARA                                                                    ADDRESS REDACTED
 BECKER, TIFFANY ANN-MARIE                                                       ADDRESS REDACTED
 BECKETT, SCOTT G                                                                ADDRESS REDACTED
 BECKLEY, CODY P                                                                 ADDRESS REDACTED
 BECKMAN WINE & SPIRITS CO                                                       7035 CONDON DRIVE                                                                         SAN DIEGO            CA      92122
 BECKMAN, DALE                                                                   ADDRESS REDACTED
 BECKMAN, SCOTT ROBERT                                                           ADDRESS REDACTED
 BECKMANN , ELEANOR                                                              4541 LEMON RD. NE                                                                         OLYMPIA              WA      98506
 BECRAFT, PATRICIA T.                                                            ADDRESS REDACTED
 BECU RECOVERY DEPARTMENT                                                        PO BOX 97050 MS 1049 1                                                                    SEATTLE              WA      98124-9750
 BEDNAR, MARIA L                                                                 ADDRESS REDACTED
 BEDWELL, JENNIFER L                                                             ADDRESS REDACTED
 BEEBE, CHRISTINE MAY                                                            ADDRESS REDACTED
 BEEHLER, MICHAEL                                                                ADDRESS REDACTED
 BEEMER, JUSTIN D                                                                ADDRESS REDACTED
 BEER VALLEY BREWING COMPANY                                                     937 SE 12TH AVE                                                                           ONTARIO              OR      97914
 BEERBOWER, MADALYN                                                              ADDRESS REDACTED
 BEERS, HOPE                                                                     ADDRESS REDACTED
 BEGAY, ALEXANDRA ANN                                                            ADDRESS REDACTED
 BEGAY, DANTE                                                                    ADDRESS REDACTED
 BEGAY, JOSEPHINE CAMILLE                                                        ADDRESS REDACTED
 BEGAY, KENNETH D                                                                ADDRESS REDACTED
 BEGAY, STACIE LYNN                                                              ADDRESS REDACTED
 BEGEMAN, ANGELA DAWN                                                            ADDRESS REDACTED
 BEGG, ROBERT J                                                                  ADDRESS REDACTED
 BEGGS, SASHA                                                                    ADDRESS REDACTED
 BEGLEY, LISA ANN                                                                ADDRESS REDACTED
 BEIERLE, MARK                                                                   3722 NIPOMO AVE.                                                                          LONG BEACH           CA      90808
 BEIERLE, MARK                                                                   ADDRESS REDACTED
 BEIERLE, MARK A                                                                 ADDRESS REDACTED
 BEIGER, LISA                                                                    ADDRESS REDACTED
 BEIGH, DAN MICHAEL                                                              ADDRESS REDACTED
 BEJARANO, JESSE JOSEPH                                                          ADDRESS REDACTED
 BELCHER, DONALD C                                                               ADDRESS REDACTED
 BELCHER, HANNAH                                                                 ADDRESS REDACTED
 BELCHING BEAVER BREWERY                                                         1334 ROCKY POINT DR                                                                       OCEANSIDE            CA      92056-5864
 BELEN, JOSE LUIS                                                                ADDRESS REDACTED
 BELHAJJEM SR., REDOUAN                                                          ADDRESS REDACTED
 BELIN, ALFRED J                                                                 ADDRESS REDACTED
 BELL SR., MICHAEL                                                               ADDRESS REDACTED
 BELL, AMY E                                                                     ADDRESS REDACTED
 BELL, BLAKE HUNTER                                                              ADDRESS REDACTED
 BELL, BRANDEE                                                                   11210 96TH AVE SW                                                                         LAKEWOOD             WA      98498
 BELL, CHRISTINA MICHELLE                                                        ADDRESS REDACTED
 BELL, CYNTHIA OSEA                                                              ADDRESS REDACTED
 BELL, HEATHER MICHELLE                                                          ADDRESS REDACTED
 BELL, JACKIE M.                                                                 ADDRESS REDACTED
 BELL, MEGAN N                                                                   ADDRESS REDACTED
 BELL, NICOLE DAWN                                                               ADDRESS REDACTED
 BELL, STEVE                                                                     ADDRESS REDACTED
 BELL, TAMERA D.                                                                 ADDRESS REDACTED
 BELL, THOMAS HENRY                                                              ADDRESS REDACTED
 BELL, TYLER                                                                     ADDRESS REDACTED
 BELL, WENDY                                                                     ADDRESS REDACTED
 BELLA B BODYCARE INC                                                            5 ARGONAUT                                                                                ALISO VIEJO          CA      92656
 BELLAIR CHARTERS                            WICKKISER INTERNATIONAL CO INC      1416 WHITEHORN ST                                                                         FERNDALE             WA      98248
 BELLANCA, CAROL                                                                 ADDRESS REDACTED
 BELLCO DRUG CORP.                           ATTN JANICE FAUTH                   5500 NEW HORIZONS BLVD                                                                    N. AMITYVILLE        NY      11701
 BELLEGROVE PHARMACY                                                             18800 142ND AVE NE SUITE 4B                                                               WOODINVILLE          WA      98072
 BELLES, DONNA L.                                                                ADDRESS REDACTED
 BELLEVUE CHRISTIAN PRESCHOOL                                                    18250 168TH PLACE NE                                                                      WOODINVILLE          WA      98072
 BELLEVUE CHRISTIAN SCHOOL                                                       1601 98TH AVE NE                                                                          WOODINVILLE          WA      98072
 BELLEWOOD ACRES INC                                                             6140 GUIDE MERIDIAN                                                                       LYNDEN               WA      98226
 BELLEWOOD ACRES INC                                                             6410 GUIDE MERIDIAN                                                                       LYNDEN               WA      98264
 BELLEWOOD DISTILLING                                                            6140 GUIDE MERIDIAN                                                                       LYNDEN               WA      98226
 BELLEZA, BERNADETTE L                                                           ADDRESS REDACTED
 Bellingham Auto and Truck Service
 Center, Inc. dba Bellingham Automotive-
 Burlington Automotive                                                           4116 Hannegan Rd                                                                          Bellingham           WA      98226
 BELLINGHAM AUTOMOTIVE                                                           4116 HANNEGAN ROAD                                                                        BELLINGHAM           WA      98226
 Bellingham Bay Coffee Roasters                                                  4054 Hammer Drive, # 103-A                                                                Bellingham           WA      98226

 BELLINGHAM BAY COFFEE ROASTERS                                                  PO BOX 30765                                                                              BELLINGHAM           WA      98228




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 26 of 342
                                                                  Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                         D     11/26/18             Page 42 of 357
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail


                Company                                Contact                               Address 1                                  Address 2         Address 3                City   State       Zip      Country
 BELLINGHAM CHILDCARE & LEARNING
 CTR                                                                     2600 SQUALICUM PKWY                                                                          BELLINGHAM          WA      98225
 BELLINGHAM CHRISTIAN SCHOOL                                             1600 E SUNSET DRIVE                                                                          BELLINGHAM          WA      98226
 BELLINGHAM CITY FINANCE DIR          CITY OF BELLINGHAM                 210 LOTTIE STREET                                                                            BELLINGHAM          WA      98225
 BELLINGHAM CITY FINANCE
 DIRECTOR                                                                CITY OF BELLINGHAM                                                                           BELLINGHAM          WA      98225
 BELLINGHAM CITY OF - FINANCE DEPT-
 EFT                                  FINANCE DEPARTMENT                 210 LOTTIE ST                                                                                BELLINGHAM          WA      98225-4009
 BELLINGHAM FOOD BANK                                                    1824 ELLIS STREET                                                                            BELLINGHAM          WA      98225
 BELLINGHAM HERALD ADVERTISING                                           ADVERTISING ACCT 22120                                                                       BELLINGHAM          WA      98225-5024
 BELLINGHAM HIGH                                                         2020 CORNWALL AVENUE                                                                         BELLINGHAM          WA      98229
 BELLINGHAM KITE PADDLE SURF                                             2620 N HARBOR LOOP DRIVE                                                                     BELLINGHAM          WA      98225
 BELLINGHAM MARKETPLACE
 ASSOCIATES LIMITED PARTNERSHIP                                          P.O. BOX 6363                                                                                LYNNWOOD            WA      98036
 BELLINGHAM MARKETPLACE
 ASSOCIATES LP                                                           P.O. BOX 6363                                                                                LYNNWOOD            WA      98306
 BELLINGHAM MARKETPLACE               C/O FIRST WESTERN DEVELOPMENT OF
 ASSOCIATES LP                        WASHINGTON, INC.                   P.O. BOX 6363                              19009-33RD AVENUE WEST                            LYNNWOOD            WA      98036
 BELLINGHAM MILLWORK SUPPLY CO                                           3879 HANNEGAN RD                                                                             BELLINGHAM          WA      98226
 BELLINGHAM OFFICE EQUIPMENT                                             2415 CLAUDIA CT                                                                              BELLINGHAM          WA      98229
 BELLINGHAM PASTA CO                                                     100 N COMMERCIAL ST                                                                          BELLINGHAM          WA      98225
 Bellingham Pasta Co.                 Mary Hinton                        100 N Commercial Street                                                                      Bellingham          WA      98225
 BELLINGHAM PRESCHOOL OF THE
 ARTS                                                                    1059 N. STATE ST.                                                                            BELLINGHAM          WA      98225
 BELLINGHAM PUBLIC LIBRARY                                               210 CENTRAL AVE                            CS-9710                                           BELLINGHAM          WA      98227-9710
 BELLINGHAM PUBLIC SCHOOL
 FOUNDATION                                                              1306 DUPONT STREET                                                                           BELLINGHAM          WA      98225
 BELLINGHAM SIGNS BY TOMORROW                                            2001 IOWA ST STE B                                                                           BELLINGHAM          WA      98229
 BELLINGHAM TENNIS CLUB                                                  800 MCKENZIE AVENUE                                                                          BELLINGHAM          WA      98225
 BELLINGHAM TRAVEL                                                       200 W CHESTNUT                                                                               BELLINGHAM          WA      98225
 BELLINGHAM WEDDING AND EVENT
 RENTALS                                                                 1971 MIDWAY LANE STE E                                                                       BELLINGHAM          WA      98226
 BELLINGHAM WEDDING AND EVENT
 RENTALS                                                                 4151 MERIDIAN ST STE 116                                                                     BELLINGHAM          WA      98226
 Bellingham Wedding and Event Rentals
 LLC                                                                     1971 Midway Lane Ste. E                                                                      Bellingham          WA      98226

 BELLINGHAM WHATCOM CHAMBER OF                                           PO BOX 958                                                                                   BELLINGHAM          WA      98227
 BELLINGHAM WHATCOM CHAMBER OF
 COMMERCE                                                                PO BOX 958                                                                                   BELLINGHAM          WA      98227
 BELLINGHAM WHATCOM COUNTY     TOURISM                                   904 POTTER ST                                                                                BELLINGHAM          WA      98229
 BELLISSIMO, REBECCA MICHAL                                              ADDRESS REDACTED
 BELLO, DEBORAH GUADALUPE                                                ADDRESS REDACTED
 BELLS FARM                                                              892 N WEST BEACH ROAD                                                                        COUPEVILLE          WA      98239
 BELLS PLUMBING REPAIR INC                                               P O BOX 851                                                                                  ATASCADERO          CA      93423
 BELLUM, PATRICIA L                                                      ADDRESS REDACTED
 BELMONTEZ, MICHELLE MARIE                                               ADDRESS REDACTED
 BELSON OUTDOORS INC                                                     36810 EAGLE WAY                                                                              CHICAGO             IL      60678-1368
 BELT, LARRY L                                                           ADDRESS REDACTED
 BELTON, CHASE RAY                                                       ADDRESS REDACTED
 BELTRAN, CLAUDIA                                                        ADDRESS REDACTED
 BELTRAN, DAVID S                                                        ADDRESS REDACTED
 BELTRAN, GUADALUPE                                                      ADDRESS REDACTED
 BELTRAN, IRIS SAMANTHA                                                  ADDRESS REDACTED
 BELTRAN, LUIS                                                           ADDRESS REDACTED
 BELTRAN, RACHEL A.                                                      ADDRESS REDACTED
 BELTRAN, ROBERT REANOLD                                                 ADDRESS REDACTED
 BEMUS, KAYLA ANN                                                        ADDRESS REDACTED
 BEN CARLSON MEMORIAL AND
 SCHOLARSHIP FUND                                                        1090 SEA BLUFF DRIVE                                                                         COSTA MESA          CA      92627
 BENAVENTE, ANGELINA                                                     ADDRESS REDACTED
 BENAVIDES, RYAN ANTONIO                                                 ADDRESS REDACTED
 BENCH CRAFT CO                                                          4005 West Artesia Blvd.                                                                      Fullerton           CA      92833
 BENCH CRAFT CO                                                          P.O. Box 6343                                                                                Portland            OR      97228
 Benchmark Brewing Company     Margaret Akin                             6190 Fairmount Avenue, Suite G                                                               San Diego           CA      92120
 BENCHMARK BREWING LLC                                                   6190 FAIRMOUNT AVE STE G                                                                     SAN DIEGO           CA      92120
 BENCHMARK TECHNOLOGIES LTD                                              3110 POLARIS AVENUE #2                                                                       LAS VEGAS           NV      89102-5325
 BEND COMMERCIAL GLASS                                                   1105 SE CENTENNIAL ST #B                                                                     BEND                OR      97702
 BEND ELECTRIC INC                                                       63349 NELS ANDERSON RD                     UNIT A                                            BEND                OR      97701
 BEND FIRE PROTECTION INC                                                PO BOX 8567                                                                                  BEND                OR      97708
 BEND GARBAGE AND RECYCLING                                              P.O. BOX 504                                                                                 BEND                OR      97709
 BEND LOCK & SAFE, INC.                                                  204 N.E. FRANKLIN AVENUE                                                                     BEND                OR      97701
 Bend Radio Group                                                        345 SW Cyber Dr Ste 101-103                                                                  Bend                OR      97702
 BENDER, ELTON L                                                         ADDRESS REDACTED
 BENDER, TENESSA SHALEEN                                                 ADDRESS REDACTED
 BENDIK, ANDREA                                                          ADDRESS REDACTED
 BENEDICT, CLARICE JEANNE                                                ADDRESS REDACTED
 BENEDICT, KAREN                                                         941 RUSSELL ST                                                                               LA HABRA            CA      90631
 BENEDIX, ELISA B                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                          Page 27 of 342
                                                                                Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                     D     11/26/18                    Page 43 of 357
                                                                                                                                   Creditor Matrix
                                                                                                                              Served via First Class Mail


               Company                                            Contact                              Address 1                                      Address 2              Address 3               City   State     Zip      Country
 BENEFIT FOODS LLC                                                                   PO BOX 13404                                                                                        SAN LUIS OBISPO    CA    93406
 BENEFITDIRECT                               ATTN PHARMACY NETWORK SERVICES          940 WINDHAM COURT                                                                                   BOARDMAN           OH    44512
 BENESCRIPT SERVICES INC.                                                            PO BOX 921229                                                                                       NORCROSS           GA    30010-1229
 BENHAM, JORDAN N                                                                    ADDRESS REDACTED
 BENIS, CHRISTOPHER T.                                                               ADDRESS REDACTED
 BENJAMIN NEWS GROUP                         FORMERLY NORTHWEST NEWS CO              PO BOX 16147                                                                                        MISSOULA           MT    59808
 BENJAMIN THOMAS HANSEN                                                              ADDRESS REDACTED
 BENJAMIN, CHAD M                                                                    ADDRESS REDACTED
 BENJAMIN, DEVON PATRICK                                                             ADDRESS REDACTED
 BENJAMIN, JAMES                                                                     ADDRESS REDACTED
 BENJAMIN, LORI C                                                                    ADDRESS REDACTED
 BENN, PHILLIP MILLETT                                                               ADDRESS REDACTED
 BENNER, MAKENSY L.                                                                  ADDRESS REDACTED
 BENNER, MARK                                                                        ADDRESS REDACTED
 BENNER, ROBERT                                                                      4221 34TH ST.                                #5                                                     SAN DIEGO          CA    92104
 BENNER, ROBERT A                                                                    ADDRESS REDACTED
 BENNES, DOMINIQUE DESEARI                                                           ADDRESS REDACTED
 BENNETT, CAITLIN                                                                    ADDRESS REDACTED
 BENNETT, EMMA                                                                       ADDRESS REDACTED
 BENNETT, HADASSAH JOY                                                               ADDRESS REDACTED
 BENNETT, JESSICA L.                                                                 ADDRESS REDACTED
 BENNETT, JORDAN TAYLOR                                                              ADDRESS REDACTED
 BENNETT, NICHOLAS                                                                   ADDRESS REDACTED
 BENNETT, SHANTELLE                                                                  ADDRESS REDACTED
 BENNETT, WILLIAM A                                                                  ADDRESS REDACTED
 BENNETT-WESTON, BEVERLEY C                                                          ADDRESS REDACTED
 BENNETT-WESTON, BLYTHE                                                              ADDRESS REDACTED
 BENOIT, MERVYN ROLAND                                                               ADDRESS REDACTED
 BENS ASPHALT INC                                                                    2200 S YALE ST                                                                                      SANTA ANA          CA    92704
 BENS ASPHALT MAINTENANCE CO.                                                        2200 S YALE ST                                                                                      SANTA ANA          CA    92704
 BEN-SALAH, AMIR                                                                     ADDRESS REDACTED
 BENSEN, JAMES                                                                       ADDRESS REDACTED
 BENSER, RYAN JOEL                                                                   ADDRESS REDACTED
 BENSKI, JOSEPH                                                                      ADDRESS REDACTED
 BENSON, APRIL                                                                       ADDRESS REDACTED
 BENSON, BETTE L                                                                     ADDRESS REDACTED
 BENSON, CHRISTINA                                                                   ADDRESS REDACTED
 BENSON, KYLE MICHEAL                                                                ADDRESS REDACTED
 BENSON, LAURIE LYNN                                                                 ADDRESS REDACTED
 BENSON, LESA R                                                                      ADDRESS REDACTED
 BENSON, WENDY E.                                                                    ADDRESS REDACTED
 BENSUSEN, ANTHONY                                                                   ADDRESS REDACTED
 BENTLEY, CHALI                                                                      ADDRESS REDACTED
 BENTLEY, CHERYL ANN                                                                 ADDRESS REDACTED
 BENTLEY, HOLLE L                                                                    ADDRESS REDACTED
 BENTLEY, WAYNE                                                                      ADDRESS REDACTED
 BENTOLOGY                                                                           500 CHESTNUT STREET                          SUITE 225                                              SANTA CRUZ         CA    95066
 BENTON, JUSTINE MARIE                                                               ADDRESS REDACTED
 BENTON, RYAN WADE                                                                   ADDRESS REDACTED
 BENTZINGER, KYLE BRYCE                                                              ADDRESS REDACTED
 BENZ, MATTHEW S.                                                                    ADDRESS REDACTED
 BERENDS, AARON M                                                                    ADDRESS REDACTED
 BERENTIS, NATHAN WAYNE                                                              ADDRESS REDACTED
 BERG, BILLIE W                                                                      ADDRESS REDACTED
 BERG, LUGRETZIA                                                                     ADDRESS REDACTED
 BERG, RHONDA R                                                                      ADDRESS REDACTED
 BERG, TANJA                                                                         ADDRESS REDACTED
 BERG, TRISHA N.                                                                     ADDRESS REDACTED
 BERGAU, BRANDEN K                                                                   ADDRESS REDACTED
 BERGEN & CO                                                                         4003 IRONGATE RD                                                                                    BELLINGHAM         WA    98226
 Berger ES & RE Family Trust                 Esther S. Berger                        c/o Equity Group                             6018 S Durango Dr Ste 110                              Las Vegas          NV    89113-1789
 BERGER, ESTHER S.                           C/O EQUITY GROUP                        6018 S DURANGO DR STE 110                                                                           LAS VEGAS          NV    89113-1789
 BERGER, ROBERT E.                           C/O EQUITY GROUP                        6018 S DURANGO DR STE 110                                                                           LAS VEGAS          NV    89113-1789
 BERGERON, ANTHONY EDEZA                                                             ADDRESS REDACTED
 BERGERON, DANIEL DOUGLASS                                                           ADDRESS REDACTED
 BERGLUND, TREVOR                                                                    ADDRESS REDACTED
 BERGSTROM, JENNIFER                                                                 ADDRESS REDACTED
 BERG-WALCZAK, JADZIA                                                                ADDRESS REDACTED
 BERIAULT, JAKOB                                                                     ADDRESS REDACTED
 BERKE ENTERPRISES                                                                   16654 DONMETZ STREET                                                                                GRANADA HILLS      CA    91344
 BERKE ENTERPRISES, LTD.                                                             16654 DONMETZ ST                                                                                    GRANADA HILLS      CA    91344
 BERKE ENTERPRISES, LTD.                     ATTN RON BERKE                          16654 DONMETZ ST                                                                                    GRANADA HILLS      CA    91344
 BERKE ENTERPRISES, LTD.                     DUANE MORRIS LLP                        RICHARD W. RILEY                             222 DELAWARE AVE, SUITE 1600                           WILMINGTON         DE    19801-1659
 BERKE ENTERPRISES, LTD.                     Glickfeld, Fields & Jacobson LLP        Lawrence M. Jacobson & Craig M. Fields       8383 Wilshire Boulevard, Suite 341                     Beverly Hills      CA    90211
 BERKE ENTERPRISES, SEVEN J
 INVESTMENT CO                                                                       11027 SUNSET BLVD.                                                                                  LOS ANGELES        CA    90049
 BERKE, ALLEN                                                                        ADDRESS REDACTED
 BERKEL INC.                                 JP MORGAN BANK                          PO BOX 905254                                                                                       CHARLOTTE          NC    28290-5254
 BERKEL, FREEDOM                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                        Page 28 of 342
                                                                            Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                    D     11/26/18             Page 44 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                          Contact                            Address 1                                     Address 2         Address 3                City   State     Zip     Country
 BERKEYS BLUEBERRIES                                                             32373 BERLIN RD                                                                                 LEBANON             OR    97355
 BERKLEY, DOC                                                                    ADDRESS REDACTED
 BERMAN, ADELE G.                                                                ADDRESS REDACTED
 BERMUDES, JESS                                                                  ADDRESS REDACTED
 BERN, DEBBIE E.                                                                 ADDRESS REDACTED
 BERN, LOGON WILLIAM                                                             ADDRESS REDACTED
 BERNAL , SUSANA                                                                 PO BOX 5731                                                                                     LA QUINTA           CA   92248-5266
 BERNAL, ALEXIS EVA                                                              ADDRESS REDACTED
 BERNAL, BLANCA                                                                  ADDRESS REDACTED
 BERNAL, JACOB BRANDON                                                           ADDRESS REDACTED
 BERNAL, MICHELLE DENISE                                                         ADDRESS REDACTED
 BERNAL, SILVIA                                                                  ADDRESS REDACTED
 BERNAL, SIVEL                                                                   ADDRESS REDACTED
 BERNAL, SUSANA                                                                  ADDRESS REDACTED
 BERNARD, MARY F.                                                                ADDRESS REDACTED
 BERNARDINO, DIVINA                                                              ADDRESS REDACTED
 BERNARDO, ASHLEY MORGAN                                                         ADDRESS REDACTED
 BERNARDO, MICHAEL TYLER                                                         ADDRESS REDACTED
 BERNARDY, ELIZABETH                                                             ADDRESS REDACTED
 BERNHARD, TORBEN                                                                ADDRESS REDACTED
 BERNHOFT, JON RICHARD                                                           ADDRESS REDACTED
 BERNHOFT, KYLE ANDREW                                                           ADDRESS REDACTED
 BERNI, KYLE C                                                                   ADDRESS REDACTED
 BERNICE VOSSBECK ELEMENTARY                                                     1301 BRIDGEVIEW                                                                                 LYNDEN              WA   98264
 BERNING, DIANNE                                                                 ADDRESS REDACTED
 BERNINGER , NANCY                                                               9528 SUMMER RAIN DR                                                                             LAS VEGAS           NV   89134-0108
 BERNINGER, NANCY                                                                9528 SUMMER RAIN DR.                                                                            LAS VEGAS           NV   89134
 BERREMAN, SHELLY LYN                                                            ADDRESS REDACTED
 BERRY ELECTRIC CONTRACTING CO                                                   1201 MORRIS AVE                                                                                 BERKELEY            IL   60163
 BERRY, CAYA                                                                     ADDRESS REDACTED
 BERRY, CAYA S.                                                                  ADDRESS REDACTED
 BERRY, DANIELLE KATHERINE                                                       ADDRESS REDACTED
 BERRY, JENNIFER                                                                 ADDRESS REDACTED
 BERRY, JORDAN-LEE JOAN                                                          ADDRESS REDACTED
 BERRY, JOSHUA SPENCER                                                           ADDRESS REDACTED
 BERRY, RACHEL                                                                   ADDRESS REDACTED
 BERTHIAUME, CYNTHIA                                                             ADDRESS REDACTED
 BERTHOLF, RICK                              C/O VANDERVERT DEVELOPMENTS, LLC    12906 N. ADDISON ST.                                                                            SPOKANE             WA   99218
 BERTO, TAMMI L.                                                                 ADDRESS REDACTED
 BERTRAM, PATTY A                                                                ADDRESS REDACTED
 BERTY, JARED MARK                                                               ADDRESS REDACTED
 BESAM-PHOENIX                                                                   3498 NO SAN MARCOS PLACE                                                                        CHANDLER            AZ   85225
 BESE, SCOTT PHILLIP                                                             ADDRESS REDACTED
 BESEAU, AUDRA                                                                   ADDRESS REDACTED
 Best Best & Krieger LLP                     Franklin C. Adams                   3390 University Avenue, 5th Floor             PO Box 1028                                       Riverside           CA   92502-1028
 BEST BUSINESS MUSIC                                                             1574 COBURG RD #401                                                                             EUGENE              OR   97401
 BEST BUY                                    BUSINESS ADVANTAGE ACCOUNT          PO BOX 731247                                                                                   DALLAS              TX   75373-1247
 BEST WAY SERVICES INC                                                           253 ROSEMARY                                                                                    EUGENE              OR   97404
 BEST WESTERN-LAKEWAY INN                                                        714 LAKEWAY DR                                                                                  BELLINGHAM          WA   98226
 BEST, AMANDA MARIE                                                              ADDRESS REDACTED
 BEST, GABRIEL                                                                   ADDRESS REDACTED
 BESTSCAPE INC                                                                   9036 ROHR PL                                                                                    SAN DIEGO           CA   92123
 BETANCOURT, MELINDA                                                             ADDRESS REDACTED
 BETHANY CHRISTIAN PRESCHOOL                                                     1318 S 18TH STREET                                                                              MOUNT VERNON        WA   98274
 BETHEA, SARAH JANE                                                              ADDRESS REDACTED
 BETHEIL, ALAN                                                                   ADDRESS REDACTED
 BETHEL GARP LLC                             REF 612                             PO BOX 844957                                                                                   LOS ANGELES         CA   90084
 BETHEL GARP, LLC                                                                977 LOMAS SANTA FE DRIVE                      STE. A                                            SOLANA BEACH        CA   92075
 BETHKE LAW PLLC                                                                 950 W BANNOCK STREET                          SUITE 1100                                        BOISE               ID   83702
 BETHLEHEM INN                                                                   PO BOX 8540                                                                                     BEND                OR   97709
 BETTENCOURT, MICHAEL T                                                          ADDRESS REDACTED
 BETTER PLANET BRANDS                                                            PO BOX 63845                                                                                    CINCINNATI          OH   45263-8645
 Better Planet Brands LLC                                                        PO Box 638645                                                                                   Cincinnati          OH   45263-8645
 Better Planet Brands LLC dba Acure
 Organics                                    Better Planet Brands LLC            1850 SE 17th Street, Suite 106A                                                                 Fort Lauderdale     FL   33316
 Better Planet Brands LLC dba Acure
 Organics                                    Better Planet Brands LLC                                                          PO Box 638645                                     Cincinnati          OH   45263-8645
 BETTERTON, DAREN BART                                                           ADDRESS REDACTED
 BETTERTON, FRANCINE FLORENCE                                                    ADDRESS REDACTED
 BETTES, BRANDON R.                                                              ADDRESS REDACTED
 BETTS, CHRISTOPHER MICHAEL                                                      ADDRESS REDACTED
 BETTS, MICHAEL LEO                                                              ADDRESS REDACTED
 BETTS, NICOLE                                                                   ADDRESS REDACTED
 BETZ FAMILY WINERY                                                              PO BOX 39                                                                                       WOODINVILLE         WA   98072
 BEURSKENS, NICHOLAS ALEXANDER                                                   ADDRESS REDACTED
 BEVERLY ELEMENTARY SCHOOL                                                       5221 168TH STREET SW                                                                            LYNNWOOD            WA   98037
 BEYER, CAROL RICHELLE                                                           ADDRESS REDACTED
 BEYNON, ADAM ALVIN                                                              ADDRESS REDACTED
 BEZUIDENHOUT, HENRY W                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 29 of 342
                                                                                Case 15-11874-KG                               Doc 3995ExhibitFiled
                                                                                                                                              D     11/26/18               Page 45 of 357
                                                                                                                                          Creditor Matrix
                                                                                                                                     Served via First Class Mail


                Company                                           Contact                                          Address 1                                 Address 2                     Address 3                   City   State       Zip      Country
 BG REYNOLDS INC                                                                               4341 RURAL AVE                                                                                               BELLINGHAM        WA      98226
 BGN FREMONT SQ LTD                          C/O ACP MANAGEMENT COMPANY                        3720 S SUSAN ST SUITE 100                                                                                    SANTA ANA         CA      92704
 BGN FREMONT SQUARE LTD                                                                        3720 S SUSAN ST SUITE 100                                                                                    SANTA ANNA        CA      92704
 BGN FREMONT SQUARE LTD.                     C/O ACP MANAGEMENT COMPANY                        3720 S. SUSAN ST.                         STE. 100                                                           SANTA ANA         CA      92704
 BGN Fremont Square Ltd.                     Scott Gerrity Vice President                      c/o ACP Management Company                3720 S. Susan St.                 Ste. 100                         Santa Ana         CA      92704
 BGN Fremont Square, Ltd.                    Attn Sean J. Bellew and Sommer L. Ross            Duane Morris LLP                          222 Delaware Avenue, Suite 1600                                    Wilmington        DE      19801-1659
 BGN Fremont Square, Ltd.                    BGN Fremont Square, Ltd.                          c/o Matthew J. Salcedo, Esq.              ACP Management Company            3720 S. Susan Street, Ste. 100   Santa Ana         CA      92704
 BGN Fremont Square, Ltd.                    c/o Matthew J. Salcedo, Esq.                      ACP Management Company                    3720 S. Susan Street, Ste. 100                                     Santa Ana         CA      92704
 BGN Fremont Square, Ltd.                    c/o Sommer L. Ross, Esq.                          Duane Morris LLP                          222 Delaware Avenue, Ste. 1600                                     Wilmington        DE      19801-1659
 BHASKARAN, BISSY SAJI                                                                         ADDRESS REDACTED
 BHASKARAN, SAJI                                                                               ADDRESS REDACTED
 BHATNAGAR, MARISSA                                                                            ADDRESS REDACTED
 BHATT, NIYATI S                                                                               ADDRESS REDACTED
 BHULLAR, LAKHWINDER                                                                           ADDRESS REDACTED
 BIBBEY, MICHAEL                                                                               ADDRESS REDACTED
 BIBIKOS, JAMES                                                                                ADDRESS REDACTED
 BIBIS NATURE SOAP & ESSENTIALS                                                                23993 SW MOUNTAIN ROAD                                                                                       WEST LINN         OR      97068
 BICKFORD, JEFF N.                                                                             ADDRESS REDACTED
 BICKHAM, BARBARA                                                                              ADDRESS REDACTED
 BIDDLE, CODY T                                                                                ADDRESS REDACTED
 BIDINGER, CHRIS LEE                                                                           ADDRESS REDACTED
 BIDWELL III, CHARLES R                                                                        ADDRESS REDACTED
 BIEBL, RENEE J.                                                                               ADDRESS REDACTED
 Biehl, Rick                                                                                   11 E. Westlake Pl.                                                                                           Allyn             WA      98524
 BIEHL, RYAN WILLIAM                                                                           ADDRESS REDACTED
 BIER, JOSH D                                                                                  ADDRESS REDACTED
 BIERMAN ARUEM K                                                                               ADDRESS REDACTED
 BIERMAN, ARUEM                                                                                ADDRESS REDACTED
 BIG BROTHERS BIG SISTERS OF
 PUGET SOUND                                                                                   1600 S GRAHAM STREET                                                                                         SEATTLE           WA      98108
 BIG BROTHERS BIG SISTERS-LASV OF
 SOUTHERN NEVADA                                                                               2000 E FLAMINGO ROAD                                                                                         LAS VEGAS         NV      89119
 Big Fat Fun LLC DBA Alpha Distributing                                                        22477 72nd Ave South                                                                                         Kent              WA      98032
 BIG LAKE ELEMENTARY                                                                           801 TRAIL ROAD                                                                                               SEDRO WOOLLEY     WA      98284
 BIG WEEKEND CALENDARS                                                                         3312 RANDOLPH RD                                                                                             AUSTIN            TX      78722
 BIGELOW, AMY TERESA                                                                           ADDRESS REDACTED
 BIGELOW, MARY                                                                                 ADDRESS REDACTED
 BIGELOW, THERESA ANNE                                                                         ADDRESS REDACTED
 BIGFOOT BEVERAGES                                                                             86776 MCVAY HWY                                                                                              EUGENE            OR      97405
 BIGFOOT BEVERAGES. OF EUGENE                                                                  PO BOX 10728                                                                                                 EUGENE            OR      97440-2728
 BIGGS, BENJAMIN                                                                               ADDRESS REDACTED
 BIGGS, PAMELA JO                                                                              ADDRESS REDACTED
 BIJLANI, SURENDRA H                                                                           ADDRESS REDACTED
 BILES, MARGARET A                                                                             ADDRESS REDACTED
 BILES, MICHELLE L.                                                                            ADDRESS REDACTED
 BILLEY, BEN                                                                                   ADDRESS REDACTED
 BILLEY, BEN                                                                                   ADDRESS REDACTED
 BILLIC, RICHARD                                                                               ADDRESS REDACTED
 BILLING, JONATHAN DANIEL                                                                      ADDRESS REDACTED
 BILLINGS, AVERIL LOUISE                                                                       ADDRESS REDACTED
 BILLS DESIGN CARPET ONE INC                                                                   706 E WISHKAH                                                                                                ABERDEEN          WA      98520
 BILLUPS, CODY RYAN                                                                            ADDRESS REDACTED
 BILLY, JUZELLA GAIL                                                                           ADDRESS REDACTED
 BILONO, ELMER                                                                                 ADDRESS REDACTED
 BILOVOL, NATALYA                                                                              ADDRESS REDACTED
 BILSKI, MARY LYDIA                                                                            ADDRESS REDACTED
 BILYEU, KAREN EVETT                                                                           ADDRESS REDACTED
 BILYEU, RICHARD C                                                                             ADDRESS REDACTED
 BIMBO BAKERIES                                                                                LOCKBOX #9777                             ATTN LOCKBOX #849777                                               DALLAS            TX      75284
 BIMBO BAKERIES USA                                                                            255 BUSINESS CENTER DRIVE                                                                                    HORSHAM           PA      19044
 BIMBO BAKERIES USA                                                                            PO BOX 849777                                                                                                DALLAS            TX      75284-9777
 BIMBO BAKERIES USA INC                                                                        LOCKBOX 4254                              PO BOX 644254                                                      PITTSBURGH        PA      15264-4254
 Bimbo Bakeries USA, Inc.                    Tanisha Falana, Manager, Credit and Collections   255 Business Center Drive                                                                                    Horsham           PA      19044
 BINFORD, HEATHER                                                                              ADDRESS REDACTED
 BINGHAM, GAREN J.                                                                             ADDRESS REDACTED
 BINGLE, KELLY ANN                                                                             ADDRESS REDACTED
 BIO SCRIP PBM SERVICES                                                                        PO BOX 414155                                                                                                BOSTON            MA      02441-4155
 BIO-TECH PHARMACAL INC                                                                        PO BOX 1927                                                                                                  FAYETTEVILLE      AR      72702
 BIPPLEY, CHERRIE L.                                                                           ADDRESS REDACTED
 BIRCH, PETRA J.                                                                               ADDRESS REDACTED
 BIRCHMAN, MOLLY                                                                               ADDRESS REDACTED
 BIRCHWOOD CHRISTIAN SCHOOL                                                                    400 MEADOWBROOK COURT                                                                                        BELLINGHAM        WA      98226
 BIRCHWOOD ELEMENTARY                                                                          3200 PINEWOOD AVE                                                                                            BELLINGHAM        WA      98225
 BIRD, BRIAN                                                                                   ADDRESS REDACTED
 BIRDINE, TABATHA L                                                                            ADDRESS REDACTED
 BIRKETT, MICHELLE R                                                                           ADDRESS REDACTED
 BIRMINGHAM, MATTHEW A.                                                                        ADDRESS REDACTED
 BIRO MANUFACTURING COMPANY                                                                    1114 W MAIN ST                                                                                               MARBLEHEAD        OH      43440-2099
 BIRT, KEVIN L                                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                               Page 30 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                  D     11/26/18                        Page 46 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


               Company                                            Contact                         Address 1                                             Address 2                     Address 3                 City   State       Zip      Country
 BISCAYNO, BEVERLY                                                               ADDRESS REDACTED
 BISHOP ROOFING                                                                  1429 W COLLINS AVE                                                                                               ORANGE               CA      92867
 BISHOP, JOCELYN                                                                 ADDRESS REDACTED
 BISHOP, QUE                                                                     ADDRESS REDACTED
 BISHOP, YUKIMI                                                                  ADDRESS REDACTED
 BISHOP-PETTIT, MICHELLE LYNN                                                    ADDRESS REDACTED
 BISKUP, CASSANDRA LEE                                                           ADDRESS REDACTED
 BITCHIN SAUCE                                                                   5661 PALMER WAY STE C                                                                                            CARLSBAD             CA      92010
 BITE FUEL LLC                                                                   402 BEAVERCREEK RD STE 113                                                                                       OREGON CITY          OR      97045
 BITO, MARA I.                                                                   ADDRESS REDACTED
 BITROUS JR., GEORGE                                                             ADDRESS REDACTED
 BITROUS, MEGAN SHADYA                                                           ADDRESS REDACTED
 BITTALA, DEVIN                                                                  ADDRESS REDACTED
 BITTNER SR., ZACHARY                                                            ADDRESS REDACTED
 BIVENS SR., NICHOLAS SEAN                                                       ADDRESS REDACTED
 BIVINS, ERICA LEIGH                                                             ADDRESS REDACTED
 BIXBY, DAVID A.                                                                 ADDRESS REDACTED
 BIXEL, BRENDAN                                                                  ADDRESS REDACTED
 BIXEL, JENNIFER A.                                                              ADDRESS REDACTED
 BIZERBA USA INCORPORATED                                                        31 GORDON ROAD                                                                                                   PISCATAWAY           NJ      08854
 BIZERBA USA INCORPORATED                                                        PO BOX 13365                                                                                                     NEWARK               NJ      07101-3365
 BIZYAYEV, VICTOR                                                                ADDRESS REDACTED
 BJELOBRKOVIC, IBRAHIM                                                           ADDRESS REDACTED
 BJORBACK, SHAWN E.                                                              ADDRESS REDACTED
 BJORK, LISA MARIE                                                               ADDRESS REDACTED
 BKI                                                                             PO BOX 533244                                                                                                    CHARLOTTE            NC      28290-3244
 Black Box                                                                       PO Box 515730                                                                                                    Los Angeles          CA      90051-5141
 BLACK BOX NETWORK SERVICES                                                      800 SW 34TH STE #1                                                                                               RENTON               WA      98057
 BLACK BOX NETWORK SERVICES                                                      PO BOX 515730                                                                                                    LOS ANGELES          CA      90051-5141
 BLACK HILLS HIGH SCHOOL                                                         7741 LITTLEROCK RD SW                                                                                            TUMWATER             WA      98512
 BLACK LAKE ELEMENTARY                                                           6345 BLACK LAKE BELMORE RD                                                                                       TUMWATER             WA      98512
 BLACK ROCK CABLE D/B/A BLACK
 ROCK CABLE, INC.                            BLACK ROCK                          1512 FAIRVIEW ST.                                                                                                BELLINGHAM           WA      98229
 BLACK ROCK CABLE INC                                                            1225 E SUNSET DRIVE                                SUITE 145                                                     BELLINGHAM           WA      98229-3554
 BLACK ROCK CABLE INC                                                            ATTN BRC RECEIVABLES                                                                                             KIRKLAND             WA      98033
 BLACK, CHARLES                                                                  ADDRESS REDACTED
 BLACK, DOMINIQUE                                                                ADDRESS REDACTED
 BLACK, JAMIE LYNN                                                               ADDRESS REDACTED
 BLACK, LEATHA MICHELLE                                                          ADDRESS REDACTED
 BLACKBURN, CHRISTINA                                                            ADDRESS REDACTED
 BLACKBURN, CYNTHIA L                                                            ADDRESS REDACTED
 BLACKBURN, DANIELLE                                                             ADDRESS REDACTED
 BLACKBURN, KIRSTEN J                                                            ADDRESS REDACTED
 BLACKFORD, JANIE R                                                              ADDRESS REDACTED
 BLACKHAWK                                   WACHOVIA BANK                       PO BOX 932859                                                                                                    ATLANTA              GA      31193
 BLACKHAWK MARKETING SERVICES,
 INC.                                                                            5918 STONERIDGE MALL ROAD                                                                                        PLEASANTON           CA      94588
 BLACKHAWK MARKETING SERVICES,
 INC.                                        ATTN DARYL SILVA                    5918 STONERIDGE MALL ROAD                                                                                        PLEASANTON           CA      94588
 BLACKHAWK MARKETING SERVICES,
 INC.                                        CHRIS CRUM                          5918 STONERIDGE MALL ROAD                                                                                        PLEASANTON           CA      94588
 BLACKHAWK NETWORK                                                               PO BOX 932859                                                                                                    ATLANTA              GA      31193
 BLACKHAWK NETWORK INC                                                           6220 STONERIDGE MALL ROAD                                                                                        PLEASANTON           CA      94588
 BLACKHAWK NETWORK INC.                      DAVID DURANT, ESQ.                  6220 STONERIDGE MALL ROAD                                                                                        PLEASANTON           CA      94588
 Blackhawk Network, Inc.                     Attn Beau M. Patterson              c/o McAfee & Taft A Professional Corporation       10th Floor, Two Leadership Square   211 N. Robinson           Oklahoma City        OK      73102
 Blackhawk Network, Inc.                     Christopher Crum                    6220 Stoneridge Mall Road                                                                                        Pleasanton           CA      94588
 Blackhawk Network, Inc.                     David Durant, Esq.                  6220 Stoneridge Mall Road                          Legal Department                                              Pleasanton           CA      94588
 BLACKHAWK-EFT                               WACHOVIA BANK                       PO BOX 932859                                                                                                    ATLANTA              GA      31193
 BLACKMAN, SHANNON MARIE                                                         ADDRESS REDACTED
 BLACKMAN, VANCE E                                                               ADDRESS REDACTED
 BLACKSHER, BOBBIE J                                                             ADDRESS REDACTED
 BLACKWOOD, LISA CHRISTINE                                                       ADDRESS REDACTED
 BLADES, CALEB                                                                   ADDRESS REDACTED
 BLAGDON, JAMES WILL                                                             ADDRESS REDACTED
 BLAINE ELEMENTARY                                                               836 MITCHELL AVE                                                                                                 BLAINE               WA      98230
 BLAINE MIDDLE SCHOOL                                                            975 H STREET                                                                                                     BLAINE               WA      98230
 BLAINE PRIMARY SCHOOL                                                           820 BOBLETT ST                                                                                                   BLAINE               WA      98230
 BLAIR, BRANDI M.                                                                ADDRESS REDACTED
 BLAIR, JENNIFER                                                                 ADDRESS REDACTED
 BLAIR, ROBERT H                                                                 ADDRESS REDACTED
 BLAIR, ROBERT JOSEPH                                                            ADDRESS REDACTED
 BLAIR, TONYA LYNN                                                               ADDRESS REDACTED
 BLAIS, MITCHELL D                                                               ADDRESS REDACTED
 BLAISDELL, DYLAN                                                                ADDRESS REDACTED
 BLAKE, KRISTA                                                                   ADDRESS REDACTED
 BLAKE, STUART W                                                                 ADDRESS REDACTED
 Blakeley LLP                                David M. Mannion, Esq.              54 W. 40th Street                                                                                                New York             NY      10018
 Blakeley LLP                                Scott Blakely, Esq.                 18500 Von Karman Avenue, 5th Floor                                                                               Irvine               CA      92612
 Blakeley LLP                                Sean Lowe, Esq.                     555 W. 5th Street, 35th Floor                                                                                    Los Angeles          CA      90013




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 31 of 342
                                                                               Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                   D     11/26/18                 Page 47 of 357
                                                                                                                                   Creditor Matrix
                                                                                                                              Served via First Class Mail


                 Company                                          Contact                          Address 1                                          Address 2         Address 3                City   State     Zip      Country
 BLAKELY , MICHAEL                                                                  32440 CROWN VALLEY PKWY                                                                         DANA POINT          CA    92629-3339
 BLAKELY, MICHAEL                                                                   ADDRESS REDACTED
 BLAKSLEE, EMILY CECILIA                                                            ADDRESS REDACTED
 BLANC INDUSTRIES                                                                   88 KING STREET                                                                                  DOVER               NJ    07801
 BLANCHARD, MITCHELL                                                                ADDRESS REDACTED
 BLANCO, MICHELLE                                                                   ADDRESS REDACTED
 BLANCO, URIEL                                                                      ADDRESS REDACTED
 BLAND, MEGAN N                                                                     ADDRESS REDACTED
 BLANKENBURG, REBECCA A.                                                            ADDRESS REDACTED
 BLANKENSHIP EQUIPMENT REPAIR                                                       P O BOX 2006                                                                                    RENTON              WA    98056
 BLANKENSHIP EQUIPMENT REPAIR
 INC                                                                                PO BOX 2006                                                                                     RENTON              WA    98056
 BLANKENSHIP, RUDY                                                                  ADDRESS REDACTED
 BLANKENSHIP, SHIRLEY                                                               ADDRESS REDACTED
 BLANN, KATHERINE                                                                   ADDRESS REDACTED
 BLANSON, NAKIA DANIELLE                                                            ADDRESS REDACTED
 BLANTON, BARRY L                                                                   ADDRESS REDACTED
 BLANTON, JESSICA M                                                                 ADDRESS REDACTED
 BLANTON, MAX A                                                                     ADDRESS REDACTED
 BLANTON, MAXAMILLION ANTHONY                                                       ADDRESS REDACTED
 BLARR, JACQUELINE                                                                  ADDRESS REDACTED
 BLAYNEY, THERESA                                                                   ADDRESS REDACTED
 Bleekers Boxes                                                                     5400 East Empire                                                                                Flagstaff           AZ    86004
 BLEN, YENI                                                                         ADDRESS REDACTED
 BLESSINGTON, EMILY                                                                 ADDRESS REDACTED
 BLICKENSTAFF, SANDRA L                                                             ADDRESS REDACTED
 BLOCK, BARBARA                                                                     7680 E BROADWAY BLVD                                                                            TUCSON              AZ    85710
 BLOCKBUSTER INC.                            ATTN VICE PRESIDENT OF REAL ESTATE     1201 ELM STREET                                                                                 DALLAS              TX    75270
 BLOCKBUSTER INC.                            VICE PRESIDENT                         1201 ELM STREET                                                                                 DALLAS              TX    75720
 BLODGETT , GUN                                                                     5095 OAKRIDGE RD                                                                                LAKE OSWEGO         OR    97035-3311
 BLODGETT, THOMAS JARAD                                                             ADDRESS REDACTED
 BLOOD, JODI LYNN                                                                   ADDRESS REDACTED
 BLOODY MICHAELS BLOODY                                                             3460 MARRON RD #103 PO BOX 151                                                                  OCEANSIDE           CA    92056
 BLOOM, ERIN                                                                        ADDRESS REDACTED
 BLOOM, NICHOLAUS CAIN                                                              ADDRESS REDACTED
 BLOOM, PATRICIA ELIZABETH                                                          ADDRESS REDACTED
 BLOOM, VIRGINIA F                                                                  ADDRESS REDACTED
 BLOOMER-WILL, WILLIAM                                                              ADDRESS REDACTED
 BLOTSKY, NICHOLE MARIE                                                             ADDRESS REDACTED
 BLOWERS, TAMARA LEE                                                                ADDRESS REDACTED
 BLUE CROSS OF IDAHO HEALTH
 SERVICES                                                                           PO BOX 7408                                                                                     BOISE               ID    83707-1408
 BLUE DARTER FARM                                                                   27111 SW VANDERSCHUERE RD                                                                       HILLSBORO           OR    97123
 Blue Eyed Charlotte Inc DBA The Mount
 Bakery                                      c/o Vince Lalonde President            Blue Eyed Charlotte Inc                       1221 Roland St.                                   Bellingham          WA    98229
 BLUE MOUNTAIN ACTION COUNCIL                                                       1520 KELLY PLACE SUITE 140                                                                      WALLA WALLA         WA    99362
 BLUE MOUNTAIN MEATS INC                                                            PO BOX 279                                                                                      MONTICELLO          UT    84535
 Blue Rhino                                                                         One Liberty Plaza MD 40                                                                         Liberty             MO    64068
 BLUE RHINO                                                                         PO BOX 281956                                                                                   ATLANTA             GA    30384-1956
 BLUE RHINO CORPORATION                                                             PO BOX 281956                                                                                   ATLANTA             GA    30384-1956
 BLUE RHINO PROPANE                          STEVE KAHA                             558 GREENFIELD DRIVE                                                                            GRAFTON             WI    53024
 Blue Rhino Propane, Inc.                                                           558 Greenfield Dr.                                                                              Grafton             WI    53024
 Blue Rhino Propane, Inc.                    Steve Kahn, National Account Manager   558 Greenfield Dr.                                                                              Grafton             WI    53024
 BLUE RIDGE HONEY                            GREG MITCHELL                          PO BOX 813                                                                                      VENTURA             CA    93002
 BLUE RIDGE HONEY CA                                                                PO BOX 813                                                                                      VENTURA             CA    93002
 BLUE SKIES FOR CHILDREN                                                            2505 CEDARWOOD AVE STE 5                                                                        BELLINGHAM          WA    98225
 BLUE SPIRITS                                                                       324 MINNEAPOLIS BEACH                                                                           CHELAN              WA    98816
 BLUE STAR MOTHERS OF AMERICA                                                       412 CAMINO REAL                                                                                 REDONDO BEACH       CA    90277
 BLUE, ANTHONY JOHN                                                                 ADDRESS REDACTED
 BLUESHIELD OF IDAHO                         OFFICE OF GENERAL COUNSEL              PO BOX 1106                                                                                     LEWISTON            ID    83501
 BLUESMAN BBQ                                                                       10605 44TH AVE SE                                                                               EVERETT             WA    98208
 BluesMan BBQ LLC                                                                   10605 44th Ave SE                                                                               Everett             WA    98208
 BLUEWEISS, AARON DAVID                                                             ADDRESS REDACTED
 BLUMENFELD, JULIE M                                                                ADDRESS REDACTED
 BLUMENGARTEN GREENHOUSES                                                           S 310 GREENACRES RD                                                                             GREENACRES          WA    99016
 BLUNT, CAITLIN                                                                     ADDRESS REDACTED
 BLYTHE PLUMBING & HEATING                                                          2201 HUMBOLDT ST                                                                                BELLINGHAM          WA    98225
 BLYTHE PLUMBING & HEATING
 INCORPORATED                                                                       2201 HUMBOLDT STREET                                                                            BELLINGHAM          WA    98225
 Blythe Plumbing & Heating, Inc                                                     2201 Humboldt St                                                                                Bellingham          WA    98225
 BLYTHE, ANNA LENNEA                                                                ADDRESS REDACTED
 BMO Harris Bank                             ATTN Matthew Barden                    111 WEST MONROE STREET                                                                          CHICAGO             IL    60603
 BOARD OF EQUALIZATION                                                              PO BOX 942879                                                                                   SACRAMENTO          CA    94279-7072
 Board of Trustees of the Oregon Retail
 Employees Pension Trust                     Noelle E. Dwarzski                     McKenzie Rothwell Barlow Coughran, P.S.       1325 Fourth Ave., Ste. 910                        Seattle             WA    98101
 Board of Trustees of the UFCW Local 555-
 Employers Health Trust                      Noelle E. Dwarzski                     McKenzie Rothwell Barlow Coughran, P.S.       1325 Fourth Ave., Ste.910                         Seattle             WA    98101
 Board of Trustees of the United Food and
 Commercial Workers Trust Fund               Noelle E. Dwarzski                     McKenzie Rothwell Barlow Coughran, P.S.       1325 Fourth Ave., Ste.910                         Seattle             WA    98101




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                        Page 32 of 342
                                                                                Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                   D     11/26/18             Page 48 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                  Company                                         Contact                                 Address 1                               Address 2         Address 3                City   State       Zip      Country
 BOARDMAN, BRYAN                                                                        ADDRESS REDACTED
 BOARDMAN, SHAYNA                                                                       ADDRESS REDACTED
 BOAZ, JUSTIN MICHAEL                                                                   ADDRESS REDACTED
 BOB CAMPBELL RANCHES INC                                                               PO BOX 625                                                                              LOMPOC              CA      93438
 BOB HUTCHINGS                               DBA 1888 BBQ ENTERPRISE                    591 E SUNSET ROAD                                                                       HENDERSON           NV      89011
 BOBBY SALAZARS                                                                         2810 SAN ANTONIO DR.                                                                    FOWLER              CA      93625-9799
 BOBENHOUSE, RACHAEL JANE                                                               ADDRESS REDACTED
 BOBO, YESSICA ALEXES                                                                   ADDRESS REDACTED
 BOBS CORN                                                                              10917 ELLIOTT ROAD                                                                      SNOHOMISH           WA      98296
 BOBS HYDRAULIC SVC SALES INC                                                           PO BOX 268                                                                              LITTLEROCK          CA      93543
 BOCA PARK MARKET PLACE                                                                 9440 W SAHARA BLVD STE 240                                                              LAS VEGAS           NV      89117
 BOCANEGRA, BRIANA MARIE                                                                ADDRESS REDACTED
 BOCCONGELLE, TESSA                                                                     ADDRESS REDACTED
 BOCKELMAN , VERONICA                                                                   677 MISSION CT                                                                          CHULA VISTA         CA      91910-6228
 BOCKELMAN, VERONICA                                                                    677 MISSION COURT                                                                       CHULA VISTA         CA      91910
 BOCKOVEN, KELLY                                                                        ADDRESS REDACTED
 BODE, DIETER C                                                                         ADDRESS REDACTED
 BODEN, MARCEE                                                                          ADDRESS REDACTED
 BODINE, BRITTANIA                                                                      ADDRESS REDACTED
 BODINE, MOLLY NORA                                                                     ADDRESS REDACTED
 BODINE, SUSAN LYNN                                                                     ADDRESS REDACTED
 BODNAR, TRACI LYNN                                                                     ADDRESS REDACTED
 BOE, GARY                                                                              ADDRESS REDACTED
 BOE, JASON ROOSEVELT                                                                   ADDRESS REDACTED
 BOE, LYNN DOROTHY                                                                      ADDRESS REDACTED
 BOECKHOLT, TRAVEN NATHENIAL                                                            ADDRESS REDACTED
 BOEDER , GOLDIE                                                                        2218 MATHEWS AVE                      UNIT 1                                            REDONDO BEACH       CA      90278-3134
 BOEDER, GOLDIE                                                                         2218 MATTHEWS AVE.                    UNIT 1                                            REDONDO BEACH       CA      90278
 BOEHRIG, IXCHEL G                                                                      ADDRESS REDACTED
 BOEING EMPLOYEE CREDIT UNION                VICE PRESIDENT                             P.O BOX 97050                                                                           SEATTLE             WA      98124
 Boeing Employees Credit Union               Attention Vice President Member Services   P.O, Box 97050                                                                          Seattle             WA      98124-9750
 Boeing Employees Credit Union               Attn Facilities                            12770 Gateway Dr.                                                                       Tukwila             WA      98168
 BOEKE, CHERYL                                                                          1133 HERMES AVE                                                                         ENCINITAS           CA      92024
 BOEN, KATHRYN LEE                                                                      ADDRESS REDACTED
 BOERNER, MICHAELIN                                                                     ADDRESS REDACTED
 BOERSMA, CAITLIN E.                                                                    ADDRESS REDACTED
 BOETTCHER, RAVEN CASSIDY                                                               ADDRESS REDACTED
 BOETTCHER, STORMMY REIGH                                                               ADDRESS REDACTED
 BOGARIN, REFUGIO                                                                       ADDRESS REDACTED
 BOGEART, CRYSTAL FAITH                                                                 ADDRESS REDACTED
 BOGGS, KEVIN A                                                                         ADDRESS REDACTED
 BOGGS, RITA A                                                                          ADDRESS REDACTED
 BOGHOZIAN, SHIRAK                                                                      ADDRESS REDACTED
 BOGLE, CHERYL L                                                                        ADDRESS REDACTED
 BOGLE, RICHARD                                                                         ADDRESS REDACTED
 BOGNUDA, SILVIA I                                                                      ADDRESS REDACTED
 BOGUE, TYLER J.                                                                        ADDRESS REDACTED
 BOHART, NIKKI                                                                          ADDRESS REDACTED
 BOHM, JULIE                                                                            ADDRESS REDACTED
 BOHMHOLDT, ELIZABETH                                                                   ADDRESS REDACTED
 BOHREN, MAX                                                                            ADDRESS REDACTED
 BOISE RIVER DOOR & GLASS                                                               457 N LONGHORN STREET                                                                   EAGLE               ID      83616
 BOISJOLIE, TATIANA                                                                     ADDRESS REDACTED
 BOISTURE, KRISTINA                                                                     ADDRESS REDACTED
 BOITANO, JEANNETTE M                                                                   ADDRESS REDACTED
 BOIVIN II, RICHARD J                                                                   ADDRESS REDACTED
 BOIVIN, CASEY LYNN                                                                     ADDRESS REDACTED
 BOIVIN, JEREMY M                                                                       ADDRESS REDACTED
 BOLAM, TAYLOR MICHELE                                                                  ADDRESS REDACTED
 BOLDEN, MONICA MARIE                                                                   ADDRESS REDACTED
 BOLDEN, VERNON LADEL                                                                   ADDRESS REDACTED
 BOLES, ALAN CHRISTOPHER                                                                ADDRESS REDACTED
 BOLES, JAIMIE                                                                          ADDRESS REDACTED
 BOLINGER, DEREK DALE                                                                   ADDRESS REDACTED
 BOLLIGER, NICOLAS R                                                                    ADDRESS REDACTED
 BOLOSAN, SIENI TAIA                                                                    ADDRESS REDACTED
 BOLTON, JAMES A                                                                        ADDRESS REDACTED
 BOMBAY, JACQUELINE LYNN                                                                ADDRESS REDACTED
 BON AFFAIR                                                                             749 SEABRIGHT LANE                                                                      SOLANA BEACH        CA      92075
 BON SUISSE                                                                             11860 COMMUNITY ROAD SUITE 100                                                          POWAY               CA      92064-8887
 Bon Suisse, Inc.                                                                       11860 Community Road, Suite 100                                                         Poway               CA      92064
 BONAFE, AURORA B.                                                                      ADDRESS REDACTED
 BONANZA BEVERAGE CO.                                                                   6333 ENSWORTH ST                                                                        LAS VEGAS           NV      89119
 BONANZA BEVERAGE COMPANY                                                               PO BOX 96838                                                                            LAS VEGAS           NV      89193-6838
 BONCZEK, GRANT                                                                         ADDRESS REDACTED
 BOND, DANIEL JOSEPH                                                                    ADDRESS REDACTED
 BOND, DEANA R.                                                                         ADDRESS REDACTED
 BOND, LISAMARIE                                                                        ADDRESS REDACTED
 BONDED FILTER CO                                                                       PO BOX 5418                                                                             CAROL STREAM        IL      60197-5418




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 33 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18             Page 49 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                           Address 1                                 Address 2         Address 3             City    State       Zip      Country
 BONDED FILTER CO. LLC.                                                          ONE VANTAGE WAY SUITE D-210                                                                NASHVILLE        TN       37228
 Bonded Filter Company                                                           1 Vantage Way, Suite D-210                                                                 Nashville        TN       37228
 BONDED FILTER COMPANY                                                           ONE VANTAGE WAY SUITE D-210                                                                NASHVILLE        TN       37228
 BONDED FILTER COMPANY                                                           PO BOX 5418                                                                                CAROL STREAM     IL       60197-5418
 BONDED FILTER COMPANY                       GREG HUFFINE                        ONE VANTAGE WAY SUITE D-210                                                                NASHVILLE        TN       37228
 BONDS, BRENDA ANN                                                               ADDRESS REDACTED
 BONDY, ELIZABETH BRIANNE                                                        ADDRESS REDACTED
 BONEY, TATIANA SHERYL                                                           ADDRESS REDACTED
 BONHAM, AROL H                                                                  ADDRESS REDACTED
 BONHAM, TANYA M.                                                                ADDRESS REDACTED
 BONILLA, LINDA M                                                                ADDRESS REDACTED
 BONILLA, MARIN                                                                  ADDRESS REDACTED
 BONILLA, PABLO                                                                  ADDRESS REDACTED
 BONN, MARIA C                                                                   ADDRESS REDACTED
 BONNEAU V, JEFFERY                                                              ADDRESS REDACTED
 BONNELL, BARBARA JEAN                                                           ADDRESS REDACTED
 BONNER, MARCUS DWAYNE                                                           ADDRESS REDACTED
 BONNER, TAYLOR R.                                                               ADDRESS REDACTED
 BONNET, AARON                                                                   ADDRESS REDACTED
 BONNEVILLE BILLING & COLLECTIN                                                  PO BOX 821449                                                                              VANCOUVER        WA       98682
 BONNEVILLE BILLING AND
 COLLECTIONS                                                                     PO BOX 821449                                                                              VANCOUVER        WA       98682
 BONNIE PARKER                                                                   ADDRESS REDACTED
 BONO, SIMONA                                                                    ADDRESS REDACTED
 BONTZU CELLARS                                                                  1460 F STREET                                                                              WALLA WALLA      WA       99324
 BOOK, USA                                                                       ADDRESS REDACTED
 BOOKER, MICHAEL                                                                 ADDRESS REDACTED
 BOOKER, RODNEY CRAIG                                                            ADDRESS REDACTED
 BOON, JENNIFER L.                                                               ADDRESS REDACTED
 BOONE, CONNIE                                                                   ADDRESS REDACTED
 BOONE, SHAYLYNN DIANNE                                                          ADDRESS REDACTED
 BOONE, TANYA                                                                    ADDRESS REDACTED
 BOONE, TANYA                                                                    ADDRESS REDACTED
 BOONSTRA, SUSAN M                                                               ADDRESS REDACTED
 BOOP, STACIE                                                                    ADDRESS REDACTED
 BOOTH II, FRANKIE ILAI                                                          ADDRESS REDACTED
 BOOTH, CORY R                                                                   ADDRESS REDACTED
 BOOTH, IRIC IRIE                                                                ADDRESS REDACTED
 BOOTH, JUNE REIKO                                                               ADDRESS REDACTED
 BOOTH, VICKY D.                                                                 ADDRESS REDACTED
 BOOTH, WENDY L                                                                  ADDRESS REDACTED
 BOOTHE, HAYLEY                                                                  ADDRESS REDACTED
 BOOTLEGGERS BREWERY LLC                                                         1100 E TRUSLOW AVE                                                                         FULLERTON        CA       92831
 BOOYAH FOODS                                                                    41711 FIRENZE STREET                                                                       LANCASTER        CA       93536
 BOOZE BROTHERS BEVERAGES                                                        900 WARM SPRINGS SUITE 105                                                                 HENDERSON        NV       89011
 BORBON, MARISSA NICOLE                                                          ADDRESS REDACTED
 BORCHERS, CHRISTOPHER                                                           ADDRESS REDACTED
 BORCHGREVINK, SANDRA                                                            ADDRESS REDACTED
 BORDBAR, VAHID                                                                  ADDRESS REDACTED
 BORDEAUX ELEMENTARY SCHOOL                                                      350 E. UNIVERSITY AVE.                                                                     SHELTON          WA       98584
 BORDEN, NICHOLE MARIE                                                           ADDRESS REDACTED
 BORDER PROPERTIES LTD.                                                          1120 SILVERADO STREET #6                                                                   LA JOLLA         CA       92037
 Border Properties, Limited                  C/O CAPITAL GOWTH PROPERTIES        1120 SILVERADO STREET                                                                      LA JOLLA         CA       92037
 Border Properties, Limited                  John E. Michaelsen                  1120 Silverado St.                       Ste. 6                                            La Jolla         CA       92037
 Border Properties, Limited                  RICHARD E. GATTIS, apc              Richard E. Gattis                        2729 Fourth Ave Ste 2                             San Diego        CA       92103
 BORDER PROPERTIES, LTD                      C/O CAPITAL GOWTH PROPERTIES        1120 SILVERADO STREET                                                                      LA JOLLA         CA       92037
 Border Properties, Ltd                      Richard E. Gattis, Esq.             2729 Fourth Avenue, Suite 2                                                                San Diego        CA       92103
 BORG, KIM S.                                                                    ADDRESS REDACTED
 BORGELT, LINDSEY ANN                                                            ADDRESS REDACTED
 BORGEN SYSTEMS                                                                  1901 BELL AVENUE #2                                                                        DES MOINES       IA       50315
 BORGES, CHARLENE                                                                879 N BROADWAY                                                                             ESTACADA         OR       97023
 BORGES, CHARLENE                                                                ADDRESS REDACTED
 BORGES, CHARLENE RENEE                                                          ADDRESS REDACTED
 BORGLUND JR, LAWRENCE W.                                                        ADDRESS REDACTED
 BORIS, ANDREA                                                                   ADDRESS REDACTED
 BORJAS, SIMON                                                                   ADDRESS REDACTED
 BORKENHAGEN, JACK                                                               ADDRESS REDACTED
 BORNALO, ROWENA BOOTAN                                                          ADDRESS REDACTED
 BOROW, KAITLYN REBEKAH                                                          ADDRESS REDACTED
 BORREGO, AUNI MILAN                                                             ADDRESS REDACTED
 BORROMEO, ROMEO                                                                 ADDRESS REDACTED
 BORTA, DILLON EDWARD PATRICK                                                    ADDRESS REDACTED
 BORTON FRUIT                                                                    2550 BORTON ROAD                                                                           YAKIMA           WA       98903
 BORZACCHIELLO, ROCCO                                                            ADDRESS REDACTED
 BOSCH BAKING                                                                    30630 HILL STREET                                                                          THOUSAND PALMS   CA       92276
 BOSHANT, DANIELL                                                                ADDRESS REDACTED
 BOSTER, CAITLIN                                                                 ADDRESS REDACTED
 BOSTON HARBOR ELEMENTARY                                                        7300 ZANGLE RD. NE                                                                         OLYMPIA          WA       98506
 BOSWELL, MICHAEL                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 34 of 342
                                                                             Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18                   Page 50 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                  Company                                          Contact                        Address 1                                   Address 2               Address 3               City    State       Zip      Country
 BOTT, KAYLA M.                                                                   ADDRESS REDACTED
 BOTT, MICHAEL                                                                    ADDRESS REDACTED
 BOTTENBERG, TIMOTHY A                                                            ADDRESS REDACTED
 Bottling Group, LLC                         c/o Joseph D. Frank                  FrankGecker LLP                         325 North LaSalle Street, Suite 625                     Chicago             IL      60654
 Bottling Group, LLC                         Joseph D. Frank                      FrankGecker LLP                         325 North LaSalle Street, Suite 625                     Chicago             IL      60654
 BOTTORFF, NICOLE DIANE                                                           ADDRESS REDACTED
 BOTZET, NATASHA                                                                  ADDRESS REDACTED
 BOUCHER, SAMANTHA                                                                ADDRESS REDACTED
 BOUCHOR, ADAM S                                                                  ADDRESS REDACTED
 BOUDREAU, DEVIN                                                                  ADDRESS REDACTED
 BOUDREAU, IAN                                                                    ADDRESS REDACTED
 BOUFFARD, JANA MICHELLE                                                          ADDRESS REDACTED
 BOULDER CITY DISPOSAL INC.                                                       PO BOX 61288                                                                                    BOULDER CITY        NV      89006-1615

 BOULDER CITY POLICE DEPARTMENT              EXPLORER PROGRAM                     1005 ARIZONA STREET                                                                             BOULDER CITY        NV      89005
 BOULOS, IBTISSAM N.                                                              ADDRESS REDACTED
 BOUND TREE MEDICAL LLC                                                           23537 NETWORK PLACE                                                                             CHICAGO             IL      60673-1235
 BOUNDARY BAY                                                                     1107 RAILROAD AVE                                                                               BELLINGHAM          WA      98225
 BOUQUET CENTER PROP LLC                     Caroline Sachs                       CO DSB PROPERTIES INC                   101 N WESTLAKE BLVD STE 201                             WEST LAKE VILLAGE   CA      91362
 BOUQUET CENTER PROP LLC                     CO DSB PROPERTIES INC                101 N WESTLAKE BLVD STE 201                                                                     WEST LAKE VILLAGE   CA      91362
 BOURBONNAIS, JAYCE                                                               ADDRESS REDACTED
 BOURCIER, LORRAINE                                                               ADDRESS REDACTED
 BOURN, JONATHAN E.                                                               ADDRESS REDACTED
 BOURNE, CHRISTOPHER DAVID                                                        ADDRESS REDACTED
 BOURQUE, KRISTY MAE                                                              ADDRESS REDACTED
 BOUYER, RODERICK GEORGE                                                          ADDRESS REDACTED
 BOVADILLA, JORGE A                                                               ADDRESS REDACTED
 BOVAN, AUSTIN                                                                    ADDRESS REDACTED
 BOW HILL BLUEBERRIES                        PO BOX 177                           15628 BOW HILL ROAD                                                                             BOW                 WA      98232
 BOWDER, RYAN PATRICK                                                             ADDRESS REDACTED
 BOWDISH, LOUANN F.                                                               ADDRESS REDACTED
 Bowe, Shannon L                                                                  ADDRESS REDACTED
 BOWEN, ALINA                                                                     ADDRESS REDACTED
 BOWEN, DALE                                                                      ADDRESS REDACTED
 BOWEN, GREGORY DAVID                                                             ADDRESS REDACTED
 BOWEN, SHALON GAGE                                                               ADDRESS REDACTED
 BOWERS, CAROLINE                                                                 1423 NW LANE                                                                                    LACEY               WA      98503
 BOWERS, CODY ALEXANDER                                                           ADDRESS REDACTED
 BOWERS, EMI                                                                      ADDRESS REDACTED
 BOWERS, JEFFREY                                                                  ADDRESS REDACTED
 BOWERS, JENNIFER M                                                               ADDRESS REDACTED
 BOWERS, LUCINDA A                                                                ADDRESS REDACTED
 BOWERS, TARA                                                                     ADDRESS REDACTED
 BOWERY BAGLES                                                                    PO BOX 2160                                                                                     PORTLAND            OR      97208
 BOWGREN, PARKER J                                                                ADDRESS REDACTED
 BOWHAY, DAN                                                                      ADDRESS REDACTED
 BOWLES JR., ALONZO                                                               ADDRESS REDACTED
 BOWLES, MORGAN ALEXANDRA                                                         ADDRESS REDACTED
 BOWLES, SANDRA E.                                                                ADDRESS REDACTED
 BOWLES, STEVEN E                                                                 ADDRESS REDACTED
 BOWLES, TAYLOR MARIE                                                             ADDRESS REDACTED
 BOWLIN, JACQUELINE MARIE                                                         ADDRESS REDACTED
 BOWLIN, SHANNON D                                                                ADDRESS REDACTED
 BOWMAN, CHRISTOPHER JAMES                                                        ADDRESS REDACTED
 BOWMAN, JOYCE M                                                                  ADDRESS REDACTED
 BOWMAN, NANCY D.                                                                 ADDRESS REDACTED
 BOWMAN, SHANE ROBERT                                                             ADDRESS REDACTED
 BOWMANS ELECTRO PAINTING                                                         18114 67TH AVE SE                                                                               SNOHOMISH           WA      98296
 BOX, RANDY LEE                                                                   ADDRESS REDACTED
 BOXMAKER THE - STRANDPAC                                                         PO BOX 58968                                                                                    TUKWILA             WA      98138
 BOXX BERRY FARM - FLOWERS                                                        BILL & CHARLENE BOXX                                                                            FERNDALE            WA      98248
 BOXX BERRY FARM-FLOWERS                     BILL & CHARLENE BOXX                 6211 NORTHWEST RD                                                                               FERNDALE            WA      98248

 Boxx Bouquets/Boxx Berry Farm - Flowers                                          6211 Northwest Rd.                                                                              Ferndale            WA      98248
 Boxx Fruit & Vegetable Farm Inc. / DBA
 Boxx Berry Farm                         Boxx Fruit & Vegetable Farm              6301 Northwest Road                                                                             Ferndale            WA      98248
 BOXX FRUIT & VEGTABLE FARM                                                       6301 NORTHWEST RD                                                                               FERNDALE            WA      98248
 BOYCE, STACIE LEE                                                                ADDRESS REDACTED
 Boyd Moss                                                                        4101 Meadow Lane, Suite 110                                                                     Las Vegas           NV      89107
 BOYD, BRADLEY M                                                                  ADDRESS REDACTED
 BOYD, BRITTANY CAIN                                                              ADDRESS REDACTED
 BOYD, GINA M                                                                     ADDRESS REDACTED
 BOYD, JAMES KIRK                                                                 ADDRESS REDACTED
 BOYD, JAMIE M.                                                                   ADDRESS REDACTED
 BOYD, JAVAN                                                                      ADDRESS REDACTED
 BOYD, JENNIFER ANN                                                               ADDRESS REDACTED
 BOYD, JOLENE A.                                                                  ADDRESS REDACTED
 BOYD, LAURICE                                                                    ADDRESS REDACTED
 BOYER, JEFF C                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 35 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                            D     11/26/18             Page 51 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


              Company                                             Contact                        Address 1                                 Address 2         Address 3               City   State       Zip      Country
 BOYER, TORRIE ANN ELIZABETH                                                     ADDRESS REDACTED
 BOYER, VANCE LEE                                                                ADDRESS REDACTED
 BOYKIN, SHALAMAR DEE                                                            ADDRESS REDACTED
 BOYLAN, AARON                                                                   ADDRESS REDACTED
 BOYLE, BRENDYN MICHAEL                                                          ADDRESS REDACTED
 BOYLE, JEFFREY R.                                                               ADDRESS REDACTED
 BOYLE, JOSEPH PATRICK                                                           ADDRESS REDACTED
 BOYLE, KAITLYN ELISE                                                            ADDRESS REDACTED
 BOYLE, MICHAEL R.                                                               ADDRESS REDACTED
 BOYNTON, JESSICA                                                                ADDRESS REDACTED
 BOYS & GIRLS CLUB - WEST VALLEY                                                 7245 REMMET AVENUE                                                                      CANOGA PARK        CA      91303
 BOYS & GIRLS CLUB OF CAMARILLO                                                  1500 TEMPLE AVENUE                                                                      CAMARILLO          CA      93010
 BOYS & GIRLS CLUB OF CARLSBAD                                                   3115 ROOSEVELT STREET                                                                   CARLSBAD           CA      60008

 BOYS & GIRLS CLUB OF KING COUNTY                                                603 STEWART ST. STE 300                                                                 SEATTLE            WA      98101
 BOYS & GIRLS CLUB OF SNOHOMISH
 COUNTY                                                                          PO BOX 2577                                                                             OAK HARBOR         WA      98277
 BOYS & GIRLS CLUBS OF ROGUE
 VALLEY                                                                          203 SE 9TH ST                                                                           GRANTS PASS        OR      97526
 BOYS AND GIRLS CLUB OF GREATER                                                  OXNARD 1900 W 5TH STREET                                                                OXNARD             CA      93030
 BOYS AND GIRLS CLUB OF WHATCOM
 CO.                                                                             1616 CORNWALL AVE STE 111                                                               BELLINGHAM         WA      98225-4642
 BOYS AND GIRLS CLUBS OF KING
 COUNTY                                                                          603 STEWART STREET #300                                                                 SEATTLE            WA      98101
 BOYS, KELLY L                                                                   ADDRESS REDACTED
 BP LOGIX                                                                        410 SOUTH MELROSE STE 100                                                               VISTA              CA      92081
 BRAATZ, VIENNA MARIE                                                            ADDRESS REDACTED
 BRACAMONTE, ELIZABETH A                                                         ADDRESS REDACTED
 BRACAMONTE, MANNY J                                                             ADDRESS REDACTED
 BRACAMONTE, STEVEN ISAIAH                                                       ADDRESS REDACTED
 BRACAMONTES, BREEANNA
 ELIZABETH                                                                       ADDRESS REDACTED
 BRACAMONTES, KEVIN ANDREW                                                       ADDRESS REDACTED
 BRACAMONTES, MIKE A                                                             ADDRESS REDACTED
 BRACKEN, CONNOR CAMPBELL                                                        ADDRESS REDACTED
 BRACKEN, JOSHUA                                                                 ADDRESS REDACTED
 BRAD FORTIER                     DBA FORTIER SPECIALITIES                       3025 MEMORY LANE                                                                        EUGENE             OR      97404

 BRAD WORTHLEY INTERNATIONAL INC                                                 12819 SE 38TH ST # 375                                                                  BELLEVUE           WA      98006
 BRADBURY, DAVID A                                                               ADDRESS REDACTED
 BRADBURY, MARK A                                                                ADDRESS REDACTED
 BRADDY, CYNTHIA L                                                               ADDRESS REDACTED
 BRADFORD, JEFFRY D.                                                             ADDRESS REDACTED
 BRADFORD, JOAN E.                                                               ADDRESS REDACTED
 BRADFORD, LORI                                                                  ADDRESS REDACTED
 BRADFORD, SAMANTHA CHRISTINE                                                    ADDRESS REDACTED
 BRADFORD, TRISTAN                                                               ADDRESS REDACTED
 BRADLEY SCOTT INC                                                               400 WARREN AVE #450                                                                     BREMERTON          WA      98337-1479
 BRADLEY, GLEN T                                                                 ADDRESS REDACTED
 BRADLEY, JENNIFER NICOLE                                                        ADDRESS REDACTED
 BRADLEY, JUSTIN                                                                 ADDRESS REDACTED
 BRADLEY, MICHAEL E.                                                             ADDRESS REDACTED
 BRADLEY, NATHAN LAKE                                                            ADDRESS REDACTED
 BRADLEY, RACHELLE M.                                                            ADDRESS REDACTED
 BRADLEY, RYAN D                                                                 ADDRESS REDACTED
 BRADLEY, STEPHEN T.                                                             ADDRESS REDACTED
 BRADLEY-RUSSELL, SARA M.                                                        ADDRESS REDACTED
 BRADSHAW INTERNATIONAL
 COOKWARE                                                                        9409 BUFFALO AVENUE                                                                     RANCHO CUCAMONGA   CA      91730
 BRADSHAW, MEGAN NOEL                                                            ADDRESS REDACTED
 BRADY, CHRISTOPHER JAMES                                                        ADDRESS REDACTED
 BRADY, KASSANDRA ANNE                                                           ADDRESS REDACTED
 BRADY, LINDA JO                                                                 ADDRESS REDACTED
 BRADYS WELDING SPECIALTIES                                                      5228 S. MASON AVENUE                                                                    TACOMA             WA      98409
 BRADYS WELDING SPECIALTIES                                                      5228 SO MASON AVE                                                                       TACOMA             WA      98409
 BRAGER, AMANDA B.                                                               ADDRESS REDACTED
 BRAGG, MACKENZIE MARIE                                                          ADDRESS REDACTED
 BRAHCE, ISAAC MICHAEL                                                           ADDRESS REDACTED
 BRAIN, JOSHUA                                                                   ADDRESS REDACTED
 BRAINARD, HOLLY                                                                 ADDRESS REDACTED
 BRAMBILA, BLANCA                                                                1460 JASPER CT.                                                                         CHULA VISTA        CA      91911
 BRAMBILA, BLANCA A                                                              ADDRESS REDACTED
 BRAMBILA, BLANCA E                                                              ADDRESS REDACTED
 BRAMBLE BERRY INC                                                               2138 HUMBOLDT STREET                                                                    BELLINGHAM         WA      98225
 BRAMEL, MARY E                                                                  ADDRESS REDACTED
 BRAMLET-KEMPIN, TYLER                                                           ADDRESS REDACTED
 BRAMMEL, LISA                                                                   2250 LAWRENCE AVE                                                                       EUGENE             OR      97405
 BRAMMER, KIMBERLY ANNE                                                          ADDRESS REDACTED
 BRAND LOYALTY                                                                   880 3RD QUENNE 12TH FLOOR                                                               NY                 NY      10022




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 36 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18             Page 52 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3               City   State       Zip      Country
 BRANDLEY, KAITLIN MARIE                                                         ADDRESS REDACTED
 BRANDS, JACOB PAUL                                                              ADDRESS REDACTED
 BRANDSMA, SAMANTHA ANNE                                                         ADDRESS REDACTED
 BRANDYBERRY, JAMES A                                                            ADDRESS REDACTED
 BRANGER, KAREN L.                                                               ADDRESS REDACTED
 BRANHAM, TIMOTHY J                                                              ADDRESS REDACTED
 BRANIN, DYLAN MICHAEL                                                           ADDRESS REDACTED
 BRANNON, DAVID D                                                                ADDRESS REDACTED
 BRANNON, SARAH K.                                                               ADDRESS REDACTED
 BRANSON, LEAH                                                                   ADDRESS REDACTED
 BRANSON, MARK ALAN                                                              ADDRESS REDACTED
 BRANSON, SHARON L                                                               ADDRESS REDACTED
 BRANSON, TOMI CHIE                                                              ADDRESS REDACTED
 BRANTLEY, JALEN TERRANCE                                                        ADDRESS REDACTED
 BRANTLEY, KRYSTAL J.                                                            ADDRESS REDACTED
 BRANTON, ALEXANDRA PAIGE                                                        ADDRESS REDACTED
 BRASHEAR, SHEA ELIZABETH                                                        ADDRESS REDACTED
 BRASSFIELD, LAURIE                                                              ADDRESS REDACTED
 BRATCHER, GARRETT                                                               ADDRESS REDACTED
 BRAUGHTON, DEREK                                                                ADDRESS REDACTED
 BRAUN, JADE NICOLE                                                              ADDRESS REDACTED
 BRAUN, KIM LETA                                                                 ADDRESS REDACTED
 BRAUN, MARIA ELENA                                                              ADDRESS REDACTED
 BRAUN, REBECCA                                                                  ADDRESS REDACTED
 BRAUN, TAMARA J                                                                 ADDRESS REDACTED
 BRAVERY BREWING COMPANY LLC                                                     42705 8TH STREET WEST                                                                      LANCASTER          CA      93534
 BRAVO ENVIRONMENTAL SERVICES                                                    4927 NW FRONT AVENUE                                                                       PORTLAND           OR      97210
 BRAVO JR., MARTIN I                                                             ADDRESS REDACTED
 BRAVO, DAMIAN                                                                   ADDRESS REDACTED
 BRAVO, JISSELL A                                                                ADDRESS REDACTED
 BRAVO, LISA                                                                     ADDRESS REDACTED
 BRAVO, MARCOS                                                                   ADDRESS REDACTED
 BRAVO, YASMINE M                                                                ADDRESS REDACTED
 BRAWNER, HEATHER NIJONE                                                         ADDRESS REDACTED
 BRAY, BRIAN LEE                                                                 ADDRESS REDACTED
 BRAY, JON A                                                                     ADDRESS REDACTED
 BRAY, MATTHEW A                                                                 ADDRESS REDACTED
 BRAZEE, SUSAN DIANE                                                             ADDRESS REDACTED
 BRAZELL, KELLI K.                                                               ADDRESS REDACTED
 BRAZUKA COFFEE ROASTERS LLC                                                     2317 PALMA DR #4                                                                           VENTURA            CA      93003
 BRE DDR BR SILVERADO AZ LLC                 DEPT 347286 25080 59391             PO BOX 535772                                                                              ATLANTA            GA      30353
 BREAD & CIE                                                                     4901 PACIFIC HIGHWAY                                                                       SAN DIEGO          CA      92110
 Bread & Cie Wholesale, LLC                                                      4901 Pacific Highway                                                                       San Diego          CA      92110
 Bread & Cie. Wholesale, LLC                 Charles Kaufman                     c/o Bread & Cie                          4901 Pacific Highway                              San Diego          CA      92110
 BREADFARM                                                                       5766 CAINS COURT                                                                           EDISON             WA      98232
 Breadfarm Inc                                                                   5766 Cains Court                                                                           Bow                WA      98232
 BREDESEN, KELSEY KATHRYN                                                        ADDRESS REDACTED
 BREITENFELDT, DANIEL E                                                          ADDRESS REDACTED
 BREM-AIR DISPOSAL                                                               P.O. BOX 541065                                                                            LOS ANGELES        CA      90054-1065
 BREMERTON BOTTLING CO                                                           5210 1ST STREET                                                                            BREMERTON          WA      98312-3342

 BREMERTON SCHOOL DISTRICT 100-C Garth Steedman                                  134 NORTH MARION AVE.                                                                      BREMERTON          WA      98312
 BREMERTON-KITSAP HEALTH DIST.                                                   345 6TH STREET STE 300                                                                     BREMERTON          WA      98337-1866
 Brenda Tullock                                                                  3425 Potter St.                                                                            Eugene             OR      97405
 BRENEMAN, JACOB RILEY                                                           ADDRESS REDACTED
 BRENEMAN, SUMMER NICOLE                                                         ADDRESS REDACTED
 BRENNAN, ELLA MORGANNE                                                          ADDRESS REDACTED
 BRENNAN, PAGET A                                                                ADDRESS REDACTED
 BRENNECKE, STEVEN E                                                             ADDRESS REDACTED
 BRENNEIS, KIMBERLY KAY                                                          ADDRESS REDACTED
 BRENT J WITTMAYER               DBA WITTMAYER LANDSCAPE MAINT                   PO BOX 1328                                                                                LA MESA            CA      91944
 BRENTWOOD PARK ORGANICS                                                         PO BOX 1227                                                                                CLACKAMAS          OR      97015
 BRESHEARS , THERESA                                                             61155 S HWY 97                                                                             BEND               OR      97702-2523
 BRESHEARS, THERESA                                                              61076 GEARY DR                                                                             BEND               OR      97702
 BRESHEARS, THERESA LYNN                                                         ADDRESS REDACTED
 BRESLER, COURTNEY                                                               ADDRESS REDACTED
 BREVELERI, HANNAH                                                               ADDRESS REDACTED
 BREWER, KERI ANN                                                                ADDRESS REDACTED
 BREWER, KIRK DAVID                                                              ADDRESS REDACTED
 BREWER, MARY M                                                                  ADDRESS REDACTED
 BREWER-JONES, LORRAINE                                                          ADDRESS REDACTED
 BREWSTER, JOYCE                                                                 ADDRESS REDACTED
 BREWSTER, JOYCE E.                                                              ADDRESS REDACTED
 BRIAL DEVELOPMENT GROUP         ATTN VICE PRESIDENT, FINANCE                    2211 RIMLAND DRIVE                                                                         BELLINGHAM         WA      98226
 BRIANS ARTISAN BREAD                                                            4005 TRAFFIC WAY                                                                           ATASCADERO         CA      93422
 BRIANT, JENNIFER                                                                ADDRESS REDACTED
 BRIAR DEV COMPANY                                                               2211 RIMLAND DRIVE                                                                         BELLINGHAM         WA      98266
 BRIAR DEVELOPMENT                                                               2211 RIMLAND DRIVE                                                                         BELLINGHAM         WA      98226
 BRIAR DEVELOPMENT                                                               2211 RIMLAND DRIVE                                                                         BELLINGHAM         WA      98266




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 37 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 53 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


             Company                                              Contact                        Address 1                                  Address 2         Address 3             City    State     Zip     Country
 BRIAR DEVELOPMENT                           THOMAS KENNY                        2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA    98226
 BRIAR DEVELOPMENT BURLINGTON,
 LLC                                                                             2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266
 BRIAR DEVELOPMENT CO. LLP                                                       2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266
 BRIAR DEVELOPMENT COMP, LLC                                                     2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266
 BRIAR DEVELOPMENT COMPANY                                                       2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98226
 BRIAR DEVELOPMENT COMPANY                                                       2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266

 BRIAR DEVELOPMENT COMPANY LLP                                                   2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98226

 BRIAR DEVELOPMENT COMPANY LLP                                                   2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266

 BRIAR DEVELOPMENT FAIRHAVEN LLC                                                 2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266
 BRIAR DEVELOPMENT GROUP                                                         2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98226
 BRIAR DEVELOPMENT LTD.                                                          2211 RIMLAND DRIVE                                                                       BELLINGHAM        WA   98266
 BRICENO, A ARTURO                                                               ADDRESS REDACTED
 BRICK INC.                                                                      10 SOUTH FIFTH ST. #900                                                                  MINNEAPOLIS       MN   55402
 BRICKELL, SANDRA B                                                              ADDRESS REDACTED
 BRIDGEMAHON, SUZETTE                                                            ADDRESS REDACTED
 BRIDGES, JACQUELYN                                                              ADDRESS REDACTED
 BRIDGES-KAROLIDES, DEBERA
 ANNETTE                                                                         ADDRESS REDACTED
 BRIDGEWAY CHRISTIAN ACADEMY                                                     858 W SMITH RD                                                                           BELLINGHAM        WA   98226
 BRIDGFORD MARKETING COMPANY                                                     PO BOX 843251                                                                            LOS ANGELES       CA   90084-3251
 BRIER TERRACE MIDDLE SCHOOL                                                     22200 BRIER ROAD                                                                         BRIER             WA   98036
 BRIGGS, CHRISTINA GONZALEZ                                                      ADDRESS REDACTED
 BRIGGS, DANNY G                                                                 ADDRESS REDACTED
 BRIGGS, DEVANTAE MICHAEL                                                        ADDRESS REDACTED
 BRIGHAM, DUSTIN                                                                 ADDRESS REDACTED
 BRIGHAM, RANDI                                                                  ADDRESS REDACTED
 BRILLIANT MARKETING IDEAS                                                       PO BOX 72149                                                                             SAN DIEGO         CA   92172-1419
 BRILLON, MARIA D                                                                ADDRESS REDACTED
 BRIMHALL- WALTERS, DUSTIN
 THOMAS                                                                          ADDRESS REDACTED
 BRINCKEN SAFE & LOCK                                                            700 SLEATER KINNEY RD SE STE B                                                           LACEY             WA   98503
 BRINE, JAMES ANDREW                                                             ADDRESS REDACTED
 BRINE, KENNETH BRINE                                                            ADDRESS REDACTED
 BRINE, THERESE                                                                  ADDRESS REDACTED
 BRINK, SAMANTHA                                                                 ADDRESS REDACTED
 BRINKER SERVICES CORPORATION                                                    6820 LBJ FREEWAY                                                                         DALLAS            TX   75206
 BRINKLEY, KELSEA                                                                ADDRESS REDACTED
 BRINKMAN, KIRSTYN                                                               ADDRESS REDACTED
 BRINKMAN, KIRSTYN M.                                                            ADDRESS REDACTED
 BRIONES, BENNIE                                                                 ADDRESS REDACTED
 BRIONES, GABBY C                                                                ADDRESS REDACTED
 BRIONES, LUIS H                                                                 ADDRESS REDACTED
 BRIONES, MYRNA                                                                  ADDRESS REDACTED
 BRISBIN, CATHERINE A.                                                           ADDRESS REDACTED
 BRISENDINE, SETH                                                                ADDRESS REDACTED
 BRISENO JR, LUIS FERNANDO                                                       ADDRESS REDACTED
 BRISKY, SIERRA                                                                  ADDRESS REDACTED
 BRISTOL, PATRICIA                                                               900 BLOOMWOOD RD.                                                                        SAN PEDRO         CA   90731
 BRISTOL, PATRICIA                                                               ADDRESS REDACTED
 BRISTOL, PATRICIA R                                                             ADDRESS REDACTED
 BRITAIN, MARY S.                                                                ADDRESS REDACTED
 BRITAIN, MICHAEL D.                                                             ADDRESS REDACTED
 BRITAIN, SAMANTHA M.                                                            ADDRESS REDACTED
 BRITE-WAY WINDOW SERVICE                                                        336 NW 84TH ST                                                                           SEATTLE           WA   98117-3117
 BRITO, ADELAIDA P.                                                              ADDRESS REDACTED
 BRITO, EFIGENIA                                                                 ADDRESS REDACTED
 BRITTLE, CASEY DEVON                                                            ADDRESS REDACTED
 BRITTLE, NICHOLE                                                                ADDRESS REDACTED
 BRIZUELA, JUAN L                                                                ADDRESS REDACTED
 BRNK BEAVERTON LLC                          C/O BRNK LLC                        PO BOX 844681                                                                            LOS ANGELES       CA   90084-4681
 BRNK Beaverton, LLC                                                             320 N. Main St.                        Ste. 200                                          Ann Arbor         MI   48104
 BRNK BEAVERTON, LLC                         C/O BALBOA RETAIL PARTNERS, LLC     11111 SANTA MONICA BLVD.               STE. 340                                          LOS ANGELES       CA   90025
 BRNK SIMI VALLEY LLC                        C/O BRNK LLC                        PO BOX 844681                                                                            LOS ANGELES       CA   90084-4681
 BRNK Simi Valley, LLC                                                           320 N. Main St.                        Ste. 200                                          Ann Arbor         MI   48104
 BRNK SIMI VALLEY, LLC                       C/O BALBOA RETAIL PARTNERS, LLC     11111 SANTA MONICA BLVD.               STE. 340                                          LOS ANGELES       CA   90025
 BRNK Simi Valley, LLC (DE)
 (IMPROVEMENTS)                              C/O BRNK LLC                        PO BOX 844681                                                                            LOS ANGELES       CA   90084-4681
 BROADBENT, JOSH                                                                 ADDRESS REDACTED
 BROADHEAD, ROBERT                                                               PO BOX 1427                                                                              RANCHO SANTA FE   CA   92067
 BROADHEAD, ROBERT K                                                             ADDRESS REDACTED
 BROADIE, MEGAN                                                                  ADDRESS REDACTED
 BROADWATER, BRIANNA                                                             ADDRESS REDACTED
 BROAS, JERILYN N.                                                               ADDRESS REDACTED
 BROAS, NOEL                                                                     2920 BRIARWOOD ROAD, #A-12                                                               BONITA            CA   91902-1801
 BROAS, NOEL O                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 38 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                            D     11/26/18             Page 54 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


               Company                                            Contact                         Address 1                                Address 2         Address 3                City   State       Zip      Country
 BROCK, BRIAN DAVIS                                                              ADDRESS REDACTED
 BROCKETT, ASHLEY N.                                                             ADDRESS REDACTED
 BRODBECK, KRISTIAN FORREST                                                      ADDRESS REDACTED
 BRODERSEN, JOSHUA Z                                                             ADDRESS REDACTED
 BRODEUR, SUSAN                                                                  ADDRESS REDACTED
 BRODSKY, IVAN                                                                   ADDRESS REDACTED
 BROEKER, ESTHER CHRISTINE                                                       ADDRESS REDACTED
 BROETZ, LUCINDA                                                                 ADDRESS REDACTED
 BROGAN, JENNIFER                                                                ADDRESS REDACTED
 BROGAN-PHILLIPS, RONNA LANETTE                                                  ADDRESS REDACTED
 BROMBY, LUKE WILLIAM                                                            ADDRESS REDACTED
 BROMELS, DANA L.                                                                ADDRESS REDACTED
 BROOKLAKE CHRISTIAN SCHOOL                                                      629 S 356TH STREET                                                                      FEDERAL WAY         WA      98003
 BROOKRESON, WILLIAM E.                                                          ADDRESS REDACTED
 BROOKS , JAMES                                                                  2202 25TH AVE SE                                                                        PUYALLUP            WA      98374-1427
 BROOKS MODLIN, JASON CHARLES                                                    ADDRESS REDACTED
 BROOKS, ALOFA BUTCH                                                             ADDRESS REDACTED
 BROOKS, CARRIE MARIE                                                            ADDRESS REDACTED
 BROOKS, EDMOND F                                                                ADDRESS REDACTED
 BROOKS, EGIN ANTHONY                                                            ADDRESS REDACTED
 BROOKS, FRANK ROCCO                                                             ADDRESS REDACTED
 BROOKS, GREGORY SCOTT                                                           ADDRESS REDACTED
 BROOKS, JOY LANETTE                                                             ADDRESS REDACTED
 BROOKS, JUNE A                                                                  ADDRESS REDACTED
 BROOKS, KELLI                                                                   ADDRESS REDACTED
 BROOKS, LEVI                                                                    ADDRESS REDACTED
 BROOKS, MACKENZIE KYLA                                                          ADDRESS REDACTED
 BROOKS, RANDOLPH                                                                ADDRESS REDACTED
 BROOKS, RENEE C.                                                                ADDRESS REDACTED
 BROOKS, RODERICK VERNELL                                                        ADDRESS REDACTED
 BROOKS, TERRY LASHAY                                                            ADDRESS REDACTED
 BROOKS, TESSA                                                                   ADDRESS REDACTED
 BROOKS, TYDEN                                                                   ADDRESS REDACTED
 BROOKSHIER, TARA                                                                ADDRESS REDACTED
 BROOMALL, REGINA MAUREEN                                                        ADDRESS REDACTED
 BROSSART, WILLIAM JAMES                                                         ADDRESS REDACTED
 BROTHERS, YVONNE R                                                              ADDRESS REDACTED
 BROTHERTON, ETHAN                                                               ADDRESS REDACTED
 BROTNOV, GRACE                                                                  ADDRESS REDACTED
 BROUGHTON, DIANA L.                                                             ADDRESS REDACTED
 BROUGHTON, DOUGLAS                                                              ADDRESS REDACTED
 BROWAR POLSKA INC                                                               3223 3RD AVE SOUTH SUITE #150                                                           SEATTLE             WA      98134
 BROWER, CHRISTOPHER                                                             ADDRESS REDACTED
 BROWN , PATTI                                                                   1925 EXPERIMENTAL STATION                                                               PASO ROBLES         CA      93446
 BROWN III, BOBBY JOE                                                            ADDRESS REDACTED
 BROWN TROUT PUBLISHERS INC                                                      201 CONTINENTAL BLVD                  SUITE 200                                         EI SEGUNDO          CA      90245
 BROWN, ALLISON SUZANNE                                                          ADDRESS REDACTED
 BROWN, ANNAMARIE                                                                ADDRESS REDACTED
 BROWN, ARNELLA                                                                  ADDRESS REDACTED
 BROWN, AUSTEN STUART                                                            ADDRESS REDACTED
 BROWN, BILLY                                                                    ADDRESS REDACTED
 BROWN, BONNIE LYNN                                                              ADDRESS REDACTED
 BROWN, BRADY                                                                    ADDRESS REDACTED
 BROWN, BRENNA                                                                   ADDRESS REDACTED
 BROWN, CANDACE M                                                                ADDRESS REDACTED
 BROWN, CHARLES                                                                  ADDRESS REDACTED
 BROWN, CHRISTA                                                                  ADDRESS REDACTED
 BROWN, CHRISTOPHER T                                                            ADDRESS REDACTED
 BROWN, CINDY R                                                                  ADDRESS REDACTED
 BROWN, CRYSTAL                                                                  ADDRESS REDACTED
 BROWN, CYNTHIA LYN                                                              ADDRESS REDACTED
 BROWN, DANIEL C                                                                 ADDRESS REDACTED
 BROWN, DIANA L                                                                  ADDRESS REDACTED
 BROWN, EDDIE LEE                                                                ADDRESS REDACTED
 BROWN, ERIC                                                                     ADDRESS REDACTED
 BROWN, GAYLORD L                                                                ADDRESS REDACTED
 BROWN, HOLLY                                                                    214 76TH PL SW                                                                          EVERETT             WA      98203
 BROWN, JACQUELINE                                                               ADDRESS REDACTED
 BROWN, JAMES STANLEY                                                            ADDRESS REDACTED
 BROWN, JANI LOUISE                                                              ADDRESS REDACTED
 BROWN, JASON                                                                    ADDRESS REDACTED
 BROWN, JENNIFER M                                                               ADDRESS REDACTED
 BROWN, JEREMY ANTHONY                                                           ADDRESS REDACTED
 BROWN, JOLEEN L                                                                 ADDRESS REDACTED
 BROWN, JONATHON A                                                               ADDRESS REDACTED
 BROWN, JORDAN                                                                   ADDRESS REDACTED
 BROWN, JUDY LORENE                                                              ADDRESS REDACTED
 BROWN, JUSTIN                                                                   ADDRESS REDACTED
 BROWN, KENDELL QUNESSA-MARIE                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 39 of 342
                                                                             Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 55 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                            Address 1                               Address 2         Address 3               City   State       Zip      Country
 BROWN, LELANI ANTOINETTE                                                           ADDRESS REDACTED
 BROWN, LINDA                                                                       ADDRESS REDACTED
 BROWN, MAKAYLA SALENE                                                              ADDRESS REDACTED
 BROWN, MARCELA                                                                     ADDRESS REDACTED
 BROWN, MEGAN                                                                       ADDRESS REDACTED
 BROWN, MELINDA                                                                     ADDRESS REDACTED
 BROWN, METRINA U.                                                                  ADDRESS REDACTED
 BROWN, MICHAEL E                                                                   ADDRESS REDACTED
 BROWN, MICHAEL G                                                                   ADDRESS REDACTED
 BROWN, MICHAELLE E.                                                                ADDRESS REDACTED
 BROWN, NANCY C.                                                                    ADDRESS REDACTED
 BROWN, NIKKI JACQUELEEN                                                            ADDRESS REDACTED
 BROWN, NIKOLE FAY                                                                  ADDRESS REDACTED
 BROWN, PATRICK                                                                     ADDRESS REDACTED
 BROWN, PAULA                                                                       18032 SE WAVERLY DRIVE                                                                 SNOHOMISH          WA      98290
 BROWN, PAULA E                                                                     ADDRESS REDACTED
 BROWN, PAULA ELLEN                                                                 ADDRESS REDACTED
 BROWN, RICHARD L                                                                   ADDRESS REDACTED
 BROWN, ROBERT DANIEL                                                               ADDRESS REDACTED
 BROWN, SANDEE ANN                                                                  ADDRESS REDACTED
 BROWN, SANDRA GAYLE                                                                ADDRESS REDACTED
 BROWN, SARA                                                                        ADDRESS REDACTED
 BROWN, SARAH J                                                                     ADDRESS REDACTED
 BROWN, SEAN THOMAS                                                                 ADDRESS REDACTED
 BROWN, SHALAN                                                                      ADDRESS REDACTED
 BROWN, SHELBY LEIGH                                                                ADDRESS REDACTED
 BROWN, STEPHANIE                                                                   ADDRESS REDACTED
 BROWN, STEVE D                                                                     ADDRESS REDACTED
 BROWN, TAMMY LI                                                                    ADDRESS REDACTED
 BROWN, THEDRA JOLENE                                                               ADDRESS REDACTED
 BROWN, THERESA ELLEN RIGAUD                                                        ADDRESS REDACTED
 BROWN, THERESA L.                                                                  ADDRESS REDACTED
 BROWN, THOMAS A.                            C/O BROWN, LEWIS, JANHUNEN & SPENCER   PO BOX 2110                                                                            ABERDEEN           WA      98520-0346
 BROWN, TINA                                                                        ADDRESS REDACTED
 BROWN, TRACI ANNE                                                                  ADDRESS REDACTED
 BROWN, TYLER JAMES                                                                 ADDRESS REDACTED
 BROWN, WYATT                                                                       ADDRESS REDACTED
 BROWN, YVETTE ALICE                                                                ADDRESS REDACTED
 BROWNE, RENEE DAWN                                                                 ADDRESS REDACTED
 BROWNELL, SHAWN LOUIS                                                              ADDRESS REDACTED
 BROWNING, BRIDGETT BRANDY                                                          ADDRESS REDACTED
 BROWNING, LUCILLE M.                                                               ADDRESS REDACTED
 BROWNING, SHASHONA                                                                 3224 CALLE NOGUERA                                                                     SANTA BARBARA      CA      93105
 BROWNING, SHASHONA DANIELLE                                                        ADDRESS REDACTED
 BROWNRIGG, AMY                                                                     ADDRESS REDACTED
 BROWNSON, TIFFANY L                                                                ADDRESS REDACTED
 BROWNSTEIN RASK                                                                    1200 SW MAIN ST.                                                                       PORTLAND           OR      97205
 BROWNSTEIN SARAH                                                                   ADDRESS REDACTED
 BROWNTROUT PUBLISHERS                                                              201 CONTINENTAL BLVD STE #200                                                          EL SEGUNDO         CA      90245
 BRUCE, JORDAN                                                                      ADDRESS REDACTED
 BRUEGGEMAN JOHNSON &
 YEANOPLOS                                                                          601 UNION STREET                     SUITE 3501                                        SEATTLE            WA      98101
 BRUEMMER, KAI RHEE                                                                 ADDRESS REDACTED
 BRUER, RICK                                                                        ADDRESS REDACTED
 BRUGGER, TIMOTHY S                                                                 ADDRESS REDACTED
 BRUMER LAW GROUP, P.C.                                                             633 W 5TH ST STE 2600                                                                  LOS ANGELES        CA      90071-2053
 Brumer Law Group, P.C.                      Daniel Brumer                          633 W 5TH ST STE 2600                                                                  Los Angeles        CA      90071-2053
 BRUMMELL, MICHELLE RUTH                                                            ADDRESS REDACTED
 BRUMMETT, CHERIE R                                                                 ADDRESS REDACTED
 BRUMOND, LISA R.                                                                   ADDRESS REDACTED
 BRUNACCI, THOMAS GUY                                                               ADDRESS REDACTED
 BRUNDAGE, JOHN C.                                                                  ADDRESS REDACTED
 BRUNER, NASH D.                                                                    ADDRESS REDACTED
 BRUNER, WILLIE J                                                                   ADDRESS REDACTED
 BRUNETTE, KALIE                                                                    ADDRESS REDACTED
 BRUNHAVER, SCOTT                                                                   ADDRESS REDACTED
 BRUNK, JEWELZ                                                                      ADDRESS REDACTED
 BRUNK, JON                                                                         ADDRESS REDACTED
 BRUNK, PATRICK JAMES                                                               ADDRESS REDACTED
 BRUNNER, DANEN J                                                                   ADDRESS REDACTED
 BRUNS, NATHAN                                                                      ADDRESS REDACTED
 BRUNSKI, DEREK JAMES                                                               ADDRESS REDACTED
 BRUSH, DEBRA S.                                                                    ADDRESS REDACTED
 BRUSH, JANICE MARIE                                                                ADDRESS REDACTED
 BRUSHWOOD, SEAN                                                                    ADDRESS REDACTED
 BRUSSEAU, JACOB TADASHI                                                            ADDRESS REDACTED
 BRUST, ARIANE                                                                      ADDRESS REDACTED
 BRUST, CARA                                                                        ADDRESS REDACTED
 BRYAN, CRAIG                                C/O INVESTEC PROPERTIES, INC.          200 CARRILLO                         STE. 200                                          SANTA BARBARA      CA      93101




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 40 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18                Page 56 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


              Company                                             Contact                         Address 1                                    Address 2         Address 3                City   State       Zip      Country
 BRYAN, JEREMY                                                                   ADDRESS REDACTED
 BRYAN, JONATHAN CHRISTOPHER                                                     ADDRESS REDACTED
 BRYANT JR., CHRISTOPHER MICHAEL                                                 ADDRESS REDACTED
 BRYANT, CHRISTOPHER SCOTT                                                       ADDRESS REDACTED
 BRYANT, ISAAC HAILE                                                             ADDRESS REDACTED
 BRYANT, ISAIAH CHRISTOPHER                                                      ADDRESS REDACTED
 BRYANT, LETICIA                                                                 ADDRESS REDACTED
 BRYANT, MELANIE ANNE                                                            ADDRESS REDACTED
 BRYANT, SHAYLA ERYN                                                             ADDRESS REDACTED
 BRYCE, HEATHER E                                                                ADDRESS REDACTED
 BRYKET, TATSIANA ANATOLYEVNA                                                    ADDRESS REDACTED
 BRY-OBORNE, KAREN ANN                                                           ADDRESS REDACTED
 BRYSON, BRANDON SCOTT                                                           ADDRESS REDACTED
 BRYSON, ERICA L.                                                                ADDRESS REDACTED
 B-TECH RESTAURANT & BAKERY                  SALES & SERVICES                    306 E PAISANO #304                                                                          EL PASO             TX      79901
 BTS II, LLC                                                                     1425 CAMPBELL STREET                                                                        BAKER CITY          OR      97814
 BUBBAS SALSA                                                                    422 109TH STREET SE                                                                         EVERETT             WA      98208
 BUCCAT, RONALDO PICAR                                                           ADDRESS REDACTED

 BUCHANAN INGERSOL & ROONEY PC               GEOFFREY GRIVNER                    919 NORTH MARKET STREET, SUITE 1500                                                         WILMINGTON          DE      19801
 BUCHANAN, ANNA MARIE                                                            ADDRESS REDACTED
 BUCHANAN, BRITTNEY M.                                                           ADDRESS REDACTED
 BUCHANAN, HEATHER                                                               ADDRESS REDACTED
 BUCHANAN, TAMYA                                                                 ADDRESS REDACTED
 BUCHANAN, WHITNI MAY                                                            ADDRESS REDACTED
 BUCHHOLTZ, JARIQUE UBAY                                                         ADDRESS REDACTED
 BUCICH, GEOFFREY SCOTT                                                          ADDRESS REDACTED
 BUCK, CASSIDY ANN                                                               ADDRESS REDACTED
 BUCK, JEREMY P.                                                                 ADDRESS REDACTED
 BUCK, JOANN SUSAN                                                               ADDRESS REDACTED
 BUCK, MICHAEL ANTHONY                                                           ADDRESS REDACTED
 BUCKHALTER, DIANA JEAN                                                          ADDRESS REDACTED
 BUCKHANON, LIKITA                                                               ADDRESS REDACTED
 BUCKINGHAM, ANGELA K                                                            ADDRESS REDACTED
 BUCKINGHAM, ASHLEY M.                                                           ADDRESS REDACTED
 BUCKLEY, IRA M                                                                  ADDRESS REDACTED
 BUCKLEY, LISA M                                                                 ADDRESS REDACTED
 BUCKLIN PLACE LLC                                                               1221 Second Ave Ste 500                                                                     Seattle             WA      98101
 BUCKMASTER COFFEE CO                                                            4893 NW 235TH AVE                                                                           HILLSBORO           OR      97124
 BUCKMASTER, HARMON J                                                            ADDRESS REDACTED
 BUCKNER, CYNTHIA NORMA                                                          ADDRESS REDACTED
 BUCKNER, ESQ., WILLIAM D.                                                       3146 REDHILL AVE.                         STE. 200                                          COSTA MESA          CA      92626
 BUCKNER, TIMOTHY ALAN                                                           ADDRESS REDACTED
 BUCKS NORTHWEST LANDSCAPING                                                     31 CEDAR GLEN LANE                                                                          PORT ANGELES        WA      98362
 BUD HERBON CO                                                                   15810 E WHITEPOST LANE                                                                      LA MIRADA           CA      90638
 BUDD, JAMES DOUGLAS                                                             ADDRESS REDACTED

 BUDGET ROOTER PLUMBING SERVICE                                                  16952 CLEAR CREEK RD NW                                                                     POULSBO             WA      98370
 BUDU RACING LLC                                                                 31405 47TH AVE SOUTH                                                                        AUBURN              WA      98001
 BUECHNER, CHERIE A                                                              ADDRESS REDACTED
 BUEING, RENEE M                                                                 ADDRESS REDACTED
 BUELNA, JEAN PAUL                                                               ADDRESS REDACTED
 BUENA VISTA ADVENTIST SCHOOL                                                    3320 ACADEMY DR. SE                                                                         AUBURN              WA      98092
 BUENO, MARTIN JASON BARAJAS                                                     ADDRESS REDACTED
 BUENO, SILVERIO BERNISCA                                                        ADDRESS REDACTED
 BUENROSTRO, FILIBERTO M                                                         ADDRESS REDACTED
 BUFFALO PHOTO IMAGING                                                           2015 SAYBROOK AVE                                                                           COMMERCE            CA      90040
 BUFFELEN, MICHAEL J.                                                            ADDRESS REDACTED
 BUFFUNA, KRISTI A                                                               ADDRESS REDACTED
 BUGG, PHILLIP ROSS                                                              ADDRESS REDACTED
 BUGRIYEV, JOSEPH                                                                ADDRESS REDACTED
 BUI, DEREK                                                                      ADDRESS REDACTED
 BUI, JONATHAN MICHAEL                                                           ADDRESS REDACTED
 BUKOWSKY, MADELINE ELIZABETH                                                    ADDRESS REDACTED
 BULL JR., JAMES                                                                 ADDRESS REDACTED
 BULL RING ENTERPRISES                                                           630 SECOND STREET                                                                           LAKE OSWEGO         OR      97034
 BULL, AUSTIN HAYES                                                              ADDRESS REDACTED
 BULLARD, BRENNA A                                                               ADDRESS REDACTED
 BULLIVANT, SEAN MICHAEL                                                         ADDRESS REDACTED
 BULLOUGH, ENDORA KAY                                                            ADDRESS REDACTED
 BUMGARDNER, PHILIP                                                              ADDRESS REDACTED
 BUNCE, IAN                                                                      ADDRESS REDACTED
 BUNCH, CORTNEY                                                                  ADDRESS REDACTED
 BUNDY, NICOLETTE MARIE                                                          ADDRESS REDACTED
 BUNKER, LINDA D.                                                                ADDRESS REDACTED
 BUNN O MATIC CORPORATION                                                        24315 NETWORK PLACE                                                                         CHICAGO             IL      60673-1243
 BUNN, IRENE M                                                                   ADDRESS REDACTED
 BUNNEY, JEFFREY                                                                 ADDRESS REDACTED
 BUNNEY, RACQUEL G.                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 41 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 57 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


             Company                                              Contact                      Address 1                                    Address 2         Address 3               City   State       Zip      Country
 BUNTING, STEPHEN MARTIN                                                         ADDRESS REDACTED

 BUNZL DISTRIBUTION USA DBA BUNZL
 SEATTLE AND BUNZL PORTLAND            GENERAL COUNSEL                           ONE CITY PLACE DR.                     SUITE 200                                         ST. LOUIS          MO      63141
 BUNZL DISTRIBUTION USA INC                                                      LOCKBOX 402337                                                                           ATLANTA            GA      30384-2337
 BUNZL DISTRIBUTION USA INC                                                      PO BOX 59709                                                                             LOS ANGELES        CA      90074-9709
 BUNZL DISTRIBUTION USA INC
 SERVICE PAPER                                                                   4501 WEST VALLEY HWY STE A                                                               SUMNER             WA      98390
 BUNZL DISTRIBUTION USA, LLC           c/o David D. Farrell, Esq.                Thompson Coburn LLP                    One US Bank Plaza, Suite 2700                     St. Louis          MO      63101
 Bunzl Distribution USA, LLC dba Bunzl
 Seattle & Bunzl Portland                                                        One CityPlace Drive, Ste. 200                                                            St. Louis          MO      63141
 BUNZL SEATTLE                                                                   4501 WEST VALLEY HWY E STE A                                                             SUMNER             WA      98390
 BURAK, JOHN R                                                                   ADDRESS REDACTED
 BURAK, SUEANN MARIE                                                             ADDRESS REDACTED
 BURANELLO, BRUNA F                                                              ADDRESS REDACTED
 BURBANK, AMANDA SAHARA                                                          ADDRESS REDACTED
 BURBANK, BRANDON                                                                ADDRESS REDACTED
 BURBANK, NICOLE                                                                 ADDRESS REDACTED
 BURBANK, NICOLE M.                                                              ADDRESS REDACTED
 BURBANK, SAMUEL                                                                 ADDRESS REDACTED
 BURCH, MELISSA LOU                                                              ADDRESS REDACTED
 BURCH, MICHAEL ALLAN                                                            ADDRESS REDACTED
 BURCHIEL, JESSICA                                                               ADDRESS REDACTED
 BURCIAGA, LUIS                                                                  ADDRESS REDACTED
 BURDA, SAVANNA D                                                                ADDRESS REDACTED
 BURDICK, GAIL PAT                                                               ADDRESS REDACTED
 BURDICK, KASSANDRA MICHELLE                                                     ADDRESS REDACTED
 BURFORD, ERIC                                                                   ADDRESS REDACTED
 BURFORD, JUSTIN                                                                 ADDRESS REDACTED
 BURFORD, KITIARA                                                                ADDRESS REDACTED
 BURGAN, KATHERINE L.                                                            ADDRESS REDACTED
 BURGAN, LYNDA D                                                                 ADDRESS REDACTED
 BURGDORF, MIMI                                                                  ADDRESS REDACTED
 BURGESS, ANDREA MARIE                                                           ADDRESS REDACTED
 BURGESS, KARA                                                                   ADDRESS REDACTED
 BURGESS, MARISSA ELLEN                                                          ADDRESS REDACTED
 BURGESS, NIJHA                                                                  ADDRESS REDACTED
 BURGESS, THERESIA                                                               ADDRESS REDACTED
 BURGESS, THERESIA J.                                                            ADDRESS REDACTED
 BURGESS-KNIGHT, SUSAN MARIE                                                     ADDRESS REDACTED
 BURGGRAF-MILLER, ASHLEY A.                                                      ADDRESS REDACTED
 BURKE, JUSTIN MICHAEL                                                           ADDRESS REDACTED
 BURKE, LAUREL SUE                                                               ADDRESS REDACTED
 BURKE, MATTHEW                                                                  ADDRESS REDACTED
 BURKE, RILEY CONNOR                                                             ADDRESS REDACTED
 BURKES                                                                          910 NORTH NELSON ST                                                                      SPOKANE            WA      99202
 BURKETT, AMBER A.                                                               ADDRESS REDACTED
 BURKETT, LEVI                                                                   ADDRESS REDACTED
 BURKETT, SARAH RUTH                                                             ADDRESS REDACTED
 BURKHART , KERMIEN                                                              PO BOX 105                                                                               RANCHO SANTA FE    CA      92067
 BURKHART, KERMIEN MARIE                                                         ADDRESS REDACTED
 BURKHART, MELONIE STAR                                                          ADDRESS REDACTED
 BURKHART, TIFFANY                                                               ADDRESS REDACTED
 BURKS, DANIEL ROBERT                                                            ADDRESS REDACTED
 BURLESON, JESSI DAKOTA                                                          ADDRESS REDACTED
 BURLEW, MICHELE R                                                               ADDRESS REDACTED
 BURLEY, LISA ANN                                                                ADDRESS REDACTED
 BURLILE, JOHN T.                                                                ADDRESS REDACTED
 BURLINGTON                                                                      757 HAGGEN DR                                                                            BURLINGTON         WA      98233
 BURLINGTON - CITY OF                                                            833 S SPURCE ST                                                                          BURLINGTON         WA      98233
 BURLINGTON AUTOMOTIVE                                                           747 MCCORQUEDALE RD                                                                      BURLINGTON         WA      98233
 BURLINGTON CHAMBER OF
 COMMERCE                                                                        PO BOX 1087                                                                              BURLINGTON         WA      98233
 BURLINGTON DOUGHNUT SITE LLC                                                    701 5th Ave Ste 5500                                                                     Seattle            WA      98104
 BURLINGTON EDISON HIGH SCHOOL                                                   98233 301N BURLINGTON BLVD                                                               BURLINGTON         WA      98233
 BURLINGTON LITTLE SCHOOL                                                        207 S GARDNER ROAD                                                                       BURLINGTON         WA      98233
 BURNS, ALEATHA J                                                                ADDRESS REDACTED
 BURNS, ANGELA C.                                                                ADDRESS REDACTED
 BURNS, CLAUDIA M.                                                               ADDRESS REDACTED
 BURNS, DENISE                                                                   7812 CANOE LN                                                                            LAS VEGAS          NV      89145
 BURNS, HAILY                                                                    ADDRESS REDACTED
 BURNS, JACK BENEDICT                                                            ADDRESS REDACTED
 BURNS, JINNI LEE ANN                                                            ADDRESS REDACTED
 BURNS, KENDRA Y                                                                 ADDRESS REDACTED
 BURNS, KRISTIN                                                                  ADDRESS REDACTED
 BURNS, PATRICIA A                                                               ADDRESS REDACTED
 BURNS, ROBERT                                                                   ADDRESS REDACTED
 BURNS, TAMARA S                                                                 ADDRESS REDACTED
 BURNS, TIANA CHERICE                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 42 of 342
                                                                            Case 15-11874-KG               Doc 3995ExhibitFiled
                                                                                                                          D     11/26/18                     Page 58 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                      Address 1                                     Address 2             Address 3               City   State       Zip      Country
 BURNSIDE, AMANDA L.                                                             ADDRESS REDACTED
 BURNSIDE, TINA LINETTE                                                          ADDRESS REDACTED
 BURNS-TABARES, KELLY ANNE                                                       ADDRESS REDACTED
 BURRIS, FERRYN ASHLEY                                                           ADDRESS REDACTED
 BURROUGHS, SARAH A.                                                             ADDRESS REDACTED
 BURROWS, MICHELLE L                                                             ADDRESS REDACTED
 BURROWS, THEODORE                                                               ADDRESS REDACTED

 BURRTEC WASTE & RECYCLING SVCS                                                  PO BOX 5518                                                                                   BUENA PARK         CA      90622-5518
 Burrtec Waste & Recycling Svcs/5518                                             PO Box 5518                                                                                   Buena Park         CA      90622-5518
 Burrtec Waste Industries                                                        9820 Cherry Ave                                                                               Fontana            CA      92335
 BURRTEC WASTE INDUSTRIES, INC.-
 SAUGUS                                                                          PO BOX 5550                                                                                   BUENA PARK         CA      90622-5550
 BURSE, JUDY L.                                                                  ADDRESS REDACTED
 BURSEY & ASSOCIATES                                                             3561 EAST SUNRISE DR                    SUITE 225                                             TUCSON             AZ      85718
 BURSEY & ASSOCIATES                                                             6740 N ORACLE                           SUITE 151                                             TUCSON             AZ      85704
 BURT, ANDY M                                                                    ADDRESS REDACTED
 BURT, ISAIAH ALLEN                                                              ADDRESS REDACTED
 BURT, PAMELA                                                                    ADDRESS REDACTED
 BURT, SARAH S                                                                   ADDRESS REDACTED
 BURTIS, JANET L                                                                 ADDRESS REDACTED
 BURTIS, PAULINE J.                                                              ADDRESS REDACTED
 BURTON + BURTON                                                                 325 CLEVELAND ROAD                                                                            BOGART             GA      30622
 BURTON, BONNIE L                                                                ADDRESS REDACTED
 BURTON, JACOB                                                                   ADDRESS REDACTED
 BURTON, JERRY L.                                                                ADDRESS REDACTED
 BURTON, KHALIL X                                                                ADDRESS REDACTED
 BURTON, TODD A                                                                  ADDRESS REDACTED
 BURTON, WILLIAM AUBREY                                                          ADDRESS REDACTED
 BURTSCHER, CARMEN A                                                             ADDRESS REDACTED
 BURZELL, LILY GEORGIA                                                           ADDRESS REDACTED
 BUSALACCHI, ANNAMARIE THERESA                                                   ADDRESS REDACTED
 BUSCEMIS BAKERY                                                                 2223 S PACIFIC AVE                                                                            SAN PEDRO          CA      90731
 BUSCHO, HEATHER NOELLE                                                          ADDRESS REDACTED
 BUSFIELD, MARK R                                                                ADDRESS REDACTED
 BUSH STROUT & KORNFELD LLP-EFT                                                  5000 TWO UNION SQUARE                   601 UNION STREET                                      SEATTLE            WA      98101
 BUSH, CAROLINE LAL                                                              ADDRESS REDACTED
 BUSINESS EXTENSION SERVICE                                                      2009 IRON ST                                                                                  BELLINGHAM         WA      98225-4211
 Business Extension Service                  Business Extension Service                                                  2009 Iron Street                                      Bellingham         WA      98225-4211
 Business Extension Service                  Steven C. Hathaway                  3811 Consolidation Ave                  PO Box 2147                                           Bellingham         WA      98227
 BUSINESS IMPACT GROUP                                                           2411 GALPIN CT STE 120                                                                        CHANHASSEN         MN      55317
 BUSINESS IMPACT GROUP                       PAUL TAUNTON                        2411 GALPIN COURT                       SUITE 120                                             CHANHASSEN         MN      55317
 BUSINESS PULSE MAGAZINE                                                         2423 E BAKERVIEW ROAD                                                                         BELLINGHAM         WA      98226
 BUSINESS SOFTWARE, INC.                                                         155 TECHNOLOGY PARKWAY, SUITE 100       155 TECHNOLOGY PARKWAY, SUITE 100                     NORCROSS           GA      30092
 BUSTAMANTE, PAULINE                                                             ADDRESS REDACTED
 BUSTAMANTE, RAMON                                                               ADDRESS REDACTED
 BUSTOS, MARTHA                                                                  ADDRESS REDACTED
 BUSTOS, ROBERT JOSEPH                                                           ADDRESS REDACTED
 BUSTOZ, ELIZABETH                                                               ADDRESS REDACTED
 BUTCHER, AMANDA                                                                 ADDRESS REDACTED
 BUTCHER, CHARMAINE                                                              ADDRESS REDACTED
 BUTCHER, WILLIAM                                                                ADDRESS REDACTED
 BUTKIEWICZ, WILLIAM                                                             ADDRESS REDACTED
 BUTLER , JAMES                                                                  833 S HILLS DR                                                                                BELLINGHAM         WA      98229-6846
 BUTLER, BRADLEY                                                                 ADDRESS REDACTED
 BUTLER, CHRISTINE M.                                                            ADDRESS REDACTED
 BUTLER, DELLA M                                                                 ADDRESS REDACTED
 BUTLER, JIM ELLIOTT                                                             ADDRESS REDACTED
 BUTLER, MCGARREN JOHN                                                           ADDRESS REDACTED
 BUTLER, ROBERT                                                                  ADDRESS REDACTED
 BUTLER, STACY ANN                                                               ADDRESS REDACTED
 BUTRON, JOANNA                                                                  ADDRESS REDACTED
 BUTTAFOCO, RALPH J                                                              ADDRESS REDACTED
 BUTTON, DEANNA J                                                                ADDRESS REDACTED
 BUXTON COMPANY                                                                  2651 SOUTH POLARIS DRIVE                                                                      FORT WORTH         TX      76137
 BUXTON, BREEONA                                                                 ADDRESS REDACTED
 BUYPASS CORPORATION                         SCOTT PLUMBLEE                      360 INTERSTATE NORTH PARKWAY            SUITE 400                                             ATLANTA            GA      30339
 BUZZBOX BEVERAGES INC                                                           71935 HIGNWAY 111                                                                             RANCHO MIRAGE      CA      92270
 BUZZBOX BEVERAGES INC                                                           77524 EL DUNA CT STE H                                                                        Palm Desert        CA      92211-4143
 BuzzBox Beverages, Inc.                     Tracy Olar                          77524 El Duna Ct Ste H                                                                        Palm Desert        CA      92211-4143
 BYARS , KENZIE                                                                  722 OCEAN VIEW AVE                                                                            GROVER BEACH       CA      93433-1330
 BYBEE, CHAD BRYAN                                                               ADDRESS REDACTED
 BYE, DOROTHY N.                                                                 ADDRESS REDACTED
 BYERS, LENORA                                                                   ADDRESS REDACTED
 BYHOWER, LYNNE                                                                  ADDRESS REDACTED
 BYLE, TY                                                                        ADDRESS REDACTED
 BYLER, MELANIE                                                                  ADDRESS REDACTED
 BYRANT, ENGLISH                                                                 ADDRESS REDACTED
 BYRD, ASHLEY LEEANNE                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 43 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 59 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                  Company                                         Contact                         Address 1                                 Address 2         Address 3                 City   State       Zip      Country
 BYRD, BELINDA                                                                   ADDRESS REDACTED
 BYRNE, LANCE THOMAS                                                             ADDRESS REDACTED
 BYROM PSO                                                                       21800 SW 91ST AVE                                                                        TUALATIN             OR      97062
 BYRUM, RONALD                                                                   ADDRESS REDACTED
 C & G WINES LLC                                                                 2028 21ST AVE SO #A                                                                      SEATTLE              WA      98144
 C ED SCHUETZ LAND CO INC                                                        7750 SIERRA MAR DR                                                                       LA JOLLA             CA      92037
 C STONEHAM INCORPORATED                                                         2744 POMONA BLVD                                                                         POMONA               CA      91768
 C T Corporation System, Registered Agent
 for Harbor Distributing Co.                                                     818 W. 7th Street, Suite 930                                                             Los Angeles          CA      90017
 C THOMAS DAVIS                                                                  ADDRESS REDACTED
 C&K MARKET, INC.                                                                850 OHARE PKWY STE 100                                                                   MEDFORD              OR      97504-7720
 C. Ed Schuetz Land Company, Inc.            Christin A. Batt, Esq.              Financial Law Group                    401 Via Del Norte                                 La Jolla             CA      92037
 C12-1 MURRAY BEARD LLC                      C/O PS PROPERTIES LLC               10515-20TH STREET S.E.                 SUITE 100                                         EVERETT              WA      98205
 C9 PHOTOGRAPHY & DRAFTING LLC                                                   119 NORTH COMMERCIAL ST, STE 235                                                         BELLINGHAM           WA      98225
 CA BOARD OF EQUALIZATION                    CACBOE                              4820 MCGRATH ST SUITE 260                                                                VENTURA              CA      93003-7778
 CA FRANCHISE TAX BOARD                      REGISTRATION COLLECT                PO BOX 419001                                                                            RANCHO CORDOVA       CA      95741-9001
 CA INC                                                                          PO BOX 933316                                                                            ATLANTA              GA      31193-3316
 CA STATE DEPT OF FOOD & AGRI
 MARKET ENFORCEMENT BRANCH                                                       1220 N STREET ROOM A-247                                                                 SACRAMENTO           CA      95814
 CA STATE DEPT OF FOOD &
 AGRICULTURE                                 MARKET ENFORCEMENT BRANCH           1220 N STREET ROOM A-247                                                                 SACRAMENTO           CA      95814
 CABALLERO, ESTRELLITA G                                                         ADDRESS REDACTED
 CABALLERO, IRENE CARMEN                                                         ADDRESS REDACTED
 CABALLERO, KARINA                                                               ADDRESS REDACTED
 CABALLERO, RAY                                                                  ADDRESS REDACTED
 CABALLERO, ROSELENE FLORENCE                                                    ADDRESS REDACTED
 CABANA, KAYLA LYNN                                                              ADDRESS REDACTED
 CABANA, KRISTOPHER M                                                            ADDRESS REDACTED
 CABELLO, JESSICA A.                                                             ADDRESS REDACTED
 CABELLO, ROBERT                                                                 ADDRESS REDACTED
 CABEZAS SEGURA, MAURICIO                                                        ADDRESS REDACTED
 CABEZUELA, SABRINA MARIE                                                        ADDRESS REDACTED
 CABO INTERNATIONAL                                                              2345 LA MIRADA DR                                                                        VISTA                CA      92081
 CABOT , GLORIA                                                                  59684 NAVAJO RD                                                                          BEND                 OR      97702-8988
 CABRAL, MICHELLE A                                                              ADDRESS REDACTED
 CABRAL, RYAN CHRISTOPHER                                                        ADDRESS REDACTED
 CABREANA, JEANNINE CRAGUN                                                       ADDRESS REDACTED
 CABREIRA, CHAZ MIKEL                                                            ADDRESS REDACTED
 CABRERA, DIANA A                                                                ADDRESS REDACTED
 CABRERA, FLORDELIZA M                                                           ADDRESS REDACTED
 CABRERA, JOSE INES                                                              ADDRESS REDACTED
 CABRERA, MANUEL                                                                 ADDRESS REDACTED
 CABRERA, MARIA                                                                  ADDRESS REDACTED
 CABUZZI, BREE MICHELLE                                                          ADDRESS REDACTED
 CACERES, BROOKE ALISON                                                          ADDRESS REDACTED
 CACERES, MICHAEL T.                                                             ADDRESS REDACTED
 CACEROS, JORGE                                                                  ADDRESS REDACTED
 CACICEDO, KARIN H                                                               ADDRESS REDACTED
 CADDEY, MARTIN CARL                                                             ADDRESS REDACTED
 CADDIS SPORTS INC                                                               PO BOX 1410                                                                              BRUSH PRAIRIE        WA      98606
 CADDY, BRIANNA SUE                                                              ADDRESS REDACTED
 CADDY, NICHOLAS                                                                 ADDRESS REDACTED
 CADIAO, IMELDA G                                                                ADDRESS REDACTED
 CADRA, JOHN                                                                     ADDRESS REDACTED
 CADWELL, ADRIANNE                                                               ADDRESS REDACTED
 CAFARELLA, LALANA                                                               ADDRESS REDACTED
 CAFARELLA, REBECCA A.                                                           ADDRESS REDACTED
 CAFE ZUCCHERO                                                                   4420 HOTEL CIRCLE COURT                SUITE 155                                         SAN DIEGO            CA      92108
 CAFFE ARROSTO LLC                                                               339 N 200TH ST                                                                           SHORELINE            WA      98133-3005
 CAFFE DARTE                                                                     33926 9th Ave S                                                                          Federal Way          WA      98003
 CAFFE DARTE                                 C/O IMPACT SALES                    22232 17TH AVE #300                                                                      BOTHELL              WA      98021
 CAHILL, ROBERT PATRICK                                                          ADDRESS REDACTED
 CAHOON, QUINN ARTHUR                                                            ADDRESS REDACTED
 CAHUANTZI, MARIA L                                                              ADDRESS REDACTED
 CAI, CUIWEI                                                                     ADDRESS REDACTED
 CAILLIER, SVEN PIERRE                                                           ADDRESS REDACTED
 CAINE, JOY ABIGAIL                                                              ADDRESS REDACTED
 CAIRNEY, SIR LONDON                                                             ADDRESS REDACTED
 CAIRNS, CONNOR                                                                  ADDRESS REDACTED
 CAISHPAL, PEDRO                                                                 ADDRESS REDACTED
 CAL POLY UNIVERSITY                         UNIVERSITY CASHIER                  ADMINISTRATION BLDG 131 E                                                                SAN LUIS OBISPO      CA      93407
 CALAPP, SHIRHIA A.                                                              ADDRESS REDACTED
 CALCAGNO, KRISTEN NICOLE                                                        ADDRESS REDACTED
 CALDERARO, ROSA                                                                 ADDRESS REDACTED
 CALDERON JR, CESAR                                                              ADDRESS REDACTED
 CALDERON, ARMINDA LOPEZ                                                         ADDRESS REDACTED
 CALDERON, ARTHUR ENRIQUE                                                        ADDRESS REDACTED
 CALDERON, BROOK ANN                                                             ADDRESS REDACTED
 CALDERON, BRUCE A.                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 44 of 342
                                                                                   Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                        D     11/26/18                    Page 60 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                Company                                            Contact                                  Address 1                                  Address 2                         Address 3                     City   State       Zip      Country
 CALDERON, DARLENE KATHY                                                                ADDRESS REDACTED
 CALDERON, MARTIN                                                                       ADDRESS REDACTED
 CALDERON, PEDRO ISAAC                                                                  ADDRESS REDACTED
 CALDERON, RICHARD ADOLPH                                                               ADDRESS REDACTED
 CALDWELL, BUSAYA                                                                       ADDRESS REDACTED
 CALDWELL, CAROLYN                                                                      ADDRESS REDACTED
 CALDWELL, CARRIE L.                                                                    ADDRESS REDACTED
 CALDWELL, GREG                                                                         ADDRESS REDACTED
 CALDWELL, KEELY M.                                                                     ADDRESS REDACTED
 CALDWELL, MATTHEW ELTON                                                                ADDRESS REDACTED
 CALDWELL, RONALD GREG                                                                  ADDRESS REDACTED
 CALHOUN, DAISY LYNN                                                                    ADDRESS REDACTED
 CALHOUN, SANDRA L.                                                                     ADDRESS REDACTED
 Cali, Ann                                   Adam A. Lewis                              Morrison & Foerster LLP                    425 Market Street                                                   San Francisco          CA      94105
 Cali, Ann                                   Ann Cali                                                                              26 Rogers Road                                                      Los Gatos              CA      95030
 CALI, ANN MARIE                                                                        26 ROGERS ROAD                                                                                                 LOS GATOS              CA      95030-5030
 CALICORN POPCORN                                                                       847 MISSOURI ST #A                                                                                             SAN DIEGO              CA      92109
 CaliCorn Popcorn                                                                       847 Missouri Street, Unit A                                                                                    San Diego              CA      92109
 CALIF STATE DEPT OF JUSTICE                 CHECK CASHERS PERMIT PROGRAM               PO BOX 903387                                                                                                  SACRAMENTO             CA      94203-3870

 CALIFORNIA AIR RESOURCES BOARD              ATTN ACCOUNTING                            PO BOX 1436                                                                                                    SACRAMENTO             CA      95812-1436
 California Attorney General                 Attn Bankruptcy Department                 1300 I St., Ste. 1740                                                                                          Sacramento             CA      95814
 California Attorney General                 Consumer protection                        1300 I St., Ste. 1740                                                                                          Sacramento             CA      95814
 CALIFORNIA BABY                                                                        5933 BOWCRAFT STREET                                                                                           LOS ANGELES            CA      98520
 CALIFORNIA BABY                                                                        5933 BOWCROFT ST                                                                                               LOS ANGELES            CA      90016

 CALIFORNIA BOARD OF EQUILIZATION                                                       P O BOX 942879                                                                                                 SACRAMENTO             CA      94279

 CALIFORNIA BOARD OF EQUILIZATION            SPECIAL TAXES AND FEES                     P O BOX 942879                                                                                                 SACRAMENTO             CA      94279
 CALIFORNIA BOARD OF PHARMACY                                                           1625 N MARKET BLVD SUITE N219                                                                                  SACRAMENTO             CA      95834
 CALIFORNIA BUREAU OF                        HOME FURNISHINGS-LICENSING                 400R STREET #3040                                                                                              SACRAMENTO             CA      95814
 CALIFORNIA CASH REGISTER                                                               3535 E PICO BLVD                                                                                               LOS ANGELES            CA      90023
 California Central District US Attorneys
 Office                                      Attn Bankruptcy Division                   312 North Spring St Suite 1200                                                                                 Los Angeles            CA      90012
 California Cheesecakes in a Cup             Vonda Lee, Owner                           935 Laguna Drive, #32                                                                                          Carlsbad               CA      92008

 California Department of Consumer Affairs   Department of Consumer Affairs             Consumer Information Division              1625 North Market Blvd., Suite N 112                                Sacramento             CA      95834
 CALIFORNIA DEPARTMENT OF
 PESTICIDE REGULATION                                                                   1001 I STREET PO BOX 4015                                                                                      SACRAMENTO             CA      95812-4015
 California Department of Tax and Fee
 Administration                              Special Operation Branch, MIC 55           PO Box 942879                                                                                                  Sacramento             CA      94279-0055
 CALIFORNIA DEPT OF PUBLIC HLTH              LABORATORY FIELD SERVICES USA              850 MARINA BAY PARKWAY                                                                                         RICHMOND               CA      94804
 CALIFORNIA DEPT OF PUBLIC HLTH              MEDICAL WASTE MGMT PROGRAM                 MS 7405 PO BOX 997377                                                                                          SACRAMENTO             CA      95899-7377
 California Eastern District US Attorneys
 Office                                      Attn Bankruptcy Division                   2500 Tulare St Suite 4401                                                                                      Fresno                 CA      93721
 California Eastern District US Attorneys
 Office                                      Attn Bankruptcy Division                   501 I St Ste 10-100                                                                                            Sacramento             CA      95814
 California Environmental Protection
 Agency                                                                                 1416 9th Street                                                                                                Sacramento             CA      95814
 CALIFORNIA FRANCHISE TAX BOARD                                                         PO BOX 942857                                                                                                  SACRAMENTO             CA      94257-0631
 CALIFORNIA GROCERS ASSOCIATION                                                         1215 K STREET SUITE 700                                                                                        SACRAMENTO             CA      95814-3910
 CALIFORNIA KETTLE CORN                                                                 4215 TIERRA REJADA ROAD #154                                                                                   MOORPARK               CA      93021
 CALIFORNIA MID-STATE FAIR                                                              PO BOX 8                                                                                                       PASO ROBLES            CA      93447
 California Northern District US Attorneys
 Office                                      Attn Bankruptcy Dept Civil Division        Federal Courthouse                         1301 Clay Street                                                    Oakland                CA      94612
 California Northern District US Attorneys
 Office                                      Attn Bankruptcy Dept Civil Division        Federal Courthouse                         450 Golden Gate Ave                                                 San Francisco          CA      94102
 California Northern District US Attorneys
 Office                                      Attn Bankruptcy Dept Civil Division        US Attorneys Office                        Heritage Bank Building                 150 Almaden Blvd Suite 900   San Jose               CA      95113
 CALIFORNIA POLY STATE UNIV                  ATTN BILL MURRIETA/POULTRY TE              BUILDING #15                                                                                                   SAN LUIS OBISPO        CA      93407
 California Secretary of State               Alex Padilla                               1500 11th St                                                                                                   Sacramento             CA      95814
 CALIFORNIA SHOPPING CART
 RETRIEVAL CORP INC                                                                     DEPT #2650                                                                                                     LOS ANGELES            CA      90084-2650
 CALIFORNIA SHOPPING CART
 RETRIEVAL CORP INC                          DAVID REID                                 1020 N. LAKE STREET                                                                                            BURBANK                CA      91502
 California Southern District US Attorneys
 Office                                      Attn Bankruptcy Division                   880 Front St Rm 6293                                                                                           San Diego              CA      92101-8893
 California Southern District US Attorneys
 Office                                      Attn Bankruptcy Division                   Imperial County Office                     516 Industry Way Suite C                                            Imperial               CA      92251-7501
 CALIFORNIA STATE DISBURSMENT
 UNIT                                        DISBURSMENT UNIT                           PO BOX 989067                                                                                                  WEST SACRAMENTO        CA      95798-9067
 CALIFORNIA SVC EMP HEALTH &
 WELFARE TRUST FUND                                                                     1640 SOUTH LOOP ROAD                                                                                           ALAMEDA                CA      94502
 CALIFORNIA WATER SERVICE-
 BAKERSFIELD                                                                            P.O. BOX 940001                                                                                                SAN JOSE               CA      95194-0001
 CALIFORNIA WATER SERVICE-
 TORRANCE                                                                               P.O. BOX 940001                                                                                                SAN JOSE               CA      95194-0001
 CALIFORNIA-AMERICAN WATER
 COMPANY                                                                                PO BOX 7150                                                                                                    PASADENA               CA      91109-7150




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 45 of 342
                                                                                Case 15-11874-KG                              Doc 3995ExhibitFiled
                                                                                                                                             D     11/26/18                      Page 61 of 357
                                                                                                                                                  Creditor Matrix
                                                                                                                                             Served via First Class Mail


              Company                                             Contact                                  Address 1                                                 Address 2              Address 3                 City   State       Zip      Country
 CALISE, MATTHEW                                                                             ADDRESS REDACTED
 CALISHER-AGUILAR, VALERIE                                                                   ADDRESS REDACTED
 CALL ONE INC                                                                                PO BOX 9002                                                                                                CAPE CANAVERAL       FL      32920
 CALLAHAN, CHRISTIAN SCOTT                                                                   ADDRESS REDACTED
 CALLANAN, STEPHANIE                                                                         ADDRESS REDACTED
 CALLEROS, DAVID                                                                             ADDRESS REDACTED
 CALLES, YOLANDA RENEE                                                                       ADDRESS REDACTED
 CALMET SERVICES, INC.                                                                       P.O. BOX 227                                                                                               PARAMOUNT            CA      90723-0227
 CALSBEEK, JONATHAN DOUGLAS                                                                  ADDRESS REDACTED
 CALVILLO, CONNIE SUE                                                                        ADDRESS REDACTED
 CALVILLO, JESUS SOLIS                                                                       ADDRESS REDACTED
 CALVO ARREGUIN, JANELLE                                                                     ADDRESS REDACTED
 CAMACHO, ANA E                                                                              ADDRESS REDACTED
 CAMACHO, DOREEN                                                                             ADDRESS REDACTED
 CAMACHO, ERIKA                                                                              ADDRESS REDACTED
 CAMACHO, GEORGE A                                                                           ADDRESS REDACTED
 CAMACHO, LETICIA I                                                                          ADDRESS REDACTED
 CAMACHO, RICARDO JOAQUIN                                                                    ADDRESS REDACTED
 CAMACK, ROBYN D                                                                             ADDRESS REDACTED
 CAMANO CHAPEL PRESCHOOL &
 KINDERGARTEN                                                                                867 SW CAMANO DRIVE                                                                                        CAMANO ISLAND        WA      98282

 CAMANO ISLAND COFFEE ROASTERS                                                               848 N SUNRISE BLVD UNIT B                                                                                  CAMANO ISLAND        WA      98282
 CAMANO LUTHERAN PRESCHOOL                                                                   850 HEICHEL ROAD                                                                                           CAMANO ISLAND        WA      98282
 CAMARENA, ALICIA P                                                                          ADDRESS REDACTED
 CAMARENA, JORGE                                                                             ADDRESS REDACTED
 CAMARILLO, WINDY L                                                                          ADDRESS REDACTED
 CAMATTI, NICHOLE LATISHA                                                                    ADDRESS REDACTED
 CAMERON , VALORIE                                                                           3500 GRAYSBY AVE                                                                                           SAN PEDRO            CA      90732-4714
 CAMERON, BRITTANY ELIZABETH                                                                 ADDRESS REDACTED
 CAMERON, CORWIN THOMAS                                                                      ADDRESS REDACTED
 CAMERON, DEBORA J.                                                                          ADDRESS REDACTED
 CAMERON, PHILIP A                                                                           ADDRESS REDACTED
 CAMERON, VALORIE                                                                            3500 GRAYSBY                                                                                               SAN PEDRO            CA      90732
 CAMIRE, BOBBIE JO                                                                           ADDRESS REDACTED
 CAMOU, CHARLES E                                                                            ADDRESS REDACTED
 CAMP TENNECO                                C/O S A CAMP COMPANIES                          P O BOX 82575                                                                                              BAKERSFIELD          CA      93380-2575
 CAMP TENNECO.                                                                               PO BOX 82575                                                                                               BAKERSFIELD          CA      93380-2575
 CAMP, CHERENA JEAN                                                                          ADDRESS REDACTED
 Camp/Tenneco                                c/o Castle & Cooke, Mainland Communities Div.   10000 Stockdale Hwy.                                Ste. 300                                               Bakersfield          CA      93311
 CAMPA, MATTHEW                                                                              ADDRESS REDACTED
 CAMPA, RYAN                                                                                 ADDRESS REDACTED
 CAMPAGNA, GREGORY M.                                                                        ADDRESS REDACTED
 CAMPANERO, NELSON                                                                           ADDRESS REDACTED
 CAMPBELL, ETHAN                                                                             ADDRESS REDACTED
 CAMPBELL, JENNIFER                                                                          ADDRESS REDACTED
 CAMPBELL, LINDA L                                                                           ADDRESS REDACTED
 CAMPBELL, MOLLY                                                                             ADDRESS REDACTED
 CAMPBELL, PATRIC                                                                            1600 VALLEY RIVER DR.                               STE. 160                                               EUGENE               OR      97401
 CAMPBELL, PHILLIP A.                                                                        ADDRESS REDACTED
 CAMPBELL, SEAN RYAN                                                                         ADDRESS REDACTED
 CAMPBELL, STEPHANIE ELAINE                                                                  ADDRESS REDACTED
 CAMPBELL, SYDNEY                                                                            ADDRESS REDACTED
 CAMPBELL, TESHEKA M                                                                         ADDRESS REDACTED
 CAMPBELL, VEDONNA R                                                                         ADDRESS REDACTED
 CAMPBELL-GAYLE, MARSHA                                                                      ADDRESS REDACTED
 CAMPBELL-TAYLOR, BLAKE KELLY                                                                ADDRESS REDACTED
 CAMPER PAK                                                                                  126 SO ACADEMY                                                                                             MONTESANO            WA      98563
 CAMPERO, JANETTE LILIANA                                                                    ADDRESS REDACTED
 CAMPO, HEIDE R                                                                              ADDRESS REDACTED
 CAMPO, MERIDETH                                                                             ADDRESS REDACTED
 CAMPOS JR., PEDRO JAIME                                                                     ADDRESS REDACTED
 CAMPOS, BONITA P                                                                            ADDRESS REDACTED
 CAMPOS, CHRISTINA                                                                           ADDRESS REDACTED
 CAMPOS, LETICIA                                                                             1207 E. COLON ST.                                                                                          WILMINGTON           CA      90744
 CAMPOS, LETICIA FERN                                                                        ADDRESS REDACTED
 CAMPOS, OSVALDO C                                                                           ADDRESS REDACTED
 CAMPOS, SARA JANE                                                                           ADDRESS REDACTED
 CAMPOS, SHELBY NOELLE                                                                       ADDRESS REDACTED
 CAMPOVERDE, DIANA L                                                                         ADDRESS REDACTED
 Camp-Tenneco                                Laura Whitaker President                        c/o Castle & Cooke, Mainland Communities Div.       10000 Stockdale Hwy.            Ste. 300               Bakersfield          CA      93311
 CAMPUZANO, GEOVANY                                                                          ADDRESS REDACTED
 CAMPUZZANO, ALMA                                                                            ADDRESS REDACTED
 CANASTA UNCOOKED FLOUR                      TORTILLAS INC                                   591 TELEGRAPH CANYON RD 316                                                                                CHULA VISTA          CA      91910
 CANCEL, DEBORAH                                                                             ADDRESS REDACTED
 CANCINO, ANN LEE                                                                            ADDRESS REDACTED
 CANDA, KEVIN Q.                                                                             ADDRESS REDACTED
 CANDELAS, OSCAR                                                                             ADDRESS REDACTED
 CANDIANIDES, BONNIE L.                                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                       Page 46 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18             Page 62 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                           Address 1                                 Address 2         Address 3                 City   State     Zip     Country
 CANDY LANE SCHOOL                                                               5901 S. E. HULL                                                                            MILWAUKIE            OR    97267
 CANDY, LANE                                                                     ADDRESS REDACTED
 CANELA, LIZBETH IVONNE                                                          ADDRESS REDACTED
 CANEPA, MARY                                                                    ADDRESS REDACTED
 CANFIELD, PENNY JEAN                                                            ADDRESS REDACTED
 CANFIELD, THOMAS RAY                                                            ADDRESS REDACTED
 CANNING, SARAH ELIZABETH                                                        ADDRESS REDACTED
 CANNON, DARIEN                                                                  ADDRESS REDACTED
 CANNON, JENNIFER                                                                ADDRESS REDACTED
 CANNON, LORI LYNN                                                               ADDRESS REDACTED
 CANNON, MELINDA SUK                                                             ADDRESS REDACTED
 CANNON, PATRICIA C.                                                             ADDRESS REDACTED
 CANO, LAURA G                                                                   ADDRESS REDACTED
 CANO, SONIA                                                                     ADDRESS REDACTED
 Cant Live Without It Inc                    S Well Bottle                       28 W 23rd St Fl 5                                                                          New York             NY   10010-5259
 CANTEL SWEEPING                                                                 1709 NW ELEVENTH MILE AVE                                                                  CRESHAM              OR   97030-3541
 CANTEL SWEEPING                             Wagoner Group Inc                   1709 NW ELEVENTH MILE AVE                                                                  CRESHAM              OR   97030-3541
 CANTER, KAREN L                                                                 ADDRESS REDACTED
 CANTON, MYRENE A                                                                ADDRESS REDACTED
 CANTRALL, BENJAMIN G.                                                           ADDRESS REDACTED
 CANTRELL, BRIAN MATTHEW                                                         ADDRESS REDACTED
 CANTRELL, DEBORAH A.                                                            ADDRESS REDACTED
 CANTRELL, SARAH ELIZABETH                                                       ADDRESS REDACTED
 CANTU, CHRISTIAN                                                                ADDRESS REDACTED
 CANTU, ELIZABETH M.                                                             ADDRESS REDACTED
 CANTU, NICHOLAS A.                                                              ADDRESS REDACTED
 CANTU, TAMARA S.                                                                ADDRESS REDACTED
 CANYON DISTRIBUTING COMPANY                                                     116 S 2ND ST                                                                               KINGMAN              AZ   86401
 Canyon Distributing Company                                                     2682 W Oatman Rd.                                                                          Kingman              AZ   86409
 Canyon Distributing Company                                                     2862 W Oatman Rd.                                                                          Golden Valley        AZ   86413
 Canyon Distributing Company                 Adrian Medina                       10190 East Valley Rd                                                                       Prescott Valley      AZ   86413
 Canyon Distributing Company                 Canyon Distributing Co              10190 East Valley Rd                                                                       Prescott Valley      AZ   86314
 Canyon Distributing Company                 Canyon Distributing Company                                                  2682 W Oatman Rd.                                 Kingman              AZ   86409
 Canyon Distributing Company                 Canyon Distributing Company         Adrian Medina                            10190 East Valley Rd                              Prescott Valley      AZ   86413
 CANYON GATEWAY LLC                          CO GATEWAY PROPERTY MGMT            9988 HIBERT STREET STE 101                                                                 SAN DIEGO            CA   92131
 CANZATER, DANIEL                                                                ADDRESS REDACTED
 CAPANEAR, DEVIN                                                                 ADDRESS REDACTED
 CAPELOUTO, AARON                                                                ADDRESS REDACTED
 CAPILI, ANNA VILLA REY MERCADO                                                  ADDRESS REDACTED
 CAPIS, GINA                                                                     ADDRESS REDACTED
 CAPISTRAN, ROBERT L                                                             ADDRESS REDACTED
 CAPITAL CONTRACTORS INC                                                         25049 NETWORK PLACE                                                                        CHICAGO              IL   60673-1250
 CAPITAL CONTRACTORS, INC.                                                       1 CA PLZ STE 100                                                                           ISLANDIA             NY   11749-5303
 CAPITAL CONTRACTORS, INC.                                                       88 DURYEA RD                                                                               MELVILLE             NY   11747
 CAPITAL COURIER                                                                 PO BOX 1742                                                                                OLYMPIA              WA   98501
 CAPITAL CREDIT & COLLECT                                                        10200 SW EASTRIDGE ST #201                                                                 PORTLAND             OR   97225
 CAPITAL HEATING & COOLING                                                       PO BOX 3387                                                                                LACEY                WA   98509-3387
 CAPITAL HIGH SCHOOL                                                             2707 CONGER AVE NW                                                                         OLYMPIA              WA   98502
 Capitol Data and Communications, Inc.       Kevin OConnell                      8555 SW Apple Way                        Suite 300                                         Portland             OR   97225
 CAPITOL SIGN & AWNING                                                           DBA CAPITOL SIGN & AWNING                                                                  LACEY                WA   98509
 CAPITOL SIGN & AWNING                       DBA CAPITOL SIGN & AWNING           PO BOX 8106                                                                                LACEY                WA   98509
 Caple, John                                                                     2211 Rimland Drive                                                                         Bellingham           WA   98226
 CAPORALE , JENNIFER                                                             10443 E SARA SCARLET LOOP                                                                  TUCSON               AZ   85747-2801
 CAPORALE, JENNIFER                                                              10443 E SARA SCARLET LOOP                                                                  TUCSON               AZ   85747
 CAPPEL, JOHN                                                                    ADDRESS REDACTED
 CAPPELL, DAVID Y                                                                ADDRESS REDACTED
 CAPPELLI, SHELLEY COX KAHOLO                                                    ADDRESS REDACTED
 CAPPYS DRY RUB                                                                  5326 OVERING DR                                                                            WOODLAND HILLS       CA   91367
 CAPROITTI, JOSHUA CALEB                                                         ADDRESS REDACTED
 CAPTURE RX                                                                      10100 REUNION PLACE STE 700                                                                SAN ANTONIO          TX   78216
 CAPTURERX                                                                       10100 REUNION PLACE                      SUITE 700                                         SAN ANTONIO          TX   78215
 CAPUTO, NICHOLAS CONOR                                                          ADDRESS REDACTED
 CAPWELL JR., COURTLAND JAMES                                                    ADDRESS REDACTED
 CARAAN, MARILYN J.                                                              ADDRESS REDACTED
 CARACHURE, CARLOS                                                               ADDRESS REDACTED
 CARACOZA, JOSHUA D                                                              ADDRESS REDACTED
 CARANDANG, LETECIA A                                                            ADDRESS REDACTED
 CARAVAGGIO, MATTHEW                                                             ADDRESS REDACTED
 CARAVAGGIO, PAUL J.                                                             ADDRESS REDACTED
 CARAVAN COFFEE                                                                  2750 E 9TH STREET                                                                          NEWBERG              OR   97132
 CARBAJAL, ROBERTO ALFONSO                                                       ADDRESS REDACTED
 CARBAJAL, RUTH JENNIFER                                                         ADDRESS REDACTED
 CARBAJAL-RUIZ, KEVIN                                                            ADDRESS REDACTED
 CARBONE, MIKE DEAN                                                              ADDRESS REDACTED
 CARBONELL, ALEXANDER JOSEPH                                                     ADDRESS REDACTED
 CARBURY, ROLINDA D                                                              ADDRESS REDACTED
 CARCAMO, NAHUN ISAI                                                             ADDRESS REDACTED
 CARD PERSONALIZATION SOLUTIONS              ATTN ACCOUNTS RECEIVABLE            7520 MORRIS CT STE 100                                                                     ALLENTOWN            PA   18106
 CARD, HOLLY J                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 47 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18             Page 63 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                           Address 1                                 Address 2               Address 3               City   State       Zip      Country
 CARDENAS, AMANDA                                                                ADDRESS REDACTED
 CARDENAS, ANNA                                                                  ADDRESS REDACTED
 CARDENAS, CARLOS                                                                ADDRESS REDACTED
 CARDENAS, JESUS                                                                 ADDRESS REDACTED
 CARDENAS, RAUL                                                                  ADDRESS REDACTED
 CARDINALE, JASPER                                                               ADDRESS REDACTED
 CARDIVAN, LLC                               C/O GOLDEN GAMING, LLC              ATTN LEGAL                               6595 SOUTH JONES BLVD.                                  LAS VEGAS          NV      89118
 CARDLYTICS INC                                                                  DEPT AT 952960                                                                                   ATLANTA            GA      31192-2960
 CARDONA III, ADALBERTO ANTONIO                                                  ADDRESS REDACTED
 CARDONA, DAWN R.                                                                ADDRESS REDACTED
 CARDOZA, IRENE                                                                  ADDRESS REDACTED
 CARDTRONICS USA, INC.                       ATTN GENERAL COUNSEL                3250 BRIARPARK DR.                       STE. 400                                                HOUSTON            TX      77042
 CARDWELL, ALEXIS                                                                ADDRESS REDACTED
 CareerStaff RX                                                                  101-0 Sun Ave N.E.                                                                               Albequerque        NM      87109
 CareerStaff RX                                                                  101-0 Sun Ave N.E.                                                                               Albuquerque        NM      87109
 CAREERSTAFF RX                                                                  PO BOX 301076                                                                                    DALLAS             TX      75303
 CAREERSTAFF RX                              C/O CAREERSTAFF UNLIMITED           PO BOX 301076                                                                                    DALLAS             TX      75303-1076
 CAREERSTAFF RX                              CareerStaff RX                                                               101-0 Sun Ave N.E.                                      Albequerque        NM      87109
 CAREMARK INC.                                                                   2211 SANDERS ROAD                                                                                NORTHBROOK         IL      60062
 CAREMARK NETWORK SERVICES                                                       2211 SANDERS ROAD                                                                                NORTHBROOK         IL      60062
 CAREY, AUSTIN R.                                                                ADDRESS REDACTED
 CAREY, CHRISTOPHER WEYUN                                                        ADDRESS REDACTED
 CAREY, TARA                                                                     ADDRESS REDACTED
 CAREY, VANESSA CECILIA                                                          ADDRESS REDACTED
 CARGILL, RHONDA L.                                                              ADDRESS REDACTED
 CARL COZIER ELEMENTARY                                                          1330 LINCOLN STREET                                                                              BELLINGHAM         WA      98229
 CARLEY, THERESA L                                                               ADDRESS REDACTED
 Carlsbad Alkaline Water                                                         2802 Carlsbad Blvd                                                                               Carlsbad           CA      92008
 CARLSBAD ALKALINE WATER & SPA                                                   2802 CARLSBAD BLVD                                                                               CARLSBAD           CA      92008
 CARLSEN, EVAN                                                                   ADDRESS REDACTED
 CARLSON AIRFLO MDSE SYSTEMS                                                     PO BOX 1450                              NW 7334                                                 MINNEAPOLIS        MN      55485-7334
 CARLSON AIRFLO MDSE SYSTEMS                 DIV STEIN INDUSTRIES INC            NW 7334 PO BOX 1450                                                                              MINNEAPOLIS        MN      55485-7334
 CARLSON AIRFLO MDSE SYSTEMS                 MERCHANDISING SYSTEMS               7135 NORTHLAND DR N                                                                              BROOKLYN PARK      MN      55428
 CARLSON MCMAHON & SEALBY PLL                                                    37 S WENATCHEE AVE 3RD FL                SUITE F                                                 WENATCHEE          WA      98801
 CARLSON SIGN CO                                                                 1605 NE FORBES RD                                                                                BEND               OR      97701
 CARLSON, CASEY NATHANIEL                                                        ADDRESS REDACTED
 CARLSON, CHRISTY LEE                                                            ADDRESS REDACTED
 CARLSON, ERICK                                                                  ADDRESS REDACTED
 CARLSON, JEDIDIAH                                                               ADDRESS REDACTED
 CARLSON, JESS                                                                   ADDRESS REDACTED
 CARLSON, JOEL P                                                                 ADDRESS REDACTED
 CARLSON, KATHRYN                                                                ADDRESS REDACTED
 CARLSON, MAGGIE ROSE                                                            ADDRESS REDACTED
 CARLSON, MARC ALAN                                                              ADDRESS REDACTED
 CARLSON, MARRI LINDA CAROL                                                      ADDRESS REDACTED
 CARLSON, NICHOLAS                                                               ADDRESS REDACTED
 CARLSON, NICHOLAS                                                               ADDRESS REDACTED
 CARLSON, SAMANTHA D.                                                            ADDRESS REDACTED
 CARLSON, SEAN                                                                   ADDRESS REDACTED
 CARLSON, TERRIE LEE                                                             ADDRESS REDACTED
 CARLSON, TRACI LYNNE                                                            ADDRESS REDACTED
 CARLTON TECHNOLOGIES, INC.                                                      4518 128TH AVENUE                                                                                HOLLAND            MI      49424
 CARLTON TECHNOLOGIES, INC.                                                      PO BOX 72003                                                                                     CLEVELAND          OH      44192-0002
 CARLTON, JORDAN                                                                 ADDRESS REDACTED
 CARLTON, KATELYN M.                                                             ADDRESS REDACTED
 CARLTON, SHANNON                                                                13000 ADMIRALTY WAY                      A301                                                    EVERETT            WA      98204
 CARLTON, SHANNON L.                                                             ADDRESS REDACTED
 CARMACK, SHAWNA MARIE                                                           ADDRESS REDACTED
 CARMAN, JONATHAN                                                                ADDRESS REDACTED
 CARMONA, SELENA CHRISTINE                                                       ADDRESS REDACTED
 CARNES, AARON GABRIEL                                                           ADDRESS REDACTED
 CARNES, JEFF ALAN                                                               ADDRESS REDACTED
 CARNLEY, DONNA K.                                                               ADDRESS REDACTED
 CARO, RAFAEL                                                                    ADDRESS REDACTED
 CAROL GEAR                                                                      2725 E FIR ST, #103                                                                              MT VERNON          WA      98273
 CAROL GILL.                                                                     ADDRESS REDACTED
 CAROL TROOLINES                                                                 ADDRESS REDACTED
 CAROLINA COUPON CLEARING, INC.                                                  2650 PILGRIM COURT                                                                               WINSTON-SALEM      NC      27106
 CAROLINA COUPON CLEARING, INC.
 D/B/A CAROLINA SERVICES COMPANY,
 INC.                                                                            2650 PILGRIM COURT                                                                               WINSTON-SALEM      NC      27106
 CAROLINA COUPON CLEARING, INC.
 D/B/A CAROLINA SERVICES COMPANY,
 INC.                                        CAROLINA SERVICES COMPANY, INC.     PRISM SERVICES                           ATTN PRESIDENT                  2601 PILGRIM COURT      WINSTON-SALEM      NC      27106
 CAROLINA COUPON CLEARING, INC.,
 DBA CAROLINA SERVICES COMPANY               ATTN PRESIDENT                      260 PILGRIM COURT                                                                                WINSTON-SALEM      NC      27106
 CAROLINA FOOD CONCEPTS                      ARCHWAY SERVICE INC                 2316 KINGS ROAD EXTENSION                                                                        SHELBY             NC      28151
 CAROLINA MANUFACTURERS
 SERVICE, INC.                                                                   2650 PILGRIM COURT                                                                               WINSTON-SALEM      NC      27106




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 48 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                            D     11/26/18             Page 64 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


                Company                                           Contact                        Address 1                                 Address 2         Address 3             City   State       Zip      Country
 CAROLYN PANN                                                                    ADDRESS REDACTED
 CARON, DOUGLAS R                                                                ADDRESS REDACTED
 CARPENTER, AMY LEA                                                              ADDRESS REDACTED
 CARPENTER, CARMALEE A                                                           ADDRESS REDACTED
 CARPENTER, COLLEEN R                                                            ADDRESS REDACTED
 CARPENTER, DAVID M                          C/O NOEL KERSEY                     PO BOX 1493                                                                             KLAMATH FALLS    OR      97601
 CARPENTER, EMILY                                                                ADDRESS REDACTED
 CARPENTER, IAN                                                                  ADDRESS REDACTED
 CARPENTER, KRYSTAL L.                                                           ADDRESS REDACTED
 CARPENTER, MICHAEL J                                                            ADDRESS REDACTED
 CARPENTER, RHIANNON ELIZABETH                                                   ADDRESS REDACTED
 CARPENTER, SCOTT ALAN                                                           ADDRESS REDACTED
 CARPENTER, TERRI L                                                              ADDRESS REDACTED
 CARPINITO BROS FARM                         FORMERLY CARPINITOS PUMPKIN         1148 N CENTRAL AVE                                                                      KENT             WA      98031
 CARPINITO BROTHERS INC                                                          1148 CENTRAL AVE N                                                                      KENT             WA      98032
 CARPINTERIA VALLEY WATER
 DISTRICT                                                                        P.O. BOX 36                                                                             CARPINTERIA      CA      93014
 CARPMAIL, AMBER EILEEN                                                          ADDRESS REDACTED
 CARR, ALEXANDER HARRISON                                                        ADDRESS REDACTED
 CARR, BRITTANY MICHELLE                                                         ADDRESS REDACTED
 CARR, CAMERON DANIEL                                                            ADDRESS REDACTED
 CARR, CHANTEL NICOLE                                                            ADDRESS REDACTED
 CARR, HANNAH                                                                    ADDRESS REDACTED
 CARR, JESSICA                                                                   ADDRESS REDACTED
 CARR, KARRIE                                                                    ADDRESS REDACTED
 CARR, KARRIE A.                                                                 ADDRESS REDACTED
 CARR, KAYLIE                                                                    ADDRESS REDACTED
 CARR, SUSAN LOERA                                                               ADDRESS REDACTED
 CARRAMAO, CORAL ELIZABETH                                                       ADDRESS REDACTED
 CARRANZA, CARINA                                                                ADDRESS REDACTED
 CARRANZA, CARINA                                                                ADDRESS REDACTED
 CARRANZA, COURTNEY C                                                            ADDRESS REDACTED
 CARRANZA, FRANCISCO R                                                           ADDRESS REDACTED
 CARRANZA, MIGUEL ANGEL                                                          ADDRESS REDACTED
 Carranza, Robert J                                                              ADDRESS REDACTED
 CARRASCO, JOHN                                                                  ADDRESS REDACTED
 CARRASCO, SANDRA                                                                ADDRESS REDACTED
 CARRASQUILLO, NELSON                                                            ADDRESS REDACTED
 CARRELL, CLAREN                                                                 ADDRESS REDACTED
 CARRELL, KIMBERLY                                                               ADDRESS REDACTED
 CARREON, ELSA                                                                   ADDRESS REDACTED
 CARR-GOTTSTEIN PROPERTIES                                                       4000 W DIMOND BOULEVARD               SUITE 240                                         ANCHORAGE        AK      99502-1475
 CARR-GOTTSTEIN PROPERTIES                   ATTN CHIEF FINANCIAL OFFICER        550 WEST 7TH AVE.                     STE. 1540                                         ANCHORAGE        AK      99501
 CARRICO, DAVID MICHAEL                                                          ADDRESS REDACTED
 CARRIE, DELLA                                                                   ADDRESS REDACTED
 CARRIER CORPORATION                                                             PO BOX 93844                                                                            CHICAGO          IL      60673-3844
 CARRIKER, CASSANDRA                                                             ADDRESS REDACTED
 CARRILLO, CIPRIANO VINCENTE                                                     ADDRESS REDACTED
 CARRILLO, ELIZABETH                                                             ADDRESS REDACTED
 CARRILLO, ELIZABETH REBECCA                                                     ADDRESS REDACTED
 CARRILLO, ELOINA                                                                ADDRESS REDACTED
 CARRILLO, ELOINA C                                                              ADDRESS REDACTED
 CARRILLO, JOANNE ROBERTA                                                        ADDRESS REDACTED
 CARRILLO, JOSEPH LUIS                                                           ADDRESS REDACTED
 CARRILLO, JUAN                                                                  ADDRESS REDACTED
 CARRILLO, KRISTEN M                                                             ADDRESS REDACTED
 CARRILLO, LORRAINE R                                                            ADDRESS REDACTED
 CARRILLO, MICHAEL                                                               ADDRESS REDACTED
 CARRILLO, MONICA J.                                                             ADDRESS REDACTED
 CARRILLO, RITO ENRIQUE                                                          ADDRESS REDACTED
 CARRILLO, SHAWN PAUL                                                            ADDRESS REDACTED
 CARRINGTON, CHERYL                                                              ADDRESS REDACTED
 CARROLA, DAVID O                                                                ADDRESS REDACTED
 CARROLL, ALICIA P                                                               ADDRESS REDACTED
 CARROLL, CHERYL DARLENE                                                         ADDRESS REDACTED
 CARROLL, CURTIS MICHAEL                                                         ADDRESS REDACTED
 CARROLL, HEATHER                                                                ADDRESS REDACTED
 CARROLL, KENNETH                                                                ADDRESS REDACTED
 CARROLL, LISA                                                                   ADDRESS REDACTED
 CARROLL, MASON WESLEY                                                           ADDRESS REDACTED
 CARROLL, OLIVIA                                                                 ADDRESS REDACTED
 CARROLL, PATRICIA ANN                                                           ADDRESS REDACTED
 CARROLL, VALERIE A.                                                             ADDRESS REDACTED
 CARROLL, VEOLIS                                                                 ADDRESS REDACTED
 CARRON, PAMELA A.                                                               ADDRESS REDACTED
 CARSON CHRISTINE PACKAGING                                                      2171 CROSSCREEK                                                                         BOISE            ID      83706
 CARSON, HELEN CHRISTINA                                                         ADDRESS REDACTED
 CARSON, JAMES                                                                   ADDRESS REDACTED
 CARSON, JAMES F                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 49 of 342
                                                                  Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                    D     11/26/18                Page 65 of 357
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail


              Company                            Contact                                Address 1                                  Address 2            Address 3               City   State       Zip      Country
 CARSON, JOSLIN                                                        ADDRESS REDACTED
 CARSTENS, KRYSTA                                                      2401 NILE STREET                                                                             KLAMATH FALLS      OR      97603
 CARSTENS, KRYSTA RILEY                                                ADDRESS REDACTED
 CARTE, DUANE                                                          ADDRESS REDACTED
 CARTE, SHELBY                                                         ADDRESS REDACTED
 CARTER JONES COLLECTION SERVICE
 INC                                                                   1143 PINE ST                                                                                 KLAMATH FALLS      OR      97601
 CARTER, ALICIA                                                        ADDRESS REDACTED
 CARTER, CHERYL L                                                      ADDRESS REDACTED
 CARTER, DIANA                                                         ADDRESS REDACTED
 CARTER, DIONDRE R                                                     ADDRESS REDACTED
 CARTER, ELIZABETH                                                     ADDRESS REDACTED
 CARTER, IAN W.                                                        ADDRESS REDACTED
 CARTER, JAMESHIA                                                      ADDRESS REDACTED
 CARTER, JANSEN                                                        ADDRESS REDACTED
 CARTER, JOELLE MARIE                                                  ADDRESS REDACTED
 CARTER, KATHLEEN D.                                                   ADDRESS REDACTED
 CARTER, LAURICE                                                       ADDRESS REDACTED
 CARTER, MATTHEW                                                       ADDRESS REDACTED
 CARTER, MATTHEW                                                       ADDRESS REDACTED
 CARTER, MICHAEL DAVID                                                 ADDRESS REDACTED
 CARTER, MICHAEL JOHN                                                  ADDRESS REDACTED
 CARTER, PAUL                                                          ADDRESS REDACTED
 CARTER, REBECCA ANN                                                   ADDRESS REDACTED
 CARTER, SAMANTHA ARLINE                                               ADDRESS REDACTED
 CARTER, TIFFANY                                                       ADDRESS REDACTED
 CARTER, TIMOTHY A                                                     ADDRESS REDACTED
 CARTER, TREYVON DAVID                                                 ADDRESS REDACTED
 CARTER, VYONNE M.                                                     ADDRESS REDACTED
 CARTTRONICS LLC                                                       8 STUDEBAKER                                                                                 IRVINE             CA      92618-2012
 CARTTRONICS LLC                 C/O ACCOUNTING DEPT                   PO BOX 515711                                                                                LOS ANGELES        CA      90051-5185
 CARUS ELEMENTARY SCHOOL                                               14412 SOUTH CARUS ROAD                                                                       OREGON CITY        OR      97045
 CARUTHERS, LINDSAY                                                    ADDRESS REDACTED
 CARVALHO, CORA SIERRA MAY                                             ADDRESS REDACTED
 CARVALLO, SALVADOR D                                                  ADDRESS REDACTED
 CARY JR., MICHAEL THOMAS                                              ADDRESS REDACTED
 CARYS OF OREGON                                                       413 UNION AVE                                                                                GRANTS PASS        OR      97124
 CARYS OF OREGON                                                       413 UNION AVE                                                                                GRANTS PASS        OR      97527
 CASA BRUNO LLC                                                        ONE SE ALDER STREET                                                                          PORTLAND           OR      97214
 CASA SANCHEZ FOODS                                                    PO BOX 12582                                                                                 SAN FRANCISCO      CA      94112
 CASABLANCAS LOCAL KITCHEN                                             384 W 13TH AVE                                                                               EUGENE             OR      97401

 CASADOS ZIMMERMAN, BELINDA ANN                                        ADDRESS REDACTED
 CASAS, LILI                                                           ADDRESS REDACTED
 CASAS, NICOLAS                                                        ADDRESS REDACTED
 CASAS, STEVEN L                                                       ADDRESS REDACTED
 CASCADE BANK                     ATTN LEGAL DEPARTMENT                C/O OPUS BANK                           19900 MACARTHUR BLVD, 12TH FLOOR                     IRVINE             CA      92612
 CASCADE BANK                     C/O OPUS BANK                        ATTN LEGAL DEPARTMENT                   19900 MACARTHUR BLVD, 12TH FLOOR                     IRVINE             CA      92612
 CASCADE CHRISTIAN SCHOOLS                                             815 21ST ST SE                                                                               PUYALLUP           WA      98372
 CASCADE CREDIT CONSULTING INC                                         63830 CLAUSEN DRIVE STE 200                                                                  BEND               OR      97701
 CASCADE CREDITORS SERVICE LLC                                         PO BOX 5844                                                                                  BELLINGHAM         WA      98227-5844
 CASCADE CUTS                                                          632 MONTGOMERY RD                                                                            BELLINGHAM         WA      98226
 Cascade Cuts, Ltd                                                     632 Montgomery Rd                                                                            Bellingham         WA      98226
 CASCADE DISPOSAL - DISTRICT 2012 A WASTE CONNECTIONS COMPANY          PO BOX 60248                                                                                 LOS ANGELES        CA      90060-0248
 CASCADE ELEMENTARY                                                    5200 100TH ST NE                                                                             MARYSVILLE         WA      98270
 CASCADE ICE LLC                                                       PO BOX 307                                                                                   BEND               OR      97709
 CASCADE K-8 COMMUNITY SCHOOL                                          17077 MERIDIAN AVE N                                                                         SHORELINE          WA      98133
 CASCADE MUSHROOM CO                                                   PO BOX 465                                                                                   LAKE OSWEGO        OR      97034
 CASCADE NATURAL GAS                                                   PO BOX 990065                                                                                BOISE              ID      83799-0065
 CASCADE NATURAL GAS CORP                                              PO BOX 990065                                                                                BOISE              ID      83799-0065
 CASCADE RADIO GROUP                                                   2219 YEW STREET ROAD                                                                         BELLINGHAM         WA      98229
 CASCADE SIGN & FABRICATION                                            108 W MEAD AVE                                                                               YAKIMA             WA      98902
 CASCADE VIEW ELEMENTARY
 SCHOOL                                                                2401 PARK AVENUE                                                                             SNOHOMISH          WA      98290
 CASCADE WHOLESALE                                                     PO BOX 598                                                                                   EVERETT            WA      98206
 CASCADES MONTESSORI MIDDLE
 SCHOOL                                                                2710 MCKENZIE AVE                                                                            BELLINGHAM         WA      98225
 CASCADIA ELEMENTARY                                                   6175 CHURCH ROAD                                                                             FERNDALE           WA      98248
 CASCIO, ESTHER                                                        ADDRESS REDACTED
 CASE, ADRIANA                                                         ADDRESS REDACTED
 CASE, ERIC STEVEN                                                     ADDRESS REDACTED
 CASE, JANICE ROANNE                                                   ADDRESS REDACTED
 CASE, JEANETTE                                                        ADDRESS REDACTED
 CASEBEER, MELBA M.                                                    ADDRESS REDACTED
 CASEBOLT, TRACY                                                       ADDRESS REDACTED
 CASEY, CHRISTOPHER LEE                                                ADDRESS REDACTED
 CASEY, MAX                                                            ADDRESS REDACTED
 CASEY, SAMANTHA ELYSE                                                 ADDRESS REDACTED
 CASEYS KETTLE CORN                                                    PO BOX 280                                                                                   SEQUIM             WA      98382




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                     Page 50 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 66 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


               Company                                            Contact                         Address 1                                 Address 2         Address 3               City   State       Zip      Country
 CASIAS, BREANNA ELISE                                                           ADDRESS REDACTED
 CASILLAS, BENGAMIN                                                              ADDRESS REDACTED
 CASILLAS, MERCEDES                                                              ADDRESS REDACTED
 CASIMIRE, COLLEEN RENE                                                          ADDRESS REDACTED
 CASPER, CHRISTIAN JOSEPH                                                        ADDRESS REDACTED
 CASPERSEN, ARMINTA                                                              ADDRESS REDACTED
 CASS, DARREN                                                                    ADDRESS REDACTED
 CASSEL SALPETER                                                                 801 BRICKELL AVE.                      SUITE 650                                         MIAMI              FL      33131
 CASSELL, JULIE RAE                                                              ADDRESS REDACTED
 CASSIDY, PAMELA                                                                 ADDRESS REDACTED
 CASTADIO, ROBIN LEE                                                             ADDRESS REDACTED
 CASTANEDA, ADRIANA ORDAZ                                                        ADDRESS REDACTED
 CASTANEDA, DANIEL AGUILAR                                                       ADDRESS REDACTED
 CASTANEDA, DINA MARIE                                                           ADDRESS REDACTED
 CASTANEDA, EFRAIN                                                               ADDRESS REDACTED
 CASTANEDA, JAMES A                                                              ADDRESS REDACTED
 CASTANEDA, JESSE                                                                ADDRESS REDACTED
 CASTANEDA, JONATHAN M.                                                          ADDRESS REDACTED
 CASTANEDA, JOSE A                                                               ADDRESS REDACTED
 CASTANEDA, MARC ANTHONY                                                         ADDRESS REDACTED
 CASTANEDA, MICHELE L                                                            ADDRESS REDACTED
 CASTANEDA, VERONICA                                                             ADDRESS REDACTED
 CASTANON, ANNETTE                                                               21243 GERNDAL ST                                                                         DIAMOND BAR        CA      91789
 CASTANON, ANNETTE T                                                             ADDRESS REDACTED
 CASTEEL, JOSEPHINE M                                                            ADDRESS REDACTED
 CASTELLANO, DOMINIQUE RUMOR                                                     ADDRESS REDACTED
 CASTELLANOS, MERCEDES                                                           ADDRESS REDACTED
 CASTELLO, TYLER                                                                 ADDRESS REDACTED
 CASTELLON, CRISTINA                                                             ADDRESS REDACTED
 CASTELLON, OLGA                                                                 ADDRESS REDACTED
 CASTILLO, ALICIA ANN                                                            ADDRESS REDACTED
 CASTILLO, FRANK JOSEPH                                                          ADDRESS REDACTED
 CASTILLO, IRENE                                                                 ADDRESS REDACTED
 CASTILLO, JOEL                                                                  ADDRESS REDACTED
 CASTILLO, JORGE                                                                 ADDRESS REDACTED
 CASTILLO, MADISON BRITTANY                                                      ADDRESS REDACTED
 CASTILLO, MIGUEL ANGEL                                                          ADDRESS REDACTED
 CASTILLO, NIGEL                                                                 ADDRESS REDACTED
 CASTILLO, SANDRA                                                                ADDRESS REDACTED
 CASTILLO, TERESA M                                                              ADDRESS REDACTED
 CASTILLO, VICTOR                                                                ADDRESS REDACTED
 CASTILLO, YVETTE DENISE                                                         ADDRESS REDACTED
 CASTINEIRA, MAUREEN ANN                                                         ADDRESS REDACTED
 CASTLE, SHAUN                                                                   ADDRESS REDACTED
 CASTLE, THOMAS                                                                  ADDRESS REDACTED
 CASTLEBERRY, BETTY ANN                                                          ADDRESS REDACTED
 CASTLETON, STEPHEN                                                              ADDRESS REDACTED
 CASTON, MERCEDES CANDICE                                                        ADDRESS REDACTED
 CASTOR, MARNI                                                                   ADDRESS REDACTED
 CASTORENA, LUCERO AMANDA                                                        ADDRESS REDACTED
 CASTRO, ABIGAIL JOCELIA                                                         ADDRESS REDACTED
 CASTRO, ADAM LEE                                                                ADDRESS REDACTED
 CASTRO, ALICIA B                                                                ADDRESS REDACTED
 CASTRO, DEZMOND JOSE                                                            ADDRESS REDACTED
 CASTRO, IRIDIAN                                                                 ADDRESS REDACTED
 CASTRO, JAMES O                                                                 ADDRESS REDACTED
 CASTRO, JUAN                                                                    ADDRESS REDACTED
 CASTRO, KAREN HOPE                                                              ADDRESS REDACTED
 CASTRO, KARLA KARINA                                                            ADDRESS REDACTED
 CASTRO, NICK                                                                    ADDRESS REDACTED
 CASTRO, PHILLIP JAMES                                                           ADDRESS REDACTED
 CASTRO, REBECCA                                                                 ADDRESS REDACTED
 CASTRO, ROBERT                                                                  511 N COLUMBIA AVE                                                                       TUCSON             AZ      85745
 CATALA, LINDA                                                                   ADDRESS REDACTED
 CATALAN, IRENE                                                                  ADDRESS REDACTED
 CATALAN, RICARDO                                                                ADDRESS REDACTED
 CATALAN, RUDY ALEXIS                                                            ADDRESS REDACTED

 CATALINA MARKETING CORPORATION                                                  11300 9TH STREET NORTH                                                                   ST. PETERSBURG     FL      33716

 CATALINA MARKETING CORPORATION                                                  PO BOX 620000                                                                            ORLANDO            FL      32891-8484
 CATALYST TAGS INC                                                               7101 TPC DR STE 130                                                                      ORLANDO            FL      32822-5137
 CATANO, RODOLFO                                                                 ADDRESS REDACTED
 CATANZARITE, JOSEPH A                                                           ADDRESS REDACTED
 CATCH THE SON PRESCHOOL                                                         2600 LAKEWAY DRIVE                                                                       BELLINGHAM         WA      98229
 CATER, PATRICIA                                                                 ADDRESS REDACTED
 CATES, ARTHUR MAXWELL                                                           ADDRESS REDACTED
 CATES, HARVEY                                                                   ADDRESS REDACTED
 CATHCART ELEMENTARY                                                             8201 188TH STREET SE                                                                     SNOHOMISH          WA      98296




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 51 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 67 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                 Company                                          Contact                        Address 1                                  Address 2         Address 3              City   State       Zip      Country
 CATHY MCDERMOTT                                                                 ADDRESS REDACTED
 CATRELL, DEVIN                                                                  ADDRESS REDACTED
 CATRONE, HEATHER LYNN                                                           ADDRESS REDACTED
 CATTANEO BROS BRAND                                                             769 CAUDILL ST                                                                           SAN LUIS OBISPO   CA      93401
 CAUBLE, JESSILYN KAYE                                                           ADDRESS REDACTED
 CAUDILL, JACKIE                                                                 970 GARY LN                                                                              CAMANO ISLAND     WA      98282
 CAUDILL, JACKIE G                                                               ADDRESS REDACTED
 CAUDILL, STORMY ANN                                                             ADDRESS REDACTED
 CAUDILLO, GABRIEL MICHAEL                                                       ADDRESS REDACTED
 CAUDILLO, MELISSA                                                               ADDRESS REDACTED
 CAUDILLO, RANDEE L                                                              ADDRESS REDACTED
 CAVADA, MALLORY RENEE                                                           ADDRESS REDACTED
 CAVALIER GLASS                                                                  3226 PIONEER WAY E                                                                       TACOMA            WA      98443
 CAVALIER GLASS                                                                  3226 PIONEER WAY E                                                                       TACOMA            WA      98443-1603
 CAVALIER, MONJAY J                                                              ADDRESS REDACTED
 CAVALIER, TRACY LYNN                                                            ADDRESS REDACTED
 CAVALIER-BYRD, ESSENCE
 MAHOGANY                                                                        ADDRESS REDACTED
 CAVALLIS ONION ACRES FARM                                                       1278 WALLULA AVE                                                                         WALLA WALLA       WA      99362
 CAVALRY PORTFOLIO SERVICES LLC                                                  621 SW MORRISON STE 700                                                                  PORTLAND          OR      97205
 CAVANAUGH, MARISSA CATHRYN                                                      ADDRESS REDACTED
 CAVANAUGH, RONALD JAMES                                                         ADDRESS REDACTED
 CAVANNA, NANCY MARIE                                                            ADDRESS REDACTED
 CAVELERO MID HIGH SCHOOL                                                        8220 24TH ST SE                                                                          LAKE STEVENS      WA      98258
 CAVENDER, PARIS NICOLE                                                          ADDRESS REDACTED
 CAVENESS, RYAN S.                                                               ADDRESS REDACTED
 CAVENESS, TAYLOR                                                                ADDRESS REDACTED
 CAWVEY, TRACY                                                                   ADDRESS REDACTED
 CAYO, ALENA MARIE                                                               ADDRESS REDACTED
 CAYUCOS HOT SAUCE                                                               PO BOX 361                                                                               CAYUCOS           CA      93430
 CAZENAVE, CHRISTIAN KARINTON                                                    ADDRESS REDACTED
 CB CENTRAL BUILDERS LTD                                                         PO BOX 34870                                                                             SAN ANTONIO       TX      78265-4870
 CBORD GROUP, INC.                                                               61 BORWN RD                                                                              ITHACA            NY      14850
 CBS OUTDOOR                                                                     PO BOX 33074                                                                             NEWARK            NJ      07188-0074
 CBS Radio Stations Inc.                     Attn Helen DAntona                  c/o CBS Law Dept.                      51 West 52nd Street                               New York          NY      10019
 CBU ENTERPRISES INC                                                             30818 N 47TH PLACE                                                                       CAVE CREEK        AZ      85331
 CCS                                                                             17000 SIERRA HIGHWAY                                                                     CANYON COUNTRY    CA      91351
 CDI CUSTOM DESIGN INC                                                           423 KENTUCKY STREET                                                                      BELLINGHAM        WA      98225-4213
 CDW DIRECT LLC                                                                  PO BOX 75723                                                                             CHICAGO           IL      60675-5723
 CEASE, TYLER JOHN                                                               ADDRESS REDACTED
 CECENA, JOHN ANDREW                                                             ADDRESS REDACTED
 Cedar Grove Organics Recycling                                                  7343 E. Marginal Way S                                                                   Seattle           WA      98108
 CEDAR TREE MONTESSORI                                                           2114 BROADWAY                                                                            BELLINGHAM        WA      98225
 CEDARHOME ELEMENTARY SCHOOL                                                     PO BOX 92                                                                                STANWOOD          WA      98292
 CEDARLANE NATURAL FOODS                                                         1135 E. ARTESIA BLVD                                                                     CARSON            CA      90746
 CEDENO, MIRELLA                                                                 ADDRESS REDACTED
 CEDENO-SHIMIZU, LAURA                                                           ADDRESS REDACTED
 CEDILLO, ELIAS                                                                  ADDRESS REDACTED
 CEGERS, DAHNTE NATHANIEL                                                        ADDRESS REDACTED
 CEJA, AIDE GARCIA                                                               ADDRESS REDACTED
 CEJA, CARLOS LUA                                                                ADDRESS REDACTED
 CEJA, JUANITA A                                                                 ADDRESS REDACTED
 CELEBRATION FOODS                                                               PO BOX 781027                                                                            PHILADELPHIA      PA      19178-1027
 CELIE, MICHELLE MARIE                                                           ADDRESS REDACTED
 CELTIC HARP MUSIC                                                               PO BOX 5732                                                                              BELLINGHAM        WA      98227
 CENIZA, ADONIS                                                                  ADDRESS REDACTED
 CENTEGO II LLC                                                                  14241 DALLAS PARKWAY                   SUITE 1200                                        DALLAS            TX      75254
 CENTENNIAL ELEMENTARY                                                           3100 E MARTIN RD                                                                         MOUNT VERNON      WA      98273
 CENTENNIAL MIDDLE SCHOOL                                                        3000 S MACHIAS RD                                                                        SNOHOMISH         WA      98290
 CENTENO, CHRIS RENE                                                             ADDRESS REDACTED
 CENTENO, JULISSA PATRICIA                                                       ADDRESS REDACTED
 CENTENO, LISA MARIE                                                             ADDRESS REDACTED
 CENTIMARK CORP                                                                  12 GRANDVIEW CIRCLE                                                                      CANONSBURG        PA      15317
 CENTIMARK CORP                                                                  PO BOX 536254                                                                            PITTSBURGH        PA      15253-5904
 CENTOR INC                                                                      32831 COLLECTION CENTER DR                                                               CHICAGO           IL      60693-0328
 CENTRAL CALIFORNIA WINES                                                        PO BOX 1471                                                                              HERMOSA BEACH     CA      90254
 Central Coast Coffee Roasting Co                                                PO Box 6660                                                                              Los Osos          CA      93412-6660
 Central Coast Coffee Roasting Co            Henrys Plant Farm, LLC.                                                    PO Box 37                                         Arlington         WA      98223
 CENTRAL COAST DIST                                                              PO BOX 1850                                                                              SANTA MARIA       CA      93456-1850
 Central Coast Distributing, LLC                                                 P.O. Box 1850                                                                            Santa Maria       CA      93456-1850
 CENTRAL ELEMENTARY                                                              305 SIMPSON AVE.                                                                         HOQUIAM           WA      98550
 CENTRAL ELEMENTARY SCHOOL                                                       601 TALCOTT                                                                              SEDRO WOOLLEY     WA      98284
 CENTRAL ELEMENTARY SCHOOL                                                       PO BOX 187                                                                               FERNDALE          WA      98248
 CENTRAL KITSAP FOOD BANK                                                        3537 ANDERSON HILL RD                                                                    SILVERDALE        WA      98383

 CENTRAL OREGON COMMUNITY COLL                                                   2600 NW COLLEGE WAY                                                                      BEND              OR      97701
 CENTRAL PARK CO-OP PRESCHOOL                                                    PO BOX 61                                                                                ABERDEEN          WA      98520
 CENTRAL PARK ELEMENTARY
 SCHOOL                                                                          601 SCHOOL RD                                                                            ABERDEEN          WA      98520




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 52 of 342
                                                                                  Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                             D     11/26/18             Page 68 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                 Company                                     Contact                                            Address 1                                   Address 2         Address 3              City    State       Zip      Country
 CENTRAL PUGET SOUND REGIONAL                TRANSIT AUTHORITY                                  401 SOUTH JACKSON STREET                                                                  SEATTLE            WA      98104-2826
 CENTRAL SCHOOL DISTRICT                                                                        10601 CHURCH ST SUITE 112                                                                 RANCHO CUCAMONGA   CA      91730
 CENTRAL VALLEY SCHOOL                       DISTRICT #356                                      19307 E CATALDO AVE                                                                       SPOKANE VALLEY     WA      99016
 CENTRAL WELDING SUPPLY                      ACCOUNTS RECEIVABLE                                PO BOX 179                                                                                NORTH LAKEWOOD     WA      98259-0179
 CENTRAL WELDING SUPPLY INC                                                                     PO BOX 179                                                                                NORTH LAKEWOOD     WA      98259
 CENTRAL WHIDBEY LITTLE LEAGUE                                                                  PO BOX 222                                                                                COUPEVILLE         WA      98239
 CENTRAL-EMERSON ELEMENTARY
 SCHOOL                                                                                         1103 PINE STREET                                                                          SNOHOMISH          WA      98290
 CENTUORI, CHRISTINE NECOLE                                                                     ADDRESS REDACTED
 CENTURY HOTEL                                                                                  8185 SW TUALATIN-SHERWOOD RD                                                              TUALATIN           OR      97062
 CENTURY LINK                                                                                   PO BOX 29040                                                                              PHOENIX            AZ      85038-9040
 CENTURY LINK                                                                                   PO BOX 52124                                                                              PHOENIX            AZ      85072-2124
 CENTURY LINK                                                                                   PO BOX 91155                                                                              SEATTLE            WA      98111-9255
 CENTURY LINK                                BUSINESS SERVICES                                  PO BOX 52187                                                                              PHOENIX            AZ      85072-2187
 CENTURY LINK/QWEST                                                                             PO BOX 91155                                                                              SEATTLE            WA      98111-9255
 CENTURYLINK                                                                                    PO BOX 4300                                                                               CAROL STREAM       IL      60197-4300
 CEPAGE LLC                                                                                     4500 PLUMAS ST                                                                            RENO               NV      89509
 CERANOVA, DAVID E.                                                                             ADDRESS REDACTED
 CERANOVA, PAMELA                                                                               ADDRESS REDACTED
 CERDA, MATILDE B.                                                                              ADDRESS REDACTED
 CEREKJA, DESANTILA                                                                             ADDRESS REDACTED
 CERENIO, CENON PARDIBLE                                                                        ADDRESS REDACTED
 CERES, CHRISTIAN                                                                               ADDRESS REDACTED
 CERIALE, PAUL                                                                                  ADDRESS REDACTED
 Ceridian - Fountain Valley                                                                     17390 Brookhurst Blvd                                                                     Fountain Valley    CA      92708
 Ceridian - Headquarters                                                                        3311 E. Old Shakopee Rd                                                                   Bloomington        MN      55425
 CERIDIAN PAYROLL TAX                                                                           17390 BROOKHURST STREET                                                                   FOUNTAIN VALLEY    CA
 CERRONE, RICHARD C                                                                             ADDRESS REDACTED
 Certegy Check Services, Inc.                Attn Marcy J. Thurman, Contract Administrator II   FIS                                     11601 Roosevelt Blvd., TA-41                      St. Petersburg     FL      33716
 Certegy Check Services, Inc.                FIS Shared Services - Corporate AR                 Attn Martha Tulp, Finance Manager       601 Riverside Avenue                              Jacksonville       FL      33204
 CERVANTES, FRANCISCO                                                                           ADDRESS REDACTED
 CERVANTES, JESSICA PETRA                                                                       ADDRESS REDACTED
 CERVANTES, JOE                                                                                 ADDRESS REDACTED
 CERVANTES, JOEL                                                                                ADDRESS REDACTED
 CERVANTES, MARIA LUISA                                                                         ADDRESS REDACTED
 CERVANTES, MODESTO S                                                                           ADDRESS REDACTED
 CERVANTES, NATHAN                                                                              ADDRESS REDACTED
 CERVENKA, WILHELM F                                                                            ADDRESS REDACTED
 CERVERA JR., ROBERT RAY                                                                        ADDRESS REDACTED
 CERVERA JR., SERGIO MALDONADO                                                                  ADDRESS REDACTED
 CERVERA, NAYELLY M                                                                             ADDRESS REDACTED
 CFM PARTNERS INC.                                                                              4435 MACOMB STREET                      NW                                                WASHINGTON         DC      20016
 CFO SELECTIONS LLC                                                                             11225 SE 6TH STREET                     SUITE #110                                        BELLEVUE           WA      98004
 CGP OLYMPIA, LLC                            ATTN DAVE LE CLAIR                                 935 WEST THIRD AVE                                                                        ANCHORAGE          AK      99501
 CHABAD OF OREGON                                                                               6684 SW CAPITAL HWY                                                                       PORTLAND           OR      97219
 CHACON LUA, MIGUEL ANGEL                                                                       ADDRESS REDACTED
 CHACON, AMAYA                                                                                  10010 SWIMMING HOLE                                                                       LAS VEGAS          NV      89183
 CHACON, ANTONIO                                                                                ADDRESS REDACTED
 CHACON, GABRIEL ALEXANDER                                                                      ADDRESS REDACTED
 CHACON, S                                                                                      ADDRESS REDACTED
 CHACON, YESENIA                                                                                ADDRESS REDACTED
 CHADWICK, NOHEA                                                                                ADDRESS REDACTED
 CHAFFEE, ANNA MALEAH                                                                           ADDRESS REDACTED
 CHAFFEE, TAYLOR MARIE                                                                          ADDRESS REDACTED
 CHAFFIN, BRIAN A                                                                               ADDRESS REDACTED
 CHAFIN , ARNOLD                                                                                1613 MITCHELL RD                                                                          LAKE STEVENS       WA      98258-8102
 CHAHLEY, CARRIE L.                                                                             ADDRESS REDACTED
 CHAIDES, REBECCA                                                                               ADDRESS REDACTED
 CHAIDEZ, ELIZABETH                                                                             ADDRESS REDACTED
 CHAMBERLAIN, DIANE                                                                             ADDRESS REDACTED
 CHAMBERLAIN, KATHLEEN M.                                                                       ADDRESS REDACTED
 CHAMBERLAIN, PHYLLIS J                                                                         ADDRESS REDACTED
 CHAMBERS & CHAMBERS                                                                            2140 PALOU AVE                                                                            SAN FRANCISCO      CA      94124
 CHAMBERS CREEK CAPITAL LLC                  C/O CITATION MANAGEMENT GROUP                      5312 PACIFIC HWY EAST                                                                     FIFE               WA      98424
 CHAMBERS, BRENT                                                                                ADDRESS REDACTED
 CHAMBERS, BRENT A                                                                              ADDRESS REDACTED
 CHAMBERS, BRIANA                                                                               ADDRESS REDACTED
 CHAMBERS, CYNTHIA K                                                                            ADDRESS REDACTED
 CHAMBERS, JOSHUA BRYCE                                                                         ADDRESS REDACTED
 CHAMBERS, LINDA                                                                                ADDRESS REDACTED
 CHAMBERS, LORA ELIZABETH                                                                       ADDRESS REDACTED
 CHAMBERS, MEGAN E                                                                              ADDRESS REDACTED
 CHAMBERS, PATRICIA LEIGH                                                                       ADDRESS REDACTED
 CHAMBLISS, LINDA HOPE                                                                          ADDRESS REDACTED
 CHAMES, ISAAK                                                                                  ADDRESS REDACTED
 CHAMMAS, NOUHA R                                                                               ADDRESS REDACTED
 CHAMORRO, ADAN GUERRA                                                                          ADDRESS REDACTED
 CHAMP, MARY CATHERINE                                                                          ADDRESS REDACTED
 Champion Landscape Maintenance                                                                 PO Box 929                                                                                Tustin             CA      92781




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 53 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 69 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                Company                                           Contact                      Address 1                                    Address 2         Address 3                City   State       Zip      Country
 CHAMPION, DEBORAH J                                                             ADDRESS REDACTED
 CHAMPNEYS, MARGUERITE                                                           ADDRESS REDACTED
 CHAMPUS (CIVILIAN HEALTH AND
 MEDICAL PROGRAM OF THE
 UNIFORMED SERVICES)                                                             P.O BOX 7927                                                                             MADISON             WI      53707
 CHAN, ADA                                                                       ADDRESS REDACTED
 CHAN, JOHNSON                                                                   ADDRESS REDACTED
 CHAN, KATI YIM MEN                                                              ADDRESS REDACTED
 CHAN, TAK FAT                                                                   ADDRESS REDACTED
 CHAN, YUEN LING                                                                 ADDRESS REDACTED
 CHANDLER, BILLY                                                                 3851 N. ROBIN DR.                                                                        PRESCOTT VALLEY     AZ      86314
 CHANDLER, DAWN                                                                  ADDRESS REDACTED
 CHANDLER, JONATHAN                                                              ADDRESS REDACTED
 CHANDLER, LILIAN                                                                ADDRESS REDACTED
 CHANDLER, MARILYN                                                               7193 LAS PALMAS DR.                                                                      FONTANA             CA      92336
 CHANDLER, MARILYN D                                                             ADDRESS REDACTED
 CHANDLER, RODNEY                                                                25625 RIVER BANK DR APT G                                                                YORBA LINDA         CA      92887-6254
 CHANDLER, RODNEY L                                                              ADDRESS REDACTED
 CHANDLER, STEVEN                                                                ADDRESS REDACTED
 CHANDLER-GREENE, PEGGY J                                                        ADDRESS REDACTED
 CHANDRA, JEEVINMATHU                                                            ADDRESS REDACTED
 CHANG, CHIU-PING                                                                ADDRESS REDACTED
 CHANG, ESQ., TIM T.                         ONE WILSHIRE BLDG.                  624 S. GRAND AVE.                      STE. 2000                                         LOS ANGELES         CA      90017
 CHANG, JOSEPH                                                                   ADDRESS REDACTED
 CHANG, JULIE                                                                    ADDRESS REDACTED
 CHANG, TU NHA                                                                   ADDRESS REDACTED
 CHANIGKAK, VIVIAN JOANNE                                                        ADDRESS REDACTED
 CHAOS LIMITED                                                                   7020 DAHLBERG RD                                                                         FERNDALE            WA      98248
 CHAPA, ERNEST G                                                                 ADDRESS REDACTED
 CHAPEL, ROBERT                                                                  ADDRESS REDACTED
 CHAPIN, GEORGE C.                                                               ADDRESS REDACTED
 CHAPIN, JAMIE R.                                                                ADDRESS REDACTED
 CHAPIN, JESSE                                                                   ADDRESS REDACTED
 CHAPIN, TONY T                                                                  ADDRESS REDACTED
 CHAPMAN, AMIE EILEEN                                                            ADDRESS REDACTED
 CHAPMAN, BARBARA                                                                ADDRESS REDACTED
 CHAPMAN, BENJAMIN                                                               ADDRESS REDACTED
 CHAPMAN, BRADLEY J                                                              ADDRESS REDACTED
 CHAPMAN, BRANDON LEE                                                            ADDRESS REDACTED
 CHAPMAN, CATHERINE L                                                            ADDRESS REDACTED
 CHAPMAN, ELENA                                                                  ADDRESS REDACTED
 CHAPMAN, FRED T                                                                 ADDRESS REDACTED
 CHAPMAN, IAN                                                                    ADDRESS REDACTED
 CHAPMAN, JONATHAN RAY                                                           ADDRESS REDACTED
 CHAPMAN, MICHAEL J                                                              ADDRESS REDACTED
 CHAPMAN, MIKE KEITH                                                             ADDRESS REDACTED
 CHAPMAN, STACIA                                                                 ADDRESS REDACTED
 CHAPPELL, JUSTIN P.                                                             ADDRESS REDACTED
 CHAPPELL, MARY J                                                                ADDRESS REDACTED
 CHAPPELL, RUSSELL STEPHEN                                                       ADDRESS REDACTED
 CHAPTER 13 TRUSTEE DANIEL
 BRUNNER                                                                         P.O. BOX 1003                                                                            MEMPHIS             TN      38101-1003
 CHAPTER 13 TRUSTEE OFFICE                                                       PO BOX 2139                                                                              MEMPHIS             TN      38101
 CHAPTER 13 TRUSTEE OFFICE                   DAVID M HOWE                        PO BOX 120                                                                               MEMPHIS             TN      38101-0120
 CHAPTER 13 TRUSTEE-SEATTLE                  K MICHAEL FITZGERALD                PO BOX 2139                                                                              MEMPHIS             TN      38101-2139
 CHAPTER 13 TRUSTEE-TACOMA                                                       DAVID M HOWE                                                                             MEMPHIS             TN      38101-0120
 CHARBONEAU, ERIK                                                                ADDRESS REDACTED
 CHARBONNET, VIRGINIA REYES                                                      ADDRESS REDACTED
 CHARD, DARREL DEAN                                                              ADDRESS REDACTED
 CHARELIAN, RICHARD S                                                            ADDRESS REDACTED
 CHAREST, SAMUEL ANTHONY                                                         ADDRESS REDACTED
 Charles E. Russo, Registered Agent for
 Marketouch Media, Inc.                                                          5718 Westheimer, Suite 990                                                               Houston             TX      77057
 CHARLES, BENTURA BEN                                                            ADDRESS REDACTED
 CHARLES, KENNETH                                                                ADDRESS REDACTED
 CHARLES, WATERMAN JONATHAN                                                      ADDRESS REDACTED
 CHARLESTHAM, CHERRY                                                             ADDRESS REDACTED
 Charlies Produce                                                                4103 2nd Ave S                                                                           Seattle             WA      98134
 CHARLIES PRODUCE                                                                PO BOX 24606                                                                             SEATTLE             WA      98124
 CHARLIES PRODUCE INC                                                            4103 2ND AVE S                                                                           SEATTLE             WA      98134
 CHARLIES PRODUCE INC                                                            PO BOX 24606                                                                             SEATTLE             WA      98124

 CHARLIES STATE AVE COLLISION ONE                                                9015 STATE AVE                                                                           MARYSVILLE          WA      98270
 CHARVET, DOREEN LARRAINE                                                        ADDRESS REDACTED
 CHARVOLL, JAMES M                                                               ADDRESS REDACTED
 CHASE INDUSTRIES INC                                                            4518 SOLUTIONS CENTER #774518                                                            CHICAGO             IL      60677-4005
 CHASE INDUSTRIES INC                                                            #774518                                #774518                                           CHICAGO             IL      60677-4005
 CHASE JR., LEON NELSON                                                          ADDRESS REDACTED
 CHASE LAKE ELEMENTARY                                                           21603 84TH AVE W                                                                         EDMONDS             WA      98026




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 54 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 70 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                Company                                           Contact                          Address 1                                 Address 2         Address 3                 City   State       Zip      Country
 CHASE, AUSTIN                                                                   ADDRESS REDACTED
 CHASE, CATRINA MARIE                                                            ADDRESS REDACTED
 CHASE, CORY MATTHEW                                                             ADDRESS REDACTED
 CHASE, RHIANON L.                                                               ADDRESS REDACTED
 CHASE, SAMANTHA MARIE                                                           ADDRESS REDACTED
 CHASE, THOMAS R                                                                 ADDRESS REDACTED
 CHASSAGNE, LAURIE MARIE                                                         ADDRESS REDACTED
 CHATTEM INC                                                                     PO BOX 100770                                                                             ATLANTA              GA      30384-0101
 CHATTERS, WHITNEY D                                                             ADDRESS REDACTED
 CHAU, BAO TRAN T.                                                               ADDRESS REDACTED
 CHAU, LANG                                                                      ADDRESS REDACTED
 CHAU, PHAT                                                                      ADDRESS REDACTED
 CHAUNCY, LASHAWNA DAWN                                                          ADDRESS REDACTED
 CHAVARIN, MARIO                                                                 ADDRESS REDACTED
 CHAVARRIA, ADRIAN SERGIO                                                        ADDRESS REDACTED
 CHAVES, JONATHAN                                                                ADDRESS REDACTED
 CHAVEZ , JUAN                                                                   1518 ARROW HWY STE E                                                                      LA VERNE             CA      91750-5330
 CHAVEZ BARRIGA, NEREIDA G.                                                      ADDRESS REDACTED
 CHAVEZ JR., RAFAEL                                                              ADDRESS REDACTED
 CHAVEZ VARELA, MARLENE                                                          ADDRESS REDACTED
 CHAVEZ, ABELINA                                                                 ADDRESS REDACTED
 CHAVEZ, ALEXIS SKYE                                                             ADDRESS REDACTED
 CHAVEZ, ALISSANDRA LORENA                                                       ADDRESS REDACTED
 CHAVEZ, APRIL LINH                                                              ADDRESS REDACTED
 CHAVEZ, BENJAMIN                                                                ADDRESS REDACTED
 CHAVEZ, DESIREE                                                                 ADDRESS REDACTED
 CHAVEZ, HERON LAZALDE                                                           ADDRESS REDACTED
 CHAVEZ, JESSICA BERNAL                                                          ADDRESS REDACTED
 CHAVEZ, JIM ARCADIO                                                             ADDRESS REDACTED
 CHAVEZ, JOE L                                                                   ADDRESS REDACTED
 CHAVEZ, JUAN                                                                    ADDRESS REDACTED
 CHAVEZ, MARIA                                                                   ADDRESS REDACTED
 CHAVEZ, MARIA ERIKA                                                             ADDRESS REDACTED
 CHAVEZ, MIKE A                                                                  ADDRESS REDACTED
 CHAVEZ, RICARDO                                                                 ADDRESS REDACTED
 CHAVEZ, SALOME                                                                  ADDRESS REDACTED
 CHAVEZ, TINA E                                                                  ADDRESS REDACTED
 CHAVEZ-MARTINEZ, AMY BELINDA                                                    ADDRESS REDACTED
 CHAVIRA, GABRIEL                                                                ADDRESS REDACTED
 CHAVIRA, GUILLERMO                                                              ADDRESS REDACTED
 CHEATHAM, QUINCY OMAR                                                           ADDRESS REDACTED
 CHEATWOOD, JEFF DAVID                                                           ADDRESS REDACTED
 CHECKFREEPAY CORPORATION                                                        15 Sterling Drive                       P.O. Box 5044                                     Wallingford          CT      06492-7544
 CHECKFREEPAY CORPORATION OF
 CALIFORNIA                                                                      15 Sterling Drive                       P.O. Box 5044                                     Wallingford          CT      06492-7544
 CHECKFREEPAY CORPORATION OF
 NEW YORK                                                                        15 Sterling Drive                       P.O. Box 5044                                     Wallingford          CT      06492-7544
 CHECKPOINT SYSTEMS INC                                                          PO BOX 742884                                                                             ATLANTA              GA      30374-2884
 CHEER, AUSTIN MICHAEL                                                           ADDRESS REDACTED
 CHEF MERITO INCORPORATED                                                        7915 SEPULVEDA BLVD                                                                       VAN NUYS             CA      91405
 CHEFS CHOICE GOURMET LLC                                                        1513 CENTRAL AVE                                                                          COLLEGE PLACE        WA      99324
 CHEFS TOYS                                                                      PO BOX 8445                                                                               FOUNTAIN VALLEY      CA      92728
 CHEHALEM RIDGE BRANDS LLC                                                       PO BOX 2518                                                                               HILLSBORO            OR      97122
 CHEHALIS MINTS CO INC                                                           2677 LITTLE HANAFORD ROAD                                                                 CHEHALIS             WA      98531
 Chelan County Prosecuting Attorney          Doug Shae                           401 Washington Street                                                                     Wenatchee            WA      98801
 CHELAN COUNTY PUBLIC UTILITY
 DISTRICT                                                                        P.O. BOX 1231                                                                             WENATCHEE            WA      98807-1231
 Chelan County PUD                                                               PO Box 1231                                                                               Wenatchee            WA      98807
 Chelan County PUD                           Chelan County PUD                                                           PO Box 1231                                       Wenatchee            WA      98807
 Chelan County PUD                           Sharon Vespier                      327 N. Wenatchee Ave.                                                                     Wenatchee            WA      98801
 CHELAN COUNTY TREASURER                                                         P O BOX 1441                                                                              WENATCHEE            WA      98807-1441
 CHELAN-DOUGLAS HEALTH DIST                                                      200 VALLEY MALL PKWY                                                                      EAST WENATCHEE       WA      98802
 CHELLE BEAUTIFUL                                                                3009 COOLIDGE DRIVE                                                                       BELLINGHAM           WA      98225
 CHEN, EKER                                                                      ADDRESS REDACTED
 CHEN, JIAN-YIN                                                                  ADDRESS REDACTED
 CHEN, KATHERINE CHIALIN                                                         ADDRESS REDACTED
 CHEN, SHIRLEY                                                                   ADDRESS REDACTED
 CHEN, STEPHEN KENNY                                                             ADDRESS REDACTED
 CHEN, YAN                                                                       ADDRESS REDACTED
 CHEN, YANJING                                                                   ADDRESS REDACTED
 CHENEY, AMANDA MICHELLE                                                         ADDRESS REDACTED
 CHENEY, KIMBERLY ANN                                                            ADDRESS REDACTED
 CHENG, JONATHAN                                                                 ADDRESS REDACTED
 CHENG, STEPHANIE                                                                ADDRESS REDACTED
 CHENOWETH, RYAN JOE                                                             ADDRESS REDACTED
 CHENVERT, JENNIFER L.                                                           ADDRESS REDACTED
 CHERNOVA, GALINA N.                                                             ADDRESS REDACTED
 CHERRETT, MARY                                                                  ADDRESS REDACTED
 CHERRY CITY ELECTRIC INC                                                        1596 22ND ST SE                                                                           SALEM                OR      97302-1233




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 55 of 342
                                                                  Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                  D     11/26/18                 Page 71 of 357
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail


               Company                                Contact                          Address 1                                 Address 2             Address 3               City    State     Zip     Country
 CHERRY LOGISTICS CORP                                                 301 AIRPORT ROAD                                                                            N AURORA           IL     60542
 CHESEBRO, MICHELLE NICOLE                                             ADDRESS REDACTED
 CHESNEY III, JOHNNY                                                   ADDRESS REDACTED
 CHESNUT, COLLEEN                                                      ADDRESS REDACTED
 CHESSER, LUELLA GRACE                                                 ADDRESS REDACTED
 CHESTERMAN, JENNIFER MICHELLE
 NICOLLE                                                               ADDRESS REDACTED
 CHESTNUT, DAVID                                                       ADDRESS REDACTED
 CHEUNG, KAI                                                           ADDRESS REDACTED
 CHEVROLET OF PUYALLUP                                                 800 RIVER ROAD                                                                              PUYALLUP           WA    98371
 CHEVRON NATIONAL TRAVEL CARD -
 EFT                                                                   PO BOX 70887                                                                                CHARLOTTE          NC    28272-0887
 CHEW, DONALD D                                                        ADDRESS REDACTED
 CHEY, KEVIN                                                           ADDRESS REDACTED
 CHEYNEY, JULI MARIE                                                   ADDRESS REDACTED
 CHEZICK, PARKER                                                       ADDRESS REDACTED
 CHHEA, ERICK SAMBATH                                                  ADDRESS REDACTED
 CHHETRI, BASANT                                                       ADDRESS REDACTED
 CHHOEUY, CHANNY CHARLENE                                              ADDRESS REDACTED
 CHHOUY-LOPEZ, MYRA                                                    ADDRESS REDACTED
 CHIARAMONTE, BRITTANY ANNE                                            ADDRESS REDACTED
 CHIARO, MARIA                                                         ADDRESS REDACTED
 CHICAGO TITLE INSURANCE
 COMPANY                                                               1616 CORNWALL AVENUE, SUITE 115                                                             BELLINGHAM         WA    98225
 CHICAGO TITLE INSURANCE
 COMPANY                                                               3400 COLUMBIA CENTER                  701 FIFTH AVENUE                                      SEATTLE            WA    98104
 CHICAGO TITLE INSURANCE
 COMPANY                                                               701 FIFTH AVENUE                                                                            SEATTLE            WA    98104
 CHIEF SWEEPING & STEAM CLEANING
 SERVICES                                                              31735 RIVERSIDE DR # C273                                                                   LAKE ELSINORE      CA    92530
 CHIEN, DENISE                                                         ADDRESS REDACTED
 CHIEN, TING HUI                                                       ADDRESS REDACTED
 CHIKATO, LARA E                                                       ADDRESS REDACTED
 CHILD SUPPORT ENFORCEMENT                                             PO BOX 100380                                                                               ANCHORAGE          AK    99510-0380
 CHILD SUPPORT PAYMENT                                                 700 GOVERNORS DR STE 84                                                                     PIERRE             SD    57501-2291
 CHILDERS, JOHN J                                                      ADDRESS REDACTED
 CHILDREN OF THE VALLEY                                                1318 S 18TH STREET                                                                          MOUNT VERNON       WA    98274
 CHILDRENS FUND INC                                                    348 W HOSPITALITY LANE #110                                                                 SAN BERNARDINO     CA    92408
 CHILDRESS, JEREMIAH JEROME                                            ADDRESS REDACTED
 CHIMAL, VIANNETT SHARON                                               ADDRESS REDACTED
 CHIMEX SEEDS ROOTS & HERBS                                            12970 BRANFORD STREET UNIT # N                                                              PACOIMA            CA    91331
 CHIN, DON F.                                                          ADDRESS REDACTED
 CHIN, SEDA                                                            ADDRESS REDACTED
 CHIN, WAYNE                                                           ADDRESS REDACTED
 CHINCHEN, JOSHUA                                                      ADDRESS REDACTED
 CHINN, WILLIAM                                                        ADDRESS REDACTED
 CHIOSSI , VERONICA                                                    11275 WESTMINSTER AVE.                                                                      LOS ANGELES        CA    90066
 CHIPMAN , MISAE                                                       2110 VIA ARANDANA                                                                           CAMARILLO          CA    93012-4016
 Chipman Brown Cicero            William E. Chipman, Jr.               Hercules Plaza                        1313 N. Market Street, Suite 5400                     Wilmington         DE    19801
 CHIPMAN, MISAE                                                        2110 VIA ARADANA                                                                            CAMARILLO          CA    93012
 CHIPRES, SARAH ALYSA                                                  ADDRESS REDACTED
 CHISSUS, ELLIE                                                        ADDRESS REDACTED
 CHISSUS, ELLIE L.                                                     ADDRESS REDACTED
 CHITTUM, SANDRA GRACE                                                 ADDRESS REDACTED
 CHIU, BONNIE YY                                                       ADDRESS REDACTED
 CHIZHIKOV, ALEXANDER                                                  ADDRESS REDACTED
 CHMELIR, SABRINA                                                      ADDRESS REDACTED
 CHO, JOYCE JN                                                         ADDRESS REDACTED
 CHO, STEPHEN HUYNG SIK                                                ADDRESS REDACTED
 CHOAT, MADISON                                                        ADDRESS REDACTED
 CHOATE , SANDRA                                                       5 CARLINA                                                                                   IRVINE             CA    92620-1825
 CHOATE, JACKIE                                                        ADDRESS REDACTED
 CHOATE, SANDRA                                                        5 CARLINA                                                                                   IRVINE             CA    92620
 CHOCHREK, ASHLEY ELISE                                                ADDRESS REDACTED
 CHOCHREK, MICHAEL CONNOR                                              ADDRESS REDACTED
 CHOCOLATE BLISS                                                       733 B ST                                                                                    ASHLAND            OR    97520
 CHOETEN, SHAWO                                                        ADDRESS REDACTED
 CHOI, JAIHYUK                                                         ADDRESS REDACTED
 CHOICE BOOKS NORTHERN VA                                              10100 PIPER LANE                                                                            BRISTOW            VA    20136
 CHOI-NURVITADHI, JO H                                                 ADDRESS REDACTED
 CHON, CORINA                                                          ADDRESS REDACTED
 CHONG, BRANDON JOSHUA                                                 ADDRESS REDACTED
 CHORVAT, SARAH A.                                                     ADDRESS REDACTED
 CHOSTNER, DILETTA M.                                                  ADDRESS REDACTED
 CHOSTNER, MEGAN                                                       ADDRESS REDACTED
 CHOSZEWSKI, GILBERT G.                                                ADDRESS REDACTED
 CHOUKAIR, FAROUZ                                                      7187 LYNRIDE CT                                                                             SAN DIEGO          CA    92120
 CHOUKALAS, ANTHONY                                                    ADDRESS REDACTED
 CHOUKALAS, NICHOLAS P.                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                   Page 56 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                           D     11/26/18             Page 72 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


              Company                                             Contact                       Address 1                                 Address 2         Address 3                City   State       Zip      Country
 CHOW, KEVIN KAN WAING                                                           ADDRESS REDACTED
 CHRIS CLAYTON                                                                   ADDRESS REDACTED
 CHRIST CHRUCH BELLINGHAM                                                        2826 BIRCHWOOD AVE                                                                     BELLINGHAM          WA      98225
 CHRIST LUTHERAN CHRISTIAN
 PRESCHOOL                                                                       PO BOX 845                                                                             FERNDALE            WA      98248
 CHRIST, DAVID                                                                   ADDRESS REDACTED
 CHRISTENSEN, AMY THARAN                                                         ADDRESS REDACTED
 CHRISTENSEN, AUSTIN PATRICK                                                     ADDRESS REDACTED
 CHRISTENSEN, BRIANNE NICOLE                                                     ADDRESS REDACTED
 CHRISTENSEN, CATHERINE PAULINE                                                  ADDRESS REDACTED
 CHRISTENSEN, DENA                                                               ADDRESS REDACTED
 CHRISTENSEN, GRIFFIN                                                            ADDRESS REDACTED
 CHRISTENSEN, HOLLY                                                              ADDRESS REDACTED
 CHRISTENSEN, JAMES A.                                                           41 CORPORATE PARK                    STE. 250                                          IRVINE              CA      92714
 CHRISTENSEN, JR AUSTIN                                                          ADDRESS REDACTED
 CHRISTENSEN, KYLE R                                                             ADDRESS REDACTED
 CHRISTENSEN, LISA CAROL                                                         ADDRESS REDACTED
 CHRISTENSEN, STEPHANEE                                                          ADDRESS REDACTED
 CHRISTENSEN, SUSAN ANN                                                          ADDRESS REDACTED
 CHRISTENSON, HUNTER DOUGLAS                                                     ADDRESS REDACTED
 CHRISTENSON, SYLVAN                                                             ADDRESS REDACTED
 CHRISTIAN, CODY JAMES                                                           ADDRESS REDACTED

 CHRISTIAN-OSBORNE, SAWYER RENE                                                  ADDRESS REDACTED
 CHRISTIANSEN, KNUT                                                              ADDRESS REDACTED
 CHRISTIANSENS CONTRACTING
 COMPANY LLC                                                                     915 SW RIMROCK WAY #201 BX#173                                                         REDMOND             OR      97756
 CHRISTIANSON, DAVID                                                             ADDRESS REDACTED
 CHRISTIANSON, KEVIN BRADY                                                       ADDRESS REDACTED
 CHRISTIE, CAROLYN                                                               ADDRESS REDACTED
 CHRISTIE, HEIDI                                                                 ADDRESS REDACTED
 CHRISTMAN, BRIAN D.                                                             ADDRESS REDACTED
 CHRISTOFF, CHRIS                                                                ADDRESS REDACTED
 CHRISTOFFERSON, KATIE D.                                                        ADDRESS REDACTED
 CHRISTOMOS, MICHAEL G                                                           ADDRESS REDACTED
 Christopher Anthony Chu                                                         4333 Arrecife Way                                                                      San Diego           CA      92154
 CHRISTOPHER BRIDGE LLC                                                          12770 S CASTO RD                                                                       OREGON CITY         OR      97045
 CHRISTOPHER T LINSKEY                                                           ADDRESS REDACTED
 CHROMIAK, GLORIA JEAN                                                           ADDRESS REDACTED
 CHRYSLER CAPITAL                                                                PO BOX 660335                                                                          DALLAS              TX      75266-0335
 CHU, CHRISTOPHER A                                                              ADDRESS REDACTED
 CHU, DWAYNE KEONI                                                               ADDRESS REDACTED
 CHU, JAMES                                                                      ADDRESS REDACTED
 CHU, MY LINH HOANG                                                              ADDRESS REDACTED
 CHU, UYEN LINH HOANG                                                            ADDRESS REDACTED
 CHUANG, TIM                                                                     ADDRESS REDACTED
 CHUAO CHOCOLATIER                                                               2345 CAMINO VIDA ROBLE                                                                 CARLSBAD            CA      92011
 CHUBB CUSTOM INSURANCE CO                                                       15 Mountain View Road                                                                  Warren              NJ      07059
 CHUCK WAGON JERKEY                                                              2822 OLD HWY 99 N                                                                      BURLINGTON          WA      65233
 CHUCKANUT BAY FOODS                                                             5501 HOVANDER RD STE 1                                                                 FERNDALE            WA      98248
 CHUDZINSKI, STEVEN MATTHEW                                                      ADDRESS REDACTED
 CHUKAR CHERRY COMPANY                                                           PO BOX 510                                                                             PROSSER             WA      99350
 CHULAK, CRYSTAL                                                                 ADDRESS REDACTED
 CHULAK, CRYSTAL R                                                               ADDRESS REDACTED
 CHU-LEE, FLORENCE OI                                                            ADDRESS REDACTED
 CHUNG, EUGENE                                                                   ADDRESS REDACTED
 CHUNG, JAMES                                                                    ADDRESS REDACTED
 CHUNG, MOOK                                                                     ADDRESS REDACTED
 CHUNG, WONMO M                                                                  ADDRESS REDACTED
 CIANFRONE, AARON                                                                ADDRESS REDACTED
 CIBRIAN, GREGORIO                                                               ADDRESS REDACTED
 CIBULSKI, ARTHUR S                                                              ADDRESS REDACTED

 CICCARELLI, DIONE PATRICE HOOVER                                                ADDRESS REDACTED
 Cider Works Farms LLC                                                           465 W Marine View Dr                                                                   Orondo              WA      98843-9728
 CIDER WORKS FARMS LLC                       DBA ORONDO CIDER WORKS              465 W MARINE VIEW DR                                                                   ORONDO              WA      98843-9728
 CIENFUEGOS, BRENDA L.                                                           ADDRESS REDACTED
 Cigainero, Gary E                                                               6115 Kerch St                                                                          San Diego           CA      92115-6629
 CIGAINERO, GARY E                                                               ADDRESS REDACTED
 CIGARETTE TAX                                                                   PO BOX 14110                                                                           SALEM               OR      97309-0910
 CIGARETTE TAX                               OREGON DEPARTMENT OF REVENUE        PO BOX 14110                                                                           SALEM               OR      97309-0910
 Cigna                                                                           PO Box 182223                                                                          Chattanooga         TN      37422-7223
 CIGNA HEALTHCARE                            CHLIC                               5476 COLLECTIONS CENTER DRIVE                                                          CHICAGO             IL      60693
 CIGNA HEALTHCARE                            ROUTING R40                         900 COTTAGE GROVE ROAD                                                                 BLOOMFIELD          CT      06352
 CIGNA HEALTHCARE.                                                               ONE FRONT STREET SUITE 700                                                             SAN FRANCISCO       CA      94111
 CILIENTO, ROSE M                                                                ADDRESS REDACTED
 CILLEY, ROYCE WHITNEY                                                           ADDRESS REDACTED
 CIMMARRUSTI, MARIO                                                              ADDRESS REDACTED
 CINTAS                                      FIRE PROTECTION                     PO BOX 636525                                                                          CINCINNATI          OH      45263-6525




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 57 of 342
                                                                                Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                                  D     11/26/18               Page 73 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                   Company                                          Contact                                Address 1                               Address 2               Address 3                City   State     Zip      Country
 CINTAS CORP                                                                         PO BOX 740855                                                                                     CINCINNATI          OH    45274-0855
 CIOCHETTO, DON A.                                                                   ADDRESS REDACTED
 CIOLINO, SALVATORE                                                                  ADDRESS REDACTED
 CIPRA, LINH LE                                                                      ADDRESS REDACTED
 CIRIACKS, SANDRA DIAZ                                                               ADDRESS REDACTED
 CIRIC, DRAGOMIRKA                                                                   ADDRESS REDACTED
 CIRINCIONE, SANDY                                                                   ADDRESS REDACTED
 CISCO SYSTEMS CAPITAL CORP                                                          PO BOX 742927                                                                                     LOS ANGELES         CA    90074-2927
 CISNEROS, DYLAN                                                                     ADDRESS REDACTED
 CISNEROS, JESUS                                                                     ADDRESS REDACTED
 CISNEROS, MARIA T                                                                   ADDRESS REDACTED
 CISNEROS, ROSANA                                                                    ADDRESS REDACTED
 CITIBANK N.A.                                                                       153 EAST 53RD STREET                      21ST FLOOR                                              NEW YORK            NY    10022
 CITIBANK NA                                                                         CITIBANK NA                                                                                       NEW CASTLE          DE    19720
 CITICORP PAYMENT SERVICES INC.                                                      FOUR PARKWAY NORTH, 4TH FLOOR                                                                     DEERFIELD           IL    60015
 Citizens Alliance                           ATTN                                    900 6TH STREET                                                                                    HOWARD LAKE         MN    55349
 Citizens Alliance                           c/o Solutran                            ATTN Patrick Vilson                       3600 HOLLY LANE                 SUITE 60                MINNEAPOLIS         MN    55447
 Citizens Business Bank                                                              P.O. Box 51459                                                                                    Ontario             CA    91761
 City of Aberdeen                            City Attorney                           200 E. Market Street                      Third Floor                                             Aberdeen            WA    98520
 CITY OF ABERDEEN                            FINANCE DEPARTMENT                      200 E MARKET STREET                                                                               ABERDEEN            WA    98520
 CITY OF ABERDEEN - UTILITIES                                                        PO BOX 1300                                                                                       ABERDEEN            WA    98520-1300
 City of Arroyo Grande                       Heather Whitham, City Attorney          1410 Marsh Street                                                                                 San Luis Obispo     CA    93401
 CITY OF ARROYO GRANDE, CA                                                           300 E BRANCH ST                                                                                   ARROYO GRANDE       CA    93420
 CITY OF ASHLAND                                                                     20 EAST MAIN                                                                                      ASHLAND             OR    97520
 CITY OF ASHLAND                             C/O TAX ADMINISTRATOR                   20 EAST MAIN STREET                                                                               ASHLAND             OR    97520
 City of Ashland                             David H. Lohman, City Attorney          20 East Main Street                                                                               Ashland             OR    97520
 CITY OF ASHLAND, OR                                                                 20 E MAIN                                                                                         ASHLAND             OR    97520
 CITY OF ATASCADERO                                                                  ATTN COMMUNITY DEVELOPMENT                6500 PALMA AVENUE                                       ATASCADERO          CA    93422
 City of Atascadero                          Brian Pierik, City Attorney             2310 East Ponderosa Drive, Suite 25                                                               Camarillo           CA    93010-4747
 CITY OF AUBURN                                                                      PO BOX 34599                                                                                      SEATTLE             WA    98124-1599
 City Of Auburn                              City Clerks Office                      25 West Main St                                                                                   Auburn              WA    98001-4998
 City of Auburn                              City of Auburn                          Finance Department                        25 West Main Street                                     Auburn              WA    98001
 City of Auburn                              Finance Department                      25 West Main Street                                                                               Auburn              WA    98001
 City of Auburn                              Legal Department                        25 West Main St                                                                                   Auburn              WA    98001
 CITY OF AUBURN WA                           CITY CLERKS OFFICE                      25 WEST MAIN ST                                                                                   AUBURN              WA    98001-4998
 City of Baker City                          c/o David Auxier, City Attorney         1655 First Street                                                                                 Baker City          OR    97814
 City of Baker City Oregon                   Water Department                        PO Box 650                                1655 First Street                                       Baker City          OR    97814
 CITY OF BAKER CITY, OR                                                              P.O. BOX 650                                                                                      BAKER CITY          OR    97814
 CITY OF BAKERSFIELD                                                                 PO BOX 2057                                                                                       BAKERSFIELD         CA    93303
 City of Bakersfield                         City Attorney                           1600 Truxtun Avenue, 4th Floor                                                                    Bakersfield         CA    93301
 CITY OF BAKERSFIELD, CA                                                             P.O. BOX 2057                                                                                     BAKERSFIELD         CA    93303-2057
 City of Beaverton                           Bill Kirby, City Attorney               12725 SW Millikan Way                                                                             Beaverton           OR    97005
 CITY OF BEAVERTON                           FINANCE DEPARTMENT                      PO BOX 4755                                                                                       BEAVERTON           OR    97076
 CITY OF BEAVERTON, OR                                                               P.O. BOX 3188                                                                                     PORTLAND            OR    97208-3188
 CITY OF BELLEVUE                                                                    PO BOX 90030                                                                                      BELLEVUE            WA    98009-9030
 CITY OF BELLINGHAM                          FINANCE DEPARTMENT                      210 LOTTIE STREET                                                                                 BELLINGHAM          WA    98225
 CITY OF BELLINGHAM                          FINANCE DEPARTMENT                      210 LOTTIE ST                                                                                     BELLINGHAM          WA    98225-4089
 CITY OF BELLINGHAM/FINANCE DEPT             FINANCE DEPARTMENT                      210 LOTTIE STREET                                                                                 BELLINGHAM          WA    98225
 CITY OF BEND                                CITY RECORDERS OFFICE                   PO BOX 431                                                                                        BEND                OR    97709
 CITY OF BEND, OR                                                                    PO BOX 34533                                                                                      SEATTLE             WA    98124-1533
 CITY OF BONNEY LAKE                                                                 PO BOX 7380                                                                                       BONNEY LAKE         WA    98391
 City of Boulder City                        David Olsen, City Attorney              401 California Avenue                                                                             Boulder City        NV    89005
 CITY OF BOULDER CITY, NV                                                            401 CALIFORNIA AVE                                                                                BOULDER CITY        NV    89005-2600
 City of Boulder City, NV                    Steven L. Morris, Esq.                  2520 St. Rose Parkway, Suite 319                                                                  Henderson           NV    89074
 City of Bremerton                                                                   345 6th Street, Suite 600                                                                         Bremerton           WA    98337
 City of Bremerton                           Roger A. Lubovich, City Attorney        Norm Dicks Government Center              345 6th St.                     Suite 600               Bremerton           WA    98337
 CITY OF BREMERTON                           TAX & LICENSE DIVISION                  345 6TH ST STE 600                                                                                BREMERTON           WA    98337-1873
 CITY OF BREMERTON TAX & LICENSE
 DIVISION                                                                            345 6TH ST STE 600                                                                                BREMERTON           WA    98337-1873
 CITY OF BREMERTON, WA                                                               100 OYSTER BAY AVE N                                                                              BREMERTON           WA    98312-3492
 CITY OF BREMERTON, WA                       City of Bremerton                                                                 345 6th Street, Suite 600                               Bremerton           WA    98337
 CITY OF BURBANK                                                                     PO BOX 6459                                                                                       BURBANK             CA    91510-6459
 City of Burbank                             Amy Albano, City Attorney               275 East Olive Avenue                     P.O. Box 6459                                           Burbank             CA    91510-6459
 CITY OF BURBANK, CA                                                                 P.O. BOX 631                              PUBLIC SERVICE DEPARTMENT                               BURBANK             CA    91503-0631
 CITY OF BURBANK, CA                                                                 Public Service Department                 P.O. Box 631                                            Burbank             CA    91503-0631
 CITY OF BURIEN                                                                      PO BOX 314                                                                                        SEAHURST            WA    98062
 City of Burien                              City Attorney                           400 SW 152nd St, Suite 300                                                                        Burien              WA    98166
 City Of Burlington                                                                  833 S Spruce St                                                                                   Burlington          WA    98233
 CITY OF BURLINGTON                                                                  833 S SPURCE ST                                                                                   BURLINGTON          WA    98233
 CITY OF CAMARILLO                           CASHIER                                 601 CARMEN DRIVE                                                                                  CAMARILLO1          CA    93010
 City of Camarillo                           City Attorney                           601 Carmen Drive                                                                                  Camarillo           CA    93010
 CITY OF CAMARILLO, CA                                                               P.O. BOX 37                                                                                       CAMARILLO           CA    93010-0248
 City of Carlsbad                            Celia A. Brewer, City Attorneu          1200 Carlsbad Village Drive                                                                       Carlsbad            CA    92008
 CITY OF CARLSBAD, CA                                                                P.O. BOX 9009                                                                                     CARLSBAD            CA    92018-9009
 CITY OF CARPINTERIA                         BUSINESS TAX                            5775 CARPINTERIA AVENUE                                                                           CARPINTERIA         CA    93013
 City of Carpinteria                         City Attorney                           5775 Carpinteria Avenue                                                                           Carpinteria         CA    93013
 CITY OF CHINO HILLS                                                                 14000 CITY CENTER DR                                                                              CHINO HILLS         CA    91709
 City of Chino Hills                         City Attorney                           14000 City Center Drive                                                                           Chino Hills         CA    91709
 CITY OF CHULA VISTA                                                                 276 FOURTH AVENUE                                                                                 CHULA VISTA         CA    91910




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 58 of 342
                                                                                 Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                       D     11/26/18                 Page 74 of 357
                                                                                                                                   Creditor Matrix
                                                                                                                              Served via First Class Mail


                   Company                                         Contact                                  Address 1                                 Address 2                     Address 3                City   State       Zip      Country
 City of Chula Vista                         Glen Googins, City Attorney              276 Fourth Avenue                                                                                         Chula Vista         CA      91910
 City of Corona Del Mar                      Aaron C. Harp, City Attorney             100 Civic Center Drive                                                                                    Newport Beach       CA      92660
 CITY OF CORONADO                                                                     1825 STRAND WAY                                                                                           CORONADO            CA      92118
 City of Coronado                            City Attorney                            1825 Strand Way                                                                                           Coronado            CA      92118
 City of Del Mar                             City Attorney                            1050 Camino del Mar                                                                                       Del Mar             CA      92014
 City of Diamond Bar                         City Attorney                            21810 Copley Drive                                                                                        Diamond Bar         CA      91765
 CITY OF EDMONDS                                                                      121-5TH AVENUE N.                           ATTN CITY CLERK                                               EDMONDS             WA      98020
 CITY OF EDMONDS - UTILITIES                                                          PO BOX 2008                                                                                               EDMONDS             WA      98020
 City of El Cajon                            Morgan Foley, City Attorney              200 Civic Center Way                                                                                      El Cajon            CA      92020
 CITY OF EL CAJON                            PLANNING DIV CODE COMPLIANCE             200 CIVIC CENTER WAY                                                                                      EL CAJON            CA      92020
 City of El Cajon                            Public Works Department                  200 Civic Center Way 4th Fl                                                                               El Cajon            CA      92020
 CITY OF EL CAJON, CA                                                                 PO BOX 51159                                                                                              LOS ANGELES         CA      90051-5459
 City of El Paso De Robles                                                            821 Pine St., Suite A                                                                                     El Paso De Robles   CA      93446-2881
 CITY OF EL PASO DE ROBLES                                                            821 PINE STREET STE A                                                                                     PASO ROBLES         CA      93446
 City of El Paso De Robles                   Best Best & Krieger LLP                  Franklin C. Adams                           3390 University Avenue, 5th Floor   PO Box 1028               Riverside           CA      92502-1028
 CITY OF EL PASO DE ROBLES CA                                                         821 PINE ST STE A                                                                                         PASO ROBLES         CA      93446
 CITY OF EUGENE                                                                       PO BOX 1967                                                                                               EUGENE              OR      97440
 CITY OF EUGENE                              BUSINESS LICENSE OFFICE                  99W 10TH AVE                                                                                              EUGENE              OR      97401
 CITY OF EVERETT                                                                      PO BOX 3587                                                                                               SEATTLE             WA      98124-3587
 CITY OF EVERETT                             C/O GORDONDERR LLP                       ATTN JOEL M. GORDON                         2025 FIRST AVE, SUITE 500                                     SEATTLE             WA      98121-3140
 City of Everett                             James D. Iles, City Attorney             Legal Dept                                  2930 Wetmore Avenue                 Suite 10-C                Everett             WA      98201
 CITY OF FEDERAL WAY                         BUSINESS LICENSING                       33325 8TH AVE. S.                                                                                         FEDERAL WAY         WA      98003
 CITY OF FERNDALE                                                                     2095 MAIN ST                                PO BOX 936                                                    FERNDALE            WA      98248
 CITY OF FERNDALE                                                                     PO BOS 94167                                                                                              SEATTLE             WA      98124-6467
 CITY OF FERNDALE                                                                     P.O BOX 936                                                                                               FERNDALE            WA      98248
 City Of Ferndale                                                                     PO Box 94167                                                                                              Seattle             WA      98124-6467
 CITY OF FERNDALE                            C/O MARK A LACKEY                        900 DUPONT ST                                                                                             BELLINGHAM          WA      98225
 CITY OF FLAGSTAFF                                                                    211 2 ASPEN AVE                                                                                           FLAGSTAFF           AZ      86001-5359
 CITY OF FLAGSTAFF                                                                    211 W ASPEN AVE                                                                                           FLAGSTAFF           AZ      86001
 CITY OF FLAGSTAFF, AZ                                                                P.O. BOX 22487                                                                                            FLAGSTAFF           AZ      86002-2487
 City of Gig Harbor                          Angela Summerfield, City Attorney        3510 Grandview Street                                                                                     Gig Harbor          WA      98335
 CITY OF GIG HARBOR, WA                                                               3510 GRANDVIEW ST                                                                                         GIG HARBOR          WA      98335
 CITY OF GOLETA                                                                       130 CREMONA DRIVE                           SUITE B                                                       GOLETA              CA      93117
 CITY OF GOLETA                              FINANCE DEPARTMENT                       130 CREMONA DR., SUITE B                                                                                  GOLETA              CA      93117
 City of Goleta                              Tim W. Giles, City Attorney              130 Cremona Drive, Suite B                                                                                Goleta              CA      93117
 CITY OF GRANTS PASS                                                                  101 NW A STREET                                                                                           GRANTS PASS         OR      97526-2091
 City of Grants Pass                         Mark Bartholomew, City Attorney          101 NW A St.                                                                                              Grants Pass         OR      97526
 CITY OF GRANTS PASS, OR                                                              101 NORTHWEST A STREET                                                                                    GRANTS PASS         OR      97526
 City of Grants Pass, Oregon                 c/o Melisa A. Button                     717 Murphy Road                                                                                           Medford             OR      97504
 CITY OF HAPPY VALLEY                                                                 16000 SE MISTY DRIVE                                                                                      HAPPY VALLEY        OR      97086-6299
 CITY OF HENDERSON                                                                    BLDG & FIRE SAFETY DEPT                     PO BOX 95050                                                  HENDERSON           NV      89009-5050
 CITY OF HENDERSON                           BUSINESS LICENSE DIVISION                PO BOX 95050                                                                                              HENDERSON           NV      89009-5050
 City of Henderson                           Josh M. Reid, City Attorney              240 Water Street, 4th Floor                                                                               Henderson           NV      89015
 CITY OF HENDERSON, NV - UTILITIES
 SRVC                                                                                 P.O. BOX 95011                              UTILITY SERVICES                                              HENDERSON           NV      89009-5050
 CITY OF IRVINE                                                                       1 CIVIC CENTER PLAZA                                                                                      IRVINE              CA      92606-5207
 City of Irvine                              City Attorney                            1 Civic Center Plaza                                                                                      Irvine              CA      92606-5207
 City of Keizer                                                                       PO Box 21000                                                                                              Keizer              OR      97307-1000
 City of Keizer                              City of Keizer                                                                       PO Box 21000                                                  Keizer              OR      97307-1000
 City of Keizer                              Legal Department, Shannon Johnson        PO Box 21000                                                                                              Keizer              OR      97307
 CITY OF KEIZER, OR                                                                   P.O. BOX 21000                                                                                            KEIZER              OR      97307-1000
 CITY OF KEIZER, OREGON                      LICENSE RENEWALS                         PO BOX 21000                                                                                              KEIZER              OR      97303
 CITY OF KENT                                                                         PO BOX 84665                                                                                              SEATTLE             WA      98124-5965
 CITY OF KLAMATH FALLS                       FORMERLY OREGON WATER CORP               PO BOX 237                                                                                                KLAMATH FALLS       OR      97601
 City of Klamath Falls                       Joanna Lyons-Antley, City Attorney       500 Klamath Avenue                                                                                        Klamath Falls       OR      97601
 CITY OF KLAMATH FALLS, OR                                                            P.O. BOX 237                                                                                              KLAMATH FALLS       OR      97601
 CITY OF LA MESA                                                                      8130 ALLISON AVE                                                                                          LA MESA             CA      91942
 City of La Mesa                             City Attorney                            8130 Allison Ave                                                                                          La Mesa             CA      91942
 CITY OF LACEY                                                                        PO BOX 90025                                                                                              BELLEVUE            WA      98009-9025
 City of Ladera Ranch                        City Attorney                            28192 Oneill Drive                                                                                        Ladera Ranch        CA      92694
 CITY OF LAGUNA BEACH                                                                 505 FOREST AVENUE                                                                                         LAGUNA BEACH        CA      92651
 CITY OF LAGUNA BEACH                                                                 ATTN ALARM OFFICER                          505 FOREST AVENUE                                             LAGUNA BEACH        CA      92651
 City of Laguna Beach                        City Attorney                            505 Forest Avenue                                                                                         Laguna Beach        CA      92651
 CITY OF LAGUNA NIGUEL                                                                30111 CROWN VALLEY PKWY                                                                                   LAGUNA NIGUEL       CA      92677
 City of Laguna Niguel                       Terry E. Dixon, City Attorney            30111 Crown Valley Pkwy.                                                                                  Laguna Niguel       CA      92677
 CITY OF LAKE FOREST PARK                                                             17425 BALLINGER WAY NE                                                                                    LAKE FOREST PARK    WA      98155
 City of Lake Havasu City                    City Attorney                            2330 McCulloch Blvd N                                                                                     Lake Havasu City    AZ      86403
 CITY OF LAKE OSWEGO                                                                  ADULT COMMUNITY CENTER                      505 G AVENUE                                                  LAKE OSWEGO         OR      97034
 CITY OF LAKE OSWEGO                                                                  PO BOX 369                                                                                                LAKE OSWEGO         OR      97034
 CITY OF LAKE OSWEGO                         ADULT COMMUNITY CENTER                   505 G AVENUE                                                                                              LAKE OSWEGO         OR      97034
 CITY OF LAKE OSWEGO                         EVAN P. BOONE                            LAKEOSWEGO CITY ATTORNEYS OFFICE            380 A AVENUE                        PO BOX 369                LAKE OSWEGO         OR      97034
 CITY OF LAKE OSWEGO, OR                                                              P.O. BOX 589                                                                                              LAKE OSWEGO         OR      97034
 CITY OF LAKEWOOD                                                                     6000 MAIN ST SW                                                                                           LAKEWOOD            WA      98499
 City of Las Vegas                           Bradford Jerbic, City Attorney           City Hall, 6th Floor                        495. S. Main St.                                              Las Vegas           NV      89101
 CITY OF LAS VEGAS                           PLANNING DEPARTMENT                      333 N. RANCHO DRIVE                                                                                       LAS VEGAS           NV      89106
 City of Liberty Lake                        City Attorney                            22710 E. Country Vista Dr                                                                                 Liberty Lake        WA      99019
 CITY OF LOMITA                                                                       24300 NARBONNE AVENUE                                                                                     LOMITA              CA      90717
                                             ATTN SUSAN KAMADA, ADMINISTRATIVE
 CITY OF LOMITA                              SERVICES DIRECTOR                        24300 NARBONNE AVENUE                                                                                     LOMITA              CA      90717




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                        Page 59 of 342
                                                                                    Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                             D     11/26/18                     Page 75 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                  Company                                            Contact                               Address 1                                     Address 2                              Address 3                 City   State       Zip      Country
 City of Lomita                              Christi Hogin, City Attorney                1230 Rosecrans Avenue, Suite 110               Manhattan Towers                                                    Manhattan Beach      CA      90266
 CITY OF LOMITA                              CITY OF LOMITA                                                                             24300 NARBONNE AVENUE                                               LOMITA               CA      90717
 City of Lomita Water Department                                                         24300 Narbonne Avenue                          P.O. Box 1809                                                       Lomita               CA      90717
 CITY OF LOMITA, CA                                                                      PO BOX 1809                                                                                                        LOMITA               CA      90717
 City of Lomita, California                  Attn Natalie C. Karpeles                    Jenkins & Hogin, LLP                           1230 Rosecrans Avenue, Suite 110                                    Manhattan Beach      CA      90266
 City of Lomita, California                  City of Lomita Water Department                                                            24300 Narbonne Avenue                   P.O. Box 1809               Lomita               CA      90717
 City of Lompoc                                                                          100 Civic Center Plaza                                                                                             Lompoc               CA      93436
 City of Lompoc                              City Attorney                               100 Civic Center Plaza                                                                                             Lompoc               CA      93436
 City of Lompoc                              CITY OF LOMPOC, CA                                                                         PO BOX 8001                                                         LOMPOC               CA      93438-8001
 CITY OF LOMPOC                              LOMPOC CITY HALL                            100 CIVIC CENTER PLAZA                                                                                             LOMPOC               CA      93436
 CITY OF LOMPOC, CA                                                                      PO BOX 8001                                                                                                        LOMPOC               CA      93438-8001
 CITY OF LONG BEACH                                                                      PO BOX 630                                                                                                         LONG BEACH           CA      90842
 City of Long Beach                          Charles Parkin, City Attorney               100 Oceangate                                                                                                      Long Beach           CA      90802
 CITY OF LONG BEACH                          DEVELOPMENT SERVICES CENTER                 333 W OCEAN BLVD                                                                                                   LONG BEACH           CA      90802
 CITY OF LONG BEACH, CA                                                                  P.O. BOX 630                                   GAS, WATER, SEWER, & REFUSE UTILITIES                               LONG BEACH           CA      90842-0001
 City of Los Angeles                         Mike Feuer, City Attorney                   James K. Hahn City Hall East                   Suite 800                                                           Los Angeles          CA      90012
 CITY OF LOS ANGELES                         OFFICE OF FINANCE                           PO BOX 30879                                                                                                       LOS ANGELES          CA      90030-0879
 CITY OF LOS ANGELES                         PUBLIC WORKS SANITATION                     PO BOX 30749                                                                                                       LOS ANGELES          CA      90030-0749
 CITY OF LOS ANGELES FIRE DEPT                                                           PO BOX 514267                                                                                                      LOS ANGELES          CA      90051-4267
 City of Los Osos                            City Attorney                               P.O. Box 6282                                                                                                      Los Osos             CA      93412
 CITY OF MARYSVILLE                                                                      1049 STATE AVE STE 101                                                                                             MARYSVILLE           WA      98270-4234
 City of Milton                              City Attorney                               Milton City Hall                               1000 Laurel Street                                                  Milton               WA      98354
 CITY OF MILTON, WA                                                                      PO BOX 34338                                                                                                       SEATTLE              WA      98124-1388
 CITY OF MILTON, WA - RLI BOX #4338                                                      PO BOX 34338                                                                                                       SEATTLE              WA      98124-1388
 City of Milwaukie                           City Attorney                               10722 SE Main Street                                                                                               Milwaukie            OR      97222
 CITY OF MILWAUKIE                           LICENSING DEPARTMENT                        3200 SE HARRISON ST                                                                                                MILWAUKIE            OR      97222
 CITY OF MILWAUKIE, OR                                                                   PO BOX 3979                                                                                                        PORTLAND             OR      97208-3979
 CITY OF MISSION VIEJO                                                                   200 CIVIC CENTER                                                                                                   MISSION VIEJO        CA      92691
 City of Mission Viejo City Hall             City Attorney                               200 Civic Center                                                                                                   Mission Viejo        CA      92691
 CITY OF MONROE                                                                          806 W MAIN STREET                                                                                                  MONROE               WA      98272
 City of Monroe                              City Attorney                               Monroe City Hall                               806 West Main St.                                                   Monroe               WA      98272
 CITY OF MONROE, WA                                                                      806 WEST MAIN STREET                                                                                               MONROE               WA      98272-2198
 CITY OF MONROE, WA                          Vicki Thayer, Utility Building              806 WEST MAIN STREET                                                                                               MONROE               WA      98272-2198
 CITY OF MOUNT VERNON                                                                    PO BOX 809                                                                                                         MOUNT VERNON         WA      98273
 CITY OF NEWARK                                                                          220 SOUTH MAIN STREET                                                                                              NEWARK               DE      19711
 City of Newbury Park                        Tracy Noonan, City Attorney                 2100 Thousand Oaks Blvd.                                                                                           Thousand Oaks        CA      91362
 CITY OF NEWPORT BEACH, CA                                                               P.O. BOX 1935                                  REVENUE DIVISION                                                    NEWPORT BEACH        CA      92658-0935
 CITY OF NEWPORT BEACH.                                                                  PO BOX 1768                                                                                                        NEWPORT BEACH        CA      92658
 CITY OF OAK HARBOR                          PUBLIC WORKS DEPARTMENT                     865 SE BARRINGTON DR                                                                                               OAK HARBOR           WA      98277
 CITY OF OAK HARBOR, WA                                                                  865 SE BARRINGTON DR                                                                                               OAK HARBOR           WA      98277-4092
 CITY OF OLYMPIA                                                                         222 COLUMBIA ST NW                                                                                                 OLYMPIA              WA      98501
 City Of Olympia                             Accounts Receivable                         PO Box 1967                                                                                                        Olympia              WA      98507
 CITY OF OLYMPIA                             CITY TREASURER                              PO BOX 2009                                                                                                        OLYMPIA              WA      98501
 CITY OF OLYMPIA WA                                                                      PO BOX 26364                                                                                                       COLORADO SPRINGS     CO      80936
 City of Olympia, WA-Gar/Fire                                                            P.O. Box 1967                                                                                                      Olympia              WA      98507
 CITY OF OREGON CITY                                                                     625 CENTER STREET                                                                                                  OREGON CITY          OR      97045
 CITY OF OREGON CITY                                                                     PO BOX 3040                                                                                                        OREGON CITY          OR      97045-0304
 CITY OF OREGON CITY                         ATTN LICENSE                                625 CENTER STREET                                                                                                  OREGON CITY          OR      97045
 City of Oxnard                              Stephen Fischer, Interim City Attorney      300 West Third Street, Third Floor                                                                                 Oxnard               CA      93030
 CITY OF OXNARD, CA                                                                      214 SOUTH C ST                                                                                                     OXNARD               CA      93030-5712
 CITY OF OXNARD.                             LICENSE SERVICES                            214 S C ST                                                                                                         OXNARD               CA      93030
 CITY OF OXNARD.                             OXNARD FIRE DEPARTMENT                      360 W 2ND ST                                                                                                       OXNARD               CA      93030
 City of Palm Desert                         City Attorney                               73-510 Fred Waring Drive                       Palm Desert Civic Center                                            Palm Desert          CA      92260
 CITY OF PALM DESERT                         PALM DESERT CIVIC CENTER                    73-510 FRED WARING DRIVE                                                                                           PALM DESERT          CA      92260
 CITY OF PALMDALE                                                                        38250 SIERRA HWY                                                                                                   PALMDALE             CA      93550
 CITY OF PALMDALE                            BUSINESS LICENSE DIVISION                   38250 SIERRA HIGHWAY                                                                                               PALMDALE             CA      93550
 City of Palmdale                            City Attorney                               38300 Sierra Highway                                                                                               Palmdale             CA      93550
 CITY OF PASADENA                            PUBLIC WORKS DEPARTMENT                     PO BOX 7115                                                                                                        PASADENA             CA      91109
 City of Paso Robles                         City Attorney                               1000 Spring Street                                                                                                 Paso Robles          CA      93446
 CITY OF PORT ANGELES, WA                                                                P.O. BOX 1150                                                                                                      PORT ANGELES         WA      98362-0217
 City of Port Orchard                        City Attorney                               City of Port Orchard                           216 Prospect St.                                                    Port Orchard         WA      98366
 CITY OF POWAY                                                                           PO BOX 789                                                                                                         POWAY                CA      92074
 City of Poway                               City Attorney                               13325 Civic Center Drive                                                                                           Poway                CA      92064
 CITY OF POWAY, CA                                                                       PO BOX 51097                                                                                                       LOS ANGELES          CA      90051-5397
 City of Prescott                                                                        201 S Cortez St.                                                                                                   Prescott             AZ      86303
 City of Prescott                                                                        P O Box 2059                                                                                                       Prescott             AZ      86302-2059
 City of Prescott                            City of Prescott                                                                           201 S Cortez St.                                                    Prescott             AZ      86303
 City of Prescott                            City of Prescott                            Office of the City Attorney                    Civil Division                          221 S. Cortez Street        Prescott             AZ      86303
 City of Prescott                            Office of the City Attorney                 Civil Division                                 221 S. Cortez Street                                                Prescott             AZ      86303
 CITY OF PRESCOTT                            SALES TAX DEPARTMENT                        PO BOX 2077                                                                                                        PRESCOTT             AZ      86302
 City of Prescott Legal Department           City Attorney                               221 S. Cortez Street                                                                                               Prescott             AZ      86303
 CITY OF PRESCOTT, AZ                                                                    PO BOX 80067                                                                                                       PRESCOTT             AZ      86304-8067
 CITY OF PUYALLUP - UTILITIES                                                            PO BOX 35160                                                                                                       SEATTLE              WA      98124-5160
 CITY OF PUYALLUP WA                                                                     333 S MERIDIAN                                                                                                     PUYALLUP             WA      98371
 CITY OF PUYALLUP WA                                                                     PO BOX 314                                                                                                         SEAHURST             WA      98062
 City of Rancho Bernardo                     City Attorney                               12463 Rancho Bernardo Road                     #523                                                                San Diego            CA      92128
 CITY OF RANCHO CUCAMONGA                                                                10500 CIVIC CENTER DRIVE                                                                                           RANCHO CUCAMONGA     CA      91730
 City of Rancho Cucamonga                    James L. Markman, City Attorney             10500 Civic Center Drive                                                                                           Rancho Cucamonga     CA      91730
 City of Rancho Mirage                       Steven B. Quintanilla, City Attorney        P.O. Box 176                                                                                                       Rancho Mirage        CA      92270




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 60 of 342
                                                                                    Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                           D     11/26/18               Page 76 of 357
                                                                                                                                       Creditor Matrix
                                                                                                                                  Served via First Class Mail


                  Company                                        Contact                                      Address 1                                    Address 2          Address 3               City   State     Zip     Country
 City of Redondo Beach                       Michael W. Webb, City Attorney              415 Diamond Street                                                                               Redondo Beach      CA    90277
 CITY OF REDONDO BEACH. POLICE
 DEPARTMENT                                                                              PO BOX 639                                                                                       REDONDO BEACH      CA   90277
 City of Renton                              City Attorney                               1055 South Grady Way                                                                             Renton             WA   98057
 CITY OF RENTON, WA                                                                      1055 SOUTH GRADY WAY                                                                             RENTON             WA   98055
 CITY OF ROSES PAINTING
 PROFESSIONALS IN                                                                        PO BOX 650                                                                                       CLACKAMAS          OR   97015
 CITY OF SAN DIEGO                                                                       PO BOX 129030                                                                                    SAN DIEGO          CA   92112-9030
 CITY OF SAN DIEGO                           BUSINESS TAX PROGRAM                        PO BOX 121536                                                                                    SAN DIEGO          CA   92112-1536
 City of San Diego                           City of San Diego                           Public Utilities Department                  P.O. Box 129020                                     San Diego          CA   92112
 City of San Diego                           Erin E. Dillon                              1200 Third Avenue                            Suite 1100                                          San Diego          CA   92101
 City of San Diego                           Jan Goldsmith, City Attorney                1200 Third Ave., Suite 1620                                                                      San Diego          CA   92101
 City of San Diego                           Public Utilities Department                 P.O. Box 129020                                                                                  San Diego          CA   92112
 CITY OF SAN DIEGO, CA                       CUSTOMER CARE CENTER                        PO BOX 129020                                                                                    SAN DIEGO          CA   92112-9020
 CITY OF SAN LUIS OBISPO                                                                 PO BOX 8112                                                                                      SAN LUIS OBISPO    CA   93403
 City of San Luis Obispo                     Attn Utilities Department                   879 Morro Street                                                                                 San Luis Obispo    CA   93401
 City of San Luis Obispo                     J. Christine Dietrick, City Attorney        990 Palm Street                              City Hall, Room 10                                  San Luis Obispo    CA   93401
 CITY OF SAN LUIS OBISPO, CA                                                             P.O. BOX 8112                                                                                    SAN LUIS OBISPO    CA   93403-8112
 CITY OF SAN MARCOS                                                                      1 CIVIC CENTER DR                                                                                SAN MARCOS         CA   92069
 City of San Marcos                          Helen Holmes Peak                           Lounsbery Ferguson Altona & Peak             960 Canterbury Place, Suite 300                     Escondido          CA   92025
 City of San Pedro                           City Attorney                               390 West 7th Street                                                                              San Pedro          CA   90731
 City of San Ysidro                          City Attorney Jan Goldsmith                 1200 Third Ave., Suite 1620                                                                      San Diego          CA   92101
 CITY OF SANTA BARBARA                                                                   PO BOX 1990                                                                                      SANTA BARBARA      CA   93102-1990
 City of Santa Barbara                       City Attorney                               740 State Street                             Suite 201                                           Santa Barbara      CA   93101
 City of Santa Barbara                       City Attorney                               PO Box 1990                                                                                      Santa Barbara      CA   93102
 CITY OF SANTA BARBARA, CA                                                               P.O. BOX 60809                                                                                   SANTA BARBARA      CA   93160-0809
 City of Santa Clarita                       City Attorney                               23920 Valencia Boulevard                                                                         Santa Clarita      CA   91355
 CITY OF SANTA MONICA                                                                    PO BOX 844887                                                                                    LOS ANGELES        CA   90084-4887
 City of Santa Monica                        Marsha Jones Moutrie, City Attorney         1685 Main St.                                                                                    Santa Monica       CA   90401
 CITY OF SANTA MONICA                        REVENUE DIVISION-BUS LIC UNIT               PO BOX 844887                                                                                    LOS ANGELES        CA   90084-4887
 CITY OF SANTA MONICA, CA                    WATER RESOURCES DIVISION                    PO BOX 7125                                                                                      ARTESIA            CA   90702-7125
 CITY OF SANTEE                                                                          10601 MAGNOLIA AVE                                                                               SANTEE             CA   92071
 City of Santee                              City Attorney                               10601 Magnolia Ave.                                                                              Santee             CA   92071
 City of Saugus                              City Attorney                               27451 Tourney Road, Suite 160                                                                    Santa Clarita      CA   91355
 CITY OF SCOTTSDALE                                                                      34442 N. SCOTTSDALE RD.                                                                          SCOTTSDALE         AZ   85262
 City of Scottsdale                                                                      7447 E Indian School Rd, Ste 110                                                                 Scottsdale         AZ   85251
 City of Scottsdale                                                                      PO Box 1300                                                                                      Scottsdale         AZ   85252
 CITY OF SCOTTSDALE                                                                      PO BOX 1600                                                                                      SCOTTSDALE         AZ   85252
 City of Scottsdale                          Bruce Washburn, City Attorney               3939 N Drinkwater Blvd.                                                                          Scottsdale         AZ   85251
 City of Scottsdale                          City of Scottsdale                                                                       PO Box 1300                                         Scottsdale         AZ   85252
 CITY OF SCOTTSDALE, AZ                                                                  PO BOX 1300                                                                                      SCOTTSDALE         AZ   85252-1300
 CITY OF SEATTLE                             ATTN JUNE JACOBSON                          700 FIFTH AVE.                               SUITE 3300                                          SEATTLE            WA   98104-5031
 CITY OF SEATTLE                             DEPT OF EXECUTIVE ADM                       PO BOX 34214                                                                                     SEATTLE            WA   98124-4214

 CITY OF SEATTLE - DEPT OF FINANCE                                                       PO BOX 34017                                                                                     SEATTLE            WA   98124-1017
 CITY OF SEATTLE/34016/34017                 DEPARTMENT OF FINANCE                       PO BOX 34017                                                                                     SEATTLE            WA   98124-4017
 CITY OF SHERWOOD                                                                        22560 SW PINE ST                                                                                 SHERWOOD           OR   97140
 City of Sherwood                            City Attorney                               22560 SW Pine St                                                                                 Sherwood           OR   97140
 CITY OF SHERWOOD, OR                                                                    PO BOX 638                                                                                       SHERWOOD           OR   97140
 CITY OF SHORELINE                                                                       17500 Midvale Ave N                                                                              Shoreline          WA   98133
 City of Shoreline                           Margaret King, City Attorney                Shoreline City Hall                          18050 Meridian Ave N                                Shoreline          WA   98133
 City of Silverdale                          City Attorney                               3100 NW Bucklin Hill Rd                      Suite 100                                           Silverdale         WA   98383
 CITY OF SIMI VALLEY                         ATTN ACCOUNTS RECEIVABLE                    2929 TAPO CANYON RD                                                                              SIMI VALLEY        CA   93063
 City of Simi Valley                         Lonnie J. Eldridge, City Attorney           2929 Tapo Canyon Road                                                                            Simi Valley        CA   93063
 CITY OF SIMI VALLEY, CA                                                                 PO BOX 30536                                                                                     LOS ANGELES        CA   90030-0536
 CITY OF SNOHOMISH                                                                       116 UNION AVE                                                                                    SNOHOMISH          WA   98290
 City Of Snohomish Utilities                                                             116 Union Ave                                                                                    Snohomish          WA   98290
 City of Spanaway                            Prosecuting Attorneys Office                Mark Lindquist, Prosecuting Attorney         930 Tacoma Ave. S. Room 946                         Tacoma             WA   98402
 CITY OF SPRINGFIELD                                                                     225 FIFTH STREET                                                                                 SPRINGFIELD        OR   97477-4695
 CITY OF SPRINGFIELD                         BUSINESS LICENSE DEPARTMENT                 225 FIFTH STREET                                                                                 SPRINGFIELD        OR   97477-4695
 City of Springfield                         Leahy, VanVactor, Cox & Melendy LLP         City Prosecutor                              230 4th Street                                      Springfield        OR   97477
 CITY OF STANWOOD                                                                        10220 270TH ST NW                                                                                STANWOOD           WA   98292
 CITY OF STANWOOD                            Thom H. Graafstra                                                                        110 Cedar Ave, Ste 102                              Snohomish          WA   98290
 City of Tacoma                              Dept of Public Utilities                    PO Box 11007                                                                                     Tacoma             WA   98411-0007
 City of Tacoma                              Elizabeth Pauli, City Attorney              747 Market Street                            Room 220                                            Tacoma             WA   98402
 CITY OF TACOMA                              FINANCE TAX & LICENSE DIVISION              733 MARKET ST ROOM 21                                                                            TACOMA             WA   98402-3770
 City of Tacoma City Treasurer               Mike San Soucie                             PO Box 11010                                                                                     Tacoma             WA   98411-1010
 CITY OF TACOMA PUBLIC UTILITIES                                                         PO BOX 11010                                                                                     TACOMA             WA   98411-1010
 City of Tacoma, Department of Public
 Utilities                                   City of Tacoma City Treasurer               Mike San Soucie                              PO Box 11010                                        Tacoma             WA   98411-1010
 City of Tacoma, Department of Public
 Utilities                                   Ward D. Groves, Deputy City Attorney        PO Box 11007                                                                                     Tacoma             WA   98411-0007
 City of Thousand Oaks                       Tracy Noonan, City Attorney                 2100 Thousand Oaks Blvd                                                                          Thousand Oaks      CA   91362
 CITY OF THOUSAND OAKS, CA                                                               2100 EAST THOUSAND OAKS BLVD                 UTILITY SERVICES BILLING                            THOUSAND OAKS      CA   91362
 City of Tigard                                                                          13125 SW HALL BLVD                                                                               TIGARD             OR   97223
 CITY OF TIGARD                              BUSINESS TAX DEPARTMENT                     13125 SW HALL BLVD                                                                               TIGARD             OR   97223
 City of Tigard                              City Attorney                               13125 SW HALL BLVD                                                                               TIGARD             OR   97223
 CITY OF TIGARD, OR                                                                      13125 SW HALL BLVD                                                                               TIGARD             OR   97223-8144
 City of Torrance                            John Fellows, City Attorney                 3031 Torrance Blvd.                                                                              Torrance           CA   90503




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                            Page 61 of 342
                                                                                Case 15-11874-KG                             Doc 3995ExhibitFiled
                                                                                                                                            D     11/26/18             Page 77 of 357
                                                                                                                                        Creditor Matrix
                                                                                                                                   Served via First Class Mail


                  Company                                           Contact                                      Address 1                                 Address 2         Address 3               City         State       Zip      Country
 CITY OF TORRANCE.                                                                           3031 TORRANCE BLVD                                                                          TORRANCE                 CA      90503
 City of Trabuco Canyon                      City Attorney                                   22112 El Paseo                                                                              Rancho Santa Margarita   CA      92688
 CITY OF TUALATIN                                                                            18880 SW MARTINAZZI AVENUE                                                                  TUALATIN                 OR      97062-7092
 City of Tualatin                            City Attorney                                   18880 SW Martinazzi Ave.                                                                    Tualatin                 OR      97062
 City of Tucson                              City Attorney                                   103 E. Alameda, Suite 501                                                                   Tucson                   AZ      85701
 CITY OF TUCSON                              COLLECTIONS                                     PO BOX 27320                                                                                TUCSON                   AZ      85726
 CITY OF TUCSON                              FINANCE DEPT REV DIV                            PO BOX 27210                                                                                TUCSON                   AZ      85726-7210
 CITY OF TUCSON - ENVIRONMENTAL
 SERVICES                                                                                    PO BOX 27210                                                                                TUCSON                   AZ      85726-7210
 CITY OF TUCSON, AZ                                                                          PO BOX 28804                                                                                TUCSON                   AZ      85726-8804
 City of Tujunga                             City Attorney                                   7747 Foothill Blvd                                                                          Tujunga                  CA      91042
 City of Tustin                              City Attorney                                   300 Centennial Way                                                                          Tustin                   CA      92780
 CITY OF TUSTIN, CA                                                                          P.O. BOX 466                                                                                TUSTIN                   CA      92781
 City of Upland                              City Attorney                                   460 N. Euclid Ave                                                                           Upland                   CA      91786
 CITY OF UPLAND, CA                                                                          460 N EUCLID AVE                                                                            UPLAND                   CA      91786-4732
 CITY OF UPLAND, CA - WASTE                                                                  P.O. BOX 5909                                                                               BUENA PARK               CA      90622-5909
 CITY OF VENTURA                                                                             PO BOX 99                                                                                   VENTURA                  CA      93002
 CITY OF VENTURA                             BUSINESS LICENSE OFFICE                         PO BOX 99                                                                                   VENTURA                  CA      93002
 City of Ventura                             City Attorney                                   501 Poli St.                              PO Box 99, Room 213                               Ventura                  CA      93002
 City of Ventura                             Ventura Water                                                                             PO Box 2299                                       Ventura                  CA      93002-2299
 CITY OF WALLA WALLA, WA                                                                     15 N 3RD AVE                                                                                WALLA WALLA              WA      99362-1859
 City of Wenatchee                                                                           129 S. Chelan Ave                         PO Box 519                                        Wenatchee                WA      98807
 City of Wenatchee                                                                           PO Box 519                                                                                  Wenatchee                WA      98807-0519
 City of Wenatchee, WA                                                                       P.O. Box 519                                                                                Wenatchee                WA      98807-0519
 CITY OF WEST LINN                           CITY MANAGER                                    22500 SALAMO ROAD #100                                                                      WEST LINN                OR      97068
 CITY OF WEST LINN POLICE DEPT                                                               1800 8TH AVE                                                                                WEST LINN                OR      97068-4553
 CITY OF WEST LINN, OR                                                                       22500 SALAMO RD #600                                                                        WEST LINN                OR      97068
 City of Westlake Village                    Terence Boga, City Attorney                     31200 Oak Crest Dr                                                                          Westlake Village         CA      91361
 CITY OF WOODINVILLE                         TREASURY OFFICE                                 17301 133RD AVE NE                                                                          WOODINVILLE              WA      98072
 City of Woodland Hills                      City Attorney                                   6100 Topanga Canyon Blvd                                                                    Woodland Hills           CA      91367
 CITY OF YORBA LINDA                                                                         PO BOX 87014                                                                                YORBA LINDA              CA      92885-8714
 City of Yorba Linda                         Todd Litfin, City Attorney                      4845 Casa Loma Ave                        PO Box 87014                                      Yorba Linda              CA      92885
 Civil Rights and Finance Dept of EPA                                                        1200 Pennsylvania Ave NW                                                                    Washington               DC      20040
 CIVITARESE, DANIEL ANTONIO                                                                  ADDRESS REDACTED
 CK WOODFLOORS INC                           CRAIG KLOTZ                                     24221 95TH PL S                                                                             KENT                     WA      98030
 CLAASSEN, ELISA                                                                             ADDRESS REDACTED
 CLACKAMAS ACADEMY OF
 INDUSTRIAL SCIENCES                                                                         1306 12TH STREET                                                                            OREGON CITY              OR      97045
 CLACKAMAS CO/ TRAILS END
 MARKETPLACE                                                                                 150 BEAVERCREEK ROAD                                                                        OREGON CITY              OR      97045
 CLACKAMAS COMMUNITY CLUB                                                                    PO BOX 204                                                                                  CLACKAMAS                OR      97015
 CLACKAMAS COUNTY                            LIQUOR LICENSE RENEWALS                         2051 KAEN RD                                                                                OREGON CITY              OR      97045
 Clackamas County District Attorneys
 Office                                      John S. Foote, District Attorney                807 Main Street                                                                             Oregon City              OR      97045
 CLACKAMAS COUNTY TAX
 COLLECTOR                                                                                   PO BOX 6100                                                                                 PORTLAND                 OR      97228-6100
 Claims Recovery Group LLC                                                                   92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Chehalis Mints Co. Inc.)        92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Commercial Appliance Service)   92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Daniels Western Meats)          92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Inderbitzen Distributors Inc)   92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of JFE Inc.)                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Labrang Tea Traders)            92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Our Daily Bread Bakery)         92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC                   (As Assignee of Peter Pan Novelty Co. Inc.)     92 Union Avenue                                                                             Cresskill                NJ      07626

 Claims Recovery Group LLC (As Assignee
 of Beauchamp Distributing Co.)              Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Benefit Foods LLC)                       Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Brick Inc.)                              Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Cascade Ice LLC)                         Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626

 Claims Recovery Group LLC (As Assignee
 of Central Welding Supply Inc.)             Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Chehalis Mints Co., Inc.)                Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Classic Wines of California)             Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Daniels Western Meats)                   Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Duckhorn Wine Company)                   Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Esperanzas Tortilleria)                  Claims Recovery Group LLC                       92 Union Avenue                                                                             Cresskill                NJ      07626




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                             Page 62 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 78 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                  Company                                         Contact                          Address 1                                 Address 2         Address 3               City   State       Zip   Country
 Claims Recovery Group LLC (As Assignee
 of Flowers Bakery Co. of California/FBC of
 Henderson LLC)                               Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Flowers Baking Co. of California/FBC of
 Henderson LLC)                               Claims Recovery Group LLC          92 Union Avenue                                                                           Craskill           NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Food Services of America)                 Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Frozen Gourmet Inc.)                      Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Hillikers Ranch Fresh Eggs)               Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Holsum Bakery Inc.)                       Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Hydro Flask)                              Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Karam LLC)                                Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Kevin J. Murphy Inc.)                     Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626

 Claims Recovery Group LLC (As Assignee
 of Kurzhal Family Kicken Pickles)            Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Mainland Ventures)                        Claims Recovery Group LLC          92 Union Ave                                                                              Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Manthan Software Service)                 Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Mare Enterprises Inc.)                    Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Mave Enterprises Inc.)                    Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Mayflower Distributing)                   Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Mother Earth Brew Co.)                    Claims Recovery Group LLC          92 Union Ave                                                                              Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of PBI Market Equipment Inc.)                Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Peter Pan Novelty Co. Inc.)               Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Righetti Specialties Inc.)                Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Santa Barbara Winery)                     Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Seattle Seasonings LLC/Two Snooty
 Chefs)                                       Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of See Canyon Hard Cider Co.)                Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of SK Distribution)                          Claims Recovery Group LLC          92 Union Ave                                                                              Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Snacks R Us)                              Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626

 Claims Recovery Group LLC (As Assignee
 of Source Refrigeration & HVAC Inc)          Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Sources Screen Printing)                  Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Spring Board)                             Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Statewide Beverage Co.)                   Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626

 Claims Recovery Group LLC (As Assignee
 of Statewide Beverage Company)               Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Terrys Dairy)                             Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of The Odom Corporation)                     Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Tims Cascade Snacks)                      Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626

 Claims Recovery Group LLC (As Assignee
 of Tims Cascade Style Potatoe Chips)         Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of WA Thompson Inc.)                         Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (As Assignee
 of Zierman Plumbing Inc.)                    Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626
 Claims Recovery Group LLC (Assignee of
 UCKC Products LLC)                           Claims Recovery Group LLC          92 Union Avenue                                                                           Cresskill          NJ      07626




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 63 of 342
                                                                                 Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                    D     11/26/18             Page 79 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                            Contact                              Address 1                                 Address 2         Address 3                City   State       Zip      Country
 Claims Recovery Group LLC(As Assignee
 of Esperanzas Tortilleria)                                                           92 Union Avenue                                                                            Cresskill           NJ      07626
 Claims Recovery Group LLC(As Assignee
 of Flowers Baking Co. of California/FBC of
 Henderson LLC)                                                                       92 Union Avenue                                                                            Cresskill           NJ      07626
 Claims Recovery Group LLC(As Assignee
 of Frank Family Vineyards)                                                           92 Union Avenue                                                                            Cresskill           NJ      07626
 Claims Recovery Group LLC(As Assignee
 of Medowsweet Farms Inc.)                                                            92 Union Avenue                                                                            Cresskill           NJ      07626
 Claims Recovery Group LLC(As Assignee
 of Santa Barbara Winery)                                                             92 Union Avenue                                                                            Cresskill           NJ      07626

 Claims Recovery Group LLC(As Assignee
 of Source Refrigeration & HVAC Inc.)                                                 92 Union Avenue                                                                            Cresskill           NJ      07626
 Claims Recovery Group LLC(As Assignee
 of Tims Cascade Snacks)                                                              92 Union Avenue                                                                            Cresskill           NJ      07626
 Claims Recovery Group LLC(Assignee of
 Tims Cascade Style Potatoe Chips)                                                    92 Union Avenue                                                                            Cresskill           NJ      07626
 CLAIMSPRO HEALTH CLAIMS
 SERVICES, INC.                                                                       24370 NORTHWESTERN HIGHWAY, SUITE 350                                                      SOUTHFIELD          MI      48075
 CLAIR, ALICE NICOLE                                                                  ADDRESS REDACTED
 CLAIRE, RAJINDER                                                                     ADDRESS REDACTED
 CLALLAM COUNTY                        ENVIRONMENT HLTH SERVICES                      223 E 4TH ST STE 14                                                                        PORT ANGELES        WA      98362
 CLALLAM COUNTY TREASURER                                                             223 E 4TH ST STE 3                                                                         PORT ANGELES        WA      98362-3000
 CLALLAM COUNTY TREASURER                                                             P O BOX 2129                                                                               PORT ANGELES        WA      98362-0389
 Clallam County Washington             Prosecuting Attorneys Office                   223 East 4th St                                                                            Port Angeles        WA      98362
 CLAMP SWING PRICING COMPANY                                                          8386 CAPWELL DRIVE                                                                         OAKLAND             CA      94621
 CLANCY, HAVEN LANAE                                                                  ADDRESS REDACTED
 CLANTON, PHILLIP M                                                                   ADDRESS REDACTED
 CLAPSHAW, SARAH MICHELLE                                                             ADDRESS REDACTED
 CLARA, DANIELLA                                                                      ADDRESS REDACTED
 CLARE, COLLEEN ANITA                                                                 ADDRESS REDACTED
 CLARK , JACEY                                                                        230 BALTIMORE                            #2                                                LONGVIEW            WA      98632
 CLARK COUNTY ASSESSOR.                                                               P O BOX 551401                                                                             LAS VEGAS           NV      89155

 Clark County Office of the District Attorney Steve Wolfson, District Attorney        200 Lewis Avenue                                                                           Las Vegas           NV      89101
 CLARK COUNTY TAX RECEIVER                    LAURA B FITZPARTRICK                    PO BOX 551220                                                                              LAS VEGAS           NV      89155-1220
 CLARK COUNTY TREASURER                                                               PO BOX 551220                                                                              LAS VEGAS           NV      89155-1220
 CLARK LUMBER & TRUE VALUE
 HARDWARD                                                                             PO BOX 635                                                                                 TUALATIN            OR      97062
 CLARK LUMBER & TRUE VALUE
 HARDWARE                                                                             PO BOX 635                                                                                 TUALATIN            OR      97062
 CLARK, ALYSSA NOELLE                                                                 ADDRESS REDACTED
 CLARK, AMY                                                                           ADDRESS REDACTED
 CLARK, AUTUMN                                                                        ADDRESS REDACTED
 CLARK, BRANDON ALEXANDER                                                             ADDRESS REDACTED
 CLARK, BREANNA MARIE                                                                 ADDRESS REDACTED
 CLARK, BRENDA                                                                        ADDRESS REDACTED
 CLARK, CHANCE FREDERICK                                                              ADDRESS REDACTED
 CLARK, COLETON                                                                       ADDRESS REDACTED
 CLARK, DESAREE MICHELLE                                                              ADDRESS REDACTED
 CLARK, DEVIN JAMES                                                                   ADDRESS REDACTED
 CLARK, EMILY ROSE                                                                    ADDRESS REDACTED
 CLARK, ETHAN EDWARD                                                                  ADDRESS REDACTED
 CLARK, HAYWOOD                                                                       ADDRESS REDACTED
 CLARK, JACOB ALEXANDER                                                               ADDRESS REDACTED
 CLARK, JANELLE M.                                                                    ADDRESS REDACTED
 CLARK, JANN RAMIREZ                                                                  ADDRESS REDACTED
 CLARK, KENNETH E.                                                                    ADDRESS REDACTED
 CLARK, KESHIALYN                                                                     ADDRESS REDACTED
 CLARK, KEVIN ELDON                                                                   ADDRESS REDACTED
 CLARK, KIMBERLY A.                                                                   ADDRESS REDACTED
 CLARK, KIMBERLY L.                                                                   ADDRESS REDACTED
 CLARK, KRISTA M                                                                      ADDRESS REDACTED
 CLARK, LYNETTE M.                                                                    ADDRESS REDACTED
 CLARK, MARK W                                                                        ADDRESS REDACTED
 CLARK, MICHAEL D                                                                     ADDRESS REDACTED
 CLARK, MICHAEL EVAN                                                                  ADDRESS REDACTED
 CLARK, MICHAEL WAYNE                                                                 ADDRESS REDACTED
 CLARK, NATHAN LEE                                                                    ADDRESS REDACTED
 CLARK, NIESHA                                                                        ADDRESS REDACTED
 CLARKE, BRITTNEY M.                                                                  ADDRESS REDACTED
 CLARKE, PAUL                                                                         ADDRESS REDACTED
 CLARKE, TIFFANY                                                                      ADDRESS REDACTED
 CLARK-HARRIS, TRINA MARIE                                                            ADDRESS REDACTED
 CLASSIC CAR COURIER                                                                  4922 NE 20TH PLACE                                                                         RENTON              WA      98059
 CLASSIC DISTRIBUTING & BEVERAGE
 GROUP INC                                                                            PO BOX 60397                                                                               LOS ANGELES         CA      90060-0397
 CLASSIC WINES OF CALIFORNIA                                                          PO BOX 51512                                                                               LOS ANGELES         CA      90051-5812




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 64 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 80 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                 Company                                          Contact                          Address 1                                 Address 2         Address 3             City   State     Zip     Country
 Classic Wines of California                 Attn Accounts Receivable            6342 Bystrum Road                                                                         Ceres            CA    95307
 CLAUDIAS COUNTRY PANTRY                                                         3187 ORCHARD HEIGHTS RD NW                                                                SALEM            OR    97304
 CLAUS MEATS                                                                     2300 CORNWALL AVE                                                                         BELLINGHAM       WA    98225
 CLAWDUS, CLINTON R                                                              ADDRESS REDACTED
 CLAWSON , ERLENE                                                                1821 SANTA MARIA VIS                                                                      NIPOMO           CA   93444-9369
 CLAWSON, ELEEN                                                                  1821 SANTA MARIA VISTA                                                                    NIPOMO           CA   93444
 CLAWSON, KIMBERLY M.                                                            ADDRESS REDACTED
 CLAY, CHARLES                                                                   ADDRESS REDACTED
 CLAY, DAN                                                                       ADDRESS REDACTED
 CLAY, KRISS                                                                     ADDRESS REDACTED
 CLAYBAUGH, KADE                                                                 ADDRESS REDACTED
 CLAYTON, CHRISTOPHER A                                                          ADDRESS REDACTED
 CLEANING SERVICES GROUP INC                                                     230 NORTH STREET                                                                          DANVERS          MA   01923
 CLEANSCAPES                                                                     P O BOX 34260                                                                             SEATTLE          WA   98124
 Clear Channel Outdoor                                                           PO Box 591790                                                                             San Antonio      TX   78259
 Clear Channel Outdoor                       Don Oakes                           20880 Stone Oak Parkway                                                                   San Antonio      TX   78258
 CLEAR LAKE ELEMENTARY                                                           PO BOX 128                                                                                CLEAR LAKE       WA   98235
 CLEAR VIEW ELEMENTARY SCHOOL                                                    455 WINDROSE WAY                                                                          CHULA VISTA      CA   91910
 CLEAREDGE POWER CORPORATION                                                     DEPT CH 10788                                                                             PALATINE         IL   60055-0788
 CLEARVIEW PLAZA LLC                                                             PO BOX 12977                                                                              MILL CREEK       WA   98082-0977
 CLEARVIEW WINDOW CLEANING INC                                                   210 E 37TH ST STE 3                                                                       BOISE            ID   83714-6473
 CLEAVENGER, BRITTNEE J                                                          ADDRESS REDACTED
 CLEAVER, TYRA L                                                                 ADDRESS REDACTED
 CLEM, TROY                                                                      ADDRESS REDACTED
 CLEMENS, CASSANDRA                                                              ADDRESS REDACTED
 CLEMENS, SUZANNE                                                                ADDRESS REDACTED
 CLEMENTI, PETER JAMES                                                           ADDRESS REDACTED
 CLEMENTS, GINNY                                                                 ADDRESS REDACTED
 CLEMENTS, TRAVIS D                                                              ADDRESS REDACTED
 CLENDENEN, DENIS W.                                                             ADDRESS REDACTED
 CLERK OF COURT                              KING COUNTY COURTHOUSE              516 THIRD AVE                                                                             SEATTLE          WA   98104
 CLEVELAND, KEVYN KING                                                           ADDRESS REDACTED
 CLEVENGER , TERA                                                                15378 PASEO ACOSTA                                                                        SAN DIEGO        CA   90000
 CLEVENGER, JOLENE L                                                             ADDRESS REDACTED
 CLEVENGER, RYAN                                                                 ADDRESS REDACTED
 CLEVENGER, RYAN J                                                               ADDRESS REDACTED
 CLIA                                                                            800 NE OREGON STREET                                                                      PORTLAND         OR   97232
 CLIA LABORATORY PROGRAM                                                         PO BOX 530882                                                                             ATLANTA          GA   30353-0882
 CLIA MEDICAL TEST SITE                      REVENUE SECTION                     P.O. BOX 1099                                                                             OLYMPIA          WA   98507
 CLICK DISTRIBUTING EAST                                                         3808 N SULLIVAN RD STE 18L                                                                SPOKANE VALLEY   WA   99216
 CLICK WHOLESALE DISTRIBUTING                                                    1825 RAYMOND AVE SW                                                                       RENTON           WA   98057-2626
 CLICK WHOLESALE DISTRIBUTING -
 NON ALC                                                                         1825 RAYMOND AVE SW                                                                       RENTON           WA   98057-2626
 CLICK WHOLESALE DISTRIBUTING.                                                   432 S CLOVERDALE ST UNIT 3                                                                SEATTLE          WA   98108
 CLIFFORD, KYLIE ANN                                                             ADDRESS REDACTED
 CLIFT, CAMERON DANIEL                                                           ADDRESS REDACTED
 CLINE, CODY C                                                                   ADDRESS REDACTED
 CLINE, JESSICA L.                                                               ADDRESS REDACTED
 CLINE, MICHAEL D.                                                               ADDRESS REDACTED
 CLINE, TRENTON J                                                                ADDRESS REDACTED
 CLINES, CATHERINE                                                               ADDRESS REDACTED
 CLINKENBEARD, TAIT                                                              ADDRESS REDACTED
 CLIPPER VACATIONS                                                               2701 ALASKAN WAY                        PIER 69                                           SEATTLE          WA   98454-1199
 CLOCKSIN, A NADINE                                                              ADDRESS REDACTED
 CLOCKSIN, GERALD DEAN                                                           ADDRESS REDACTED
 CLODFELTER, HANNAH M.                                                           ADDRESS REDACTED
 CLOONAN, LINDA S                                                                ADDRESS REDACTED
 CLOONAN, WILLIAM                                                                ADDRESS REDACTED
 CLOSE, GREG                                 C/O PACIFIC ASSET ADVISORS, INC.    600 108TH AVE., N.E.                    STE. 530                                          BELLEVUE         WA   98004
 CLOSTER, ISAAC ABRAM                                                            ADDRESS REDACTED
 CLOUGH JR., DAVID R                                                             ADDRESS REDACTED
 CLOUGH, ELLENOR                                                                 ADDRESS REDACTED
 CLOUGH, PAMELA R.                                                               ADDRESS REDACTED
 CLOUGHER, JOHN                                                                  ADDRESS REDACTED
 CLOUGHER, JOHN D                                                                ADDRESS REDACTED
 Clougher, John D.                                                               2211 Rimland Drive                                                                        Bellingham       WA   98226
 CLOVER, BRADFORD G                                                              ADDRESS REDACTED
 CLOW, LARRY W                                                                   ADDRESS REDACTED
 CLOWNS UNLIMITED                                                                PO BOX 46873                                                                              SEATTLE          WA   98146
 Cluster, Brian                                                                  7625 Draper Avenue #D                                                                     La Jolla         CA   92037
 Cluster, Brian                                                                  7625 Draper Avenue                                                                        La Jolla         CA   92037
 CLUSTER, BRIAN                                                                  ADDRESS REDACTED
 CLUTTER, SHARON L                                                               ADDRESS REDACTED
 CMS ENTERPRISES INC                                                             7505 NE AMBASSADOR PL STE N                                                               PORTLAND         OR   97220
 CMS PTSA                                                                        1015 24TH ST NE                                                                           AUBURN           WA   98002
 COACH HOUSE CELLARS                                                             5012 SAMISH WAY                                                                           BELLINGHAM       WA   98229

 COACHELLA VALLEY WATER DISTRICT                                                 P.O. BOX 5000                                                                             COACHELLA        CA   92236-5000
 COAKLEY, TERI                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 65 of 342
                                                                                Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                    D     11/26/18             Page 81 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


               Company                                            Contact                               Address 1                                  Address 2         Address 3                City   State       Zip      Country
 COALWELL, LAUREL D.                                                                 ADDRESS REDACTED
 COAST CITRUS DIST                                                                   7597 BRISTOW CT                                                                             SAN DIEGO           CA      92154-7419
 Coast Line                                                                          1629 N Carlotti Dr                                                                          Santa Maria         CA      93454
 COAST PRODUCE CO                                                                    PO BOX 86468                                                                                LOS ANGELES         CA      90086
 COAST SERVICES                                                                      PO BOX 23697                                                                                TIGARD              OR      97281
 COAST SIGN INC                                                                      1500 W EMBASSY ST                                                                           ANAHEIM             CA      92802
 COAST WASTE MANAGEMENT - CA                                                         PO BOX 541065                                                                               LOS ANGELES         CA      90054-1065
 COASTAL AQUARIUMS                                                                   610 TAYLOR PI                                                                               ARROYO GRANDE       CA      93420
 COASTAL CONTAINMENT & WELDING
 SUPPLIES                                                                            1620 W WISHKAH ST                                                                           ABERDEEN            WA      98520
 COASTAL DISTRIBUTING COMP                                                           PO BOX 853                                                                                  ATASCADERO          CA      93423
 COASTAL HARVEST                                                                     PO BOX 616                                                                                  HOQUIAM             WA      98550
 COASTAL ROLLOFF - DISTRICT 4150             A WASTE CONNECTIONS COMPANY             PO BOX 60248                                                                                LOS ANGELES         CA      90060-0248
 COASTAL WINE COMPANY INC                                                            3449 ADDISON ST                                                                             SAN DIEGO           CA      92106-2503
 COATES, BILLI JEAN                                                                  ADDRESS REDACTED
 COATS, IMMANUAL SHANE                                                               ADDRESS REDACTED
 COBARRUBIAS, MICHAEL                                                                ADDRESS REDACTED
 COBB, BOBBY                                                                         ADDRESS REDACTED
 COBB, DAWN                                                                          ADDRESS REDACTED
 COBB, EMMALEE SUZANNE                                                               ADDRESS REDACTED
 COBB, MARTIA A                                                                      ADDRESS REDACTED
 COBB, REBECCA                                                                       ADDRESS REDACTED
 COBB, SATCHELL                                                                      ADDRESS REDACTED
 COBBIN, ALEXANDER                                                                   ADDRESS REDACTED
 COBBIN, DOREEN C.                                                                   ADDRESS REDACTED
 COCA COLA                                                                           1 COCA-COLA PLAZA                                                                           ATLANTA             GA      30313-2499
 COCA COLA                                                                           PO BOX 740214                                                                               LOS ANGELES         CA      90074-0214
 COCA COLA BOTTLING CO LOS                                                           PO BOX 740214                                                                               LOS ANGELES         CA      90074-0214

 COCA COLA BOTTLING CO OF YAKIMA                                                     607 E R STREET                            PO BOX 2905                                       YAKIMA              WA      98901-2905
 COCA COLA BOTTLING OF THE                   NORTHWEST DIVISION                      75 REMITTANCE DR DEPT 3121                                                                  CHICAGO             IL      60675-3121
 COCA COLA NORTH AMERICA                                                             PO BOX 951073                                                                               DALLAS              TX      75395-1073
 COCA COLA REFRESHMENTS                                                              PO BOX 403390                                                                               ATLANTA             GA      30384-3390
 COCA COLA REFRESHMENTS- NW
 DIVISION                                                                            PO BOX 740214                                                                               LOS ANGELES         CA      90074-0214
 COCA COLA REFRESHMENTS-
 OREGON                                                                              PO BOX 740214                                                                               LOS ANGELES         CA      90074-0214
 COCA-COLA REFRESHMENTS                                                              915 118TH AVE SE STE 300                                                                    BELLEVUE            WA      98005-3875
 Coca-Cola Refreshments USA, Inc.            Attention Credit Risk Management        Credit Risk Management Department         521 Lake Kathy Drive                              Brandon             FL      33510
 COCHRAN INC                                                                         PO BOX 33524                                                                                SEATTLE             WA      98133
 COCHRAN, DANELLE                                                                    ADDRESS REDACTED
 COCHRAN, MEGAN LOUISE                                                               ADDRESS REDACTED
 COCHRAN, ROBERT                                                                     ADDRESS REDACTED
 COCHRAN, VICTORIA LEEANN                                                            ADDRESS REDACTED
 COCIO, RACHEL MARIE                                                                 ADDRESS REDACTED
 COCKRELL, ROBYN LYNN                                                                ADDRESS REDACTED
 Coconino County Attorneys Office            Terence Hance, County Attorney          Coconino County Courthouse                100 East Birch                                    Flagstaff           AZ      86001
 COCONINO COUNTY HLTH DEPT                                                           2625 N. KING ST.                                                                            FLAGSTAFF           AZ      86004
 COCONINO COUNTY TREASURER                                                           110 E CHERRY AVE                                                                            FLAGSTAFF           AZ      86001
 COE, ALEXA L.                                                                       ADDRESS REDACTED
 COE, GABRIEL CHRISTOPHER                                                            ADDRESS REDACTED
 COE, KAYLEE CELIA                                                                   ADDRESS REDACTED
 COEN, MARGARETTE V.                                                                 ADDRESS REDACTED
 COE-PARKINSON, SUSAN                                                                ADDRESS REDACTED
 Coface North America Insurance Co                                                   650 College Road East, Ste 2005                                                             Princeton           NJ      08540
 COFFEE PLANT ROASTER LLC                                                            2836 WEST 11TH AVE                                                                          EUGENE              OR      97402
 COFFELT-MCCULLY, STACEY LYNN                                                        ADDRESS REDACTED
 COFFEY, JACK                                                                        ADDRESS REDACTED
 COFFEY, MATTHEW                                                                     ADDRESS REDACTED
 COFFEY, ROSE MARY                                                                   ADDRESS REDACTED
 COFFEY, SHELBY RENEE                                                                ADDRESS REDACTED
 COFFIG FOR LIFE LLC                                                                 210 SO 1ST AVE                                                                              CHILOQUIN           OR      97624
 COFFING, ANGELA A                                                                   ADDRESS REDACTED
 COFFMAN, DAVID                                                                      ADDRESS REDACTED
 COFFMAN, NICHOLAS A.                                                                ADDRESS REDACTED
 COGAN, FLAVIA S                                                                     ADDRESS REDACTED
 COGO NORTHWEST DISTRIBUTION                                                         3610 CENTRAL VALE RD                                                                        HOOD RIVER          OR      97031
 COGSWELL, KIMBERLEY S.                                                              ADDRESS REDACTED
 COHEA, MARILYNN                                                                     ADDRESS REDACTED
 COHEE, FREDI MARLENE                                                                ADDRESS REDACTED
 COHEN, KYLE RYAN                                                                    ADDRESS REDACTED
 COHEN, SARAH                                                                        ADDRESS REDACTED
 COHN, ANDREW PIERRE                                                                 ADDRESS REDACTED
 COHO CREATIVE LLC                                                                   2331 VICTORY PARKWAY                                                                        CINCINNATI          OH      45206
 COHO DISTRIBUTING LLC                                                               PO BOX 742756                                                                               LOS ANGELES         CA      90074-2756
 COHO DISTRIBUTING LLC                       COLUMBIA DIST                           MS 243 PO BOX 5037                                                                          PORTLAND            OR      97217
 COHO DISTRIBUTING LLC                       WASHINGTON STORES                       PO BOX 742009                                                                               LOS ANGELES         CA      90074-2009
 CO-HO IMPORTS                                                                       12414 HWY 99 STE 17                                                                         EVERETT             WA      98204
 COINSTAR, INC.                                                                      1800 114TH AVENUE S.E.                                                                      BELLEVUE            WA      98004




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 66 of 342
                                                                            Case 15-11874-KG                               Doc 3995ExhibitFiled
                                                                                                                                          D     11/26/18               Page 82 of 357
                                                                                                                                      Creditor Matrix
                                                                                                                                 Served via First Class Mail


               Company                                            Contact                                    Address 1                                   Address 2                 Address 3                 City   State       Zip      Country
 COLBERT, KAYLA                                                                         ADDRESS REDACTED
 COLBERT, MICHELLE R                                                                    ADDRESS REDACTED
 COLBRY II, ORITA MAUREEN                                                               ADDRESS REDACTED
 COLBURN, LYDIA                                                                         ADDRESS REDACTED
 COLBURN, VALERIE                                                                       ADDRESS REDACTED
 COLBY , SHAWN                                                                          PO BOX 23033                                                                                           PUYALLUP             WA      98023
 COLBY, ALEXANDRA CHRISTINE                                                             ADDRESS REDACTED
 COLBY, CASSANDRA MICHELE                                                               ADDRESS REDACTED
 COLCLEASER, DIANE L                                                                    ADDRESS REDACTED
 COLD BOX MD INC.                                                                       PO BOX 446                                                                                             TROUTDALE            OR      97060-0446
 Cole AB Lake Havasu AZ, LLC                 Ann Rangel, Regional Manager               c/o Cole Real Estate Investments             2325 East Camelback Rd.           Ste. 1100               Phoenix              AZ      85016
 COLE AB LAKE HAVASU CITY AZ, LLC            C/O COLE REAL ESTATE INVESTMENTS           2325 EAST CAMELBACK RD.                      STE. 1100                                                 PHOENIX              AZ      85016
                                             C/O COLE REIT III OPERATING PARTNERSHIP,
 COLE AB TUCSON AZ, LLC                      L.P.                                       ATTN GENERAL COUNSEL                         2555 E. CAMELBACK RD., STE. 400                           PHOENIX              AZ      85016
                                             C/O COLE REIT III OPERATING PARTNERSHIP,
 COLE AB TUCSON AZ, LLC                      LP                                         ATTN PROPERTY MANAGEMENT                     2555 E. CAMELBACK RD., STE. 400                           PHOENIX              AZ      85016
 COLE MT TUCSON AZ, LLC                      C/O COLE REAL ESTATE INVESTMENTS           2325 EAST CAMELBACK RD.                      STE. 1100                                                 PHOENIX              AZ      85016
 COLE REIT III OPERATING PTR LP              COLE AB YUMA AZ LLC                        PO BOX 731317                                                                                          DALLAS               TX      75373-1317
 COLE, ARIC                                                                             ADDRESS REDACTED
 COLE, MICHAEL AARON                                                                    ADDRESS REDACTED
 COLE, NEENA                                                                            ADDRESS REDACTED
 COLE, TIMOTHY CHARLES                                                                  ADDRESS REDACTED
 COLEMAN, ALISON MAY                                                                    ADDRESS REDACTED
 COLEMAN, AMBER NICOLE                                                                  ADDRESS REDACTED
 COLEMAN, ANASTASIA                                                                     ADDRESS REDACTED
 COLEMAN, ASHLEY G.                                                                     ADDRESS REDACTED
 COLEMAN, JULIE                                                                         ADDRESS REDACTED
 COLEMAN, KRISTY                                                                        320 N. MAIN ST.                              STE. 200                                                  ANN ARBOR            MI      48104
 COLEMAN, MCCALE BRENDAN                                                                ADDRESS REDACTED
 COLERA, VINCENT T                                                                      ADDRESS REDACTED
 COLHOUER, AUSTIN NASH                                                                  ADDRESS REDACTED
 COLIN, JORGE                                                                           ADDRESS REDACTED
 COLIN, VERONICA                                                                        ADDRESS REDACTED
 COLLADO, DENIS J                                                                       ADDRESS REDACTED
 COLLAKU, ERMINELA                                                                      ADDRESS REDACTED
 COLLAKU, MONIKA                                                                        ADDRESS REDACTED
 COLLECTION BUREAU                                                                      PO BOX 1756                                                                                            WALLA WALLA          WA      99362-0033
 COLLECTION BUREAU OF MILTON
 FREEWATER                                                                              PO BOX 136                                                                                             MILTON FREEWATER     OR      97862
 COLLECTION SERVICE CENTER                                                              PO BOX 9125                                                                                            DES MOINES           IA      50306-9125
 COLLEGE PLACE ELEMENTARY                                                               20401 76TH AVE W                                                                                       LYNNWOOD             WA      98036
 COLLETT, PATTI                                                                         ADDRESS REDACTED
 COLLICK, KAYLA                                                                         ADDRESS REDACTED
 COLLIER, HEATHER                                                                       ADDRESS REDACTED
 COLLIER, MICHELLE ROSE                                                                 ADDRESS REDACTED
 COLLIER, SHAWN D                                                                       ADDRESS REDACTED
 COLLINS III, JAMES THOMAS                                                              ADDRESS REDACTED
 COLLINS, ABIGAIL                                                                       ADDRESS REDACTED
 COLLINS, ALEXIS JEWELL                                                                 ADDRESS REDACTED
 COLLINS, MONICA L                                                                      ADDRESS REDACTED
 COLLINS, RACHEL LOUISE                                                                 ADDRESS REDACTED
 Collins, Shauna                                                                        5246 Willowdale Ct                                                                                     N Las Vegas          NV      89031-7947
 COLLINS, SHAUNA L                                                                      ADDRESS REDACTED
 COLLINS, TERRI                                                                         ADDRESS REDACTED
 COLOMBE, EMILY G                                                                       ADDRESS REDACTED
 COLOMBINI, FE C                                                                        ADDRESS REDACTED
 COLOMBO, DESIREE S.                                                                    ADDRESS REDACTED
 COLONY INSURANCE COMPANY                                                               P O Box 469012                                                                                         San Antonio          TX      78246-9012
 COLORADO RIVER COFFEE
 ROASTERS LLC                                                                           PO BOX 60340                                                                                           BOULDER CITY         NV      89006-0340
 COLORADO RIVER COFFEE
 ROASTERS LLC                                DONALD ANDERSON                            PO BOX 60340                                                                                           BOULDER CITY         NV      89006-0340
 COLSON, RUSSEL LAWRENCE                                                                ADDRESS REDACTED
 COLTON BOOSTER CLUB                                                                    30429 S GRAYS HILL RD                                                                                  COLTON               OR      97017
 COLUMBIA CASCADE PLAZA LLC                                                             PO BOX 31001 0913                                                                                      PASADENA             CA      91110
 Columbia Casualty Co                                                                   125 Broad Street                                                                                       New York             NY      10004
 Columbia Casualty Co                                                                   333 South Wabash Avenue                                                                                Chicago              IL      60604
 COLUMBIA COLLECTION SERVICE IN                                                         PO BOX 22149                                                                                           PORTLAND             OR      97232-1959
 COLUMBIA COLLECTION SERVICE IN                                                         PO BOX 22709                                                                                           MILWAUKIE            OR      97269

 COLUMBIA COLLECTION SERVICE INC                                                        PO BOX 22709                                                                                           MILWAUKIE            OR      97269
 COLUMBIA COLLECTORS INC                                                                PO BOX 848                                                                                             VANCOUVER            WA      98666-9927
 COLUMBIA CROSS                  CONNECTION CONTROL                                     PO BOX 9217                                                                                            PORTLAND             OR      97207-9217
 COLUMBIA DIST CO INC                                                                   255 APPLEYARD DR                                                                                       WENATCHEE            WA      98801
 COLUMBIA DISTRIBUTING CO                                                               13017 LA DANA COURT                                                                                    SANTA FE SPRINGS     ID      90670
 COLUMBIA DISTRIBUTING CO -
 SEATTLE                                                                                PO BOX 742009                                                                                          LOS ANGELES          CA      90074-2009
 COLUMBIA DISTRIBUTING CO
 WENATCHEE-POP                                                                          255 APPLEYARD DRIVE                                                                                    WENATCHEE            WA      98801




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                           Page 67 of 342
                                                                              Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                 D     11/26/18             Page 83 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


             Company                                                Contact                         Address 1                                   Address 2          Address 3                City   State       Zip      Country
 COLUMBIA DISTRIBUTING CO-BEER -
 OREGON                                                                            PO BOX 742756                            PO BOX 60000                                       LOS ANGELES         CA      90074-2756
 COLUMBIA DISTRIBUTING SEATTLE-
 POP                                                                               PO BOX 742009                                                                               LOS ANGELES         CA      90074-2009

 COLUMBIA DISTRIBUTING YAKIMA-POP                                                  PO BOX 742009                                                                               LOS ANGELES         CA      90074-2009
 COLUMBIA DISTRIBUTING-POP -
 OREGON                                                                            PO BOX 742756                                                                               LOS ANGELES         CA      90074-2756
 COLUMBIA ELEMENTARY                                                               2508 UTTER STREET                                                                           BELLINGHAM          WA      98225
 Columbia Regency Retail Partners, LLC       Ashlee Bates                          c/o Regency Centers                      1011 NE High St.                #102               Issaquah            WA      98029
 COLUMBIA REGENCY RETAIL
 PARTNERS, LLC                               C/O REGENCY CENTERS                   1011 NE HIGH ST.                         #102                                               ISSAQUAH            WA      98029
 COLUMBUS SHOW CASE CO                                                             P O BOX 640154                                                                              CINCINNATI          OH      45264-0154
 COLUNGA, EDGAR                                                                    ADDRESS REDACTED
 COLUSSI, CHRISTIAN NICHOLAS                                                       ADDRESS REDACTED
 COLVIN, ANDREW MICHAEL                                                            ADDRESS REDACTED
 COLVIN, JEREMY                                                                    ADDRESS REDACTED
 COLVIN, PEGGY M                                                                   ADDRESS REDACTED
 COLWELL, CASEY LYNN                                                               ADDRESS REDACTED
 COLWELL, CONNIE J                                                                 ADDRESS REDACTED
 COLWELL, JASON MARTIN                                                             ADDRESS REDACTED
 COMAN, SHAWNA                                                                     ADDRESS REDACTED
 COMBEL, MERISSA                                                                   ADDRESS REDACTED
 COMBINED COMMUNICATIONS INC                                                       PO BOX 5037                                                                                 BEND                OR      97708
 COMBS SR., TYLER NATHAN                                                           ADDRESS REDACTED
 COMBS, ALLEX RILEY                                                                ADDRESS REDACTED
 COMBS, AMANDA S.                                                                  ADDRESS REDACTED
 COMBS, KAREN MARIE                                                                ADDRESS REDACTED
 COMBS, MARK ALLEN                                                                 ADDRESS REDACTED
 COMBS, ROBIN DIANE                                                                ADDRESS REDACTED
 COMBS, SHANE TREVOR                                                               ADDRESS REDACTED
 COMCAST                                                                           ACCT #8498 30 001 2039810                                                                   SEATTLE             WA      98124-1744
 COMCAST                                                                           ACCT# 8498 30 001 2039844                                                                   SEATTLE             WA      98124-1744
 COMCAST                                                                           ACCT # 8498 30 004 0228674                                                                  SEATTLE             WA      98124-1744
 COMCAST                                                                           ACCT#8498330220733540                                                                       SEATTLE             WA      98124-1744
 COMCAST                                                                           PO BOX 34227                                                                                SEATTLE             WA      98124-1227
 COMCAST                                                                           PO BOX 34227                                                                                SEATTLE             WA      98124-1744
 COMCAST                                                                           PO BOX 34744                                                                                SEATTLE             WA      98124-1744
 COMCAST SPOTLIGHT LP                                                              PO BOX 742637                                                                               LOS ANGELES         CA      90074-2637
 COMDATA                                     COMDATA INC.                          5301 MARYLAND WAY                                                                           BRENTWOOD           TN      37027
 COMER, ASHLEY                                                                     ADDRESS REDACTED
 COMFY HOUSE FOODS                                                                 8726 S SEPULVEDA BVLD                    SUITE D1111                                        LOS ANGELES         CA      90045
 COMM 2006-FL 12 CALIF SPE LTD               REO ACCT ABS-CA MCKINLEY INC          PO BOX 3125                                                                                 ANN ARBOR           MI      48106-3125
 COMM 2006-FL12 CALIFORNIA SPE
 LIMITED PARTNERSHIP                         c/o Joseph Giaramita                  8215 Fifth Ave                                                                              Brooklyn            NY      11209
 COMM 2006-FL12 CALIFORNIA SPE
 LIMITED PARTNERSHIP                         C/O LNR PARTNERS, LLC                 1601 WASHINGTON AVE.                     STE. 700                                           MIAMI BEACH         FL      33139

 COMMERCE REAL ESTATE SOLUTIONS                                                    1420 FIFTH AVE.                          SUITE 2900                                         SEATTLE             WA      98101-3945
 COMMERCIAL APPLIANCE SERVICE                                                      2854 C NE 65TH AVENUE                                                                       VANCOUVER           WA      98661
 COMMERCIAL APPLIANCE SERVICE,
 INC.                                                                              2854 C NE 65TH AVENUE                                                                       VANCOUVER           WA      98661
 COMMERCIAL DESIGN SYSTEMS INC                                                     13825 SW GALBREATH DR                                                                       SHERWOOD            OR      97140
 COMMERCIAL DOOR                                                                   901 S GREENWOOD AVE                      UNIT H                                             MONTEBELLO          CA      90640
 COMMERCIAL DOOR CO. INC.                                                          1374 E 9TH ST                                                                               POMONA              CA      91766
 COMMERCIAL DOOR OF ORANGE
 COUNTY INC                                                                        1770 S BOYD STREET                                                                          SANTA ANA           CA      92705
 COMMERCIAL INVSTMENT PROP INC  FBO VILLAGE SQ PARTNRES LLC                        1600 VALLEY RIVER DR STE 160                                                                EUGENE              OR      97401
 COMMERCIAL LOCK & SECURITY                                                        302 WEST KATELLA AVENUE                                                                     ORANGE              CA      92867
 COMMEREE, RONALD LEE                                                              ADDRESS REDACTED
 COMMERFORD, SHAWN THAMOS                                                          ADDRESS REDACTED
 COMMONWEALTH LAND TITLE INS.
 CO.                                                                               140 EAST 45TH ST. 22ND FLOOR                                                                NEW YORK            NY      10017

 COMMONWEALTH OF MASSACUSETTS CHILD SUPPORT ENFORCEMENT                            PO BOX 55140                                                                                BOSTON              MA      02205-5140
 COMMUNITIES IN SCHOOLS -
 PUYALLUP                                                                          302 SECOND STREET SE                                                                        PUYALLUP            WA      98372
 COMMUNITIES IN SCHOOLS OF.
 PUYALLUP                                                                          302 SECOND ST SE                                                                            PUYALLUP            WA      98372
 COMMUNITY ACTION OF SKAGIT
 COUNTY                                                                            330 PACIFIC STREET                                                                          MOUNT VERNON        WA      98273
 COMMUNITY CHRISTIAN ACADEMY                                                       4706 PARK CENTER AVE NE                                                                     LACEY               WA      98516
 COMMUNITY FOOD DRIVE                                                              PO BOX 1767                                                                                 BELLINGHAM          WA      98227
 COMMUNITY FOUNDATION OF NCW                                                       9 S WENATCHEE AVE                                                                           WENATCHEE           WA      98801
 COMMUNITY GLASS CO                                                                606 N WENATCHEE AVE                                                                         WENATCHEE           WA      98801
 Community Glass Company      Kim Patterson                                        606 N Wenatchee Ave                                                                         Wenatchee           WA      98801
 COMMUNITY NEWSPAPERS INC                                                          PO BOX 22109                                                                                PORTLAND            OR      97269-2109
 COMMUNITY OF CARE MONTESSORI
 PRESCHOOL                                                                         11304 136TH STREET E                                                                        PUYALLUP            WA      98374




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 68 of 342
                                                                             Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                    D     11/26/18             Page 84 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                  Company                                          Contact                      Address 1                                          Address 2         Address 3               City   State     Zip      Country
 COMMUNITYS CHILD INC                                                             25520 WOODWARD AVENUE                                                                          LOMITA             CA    90717
 COMPACT INFORMATION SYSTEMS                                                      PO BOX 140                                                                                     REDMOND            WA    98073-0140
 COMPACT INFORMATION SYSTEMS,
 INC                                                                              PO BOX 140                                                                                     REDMOND            WA    98073-0140
 COMPACTION & RECYCLING
 EQUIPMENT INCORPORATED                                                           PO BOX 1991                                                                                    CLACKAMAS          OR    97015
 COMPACTION AND RECYCLING
 EQUIPMENT INC                                                                    PO BOX 1991                                                                                    CLACKAMAS          OR    97015-1991
 COMPACTORS PLUS                                                                  5871 OCASA DR                                                                                  MIRA LOMA          CA    91752
 COMPASS BANK                                ATTN LEGAL DEPT.                     15 SOUTH 20TH ST.                                                                              BIRMINGHAM         AL    35233
 COMPASS BANK                                ATTN LEGAL DEPT.                     15 SOUTH 20TH ST.                                                                              REDMOND            WA    98073-9761
 COMPASS BANK                                ATTN REAL ESTATE SERVICES DEPT.      701 32ND ST S                                                                                  BIRMINGHAM         AL    35233-3515
 Compass Bank                                Hayes Arendall                       Attn Legal Dept.                             15 South 20th St.                                 Birmingham         AL    35233
 COMPEAN, MARIAH                                                                  ADDRESS REDACTED
 COMPLETE RESTAURANT REPAIR                                                       PO BOX 203                                                                                     KENT               WA    98035
 COMPOS, ALFONSO                                                                  ADDRESS REDACTED
 COMPREHENSIVE SYSTEMS INC                                                        1023 GEORGE AVE                                                                                NORTH LAS VEGAS    NV    89030
 COMPSTON, CHARLES                                                                ADDRESS REDACTED
 COMPTON, LISA CHERIE                                                             ADDRESS REDACTED
 COMPUTICA, INC.                                                                  11126 Air Park Road # 201                                                                      Ashland            VA    23005
 COMPUTICA, INC.                                                                  504 Monterey Pass Rd                                                                           Monterey Park      CA    91754
 COMSTOCK, STONE                                                                  ADDRESS REDACTED
 COMVEST ADVISORS LLC                                                             525 OKEECHOBEE BOULEVARD                     SUITE 1050                                        WEST PALM BEACH    FL    33401
 Comvest Haggen Holdings III, LLC            Attn Michael Altschuler              525 Okeechobee Boulevard                     Suite 1050                                        West Palm Beach    FL    33401
 Comvest Haggen Holdings IV, LLC             Attn Michael Altschuler              525 Okeechobee Boulevard                     Suite 1050                                        West Palm Beach    FL    33401
 Comvest Partners                            Attn Cecilio Rodriguez               525 Okeechobee Blvd., Suite 1050                                                               West Palm Beach    FL    33401
 Comvest Partners                            Attn Michael Altschuler              525 Okeechobee Blvd. Suite 1050                                                                West Palm Beach    FL    33401
 CONAGRA FOODS                                                                    PO BOX 12132                                                                                   CHICAGO1           IL    60693
 CONAGRA FOODS                                                                    PO BOX 12132                                                                                   CHICAGO            IL    60693
 CONCENTRA MEDICAL CENTERS                                                        PO BOX 3700                                                                                    RANCHO CUCAMONGA   CA    91729-3700
 CONCEPCION, RUBEN MICHAEL                                                        ADDRESS REDACTED
 CONCORD EFS NATIONAL BANK                                                        2525 HORIZON LAKE DRIVE                      SUITE 400                                         BELLINGHAM         WA    98226
 CONCORD INDUSTRIES INC                                                           BOX 2449                                                                                       ADDISON            TX    75001
 CONCORDIA COFFEE SYSTEMS                                                         6812 185TH AVE NE                                                                              REDMOND            WA    98052-6712
 CONDON, MICHAELA COLLEEN                                                         ADDRESS REDACTED
 CONDON, TIMOTHY DAVID                                                            ADDRESS REDACTED
 CONDOR CORPORATION                                                               2060 OAK MOUNTAIN DRIVE                                                                        PELHAM             AL    35124
 CONE, KAREN DENISE                                                               ADDRESS REDACTED
 CONE, STEVEN D                                                                   ADDRESS REDACTED
 CONFLUENCE HEALTH FOUNDATION                                                     518 N CHELAN AVE                                                                               WENATCHEE          WA    98801
 CONFORTI, CHRISTOPHER A                                                          ADDRESS REDACTED
 CONFORTI, TINA                                                                   ADDRESS REDACTED
 CONGER, GREG                                                                     ADDRESS REDACTED
 CONKIN, CODY R                                                                   ADDRESS REDACTED
 CONLEY, DEANNA                                                                   ADDRESS REDACTED
 CONLEY, MICHAEL G                                                                ADDRESS REDACTED
 CONLIFFE, SHAINA NAOMI                                                           ADDRESS REDACTED
 CONLON, PATRICK                                                                  ADDRESS REDACTED
 CONN, TYLER ADAM                                                                 ADDRESS REDACTED
 CONNELL, JEREMIAH SETH                                                           ADDRESS REDACTED
 CONNER, CHRISTIAN JAMES                                                          ADDRESS REDACTED
 CONNER, MICHAEL SHANE                                                            ADDRESS REDACTED
 CONNEY SAFETY PRODUCTS                                                           PO BOX 44575                                                                                   MADISON            WI    53744-4575
 CONNICK, ROBERT E                                                                ADDRESS REDACTED
 CONNOLLY & ASSOCIATES -
 CONSULTING LLC                                                                   7 HOLMAN LANE                                                                                  HAMPTON            NH    03842
 CONNOLLY, MICHAEL THOMAS                                                         ADDRESS REDACTED
 CONNOR, CHARLES N.                                                               ADDRESS REDACTED
 CONRAD, TINA LOUISE                                                              ADDRESS REDACTED
 CONREY ELECTRIC INC                                                              1903 SE 7TH AVE                                                                                PORTLAND           OR    97214
 CONREY, RONDI                                                                    ADDRESS REDACTED
 CONSERVE                                                                         PO BOX 979111                                                                                  ST LOUIS           MO    63197-9000
 CONSOLIDATED ELECTRICAL DIST                                                     600 E MARKET STREET                                                                            ABERDEEN           WA    98520
 CONSOLIDATED ELECTRICAL DIST.
 INC.                                                                             600 E MARKET STREET                                                                            ABERDEEN           WA    98520
 CONSOLIDATED FOODS                                                               PO BOX 1521                                                                                    KENT               WA    98035-1521
 CONSTABLE LAS VEGAS                                                              301 E CLARK AVE STE 100                                                                        LAS VEGAS          NV    89101-6535
 CONSTANTINO, DOLORES ISABELL                                                     ADDRESS REDACTED
 CONSULTANT TECHNOLOGY
 SERVICES, LLC.                                                                   600 GALLERIA PARKWAY                                                                           ATLANTA            GA    30339
 CONTE, JANET LEE                                                                 ADDRESS REDACTED
 CONTE, PATRICIA A                                                                ADDRESS REDACTED
 CONTEZAC III, MICHAEL                                                            ADDRESS REDACTED
 CONTINENTAL CASUALTY CO.                                                         23453 NETWORK PLACE                                                                            CHICAGO            IL    60673-1234
 CONTINENTAL CASUALTY COMPANY                                                     23453 NETWORK PLACE                                                                            CHICAGO            IL    60673-1234
 Continental Mills                           Attn Kathy Freed                     PO Box 88176                                                                                   Seattle            WA    98138-2176
 CONTOS, JULIE ANN                                                                ADDRESS REDACTED
 CONTRACT LOGIX, INC.                                                             71 SPIT BROOK ROAD                           SUITE 110                                         NASHUA             NH    03060
 Contrarian Funds, LLC                       Attn Alisa Mumola                    411 West Putnam Ave., Ste. 425                                                                 Greenwich          CT    06830




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 69 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                           D     11/26/18             Page 85 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


               Company                                            Contact                         Address 1                               Address 2         Address 3              City   State       Zip      Country
 CONTRERAS, AALIYAH LEANA                                                        ADDRESS REDACTED
 CONTRERAS, BLAYNE GREGORY                                                       ADDRESS REDACTED
 CONTRERAS, DANIEL JAMES                                                         ADDRESS REDACTED
 CONTRERAS, ERIC RICARDO                                                         ADDRESS REDACTED
 CONTRERAS, FERNANDO                                                             ADDRESS REDACTED
 CONTRERAS, JOSE ANTONIO                                                         ADDRESS REDACTED
 CONTRERAS, KYLE DANIEL                                                          ADDRESS REDACTED
 CONTRERAS, LARYSSA ANNETTE                                                      ADDRESS REDACTED
 CONTRERAS, MARIA LYNEE                                                          ADDRESS REDACTED
 CONTRERAS, MIGUEL                                                               ADDRESS REDACTED
 CONTRERAS, MIGUEL                                                               ADDRESS REDACTED
 CONTRERAS, OSCAR                                                                ADDRESS REDACTED
 CONTRERAS, ROSALINDA M.                                                         ADDRESS REDACTED
 CONTROL SOLUTIONS                                                               DEPT CH 17886                                                                          PALATINE          IL      60055-7886
 CONVENIENCE RETAILERS, LLC                                                      P.O. BOX 11537                                                                         PLEASANTON        CA      94588
 CONVENIENCE RETAILERS, LLC                  C/O BRUMER LAW GROUP, P.C.          555 W. 5TH ST.                       STE. 3100                                         LOS ANGELES       CA      90013
 Convenience Retailers, LLC                  Sam Hirbod                          P.O. Box 11537                                                                         Pleasanton        CA      94588
 CONVERGINT TECHNOLOGIES LLC                                                     35257 EAGLE WAY                                                                        CHICAGO           IL      60678-1352
 CONWAY, ALEX                                                                    ADDRESS REDACTED
 CONWAY, PATRICE NATALIE                                                         ADDRESS REDACTED
 CONYERS, LARISSA                                                                ADDRESS REDACTED
 CONZEN, WENDELINA M.                                                            ADDRESS REDACTED
 COOK BERN, BONNIE HELENE                                                        ADDRESS REDACTED
 COOK, AURIANA ALYSSA                                                            ADDRESS REDACTED
 COOK, BRIAN DAVID                                                               ADDRESS REDACTED
 COOK, CHERYL MARIE                                                              ADDRESS REDACTED
 COOK, CONNIE S                                                                  ADDRESS REDACTED
 COOK, DANIEL JAMES                                                              ADDRESS REDACTED
 COOK, DONNA JO                                                                  ADDRESS REDACTED
 COOK, DONNA JOANN                                                               ADDRESS REDACTED
 COOK, FREDRICK L.                                                               ADDRESS REDACTED
 COOK, HOLLIE J.                                                                 ADDRESS REDACTED
 COOK, JACQUELINE                                                                ADDRESS REDACTED
 COOK, JOANNE M                                                                  ADDRESS REDACTED
 COOK, MADELINE J.                                                               ADDRESS REDACTED
 COOK, MARSHAWN                                                                  ADDRESS REDACTED
 COOK, MCKENZIE A.                                                               ADDRESS REDACTED
 COOK, MIRANDA CHRISTINE                                                         ADDRESS REDACTED
 COOK, NICOLE                                                                    ADDRESS REDACTED
 COOK, STEPHANIE SUE                                                             ADDRESS REDACTED
 COOK, TYLER ROBERT                                                              ADDRESS REDACTED
 COOKE, KEITH                                                                    ADDRESS REDACTED
 COOKE, LASASHARHAE                                                              ADDRESS REDACTED
 COOKE, MICHAEL                                                                  ADDRESS REDACTED
 COOKE, ROSALEE N                                                                ADDRESS REDACTED
 COOKS INC                                                                       PO BOX 3997                                                                            CENTRAL POINT     OR      97502
 COOKS, SHERRY A                                                                 ADDRESS REDACTED
 COOLEY, ADRIAN M.                                                               ADDRESS REDACTED
 COOLEY, CHRISTINE MARIE                                                         ADDRESS REDACTED
 COOLEY, KAYA CASSIDEY                                                           ADDRESS REDACTED
 COOLEY, MICHAEL ANN                                                             ADDRESS REDACTED
 COOLEY, PAUL E.                                                                 ADDRESS REDACTED
 COOLEY, TIMOTHY                                                                 ADDRESS REDACTED
 COOLGAS INC                                                                     30045 FM 2978                                                                          MAGNOLIA          TX      77354
 COOMBES, JANE                                                                   ADDRESS REDACTED
 COONS, LEE STEVEN                                                               ADDRESS REDACTED
 COOPER FOODS LLC                                                                14560 SW 120TH PL                                                                      TIGARD            OR      97224
 COOPER, ALEXIS                                                                  ADDRESS REDACTED
 COOPER, BRIAUNA MONET                                                           ADDRESS REDACTED
 COOPER, DELANEY REANN                                                           ADDRESS REDACTED
 COOPER, GLEN                                                                    ADDRESS REDACTED
 COOPER, JUDITH SCHOCK                                                           ADDRESS REDACTED
 COOPER, KERRY L                                                                 ADDRESS REDACTED
 COOPER, KHRYSTINA                                                               ADDRESS REDACTED
 COOPER, KYRA ANN                                                                ADDRESS REDACTED
 COOPER, LESLI                                                                   ADDRESS REDACTED
 COOPER, MITCHELL                                                                ADDRESS REDACTED
 COOPER, PATRICK MARVIN                                                          ADDRESS REDACTED
 COOPER, STEPHANIE NICHOLE                                                       ADDRESS REDACTED
 COOPER, TRACI LORRAINE                                                          ADDRESS REDACTED
 COOPER-CRUZ, JOE VALENCIA                                                       ADDRESS REDACTED
 COPE, JACQUELINE CHRISTINE                                                      ADDRESS REDACTED
 COPE, NOLAN GENE                                                                ADDRESS REDACTED
 COPELAND, BRIAN                                                                 ADDRESS REDACTED
 COPELAND, CHANEL LANAE                                                          ADDRESS REDACTED
 COPENHAVER, EVA                                                                 ADDRESS REDACTED
 COPENHAVER, MELISSA F.                                                          ADDRESS REDACTED
 COPI                                                                            2100 WEST LOOP SOUTH SUITE 900                                                         HOUSTON           TX      77027-3522
 COPIERS NORTHWEST                                                               601 DEXTER AVE N                                                                       SEATTLE           WA      98109-4712




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 70 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 86 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                 Company                                          Contact                          Address 1                                 Address 2         Address 3                City   State     Zip     Country
 COPIERS NORTHWEST, INC.                                                         601 DEXTER AVE N                                                                          SEATTLE             WA    98106
 COPPENGER, JESSICA L                                                            ADDRESS REDACTED
 COPPER STATE FINANCIAL MGMT                 C/O HAMEROFF LAW GROUP PC           3443 E FORT LOWELL RD STE 101                                                             TUCSON              AZ   85716-1617
 COPPLE, TERI MARIE                                                              ADDRESS REDACTED
 COPPO, KELLY MICHAEL                                                            ADDRESS REDACTED
 COPPOCK, JENNIFER A.                                                            ADDRESS REDACTED
 COPY SOURCE                                                                     1122 N STATE ST                                                                           BELLINGHAM          WA   98225
 CORBETT, JAMES E                                                                ADDRESS REDACTED
 CORBITT, GRACE MACKENZIE                                                        ADDRESS REDACTED
 CORCORAN, DEAN S.                                                               ADDRESS REDACTED
 CORCORAN, KATHRYN                                                               ADDRESS REDACTED
 CORDATA ELEMENTARY                                                              4420 ALDRICH ROAD                                                                         BELLINGHAM          WA   98226
 CORDELL, DEBORAH                                                                ADDRESS REDACTED
 CORDERO, ALEXANDER                                                              ADDRESS REDACTED
 CORDERO, CAMERON BRYCE                                                          ADDRESS REDACTED
 CORDERO, DEBORAH LYNNE                                                          ADDRESS REDACTED
 CORDERO, JON WILLIAM                                                            ADDRESS REDACTED
 CORDERO, TRACIE M                                                               ADDRESS REDACTED
 CORDES, JAMIE L.                                                                ADDRESS REDACTED
 CORDON SELECTIONS INC                                                           4136 1ST AVE SOUTH                                                                        SEATTLE             WA   98134
 CORDONIER, DANIEL WAYNE                                                         ADDRESS REDACTED
 CORDONIER, JOSEPH CHRISTOPHER                                                   ADDRESS REDACTED
 CORDONIER, THOMAS L                                                             ADDRESS REDACTED
 CORDOVA, ARTURO                                                                 ADDRESS REDACTED
 CORDOVA, FREDDIE                                                                ADDRESS REDACTED
 CORDOVA, MANUEL                                                                 ADDRESS REDACTED
 CORDOVA, MIGUEL                                                                 ADDRESS REDACTED
 CORDOVA, OSCAR GERARDO                                                          ADDRESS REDACTED
 CORDOVA, ROSALVA                                                                ADDRESS REDACTED
 CORDOVA, RUBEN GUILLERMO                                                        ADDRESS REDACTED
 CORDREY - EWEN, RUTH ANN                                                        ADDRESS REDACTED
 CORE MARK INTERNATIONAL INC                                                     MAIL SORT #77 PO BOX 4000                                                                 PORTLAND            OR   97208
 CORE, MIA ISABELLA                                                              ADDRESS REDACTED
 Core-Mark International Inc                                                     3950 W Harmon Ave                                                                         Las Vegas           NV   89103
 CORE-MARK INTERNATIONAL INC.                                                    353 MEYER CIRCLE                                                                          CORONA              CA   92879
 COREY, ALLYSA MICHELLE                                                          ADDRESS REDACTED
 CORIA, CARLOS                                                                   ADDRESS REDACTED
 CORINE, ANGELA Y                                                                ADDRESS REDACTED
 CORINITHIAN SCHOOLS, INC.                   CORINTHIAN COLLEGES, INC            6 HUTTON CENTRE DR #400                                                                   SANTA ANA           CA   92707
 CORLEY, LOUISE MARIE                                                            ADDRESS REDACTED
 CORLISS, JANIE MARIE                                                            ADDRESS REDACTED
 CORMIER, MARILYNN L                                                             ADDRESS REDACTED
 CORNEJO, DINO                                                                   ADDRESS REDACTED
 CORNEJO, RICARDO DANIEL                                                         ADDRESS REDACTED
 CORNEJO, ROSA LEONOR                                                            ADDRESS REDACTED
 CORNELIOUS, QUANNETTA SHANTA                                                    ADDRESS REDACTED
 CORNELISON JR., TIMOTHY                                                         ADDRESS REDACTED
 CORNELIUS, DILLON THOMAS                                                        ADDRESS REDACTED
 CORNELIUS, SARAH LUCY                                                           ADDRESS REDACTED
 CORNELL, JOHN C                                                                 ADDRESS REDACTED
 CORNERSTONE EQUIPMENT
 MANAGEMENT INC                                                                  4651 E AIRPORT DR                                                                         ONTARIO             CA   91761-7869
 CORNETT, EMILY M.                                                               ADDRESS REDACTED
 CORNICHE DEVELOPMENT INC.                   C/O THE RINKER COMPANY              5717 SW HANFORD STREET                                                                    SEATTLE             WA   98116
 CORNIST, BLAKE EDWARD                                                           ADDRESS REDACTED
 CORNMESSER, CASEY                                                               ADDRESS REDACTED
 CORNWELL, GENNY A                                                               ADDRESS REDACTED
 CORNWELL, SARA M                                                                ADDRESS REDACTED
 CORONA DEL MAR                              CHAMBER OF COMMERCE                 2855 EAST COAST HWY #101                                                                  CORONA DEL MAR      CA   92625
 CORONA, DEBRA A                                                                 ADDRESS REDACTED
 CORONA, JENNIFER                                                                ADDRESS REDACTED
 CORONA, JUAN                                                                    ADDRESS REDACTED
 CORONA, LUIS ALEJANDRO                                                          ADDRESS REDACTED
 CORONADO, JOSE                                                                  ADDRESS REDACTED
 CORONADO, LORI ANN                                                              ADDRESS REDACTED
 CORONADO, MARILENA DE MARIA                                                     ADDRESS REDACTED
 CORPORATE OFFICE INTERIORS                                                      1432 EDINGER AVENUE STE 220                                                               TUSTIN              CA   92780
 Corporation Trust Company, Registered
 Agent for Crest Beverage L.L.C.                                                 1209 Orange Street                                                                        Wilmington          DE   19801
 CORPUZ, JACQUELINE                                                              ADDRESS REDACTED
 CORREA GUERRA, PATRICIA                                                         ADDRESS REDACTED
 CORREA, RAYMUNDO                                                                ADDRESS REDACTED
 CORREA, VIRIDIANA                                                               ADDRESS REDACTED
 CORRELL, CORRINE J                                                              ADDRESS REDACTED
 CORRIEA, JESSICA F.                                                             ADDRESS REDACTED
 CORRIERE, PAUL                                                                  120 B AVE.                                                                                CORONADO            CA   92118-2118
 CORRIGAN CORP OF AMERICA                                                        104 AMBROGIO DRIVE                                                                        GURNEE              IL   60031
 CORRPAC PACKAGING SUPPLY                                                        2501 21ST AVE SW                                                                          TUMWATER            WA   98512




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 71 of 342
                                                                                Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                       D     11/26/18              Page 87 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


              Company                                             Contact                                 Address 1                                    Address 2         Address 3                City   State       Zip      Country
 CORRY CAVIN DBA LACEY AUTO
 LICENSING                                   ATTN CORRY CORVIN                         PO BOX 5199                                                                                   LACEY               WA      98509
 CORRYS FINE DRY CLEANING                                                              1901 CORNWALL                                                                                 BELLINGHAM          WA      98225
 CORSBERG, ROBIN                                                                       ADDRESS REDACTED
 CORTADO JR., SEAN                                                                     ADDRESS REDACTED
 CORTAZAR, JONATHAN                                                                    ADDRESS REDACTED
 CORTEL, AARON JOSHUA ALEJO                                                            ADDRESS REDACTED
 CORTES, CHRISTIAN DANIEL                                                              ADDRESS REDACTED
 CORTES, LUIS                                                                          ADDRESS REDACTED
 CORTES, MIGUEL ANGEL                                                                  ADDRESS REDACTED
 CORTES, SOPHIE                                                                        ADDRESS REDACTED
 CORTEZ, ALICIA ELENA                                                                  ADDRESS REDACTED
 CORTEZ, ANTHONY                                                                       ADDRESS REDACTED
 CORTEZ, BARBARA                                                                       ADDRESS REDACTED
 CORTEZ, BRADLY S                                                                      ADDRESS REDACTED
 CORTEZ, JOSE                                                                          ADDRESS REDACTED
 CORTEZ, MARTIN SANCHE                                                                 ADDRESS REDACTED
 CORTEZ, MONIQUE S                                                                     ADDRESS REDACTED
 CORTEZ, STEPHANIE                                                                     ADDRESS REDACTED
 CORTEZ, VICTOR P                                                                      ADDRESS REDACTED
 CORTEZ, YOSMELI                                                                       ADDRESS REDACTED
 CORTEZ-HARDIE, BLANCA                                                                 ADDRESS REDACTED
 CORTINA, ISAAC                                                                        ADDRESS REDACTED
 CORTINA, ZACHARY LUIS                                                                 ADDRESS REDACTED
 CORWIN, KILEY R.                                                                      ADDRESS REDACTED
 CORY, DANIELLE N.                                                                     ADDRESS REDACTED
 CO-SALES NORTHWEST                                                                    8740 SW SCOFFINS STREET                                                                       TIGARD              OR      97223
 COSENTINO, FRANCESCO PAOLO                                                            ADDRESS REDACTED
 COSIO, ELIZABETH CRUZ                                                                 ADDRESS REDACTED

 COSMOPOLIS ELEMENTARY SCHOOL                                                          PO BOX 479                                                                                    COSMOPOLIS          WA      98537
 COSTA, COURTNEY LAUREN                                                                ADDRESS REDACTED
 COSTANTI, MICHELLE L.                                                                 ADDRESS REDACTED
 COSTCO                                                                                19105 HWY 99                                                                                  LYNNWOOD            WA      98036
 COSTCO WHOLESALE                                                                      19105 HWY 99                                                                                  LYNNWOOD            WA      98036
 COSTELLO, DYLAN CAMPBELL                                                              ADDRESS REDACTED
 COSTELLO, MICHAEL J                                                                   ADDRESS REDACTED
 COSTOLO, JENA S                                                                       ADDRESS REDACTED
 COTE, JEFFREY B                                                                       ADDRESS REDACTED
 COTE, MAGGIE                                                                          ADDRESS REDACTED
 COTE, MICHAEL                                                                         ADDRESS REDACTED
 COTOM, NICOLASA                                                                       ADDRESS REDACTED
 COTTON TAIL GARDENS                                                                   PO BOX 2971                                                                                   MOUNT VERNON        WA      98273
 COTTON, ALISHA DAWN                                                                   ADDRESS REDACTED
 COUGAR CREEK ELEMENTARY                                                               PO BOX 128                                                                                    ARLINGTON           WA      98223
 COUGAR CREEK ELEMENTARY                                                               PO BOX 128                                                                                    N LAKEWOOK          WA      98259
 COULTER, KEITH D                                                                      ADDRESS REDACTED
 COULTER, KELLY BREANNE                                                                ADDRESS REDACTED
 COULTER, KRISTI J.                                                                    ADDRESS REDACTED
 COULTER, LISA                                                                         ADDRESS REDACTED
 COULTER, RYAN T.                                                                      ADDRESS REDACTED
 COUNIHAN, CHRISTOPHER KEVAN                                                           ADDRESS REDACTED
 COUNSELLOR, AMANDA                                                                    ADDRESS REDACTED
 COUNTERTOP SOLUTIONS                                                                  3318 S UNION AVEQ                                                                             TACOMA              WA      98409
 County Attorneys Office                     David W. Rozema, County Attorney          110 E. Cherry Ave.                                                                            Flagstaff           AZ      86001
 County Attorneys Office                     Sheila Polk, County Attorney              2830 N. Commonwealth Drive, Suite 106                                                         Camp Verde          AZ      86322
 COUNTY OF KERN ENVIRONMENTAL
 HEALTY SVCS                                                                           2700 M ST #300                                                                                BAKERSFIELD         CA      93301
 COUNTY OF KERN-DEPT OF AGRICUL              MEASUREMENT STANDARDS                     1001 S. MOUNT VERNON AVE                                                                      BAKERSFIELD         CA      93307
 County of Los Angeles                       Department of Consumer Affairs            500 W. Temple St. Room B96                                                                    Los Angeles         CA      90012
 County of Orange                            Attn Bankruptcy Unit                      P.O. Box 1438                                                                                 Santa Ana           CA      92702
 County of Orange                            Attn Bankruptcy Unit                      P.O. Box 4515                                                                                 Santa Ana           CA      92702-4515
 County of Orange                            Atttn Bankruptcy Unit                     P.O. Box 1438                                                                                 Santa Ana           CA      92702
 County of Orange                            County of Orange                          Attn Bankruptcy Unit                        P.O. Box 1438                                     Santa Ana           CA      92702
 County of Orange                            County of Orange                          Atttn Bankruptcy Unit                       P.O. Box 1438                                     Santa Ana           CA      92702
 COUNTY OF ORANGE                            ENVIRONMENTAL HEALTH                      1241 EAST DYER ROAD #120                                                                      SANTA ANA           CA      92705-5611
 COUNTY OF ORANGE HEALTH CARE
 AGENCY ENVIRON                              HLTH DIV                                  1241 EAST DYER RD #120                                                                        SANTA ANA           CA      92705-5611
 COUNTY OF ORANGE-ANAHEIM                    SEALER OF WEIGHTS & MEASURES              1750 S DOUGLAS RD BLDG D                                                                      ANAHEIM             CA      92806-6031
 COUNTY OF RIVERSIDE                         DEPT OF ENVIR HEALTH                      PO BOX 7909                                                                                   RIVERSIDE           CA      92513-7909
 COUNTY OF SAN DIEGO                         AIR POLLUTION CONTROL DIST                10124 OLD GROVE RD                                                                            SAN DIEGO           CA      92131-1649
 COUNTY OF SAN DIEGO                         DEPT OF AGRI WEIGHTS & MEASURE            9325 HAZARD WAY STE 100                                                                       SAN DIEGO           CA      92123
 COUNTY OF SAN DIEGO                         DEPT OF ENVIRONMENTAL HEALTH              PO BOX 129261                                                                                 SAN DIEGO           CA      92112-9261
 COUNTY OF SAN LUIS OBISPO                                                             2156 SIERRA WAY                             PO BOX 1489                                       SAN LUIS OBISPO     CA      93406
 County of San Luis Obispo                   Dan Dow, District Attorney                County Government Center, 4th Floor                                                           San Luis Obispo     CA      93408
 County of San Luis Obispo Tax Collector                                               1055 Monterey St, Rm D290                                                                     San Luis Obispo     CA      93408
 County of San Luis Obispo Tax Collector     County of San Luis Obispo Tax Collector                                               1055 Monterey St, Rm D290                         San Luis Obispo     CA      93408
 County of San Luis Obispo Tax Collector     James P. ERB, CPA                         Room D-290, County Government Center                                                          San Luis Obispo     CA      93408
 COUNTY OF SANTA BARBARA                                                               4410 CATHEDRAL OAKS RD                                                                        SANTA BARBARA       CA      93110-1042




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 72 of 342
                                                                               Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                   D     11/26/18               Page 88 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                 Company                                        Contact                                 Address 1                                 Address 2           Address 3               City   State     Zip     Country
 COUNTY OF SANTA BARBARA                        ENVIRONMENTAL HEALTH SERVICES       2125 S CENTERPOINTE PKWY #333                                                                 SANTA MARIA        CA    93455
 County of Santa Barbara                        Lawrence D. Fay                     2125 S. Centerpointe Pkwy, Room 333                                                           Santa Maria        CA    93455
 COUNTY OF VENTURA                              ENVIRONMENTAL HEALTH DIVISION       800 S VICTORIA AVE L STE 1730                                                                 VENTURA            CA    93009
 COUPAL, SANDRA                                                                     ADDRESS REDACTED
 COURAGE, CAMERON                                                                   ADDRESS REDACTED
 COURLL, SELMA                                                                      ADDRESS REDACTED
 COURNOYER, TERRIE                                                                  ADDRESS REDACTED
 COURTNEY + LE ARCHITECTS INC                   ACCOUNTING DEPT                     801 S MYRTLE AVENUE                                                                           MONROVIA           CA   91016
 COURT-ORDERED DEBT CLLCT ST OF
 CA FRANCHISE TAX                                                                   PO BOX 1328                                                                                   RANCHO CORDOVA     CA   95741-1328
 COURTRIGHT, GARY MICHAEL                                                           ADDRESS REDACTED
 COUTINHO, LULI                                                                     ADDRESS REDACTED
 COUTINO, GILDA JUAREZ                                                              ADDRESS REDACTED
 COUTURE, BRANDEN R.                                                                ADDRESS REDACTED
 COUWELEERS, VICTORIA                                                               ADDRESS REDACTED
 COVARRUBIAS ALVAREZ, ANTONIA                                                       ADDRESS REDACTED
 COVARRUBIAS II, MARIA MANUELA                                                      ADDRESS REDACTED
 COVARRUBIAS, LEONARD                                                               ADDRESS REDACTED
 COVARRUBIAS, RAFAEL                                                                ADDRESS REDACTED
 COVARRUBIAS, SUSAN M                                                               ADDRESS REDACTED
 COVELY, MELANI                                                                     1233 9TH ST                                                                                   WEST LINN          OR   97068
 COVELY, MELANI ANN                                                                 ADDRESS REDACTED
 COVENTRY HEALTH CARE INC.                                                          11 STARWIX STREET                         SUITE 2300                                          PTTSBURGH          PA   15222
 COVEY , ROBERT                                                                     73 BROAD ST                               # 257B                                              SAN LUIS OBISPO    CA   93405-3712
 COVEY, DARCEL LYNN                                                                 ADDRESS REDACTED
 COVINGTON, JASMINE MARIE                                                           ADDRESS REDACTED
 COWAN, JENNIFER R                                                                  ADDRESS REDACTED
 COWAN, WILLIAM E                                                                   ADDRESS REDACTED
 COWIN, TREVOR D.                                                                   ADDRESS REDACTED
 COWINS, MARK                                                                       ADDRESS REDACTED
 COWLES, TERRY                                                                      ADDRESS REDACTED
 COWNE, DENISE A                                                                    ADDRESS REDACTED
 COX CONSTRUCTION                                                                   8891 WATSON ST STE 103                                                                        CYPRESS            CA   90630
 COX, BRITTANY R                                                                    ADDRESS REDACTED
 COX, CARRIE                                                                        ADDRESS REDACTED
 COX, CARRIE A                                                                      ADDRESS REDACTED
 COX, CHRISTOPHER NEIL                                                              ADDRESS REDACTED
 COX, GREGORY ALAN                                                                  ADDRESS REDACTED
 COX, JESSICA                                                                       ADDRESS REDACTED
 COX, JESSICA LYNN                                                                  ADDRESS REDACTED
 COX, KEN A                                                                         ADDRESS REDACTED
 COX, LINDA                                                                         ADDRESS REDACTED
 COX, MAKIAH LYNN                                                                   ADDRESS REDACTED
 COX, REGGIE                                                                        ADDRESS REDACTED
 COX, ROBERT BRYAN                                                                  ADDRESS REDACTED
 COX, SARAH SUZANNE                                                                 ADDRESS REDACTED
 COX, SETH WILLIAM                                                                  ADDRESS REDACTED
 COX, TAYLOR MICHELLE                                                               ADDRESS REDACTED
 COY, WESTON THOMAS                                                                 ADDRESS REDACTED
 COYLE REPRODUCTIONS INC                                                            2850 ORBLTER STREET                                                                           BREA               CA   92821
 COYLE REPRODUCTIONS INC                        FRANK CUTRONE JR.                   2850 ORBITER STREET                                                                           BREA               CA   92821
 COYOTE CUSTOMS & REPAIR                                                            15613 N 168TH AVE                                                                             SURPRISE           AZ   85388
 COZAD, ERICA                                                                       ADDRESS REDACTED
 COZAKOS, STEVEN JON                                                                ADDRESS REDACTED
 COZBY, TRACY K.                                                                    ADDRESS REDACTED
 CPF Promenade                                  Jeffrey Gansberg                    Much Shelist, P.C.                        191 N. Wacker Drive, Suite 1800                     Chicago            IL   60606
 CPF Promenade                                  Paul VanHoomissen                   Much Shelist                              2 Park Plaza, Suite 1075                            Irvine             CA   92615
 CPF Promenade LLC                              c/o Shelter Bay Retail Group        2550 N. Hollywood Way                     #308                                                BURBANK            CA   91505
 CPF Promenade LLC                              Much Shelist                        Attorneys at Law                          191 N. Wacker Drive, Suite 1800                     Chicago            IL   60606-1615
 CPF Promenade LLC                              Paul VanHoomissen                   Much Shelist                              2 Park Plaza, Suite 1075                            Irvine             CA   92615
 CPF PROMENADE MEMBER LLC                                                           PO BOX 6124                                                                                   HICKSVILLE         NY   11802-6124
 CPF PROMENADE MEMBER, LLC                      C/O CBRE, INC.                      4835 VAN NUYS BLVD., SUITE 114                                                                SHERMAN OAKS       CA   91403
 CPR & FIRST AID CO II                                                              317 12TH ST NW                                                                                PUYALLUP           WA   98371
 CPT NETWORK SOLUTIONS INC                                                          1062 THORNDALE AVE                                                                            BENSENVILLE        IL   60106
 CR COOLING & REFRIGERATION INC                                                     2050 WICKENBURG WAY #1                                                                        WICKENBURG         AZ   85390
 CR&R INC.                                                                          PO BOX 7183                                                                                   PASADENA           CA   91109-7183
 CRABTREE, ERICA J.                                                                 ADDRESS REDACTED
 CRABTREE, JESSICA L.                                                               ADDRESS REDACTED
 CRACIUN, MARK                                                                      ADDRESS REDACTED
 CRADDOCK, ASHLEY                                                                   ADDRESS REDACTED
 CRAFT BEER GUILD DIST CA                                                           7825 TRADE STREET # 110B                                                                      SAN DIEGO          CA   92121-2445
 Craft Beer Guild Distributing of California,
 LLC                                                                                7825 Trade St., Suite 110B                                                                    San Diego          CA   92121
 CRAFT, DON G                                                                       ADDRESS REDACTED
 CRAFT, KANE ANDREW                                                                 ADDRESS REDACTED
 CRAIG & GRANT ARCHITECTS                                                           301 HARTZ AVE                             SUITE 213                                           DANVILLE           CA   94526
 CRAIG, BRADLEY                                                                     ADDRESS REDACTED
 CRAIG, BRANDI M.                                                                   ADDRESS REDACTED
 CRAIG, DANIELE                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 73 of 342
                                                                                 Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                                D     11/26/18                    Page 89 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                             Contact                         Address 1                                    Address 2              Address 3               City   State       Zip      Country
 CRAIG, DEREK JAMES                                                                   ADDRESS REDACTED
 CRAIG, DOUGLAS                                                                       ADDRESS REDACTED
 CRAIG, GRANT                                                                         ADDRESS REDACTED
 CRAIG, JOSHUA                                                                        ADDRESS REDACTED
 CRAIL, ROBERT J                                                                      ADDRESS REDACTED
 CRAIN, DEBORAH LEE                                                                   ADDRESS REDACTED
 CRAM, JASON R                                                                        ADDRESS REDACTED
 CRAMER CLASSICS/TIM AND MARISSA
 CRAMER                                                                               111 SABLE DR.                                                                                 EVERSON            WA      98247
 CRAMER, PAUL                                                                         ADDRESS REDACTED
 CRAMPTON, JACK HENRY                                                                 ADDRESS REDACTED
 CRANDALL, KAREN L.                                                                   ADDRESS REDACTED
 CRANE, DANIEL                                                                        ADDRESS REDACTED
 CRANE, JOESPH                                                                        ADDRESS REDACTED
 CRANE, LORENZA                                                                       ADDRESS REDACTED
 CRANE, TERESA                                                                        20814 DUBUQUE RD                                                                              SNOHOMISH          WA      98290
 CRANE, TERESA A                                                                      ADDRESS REDACTED
 CRANE, TERESA A.                                                                     ADDRESS REDACTED
 CRANE, TREVOR DYLAN                                                                  ADDRESS REDACTED
 CRANFIELD, LISA R                                                                    ADDRESS REDACTED
 CRANK, JONATHAN TYLER                                                                ADDRESS REDACTED
 CRATER LAKE CELLARS                                                                  21882 HWY 62                                                                                  SHADY COVE         OR      97539
 CRAVEN, JULIANA ROSE                                                                 ADDRESS REDACTED
 CRAVOTTA, PETER JOSEPH                                                               ADDRESS REDACTED
 CRAWFORD VOSS, SHERRY L.                                                             ADDRESS REDACTED
 CRAWFORD, CALLY                                                                      ADDRESS REDACTED
 CRAWFORD, CORY ALAN                                                                  ADDRESS REDACTED
 CRAWFORD, DAN                                                                        ADDRESS REDACTED
 CRAWFORD, DAVID                                                                      ADDRESS REDACTED
 CRAWFORD, DESI LIONEL                                                                ADDRESS REDACTED
 CRAWFORD, EMILY                                                                      ADDRESS REDACTED
 CRAWFORD, KATHARINE                                                                  ADDRESS REDACTED
 CRAWFORD, MINDY LOUISE                                                               ADDRESS REDACTED
 CRAWLEY, ANITA NOELLE                                                                ADDRESS REDACTED
 CRAWLEY, CANDISE                                                                     ADDRESS REDACTED
 CRAWLEY, TRACI LYNN                                                                  ADDRESS REDACTED
 CRE WEST COAST LLC                                                                   PO BOX 2794                            228 E CHAMPION STE 102                                 BELLINGHAM         WA      98227-2794
 CREAR, BRANDON                                                                       ADDRESS REDACTED
 CREASMAN, VICTORRIA LARAYNE                                                          ADDRESS REDACTED
 CREATIONS WITH KIM                                                                   PO BOX 44                                                                                     MCLLEARY           WA      98557
 CREATIVE ARTS PUBLISHING                                                             PO BOX 5507                                                                                   MISSOULA           MT      59806
 CREATIVE CONVERTING                                                                  255 SPRING ST                                                                                 CLINTONVILLE       WI      54929
 CREATIVE MERCHANDISING SYSTEMS
 INC                                                                                  4044 BROCKTON DR SE                                                                           GRAND RAPIDS       MI      49512
 CREATIVE PROMOTIONAL SOLUTION,
 INC.                                        ATTN TIMOTHY M. OMEARA                   975 COBB PLACE BLVD NW STE 213                                                                KENNESAW           GA      30144-6899
 CREATIVE SOLUTIONS, INC.                    CPS IVE                                  300 CHASTAIN CENTER BOULEVARD          SUITE 335                                              KENNESAW           GA      30144
 CREATOR PRESCHOOL                                                                    16702 S. TAPPS DRIVE EAST                                                                     BONNEY LAKE        WA      98391
 CREBBIN, KELLEN MICHAEL                                                              ADDRESS REDACTED
 CREDIT BUREAU OF KLAMATH CNTY                                                        839 MAIN STREET                                                                               KLAMATH FALLS      OR      97601
 CREDIT BUREAU OF KLAMATH
 COUNTY                                                                               839 MAIN ST                                                                                   KLAMATH FALLS      OR      97601
 CREDIT INTERNATIONAL CORP                                                            P.O. BOX 1268                                                                                 BOTHELL            WA      98041
 CREDIT INTERNATIONAL CORP                   WACICB                                   PO BOX 1268                                                                                   BOTHELL            WA      98041-1268
 CREDIT SERVICES OF OREGON INC                                                        1229 SE STEPHENS                       PO BOX 1208                                            ROSEBURG           OR      97470
 CREEDENCE HOLDINGS LLC.                     WELLS FARGO TRADE CAPITAL                PO BOX 360286                                                                                 PITTSBURGH         PA      15250-6286
 CREEDENCE HOLDINGS LLC-
 WESTCOAST NOVELTY                                                                    1301 MARINA VILLAGE PARKWAY #200                                                              ALAMEDA            CA      94501
 CREININ, GERALD LLOYD                                                                ADDRESS REDACTED
 CREITZ, ERIC D.                                                                      ADDRESS REDACTED
 CRENSHAW III, BILLY RAY                                                              ADDRESS REDACTED
 CRESCENT CROWN DIST LLC                                                              402 S 54TH PLACE                                                                              PHOENIX            AZ      85034
 CRESPIN, CHANEL SAMANTHA                                                             ADDRESS REDACTED
 CRESSWELL, KAREN S                                                                   ADDRESS REDACTED
 CRESSY DOOR CO INC                                                                   PO BOX 55549                                                                                  SHORELING          WA      98155-5549
 CRESSY DOOR COMPANY INC                                                              PO BOX 55549                                                                                  SHORELINE          WA      98155-5549
 Crest Beverage L.L.C.                       Attn Nicholas Giampietro, Officer        6250 N. River Road, Suite 9000                                                                Rosemont           IL      60018
 CREST BEVERAGE LLC                                                                   PO BOX 848536                                                                                 LOS ANGELES        CA      90084-2685
 Crest Beverage, LLC                                                                  5901 Bolsa Avenue                                                                             Huntington Beach   CA      92647
 Crest Beverage, LLC                         c/o Allan H. Ickowitz, Esq.              Nossaman LLP                           777 S. Figueroa Street, 34th Floor                     Los Angeles        CA      90017
 CRESTWOOD ELEMENTARY                                                                 3914 W TAPPS DR E                                                                             BONNEY LAKE        WA      98391
 CRESTWOOD PTA                                                                        PO BOX752                                                                                     SUMNER             WA      98390
 CRG Financial LLC                                                                    100 Union Ave                                                                                 Cresskill          NJ      07626
 CRH CALIFORNIA WATER INC. /DBA
 CULLIGAN OF SANTA ANA                                                                502 S. LYON                                                                                   SANTA ANA          CA      92701
 CRIBBS, TERRY DENISE                                                                 ADDRESS REDACTED
 CRIDDLE, KEIRE L.                                                                    ADDRESS REDACTED
 CRIFASI, JACOB RILEY                                                                 ADDRESS REDACTED
 CRISALLI, KEVIN                                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 74 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                           D     11/26/18             Page 90 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


               Company                                            Contact                      Address 1                                  Address 2         Address 3               City   State       Zip      Country
 CRISCUOLO, PATRICIA                                                             ADDRESS REDACTED
 CRISE, LISA KRISTIN                                                             ADDRESS REDACTED
 CRISMAN, ANDREW N                                                               ADDRESS REDACTED
 CRISOSTOMO, PATRICIA L.                                                         ADDRESS REDACTED
 CRISPIN, SALVADOR                                                               ADDRESS REDACTED
 CRISS, BRENDA B.                                                                ADDRESS REDACTED
 CRISS, JAMIE                                                                    ADDRESS REDACTED
 CRIST, DON RAY                                                                  ADDRESS REDACTED
 CRITCHFIELD, JOSEPH CHARLES                                                     ADDRESS REDACTED
 CRITES, SHAWN MICHAEL                                                           ADDRESS REDACTED
 CRITTER CONTROL OF NW
 WASHINGTON                                                                      9506 SWANSON RD                                                                        SUMAS              WA      98295
 CRITTER CONTROL OF SEATTLE                                                      PO BOX 7401                                                                            KENT               WA      98042
 CRIVELLO, JAMISAN J.                                                            ADDRESS REDACTED
 CROCK, ANTHONY                                                                  ADDRESS REDACTED
 CROCKER, KAYLA RAE                                                              ADDRESS REDACTED
 CROCKER, PAMELA                                                                 ADDRESS REDACTED
 CROCKER, SANJUANA RENEE                                                         ADDRESS REDACTED
 CROCKETT, DARRYL L                                                              ADDRESS REDACTED
 CROFFORD, ROY CLAYTON                                                           ADDRESS REDACTED
 CROFT, HEATHER JEAN                                                             ADDRESS REDACTED
 CROFT, KYOUNG                                                                   ADDRESS REDACTED
 CROGHAN, STEVEN PATRICK                                                         ADDRESS REDACTED
 CROMIE, DANIEL J                                                                ADDRESS REDACTED
 CROMPTON, NICOLAS                                                               ADDRESS REDACTED
 CROMWELL , CHARLES                                                              10029 E LORIAN                                                                         TUCSON             AZ      85748
 CROMWELL, CHARLES DUANE                                                         ADDRESS REDACTED
 CRONAUER, PAUL M                                                                ADDRESS REDACTED
 CRONIN, LANDON                                                                  ADDRESS REDACTED
 CRONING, JOSEPH DAVID                                                           ADDRESS REDACTED
 CRONKHITE, JULIANNE                                                             ADDRESS REDACTED
 CROSBY, ROBERT R                                                                ADDRESS REDACTED
 CROSBY, SHEILA L                                                                ADDRESS REDACTED
 CROSBY, TODD                                                                    ADDRESS REDACTED
 CROSLIN, TIASHA MONIQUE                                                         ADDRESS REDACTED
 CROSS VALLEY WATER DISTRICT                                                     8802 180TH STREET SE                                                                   SNOHOMISH          WA      98296-4804
 CROSS, IAN G.                                                                   ADDRESS REDACTED
 CROSS, SEAMUS GENGHIS                                                           ADDRESS REDACTED
 CROSSCOM NATIONAL INC                                                           1994 PAYSPHERE CIRCLE                                                                  CHICAGO            IL      60674
 CROSSLAND, RICHARD ALAN                                                         ADDRESS REDACTED
 CROSSLEY, KATHLEEN ELISHA                                                       ADDRESS REDACTED
 CROSSLEY, LORENA                                                                ADDRESS REDACTED
 CROSSLEY, RYAN ALLEN                                                            ADDRESS REDACTED
 CROSSROADS HIGH SCHOOL                                                          205 N. ALDER AVENUE                                                                    GRANITE FALLS      WA      98252
 CROSTINI, CYNTHIA LOU                                                           ADDRESS REDACTED
 CROSWELL, IRENE C.                                                              ADDRESS REDACTED
 CROTEAU, ELIZABETH R.                                                           ADDRESS REDACTED
 CROTHERS, JEAN LOUISE                                                           ADDRESS REDACTED
 CROTHERS, MICHELLE                                                              ADDRESS REDACTED
 CROUTCH, CAROL LYNN                                                             ADDRESS REDACTED
 CROW, ARCHIE CLYDE                                                              ADDRESS REDACTED
 CROW, JERRIE LEE                                                                ADDRESS REDACTED
 CROW, LAURA MICHELLE                                                            ADDRESS REDACTED
 CROW, NICHOLAS TIMOTHY                                                          ADDRESS REDACTED
 CROW, TERI LEE                                                                  ADDRESS REDACTED
 CROW, THOMAS                                                                    ADDRESS REDACTED
 CROWDER, CLINTON                                                                ADDRESS REDACTED
 CROWDER, LORENZO                                                                ADDRESS REDACTED
 CROWE, LORI                                                                     ADDRESS REDACTED
 CROWE, SHERRY LIEZL                                                             ADDRESS REDACTED
 CROWELL, MARIA T                                                                ADDRESS REDACTED
 CROWLEY, WENDY                                                                  ADDRESS REDACTED

 CROWN DISTRIBUTING CO ABERDEEN                                                  1200 W HERON ST                                                                        ABERDEEN           WA      98520
 CROWN DISTRIBUTING CO INC                                                       17117 59TH AVENUE NE                                                                   ARLINGTON          WA      98223-4750
 CROWN DISTRIBUTING CO INC OF
 ABERDEEN                                                                        1200 W HERON ST                                                                        ABERDEEN           WA      98520
 CROWN DISTRIBUTING CO INC.                                                      3490 MCDOUGAL                                                                          EVERETT            WA      98201
 CROWN DISTRIBUTING CO INC-POP                                                   17117 59TH AVE NE                                                                      ARLINGTON          WA      98223-4750
 Crown Distributing LLC                                                          17117 59th Ave NE                                                                      Arlington          WA      98223

 CROWN DISTRIBUTING OF ABERDEEN                                                  1200 W HERON ST                                                                        ABERDEEN           WA      98520
 CROWN EQUIPMENT CORPORATION                                                     PO BOX 641173                                                                          CINCINNATI         OH      45264-1173
 CROWN PACIFIC FINE FOODS                                                        8809 S 190TH                                                                           KENT               WA      98031
 CROWN SIGNS                                                                     6700 MARTIN WAY EAST STE 107                                                           OLYMPIA            WA      98516
 CROWN VALLEY PARKWAY           C/O KENDRICK, JACKSON & KEARL                    2603 MAIN STREET                     SUITE 700                                         IRVINE             CA      92614
 CROWN VALLEY SOUTH LLC         CO PEATCO PROPERTIES                             25108 MARGUERITE PKWY #A-526                                                           MISSION VIEJO      CA      92692
 CROWN VALLEY SOUTH, L.L.C.                                                      628 VIA LIDO NORD                                                                      NEWPORT BEACH      CA      92663
 Crown Valley South, LLC        c/o Kendrick, Jackson & Kearl                    2603 Main Street                     Suite 700                                         Irvine             CA      92614




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 75 of 342
                                                                                Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                           D     11/26/18              Page 91 of 357
                                                                                                                                       Creditor Matrix
                                                                                                                                  Served via First Class Mail


                Company                                           Contact                                       Address 1                                 Address 2          Address 3                  City   State       Zip      Country
 CROWNOVER, DEAN K.                                                                          ADDRESS REDACTED
 CRR, Inc.                                                                                   PO Box 203                                                                                  Kent                  WA      98035-0624
 CRS SERVICE & REPAIR INC                                                                    11012 CANYON RD EAST                     STE 8 #934                                         PUYALLUP              WA      98373
 CRU SELECTIONS                                                                              19501 144 TH AVE NE #F-100                                                                  WOODINVILLE           WA      98072
 CRU SELECTIONS                                                                              19501 144TH AVE NE #F-1200                                                                  WOODINVILLE           WA      98072
 CRUDUPT, MALCOLM J                                                                          ADDRESS REDACTED
 Crumble, Donnisha Shontai                                                                   ADDRESS REDACTED
 CRUME, B J                                                                                  ADDRESS REDACTED
 CRUME, BJ                                                                                   ADDRESS REDACTED
 CRUNCH TIME FOODS LLC                                                                       16420 SE MCGILLIVRAY                     BLVD STE 103                                       VANCOUVER             WA      98683
 CRUVER, ADAM                                                                                ADDRESS REDACTED
 CRUZ- GARCIA, MANUELA                                                                       4845 SATURN AVE                                                                             LOS ANGELES           CA      90019
 CRUZ JR, DANIEL CABIGTING                                                                   ADDRESS REDACTED
 CRUZ SR., JOSE LUIS                                                                         ADDRESS REDACTED
 CRUZ, ALEJANDRO                                                                             ADDRESS REDACTED
 CRUZ, AMILCAR EDUARDO                                                                       ADDRESS REDACTED
 CRUZ, CHELSEA                                                                               ADDRESS REDACTED
 CRUZ, EMILY ALLISON                                                                         ADDRESS REDACTED
 CRUZ, FRANK JOSEPH                                                                          ADDRESS REDACTED
 CRUZ, IVAN                                                                                  ADDRESS REDACTED
 CRUZ, JESSICA                                                                               ADDRESS REDACTED
 CRUZ, JESSICA N                                                                             ADDRESS REDACTED
 CRUZ, JORDAN                                                                                ADDRESS REDACTED
 CRUZ, JULIE ANN                                                                             ADDRESS REDACTED
 CRUZ, LEEANNE                                                                               ADDRESS REDACTED
 CRUZ, LEONEL OMAR                                                                           ADDRESS REDACTED
 CRUZ, LEONIDA RAMOS                                                                         ADDRESS REDACTED
 CRUZ, MARCIAN D                                                                             ADDRESS REDACTED
 CRUZ, MARIA R                                                                               ADDRESS REDACTED
 CRUZ, MARKUS                                                                                ADDRESS REDACTED
 CRUZ, MARTHA                                                                                ADDRESS REDACTED
 CRUZ, MICHELLE MARIE                                                                        ADDRESS REDACTED
 CRUZ, RYAN JAMES VINCENT                                                                    ADDRESS REDACTED
 CRUZ-GARCIA , MANUELA                                                                       4845 SATURN ST                                                                              LOS ANGELES           CA      90019-5603
 CRUZIN MAGAZINE                                                                             PO BOX 774                                                                                  FREELAND              WA      98249
 CRYSTAL CLEAR CLEANING INC                                                                  1927 NE 2ND ST                                                                              BEND                  OR      97701
 CSC WORLDWIDE                                                                               PO BOX 640154                                                                               CINCINNATI            OH      45264-0154
 CSOLTI, ZACHARY                                                                             ADDRESS REDACTED
 CSOLTI, ZEREK                                                                               ADDRESS REDACTED
 CT POWER INC                                                                                PO BOX 17231                                                                                DENVER                CO      80217-0231
 CTS Holdings, LLC                           Prince Altee Thomas, Esquire                    Fox Rothschild LLP                       2000 Market Street, 20th Floor                     Philadelphia          PA      19103-3222
 CUA, STAN S                                                                                 ADDRESS REDACTED
 CUARESMA, CHRISTY BERBANO                                                                   ADDRESS REDACTED
 CUBLEY, LEXI                                                                                ADDRESS REDACTED
 CUCAMONGA VALLEY WATER
 DISTRICT                                                                                    10440 ASHFORD ST                                                                            RANCHO CUCAMONGA      CA      97130
 Cucamonga Valley Water District             Robert Kalarsarinis, Customer Service Manager   10440 Ashford St.                                                                           Rancho Cucamonga      CA      91730
 CUCKOOS NEST CELLARS LLC                                                                    1906 FOOTS CREEK ROAD                                                                       GOLD HILL             OR      97525
 CUETO, NOVEMAR G                                                                            ADDRESS REDACTED
 CUEVAS ALVAREZ, ALFONSO C                                                                   ADDRESS REDACTED
 CUEVAS, ANDREA                                                                              ADDRESS REDACTED
 CUEVAS, FRANCISCO R                                                                         ADDRESS REDACTED
 CUEVAS, ROBERTO                                                                             ADDRESS REDACTED
 CUEVAS, YOLANDA D                                                                           ADDRESS REDACTED
 CULBERTSON, SUK CHA                                                                         ADDRESS REDACTED
 CULE, KRISTI                                                                                ADDRESS REDACTED
 CULLEN, AUSTIN RYAN                                                                         ADDRESS REDACTED
 CULLIGAN INTERNATIONAL.                                                                     4211 COLLECTION CENTER DRIVE                                                                CHICAGO               IL      60693

 CULLIGAN NORTHWEST - BELLINGHAM                                                             PO BOX 30405                                                                                BELLINGHAM            WA      98228-2405
 CULLIGAN OF SANTA ANA           LOCKBOX PROCESSING                                          PO BOX 2903                                                                                 WICHITA               KS      67201-2903
 CULLIGAN SANTA MARIA                                                                        700 W COOK ST                                                                               SANTA MARIA           CA      93458
 CULLIGAN SYLMAR                 LOCKBOX PROCESSING                                          PO BOX 2903                                                                                 WICHITA               KS      67201-2903
 CULLY, MAX G                                                                                ADDRESS REDACTED
 CULT OF 8                                                                                   475 WASHINGTON ST STE A                                                                     MONTEREY              CA      93940
 CULT OF 8, INC., dba ALCOHOL BY
 VOLUME, INC.                                                                                8940 Carmel Valley Road                                                                     Carmel                CA      93923
 CULVER CITY SCOUT HOUSE                                                                     10866 CULVER BOULEVARD                                                                      CULVER CITY           CA      90230
 CULWELL, NICOLE MARIE                                                                       ADDRESS REDACTED
 CUMBAY, SALEM                                                                               ADDRESS REDACTED
 CUMMINGS, MARIANNE G                                                                        ADDRESS REDACTED
 CUMMINGS, MEGAN MICHELLE                                                                    ADDRESS REDACTED
 CUMMINGS-DEAN, ROBERT                                                                       ADDRESS REDACTED
 CUMMINS - ALLISON CORP                                                                      PO BOX 339                                                                                  MT PROSPECT           IL      60056
 CUMMINS, GARY L.                                                                            ADDRESS REDACTED
 CUMULUS MEDIA                                                                               1376 WALTER ST                                                                              VENTURA               CA      93003
 CUNICO, JOHN ANTHONY                                                                        ADDRESS REDACTED
 CUNNIFF, RYAN                                                                               ADDRESS REDACTED
 CUNNINGHAM, ADAM                                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                            Page 76 of 342
                                                                              Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                  D     11/26/18             Page 92 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                           Contact                          Address 1                                    Address 2         Address 3                City   State       Zip      Country
 CUNNINGHAM, AUBREY NICOLE                                                         ADDRESS REDACTED
 CUNNINGHAM, CATHERINE                                                             ADDRESS REDACTED
 CUNNINGHAM, CORY RAYE                                                             ADDRESS REDACTED
 CUNNINGHAM, HALI RAYE                                                             ADDRESS REDACTED
 CUNNINGHAM, MARLINE V                                                             ADDRESS REDACTED
 CUPP, RYAN                                                                        ADDRESS REDACTED
 CURBY, TRENTON                                                                    ADDRESS REDACTED
 CURIEL, JOSE L                                                                    ADDRESS REDACTED
 CURIEL, MABEL                                                                     ADDRESS REDACTED
 CURLAND, KARRIE L.                                                                ADDRESS REDACTED
 CURRAN, DAVID F.                                                                  ADDRESS REDACTED
 CURRAN, NATHAN ALEXANDER                                                          ADDRESS REDACTED
 CURREN, TIMOTHY H                                                                 ADDRESS REDACTED
 CURRENT MEDIA PRODUCTIONS                                                         120 PROSPECT STREET                       SUITE #2                                          BELLINGHAM          WA      98225
 CURRY, DANIELLE DECHENNE                                                          ADDRESS REDACTED
 CURRY, WILLIAM                                                                    ADDRESS REDACTED
 CURT FAUS CORPORATION                                                             5755 WILLOW LANE                                                                            LAKE OSWEGO         OR      97035
 CURT PRINGLE & ASSOCIATES                                                         1801 E KATELLA AVE #1002                                                                    ANAHEIM             CA      92805
 CURTIS F SMITH                                                                    ADDRESS REDACTED
 CURTIS, DONALD ANTHONY                                                            ADDRESS REDACTED
 CURTIS, MELISSA N                                                                 ADDRESS REDACTED
 CURTIS, SARAH                                                                     ADDRESS REDACTED
 CURTIS, WADE T                                                                    ADDRESS REDACTED
 CURTIS, WILLIAM E                                                                 ADDRESS REDACTED
 CURVATURE LLC                                                                     6500 HOLLISTER AVE STE 210                                                                  SANTA BARBARA       CA      93117
 CUSICK, CAILEY RACHEAL                                                            ADDRESS REDACTED
 CUSTER ELEMENTARY                                                                 7660 CUSTER SCHOOL ROAD                                                                     CUSTER              WA      98240
 CUSTIS, LESLIE D.                                                                 ADDRESS REDACTED
 CUSTODIO, ALLAN                                                                   ADDRESS REDACTED
 CUSTOM COFFEE ESPRESSO INC.                 ATTN WENDI LARSON & HEATHER RETTMER   PO BOX 2371                                                                                 FERNDALE            WA      98248
 CUSTOM COFFEE LLC                                                                 1819 MAIN STREET                                                                            FERNDALE            WA      98248
 CUSTOM COOLER INC                                                                 420 E ARROW HWY                                                                             SAN DIMAS           CA      91773-9177
 CUSTOM IMPRESSIONS INC                                                            2601 70TH AVE W STE J                                                                       TACOMA              WA      98466-5430
 CUTHBERT, JOHN W                                                                  ADDRESS REDACTED
 CUTRONE, DONALD WAYNE                                                             ADDRESS REDACTED
 CUTTER, AUSTIN RYAN                                                               ADDRESS REDACTED
 CUTTING EDGE COMPONENTS                                                           2237 S 16TH STREET STE C-2                                                                  PHOENIX             AZ      85034-5714
 CUZICK, KARL WAYNE                                                                ADDRESS REDACTED
 CVS                                         Attn Legal Dept - Acquisitions        1 CVS Drive                                                                                 Woonsocket          RI      02895-0000
 CVS                                         Attn Legal Dept. Acquisition          One CVS Drive                                                                               Woonsocket          RI      02895
 CYBULA, ABIGAIL                                                                   ADDRESS REDACTED
 CYBULA, ABIGAIL C                                                                 ADDRESS REDACTED
 Cyma Orchids                                                                      2929 Etting Road                                                                            Oxnard              CA      93033
 Cyma Orchids                                Cyma Orchids                                                                    2929 Etting Road                                  Oxnard              CA      93033
 Cyma Orchids                                Jino Im                               1445 S. Allec Street                                                                        Anaheim             CA      92805
 CYMA ORCHIDS CORP                                                                 2929 ETTING ROAD                                                                            OXNARD              CA      93033
 CYSTIC FIBROSIS FOUNDATION CA.                                                    2150 TOWN CTR PLACE                       STE 120                                           ANAHEIM             CA      92806
 D & A GLASS COMPANY INC.                                                          2667 S VICTORY VIEW WAY                                                                     BOISE               ID      83709
 D & D DOOR INC                                                                    14018 NW 3RD CT                                                                             VANCOUVER           WA      98685
 D & P CUSTOM LIGHTS & WIRING
 SYSTEMS INC                                                                       PO BOX 90465                                                                                NASHVILLE           TN      37209-0465
 D K BOOS GLASS INC                                                                1206 FRANZ ST                                                                               LACEY               WA      98503
 DPI                                                                               FILE #42338                                                                                 LOS ANGELES         CA
 D VINE WINE INC                                                                   3315 NW 26TH AVE                                                                            PORTLAND            OR      97210
 D&A DOOR & SPECIALTIES INC                                                        2667 S VICTORY VIEW WAY                                                                     BOISE               ID      83709
 D&B BACKFLOW LLC                                                                  PO BOX 3602                                                                                 WENATCHEE           WA      98807
 D.A.M. Salsa, LLC                           David. A. Martinez, Owner             4110 S.E. Hawthorne Blvd. PMB 288                                                           Portland            OR      97214
 D.M. DISPOSAL CO, INC - DISTRICT
 2140                                        A WASTE CONNECTIONS COMPANY           PO BOX 60248                                                                                LOS ANGELES         CA      90060-0248
 D.M. RECYCLING CO. - DISTRICT 2160          A WASTE CONNECTIONS COMPANY           PO BOX 60248                                                                                LOS ANGELES         CA      90060-0248
 DA GLOBAL ENERGY INC                                                              548 MARKET STREET #32810                                                                    SAN FRANCISCO       CA      94104

 DA VEGA FISHER MECHTENBERG LLP                                                    232 E. ANAPAMU ST.                                                                          SANTA BARBARA       CA      93101
 DACH, JOHN LAWRENCE                                                               ADDRESS REDACTED
 DACK, DENNIS                                                                      ADDRESS REDACTED
 DAFFODIL STORAGE                                                                  3501 SOUTH 38TH STREET                                                                      TACOMA              WA      98409
 DAHILL, BONNIE                                                                    ADDRESS REDACTED
 DAHL ELECTRIC INC                                                                 3409 MCDOUGALL AVE                                                                          EVERETT             WA      98201
 DAHL ELECTRIC INC                                                                 521 E VICTORIA AVE                                                                          BURLINGTON          WA      98233
 DAHL, BRETT A                                                                     ADDRESS REDACTED
 DAHL, GRACE                                                                       ADDRESS REDACTED
 DAHL, JORDAN                                                                      ADDRESS REDACTED
 DAHLBY, REBECCA R                                                                 ADDRESS REDACTED
 DAHLIN-RYAN, SHERRI JO                                                            ADDRESS REDACTED
 DAIGNEAULT, TYLER WAYNE                                                           ADDRESS REDACTED
 DAILY WORLD THE                                                                   PO BOX 269                                                                                  ABERDEEN            WA      98520
 DAILY, EMMA                                                                       ADDRESS REDACTED
 DAINS, GARY LEE                                                                   ADDRESS REDACTED
 DAIRY FRESH FARMS INC                                                             9636 BLOMBERG ST SW                                                                         OLYMPIA             WA      98512




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 77 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D     11/26/18             Page 93 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                Company                                           Contact                        Address 1                                  Address 2         Address 3              City   State       Zip      Country
 DAJNOWICZ, SYDNEY NICOLE                                                        ADDRESS REDACTED
 DAKOTA BUCKAROO                                                                 8065 SOUTHSIDE BLVD                                                                      NAMPA             ID      83686
 DALANGIN, CRISENDA                                                              ADDRESS REDACTED
 DALE BROS BREWERY                                                               2120 PORTERFIELD WAY                                                                     UPLAND            CA      91786
 DALE C. HENLEY                                                                  1050 LARRABEE AVE                      STE 104                                           BELLINGHAM        WA      98225-7367
 Dale C. Henley                                                                  Box 1195                               PMB 300                                           La Conner         WA      98257
 DALE HENLEY                                                                     1050 LARRABEE AVE, STE 104                                                               BELLINGHAM        WA      98225-7376
 Dale Scott DBA Edgemaster Mobile
 Sharpening                                                                      260 Thunderbird St                                                                       Molalla           OR      97038
 DALELIO, JOHN                                                                   ADDRESS REDACTED
 DALGARN, PHOENIX S.                                                             ADDRESS REDACTED
 DALIN, BRYAN C.                                                                 ADDRESS REDACTED
 DALLAND, SHAWN ERIK                                                             ADDRESS REDACTED
 DALO, JOHN DAVID                                                                ADDRESS REDACTED
 DALY, CLAIRE MARIE                                                              ADDRESS REDACTED
 DALY, DANIEL VINCENT                                                            ADDRESS REDACTED
 DALY, KATHLEEN                                                                  ADDRESS REDACTED
 DAM SALSA                                                                       4110 SE HAWTHORNE BLVD                 PMB 288                                           PORTLAND          OR      97214

 DAMERON PROPERTY MANAGEMENT                                                     PO BOX 98299                                                                             LAKEWOOD          WA      98498

 DAMERON PROPERTY MANAGEMENT                 HANA FINANCIAL INC                  FILE #50516                                                                              LOS ANGELES       CA      90074-0516
 Dameron Property Management,Inc.                                                PO Box 98299                                                                             Lakewood          WA      98496
 DAMERON, JOCHELLE BEJARIN                                                       ADDRESS REDACTED
 DAMERON, JOSEPH C                                                               ADDRESS REDACTED
 DAMON, HEATHER MICHELLE                                                         ADDRESS REDACTED
 DAMON, PHYLLIS                                                                  863 E LOGGERS PASS ST                                                                    MERIDIAN          ID      83642-4977
 DAMON, PHYLLIS M                                                                ADDRESS REDACTED
 DAMRON, ALYSSA M.                                                               ADDRESS REDACTED
 DAN DEMPSEY                                                                     ADDRESS REDACTED
 DANA, RACHEL                                                                    ADDRESS REDACTED
 DANDRIDGE, MARGOT LYNN                                                          ADDRESS REDACTED
 DANDURAND, HAILEY KAI                                                           ADDRESS REDACTED
 DANFORTH, ALMA                                                                  ADDRESS REDACTED
 DANFORTH, ALMA                                                                  ADDRESS REDACTED
 DANFOSS LLC                                                                     CH 16905                                                                                 PALATINE          IL      60055-6905
 DANG, DESTIN                                                                    ADDRESS REDACTED
 DANIEL, JESSICA R.                                                              ADDRESS REDACTED
 DANIEL, NATALIE                                                                 ADDRESS REDACTED
 DANIEL, ROBERT                                                                  ADDRESS REDACTED
 DANIEL, THADIUS MONTGUMERY                                                      ADDRESS REDACTED
 DANIEL, ZACHARY LUCAS                                                           ADDRESS REDACTED
 DANIELLES SAUCES INC                                                            PO BOX 763                                                                               LAKE OSWEGO       OR      97034
 DANIELS WESTERN MEATS                                                           PO BOX 936                                                                               PICO RIVERA       CA      90660
 DANIELS, DOMINIQUE                                                              ADDRESS REDACTED
 DANIELS, ELAINE DENISE                                                          ADDRESS REDACTED
 DANIELS, TADARIUS                                                               ADDRESS REDACTED
 DANISO, THEMBELANI                                                              ADDRESS REDACTED
 DANNA, DAWN M                                                                   ADDRESS REDACTED
 DANNACKER, SARA BETH                                                            ADDRESS REDACTED
 DANS LANDSCAPING                                                                PO BOX 14043                                                                             SAN LUIS OBISPO   CA      93406
 DANZEISEN DAIRY LLC                                                             6829 W BROADWAY RD                                                                       PHOENIX           AZ      85043
 DAPER, GLEE                                                                     11243 MARIN VIEW DR. S.W.                                                                SEATTLE           WA      98146
 DAQUINO, NICHOLAS MICHAEL                                                       ADDRESS REDACTED
 DARBY, RICHARD BRAD                                                             ADDRESS REDACTED
 DARGITZ, JORDYN                                                                 ADDRESS REDACTED
 DARGITZ, SAMUEL                                                                 ADDRESS REDACTED
 DARIGOLD INC                                                                    62973 COLLECTION CENTER DRIVE                                                            CHICAGO           IL      60693-0629
 DARIGOLD INC                                BANK OF AMERICA LOCKBOX SERVICES    62973 COLLECTION CENTER DRIVE                                                            CHICAGO           IL      60693-0629
 Darigold, Inc.                              Attn Oren B. Haker                  Stoel Rives LLP                        760 S.W. Ninth Ave. #3000                         Portland          OR      97205
 Darling Ingredients Inc.                    Ruth Gaddis                         251 OConnor Ridge Blvd                                                                   Irving            TX      75038-6525
 DARLING INTERNATIONAL INC                                                       PO BOX 552210                                                                            DETROIT           MI      48255-2210
 DARLING, ERIC P                                                                 ADDRESS REDACTED
 DARLING, KATELYN MARIE                                                          ADDRESS REDACTED
 DARLING, MARGARET A                                                             ADDRESS REDACTED
 DARNELL, WILLIAM D                                                              ADDRESS REDACTED
 DARRINGTON ELEMENTARY SCHOOL                                                    PO BOX 27                                                                                DARRINGTON        WA      98241
 DARST BULB FARM                                                                 1977 PENN COVE ROAD                                                                      OAK HARBOR        WA      98277
 DASH, STEVEN A                                                                  ADDRESS REDACTED
 DASHIELL, HANNAH                                                                ADDRESS REDACTED
 DASSUNCAO, CLAUDIA T                                                            ADDRESS REDACTED
 DATALOGIX INC                                                                   10075 WESTMOOR DRIVE                   SUITE 105                                         WESTMINSTER       CO      80021-2570
 DATAMAX SYSTEMS SOLUTIONS                                                       6251 PARK OF COMMERCE BLVD             SUITE B                                           BOCA RATON        FL      33487
 DATAVANTAGE CORPORATION                                                         30500 BRUCE INDUSTRIAL PWKY                                                              SOLON             OH      44139-3942
 DAUGHRITY JR., KENNETH EARL                                                     ADDRESS REDACTED
 DAUM, ANDREA NICOLE                                                             ADDRESS REDACTED
 DAUTREMONT, BRETT G                                                             ADDRESS REDACTED
 DAVALOS, MARIA                                                                  ADDRESS REDACTED
 DAVARIS, WILLIAM B                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 78 of 342
                                                                            Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                    D     11/26/18             Page 94 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                          Contact                            Address 1                                     Address 2         Address 3              City   State       Zip      Country
 DAVELAAR, MICHAEL G                                                             ADDRESS REDACTED
 DAVENPORT, MARIA FERNANDA                                                       ADDRESS REDACTED
 DAVENPORT, MARISSA JOSEPHINE                                                    ADDRESS REDACTED
 DAVENPORT, SHAWN ROBERT                                                         ADDRESS REDACTED
 DAVES, HEATHER                                                                  ADDRESS REDACTED
 DAVID BROWNSTEAD                                                                ADDRESS REDACTED
 DAVID KRIZO HORSERADISH                                                         7890 COUNTY RD 120                                                                              TULELAKE          CA      96134
 David W. Hercher                                                                111 S.W. Fifth Avenue, Suite 3400                                                               Portland          OR      97204
 DAVID, JOSEPHINE                                                                ADDRESS REDACTED
 DAVID, TIMOTHY G                                                                ADDRESS REDACTED
 DAVIDIAN, ALEDA                                                                 ADDRESS REDACTED
 DAVIDOVICH, RICHARD WILLIAM                                                     ADDRESS REDACTED
 DAVIDSON, JACOB ERIC                                                            ADDRESS REDACTED
 DAVIDSON, JORDAN HARLEY                                                         ADDRESS REDACTED
 DAVIDSON, JUSTIN DOUGLAS                                                        ADDRESS REDACTED
 DAVIDSON, KATHY ANN                                                             ADDRESS REDACTED
 DAVIDSON, ROGER PHILLIP                                                         2000 E MAIN ST. APT 32                                                                          EL CAJON          CA      92021
 DAVIDSON, ROGER PHILLIP                     DAVIDSON, ROGER PHILLIP                                                           2000 E MAIN ST. APT 32                            EL CAJON          CA      92021
 DAVIDSON, ROGER PHILLIP                                                         ADDRESS REDACTED
 DAVIE , LEAH                                                                    85839 EDENVALE RD                                                                               PLEASANT HILL     OR      97455-9767
 DAVIE, AUSTIN CHARLES                                                           ADDRESS REDACTED
 DAVIE, EMILY                                                                    ADDRESS REDACTED
 DAVIE, LEAH                                                                     85839 EDENVALE ROAD                                                                             PLEASANT HILL     OR      97455
 DAVIE, LEAH M                                                                   ADDRESS REDACTED
 DAVIES, ANDRE                                                                   ADDRESS REDACTED
 DAVIES, CRYSTAL KOREN                                                           ADDRESS REDACTED
 DAVIES, ELIJAH MALIK                                                            ADDRESS REDACTED
 DAVIES, ISAAK                                                                   ADDRESS REDACTED
 DAVIES, ROSEMARY ANN                                                            ADDRESS REDACTED
 DAVIS DOOR SERVICE INC                                                          2021 S GRAND ST                                                                                 SEATTLE           WA      98144
 DAVIS ELEN                                                                      101 SW MAIN                                   SUITE 300                                         PORTLAND          OR      97221
 DAVIS WRIGHT TREMAINE LLP                                                       1300 SW FIFTH AVENUE                          SUITE 2400                                        PORTLAND          OR      97201-5610
 Davis Wright Tremaine LLP                   Joseph M. VanLeuven                 1300 SW Fifth Avenue                          Suite 2400                                        Portland          OR      97201-5610
 DAVIS, AARON EUGENE                                                             ADDRESS REDACTED
 DAVIS, ALLAN                                                                    ADDRESS REDACTED
 DAVIS, ANDREA LORRAINE                                                          ADDRESS REDACTED
 DAVIS, ANTHONY R                                                                ADDRESS REDACTED
 DAVIS, ARIANA MARIE                                                             ADDRESS REDACTED
 DAVIS, BRIAN ANDREW                                                             ADDRESS REDACTED
 DAVIS, CARL                                                                     3523 WETMORE AVE.                             APT. 2                                            EVERETT           WA      98201
 DAVIS, CARL J                                                                   ADDRESS REDACTED
 DAVIS, CARL J.                                                                  ADDRESS REDACTED
 DAVIS, CARLEY A                                                                 ADDRESS REDACTED
 DAVIS, CARTER                                                                   ADDRESS REDACTED
 DAVIS, CHELSEA LEILANI                                                          ADDRESS REDACTED
 DAVIS, CRISTAL                                                                  ADDRESS REDACTED
 DAVIS, DAMIAN                                                                   ADDRESS REDACTED
 DAVIS, DANIELLE                                                                 ADDRESS REDACTED
 DAVIS, DEBRA J                                                                  ADDRESS REDACTED
 DAVIS, DONNA J.                                                                 ADDRESS REDACTED
 DAVIS, HAILEY DANIELLE                                                          ADDRESS REDACTED
 DAVIS, HARRISON                                                                 ADDRESS REDACTED
 DAVIS, HAYLEY                                                                   ADDRESS REDACTED
 DAVIS, IAN                                                                      ADDRESS REDACTED
 DAVIS, JACOB                                                                    25150 NE PATTERSON WAY                                                                          REDMOND           WA      98053
 DAVIS, JACOB L                                                                  ADDRESS REDACTED
 DAVIS, JACOB THOMAS                                                             ADDRESS REDACTED
 DAVIS, JANICE                                                                   ADDRESS REDACTED
 DAVIS, JASMINE KANOLA                                                           ADDRESS REDACTED
 DAVIS, JEREMIAH                                                                 ADDRESS REDACTED
 DAVIS, JUDY G.                                                                  ADDRESS REDACTED
 DAVIS, KAREN LYNN                                                               ADDRESS REDACTED
 DAVIS, KATHY LYNN                                                               ADDRESS REDACTED
 DAVIS, KIMBERLY                                                                 ADDRESS REDACTED
 DAVIS, KIMBERLY CHRISTINE                                                       ADDRESS REDACTED
 DAVIS, KRYSTAL LASHI                                                            ADDRESS REDACTED
 DAVIS, KYLE ROBERT                                                              ADDRESS REDACTED
 DAVIS, LINDA M                                                                  ADDRESS REDACTED
 DAVIS, LISA CHRISTINE                                                           ADDRESS REDACTED
 DAVIS, MARIA RUTH                                                               ADDRESS REDACTED
 DAVIS, MARK CHARLES                                                             ADDRESS REDACTED
 DAVIS, MARK E                                                                   ADDRESS REDACTED
 DAVIS, MATTHEW STEVEN                                                           ADDRESS REDACTED
 DAVIS, MICHAEL                                                                  ADDRESS REDACTED
 DAVIS, MICHAEL A                                                                ADDRESS REDACTED
 DAVIS, MICHELLE                                                                 3960 S. HIGUERA #194                                                                            SAN LUIS OBISPO   CA      93401
 DAVIS, MICHELLE LOUISE                                                          ADDRESS REDACTED
 DAVIS, NANCY ELI                                                                ADDRESS REDACTED
 DAVIS, NAOMI RUTH                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 79 of 342
                                                                                Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                         D     11/26/18                Page 95 of 357
                                                                                                                                        Creditor Matrix
                                                                                                                                   Served via First Class Mail


               Company                                            Contact                               Address 1                                          Address 2         Address 3                  City   State       Zip      Country
 DAVIS, PHOENIX                                                                         ADDRESS REDACTED
 DAVIS, PHYLLIS ANN                                                                     ADDRESS REDACTED
 DAVIS, RANDOLPH L.                                                                     ADDRESS REDACTED
 DAVIS, REBECCA ANN                                                                     ADDRESS REDACTED
 DAVIS, ROBERT E                                                                        ADDRESS REDACTED
 DAVIS, RYAN JAMES                                                                      ADDRESS REDACTED
 DAVIS, SHEENA                                                                          ADDRESS REDACTED
 DAVIS, SHIRLEY MAE                                                                     ADDRESS REDACTED
 DAVIS, STEPHEN JAMES                                                                   ADDRESS REDACTED
 DAVIS, TAMARA M                                                                        ADDRESS REDACTED
 DAVIS, TIARRA                                                                          ADDRESS REDACTED
 DAVIS, WAYNE                                                                           ADDRESS REDACTED
 DAVIS, WILLIAM C                                                                       ADDRESS REDACTED
 DAVIS-HASENPFLUG, ALYSSA J.                                                            ADDRESS REDACTED
 DAVISON, STEPHANIE D.                                                                  ADDRESS REDACTED
 Dawn Food Products Inc                                                                 3333 Sargent Rd                                                                                  Jackson               MI      49201
 DAWN FOOD PRODUCTS INC                                                                 PO BOX 675024                                                                                    DALLAS                TX      75267-5024
                                             Aaron Jones, Senior Manager - Credit and
 Dawn Food Products, Inc.                    Collections                                3333 Sargent Road                                                                                Jackson               MI      49201
                                                                                        Aaron Jones, Senior Manager - Credit and
 Dawn Food Products, Inc.                    Dawn Food Products, Inc.                   Collections                                    3333 Sargent Road                                 Jackson               MI      49201
 Dawn Food Products, Inc.                    Michael K. McCrory                         Barnes & Thornburg LLP                         11 South Meridian Street                          Indianapolis          IN      46204
 DAWN, LACARIO                                                                          3608 E L ST                                                                                      TACOMA                WA      98404
 DAWSON , ARTHUR                                                                        PO BOX 555                                                                                       INGLEWOOD             CA      90307
 DAWSON, SIERRA D.                                                                      ADDRESS REDACTED
 DAWSON, TRYSTEN                                                                        ADDRESS REDACTED
 DAY ELECTRIC INC                                                                       621 BRIAN WAY                                                                                    MEDFORD               OR      97501
 DAY, AMANDA LAUREN                                                                     ADDRESS REDACTED
 DAY, ANITA MARIE                                                                       ADDRESS REDACTED
 DAY, ASHLEY NICOLE                                                                     ADDRESS REDACTED
 DAY, CHRISTA E.                                                                        ADDRESS REDACTED
 DAY, COREY MICHEAL                                                                     ADDRESS REDACTED
 DAY, MELINDA                                                                           ADDRESS REDACTED
 DAY, MICHAEL MAX                                                                       ADDRESS REDACTED
 DAY, RICHARD                                                                           ADDRESS REDACTED
 DAY, SUSAN LOREE                                                                       ADDRESS REDACTED
 DAY, WINN ANN                                                                          ADDRESS REDACTED
 DAYTON, MICHAEL B                                                                      ADDRESS REDACTED
 DAYTON, STEPHANIE R.                                                                   ADDRESS REDACTED
 DC BACKFLOW SERVICE                                                                    PO BOX 384                                                                                       CARLSBORG             WA      98324
 DC PAINTING INC                                                                        PO BOX 751                                                                                       POWAY                 CA      92074
 DCI MARKETING                                                                          PO BOX 1450                                    NW 5522                                           MINNEAPOLIS           MN      55485-5522
 DCI MARKETING, INC.                         NW 5522                                    PO BOX 1450                                                                                      MINNEAPOLIS           MN      55485-5522

 DDRA TANASBOURNE TOWN CENTER                DEPT 102801-20465-3517                     PO BOX 73767                                                                                     CLEVELAND             OH      44193
 DE , SANCHEZ MARIA                                                                     4029 44TH ST.                                  #8                                                SAN DIEGO             CA      92105-1630
 DE ARO, KIMBERLY                                                                       ADDRESS REDACTED
 De Casa Fine Foods                                                                     PO Box 21404                                                                                     Eugene                OR      97402
 DE CASA FINE FOODS                          FORMERLY DE CASA INC                       PO BOX 21404                                                                                     EUGENE                OR      97402
 DE CASTRO, GRACIE                                                                      ADDRESS REDACTED
 DE CASTRO, MARIAN R                                                                    ADDRESS REDACTED
 DE DIOS, GRACIELA N A                                                                  ADDRESS REDACTED
 DE FOREST, TABITHA NICOLE                                                              ADDRESS REDACTED
 DE GOEDE BROTHERS LLC                                                                  7106 166TH AVE E                                                                                 SUMNER                WA      98390
 DE GOEDE BROTHERS LLC                       Foster Pepper PLLC                         Deborah A. Crabbe                              1111 Third Avenue, Suite 3400                     Seattle               WA      98101
 DE GOEDE BROTHERS LLC                       PHIL DEGOEDE                               7106 166TH AVE E                                                                                 SUMNER                WA      98390
 DE HART, MARCEL                                                                        ADDRESS REDACTED
 DE JESUS ENRIQUEZ, MARIA                                                               ADDRESS REDACTED
 DE LA CRUZ, CHRISTY POSCABLO                                                           ADDRESS REDACTED
 DE LA CRUZ, CRISTINA                                                                   ADDRESS REDACTED
 DE LA CRUZ, JOSE O                                                                     ADDRESS REDACTED
 DE LA CRUZ, LOVELLA M                                                                  ADDRESS REDACTED
 DE LA RIVA, MARIA ANGELICA                                                             ADDRESS REDACTED
 DE LA ROSA, ANTONIO C                                                                  ADDRESS REDACTED
 DE LA ROSA, GINA                                                                       ADDRESS REDACTED
 DE LA ROSA, MARIO                                                                      ADDRESS REDACTED
 DE LA TORRE, LISETH                                                                    ADDRESS REDACTED
 DE LA TORRE, TYLER JOHN                                                                ADDRESS REDACTED
 DE LAROSA, LINDSAY                                                                     ADDRESS REDACTED
 DE LEON, JESSICA E                                                                     ADDRESS REDACTED
 DE LEON, MARIA C                                                                       ADDRESS REDACTED
 DE LOS SANTOS, TAMARA                                                                  ADDRESS REDACTED
 DE MINTER, CHRISTIAN                                                                   ADDRESS REDACTED
 DE MONTE, LEONARD ALFREDO                                                              ADDRESS REDACTED
 DE NUCCIO, TAMERA LYNN                                                                 ADDRESS REDACTED
 DE NUNEZ, KARINA SILVA                                                                 ADDRESS REDACTED
 DE SANCHEZ, MARIA                                                                      4029 44TH ST.                                  #8                                                SAN DIEGO             CA      92105
 DE SANCHEZ, MARIA ISABEL                                                               ADDRESS REDACTED
 DE SANTIAGO, ROBERT                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                             Page 80 of 342
                                                                             Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D     11/26/18                   Page 96 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


              Company                                             Contact                             Address 1                                 Address 2               Address 3               City   State       Zip      Country
 DE SOTO, EMMA                                                                    ADDRESS REDACTED
 DEA                                                                              3010 N 2ND ST                             #301                                                    PHOENIX            AZ      85012
 DEACONS, LOGAN SCOTT                                                             ADDRESS REDACTED
 DEAK, MICHAEL JAMES                                                              ADDRESS REDACTED
 DEALBA, DEBORAH                                                                  ADDRESS REDACTED
 DEAN HAMILTON ATTORNEY AT LAW                                                    1126 S GOLD ST                            SUITE 101                                               CENTRALIA          WA      98531
 DEAN, ANDREA                                                                     ADDRESS REDACTED
 DEAN, ASHLEY LEIGHTON BEA                                                        ADDRESS REDACTED
 DEAN, BRIAN ANDREW                                                               ADDRESS REDACTED
 DEAN, CHARISSA JANE                                                              ADDRESS REDACTED
 DEAN, DALTON JAMES                                                               ADDRESS REDACTED
 DEAN, HOLLY JEAN                                                                 ADDRESS REDACTED
 DEAN, JANET L                                                                    ADDRESS REDACTED
 DEAN, JOSHUA                                                                     ADDRESS REDACTED
 DEAN, KHENYA                                                                     ADDRESS REDACTED
 DEANGELIS, CHRISTIAN                                                             ADDRESS REDACTED
 DEARMENT, LYLE MATHEW                                                            ADDRESS REDACTED
 DEB SMITH PRODUCTIONS                                                            2528 ERIE ST                                                                                      BELLINGHAM         WA      98226
 DEBARI, JAMES A.                                                                 ADDRESS REDACTED
 DEBELAK, PAM                                                                     ADDRESS REDACTED
 DEBOER, DEANNA                                                                   ADDRESS REDACTED
 DEBOER, GRETCHEN                                                                 ADDRESS REDACTED
 DEBOER, SUSAN G.                                                                 ADDRESS REDACTED
 DEBRA SUKIASIAN                             C/O ANTICOUNI & ASSOCIATES LLC       BRUCE N. ANTICOUNI                        201 N CALLE CESAR CHAVEZ, SUITE 105                     SANTA BARBARA      CA      93103
 DEBROCK, ALEXIS NICOLE                                                           ADDRESS REDACTED
 DEBRULER, JACQUELYN KAYE                                                         ADDRESS REDACTED
 DEBT RECOVERY SPECIALISTS                                                        C/O 1601 WILLIAM WAY STE D                                                                        MOUNT VERNON       WA      98273
 DECAL, TARYN LYNN                                                                ADDRESS REDACTED
 DECAPUA, RAPHAEL                                                                 ADDRESS REDACTED
 DECASTRO , FELICIDAD                                                             2195 CORONADO                                                                                     SAN DIEGO          CA      92154
 DECASTRO, FELICIDAD                                                              1689 PLANICIE WAY                                                                                 SAN DIEGO          CA      92154
 DECASTRO, FELICIDAD D                                                            ADDRESS REDACTED
 DECAY JR., ANTOINE                                                               ADDRESS REDACTED
 DECEPTION DISTILLING LLC                                                         9946 PADILLA HEIGHTS RD                                                                           ANACORTES          WA      98221
 Dechert LLP                                 Attention Matthew L. Larrabee        1095 Avenue of the Americas                                                                       New York           NY      10036
 DECIOUS, ROCHELLE M.                                                             ADDRESS REDACTED
 DECKER, AMY                                                                      ADDRESS REDACTED
 DECKER, DEBORAH A                                                                ADDRESS REDACTED
 DECLUE, LAURA FRANCISCA                                                          ADDRESS REDACTED
 DECO FOODSERVICE                                                                 PO BOX 915                                                                                        NEEDLES            CA      92363
 DECOPAC                                                                          SDS 12-0871 PO BOX 86                                                                             MINNEAPOLIS        MN      55486
 DECOPAC INC                                                                      SDS 12-0871                                                                                       MINNEAPOLIS        MN      55486-0871
 DECORATIVE PAPER COMPANY                                                         9030 CARROLL WAY STE 1                                                                            SAN DIEGO          CA      92121
 DECOU, WILLIAM MICHAEL                                                           ADDRESS REDACTED
 DEDDO, JEFFREY WILLIAM                                                           ADDRESS REDACTED
 DEDRICK, DANIELLE MARIE                                                          ADDRESS REDACTED
                                             C/O WHITESTONE REIT OPERATING
 DEE, JOHN                                   PARTNERSHIP, L.P.                    2600 SOUTH GESSNER RD.                    STE. 500                                                HOUSTON            TX      77062
 DEE, ROYEL LAMAR                                                                 ADDRESS REDACTED
 DEEGAN, DONALD JAMES                                                             ADDRESS REDACTED
 DEEL, MICHELLE L                                                                 ADDRESS REDACTED
 DEEMS, CHRISTINA                                                                 ADDRESS REDACTED
 DEEMS, CRYSTAL L                                                                 ADDRESS REDACTED
 DEER CREEK VINEYARDS                                                             PO BOX 720                                                                                        SELMA              OR      97538
 DEES, SANDI                                                                      PO BOX 1275                                                                                       MERLIN             OR      97532
 DEES, SANDI                                                                      ADDRESS REDACTED
 DEES, SANDI LORRAINE                                                             ADDRESS REDACTED
 DEETS, CRISTINA MARIE                                                            ADDRESS REDACTED
 DEE-WARD, CAYLEE HEAVEN                                                          ADDRESS REDACTED
 DEFAZIO, JODI LYNN                                                               ADDRESS REDACTED
 DEFFENBAUGH, KIANA LEA                                                           ADDRESS REDACTED
 DEFORD, DIANA                                                                    ADDRESS REDACTED
 DEGARLAIS, ROBERT J                                                              ADDRESS REDACTED
 DEGARMO, HALEY                                                                   ADDRESS REDACTED
 DEGHETTO, KELLY LEE                                                              ADDRESS REDACTED
 DEGIOVANNI, STEPHANIE                                                            ADDRESS REDACTED
 DEGOEDE BROS LLC                                                                 7106 166TH AVE E                                                                                  SUMNER             WA      98390
 DEGOEDE BROTHERS FLORAL                                                          7106 166TH AVE E                                                                                  SUMNER             WA      98390
 DEGOEDE BROTHERS LLC                        Attn Phil DeGoede                    7106 166th Ave E                                                                                  Summer             WA      98390
 DEGRAAF, DANIEL JAMES                                                            ADDRESS REDACTED
 DEGROAT, CATHERINE J                                                             ADDRESS REDACTED
 DEGROOT, KAREN L.                                                                ADDRESS REDACTED
 DEGUZMAN, KIAUNU KIM                                                             ADDRESS REDACTED
 DEHERRERA, CLARA A                                                               ADDRESS REDACTED
 DEHOYOS, MELISSA KARLL                                                           ADDRESS REDACTED
 DEINES, DONNA E                                                                  ADDRESS REDACTED
 DEINZER, BARBARA JEAN                                                            ADDRESS REDACTED
 DEIS, BRYAN M                                                                    ADDRESS REDACTED
 DEISS, ELISA S.                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 81 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                              D     11/26/18             Page 97 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 DEITZ, HEATHER                                                                  ADDRESS REDACTED
 DEJARDINE, TRENT NATHANIEL                                                      ADDRESS REDACTED
 DEJESUS, OSCAR                                                                  ADDRESS REDACTED
 DEJINTARA, PHATHOO                                                              ADDRESS REDACTED
 DEKEL, TRACY                                                                    4707 PARK JACARANDA                                                                       CALABASAS          CA      91302-1722
 DEKEYSER, NAOMI LEAH                                                            ADDRESS REDACTED
 DEKOWSKI, NAYTHAN PHYLLIP                                                       ADDRESS REDACTED
 DEKUBBER, CAROL                                                                 ADDRESS REDACTED
 DEL GAUDIO, BRADLEY JOSEPH                                                      ADDRESS REDACTED
 DELAFUENTE, GARY MATT                                                           ADDRESS REDACTED
 DELALLATA, DANA ALLISON                                                         ADDRESS REDACTED
 DELANEY, DANIELLE                                                               ADDRESS REDACTED
 DELANEY, DIANA JOAN                                                             ADDRESS REDACTED
 DELANEY, NATHAN                                                                 ADDRESS REDACTED
 DELANEY, ROBERT ALAN                                                            ADDRESS REDACTED
 DELANEY, SCHONTEL CRYSTAL                                                       ADDRESS REDACTED
 DELANO, CELENA MARIE                                                            ADDRESS REDACTED
 DELANO, RACHEL                                                                  ADDRESS REDACTED
 DELANZO, BRITTANY NICOLE                                                        ADDRESS REDACTED
 DELANZO, LYNN BERNADETTE                                                        ADDRESS REDACTED
 DELAPPE, SHANNON M.                                                             ADDRESS REDACTED
 DELAROSA, DAWN ROBBIN                                                           ADDRESS REDACTED
 DELAROSA, JUSTIN                                                                ADDRESS REDACTED
 DE-LA-ROSA, NESTOR D                                                            ADDRESS REDACTED
 DELAROSA, RUDY G                                                                ADDRESS REDACTED
 DELASHMIT, KATHY J.                                                             ADDRESS REDACTED
 DELATORRE, SANDRA                                                               ADDRESS REDACTED
 DELAUNE, ROBERT M.                                                              ADDRESS REDACTED
 DELAWARE SECRETARY OF STATE                 DIVISION OF CORPORATIONS            401 FEDERAL ST STE 4                                                                      DOVER              DE      19901
 DELAY, PATTI                                                                    ADDRESS REDACTED
 DELAZERDA, HEATHER ANN                                                          ADDRESS REDACTED
 DELBOSQUE, ANGELINE                                                             ADDRESS REDACTED
 DELCASTILLO, ALFRED ANTHONY                                                     ADDRESS REDACTED
 DELEON, ANNIE TI NI                                                             ADDRESS REDACTED
 DELEON, MARIANELDA ROSARIO                                                      ADDRESS REDACTED
 DELEON, RAYMOND                                                                 ADDRESS REDACTED
 DELEON, STEVEN G                                                                ADDRESS REDACTED
 DELGADO , ANNE                                                                  PO BOX 6097                                                                               BELLINGHAM         WA      98227-6097
 DELGADO, CAROL                                                                  ADDRESS REDACTED
 DELGADO, EDGAR                                                                  ADDRESS REDACTED
 DELGADO, JESUS                                                                  ADDRESS REDACTED
 DELGADO, KACIE Z.                                                               ADDRESS REDACTED
 DELGADO, LUIS AGUAYO                                                            ADDRESS REDACTED
 DELGADO, SARA                                                                   ADDRESS REDACTED
 DELIA, ASHLEY ANN                                                               ADDRESS REDACTED
 DELICH , CASEY                                                                  13433 RIVERSIDE DR.                     #D                                                SHERMAN OAKS       CA      91423-2529
 DELICH, CASEY                                                                   13433 RIVERSIDE DR.                     #D                                                SHERMAN OAKS       CA      91423
 DELICH, CASEY A                                                                 ADDRESS REDACTED
 DELILLE CELLARS LLC                                                             PO BOX 2233                                                                               WOODINVILLE        WA      98072
 DELL USA LP                                                                     PO BOX 802816                                                                             CHICAGO            IL      60680-2816
 DELLA PAOLERA, ERIKA HOPE                                                       ADDRESS REDACTED
 DELLAROSA, RHONDA K                                                             ADDRESS REDACTED
 DELLOMES, FELIX                                                                 ADDRESS REDACTED
 DELORES, SOTO PAULINE                                                           ADDRESS REDACTED
 DELOSANGELES, DEBORAH                                                           ADDRESS REDACTED
 DELOZA, FABIAN                                                                  ADDRESS REDACTED
 DELTA DENTAL OF IDAHO INC                   BANK LOCKBOX PROCESSING             PO BOX 271372                                                                             SALT LAKE CITY     UT      84127-1372
 DELTA DIVERSIFIED                                                               425 W. GEMINI DR.                                                                         TEMPE              AZ      85283
 DELTA FARMS                                                                     16511 NW GILLIHAN RD                                                                      PORTLAND           OR      97231
 DELTA MANAGEMENT ASSOC INC                  WAGE GARNISHMENT DEPT               PO BOX 9242                                                                               CHELSEA            MA      02150
 DELTA MANAGEMENT ASSOCIATES
 INC.                                                                            PO BOX 9242                                                                               CHELSEA            MA      02150
 DELTORO, TERESA                                                                 ADDRESS REDACTED
 DELUCA, JONATHAN GAITANO                                                        ADDRESS REDACTED
 DELUCA, MARIA MARCELA                                                           ADDRESS REDACTED
 DELURGIO, KIM M                                                                 ADDRESS REDACTED
 DEMARS, DEREK KRISTIAN                                                          ADDRESS REDACTED
 DEMARS, THOMAS V                                                                ADDRESS REDACTED
 DEMDAM, SANTIAGO F                                                              ADDRESS REDACTED
 DEMELLO, ANDREW WILLIAM                                                         ADDRESS REDACTED
 DEMELLO, CARISSA L                                                              ADDRESS REDACTED
 DEMELT, CASSIDY ROBYN                                                           ADDRESS REDACTED
 DEMENT, LACEY C                                                                 ADDRESS REDACTED
 DEMENTEVA, YANA YURYEVNA                                                        ADDRESS REDACTED
 DEMERRITT, SARAH J.                                                             ADDRESS REDACTED
 DEMERS, ALICIA                                                                  ADDRESS REDACTED
 DEMEYER, KRISTA-LENA L.                                                         ADDRESS REDACTED
 DEMIANEW, CODY SHAYNE                                                           ADDRESS REDACTED
 DEMIJOHN, KATHERINE MARY                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 82 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                 D     11/26/18                 Page 98 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


              Company                                             Contact                        Address 1                                          Address 2         Address 3                 City   State       Zip      Country
 DEMING, BRIAN ALBERT                                                            ADDRESS REDACTED
 DEMINTER, CAROL ANN                                                             ADDRESS REDACTED
 DEMOS, ANDREA MELISSA                                                           ADDRESS REDACTED
 DEMOZ, MUSSIE TSEGAI                                                            ADDRESS REDACTED
 DEMPSEY, BRYCE TAELOR                                                           ADDRESS REDACTED
 DEMPSEY, DAN                                                                    ADDRESS REDACTED
 DEMPSEY, JADE DANIELLE                                                          ADDRESS REDACTED
 DEMPSEY, JUSTIN M                                                               ADDRESS REDACTED
 DEMPSEY, LEO M                                                                  ADDRESS REDACTED
 DENHAM, EBONY                                                                   ADDRESS REDACTED
 DENIRO, DOMINIC DAVE                                                            ADDRESS REDACTED
 DENMON JR, EDWARD A.                                                            ADDRESS REDACTED
 DENNER, JESSE J                                                                 ADDRESS REDACTED
 DENNER, TROY                                                                    ADDRESS REDACTED
 DENNIS F ALLEN                                                                  ADDRESS REDACTED
 DENNIS HANLEY                                                                   ADDRESS REDACTED
 DENNIS MEADOWS CONSTRUCTION                                                     6600 AUDENE WAY                                                                                  BAKERSFIELD          CA      93308
 DENNIS, DEBRA LYNNE                                                             ADDRESS REDACTED
 DENNIS, KATHERINE S J                                                           ADDRESS REDACTED
 DENNIS, PATRICIA N.                                                             ADDRESS REDACTED
 DENNIS, SHERRY L                                                                ADDRESS REDACTED
 DENNISON , DEBRA                                                                19705 SW BOONES FERRY                                                                            TUALATIN             OR      97062-9440
 DENNISON, DEBRA                                                                 ADDRESS REDACTED
 DENNISON, DEBRA F.                                                              ADDRESS REDACTED
 DENSON, STACY                                                                   ADDRESS REDACTED
 DENT, BREANNA L.                                                                ADDRESS REDACTED
 DENTON, CHADWICK DALE                                                           ADDRESS REDACTED
 DENTON, TARA LYNN                                                               ADDRESS REDACTED
 DEPANICIS, ARMONDO                                                              ADDRESS REDACTED
 DEPARTMENT OF AGRICULTURE
 STATE OF NEVADA                                                                 PO BOX 844477                                                                                    LOS ANGELES          CA      90084-4477
 DEPARTMENT OF ASSESSMENT &
 TAXATION                                                                        155 NORTH 1ST AVE                              SUITE 130, MS8                                    HILSBORO             OR      97124
 DEPARTMENT OF IND RELATIONS                                                     PO BOX 420603                                                                                    SAN FRANCISCO        CA      94142
 DEPARTMENT OF LABOR &
 INDUSTRIES                                                                      BOILER PRESSURE VESSEL SECTION                                                                   OLYMPIA              WA      98504-4410
 DEPARTMENT OF LABOR &
 INDUSTRIES                                                                      ELEVATOR SECTION                                                                                 OLYMPIA              WA      98504-4480

 DEPARTMENT OF LABOR & INDUSTRY BOILER PRESSURE VESSEL SEC                       PO BOX 44410                                                                                     OLYMPIA              WA      98504-4410

 DEPARTMENT OF LABOR & INDUSTRY
 SELF-INSURANCE SECTION                                                          PO BOX 24442                                                                                     SEATTLE              WA      98124-0442

 DEPARTMENT OF LABOR & INDUSTRY
 SELF-INSURANCE SECTION                                                          PO BOX 84186                                                                                     SEATTLE              WA      98124-5486
 DEPARTMENT OF LABOR AND
 INDUSTRIES                                                                      SELF INSURANCE SECTION                                                                           SEATTLE              WA      98124-5486
 DEPARTMENT OF LABOR AND
 INDUSTRIES                             SELF-INSURANCE SECTION                   PO BOX 24442                                                                                     SEATTLE              WA      98124-0442
 DEPARTMENT OF LICENSING                NOTARY PUBLIC SECTION                    PO BOX 9048                                                                                      OLYMPIA              WA      98507-9048
 DEPARTMENT OF MOTOR VEHICLES                                                    555 WRIGHT WAY                                                                                   CARSON CITY          NV      89711
                                        ATTN MANAGEMENT SERVICES AND
 DEPARTMENT OF MOTOR VEHICLES           PROGRAMS DIVISION                        555 WRIGHT WAY                                                                                   CARSON CITY          NV      89711
 DEPARTMENT OF REVENUE                                                           PO BOX 34053                                                                                     SEATTLE              WA      98124
 Department of Water and Power, City of
 Los Angeles                            Attn Bankruptcy                          PO Box 51111                                                                                     Los Angeles          CA      90051-5700
 DEPAZ, ALFONSO                                                                  ADDRESS REDACTED
 DEPENDABLE REFRIGERATION INC                                                    325 TECHWAY                                                                                      GRANTS PASS          OR      97402
 DEPOLO, NATALIE                                                                 10003 162ND PL NE                                                                                REDMOND              WA      98052
 DEPOLO, NATALIE L                                                               ADDRESS REDACTED
 DEPOLO, NATALIE L                                                               ADDRESS REDACTED
 Depot Marketplace Investors LLC        Gerald P. Kennedy                        Procopio, Cory, Hargreaves & Savitch LLP       525 B Street, Suite 2200                          San Diego            CA      92101
 DEPOT MKTPLACE INVESTORS LLC           C/O ARIZONA COMMERCIAL                   1670 WILLOW CREEK RD STE A                                                                       PRESCOTT             AZ      86301
 DEPRIEST, MICHAEL                                                               ADDRESS REDACTED
 DEPT LABOR & INDUSTRIES                                                         PO BOX 44289                                                                                     OLYMPIA              WA      98504-4289
 DEPT LABOR & INDUSTRIES STATE OF
 WASHINGTON                                                                      525 E COLLEGE WAY STE H                                                                          MT VERNON            WA      98273
 DEPT OF CONSUMER & BUSINESS            REVENUE SERVICES SECTION                 PO BOX 14610                                                                                     SALEM                OR      97309-0445
 DEPT OF W&M                                                                     4425 W. OLIVE AVE                              SUITE 134                                         GLENDALE             AZ      85302
 DEQUIS, JULIA C.                                                                ADDRESS REDACTED
 DERENSKI, KRISTINE                                                              ADDRESS REDACTED
 DERK STEPHEN MILLER                    DBA A-JACKS REPAIRS                      16210 SE ROYAL LANE                                                                              SANDY                OR      97055
 DEROADS, STEPHANIE MICHELE                                                      ADDRESS REDACTED
 DERRICK, TOBY J.                                                                ADDRESS REDACTED
 DERRINGTON, MIRINA M.                                                           ADDRESS REDACTED
 DERRYBERRY, JENNIFER NOEL                                                       ADDRESS REDACTED
 DERUITER, ANDERSON                                                              ADDRESS REDACTED
 DERULLIEUX, CHRISTOPHER                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 83 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                               D     11/26/18             Page 99 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                      Address 1                                      Address 2               Address 3                   City   State       Zip      Country
 DERUYTER, TERENCE P                                                             ADDRESS REDACTED
 DERWIN, JUSTIN                                                                  ADDRESS REDACTED
 DESAI, NEELAMBEN V.                                                             ADDRESS REDACTED
 DESANTIS, ANTHONY                                                               21762 Bene Dr                                                                                    Santa Clarita          CA      91350
 DESCHUTES COUNTY TAX
 COLLECTOR                                                                       P O BOX 7559                                                                                     BEND                   OR      97708-7559
 Deschutes County Tax Collector              Andrea Perkins                      1300 NW Wall St #200                                                                             Bend                   OR      97703
 DESCHUTES RIVER AMPHITHEATER                                                    15 SW COLORADO AVE STE 1                                                                         BEND                   OR      97702
 DESERT STATES EMPLOYERS AND
 UFCW PENSION PLAN                                                               ADDRESS REDACTED
 DESERT STATES PENSION PLAN                                                      2400 W DUNLAP AVE #250                                                                           PHOENIX                AZ      85021
 DESHAZO, HALEY SUE                                                              ADDRESS REDACTED
 DESHAZO, MATTHEW S                                                              ADDRESS REDACTED
 DESIERTO, JEFFREY BALUARTE                                                      ADDRESS REDACTED
 DESIGN DESIGN INC                                                               PO BOX 2266                                                                                      GRAND RAPIDS           MI      49501
 DESIGN FABRICATIONS                                                             1100 E MANDOLINE AVE                                                                             MADISON HEIGHTS        MI      48071
 DESIGN FABRICATIONS INC                                                         1100 E MANDOLINE AVE                                                                             MADISON HEIGHTS        MI      48071
 DESIGN IMPORTS                                                                  PO BOX 58244                                                                                     SEATTLE                WA      98138
 DESOTO, YOLANDA                                                                 ADDRESS REDACTED
 DESPIRITO, ANTHONY                                                              ADDRESS REDACTED
 DESROSIER, RACHEL H.                                                            ADDRESS REDACTED
 DESSIN, FRANCISCA DELIANA                                                       ADDRESS REDACTED
 DESTREMPS, MEGAN ROSE                                                           ADDRESS REDACTED
 DESZCZ, BRITTANY                                                                ADDRESS REDACTED
 DETHLEFS, WILLIAM                                                               ADDRESS REDACTED
 DETHLOFF, MORGAN                                                                ADDRESS REDACTED
 DETRICK-UHLS, SALLI                                                             ADDRESS REDACTED
 DEVENY, COURTNEY NICOLE                                                         ADDRESS REDACTED
 DEVENY, GLORIA                                                                  ADDRESS REDACTED
 DEVILLERS, MAIA RENE                                                            ADDRESS REDACTED
 DEVINE, ROBERT L                                                                ADDRESS REDACTED
 DEVINE, STEVEN                                                                  ADDRESS REDACTED
 DEVORE LIGHTING INC                                                             5211 VENICE BLVD                                                                                 LOS ANGELES            CA      90019
 DEVRIES, LESLIE L                                                               ADDRESS REDACTED
 DEWAARD & BODE INC                                                              PO BOX 29810                                                                                     BELLINGHAM             WA      98228
 DEWEES, VICTORIA TAYLOR                                                         ADDRESS REDACTED
 DEWEY, BENJAMIN J                                                               ADDRESS REDACTED
 DEWEY, DANIEL DEAN                                                              ADDRESS REDACTED
 DEWEY, ROBIN JANE                                                               ADDRESS REDACTED
 DEWHURST, THOMAS WILLIAM                                                        ADDRESS REDACTED
 DEWILDES WHOLESALE NURSERY                                                      6930 OLD GUIDE RD                                                                                LYNDEN                 WA      98264
 DEWITT, KATIE A.                                                                ADDRESS REDACTED
 DEWITT, LISA A.                                                                 ADDRESS REDACTED
 DEWITT, SHELBY LYNN                                                             ADDRESS REDACTED
 DEX MEDIA                                                                       ATTN ACCT RECEIVABLE DEPT                                                                        DFW AIRPORT            TX      75261-9009
 DEX MEDIA                                   ATTN ACCT RECEIVABLE DEPT           PO BOX 619009                                                                                    DFW AIRPORT            TX      75261-9009
 DEX MEDIA WEST LLC                                                              PO BOX 79167                                                                                     PHOENIX                AZ      85062
 DEX MEDIA WEST.                                                                 PO BOX 79167                                                                                     PHOENIX                AZ      85062
 DEXTER, ALISON                                                                  ADDRESS REDACTED
 DEZARN, SHEENA                                                                  ADDRESS REDACTED
 DEZOTELL, IRENE DAWN                                                            ADDRESS REDACTED
 DGS Import Inc.                             Joe R. Skinner                      1201 Kirk St.                                                                                    Elk Grove Village      IL      60007
 DGS IMPORTS INC                                                                 1201 KIRK ST                                                                                     ELK GROVE VILLAGE      IL      60007
 DGS RETAIL                                                                      60 MAPLE ST STE 100                                                                              MANSFIELD              MA      02048
 DH PACE COMPANY                                                                 4200 MONACO STREET                                                                               DENVER                 CO      80216
 DH PACE COMPANY                                                                 616 W 24TH STREET                                                                                TEMPE                  AZ      85282
 DHAWAN, ASHOK K                                                                 ADDRESS REDACTED
 DHESI, PROBHJOT                                                                 ADDRESS REDACTED
 DHUYVETTER, ELISABETH LAURA                                                     ADDRESS REDACTED
 DI BENEDETTO, MELISSA                                                           ADDRESS REDACTED
 DI CLEMENTE, RICHARD ALAN                                                       ADDRESS REDACTED
 DI DOMENICO, VINCENT LOUIS                                                      ADDRESS REDACTED
 DI SERIO, ANTHONY                                                               ADDRESS REDACTED
 DI STEFANO, DIANA M                                                             ADDRESS REDACTED
 DIAL, DANIEL JORDAN                                                             ADDRESS REDACTED
 DIAL, DUANE EDWARD                                                              ADDRESS REDACTED
 DIAMOND OF CALIFORNIA                                                           5000 HOPYARD ROAD, SUITE 300                                                                     PLEASANTON             CA      94588-3351
 DIAMOND SHARP                                                                   513 MERCURY LANE                                                                                 BREA                   CA      92821
 DIAMOND, HENRY SAMUEL                                                           ADDRESS REDACTED
 DIAMONTRIS LLC                                                                  2001 S OAK KNOLL AVE                                                                             SAN MARINO             CA      91108
 DIAMONTRIS LLC                                                                  PMB 397                                  471 N BROADWAY                                          JERICHO                NY      11753-2106
 Diamontris, LLC                                                                 300 W. VALLEY BLVD.                      #A16                                                    ALAHAMBRA              CA      91803
 Diamontris, LLC                                                                 471 N Broadway                           #397                                                    Jericho                NY      11753
 Diamontris, LLC                                                                 One Wilshire Bldg.                       624 S. Grand Ave.               Ste. 2000               Los Angeles            CA      90017
 Diamontris, LLC                             Lanying Luo                         471 N Broadway                           #397                                                    Jericho                NY      11753
 DIANAS MEXICAN FOOD PRODUCTS                                                    PO BOX 369                                                                                       NORWALK                CA      90651-0369
 Diane H. Gibson                             Attorney at Law                     2755 Jefferson Street, Suite 203                                                                 Carlsbad               CA      92008
 DIAZ , NICHOLAS                                                                 740 TIVOLI DR                                                                                    MEDFORD                OR      97501-4164
 DIAZ GODOY, JUAN MANUEL                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 84 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18                 Page 100 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                  Company                                         Contact                           Address 1                                 Address 2         Address 3                City   State       Zip      Country
 DIAZ GONZALEZ, JOCELYN DENISSE                                                   ADDRESS REDACTED
 DIAZ LARA, PATRICIA                                                              ADDRESS REDACTED
 DIAZ RONDON SR., VICTOR M                                                        ADDRESS REDACTED
 DIAZ, BRENDA                                                                     ADDRESS REDACTED
 DIAZ, CANDELARIA VALDIVIA                                                        ADDRESS REDACTED
 DIAZ, CARMELO JAVIER                                                             ADDRESS REDACTED
 DIAZ, CRISTINA                                                                   ADDRESS REDACTED
 DIAZ, CRYSTAL                                                                    ADDRESS REDACTED
 DIAZ, ENRIQUE A                                                                  ADDRESS REDACTED
 DIAZ, GUILLERMINA                                                                ADDRESS REDACTED
 DIAZ, JAMES ANDREW                                                               ADDRESS REDACTED
 DIAZ, JOSE R.                                                                    ADDRESS REDACTED
 DIAZ, JOSE RAUL                                                                  ADDRESS REDACTED
 DIAZ, MARIANA                                                                    ADDRESS REDACTED
 DIAZ, MARTHA A                                                                   ADDRESS REDACTED
 DIAZ, MARY                                                                       ADDRESS REDACTED
 DIAZ, MELISSA YARELI                                                             ADDRESS REDACTED
 DIAZ, NICHOLAS ANTHONY                                                           ADDRESS REDACTED
 DIAZ, NOEL                                                                       ADDRESS REDACTED
 DIAZ, PAOLA RENEE                                                                ADDRESS REDACTED
 DIAZ, RITA                                                                       ADDRESS REDACTED
 DIAZ, ROBERTO GRANADOS                                                           ADDRESS REDACTED
 DIAZ, ROGELIO R                                                                  ADDRESS REDACTED
 DIAZ, ROMY ELGIN                                                                 ADDRESS REDACTED
 DIAZ, ROSA MARIA                                                                 ADDRESS REDACTED
 DIAZ, SAUL                                                                       ADDRESS REDACTED
 DIAZ, TERESA LYNN                                                                ADDRESS REDACTED
 DIAZ, YUREIMY                                                                    ADDRESS REDACTED
 DIAZ-SMITH, VERONICA D                                                           ADDRESS REDACTED
 DIBBLE, BRADLEY ALLEN                                                            ADDRESS REDACTED
 DIBENE, SHANNON CORINNE                                                          ADDRESS REDACTED
 DICICCO, DANNY C                                                                 ADDRESS REDACTED
 DICK, KELLY RENEE                                                                ADDRESS REDACTED
 DICKERSON DISTRIBUTING CO                                                        1313 MEADOR AVENUE                                                                        BELLINGHAM          WA      98226
 DICKERSON DISTRIBUTING CO POP                                                    1313 MEADOR AVENUE                                                                        BELLINGHAM          WA      98226
 DICKERSON DISTRIBUTING INC                                                       1313 MEADER AVE                                                                           BELLINGHAM          WA      98229
 Dickerson Distributors, Inc.                                                     1313 Meador Ave                                                                           Bellingham          WA      98229
 DICKERSON, BRYCE                                                                 ADDRESS REDACTED
 DICKERSON, KEIGH E                                                               ADDRESS REDACTED
 DICKERSON, SALLY JO                                                              ADDRESS REDACTED
 DICKERSON, SCOTT MATTHEW                                                         ADDRESS REDACTED
 DICKEY, LEANA JUNE                                                               ADDRESS REDACTED
 DICKINSON, DEBORAH MICHELLE                                                      ADDRESS REDACTED
 DICKMAN, LIAM M.                                                                 ADDRESS REDACTED
 DICKS DRIVE-INS LTD., L.P.                  ATTN JIM OR WALT SPADY               4426 - 2ND AVENUE N.E.                                                                    SEATTLE             WA      98105
 DICKS DRIVE-INS LTD., L.P.                  ATTN JIM SPADY                       4426 - 2ND AVENUE N.E.                                                                    SEATTLE             WA      98105
 DICKS LANDSCAPING INC                                                            4390 Y RD                                                                                 BELLINGHAM          WA      98226
 DICKS RESTAURANT SUPPLY                                                          324 CHENOWETH ST                                                                          MOUNT VERNON        WA      98273
 DICKSON JR., BRUCE DIANGELO                                                      ADDRESS REDACTED
 DICKSON, JOSHUA DAVID                                                            ADDRESS REDACTED
 DICKSON, KEANA                                                                   ADDRESS REDACTED
 DICOCHEA, DANIEL                                                                 ADDRESS REDACTED
 DICOCHEA, JOHN PAUL                                                              ADDRESS REDACTED
 DICOCHEA, RAQUEL                                                                 ADDRESS REDACTED
 DIDION FARMS                                                                     84785 DIDION LANE                                                                         MILTON-FREEWATER    OR      97862
 DIDONATO , MARIA                                                                 2731 W EASTMAN DR                                                                         ANTHEM              AZ      85086-1780
 DIDONATO, MARIA                                                                  ADDRESS REDACTED
 DIEBOLD INC                                                                      PO BOX 643543                                                                             PITTSBURGH          PA      15264-3543
 DIECKMAN, BETTY ANN                                                              ADDRESS REDACTED
 DIEDERICH, CRISTINA NICOLETA                                                     ADDRESS REDACTED
 DIEGO, DEMETRIO M                                                                ADDRESS REDACTED
 DIEHARD COMMERCIAL FLOORING                                                      2701 SE 141ST AVE                                                                         PORTLAND            OR      97236
 DIEL, TAYLOR ARIEL                                                               ADDRESS REDACTED
 DIELI, CEBRINA MARIE                                                             ADDRESS REDACTED
 DIERINGER HEIGHTS ELEMENTARY                                                     21727 34TH ST. E.                                                                         LAKE TAPPS          WA      98391
 DIERINGER, JOANNE M.                                                             ADDRESS REDACTED
 Diers, Fatima B.                                                                 515 El Redondo Ave.                                                                       Redondo Beach       CA      90277
 DIERS, FATIMAH B                                                                 ADDRESS REDACTED
 DIESS, SALLY ANN                                                                 ADDRESS REDACTED
 DIESTELHORST, CHRISTOPHER                                                        ADDRESS REDACTED
 DIETER, PAMELA KAY                                                               ADDRESS REDACTED
 DIETMAR SCHEER                              DIETMAR SCHEER DRYWALL               60880 BILLADEAU RD                                                                        BEND                OR      97702
 DIETZ & WATSON                                                                   PO BOX 8500-9350 DEPT #510050                                                             PHILADELPHIA        PA      19178-9350
 DIFFENDERFER, IVAN                                                               ADDRESS REDACTED
 DIGITAL RIVER INC                           ATTN AR LOCKBOX 88278                88278 EXPEDITE WAY                                                                        CHICAGO             IL      60695-0001
 DIGITAL THREADS                                                                  PO BOX 28188                                                                              BELLINGHAM          WA      98228
                                                                                  29030 SW TOWN CENTER LOOP EAST, SUITE
 DIGITALREP LLC                                                                   202                                     #448                                              WILSONVILLE         OR      97070
 Digitalrep, LLC                                                                  29030 SW Town Center Loop East          Suite 202-#448                                    Wilsonville         OR      97070




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 85 of 342
                                                                                  Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                             D    11/26/18                        Page 101 of 357
                                                                                                                                                  Creditor Matrix
                                                                                                                                             Served via First Class Mail


               Company                                               Contact                                   Address 1                                             Address 2          Address 3                  City   State       Zip      Country
 DIGNAM, BRENT                                                                                ADDRESS REDACTED
 DIJKSTRA, DALLAS A                                                                           ADDRESS REDACTED
 DILDAY, DONNA ELISE                                                                          ADDRESS REDACTED
 DILEO, DENISE ANNE                                                                           ADDRESS REDACTED
 DILK, MITCHELL                                                                               ADDRESS REDACTED
 DILL, AUSTIN PAUL                                                                            ADDRESS REDACTED
 DILL, CHRISTOPHER STEPHEN                                                                    ADDRESS REDACTED
 DILL, ERIN J                                                                                 ADDRESS REDACTED
 DILLANDER, CHELSEA                                                                           ADDRESS REDACTED
 DILLARD, DAVID                                                                               ADDRESS REDACTED
 DILLARD, ROBYN M                                                                             ADDRESS REDACTED
 DILLENBECK, HOLLY EVELYN                                                                     ADDRESS REDACTED
 DILLEY, SAMANTHA                                                                             ADDRESS REDACTED
 DILLION, KRISTIN                                                                             10019 99TH AVE CT SW                                                                                  LAKEWOOD              WA      98498
 DILLION, KRISTIN ELIZABETH                                                                   ADDRESS REDACTED
 DILLON, HEIDI M                                                                              ADDRESS REDACTED
 DILLON, JACK DANIEL                                                                          ADDRESS REDACTED
 DILLON, LYNN K                                                                               ADDRESS REDACTED
 DILLON, SUNY ANTON                                                                           ADDRESS REDACTED
 DIMAGGIO, JESSICA LAUREN                                                                     ADDRESS REDACTED
 DIMAPILIS, DOLORES L                                                                         ADDRESS REDACTED
 DIMAYUGA, HONEL RECAFRANCA                                                                   ADDRESS REDACTED
 DIMENSIONAL COMMUNICATIONS                                                                   1220 ANDERSON ROAD                                                                                    MOUNT VERNON          WA      98274

 DIMENSIONAL COMMUNICATIONS INC.                                                              1220 ANDERSON ROAD                                                                                    MOUNT VERNON          WA      98274
 DIMMETT, MICHELE                                                                             ADDRESS REDACTED
 DING, YUE                                                                                    ADDRESS REDACTED
 DINH, ANDRE                                                                                  ADDRESS REDACTED
 DINH, NGOC BICH                                                                              ADDRESS REDACTED
 DINICOLA, RAYMOND                                                                            ADDRESS REDACTED
 DINSE, TINA ANN                                                                              ADDRESS REDACTED
 DIONNE, NICOLE                                                                               ADDRESS REDACTED
 DIORIO, KENDRA H.                                                                            ADDRESS REDACTED
 DIPASQUA, GAETANO                                                                            ADDRESS REDACTED
 DIPASQUALE, FERNANDO                                                                         ADDRESS REDACTED
 DIRDALA, MARIA                                                                               ADDRESS REDACTED
 Direct Business Energy, LLC                   c/o Mark J. Dorval, Esquire                    Stradley Ronon Stevens & Young, LLP                2005 Market Street, Suite 2600                     Philadelphia          PA      19103
 DIRECT CONSUMER SERVICES, LLC                                                                2 FOLSOM ST                                                                                           SAN FRANCISCO         CA      94105
 DIRECT ENERGY                                                                                PO BOX 660749                                                                                         DALLAS                TX      75266
 DIRECT ENERGY                                 ATTN CUSTOMER SERVICE                          1001 LIBERTY AVE                                                                                      PITTSBURG             PA      15222
 Direct Energy Business                        c/o Mark J. Dorval, Esquire                    Stradley Ronon Stevens & Young, LLP                2005 Market Street, Suite 2600                     Philadelphia          PA      19103
 Direct Energy Business                        Direct Energy Business                         Holly Fuller, Head of Receivables Management       1001 Liberty Avenue, Floor 13                      Pittsburgh            PA      15222
 Direct Energy Business                        Holly Fuller, Head of Receivables Management   1001 Liberty Avenue, Floor 13                                                                         Pittsburgh            PA      15222
 DIRECT ENERGY BUSINESS LLC                                                                   PO BOX 660749                                                                                         DALLAS                TX      75266
 DIRECT ENERGY BUSINESS, LLC                                                                  1001 LIBERTY AVE                                                                                      PITTSBURG             PA      15222
 Direct Energy/643249/660749                                                                  PO Box 660749                                                                                         Dallas                TX      75266
 DIRECTO, RUEL PETER                                                                          ADDRESS REDACTED
 DIRECTV                                                                                      PO BOX 60036                                                                                          LOS ANGELES           CA      90060-0036
 DISANTIS, ANTHONY                                                                            ADDRESS REDACTED
 DISCOUNTMUGS.COM                                                                             12610 NW 115TH AVE                                                                                    MEDLEY                FL      33178
 DISCOVERY BENEFITS                                                                           PO BOX 9528                                                                                           FARGO                 ND      58106
 DISCOVERY BUSINESS CENTER LLC                                                                PO BOX #846555                                                                                        LOS ANGELES           CA      90084-6555
                                                                                              ATTN SENIOR VICE PRESIDENT, PROPERTY
 DISCOVERY BUSINESS CENTER LLC                 C/O THE IRVINE COMPANY LLC                     OPERATIONS, I                                      550 NEWPORT CENTER DR.                             NEWPORT BEACH         CA      92660
 Discovery Business Center LLC                 Finlayson Toffer Roosevelt Lilly LLP           15615 Alton Parkway, Suite 250                                                                        Irvine                CA      92618
 DISH NETWORK                                                                                 DEPT. 0063                                                                                            PALATINE              IL      60055-0063
 DISH NETWORK                                                                                 PO BOX 94063                                                                                          PALATINE              IL      60055-0063
 DISHONG, SILAS                                                                               ADDRESS REDACTED
 DISNEY, RYAN                                                                                 ADDRESS REDACTED
 DISTEL, SAMANTHA LYN                                                                         ADDRESS REDACTED
 District Attorneys Office                     John S. Foote, District Attorney               807 Main Street                                                                                       Oregon City           OR      97045
 DITORE, ANTHONY                                                                              ADDRESS REDACTED
 DITTMAR, JAMES RAYMOND                                                                       ADDRESS REDACTED
 DIVERSIFIED CREDIT SER                                                                       PO BOX 1179                                                                                           VANCOUVER             WA      98666
 DIVERSIFIED CREDITORS SERVICE                                                                PO BOX 1179                                                                                           VANCOUVER             WA      98666
 DIVERSIFIED PHARMACEUTICAL
 SERVICES INC.                                                                                3600 WEST 80TH STREET                                                                                 BLOOMINGTON           MN      55431
 DIVERSIFIED PRODUCTS INC. /DBA
 SELECT-A-VISION                                                                              4 BLUE HERON DR                                                                                       COLLEGEVILLE          PA      19426
 Diversified Products, Inc., d/b/a Select-A-
 Vision                                        Attn Dan Balkit                                4 Blue Heron Drive                                                                                    Collegeville          PA      19426
 DIX, CHRISTOPHER                                                                             ADDRESS REDACTED
 DIXON ASSOCIATES                              SAVVY SHOPPER SIGN DESIGNS                     1150 SUNSET AVE                                                                                       BELLINGHAM            WA      98226
 DIXON, GABRIEL                                                                               ADDRESS REDACTED
 DIXON, JANELLE                                                                               ADDRESS REDACTED
 DIXON, KAREN R                                                                               ADDRESS REDACTED
 DIXON, KENDRA DAWN                                                                           ADDRESS REDACTED
 DIXON, LAUREN ELIZABETH                                                                      ADDRESS REDACTED
 DIXON, MONICA                                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                       Page 86 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 102 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                         Address 1                                   Address 2         Address 3                City   State       Zip      Country
 DIXON, MONICHA LUEANNE                                                           ADDRESS REDACTED
 DIXON, REBECKA                                                                   ADDRESS REDACTED
 DIZON, ERNESTO                                                                   ADDRESS REDACTED
 DJOUJIAN, ANAHID                                                                 ADDRESS REDACTED
 DLC                                                                              21800 OXNARD ST                         SUITE #980                                        WOODLAND HILLS      CA      91367
 Dm Disposal Co Inc                          A Waste Connections Co               PO Box 06248                                                                              Los Angeles         CA      90060-0248
 DM DISPOSAL CO INC                          A WASTE CONNECTIONS COMPANY          PO BOX 06248                                                                              LOS ANGELES         CA      90060-0248
 DO, ANDREW                                                                       ADDRESS REDACTED
 DO, BAO CHAU T.                                                                  ADDRESS REDACTED
 DOAN, DEVIN RAY                                                                  ADDRESS REDACTED
 DOAN, RUBY                                                                       ADDRESS REDACTED
 DOANE, KEENAN                                                                    ADDRESS REDACTED
 DOBIES, NICHOLAUS ANTHONY                                                        ADDRESS REDACTED
 DOCENA, BART R                                                                   ADDRESS REDACTED
 DOCKERY III, LOUIS EDWARD                                                        ADDRESS REDACTED
 DOCKMASTERS                                                                      4436 WORTH ST                                                                             LOS ANGELES         CA      90063
 DODD, EMBER                                                                      ADDRESS REDACTED
 DODDERER, CHRISTINA MARIE                                                        ADDRESS REDACTED
 DODDINGTON, DANIEL D                                                             ADDRESS REDACTED
 DODGE FINANCING                             Chrysler Capital                     P.O. Box 961275                                                                           Fort Worth          TX      76161
 DODGE, ANTHONY J                                                                 ADDRESS REDACTED
 DODGE, JENNIFER                                                                  ADDRESS REDACTED
 DODGSON , LYNNE                                                                  6111 GLENWOOD AVE                                                                         EVERETT             WA      98203-4971
 DODGSON, LYNNE                                                                   6111 GLENWOOD AVE                                                                         EVERETT             WA      98203
 DODIC, NERMIN                                                                    ADDRESS REDACTED
 DODSON, KYLER JAMES                                                              ADDRESS REDACTED
 DOE , JOHN                                                                       8869 APPLEWOOD DR.                                                                        RANCHO CUCAMONGA    CA      91730
 DOELL, VICTORIA                                                                  ADDRESS REDACTED
 DOERING, LINDA E.                                                                ADDRESS REDACTED
 DOERNBECHER CHILDRENS HOSPITAL
 FOUNDATION                                                                       1121 SW SALMON ST SUITE 100                                                               PORTLAND            OR      97205
 DOFFING, SHEILA A                                                                ADDRESS REDACTED
 DOFREDO, JUSTIN BERMUDEZ                                                         ADDRESS REDACTED
 DOHENY, ROBERT                                                                   ADDRESS REDACTED
 DOKOVIC, SULTANA SU                                                              ADDRESS REDACTED
 DOLAN, RICKY                                                                     ADDRESS REDACTED
 DOLL, JEREMY J.                                                                  ADDRESS REDACTED
 DOLLAR, CHERYL LYNN                                                              ADDRESS REDACTED
 DOLLARHIDE, ZACHARY PHILLIP                                                      ADDRESS REDACTED
 DOMA COFFEE ROASTING COMPANY                                                     6240 SELTICE WAY UNIT A                                                                   POST FALLS          ID      83854
 DOMBO, DANIELLE P.                                                               ADDRESS REDACTED
 DOMESTIC VIOLENCE CENTER OF
 SANTA CLARITA VALLEY YOUTH                                                       23780 NEWHALL AVENUE #202                                                                 NEWHALL             CA      91321
 DOMINGO, ANGELITO P.                                                             ADDRESS REDACTED
 DOMINGO, JOCELYN                                                                 ADDRESS REDACTED
 DOMINGO, JOSEPH VINCENT                                                          ADDRESS REDACTED
 DOMINGUEZ JR., BRIAN                                                             ADDRESS REDACTED
 DOMINGUEZ, BENJAMIN ERNIE                                                        ADDRESS REDACTED
 DOMINGUEZ, BRIANNA                                                               ADDRESS REDACTED
 DOMINGUEZ, GILBERT                                                               ADDRESS REDACTED
 DOMINGUEZ, SANDY                                                                 ADDRESS REDACTED
 DOMINGUEZ, SHERYL A                                                              ADDRESS REDACTED
 DOMINGUEZ, STEPHEN F                                                             ADDRESS REDACTED
 DOMINGUEZ, VICENTE PAUL                                                          ADDRESS REDACTED
 DOMINION ORGANICS                                                                7110 ENTERPRISE RD                                                                        FERNDALE            WA      98248
 DOMINOSKI, JOSHUA S.                                                             ADDRESS REDACTED
 DOMO, INC.                                                                       722 EAST UTAH VALLEY DRIVE                                                                AMERICAN FORK       UT      84003
 Don Harty, Registered Agent for Trinity
 Computer Systems, LP                                                             2205 Arrowwood Court                                                                      McKinney            TX      75070
 DON STEVENS INC                                                                  PO BOX 1450                             NW 6070                                           MINNEAPOLIS         MN      55485-6070
 DON WALTERS CO INC                                                               612 BACH ST                                                                               VISTA               CA      92083-3406
 Donahue Schriber Group, LP                  Jennifer L. Pruski                   980 Fulton Avenue                                                                         Sacramento          CA      95825
 DONAHUE SCHRIBER REALTY GROUP,
 LP                                                                               200 East Baker Street                   Suite 100                                         Costa Mesa          CA      92626
 DONALD, RUSSELL                                                                  ADDRESS REDACTED
 DONALDSON, MAKAYLA                                                               ADDRESS REDACTED
 DONATO, DINA                                                                     ADDRESS REDACTED
 DONATO, MARIA E                                                                  ADDRESS REDACTED
 DONAVANT, BRANDY LYNNE                                                           ADDRESS REDACTED
 DONE, LENNY                                                                      ADDRESS REDACTED
 DONKERS, KATHERINE                                                               ADDRESS REDACTED
 DONLEY, JOHN CHRISTOPHE                                                          ADDRESS REDACTED
 DONLEY, RENEE                                                                    ADDRESS REDACTED
 DONNA LIBERMAN                                                                   ADDRESS REDACTED
 DONNELLY, LINDA S                                                                ADDRESS REDACTED
 DONOVAN, CASEY ELIZABETH                                                         ADDRESS REDACTED
 DONOVAN, HEIDI LYNN                                                              ADDRESS REDACTED
 DONRE, APPLEEN L                                                                 ADDRESS REDACTED
 DONTE JR., NICHOLS                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 87 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 103 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                             Address 1                               Address 2         Address 3              City   State       Zip   Country
 DOOLEY, AKELA MONIQUE                                                            ADDRESS REDACTED
 DOOLEY, STEPHAN                                                                  ADDRESS REDACTED
 DOOLIN, TODD E                                                                   ADDRESS REDACTED
 DOOLITTLE, JUDY ANITA                                                            ADDRESS REDACTED
 DOONAN, SEAN                                                                     ADDRESS REDACTED
 DOONE, GREGG MICHAEL                                                             ADDRESS REDACTED
 Doorman Commercial                                                               3208 Old Hwy 99 So Rd                                                                     Mount Vernon      WA      98273
 Doorman Commercial, LLC                                                          3208 Old Hwy 99 South Road                                                                Mount Vernon      WA      98273
 DOOR-TECH INC                                                                    1250 N WENATCHEE AVE 11-152                                                               WENATCHEE         WA      98801
 DOOSAN FUEL CELL AMERICA INC.                                                    195 GOVERNORS HWY.                                                                        SOUTH WINDSOR     CT      06074
 DOPING, CHRISTINE QUIZON                                                         ADDRESS REDACTED
 DORAME, MELANIE R                                                                ADDRESS REDACTED
 DORAN, ERIC SCOTT                                                                ADDRESS REDACTED
 DORCEY, DYLAN R                                                                  ADDRESS REDACTED
 DORDI, PERSIS Z                                                                  ADDRESS REDACTED
 DORE, CHRISTOPHER R.                                                             ADDRESS REDACTED
 DORE, MICHAEL R.                                                                 ADDRESS REDACTED
 DORING, MICHAEL JACOB                                                            ADDRESS REDACTED
 DORMA USA INC                                                                    PO BOX 6312                                                                               CAROL STREAM      IL      60197
 Dorma USA Inc                               Amanda Bausher AR Supervisor         570 Lausch Lane                                                                           Lancaster         PA      17601
 DORMA USA INC                               Dorma USA Inc                        Amanda Bausher AR Supervisor            570 Lausch Lane                                   Lancaster         PA      17601
 DORMAN, COLIN MICHAEL                                                            ADDRESS REDACTED
 DORMAN, MIQUEL                                                                   ADDRESS REDACTED
 DORMIRE, ANGELA                                                                  ADDRESS REDACTED
 DORN, JAMES HENRY                                                                ADDRESS REDACTED
 DORNER, JODINE MARIE                                                             ADDRESS REDACTED
 DORSEY, NATHAN RICHARD                                                           ADDRESS REDACTED
 DORSEY, RACHEL JEAN                                                              ADDRESS REDACTED
 DOSHI, JANKI                                                                     ADDRESS REDACTED
 DOSSA, TYLER R.                                                                  ADDRESS REDACTED
 DOTEN, STACY                                                                     ADDRESS REDACTED
 DOTT, LEISA                                                                      ADDRESS REDACTED
 DOTY, JOHN                                                                       ADDRESS REDACTED
 DOTZLER, JOHN ADAM                                                               ADDRESS REDACTED
 DOUGAN, CARI ELLYN                                                               ADDRESS REDACTED
 DOUGHERTY, DONALD DOWAYNE                                                        ADDRESS REDACTED
 DOUGHERTY, JENNA                                                                 ADDRESS REDACTED
 DOUGHERTY, LYNN MARIE                                                            ADDRESS REDACTED
 DOUGLAS COUNTY PUD # 1                                                           1151 VALLEY MALL PKWY                                                                     E WENATCHEE       WA      98802
 DOUGLAS COUNTY SEWER DISTRICT                                                    PO BOX 7129                                                                               E WENATCHEE       WA      98802
 DOUGLAS MACHINES CORP                                                            2101 CALUMET ST                                                                           CLEARWATER        FL      33765
 Douglas Pyne                                                                     2600 S. Gessner Road, Suite 500                                                           Houston           TX      77063
 DOUGLAS, DANE MCGWIRE                                                            ADDRESS REDACTED
 DOUGLAS, JONAH C.                                                                ADDRESS REDACTED
 DOUGLASS, SHANNON MICHELLE                                                       ADDRESS REDACTED
 DOUMA, JAKE AARON                                                                ADDRESS REDACTED
 DOURTE, MARSHA                                                                   ADDRESS REDACTED
 DOUVILLE, RYAN                                                                   ADDRESS REDACTED
 DOWD, DIANE LYNN                                                                 ADDRESS REDACTED
 DOWELL, ALEANA                                                                   ADDRESS REDACTED
 DOWERS, LISA A.                                                                  ADDRESS REDACTED
 DOWERS, MIRANDA                                                                  ADDRESS REDACTED
 DOWHOWER, DOUGLAS                                                                ADDRESS REDACTED
 DOWLER, FRED                                                                     ADDRESS REDACTED
 DOWN, JEFFREY                                                                    ADDRESS REDACTED
 DOWNARD, ANGELA M.                                                               ADDRESS REDACTED
 DOWNARD, BRYAN                                                                   ADDRESS REDACTED
 DOWNES, ANGIE M                                                                  ADDRESS REDACTED
 DOWNES, JULIE                                                                    ADDRESS REDACTED
 DOWNEY, BRYAN                                                                    ADDRESS REDACTED
 DOWNEY, CASEY S.                                                                 ADDRESS REDACTED
 DOWNEY, TAYLOR D                                                                 ADDRESS REDACTED
 DOWNHAM, KIMBERLY S                                                              ADDRESS REDACTED
 DOWNS, CHRISTOPHER G.                                                            ADDRESS REDACTED
 Downtown Woddinville, LLC                   TRF Pacific, LLC                     2620 Second Avenue                                                                        Seattle           WA      98121
 DOWNTOWN WOODINVILLE LLC                                                         2608 SECOND AVE #100                                                                      SEATTLE           WA      98121
 Downtown Woodinville LLC                    Douglas E. Excorthy, Manager         2620 2nd Ave.                                                                             Seattle           WA      98121
 Downtown Woodinville LLC                    Downtown Woodinville LLC             Douglas E. Excorthy, Manager            2620 2nd Ave.                                     Seattle           WA      98121
 DOWNTOWN WOODINVILLE, L.L.C.                TRF Pacific, LLC                     2620 Second Avenue                                                                        Seattle           WA      98121
 Downtown Woodinville, LLC                   Alan Bornstein, Esq.                 801 Second Avenue, Suite 1000                                                             Seattle           WA      98104
 Downtown Woodinville, LLC                   Downtown Woddinville, LLC            TRF Pacific, LLC                        2620 Second Avenue                                Seattle           WA      98121
 Downtown Woodinville, LLC                   Downtown Woodinville, LLC            TRF Pacific, LLC                        2620 Second Avenue                                Seattle           WA      98121
 DOWREY, JESSICA A.                                                               ADDRESS REDACTED
 DOWSING, ELIZABETH                                                               ADDRESS REDACTED
 DOYER, AARON R.                                                                  ADDRESS REDACTED
 Doyle Delivery                                                                   6514 Skinner Rd                                                                           Granite Falls     WA      98252
 DOYLE ELECTRIC INC                                                               1421 DELL                                                                                 WALLA WALLA       WA      99362
 DOYLE, AMY SUE                                                                   ADDRESS REDACTED
 DOYLE, DEBBIE M.                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 88 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 104 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                  Company                                         Contact                             Address 1                                 Address 2         Address 3               City   State       Zip      Country
 DOYLE, DEBRA PAULINE                                                             ADDRESS REDACTED
 DOYLE, JOSHUA JAMES                                                              ADDRESS REDACTED
 DOYLE, MARIA DE JESUS                                                            ADDRESS REDACTED
 DOYLE, NICHOLAS R                                                                ADDRESS REDACTED
 DOYLE, PATRICK                                                                   ADDRESS REDACTED
 DOYLE, TRAVIS WAYNE                                                              ADDRESS REDACTED
 DOYLES WHOLESALE                                                                 PO BOX 2530                                                                                 HAYDEN LAKE        ID      83835
 DOZAL, JAIME                                                                     ADDRESS REDACTED
 DPI ENTERPRISES                                                                  14960 SW 116TH PLACE                                                                        TIGARD             OR      97224
 DPI SPECIALTY FOODS                                                              601 ROCKFELLER AVE                                                                          ONTARIO            CA      91761
 DPI SPECIALTY FOODS                                                              FILE #42338                                                                                 LOS ANGELES        CA
 DPI SPECIALTY FOODS                                                              PO BOX 749431                                                                               LOS ANGELES        CA      90074-9431
 DPI Specialty Foods, Inc.                   Michael Rogers                       601 Rockefeller Avenue                                                                      Ontario            CA      91761
 DPT. OF LABOR & INDUSTRIES                                                       PO BOX 44410                                                                                OLYMPIA            WA      98504-4410
 DR. MARK D. AGINSKY                         Vision Plus                          2520 James Street                                                                           Bellingham         WA      98225
 DRAG N FLY WIRELESS INC                                                          7133 WASHINGTON AVE S                                                                       MINNEAPOLIS        MN      55439
 DRAGOSLOVICH, LUANA L                                                            ADDRESS REDACTED
 DRAGUTIN, KAREN A.                                                               ADDRESS REDACTED
 DRAIN PATROL SAN DIEGO                                                           PO BOX 503053                                                                               SAN DIEGO          CA      92150
 DRAIN TECH INC                                                                   DBA DRAIN TECH                                                                              TACOMA             WA      98444
 DRAIN TECH INC                              DBA DRAIN TECH                       1321 102ND ST S                                                                             TACOMA             WA      98444
 Drain Tech, Inc.                                                                 1321 102nd. St. S                                                                           Tacoma             WA      98444
 DRAINPROS PLUMBING.                                                              660 ROSSANLEY DR                                                                            MEDFORD            OR      97501
 DRAKE, ALEXANDER D                                                               ADDRESS REDACTED
 DRAKE, ALLISON                                                                   ADDRESS REDACTED
 DRAKE, DONALD PATRICK                                                            ADDRESS REDACTED
 DRAKE, ROBERT M                                                                  ADDRESS REDACTED
 DRAPER VALLEY FARMS INC                                                          PO BOX 515741                                                                               LOS ANGELES        CA      90051-5741
 DRAPER VALLEY VINEYARD LLC                                                       1751 DRAPER VALLY ROAD                                                                      SELMA              OR      97538
 DRAPER, JEANETTE M.                                                              ADDRESS REDACTED
 DREA, DEBBIE ANN                                                                 ADDRESS REDACTED
 DREAMLAND INC                                                                    1125 NORTH 152ND ST                                                                         SHORELINE          WA      98133
 DREGER, BRENT JAMES                                                              ADDRESS REDACTED
 DREHER, DEANNA S                                                                 ADDRESS REDACTED
 DREIER, HUNTER DOUGLAS                                                           ADDRESS REDACTED
 DREILING, MARK                                                                   ADDRESS REDACTED
 DRESS FOR SUCCESS CLEANERS                  ATTN GREGORY P. BUCKINGHAM           17320 RED HILL AVE.                       SUITE 320                                         IRVINE             CA      92614
 Dress for Success Cleaners, Inc.                                                 17320 Red Hill Ave.                       Ste. 320                                          Irvine             CA      92614
 Dress for Success Cleaners, Inc.            Gregory P. Buckingham                17320 Red Hill Ave.                       Ste. 320                                          Irvine             CA      92614
 DRESS FOR SUCCESS CLEANERS.                                                      17320 RED HILL AVE STE 320                                                                  IRVINE             CA      92614-5663
 DRESSER, CAROL                                                                   8016 JAMES GRAYSON                                                                          LAS VEGAS          NV      89145
 DREYER, JAMIE                                                                    ADDRESS REDACTED
 DREYERS                                                                          5929 College Avenue                                                                         Oakland            CA      94618
 DREYERS GRAND ICE CREAM, INC.                                                    5929 COLLEGE AVENUE                                                                         OAKLAND            CA      94618
 DREYERS GRAND ICE CREAM, INC.                                                    5929 COLLEGE AVE.                                                                           OAKLAND            CA      94618-1391
 DRILL, MICHELE                                                                   ADDRESS REDACTED
 DRINNIN, KALENA JOY                                                              ADDRESS REDACTED
 DRISCOLL, JESSICA LEIGH                                                          ADDRESS REDACTED
 DRITSAS, MARSHA                                                                  6255 JARDINE RD                                                                             PASO ROBLES        CA      93446
 DRITSAS, MARSHA ANN                                                              ADDRESS REDACTED
 DRIVERS LICENSE GUIDE CO                                                         1492 ODDSTAD DR                                                                             REDWOOD CITY       CA      94063
 DRIVERS LICENSE GUIDE COMPANY                                                    1492 ODDSTAD DRIVE                                                                          REDWOOD CITY       CA      94063
 DRONGESEN, MATTHEW RYAN                                                          ADDRESS REDACTED
 DROST, ANDREA E                                                                  ADDRESS REDACTED
 DRUG ENFORCEMENT
 ADMINISTRATER                                                                    255 CAPITOL ST NE                         4TH FLOOR                                         SALEM              OR      97310
 DRUG ENFORCEMENT
 ADMINISTRATER                                                                    255 EAST TEMPLE STREET                    17TH FLOOR                                        LOS ANGELES        CA      90012
 DRUG ENFORCEMENT
 ADMINISTRATER                                                                    300 5TH AVE                                                                                 SEATTLE            WA      98104
 DRUG PACKAGE INC                                                                 901 DRUG PACKAGE LANE                                                                       O FALLON           MO      63366
 DRUMMOND, MELISSA LEE                                                            ADDRESS REDACTED
 DS HAWK COMMON SQUARE, LLC                                                       P.O. BOX 6157                                                                               HICKSVILLE         NY      11802-6157
 DS WATERS OF AMERICA LP.                                                         PO BOX 98587                                                                                CHICAGO            IL      60693
 DSHS FINANCIAL SVCS ADMIN                                                        PO BOX 9501                                                                                 OLYMPIA            WA      98507-9501
 DSL NORTHWEST INC                                                                21513 84TH AVENUE S                                                                         KENT               WA      98032
 DSL NORTHWEST INC                                                                21513 84TH AVE SO.                                                                          KENT               WA      98032
 DSRG LP - LAKELAND LOJA                     C/O COLLIERS INTERNATIONAL           601 UNION STREET                          SUITE 5300                                        SEATTLE            WA      98101
 DSRG LP & DS HAWK CS LLC-CVS                                                     PO BOX 6157                                                                                 HICKSVILLE         NY      11802-6157
 DSRG LP-LAKELANDTOWN CENTER                                                      PO BOX 6157                                                                                 HICKSVILLE         NY      11802-6157
 DTSC                                                                             PO BOX 806                                                                                  SACRAMENTO         CA      95812-0806
 DU PREEZ, GEORGE FRANS                                                           ADDRESS REDACTED
 DUARTE, JENNIFER                                                                 ADDRESS REDACTED
 DUARTE, MONICA MARIE                                                             ADDRESS REDACTED
 DUARTE, REBECCA S                                                                ADDRESS REDACTED
 DUBACK, DONNA JEAN                                                               ADDRESS REDACTED
 DUBE, CELIA ROSE                                                                 ADDRESS REDACTED
 DUBIAN, MARLEINE H                                                               ADDRESS REDACTED
 DUBINS, JOSEPH                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 89 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 105 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                Company                                           Contact                             Address 1                                 Address 2         Address 3                  City   State       Zip      Country
 DUBOIS, LYNDA                                                                    ADDRESS REDACTED
 DUBOIS, RYAN CHRISTOPHER                                                         ADDRESS REDACTED
 DUBOIS-HERROD, COREY JACOB                                                       ADDRESS REDACTED
 DUBUC, MICHAEL                                                                   ADDRESS REDACTED
 DUCE, BRYSON                                                                     ADDRESS REDACTED
 Duckhorn Wine Company                                                            3663 North Laughlin Road                                                                    Santa Rosa            CA      95403
 DUCKHORN WINE COMPANY                                                            PO BOX 8401                                                                                 PASADENA              CA      91109-8401
 Duckhorn Wine Company                       Patricia Seelig                      1000 Lodi Lane                                                                              Saint Helena          CA      94574
 DUCKWORTH, CAITLIN J.                                                            ADDRESS REDACTED
 DUDDER, APRIL R.                                                                 ADDRESS REDACTED
 DUDIK, LILIYA L.                                                                 ADDRESS REDACTED
 DUDLEY, TIMOTHY C                                                                ADDRESS REDACTED
 DUDLEYS BAKERY INC                                                               PO BOX 67                                                                                   SANTA YSABEL          CA      92070
 DUDLEYS BAKERY, INC.                        BARRY BRUNYE                         30218 HIGHWAY 78                          PO BOX 67                                         SANTA YSABEL          CA      92070
 DUELL, NANCY K                                                                   ADDRESS REDACTED
 DUENAS , ANITA                                                                   329 N L ST                                APT B                                             LOMPOC                CA      93436-0928
 Duenas, Anita                                                                    329 North L St                            Apt B                                             Lompoc                CA      93436
 DUENAS, ENRIQUE                                                                  ADDRESS REDACTED
 DUENAS, JUSTINE                                                                  ADDRESS REDACTED
 DUEY, SUSAN                                                                      ADDRESS REDACTED
 DUFFCO CO                                                                        1785 ENTERPRISE DR                                                                          BUFORD                GA      30518
 DUFFIE-BLAIR, QUINTON D                                                          ADDRESS REDACTED
 DUFFY, BRENDA M                                                                  ADDRESS REDACTED
 DUFFY, JOSEPH W                                                                  ADDRESS REDACTED
 DUFFY, KELLAN                                                                    ADDRESS REDACTED
 DUFFY, MICHAEL STEVEN                                                            ADDRESS REDACTED
 DUFFY, THOMAS                                                                    10980 MADRIGAL ST                                                                           SAN DIEGO             CA      92129
 DUG OUT BROTHERS                                                                 2700 Bridgeport Way W G                                                                     University Place      WA      98466-4600
 DUHON, ANAJHEE IMANI                                                             ADDRESS REDACTED
 DUJMOVICH, MICHAEL E.                                                            ADDRESS REDACTED
 DUKAJ, ZONJE VALENTINA                                                           ADDRESS REDACTED
 DUKE, HUNTER                                                                     ADDRESS REDACTED
 DUKE, JESSICA DANIELLE                                                           ADDRESS REDACTED
 DUKE, LUPITA                                                                     ADDRESS REDACTED
 DUKE, TAYLOR JOHN                                                                ADDRESS REDACTED
 DUKES, MIREYA                                                                    ADDRESS REDACTED
 DULAI, KANWALJIT SINGH                                                           ADDRESS REDACTED
 DULALIA, ANTONIO A                                                               ADDRESS REDACTED
 DULANEY, ALYSSA MARIE                                                            ADDRESS REDACTED
 DUMMER, SUSAN LINDLEY                                                            ADDRESS REDACTED
 DUNAETZ, DAVID ANTHONY                                                           ADDRESS REDACTED
 DUNAVANT, CRYSTAL MARY                                                           ADDRESS REDACTED
 DUNBAR, KEITH E                                                                  ADDRESS REDACTED
 DUNCAN, BARBARA ANN                                                              ADDRESS REDACTED
 DUNCAN, DANIEL                                                                   ADDRESS REDACTED
 DUNCAN, DEBRA BEA                                                                ADDRESS REDACTED
 DUNCAN, KEVIN WAYNE                                                              ADDRESS REDACTED
 DUNCKEL, AMBER                                                                   ADDRESS REDACTED
 DUNDAS, SHELBY ANN                                                               ADDRESS REDACTED
 DUNGCA, DOMINGO MORALES                                                          ADDRESS REDACTED
 DUNHAM, KAY D                                                                    ADDRESS REDACTED
 DUNHAM, OCTAVIA                                                                  ADDRESS REDACTED
 DUNIVAN, SHANNON JOY                                                             ADDRESS REDACTED
 DUNIVIN, STACEY LYNN                                                             ADDRESS REDACTED
 DUNLAP, NICHOLAS                                                                 ADDRESS REDACTED
 DUNLAP, TENA M.                                                                  ADDRESS REDACTED
 DUNLAP, WILLIAM ALEXANDER                                                        ADDRESS REDACTED
 DUNMIRE, ZACHERY WADE                                                            ADDRESS REDACTED
 DUNN, CRAIG L                                                                    ADDRESS REDACTED
 DUNN, DAKOTA                                                                     ADDRESS REDACTED
 DUNN, DENISE R                                                                   ADDRESS REDACTED
 DUNN, ELIZABETH                                                                  ADDRESS REDACTED
 DUNN, JACQUELINE ANITA                                                           ADDRESS REDACTED
 DUNN, KEVIN LEE                                                                  ADDRESS REDACTED
 DUNN, KIRSTI BETH                                                                ADDRESS REDACTED
 DUNN, MITZI                                                                      ADDRESS REDACTED
 DUNN, RYAN EUGENE                                                                ADDRESS REDACTED
 DUNN, SHANE ALEXANDER                                                            ADDRESS REDACTED
 DUNN, TINA                                                                       ADDRESS REDACTED
 DUNNING, DAVID D.                                                                ADDRESS REDACTED
 DUNPHY, BRIAN                                                                    ADDRESS REDACTED
 DUONG, AN                                                                        ADDRESS REDACTED
 DUONG, DAT                                                                       ADDRESS REDACTED
 DUPRE, TIFFANY K                                                                 ADDRESS REDACTED
 DUPUY, BETH                                                                      ADDRESS REDACTED
 DUQUETTE , KIM                                                                   17554 VANDENBERG LN                       #13                                               TUSTIN                CA      92780-2007
 DUQUETTE, KIM                                                                    17554 VANDENBERG LN                       #13                                               TUSTIN                CA      92780
 DURAN JR., JOHN ERNEST                                                           ADDRESS REDACTED
 DURAN JR., MARK ANTHONY                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 90 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 106 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                  Company                                         Contact                            Address 1                                 Address 2         Address 3                    City   State       Zip      Country
 DURAN, CARMELA                                                                   ADDRESS REDACTED
 DURAN, CHRISTY ANGELIQUE                                                         ADDRESS REDACTED
 DURAN, CLAUDIA MELISSA                                                           ADDRESS REDACTED
 DURAN, CONNIE                                                                    ADDRESS REDACTED
 DURAN, GUADALUPE V                                                               ADDRESS REDACTED
 DURAN, JOHN                                                                      1320 TOULON ST                                                                             OCEANSIDE               CA      92052
 DURAN, JOHN                                                                      ADDRESS REDACTED
 DURAN, KAYLA MARIE                                                               ADDRESS REDACTED
 DURAN, MARTIN                                                                    ADDRESS REDACTED
 DURAN, SANDRA YANIRA                                                             ADDRESS REDACTED
 DURBIN, BRIAN KEITH                                                              ADDRESS REDACTED
 DURBIN, DIANE S.                                                                 ADDRESS REDACTED
 DURBIN, JAZMIN D.                                                                ADDRESS REDACTED
 DURBIN, KYLE JAMES                                                               ADDRESS REDACTED
 DURFEE, KATELYN                                                                  ADDRESS REDACTED
 Durham Jones and Pinegar                    Penrod Keith                         111 E. Broadway, Suite 900                                                                 Salt Lake City          UT      84111
 DURHAM, ERIC L                                                                   ADDRESS REDACTED
 DURKIN GROUP LLC                                                                 9 CAMPUS DRIVE                                                                             PARSIPPANY              NY      07054
 DURON, CHRISTINA GARNET                                                          ADDRESS REDACTED
 DURRILL, DAVID LIGGETT                                                           ADDRESS REDACTED
 DUSEK, MICHAEL                                                                   ADDRESS REDACTED
 DUSHEK, SUSAN LYNN                                                               ADDRESS REDACTED
 DUSKIN, TAMARA                                                                   ADDRESS REDACTED
 DUST, LAVADA JEANE                                                               ADDRESS REDACTED
 DUTCH HILL ELEMENTARY                                                            8231 131ST. AVE. SE                                                                        SNOHOMISH               WA      98290
 DUTCH TOUCH MAINTENANCE                                                          7301 NE 175TH STREET #116                                                                  KENMORE                 WA      98028
 DUTTON, JOANNE                                                                   2908 KULSHAN ST                                                                            BELLINGHAM              WA      98225
 DUTTON, JOANNE M                                                                 ADDRESS REDACTED
 DUVAL, DENNIS LEE                                                                ADDRESS REDACTED
 DUVALL, KENNETH                                                                  ADDRESS REDACTED
 DUVNJAK, VESNA                                                                   ADDRESS REDACTED
 DVINE WINE                                                                       3315 NW 26TH AVENUE                                                                        PORTLAND                OR      97210
 DWF OF SEA-TAC                                                                   7327 SOUTH 228TH STREET                                                                    KENT                    WA      98032
 DWF SEATAC                                                                       7327 SOUTH 228TH ST                                                                        KENT                    WA      98032
 DWIGGINS, MARTIN WILLIAM                                                         ADDRESS REDACTED
 DY, JOCELYN A.                                                                   ADDRESS REDACTED
 DYACHUK, SOLOMON                                                                 ADDRESS REDACTED
 DYBALL, LARS DAVID                                                               ADDRESS REDACTED
 DYBEDAL, JENS                                                                    ADDRESS REDACTED
 DYDASCO, JENNIFER C                                                              ADDRESS REDACTED
 DYDASCO, MIKE J                                                                  ADDRESS REDACTED
 DYDEK, MIA R.                                                                    ADDRESS REDACTED
 DYE, CHRISTINA MARIA                                                             ADDRESS REDACTED
 DYE, CHUCK                                                                       ADDRESS REDACTED
 DYE, DARREN WYNN                                                                 ADDRESS REDACTED
 DYGERT, JAMES G.                                                                 ADDRESS REDACTED
 DYKES, KATHLEEN                                                                  ADDRESS REDACTED
 DYNAMIC STRATEGIES INC                                                           PO BOX 1646                                                                                BOTHELL                 WA      98041
 DYNAMOND BUILDING MAINTENANCE                                                    PO BOX 115                                                                                 PROVO                   UT      84603
 Dynamond Building Maintenance               Durham Jones and Pinegar             Penrod Keith                             111 E. Broadway, Suite 900                        Salt Lake City          UT      84111
 Dynamond Building Maintenance               Fernando Cruz                        P.O. Box 115                                                                               Provo                   UT      84603
 DYNASTY CELLARS                                                                  2987 HAXTON WAY                                                                            BELLINGHAM              WA      98226
 E C POWER SYSTEMS                                                                4499 MARKET ST                                                                             BOISE                   ID      83705
 E C POWER SYSTEMS MAINTENANCE
 ONLY                                                                             4499 MARKET ST                                                                             BOISE                   ID      83705-5428
 E W DAWSON CORPORATION LTD                  Arthur Dawson                        PO BOX 555                                                                                 INGLEWOOD               CA      90307
 E. & J. Gallo Winery                        R. Todd Whiteside                    PO Box 1130                                                                                Modesto                 CA      95353
 E.J. HARRISON & SONS INC.                                                        P.O. BOX 4009                                                                              VENTURA                 CA      93007-4009
 E.W. Dawson Corporation, Ltd.                                                    PO Box 555                                                                                 Inglewood               CA      90307
 EACHUS, SPENCER M                                                                ADDRESS REDACTED
 EACOCK, ROBERT GRAHAM                                                            ADDRESS REDACTED
 EAGLE CREEK ELEMENTARY                                                           1216 EAST 5TH ST. NE                                                                       ARLINGTON               WA      98223
 EAGLE ROCK MULTI AGE PTA                                                         29300 NE 150TH STREET                                                                      DUVALL                  WA      98019
 EAGLERIDGE ELEMENTARY                                                            2651 THORTON RD                                                                            FERNDALE                WA      98248
 EAGLETON, ROBERT                                                                 ADDRESS REDACTED
 EAKLES, ELEXIS ALMENAS                                                           ADDRESS REDACTED
 EAN SERVICES LLC                                                                 PO BOX 402383                                                                              ATLANTA                 GA      30384-2383
 EARHART, DIANNA                                                                  ADDRESS REDACTED
 EARL, ADRIENE                                                                    ADDRESS REDACTED
 EARLE, MARC E.                                                                   ADDRESS REDACTED
 EARLS GONE WILD                                                                  PO BOX 1174                                                                                VENTURA                 CA      93002-1174
 EARLS, ROSELLA L                                                                 ADDRESS REDACTED
 EARLY LEARNING CENTER                                                            9317 4TH ST SE                                                                             LAKE STEVENS            WA      98258
 EARLY LEARNING CENTER AT
 CROSSROADS                                                                       351 PEASE ROAD                                                                             BURLINGTON              WA      98233
 EARLY, TAYLOR L.                                                                 ADDRESS REDACTED
 EARP , FRANCES                                                                   8103 SAN CARLOS DR                                                                         SAN DIEGO               CA      92119-2618
 EARTHGRAINS BAKING CO INC                                                        PO BOX 842419                                                                              BOSTON                  MA      02284-2419
 EASLEY, TANNER                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 91 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 107 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


               Company                                            Contact                         Address 1                                     Address 2         Address 3                City   State       Zip      Country
 EASON III, JAMES                                                                 ADDRESS REDACTED
 EASON, TRENT                                                                     ADDRESS REDACTED
 EAST VALLEY HIGH SCHOOL                                                          1900 BEAUDRY ROAD                                                                           YAKIMA              WA      98901
 EAST WENATCHEE WATER DISTRICT                                                    890 N EASTMONT AVE                        PO BOX 7190                                       E WENATCHEE         WA      98802
 EAST, SHARI ANN                                                                  ADDRESS REDACTED

 EASTERDAY BUILDING MAINTENANCE                                                   1475 N HUNDLEY ST                                                                           ANAHEIM             CA      92806
 EASTERLING, HEIDI A.                                                             ADDRESS REDACTED
 EASTERLY, KRISTEN                                                                ADDRESS REDACTED
 EASTERN CASCADE BEVERAGE                                                         410 PETERS ST E                                                                             WENATCHEE           WA      98801
 EASTERN CASCADE BEVERAGES                                                        PO BOX 4009                                                                                 WENATCHEE           WA      98807
 EASTIN, DAVID                                                                    ADDRESS REDACTED
 EASTMOND, JULIE                                                                  ADDRESS REDACTED
 EASTSIDE COMMUNICATIONS                                                          11808 NE 160TH ST                                                                           BOTHELL             WA      98011
 EASTSIDE ICE MACHINES                                                            6421 SOUTH 143RD STREET                                                                     TUKWILA             WA      98168
 EASTSIDE ICE MACHINES                                                            6421 SO 143RD ST                                                                            TUKWILA             WA      98168
 EASTSIDE WINDOW CLEANING &
 MAINT CO                                                                         PO BOX 9372                                                                                 BREA                CA      92822
 EATON, DARLENE MARIE                                                             ADDRESS REDACTED
 EATON, LISA M                                                                    ADDRESS REDACTED
 EATON, MCKENNA H.                                                                ADDRESS REDACTED
 EATON, TODD N                                                                    ADDRESS REDACTED
 EATONVILLE ELEMENTARY SCHOOL                                                     PO BOX 669                                                                                  EATONVILLE          WA      98328
 EBACK, CHRISSA LEE                                                               ADDRESS REDACTED
 EBEN DESIGN                                                                      7221 5TH AVE NE                                                                             SEATTLE             WA      98115
 EBEN DESIGN, INC.                                                                7221 5TH AVENUE NE                                                                          SEATTLE             WA      98115
 EBERHARDS DAIRY PRODUCTS                                                         PO BOX 845                                                                                  REDMOND             OR      97756
 EBERHARDT, COLLIN RYAN                                                           ADDRESS REDACTED
 EBERLY, ANGELA                                                                   ADDRESS REDACTED
 EBERLY, CARL ALLEN                                                               ADDRESS REDACTED
 EBRX INC.                      ATTN EBRX LEGAL DEPARTMENT                        PO BOX 25427                                                                                PITTSBURGH          PA      15220
 ECHALOTE                                                                         13424 NE FAILING STREET                                                                     PORTLAND            OR      97230
 ECHEVARRIA, SEAN E.                                                              ADDRESS REDACTED
 ECHEVERRIA, JONATHAN                                                             ADDRESS REDACTED
 ECHO FIRE PROTECTION COMPANY                                                     PO BOX 862                                                                                  GLENDORA            CA      91740
 ECHO LAKE ELEMENTARY                                                             19345 WALLINGFORD AVE N                                                                     SHORELINE           WA      98133
 ECKER, JAMES                                                                     ADDRESS REDACTED
 ECL LEARNING CENTER                                                              23525 84TH AVE W                                                                            EDMONDS             WA      98026
 ECLIPSE CHOCOLAT                                                                 2145 FERN ST                                                                                SAN DIEGO           CA      92104
 ECMC                                                                             LOCK BOX 7096                             PO BOX 16478                                      ST. PAUL            MN      55116-0478
 ECMC                                                                             PO BOX 16478                              LOCKBOX 7096                                      ST PAUL             MN      55116
 ECOLAB PEST ELIMINATION SVC                                                      26252 NETWORK PLACE                                                                         CHICAGO             IL      60673-1262
 E-COM CONSULTING INC                                                             244 WADING CREEK RD                                                                         DUTTON              VA      23050-9715
 ECONOMIC DEVELOPMENT ASSOC OF
 SKAGIT CO                                                                        204 W MONTGOMERY PO BOX 40                                                                  MT VERNON           WA      98273
 ECOVA                                                                            1313 N ATLANTIC STE 5000                                                                    SPOKANE             WA      99201
 ECOVA                                                                            1313 N. ATLANTIC STREET                   SUITE 5000                                        SPOKANE             WA      99201
 Ecova, Inc.                    Legal Department                                  1313 N. Atlantic, Suite 5000                                                                Spokane             WA      99201
 ECRET, JOSHUA A                                                                  ADDRESS REDACTED
 ECTRONIC IMAGING SERVICES /DBA
 VESTCOM RETAIL SOLUTIONS                                                         7304 KANIS RD                                                                               LITTLE ROCK         AK      72204
 ED HUME SEEDS                                                                    PO BOX 73160                                                                                PUYALLUP            WA      98373
 EDCO DISPOSAL CORPORATION                                                        P.O. BOX 6887                                                                               BUENA PARK          CA      90622-6887
 EDCO WASTE & RECYCLING SERVICE
 CA                                                                               P.O. BOX 5488                                                                               BUENA PARK          CA      90622-5488
 EDDINGFIELD, TERESA LEAH                                                         ADDRESS REDACTED
 EDDLEMON, KELLIE KATE                                                            ADDRESS REDACTED
 EDDY, AMBER K                                                                    ADDRESS REDACTED
 EDDY, TRICIA                                                                     ADDRESS REDACTED
 EDEMANN , DEBORAH                                                                23735 DEL MONTE DR                        #160                                              VALENCIA            CA      91355-3376
 EDEMANN, DEBORAH                                                                 23735 DEL MONTE DR                        #160                                              VALENCIA            CA      91355
 EDEN ADVANCED PEST TECH                                                          3425 STOLL RD SE                                                                            OLYMPIA             WA      98501
 EDENS, DERRICK DAWON                                                             ADDRESS REDACTED
 EDENSO, LILLY                                                                    ADDRESS REDACTED
 EDENSO, LILLY HELEN                                                              ADDRESS REDACTED
 EDES, MIKE                                                                       ADDRESS REDACTED
 Edge Maintenance LLC                                                             133 E Warm Springs Rd Ste 101                                                               Las Vegas           NV      89119
 EDGE WEST                                                                        1386 SE LUND AVE STE 180                  MAIL BOX #16                                      PORT ORCHARD        WA      98366
 EDGEMASTER MOBILE SHARPENING                                                     995 MORNINGSIDE ST SE                                                                       SALEM               OR      97302

 EDGEMASTER MOBILE SHARPENING.                                                    260 THUNDERBIRD ST                                                                          MOLALLA             OR      97038
 EDGING, JEREMIAH W.                                                              ADDRESS REDACTED
 EDINGTON, CAILIDH C                                                              ADDRESS REDACTED
 Edington, Stewart I                                                              ADDRESS REDACTED
 EDISON ELEMENTARY                                                                5801 MAIN AVE                                                                               BOW                 WA      98232
 EDISON, BIANCA J                                                                 ADDRESS REDACTED
 EDMISTON, CHASE MICHAEL                                                          ADDRESS REDACTED
 EDMONDS                                                                          21900 HIGHWAY 99                                                                            EDMONDS             WA      98026
 EDMONDS CITY                                CITY CLERK DIVISION                  121 5TH AVENUE N.                                                                           EDMONDS             WA      98020




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 92 of 342
                                                                  Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                     D    11/26/18             Page 108 of 357
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail


                 Company                         Contact                                Address 1                                  Address 2         Address 3               City   State     Zip      Country
 EDMONDS COMMUNITY COLLEGE                                              20000 68TH AVENUE WEST                                                                   LYNNWOOD           WA    98036-5999
 EDMONDS LUTHERAN CHURCH-EARLY
 LEARNING CENTER                                                        23525 84TH AVE. W.                                                                       EDMONDS            WA    98026
 EDMONDS POLICE DEPARTMENT                                              250 5TH AVE N                                                                            EDMONDS            WA    98020
 EDMONDS, CITY OF              CITY CLERK DIVISION                      121 5TH AVENUE N.                                                                        EDMONDS            WA    98020
 EDMONDSON, CHERYL ANN                                                  ADDRESS REDACTED
 EDMONDSON, MIGUEL S.                                                   ADDRESS REDACTED
 EDMONSON, KALENA C.                                                    ADDRESS REDACTED
 EDMUNDSON, VICTORIA                                                    ADDRESS REDACTED
 EDRINGTON, KATHY                                                       ADDRESS REDACTED
 EDUOK, ANIEFIOK W                                                      ADDRESS REDACTED
 EDWARDS, ANTHONY RAY                                                   ADDRESS REDACTED
 EDWARDS, AUSTIN S                                                      ADDRESS REDACTED
 EDWARDS, BELINDA K                                                     ADDRESS REDACTED
 EDWARDS, CASSIDY                                                       ADDRESS REDACTED
 EDWARDS, CODY                                                          ADDRESS REDACTED
 EDWARDS, DWAYNE                                                        ADDRESS REDACTED
 EDWARDS, ELAINE ANN                                                    ADDRESS REDACTED
 EDWARDS, JENNIFER JANETTE                                              ADDRESS REDACTED
 EDWARDS, JOHN                                                          ADDRESS REDACTED
 EDWARDS, KRISTINA                                                      ADDRESS REDACTED
 EDWARDS, KYLEIGH                                                       ADDRESS REDACTED
 EDWARDS, PAMELA                                                        15808 82ND AVE E                                                                         PUYALLUP           WA    98375
 EDWARDS, PAMELA K                                                      ADDRESS REDACTED
 EDWARDS, RACHEL MARIE                                                  ADDRESS REDACTED
 EDWARDS, SAIF AMIR                                                     ADDRESS REDACTED
 EDWARDS, TERESA                                                        1805 CRYSTAL GLEN CT                                                                     LAS VEGAS          NV    89117
 EDWARDS, TIMMEKA K                                                     ADDRESS REDACTED
 EDWIN STICKLE GROUP, INC.                                              638 SUNSET PARK DR.                    STE. 215                                          SEDRO-WOOLLEY      WA    98284
 Edwin Stickle Group, Inc.     Dr. Edwin Stickle                        638 Sunset Park Dr.                    Ste. 215                                          Sedro-Woolley      WA    98284
 EDYTHE AND LLOYD KATZ
 ELEMENTARY SCHOOL                                                      1800 ROCK SPRINGS DRIVE                                                                  LAS VEGAS          NV    89128
 EFFECTIVE TECHNOLOGY
 CONSULTANTS                                                            26400 LA ALAMEDA SUITE 207                                                               MISSION VIEJO      CA    92691
 EGAN, CASSIDY FORREST                                                  ADDRESS REDACTED
 EGAN, JAMES KERAIN                                                     ADDRESS REDACTED
 EGAN, JUDY                                                             ADDRESS REDACTED
 EGAN, TIMOTHY MICHAEL                                                  ADDRESS REDACTED
 EGERDAL, JAMIE L.                                                      ADDRESS REDACTED
 EGERTSON, AUTUMN C.                                                    ADDRESS REDACTED
 EGGERT, RONALD                                                         ADDRESS REDACTED
 EGGIMAN, MARK W                                                        ADDRESS REDACTED
 EGGLESTON, THOMAS W                                                    ADDRESS REDACTED
 EGIPTO, CASSIDY ROSE                                                   ADDRESS REDACTED
 EGNEW, NANCY MARIE                                                     ADDRESS REDACTED
 EICHELMAN, SAMUEL CHRISTIAN                                            ADDRESS REDACTED
 EICHENBAUM, SCOTT WILLIAM                                              ADDRESS REDACTED
 EIDE, BRYCE OTTO                                                       ADDRESS REDACTED
 EIDE, RANDI                                                            ADDRESS REDACTED
 EILEEN, MCCOY                                                          3535 LINDA VISTA DR                    SPC 122                                           SAN MARCOS         CA    92078
 EILER, CALEN JOSEPH                                                    ADDRESS REDACTED
 EILERS, BRADLEY                                                        ADDRESS REDACTED
 EINARSON, SARAH A.                                                     ADDRESS REDACTED

 EINSTEIN NOAH RESTAURANT GROUP                                         PO BOX 1450                            NW5612                                            MINNEAPOLIS        MN    55485-5612
 EISENBEIS, STEFAN I                                                    ADDRESS REDACTED
 EISENBERG, SUSAN LYDIA                                                 ADDRESS REDACTED
 EISENHUT, DORA M                                                       ADDRESS REDACTED
 EISNER, BRITTANY NICOLE                                                ADDRESS REDACTED
 EJ DISTRIBUTING LLC                                                    PO BOX 279                                                                               PUYALLUP           WA    98371
 EK, YVONNE                                                             ADDRESS REDACTED
 EKBERG, TERESA LYNN                                                    ADDRESS REDACTED
 EKCC                                                                   PO BOX 642999                                                                            PITTSBURGH         PA    15264-2999
 EKCC                                                                   PO BOX 644661                                                                            PITTSBURGH         PA    15219-4661
 EKCC                           ATTN JANET DRUGA                        500 FIRST AVE                                                                            PITTSBURGH         PA    15219
 EKEN, WINSTON                                                          ADDRESS REDACTED
 EKNESS, KATIE FOSTER                                                   ADDRESS REDACTED
 EKSTRAND, KAREN C                                                      ADDRESS REDACTED
 EKTRON                                                                 542 AMHERST ST                                                                           NASHUA             NH    03063
 EKWALL, AUTUMN JASMINE                                                 ADDRESS REDACTED
 EL NOPALITO WHOLESALE LLC                                              560 SANTA FE DR                                                                          ENCINITAS          CA    92024
 EL SUPER LEON PONCHIN SNACKS
 INC                                                                    8650 AVENIDA COSTA BLANCA                                                                SAN DIEGO          CA    92154
 EL TORO WATER DISTRICT                                                 P.O. BOX 4000                                                                            LAGUNA HILLS       CA    92654-4000
 ELAM, PHILLIP J                                                        ADDRESS REDACTED
 ELAND, JASON                                                           ADDRESS REDACTED
 ELANVEDA INC                                                           26500 WEST AGOURA ROAD                 SUITE 102-752                                     CALABASAS          CA    91302
 ELDER JR, DANE H.                                                      ADDRESS REDACTED
 ELDER, DANIELLE R.                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                     Page 93 of 342
                                                                               Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18             Page 109 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


             Company                              Contact                                                    Address 1                                 Address 2         Address 3               City   State       Zip      Country
 ELDER, LEE                                                                                   ADDRESS REDACTED
 ELDRIDGE, CECILIA LYNN                                                                       ADDRESS REDACTED
 ELDRIDGE, KEVIN OCTAVIO                                                                      ADDRESS REDACTED
 ELECTRICAL DISTRIBUTING INC                                                                  PO BOX 4168                                                                            PORTLAND           OR      97208-4168
 ELECTRICRAFT INC                                                                             200 SUBURBAN RD STE A                                                                  SAN LUIS OBISPO    CA      93401-7533
 ELECTRICRAFT INC                                                                             200 SUBURBAN RD STE A                                                                  SN LUIS OBISP      CA      93401-7533
 ELECTRONIC IMAGING SERVICES /DBA
 VESTCOM RETAIL SOLUTIONS                                                                     2800 CANTRELL RD STE 400                                                               LITTLE ROCK        AR      72202-2049
 ELECTRONIC IMAGING SERVICES /DBA
 VESTCOM RETAIL SOLUTIONS         VESTCOM RETAIL SOLUTIONS                                    2800 CANTRELL RD STE 400                                                               LITTLE ROCK        AR      72202-2049
 ELECTRONIC IMAGING SERVICES /DBA
 VESTCOM RETAIL SOLUTIONS         VESTCOM RETAIL SOLUTIONS                                    7304 KANIS RD                                                                          LITTLE ROCK        AK      72204

 ELECTRONIC IMAGING SERVICES, INC.                                                            2800 CANTRELL RD STE 400                                                               LITTLE ROCK        AR      72202-2049

 ELECTRONIC IMAGING SERVICES, INC.                                                            7304 KANIS ROAD                                                                        LITTLE ROCK        AR      72204
 ELECTRONIC RESOURCING INC                                                                    2500 MOTTMAN RD SW STE B                                                               TUMWATER           WA      98512
 ELENA, AGUSTIN                                                                               ADDRESS REDACTED
 ELEVEN WESTERN BUILDERS INC.                                                                 2862 EXECUTIVE PL                                                                      ESCONDIDO          CA      92029-1524
 ELEVEN WESTERN BUILDERS, INC.                                                                2862 EXECUTIVE PLACE                                                                   ESCONDIDO          CA      92029
                                             E.L. Elfstrom, Mount Vernon Dealer The Seattle
 Elfstrom, E.L.                              Times                                            P.O. Box 144                                                                           Mount Vernon       WA      98273-0144
 ELGER BAY ELEMENTARY                                                                         1810 ELGER BAY ROAD                                                                    CAMANO ISLAND      WA      98282
 ELIAS , PAULA                                                                                3232 WHISTLER DR                                                                       FERNDALE           WA      98248-8513
 ELIAS, JOHN F                                                                                ADDRESS REDACTED
 ELIAS, JOSE S                                                                                ADDRESS REDACTED
 ELIAS, SUSAN M                                                                               ADDRESS REDACTED
 ELIAS, VILLEGAS                                                                              ADDRESS REDACTED
 ELIASON CORP                                                                                 4518 SOLUTION CENTER 774518                                                            CHICAGO            IL      60677-4005
 ELIOTS ADULT NUT BUTTER                                                                      39 NE THOMPSON STREET                                                                  PORTLAND           OR      97212
 ELIOTS ADULT NUT BUTTERS                                                                     39 NE THOMPSON ST                                                                      PORTLAND           OR      97212
 ELITE COMMERCIAL CONTRACTING                                                                 804 W MEEKER ST STE 201                                                                KENT               WA      98032
 ELITE EQUIPMENT                                                                              9501 ALONDRA BLVD                                                                      BELLFLOWER         CA      90706-3503
 ELITE LOCK & SAFE                                                                            15178 WOOD CREEK RD SE                                                                 MONROE             WA      98272
 ELIZALADE, ARMANDO                                                                           ADDRESS REDACTED
 ELIZALDE, BRENDA                                                                             ADDRESS REDACTED
 ELIZALDE, VICTOR                                                                             ADDRESS REDACTED
 ELKAY SALES INC                                                                              PO BOX 73606                                                                           CHICAGO            IL      60673-7606
 ELLENBROOK, STEVEN                                                                           ADDRESS REDACTED
 ELLER, LANCE ANTHONY                                                                         ADDRESS REDACTED
 ELLERMEIER, CAROLINE DENISE                                                                  ADDRESS REDACTED
 ELLERMEIER, CASSANDRA LACEY                                                                  ADDRESS REDACTED
 ELLIOTT BAY DISTRIBUTING                                                                     3310 HARBOR AVE SW                                                                     SEATTLE            WA      98126
 ELLIOTT, ASHLEY RABECCA ANN                                                                  ADDRESS REDACTED
 ELLIOTT, BREEANNA                                                                            ADDRESS REDACTED
 ELLIOTT, CARLA                                                                               ADDRESS REDACTED
 ELLIOTT, EDISON W                                                                            ADDRESS REDACTED
 ELLIOTT, JENNY                                                                               ADDRESS REDACTED
 ELLIOTT, JESSICA                                                                             ADDRESS REDACTED
 ELLIOTT, JOEL                                                                                ADDRESS REDACTED
 ELLIOTT, KAITLIN FLYNN                                                                       ADDRESS REDACTED
 ELLIOTT, KIM                                                                                 PO BOX 250                                                                             NORTH LAKEWOOD     WA      98259
 ELLIOTT, KIM M.                                                                              ADDRESS REDACTED
 ELLIOTT, LAURIE ANN                                                                          ADDRESS REDACTED
 ELLIOTT, REBECCA JANE                                                                        ADDRESS REDACTED
 ELLIOTT, RENEE                                                                               ADDRESS REDACTED
 ELLIOTT, STEVEN M                                                                            ADDRESS REDACTED
 ELLIOTT, TERESA MARIE                                                                        ADDRESS REDACTED
 ELLIS ENTERPRISES                                                                            5737 KANAN RD #231                                                                     AGOURA HILLS       CA      91301
 ELLIS, ALEXA NICOLE                                                                          ADDRESS REDACTED
 ELLIS, CAREY                                                                                 ADDRESS REDACTED
 ELLIS, CHRISTIN ESTELL                                                                       ADDRESS REDACTED
 ELLIS, ELIJAH DANIEL                                                                         ADDRESS REDACTED
 ELLIS, JOSEPH RYAN                                                                           ADDRESS REDACTED
 ELLIS, KAILEY                                                                                ADDRESS REDACTED
 ELLIS, KONNIE R                                                                              ADDRESS REDACTED
 ELLIS, LISA M.                                                                               ADDRESS REDACTED
 ELLIS, MICHAEL DAVID                                                                         ADDRESS REDACTED
 ELLIS, RICHARD E                                                                             ADDRESS REDACTED
 ELLIS, SALVATOR ANTONIO                                                                      ADDRESS REDACTED
 ELLIS-MCINTIRE, BRYANNA F                                                                    ADDRESS REDACTED
 ELLISON, COREY                                                                               ADDRESS REDACTED
 ELLISON, TERRY ALAINE                                                                        ADDRESS REDACTED
 ELLISON, TREVOR JAMES                                                                        ADDRESS REDACTED
 ELLMAKER, EVA CHARLENE                                                                       ADDRESS REDACTED
 ELLSWORTH, JUSTIN V                                                                          ADDRESS REDACTED
 ELLSWORTH, LYDIA A                                                                           ADDRESS REDACTED
 ELMA SCHOOL DISTRICT                                                                         1235 MONTE ELMA ROAD                                                                   ELMA               WA      98541
 ELMANI, TAREK RYAN                                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 94 of 342
                                                                                  Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18             Page 110 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


              Company                                             Contact                                 Address 1                                  Address 2         Address 3                City   State     Zip      Country
 ELMERS FLAG & BANNER LLC                                                               1332 NE BROADWAY                                                                           PORTLAND            OR    97232-1236
 ELMHURST MUTUAL POWER & LIGHT                                                          120 132ND ST SOUTH                                                                         TACOMA              WA    98444-4808
 ELMORE, LISA MARIE                                                                     ADDRESS REDACTED
 ELMORE, TERRANCE E                                                                     ADDRESS REDACTED
 ELVIRA, FRANCISCO                                                                      ADDRESS REDACTED
 ELY, ADAM LAWREHCE                                                                     ADDRESS REDACTED
 ELY, ROAK GORDON                                                                       ADDRESS REDACTED
 EMANUEL, THELMA L                                                                      ADDRESS REDACTED
 EMANUELE, GALEN                                                                        ADDRESS REDACTED
 EMDEON BUSINESS SERVICES                                                               PO BOX 572490                                                                              MURRAY              UT    84157-2490
 EMDEON ERX NETWORK                                                                     PO BOX 572490                                                                              MURRAY              UT    84157-2490
 EMERALD FIRE LLC                                                                       11021 CRAMER RD KPN                                                                        GIG HARBOR          WA    98329-5511
 EMERALD FRUIT & PRODUCE                                                                PO BOX 2684                                                                                EUGENE              OR    97402
 EMERALD KINGDOM PARTIES                                                                1122 MILITARY RD S                                                                         SPANAWAY            WA    98387
 EMERALD MARKET SUPPLY                                                                  PO BOX 14396                                                                               PORTLAND            OR    97293
 EMERALD RIDGE HIGH SCHOOL                                                              12405 184TH ST. E                                                                          PUYALLUP            WA    98374
 EMERALD VALLEY SWEEPING                                                                PO BOX 614                                                                                 PLEASANT HILL       OR    97455-0614
 EMERGENCY FEEDING PROGRAM OF
 SEATTLE & KING COUNTY                                                                  851 HOUSER WAY N STE A                                                                     RENTON              WA    98057-5518
 EMERSON CLIMATE TECHNOLOGIES                RETAIL SOLUTIONS INC                       21263 NETWORK PLACE                                                                        CHICAGO             IL    60673-1212
 EMERSON ELEMENTARY SCHOOL                                                              1103 PINE AVE                                                                              SNOHOMISH           WA    98290
 EMERSON HIGH SCHOOL                                                                    P.O. BOX 217                                                                               MOUNT VERNON        WA    98273
 EMERSON, DENISE                                                                        ADDRESS REDACTED
 EMERY, BEVERLY D                                                                       ADDRESS REDACTED
 EMERY, NICOLE                                                                          ADDRESS REDACTED
 EMERY, VIRGINIA MARIE                                                                  ADDRESS REDACTED
 EMMENS, SONIA HELENA                                                                   ADDRESS REDACTED
 EMMERSON, RONALD                                                                       ADDRESS REDACTED
 EMMERT & BRUNDIDGE                                                                     P.O. BOX 1646                                                                              CLACKAMAS           OR    97015
 EMMERT, VICKI V.                                                                       ADDRESS REDACTED
 EMMETT, ELISE                                                                          ADDRESS REDACTED
 EMMONS, MATTHEW S                                                                      ADDRESS REDACTED
 EMPLOYER HEALTH OPTIONS                     ATTN PROVIDER ENROLLMENT                   2801 WEST AVENUE T                                                                         TEMPLE              TX    76504
 EMPLOYMENT SECURITY DEPT                    BENEFIT PAYMENT CONTROL                    PO BOX 24928                                                                               SEATTLE             WA    98124-0928
 EMPLOYMENT SECURITY DEPT                    OLYMPIA BENEFIT PAYMENT CNTL               PO BOX 24928                                                                               SEATTLE             WA    98124-0928
 EMPLOYMENT SECURITY DEPT -
 OLYMPIA                                                                                BENEFIT PAYMENT CONTROL                                                                    SEATTLE             WA    98124-0928
 EMPLOYMENT SECURITY DEPT -
 SEATTLE                                                                                PO BOX 34729                                                                               SEATTLE             WA    98124-1729
 EMRY ENTERPRISES LLC                                                                   3502 BURCHVALE RD                                                                          WENATCHEE           WA    98801
 EN POINTE TECHNOLOGIES                                                                 PO BOX 740545                                                                              LOS ANGELES         CA    90074-0545
 EN POINTE TECHNOLOGIES SALES                                                           PO BOX 740545                                                                              LOS ANGELES         CA    90074-0545
 EN POINTE TECHNOLOGIES SALES,
 INC.                                                                                   1940 E MARIPOSA AVE                                                                        EL SEGUNDO          CA    90245-3457
 EN POINTE TECHNOLOGIES SALES,
 INC.                                        En Pointe Technologies Sales, Inc.                                                  1940 E. Mariposa Ave.                             El Segundo          CA    90245-3457
 ENA COURIERS                                                                           PO BOX 5045                                                                                HAYWARD             CA    94540
 ENA COURIERS INC                                                                       PO BOX 5045                                                                                HAYWARD             CA    94540
 ENCARNACION, SHARON LEE                                                                ADDRESS REDACTED
 ENCINAS, ANDREW ALLEN                                                                  ADDRESS REDACTED
 ENCINEAS, ANGELINA                                                                     ADDRESS REDACTED
 ENCORE SELECT                                                                          8509 SUNSTATE ST STE 101                                                                   TAMPA               FL    33634-1319
 ENCORE SELECT INC                                                                      1723 WEST CYPRESS STREET                                                                   TAMPA               FL    33606
 END 2 END TECHNOLOGIES                                                                 PO BOX 26470                                                                               SAN FRANCISCO       CA    94123
 ENDO PHARMACEUTICALS INC.                                                              100 ENDO BOULEVARD                                                                         CHADS FORD          PA    19317
 ENDSLEY, GINA MARIA                                                                    ADDRESS REDACTED
 ENDURANCE AMERICAN SPECIALTY                                                           750 Third Ave, Floors 2 & 10                                                               New York            NY    10017
 ENERGIZE ORGANICS                                                                      PO BOX 555                                                                                 PLEASANT HILL       OR    97455
 ENERGIZER SUN CARE-PLAYTEX                                                             24234 NETWORK PLACE                                                                        CHICAGO             IL    60673
 ENERGY RECLAIM INC                                                                     526 KINGWOOD DR #354                                                                       KINGWOOD            TX    77339
 ENERNOC INC.                                                                           ONE MARINA PARK DRIVE                    SUITE 400                                         BOSTON              MA    02210
 ENERSYS INC                                                                            1604 SOLUTIONS CENTER                                                                      CHICAGO             IL    60677-1006
 ENFIELD, DARIA G                                                                       ADDRESS REDACTED
 ENGDAHL, BRIDGET A.                                                                    ADDRESS REDACTED
 ENGEL, GARRET HYDE                                                                     ADDRESS REDACTED
 ENGELHARDT, KATHRYN BLANCHE                                                            ADDRESS REDACTED
 ENGELHARDT, RYAN ANTHONY                                                               ADDRESS REDACTED
 ENGELHART, ALLISON-MELISSA                                                             ADDRESS REDACTED
 ENGELS, ERIK                                                                           ADDRESS REDACTED
 ENGELSON, VALLEE A.                                                                    ADDRESS REDACTED
 ENGEN, LINDA                                                                           ADDRESS REDACTED
 ENGET, YEVETTE N                                                                       ADDRESS REDACTED

 ENGINEERED NETWORK SYSTEMS INC                                                         14451 EWING AVE S                                                                          BURNSVILLE          MN    55306
 ENGLE, KAYTLYN ROSE                                                                    ADDRESS REDACTED
 ENGLE, MARYANN                                                                         ADDRESS REDACTED
 ENGLE, PHYLLIS ELAINE                                                                  ADDRESS REDACTED
 ENGLISH CROSSING ELEMENTARY                                                            PO BOX 50                                                                                  N. LAKEWOOD         WA    98259
 ENGLISH, TRENT E                                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 95 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 111 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                       Address 1                                   Address 2         Address 3               City   State       Zip      Country
 ENGSTROM, CRYSTAL LYNN                                                           ADDRESS REDACTED
 ENNON, CINQUE ABASI                                                              ADDRESS REDACTED
 ENNS, ANDREW MICHAEL                                                             ADDRESS REDACTED
 ENQUIST, JEFFREY THOMAS                                                          ADDRESS REDACTED
 ENSEY, JORDAN                                                                    ADDRESS REDACTED
 ENSIGN, CHRISTOPHER WILLIAM                                                      ADDRESS REDACTED
 ENSLOW, ROBERT D                                                                 ADDRESS REDACTED
 ENSZ, VICTORIA E.                                                                ADDRESS REDACTED
 ENTERPRISE RENT A CAR                       ATTN ACCTS RECEIVABLE                PO BOX 749764                                                                           LOS ANGELES        CA      90074-9764

 ENTRY POINT COMMUNICATIONS, LLC                                                  30 LEWIS ST                                                                             HARTFORD           CT      06103-2501

 ENVIRONMENTAL PEST CONTROL INC                                                   3003 BENNETT DRIVE                                                                      BELLINGHAM         WA      98225
 Environmental Pest Control, Inc. Katelyn Holmes                                  3003 Bennett Drive                                                                      Bellingham         WA      98225
 Environmental Protection Agency                                                  1200 Sixth Ave Ste 900                                                                  Seattle            WA      98101
 Environmental Protection Agency                                                  75 Hawthorne St                                                                         San Francisco      CA      94105
 ENYEART, LINDY                                                                   ADDRESS REDACTED
 ENYEART, LINDY                                                                   ADDRESS REDACTED
 EPCOR WATER/80036                                                                PO BOX 80036                                                                            PRESCOTT           AZ      86304-8036
 EPIC WINES                                                                       2160-B 41ST AVENUE                                                                      CAPITOLA           CA      95010
 EPPERSON, WASENNA GAIL                                                           ADDRESS REDACTED
 EPSON, KELLY JEAN                                                                ADDRESS REDACTED
 EPTON, SAMANTHA A                                                                ADDRESS REDACTED
 EQUIPEX LTD                                                                      765 WESTMINSTER STREET                                                                  PROVIDENCE         RI      02903
 ER PLUMBING COMPANY                                                              2624 S HICKORY                                                                          SANTA ANA          CA      92707
 ERB, DARLA R.                                                                    ADDRESS REDACTED
 ERBERICH, PATRICIA NELL                                                          ADDRESS REDACTED
 ERDMAN, BRANDON                                                                  ADDRESS REDACTED
 ERDMAN, DAVID                                                                    ADDRESS REDACTED
 ERGLE, NICHOLAS RUSSELL                                                          ADDRESS REDACTED
 ERICKSON, ALISA L.                                                               ADDRESS REDACTED
 ERICKSON, ASHLEY                                                                 ADDRESS REDACTED
 ERICKSON, KENDRA E.                                                              ADDRESS REDACTED
 ERICKSON, MARY J                                                                 ADDRESS REDACTED
 ERICKSON, REED ANTHONY                                                           ADDRESS REDACTED
 ERICKSON, STEPHANIE GWEN                                                         ADDRESS REDACTED
 ERKELENS, TYLER                                                                  ADDRESS REDACTED
 ERMOIAN, MARTIN                                                                  ADDRESS REDACTED
 ERNE, NATHAN                                                                     ADDRESS REDACTED
 ERNST & YOUNG US LLP                                                             PO BOX 933514                                                                           ATLANTA            GA      31193-3514
 ERNST FULL LINE INC                                                              12617 CREEK VIEW AVE                                                                    SAVAGE             MN      55378
 ERSHIGS INC                                                                      PO BOX 951743                                                                           DALLAS             TX      75395-1743
 ERVIEN, CAROLEE ANN                                                              ADDRESS REDACTED
 ERWAY, ELIZABETH KAY                                                             ADDRESS REDACTED
 ERWIN, ANGELA LYNN                                                               ADDRESS REDACTED
 ERX NETWORK LLC (EMDEON)                                                         3055 LEBANON PIKE                     SUITE 1000                                        NASHVILLE          TN      37214
 ES & A SIGN AND AWNING CO                                                        89975 PRAIRIE RD                                                                        EUGENE             OR      97402
 ES & RE Berger Family Trust                                                      6018 S Durango Dr Ste 110                                                               Las Vegas          NV      89113-1789
 ES & RE Berger Family Trust                                                      SME BBC East Bay #00074               2127 Broadway                                     Oakland            CA      94612
 ES & RE BERGER FAMILY TRUST      C/O THE EQUITY GROUP                            6018 S DURANGO DR STE 110                                                               LAS VEGAS          NV      89113-1789
 ES & RE BERGER FAMILY TRUST      C/O THE EQUITY GROUP                            8367 W FLAMINGO ROAD #201                                                               LAS VEGAS          NV      89147
 ESAU, BEVERLY J                                                                  ADDRESS REDACTED
 ESCALANTE, RAYMOND ALEXANDER                                                     ADDRESS REDACTED
 ESCAMILLA, JENYTZA                                                               ADDRESS REDACTED
 ESCARENO, JORDAN                                                                 ADDRESS REDACTED
 ESCHWEILER, SHERRY M.                                                            ADDRESS REDACTED
 ESCOBAR , MINOR                                                                  8869 APPLEWOOD DR                                                                       RANCHO CUCAMONGA   CA      91730-3319
 ESCOBAR, ANA                                                                     ADDRESS REDACTED
 ESCOBAR, ANA CAROLINA                                                            ADDRESS REDACTED
 ESCOBAR, DANIEL SAMUEL                                                           ADDRESS REDACTED
 ESCOBAR, LORIE                                                                   ADDRESS REDACTED
 ESCOBAR, NOHELY                                                                  ADDRESS REDACTED
 ESCOBEDO, JASMINE MONIQUE                                                        ADDRESS REDACTED
 ESCOTO, JENNA MARCELINA                                                          ADDRESS REDACTED
 ESCOTT, TYLER                                                                    ADDRESS REDACTED
 ESCUTIA, MARIA AMPARO                                                            ADDRESS REDACTED
 ESGATE, ADRIAN K                                                                 ADDRESS REDACTED
 ESHO, DELLON                                                                     ADDRESS REDACTED
 ESKADEES INC                                                                     PO BOX 1562                                                                             MOUNT VERNON       WA      98273
 ESKRIDGE, ROGER LEWIS                                                            ADDRESS REDACTED
 ESLINGER, KAITLIN R.                                                             ADDRESS REDACTED
 ESPANA PINZON, JOSE DE JESUS                                                     ADDRESS REDACTED

 ESPANA PINZON, MARIA GUADALUPE                                                   ADDRESS REDACTED
 ESPARZA, ALEJANDRO                                                               ADDRESS REDACTED
 ESPARZA, ANTHONY ANDREW                                                          ADDRESS REDACTED
 ESPARZA, JOSEPH MICHAEL                                                          ADDRESS REDACTED
 ESPARZA, ROGELIO                                                                 ADDRESS REDACTED
 ESPARZA, ROGELIO GERARD                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 96 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 112 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2         Address 3               City   State     Zip     Country
 ESPERANZAS TORTILLERIA                                                           750 ROCK SPRINGS ROAD                                                                    ESCONDIDO          CA    92025
 ESPINDOLA CHAVEZ, ERIC S.                                                        ADDRESS REDACTED
 ESPINO, MONICA A                                                                 ADDRESS REDACTED
 ESPINOSA, TRACY LYNN                                                             ADDRESS REDACTED
 ESPINOZA JR., JIMMY JESSE                                                        ADDRESS REDACTED
 ESPINOZA, CARMEN M                                                               ADDRESS REDACTED
 ESPINOZA, DANIEL                                                                 ADDRESS REDACTED
 ESPINOZA, FERNANDO                                                               ADDRESS REDACTED
 ESPINOZA, FRANK WILBER                                                           ADDRESS REDACTED
 ESPINOZA, JESSICA                                                                ADDRESS REDACTED
 ESPINOZA, JORGE A                                                                ADDRESS REDACTED
 ESPINOZA, MADELINE S.                                                            ADDRESS REDACTED
 ESPINOZA, MARTIN                                                                 ADDRESS REDACTED
 ESPINOZA, ROCIO                                                                  ADDRESS REDACTED
 ESPINOZA, ROLANDO LUNA                                                           ADDRESS REDACTED
 ESPINOZA-CORTES, BALTAZAR                                                        ADDRESS REDACTED
 ESPIRITU, JESSICA ASHLEY DUFFY                                                   ADDRESS REDACTED
 ESPRESSO ME SERVICE                                                              2810 SE 39TH LOOP, SUITE E                                                               HILLSBORO          OR   97123
 ESQUEDA, PAOLA                                                                   ADDRESS REDACTED
 ESQUEDA, TANYA LYNN                                                              ADDRESS REDACTED
 ESQUER, ROSA MARCELA                                                             ADDRESS REDACTED
 ESQUERRA II, TOMMY                                                               ADDRESS REDACTED
 ESQUIVEL, ARLENE CHRISTINE                                                       ADDRESS REDACTED
 ESQUIVEL, BRENDA A                                                               ADDRESS REDACTED
 ESQUIVEL, JOSE JESUS                                                             ADDRESS REDACTED
 ESQUIVEL, JUAN                                                                   ADDRESS REDACTED
 ESQUIVEL, MARTHA INES                                                            ADDRESS REDACTED
 ESQUIVEL, SALVADOR                                                               ADDRESS REDACTED
 ESSER, CHERYL A.                                                                 ADDRESS REDACTED
 EST, BEAU M.                                                                     ADDRESS REDACTED
 ESTEP, MICHAEL                                                                   ADDRESS REDACTED
 ESTEP, WESLEY ANDREW                                                             ADDRESS REDACTED
 ESTERHUYSEN, RUAN                                                                ADDRESS REDACTED
 ESTES, BARBARA ELLEN                                                             ADDRESS REDACTED
 ESTES, JOLLENE RAE                                                               ADDRESS REDACTED
 ESTILL, DANIEL JAMES                                                             ADDRESS REDACTED
 ESTOESTA, REGINALD ANIT                                                          ADDRESS REDACTED
 ESTRADA ORTIZ, JAIME HUMBERTO                                                    ADDRESS REDACTED
 ESTRADA, ANGEL                                                                   ADDRESS REDACTED
 ESTRADA, ANNETTE R                                                               ADDRESS REDACTED
 ESTRADA, CHRIS R                                                                 ADDRESS REDACTED
 ESTRADA, GILBERT ALFONSO                                                         ADDRESS REDACTED
 ESTRADA, MONICA ROSE                                                             ADDRESS REDACTED
 ESTRADA, NORMALICIA                                                              ADDRESS REDACTED
 ESTRADA, RAYMOND                                                                 ADDRESS REDACTED
 ESTRADA, RUBEN                                                                   ADDRESS REDACTED
 ESTRADA, SHELBY                                                                  ADDRESS REDACTED
 ESTRADA-ELENA, MELISSA                                                           ADDRESS REDACTED
 ESTRELLA, CHRISTINA MARIA                                                        ADDRESS REDACTED
 ETERNAL FORTUNE FASHION LLC                 THE CIT GROUP                        PO BOX 1036                                                                              CHARLOTTE          NC   28201-1036
 ETHERIDGE, MCKENNA ANN                                                           ADDRESS REDACTED
 ETHERINGTON, OLIVER M                                                            ADDRESS REDACTED
 ETHNIC BREADS                                                                    137 AERO CAMINO                                                                          GOLETA             CA   93117
 ETHORITY LLC                                                                     4076 PAYSPHERE CIRCLE                                                                    CHICAGO            IL   60674-4076
 EUBANKS, BROOKE                                                                  ADDRESS REDACTED
 EUCKER, DAVID L.                                                                 ADDRESS REDACTED
 EUGENE AREA CHAMBER OF
 COMMERCE                                                                         1401 WILLAMETTE ST 97401                                                                 EUGENE             OR   97440-1107

 EUGENE LOCK & SAFE COMPANY INC                                                   3799 FRANKLIN BLVD                                                                       EUGENE             OR   97403
 EUGENE WATER & ELECTRIC BOARD
 (EWEB)                                                                           P.O. BOX 8990                                                                            VANCOUVER          WA   98668-8990
 EUKEL, ISAIAH DAVID                                                              ADDRESS REDACTED
 EUKEL, PATRICK DEAN                                                              ADDRESS REDACTED
 EUPHORIA CHOCOLATE CO.                                                           4090 STEWART RD                                                                          EUGENE             OR   97402
 EUPHORIA CHOCOLATE COMPANY                                                       4080 STEWART ROAD                                                                        EUGENE             OR   97402
 Euphoria Trading Company, LLC dba
 Euphoria Chocolate Company                                                       4080 Stewart Road                                                                        Eugene             OR   97402
 EURO ENTERPRISES                                                                 21672 BRANTA CIRCLE                                                                      HUNTINGTON BEACH   CA   92646
 EVANGELISTA, CARLO MAGSINO                                                       ADDRESS REDACTED
 EVANGELISTA, GLORIA                                                              ADDRESS REDACTED
 EVANS , REBECCA                                                                  28343 ESPLANADA DR                                                                       VALENCIA           CA   91354
 EVANS, DYLAN CHRISTOPHER                                                         ADDRESS REDACTED
 EVANS, FRANK                                                                     ADDRESS REDACTED
 EVANS, JEREMY                                                                    ADDRESS REDACTED
 EVANS, JESSICA                                                                   ADDRESS REDACTED
 EVANS, JOYCE ANN                                                                 ADDRESS REDACTED
 EVANS, JUANITA M                                                                 ADDRESS REDACTED
 EVANS, JUSTIN                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 97 of 342
                                                                               Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 113 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


              Company                                                Contact                       Address 1                                      Address 2         Address 3                City   State       Zip      Country
 EVANS, JUSTIN MATHEW                                                                ADDRESS REDACTED
 EVANS, KELCEY CHANTAL                                                               ADDRESS REDACTED
 EVANS, LINDA M.                                                                     ADDRESS REDACTED
 EVANS, MAXIMILIAN                                                                   ADDRESS REDACTED
 EVANS, MELISSA LINDSEY                                                              ADDRESS REDACTED
 EVANS, RAYMOND SCOTT                                                                ADDRESS REDACTED
 EVANS, REBECCA E                                                                    ADDRESS REDACTED
 EVANS, RITA Y.                                                                      ADDRESS REDACTED
 EVANS, ROSIE M                                                                      ADDRESS REDACTED
 EVANS, SAMATHA NICOLE                                                               ADDRESS REDACTED
 EVANS, TIA                                                                          ADDRESS REDACTED
 EVARTS, MATTHEW AARON                                                               ADDRESS REDACTED
 EVELYN CUTHBERT                                                                     ADDRESS REDACTED
 EVENSON, CHARLES W                                                                  ADDRESS REDACTED
 EVERCLEAR WATER SYSTEMS LLC                                                         PO BOX 911                                                                                 PEORIA              AZ      85380-0911
 EVERETT ASSOCIATION OF CREDIT
 MEN INC                                                                             PO BOX 5367                                                                                EVERETT             WA      98206
 EVERETT HIGH SCHOOL                                                                 2416 COLBY AVE                                                                             EVERETT             WA      98201

 EVERETT JULY FOURTH FOUNDATION ECONOMIC ALLIANCE SNOHOMISH COUNTY                   808 134TH ST SW #101                                                                       EVERETT             WA      98204
 EVERETT UTILITIES                                                                   3101 CEDAR STREET                                                                          EVERETT             WA      98201
 EVERETT, AMY E.                                                                     ADDRESS REDACTED
 EVERETT, CRESENCIA JUDE-MARIE                                                       ADDRESS REDACTED
 EVERETT, JODY                                                                       ADDRESS REDACTED
 EVERETT, WAYNE E                                                                    ADDRESS REDACTED
 EVERGREEN ACADEMY                                                                   16017118TH PLACE NE                                                                        BOTHELL             WA      98011
 EVERGREEN CHRISTIAN SCHOOL                                                          567 E. KELLOGG ROAD                                                                        BELLINGHAM          WA      98226
 EVERGREEN CHRISTIAN SCHOOL-
 OLYMPIA                                                                             1010 BLACK LAKE BLVD                                                                       OLYMPIA             WA      98502
 EVERGREEN ELEMENTARY                                                                1007 MCGARIGLE ROAD                                                                        SEDRO WOOLLEY       WA      98284

 EVERGREEN FINANCIAL SERVICES INC                                                    PO BOX 9073                                                                                YAKIMA              WA      98909
 EVERGREEN FINANCIAL SERVICES,
 INC.                                                                                PO BOX 9073                                                                                YAKIMA              WA      98909-9073
 EVERGREEN HEIGHTS                                                                   5602 S 316TH ST.                                                                           AUBURN              WA      98001
 EVERGREEN MIDDLE SCHOOL                                                             6900 208TH AVE NE                                                                          REDMOND             WA      98053
 EVERGREEN ROOFING INC                                                               700 INDUSTRIAL CIRCLE                                                                      WHITE CITY          OR      97503
 EVERGREEN ROOFING OF OREGON                                                         3237 W 1ST AVE                                                                             EUGENE              OR      97402
 EVERGREEN TUCCI PARTNERS                                                            1415 WESTERN AVE.                        SUITE 505                                         SEATTLE             WA      98101-2051
 EVERITT, LINDA                                                                      ADDRESS REDACTED
 EVERSON ELEMENTARY                                                                  216 EVERSON GOSHEN RD                                                                      EVERSON             WA      98247
 EVERSON SPICE CO                                                                    2667 GUNDRY AVE                          PO BOX 6311                                       LONG BEACH          CA      90805
 EVERSON SPICE COMPANY                                                               PO BOX 6311                                                                                LONG BEACH          CA      90806
 EVERT, JESSICA                                                                      ADDRESS REDACTED
 EVEY, LARRY J                                                                       ADDRESS REDACTED
 EVOLVE CHOCOLATE TRUFFLES                                                           1990 BURK ROAD                                                                             BLAINE              WA      98230
 EVOLVE CHOCOLATE TRUFFLES LLC                                                       1309A N STATE STREET                                                                       BELLINGHAM          WA      98225
 EVSTATIEVA, DIANA I.                                                                ADDRESS REDACTED
 EWALD MOSELER SELECTIONS                                                            119 SE MAIN STREET #101                                                                    PORTLAND            OR      97214
 EWCO SERVICES                                                                       PO BOX 15690                                                                               IRVINE              CA      92623
 EWERT, JULIE                                                                        ADDRESS REDACTED
 EWING, ERIN                                                                         3425 N STARLIGHT DR                                                                        PRESCOTT VALLEY     AZ      86314
 EWING, LINDA J.                                                                     ADDRESS REDACTED
 EWING-BADZIONG, TYLER                                                               ADDRESS REDACTED
 EX CELLARS                                                                          8400 CHAMPOEG RD NE                                                                        ST PAUL             OR      97137
 EXCEL TRUST LP                                                                      PO BOX 27324                                                                               SAN DIEGO           CA      92198-1324
 EXCELLUS HEALTH PLAN INC.                                                           165 COURT STREET                                                                           ROCHESTER           NY      14647
 EXCHANGE CLUB OF WALLA WALLA                                                        PO BOX 403                                                                                 WALLA WALLA         WA      99362
 EXP PHARMACEUTICAL SERVICES
 CORP.                                                                               48021 WARM SPRINGS BOULEVARD                                                               FREMONT             CA      94539
 EXPLORATIONS ACADEMY                                                                PO BOX 3014                                                                                BELLINGHAM          WA      98227
 EXPRESS DELIVERY COURIER
 SERVICE                                                                             EXPRESS DELIVERY COURIER SERVICE                                                           BELLINGHAM          WA      98227
 EXPRESS DELIVERY COURIER
 SERVICE                                                                             PO BOX 2695                                                                                BELLINGHAM          WA      98227
 EXPRESS EMPLOYMENT
 PROFESSIONALS                                                                       PO BOX 844277                                                                              LOS ANGELES         CA      90084-4277
 EXPRESS SCRIPTS                                                                     100 PARSONS POND DRIVE                                                                     FRANKLIN LAKES      NJ
 EXPRESS SCRIPTS INC.                                                                14000 RIVERPORT DRIVE                                                                      MARYLAND HEIGHTS    MO      63043
 EXPRESS SCRIPTS INC. (ESI)                                                          14000 RIVERPORT DRIVE                                                                      MARYLAND HEIGHTS    MO      63043
 EXPRESS SCRIPTS, INC.                       ATTN PROVIDER RELATIONS                 14000 RIVERPORT DRIVE                                                                      MARYLAND HEIGHTS    MO      63043
 Express Services Inc                        Express Employment                      525 E. College Way #F                                                                      Mount Vernon        WA      98273
 Express Services Inc.                                                               4152 Meridian Suite 201                                                                    Bellingham          WA      98226
 Express Services Inc.                                                               PO Box 844277                                                                              Los Angeles         CA      90084
 Express Services Inc.                       Express Services Inc.                                                            PO Box 844277                                     Los Angeles         CA      90084
 EXPRESSIONS MEDIA LLC                                                               3701 PACIFIC AVE SE 435                                                                    OLYMPIA             WA      98501
 EXTENDED EXPOSURE                                                                   1086 7TH STREET WEST                                                                       ST PAUL             MN      55102
 EYECO OPTOMETRY, P.S.                                                               1225 SUNSET DR.                          STE. 125                                          BELLINGHAM          WA      98226
 EYECO OPTOMETRY, P.S.                       ATTN DR. MARK D. AGINSKY                1226 SUNSET DRIVE, SUITE 125                                                               BELLINGHAM          WA      98226




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 98 of 342
                                                                              Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                  Page 114 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                  Company                                         Contact                                         Address 1                                 Address 2              Address 3                City   State     Zip     Country
 Eyeco Optometry, P.S.                       Mark D. Aginsky                                   1225 Sunset Dr.                          Ste. 125                                               Bellingham          WA    98226
 EYER, KATELYN THERESE                                                                         ADDRESS REDACTED
 EYER, SHIRLEY ANN                                                                             ADDRESS REDACTED
 EYRE, WENDY LEE                                                                               ADDRESS REDACTED
 EZELL, JACKLYN S                                                                              ADDRESS REDACTED
 EZELL, SAMUEL CHRISTOPHER                                                                     ADDRESS REDACTED
 F MCLINTOCKS ASSOC                                                                            PO BOX 18467                                                                                    ENCINO              CA   91416-8467
 F.F. FUND CORP.                             C/O LAWRENCE KADISH REAL ESTATE                   P.O. BOX 40                                                                                     WESTBURY            NY   11590
 FAAGATA, FAAGUTU                                                                              ADDRESS REDACTED
 FABIAN, EMIGDIA                                                                               ADDRESS REDACTED
 FABROA, OSCAR B                                                                               ADDRESS REDACTED
 FACCIOLA, RICHARD J                                                                           ADDRESS REDACTED
 FACCONE, AUSTIN                                                                               ADDRESS REDACTED
 FACHA, RONALD STANLEY                                                                         ADDRESS REDACTED
 FACHA, RUTH ADDA                                                                              ADDRESS REDACTED
 Facility Maintenance Contractors                                                              1018 West James St                                                                              Kent                WA   98032
 FACILITY MAINTENANCE SERVICE                                                                  1018 WEST JAMES STREET                                                                          KENT                WA   98032
 FACILITY SOLUTIONS GROUP                                                                      PO BOX 952143                                                                                   DALLAS              TX   75395-2143
 FACT AUTOMATED ENTRANCES                                                                      1819 E LAMONA                                                                                   FRESNO              CA   93703-3641
 FACTEON INC SOI MANAGEMENT
 CORPORATION                                                                                   PO BOX 116999                                                                                   ATLANTA             GA   30368
 FACTORIES CONNECTION                                                                          2817 NW NELA ST                                                                                 PORTLAND            OR   97210
 FADCO ABERDEEN LLC                          C/O ALAMO GROUP III                               ATTN DONALD F. GAUBE                     3236 STONE VALLEY RD W, SUITE 230                      ALAMO               CA   94507
 FADCO ABERDEEN LLC                          C/O BUCK & GORDON LLP                             ATTN ALIZA C. ALLEN                      1011 WESTERN AVE, SUITE 902                            SEATTLE             WA   98104
 FADNESS, DEREK JOHN                                                                           ADDRESS REDACTED
 FADNESS, LIAM PATRICK                                                                         ADDRESS REDACTED
 FAGAN, ELIZABETH                                                                              ADDRESS REDACTED
 FAGAN, RUSSELL D                                                                              ADDRESS REDACTED
 FAGAN, TARA M.                                                                                ADDRESS REDACTED
 FAGERNESS, HAILEY R.                                                                          ADDRESS REDACTED
 FAHIM, MARIAM MEDHAT                                                                          ADDRESS REDACTED
 FAHLE, JACOB LOUIS                                                                            ADDRESS REDACTED
 FAHNESTOCK, BAILEY ARDEN                                                                      ADDRESS REDACTED
 FAILING, MATTHEW J                                                                            ADDRESS REDACTED
 Fair Harbor Capital LLC as Assignee of
 Camano Island Coffee Roaster                                                                  PO Box 237037                                                                                   New York            NY   10023
 Fair Harbor Capital LLC as Assignee of
 Total Pharmacy Supply                                                                         PO Box 237037                                                                                   New York            NY   10023
 Fair Harbor Capital LLC as Assignee of
 Winder Farm                                                                                   PO Box 237037                                                                                   New York            NY   10023
 Fair Harbor Capital LLC as Assignee of
 Winder Farms                                                                                  PO Box 237037                                                                                   New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of Camano Island Coffee Roasters      Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of Deco Foodservice                   Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of L & E Bottling Co Inc              Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of Pepsi Cola Flagstaff               Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023

 Fair Harbor Capital, LLC                    as Assignee of Timothy Adams General Contractor   Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    As assignee of Titan Wines & Spirits              Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of Tobin James Cellars                Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of Total Pharmacy Supply              Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    As Assignee of Weitron Inc.                       Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC                    as Assignee of Zenners Quality Meat Products      Ansonia Finance Station                  PO Box 237037                                          New York            NY   10023
 Fair Harbor Capital, LLC as Assignee of L
 & E Bottling Co Inc                                                                           PO Box 237037                                                                                   New York            NY   10023
 FAIR, RAYMOND L                                                                               ADDRESS REDACTED
 FAIREST CAPE BEVERAGE CO INC                                                                  13 FREMONT                                                                                      IRVINE              CA   92620
 FAIRHAVEN MIDDLE SCHOOL                                                                       110 PARK RIDGE ROAD                                                                             BELLINGHAM          WA   98225
 FAIRHAVEN MIDDLE SCHOOL PTSA                                                                  110 PARK RIDGE ROAD                                                                             BELLINGHAM          WA   98225
 Fairleigh, Melina Ranii                                                                       18771 Caminito Pasadero #69                                                                     San Diego           CA   92128
 FAIRVIEW SHOPPING CENTER LLC                                                                  1900 AVENUE OF THE STARS                 STE 2475                                               LOS ANGELES         CA   90067
 Fairview Shopping Center LLC                Brian D. Huben, Esq.                              Katten Muchin Rosenman                   2029 Century Park East, Suite 2600                     Los Angeles         CA   90067
 FAIRVIEW SHOPPING CENTER LLC                Michael Prochelo                                  1900 AVENUE OF THE STARS                 STE 2475                                               LOS ANGELES         CA   90067
 Fairview Shopping Center, LLC               c/o Financial Management Group                    1900 Avenue of the Stars                 Ste. 2475                                              Los Angeles         CA   90067
 FAIRWEATHER, CALLIE JOELENE                                                                   ADDRESS REDACTED
 FAISAL, SHELLY                                                                                ADDRESS REDACTED
 FAITH LUTHERAN SCHOOL                                                                         7075 PACIFIC AVE SE                                                                             LACEY               WA   98503
 FAKOURFAR, NEELOUFAR                                                                          ADDRESS REDACTED
 FALANY, HALEY                                                                                 9511 RHODE ISLAND AVE                                                                           JBLM                WA   98433
 FALCON GRIDIRON CLUB                        ATTN MARY ANDERSON TREASURER                      PO BOX 2983                                                                                     WOODINVILLE         WA   98072
 FALKE, BARBARA JEAN                                                                           ADDRESS REDACTED
 FALLER, ROBERT                                                                                ADDRESS REDACTED
 FALLIS, EMMANUEL                                                                              ADDRESS REDACTED
 FALLIS, NATE                                                                                  ADDRESS REDACTED
 FALLS, CARRIE ANN                                                                             ADDRESS REDACTED
 FALOR, CHRISTIE                                                                               ADDRESS REDACTED
 FALTAOUS, FADY YOUSSEF                                                                        ADDRESS REDACTED
 FAMILIES UNLIMITED NETWORK                                                                    PO BOX 65672                                                                                    UNIVERSITY PLACE    WA   98466
 FANATICS ONLY                                                                                 328 WYE HARBOR DRIVE                                                                            QUEENSTOWN          MD   21658




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 99 of 342
                                                                            Case 15-11874-KG               Doc 3995ExhibitFiled
                                                                                                                           D    11/26/18                    Page 115 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                Company                                           Contact                              Address 1                                Address 2         Address 3                   City   State       Zip      Country
 FANE, BRIEN                                                                      ADDRESS REDACTED
 FANNING, CHASE                                                                   ADDRESS REDACTED
 FARACE, LILIANA C                                                                ADDRESS REDACTED
 FARAH, LAILA Z                                                                   ADDRESS REDACTED
 FARAONE, JACOB CHRISTOPHER                                                       ADDRESS REDACTED
 FARAONE, SYLVIA                                                                  ADDRESS REDACTED
 FARGO, ROBERT                                                                    ADDRESS REDACTED
 FARIAS, GENARO                                                                   ADDRESS REDACTED
 FARIAS, ISAAC DAIR                                                               ADDRESS REDACTED
 FARIAS, JUAN                                                                     ADDRESS REDACTED
 FARIDANI, BEHZAD                                                                 ADDRESS REDACTED
 FARINA-LEDGERWOOD, JEAN M.                                                       ADDRESS REDACTED
 FARLEY, DONNA KATHLEEN                                                           ADDRESS REDACTED
 FARLEY, RICKIE M                                                                 ADDRESS REDACTED
 FARMER JOHN EGG ENTERPRISES                 JOHN LEWIS & SONS                    5110 EAST PANAMA LANE                                                                       BAKERSFIELD            CA      93307
 FARMER, MICHELE M.                                                               ADDRESS REDACTED
 FARMHOUSE FOODS                             C/O ADVANTAGE SALES & MARKETING      16520 SW UPPER BOONES FERRY RD #100                                                         PORTLAND               OR      27224
 FARRAH, MARIYAH RENEE                                                            ADDRESS REDACTED
 FARRAH, TYLER CHRISTOPHER                                                        ADDRESS REDACTED
 FARRELL, ANN P                                                                   ADDRESS REDACTED
 FARRELL, ANNA C                                                                  ADDRESS REDACTED
 FARRELL, CHRISTOPHER                                                             ADDRESS REDACTED
 FARRELL, CRAIG W.                                                                ADDRESS REDACTED
 FARRELL, ELIZABETH MARIE                                                         ADDRESS REDACTED
 FARRELL, KATHLEEN                                                                ADDRESS REDACTED
 FARRELL, KENNEDY LEE-MARIE                                                       ADDRESS REDACTED
 FARRELL, MICHAEL D                                                               ADDRESS REDACTED
 FARRELL, RYAN                                                                    ADDRESS REDACTED
 FARRELLS HOME HEALTH                                                             PO BOX 1403                                                                                 BREMERTON              WA      98337-0517
 FARRIER, DAVID MICHAEL                                                           ADDRESS REDACTED
 FARRINGTON, MAXIE ANNE                                                           ADDRESS REDACTED
 FARRINGTON, RYAN                                                                 ADDRESS REDACTED
 FARROW, BLANCA A                                                                 ADDRESS REDACTED
 FARZAMDOOST, KAMBIZ                                                              ADDRESS REDACTED
 FASCHING, LUCAS WILLIAM                                                          ADDRESS REDACTED
 FASIG, CHRISTINA                                                                 ADDRESS REDACTED
 FASTENAL COMPANY                                                                 PO BOX 1286                                                                                 WINONA                 MN      55987-1286
 FAT CAT MUSTARD                                                                  PO BOX 1029                                                                                 KINGSTON               WA      98346
 FAT MAN CANDY COMPANY                                                            12570 SW HARLEQUIN DRIVE                                                                    BEAVERTON              OR      97007
 Fat Man Candy Company LLC                                                        12570 SW Harlequin Drive                                                                    Beaverton              OR      97007
 FATICA, ANTHONY JOSEPH                                                           ADDRESS REDACTED
 FATTALEH, RAJA                                                                   8351 E. LITTLEFIELD ST.                                                                     LONG BEACH             CA      90808
 FATTALEH, RAJA FARAH                                                             ADDRESS REDACTED
 FAUBION, ROBERT THOMAS                                                           ADDRESS REDACTED
 FAUCHER, DEBORAH LYNN                                                            ADDRESS REDACTED
 FAULKNER, KELLY FAITH                                                            ADDRESS REDACTED
 FAULKNER, KEREN DIAZ                                                             ADDRESS REDACTED
 FAUSTINA, MININA S                                                               ADDRESS REDACTED
 FAUSTO-FIGUEROA, GLORIA                                                          ADDRESS REDACTED
 FAUTH, THOMAS ANTHONY                                                            ADDRESS REDACTED
 FAVAZZA, MICHAELA ROSE                                                           ADDRESS REDACTED
 FAY JR., BRIAN GLEN                                                              ADDRESS REDACTED
 FAY, DANIELLE CHRISTINE                                                          ADDRESS REDACTED
 FAY, LEIA                                                                        ADDRESS REDACTED
 FAZIO, STEPHANIE J.                                                              ADDRESS REDACTED
 FEAGINS, SAMANTHA LARAE                                                          ADDRESS REDACTED
 FEATHERS, MARY ALICE                                                             ADDRESS REDACTED
 FEAVER, JARED A.                                                                 ADDRESS REDACTED
 FECHNER, KARL H                                                                  ADDRESS REDACTED
 FECHT, JENNIFER MORGAN                                                           ADDRESS REDACTED
 FEDERAL HEATH SIGN CO LLC                   DEPT #41283                          PO BOX 650823                                                                               DALLAS                 TX      75265
 Federal Trade Commission                                                         600 Pennsylvania Ave, NW                                                                    Washington             DC      20580
 Federal Trade Commission                    Northwest Region                     915 Second Ave. Room 2896                                                                   Seattle                WA      98174
 Federal Trade Commission                    Western Region                       10877 Wilshire Blvd., Suite 700                                                             Los Angeles            CA      90024
 Federal Trade Commission                    Western Region                       901 Market Street, Suite 570                                                                San Francisco          CA      94103
 FEDERAL WAGE & LABOR LAW                    INSTITUTE LTD                        7001 W 43RD STREET                                                                          HOUSTON                TX      77092

 FEDERAL WAY SCHOOL DSTR NO 210                                                   33330 8TH AVE S                                                                             FEDERAL WAY            WA      98003
 FEDERATED GIFT CARD COMPANY                                                      9111 DUKE BLVD.                                                                             MASON                  OH      45040
 FEDERICO, SAMANTHA L                                                             ADDRESS REDACTED
 FEDEX                                                                            PO BOX 7221                                                                                 PASADENA               CA      91109-7321
 FEDEX                                                                            PO BOX 94515                                                                                PALATINE               IL      60094-4515
 FEDEX OFFICE                                                                     PO BOX 672085                                                                               DALLAS                 TX      75267-2085
 FEDEX OFFICE                                CUSTOMER ADMINISTRATIVE SERVICES     PO BOX 672085                                                                               DALLAS                 TX      75267-2085
 FEED WASHINGTON                                                                  8435 161ST AVE NE                                                                           REDMOND                WA      98052
 FEEHAN, INDE ELIZABETH                                                           ADDRESS REDACTED
 FEELY, MARCIA                                                                    ADDRESS REDACTED
 FEIST, JACKLYN SUMMER                                                            ADDRESS REDACTED
 FELAK, SUSANNA ELIZABETH                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 100 of 342
                                                                            Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18             Page 116 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                Company                                           Contact                            Address 1                                     Address 2         Address 3              City   State       Zip      Country
 FELCH, VICKI R.                                                                  ADDRESS REDACTED
 FELDE, RICHARD VIC                                                               ADDRESS REDACTED
 FELDMAN GEORGE J                                                                 ADDRESS REDACTED
 FELDMAN, SAMUEL EDWIN                                                            ADDRESS REDACTED
 FELDMAN, SHIRLEY MAE                                                             ADDRESS REDACTED
 FELDMEIER, ZACHARY S                                                             ADDRESS REDACTED
 FELICIANO, LYNETTE ALICIA                                                        ADDRESS REDACTED
 FELICO, RONALD MATHEW                                                            ADDRESS REDACTED
 FELIX, ANDREW J.                                                                 ADDRESS REDACTED
 FELIX, CINDY                                                                     ADDRESS REDACTED
 FELIX, OSCAR                                                                     ADDRESS REDACTED
 FELIX, RALSTON ELLIOT                                                            ADDRESS REDACTED
 FELIX, RAUL                                                                      ADDRESS REDACTED
 FELIX, VICTOR G                                                                  ADDRESS REDACTED
 FELIZ, DENNIS T                                                                  ADDRESS REDACTED
 FELIZ, FRANKLIN JAMES                                                            ADDRESS REDACTED
 FELKINS, LISA ANN                                                                ADDRESS REDACTED
 FELLIS, TOM WILLIAM                                                              ADDRESS REDACTED
 FELLOWS, CRAIG L                                                                 ADDRESS REDACTED
 FELLOWS, MARCY L.                                                                ADDRESS REDACTED
 FELLOWS, SUSAN LYNN                                                              ADDRESS REDACTED
 FELTON, KENNETH WAYNE                                                            ADDRESS REDACTED
 FELTON, SARAH MARIE                                                              ADDRESS REDACTED
 FEMATT, SABRINA MAE                                                              ADDRESS REDACTED
 FENIKS INC.                                 ATTN PRESIDENT                       B ST. NW                                                                                       AUBURN            WA      98001
 FENKNER, NICOLE C.                                                               ADDRESS REDACTED
 FENTON, BRENT RICHARD                                                            ADDRESS REDACTED
 FENTON, ELIZABETH                                                                ADDRESS REDACTED
 FENZKE, KIM DIANA                                                                ADDRESS REDACTED
 FERBRACHE, TERESA A.                                                             ADDRESS REDACTED
 FERENCZY, ZOEY                                                                   ADDRESS REDACTED
 Ferguson Enterprise                         Krystal Daugherty                    4100 W Marginal Way SW                                                                         Seattle           WA      98106
 Ferguson Enterprises, Inc.                                                       4100 West Marginal Way S.W.                                                                    Seattle           WA      98106
 FERGUSON, ABIGAIL                                                                ADDRESS REDACTED
 FERGUSON, CASSIDY                                                                ADDRESS REDACTED
 FERGUSON, JAMES                                                                  ADDRESS REDACTED
 FERGUSON, KELSEY JUNE                                                            ADDRESS REDACTED
 FERGUSON, REGINA A.                                                              ADDRESS REDACTED
 FERGUSON, SCOTT WILLIAM                                                          ADDRESS REDACTED
 FERKINGSTAD, JEANNE                                                              ADDRESS REDACTED
 FERMIN, JOSE P                                                                   ADDRESS REDACTED
 FERNANDEZ SR., THOMAS JORDAN                                                     ADDRESS REDACTED
 FERNANDEZ, DAVID BARRIOS                                                         ADDRESS REDACTED
 FERNANDEZ, DEANNA NICOLE                                                         ADDRESS REDACTED
 FERNANDEZ, GEORGE                                                                ADDRESS REDACTED
 FERNANDEZ, HECTOR                                                                ADDRESS REDACTED
 FERNANDEZ, JOSE                                                                  ADDRESS REDACTED
 FERNANDEZ, LEONEL                                                                ADDRESS REDACTED
 FERNANDEZ, MARIA ESTHER                                                          ADDRESS REDACTED
 FERNANDEZ, MARIO ALEJANDRO                                                       ADDRESS REDACTED
 FERNANDEZ, MELISSA                                                               ADDRESS REDACTED
 FERNANDEZ, SANDRA P                                                              ADDRESS REDACTED
 FERNDALE                                                                         1815 MAIN ST.                                                                                  FERNDALE          WA      98248

 FERNDALE CHAMBER OF COMMERCE                                                     PO BOX 1264                                                                                    FERNDALE          WA      98248-1264
 FERNDALE CITY OF                                                                 2095 MAIN ST                                 PO BOX 936                                        FERNDALE          WA      98248
 FERNDALE DRUGLORDS, LLC                     C/O CHESTER T. LACKEY                900 DUPONT ST                                                                                  BELLINGHAM        WA      98225
 FERNDALE DRUGLORDS, LLC                     C/O MARK A LACKEY                    900 DUPONT ST                                                                                  BELLINGHAM        WA      98225
 FERNDALE FOOD BANK                                                               PO BOX 1593                                                                                    FERNDALE          WA      98248
 FERNDALE HIGH SCHOOL                                                             5830 GOLDEN EAGLE DRIVE                                                                        FERNDALE          WA      98248
 FERNDALE HIGH SCHOOL SPORTS                                                      PO BOX 428                                                                                     FERNDALE          WA      98248
 FERNDALE RECORD & EL PERIODICO                                                   PO BOX 38                                                                                      FERNDALE          WA      98248
 FERNDALE SHOPS, LLC                         C/O CHESTER T. LACKEY                900 DUPONT ST                                                                                  BELLINGHAM        WA      98225
 FERNDALE SHOPS, LLC                         C/O MARK A LACKEY                    900 DUPONT ST                                                                                  BELLINGHAM        WA      98225
 FERRAEZ, JULIO                                                                   ADDRESS REDACTED
 FERRALL, KERRY A.                                                                ADDRESS REDACTED
 FERRARI, STACIE D.                                                               ADDRESS REDACTED
 FERREIRA, CYNTHIA SUE                                                            ADDRESS REDACTED
 FERREIRA, RENATO REN                                                             ADDRESS REDACTED
 FERREL, AMADA                                                                    ADDRESS REDACTED
 Ferrellgas, Inc.                                                                 One Liberty Plaza - Mail Drop 40                                                               Liberty           MO      64068

 FERRELLGAS/WA-BREMERTON 300120                                                   PO BOX 173940                                                                                  DENVER            CO      80217-3940
 FERRIES, SEAN P                                                                  ADDRESS REDACTED
 FERRIN, THERESA                                                                  ADDRESS REDACTED
 FERRIS, CHRIS R.                                                                 ADDRESS REDACTED
 FERRIS, JESSICA M.                                                               ADDRESS REDACTED
 FERRUCCI JUNIOR HIGH SCHOOL                                                      3213 WILDWOOD PARK DR.                                                                         PUYALLUP          WA      98374
 FERRY, DANIEL                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 101 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 117 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


                 Company                                          Contact                         Address 1                                Address 2         Address 3                  City   State       Zip      Country
 FERRY, JOAN M                                                                    ADDRESS REDACTED
 FESLER, VICTORIA LYNN                                                            ADDRESS REDACTED
 FESSENDEN, TIMOTHY EDWARD                                                        ADDRESS REDACTED
 FESSLER NURSERY COMPANY                                                          12666 MONITOR MCKEE RD NE                                                              WOODBURN              OR      97071
 FETROW, LINDA SUE                                                                ADDRESS REDACTED
 FETTIG, SHAWNA C                                                                 ADDRESS REDACTED
 FETTIG, TIMOTHY SHANE                                                            ADDRESS REDACTED
 FETTINGER, BAILEY ANNE                                                           ADDRESS REDACTED
 FETTY, WILLIAM THOMAS                                                            ADDRESS REDACTED
 FEUTZ, SARAH JOANNA                                                              ADDRESS REDACTED
 FFR MERCHANDISING INC                                                            8181 DARROW RD                                                                         TWINSBURG             OH      44087
 FFR MERCHANDISING INC                                                            PO BOX 932397                                                                          CLEVELAND             OH      44193
 FGX INTERNATIONAL INC                       ATTN ACCOUNTS RECEIVABLE             500 GEORGE WASHINGTON HIGHWAY                                                          SMITHFIELD            RI      02917
 FIANO, MICHELE                                                                   ADDRESS REDACTED
 FIBER CLOUD LLC                                                                  PO BOX 329                                                                             LANGLEY               WA      98260-0329
 FIBERCLOUD                                                                       818 STEWERT ST                       SUITE 630                                         SEATTLE               WA      98101
 FIBERCLOUD, INC.                                                                 818 STEWERT ST                       SUITE 630                                         SEATTLE               WA      98101
 FICCAGLIA, NIK A                                                                 ADDRESS REDACTED
 FIDALGO AVE MERCHANTS
 ASSOCIATION                                                                      1191 SE DOCK ST #101                                                                   OAK HARBOR            WA      98277
 FIDALGO ELEMENTARY                                                               13590 GIBRALTER RD                                                                     ANACORTES             WA      98221
 FIEDLER, BRYCE ROBERT                                                            ADDRESS REDACTED
 FIEDLER, KIMBERLY A                                                              ADDRESS REDACTED
 FIELD, JEFFREY S.                                                                ADDRESS REDACTED
 FIELD, ZOE M                                                                     ADDRESS REDACTED
 FIELDER, IAN                                                                     ADDRESS REDACTED
 FIELDHOUSE, COURTNEY ANN                                                         ADDRESS REDACTED
 FIELDING, SUSAN                                                                  ADDRESS REDACTED
 FIELDS , MARGARET                                                                3962 MESA CIRCLE DRIVE                                                                 LOMPOC                CA      93436
 FIELDS, BRYCE A.                                                                 ADDRESS REDACTED
 FIELDS, JUSTIN ERIK                                                              ADDRESS REDACTED
 FIELDS, LONNY JOE                                                                ADDRESS REDACTED
 FIELDS, MICHAEL RICHARD                                                          ADDRESS REDACTED
 FIELDS, TRAVIS L.                                                                ADDRESS REDACTED
 FIELDS, TYLER JON                                                                ADDRESS REDACTED
 FIELDWORKS SUPPLY COMPANY                                                        2723 NE 61 ST AVE                                                                      PORTLAND              OR      97213
 FIERRO, MARISSA ERICCA                                                           ADDRESS REDACTED
 FIESTA PACIFIC PRODUCTS INC                                                      1488 CORPORATE CENTER DR                                                               SAN DIEGO             CA      92154
 FIGGINS, BRANDON                                                                 ADDRESS REDACTED
 FIGUEROA JR., GERARDO                                                            ADDRESS REDACTED
 FIGUEROA, ALTAGRACIA                                                             ADDRESS REDACTED
 FIGUEROA, ANTHONY ALBERT                                                         ADDRESS REDACTED
 FIGUEROA, EDGAR IVAN                                                             ADDRESS REDACTED
 FIGUEROA, ENRIQUE                                                                ADDRESS REDACTED
 FIGUEROA, ERNIE J                                                                ADDRESS REDACTED
 FIGUEROA, GUS TORRES                                                             ADDRESS REDACTED
 FIGUEROA, RANDY V                                                                ADDRESS REDACTED
 FIGUEROA, REINA                                                                  ADDRESS REDACTED
 FIGUEROA, ROSA                                                                   ADDRESS REDACTED
 FIGUEROA-DIAZ, FERNANDO                                                          ADDRESS REDACTED
 FIKES, CASEY LYNN                                                                ADDRESS REDACTED
 FIL, ERIC                                                                        ADDRESS REDACTED
 FILBRANDT, STORMY                                                                ADDRESS REDACTED
 FILI, SILVIA L                                                                   ADDRESS REDACTED
 FILICE, LEANN C                                                                  ADDRESS REDACTED
 FILIPPONI, GIOVANNI                                                              ADDRESS REDACTED
 FILLER, BRADLEY                                                                  ADDRESS REDACTED
 FILLER, RYAN                                                                     ADDRESS REDACTED
 FILLMASTER SYSTEMS LLC                                                           PO BOX 711537                                                                          SANTEE                CA      92072-1537
 FILYAW, CYNTHIA A.                                                               ADDRESS REDACTED
 FINAL TOUCH AUTO SPA                                                             1916 IOWA STREET                                                                       BELLINGHAM            WA      98229
 FINANCE, JOSEPH CHARLES                                                          ADDRESS REDACTED
 FINANCIAL & OFFICE SYSTEMS, INC                                                  2150 RIVER CLIFF DRIVE                                                                 ROSWELL               GA      30076
 FINANCIAL ASSET MANAGEMENT
 SYSTEMS INC.                                                                     PO BOX 451409                                                                          ATLANTA               GA      31145-9409
 FINCH, ANNETTE LYNN                                                              ADDRESS REDACTED
 FINCHAM, KEITH COLE                                                              ADDRESS REDACTED
 FINDLAY, TAMARA                                                                  ADDRESS REDACTED
 FINDLEY, AUTUMN R                                                                ADDRESS REDACTED
 FINDLEY, BRIAN                                                                   ADDRESS REDACTED
 FINE WHOLESALE FLOWERS                                                           6921 NW COLUMBIAN DRIVE                                                                MADRAS                OR      97741
 FINE, JASON PATRICK                                                              ADDRESS REDACTED
 FINE-LY MADE BAKED GOODS                                                         28 SE 12TH ST                                                                          COLLEGE PLACE         WA      99324
 FINET, SETH W.                                                                   ADDRESS REDACTED
 Fink News Distributing                      Dale Fink, Manager/Owner             PO Box 2149                                                                            Port Angeles          WA      98362
 FINKELSTEIN, RYAN ALAN                                                           ADDRESS REDACTED
 FINKLE, AARON DEAN                                                               ADDRESS REDACTED
 FINLAY, BLAISE                                                                   ADDRESS REDACTED
 FINLAY, CASE MORGAN                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 102 of 342
                                                                              Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                       Page 118 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


               Company                                            Contact                            Address 1                                         Address 2            Address 3               City   State       Zip      Country
 FINLAYSON, MATTHEW S                                                               ADDRESS REDACTED
 FINLAYSON, RACHEL                                                                  ADDRESS REDACTED
 FINLAYSON, SUMMER N                                                                ADDRESS REDACTED
 FINLEY DISTRIBUTING CO INC                                                         2104 S EUCLID                                                                                       TUCSON             AZ      85713
 FINLEY, CALLIE                                                                     ADDRESS REDACTED
 FINLEY, DAWN M                                                                     ADDRESS REDACTED
 FINLEY, MATTHEW KELLER                                                             ADDRESS REDACTED
 FINLEY, RYAN                                                                       ADDRESS REDACTED
 FINN, KEELY                                                                        ADDRESS REDACTED
 FINN, WILLIAM BRIAN                                                                ADDRESS REDACTED
 FINNEGAN, KIMBERLY                                                                 ADDRESS REDACTED
 FINNEGAN, LEE                                                                      ADDRESS REDACTED
 FINNEY, SKYLER                                                                     ADDRESS REDACTED
 FINNIGAN, ARTURO H                                                                 ADDRESS REDACTED
 FINSAND, ANDREW                                                                    ADDRESS REDACTED
                                                                                    3109 W. DR. MARTIN LUTHER KING JR. BLVD.
 FINTECH                                                                            SUITE 200                                                                                           TAMPA              FL      33607
 FINTECH                                                                            3109 W DR MLK BLVD STE 250                                                                          TAMPA              FL      33607-6240
 FINTECH - PROCESSING FEE                                                           3109 W DR MLK BLVD STE 250                                                                          TAMPA              FL      33607-6240
 FINTECH.NET                                                                        3109 W DR MLK BLVD STE 250                                                                          TAMPA              FL      33607-6240
 FIRE KING COMMERCIAL SERVICES
 LLC                                                                                2789 SOLUTION CENTER                                                                                CHICAGO            IL      60677-2007
 Fire King Commercial Services, LLC          Fire King Commercial Services, LLC                                                    2789 Solution Center                                 Chicago            IL      60677-2007
 Fire King Commercial Services, LLC          Mary L. Fullington                     Wyatt, Tarrant & Combs, LLP                    250 West Main Street, Suite 1600                     Lexington          KY      40507-1746
 FIRE KING OF SEATTLE INC                                                           240 SOUTH HOLDEN STREET                                                                             SEATTLE            WA      98108
 FIRE SYSTEMS WEST INC                                                              206 FRONTAGE RD N STE C                                                                             PACIFIC            WA      98047-1023
 FIREMASTER                                  DEPT 1019                              PO BOX 121019                                                                                       DALLAS             TX      75312-1019
 FIRESTONE BUILDING PROD CO LLC                                                     93661 NETWORK PLACE                                                                                 CHICAGO            IL      60673
 FIRGROVE ELEMENTARY                                                                13918 MERIDIAN SOUTH                                                                                PUYALLUP           WA      98373
 FIRMAN, SAMANTHA                                                                   ADDRESS REDACTED
 FIRMAN, SHANA                                                                      ADDRESS REDACTED
 FIRST ADVANTAGE                             OCCUPATIONAL HEALTH SVCS CORP          PO BOX 404064                                                                                       ATLANTA            GA      30384-4064
 FIRST ADVANTAGE LNS SCREENING
 SOLUTIONS INC                                                                      PO BOX 742576                                                                                       ATLANTA            GA      30374-2576
 FIRST CAPITAL PARTNERS LTD                                                         2441 N NORTHLAKE WAY                                                                                SEATTLE            WA      98103-9125

 FIRST CHOICE HEALTH NETWORK INC.                                                   1100 OLIVE WAY, #1480                                                                               SEATTLE            WA      98101
 FIRST DATA IPS VALUELINK                                                           PO BOX 2021                                                                                         ENGELWOOD          CO      80150-2021
 FIRST DATA MERCHANT SVCS CORP      CITI MERCHANT SERVICES                          PO BOX 2215                                                                                         ENGLEWOOD          CO      80150
 FIRST HEALTH                                                                       10150 S CENTENNIAL PKWY STE 450                                                                     SANDY              UT      84070-4166
 FIRST INTERSTATE BANK OF
 WASHINGTON, N.A.                                                                   999 Third Avenue                                                                                    Seattle            WA      98111
 FIRST SERVICE NETWORKS INC                                                         PO BOX 826369                                                                                       PHILADELPHIA       PA      19182-6369
 FIS INC                                                                            PO BOX 4535                                                                                         CAROL STREAM       IL      60197-4535
 FIS Shared Services - Corporate AR Attn Martha Tulp, Finance Manager               601 Riverside Avenue                                                                                Jacksonville       FL      33204
 FISCHER, CODY                                                                      ADDRESS REDACTED
 FISCHER, JOY L.                                                                    ADDRESS REDACTED
 FISCHER, TAYLOR REGINA                                                             ADDRESS REDACTED
 FISH FOOD BANKS OF PIERCE
 COUNTY                                                                             621 TACOMA AVE SOUTH SUITE 311                                                                      TACOMA             WA      98402
 FISHER ELEMENTARY                                                                  PO BOX 90                                                                                           LYNDEN             WA      98264
 FISHER MANUFACTURING CO                                                            PO BOX 60                                                                                           TULARE             CA      93275
 FISHER, AMY                                                                        ADDRESS REDACTED
 FISHER, APRIL                                                                      ADDRESS REDACTED
 FISHER, BRITTANY B                                                                 ADDRESS REDACTED
 FISHER, CARL WILLIAM                                                               ADDRESS REDACTED
 FISHER, ELESIA                                                                     ADDRESS REDACTED
 FISHER, GARY                                                                       ADDRESS REDACTED
 FISHER, GERALD                                                                     ADDRESS REDACTED
 FISHER, MADISON                                                                    ADDRESS REDACTED
 FISHER, MAKALA                                                                     ADDRESS REDACTED
 FISHER, MARILYN RUTH                                                               ADDRESS REDACTED
 FISHER, MARK                                                                       ADDRESS REDACTED
 FISHER, PATRICIA                                                                   ADDRESS REDACTED
 FISHER, PATRICK                                                                    ADDRESS REDACTED
 FISHER, RACHEL                                                                     ADDRESS REDACTED
 FISK, HUNTER                                                                       1005 NORTH CLINTON ST                                                                               WALLA WALLA        WA      99362
 FISK, HUNTER DOUGLAS                                                               ADDRESS REDACTED
 FITCH, EMILY MARIE                                                                 ADDRESS REDACTED
 FITCH, JAMES A                                                                     ADDRESS REDACTED
 FITZGERALD, GEORGE                                                                 ADDRESS REDACTED
 FITZGERALD, MARIA HELENA                                                           ADDRESS REDACTED
 FITZGERALD, MICHAELENA                                                             ADDRESS REDACTED
 FITZGERALD, SAVANNAH FAYELYNN                                                      ADDRESS REDACTED
 FITZGERALD, STEPHEN                                                                ADDRESS REDACTED
 FITZGERALD, STEPHEN JOSEPH                                                         ADDRESS REDACTED
 FITZGIBBONS, ANN                                                                   17973 AVENIDA ALOZDRA                                                                               SAN DIEGO          CA      92128
 FITZPATRICK, DANIELLE PAIGE                                                        ADDRESS REDACTED
 FITZPATRICK, KELLY AMBER                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 103 of 342
                                                                                 Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18             Page 119 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                   Company                                   Contact                                        Address 1                              Address 2         Address 3             City   State     Zip      Country
 FIVE CITIES CENTER.                         C/O INVESTEC MANAGEMENT CORP              200 EAST CARRILLO ST #200                                                                 SANTA BARBARA    CA    93101
 FIVE CORNERS ASSOCIATES                     C/O POWELL DEVELOPMENT                    PO BOX 97070                                                                              KIRKLAND         WA    98083-9770
 FIVE STAR CELLARS INC                                                                 840 C ST                                                                                  WALLA WALLA      WA    99362
 FIX, CHRISTINE JOY                                                                    ADDRESS REDACTED
 FIX, SCOTT G.                                                                         ADDRESS REDACTED
 FLACK, CARLEEN                                                                        ADDRESS REDACTED
 FLADEBO, JACOB R.                                                                     ADDRESS REDACTED
 FLADEBO, MELANIE T.                                                                   ADDRESS REDACTED
 FLAGG, EMILY A                                                                        ADDRESS REDACTED
 FLAGS A FLYING                                                                        3635 S LAWRENCE ST. STE J                                                                 TACOMA           WA    98409-5704
 Flagstaff City Attorney                     DAndrea, Michelle, City Attorney          211 W Aspen Ave                                                                           Flagstaff        AZ    86001
 FLAGSTAFF FAMILY FOOD KITCHEN                                                         1903 N 2ND STREET                                                                         FLAGSTAFF        AZ    86004
 FLAGSTAFF FIRE & ICE                        REFRIGERATION                             809 W RIORDAN RD 100-384                                                                  FLAGSTAFF        AZ    86001
 FLAHERTY-WYDUR, AMANDA C.                                                             ADDRESS REDACTED
 FLANAGAN, COLTON JAMES                                                                ADDRESS REDACTED
 FLANAGAN, MICHELE CLAIRE                                                              ADDRESS REDACTED
 FLANERY, REBECCA S.                                                                   ADDRESS REDACTED
 FLANIGAN FARMS                                                                        9522 JEFFERSON BLVD                                                                       CULVER CITY      CA    90232
 FLANNEL, CHARLES M                                                                    ADDRESS REDACTED
 FLANNERY, AMBER                                                                       ADDRESS REDACTED
 Flatiron Capital                                                                      1700 Lincoln St. 12th Fl                                                                  Denver           CO    80203
 FLATIRON CAPITAL                                                                      PO BOX 712195                                                                             DENVER           CO    80271-2195
 FLATIRON CAPITAL-EFT                                                                  PO BOX 712195                                                                             DENVER           CO    80271-2195
 FLATTO, JULI A.                                                                       ADDRESS REDACTED
 FLAVOR STORM LLC                                                                      16240 WOOD-RED RD NE                                                                      WOODINVILLE      WA    98072
 FLAVORSTORM                                                                           16240 WOODINVILLE-REDMOND RD NE                                                           WOODINVILLE      WA    98072
 FlavorStorm, LLC                            Michele King                              16240 Woodinville-Redmond Rd NE                                                           Woodinville      WA    98072
 FLEENOR, MITCHELL G                                                                   ADDRESS REDACTED
 FLEETWOOD, TABITHA J.                                                                 ADDRESS REDACTED
 FLEISCHMANN, DILLION WYATT                                                            ADDRESS REDACTED
 FLEISHER, ROBERT JAMES                                                                ADDRESS REDACTED
 FLEMING SR., DARNELL                                                                  ADDRESS REDACTED
 FLEMING, DIANE L                                                                      ADDRESS REDACTED
 FLEMING, GARRY                                                                        ADDRESS REDACTED
 FLEMING, HANNAH                                                                       ADDRESS REDACTED
 FLEMING, JODI                                                                         ADDRESS REDACTED
 FLESHER, LLOYD ANDREW                                                                 ADDRESS REDACTED
 FLETCHER FLOORS INC                                                                   1153 EAST ELM AVE                                                                         FULLERTON        CA    92831
 FLETCHER HILLS TOWN & CNTRY SC                                                        7855 IVANHOE AVE SUITE #333                                                               LA JOLLA         CA    92037
 Fletcher Hills Town and Country Shopping
 Center L.P.                                 Jelita Mayville, Property Manager         c/o La Jolla Management Company         7855 IVANHOE AVE SUITE #333                       LA JOLLA         CA    92037
 FLETCHER, HEATHER LAUREN                                                              ADDRESS REDACTED
 FLETCHER, JANNIKE A N R                                                               ADDRESS REDACTED
 FLETCHER, LUKE                                                                        ADDRESS REDACTED
 FLETCHER, MADDIE                                                                      ADDRESS REDACTED
 FLEURY, MONICA                                                                        ADDRESS REDACTED
 FLEWELLING, SAVANAH JORDYN                                                            ADDRESS REDACTED
 FLINK, MELANIE                                                                        ADDRESS REDACTED
 FLINN, JAMES D                                                                        ADDRESS REDACTED
 FLOARE LA MARE                                                                        ADDRESS REDACTED
 FLOCK, TREVOR                                                                         ADDRESS REDACTED
 FLODQUIST, LISA MERRI                                                                 ADDRESS REDACTED
 FLODQUIST, SYDNEY CHAUNTEL                                                            ADDRESS REDACTED
 FLOHAWKS                                                                              PO BOX 73399                                                                              PUYALLUP         WA    98373
 FLOOD, NAOMI REBECCA                                                                  ADDRESS REDACTED
 FLOR, SONNY ERIC                                                                      ADDRESS REDACTED
 FLORAL RESOURCES/HAWAII INC                                                           175 E KAWAILANI ST                                                                        HILO             HI    96720
 FLORAL SUPPLY SYNDICATE                                                               570 S MICHIGAN STREET                                                                     SEATTLE          WA    98108-3314
 FLORAL SUPPLY SYNDICATE                                                               PO BOX 1305                                                                               CAMARILLO        CA    93011
 FLORAL SUPPLY SYNDICATE                     FSS/MICHAEL ESTERON                       PO BOX 1305                                                                               CAMARILLO        CA    93011
 FLORES ORTIZ, JUAN RAMON                                                              ADDRESS REDACTED
 FLORES, ABISAI                                                                        ADDRESS REDACTED
 FLORES, ALEXANDRA                                                                     ADDRESS REDACTED
 FLORES, AMANDA                                                                        ADDRESS REDACTED
 FLORES, ANGELES                                                                       ADDRESS REDACTED
 FLORES, ANTHONY                                                                       ADDRESS REDACTED
 FLORES, ANTHONY R.                                                                    ADDRESS REDACTED
 FLORES, APRIL E                                                                       ADDRESS REDACTED
 FLORES, ASHLEY                                                                        ADDRESS REDACTED
 FLORES, BECKI                                                                         ADDRESS REDACTED
 FLORES, CHARLIE ROBERTO                                                               ADDRESS REDACTED
 FLORES, CHRISTINA ANN                                                                 ADDRESS REDACTED
 FLORES, CHRISTOPHER MICHAEL                                                           ADDRESS REDACTED
 FLORES, DANIEL                                                                        ADDRESS REDACTED
 FLORES, DOLORES M                                                                     ADDRESS REDACTED
 FLORES, EDDIE                                                                         ADDRESS REDACTED
 FLORES, ELIZABETH M                                                                   ADDRESS REDACTED
 FLORES, JAVIER                                                                        ADDRESS REDACTED
 FLORES, JONATHAN ARNUVES                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 104 of 342
                                                                                Case 15-11874-KG                              Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                     Page 120 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                 Company                                            Contact                              Address 1                                          Address 2                 Address 3               City   State       Zip      Country
 FLORES, JOSEFINA                                                                          ADDRESS REDACTED
 FLORES, JULIE A.                                                                          ADDRESS REDACTED
 FLORES, LAURA                                                                             ADDRESS REDACTED
 FLORES, MANUEL                                                                            ADDRESS REDACTED
 FLORES, MANUELA                                                                           ADDRESS REDACTED
 FLORES, OCTAVIO J                                                                         ADDRESS REDACTED
 FLORES, PETER A                                                                           ADDRESS REDACTED
 FLORES, ROBERTO                                                                           ADDRESS REDACTED
 FLORES, TONYA LORRAINE                                                                    ADDRESS REDACTED
 FLORES, VERONICA G                                                                        ADDRESS REDACTED
 FLOREZ, CHANDLER JAMES                                                                    ADDRESS REDACTED
 FLORINDO, CHARISMA M.                                                                     ADDRESS REDACTED
 FLORIS, HOLLY                                                                             ADDRESS REDACTED
 FLORISTS TRANSWORLD DELIVERY
 INC.                                                                                      3113 WOODCREEK DRIVE                                                                                   DOWNERS GROVE      IL      60515
 Florists Transworld Delivery, Inc           Annie Lia, Credit Manager                     3113 Woodcreek Dr.                                                                                     Downers Grove      IL      60515
 Florists Transworld Delivery, Inc.          c/o Meltzer Purtill & Stelle LLC              Timothy W. Brink, Esq.                       300 S. Wacker Drive, Suite 2300                           Chicago            IL      60606
 Florists Transworld Delivery, Inc.          Timothy W. Brink, Esq.                        c/o Meltzer Purtill & Stelle LLC             300 S. Wacker Drive, Suite 2300                           Chicago            IL      60606
 FLORY, JENNIFER JULIENE                                                                   ADDRESS REDACTED
 FLOTH, RYAN                                                                               ADDRESS REDACTED
 FLOWERS BAKING CO OF.                       CALIFORNIA LLC                                PO BOX 396074                                                                                          SAN FRANCISCO      CA      94139-6074
 FLOYD, BENJAMIN REED                                                                      ADDRESS REDACTED
 FLOYD, BRACKEN PHILIP                                                                     ADDRESS REDACTED
 FLUD, GABRIELLE ELIZABETH                                                                 ADDRESS REDACTED
 FLUD, LORENZO JOSEPH                                                                      ADDRESS REDACTED
 FLUHRER, MAGGIE MICHELLE                                                                  ADDRESS REDACTED
 FLUITT, JORDAN                                                                            ADDRESS REDACTED
 FLUORESCO                                                                                 P O BOX 27042                                                                                          TUCSON             AZ      85726-7042
 FLYING CLOUD III, ALPHONZO
 HAMILTON                                                                                  ADDRESS REDACTED
 FLYING COW CREAMERY                                                                       209 HYPPA ROAD EAST                                                                                    ROCHESTER          WA      98579
 Flying Dog Entertainment LLC                                                              12213 NE 100th Street                                                                                  Kirkland           WA      98033
 FLYNN, LAURA JO                                                                           ADDRESS REDACTED
 FM2 INC                                                                                   11630 AIRPORT ROAD SUITE B-200                                                                         EVERETT            WA      98204
 FNS.USDA                                                                                  90 SEVENTH ST.                               SUITE 10-100                                              SAN FRANCISCO      CA      94103
 FOAMFANATICS LLC                            DBA FANFOAM                                   5506 6TH AVE S                                                                                         SEATTLE            WA      98108
 FOBES, BRYCE M.                                                                           ADDRESS REDACTED
 FOCUSMICRO INC                                                                            4640 CAMPUS PL #100                                                                                    MUKILTEO           WA      98275-5311
 FOEUNG, THAISYN V.                                                                        ADDRESS REDACTED
 FOGARTY, HALEY                                                                            ADDRESS REDACTED
 FOGGIA, STEVEN G                                                                          ADDRESS REDACTED
 FOGGITT, DYLAN                                                                            ADDRESS REDACTED
 FOGLEMAN, JOHN R                                                                          ADDRESS REDACTED
 Fogliano, Angie                                                                           ADDRESS REDACTED
 FOISY, EMILE J.                                                                           ADDRESS REDACTED
 FOLCKOMER, BRADLEY                                                                        ADDRESS REDACTED
 FOLDS, BRIAN                                                                              ADDRESS REDACTED
 FOLEY, FRANK JERRY                                                                        ADDRESS REDACTED
 FOLLANTE, NOEL                                                                            ADDRESS REDACTED
 FOLSOM, ANLYA                                                                             ADDRESS REDACTED
 FOLSOM, ANLYA G.                                                                          ADDRESS REDACTED
 FOLSOM, JOSHUA L.                                                                         ADDRESS REDACTED
 FONG, BRIAN                                                                               ADDRESS REDACTED
 FONG, JAMES HENRY                                                                         ADDRESS REDACTED
 FONG, RICARDO ANTONIO                                                                     ADDRESS REDACTED
 FONGER, CHRISTOPHER JAMES                                                                 ADDRESS REDACTED
 FONSECA MARTINEZ, ADELAIDA                                                                ADDRESS REDACTED
 FONSECA, ANGEL LUIS                                                                       ADDRESS REDACTED
 FONTAINE, LYNNE KATHERINE                                                                 ADDRESS REDACTED
 FONTAINE, MICHAEL                                                                         ADDRESS REDACTED
 FONTES, ANTHONY                                                                           ADDRESS REDACTED
 FONZECA, JENNIFER                                                                         ADDRESS REDACTED
 FOOD BACKPACKS 4 KIDS                       C/O PENINSULA COMMUNITY FNDN                  PO BOX 352                                                                                             WAUNA              WA      98395-0352
 FOOD CO OP                                                                                1220 NORTH FOREST ST                                                                                   BELLINGHAM         WA      98225
 Food Employers and Bakery and
 Confectionery Workers                       Chiemi Watanabe                               1325 North Grand Avenue, Suite 200                                                                     Covina             CA      91724
 Food Employers and Bakery and
 Confectionery Workers Benefit Fund of
 Southern California                         Chiemi Watanabe                               1325 North Grand Avenue, Suite 200                                                                     Covina             CA      91724
 Food Employers and Bakery and
 Confectionery Workers Benefit Fund of       Food Employers and Bakery and Confectionery
 Southern California                         Workers                                       Chiemi Watanabe                              1325 North Grand Avenue, Suite 200                        Covina             CA      91724
 Food Employers and Bakery and
 Confectionery Workers Benefit Fund of       Food Employers and Bakery and Confectionery
 Southern California                         Workers Benefit Fund of Southern California   Chiemi Watanabe                              1325 North Grand Avenue, Suite 200                        Covina             CA      91724
 Food Employers and Bakery and
 Confectionery Workers Benefit Fund of
 Southern California                         James B. Sowka                                Seyfarth Shaw LLP                            131 South Dearborn Street, Suite 2400                     Chicago            IL      60603




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 105 of 342
                                                                               Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18              Page 121 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                          Contact                                Address 1                                  Address 2         Address 3                City   State       Zip      Country
 Food Employers and Bakery and
 Confectionery Workers Benefit Fund of
 Southern California                         James B. Sowka                          Seyfarth Shaw LLP                         233 S Wacker Dr Ste 8000                           Chicago             IL      60606-6448

 FOOD EMPLY BC WORKERS BFT FUND                                                      PO BOX 8467                                                                                  PASADENA            CA      91109-8467
 FOOD LIFELINE                                                                       1702 NE 150TH STREET                                                                         SHORELINE           WA      98155
 FOOD MARKETING GROUP                                                                700 Fairfield Ave                                                                            Stamford            CT      06902
 FOOD MARKETING INSTITUTE                                                            PO BOX 758870                                                                                BALTIMORE           MD      21275-8870
 FOOD MARKETING INSTITUTE                                                            P O BOX 758870                            LOCKBOX 758870                                     BALTIMORE           MD      21275-8870
 FOOD SERVICES OF AMERICA                                                            PO BOX 34006                                                                                 SEATTLE             WA      98124
 Food Services Of America                    Attn Steve Giboney                      PO Box 3547                                                                                  Seattle             WA      98124
 FOONG, JUDY H                                                                       ADDRESS REDACTED
 FOOTE, VICTORIA I                                                                   ADDRESS REDACTED
 Foothill Plaza LLC                          c/o Jack Cullen                         Foster Pepper PLLC                        1111 3rd Ave Ste 3000                              Seattle             WA      98101-3296
 Foothill Plaza LLC                          FOOTHILL PLAZA LLC.                     C/O CHANNEL PROPERTIES                    1850 SOSCOL AVE STE 207                            NAPA                CA      94559
 FOOTHILL PLAZA LLC.                         Ajendra Singh, Property Manager         1850 SOSCOL AVE STE 207                                                                      NAPA                CA      94559
 FOOTHILL PLAZA LLC.                         C/O CHANNEL PROPERTIES                  1850 SOSCOL AVE STE 207                                                                      NAPA                CA      94559
 Foothill Plaza, LLC                         c/o Channel Properties                  1850 Soscol Ave.                          #207                                               Napa                CA      94559
 FOOTHILLS CHRISTIAN SCHOOL                                                          PO BOX 2537                                                                                  MOUNT VERNON        WA      98273
 FOOTHILLS FOODBANK                                                                  6038 E HIDDEN VALLEY DRIVE                                                                   CAVE CREEK          AZ      85331
 FORBES, SUSAN JEAN                                                                  ADDRESS REDACTED
 FORCH, DENZEL                                                                       ADDRESS REDACTED
 FORD, ALYSSA                                                                        ADDRESS REDACTED
 FORD, CAROLYN ELIZABETH                                                             ADDRESS REDACTED
 FORD, DAVID                                                                         ADDRESS REDACTED
 FORD, DEBORAH L.                                                                    ADDRESS REDACTED
 FORD, ELISA                                                                         ADDRESS REDACTED
 FORD, EMILY R.                                                                      ADDRESS REDACTED
 FORD, LYN MARIE                                                                     ADDRESS REDACTED
 FORESEE RESULTS INC                                                                 DEPT CH 19245                                                                                PALATINE            IL      60055-9245
 FORESEE RESULTS, INC.                                                               2500 GREEN ROAD                           SUITE 400                                          ANN ARBOR           MI      48105
 FORESMAN GLEN                                                                       ADDRESS REDACTED
 Foresman, Glen                              Glen Foresman                                                                     565 Wildrose Court                                 Lynden              WA      98264
 Foresman, Glen                              Steven C. Hathaway                      3811 Consolidation Avenue                                                                    Bellingham          WA      98227
 Foresman, Glen                              Steven C. Hathaway                      3811 Consolidation Avenue                 PO Box 2147                                        Bellingham          WA      98227
 FORESMAN, GLEN N                                                                    ADDRESS REDACTED
 FOREST PRINTING INC                                                                 23591 ROCKFIELD SUITE E                                                                      LAKE FOREST         CA      92630
 FORGAYS, MICHAEL                                                                    ADDRESS REDACTED
 FORGERON CELLARS LLC                                                                33 W BIRCH ST                                                                                WALLA WALLA         WA      99362
 FORK LIFT SPECIALTIES INC                   DBA YALE INDUSTRIAL TRUCKS              3525 STANDARD STREET                                                                         BAKERSFIELD         CA      93308
 FORKER, THOMPSON                                                                    ADDRESS REDACTED
 FORKLIFT SOLUTIONS, INC.                                                            3324 E ATLANTA AVE                                                                           PHOENIX             AZ      85040
 FORMAN, ERICKA                                                                      ADDRESS REDACTED
 FORMAN, JORDAN                                                                      ADDRESS REDACTED
 FORSGREN, LORI K                                                                    ADDRESS REDACTED
 FORSTEIN, MARGARET A.                                                               ADDRESS REDACTED
 FORSTER, CRAIG D                                                                    ADDRESS REDACTED
 FORSTER, SAMUEL                                                                     ADDRESS REDACTED
 FORSYTH, BRIANNA                                                                    ADDRESS REDACTED
 FORT, JOHN                                                                          231 FERN MEADOWS LOOP SE                                                                     PORT ORCHARD        WA      98366
 FORT, JOHN                                                                          231 FREN MEADOWS LOOP SE                                                                     PORT ORCHARD        WA      98366
 FORT, JOHN JOSEPH                                                                   ADDRESS REDACTED
 Fortier Specialties                         Brad Fortier                            3025 Memory Lane                                                                             Eugene              OR      97404
 FORTNER, JIMMY L                                                                    ADDRESS REDACTED
 FORTNEY, CHRISTINA JOY                                                              ADDRESS REDACTED
 FOSBERG, JESSICA LORRAINE                                                           ADDRESS REDACTED
 FOSLIEN, SHAUN                                                                      ADDRESS REDACTED
 FOSLUND, TERESA                                                                     ADDRESS REDACTED
 FOSNIGHT, ERICA                                                                     ADDRESS REDACTED
 FOSS, FARRIN E.                                                                     ADDRESS REDACTED
 FOSTER , DARYL                                                                      941 BELLAGIO ROAD                                                                            ESCONDIDO           CA      92027-4552
 FOSTER FARMS                                                                        PO BOX 198                                                                                   LIVINGSTON          CA      95334-0198
 FOSTER PAINTING CO                                                                  PO BOX 616                                                                                   ABERDEEN            WA      98520
 Foster Pepper PLLC                          Deborah A. Crabbe                       1111 Third Avenue, Suite 3400                                                                Seattle             WA      98101
 FOSTER, BARBARA                                                                     ADDRESS REDACTED
 FOSTER, DARYL                                                                       ADDRESS REDACTED
 FOSTER, DEBRA ELAINE                                                                ADDRESS REDACTED
 FOSTER, JEFFREY P                                                                   ADDRESS REDACTED
 FOSTER, JILL ANN                                                                    ADDRESS REDACTED
 FOSTER, KATHLEEN R                                                                  ADDRESS REDACTED
 FOSTER, KRYSTA MARIE                                                                ADDRESS REDACTED
 FOSTER, LINDA L.                                                                    ADDRESS REDACTED
 FOSTER, LLOYD AARON                                                                 ADDRESS REDACTED
 FOSTER, MALISA EMELDA                                                               ADDRESS REDACTED
 FOSTER, MICHAEL                                                                     ADDRESS REDACTED
 FOSTER, MYRNA D                                                                     ADDRESS REDACTED
 FOSTER, REBECCA J                                                                   ADDRESS REDACTED
 FOSTER, VANESSA                                                                     ADDRESS REDACTED
 FOUCHT-OSBORNE, MAX DILLION                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 106 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 122 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                          Address 1                                  Address 2         Address 3              City   State       Zip      Country
 FOULKRODS , PATRICIA                                                             453 7TH STREET                                                                            SANTA MONICA      CA      90402
 FOULTERORS, PATRICIA                                                             2401 ASHLAND                                                                              SANTA MONICA      CA      90404
 Fountain Motor Co                                                                2010 Broadway St                                                                          Bellingham        WA      98225
 FOUNTAIN MOTOR INC                                                               2010 BROADWAY                                                                             BELLINGHAM        WA      98225
 FOUQUET, BARBARA                                                                 ADDRESS REDACTED
 FOURNIER, PATRICIA M                                                             ADDRESS REDACTED
 FOWLER, AMBERLEE ANN                                                             ADDRESS REDACTED
 FOWLER, DONNA                                                                    ADDRESS REDACTED
 FOWLER, JOSHUA BENTON                                                            ADDRESS REDACTED
 FOWLER, KELLI LEE                                                                ADDRESS REDACTED
 FOWLER, LAURETTE A.                                                              ADDRESS REDACTED
 FOX POINT FARMS WHOLESALE                                                        1150 QUAIL GARDENS DR                                                                     ENCINITAS         CA      92024
 FOX, DANIEL                                                                      ADDRESS REDACTED
 FOX, ETHAN                                                                       ADDRESS REDACTED
 FOX, HALLE                                                                       ADDRESS REDACTED
 FOX, HAYLEE                                                                      ADDRESS REDACTED
 FOX, INA S.                                                                      ADDRESS REDACTED
 FOX, JUSTIN C.                                                                   ADDRESS REDACTED
 FOX, KAITLYN BLAZE                                                               ADDRESS REDACTED
 FOX, LAURA ANNE                                                                  ADDRESS REDACTED
 FOX, MARINA                                                                      ADDRESS REDACTED
 FOX, MATTHEW ARDEN                                                               ADDRESS REDACTED
 FOX, MICHELLE A                                                                  ADDRESS REDACTED
 FOX, PATRICIA                                                                    ADDRESS REDACTED
 FOX, REBEKAH MICHELLE                                                            ADDRESS REDACTED
 FOX, SCOTTIE ROBERT                                                              ADDRESS REDACTED
 FOXX, ROBERT S                                                                   ADDRESS REDACTED
 FOY, VINCENT M.                                                                  ADDRESS REDACTED
 FPO SOLUTIONS                                                                    1850 PARKWAY PL SE STE 1100                                                               MARIETTA          GA      30067-8249
 FRAGIONE, SHANE EDWIN                                                            ADDRESS REDACTED
 FRALIC, BRANDON                                                                  ADDRESS REDACTED
 FRANCE, FLORIBERT C                                                              ADDRESS REDACTED
 FRANCHIMONE, NICOLE MICHELLE                                                     ADDRESS REDACTED
 FRANCHINO, JAMES                                                                 ADDRESS REDACTED
 FRANCHISE TAX BOARD                                                              PO BOX 1237                                                                               RANCHO CORDOVA    CA      95741-1237
 FRANCHISE TAX BOARD                                                              P O BOX 942867                                                                            SACRAMENTO        CA      94267
 FRANCHISE TAX BOARD.                                                             PO BOX 1328                                                                               RANCHO CORDOVA    CA      95741-1328
 FRANCIS, AMANDA M                                                                ADDRESS REDACTED
 FRANCIS, MARK THOMAS                                                             ADDRESS REDACTED
 FRANCIS, RAYCE LYON                                                              ADDRESS REDACTED
 FRANCIS, THOMAS W                                                                ADDRESS REDACTED
 FRANCISCO, NOELLE C                                                              ADDRESS REDACTED
 FRANCISCO, NORA ISABEL                                                           ADDRESS REDACTED
 FRANCO JR., JAIME SALVADOR                                                       ADDRESS REDACTED
 FRANCO, APRIL M                                                                  ADDRESS REDACTED
 FRANCO, JOE ANTHONY                                                              ADDRESS REDACTED
 FRANCO, KENNETH                                                                  ADDRESS REDACTED
 FRANCO, PAOLA ALEJANDRA                                                          ADDRESS REDACTED
 FRANCO, TIANO JAMES                                                              ADDRESS REDACTED
 FRANCOIS, KATIA                                                                  ADDRESS REDACTED
 FRANK FAMILY VINEYARDS                                                           PO BOX 1012                                                                               ST HELENA         CA      94574

 FRANK LEONARD (KEY MECHANICAL)                                                   19430 68Th Avenue South                                                                   Kent              WA      98032
 FRANK LOVE ELEMENTARY                                                            303 224TH ST SW                                                                           BOTHELL           WA      98021
 FRANK UNLIMITED                                                                  2819 ELLIOTT AVE STE 204                                                                  SEATTLE           WA      98121
 FRANK WAGNER ELEMENTARY                                                          115 DICKINSON ST.                                                                         MONROE            WA      98272
 FRANK, IRMA                                                                      ADDRESS REDACTED
 FRANKE COFFEE SYSTEMS NORTH
 AMERICA INC                                                                      3867 PAYSPHERE CIRCLE                                                                     CHICAGO           IL      60674

 FRANKE FOODSERVICE SYSTEMS INC                                                   3149 PAYSPHERE CIRCLE                                                                     CHICAGO           IL      60674-0031
 FRANKEL, LUKE W                                                                  ADDRESS REDACTED
 FRANKLIN MACHINE PRODUCTS                                                        PO BOX 8500 - S41570                                                                      PHILADELPHIA      PA      19178
 FRANKLIN MACHINE PRODUCTS INC                                                    PO BOX 8500 S-41570                                                                       PHILADELPHIA      PA      19178
 FRANKLIN PLUMBING SERVICES INC                                                   PO BOX 11838                                                                              PRESCOTT          AZ      86304-1838
 FRANKLIN, ARIES MELANIA                                                          ADDRESS REDACTED
 FRANKLIN, BERNADETTE                                                             ADDRESS REDACTED
 FRANKLIN, BRANDEE D                                                              ADDRESS REDACTED
 FRANKLIN, JEFFERY M                                                              ADDRESS REDACTED
 FRANKLIN, JOSEPH                                                                 ADDRESS REDACTED
 FRANKLIN, JOSEPH W                                                               ADDRESS REDACTED
 FRANKLIN, TRENA M.                                                               ADDRESS REDACTED
 FRANKO, JONATHON RYAN                                                            ADDRESS REDACTED
 FRANS CHOCOLATES LTD                                                             5900 AIRPORT WAY SOUTH                                                                    SEATTLE           WA      98108
 FRANSWAY, NANCY ANN                                                              ADDRESS REDACTED
 FRANZ FAMILY BAKERIES                                                            PO BOX 742654                                                                             LOS ANGELES       CA      90074-2654
 FRANZ FAMILY BAKERY EAST                                                         FILE 742654                                                                               LOS ANGELES       CA      90074-2654
 FRANZ FAMILY BAKERY WEST                                                         PO BOX 742654                                                                             LOS ANGELES       CA      90074-2654
 FRANZ OR                                                                         PO BOX 742654                                                                             LOS ANGELES       CA      90074-2654




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 107 of 342
                                                                             Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18                   Page 123 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                  Company                                          Contact                          Address 1                                 Address 2               Address 3             City         State     Zip      Country
 FRANZ OR - PERISHABLE                                                             PO BOX 742654                                                                                  LOS ANGELES            CA    90074-2654
 FRANZ WEST                                                                        PO BOX 742654                                                                                  LOS ANGELES            CA    90074-2654
 FRANZ WEST- PERISHABLE                                                            PO BOX 742654                                                                                  LOS ANGELES            CA    90074-2654
 FRANZMANN, CATHY A.                                                               ADDRESS REDACTED
 FRANZMANN, DAVID                                                                  ADDRESS REDACTED
 FRANZMANN, DAVID M                                                                ADDRESS REDACTED
 FRASER, DEBORAH MARIE                                                             ADDRESS REDACTED
 FRASER, SARAH                                                                     ADDRESS REDACTED
 FRAZER, ANGELA S.                                                                 ADDRESS REDACTED
 FRAZIER, MACHIKO                                                                  ADDRESS REDACTED
 FRAZIER, MAKENZIE                                                                 ADDRESS REDACTED
 FRAZIER, SUE ANN                                                                  ADDRESS REDACTED
 FREAR, DAREK ALAN                                                                 ADDRESS REDACTED
 FRED LONG / CHAPTER 13 TRUSTEE                                                    PO BOX 10505                                                                                   EUGENE                 OR    97440
 FRED NACKARD WHOLESALE LIQ CO                                                     4900 E RAILHEAD AVE                                                                            FLAGSTAFF              AZ    86004
 FREDERICKSON, JEFFERY                                                             ADDRESS REDACTED
 FREDETTE, KIMBERLEY A.                                                            ADDRESS REDACTED
 FREDRICH, BRODY JUDE                                                              ADDRESS REDACTED
 FREDRICK, TODD MATTHEW                                                            ADDRESS REDACTED
 FREDRICKSEN, DAVID A                                                              ADDRESS REDACTED
 FREDRICKSON, CHRISTOPHER                                                          ADDRESS REDACTED
 FREDRICKSON, JANEE L.                                                             ADDRESS REDACTED
 FREEDOM SNACKS                                                                    19803 1ST AVE S STE 103                                                                        NORMANDY PARK          WA    98148-2410
 FREELAND, BRITTANY                                                                ADDRESS REDACTED
 FREELUND, NOAH                                                                    ADDRESS REDACTED
 FREEMAN, ANTONIA H                                                                ADDRESS REDACTED
 FREEMAN, BRITNEY N                                                                ADDRESS REDACTED
 FREEMAN, DONALD                                                                   ADDRESS REDACTED
 FREEMAN, GABRIELLE MADINA                                                         ADDRESS REDACTED
 FREEMAN, KYE M.                                                                   ADDRESS REDACTED
 FREEMAN, LAUREN E.                                                                ADDRESS REDACTED
 FREEMAN, LAUREN N.                                                                ADDRESS REDACTED
 FREEMAN, MALINDA RAYN                                                             ADDRESS REDACTED
 FREEMAN, NICOLE ALEXANDRA                                                         ADDRESS REDACTED
 FREEMAN, RAMONA D                                                                 ADDRESS REDACTED
 FREEMAN, ZOE E.                                                                   ADDRESS REDACTED
 FREES, BREN                                                                       ADDRESS REDACTED
 FREES, NOLAN K.                                                                   ADDRESS REDACTED
 FREGOSO, GABRIEL ARTHUR                                                           ADDRESS REDACTED
 FREIBERG, DANIKA                                                                  ADDRESS REDACTED
 FREIBERT, JAMES GEORGE                                                            ADDRESS REDACTED
 FREITAS, ANTIONETTA D.                                                            ADDRESS REDACTED
 FREITAS, JUANITA TAMARA                                                           ADDRESS REDACTED
 FREITAS, MELISSA KATIE                                                            ADDRESS REDACTED
 FRENCH, BETHANY G.                                                                ADDRESS REDACTED
 FRENCH, STEVEN G                                                                  ADDRESS REDACTED
 FRESH EXPRESS                                                                     PO BOX 4489                                                                                    MEDFORD                OR    97501-0176
 FRESH EXPRESS INC.                          ATTN LEGAL DEPARTMENT                 950 EAST BLANCO RD.                                                                            SALINAS                CA    93901
 Fresh Season LLC, DBA Aladdin Specialty
 Food                                        Ray Jafari                            PO Box 2199                                                                                    Beaverton              OR    97075
 FRESH SELECT INC                                                                  PO BOX 73318                                                                                   PHOENIX                AZ    85050
 FRESH SELECT INC                            GABE CHAMMAS                          PO BOX 73318                                                                                   PHOENIX                AZ    85050
 FRESH START SD INC                          DBA YUMMY CUPCAKES                    1514 ENCINITAS BLVD                                                                            ENCINITAS              CA    92024
 FRESH WATER SYSTEMS INC                                                           2299 RIDGE RD                                                                                  GREENVILLE             SC    29607
 FRESHLY SQUEEZED                                                                  4350 RENAISSANCE PARKWAY STE A                                                                 WARRENSVILLE HEIGHTS   OH    44128
 FREYMEYER, JORDAN N.                                                              ADDRESS REDACTED
 FRIAS, MIRIAM                                                                     ADDRESS REDACTED
 FRIAS, WULFRANO S                                                                 ADDRESS REDACTED
 FRICHTL, KYLE                                                                     ADDRESS REDACTED
 FRICK, CAROLYN R                                                                  ADDRESS REDACTED
 FRICKEL, DAWN MICHELLE                                                            ADDRESS REDACTED
 FRIEDLANDER, JAMIE S.                                                             ADDRESS REDACTED
 FRIEDLI-SCOTT, VICKI M.                                                           ADDRESS REDACTED
 FRIEDMAN, LINDA K.                                                                1157 LAS PULGAS PLACE                                                                          PACIFIC PALISADES      CA    90272
 FRIEDRICH, DAGMAR JOHANNA                                                         ADDRESS REDACTED
 FRIEDRICH, JAIME A.                                                               ADDRESS REDACTED
 FRIEND, SAMUEL LLOYD                                                              ADDRESS REDACTED
 FRIENDS OF CRATER LAKE NATIONAL
 PARK                                                                              PO BOX 88                                                                                      CRATER LAKE            OR    97604
 Friends of Culver City Scout House                                                10866 Culver Boulevard                                                                         Culver City            CA    90230
 FRIENDS OF EBEYS                                                                  PO BOX 958                                                                                     COUPEVILLE             WA    98239
 FRIESE, TOBY RYAN                                                                 ADDRESS REDACTED
 FRIESZ, LAURIE CARMENE                                                            ADDRESS REDACTED
 FRIJAS, RONNIE S                                                                  ADDRESS REDACTED
 FRILLARTE, EDELYN V                                                               ADDRESS REDACTED
 FRISBIE, MISTY                                                                    ADDRESS REDACTED
 FRISZELL, MARLEE RASHELL                                                          ADDRESS REDACTED
 FRITO LAY INCORPORATED                                                            75 REMITTANCE DR STE 1844                                                                      CHICAGO                IL    60675-1844
 Frito-Lay North America, Inc.               c/o Joseph D. Frank                   FrankGecker LLP                        325 North LaSalle Street, Suite 625                     Chicago                IL    60654




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 108 of 342
                                                                               Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                   Page 124 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                  Company                                            Contact                             Address 1                             Address 2                Address 3                City    State     Zip      Country
 Frito-Lay North America, Inc.               Joseph D. Frank                          FrankGecker LLP                       325 North LaSalle Street, Suite 625                     Chicago             IL     60654
 FRITO-LAY, INC.                                                                      75 REMITTANCE DRIVE STE1217                                                                   CHICAGO             IL     60676-1217
 FRITZ, ARIEL                                                                         ADDRESS REDACTED
 FRITZ, ASHLEY MARIE                                                                  ADDRESS REDACTED
 FRITZ, BRENNON R.                                                                    ADDRESS REDACTED
 FRITZ, DONNA                                                                         ADDRESS REDACTED
 FRITZ, JODI LYNN                                                                     ADDRESS REDACTED
 FRITZ, TOM S                                                                         ADDRESS REDACTED
 FRIZELLE, TRACEY A                                                                   ADDRESS REDACTED
 Frogs Leap Winery                                                                    PO Box 189                                                                                    Rutheford           CA    94523-0189
 Frogs Leap Winery                                                                    P.O. Box 189                                                                                  Rutherford          CA    94573
 FROHMANN, JOSH ORION                                                                 ADDRESS REDACTED
 FROHNEN, LINDSEY ANN                                                                 ADDRESS REDACTED
 FROMONG, BETHANY A.                                                                  ADDRESS REDACTED
 FRONT LINE                                                                           PO BOX 670                                                                                    LAVERNE             CA    91750
 Front Line Sales, Inc                                                                1643 Puddingstone Drive                                                                       La Verne            CA    91750
 Front Line Sales, Inc                                                                PO Box 670                                                                                    La Verne            CA    91750
 Front Line Sales, Inc                       Front Line Sales, Inc                                                          PO Box 670                                              La Verne            CA    91750
 FRONTIER                                                                             PO BOX 20550                                                                                  ROCHESTER           NY    14602-0550
 FRONTIER BANK                                                                        ATTN SUSAN CADERGREEN                 3110 NORTHWEST AVENUE                                   BELLINGHAM          WA    98225
 FRONTIER CLEANERS                                                                    126 AUBURN WAY S                                                                              AUBURN              WA    98002
 Frontier Communications                     Bankruptcy Dept                          19 John St                                                                                    Middletown          NY    10940
 FRONTIER COMMUNICATIONS                     PUBLIC UTILITY DISTRICT NO 1 OF SNOHOMISH
 NORTHWEST, INC.                             COUNTY                                    ATTN REAL ESTATE SERVICES - 04       PO BOX 1107                                             EVERETT             WA    98206
 FRONTIER IMPORTS INC                                                                  12534 RAYMER ST                                                                              N HOLLYWOOD         CA    91605
 FRONTIER-VERIZON NW                                                                   PO BOX 20550                                                                                 ROCHESTER           NY    14602-0550
 FRONTZ, JERRY D.                                                                      ADDRESS REDACTED
 FROST BROWN TODD LLC                                                                  3300 GREAT AMERICAN TOWER            301 EAST FOURTH ST.                                     CINCINNATI          OH    45202
 Frost Brown Todd LLC                        Frederick W. Kindel, Esq.                 3300 Great American Tower            301 East Fourth St.                                     Cincinnati          OH    45202
 FROST, JASON THOMAS                                                                   ADDRESS REDACTED
 FROST, KATHI A.                                                                       ADDRESS REDACTED
 FROST, SHIRLEY A                                                                      ADDRESS REDACTED
 FROST, TESSA MARIE                                                                    ADDRESS REDACTED
 FROSTY BAY SEAFOODS LLC                                                               285 DRIFTWOOD SHORES                                                                         CAMANO ISLAND       WA    98282
 FROZEN GOURMET INC                                                                    5800 AIRPORT RD                                                                              REDDING             CA    96002-9359
 Frozen Gourmet Inc.                                                                   5800 Airport Rd                                                                              Redding             CA    96002
 FRUEH, ASHLEY B.                                                                      ADDRESS REDACTED
 FRUITLAND MUTUAL WATER CO                                                             PO BOX 73759                                                                                 PUYALLUP            WA    98373
 FRUSHON, CHANIE ROBERTA                                                               ADDRESS REDACTED
 FRYELANDS ELEMENTARY                                                                  15286 FRYELANDS BLVD. SE                                                                     MONROE              WA    98272
 FRYER, MEGHAN E                                                                       ADDRESS REDACTED
 FRYMASTER DEAN                                                                        ADDRESS REDACTED
 FT ELITE COMPANIES INC                                                                1830 YORBA LINDA BLVD                SUITE 107-287                                           YORBA LINDA         CA    92886
 FTD DATA PROCESSING CENTER                                                            4440 SOLUTIONS CENTER                BOX 774440                                              CHICAGO             IL    60677-7007
 FTD DATA PROCESSING CENTER                  BOX 774440                                4440 SOLUTIONS CENTER                                                                        CHICAGO             IL    60677-7007
 FUCHS, STEPHANIE A.                                                                   ADDRESS REDACTED
 FUCILE, TRACEY LYNN                                                                   ADDRESS REDACTED
 FUENTES, FRANCISCO                                                                    ADDRESS REDACTED
 FUENTEZ SLOAN, SABRINA NICOLE                                                         ADDRESS REDACTED
 FUERTE, MAGDALENO                                                                     ADDRESS REDACTED
 FUERTES, JANELLE GLORIA                                                               ADDRESS REDACTED
 FUGATE, JULIAN JOHN PAUL                                                              ADDRESS REDACTED
 FUJI FOOD PRODUCTS INC                                                                14420 BLOOMFIELD AVE                                                                         SANTA FE SPRINGS    CA    90670
 Fujitaki, Mark                                                                        19107 Delano St.                                                                             Tarzana             CA    91335
 FUJITAKI, MARK                                                                        ADDRESS REDACTED
 FULBRIGHT, ABBY A.                                                                    ADDRESS REDACTED
 FULBRIGHT, EMILY                                                                      ADDRESS REDACTED
 FULBRIGHT, JESSICA MORGAN                                                             ADDRESS REDACTED
 FULCHER, CARSON                                                                       ADDRESS REDACTED
 FULCHER, SUSAN LEE                                                                    ADDRESS REDACTED
 FULLER, HANNAH LOUISE                                                                 ADDRESS REDACTED
 FULLER, JOHN EDWARD                                                                   ADDRESS REDACTED
 FULLER, TIM                                                                           ADDRESS REDACTED
 FULLER, WESLEY                                                                        ADDRESS REDACTED
 FULLERTON, GRANT R                                                                    ADDRESS REDACTED
 FULLERTON, KRISTIE M                                                                  ADDRESS REDACTED
 FULSANG MATHEWS, LISA MARIE                                                           ADDRESS REDACTED
 FULSANG, DOUGLAS NIELS                                                                ADDRESS REDACTED
 FULTON, WILLIAM J                                                                     ADDRESS REDACTED
 FUN EXPRESS LLC                                                                       PO BOX 14463                                                                                 DES MOINES          IA    50306
 FUN EXPRESS LLC                             DBA FUN EXPRESS                           PO BOX 14463                                                                                 DES MOINES          IA    50306
 FUNG-AMUNDSEN, LISA P.                                                                ADDRESS REDACTED
 FUNGI, JASON                                                                          ADDRESS REDACTED
 FUNK, DORIS                                                                           ADDRESS REDACTED
 FUNK, JO-LENE                                                                         ADDRESS REDACTED
 FUNK, JON RALPH                                                                       ADDRESS REDACTED
 FUQUAY, CHERYL ANN                                                                    ADDRESS REDACTED
 FUQUAY, KELLIE FAY                                                                    ADDRESS REDACTED
 FUQUAY, REBECCA EMILY                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 109 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 125 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                  Company                                         Contact                       Address 1                                      Address 2         Address 3                  City   State       Zip      Country
 FURE, DARREN ALLEN                                                               ADDRESS REDACTED
 FURFORD, GALEN MATHIAS                                                           ADDRESS REDACTED
 FURNAS, LAUREEN R.                                                               ADDRESS REDACTED
 FURTADO, LEINAALA A                                                              ADDRESS REDACTED
 FURUTANI, CRAIG S                                                                ADDRESS REDACTED
 FUSSELL, ALVIN A                                                                 ADDRESS REDACTED
 FW CA - FIVE POINTS SHOPPING
 CENTER, LLC                                                                      One Independent Drive                    Suite 114                                         Jacksonville          FL      32202
 FW CA - Five Points Shopping Center,
 LLC                                                                              PO Box 31001-1060                                                                          Pasadena              CA      91110-1060
 FW CA - RANCHO SAN DIEGO VILLAGE,
 LLC                                         C/O REGENCY CENTERS CORPORATION      ATTN LEGAL DEPT.                         121 FORSYTH ST., STE. 200                         JACKSONVILLE          FL      32202
 FW CA - RANCHO SAN DIEGO VILLAGE,
 LLC                                         C/O REGENCY CENTERS CORPORATION      ATTN PROPERTY OPERATIONS                 265 SANTA HELENA, STE. 211                        SOLANA BEACH          CA      92075
 FW CA FIVE POINTS SC LLC                    DBA FIVE POINTS S.C.                 PO BOX 31001-1060                                                                          PASADENA              CA      91110-1060
 FW CA RANCHO SAN DEIGO                      RANCHO SAN DEIGO VILLEGE 90011       PO BOX 31001 1090                                                                          PASADENA              CA      91110-1090
 G & K SERVICES                                                                   PO BOX 842385                                                                              BOSTON                MA      02284-2385
 G & P CARPET CLEANING INC.                                                       11010 ARROW ROUTE #104                                                                     RANCHO CUCAMONGA      CA      91730
 G&K Distributors Inc. dba Olympic
 Distributing Co.                                                                 82 S. BayView Avenue                                                                       Port Angeles          WA      98362
 G&K SERVICES                                NATIONAL ACCOUNTS DEPARTMENT         5995 OPUS PARKWAY                                                                          MINNETONKA            MN      55343
 G&K SERVICES INC                            NATIONAL ACCOUNTS DEPARTMENT         5995 OPUS PARKWAY                                                                          MINNETONKA            MN      55343
 G&K SERVICES, INC.                                                               5995 OPUS PARKWAY                                                                          MINNETONKA            MN      55343
 G&K Services, Inc.                          Attn Rosa Summers                    5995 Opus Parkway, Suite 500                                                               Minnetonka            MN      55343
 G&S DISTRIBUTING                                                                 PO BOX 13066                                                                               SPOKANE               WA      99213
 GABALDON, TOMAS                                                                  ADDRESS REDACTED
 GABES SNACKS                                                                     25312 HILLARY LANE                                                                         LAGUNA HILLS          CA      92653
 GABLE, TAMI                                                                      5413 110 ST APT B #4                                                                       LAKEWOOD              WA      98499
 GABRIEL, KELLIANNE                                                               ADDRESS REDACTED
 GABRIEL, LYNNE MICHELE                                                           ADDRESS REDACTED
 GABRIEL, MAILE                                                                   2879 KINKNOCKIE                                                                            HENDERSON             NV      89044
 GAETA, DOMINIC                                                                   ADDRESS REDACTED
 GAFFNEY LANE PTO                                                                 13521 GAFFNEY LANE                                                                         OREGON CITY           OR      97045
 GAFFNEY, KELLY DAWN                                                              ADDRESS REDACTED
 GAGLIANO, TERESA                                                                 ADDRESS REDACTED
 GAHAN, ELAINE R                                                                  ADDRESS REDACTED
 GAHLEY-NOE, YVONNE A                                                             ADDRESS REDACTED
 GAILA, ARCADIO B                                                                 ADDRESS REDACTED
 GAINES, CRYSTAL L                                                                ADDRESS REDACTED
 GAINES, DAVID A                                                                  ADDRESS REDACTED
 GAINES, DAVID A                                                                  ADDRESS REDACTED
 GAINES, SABINE MARIE                                                             ADDRESS REDACTED
 GAINEY, NAOMI I.                                                                 ADDRESS REDACTED
 GAIR, TRACI                                                                      2519 CRESCENT ST                                                                           FERNDALE              WA      98248
 GAIR, TRACI L.                                                                   ADDRESS REDACTED
 GAITHER, CHELSIE                                                                 ADDRESS REDACTED
 GAITHER, EMILY ELIZABETH                                                         ADDRESS REDACTED
 GAITHER, ERIC M                                                                  ADDRESS REDACTED
 GAITHER, JOHN JOSEPH                                                             ADDRESS REDACTED
 GALARZA, GIOVANNI J.                                                             ADDRESS REDACTED
 GALASSO, ANTHONY                                                                 ADDRESS REDACTED
 GALATAS, JASON                                                                   ADDRESS REDACTED
 GALAVIZ, ELIAS                                                                   ADDRESS REDACTED
 GALAXY PROMOTIONAL PRODUCTS                                                      2349 N 87TH PLACE                                                                          MESA                  AZ      85207
 GALAXY WINE CO                                                                   3481NW YEON                                                                                PORTLAND              OR      97210
 GALAXY WINE COMPANY                                                              3481 NW YEON AVE                                                                           PORTLAND              OR      97210
 GALBRAITH, ERIC                                                                  ADDRESS REDACTED
 GALBREATH, JEAN                                                                  ADDRESS REDACTED
 GALE, CODY                                                                       ADDRESS REDACTED
 GALEAZZI, NAN E                                                                  ADDRESS REDACTED
 GALEGHER, DAVE                                                                   ADDRESS REDACTED
 GALEGHER, DAVID                                                                  ADDRESS REDACTED
 GALIANT, DINA                                                                    ADDRESS REDACTED
 GALINDO, ALLECIA M.                                                              ADDRESS REDACTED
 GALINDO, JESSICA MONIC                                                           ADDRESS REDACTED

 GALLAGHER BASSETT SERVICES INC                                                   15763 COLLECTIONS CENTER DRIVE                                                             CHICAGO               IL      60693
 GALLAGHER, DONNA                                                                 ADDRESS REDACTED
 GALLAGHER, ROBERT THOMAS                                                         ADDRESS REDACTED
 GALLAGHER, SEAN                                                                  ADDRESS REDACTED
 GALLAGHER, VEATRICE MARIA                                                        ADDRESS REDACTED
 GALLAHER, JENNIFER                                                               ADDRESS REDACTED
 GALLAHER, JENNIFER B                                                             ADDRESS REDACTED
 GALLANT, CHANNING RILEY                                                          ADDRESS REDACTED
 GALLARDO, JULIO C                                                                ADDRESS REDACTED
 GALLARDO, ROSA MARIA                                                             ADDRESS REDACTED
 GALLEGO, GEORGE W                                                                ADDRESS REDACTED
 GALLEGOS, DONNA A                                                                ADDRESS REDACTED
 GALLEGOS, JAVIER                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 110 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 126 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                          Contact                              Address 1                                 Address 2         Address 3               City   State       Zip      Country
 GALLEGOS, JEFFREY J                                                              ADDRESS REDACTED
 GALLEGOS, LORI                                                                   ADDRESS REDACTED
 GALLEGOS, SAVANNA NATALIA                                                        ADDRESS REDACTED
 GALLELLA, GARRETT MATHEW                                                         ADDRESS REDACTED
 GALLIGAN, GERALD L                                                               ADDRESS REDACTED
 GALLINGTON, DOUGLAS                         C/O PHILLIPS LAW FIRM                900 SW 16TH STREET                         STE. 210                                          RENTON             WA      98057
 GALLINGTON, DOUGLAS P                                                            ADDRESS REDACTED
 Gallo Sales Company, Inc.                   R. Todd Whiteside                    E. & J. Gallo Winery                       PO Box 1130                                       Modesto            CA      95353
 GALLO WINE COMPANY                                                               FILE NUMBER 5088                                                                             LOS ANGELES        CA      90074-5088
 GALLO, CARLA M                                                                   ADDRESS REDACTED
 GALLO, JAKOB C.                                                                  ADDRESS REDACTED
 GALLO, STEVE W                                                                   ADDRESS REDACTED
 GALLOWAY, KELSIE MARIE                                                           ADDRESS REDACTED
 GALLUZZO, MELISSA                                                                ADDRESS REDACTED
 GALLUZZO, SAMUEL JAMES                                                           ADDRESS REDACTED
 GALUHN, TRINA VIOLET                                                             ADDRESS REDACTED
 GALVAN, JOSEPHINE                                                                ADDRESS REDACTED
 GALVAN-OLANDER, TREVOR JOSEPH                                                    ADDRESS REDACTED
 GALVEZ, ANA L                                                                    ADDRESS REDACTED
 GALVEZ, SALVADOR                                                                 ADDRESS REDACTED
 GALVIN, KAREN A                                                                  ADDRESS REDACTED
 GALVIN, ROBERT ANTHONY                                                           ADDRESS REDACTED
 GAMBLE, JOHNATHAN                                                                ADDRESS REDACTED
 GAMBLE, TAMARA                                                                   ADDRESS REDACTED
 GAMBOA, AMANDA MICHELLE                                                          ADDRESS REDACTED
 GAMBOA, LINDA MONIQUE                                                            ADDRESS REDACTED
 GAMBON, LAUREN                                                                   ADDRESS REDACTED
 GAMBRIL, CLAYTON                                                                 ADDRESS REDACTED
 Gamez, Idene                                                                     7744 Curiosity Ave                                                                           Las Vegas          NV      89131
 GAMEZ, IDENE L                                                                   ADDRESS REDACTED
 GAMEZ, THOMAS JACOB                                                              ADDRESS REDACTED
 GAMIO, JUAN A                                                                    ADDRESS REDACTED
 GAMMAN, EMILY                                                                    ADDRESS REDACTED
 GANDHI, JATIN                                                                    ADDRESS REDACTED
 GANEY, VICTORIA                                                                  17135 131ST AVE NE                                                                           WOODINVILLE        WA      98072
 GANEY, VICTORIA J.                                                               ADDRESS REDACTED
 GANKEMA, GABRIELLE ROSE                                                          ADDRESS REDACTED
 GANNAWAY, JOSHUA NIGEL                                                           ADDRESS REDACTED
 GANNON, CHRISTINE ANN                                                            ADDRESS REDACTED
 GANUZA, DORIS                                                                    115 SEAVIEW STREET                                                                           PORT HUENEME       CA      93041
 GANUZA, DORIS                                                                    ADDRESS REDACTED
 GANUZA, DORIS E                                                                  ADDRESS REDACTED
 GANZ INC                                                                         60 INDUSTRIAL PARKWAY                      SUITE 043                                         CHEEKTOWAGA        NY      14227-9903
 GANZ USA LLC                                                                     PO BOX 530                                                                                   BUFFALO            NY      14240-0530
 Ganz, Jeffrey Michael                                                            7755 E. San Fernando Dr                                                                      Scottsdale         AZ      85255
 GANZ, JEFFREY MICHAEL                                                            ADDRESS REDACTED
 Ganz, USA LLC                               c/o Carol Bonigot                    60 Industrial Pkwy                                                                           Cheektowaga        NY      14227-9903
 GARAGE BREWING CO                                                                29095 OLD TOWN FRONT ST                                                                      TEMECULA           CA      92590
 GARAGE BREWING CO                           JODIE AUGUSTINE                      29095 OLD TOWN FRONT ST                                                                      TEMECULA           CA      92590
 GARB-EL PRODUCTS CORP                                                            240 MICHIGAN ST                                                                              LOCKPORT           NY      14094
 GARCIA , YANEL                                                                   30 E PAISLEY ST                                                                              CHULA VISTA        CA      91911-4533
 GARCIA DE ALCARAZ, ROSA                                                          ADDRESS REDACTED
 GARCIA RAMIREZ, MARIA TERESA                                                     ADDRESS REDACTED
 GARCIA, ABEL                                                                     ADDRESS REDACTED
 GARCIA, ABIGAIL                                                                  ADDRESS REDACTED
 GARCIA, ADRIAN                                                                   ADDRESS REDACTED
 GARCIA, AGUSTIN A                                                                ADDRESS REDACTED
 GARCIA, ALBA                                                                     ADDRESS REDACTED
 GARCIA, ANDREW SOTRO                                                             ADDRESS REDACTED
 GARCIA, ANITA                                                                    ADDRESS REDACTED
 GARCIA, ARACELI                                                                  ADDRESS REDACTED
 GARCIA, ARMANDO S                                                                ADDRESS REDACTED
 GARCIA, ASHLEY JORDAN                                                            ADDRESS REDACTED
 GARCIA, BEN ALLEN                                                                ADDRESS REDACTED
 GARCIA, BRENDA A.                                                                ADDRESS REDACTED
 GARCIA, CHRISTAL JAZMIN                                                          ADDRESS REDACTED
 GARCIA, CLAUDIA H                                                                ADDRESS REDACTED
 GARCIA, CONRADO C                                                                ADDRESS REDACTED
 GARCIA, CRISTINA                                                                 ADDRESS REDACTED
 GARCIA, CRYSTAL                                                                  ADDRESS REDACTED
 GARCIA, CYNTHIA                                                                  ADDRESS REDACTED
 GARCIA, DESIREE                                                                  ADDRESS REDACTED
 GARCIA, DEVON CHRISTOPHER                                                        ADDRESS REDACTED
 GARCIA, DORIAN EDUARDO                                                           ADDRESS REDACTED
 GARCIA, EDGAR                                                                    ADDRESS REDACTED
 GARCIA, ELIJAH CARLOS                                                            ADDRESS REDACTED
 GARCIA, ENOC                                                                     ADDRESS REDACTED
 GARCIA, FELICIA                                                                  ADDRESS REDACTED
 GARCIA, FERNANDO                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 111 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 127 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                            Address 1                                 Address 2         Address 3               City   State       Zip      Country
 GARCIA, FRANCISCO JAVIER                                                         ADDRESS REDACTED
 GARCIA, GAMALIEL                                                                 ADDRESS REDACTED
 GARCIA, GEMMA ISABEL                                                             ADDRESS REDACTED
 GARCIA, GRACE                                                                    ADDRESS REDACTED
 GARCIA, GUILLERMO                                                                ADDRESS REDACTED
 GARCIA, HECTOR ALEXIS                                                            ADDRESS REDACTED
 GARCIA, HECTOR LOPEZ                                                             ADDRESS REDACTED
 GARCIA, IAN CLEMENT                                                              ADDRESS REDACTED
 GARCIA, IRVEN                                                                    ADDRESS REDACTED
 GARCIA, JENNIFER KORIN                                                           ADDRESS REDACTED
 GARCIA, JESSICA                                                                  ADDRESS REDACTED
 GARCIA, JOEL                                                                     ADDRESS REDACTED
 GARCIA, JOHN                                                                     ADDRESS REDACTED
 GARCIA, JOHNNY                                                                   ADDRESS REDACTED
 GARCIA, JOSE                                                                     ADDRESS REDACTED
 GARCIA, JOSHUA EDWIN                                                             ADDRESS REDACTED
 GARCIA, JOSHUA PAUL                                                              ADDRESS REDACTED
 GARCIA, JUAN FRANCISCO                                                           ADDRESS REDACTED
 GARCIA, LAURA                                                                    ADDRESS REDACTED
 GARCIA, LEONARD                                                                  ADDRESS REDACTED
 GARCIA, LETICIA D                                                                ADDRESS REDACTED
 GARCIA, LINDA                                                                    ADDRESS REDACTED
 GARCIA, LINDA V                                                                  ADDRESS REDACTED
 GARCIA, LORENA                                                                   ADDRESS REDACTED
 GARCIA, LUIS E                                                                   ADDRESS REDACTED
 GARCIA, MARIA                                                                    ADDRESS REDACTED
 GARCIA, MARIA C                                                                  ADDRESS REDACTED
 GARCIA, MARIA ESTHER                                                             ADDRESS REDACTED
 GARCIA, MARIA ESTHER                                                             ADDRESS REDACTED
 GARCIA, MARIO                                                                    ADDRESS REDACTED
 GARCIA, MARISSA                                                                  ADDRESS REDACTED
 GARCIA, MAYRA                                                                    ADDRESS REDACTED
 GARCIA, MERCEDES A                                                               ADDRESS REDACTED
 GARCIA, MICHAEL JUSTIN                                                           ADDRESS REDACTED
 GARCIA, MIGUEL ANGEL                                                             ADDRESS REDACTED
 GARCIA, NICOLE RASHELLE                                                          ADDRESS REDACTED
 GARCIA, NORMA                                                                    ADDRESS REDACTED
 GARCIA, OCTAVIANO                                                                ADDRESS REDACTED
 GARCIA, PATRICIA                                                                 ADDRESS REDACTED
 GARCIA, PHILIP D                                                                 ADDRESS REDACTED
 GARCIA, RAELENE ROCHELLE                                                         ADDRESS REDACTED
 GARCIA, RAFAEL                                                                   ADDRESS REDACTED
 GARCIA, REUBEN JUAN JESUS                                                        ADDRESS REDACTED
 GARCIA, REYNA GALAN                                                              ADDRESS REDACTED
 GARCIA, RUBEN DANIEL                                                             ADDRESS REDACTED
 GARCIA, RUBEN E                                                                  ADDRESS REDACTED
 GARCIA, SILVIA                                                                   ADDRESS REDACTED
 GARCIA, SONIA                                                                    ADDRESS REDACTED
 GARCIA, TERESA                                                                   ADDRESS REDACTED
 GARCIA, TONY                                                                     ADDRESS REDACTED
 GARCIA-MARTINEZ, ALEJANDRA                                                       ADDRESS REDACTED
 GARDA CL NORTHWEST INC                                                           3209 MOMENTUM PLACE                      LOCKBOX #233209                                   CHICAGO            IL      60689-5332
 GARDA CL NORTHWEST INC                                                           LOCKBOX #233209                          3209 MOMENTUM PLACE                               CHICAGO            IL      60689-5332
 GARDA CL WEST INC                                                                3209 MOMENTUM PLACE                      LOCKBOX #233209                                   CHICAGO            IL      60689-5332
 GARDEN TREASURES                                                                 3328 SR 530 NE                                                                             ARLINGTON          WA      98223
 Garden Treasures LLC                                                             3328 State Route 530                                                                       Arlington          WA      98223
 GARDENA WELDING SUPPLY CO INC                                                    16601 S NORMANDIE AVE                                                                      GARDENA            CA      90247

 GARDENVIEW MONTESSORI SCHOOL                                                     3242 FIRWOOD AVE                                                                           BELLINGHAM         WA      98225
 GARDINER MIDDLE SCHOOL                                                           180 ETHEL STREET                                                                           OREGON CITY        OR      97045
 GARDINER, RICHARD EDWARD
 CHARLES                                                                          ADDRESS REDACTED
 GARDINER, THOMAS                                                                 384 CAMINO ELEVADO                                                                         BONITA             CA      91902
 GARDINER, THOMAS ALLEN                                                           ADDRESS REDACTED
 GARDNER, BARBARA A.                                                              ADDRESS REDACTED
 GARDNER, BLAKE MATTHEW                                                           ADDRESS REDACTED
 GARDNER, BLANCHE JEANNETTE                                                       ADDRESS REDACTED
 GARDNER, BRADEN                                                                  ADDRESS REDACTED
 GARDNER, JACOB DANIEL                                                            ADDRESS REDACTED
 GARDNER, JEFFREY A                                                               ADDRESS REDACTED
 GARDNER, JENNIFER K                                                              ADDRESS REDACTED
 GARDNER, JENNIFER L                                                              ADDRESS REDACTED
 GARDNER, LEIGH D                                                                 ADDRESS REDACTED
 GARDNER, LYNDON                                                                  ADDRESS REDACTED
 GARDNER, MARC                                                                    ADDRESS REDACTED
 GARDNER, ROBIN JANE                                                              ADDRESS REDACTED
 GARDNER, TERISA LEE                                                              ADDRESS REDACTED
 GARDNER, TERRELL D                                                               ADDRESS REDACTED
 GARFIELD ELEMENTARY                                                              2215 PINE STREET                                                                           EVERETT            WA      98201




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 112 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 128 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                         Address 1                                 Address 2         Address 3                City   State     Zip     Country
 GARFIELD ELEMENTARY                                                              325 PLYMOUTH ST NW                                                                      OLYMPIA             WA    98502
 GARIBAY CRUZ, CARMEN                                                             ADDRESS REDACTED
 GARIBAY, GABRIELLE EVA                                                           ADDRESS REDACTED
 GARIBAY, JAIME                                                                   ADDRESS REDACTED
 GARIBAY, JOAQUIN ARMANDO                                                         ADDRESS REDACTED
 GARIBAY-PEREZ, GIOVANNI                                                          ADDRESS REDACTED
 GARIEPY, CHERYL A.                                                               ADDRESS REDACTED
 GARIN, STEVEN EZEQUIEL                                                           ADDRESS REDACTED
 GARLINGHOUSE, CATHLEEN MARIE                                                     ADDRESS REDACTED
 GARLINGHOUSE, KAY T.                                                             ADDRESS REDACTED
 GARNAAS, CARLY                                                                   ADDRESS REDACTED
 GARNEAU, CHERYL                                                                  ADDRESS REDACTED
 GARNER, BRIAN                                                                    ADDRESS REDACTED
 GARNER, LINDSAY                                                                  ADDRESS REDACTED
 GARNER, TINA                                                                     ADDRESS REDACTED
 GARNER, VINCENT JAMES                                                            ADDRESS REDACTED
 GARNITCA , ANNA                                                                  13227 AMBAUM BLVD. SW                 215                                               BURIEN              WA   98146
 GAROUTTE, PATTI JO                                                               ADDRESS REDACTED

 GARRETT - FAIRCLOTH, ASIA JAENELL                                                ADDRESS REDACTED
 GARRETT, DENNIS LUTHER                                                           ADDRESS REDACTED
 GARRETT, IRENE                                                                   ADDRESS REDACTED
 GARRETT, SCOTT STEPHEN                                                           ADDRESS REDACTED
 GARRETT, TATE A.                                                                 ADDRESS REDACTED
 GARRETT, TRAEVAUGHN EMEIL                                                        ADDRESS REDACTED
 GARRIDO , PATRICIA                                                               PO BOX 7248                                                                             CHULA VISTA         CA   91912-7428
 GARRIDO, LOUIS                                                                   ADDRESS REDACTED
 GARRIDO, PATRICIA                                                                PO BOX 7428                                                                             CHULA VISTA         CA   91912
 GARRISON, COREY C.                                                               ADDRESS REDACTED
 GARRISON, COURTNEY KAY                                                           ADDRESS REDACTED
 GARRISON, KYLIE                                                                  ADDRESS REDACTED
 GARRISON, PEYTON                                                                 ADDRESS REDACTED
 GARRITY , PHLIP                                                                  11447 MADERA ROSA WAY                                                                   SAN DIEGO           CA   92124-2877
 GARRITY, PHILIP                                                                  11447 MADERA ROSA WAY                                                                   SAN DIEGO           CA   92124
 GARSKE, KYLE JAMES                                                               ADDRESS REDACTED
 GARTHOFF, MATTHEW                                                                ADDRESS REDACTED
 Garthoff, Matthew D.                                                             6821 El Salvador St.                                                                    Long Beach          CA   90815
 GARTLAND, DENA                                                                   ADDRESS REDACTED
 GARVER, KATHRYN G.                                                               ADDRESS REDACTED
 GARVEY, DEVAN                                                                    ADDRESS REDACTED
 GARVIN, SIDNEY JAMES                                                             ADDRESS REDACTED
 GARZA, DARLENE MARIE                                                             ADDRESS REDACTED
 GARZA, JANELLE ELISA                                                             ADDRESS REDACTED
 GARZA, JASON                                                                     ADDRESS REDACTED
 GARZA, JASON A.                                                                  ADDRESS REDACTED
 GARZA, KATHLEEN JOANN                                                            ADDRESS REDACTED
 GASCA, CHRISTIAN MANUEL                                                          ADDRESS REDACTED
 GASCH, FORREST DUNCAN                                                            ADDRESS REDACTED
 GASCON, JASMIN                                                                   ADDRESS REDACTED
 GASCON, VIOLETA E                                                                ADDRESS REDACTED
 GASKET GUY OF KING                                                               16722 3RD AVE SE                                                                        BOTHELL             WA   98012
 GASKIN II, WILLIAM                                                               ADDRESS REDACTED
 GASPAR, MINA                                                                     ADDRESS REDACTED
 GASS, DANIELLE ALLENE                                                            ADDRESS REDACTED
 GASSMAN JR, JOHN P.                                                              ADDRESS REDACTED
 GASTELUM, JAIME L                                                                ADDRESS REDACTED
 GASTON, NICHOLAS                                                                 ADDRESS REDACTED
 GATEKEEPER SYSTEMS LLC                                                           8 STUDEBAKER                                                                            IRVINE              CA   92618
 GATELY , KRISTA                                                                  1010 ELM ST                                                                             BAKER CITY          OR   97814-4599
 GATELY, KRISTA                                                                   ADDRESS REDACTED
 GATES , JULIE                                                                    105 CEDARWOOD PL                                                                        MOUNT VERNON        WA   98273-9493
 GATES , JULIE                     JOHN H GATES                                   105 CEDARWOOD PL                                                                        MOUNT VERNON        WA   98273-9493
 GATES, DALE                                                                      ADDRESS REDACTED
 GATLEY, MICAH                                                                    ADDRESS REDACTED
 GATLIN, BRANDON SCOTT                                                            ADDRESS REDACTED
 GAUB, LENORA J                                                                   ADDRESS REDACTED
 GAUGER, DANIEL WARREN                                                            ADDRESS REDACTED
 GAUKEL, CAROLINE GRACE                                                           ADDRESS REDACTED
 GAUNT, ASHLYN KYANNA                                                             ADDRESS REDACTED
 GAUT, BYRON OLIVER                                                               ADDRESS REDACTED
 GAVIN, ANDREW MITCHELL                                                           ADDRESS REDACTED
 GAVIN, JAMES SPENCER                                                             ADDRESS REDACTED
 GAVIN, PATRICIA                                                                  ADDRESS REDACTED
 GAXIOLA, GRACIELA                                                                ADDRESS REDACTED
 GAY, KATHERINE MARGARET                                                          ADDRESS REDACTED
 GAY, LAWRENCE P                                                                  ADDRESS REDACTED
 GAZBAT, JACQUES-AUGUSTE                                                          ADDRESS REDACTED
 GAZDA, STEPHEN                                                                   ADDRESS REDACTED
 GCS SERVICE INC                                                                  24673 NETWORK PL                                                                        CHICAGO             IL   60673-1246




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 113 of 342
                                                                                Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 129 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                 Company                                              Contact                           Address 1                               Address 2             Address 3             City     State     Zip      Country
 GDS BY OVERHEAD DOOR                                                                 PMB 417                                   630 VALLEY MALL PKWY                              E WENATCHEE        WA    98802-4838
 GE LIGHTING                                                                          1975 Noble Road                                                                             Cleveland          OH    44112-6300
 GE LIGHTING & PUGET SOUND
 ENERGY                                      ATTN TREVOR RASMUSSEN                    615 2ND AVE, SUITE 280                                                                      SEATTLE            WA    98104
 GEARY, LAUREN                                                                        ADDRESS REDACTED
 GEBREYESUS, MAHDERE                                                                  ADDRESS REDACTED
 GEE, REBEKAH                                                                         ADDRESS REDACTED
 GEER, SUE ANN                                                                        ADDRESS REDACTED
 GEER, TREYSIA M.                                                                     ADDRESS REDACTED
 GEERMAN SR., MICHAEL LUIS                                                            ADDRESS REDACTED
 GEERTSMA, VICKI L.                                                                   ADDRESS REDACTED
 GEFFRE, MELISSA ANN                                                                  ADDRESS REDACTED
 GEHL ELECTRIC DATACOM                                                                420 APOLLO STREET STE B                                                                     BREA               CA    92821
 GEHL ELECTRIC INC.                                                                   420 APOLLO STREET STE B                                                                     BREA               CA    92821
 GEISTER, AARON                                                                       ADDRESS REDACTED
 GELLNER, KRISTIN A                                                                   ADDRESS REDACTED
 GEM MEAT PACKING                                                                     515 E 45TH STREET                                                                           BOISE              ID    83714
 Gemini Ins Co                                                                        475 Steamboat Road                                                                          Greenwich          CT    06830
 Gemini Ins Co                                                                        757 Third Avenue                          10th Floor                                        New York           NY    10017
 General Counsel for US Postal Service                                                475 LEnfant Plaza SW, Rm 6004                                                               Washington         DC    20260
 GENERAL CREDIT SERVICE INC                                                           2724 W MAIN ST                                                                              MEDFORD            OR    97501
 GENERAL DISTRIBUTORS                                                                 13895 FIR STREET                                                                            OREGON CITY        OR    97045
 GENERAL DISTRIBUTORS INC                                                             13895 FIR ST                                                                                OREGON CITY        OR    97045
 GENERAL DISTRIBUTORS INC-POP                                                         13895 FIR ST                                                                                OREGON CITY        OR    97045
 General Distributors, Inc                   Britta E. Warren, Esq.                   Black Helterline LLP                      805 S.W. Broadway, Suite 1900                     Portland           OR    97205
 GENERAL MICROSYSTEMS INC                                                             3220 118TH AVE SE                                                                           BELLEVUE           WA    98005-4198
 GENERAL MICROSYSTEMS, INC.                                                           3220 118TH AVENUE SE                                                                        BELLEVUE           WA    98005
 GENERAL REVENUE CORP.                                                                PO BOX 495999                                                                               CINCINNATI         OH    45249-5999
 GENERAL SECURITY INDEMNITY
 COMPANY                                                                              199 WATER STREET, SUITE 2100                                                                New York           NY    10038-3526
 GENERAL TEAMSTERS UNION                     LOCAL #38                                PO BOX 1548                                                                                 EVERETT            WA    98206
 GENERATIONS SEAFOOD                                                                  66-268 WAIALUA BEACH DRIVE                                                                  HALEIWA            HI    96712
 GENEVA ELEMENTARY                                                                    1401 GENEVA STREET                                                                          BELLINGHAM         WA    98229
 GENOS SAUCES                                                                         PO BOX 232386                                                                               SAN DIEGO          CA    92193
 GENTILE, HENRY                                                                       ADDRESS REDACTED
 GENTILI, VICTORIA CHRISTENE                                                          ADDRESS REDACTED
 GENTLE, SKYLER                                                                       ADDRESS REDACTED
 GENTRY, ROBERT EUGENE                                                                ADDRESS REDACTED
 Geoffrey W. Kuchlenz dba ACTION
 BROADCASTING SERVICES                                                                1000 Davit Lane #118                                                                        Redwood City       CA    94065
 GEORGE, CHRISTINE MARIE                                                              ADDRESS REDACTED
 GEORGE, JEAN                                                                         ADDRESS REDACTED
 GEORGE, STACY                                                                        ADDRESS REDACTED
 GEORGE, STACY A.                                                                     ADDRESS REDACTED
 GEORGE, VANCE                                                                        ADDRESS REDACTED
 GEORGI, AMY EILEEN                                                                   ADDRESS REDACTED
 GEORGIA PACIFIC                                                                      13037 BEL-RED ROAD SUITE 150                                                                BELLEVUE           WA    98005
 GEORGIA PACIFIC CORPORATION                                                          13037 BEL-RED ROAD SUITE 150                                                                BELLEVUE           WA    98005
 GEORGIA PACIFIC RECEIVABLES                                                          PO BOX 503106                                                                               ST LOUIS           MO    63150-3106
 GEORGIOU, SHAWN R                                                                    ADDRESS REDACTED
 GEORGIU, ADRIANA E                                                                   ADDRESS REDACTED
 GERALD E MOORE ESQ                                                                   ADDRESS REDACTED
 GERBER, JONATHAN                                                                     ADDRESS REDACTED
 GERDING, ALYSSA                                                                      ADDRESS REDACTED
 GERFEN, HEATHER                                                                      ADDRESS REDACTED
 GERGEN, SHARON                                                                       ADDRESS REDACTED
 GERKEN, TAMMY                                                                        ADDRESS REDACTED
 GERKEN, TED                                                                          ADDRESS REDACTED
 GERLING, RONNE LYNN                                                                  ADDRESS REDACTED
 GERMAN, CLAUDIA A                                                                    ADDRESS REDACTED
 GERNER, DIANE A.                                                                     ADDRESS REDACTED
 GEROLAGA, EDDIE T                                                                    ADDRESS REDACTED
 GERONIMO, FERNANDO L.                                                                ADDRESS REDACTED
 GERRITY, LARA                                                                        ADDRESS REDACTED
 GESELL, NATHANIEL                                                                    ADDRESS REDACTED
 GESHUS, ANTHONY A                                                                    ADDRESS REDACTED
 GESS ENVIRONMENTAL                                                                   4591 KJER ROAD                                                                              MCKINLEYVILLE      CA    95519
 GETTLE, SYDNEY SHAYNE                                                                ADDRESS REDACTED
 GEVING, TRACEY J                                                                     ADDRESS REDACTED
 GEYER II, PHILLIP ANDREW                                                             ADDRESS REDACTED
 GEZAI, SEMHAR                                                                        ADDRESS REDACTED
 GFI-DENVER                                                                           PO BOX 102342                                                                               ATLANTA            GA    30368-2342
 GGBC INC                                                                             15611 PRODUCT LANE B-10                                                                     HUNTINGTON BEACH   CA    92649
 GH STAR ELECTRIC                                                                     913 POLK STREET                                                                             ABERDEEN           WA    98520
 GHANI, OMAR                                                                          ADDRESS REDACTED
 GHARAGEDAGHI, NAZLOO                                                                 ADDRESS REDACTED
 GHARGHOURY, JANINE                                                                   ADDRESS REDACTED
 GHICA, SILVIA                                                                        ADDRESS REDACTED
 GHOLKAR , OM                                                                         2345 WORKMAN AVE                                                                            SIMI VALLEY        CA    93063




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 114 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 130 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                Company                                       Contact                             Address 1                                  Address 2         Address 3                City   State       Zip      Country
 GHULAMALI, IQBAL AHMED                                                           ADDRESS REDACTED
 GI INDUSTRIES                                                                    P.O. BOX 541065                                                                          LOS ANGELES         CA      90054-1065
 GIAMANI, ELIZABET                                                                ADDRESS REDACTED
 GIANCOLA, JENNIFER LYNN                                                          ADDRESS REDACTED
 GIANNONI, GABRIEL MICHELE                                                        ADDRESS REDACTED
 GIANT TREE SERVICE                                                               1113 NORTH Y STREET                                                                      LOMPOC              CA      93436
 GIBBONS, HANK                                                                    ADDRESS REDACTED
 GIBBONS, JACQUELINE                                                              ADDRESS REDACTED
 GIBBS, GLORIA L.                                                                 ADDRESS REDACTED
 GIBBS, JACQUELYN                                                                 ADDRESS REDACTED
 GIBBS, JOSHUA                                                                    ADDRESS REDACTED
 GIBBS, MARY ANN                                                                  ADDRESS REDACTED
 GIBBS, MICHAEL SAUL                                                              ADDRESS REDACTED
 GIBERSON, KURTIS                                                                 ADDRESS REDACTED
 GIBERSON, KURTIS M.                                                              ADDRESS REDACTED
 GIBSON CONSTRUCTION INC.                                                         4842 BERG STREET                                                                         NORTH LAS VEGAS     NV      89081
 GIBSON JR., DARYL                                                                ADDRESS REDACTED
 GIBSON, JUSTIN ANGELO                                                            ADDRESS REDACTED
 GIBSON, NICOLE MARIE                                                             ADDRESS REDACTED
 GIBSON, NORA ELIZABETH                                                           ADDRESS REDACTED
 GIBSON, RYAN CONNOR                                                              ADDRESS REDACTED
 GIBSON, STEPHANIE A.                                                             ADDRESS REDACTED
 GIBSON, TAMERA C                                                                 ADDRESS REDACTED
 GIDICAN, RICHARD                                                                 1151 PERRY                                                                               BREMERTON           WA      98310
 GIEBEL, NICOLE                                                                   ADDRESS REDACTED
 GIEBEL, NICOLE C.                                                                ADDRESS REDACTED
 GIFFORD, JASON MICHAEL                                                           ADDRESS REDACTED
 Gig Harbor Candy Company LLC - Patricia
 Blevins                                                                          3920 10th St NW                                                                          Gig Harbor          WA      98335
 GIG HARBOR CANDY LLC                                                             3920 10TH ST NW                                                                          GIG HARBOR          WA      98335
 GIG TCG Wave Master Property Owner
 LLC                                                                              1290 AVENUE OF THE AMERICAS            SUITE 914                                         NEW YORK            NY      10104
 GIG TCG Wave Master Property Owner
 LLC                                     c/o Garrison Investment Group LP         1290 Ave. of the Americas                                                                New York            NY      10014
 GIG TCG Wave Master Property Owner
 LLC                                     Goldfarb & Fleece LLP                    560 Lexington Ave.                     6th Fl.                                           New York            NY      10022
 GIG TCG Wave Master Property Owner
 LLC                                     The Cogent Group, LLC                    12720 Hillcrest Rd Ste 650                                                               Dallas              TX      75230-2005

 GIG TCG WAVE MASTER PRPRTY LLC                                                   1290 AVENUE OF THE AMERICAS            SUITE 914                                         NEW YORK            NY      10104

 GIG TCG WAVE MASTER PRPRTY LLC              Eric Rosenthal                       1290 AVENUE OF THE AMERICAS            SUITE 914                                         NEW YORK            NY      10104
 GIGER, VIOLA PEARL                                                               ADDRESS REDACTED
 G-III LEATHER FASHIONS INC                                                       PO BOX 29242                                                                             NEW YORK            NY      10087-9242
 GIL RODRIGUEZ, JESUS E                                                           ADDRESS REDACTED
 GIL, CLAUDIA                                                                     ADDRESS REDACTED
 GIL, OSWALDO                                                                     ADDRESS REDACTED
 GIL, VANESSA                                                                     ADDRESS REDACTED
 GILBERT MICHELLE P                                                               ADDRESS REDACTED
 GILBERT, ETHAN THOMAS                                                            ADDRESS REDACTED
 GILBERT, FRANCIS                                                                 ADDRESS REDACTED
 GILBERT, JOANNE KEARNEY                                                          ADDRESS REDACTED
 GILBERT, KELLI                                                                   ADDRESS REDACTED
 GILBERT, MICHELLE                                                                ADDRESS REDACTED
 GILBERT, MITCHELL W                                                              ADDRESS REDACTED
 GILBERT, TOMMY BOYD                                                              ADDRESS REDACTED
 GILBERT, VICTORIA                                                                ADDRESS REDACTED
 GILBERTOS DISTRIBUTING CO                                                        PO BOX 11332                                                                             TUCSON              AZ      85734
 GILBERTS, SHAWN                                                                  ADDRESS REDACTED
 GILBERTS, TYLER J.                                                               ADDRESS REDACTED
 GILBERTSON, BRITTANY LYNN                                                        ADDRESS REDACTED
 GILBRIDE, GABRIELLE                                                              ADDRESS REDACTED
 GILCHRIST, JAMES B                                                               ADDRESS REDACTED
 GILCHRIST, KELLY                                                                 ADDRESS REDACTED
 GILDAS CLUB DESERT CITIES                                                        73555 ALESSANDRO DRIVE                                                                   PALM DESERT         CA      92260
 GILDED ROGUE CONSULTING GROUP               ATTN ELIZABETH BAUER                 325 A STREET SUITE 3                                                                     ASHLAND             OR      97520
 GILDED ROGUE CONSULTING GROUP
 LLC                                         ATTN ELIZABETH BAUER                 325 A STREET SUITE 3                                                                     ASHLAND             OR      97520
 GILES ENTERPRISES INC                                                            PO BOX 210247                                                                            MONTGOMERY          AL      36121-0247
 GILES, HEATHER MARIE                                                             ADDRESS REDACTED
 GILES, RILEY RAY                                                                 ADDRESS REDACTED
 GILIBERTO, JULIAN                                                                ADDRESS REDACTED
 GILL, BILLY P                                                                    ADDRESS REDACTED
 GILL, CODY RICHARD                                                               ADDRESS REDACTED
 GILL, HARSIMRAN                                                                  ADDRESS REDACTED
 GILL, JORDAN MARIAH                                                              ADDRESS REDACTED
 GILLAM, ASHLEY                                                                   ADDRESS REDACTED
 GILLASPY V, JOSEPH                                                               ADDRESS REDACTED
 GILLERES, DARLENE                                                                532 FELIZ CONTADO CT.                                                                    HENDERSON           NV      89015




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 115 of 342
                                                                               Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 131 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                  Company                                        Contact                              Address 1                                  Address 2         Address 3                 City   State       Zip      Country
 GILLERES, DARLENE                                                                   ADDRESS REDACTED
 GILLERES, DARLENE MAE                                                               ADDRESS REDACTED
 GILLES, HEATHER NICHOLE                                                             ADDRESS REDACTED
 GILLESPIE ROOFING INC                                                               3400 E ISAACS AVE                                                                         WALLA WALLA          WA      99362-9538
 GILLESPIE, JESSICA                                                                  ADDRESS REDACTED
 GILLETT, BLAKE AARON                                                                ADDRESS REDACTED
 GILLIAM, ASHLEY LYNN                                                                ADDRESS REDACTED
 GILLIAM, BRACKEN                                                                    ADDRESS REDACTED
 GILLIGAN, PATRICK E                                                                 ADDRESS REDACTED
 GILLILAND, JUSTIN PAUL                                                              ADDRESS REDACTED
 GILLUM, SEAN                                                                        ADDRESS REDACTED
 GILMAN, ALICIA                                                                      ADDRESS REDACTED
 GILMAN, BRIAN K                                                                     ADDRESS REDACTED
 GILMAN, JACOB                                                                       ADDRESS REDACTED
 GILMORE JR., SHAWN LEROY                                                            ADDRESS REDACTED
 GILMORE, AYANA                                                                      ADDRESS REDACTED
 GILMORE, JUSTIN                                                                     ADDRESS REDACTED
 GILPIN, SUNNY LYNN                                                                  ADDRESS REDACTED
 GILSTRAP, JASON                                                                     ADDRESS REDACTED
 GIMENEZ GONZALEZ, GABRIELA
 GISELL                                                                              ADDRESS REDACTED
 GIMENEZ, ELLEN                                                                      ADDRESS REDACTED
 GIN, JANE                                                                           ADDRESS REDACTED
 GIN, KEVIN                                                                          ADDRESS REDACTED
 GINGERY, PAUL                                                                       ADDRESS REDACTED
 GINGRICH, HEATHER K                                                                 ADDRESS REDACTED
 GINNY CLEMENTS                                                                      3509 CASCADE LOOP APT A                                                                   YAKIMA               WA      98902-7406
 GINOS WEST COAST FOODS LLC                                                          961 CONTADERO PL                                                                          LAS VEGAS            NV      89138
 GINTER, CHRISTOPHER T                                                               ADDRESS REDACTED
 GIOMETTI, LETA                                                                      ADDRESS REDACTED
 GION, ALBERT ROBERT                                                                 ADDRESS REDACTED
 GIONET, CALLIE                                                                      ADDRESS REDACTED
 GIORDANO, JAMES ALEXANDER                                                           ADDRESS REDACTED
 GIRDLER, LESLIE JEAN                                                                ADDRESS REDACTED
 GIRON, JAIME CAMPOS                                                                 ADDRESS REDACTED
 GIRON, LEANNE                                                                       ADDRESS REDACTED
 GIRTMAN & ASSOCIATES INC                                                            PO BOX 74739                                                                              CLEVELAND            OH      44194-4739
 GISBURNE, ALINDA                                                                    ADDRESS REDACTED
 GISLER, NICOLE                                                                      ADDRESS REDACTED
 GITT, LEE CHRISTOPHER                                                               ADDRESS REDACTED
 GITTINGS, MIKE                                                                      ADDRESS REDACTED
 Giuliano Miller and Company, LLC           Donna M. Miller, CPA, CIRA, CDBV         140 Bradford Drive                                                                        West Berlin          NJ      08091
 GIVEN, SUSAN E                                                                      ADDRESS REDACTED
 GIVENS, EVAN N.                                                                     ADDRESS REDACTED
 GIZZI, CASEY JOHN                                                                   ADDRESS REDACTED
 GJ PRODUCTS INC                                                                     10463 SE 98TH CT                                                                          HAPPY VALLEY         OR      97086
 GJOKAJ, ANTHONY                                                                     ADDRESS REDACTED
 GK INDUSTRIAL REFUSE SYSTEMS                                                        3207 C STREET NE                                                                          AUBURN               WA      98002
 GLACIER WATER SERVICES INC                                                          PO BOX 51062                                                                              LOS ANGELES          CA      90051
 GLACIER WATER SERVICES-
 CONTAINERS                                                                          PO BOX 51062                                                                              LOS ANGELES          CA      90051
 GLANCY, PATRICK W                                                                   ADDRESS REDACTED
 GLASGOW, SHELBY MARIE                                                               ADDRESS REDACTED
 Glass Half Full LLC, dba California Kettle
 Corn                                       Richard Buchalter                        44215 Tierra Rejada Rd #154                                                               Moorpark             CA      93021
 GLASS SERVICES                                                                      PO BOX 758                                                                                LAKE OSWEGO          OR      97034
 GLASS, SCOTT C                                                                      ADDRESS REDACTED
 GLATT, JASON ROBERT                                                                 ADDRESS REDACTED
 GLATT, RICHARD M                                                                    ADDRESS REDACTED
 GLAVIN, JOAN                                                                        ADDRESS REDACTED
 GLAXOSMITHKLINE LLC                                                                 ONE FRANKLIN PLAZA                                                                        PHILADELPHIA         PA      19102
 GLAZA, TINA JEAN                                                                    ADDRESS REDACTED
 GLEANERS OF CLACKAMUS COUNTY                                                        13821 FIR STREET                                                                          OREGON CITY          OR      97045
 GLEASON, KEVIN M.                                                                   ADDRESS REDACTED
 GLEASON, MATHIEU                                                                    ADDRESS REDACTED
 GLEBE, QUINN R.                                                                     ADDRESS REDACTED
 Glee Draper, The estate of Maurice W.
 Patten, Glee Patten and Richard M Patten,
 Maurice W. Patten                          Charles Draper lll                       2100 W. Commodore Way                                                                     Seattle              WA      98199
 GLEE PATTEN DRAPER                                                                  ADDRESS REDACTED
 GLEIM, JENNIFER KAY                                                                 ADDRESS REDACTED
 GLEIM, TIFFANY ANN                                                                  ADDRESS REDACTED
 Glen Foresman                                                                       565 Wildrose Court                                                                        Lynden               WA      98264
 GLEN, JACLYN F.                                                                     ADDRESS REDACTED
 GLEN, MICHAEL A.                                                                    ADDRESS REDACTED
 GLENN, AARON FREDERICK                                                              ADDRESS REDACTED
 GLENN, MICHELLE LYNN                                                                ADDRESS REDACTED
 GLENN, PAMELA ANNE                                                                  ADDRESS REDACTED
 GLENN, SHANIA RENE                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 116 of 342
                                                                                Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18                      Page 132 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                 Company                                            Contact                                  Address 1                               Address 2                     Address 3             City   State     Zip     Country
 GLENRIDGE ELEMENTARY SCHOOL                                                              19405 120TH AVE SE                                                                                   KENT             WA    98031
 GLENWOOD ELEMENTARY                                                                      2221 103RD AVENUE SE                                                                                 LAKE STEVENS     WA    98258
 GLIDDEN, ANNE                                                                            ADDRESS REDACTED
 GLIDE RITE CORPORATION                                                                   21115 OXNARD ST                                                                                      WOODLAND HLS     CA   91367-5013
 GLIDE RITE CORPORATION                                                                   7100 SOPHIA AVE UNIT B                                                                               VAN NUYS         CA   91406
 GLIDERITE                                                                                21115 OXNARD ST                                                                                      WOODLAND HLS     CA   91367-5013
 GLOBAL AMICI                                                                             8400 MIRAMAR ROAD, SUITE 130                                                                         SAN DIEGO        CA   92126
 GLOBAL DISPLAY SOLUTION                                                                  PO BOX 25757                                                                                         PORTLAND         OR   97298
 GLOBAL EQUIPMENT CO                                                                      PO BOX 905713                                                                                        CHARLOTTE        NC   28290-5713
 GLOBAL EQUIPMENT COMPANY                                                                 PO BOX 905713                                                                                        CHARLOTTE        NC   28290-5713
 GLOBAL SHOWCASE INC                                                                      2853 ASHTON HILL DRIVE                                                                               DACULA           GA   30019
 GLOBAL SOFTWARE INC                                                                      3201 BEECHLEAF CT STE 170                                                                            RALEIGH          NC   27604-1547
 GLOBAL SOFTWARE INC.                                                                     3200 ATLANTIC AVE                      SUITE 200                                                     RALEIGH          NC   27604
 GLONDO, RENEE                                                                            ADDRESS REDACTED
 GLORIA DEI LUTHERAN PRESCHOOL                                                            1515 HARRISON AVE. NW                                                                                OLYMPIA          WA   98502
 GLOSSEN, ANNALACIA DAWN                                                                  ADDRESS REDACTED
 GLOYNE, WILLIAM TYLER                                                                    ADDRESS REDACTED
 GLUECK, EDWIN                                                                            ADDRESS REDACTED
 GLYNN, PAUL A                                                                            ADDRESS REDACTED
 GMI BUILDING SERVICES INC                                                                8001 VICKERS STREET                                                                                  SAN DIEGO        CA   92111
 GMR GLASS RESOURCES INC                                                                  PO BOX 1086                                                                                          EAGLE POINT      OR   97524
 GNB INDUSTRIAL POWER                                                                     PO BOX 933479                                                                                        ATLANTA          GA   31193-3479
 GNF                                                                                      53 OLD ROUTE 22                                                                                      ARMONK           NY   10504
 GO JR., BONIFACIO BORJA                                                                  ADDRESS REDACTED
 GO ORGANICS LLC                                                                          1219 HIGHBLUFF AVENUE                                                                                SAN MARCOS       CA   92078
 Go Organics, LLC                            c/o Christian Sutton                         1219 Highbluff Ave                                                                                   San Marcos       CA   92078
 Go Organics, LLC                            Diane H. Gibson                              Attorney at Law                        2755 Jefferson Street, Suite 203                              Carlsbad         CA   92008
 GOAD, DEBRA D.                                                                           ADDRESS REDACTED
 GOBBLE, BELINDA JOY                                                                      ADDRESS REDACTED
 GOCH, KIMBERLY S                                                                         ADDRESS REDACTED
 GOCHNOUR, MARCI                                                                          ADDRESS REDACTED
 GOCKE, PATRICE                                                                           ADDRESS REDACTED
 GODARE, WAYNE                                                                            ADDRESS REDACTED
 GODBOLT, WILLIAM F.                                                                      ADDRESS REDACTED
 GODDARD, DENICE                                                                          4125 CALEDONIA DR.                                                                                   SAN DIEGO        CA   92111
 GODDARD, DENICE LYN                                                                      ADDRESS REDACTED
 GODDARD, DORIA                                                                           ADDRESS REDACTED
 GODDARD, MARK D                                                                          ADDRESS REDACTED
 GODDARD, MERANDAH DIANE                                                                  ADDRESS REDACTED
 GODFREY, CHELSEA                                                                         ADDRESS REDACTED
 GODFREY, MARK J                                                                          ADDRESS REDACTED
 GODINEZ AVILA, SILVANA                                                                   ADDRESS REDACTED
 GODINEZ, JENNIFER                                                                        ADDRESS REDACTED
 GODINEZ, KEVIN EDWIN                                                                     ADDRESS REDACTED
 GODOY, ALISE VERONICA                                                                    ADDRESS REDACTED
 GODWIN, MELINDA FAITH                                                                    ADDRESS REDACTED
 GODWIN, NICOLE LYNN                                                                      ADDRESS REDACTED
 GOEHLER, RANDEE LILLIAN                                                                  ADDRESS REDACTED
 GOETTELMANN, CHARLES STEVEN                                                              ADDRESS REDACTED
 GOETTELMANN, LOIS                                                                        ADDRESS REDACTED
 GOFF, KILEY CHARLES                                                                      ADDRESS REDACTED
 GOFORTH, JEREMY JAMES                                                                    ADDRESS REDACTED
 GOHRING, JUSTINE CARISSA                                                                 ADDRESS REDACTED
 GOLAN, MORAN                                                                             ADDRESS REDACTED
 GOLAN, MORGAN                                                                            ADDRESS REDACTED
 GOLD COAST DAIRY                                                                         123-B AERO CAMINO                                                                                    GOLETA           CA   93117-3177
 GOLD PUBLIC RELATIONS INC                                                                4008 SHADY RIDGE DRIVE                                                                               CORONA           CA   92881
 Gold Public Relations, Inc.                 Attn James C. Bastian, Jr. or Melissa Lowe   Shulman Hodges & Bastian               100 Spectrum Center Drive, Suite 600                          Irvine           CA   92618
 GOLD, ADAM                                                                               ADDRESS REDACTED
 GOLDBAUM, SARAH                                                                          ADDRESS REDACTED
 GOLDBERG, DAVID                                                                          ADDRESS REDACTED
 GOLDEN EAGLE DIST SALES INC                                                              PO BOX 27506                                                                                         TUCSON           AZ   85713
 GOLDEN EAGLE MANAGEMENT LLC                                                              2775 VIA DE LA VALLE STE 200                                                                         DEL MAR          CA   92014
 GOLDEN EAGLE REAL ESTATE
 INVESMENT LP                                Dan Ukkestad, COO                            C/O GOLDEN EAGLE MANAGEMENT, LLC       2775 VIA DE LA VALLE                   STE. 200               DEL MAR          CA   92014
 GOLDEN EMPIRE YOUTH TACKLE
 FOOTBALL INC                                                                             4308 RESNIK CT SUITE 201                                                                             BAKERSFIELD      CA   93313
 GOLDEN SPRINGS ELEMENTARY                                                                800 SOUTH GAREY AVENUE                                                                               POMONA           CA   91766
 Golden State Water Co.                                                                   P.O. Box 9016                                                                                        San Dimas        CA   91773-9016
 Golden West Maintenance                                                                  PO Box 92511                                                                                         Henderson        NV   89015
 GOLDEN WEST TRADING INC                                                                  PO BOX 58168                                                                                         VERNON           CA   90058
 GOLDEN WEST TRANSPORT                       REFRIGERATION                                PO BOX 1330                                                                                          CHINO HILLS      CA   91709
 GOLDEN, BRANDON                                                                          ADDRESS REDACTED
 GOLDEN, DEBORAH S.                                                                       ADDRESS REDACTED
 GOLDENGATE SOFTWARE, INC.                                                                301 HOWARD STREET                      SUITE 2100                                                    SAN FRANCISCO    CA   94105
 GOLDFARB & FLEECE LLP                                                                    560 LEXINGTON AVE.                     6TH FL.                                                       NEW YORK         NY   10022
 GOLDMAN, DAVID H                                                                         ADDRESS REDACTED
 GOLDNER, ANDREW T.                                                                       ADDRESS REDACTED
 GOLDNFISH MARKETING                                                                      53 OLD ROUTE 22                                                                                      ARMONK           NY   10504




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 117 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 133 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2         Address 3            City    State       Zip      Country
 GOLDSMITH, STEPHEN                                                               ADDRESS REDACTED
 GOLETA WATER DISTRICT                                                            4699 HOLLISTER AVENUE                                                                    SANTA BARBARA    CA      93110-1999
 GOLISCH, TIM RAY                                                                 ADDRESS REDACTED
 GOLLIVER, TIMOTHY                                                                ADDRESS REDACTED
 GOLOVIN, ALEKSANDR                                                               ADDRESS REDACTED
 GOLSHAN, MICHAEL KUROSH                                                          ADDRESS REDACTED
 GOMES, SANDRA J.                                                                 ADDRESS REDACTED
 GOMEZ ANDRADE, CYNTHIA                                                           ADDRESS REDACTED
 GOMEZ CASILLAS, ALBERTO                                                          ADDRESS REDACTED
 GOMEZ JR., RAMON                                                                 ADDRESS REDACTED
 GOMEZ, ANA ELIZABETH                                                             ADDRESS REDACTED
 GOMEZ, CHASE RYAN                                                                ADDRESS REDACTED
 GOMEZ, DAVID                                                                     ADDRESS REDACTED
 GOMEZ, FACIO INEZ                                                                ADDRESS REDACTED
 GOMEZ, FEDERICO                                                                  ADDRESS REDACTED
 GOMEZ, GARRETT MATHEW                                                            ADDRESS REDACTED
 GOMEZ, IDA MARIE                                                                 ADDRESS REDACTED
 GOMEZ, JOANA STEFANI                                                             ADDRESS REDACTED
 GOMEZ, JOEL A                                                                    ADDRESS REDACTED
 GOMEZ, JOSHUA ROBERT                                                             ADDRESS REDACTED
 GOMEZ, LAURA                                                                     ADDRESS REDACTED
 GOMEZ, MAXIM RAYMOND                                                             ADDRESS REDACTED
 GOMEZ, MONICA L                                                                  ADDRESS REDACTED
 GOMEZ, RAUL ALEJONDRO                                                            ADDRESS REDACTED
 GOMEZ, RENEE FRANCES                                                             ADDRESS REDACTED
 GOMEZ, RICARDO                                                                   ADDRESS REDACTED
 GOMEZ, SAMANTHA ELISSA                                                           ADDRESS REDACTED
 GOMEZ, SANDRA                                                                    ADDRESS REDACTED
 GOMEZ, SARA DIANA                                                                ADDRESS REDACTED
 GOMEZ, TAMMY RAE                                                                 ADDRESS REDACTED
 GOMEZ, TOMAS                                                                     ADDRESS REDACTED
 GOMEZ, TRACY S.                                                                  ADDRESS REDACTED
 GOMEZ, VALERIE J                                                                 ADDRESS REDACTED
 GOMEZ, VICTORIA                                                                  ADDRESS REDACTED
 GOMEZ, YVONNE DANIELLE                                                           ADDRESS REDACTED
 GOMS, ALEXIS                                                                     ADDRESS REDACTED
 GONIO, MIGUEL JOHN D                                                             ADDRESS REDACTED
 GONZALES II, RAMCEDEL T                                                          ADDRESS REDACTED
 GONZALES, ALEXANDER JAVIER                                                       ADDRESS REDACTED
 GONZALES, ALEXANDRA                                                              ADDRESS REDACTED
 GONZALES, ALEXANDRIA LOIS                                                        ADDRESS REDACTED
 GONZALES, ANGEL LOPEZ                                                            ADDRESS REDACTED
 GONZALES, ANISSA                                                                 ADDRESS REDACTED
 GONZALES, CAMERON HOLDEN                                                         ADDRESS REDACTED
 GONZALES, CHEREE                                                                 ADDRESS REDACTED
 GONZALES, JANINE RENEE                                                           ADDRESS REDACTED
 GONZALES, JESUS                                                                  ADDRESS REDACTED
 GONZALES, JOEL                                                                   ADDRESS REDACTED
 GONZALES, JOSEPH ANTHONY                                                         ADDRESS REDACTED
 GONZALES, JUAN CARLOS                                                            ADDRESS REDACTED
 GONZALES, LORA M                                                                 ADDRESS REDACTED
 GONZALES, MARIA I                                                                ADDRESS REDACTED
 GONZALES, MARISSA GRACE                                                          ADDRESS REDACTED
 GONZALES, MARTIN                                                                 ADDRESS REDACTED
 GONZALES, MARYLOU T                                                              ADDRESS REDACTED
 GONZALES, MICHAEL JOEL                                                           ADDRESS REDACTED
 GONZALES, MIRANDA YVETTE                                                         ADDRESS REDACTED
 GONZALES, NICOLAS REYNA                                                          ADDRESS REDACTED
 GONZALES, RAFAEL                                                                 ADDRESS REDACTED
 GONZALES, RAMONA ANN                                                             ADDRESS REDACTED
 GONZALES, REBECCA                                                                ADDRESS REDACTED
 GONZALES, ROBERT LEWIS                                                           ADDRESS REDACTED
 GONZALES, ROSA ALICIA                                                            ADDRESS REDACTED
 GONZALES-HICKS, TERESA A                                                         ADDRESS REDACTED
 GONZALEZ , CRYSTAL                                                               1480 W. EDGEHILL RD.                   # 65                                              SAN BERNARDINO   CA      92405
 GONZALEZ DIAZ, CINTHIA                                                           ADDRESS REDACTED
 GONZALEZ JR., EDUARDO ALDAIR                                                     ADDRESS REDACTED
 GONZALEZ JR., FRANCISCO C                                                        ADDRESS REDACTED
 GONZALEZ JR., RUBEN EMILIO                                                       ADDRESS REDACTED
 GONZALEZ, AARON                                                                  ADDRESS REDACTED
 GONZALEZ, ALFONSO                                                                ADDRESS REDACTED
 GONZALEZ, ALYSSA NICOLE                                                          ADDRESS REDACTED
 GONZALEZ, ANASTACIO                                                              ADDRESS REDACTED
 GONZALEZ, ANGELICA MARLENE                                                       ADDRESS REDACTED
 GONZALEZ, ANTHONY JOSE                                                           ADDRESS REDACTED
 GONZALEZ, ANTOLIN                                                                ADDRESS REDACTED
 GONZALEZ, ARMANDO                                                                ADDRESS REDACTED
 GONZALEZ, BERNARDO P                                                             ADDRESS REDACTED
 GONZALEZ, CARMEN CECILIA                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 118 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 134 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


                  Company                                         Contact                          Address 1                              Address 2         Address 3             City   State     Zip     Country
 GONZALEZ, CRYSTAL                                                                1025 N. TIPPECANOE AVE.             #152                                              SAN BERNARDINO   CA    92412
 GONZALEZ, CRYSTAL STAR                                                           ADDRESS REDACTED
 GONZALEZ, DAVID                                                                  ADDRESS REDACTED
 GONZALEZ, DOMINIQUE CARMEN                                                       ADDRESS REDACTED
 GONZALEZ, DONNA MARIE                                                            ADDRESS REDACTED
 GONZALEZ, EDUARDO R                                                              ADDRESS REDACTED
 GONZALEZ, ELIZABETH                                                              ADDRESS REDACTED
 GONZALEZ, ELVIA                                                                  ADDRESS REDACTED
 GONZALEZ, EMILIO BRANDON                                                         ADDRESS REDACTED
 GONZALEZ, ERICK MARTIN                                                           ADDRESS REDACTED
 GONZALEZ, FRANK M                                                                ADDRESS REDACTED
 GONZALEZ, GABRIEL                                                                ADDRESS REDACTED
 GONZALEZ, GABRIEL ANTHONY                                                        ADDRESS REDACTED
 GONZALEZ, GERMAN                                                                 ADDRESS REDACTED
 GONZALEZ, ISAIAS LAURENTINO                                                      ADDRESS REDACTED
 GONZALEZ, JAVIER                                                                 ADDRESS REDACTED
 GONZALEZ, JERRY                                                                  ADDRESS REDACTED
 GONZALEZ, JOE                                                                    ADDRESS REDACTED
 GONZALEZ, JORGE                                                                  ADDRESS REDACTED
 GONZALEZ, JORGE B                                                                ADDRESS REDACTED
 GONZALEZ, JOSE                                                                   ADDRESS REDACTED
 GONZALEZ, JOSE C.                                                                ADDRESS REDACTED
 GONZALEZ, JOSE XAVIER                                                            ADDRESS REDACTED
 GONZALEZ, JOSEPH MANUEL                                                          ADDRESS REDACTED
 GONZALEZ, LIANNA MARIE                                                           ADDRESS REDACTED
 GONZALEZ, LILIANA                                                                ADDRESS REDACTED
 GONZALEZ, LISSETTE                                                               ADDRESS REDACTED
 GONZALEZ, LUIS                                                                   ADDRESS REDACTED
 GONZALEZ, LUIS                                                                   ADDRESS REDACTED
 GONZALEZ, LUIS A.                                                                ADDRESS REDACTED
 GONZALEZ, MARCO A                                                                ADDRESS REDACTED
 GONZALEZ, MARIA GUADALUPE                                                        ADDRESS REDACTED
 GONZALEZ, MARIA I                                                                ADDRESS REDACTED
 GONZALEZ, MARISOL                                                                ADDRESS REDACTED
 GONZALEZ, MARISOL                                                                ADDRESS REDACTED
 GONZALEZ, RAFAEL                                                                 ADDRESS REDACTED
 GONZALEZ, REUBEN JOSE                                                            ADDRESS REDACTED
 GONZALEZ, RICARDO                                                                ADDRESS REDACTED
 GONZALEZ, ROSENDO G.                                                             ADDRESS REDACTED
 GONZALEZ, SYLVIA                                                                 ADDRESS REDACTED
 GONZALEZ, TEREZA M                                                               ADDRESS REDACTED
 GONZALEZ, TERI FLORES                                                            ADDRESS REDACTED
 GONZALEZ, TOM                                                                    ADDRESS REDACTED
 GONZALEZ, VICTORIA CAITLYN                                                       ADDRESS REDACTED
 GONZALEZ-CRESS, ALEX                                                             ADDRESS REDACTED
 GONZALEZ-GOMEZ, MEGAN                                                            ADDRESS REDACTED
 GONZALEZ-GOMEZ, MEGAN                                                            ADDRESS REDACTED
 GONZALEZ-MARTINEZ, VICTOR                                                        ADDRESS REDACTED
 GOOCH, DEAN                                                                      ADDRESS REDACTED
 GOOCH, SCOTT WILBERT LA                                                          ADDRESS REDACTED
 GOOD NEIGHBOR CENTER                                                             19928 NE 154TH STREET                                                                 WOODENVILLE      WA   98077
 GOOD SPIRITS DISTRIBUTING LLC                                                    900 W WARM SPRINGS RD STE 105                                                         HENDERSON        NV   89011
 GOOD TO GO - PAY BY MAIL                                                         PO BOX 300326                                                                         SEATTLE          WA   98103-9730
 GOOD, JOAN P.                                                                    ADDRESS REDACTED
 GOOD, JOSEPH G                                                                   ADDRESS REDACTED
 GOOD, MARCUS                                                                     ADDRESS REDACTED
 GOOD, MINDY                                                                      ADDRESS REDACTED
 GOOD, RACHEL                                                                     ADDRESS REDACTED
 GOOD, RACHEL C.                                                                  ADDRESS REDACTED
 GOOD, ROBERT                                                                     ADDRESS REDACTED
 GOODALL, DAVID N                                                                 ADDRESS REDACTED
 GOODALL, KATIE                                                                   ADDRESS REDACTED
 GOODALL, MARIAH DIANNE                                                           ADDRESS REDACTED
 GOODBALLET, MIRIAM                                                               ADDRESS REDACTED
 GOODBEAN COFFEE                                                                  PO BOX 747                                                                            JACKSONVILLE     OR   97530
 GOODBYE GRAFFITI SEATTLE                                                         1115 SOUTH WALKER STREET                                                              SEATTLE          WA   98134
 GOODBYE GRAFFITI SEATTLE                                                         1115 S WALKER ST                                                                      SEATTLE          WA   98134-1721
 GOODERMONT, RICHARD C                                                            ADDRESS REDACTED
 GOODFELLOW, JENNIFER H.                                                          ADDRESS REDACTED
 GOODING, LELIA ANNE                                                              ADDRESS REDACTED
 GOODLOW , LINDA                                                                  29451 STARRING LN                                                                     MENIFEE          CA   92584-6945
 GOODLOW, LINDA                                                                   ADDRESS REDACTED
 GOODMAN, ALYSSA ANN                                                              ADDRESS REDACTED
 GOODMAN, ASHLEY MARIE                                                            ADDRESS REDACTED
 GOODMAN, DANIEL GARRET                                                           ADDRESS REDACTED
 GOODRICH, DOUGLAS                                                                ADDRESS REDACTED
 GOODRIDGE, TAMMY L                                                               ADDRESS REDACTED
 Goodwill Industries of Orange County                                             410 N. Fairview                                                                       Santa Ana        CA   92703
 Goodwill Industries of Orange County        Kenneth Guertin                      410 N. Fairview                                                                       Santa Ana        CA   92703




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 119 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18              Page 135 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                              Address 1                             Address 2          Address 3                 City   State       Zip      Country
 GOODWIN, CATHY ALLISON                                                           ADDRESS REDACTED
 GOODWIN, LAURIE LEE                                                              ADDRESS REDACTED
 GOODWIN, WALLY R                                                                 ADDRESS REDACTED
 GOODYEAR, MALLERY ELIZABETH                                                      ADDRESS REDACTED
 Google Inc.                                 Attn Steven E. Ostrow, Esq.          c/o White and Williams LLP             7 Times Square, Suite 2900                         New York             NY      10036-6524
 Google Inc.                                 c/o David Curtin                     1600 Amphitheatre Parkway                                                                 Mountain View        CA      94043
 Google Inc.                                 Google Inc.                          c/o David Curtin                       1600 Amphitheatre Parkway                          Mountain View        CA      94043
 Google Inc.                                 White and Williams LLP               Amy E. Vulpio                          1650 Market Street, 18th Floor                     Philadelphia         PA      19103
 GOOGLE, INC.                                                                     1600 AMPHITHEATRE PARKWAY                                                                 MOUNTAIN VIEW        CA      94043
 GOOSE, PHILIP                                                                    ADDRESS REDACTED
 GORAL, ANTHONY LEO                                                               ADDRESS REDACTED
 GORALL, MELISSA ANN                                                              ADDRESS REDACTED
 GORDON PAINTING CO, INC                                                          13755 STOCKTON AVENUE                                                                     CHINO                CA      91710
 GORDON, ALLISSA                                                                  ADDRESS REDACTED
 GORDON, EDWARD                                                                   ADDRESS REDACTED
 GORDON, HAILEY                                                                   ADDRESS REDACTED
 GORDON, MARIANA                                                                  ADDRESS REDACTED
 GORDONDERR                                                                       2025 FIRST AVENUE, SUITE 500                                                              SEATTLE              WA      98121-3140
 GORE, ZARA ANN                                                                   ADDRESS REDACTED
 GORIAL, WAFA ISSA                                                                ADDRESS REDACTED
 GORMAN WINERY                                                                    19501 144TH AVE NE #C500                                                                  WOODINVILLE          WA      98072
 GORMAN, LYNETTE T                                                                ADDRESS REDACTED
 GOROSAVE, STEVEN                                                                 ADDRESS REDACTED
 GORTONS INC                                                                      PO BOX 677366                                                                             DALLAS               TX      75267-7366
 GORTONS OF GLOUCHESTER                                                           PO BOX 677366                                                                             DALLAS               TX      75267-7366
 GOSCH, GREGORY NORMAN                                                            ADDRESS REDACTED
 GOSS, RHIANNON DRECHELLE                                                         ADDRESS REDACTED
 GOTT, DELORA                                                                     6302 GROVE ST                          APT A                                              MARYSVILLE           WA      98270
 GOTT, DELORA J                                                                   ADDRESS REDACTED
 GOTT, DELORA JEAN                                                                ADDRESS REDACTED
 GOTT, NINFA                                                                      ADDRESS REDACTED
 GOTTI, JESSICA ANN                                                               ADDRESS REDACTED
 GOTTSCH, KAYLA                                                                   ADDRESS REDACTED
 GOUDEAU, JOSEPH                                                                  ADDRESS REDACTED
 GOUDY , ROSEMARY                                                                 3536 PERSHING AVE                                                                         SAN DIEGO            CA      92104-3414
 GOULD , VICKY                                                                    1105 SUNSET BLVD NE                    # 53                                               RENTON               WA      98056-2902
 GOULD, DANIEL A                                                                  ADDRESS REDACTED
 GOULD, MANDRA                                                                    3708 HOME RD                           #104                                               BELLINGHAM           WA      98225
 GOULD, MANDRA L                                                                  ADDRESS REDACTED
 GOULD, MANDY L.                                                                  ADDRESS REDACTED
 GOULD, MONICA                                                                    1340 GRAHAM ST                                                                            SIMI VALLEY          CA      93065
 GOULET, ROBERT                                                                   ADDRESS REDACTED
 GOULETTE, JEREMY S                                                               ADDRESS REDACTED
 GOULETTE, THOMAS JEFFERY                                                         ADDRESS REDACTED
 GOURLAY, THOMAS                                                                  ADDRESS REDACTED
 GOURLEY, CONNIE JEAN                                                             ADDRESS REDACTED

 GOURMET COFFEE WAREHOUSE INC                                                     4856 JUDSON AVE SUITE 150                                                                 LAS VEGAS            NV      89115
 GOURMET MERCHANTS INTL                                                           16511 SOUTH MAIN STREET                                                                   GARDENA              CA      90248
 GOURNEAU, DAVID W.                                                               ADDRESS REDACTED
 GOVEA, EDUARDO                                                                   ADDRESS REDACTED
 GOVEA, JAVIER                                                                    ADDRESS REDACTED
 GOWER, AARON                                                                     ADDRESS REDACTED
 GOWER, MATHEW                                                                    ADDRESS REDACTED
 Goya Foods of California, Inc.                                                   14500 Proctor Ave                                                                         City of Industry     CA      91746
 GOYA OF CALIFORNIA                                                               14500 PROCTOR AVENUE                                                                      CITY OF INDUSTRY     CA      91746
 GPHS PARENT ORGANIZATION                                                         13300 BOTHELL-EVERETT HIGHWAY          #30-665                                            MILL CREET           WA      98012
 GRABER, KATHLEEN FRANCES                                                         ADDRESS REDACTED
 GRABER, WILLIAM R                                                                ADDRESS REDACTED
 GRACE ACADEMY                                                                    8521 67TH AVE. NE                                                                         MARYSVILLE           WA      98270
 Grace Harbor Farms                                                               2347 Birch Bay Lynden Road                                                                Custer               WA      98240
 GRACE HARBOR FARMS INC                                                           2347 BIRCH BAY LYNDEN RD                                                                  CUSTER               WA      98240-9702
 GRACE HARBOR FARMS/LUKENS
 FARMS                                                                            2347 BIRCH BAY LYNDEN RD                                                                  CUSTER               WA      98240-9702
 GRACE, BASIL WILLIE                                                              ADDRESS REDACTED
 GRACE, STACY L.                                                                  ADDRESS REDACTED
 GRACIA, MERCEDES EILEEN                                                          ADDRESS REDACTED
 GRACIANO, OLGA R                                                                 ADDRESS REDACTED
 GRACIANO-SANCHEZ, R                                                              ADDRESS REDACTED
 GRADNEY, BRYAN JOEL                                                              ADDRESS REDACTED
 GRAFFITI REMOVAL SERVICES                                                        9956 SE ANKENY STREET                                                                     PORTLAND             OR      97216
 GRAHAM SR., ERNEST M                                                             ADDRESS REDACTED
 GRAHAM, ASHLEY MAE                                                               ADDRESS REDACTED
 GRAHAM, AUDIE                                                                    ADDRESS REDACTED
 GRAHAM, CHANTELL                                                                 ADDRESS REDACTED
 GRAHAM, FRANCINE R                                                               ADDRESS REDACTED
 GRAHAM, HOLLIE M.                                                                ADDRESS REDACTED
 GRAHAM, MICHELLE                                                                 ADDRESS REDACTED
 GRAHAM, NICHOLETTE                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 120 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 136 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                Company                                           Contact                         Address 1                                 Address 2         Address 3                City   State       Zip      Country
 GRAHAM, RONALD D                                                                 ADDRESS REDACTED
 GRAHAM, YANETH EDITH                                                             ADDRESS REDACTED
 GRAHAM, ZAHARA SIRI                                                              ADDRESS REDACTED
 GRAHAME, SAGE                                                                    ADDRESS REDACTED
 GRAINGER                                                                         DEPT 813196557                                                                          PALATINE            IL      60038
 GRAINGER                                    DEPT 827303660                       PO BOX 419267                                                                           KANSAS CITY         MO      64141-6267
 GRAISHE, LUCILA M                                                                ADDRESS REDACTED
 GRAJEDA, ANA                                                                     ADDRESS REDACTED
 GRAJEDA, ELIZABETH                                                               ADDRESS REDACTED
 GRAM, STEPHANIE J.                                                               ADDRESS REDACTED
 GRANADOS, ERNESTO                                                                ADDRESS REDACTED
 GRANADOS, GABRIELA                                                               ADDRESS REDACTED
 GRANADOS, JENNIFER LEA                                                           ADDRESS REDACTED
 GRANADOS, PRISCILLA ALEXIS                                                       ADDRESS REDACTED
 GRANBOIS, JON                                                                    ADDRESS REDACTED
 GRAND + BENEDICTS                                                                6140 SW MACADAM AVE                                                                     PORTLAND            OR      97239
 GRAND VIEW CHRISTIAN ACADEMY                                                     PO BOX 1956                                                                             OREGON CITY         OR      97045
 GRANDKIDS PRODUCE                                                                1801 JB GEORGE RD                                                                       WALLA WALLA         WA      99362
 GRANDMA EDNAS                                                                    PO BOX 1584                                                                             MARYSVILLE          WA      98270
 GRANDWAY                                                                         12218S LONE PEAK PARKWAY              SUITE 101                                         DRAPER              UT      84020
 GRANDY, CASSANDRA HOPE                                                           ADDRESS REDACTED
 GRANGER, ROLF A                                                                  ADDRESS REDACTED
 GRANILLO, ANDREA                                                                 ADDRESS REDACTED
 GRANILLO, DESIREE                                                                ADDRESS REDACTED
 GRANILLO, MATTHEW                                                                ADDRESS REDACTED
 GRANITE HILLS HIGH SCHOOL                                                        1719 EAST MADISON AVENUE                                                                EL CAJON            CA      92019
 Granite Telecommunications                                                       PO Box 983119                                                                           Boston              MA      02298-3119
 GRANITE TELECOMMUNICATIONS                  CLIENT ID #311                       PO BOX 983119                                                                           BOSTON              MA      02298-3119

 GRANITE TELECOMMUNICATIONS LLC                                                   PO BOX 983119                                                                           BOSTON              MA      02298-3119
 GRANNUM, RONALD E                                                                ADDRESS REDACTED
 GRANNUM, RONALD EARL                                                             ADDRESS REDACTED
 GRANT THORNTON                                                                   523 PIKE STREET                       SUITE 2800                                        SEATTLE             WA      98101
 GRANT THORNTON LLP                                                               520 PIKE ST.                          SUITE 2800                                        SEATTLE             WA      98101
 GRANT, AUSTIN CLAY                                                               ADDRESS REDACTED
 GRANT, BELINDA MARIE                                                             ADDRESS REDACTED
 GRANT, DIANA LYNN                                                                ADDRESS REDACTED
 GRANT, JOHN                                                                      ADDRESS REDACTED
 GRANT, JOSEPH A D                                                                ADDRESS REDACTED
 GRANT, SEAN                                                                      ADDRESS REDACTED
 GRANT, THOMAS                                                                    ADDRESS REDACTED
 GRANTHAM, ASHLEY                                                                 ADDRESS REDACTED
 GRANTHAM, MICHELLE M                                                             ADDRESS REDACTED
 GRANTHAM, ROBIN LYNN                                                             ADDRESS REDACTED
 GRANTS PASS COMMUNITY CENTER                                                     912 NW HEWITT LN                                                                        GRANTS PASS         OR      97526-1145
 GRANTS PASS SHOPPING CENTER                                                      3029 WILSHIRE BOULEVARD               STE 202                                           SANTA MONICA        CA      90403
 GRANTS PASS SHOPPING CENTER    ANGELA LEE                                        3029 WILSHIRE BOULEVARD STE 202                                                         SANTA MONICA        CA      90403
 GRAPE EXPECTATIONS - OR                                                          1517 SE 3RD AVE                                                                         PORTLAND            OR      97214
 GRAPE EXPECTATIONS - WA                                                          6108 SIXTH AVE S                                                                        SEATTLE             WA      98108
 GRAPE EXPECTATIONS INC                                                           6108 SIXTH AVE S                                                                        SEATTLE             WA      98108
 GRASSMAN, CODY JAMES                                                             ADDRESS REDACTED
 GRASSO, SUSAN L                                                                  ADDRESS REDACTED
 GRASZ, SHAWN ERIC                                                                ADDRESS REDACTED
 GRATEFUL FRED GRANOLA LLC                                                        1944 PACIFIC AVE STE 201                                                                TACOMA              WA      98402
 GRATTIC, KORTNEY                                                                 ADDRESS REDACTED
 GRAVEYARD VINEYARDS                                                              6990 ESTRELLA RD                                                                        SAN MIGUEL          CA      93451
 GRAY, AMBER M.                                                                   ADDRESS REDACTED
 GRAY, AUSTIN                                                                     ADDRESS REDACTED
 GRAY, CAITLIN ALEXANDRA                                                          ADDRESS REDACTED
 GRAY, DANIEL                                                                     ADDRESS REDACTED
 GRAY, DANIEL J.                                                                  ADDRESS REDACTED
 GRAY, DAWN MARIE                                                                 ADDRESS REDACTED
 GRAY, DIANA L.                                                                   ADDRESS REDACTED
 GRAY, HAYDEN GLEN                                                                ADDRESS REDACTED
 GRAY, J A                                                                        ADDRESS REDACTED
 GRAY, JAMIE LYNN                                                                 ADDRESS REDACTED
 GRAY, JESSICA SHERIE                                                             ADDRESS REDACTED
 GRAY, JOHN                                                                       ADDRESS REDACTED
 GRAY, LAUREL ANNE                                                                ADDRESS REDACTED
 GRAY, LISA MARIE                                                                 ADDRESS REDACTED
 GRAY, MARSSHELL FAYE                                                             ADDRESS REDACTED
 GRAY, MICHAEL PETER                                                              ADDRESS REDACTED
 GRAY, VICTORIA                                                                   ADDRESS REDACTED
 GRAY, VICTORIA W                                                                 ADDRESS REDACTED
 GRAYBAR ELECTRIC CO INC                                                          FILE 57073                                                                              LOS ANGELES         CA      90074-7073
 GRAYBAR ELECTRIC COMPANY INC                                                     FILE 57073                                                                              LOS ANGELES         CA      90074-7073
 GRAYBAR ELECTRIC COMPANY INC                                                     PO BOX 414396                                                                           BOSTON              MA      02241-4396
 GRAYBAR ELECTRIC COMPANY INC                                                     PO BOX 504490                                                                           ST LOUIS            MO      63150-4490
 GRAYBEAL DISTRIBUTING COMPANY                                                    301 NW 57TH DR                                                                          PENDLETON           OR      97801




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 121 of 342
                                                                             Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18              Page 137 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                            Contact                         Address 1                                  Address 2         Address 3               City   State     Zip     Country
 GRAYBEAL SIGNS INC.                                                               1909 N. WENATCHEE AVE.                                                                   WENATCHEE          WA    98801
 GRAYBILL, ROBERT LEE                                                              ADDRESS REDACTED
 GRAYLIFT INC                                                                      PO BOX 2808                                                                              FRESNO             CA   93745
 GRAYS HARBOR ADVENTIST
 CHRISTIAN SCHOOL                                                                  1216 STATE ROUTE 12                                                                      MONTESANO          WA   98563
 GRAYS HARBOR CO./PACIFIC ASSET
 ADVISORS                                                                          PO BOX 831                                                                               MONTESANO          WA   98563
 GRAYS HARBOR COUNTY                                                               PO BOX 831                                                                               MONTENSANO         WA   98563
 Grays Harbor County District Attorneys
 Office                                      District Attorney                     100 W Broadway                                                                           Montesano          WA   98563
 GRAYS HARBOR COUNTY ENVIRO
 HEALTH                                                                            100 W BROADWAY STE 31                                                                    MONTESANO          WA   98563
 Grays Harbor County Treasurer               Grays Harbor County                   P.O. Box 831                                                                             Montesano          WA   98563
 GRAYS HARBOR HERALD                                                               PO BOX 706                                                                               RAYMOND            WA   98577
 GRAYS HARBOR PUD                                                                  2720 SUMNER AVE                        PO BOX 510                                        ABERDEEN           WA   98520-0115
 GRAYS HARBOR PUD                                                                  PO BOX 510                                                                               ABERDEEN           WA   98520-0115
 GRAYSMARSH FARM                                                                   6187 WOODCOCK RD                                                                         SEQUIM             WA   98382
 GRAYSON, BARCLAY                                                                  ADDRESS REDACTED
 GRAZIANO, RITA                                                                    ADDRESS REDACTED
 GREAT AMERICAN FIDELITY
 INSURANCE                                                                         301 E. Fourth Street                                                                     Cincinnati         OH   45202
 GREAT AMERICAN GROUP                                                              21860 BURBANK BLVD STE 300 SOUTH                                                         WOODLAND HILLS     CA   91367
 GREAT AMERICAN GROUP                                                              PO BOX 225                                                                               SANTA CLARA        CA   95052-0225
 GREAT AMERICAN GROUP, LLC                                                         21860 BURBANK BLVD                     SUITE 300                                         WOODLAND HILLS     CA   91367
 GREAT LAKES HIGHER EDUCATION                                                      PO BOX 83230                                                                             CHICAGO            IL   60691-0230
 GREAT LAKES HIGHER EDUCATION.
 CORP                                                                              PO BOX 83230                                                                             CHICAGO            IL   60691-0230
 GREAT LIFE BY LUCINDA                                                             PO BOX 1349                                                                              DEPOE BAY          OR   97341
 GREAT LIFE BY LUCINDA                       LUCINDA WHITACRE                      PO BOX 1349                                                                              DEPOE BAY          OR   97341
 GREAT NORTHWEST PANCAKES                                                          15925 S SANDALWOOD RD                                                                    OREGON CITY        OR   97045
 GREATER BELLINGHAM RUNNING
 CLUB                                                                              PO BOX 683                                                                               BELLINGHAM         WA   98227
 GREATER FEDERAL WAY CHAMBER
 OF COMMERCE                                                                       31919 1ST AVE S STE 202                                                                  FEDERAL WAY        WA   98003
 GREEAR, CRYSTAL RENAE                                                             ADDRESS REDACTED
 GREEN CARDZ                                                                       2824 ELLIS ST                                                                            BELLINGHAM         WA   98225
 GREEN HOUSE DATA, INC.                                                            340 PROGRESS CIRCLE                                                                      CHEYENNE           WY   82007
 GREEN RABBIT DISTRIBUTION                                                         395 LASSEN ST                                                                            EUGENE             OR   97402-2552
 GREEN RIVER MONTESSORI                                                            922 - 12TH ST NE                                                                         AUBURN             WA   98002
 GREEN VALLEY LOCK & SAFE INC                                                      80 N PECOS RD STE G                                                                      HENDERSON          NV   89074
 GREEN, BRANDON LUCAS                                                              ADDRESS REDACTED
 GREEN, BRETT ALLEN                                                                ADDRESS REDACTED
 GREEN, DAREN HARRISON                                                             ADDRESS REDACTED
 GREEN, DARLENE                                                                    ADDRESS REDACTED
 GREEN, GEORGE E                                                                   ADDRESS REDACTED
 GREEN, JOSEPH BRANDON                                                             ADDRESS REDACTED
 GREEN, JULIA JAEL                                                                 ADDRESS REDACTED
 GREEN, KELLY MORGAN                                                               ADDRESS REDACTED
 GREEN, KEVIN                                                                      ADDRESS REDACTED
 GREEN, LEEZA ELLAJEAN                                                             ADDRESS REDACTED
 GREEN, MARILYN                                                                    ADDRESS REDACTED
 GREEN, MICHAEL CLYDE                                                              ADDRESS REDACTED
 GREEN, PATRICIA ANN                                                               ADDRESS REDACTED
 GREEN, PEARL                                                                      3788 NE 4TH ST                         #B201                                             RENTON             WA   98056
 GREEN, PEARL MINNIE                                                               ADDRESS REDACTED
 GREEN, RYAN R                                                                     ADDRESS REDACTED
 GREEN, SHELLY E                                                                   ADDRESS REDACTED
 GREEN, STEVEN                                                                     ADDRESS REDACTED
 GREEN, TENEKA                                                                     ADDRESS REDACTED
 GREEN, TIRZA                                                                      ADDRESS REDACTED
 GREEN, TRAVIS                                                                     ADDRESS REDACTED
 GREEN, WARREN G                                                                   ADDRESS REDACTED
 GREENBAUM , BOBBI                                                                 28930 BURLESON ST                                                                        AGOURA HILLS       CA   91301-1715
 GREENBAUM, BOBBI                                                                  28930 BURLESON STREET                                                                    AGOURA             CA   91301
 GREENBERG GLUSKER FIELDS
 CLAMAN & MACHTINGER LLP                                                           1900 AVENUE OF THE STARS               STE. 2100                                         LOS ANGELES        CA   90067
 GREENBERG, TERESA ANN                                                             ADDRESS REDACTED
 GREENE, CAMIE L.                                                                  ADDRESS REDACTED
 GREENE, DOUGLAS D                                                                 ADDRESS REDACTED
 GREENE, JACKSON DOUGLAS                                                           ADDRESS REDACTED
 GREENE, JHUANA S.                                                                 ADDRESS REDACTED
 GREENE, PATTY A.                                                                  ADDRESS REDACTED
 GREENE, PHENSRI                                                                   ADDRESS REDACTED
 GREENESS ANDREW                                                                   ADDRESS REDACTED
 GREENFIELD, BREANA                                                                ADDRESS REDACTED
 GREENHILL, IRIS                                                                   661 W.32ND ST.                                                                           SAN PEDRO          CA   90732
 GREENLAW, CHRISTINE E.                                                            ADDRESS REDACTED
 GREENLEAF ADVERTISING & MEDIA
 INC                                                                               PO BOX 203743                                                                            DALLAS             TX   75320-3743




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 122 of 342
                                                                             Case 15-11874-KG                                    Doc 3995ExhibitFiled
                                                                                                                                                 D    11/26/18               Page 138 of 357
                                                                                                                                            Creditor Matrix
                                                                                                                                       Served via First Class Mail


                Company                                           Contact                                       Address 1                                      Address 2                     Address 3                    City   State     Zip     Country
 GREENLITE LIGHTING CORP                                                                    10 CORPORATE PARK #100                                                                                            IRVINE             CA    92606
 GREENLITE LIGHTING CORPORATION                                                             10 CORPORATE PARK #100                                                                                            IRVINE             CA    92606
 GREENOUGH, TAWNEE MARIE                                                                    ADDRESS REDACTED
 GREENPOINT LANDSCAPING                                                                     111 SUNSET AVE N #104                                                                                             EDMONDS            WA   98020
 GREENPOINT LANDSCAPING                      PETER ROBERTS                                  111 SUNSET AVE N #104                                                                                             EDMONDS            WA   98020
 GREENTHANER, SCOTT                                                                         ADDRESS REDACTED
 GREENWALD, GAIL L.                                                                         ADDRESS REDACTED
 Greenwich Insurance Co                                                                     1 World Financial Center                       200 Liberty Street, 22nd Floor                                     New York           NY   10281
 Greenwich Insurance Co                                                                     87 Greenwich Avenue                                                                                               Greenwich          CT   06830
                                             Greenwich Insurance Company and XL Insurance
 Greenwich Insurance Company                 America, Inc.                                  Sarah Mims, Esq., Deputy General Counsel       c/o XL Catlin                     505 Eagleview Blvd., Suite 100   Exton              PA   19341
 Greenwich Insurance Company                 Timothy W. Brink, Esq.                         c/o Meltzer, Purtill & Stelle, LLC             300 S. Wacker Drive, Suite 2300                                    Chicago            IL   60606
 Greenwich Insurance Company and XL          Greenwich Insurance Company and XL Insurance
 Insurance America, Inc.                     America, Inc.                                  Sarah Mims, Esq., Deputy General Counsel       c/o XL Catlin                     505 Eagleview Blvd., Suite 100   Exton              PA   19341
 Greenwich Insurance Company and XL
 Insurance America, Inc.                     Sarah Mims, Esq., Deputy General Counsel       c/o XL Catlin                                  505 Eagleview Blvd., Suite 100                                     Exton              PA   19341
 Greenwich Insurance Company and XL
 Insurance America, Inc.                     Timothy W. Brink, Esq.                         c/o Meltzer, Purtill & Stelle, LLC             300 S. Wacker Drive, Suite 2300                                    Chicago            IL   60606
 GREENWISE BANKCARD, LLC                                                                    4400 WEST SAMPLE ROAD                                                                                             COCONUT CREEK      FL   33073
 GREENWOOD, BECKY                                                                           ADDRESS REDACTED
 GREENWOOD, TIFANI LEE                                                                      ADDRESS REDACTED
 GREER, BOBBY                                                                               ADDRESS REDACTED
 GREGAREK, SARAH M.                                                                         ADDRESS REDACTED
 GREGERSON, CHERYL                                                                          ADDRESS REDACTED
 Gregg D. Johnson                                                                                                                          1331 NW Lovejoy, Suite 900                                         Portland           OR   97209
 GREGG, JULIE ANNE                                                                          ADDRESS REDACTED
 GREGG, NATHAN                                                                              ADDRESS REDACTED
 GREGORY, LINDA M                                                                           ADDRESS REDACTED
 GREGORY, STRONG SPIRIT                                                                     ADDRESS REDACTED
 GREGSON, SUMNER C                                                                          ADDRESS REDACTED
 GREINER, LORI J                                                                            ADDRESS REDACTED
 GREINKE, ANDREW                                                                            ADDRESS REDACTED
 GREMER, HANNAH ELIZABETH                                                                   ADDRESS REDACTED
 GREMLICH, PETER KURT                                                                       ADDRESS REDACTED
 GRENNAN, PATRICK                                                                           ADDRESS REDACTED
 GREPO, JACQUERIE B                                                                         ADDRESS REDACTED
 GREY WINDSOR-MORAN, CAMIELLE                                                               ADDRESS REDACTED
 GREY, CHRISTINE A                                                                          ADDRESS REDACTED
 GRGICH HILLS CELLAR                                                                        PO BOX 450                                                                                                        RUTHERFORD         CA   94573
 Grgich Hills Estates                                                                       PO Box 450                                                                                                        Rutherford         CA   94573
 GRIEB, PYONG SU                                                                            ADDRESS REDACTED
 GRIEPSMA, GRACE                                                                            ADDRESS REDACTED
 GRIES, CHRISTOPHER H                                                                       ADDRESS REDACTED
 GRIFFIN II, ROBERT T.                                                                      ADDRESS REDACTED
 GRIFFIN SCHOOL                                                                             6530 33RD AVE NW                                                                                                  OLYMPIA            WA   98502
 GRIFFIN, ANN MARIE                                                                         ADDRESS REDACTED
 GRIFFIN, DEMETRI SHANE                                                                     ADDRESS REDACTED
 GRIFFIN, JR., ROBERT E.                                                                    ADDRESS REDACTED
 GRIFFIN, MICHAEL LEE                                                                       ADDRESS REDACTED
 GRIFFIN, RICHARD                                                                           ADDRESS REDACTED
 GRIFFIN, SANDRA                                                                            ADDRESS REDACTED
 GRIFFIN, TAYLOR                                                                            ADDRESS REDACTED
 GRIFFIS, KELSEY                                                                            ADDRESS REDACTED
 GRIFFITH, ASHLEY LYNN                                                                      ADDRESS REDACTED
 GRIFFITH, EMILY E.                                                                         ADDRESS REDACTED
 GRIFFITH, JUSTINE N.                                                                       ADDRESS REDACTED
 GRIFFITH, LARRY D                                                                          ADDRESS REDACTED
 GRIFFITH, TODD R.                                                                          ADDRESS REDACTED
 GRIFFITH, TRACY W                                                                          ADDRESS REDACTED
 GRIGG, JENNIFER L                                                                          ADDRESS REDACTED
 GRIGGS, JOHN C                                                                             ADDRESS REDACTED
 GRIGGS, KYLIE M.                                                                           ADDRESS REDACTED
 GRIJALBA, IRMA MICHELLE                                                                    ADDRESS REDACTED
 GRIJALVA , SARA                                                                            708 PICO BLVD APT 104                                                                                             SANTA MONICA       CA   90405-6311
 GRIJALVA, FLORENCIA                                                                        ADDRESS REDACTED
 GRIJALVA, JANIS Y                                                                          ADDRESS REDACTED
 GRIJALVA, PAUL A.                                                                          ADDRESS REDACTED
 GRIJALVA, SARA                                                                             ADDRESS REDACTED
 GRIM, ESQ., DOUGLAS R.                                                                     ADDRESS REDACTED
 GRIMALDO, VANESSA                                                                          ADDRESS REDACTED
 GRIMES, CAROLINE                                                                           ADDRESS REDACTED
 GRIMES, GREGORY DESMOND                                                                    ADDRESS REDACTED
 GRIMM COLLECTIONS                                                                          1677 S 2ND AVE SW                                                                                                 TUMWATER           WA   98512-6992
 GRIMMETT, RICHARD J                                                                        ADDRESS REDACTED
 GRINDLEY, KELSEY                                                                           ADDRESS REDACTED
 GRINER, ZACHARY LANE                                                                       ADDRESS REDACTED
 GRINSTEAD, TAMMY                                                                           ADDRESS REDACTED
 GRISSOM, CHRISTOPHER                                                                       ADDRESS REDACTED
 GRISSOM, JODY C.                                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                 Page 123 of 342
                                                                                    Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                             D    11/26/18               Page 139 of 357
                                                                                                                                        Creditor Matrix
                                                                                                                                   Served via First Class Mail


               Company                                             Contact                                 Address 1                                       Address 2                    Address 3                  City   State       Zip      Country
 GRISSOM, MICHAEL                                                                         ADDRESS REDACTED
 GRIZZANTI, GIAVONNA ANGELINA                                                             ADDRESS REDACTED
 GRIZZANTI, SHELSEA                                                                       ADDRESS REDACTED
 GRIZZLY PEAK WINERY                                                                      1600 E NEVADA ST                                                                                            ASHLAND             OR      97520
 GROAT, BRANDON                                                                           ADDRESS REDACTED
 GROCERY SHOPPING NETWORK                    CODY AYRES                                   10 SOUTH FIFTH ST., SUITE 900                                                                               MINNEAPOLIS         MN      55402
 GROCERY SHOPPING NETWORK INC                                                             10 SOUTH 5TH ST #900                                                                                        MINNEAPOLIS         MN      55402

 GROCERY SHOPPING NETWORK, INC.                                                           10 SOUTH 5TH STREET                          SUITE 900                                                      MINNEAPOLIS         MN      55402
 GROCHOWSKI, KEVIN J                                                                      ADDRESS REDACTED
 GROCHOWSKI, ORALIA                                                                       ADDRESS REDACTED
 GROEN, ERIN M.                                                                           ADDRESS REDACTED
 GROENHUIZEN, CYNTHIA                                                                     ADDRESS REDACTED
 GRONER, MASON                                                                            ADDRESS REDACTED
 GROONEY, CYNTHIA SUE                                                                     ADDRESS REDACTED
 GROSE, ALLISON RENEE                                                                     ADDRESS REDACTED
 GROSH, KAREN S.                                                                          ADDRESS REDACTED
 GROSHONG, SHAWN JOSEPH                                                                   ADDRESS REDACTED
 GROSS, BARBARA A.                                                                        ADDRESS REDACTED
 GROUNDS FOR CHANGE                                                                       15773 GEORGE LANE NE                         SUITE 204                                                      POULSBO             WA      98370
 GROUNDS GUYS OF THE ROGUE
 VALLEY                                                                                   2803 UPPER RIVER RD                                                                                         GRANTS PASS         OR      97526
 GROUNDWORK COFFEE CO                                                                     5457 CLEON AVENUE                                                                                           NORTH HOLLYWOOD     CA      91601
 GROUP HEALTH COOPERATIVE OF
 PUGET SOUND                                                                              1730 MINOR AVE, SUITE 1340                                                                                  SEATTLE             WA      98101-1448
 GROUT, JANINE                                                                            ADDRESS REDACTED
 GROVE ELEMENTARY                                                                         6510 GROVE STREET                                                                                           MARYSVILLE          WA      98270
 GROVE, SUZANNE C.                                                                        ADDRESS REDACTED
 GROVER, ERIK CHARLES                                                                     ADDRESS REDACTED
 GROVER, SHERI LEE                                                                        ADDRESS REDACTED

 GROVES CITY ELECTRIC SERVICE INC                                                         PO BOX 823                                                                                                  ANACORTES           WA      98221-0823
 GRO-VOLUTION                                                                             2913 BROADMORE ST                                                                                           KLAMATH FALLS       OR      97603
 GROW, SARAH                                                                              ADDRESS REDACTED
 GROWING GARDEN LLC                                                                       6063 MEDCALF RD                                                                                             BELLINGHAM          WA      98226
 GRUBA, LEANN N.                                                                          ADDRESS REDACTED
 GRUBB, TOMOMI                                                                            ADDRESS REDACTED
 GRUBBE, RENEE J                                                                          ADDRESS REDACTED
 GRUESSING, IVY NICOLE                                                                    ADDRESS REDACTED
 Gruma Corporation                           c/o Justin Eccleston, AR Facilitator         5601 Executive Drive, Suite 800                                                                             Irving              TX      75038
 Gruma Corporation d/b/a Mission Foods       c/o Katharine Battaia Clark                  Thompson & Knight LLP                        1722 Routh Street, Suite 1500                                  Dallas              TX      75201
 Gruma Corporation d/b/a Mission Foods       Gruma Corporation                            c/o Justin Eccleston, AR Facilitator         5601 Executive Drive, Suite 800                                Irving              TX      75038
 Gruma Corporation d/b/a Mission Foods       Katharine Battaia Clark                      Thompson & Knight LLP                        1722 Routh Street, Suite 1500                                  Dallas              TX      75201
 GRUN, JANIS                                                                              ADDRESS REDACTED
 GRUNDMAN, RENEE KATHLEEN                                                                 ADDRESS REDACTED
 GRUNDY, MARCUS ALEXANDER                                                                 ADDRESS REDACTED
 GRUNEWALD, KATHY E                                                                       ADDRESS REDACTED
 GRYMES, JERI MARION                                                                      ADDRESS REDACTED
 GSL SOLUTIONS INC                                                                        2414 SE 125TH AVE                                                                                           VANCOUVER           WA      98683
 GSL Solutions, Inc.                         Christine Louie                              2414 SE 125th Avenue                                                                                        Vancouver           WA      98683
 GSL Solutions, Inc.                         Gregg D. Johnson                                                                                                            1331 NW Lovejoy, Suite 900   Portland            OR      97209
 GTS INTERIOR SUPPLY                                                                      10819 120TH AVE NE                                                                                          KIRKLAND            WA      98033-5024
 GUADANO, NANCY N.                                                                        ADDRESS REDACTED
 GUADARRAMA SR., RAFAEL                                                                   ADDRESS REDACTED
 GUADIANA, NORA T                                                                         ADDRESS REDACTED
 GUARDIAN EQUIPMENT INC                                                                   1140 N NORTH BRANCH ST                                                                                      CHICAGO             IL      60642
 GUDINO, JOSE MANUEL                                                                      ADDRESS REDACTED
 GUENTHER, FAYE                                                                           ADDRESS REDACTED
 GUENTHER, TAYLOR                                                                         ADDRESS REDACTED
 GUERIN , MURIEL                                                                          9901 TRAILWOOD DR                                                                                           LAS VEGAS           NV      89134-6675
 GUERIN, MARY T                                                                           ADDRESS REDACTED
 GUERIN, MURIEL                                                                           9901 TRAILWOOD DR                                                                                           LAS VEGAS           NV      89134
 GUERRA, DAMIAN                                                                           ADDRESS REDACTED
 GUERRA, DAWN MARIE                                                                       ADDRESS REDACTED
 GUERRA, JESSENYA ASHLEY                                                                  ADDRESS REDACTED
 GUERRA, KIMBERLY L                                                                       ADDRESS REDACTED
 GUERRA, LLODIA R.                                                                        ADDRESS REDACTED
 GUERRA, PATRICIA M                                                                       ADDRESS REDACTED
 GUERRA, PETER C                                                                          ADDRESS REDACTED
 GUERRA, RICARDO EDEN                                                                     ADDRESS REDACTED
 GUERRERO DE CASTRO, ROSA                                                                 ADDRESS REDACTED
 GUERRERO ROSAS, LUIS                                                                     ADDRESS REDACTED
 GUERRERO SOTO, ALEXANDER                                                                 ADDRESS REDACTED
 GUERRERO, ALEJANDRO                                                                      ADDRESS REDACTED
 GUERRERO, ALEXIS MICHELLE                                                                ADDRESS REDACTED
 GUERRERO, ANA ROMERO                                                                     ADDRESS REDACTED
 GUERRERO, FATIMA                                                                         ADDRESS REDACTED
 GUERRERO, JESSICA SUSANNA                                                                ADDRESS REDACTED
 GUERRERO, JUAN                                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                             Page 124 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 140 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


               Company                                            Contact                         Address 1                                 Address 2         Address 3                  City   State       Zip   Country
 GUERRERO, KATIE JANE                                                             ADDRESS REDACTED
 GUERRERO, ROSALVA                                                                ADDRESS REDACTED
 GUERRERO, ROZ                                                                    25917 VIANA AVE                                                                         LOMITA                CA      90717
 GUERRERO, RYAN DANIEL                                                            ADDRESS REDACTED
 GUERRERO, VERONICA M                                                             ADDRESS REDACTED
 GUERRERO, VINCENT ANTHONY                   Vincent Anthony Guerrero                                                   390 South 10th Street                             Independence          OR      97351
 GUERRERO, VINCENT ANTHONY                                                        ADDRESS REDACTED
 GUEST, DIVANTE                                                                   ADDRESS REDACTED
 GUEVARA, HARVEY L                                                                ADDRESS REDACTED
 GUEVARA, HEGNA M                                                                 ADDRESS REDACTED
 GUFFEY, KARLA RAE                                                                ADDRESS REDACTED
 GUFFY, MARSHALL DEAN                                                             ADDRESS REDACTED
 GUFLER, MARK ANTHONY                                                             ADDRESS REDACTED
 GUFLER, TAYLOR JEANNE                                                            ADDRESS REDACTED
 GUHR, JAMI L.                                                                    ADDRESS REDACTED
 GUIDRY, DANINA NICOLE                                                            ADDRESS REDACTED
 GUIDRY, HOLLY                                                                    ADDRESS REDACTED
 GUILINGER, RODNEY ALLEN                                                          ADDRESS REDACTED
 GUILLEN, ISAVEL                                                                  ADDRESS REDACTED
 GUILLEN, PAULINA                                                                 16308 B ST E                                                                            TACOMA                WA      98445
 GUILLEN, ROBERTO C                                                               ADDRESS REDACTED
 GUILLORY, IVONNE                                                                 ADDRESS REDACTED
 GUILMETTE, DEBORAH                                                               ADDRESS REDACTED
 GUISINGER, REED                                                                  ADDRESS REDACTED
 GUITY, ROSELIE                                                                   ADDRESS REDACTED
 GULBRANSEN, SHEENA ANN                                                           ADDRESS REDACTED
 GULL INDUSTRIES, INC.                       ATTN WILLAIM LOW                     3404 FOURTH AVE S.                    PO BOX 24687                                      SEATTLE               WA      98124
 GUMBERT, JANET P                                                                 ADDRESS REDACTED
 GUMMERT, GODERIK CORRIGAN                                                        ADDRESS REDACTED
 GUMP, CHARLOTTE LORRA                                                            ADDRESS REDACTED
 GUNAN, AIANA                                                                     1730 SINALOA RD                       #304                                              SIMI VALLEY           CA      93065
 GUNDERSON, BRETT VICTOR                                                          ADDRESS REDACTED
 GUNDERSON, HEIDI ROSE                                                            ADDRESS REDACTED
 GUNDERSON, SAMUEL J                                                              ADDRESS REDACTED
 GUNKEL, KEVIN CHRISTOPHER                                                        ADDRESS REDACTED
 GUNN, CHEYENNE                                                                   ADDRESS REDACTED
 GUNN, JOSEPH MICHAEL                                                             ADDRESS REDACTED
 GUNN, NICOLLE                                                                    ADDRESS REDACTED
 GUNN, SHERYL ANN                                                                 ADDRESS REDACTED
 GUNNELL, ALAN V                                                                  ADDRESS REDACTED
 GUNZNER, KELLY ANN                                                               ADDRESS REDACTED
 GURROLA, DANIEL                                                                  ADDRESS REDACTED
 GURZI, MELINDA LOUANNE                                                           ADDRESS REDACTED
 GUSIMAT, DESIREE                                                                 ADDRESS REDACTED
 GUSKE, KRISTI                                                                    ADDRESS REDACTED
 GUSSIE JR, FRANCIS                                                               ADDRESS REDACTED
 GUSTAFSON, ERYN MARIE                                                            ADDRESS REDACTED
 GUSTAFSON, JEFFREY A.                                                            ADDRESS REDACTED
 GUSTAFSON, JORDYN L.                                                             ADDRESS REDACTED
 GUSTAFSON, RAELYNN                                                               ADDRESS REDACTED
 GUSTAFSON, TAYLOR DUANE                                                          ADDRESS REDACTED
 GUTCHER, MARIA L                                                                 ADDRESS REDACTED
 GUTHRIE, GUY ALAN                                                                ADDRESS REDACTED
 GUTIERRES, EMILY A                                                               ADDRESS REDACTED
 GUTIERREZ JR., LEONARDO                                                          ADDRESS REDACTED
 GUTIERREZ, ADRIAN                                                                ADDRESS REDACTED
 GUTIERREZ, CARI ANN                                                              ADDRESS REDACTED
 GUTIERREZ, DANA                                                                  ADDRESS REDACTED
 GUTIERREZ, DANNY                                                                 ADDRESS REDACTED
 GUTIERREZ, EVAN RILEY                                                            ADDRESS REDACTED
 GUTIERREZ, GIUSEPPE                                                              ADDRESS REDACTED
 GUTIERREZ, GRISEL                                                                ADDRESS REDACTED
 GUTIERREZ, HUGO I.                                                               ADDRESS REDACTED
 GUTIERREZ, JOESFINA                                                              ADDRESS REDACTED
 GUTIERREZ, KIMBERLY D                                                            ADDRESS REDACTED
 GUTIERREZ, LEONARDO                                                              818 SOUTH L ST                                                                          PORT ANGELES          WA      98363
 GUTIERREZ, LOUIS B                                                               ADDRESS REDACTED
 GUTIERREZ, MARIA RENEE                                                           ADDRESS REDACTED
 GUTIERREZ, MARK FORES                                                            ADDRESS REDACTED
 GUTIERREZ, PATRICIA                                                              ADDRESS REDACTED
 GUTIERREZ, PATRICIA                                                              ADDRESS REDACTED
 GUTIERREZ, RACHEL VIVIAN                                                         ADDRESS REDACTED
 GUTIERREZ, SANDRA VEGA                                                           ADDRESS REDACTED
 GUTIERREZ, SHELLEY M                                                             ADDRESS REDACTED
 GUTIERREZ, SHELLY                                                                152 INDEPENDENCE DR                                                                     GRANTS PASS           OR      97527
 GUTIERREZ, STACEY JEAN                                                           ADDRESS REDACTED
 GUTIERREZ, TINA M                                                                ADDRESS REDACTED
 GUTMAN, JOSHUA NATHAN                                                            ADDRESS REDACTED
 GUTTILLA MURPHY ANDERSON PC                 CITY NORTH                           5415 E HIGH ST SUITE 200                                                                PHOENIX               AZ      85054




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 125 of 342
                                                                               Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 141 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                              Contact                            Address 1                             Address 2         Address 3               City   State       Zip      Country
 GUY, ALEXIS MICEL                                                                   ADDRESS REDACTED
 GUY, PATRICIA L                                                                     ADDRESS REDACTED
 GUYON, TYLER JAMES                                                                  ADDRESS REDACTED
 GUYTON, DARRON                                                                      ADDRESS REDACTED
 GUZMAN, ALICE M                                                                     ADDRESS REDACTED
 GUZMAN, CRYSTAL NICOLE                                                              ADDRESS REDACTED
 GUZMAN, DAVID                                                                       ADDRESS REDACTED
 GUZMAN, ELISE                                                                       ADDRESS REDACTED
 GUZMAN, EMILY E.                                                                    ADDRESS REDACTED
 GUZMAN, LARRY                                                                       ADDRESS REDACTED
 GUZMAN, REBECCA YVETTE                                                              ADDRESS REDACTED
 GUZMAN, STEFAN                                                                      876 FLOYD AVE                                                                          CHULA VISTA        CA      91910
 GUZMAN, STEFAN L                                                                    ADDRESS REDACTED
 GUZMAN, VICTORIA SUSANNE                                                            ADDRESS REDACTED
 GUZMAN-DOW, VERONICA                                                                ADDRESS REDACTED
 GW SERVICES, INC.                                                                   1385 PARK CENTER DRIVE                                                                 VISTA              CA      92081
 GW Services, LLC                                                                    1385 Park Center Dr.                                                                   Vista              CA      92081
 GWENDOLYN STRONG FOUNDATION                                                         27 W. ANAPAMU STREET SUITE 177                                                         SANTA BARBARA      CA      93101
 GWINN, MICHAEL D                                                                    ADDRESS REDACTED
 GWINNER, CHANCE                                                                     ADDRESS REDACTED
 H KENT HOLLINS ATTORNEY AT LAW
 PA                                                                                  PO BOX 4586                                                                            TOPEKA             KS      66604-0586
 H LLOYD & ASSOCIATES INC                                                            2805 COUNTY PLACE                                                                      VIRGINIA BEACH     VA      23456
 H MART PORTLAND INC.                                                                13600 SW PACIFIC HIGHWAY                                                               TIGARD             OR      97223
 HA, THOMAS                                                                          ADDRESS REDACTED
 HA, TONY                                                                            ADDRESS REDACTED
 HAAKER, LORI JEAN                                                                   ADDRESS REDACTED
 HAAKMA, MICHAEL J                                                                   ADDRESS REDACTED
 HAAKSMA, JEFF                                                                       ADDRESS REDACTED
 HAALAND, KAARI N.                                                                   ADDRESS REDACTED
 HAARMAN, BRIAN D                                                                    ADDRESS REDACTED
 HAAS, CHRISTOPHER                                                                   ADDRESS REDACTED
 HAAS, DEVIN WILLIAM                                                                 ADDRESS REDACTED
 HAAS, JOSHUA MATTHEW                                                                ADDRESS REDACTED
 HAASS, SHELLY D.                                                                    ADDRESS REDACTED
 HABERLY, KELSEY CHRISTINE                                                           ADDRESS REDACTED
 HACHEY, CHRISTOPHERWILL                                                             ADDRESS REDACTED
 HACKWORTH, GUY KURTIS                                                               ADDRESS REDACTED
 HADDOCK, LISA K.                                                                    ADDRESS REDACTED
 HADDOX, MILA VILLA P                                                                ADDRESS REDACTED
 HADENFELDT, OLIVIA                                                                  ADDRESS REDACTED
 HADLAND, JACOB                                                                      ADDRESS REDACTED
 HADLOC, JIMMY                                                                       ADDRESS REDACTED
 HAFFLY, BENJAMIN JACOB                                                              ADDRESS REDACTED
 HAFFNER, NICHOLE RENEE                                                              ADDRESS REDACTED
 HAGEDORN, ROBERT EDWARD                                                             ADDRESS REDACTED
 HAGEL, TIMOTHY R                                                                    ADDRESS REDACTED
 HAGELBACK, PENNY ANN                                                                ADDRESS REDACTED
 HAGEN, CONSTANCE ANN                                                                ADDRESS REDACTED
 HAGEN, JENNIE L                                                                     ADDRESS REDACTED
 HAGEN, SARAH SAMANTHA                                                               ADDRESS REDACTED
 HAGENSON, JOHN ALBERT                                                               ADDRESS REDACTED
 HAGER, SCOTT ERIC                                                                   ADDRESS REDACTED
 HAGER, STACY ANN                                                                    ADDRESS REDACTED
 HAGEY, MARCIA LOUISE                                                                ADDRESS REDACTED
 HAGGBLOM, BRIAN L.                                                                  ADDRESS REDACTED
 HAGGEN ACQUISITION, LLC                                                             2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN DISTRIBUTION CENTER -
 DIVERTED                                                                            3800 1ST AVE SOUTH STE C                                                               SEATTLE            WA      98134
 HAGGEN DISTRIBUTION CENTER #91                                                      PO BOX 9704                                                                            BELLINGHAM         WA      98227
 HAGGEN DISTRIBUTION CENTER #91                                                      PO BOX 9704                                                                            BELLINGHAM         WA      98227-9704
 HAGGEN FUEL HOLDINGS, LLC                                                           2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN HOLDINGS LLC                         HAGGEN PROPERTY HOLDING LLC             2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN HOLDINGS LLC                         HAGGEN PROPERTY NORTH LLC               2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN HOLDINGS LLC                         HAGGEN PROPERTY SOUTH LLC               2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN HOLDINGS LLC                         PROPCO, NORTH LLC & SOUTH LLC           2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN HOLDINGS, LLC                                                                2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 Haggen Inc.                                 Attn Accounting Dept.                   2211 Rimland Dr.                                                                       Bellingham         WA      98226
 HAGGEN MARKETPLACE LLC                                                              3145 EL CAJON BLVD                                                                     SAN DIEGO          CA      92104
 Haggen Marketplace LLC                      Ben Shah                                3145 El Cajon Blvd.                                                                    San Diego          CA      92104

 Haggen Marketplace LLC, Turquoise
 Parking Lot LLC, and Turquoise Alley LLC                                            12730 High Bluff Dr.                 Ste. 200                                          San Diego          CA      92130-2077

 Haggen Marketplace LLC, Turquoise
 Parking Lot LLC, and Turquoise Alley LLC                                            3145 El Cajon Blvd.                                                                    San Diego          CA      92104
 HAGGEN OPCO NORTH, LLC                                                              2211 RIMLAND DRIVE                                                                     BELLINGHAM         WA      98226
 HAGGEN OPCO NORTH, LLC                                                              525 OKEECHOBEE BLVD.                 STE. 1050                                         WEST PALM BEACH    FL      33401
 HAGGEN OPCO NORTH, LLC                   ATTN CHIEF FINANCIAL OFFICER               2211 RIMLAND DR.                     STE. 300                                          BELLINGHAM         WA      98226




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 126 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 142 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


              Company                                             Contact                            Address 1                                   Address 2         Address 3               City   State       Zip      Country
 Haggen Opco North, LLC                      Attn Property Accounting              PO Box 959214                                                                               Saint Louis        MO      63195-9214
 HAGGEN OPCO NORTH, LLC                      ATTN PROPERTY ACCOUNTING              P.O. BOX 959214                                                                             ST. LOUIS          MT      63195-9214
 Haggen Opco North, LLC                      John Caple                            525 Okeechobee Blvd.                      Ste. 1050                                         West Palm Beach    FL      33401
 Haggen Opco North, LLC                      Michael Niegsch                       525 Okeechobee Blvd.                      Ste. 1050                                         West Palm Beach    FL      33401
 HAGGEN OPCO SOUTH, LLC                                                            2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN OPCO SOUTH, LLC                                                            525 OKEECHOBEE BLVD.                      STE. 1050                                         WEST PALM BEACH    FL      33401
 Haggen Opco South, LLC                      Attn Chief Financial Officer          2211 Rimland Dr.                          Ste. 300                                          Bellingham         WA      98226
 Haggen OPCO South, LLC                      c/o Property Accounting               P.O. Box 959214                                                                             St. Louis          MO      63195-9214
 Haggen Opco South, LLC                      John Caple                            525 Okeechobee Blvd.                      Ste. 1050                                         West Palm Beach    FL      33401
 Haggen Opco South, LLC                      Michael Niegsch                       525 Okeechobee Blvd.                      Ste. 1050                                         West Palm Beach    FL      33401

 HAGGEN OPERATIONS HOLDINGS, LLC                                                   2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226

 HAGGEN PROPERTY HOLDINGS II, LLC                                                  2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN PROPERTY HOLDINGS III,
 LLC                                                                               2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN PROPERTY HOLDINGS III.                                                     2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN PROPERTY HOLDINGS, LLC                                                     2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 Haggen Property North, LLC                                                        2211 Rimland Dr                                                                             Bellingham         WA      98226
 Haggen Property North, LLC                                                        2211 Rimland Dr.                          Ste. 104                                          Bellingham         WA      98226
 HAGGEN PROPERTY NORTH, LLC                  C/O HAGGEN HOLDINGS, LLC              2211 RIMLAND DRIVE                        STE. 300                                          BELLINGHAM         WA      98226
 Haggen Property South LLC                                                         525 Okeechobee Blvd Ste 1050                                                                West Palm Beach    FL      33401
 HAGGEN PROPERTY SOUTH, LLC                                                        2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 Haggen Property South, LLC                                                        2211 Rimland Dr.                          Ste. 104                                          Bellingham         WA      98226
 HAGGEN PROPERTY SOUTH, LLC &
 HAGGEN PROPERTY NORTH, LLC                                                        2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN SLB, LLC                                                                   2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN TALBOT CO LTD
 PARTNERSHIP                                                                       2200 RIMLAND DRIVE STE 250                                                                  BELLINGHAM         WA      98226
 HAGGEN TALBOT CO LTD
 PARTNERSHIP                                 c/o Real Property Law Group, PLLC     Kathleen J. Hopkins                       1326 Fifth Avenue, Suite 654                      Seattle            WA      98101
 HAGGEN TALBOT CO. LIMITED
 PARTNERSHIP                                                                       PO BOX 5686                                                                                 BELLINGHAM         WA      98227
 Haggen Talbot Co. Limited Partnership       Real Property Law Group PLLC          Kathleen Hopkins                          1326 5th Ave, Suite 654                           Seattle            WA      98101
 Haggen Talbot Co. Limited Partnership       Sue Winter                            2200 Rimland Drive, Suite 250                                                               Bellingham         WA      98226
 HAGGEN TALBOT CO. LP                                                              PO BOX 5686                                                                                 BELLINGHAM         WA      98227
 HAGGEN, INC.                                                                      2211 RIMLAND DRIVE                                                                          BELLINGHAM         WA      98226
 HAGGEN, INC.                                ATTN HAGGENS LOSS PREVENTION DEPT.    2211 RIMLAND DR.                                                                            BELLINGHAM         WA      98226
 HAGGEN, INC.                                ATTN INSURANCE DEPT.                  2211 RIMLAND DR.                                                                            BELLINGHAM         WA      98226
 Haggen, Inc.                                Attn Property Accounting              PO Box 959214                                                                               Saint Louis        MO      63195-9214
 HAGGEN, J.                                                                        ADDRESS REDACTED
 HAGGEN, JEFFREY                                                                   ADDRESS REDACTED
 HAGGEN, KATHY                                                                     ADDRESS REDACTED
 HAGGEN, MARC B.                                                                   ADDRESS REDACTED
 HAGGEN, MATT                                                                      ADDRESS REDACTED
 HAGGLUND, JOANNA LYNN                                                             ADDRESS REDACTED
 HAGIN, NORELL                                                                     ADDRESS REDACTED
 HAGINS, NOEL                                                                      ADDRESS REDACTED
 HAGUE, GREIG ANDREW                                                               ADDRESS REDACTED
 HAGY, JUDY A                                                                      ADDRESS REDACTED
 HAHESY, TYLER MICHAEL                                                             ADDRESS REDACTED
 HAHN, ALBERT WILLIAM                                                              ADDRESS REDACTED
 HAHN, ECHO                                                                        ADDRESS REDACTED
 HAHN, KRISTIN LEE                                                                 ADDRESS REDACTED
 HAILE, SAMRAWIT                                                                   ADDRESS REDACTED
 HAILE, SIRAK J                                                                    ADDRESS REDACTED
 HAILEY, ALEXANDER                                                                 ADDRESS REDACTED
 HAILU, ELIZABETH                                                                  ADDRESS REDACTED
 HAIN REFRIGERATED FOODS INC                                                       PO BOX 742498                                                                               LOS ANGELES        CA      90074-2498
 HAINES, SAMUEL                                                                    ADDRESS REDACTED
 HAINLINE, NATALIE ANNE                                                            ADDRESS REDACTED
 HAINS , RACHEL                                                                    2700 S BONANZA AVE                                                                          TUCSON             AZ      85730-1503
 HAINS, RACHEL                                                                     ADDRESS REDACTED
 HAISMA, HEATHER A                                                                 ADDRESS REDACTED
 HALBAKKEN, PEGGY                                                                  ADDRESS REDACTED
 HALBAKKEN, PEGGY A                                                                ADDRESS REDACTED
 HALE INDUSTRIES                                                                   540 N CURTIS RD                                                                             BOISE              ID      83706
 HALEY, AMY L.                                                                     ADDRESS REDACTED
 HALEY, SOPHIA                                                                     ADDRESS REDACTED
 HALIM, JAHANARA AKHTER                                                            ADDRESS REDACTED
 HALL BRANDS LLC                                                                   1705 SW SPRING ST                                                                           PORTLAND           OR      97201
 HALL BRANDS LLC                             MATT HALL                             1705 SW SPRING ST                                                                           PORTLAND           OR      97201
 HALL, ALVIDA M                                                                    ADDRESS REDACTED
 HALL, AMBER NICOLE                                                                ADDRESS REDACTED
 HALL, BREANNE N.                                                                  ADDRESS REDACTED
 HALL, CARLA J                                                                     ADDRESS REDACTED
 HALL, CHELSEA                                                                     ADDRESS REDACTED
 HALL, DAVID                                                                       ADDRESS REDACTED
 HALL, DEREK WADE                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 127 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 143 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 HALL, DOLORES                                                                    ADDRESS REDACTED
 HALL, DUSTIN                                                                     ADDRESS REDACTED
 HALL, ELISA MARIA                                                                ADDRESS REDACTED
 HALL, GARY W.                                                                    1149 BRIDGEVIEW DR                                                                       LYNDEN             WA      98264
 HALL, GWEN MARIE                                                                 ADDRESS REDACTED
 HALL, JAMES E                                                                    ADDRESS REDACTED
 HALL, JASON M                                                                    ADDRESS REDACTED
 HALL, JESSE JAMES                                                                ADDRESS REDACTED
 HALL, KAREN SUSANNE                                                              ADDRESS REDACTED
 HALL, KARSTEN STEPHEN                                                            ADDRESS REDACTED
 HALL, KELLCEE                                                                    ADDRESS REDACTED
 HALL, LUCAS S.                                                                   ADDRESS REDACTED
 HALL, NATTHANIK                                                                  ADDRESS REDACTED
 HALL, SHELLY R.                                                                  ADDRESS REDACTED
 HALL, STEPHANIE NICOLE                                                           ADDRESS REDACTED
 HALL, WHITNEY A.                                                                 ADDRESS REDACTED
 HALLAM, AUSTIN HUNTER                                                            ADDRESS REDACTED
 HALLCOX, KRISTINA M                                                              ADDRESS REDACTED
 HALLERMAN, DANIEL JOSEPH                                                         ADDRESS REDACTED
 HALLMARK, CODY A                                                                 ADDRESS REDACTED
 HALLMARK, SALLY                                                                  18068 SR 9                                                                               MOUNT VERNON       WA      98274
 HALLMARK, SALLY M.                                                               ADDRESS REDACTED
 HALO BRANDED SOLUTIONS                                                           3182 MOMENTUM PLACE                                                                      CHICAGO            IL      60689-5331
 HALO BRANDED SOLUTIONS INC                                                       3182 MOMENTUM PLACE                                                                      CHICAGO            IL      60689-5331
 HALS GLASS CORP                                                                  9648 E ARTESIA BLVD                                                                      BELLFLOWER         CA      90706
 HALVERSON, HALEY                                                                 ADDRESS REDACTED
 HALVERSON, THEA                                                                  ADDRESS REDACTED
 HALVORSON, BLAINE                                                                ADDRESS REDACTED
 HAMADA, SEAN PRICE                                                               ADDRESS REDACTED
 HAMBLETON RESOURCES INC                                                          9805 VINEYARD CREST                                                                      BELLEVUE           WA      98004
 HAMEL, MARK L                                                                    ADDRESS REDACTED
 HAMILTON JR., ROBERT                                                             ADDRESS REDACTED
 HAMILTON, ANITA                                                                  ADDRESS REDACTED
 HAMILTON, BRENDA                                                                 ADDRESS REDACTED
 HAMILTON, DAJAUN MALIK                                                           ADDRESS REDACTED
 HAMILTON, DANA F                                                                 ADDRESS REDACTED
 HAMILTON, DAVID M                                                                ADDRESS REDACTED
 HAMILTON, HOLLY ANN                                                              ADDRESS REDACTED
 HAMILTON, JERRY L                                                                ADDRESS REDACTED
 HAMILTON, LINDA                                                                  ADDRESS REDACTED
 HAMILTON, LYNNE                                                                  ADDRESS REDACTED
 HAMIRANI, MATHEW                                                                 ADDRESS REDACTED
 HAMLIN, MICHAEL E                                                                ADDRESS REDACTED
 HAMMAN, AIMEE N                                                                  ADDRESS REDACTED
 HAMMER & TUFFYS GRANOLA                                                          10645 SW ORIOLE CIRCLE                                                                   BEAVERTON          OR      97007
 HAMMER, CYNTHIA SUE                                                              ADDRESS REDACTED
 HAMMER, MARCELLE                                                                 ADDRESS REDACTED
 HAMMER, MELODY                                                                   ADDRESS REDACTED
 HAMMER, NICHOLAS JAMES                                                           ADDRESS REDACTED
 HAMMOND, DEBBIE JEAN                                                             ADDRESS REDACTED
 HAMMOND, EMILY                                                                   ADDRESS REDACTED
 HAMMOND, KAIYA                                                                   ADDRESS REDACTED
 HAMMOND, TIFFANY N                                                               ADDRESS REDACTED
 HAMMONDS CANDIES                                                                 5735 N WASHINGTON ST                                                                     DENVER             CO      80216
 HAMMONDS, LARRY                                                                  ADDRESS REDACTED
 HAMMONS, SUSAN E.                                                                ADDRESS REDACTED
 HAMOVITZ, JOSIAH C                                                               ADDRESS REDACTED
 HAMPTON INN                                 BELLINGHAM AIRPORT                   3985 BENNETT DR                                                                          BELLINGHAM         WA      98225
 HAMPTON JR., JOHN AURTHER                                                        ADDRESS REDACTED
 HAMPTON, AYLEA BURGESS                                                           ADDRESS REDACTED
 HAN, CHONG SUN                                                                   ADDRESS REDACTED
 HAN, JAE WON                                                                     ADDRESS REDACTED
 HANACH II, DANIEL                                                                ADDRESS REDACTED
 HANACHI, MOHAMMAD HOSSEIN                                                        ADDRESS REDACTED
 HANCHETT, JORDYN                                                                 ADDRESS REDACTED
 HANCOCK, BRIANNA ROSE                                                            ADDRESS REDACTED
 HANCOCK, KYLE D.                                                                 ADDRESS REDACTED
 HANCOCK, ROBERT JAMES                                                            ADDRESS REDACTED
 HANCOCK, STACY M                                                                 ADDRESS REDACTED
 HAND, GERALD LLOYD                                                               ADDRESS REDACTED
 HANDERSON, BROOKE                                                                ADDRESS REDACTED
 HANDERSON, BROOKE M.                                                             ADDRESS REDACTED
 HANDLEY, HARRY V.                                                                ADDRESS REDACTED
 HANDLEY, RYAN                                                                    ADDRESS REDACTED
 HANDS ON CHILDRENS MUSEUM
 PRESCHOOL                                                                        106 11TH AVE SW                                                                          OLYMPIA            WA      98501
 HANDYSIDE, VICTOR                                                                ADDRESS REDACTED
 HANES, TRISTEN MARIE                                                             ADDRESS REDACTED
 HANEWACKER, ALEXANDRIA                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 128 of 342
                                                                             Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18                  Page 144 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                  Company                                          Contact                               Address 1                                  Address 2              Address 3               City   State       Zip      Country
 HANEY, PATRICK A                                                                  ADDRESS REDACTED
 HANFT, STEVEN E.                                                                  ADDRESS REDACTED
 HANG, SHOUA                                                                       ADDRESS REDACTED
 HANGAR 24 CRAFT DISTRIBUTION                                                      PO BOX 9420                                                                                         REDLANDS           CA      92375
 HANKEMEIER, THOMAS J                                                              ADDRESS REDACTED
 HANKINS, CHARLES                                                                  ADDRESS REDACTED
 HANKS, PATRICK                                                                    ADDRESS REDACTED
 HANLEY, SALLY M.                                                                  ADDRESS REDACTED
 HANNA, CATHERINE D                                                                ADDRESS REDACTED
 HANNA, LAURA                                                                      ADDRESS REDACTED
 HANNA, SAMER FAWZI                                                                ADDRESS REDACTED
 HANNAM, JARED P                                                                   ADDRESS REDACTED
 HANNAM, JESSIE WYNN                                                               ADDRESS REDACTED
 HANNAS HONEY                                                                      4760 THORMAN AVE NE                                                                                 SALEM              OR      97303
 HANNICK, PAULA J.                                                                 ADDRESS REDACTED
 HANNING, PATRICK B                                                                ADDRESS REDACTED
 HANNON ENTERPRISES INC                      OVERHEAD DOOR OF ROGUE VALLEY         PO BOX 8193                                                                                         MEDFORD            OR      97504
 HANON, AMANDA                                                                     ADDRESS REDACTED
 HANRAHAN, JENNIFER N/A                                                            ADDRESS REDACTED
 HANSEN ELEMENTARY SCHOOL                                                          1919 ROAD 65 NW                                                                                     OLYMPIA            WA      98502
 HANSEN, BENJAMIN                                                                  ADDRESS REDACTED
 HANSEN, BRIANA                                                                    ADDRESS REDACTED
 HANSEN, CHELSEA KARMELITA                                                         ADDRESS REDACTED
 HANSEN, DEBORAH J                                                                 ADDRESS REDACTED
 HANSEN, ERIC CONRAD                                                               ADDRESS REDACTED
 HANSEN, ERIKA                                                                     ADDRESS REDACTED
 HANSEN, HANNAH MARIE                                                              ADDRESS REDACTED
 HANSEN, JEANA                                                                     ADDRESS REDACTED
 HANSEN, KARINA E.                                                                 ADDRESS REDACTED
 HANSEN, MACKENZIE                                                                 ADDRESS REDACTED
 HANSEN, NATASHA M.                                                                ADDRESS REDACTED
 HANSEN, VALERIE R.                                                                ADDRESS REDACTED
 HANSON, CASSIE                                                                    ADDRESS REDACTED
 HANSON, CRYSTAL L                                                                 ADDRESS REDACTED
 HANSON, DANA A.                                                                   ADDRESS REDACTED
 HANSON, DUANE ERNEST                                                              ADDRESS REDACTED
 HANSON, JACK THOMAS                                                               ADDRESS REDACTED
 HANSON, KATHLEEN                                                                  ADDRESS REDACTED
 HANSON, KEIKO                                                                     ADDRESS REDACTED
 HANSON, TANNER L.                                                                 ADDRESS REDACTED
 HANSON, TIFFENE                                                                   ADDRESS REDACTED
 HANSON, TODD ALAN                                                                 ADDRESS REDACTED
 HANSON-DAVIDSON, RUSSELL KEITH                                                    ADDRESS REDACTED
 HANSTEAD, CANDACE W.                                                              ADDRESS REDACTED
 HAPPY NIBBLES LLC                                                                 2060 WEST 28TH AVE                                                                                  EUGENE             OR      97405
 HAPPY VALLEY BUSINESS ALLIANCE                                                    16000 SE MISTY DR                                                                                   HAPPY VALLEY       OR      97086
 HAPPY VALLEY ELEMENTARY                                                           1041 24TH STREET                                                                                    BELLINGHAM         WA      98225
 HAPPYROCK COFFEE                                                                  465 PORTLAND AVE                                                                                    GLADSTONE          OR      97027-2452
 Happyrock Coffee Company                                                          465 Portland Ave                                                                                    Gladstone          OR      97027
 HAPRAMOT, GAMONWAN                                                                ADDRESS REDACTED
 HARADER, STEPHEN C                                                                ADDRESS REDACTED
 HARALAMBOS BEVERAGE CO                                                            PO BOX 6005                                                                                         EL MONTE           CA      91734-2005
 HARB, ELIAS KARIM                                                                 ADDRESS REDACTED
 HARBER, KEVIN J.                                                                  ADDRESS REDACTED
 HARBICH, ERIKA L                                                                  ADDRESS REDACTED
 HARBICK, BECKY A.                                                                 ADDRESS REDACTED
 HARBIN, KRISTEN ANN                                                               ADDRESS REDACTED
 HARBOR DISTRIBUTING CO                                                            PO BOX 842685                                                                                       LOS ANGELES        CA      90084-2685
 Harbor Distributing Co.                     Attn David K. Reyes, CEO              777 S. Flagler Drive, Suite 1500                                                                    West Palm Beach    FL      33401
 Harbor Distributing, LLC                    c/o Allan H. Ickowitz, Esq.           Nossaman LLP                                 777 S. Figueroa Street, 34th Floor                     Los Angeles        CA      90017
 Harbor Distributing, LLC DBA Allied
 Beverage and Gate City Beverage                                                   5901 Bolsa Avenue                                                                                   Huntington Beach   CA      92647
 HARBOR FREIGHT                                                                    1155 E SUNSET DR. #118                                                                              BELLINGHAM         WA      98226
 HARBOR FREIGHT TOOLS                                                              1155 E SUNSET DR #118                                                                               BELLINGHAM         WA      98226
 HARBOR HYDRAULICS & MACHINE                                                       725 EAST MARKET STREET                                                                              ABERDEEN           WA      98520
 HARBOR PACIFIC BOTTLING INC                                                       50 SCHOUWEILER TRACT RD E                                                                           ELMA               WA      98541-9073
 HARCO GROUP INC                                                                   1495 COLUMBIA AVENUE                         BULIDING 2                                             RIVERSIDE          CA      92507-2013
 HARDEN, GREGO R                                                                   ADDRESS REDACTED
 HARDEN, JUNE                                                                      ADDRESS REDACTED
 HARDEN, RICKY D                                                                   ADDRESS REDACTED
 HARDENBROOK, CHRISTINE B.                                                         ADDRESS REDACTED
 HARDER, DOUGLAS B                                                                 ADDRESS REDACTED
 HARDER, WHITNEY RUTH                                                              ADDRESS REDACTED
 HARDESTY, KAREN L                                                                 ADDRESS REDACTED
 HARDIN, APRIL J.                                                                  ADDRESS REDACTED
 HARDIN, KAYLA LYNN                                                                ADDRESS REDACTED
 HARDIN, TERRI LEE                                                                 ADDRESS REDACTED
 HARDING, JOELLE                                                                   ADDRESS REDACTED
 HARDING, RILEY JOSPEH                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 129 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 145 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 HARDISON, DAVID W.                                                               ADDRESS REDACTED
 HARDMAN, JEFFEREY S                                                              ADDRESS REDACTED
 HARDWARE SALES                                                                   2034 JAMES ST                                                                            BELLINGHAM         WA      98225
 HARDWICK, SUSAN                                                                  ADDRESS REDACTED
 HARDY, ANTHONY                                                                   26252 DEVONSHIRE                                                                         MISSION VIEJO      CA      92692
 HARDY, ANTHONY JAMES                                                             ADDRESS REDACTED
 HARDY, DANA N.                                                                   ADDRESS REDACTED
 HARDY, DAVID M                                                                   ADDRESS REDACTED
 HARDY, DENIS M                                                                   ADDRESS REDACTED
 HARDY, GARRETT MICHAEL                                                           ADDRESS REDACTED
 HARDY, PATRICIA                                                                  ADDRESS REDACTED
 HARDY, ROBERT C                                                                  ADDRESS REDACTED
 HARGIS, SARAH MARIE                                                              ADDRESS REDACTED
 HARGRAVES, MADESON ASHLEY                                                        ADDRESS REDACTED
 HARLAN, JAKE PATRICK                                                             ADDRESS REDACTED
 HARLAN, JESSIE MARIE                                                             ADDRESS REDACTED
 HARLAN, STEPHANIE NICOLE                                                         ADDRESS REDACTED
 HARLEY, DOMONIQUE                                                                ADDRESS REDACTED
 HARLOR, LUCAS                                                                    ADDRESS REDACTED
 HARMAN, BRIAN RICHARD                                                            ADDRESS REDACTED
 HARMON, BLAKE                                                                    ADDRESS REDACTED
 HARMON, ROSIE M                                                                  ADDRESS REDACTED
 HARMONY ELEMENTARY                                                               5060 SAND ROAD                                                                           BELLINGHAM         WA      98225
 HARN, LINDA DALE                                                                 ADDRESS REDACTED
 HARNISH, MICHAEL S                                                               ADDRESS REDACTED
 HARO, YVONNE LYNN                                                                ADDRESS REDACTED
 HAROLD, JANET L                                                                  ADDRESS REDACTED
 HAROLDS BEST                                                                     PO BOX 968                                                                               BEAVERTON          OR      97075
 HARP, JENNIFER J                                                                 ADDRESS REDACTED
 HARPER, DIANA M.                                                                 ADDRESS REDACTED
 HARPER, DONALD                                                                   ADDRESS REDACTED
 HARPER, DWAYNE SCOTT                                                             ADDRESS REDACTED
 HARPER, JEFF N.                                                                  ADDRESS REDACTED
 HARPER, KOMANI                                                                   ADDRESS REDACTED
 HARRELL, MICHAEL SHAWN                                                           ADDRESS REDACTED
 HARRIMAN, JIMMIE L                                                               ADDRESS REDACTED
 HARRINGTON, BRAD DOYLE                                                           ADDRESS REDACTED
 HARRINGTON, JOHN P                                                               ADDRESS REDACTED
 HARRINGTON, TRACY                                                                ADDRESS REDACTED
 HARRIS FORD, INC                                                                 PO BOX 867                                                                               LYNNWOOD           WA      98046
 HARRIS N.A.                                                                      111 W MONROE                                                                             CHICAGO            IL      60603
 HARRIS N.A.                                                                      111 WEST MONROE STREET                                                                   CHICAGO            IL      60603
 HARRIS N.A.                                 ANJANETTE WINNERS                    111 W MONROE                                                                             CHICAGO            IL      60603
 HARRIS N.A.                                 ATTN ANJANETTE WINNERS               111 WEST MONROE                                                                          CHICAGO            IL      60603
 HARRIS N.A.                                 ATTN ANJANNETTE WINNERS              111 WEST MONROE                                                                          CHICAGO            IL      60603
 HARRIS, ABBEY L.                                                                 ADDRESS REDACTED
 HARRIS, AMY L.                                                                   ADDRESS REDACTED
 HARRIS, ANDRIA                                                                   ADDRESS REDACTED
 HARRIS, BENJAMIN JOSEPH                                                          ADDRESS REDACTED
 HARRIS, BRENDA                                                                   ADDRESS REDACTED
 HARRIS, CARRIE                                                                   ADDRESS REDACTED
 HARRIS, CASANDRA                                                                 ADDRESS REDACTED
 HARRIS, CHRISTINE L                                                              ADDRESS REDACTED
 HARRIS, CODY                                                                     ADDRESS REDACTED
 HARRIS, CURTIS LEE                                                               ADDRESS REDACTED
 HARRIS, ELIZABETH ELAINE                                                         ADDRESS REDACTED
 HARRIS, JAMES WILLIAM                                                            ADDRESS REDACTED
 HARRIS, JENNIFER LYNN                                                            ADDRESS REDACTED
 HARRIS, JUANA ELIZABETH                                                          ADDRESS REDACTED
 HARRIS, KAELYN JANE                                                              ADDRESS REDACTED
 HARRIS, KANDIS                                                                   ADDRESS REDACTED
 HARRIS, KORY                                                                     ADDRESS REDACTED
 HARRIS, KRYSINTHIA                                                               ADDRESS REDACTED
 HARRIS, LISA L                                                                   ADDRESS REDACTED
 HARRIS, MARK                                                                     ADDRESS REDACTED
 HARRIS, MATTHEW ROBERT                                                           ADDRESS REDACTED
 HARRIS, MATTHEW TODD                                                             ADDRESS REDACTED
 HARRIS, MICHAEL PAUL                                                             ADDRESS REDACTED
 HARRIS, MISTY                                                                    ADDRESS REDACTED
 HARRIS, MISTY A                                                                  ADDRESS REDACTED
 HARRIS, NANCY ANN                                                                ADDRESS REDACTED
 HARRIS, RICHARD T                                                                ADDRESS REDACTED
 HARRIS, ROBERT M                                                                 ADDRESS REDACTED
 HARRIS, SAMUEL                                                                   ADDRESS REDACTED
 HARRIS, STEPHANIE R.                                                             ADDRESS REDACTED
 HARRIS, SUNNY ROSE                                                               ADDRESS REDACTED
 HARRIS, TAMMIE L                                                                 ADDRESS REDACTED
 HARRIS, VAUGHN MATTHEW                                                           ADDRESS REDACTED
 HARRISON - BENIS, LLP                                                            2101 FOURTH AVE.                       STE. 1900                                         SEATTLE            WA      98121-2315




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 130 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 146 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                Company                                           Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 HARRISON, ABIGAIL ECHO                                                           ADDRESS REDACTED
 HARRISON, ASHLIN                                                                 6443 GLIDDEN STREET                                                                      SAN DIEGO          CA      92111
 HARRISON, DAWN MICHELLE                                                          ADDRESS REDACTED
 HARRISON, EBONY ROSE                                                             ADDRESS REDACTED
 HARRISON, MARVIN L                                                               ADDRESS REDACTED
 HARRISON, TINA A                                                                 ADDRESS REDACTED
 HARRISON-HIGH LLC                                                                100 W. HARRISON, N. TOWER              SUITE 550                                         SEATTLE            WA      98119
 HARROW, RANDI LEE                                                                ADDRESS REDACTED
 HARRSCH, KENNETH L.                                                              ADDRESS REDACTED
 Harry E Hagen Treasurer-Tax Collector                                            PO Box 579                                                                               Santa Barbara      CA      93102
 HARRY JOHNSON PLUMBING &
 EXCAVATION INC                                                                   605 FOSTER RD                                                                            WALLA WALLA        WA      99362-8458
 HART, ABIGAIL A.                                                                 ADDRESS REDACTED
 HART, EMILY C                                                                    ADDRESS REDACTED
 HART, HEIDI R.                                                                   ADDRESS REDACTED
 HART, JACOB DANIEL                                                               ADDRESS REDACTED
 HART, JOSEPH EDWARD                                                              ADDRESS REDACTED
 HART, NAN DENISE                                                                 ADDRESS REDACTED
 HART, RANDY L                                                                    ADDRESS REDACTED
 HART, SIGRID                                                                     ADDRESS REDACTED
 HART, TREVOR MITCHELL                                                            ADDRESS REDACTED
 HARTE, KEVIN H                                                                   ADDRESS REDACTED
 HARTER, GABRIELLE                                                                ADDRESS REDACTED
 HARTINGER, SUSAN JO                                                              ADDRESS REDACTED
 HARTLEY OSTINI WINES                                                             WINE CO 205 AVE 1 #23                                                                    REDONDO BEACH      CA      90277
 HARTLEY, AMANDA L                                                                ADDRESS REDACTED
 HARTLEY, TIANA                                                                   ADDRESS REDACTED
 HARTMAN, MARGARET A                                                              ADDRESS REDACTED
 HARTMANN, SUSAN                                                                  ADDRESS REDACTED
 HARTNETT, SAMANTHA KELLY                                                         ADDRESS REDACTED
 HARTPENCE, LARRY                                                                 ADDRESS REDACTED
 HARTPENCE, RICHARD J                                                             ADDRESS REDACTED
 HARTS NURSERY OF JEFFERSON                                                       PO BOX 1070                                                                              JEFFERSON          OR      97352
 HARTSOCK, AMY M.                                                                 ADDRESS REDACTED
 HARTSON, BILL                                                                    ADDRESS REDACTED
 HARTT, TAFFY J.                                                                  ADDRESS REDACTED
 HARTUNG, JESSICA ANN                                                             ADDRESS REDACTED
 HARTWELL, GLORIA L.                                                              ADDRESS REDACTED
 HARTZELL, AARON JAMES                                                            ADDRESS REDACTED
 HARTZHEIM, JOSEPH                                                                ADDRESS REDACTED
 HARTZOG, ERIK ANDREW-OHARA                                                       ADDRESS REDACTED
 HARVEYS BUTTER RUM BATTER                                                        PO BOX 4457                                                                              BREMERTON          WA      98312
 HARVEYS BUTTER RUM BATTER INC                                                    PO BOX 4457                                                                              BREMERTON          WA      98312
 HARVILL, ANGELA L.                                                               ADDRESS REDACTED
 HASCALL, JUSTINE MARIE                                                           ADDRESS REDACTED
 HASENOHRL, JORDAN                                                                ADDRESS REDACTED
 HASHMAN, DANIEL                                                                  ADDRESS REDACTED
 HASKELL, RYAN G                                                                  ADDRESS REDACTED
 HASKIN, BRYAN                                                                    ADDRESS REDACTED
 HASKINS, DORA                                                                    ADDRESS REDACTED
 HASKINS, JULIE N                                                                 ADDRESS REDACTED
 HASKINS, TYMON                                                                   ADDRESS REDACTED
 HASKINS, WILLIAM J                                                               ADDRESS REDACTED
 HASLAM, JOSH                                                                     ADDRESS REDACTED
 HASS, HANNAH                                                                     ADDRESS REDACTED
 HASSETT, LAWRENCE                                                                ADDRESS REDACTED
 HASSETT, LORINDA KAY                                                             ADDRESS REDACTED
 HASTE, JACOB MICHAEL                                                             ADDRESS REDACTED
 HASTIE, SYLVIA A                                                                 ADDRESS REDACTED
 HASTINGS, KEVIN WAYNE                                                            ADDRESS REDACTED
 HASTINGS, LYNN M                                                                 ADDRESS REDACTED
 HASTY, CHRISTINA                                                                 ADDRESS REDACTED
 HATANAKA, MILES JACK                                                             ADDRESS REDACTED
 HATCH , LINDA                                                                    3019 NORTHWEST AVE                                                                       BELLINGHAM         WA      98225-1606
 HATCH, EMILY                                                                     ADDRESS REDACTED
 HATCH, KELSEY ELIZABETH                                                          ADDRESS REDACTED
 HATCH, REED A.                                                                   ADDRESS REDACTED
 HATCHER, CAMERON                                                                 ADDRESS REDACTED
 HATCHETT, MELANIE                                                                ADDRESS REDACTED
 HATCO CORPORATION                                                                PO BOX 684035                                                                            CHICAGO            IL      60695-4035
 HATFIELD, EDWIN KEITH                                                            ADDRESS REDACTED
 HATFIELD, REBEKAH ANN                                                            ADDRESS REDACTED
 HATHAWAY, ROBERTA                                                                ADDRESS REDACTED
 HATHORN, ANDREW JAMES                                                            ADDRESS REDACTED
 HATTEM, DILLON MONROE                                                            ADDRESS REDACTED
 HATTERY, ANDREA L.                                                               ADDRESS REDACTED
 HAUFF, BLAKE ALEXANDER                                                           ADDRESS REDACTED
 HAUFF, KYLE                                                                      ADDRESS REDACTED
 HAUGEN, MARY A.                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 131 of 342
                                                                            Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18              Page 147 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


               Company                                            Contact                               Address 1                                 Address 2          Address 3                City   State       Zip      Country
 HAUGEN, RILEEN LEE                                                                  ADDRESS REDACTED
 HAUGEN, SHAWN R.                                                                    ADDRESS REDACTED
 HAUGEN, SUSAN L.                                                                    ADDRESS REDACTED
 HAUGH, MIRANDA L.                                                                   ADDRESS REDACTED
 HAUGNESS, WHITNEY                                                                   ADDRESS REDACTED
 HAUPT, BRAD MICHAEL                                                                 ADDRESS REDACTED
 HAUPTMAN , LAUREN                                                                   1155 PALM ST.                            #12                                                SAN LUIS OBISPO     CA      93401
 HAUSRATH, SALLY                                                                     814 CAMINITO DIEZ                                                                           CARLSBAD            CA      92008
 HAVARD, MARILENA ANN                                                                ADDRESS REDACTED
 HAVERLAND, ZACHARY X.                                                               ADDRESS REDACTED
 HAVNER, RANDAL                                                                      ADDRESS REDACTED
 HAVNIEAR CONSTRUCTION CO LLC                                                        1180 SW LAKE RD SUITE 201                                                                   REDMOND             OR      97756
 HAVRILO, JACK                                                                       ADDRESS REDACTED
 HAW, JACLYN                                                                         ADDRESS REDACTED
 HAWAIIAN SUNSHINE NURSERY INC                                                       2191 AINAOLA DRIVE                                                                          HILO                HI      96720
 HAWAIIAN TROPICALS DIRECT                                                           14-4865 ILILANI RD                                                                          PAHOA               HI      96778
 HAWES, JAKE                                                                         ADDRESS REDACTED
 HAWES, MCKENZIE                                                                     ADDRESS REDACTED
 HAWK, KIRSTEN                                                                       ADDRESS REDACTED
 HAWKINS, ARPIL KRISTINA                                                             ADDRESS REDACTED
 HAWKINS, JODY L                                                                     ADDRESS REDACTED
 HAWKINS, KENNETH SCOTT                                                              ADDRESS REDACTED
 HAWKINS, STEPHANIE MICHELLE                                                         ADDRESS REDACTED
 HAWKINS, TRACY K                                                                    ADDRESS REDACTED
 HAWKINSON, JUSTIN                                                                   ADDRESS REDACTED
 HAWKS PRAIRIE AUTOMOTIVE                                                            8045 MARTIN WAY                                                                             LACEY               WA      98516
 HAWKSFORD, IAN                                                                      ADDRESS REDACTED
 HAWN, DIANE                                                                         ADDRESS REDACTED
 HAWN, JEREMIAH DAVID                                                                ADDRESS REDACTED
 HAWS, CHRISTOPHER                                                                   ADDRESS REDACTED
 HAY, EMMA MENDEZ                                                                    ADDRESS REDACTED
 HAYDEN BEVERAGE COMPANY.                                                            PO BOX 15619                                                                                BOISE               ID      83715-5619
 HAYES, BRIAN                                                                        ADDRESS REDACTED
 HAYES, BUNNI J.                                                                     ADDRESS REDACTED
 HAYES, CASEY L.                                                                     ADDRESS REDACTED
 HAYES, CLAIRE                                                                       ADDRESS REDACTED
 HAYES, DAVE A                                                                       ADDRESS REDACTED
 HAYES, JENNIFER L.                                                                  ADDRESS REDACTED
 HAYES, MICHAEL                                                                      ADDRESS REDACTED
 HAYES, MINNIE V.                                                                    ADDRESS REDACTED
 HAYES, OLIVIA                                                                       ADDRESS REDACTED
 HAYES, SUSAN MARIE                                                                  ADDRESS REDACTED
 HAYMAN, LUKE CHRISTOPHER                                                            ADDRESS REDACTED
 HAYNES, DEBRA KAY                                                                   ADDRESS REDACTED
 HAYNES, HANK                                                                        31809 73RD AVE E                                                                            EATONVILLE          WA      98328
 HAYNES, HANK V                                                                      ADDRESS REDACTED
 HAYNES, JATISHA                                                                     ADDRESS REDACTED
 HAYS, CHLOE                                                                         ADDRESS REDACTED
 HAYS, DUGAN                                                                         ADDRESS REDACTED
 HAYS, GREGORY ALLEN                                                                 ADDRESS REDACTED
 HAYS, TYANN MORGAN                                                                  ADDRESS REDACTED
 HAYSOM, JUDITH                                                                      ADDRESS REDACTED

 HAYS-THOMPSON, ZACKARY STEVEN                                                       ADDRESS REDACTED
 HAYWARD, OLIVIA                                                                     ADDRESS REDACTED
 HAYWARD, ZACHARY                                                                    ADDRESS REDACTED
 HAZELTON, THOMAS E                                                                  ADDRESS REDACTED
 HAZELWOOD, ALEXIS                                                                   ADDRESS REDACTED
 HAZEN, JOANNE                                                                       ADDRESS REDACTED
 HAZEN, KENNETH R.                                                                   ADDRESS REDACTED

 HCH inc., dba Hicks Cooling and Heating                                             2030 Holly Ave., Ste. #4                                                                    Lake Havasu City    AZ      86403

 HCP BURBANK TOWNE CENTER LLC                C/O ADR/PREFERRED BUSINESS PROPERTIES   20664 VENTURA BLVD.                                                                         WOODLAND HILLS      CA      91364
 HCP BURBANK TOWNE CENTER, LLC               C/O HALLING MEZA LLP                    CHRIS W. HALLING                         23586 CALABASA ROAD, SUITE 200                     CALABASAS           CA      91302
 HEACOCK, MARILYNDA                                                                  ADDRESS REDACTED
 HEADINGTON, HANNAH TAYLOR                                                           ADDRESS REDACTED
 HEAGNEY, DARRELL PATRICK                                                            ADDRESS REDACTED
 HEALD, PAMELA J                                                                     ADDRESS REDACTED
 HEALTH CARE AUTHORITY                       STATE OF WASHINGTON                     676 WOODLAND SQUARE LOOP S.E.            PO BOX 42682                                       OLYMPIA             WA      98504
 Health Care Authority, Cordination of
 Benefits Office                                                                     PO Box 45561                                                                                Olympia             WA      98504-5561
 HEALTH E SYSTEMS LLC                                                                2202 NORTH LOIS AVENUE                   SUITE 700                                          TAMPA               FL      33607
 HEALTH MANAGEMENT SYSTEMS OF
 AMERICA                                                                             601 WASHINGTON BLVD                                                                         DETROIT             MI      48226
 HEALTH MARKET SCIENCE INC                                                           2700 HORIZON DR                                                                             KING OF PRUSSIA     PA      19406
 HEALTH NET HEALTH PLANS OF
 OREGON INC.                                                                         P.O. BOX 3387                                                                               BELLEVUE            WA      98009-3387




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 132 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18                 Page 148 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                         Address 1                                       Address 2         Address 3                City   State       Zip      Country
 HEALTH NET PHARMACEUTICAL
 SERVICES                                                                         P.O BOX 3530                                                                                  RANCHO CORDOVA      CA      95741
 HEALTHNETSTAFFING.COM LLC                                                        PO BOX 633429                                                                                 CINCINNATI          OH      45263-3429
 HEALTHTRAN LLC (HEALTHTRANS)                                                     8300 EAST MAPLEWOOD AVENUE                  SUITE 100                                         GREENWOOD VILLAGE   CO      80111
 HEALTHY FAMILIES OF CLALAM
 COUNTY                                                                           1210 E FRONT STREET STE C                                                                     PORT ANGELES        WA      98362
 HEALY+FISHER WINES LLC                                                           533 S FAIRMONT WAY                                                                            ORANGE              CA      92869
 HEARN, DEANNA DENISE                                                             ADDRESS REDACTED
 HEARN, TIFFANIE                                                                  ADDRESS REDACTED
 HEARON, DAVE A                                                                   ADDRESS REDACTED
 HEARTHSIDE COCOA COMPANY LLC                                                     PO BOX 1441                                                                                   SANDPOINT           ID      83864
 HEATCRAFT REFRIGERATION PROD            DEPT #895                                PO BOX 4346                                                                                   HOUSTON             TX      77210-4346
 HEATH, JODIE C.                                                                  ADDRESS REDACTED
 HEATHCOTT, JEANIE LAVON                                                          ADDRESS REDACTED
 HEATHFIELD, JOHN M.                                                              ADDRESS REDACTED
 Heaven & Earth Chinese Medicine Healing
 Center                                                                           7453 Newcastle Golf Club Rd, Ste H105                                                         Newcastle           WA      98059
 HEAVEN & EARTH CMHC                                                              7453 NEWCASTLE GOLF CLUB RD                 STE H105                                          NEWCASTLE           WA      98059
 HEAVENLY CANDY CO INC                                                            13721 SW LIDEN DRIVE                                                                          TIGARD              OR      97223
 HEBERT, GAYLE TONYA                                                              ADDRESS REDACTED
 HEC - RNBT LLC                                                                   501 West Broadway                           19th Fl.                                          San Diego           CA      92101
                                                                                  TRUSTEES OF THE ROSEMARY N. BALLMAN
 HEC - RNBT LLC                              C/O WELLS FARGO BANK N.A.            TRUST                                       4475 EXECUTIVE DR.                                SAN DIEGO           CA      92121
 HECKER, KILEY                                                                    ADDRESS REDACTED
 HECKERT, JOHN D                                                                  ADDRESS REDACTED
 HEC-RNBT LLC                                TRUSTEE - ROSEMARY N BALLMAN         TRUST 4475 EXECUTIVE DR 2ND FL                                                                SAN DIEGO           CA      92121
 HEDDEN HOME FARMS LLC                                                            PO BOX 486                                                                                    EAGLE CREEK         OR      97022
 Hedden Home Farms, LLC                      Keith Hedden                         PO Box 486                                                                                    Eagle Creek         OR      97027
 HEDGES, ANGELICA MARIA                                                           ADDRESS REDACTED
 HEDGES, JUD ARTHUR                                                               ADDRESS REDACTED
 HEDGES, LAUREN ALYSE                                                             ADDRESS REDACTED
 HEDLEY, DAVID MICHAEL                                                            ADDRESS REDACTED
 HEDLUND, JOSSIE L.                                                               ADDRESS REDACTED
 HEDQUIST, RICHARD                                                                ADDRESS REDACTED
 HEDRICK, TAYLOR L.                                                               ADDRESS REDACTED
 HEERSCHAP, SANDRA M.                                                             ADDRESS REDACTED
 HEFNER, KYLE                                                                     ADDRESS REDACTED
 HEFNER, SHELLY E                                                                 ADDRESS REDACTED
 HEIDEMANN, RACHEL MAHALA                                                         ADDRESS REDACTED
 HEIDENRICH, MAXINE D                                                             ADDRESS REDACTED
 HEIDRICK & STRUGGLES INC                                                         1133 PAYSPHERE CIRCLE                                                                         CHICAGO             IL      60674-1010
 HEIDUK, DENISE                                                                   ADDRESS REDACTED
 HEILBORN, CONNOR                                                                 ADDRESS REDACTED
 HEIL-BRICE RETAIL ADVERTISING                                                    4 CORPORATE PLAZA                                                                             NEWPORT BEACH       CA      92660
 HEILLE, NANCY L.                                                                 ADDRESS REDACTED
 HEIMARK DISTRIBUTING COMPANY                                                     PO BOX 3985                                                                                   SANTA FE SPRINGS    CA      90670
 HEIMER, MARTIN E.                                                                ADDRESS REDACTED
 HEIN , BAILEY SALLY                                                              525 BEARD RD                                                                                  LYNDEN              WA      98264-9681
 HEIN, BARBARA                                                                    ADDRESS REDACTED
 HEIN, PAUL DAVID                                                                 ADDRESS REDACTED
 HEIN, VALERIE A                                                                  ADDRESS REDACTED
 HEINCK, MATTHEW                                                                  ADDRESS REDACTED
 HEINDEL, KURT DUANE                                                              ADDRESS REDACTED
 HEINLE, CASEY E.                                                                 ADDRESS REDACTED
 HEINZEN, JEANNIE R.                                                              ADDRESS REDACTED
 HEISLER, BERTHA A                                                                ADDRESS REDACTED
 HEISLER, MARIA CONCEPCION                                                        ADDRESS REDACTED
 HEIT, TINA R                                                                     ADDRESS REDACTED
 HEITZMANN, VIRGINIA A                                                            ADDRESS REDACTED
 Helen Neville                                                                    1051 Chuckanut Dr.                                                                            Bellingham          WA      98229

 HELEN WOODWARD ANIMAL SHELTER                                                    6523 HELEN WOODWARD WAY # 100                                                                 RANCHO SANTA FE     CA      92067
 HELEN, NEVILLE                                                                   ADDRESS REDACTED
 HELGESON, CALEB JEREMIAH                                                         ADDRESS REDACTED
 HELIX WATER DISTRICT                                                             PO BOX 513597                                                                                 LOS ANGELES         CA      90051-3597
 Helix Water District             Lisa Stoia                                      7811 University Ave                                                                           La Mesa             CA      91942-0427
 HELLAND, SHIRLEY A.                                                              ADDRESS REDACTED
 HELM, BAILEY                                                                     ADDRESS REDACTED
 HELM, RYAN C                                                                     ADDRESS REDACTED
 HELPING HANDS MEDICAL SUPPLIES &
 COMMERCIAL GASES                                                                 2955 E HILLCREST DR STE 106                                                                   THOUSAND OAKS       CA      91362
 HELSING, DEANNA L                                                                ADDRESS REDACTED
 HELTON, LARA                                                                     ADDRESS REDACTED
 HELVEY, RUSSELL TODD                                                             ADDRESS REDACTED
 HEMENWAY, WESLEY                                                                 ADDRESS REDACTED
 HEMPLERS                                                                         5470 NIELSEN AVE                                                                              FERNDALE            WA      98248
 HEMPSTEAD, XIANHE/JULIE YE                                                       ADDRESS REDACTED
 HEMPSTEAD-BROWN, KATHERINE
 IRENE                                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 133 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 149 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                Company                                           Contact                          Address 1                                 Address 2             Address 3               City   State     Zip     Country
 HENDERSON CONSTABLE                                                              243 WATER STREET                                                                             HENDERSON          NV    89015
 HENDERSON, ALYSSA                                                                ADDRESS REDACTED
 HENDERSON, BRIANA                                                                ADDRESS REDACTED
 HENDERSON, ERIKA                                                                 ADDRESS REDACTED
 HENDERSON, HOLLY ANNE                                                            ADDRESS REDACTED
 HENDERSON, JEFFREY P                                                             ADDRESS REDACTED
 HENDERSON, JOY                                                                   25415 47TH PL S.                       APT F103                                              KENT               WA   98032
 HENDERSON, JOY ELIZABETH                                                         ADDRESS REDACTED
 HENDERSON, LARRI                                                                 ADDRESS REDACTED
 HENDERSON, LATORIEL WYTWANN                                                      ADDRESS REDACTED
 HENDERSON, MAKAYLAH KIANA                                                        ADDRESS REDACTED
 HENDERSON, RYAN MICHAEL                                                          ADDRESS REDACTED
 HENDERSON, SERENA                                                                5527 PINE STREET                                                                             PALMDALE           CA   93551
 HENDERSON, STACEY                                                                ADDRESS REDACTED
 HENDERSON, TINA                                                                  ADDRESS REDACTED
 HENDERSON, WARREN D                                                              ADDRESS REDACTED
 HENDERSON, WENDAY RAY                                                            ADDRESS REDACTED
 HENDERSON-NEUMANN, JENNIFER
 MICHELE                                                                          ADDRESS REDACTED
 HENDREX, ERIK E                                                                  ADDRESS REDACTED
 HENDRICK - BYBEE, SHELLY ANN                                                     ADDRESS REDACTED
 HENDRICK, DEREK M                                                                ADDRESS REDACTED
 HENDRICKS, JANA YVETTE                                                           ADDRESS REDACTED
 HENDRICKS, THERESA L                                                             ADDRESS REDACTED
 HENDRICKSON, STANLEY                                                             ADDRESS REDACTED
 HENDRICKSON, ZAYRA                                                               ADDRESS REDACTED
 HENDRIX, TAMMY LINN                                                              ADDRESS REDACTED
 HENDRY, ERIC A                                                                   ADDRESS REDACTED
 HENDRY, JEREMY                                                                   ADDRESS REDACTED
 HENG, ANA                                                                        ADDRESS REDACTED
 HENKE, LEAH J                                                                    ADDRESS REDACTED
 HENKEN & ASSOCIATES                                                              12920 56TH ST E                                                                              EDGEWOOD           WA   98372
 HENLEY, BRIAN D.                                                                 ADDRESS REDACTED
 Henley, Dale                                Dale C. Henley                                                              Box 1195                        PMB 300               La Conner          WA   98257
 Henley, Dale                                Daniel J. Bugbee                     DBS Law                                155 NE 100th St, Suite 205                            Seattle            WA   98125
 HENLEY, DALE C                                                                   ADDRESS REDACTED
 HENLEY, DALE C.                                                                  ADDRESS REDACTED
 HENLEY, DOUGLAS                                                                  ADDRESS REDACTED
 HENNAGIR, DANIEL AARON                                                           ADDRESS REDACTED
 HENNE, SHELDON                                                                   ADDRESS REDACTED
 HENNEMAN, ISAAC                                                                  ADDRESS REDACTED
 HENNESSEY, RYAN                                                                  ADDRESS REDACTED
 HENNESSY, DONNA                                                                  ADDRESS REDACTED
 HENNIG, SHANE F.                                                                 ADDRESS REDACTED
 HENNIGS IDA                                                                      1425 SETTLER PL                                                                              FERNDALE           WA   98248
 HENNIGS, SHANNON L.                                                              ADDRESS REDACTED
 HENNINGER, RENEE                                                                 ADDRESS REDACTED
 HENNINGS, DEREK C.                                                               ADDRESS REDACTED
 HENNUM, KATHLEEN S                                                               ADDRESS REDACTED
 HENRICKS, VERONICA C                                                             ADDRESS REDACTED
 HENRICKSEN, SARAH NICOLE                                                         ADDRESS REDACTED
 HENRY SCHEIN INCORPORATED                                                        DEPT CH 10241                                                                                PALATINE           IL   60055-0241
 HENRY WINE GROUP                                                                 PO BOX 844248                                                                                LOS ANGELES        CA   90084-4248
 HENRY, KARINA                                                                    ADDRESS REDACTED
 HENRY, LOREN W.                                                                  ADDRESS REDACTED
 HENRY, MARGARET                                                                  ADDRESS REDACTED
 HENRY, RACQUEL                                                                   ADDRESS REDACTED
 HENRY, RORY                                                                      ADDRESS REDACTED
 HENRY, TERESA                                                                    ADDRESS REDACTED
 HENRY, TERESA                                                                    ADDRESS REDACTED
 HENRY, TERESA A.                                                                 ADDRESS REDACTED
 HENRYS PLANT FARM                                                                PO BOX 37                                                                                    ARLINGTON          WA   98223-0037
 Henrys Plant Farm, LLC.                                                          PO Box 37                                                                                    Arlington          WA   98223
 HENSLEY & COMPANY SALES                                                          2927 SOUTH HARDY                                                                             TEMPE              AZ   85282
 HENSLEY, CINDY                                                                   ADDRESS REDACTED
 HENSLEY, JACKIE MARIE                                                            ADDRESS REDACTED
 HENSLEY, NATALIE                                                                 ADDRESS REDACTED
 HENSON, ANDREW EVAN                                                              ADDRESS REDACTED
 HENSON, ASHLEE NA                                                                ADDRESS REDACTED
 HENSON, CODY C                                                                   ADDRESS REDACTED
 HENSON, DONNA DIANN                                                              ADDRESS REDACTED
 HENSON, THOMAS CARMICHAEL                                                        ADDRESS REDACTED
 HENSTRA, THERESA CAITLIN                                                         ADDRESS REDACTED
 HENTHORN, EUGENE S                                                               ADDRESS REDACTED
 HENTHORN, MLISSA                                                                 ADDRESS REDACTED
 HENTZ, JASON R.                                                                  ADDRESS REDACTED
 HERAUF, TAFFANY                                                                  ADDRESS REDACTED
 HERBOLD, MEGAN ELLEN                                                             ADDRESS REDACTED
 HERBSTER, KEITH J                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 134 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 150 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                 Company                                          Contact                          Address 1                                 Address 2         Address 3                City   State       Zip      Country
 HERCULES, DESLEY OLGA                                                            ADDRESS REDACTED
 HERDA, DEBORAH ANN                                                               ADDRESS REDACTED
 HEREDIA, OLIVIA E                                                                ADDRESS REDACTED
 HERITAGE DISTILLING COMPANY                                                      3207 57TH ST CT NW                                                                       GIG HARBOR          WA      98335
 HERITAGE PROFESSIONAL
 LANDSCAPING INC                                                                  PO BOX 7225                                                                              KENNEWICK           WA      99336
 Heritage Professional Landscaping, Inc.                                          PO Box 7225                                                                              Kennewick           WA      99336-0616
 HERLICKSON, ASHLEIGH                                                             ADDRESS REDACTED
 HERMANN, MICHELE M.                                                              ADDRESS REDACTED
 HERMANN, READ M.                                                                 ADDRESS REDACTED
 HERMES, VICTORIA MING ROSE                                                       ADDRESS REDACTED
 HERMSEN, LILIANE EL HAYEK                                                        ADDRESS REDACTED
 HERNANDES GARCIA, PEDRO                                                          ADDRESS REDACTED
 HERNANDES, HERIBERTA POPOCA                                                      ADDRESS REDACTED
 HERNANDEZ , GABRIELA                                                             3525 RAY ST.                                                                             SAN DIEGO           CA      92104-4234
 HERNANDEZ , STEPHANIE                                                            12605 16TH AVE. S                                                                        SEATTLE             WA      98168
 HERNANDEZ GOMEZ, MIRNA                                                           ADDRESS REDACTED
 HERNANDEZ JR., FRANCISCO                                                         ADDRESS REDACTED
 HERNANDEZ LOPEZ, RODRIGO                                                         ADDRESS REDACTED
 HERNANDEZ RODRIGUEZ, DIANA                                                       ADDRESS REDACTED
 HERNANDEZ, ADRIAN SHANE                                                          ADDRESS REDACTED
 HERNANDEZ, ALICIA                                                                ADDRESS REDACTED
 HERNANDEZ, ANA LILIA                                                             ADDRESS REDACTED
 HERNANDEZ, ANA R                                                                 ADDRESS REDACTED
 HERNANDEZ, ANDREW                                                                ADDRESS REDACTED
 HERNANDEZ, ANGELA                                                                ADDRESS REDACTED
 HERNANDEZ, ANGELA ALICIA ROCIO                                                   ADDRESS REDACTED
 HERNANDEZ, ARIANNA MARISSA                                                       ADDRESS REDACTED
 HERNANDEZ, BENJAMIN C                                                            ADDRESS REDACTED
 HERNANDEZ, BERNARDO                                                              ADDRESS REDACTED
 HERNANDEZ, BLANCA P                                                              ADDRESS REDACTED
 HERNANDEZ, BLANCA ROSA DELIA                                                     ADDRESS REDACTED
 HERNANDEZ, BREANNA                                                               ADDRESS REDACTED
 HERNANDEZ, BREANNA E                                                             ADDRESS REDACTED
 HERNANDEZ, CAMERON MICHAEL                                                       ADDRESS REDACTED
 HERNANDEZ, CARLOS H                                                              ADDRESS REDACTED
 HERNANDEZ, CARMEN                                                                ADDRESS REDACTED
 HERNANDEZ, CATHY J                                                               ADDRESS REDACTED
 HERNANDEZ, CELIA                                                                 ADDRESS REDACTED
 HERNANDEZ, CLAUDIA                                                               ADDRESS REDACTED
 HERNANDEZ, DAWN M.                                                               ADDRESS REDACTED
 HERNANDEZ, DEENA G                                                               ADDRESS REDACTED
 HERNANDEZ, EDELMIRA                                                              ADDRESS REDACTED
 HERNANDEZ, ELIZABETH ANNETTA                                                     ADDRESS REDACTED
 HERNANDEZ, ELIZABETH P                                                           ADDRESS REDACTED
 HERNANDEZ, ERICK GIOVANNI                                                        ADDRESS REDACTED
 HERNANDEZ, ESTEBAN                                                               ADDRESS REDACTED
 HERNANDEZ, FERNANDO C                                                            ADDRESS REDACTED
 HERNANDEZ, FERNANDO M                                                            ADDRESS REDACTED
 HERNANDEZ, FRANCISCO                                                             ADDRESS REDACTED
 HERNANDEZ, GABRIELA                                                              ADDRESS REDACTED
 HERNANDEZ, GERARDO                                                               ADDRESS REDACTED
 HERNANDEZ, GREGORIO C                                                            ADDRESS REDACTED
 HERNANDEZ, HUGO                                                                  ADDRESS REDACTED
 HERNANDEZ, IRENE                                                                 ADDRESS REDACTED
 HERNANDEZ, ISRAEL                                                                ADDRESS REDACTED
 HERNANDEZ, JASMIN                                                                ADDRESS REDACTED
 HERNANDEZ, JASMINE MARIE                                                         ADDRESS REDACTED
 HERNANDEZ, JESSICA Y                                                             ADDRESS REDACTED
 HERNANDEZ, JO ANN                                                                ADDRESS REDACTED
 HERNANDEZ, JOE ALBERT                                                            ADDRESS REDACTED
 HERNANDEZ, JONATHAN                                                              ADDRESS REDACTED
 HERNANDEZ, JOSE                                                                  ADDRESS REDACTED
 HERNANDEZ, JOSE                                                                  ADDRESS REDACTED
 HERNANDEZ, JOSE J                                                                ADDRESS REDACTED
 HERNANDEZ, JOSE VILLA                                                            ADDRESS REDACTED
 HERNANDEZ, JUAN                                                                  ADDRESS REDACTED
 HERNANDEZ, JULIAN MICHAEL                                                        ADDRESS REDACTED
 HERNANDEZ, KARLA                                                                 ADDRESS REDACTED
 HERNANDEZ, KYLEE RACHELLE                                                        ADDRESS REDACTED
 HERNANDEZ, LUIS                                                                  ADDRESS REDACTED
 HERNANDEZ, LUIS EDUARDO                                                          ADDRESS REDACTED
 HERNANDEZ, MARIA                                                                 ADDRESS REDACTED
 HERNANDEZ, MARIE LORRAINE                                                        ADDRESS REDACTED
 HERNANDEZ, MICHAEL                                                               ADDRESS REDACTED
 HERNANDEZ, MICHAEL G                                                             ADDRESS REDACTED
 HERNANDEZ, MIGUEL A                                                              ADDRESS REDACTED
 HERNANDEZ, MIGUEL A                                                              ADDRESS REDACTED
 HERNANDEZ, MIGUEL H                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 135 of 342
                                                                              Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                          D    11/26/18             Page 151 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


                Company                                           Contact                               Address 1                                       Address 2         Address 3                City   State       Zip      Country
 HERNANDEZ, MONICA                                                                        ADDRESS REDACTED
 HERNANDEZ, NATALIE J                                                                     ADDRESS REDACTED
 HERNANDEZ, NICHOLAS                                                                      ADDRESS REDACTED
 HERNANDEZ, OZZIEL JOHN                                                                   ADDRESS REDACTED
 HERNANDEZ, PHYLLIS ELENA                                                                 ADDRESS REDACTED
 HERNANDEZ, RAYMOND                                                                       ADDRESS REDACTED
 HERNANDEZ, ROLANDO V                                                                     ADDRESS REDACTED
 HERNANDEZ, ROSELVA                                                                       ADDRESS REDACTED
 HERNANDEZ, RUDOLFO                                                                       ADDRESS REDACTED
 HERNANDEZ, SAID LUIS                                                                     ADDRESS REDACTED
 HERNANDEZ, SAMMI JEAN                                                                    ADDRESS REDACTED
 HERNANDEZ, SYLVIA PATRICIA                                                               ADDRESS REDACTED
 HERNANDEZ, SYLVIA SOLIS                                                                  ADDRESS REDACTED
 HERNANDEZ, TERESA                                                                        ADDRESS REDACTED
 HERNANDEZ, TIFFANY MONIQUE                                                               ADDRESS REDACTED
 HERNANDEZ, TYE ELIAS                                                                     ADDRESS REDACTED
 HERNANDEZ, YVONNE R                                                                      ADDRESS REDACTED
 HERNANDEZ-LOPEZ, DIANA
 VALENTINA                                                                                ADDRESS REDACTED
 HERR, PAOSOUA                                                                            ADDRESS REDACTED
 HERR, SHARON A                                                                           ADDRESS REDACTED
 HERRELL, DUSTIN ROBINRONAL                                                               ADDRESS REDACTED
 HERRELL, KAILEA                                                                          ADDRESS REDACTED
 HERRERA DE ESQUIVEL, SILVIA                                                              ADDRESS REDACTED
 HERRERA JR., SERGIO                                                                      ADDRESS REDACTED
 HERRERA PEREZ, ESPERANZA
 GUADALUPE                                                                                ADDRESS REDACTED
 HERRERA, ANDRES A                                                                        ADDRESS REDACTED
 HERRERA, ANTHONY JOSEPH                                                                  ADDRESS REDACTED
 HERRERA, CASSANDRA                                                                       ADDRESS REDACTED
 HERRERA, GEORGE Y                                                                        ADDRESS REDACTED
 HERRERA, JOSHUA                                                                          ADDRESS REDACTED
 HERRERA, JULIE                                                                           ADDRESS REDACTED
 HERRERA, KARINA                                                                          ADDRESS REDACTED
 HERRERA, LUIS                                                                            ADDRESS REDACTED
 HERRERA, MARIA                                                                           15543 RAYEN ST.                           #6                                                NORTH HILLS         CA      91343
 HERRERA, MARIA G                                                                         ADDRESS REDACTED
 HERRERA, SHEA C                                                                          ADDRESS REDACTED
 HERRERA, SILVANA M                                                                       ADDRESS REDACTED
 HERRERA, VICTOR                                                                          ADDRESS REDACTED
 HERRERA, ZAIRA                                                                           ADDRESS REDACTED
 HERRERA-TAPIA, JAVIER MANUEL                                                             ADDRESS REDACTED
 HERRINGTON, HAYDEN REED                                                                  ADDRESS REDACTED
 HERRINGTON, MICHELLE                                                                     ADDRESS REDACTED
 HERRMANN, LINDA M                                                                        ADDRESS REDACTED
 HERRON VALLEY INC                                                                        BAYSIDE SERVICES                                                                            EVERSON             WA      98247-0216
 HERRON VALLEY INC                           BAYSIDE SERVICES                             PO BOX 216                                                                                  EVERSON             WA      98247-0216
 HERSHEY, NICOLA                                                                          ADDRESS REDACTED
 HERT, CAREY                                                                              ADDRESS REDACTED
 HERT, JORDAN LEE                                                                         ADDRESS REDACTED
 HERTZ, NAOMI                                                                             ADDRESS REDACTED
 HERTZOG , JANETTE                                                                        326 MISSION DR                                                                              CAMARILLO           CA      93010-2026
 HERTZOG, KAREN M                                                                         ADDRESS REDACTED
 HERZOG, CAMILLE E                                                                        ADDRESS REDACTED
 HERZOG, KENNETH                                                                          ADDRESS REDACTED
 HERZOG, TAMMY M                                                                          ADDRESS REDACTED
 HESTERLEY, KATHRYN                                                                       ADDRESS REDACTED
 HETHERTON, KAILY                                                                         ADDRESS REDACTED
 HETHERTON, KAILY RAE                                                                     ADDRESS REDACTED
 HETHERTON, KYLE D.                                                                       ADDRESS REDACTED
 HETT, LILLIAN R.                                                                         ADDRESS REDACTED
 HEUPEL, THOMAS LYNDON                                                                    ADDRESS REDACTED
 HEVENER, KAREN MARIE                                                                     ADDRESS REDACTED
 HEWITT, CAROL ANN                                                                        ADDRESS REDACTED
 HEWITT, LINDA S                                                                          ADDRESS REDACTED
 HEWITT, MONIQUE AMBER                                                                    ADDRESS REDACTED
 HEWITT, SUSAN K.                                                                         ADDRESS REDACTED
 HEWLETT PACKARD                                                                          200 CONNELL DR                            SUITE 5000                                        BERKELEY HEIGHTS    NJ      07922
 HEWLETT PACKARD COMPANY                                                                  13207 COLLECTIONS CENTER DR                                                                 CHICAGO             IL      60693
 HEWLETT PACKARD FINANCIAL
 SERVICES CO.                                                                             PO BOX 6                                                                                    MURRAY HILL         NJ      07974
 Hewlett Packard Financial Services
 Company                                                                                  200 Connell Drive, Suite 5000                                                               Berkeley Heights    NJ      07922
 Hewlett Packard Financial Services
 Company                                                                                  P.O. Box 402582                                                                             Atlanta             GA      30384-2582
 Hewlett Packard Financial Services
 Company                                     Hewlett Packard Financial Services Company                                             P.O. Box 402582                                   Atlanta             GA      30384-2582

 HEWLETT PACKARD FINANCIAL SVCS                                                           PO BOX 6                                                                                    MURRAY HILL         NJ      07974




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 136 of 342
                                                                             Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18                       Page 152 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                Company                                            Contact                         Address 1                                           Address 2                      Address 3               City   State       Zip      Country
 HEWLETT, DEBORAH LEIGH                                                              ADDRESS REDACTED
 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY                                                                    200 CONNELL DRIVE                                                                                            BERKELEY HEIGHTS   NJ      07922
 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY                            ATTN DIRECTOR OF OPERATIONS, AMERICAS   200 CONNELL DRIVE, SUIYE 5000                                                                                BERKELEY HEIGHTS   NJ      07922
 HEY, ALEXANDER                                                                      ADDRESS REDACTED
 HEY, MAI-TRAM                                                                       ADDRESS REDACTED
 HGN NORTH LIQUOR                                                                    2221 RIMLAND DRIVE                                                                                           BELLINGHAM         WA      98226
 HGN SOUTH LIQUOR                                                                    2221 RIMLAND DRIVE                                                                                           BELLINGHAM         WA      98226
 HHI Corp                                                                            736 W. Harrisville Rd                                                                                        Ogden              UT      84404
 HHI JERSEY                                                                          PO BOX 4535                                                                                                  PALM SPRINGS       CA      92263
 HI RISE BALLOONS INCORPORATED                                                       9101 WALL STREET STE 1080                                                                                    AUSTIN             TX      78754
 HIATT, BRYCE                                                                        ADDRESS REDACTED
 HIATT, DANIEL C                                                                     ADDRESS REDACTED
 HIATT, DUSTIN M.                                                                    ADDRESS REDACTED
 HIATT, JESS L.                                                                      ADDRESS REDACTED
 HIATT, JOSEPH ANDREW                                                                ADDRESS REDACTED
 HIATT, TIMOTHY J                                                                    ADDRESS REDACTED
 HIBU INC                                                                            PO BOX 3162                                                                                                  CEDAR RAPIDS       IA      52406-3162
 HIBU INC-PACIFIC                                                                    PO BOX 660062                                                                                                DALLAS             TX      75266-0062
 HICKENBOTTOM, TERRY                                                                 ADDRESS REDACTED
 HICKEY, DIANALYN                                                                    ADDRESS REDACTED
 HICKEY, LISA M.                                                                     ADDRESS REDACTED
 Hickmans Egg Ranch, Inc.                    c/o William Novotny                     Dickinson Wright PLLC                         1850 N. Central Avenue, Suite 1400                             Phoenix            AZ      85004
 HICKMANS FAMILY FARMS                                                               6515 S JACKRABBIT TRAIL                                                                                      BUCKEYE            AZ      85326
 HICKOX, MARY                                                                        ADDRESS REDACTED
 HICKS COOLING & HEATING                                                             2030 HOLLY AVE STE 4                                                                                         LAKE HAVASU CITY   AZ      86403
 HICKS, BARBARA ANN                                                                  ADDRESS REDACTED
 HICKS, BARBARA JEAN                                                                 ADDRESS REDACTED
 HICKS, ELISHA                                                                       ADDRESS REDACTED
 HICKS, JAMES C                                                                      ADDRESS REDACTED
 HICKS, JOAN E                                                                       ADDRESS REDACTED
 HICKS, JOHN EDWARD                                                                  ADDRESS REDACTED
 HICKS, KARI A                                                                       ADDRESS REDACTED
 HIDALGO, DAVE A                                                                     ADDRESS REDACTED
 HIDDEN VILLA RANCH                                                                  PO BOX 34001                                                                                                 FULLERTON          CA      92834-9401
 HIEBERT, JENNIFER LITONJUA                                                          ADDRESS REDACTED
 HIEBERT, SHAWNA MARIE                                                               ADDRESS REDACTED
 HIESTAND, PAT T.                                                                    ADDRESS REDACTED
 HIGGINBOTTOM, YATER MCKOY                                                           ADDRESS REDACTED
 HIGGINS SERVICES LLC                                                                PO BOX 371                                                                                                   CYPRESS            CA      90630
 HIGGINS, CHRISTOPHER                                                                ADDRESS REDACTED
 HIGGINS, LINDA D.                                                                   ADDRESS REDACTED
 HIGGINS, TERRENCE AVERY                                                             ADDRESS REDACTED
 HIGH DESERT HYDRAULICS                                                              PO BOX 8207                                                                                                  BEND               OR      97708-8207
 HIGHAM, BRENDA L                                                                    ADDRESS REDACTED
 HIGHLAND CHRISTIAN SCHOOL                                                           POBOX 600                                                                                                    ARLINTON           WA      98223
 HIGHLAND ELEMENTARY                                                                 11411-34TH ST NE                                                                                             LAKE STEVENS       WA      98258
 HIGHLAND, PAUL S                                                                    ADDRESS REDACTED
 HIGHLEY-REITTER, KATHLEEN
 ELIZABETH                                                                           ADDRESS REDACTED
 HIGHLINE AREA FOOD BANK                                                             PO BOX 66427                                                                                                 SEATTLE            WA      98166
 HIGHLINE PAVEMENT MAINTENANCE
 INC                                                                                 PO BOX 606                                                                                                   MOUNT VERNON       WA      98273-0606
 HIGHTOWER, MONIQUE                                                                  ADDRESS REDACTED
 HIGI SH LLC                                                                         150 NORTH WACKER DR SUITE 1120                                                                               CHICAGO            IL      60606
 HILBERT, STEPHANIE                                                                  ADDRESS REDACTED
 HILCO MERCHANT RESOURCES                                                            5 REVERE DR                                   SUITE 206                                                      NORTHBROOK         IL
 HILCO MERCHANT RESOURCES LLC                ATTN IAN S. FREDERICKS                  ONE NORTHBROOK PLACE                          5 REVERE DRIVE, SUITE 206                                      NORTHBROOK         IL      60062
 Hilco Merchant Resources, LLC               Hilco Global                            Attn Ian S. Fredericks                        5 Revere Drive, Suite 206                                      Northbrook         IL      60602
 Hilco Merchant Resources, LLC               Pepper Hamilton LLP                     Douglas D. Herman and Michael J. Custer       1313 N. Market Street, Suite 5100    PO Box 1709               Wilmington         DE      19899-1709
 HILDE, STUART                                                                       ADDRESS REDACTED
 HILDEBRAND, BRANDI A                                                                ADDRESS REDACTED
 HILDEBRAND, KAYLANA                                                                 ADDRESS REDACTED
 HILDEBRAND, R. DALE                                                                 ADDRESS REDACTED
 HILDEBRECHT, KAREN LEE                                                              ADDRESS REDACTED
 HILEMAN, MICHAEL R                                                                  ADDRESS REDACTED
 HILGERT, NANCY D.                                                                   ADDRESS REDACTED
 HILL BAGNALL, BETTY ANN                                                             ADDRESS REDACTED
 HILL MEAT CO                                                                        PO BOX 1066                                                                                                  PENDLETON          OR      97801
 HILL PHOENIX                                DIVISION                                FILE 57556                                                                                                   LOS ANGELES        CA      90074-7556
 HILL PHOENIX INC                                                                    15970 COLLECTIONS CTR DR                                                                                     CHICAGO            IL      60693
 HILL PHOENIX INC                                                                    FILE 749307                                                                                                  LOS ANGELES        CA
 HILL PHOENIX INC                                                                    FILE 749314                                                                                                  LOS ANGELES        CA
 HILL PHOENIX INC                                                                    PO BOX 404183                                                                                                ATLANTA            GA      30384-4183
 HILL PHOENIX INC                            BREA BRANCH                             FILE 749314                                                                                                  LOS ANGELES        CA      90074-9314
 HILL WILLIAMSON, LORRI SUE                                                          ADDRESS REDACTED
 HILL, ALLISON                                                                       ADDRESS REDACTED
 HILL, ANN MARIE                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 137 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18                   Page 153 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                  Company                                         Contact                            Address 1                                   Address 2         Address 3               City   State       Zip      Country
 HILL, ANNA                                                                       ADDRESS REDACTED
 HILL, CANDACE L.                                                                 ADDRESS REDACTED
 HILL, CIERA                                                                      ADDRESS REDACTED
 HILL, DEBORAH J                                                                  ADDRESS REDACTED
 HILL, DERRICK D.                                                                 ADDRESS REDACTED
 HILL, DIANE M                                                                    ADDRESS REDACTED
 HILL, ELIZABETH A.                                                               ADDRESS REDACTED
 HILL, GREGORY S.                                                                 ADDRESS REDACTED
 HILL, HEATHER R.                                                                 ADDRESS REDACTED
 HILL, JERRY D                                                                    ADDRESS REDACTED
 HILL, JOSHUA DAVID                                                               ADDRESS REDACTED
 HILL, JOSHUA V                                                                   ADDRESS REDACTED
 HILL, KARI                                                                       ADDRESS REDACTED
 HILL, KC RICHARD                                                                 ADDRESS REDACTED
 HILL, KENNETH                                                                    ADDRESS REDACTED
 HILL, PATRICIA ANN                                                               ADDRESS REDACTED
 HILL, REBECCA J                                                                  ADDRESS REDACTED
 HILL, ROBERT ANTHONY                                                             ADDRESS REDACTED
 HILL, SHAWNIE                                                                    ADDRESS REDACTED
 HILL, STEPHEN                                                                    ADDRESS REDACTED
 HILL, TIFFANY L.                                                                 ADDRESS REDACTED
 HILL, TISHARDRA                                                                  ADDRESS REDACTED
 HILL, TONY LEE                                                                   ADDRESS REDACTED
 HILL, TRAVIS J                                                                   ADDRESS REDACTED
 HILLAIRE, CECILIA M.                                                             ADDRESS REDACTED
 HILLBILLY HOOCH LLC                                                              25952 EVERGREEN ROAD                                                                         LAGUNA HILLS       CA      92653
 HILLCREST ELEMENTARY                                                             9315 4TH ST SE                                                                               LAKE STEVENS       WA      98258
 HILLEARY, SARA JESSICA                                                           ADDRESS REDACTED
 HILLER, LISA C.                                                                  ADDRESS REDACTED
 HILLIARD, DAVID M.                                                               ADDRESS REDACTED
 Hillikers Ranch Fresh Eggs                  Sorem & Pastore, Lawyers             3570 Camino Del Rio North, Suite 103                                                         San Diego          CA      92108
 HILLIKERS.                                                                       11329 EL NOPAL                                                                               LAKESIDE           CA      92040
 HILLL, STEPHEN ALEXANDER                                                         ADDRESS REDACTED
 HILLMAN-CRAWFORD, JULIE                                                          ADDRESS REDACTED
 HILLNER, ELVIA HELIA                                                             ADDRESS REDACTED
 HILLSBORO UTILITIES CITY OF                                                      150 E MAIN ST                                                                                HILLSBORO          OR      97123-4028
 HILMES, SAM LEWIS                                                                ADDRESS REDACTED
 HILT, CYNTHIA K.                                                                 ADDRESS REDACTED
 HILT, JACQUELINE E.                                                              ADDRESS REDACTED
 HILTON, BRYAN                                                                    ADDRESS REDACTED
 HILTON, JOE W                                                                    ADDRESS REDACTED
 HILTON, JOHN PALMER                                                              ADDRESS REDACTED
 HILTON, STEPHEN A                                                                ADDRESS REDACTED
 HILTS, JOHN                                                                      ADDRESS REDACTED
 HILYARD, NANCY DARLENE                                                           ADDRESS REDACTED
 HIMAN, UILANI                                                                    ADDRESS REDACTED
 HIMMAH, KEENAN RUSSELL                                                           ADDRESS REDACTED
 HIMMELMAN, RACHELLE                                                              ADDRESS REDACTED
 HIMPLE, MATTHEW R.                                                               ADDRESS REDACTED
 HINDAHL, MICHAEL ALEXANDER                                                       ADDRESS REDACTED
 HINER, DAVINEE                                                                   ADDRESS REDACTED
 HINES, BRENDA M                                                                  ADDRESS REDACTED
 HINES, GINGER L                                                                  ADDRESS REDACTED
 HINES, SHAYLEE MAE KAI                                                           ADDRESS REDACTED
 HINGSBERGER, VIRGINIA LEE                                                        ADDRESS REDACTED
 HINKER, MEGAN L.                                                                 ADDRESS REDACTED
 HINKLE, TIMOTHY CHARLES                                                          ADDRESS REDACTED
 HINNERS, KIMBERLY A                                                              ADDRESS REDACTED
 HINOJOS, BRAULIO                                                                 ADDRESS REDACTED
 HINOJOS, MICHAEL LORENCE                                                         ADDRESS REDACTED
 HINTGEN, CHRISTOPHER                                                             ADDRESS REDACTED
 HIRAM, NEIDREN                                                                   ADDRESS REDACTED
 HIRANO, ROBERT C.                                                                ADDRESS REDACTED
 HIRERIGHT SOLUTIONS INC                                                          PO BOX 847783                                                                                DALLAS             TX      75284-7783
 HIROSE, JONATHON ROBERT                                                          ADDRESS REDACTED
 HIRSCHFIELD, RANDE NORMAN                                                        ADDRESS REDACTED
 HISSHO SUSHI                                                                     11949 STEELE CREED ROAD                                                                      CHARLOTTE          NC      28273
 HISSHO SUSHI EFT                                                                 11949 STEELE CREEK ROAD                                                                      CHARLOTTE          NC      28273
 HITCHCOCK, ELLEN JUANITA                                                         ADDRESS REDACTED
 HITCHCOCK, HELGA E                                                               ADDRESS REDACTED
 HITCHING POST WINES                                                              PO BOX 365                                                                                   BUELLTON           CA      93427
 HITCHINGS, KELSEY LYNN                                                           ADDRESS REDACTED
 HITE, OMAR RICK                                                                  ADDRESS REDACTED
 HITT, LOGAN                                                                      ADDRESS REDACTED
 HITT, SABRINA ASHLEY                                                             ADDRESS REDACTED
 HITZTALER, ANDREW W                                                              ADDRESS REDACTED
 HJELM, ELIZABETH T.                                                              ADDRESS REDACTED
 HME WIRELESS INC                                                                 14110 STOWE DRIVE                                                                            POWAY              CA      92064
 HME WIRELESS, INC                                                                1400 NORTHBROOK PARKWAY, SUITE 320                                                           SUWANEE            GA      30024




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 138 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 154 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                           Contact                          Address 1                                     Address 2         Address 3               City   State       Zip      Country
 HNATKOVICH, CREOLE PHILLIP                                                       ADDRESS REDACTED
 HO, BENNY                                                                        ADDRESS REDACTED
 HO, BINH D.                                                                      ADDRESS REDACTED
 HO, GRACE                                                                        ADDRESS REDACTED
 HO, JACQUELINE                                                                   ADDRESS REDACTED
 HOBART FOOD EQUIPMENT GROUP.                                                     PO BOX 3563                                                                                  CAROL STREAM       IL      60132-3563
 HOBART FOOD EQUIPMENT GROUP.                                                     PO BOX 730152                                                                                DALLAS             TX      75373
 HOBART SERVICE                                                                   PO BOX 2517                                                                                  CAROL STREAM       IL      60132-2517
 HOBART SERVICE                              ATTN VONDA MANAHAN                   701 S. RIDGE AVE                                                                             TROY               OH      45373
 HOBART SERVICE                              HOBART SERVICE                                                                  PO BOX 2517                                       CAROL STREAM       IL      60132-2517
 HOBART SERVICE                              ITW FOOD EQUIPMENT GROUP LLC         PO BOX 2517                                                                                  CAROL STREAM       IL      60132-2517
 HOBBS, ETHAN                                                                     ADDRESS REDACTED
 HOBE, ERIKA CHANELLE                                                             ADDRESS REDACTED
 HOCH, ANDREW J                                                                   ADDRESS REDACTED
 HODAP, ANTHONY MARC                                                              ADDRESS REDACTED
 HODGE, DYLAN S.                                                                  ADDRESS REDACTED
 HODGE, LINDSEY                                                                   ADDRESS REDACTED
 HODGEN DISTRIBUTING                                                              PO BOX 386                                                                                   PENDLETON          OR      97801
 HODGES, JACOB MICHAEL                                                            ADDRESS REDACTED
 HODGES, RICHARD G                                                                ADDRESS REDACTED
 HODGES, STEFFANIE LYNN                                                           ADDRESS REDACTED
 HODGES, TRACY                                                                    ADDRESS REDACTED
 HODGINS, ADAM                                                                    ADDRESS REDACTED
 HODGKINSON, MICHAEL J.                                                           ADDRESS REDACTED
 HODGSON, KELLIE                                                                  ADDRESS REDACTED
 HODSON, CHRISTINE E.                                                             ADDRESS REDACTED
 HOEHN, STEVEN N                                                                  ADDRESS REDACTED
 HOERATH, ADAM                                                                    ADDRESS REDACTED
 HOERNER, GRIFFIN                                                                 ADDRESS REDACTED
 HOFF, BRANDON                                                                    ADDRESS REDACTED
 HOFF, DEREK                                                                      ADDRESS REDACTED
 HOFF, JOSH                                                                       ADDRESS REDACTED
 HOFF, KRISTINA L.                                                                ADDRESS REDACTED
 HOFFER, BRENDA KAY                                                               ADDRESS REDACTED
 HOFFMAN REFRIGERATION                                                            13026 N CAVE CREEK RD                      SUITE #101                                        PHOENIX            AZ      85022
 Hoffman Refrigeration, LLC                                                       13026 N Cave Creek Rd, ste 104                                                               Phoenix            AZ      85022
 HOFFMAN, ADAM                                                                    ADDRESS REDACTED
 HOFFMAN, HUGUETTE                                                                1 TAYLOR                                                                                     IRVINE             CA      92620
 HOFFMAN, JANET LYNN                                                              ADDRESS REDACTED
 HOFFMAN, JONATHAN                                                                ADDRESS REDACTED
 HOFFMAN, MATTHEW                                                                 ADDRESS REDACTED
 HOFFMAN, RYAN JONATHAN                                                           ADDRESS REDACTED
 HOFFMAN, TREASA M.                                                               ADDRESS REDACTED
 HOFFMANN, MIKAYLA                                                                ADDRESS REDACTED
 HOFFMASTER, ELLEN                                                                ADDRESS REDACTED
 HOFSCHNEIDER, MELANIE MAE                                                        ADDRESS REDACTED
 HOGAN, JEFF C.                                                                   ADDRESS REDACTED
 HOGAN, ROBERT                                                                    ADDRESS REDACTED
 HOGAN, TRACIE LEANNE                                                             ADDRESS REDACTED
 HOGGATT, ZACHARY IAIN                                                            ADDRESS REDACTED
 HOGLUND, PAUL G                                                                  ADDRESS REDACTED
 HOGSTEDT, GARRETT C                                                              ADDRESS REDACTED
 HOHWEILER, WAYNE ALFRED                                                          ADDRESS REDACTED
 HOKANSON, BRENDA                                                                 ADDRESS REDACTED
 HOLBROOK, MARSHA C                                                               ADDRESS REDACTED
 HOLCOMB ELEMENTARY                                                               14625 S HOLCOMB BLVD                                                                         OREGON CITY        OR      97045
 HOLCOMB, JESSICA DIANE                                                           ADDRESS REDACTED
 HOLCOMB, NATHANIEL JAMES                                                         ADDRESS REDACTED
 HOLCOMB, RAYMOND A                                                               ADDRESS REDACTED
 HOLDEN, SHAYE L                                                                  ADDRESS REDACTED
 HOLDER, MELANIE KAE                                                              ADDRESS REDACTED
 HOLDERIED, TRACI SHANNON                                                         ADDRESS REDACTED
 HOLDING, ANA                                                                     ADDRESS REDACTED
 HOLESTER, REGINA R                                                               ADDRESS REDACTED
 HOLGERSEN, ETHAN                                                                 ADDRESS REDACTED
 HOLGUIN, DAMIAN G                                                                ADDRESS REDACTED
 HOLGUIN, JULIE                                                                   ADDRESS REDACTED
 HOLGUIN, ROSA ISELA                                                              ADDRESS REDACTED
 HOLGUIN, STEPHEN VALENTINE                                                       ADDRESS REDACTED
 HOLIDAY SPECIALTREES                                                             36252 S KROPF RD                                                                             WOODBURN           OR      97071
 HOLIFIELD, TREVON MALIK                                                          ADDRESS REDACTED
 HOLLADAY III, JOHN L                                                             ADDRESS REDACTED
 HOLLADAY, NATHAN S.                                                              ADDRESS REDACTED
 HOLLAND, BRIANNA                                                                 ADDRESS REDACTED
 HOLLAND, CORY                                                                    ADDRESS REDACTED
 HOLLAND, DAMON M                                                                 ADDRESS REDACTED
 HOLLAND, JORDAN                                                                  ADDRESS REDACTED
 HOLLAND, ROBBY G.                                                                ADDRESS REDACTED
 HOLLANDIA DAIRY INC                                                              622 E MISSION ROAD                                                                           SAN MARCOS         CA      92069




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 139 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 155 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3              City   State       Zip      Country
 HOLLEMAN, DELORES                                                                ADDRESS REDACTED
 HOLLEMAN-ERICKSON, DENISE                   C/O ROBINSON & KOLE                  911 DUPONT ST.                                                                            BELLINGHAM        WA      98225-3104
 HOLLEY, RILEY ALAN                                                               ADDRESS REDACTED
 HOLLEY, STEFFANIE                                                                ADDRESS REDACTED
 HOLLIDAY & ASSOCIATES                                                            12 PINEWOOD ST                                                                            IRVINE            CA      92604
 HOLLIDAY & ASSOCIATES                                                            31029 OAK HILL DR                                                                         TEMECULA          CA      92591
 HOLLIMAN, JESSE                                                                  ADDRESS REDACTED
 HOLLINGSWORTH, JOSHUA                                                            ADDRESS REDACTED
 HOLLIS III, EDWARD                                                               ADDRESS REDACTED
 HOLLIS, JAMES WALTER                                                             ADDRESS REDACTED
 HOLLISTER, MAUREEN O                                                             ADDRESS REDACTED
 HOLLOW METAL SPECIALTIES                                                         8826 31ST AVENUE SW                                                                       SEATTLE           WA      98123-3719
 HOLLOWAY, AMBER NICHOLE                                                          ADDRESS REDACTED
 HOLLOWAY, SHERYLYN L                                                             ADDRESS REDACTED
 HOLLOWAY, TARA KAY                                                               ADDRESS REDACTED
 HOLLOWELL, ABBIE A.                                                              ADDRESS REDACTED
 HOLLYWOOD HEALTHCARE CORP
 D/B/A LOGIMEDIX                             ATTN PRIVACY / SECURITY OFFICIAL     15851 SW 41ST STREET, #700                                                                DAVIE             FL      33331
 HOLLYWOOD HEALTHCARE CORP.                                                       15851 SW 41ST ST. #700                                                                    DAVIE             FL      33331
 HOLLYWOOD HILL ELEMENTARY                                                        17110 148TH AVE NE                                                                        WOODINVILLE       WA      98072
 HOLM, ALEXANDER                                                                  ADDRESS REDACTED
 HOLMBERG, BRENDA                                                                 ADDRESS REDACTED
 HOLMBERG, PADEN R.                                                               ADDRESS REDACTED
 HOLMBERG, RENEE A.                                                               ADDRESS REDACTED
 HOLMBERG, SHELLI MARIE                                                           ADDRESS REDACTED
 HOLMES , TERRELL                                                                 1137 19TH ST                                                                              BELLINGHAM        WA      98225-6726
 HOLMES HARBOR CELLARS                                                            PO BOX 1463                                                                               FREELAND          WA      98249
 HOLMES, CHRISTINA                                                                ADDRESS REDACTED
 HOLMES, JANET                                                                    ADDRESS REDACTED
 HOLMES, JANET L                                                                  ADDRESS REDACTED
 HOLMES, JOSIAH D.                                                                ADDRESS REDACTED
 HOLMES, KEVIN                                                                    ADDRESS REDACTED
 HOLMES, LOGAN W                                                                  ADDRESS REDACTED
 HOLMES, MATT DAVID                                                               ADDRESS REDACTED
 HOLMES, REILLY                                                                   ADDRESS REDACTED
 HOLMES, STEPHENE                                                                 ADDRESS REDACTED
 HOLMSTEDT, THOMAS A                                                              ADDRESS REDACTED
 HOLSTEIN, CHET                                                                   ADDRESS REDACTED
 HOLSUM BAKERY INC                                                                PO BOX 842176                                                                             DALLAS            TX      75284-2176
 HOLT, IRA S.                                                                     ADDRESS REDACTED
 HOLT, ROBYN LYNN                                                                 ADDRESS REDACTED
 HOLT, STEFFEN                                                                    ADDRESS REDACTED
 HOLTON, STEVEN                                                                   ADDRESS REDACTED
 HOLTZ, CASEY                                                                     ADDRESS REDACTED
 HOLUB, HAYDEN DAVID ROY                                                          ADDRESS REDACTED
 HOLVERSON, LANA                                                                  ADDRESS REDACTED
 HOLY FAMILY SCHOOL                                                               505 17TH ST SE                                                                            AUBURN            WA      98002
 HOLY NAMES ACADEMY                                                               728 21ST AVE EAST                                                                         SEATTLE           WA      98112
 HOLY ROSARY SCRIP                                                                760 ALOHA ST                                                                              EDMONDS           WA      98020-3019
 HOLZ, PATRICIA A.                                                                ADDRESS REDACTED
 HOMA 11 LLC.                                                                     9200 SUNSET BLVD, PH 9                                                                    LOS ANGELES       CA      90069
 HOMA II LLC                                 C/O TEC PROPERTY MGMT INC            9200 SUNSET BLVD PH 9                                                                     LOS ANGELES       CA      90069
 HOMA II LLC                                 Tony Shooshani                       C/O TEC PROPERTY MGMT INC               9200 SUNSET BLVD PH 9                             LOS ANGELES       CA      90069
 HOMA II LLC.                                C/O TEC PROPERTY MANAGEMENT INC      9200 SUNSET BLVD PH 9                                                                     LOS ANGELES       CA      90069
 HOMAN, JEFF L                                                                    ADDRESS REDACTED
 HOME DEPOT                                                                       1715 S 352ND ST                                                                           FEDERAL WAY       WA      98003
 HOME DEPOT FEDERAL WAY                                                           1715 S 352ND ST                                                                           FEDERAL WAY       WA      98003
 HOMELINK LAKE STEVENS                                                            2202 123RD AVENUE NE                                                                      LAKE STEVENS      WA      98258
 HOMES WITH STYLE INC                                                             14335 SE SIERRA                                                                           CLACKAMAS         OR      97015
 HOMESTEAD OLIVE RANCH                                                            2550 HOMESTEAD RD                                                                         TEMPLETON         CA      93465
 HOMOLKA, CHRISTINA                                                               ADDRESS REDACTED
 HONEA, TRINA DEANN                                                               ADDRESS REDACTED
 HONEY BAKED HAM CO - OREGON                                                      DBA THE HONEYBAKED HAM CO                                                                 BEAVERTON         OR      97005
 HONEY MOON LLC                                                                   PO BOX 2701                                                                               BELLINGHAM        WA      98227
 HONEY, JORDAN PAUL                                                               ADDRESS REDACTED
 HONEY, LARRY                                                                     ADDRESS REDACTED
 HONEYCUTT, ANTHONY A.                                                            ADDRESS REDACTED
 HONEYMAN ALUMINUM PRODUCT CO                                                     7715 NE 21ST AVE                                                                          PORTLAND          OR      97211

 HONEYMOON BAY COFFEE ROASTERS                                                    1100 SW BOWMER SUITE A101                                                                 OAK HARBOR        WA      98277
 HONG, JOSEPH IN TAEK                                                             ADDRESS REDACTED
 HONG, LISA                                                                       ADDRESS REDACTED
 HONG, MIYOUNG                                                                    ADDRESS REDACTED
 HONG, SARAH R                                                                    ADDRESS REDACTED
 HONIG VINEYARDS                                                                  PO BOX 406                                                                                RUTHERFORD        CA      94573-0406
 HOOD CANAL BREWERY LLC                                                           26499 BOND RD NE                                                                          KINGSTON          WA      98346
 HOOD, ANDREW WILLIAM                                                             ADDRESS REDACTED
 HOOD, AUDREY MARIE                                                               ADDRESS REDACTED
 HOOD, JESSICA                                                                    10655 CALLE MAR DE MARIPOSA                                                               DEL MAR           CA      92130




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 140 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18                Page 156 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                Company                                           Contact                           Address 1                                Address 2         Address 3                 City   State       Zip   Country
 HOOD, KARLA MARIE                                                                ADDRESS REDACTED
 HOOD, RHIANNON                                                                   ADDRESS REDACTED
 HOOD, SKYLER CLAYTON                                                             ADDRESS REDACTED
 HOOLE, MARGARET                                                                  ADDRESS REDACTED
 HOOPER, AMY L.                                                                   ADDRESS REDACTED
 HOOPER, TAMMERA LYNN                                                             ADDRESS REDACTED
 HOOTMAN, KAREN L                                                                 ADDRESS REDACTED
 HOOVER, CONNY LYNN                                                               ADDRESS REDACTED
 HOOVER, JEFF                                                                     ADDRESS REDACTED
 HOPE ALLIANCE FOR KIDS                                                           24205 SE ISSAQUAH FALL CITY RD                                                           ISSAQUAH             WA      98029
 HOPE COMMUNITY CHURCH OF LO                                                      14790 BOONES FERRY ROAD                                                                  LAKE OSWEGO          OR      97035
 HOPE, THOMAS M                                                                   ADDRESS REDACTED
 HOPELINK                                                                         10675 WILLOWS ROAD NE STE 275                                                            REDMOND              WA      98052
 HOPES, CRYSTAL                                                                   ADDRESS REDACTED
 HOPKINS, ALEXIS                                                                  ADDRESS REDACTED
 HOPKINS, ANNETTE                                                                 ADDRESS REDACTED
 HOPKINS, JEREMY C.                                                               ADDRESS REDACTED
 HOPKINS, LARRY                                                                   ADDRESS REDACTED
 HOPKINS, LEON H                                                                  ADDRESS REDACTED
 HOPKINS, TAURA L                                                                 ADDRESS REDACTED
 HOPKINS, VIVIAN                                                                  5642 MARICOPA DR.                                                                        SIMI VALLEY          CA      93063
 HOPPER, BREANNA                                                                  ADDRESS REDACTED
 HOPPER, PEGGI ANNE                                                               ADDRESS REDACTED
 HOQUIAM HIGH SCHOOL                                                              SAME                                                                                     HOQUIAM              WA      98550
 HOQUIAM MIDDLE SCHOOL                                                            200 SPENCER ST                                                                           HOQUIAM              WA      98550
 HORECO INC                                                                       4332 CHENNAULT BEACH RD                                                                  MUKILTEO             WA      98275
 HORGEN, JODI L.                                                                  ADDRESS REDACTED
 HORI, JUNJI                                                                      ADDRESS REDACTED
 Horizon Broadcasting Group LLC                                                   854 NE 4th Street                                                                        Bend                 OR      97701
 HORIZON ELEMENTARY SCHOOL                                                        27641 144TH AVE SE                                                                       KENT                 WA      98042
 HORIZON MIDDLE SCHOOL                                                            PO BOX 1769                                                                              FERNDALE             WA      98248
 HORIZONS TODAY                                                                   8595 BEECHMONT AVENUE, SUITE 209                                                         CINCINNATI           OH      45255
 HORLINGS, ANGELA                                                                 28734 HASKELL CYN RD                                                                     SANTA CLARITA        CA      91390
 HORLINGS, ANGELA MARIE                                                           ADDRESS REDACTED
 HORLINGS, MARY HANNAH                                                            ADDRESS REDACTED
 HORMANN, FREDRIC                                                                 12400 MONTECITO ROAD, APT 419                                                            SEAL BEACH           CA      90740
 HORMANN, FREDRIC A                                                               ADDRESS REDACTED
 HORN, CASEY LEE                                                                  ADDRESS REDACTED
 HORN, JEANNETTE LYNN                                                             ADDRESS REDACTED
 HORN, KRYSTLE MARIE                                                              ADDRESS REDACTED
 HORN, RICHARD EARL                                                               ADDRESS REDACTED
 HORN, TIFFANY                                                                    ADDRESS REDACTED
 HORN, WILLIAM EDWARD                                                             ADDRESS REDACTED
 HORNE, AARON COURTLAND                                                           ADDRESS REDACTED
 HORNE, CAMYSIA                                                                   ADDRESS REDACTED
 HORNE, JASON T.                                                                  ADDRESS REDACTED
 HORNE, SETH GREGORY                                                              ADDRESS REDACTED
 HORNE, SHAUN S                                                                   ADDRESS REDACTED
 HORNE, STEPHEN FOX                                                               ADDRESS REDACTED
 HORNER, BRANDON                                                                  ADDRESS REDACTED
 HORNER, JUDITH A                                                                 ADDRESS REDACTED
 HORNSBY, TIMOTHY L                                                               ADDRESS REDACTED
 HORNSBY, WENDY                                                                   ADDRESS REDACTED
 HORNUNG, HALEY STARR                                                             ADDRESS REDACTED
 HORNUNG, KENNETH PATRICK                                                         ADDRESS REDACTED
 HOROWITZ, ETHAN                                                                  ADDRESS REDACTED
 HORSLEY, BLAINE H.                                                               ADDRESS REDACTED
 HORST, NATHANIEL D.                                                              ADDRESS REDACTED
 HORSTMAN, ALLAN JAMES                                                            ADDRESS REDACTED
 HORSTMAN, MYCHAEL A                                                              ADDRESS REDACTED
 HORSTMANSHOF, BRYAN JAY                                                          ADDRESS REDACTED
 HORTEL, DENNIS M                                                                 ADDRESS REDACTED
 HORTON , JAMES                                                                   2174 LOMITA                                                                              TORRANCE             CA      90505
 HORTON, CYNTHIA                                                                  ADDRESS REDACTED
 HORTON, GLORIA A                                                                 ADDRESS REDACTED
 HORTON, JAMES                                                                    2920 DALEMEAD ST.                                                                        TORRANCE             CA      90505
 HORTON, JAMES L                                                                  ADDRESS REDACTED
 HORTON, STACEY                                                                   ADDRESS REDACTED
 HORVAT, DRAGO                                                                    ADDRESS REDACTED
 HORVATH, ABBIGAIL ANNE                                                           ADDRESS REDACTED
 HORVET, MELODY L                                                                 ADDRESS REDACTED
 HOSHAW, MICHAEL E                                                                ADDRESS REDACTED
 HOSHIZAKI INVESTMENT CO.                    C/O WEBSCO BROKERAGE MANAGEMENT      505 E. FIRST ST.                       STE. H                                            TUSTIN               CA      92780
 HOSLER, CHRISTOPHER                                                              ADDRESS REDACTED
 HOSS, GILLAN                                                                     ADDRESS REDACTED
 HOTEL BELLWETHER                                                                 ONE BELLWETHER WAY                                                                       BELLINGHAM           WA      98225
 HOUCK, TRINA L.                                                                  ADDRESS REDACTED
 HOUFEK, JEFFREY ANDREW                                                           ADDRESS REDACTED
 HOULE, AUSTIN JOSEPH                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 141 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 157 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                Company                                           Contact                             Address 1                                 Address 2         Address 3                 City   State       Zip      Country
 HOULE, MARK JOHN                                                                 ADDRESS REDACTED
 HOULIHAN, JASON DENNIS                                                           ADDRESS REDACTED
 HOUSDEN, MORGAN M.                                                               ADDRESS REDACTED
 HOUSE, IAN RICHARD                                                               ADDRESS REDACTED
 HOUSE, MICHAEL RAYMOND                                                           ADDRESS REDACTED
 HOUSEHOLDER, KELLY NICOLE                                                        ADDRESS REDACTED
 HOUSEMAN, KATHLEEN A.                                                            ADDRESS REDACTED
 HOUSEMAN, TYSON                                                                  ADDRESS REDACTED
 HOUSER, CHERIE A.                                                                ADDRESS REDACTED
 HOUSER, KELLIE LYNNE                                                             ADDRESS REDACTED
 HOUSING HOPE                                                                     5830 EVERGREEN WAY                                                                          EVERETT              WA      98203-3748
 HOUSLEY FAMILY INVESTMENTS LLC              HOUSLEYS CENTURY OAK WINERY          5050 SILVERADO TRAIL                                                                        NAPA                 CA      94558
 HOUSLEY, PATRICK NICHOLAS                                                        ADDRESS REDACTED
 Houston Casualty Co                                                              13403 Northwest Freeway                                                                     Houston              TX      77040
 Houston Casualty Co                                                              8 Forest Park Drive                                                                         Farmington           CT      06032
 HOUSTON, JEFFERY JOE                                                             ADDRESS REDACTED
 HOUSTON, SAMUEL ARTHUR                                                           ADDRESS REDACTED
 HOVELSRUD, HOLLY                                                                 ADDRESS REDACTED
 HOVENGA, MADELINE                                                                ADDRESS REDACTED
 HOVERMAN, BRUCE                                                                  ADDRESS REDACTED
 HOVLAND, CHRISTOPHER M.                                                          ADDRESS REDACTED
 HOVLAND, KELLY J.                                                                ADDRESS REDACTED
 HOVLAND, KELLY MARIE                                                             ADDRESS REDACTED
 HOWARD BURBANK TOWNE CTR LLC                C/O ADR PREFERRED BUS PRPRTIES       20664 VENTURA BLVD                                                                          WOODLAND HILLS       CA      91364
 Howard S. Furst, Registered Agent for
 AAA Flag & Banner Mfg. Co., Inc.                                                 2792 Monte Mar Terrace                                                                      Los Angeles          CA      90064
 HOWARD, BRIAN                                                                    ADDRESS REDACTED
 HOWARD, CONNOR                                                                   ADDRESS REDACTED
 HOWARD, DAVE                                                                     ADDRESS REDACTED
 HOWARD, DENIKKO                                                                  ADDRESS REDACTED
 HOWARD, DIANE KAY                                                                ADDRESS REDACTED
 HOWARD, HANS W.                                                                  ADDRESS REDACTED
 HOWARD, IAN                                                                      ADDRESS REDACTED
 HOWARD, JON                                                                      ADDRESS REDACTED
 HOWARD, KEVIN JAY                                                                ADDRESS REDACTED
 HOWARD, KRYSTAL                                                                  ADDRESS REDACTED
 HOWARD, KRYSTAL DAWN                                                             ADDRESS REDACTED
 HOWARD, LAUREN                                                                   ADDRESS REDACTED
 HOWARD, LEVI                                                                     ADDRESS REDACTED
 HOWARD, MARVELLE L.                                                              ADDRESS REDACTED
 HOWARD, NICHOLAS                                                                 ADDRESS REDACTED
 HOWARD-SCOTT, AUSTIN TAYLOR                                                      ADDRESS REDACTED
 HOWE CORPORATION                                                                 1650 NORTH ELSTON AVENUE                                                                    CHICAGO              IL      60642-1585
 HOWE, JARED                                                                      ADDRESS REDACTED
 HOWE, JULIE K.                                                                   ADDRESS REDACTED
 HOWE, ROSE G.                                                                    ADDRESS REDACTED
 HOWELL MOUNTAIN DISTRIBUTORS                                                     PO BOX 9046                                                                                 REDLANDS             CA      92375
 HOWELL, ERICA                                                                    ADDRESS REDACTED
 HOWELL, SABRA ANN                                                                ADDRESS REDACTED
 HOWELL, WANDA MAY                                                                ADDRESS REDACTED
 HOWLAN, ANDREW                                                                   ADDRESS REDACTED
 HOWLING WOLF, MAKYAH                                                             ADDRESS REDACTED
 HOWSKA, HEATHER                                                                  9 VERNEN RD                                                                                 LAKE STEVENS         WA      98258
 HOWSKA, HEATHER M.                                                               ADDRESS REDACTED
 HOY, DEBIE L                                                                     ADDRESS REDACTED
 HOY, MAUREEN                                                                     ADDRESS REDACTED
 HOYDEN, CHRISTA                                                                  ADDRESS REDACTED
 HOYDEN, COURTNEY A.                                                              ADDRESS REDACTED
 HOYDEN, DOUGLAS A.                                                               ADDRESS REDACTED
 HOYDEN, MATTHEW A.                                                               ADDRESS REDACTED
 HOYLA, MATTHEW C                                                                 ADDRESS REDACTED
 HOYLE, JAMES                                                                     ADDRESS REDACTED
 HOYOS, OSCAR ISAIAH                                                              ADDRESS REDACTED
 HOYT, LISA                                                                       ADDRESS REDACTED
 HOYT, THERESA FRANCES                                                            ADDRESS REDACTED
 HSIEH, MARY C                                                                    ADDRESS REDACTED
 HUA, HOA M                                                                       ADDRESS REDACTED
 HUANG, KAREN J                                                                   ADDRESS REDACTED
 HUARACHI, JULVIA BENZAQUEN                                                       ADDRESS REDACTED
 HUATO, RANDI LEE                                                                 ADDRESS REDACTED
 HUBBARD, AUBREY                                                                  ADDRESS REDACTED
 HUBBARD, COURTNEY                                                                ADDRESS REDACTED
 HUBBARD, TANYA                                                                   ADDRESS REDACTED
 HUBBELL, MARCUS DOUGLAS                                                          ADDRESS REDACTED
 HUBBS, HEATHER L.                                                                ADDRESS REDACTED
 HUBERT CO                                                                        25401 NETWORK PLACE                                                                         CHICAGO              IL      60673-1254
 HUBERT COMPANY LLC                                                               25401 NETWORK PLACE                                                                         CHICAGO              IL      60673-1254
 HUBERT, JAMES MCQUISTON                                                          ADDRESS REDACTED
 HUBERTY, CASSANDRA CATHERINE                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 142 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                Page 158 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


              Company                                             Contact                       Address 1                                          Address 2               Address 3                City   State       Zip   Country
 HUBNER, CYNTHIA                                                                  ADDRESS REDACTED
 HUBNER, RYAN                                                                     ADDRESS REDACTED
 HUBOLY, DANIELLE CATHERINE                                                       ADDRESS REDACTED
 HUCK, GERI                                                                       ADDRESS REDACTED
 HUDDLESTON, EVAN WALLACE                                                         ADDRESS REDACTED
 HUDEN, CORINNE O.                                                                ADDRESS REDACTED
 HUDSON SPECIALTY INSURANCE
 COMPANY                                                                          851 Napa Valley Corporate Way, Suite N                                                                Napa               CA      94558
 HUDSON, DAWN                                                                     ADDRESS REDACTED
 HUDSON, MATTHEW RYAN                                                             ADDRESS REDACTED
 HUDSON, MELISSA                                                                  ADDRESS REDACTED
 HUDSON, TERRI ELLEN                                                              ADDRESS REDACTED
 HUELS, MARY C                                                                    ADDRESS REDACTED
 HUERTA, CAROL                                                                    ADDRESS REDACTED
 HUERTA, DAMARIS M                                                                ADDRESS REDACTED
 HUERTA, ERIK DAVID                                                               ADDRESS REDACTED
 HUERTA, JAVIER                                                                   ADDRESS REDACTED
 HUERTA, JUSTIN M.                                                                ADDRESS REDACTED
 HUERTA, VERONICA                                                                 ADDRESS REDACTED
 HUERTAS DEL PINO, LORETTA
 HAYDEE                                                                           ADDRESS REDACTED
 HUERTAS, ENRIQUE                                                                 ADDRESS REDACTED
 HUETT, ROBERT M                                                                  ADDRESS REDACTED
 HUETTNER, JR., JOHN R.                                                           1700 CANTON AVE                                                                                       TOLEDO             OH      43604
 HUETTNER, JR., JOHN R.                      PACIFIC WESTERN BANK                 900 CANTERBUURY PL #100                                                                               ESCONDIDO          CA      92025
 HUEY, HEATHERLEE                                                                 ADDRESS REDACTED
 HUEZO, ARTURO A                                                                  ADDRESS REDACTED
 HUEZO, ERIC O                                                                    ADDRESS REDACTED
 HUFF, CHRISTINE I                                                                ADDRESS REDACTED
 HUFF, JAZMIN                                                                     ADDRESS REDACTED
 HUFF, JAZMIN D                                                                   ADDRESS REDACTED
 HUFF, MICHAEL W.                                                                 ADDRESS REDACTED
 HUFF, NOEL                                                                       ADDRESS REDACTED
 HUFF, TYLER DILLON                                                               ADDRESS REDACTED
 HUFFMAN, JAMIE RAE                                                               ADDRESS REDACTED
 HUFFORD, PAULA JO                                                                ADDRESS REDACTED
 HUGGINS DYE, MARINA ANNE                                                         ADDRESS REDACTED
 HUGHEN-COIRO, SEAN                                                               ADDRESS REDACTED
 HUGHES SR., JOHN                                                                 ADDRESS REDACTED
 HUGHES, DANIELLE                                                                 ADDRESS REDACTED
 HUGHES, DIANA L                                                                  ADDRESS REDACTED
 HUGHES, JEREMY WILLIAM                                                           ADDRESS REDACTED
 HUGHES, KATHERINE JEAN                                                           ADDRESS REDACTED
 HUGHES, RYAN MARC                                                                ADDRESS REDACTED
 HUGHES, SUSAN                                                                    ADDRESS REDACTED
 HUIE, SHELBY JO                                                                  ADDRESS REDACTED
 HUISMAN, NELLIE C.                                                               ADDRESS REDACTED
 HUIZAR, JORGE                                                                    ADDRESS REDACTED
 HULBERT, DAVID A                                                                 ADDRESS REDACTED
 HULDERSON, DONALD S.                                                             ADDRESS REDACTED
 HULETT, DAVID A.                                                                 ADDRESS REDACTED
 HULFORD, SUSAN L.                                                                ADDRESS REDACTED
 HULL, AARON                                                                      ADDRESS REDACTED
 HULL, AMBER LYNN                                                                 ADDRESS REDACTED
 HULL, DANIEL F.                                                                  ADDRESS REDACTED
 HULL, JAMES                                                                      ADDRESS REDACTED
 HULL, KENNETH C                                                                  ADDRESS REDACTED
 HULL, ROBERT ETHAN                                                               ADDRESS REDACTED
 HULL, SHARON K                                                                   ADDRESS REDACTED
 HULL, TABITHA MARIE                                                              ADDRESS REDACTED
 HULLINGER, RYAN CHAPMAN                                                          ADDRESS REDACTED
 HULTS, SANDRA B                                                                  ADDRESS REDACTED
 HUMANA HEALTH PLAN, INC. AND
 HUMANA INSURANCE COMPANY                                                         ONE CITY CENTRE                              SUITE 1100                      515 NORTH SIXTH STREET   ST. LOUIS          MO      63101
 HUMANA INSURANCE COMPANY                                                         ONE CITY CENTRE                              SUITE 1100                      515 NORTH SIXTH STREET   ST. LOUIS          MO      63101
 HUMBERT, LOUIS V                                                                 ADDRESS REDACTED
 HUMBERT, SHANNA M.                                                               ADDRESS REDACTED
 HUME, ED                                                                         ADDRESS REDACTED
 HUMPHREY, BRYAN N                                                                ADDRESS REDACTED
 HUMPHREY, HAYLEE PEARL                                                           ADDRESS REDACTED
 HUMPHREY, TANESHA                                                                ADDRESS REDACTED
 HUMPHREYS, SAM                                                                   ADDRESS REDACTED
 HUMPHREYS, TRACY L.                                                              ADDRESS REDACTED
 HUMPHRIES, KYRA ANN                                                              ADDRESS REDACTED
 HUMPHRIES, TAMARA GAYLE                                                          ADDRESS REDACTED
 HUMPHRIES, TERRY DODSON                                                          ADDRESS REDACTED
 HUNKIN, JESSICA MELANIE                                                          ADDRESS REDACTED
 HUNSAKER, HAILE                                                                  ADDRESS REDACTED
 HUNT, ABIGAIL LYNNE                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 143 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 159 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                        Address 1                                  Address 2         Address 3               City   State       Zip      Country
 HUNT, DANETTE JEAN                                                               ADDRESS REDACTED
 HUNT, DARLA                                                                      ADDRESS REDACTED
 HUNT, HARRISON ANDREW                                                            ADDRESS REDACTED
 HUNT, SHEILA MARI                                                                ADDRESS REDACTED
 HUNT, VANESSA                                                                    ADDRESS REDACTED
 HUNT, WAYNE                                                                      ADDRESS REDACTED
 HUNTER MANUFACTURING                                                             201 WEST LOUDON AVENUE                                                                  LEXINGTON          KY      40508
 HUNTER, CHERI                                                                    ADDRESS REDACTED
 HUNTER, CITA EDRIS                                                               ADDRESS REDACTED
 HUNTER, DEEDRA                                                                   ADDRESS REDACTED
 HUNTER, KELLY R                                                                  ADDRESS REDACTED
 HUNTER, TRAVIS ALLEN                                                             ADDRESS REDACTED

 HUNTINGTON SECURITY SYSTEMS INC                                                  2681 DOW AVENUE SUITE B                                                                 TUSTIN             CA      92780
 HUNTLEY MULLANEY SPARGO &
 SULIVAN INC                                                                      3001 DOUGLAS BLVD SUITE 330                                                             ROSEVILLE          CA      95661
 HUNTLEY MULLANEY SPARGO &
 SULLIVAN INC                                                                     3001 DOUGLAS BLVD STE 330                                                               ROSEVILLE          CA      95661
 HUNTLEY, BONNIE A                                                                ADDRESS REDACTED
 HUNTLEY, JOHN                                                                    ADDRESS REDACTED
 HUNWARDSEN, JAMES                                                                ADDRESS REDACTED
 HURAYT, RYAN DAVID                                                               ADDRESS REDACTED
 Hurley Re, PC                   Christopher D Hatfield                           747 SW Millview Way                                                                     Bend               OR      97702
 HURLEY, MICHELE R.                                                               ADDRESS REDACTED
 HURST, ASHLEE LYNN                                                               ADDRESS REDACTED
 HURST, ASHLI MORGAN                                                              ADDRESS REDACTED
 HURST, CARLTON                                                                   ADDRESS REDACTED
 HURST, LAZARO JAMES                                                              ADDRESS REDACTED
 HURT, DOUGLAS JAMES                                                              ADDRESS REDACTED
 HURT, JULIANNE                                                                   ADDRESS REDACTED
 Husch Vineyards                                                                  PO Box 189                                                                              Talmage            CA      95481
 HUSCHKA, DEBORA R                                                                ADDRESS REDACTED
 HUSLI, JOSEPH PATRICK                                                            ADDRESS REDACTED
 HUSSAIN, MOHAMMAD R                                                              ADDRESS REDACTED
 HUSSEY, DANIEL JOHN                                                              ADDRESS REDACTED
 HUSSMANN CORPORATION                                                             26372 NETWORK PLACE                                                                     CHICAGO            IL      60673-1263
 HUSSMANN, MARAH C                                                                ADDRESS REDACTED
 HUSTED, RUTH                                                                     ADDRESS REDACTED
 HUSTIS, CAROL                                                                    ADDRESS REDACTED
 HUSTON-WARD, JUDITH LOUVINIA                                                     ADDRESS REDACTED
 HUTANU, DANIEL -                                                                 ADDRESS REDACTED
 HUTCHERSON, CHRISTOPHER JAMAL                                                    ADDRESS REDACTED
 HUTCHINGS, JAMES M                                                               ADDRESS REDACTED
 HUTCHINSON, BRIAN E.                                                             ADDRESS REDACTED
 HUTCHINSON, CHELSEA                                                              ADDRESS REDACTED
 HUTCHINSON, CLARA B                                                              ADDRESS REDACTED
 HUTCHINSON, JACOB                                                                ADDRESS REDACTED
 HUTCHINSON, KARL S                                                               ADDRESS REDACTED
 HUTCHINSON, SHYANN                                                               ADDRESS REDACTED
 HUTCHISON, JESSICA KATHERINE                                                     ADDRESS REDACTED
 HUTCHISON, JOSHUA DANIEL                                                         ADDRESS REDACTED
 HUTCHISON, MARTHA CHRISTINE                                                      ADDRESS REDACTED
 HUTESON, ADRIANNA MARIE                                                          ADDRESS REDACTED
 HUTESON, LINDA LOU                                                               ADDRESS REDACTED
 HUTSELL, JESSE DALTON                                                            ADDRESS REDACTED
 HUTTON, ERIC TOWLE                                                               ADDRESS REDACTED
 HUTTON, HOPE K.                                                                  ADDRESS REDACTED
 HUTTON, JACOB EUGENE                                                             ADDRESS REDACTED
 HUTTON, JOSEPH                                                                   ADDRESS REDACTED
 HUTTON, KEITH MICHAEL                                                            ADDRESS REDACTED
 HUWE, SARA                                                                       ADDRESS REDACTED
 HUXEL, BRETT                                                                     ADDRESS REDACTED
 HUYNH, EMILY                                                                     ADDRESS REDACTED
 HUYNH, JIMMY                                                                     ADDRESS REDACTED
 HUYNH, JIMMY BA                                                                  ADDRESS REDACTED
 HUYNH, LINA                                                                      ADDRESS REDACTED
 HUYNH, TIM                                                                       ADDRESS REDACTED
 HUYNH-PHAM, TINA                                                                 ADDRESS REDACTED
 HWANG, CHAO SHEE                                                                 ADDRESS REDACTED
 HWANG, SVETLANA                                                                  ADDRESS REDACTED
 HYATT, ALLISON PAIGE                                                             ADDRESS REDACTED
 HYATT, DEANA MICHELLE                                                            ADDRESS REDACTED
 HYATT, DOMINIC LEE                                                               ADDRESS REDACTED
 HYCHE, PHILLIP ANDRE                                                             ADDRESS REDACTED
 HYDE, DEBORAH                                                                    ADDRESS REDACTED
 HYDE, ERIC                                                                       ADDRESS REDACTED
 HYDE, GREGORY A                                                                  ADDRESS REDACTED
 HYDE, HANNAH                                                                     ADDRESS REDACTED
 HYDRAULICS UNLIMITED INC        DBA A-1 HYDRAULIC SERVICE                        2100 ROOSEVELT                                                                          NATIONAL CITY      CA      91950-6538




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 144 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 160 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                             Address 1                               Address 2         Address 3                 City       State     Zip     Country
 HYDRO FLASK                                                                      561 NW YORK DRIVE                                                                         BEND                     OR    97701
 HYLAND, JENNIFER AMANDA                                                          ADDRESS REDACTED
 HYLE, LACEY M.                                                                   ADDRESS REDACTED
 HYTECH ROOFING INC                                                               7381 GUIDE MERIDIAN                                                                       LYNDEN                   WA   98264
 I-5 GLASS COMPANY                           UFFENS ENTERPRISES INC               3492 MARCOLA RD                                                                           SPRINGFIELD              OR   97477
 IA MANAGEMENT LLC                           BLDG 44654                           13977 COLLECTIONS CENTER DR                                                               CHICAGO                  IL   60693-0139
 IA San Pedro Garden, L.L.C.                 Attn Kevin M. Newman                 Menter, Rudin & Trivelpiece, P.C.       308 Maltbie Street, Suite 200                     Syracuse                 NY   13204-1439
 IAN, GOMES ANTHONY                                                               ADDRESS REDACTED
 IANNETTA, MICHAEL A                                                              ADDRESS REDACTED
 IBARRA, CHRISTOPHER                                                              ADDRESS REDACTED
 IBARRA, DARLENE EVETT                                                            ADDRESS REDACTED
 IBARRA, EDITH P                                                                  ADDRESS REDACTED
 IBARRA, FRANCISCO JAVIER                                                         ADDRESS REDACTED
 IBARRA, GABRIEL CHRISTIAN                                                        ADDRESS REDACTED
 IBARRA, JOSE                                                                     ADDRESS REDACTED
 IBARRA, LUIS                                                                     ADDRESS REDACTED
 IBM                                                                              P.O. BOX 12195, 60B/307                 3039 CORNWALLIS ROAD                              RESEARCH TRIANGLE PARK   NC   27709-2195
 IBM                                                                              P.O. BOX 12195, 60B/308                 3040 CORNWALLIS ROAD                              RESEARCH TRIANGLE PARK   NC   27709-2195
 IBM                                                                              P.O. BOX 12195, 60B/309                 3041 CORNWALLIS ROAD                              RESEARCH TRIANGLE PARK   NC   27709-2195
 IBM                                                                              P.O. BOX 12195, 60B/310                 3042 CORNWALLIS ROAD                              RESEARCH TRIANGLE PARK   NC   27709-2195
 IBM                                                                              P.O. BOX 12195, 60B/311                 3043 CORNWALLIS ROAD                              RESEARCH TRIANGLE PARK   NC   27709-2195
 IBM                                                                              P.O. BOX 12195, 60B/312                 3044 CORNWALLIS ROAD                              RESEARCH TRIANGLE PARK   NC   27709-2195
 IBONG, VIRGILLE                                                                  ADDRESS REDACTED
 IBSEN, TRACY                                                                     28523 126TH AVE. E                                                                        GRAHAM                   WA   98338
 IBSEN, TRACY J                                                                   ADDRESS REDACTED
 IBSEN, TRACY J.                                                                  ADDRESS REDACTED
 IC PRINT INC                                                                     11642 E WASHINGTON BLVD                                                                   WHITTIER                 CA   90606
 ICONTROL                                                                         3919 NATIONAL DRIVE 2ND FLOOR                                                             BURTONSVILLE             MD   20866
 ICONTROL SYSTEMS USA, LLC                                                        11900 PARKLAWN DRIVE                    SUITE 205                                         ROCKVILLE                MD   20852
 IDAHO CHILD SUPPORT.                                                             PO BOX 70008                                                                              BOISE                    ID   83707-0108
 IDE, JASON                                                                       ADDRESS REDACTED
 IDEZI GROUP INC                                                                  1585 MALLORY LANE STE 105                                                                 BRENTWOOD                TN   37027
 IERMINI, LINSEY ANN                                                              ADDRESS REDACTED
 IFLAH, DAVID                                                                     ADDRESS REDACTED
 IGNOWSKI, MARYLOU                                                                15440 SE THORNBRIDGE DR                                                                   CLACKAMAS                OR   97015
 IGOU, SHERRI L                                                                   ADDRESS REDACTED
 IGRAD                                                                            25668 104TH AVE SE                                                                        KENT                     WA   98030
 IGUCHI, MATTHEW                                                                  ADDRESS REDACTED
 iHeart Media, Inc.                          Attn Corey Woods                     20880 Stone Oak Pkwy                                                                      San Antonio              TX   78258
 IHMODA, SARA S.                                                                  ADDRESS REDACTED
 IHRIG, ZACHARY A                                                                 ADDRESS REDACTED
 IIALKO ELEMENTARY                                                                301 ORAVETZ PLACE SE                                                                      AUBURN                   WA   98092
 IIDA, KENDALL KENSUKE ERIC                                                       ADDRESS REDACTED
 IKENOUE, AKIKO L.                                                                ADDRESS REDACTED

 ILLINOIS WHOLESALE CASH REGISTER                                                 2790 PINNACLE DRIVE                                                                       ELGIN                    IL   60124

 ILLINOIS WHOLESALE CASH REGISTER                                                 2790 PINNACLE DRIVE                                                                       ELGIN                    IL   60124-7943
 ILLUMETEK CORP                                                                   PO BOX 1147                                                                               CUYAHOGA FALLS           OH   44223
 ILUZADA, DAN AARON                                                               ADDRESS REDACTED
 IMAGE NATIONAL INC                                                               16265 STAR RD                                                                             NAMPA                    ID   83687
 IMAGE SOLUTIONS                                                                  19819 S HAMILTON AVE                                                                      TORRANCE                 CA   90502
 IMAGINE DS                                                                       1050 LARRABEE AVE                       SUITE 104-820                                     BELLINGHAM               WA   98225
 IMG COLLEGE LLC                                                                  PO BOX 16533                                                                              PALATINE                 IL   60055
 IMG WORLDWIDE INC                IMG CENTER SUITE 100                            1360 EAST 9TH STREET                                                                      CLEVELAND                OH   44114-1782
 IMHOLT, COURTNEY A.                                                              ADDRESS REDACTED
 Imlakesh Organics Inc            Finance Department                              6336 Lindmar Drive                                                                        Goleta                   CA   93117
 IMMACULATE CONCEPTION OUR LADY
 OF PERPETUAL HELP SCHOOL                                                         2508 HOYT AVE                                                                             EVERETT                  WA   98201

 IMMACULATE CONCEPTION REGIONAL                                                   1321 EAST DIVISION STREET                                                                 MOUNT VERNON             WA   98274
 IMPACT ABSORBENTS, INC                                                           5255 TRAFFIC WAY                                                                          ATASCADERO               CA   93422
 IMPAIRED DRIVING IMPACT PANEL OF
 ISLAND COUNTY                                                                    PO BOX 358                                                                                OAK HARBOR               WA   98277
 IMPERIAL CREDIT CORPORATION                                                      101 HUDSON STREET                                                                         JERSEY CITY              NJ   07302
 IMPERIAL WINE WHOLESALERS                                                        6374 MONTESSOURI STREET                                                                   LAS VEGAS                NV   89113
 IMPERO CONTRACTING                                                               1971 MIDWAY LANE SUITE L                                                                  BELLINGHAM               WA   98226-7682
 IMPERO CONTRACTING / IMPERO
 PARTNERSHIP                                                                      1971 MIDWAY LANE SUITE L                                                                  BELLINGHAM               WA   98226-7682
 IN SINK ERATOR DIVISION                                                          PO BOX 101409                                                                             ATLANTA                  GA   30392-1409
 IN STORE SERVICES INC.           DBA SUPERMARKET                                 625 SOUTH LANDER STREET                                                                   SEATTLE                  WA   98134
 INCHAURREGUI, ROSEMARY                                                           ADDRESS REDACTED
 INDA, DAGOBERTO                                                                  ADDRESS REDACTED
 INDEED INC.                      DEPT 2652                                       PO BOX 122652                                                                             DALLAS                   TX   75312-2652
 INDEPENDENT DISTRIBUTORS                                                         PO BOX 39344                                                                              TACOMA                   WA   98496-0344
 INDEPENDENT HEALTH ASSOCIATION
 INC.                                                                             511 FABER LAKES DRIVE                                                                     WILLIAMSVILLE            NY   14221

 INDEPENDENT HEALTH CORPORATION ATTN NETWORK CONTRACT MANAGER                     511 FARBER LAKES DRIVE                                                                    WILLIAMSVILLE            NY   14221




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 145 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 161 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                   Company                                        Contact                         Address 1                                   Address 2               Address 3               City   State     Zip     Country
 INDEPENDENT WINE CO                                                              2515 SW MOSS ST                                                                                 PORTLAND           OR    97219
 INDERBITZIN DISTRIBUTING                                                         901 VALLEY AVE NW                                                                               PUYALLUP           WA    98371
 Inderbitzin Distributing Inc. / Inderbitzin
 Ditributors Inc.                                                                 901 Valley Avenue NW                                                                            Puyallup           WA   98371
 INDERBITZIN DISTRIBUTORS INC                                                     901 VALLEY AVE NW                                                                               PUYALLUP           WA   98371
 INDEX SCHOOL DISTRICT                                                            PO BOX 237                                                                                      INDEX              WA   98256
 INDOOR BILLBOARD                                                                 PO BOX 17555                                                                                    PORTLAND           OR   97217-0555
 INDUSTRIAL BATTERY SUPPLY CO                                                     2260 SOUTH 2000 WEST                                                                            SALT LAKE CITY     UT   84119
 INDUSTRIAL FORKLIFTS OF SOCAL                                                    5650 KNOTT AVE                                                                                  BUENA PARK         CA   90621
 INDUSTRIAL GRIND LLC                          ATTN ACCOUNTS RECEIVABLE           604 CEDAR AVE                                                                                   CHULA VISTA        CA   91910
 INDUSTRIAL HYDRAULICS INC                                                        2815 37TH AVE SW #100                                                                           TUMWATER           WA   98512
 INDUSTRIAL LIGHT ENERGY, INC.                 DAN CAMILLERI                      21106 86TH AVE SE                       SUITE B                                                 SNOHOMISH          WA   98296
 INDUSTRIAL SOLUTION LLC                                                          323 75TH STREET                         SOUTH EAST C46                                          EVERETT            WA   98203
 Industrial Solutions                          Dean Arp                           323 75th Street                         South East C46                                          Everett            WA   98203
 INDUSTRIAL SOURCE                                                                PO BOX 2330                                                                                     EUGENE             OR   97402-0115
 INDUSTRIAL SUPPLY INC                                                            2314 E BAKERVIEW RD STE101                                                                      BELLINGHAM         WA   98226
 INDYME SOLUTIONS LLC                                                             8295 AERO PLACE                                                                                 SAN DIEGO          CA   92123-2029
 Inercall                                      Attn Melody Lohr                   11808 Miracle Hills Dr                  FL 3                                                    Omaha              NE   68158

 INESSCENTS AROMATIC BOTANICALS                                                   PO BOX 1363                                                                                     ASHLAND            OR   97520
 INFANTE, RAUL                                                                    ADDRESS REDACTED
 INFOCARE INC                                                                     PO BOX 32058                                                                                    BELLINGHAM         WA   98228-4058
 InfoCare, Inc.                                Chris Slaughter                    PO Box 32058                                                                                    Bellingham         WA   98228-4058
 INFORMATION BUILDERS                                                             TWO PENN PLAZA                                                                                  NEW YORK           NY   10121-2898
 INGALLS, BRYCE MCCLOUD                                                           ADDRESS REDACTED
 INGALLS, CYLAS                                                                   ADDRESS REDACTED
 INGLE, JULIE B                                                                   ADDRESS REDACTED
 INGLEMOOR COOPERATIVE
 PRESCHOOL                                                                        7718 NORTHEAST 141ST STREET                                                                     KIRKLAND           WA   98034
 INGLEWOOD MIDDLE SCHOOL                                                          24120 NE 8TH STREET                                                                             SAMMAMISH          WA   98074
 INGRAM ENTERTAINMENT                                                             PO BOX 936194                                                                                   ATLANTA            GA   31193-6194
 INGRAM ENTERTAINMENT                          CREDIT BOX 953                     2 INGRAM BLVD                                                                                   LA VERGNE          TN   37089
 INGRAM, KAITLYN TYLER                                                            ADDRESS REDACTED
 INIGUEZ, MARIA A.                                                                ADDRESS REDACTED
 INIGUEZ, SUSAN M                                                                 ADDRESS REDACTED
 INJINMEJ, ALISHA SUE                                                             ADDRESS REDACTED
 INKY QUILLS LLC                                                                  PO BOX 671                                                                                      WAUNA              WA   98395
 Inland American MAC Corporation                                                  2809 Butterfield Road                                                                           Oak Brook          IL   60523
 INLAND AMERICAN MAC
 CORPORATION                                                                      2901 Butterfield Rd                                                                             Oak Brook          IL   60523
 INLAND HOBBS                                  MATERIALS HANDLING DEPT 710006     PO BOX 514670                                                                                   LOS ANGELES        CA   90051-4670
 INLOW, SCOTT D                                                                   ADDRESS REDACTED
 INMAN JR., RICHARD SCOTT                                                         ADDRESS REDACTED
 INNERWORKINGS INC                             ACCOUNTS RECEIVABLE                7503 SOLUTION CENTER                                                                            CHICAGO            IL   60677-7005
 INNES, TAGGART C.                                                                ADDRESS REDACTED
 INNIS, JOSHUA                                                                    ADDRESS REDACTED
 INNOCENTI, DONNA L.                                                              ADDRESS REDACTED
 INNOVATIO IP VENTURES, LLC                                                       6 CLAWSON ST                                                                                    LADERA RANCH       CA   92694
 INNOVATIVE PROPERTY SERVICES                                                     4635 ANDREWS STE E                                                                              N LAS VEGAS        NV   89031
 INNOVIANT                                                                        11 SCOTT STREET, SUITE 150                                                                      WAUSAU             WI   54403
 INOUYE, KEITH T                                                                  ADDRESS REDACTED
 INSIGHT DIRECT USA INC                                                           PO BOX 70212                                                                                    CHICAGO            IL   60673
 INSIGHT DIRECT USA INC LLC ONLY                                                  PO BOX 731069                                                                                   DALLAS             TX   75373-1069
 INSPIRED LEAF TEAS                                                               61960 JANALEE PL                                                                                BEND               OR   97702
 INSTORE                                                                          710 6TH AVENUE SOUTH                                                                            SEATTLE            WA   98104
 INSTORE AUDIO NETWORK                                                            13 ROSZEL ROAD C202                                                                             PRINCETON          NJ   08540
 INSTORE TECHNOLOGY LLC                                                           220 SOUTH FINDLAY STREET                                                                        SEATTLE            WA   98108
 Integra                                                                          PO Box 2966                                                                                     Milwaukee          WI   53201-2966
 INTEGRA TELECOM                                                                  PO BOX 2966                                                                                     MILWAUKEE          WI   53201-2966
 Integra Telecom Holdings Inc.                                                    18110 SE 34th Street                    Building One/Suite 100                                  Vancouver          WA   98683
 INTEGRA TELECOM OF WASHINGTON,
 INC                                                                              20435 72ND AVE S, SUITE 150                                                                     KENT               WA   98032
 INTEGRATED ELECTRONIC SYSTEMS
 INC                                                                              PO BOX 708                                                                                      EUGENE             OR   97440
 INTEGRATED MARKETING SERVICES                 ASM DEPT #900                      PO BOX 31001-1691                                                                               PASADENA           CA   91110-1691
 INTEGRATED PHARMACEUTICAL
 SERVICES INC.                                                                    10834 International Drive                                                                       Rancho Cordova     CA   95670
 INTEGRATED SECURITY RESOURCES                 DBA SECURITY PLUS ALARM CO         PO BOX 1211                                                                                     MERIDIAN           ID   83680-1211
 INTEGRITY CONSTRUCTION GROUP                                                     5105 NORTH 35TH STREET                                                                          TACOMA             WA   98407
 INTER CALL INC                                                                   FILE 51089                                                                                      LOS ANGELES        CA   90074
 INTER TECH                                                                       5225 SOUTH 39TH STREET                                                                          PHOENIX            AZ   85040
 INTERCALL INC                                                                    15272 COLLECTIONS CENTER DR                                                                     CHICAGO            IL   60693
 INTERCALL INC                                                                    FILE 51089                                                                                      LOS ANGELES        CA   90074-1089
 INTERCALL INC                                                                    PO BOX 281866                                                                                   ATLANTA            GA   30384-1866
 INTERCON ASSOCIATES INC.                                                         95 ALLENS CREEK ROAD                    BUILDING 2                      SUITE 200               ROCHESTER          NY   14618
 INTERCONNECT SYSTEMS                                                             1822 FRANKLIN STREET                                                                            BELLINGHAM         WA   98225
 INTERIANO, JESSICA                                                               ADDRESS REDACTED
 INTERMOUNTAIN RETAIL FOOD                     EMP. JOINT TRUST                   4885 SOUTH 900 EAST STE 202                                                                     SALT LAKE CITY     UT   84117




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 146 of 342
                                                                               Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                   Page 162 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                  Company                                         Contact                                    Address 1                                 Address 2               Address 3                City   State       Zip      Country
 Intermountain Retail Store Employees
 Pension Plan                                c/o L. Katie Mason, Esq.                   Reinhart Boerner Van Dueren S.C.           1000 North Water Street, Suite 1700                     Milwaukee           WI      53202
 INTERMTN RETAIL EMPLOYEES TR                LAGRANDE BAKER CLRKS PENS.                 P O BOX 2793 (LOCKBOX TELLER)                                                                      GREAT FALLS         MT      59403-2793
 INTERNAL REVENUE SERVICE                                                               FRESNO SERVICE CENTER                                                                              FRESNO              CA      93888
 INTERNAL REVENUE SERVICE                                                               PO BOX 219236                                                                                      KANSAS CITY         MO      64121
 INTERNAL REVENUE SERVICE                    ACS                                        PO BOX 145566                                                                                      CINCINNATI          OH      45214
 INTERNAL REVENUE SERVICE                    FRESNO SERVICE CENTER                                                                                                                         FRESNO              CA      93888
 INTERNAL REVENUE SERVICE - G5                                                          PO BOX 24017                                                                                       FRESNO              CA      93779
 INTERNAL REVENUE SERVICE CINC                                                          PO BOX 145566                                                                                      CINCINNATI          OH      45250
 International Brotherhood of Teamsters,
 General Teamsters Union Local #38           Attn Steve Chandler, Secretary-Treasurer   2601 Everett Ave.                                                                                  Everett             WA      98201
 International Brotherhood of Teamsters,
 General Teamsters Union Local #38           Streepy Law, PLLC                          Aaron Streepy                              1728 109th Avenue Ct E                                  Edgewood            WA      98372-7204
 INTERNATIONAL BUSINESS MACHINE                                                         PO BOX 676673                                                                                      DALLAS              TX      75267-6673
 INTERNATIONAL BUSINESS MACHINES
 CORP.                                                                                  1200 FIFTH AVENUE                                                                                  SEATTLE             WA      98101
 INTERNATIONAL BUSINESS MACHINES
 CORPORATION                                                                            4111 NORTHSIDE PARKWAY                                                                             ATLANTA             GA      30327
 INTERNATIONAL PAPER CORP                                                               6400 POPLAR AVENUE                                                                                 MEMPHIS             TN      38197
 INTERSTATE BATTERY OF TACOMA                                                           3480 MARTIN WY E                                                                                   OLYMPIA             WA      98506
 INTERSTATE LOCK & SAFE INC                                                             16223 N 43RD ST                                                                                    PHOENIX             AZ      85032
 INTERSTATE ROOFING INC                                                                 15065 SW 74TH AVENUE                                                                               PORTLAND            OR      97224
 INTESOURCE, INC.                                                                       2111 E HIGHLAND AVE                        SUITE B-375                                             PHOENIX             AZ      85016
 INTRALINKS                                                                             150 E 42ND ST                                                                                      NEW YORK            NY      10017
 INZUNZA, ANTONY L                                                                      ADDRESS REDACTED
 IODICE, JOHN                                                                           ADDRESS REDACTED
 IOVINO, PETER                                                                          ADDRESS REDACTED
 IPSEN, DEEANN DESSOLEE                                                                 ADDRESS REDACTED
 IQ DATA INTERNATIONAL INC.                                                             PO BOX 340                                                                                         BOTHELL             WA      98041-0340
 IRELAND, JO A                                                                          ADDRESS REDACTED
 IRENE REITHER ELEMENTARY                                                               954 EAST HEMMI ROAD                                                                                EVERSON             WA      98247
 IREY, MORGAN                                                                           ADDRESS REDACTED
 IRIZARRY, CARLOS GABRIEL                                                               ADDRESS REDACTED
 IRIZARRY, LAURA MONICA                                                                 ADDRESS REDACTED
 IRON MOUNTAIN                                                                          2100 NORCROSS PARKWAY                      SUITE 150                                               NORCROSS            GA      30072
 Iron Mountain Information Management,
 LLC                                         Joseph Corrigan                            1 Federal Street, 7th Floor                                                                        Boston              MA      02110
 IRON MOUNTAIN INTELLECTUAL
 PROPERTY MANAGEMENT                                                                    PO BOX 27131                                                                                       NEW YORK            NY      10087
 IRON MOUNTAIN INTELLECTUAL
 PROPERTY MANAGEMENT, INC                                                               2100 NORCROSS PARKWAY                      SUITE 150                                               NORCROSS            GA      30071
 IRONGATE MACHINE INC                                                                   4030 IRON GATE RD                                                                                  BELLINGHAM          WA      98226
 IRONS, RICHARD L                                                                       ADDRESS REDACTED
 IRS FRESNO                                                                             PO BOX 24017                                                                                       FRESNO              CA      93779-4017
 IRVINE COMPANY LLC                                                                     111 INNOVATION                                                                                     IRVINE              CA      92617-3040
 IRVINE MARRIOTT                             ATTN ACCOUNTS RECEIVABLE                   18000 VON KARMAN AVENUE                                                                            IRVINE              CA      92612
 IRVINE MARRIOTT                                                                        ADDRESS REDACTED
 IRVINE RANCH WATER DISTRICT                                                            PO BOX 51403                                                                                       LOS ANGELES         CA      90051-5703
 IRWIN, JACOB                                                                           ADDRESS REDACTED
 ISAACS, MARGALEA                                                                       ADDRESS REDACTED
 ISAAK, JAKOB                                                                           ADDRESS REDACTED
 ISAAK, JAKOB S.                                                                        ADDRESS REDACTED
 ISABELL, CRYSTAL G.                                                                    ADDRESS REDACTED
 ISAIS, VANESSA MICHELLE                                                                ADDRESS REDACTED
 ISAKOVIC, KRISTEN N.                                                                   ADDRESS REDACTED
 ISAKOVIC, NESTA                                                                        ADDRESS REDACTED
 ISBELLE, DAWNETTE                                                                      4532 127TH PL. NE                                                                                  MARYSVILLE          WA      98271
 ISBELLE, DAWNETTE E                                                                    ADDRESS REDACTED
 ISENI, TEUTA                                                                           ADDRESS REDACTED
 ISHLER, ANGELA M.                                                                      ADDRESS REDACTED
 ISLAND BREWING COMPANY                                                                 5049 SIXTH STREET                                                                                  CARPINTERIA         CA      93013
 ISLAND COUNTY HEALTH DEPT                                                              127 NE CAMANO DR                           #B                                                      CAMANO ISLAND       WA      98282
 Island County Prosecuting Attorney                                                     P.O. Box 5000                                                                                      Coupeville          WA      98239
 ISLAND COUNTY SUPERIOR COURT                STATE OF WASHINGTON                        PO BOX 5000                                                                                        COUPVILLE           WA      98239
 ISLAND COUNTY SUPERIOR COURT
 STATE OF WASHINGTON                                                                    PO BOX 5000                                                                                        COUPEVILLE          WA      98239
 ISLAND COUNTY TREASURER                                                                PO BOX 699                                                                                         COUPEVILLE          WA      98239-0699
 ISLAND TITLE COMPANY                                                                   839 S. BURLINGTON BLVD.                                                                            BURLINGTON          WA      98233
 ISLAND VENTURES LLC                         CO PACIFIC ASSET ADVISOR INC               600 108TH AVE NE STE 530                                                                           BELLEVUE            WA      98004
 ISLAND VENTURES, L.L.C.                     C/O PACIFIC ASSET ADVISORS INC.            600 108TH AVE., N.E.                       STE. 530                                                BELLEVUE            WA      98004
 Island Ventures, L.L.C.                     Pacific Asset Advisors                     Gregory D. Close                           600-108th Ave NE #530                                   Bellevue            WA      98004
 Island Ventures, L.L.C.                     Pacific Asset Advisors Inc                 Gregory D. Close                           600-108th Ave NE #530                                   Bellevue            WA      98004
 Island Ventures, LLC                        Alan Bornstein, Esq.                       801 Second Avenue                          Suite 1000                                              Seattle             WA      98104
 ISLAS, ALMA R                                                                          ADDRESS REDACTED
 ISLAS, RENE                                                                            ADDRESS REDACTED
 ISOM ELEMENTARY SCHOOL                                                                 8461 BENSON ROAD                                                                                   LYNDEN              WA      98264
 ISOM, ANGELICA                                                                         ADDRESS REDACTED
 ITS A GAS INC                                                                          1620 N EUCLID AVE                                                                                  UPLAND              CA      91784
 ITS JERKY                                                                              PO BOX 457                                                                                         ANDERSON            CA      96007




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 147 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 163 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                 Company                                          Contact                              Address 1                               Address 2         Address 3                 City    State     Zip     Country
 Its Jerky, Inc.                                                                   P.O. Box 457                                                                              Anderson              CA    96007
 ITUARTE, JON                                                                      ADDRESS REDACTED
 ITURBURU, VICTOR MIGUEL                                                           ADDRESS REDACTED
 IVANOV, GEORGE L                                                                  ADDRESS REDACTED
 Ivars Cabinet Shop, Inc.                    Attn Ivan Gundersen, CEO              2840 Brookside Drive                                                                      Chino Hills           CA   91709
 IVARS DISPLAYS                                                                    2314 LOCUST COURT                                                                         ONTARIO               CA   91761
 IVERSON, SCOTT                                                                    ADDRESS REDACTED
 IVERSON, SUSAN J.                                                                 ADDRESS REDACTED
 IVERSON, VICKI L.                                                                 ADDRESS REDACTED
 IVIE & ASSOCIATES INC                                                             PO BOX 203747                                                                             DALLAS                TX   75320-3747
 IVIE, JOSHUA B                                                                    ADDRESS REDACTED
 IVIE, RAQUEL MARIE                                                                ADDRESS REDACTED
 IVOXY CONSULTING                                                                  PO BOX 101264                                                                             PASADENA              CA   91189-0005
 IVOXY Consulting LLC                                                              5400 Carillon Point                                                                       Kirkland              WA   98033
 Ivyl Jane Jackson                                                                 ADDRESS REDACTED
 IWASAKI BROS INC                                                                  2555 SE MINTER BRIDGE RD                                                                  HILLSBORO             OR   97123
 IWASAKI BROS INC                                                                  2555 SE MINTER BRIDGE RD                                                                  HILLSBORO             OR   97123-5272
 Ixchel Boehrig                                                                    2184 Valley Lake Drive                                                                    El Cajon              CA   92020
 IZARRARAZ, ARNULFO                                                                ADDRESS REDACTED
 IZETT, YVONNE M.                                                                  ADDRESS REDACTED
 IZMIRIAN, GEGHAM                                                                  ADDRESS REDACTED
 IZQUIERDO, SANDRA                                                                 ADDRESS REDACTED
 J & K NOVELTY INC                                                                 6581 43RD STREET NORTH #1510                                                              PINELLAS PARK         FL   33781
 J & L WINES                                                                       PO BOX 2399                                                                               PASO ROBLES           CA   93447-2399
 J & M POWER WASH                                                                  PO BOX 711616                                                                             SANTEE                CA   92072-1616
 J & S POWER CLEANING                                                              376 TROUSDALE DR                                                                          CHULA VISTA           CA   91910
 J MAZZA DISTRIBUTING                                                              PO BOX 2130                                                                               GRESHAM               OR   97030
 J NOBLE BINNS PLUMBING                                                            3529 PEGASUS DR                                                                           BAKERSFIELD           CA   93308
 J SERRA HIGH SCHOOL ICE HOCKEY                                                    26351 JUNIPERO SERRA ROAD                                                                 SAN JUAN CAPISTRANO   CA   92675
 J&DS FOODS                                                                        8230 5TH AVE S SUITE A-1                                                                  SEATTLE               WA   98108
 J. B. HUNT TRANSPORT, INC.                  ATTN ERICA HAYES, FINANCIAL ANALYST   615 J. B. HUNT CORPORATE DRIVE                                                            LOWELL                AR   72745
 J.W CHATAM & ASSOCIATES, INC.                                                     7301 W. 129TH STREET                    SUITE 150                                         OVERLAND PARK         KS   66213
 J.W CHATAM & ASSOCIATES, INC.               JERRY CHATAM OR BLAKE NEWELL          7301 W. 129TH STREET                    SUITE 150                                         OVERLAND PARK         KS   66213
 JABLONSKI, ECHO G                                                                 ADDRESS REDACTED
 JABRO, CHANEL                                                                     ADDRESS REDACTED
 JACK GUTTMAN INC                            BAKERY CRAFTS DIVISION                PO BOX 37                                                                                 WEST CHESTER          OH   45071

 JACK GUTTMAN INC/ BAKERY CRAFTS                                                   A DIVISION OF DECOPAC, INC.                                                               CHICAGO               IL   60677-1004
 JACK, KILEY ELIZABETH                                                             ADDRESS REDACTED
 JACKIEWICZ, SAMANTHA NICOLE                                                       ADDRESS REDACTED
 JACKMAN, MARK DANIEL                                                              ADDRESS REDACTED
 JACKS BICYCLE CENTER                                                              1907 IOWA STREET                                                                          BELLINGHAM            WA   98229
 JACKS OVERHEAD DOOR INC.                                                          PO BOX 230368                                                                             TIGARD                OR   97281-0368
 JACKS, MAX                                                                        ADDRESS REDACTED
 Jackson County District Attorneys Office Beth Heckert, District Attorney          715 West 10th Street                                                                      Medford               OR   97501
 JACKSON COUNTY TAXATION OFFICE                                                    10 S OAKDALE RM 111                                                                       MEDFORD               OR   97501
 JACKSON QUALITY PLUS PRODUCTS
 INC                                                                               4049 DEEMER RD                                                                            BELLINGHAM            WA   98226-8742
 JACKSON SR., MICHAEL
 CHRISTOPHER                                                                       ADDRESS REDACTED
 JACKSON, AARON                                                                    ADDRESS REDACTED
 JACKSON, ALEXANDER J.                                                             ADDRESS REDACTED
 JACKSON, ANDREL                                                                   ADDRESS REDACTED
 JACKSON, BLAIR                                                                    ADDRESS REDACTED
 JACKSON, BRAD JAMES                                                               ADDRESS REDACTED
 JACKSON, CARRIE                                                                   ADDRESS REDACTED
 JACKSON, CASSIDY HOPE                                                             ADDRESS REDACTED
 JACKSON, CHEYYENNE ANGELIQUE-
 BREEZE                                                                            ADDRESS REDACTED
 JACKSON, CHITTANA POUY                                                            ADDRESS REDACTED
 JACKSON, CHRISTOPHER ROBERT                                                       ADDRESS REDACTED
 JACKSON, CINDI S.                                                                 ADDRESS REDACTED
 JACKSON, DEASIA L                                                                 ADDRESS REDACTED
 JACKSON, DEBORAH                                                                  ADDRESS REDACTED
 JACKSON, DESTANY ROSE                                                             ADDRESS REDACTED
 JACKSON, ELISABETH                                                                ADDRESS REDACTED
 JACKSON, EMILY                                                                    ADDRESS REDACTED
 JACKSON, GREGORY A                                                                ADDRESS REDACTED
 JACKSON, HEATHER                                                                  ADDRESS REDACTED
 JACKSON, HELEN T.                                                                 ADDRESS REDACTED
 JACKSON, JASON ALLEN                                                              ADDRESS REDACTED
 JACKSON, JONATHAN RANDALL                                                         ADDRESS REDACTED
 JACKSON, JOSHUA                                                                   610 WASHINGTON AVE                                                                        BREMERTON             WA   98337
 JACKSON, JUSTIN                                                                   ADDRESS REDACTED
 JACKSON, JUSTIN S.                                                                ADDRESS REDACTED
 JACKSON, KARIN M                                                                  ADDRESS REDACTED
 JACKSON, LEONARD JOHN                                                             ADDRESS REDACTED
 JACKSON, LEVENA                                                                   ADDRESS REDACTED
 JACKSON, MATHIEW LEMUEL                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 148 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 164 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                            Address 1                                 Address 2         Address 3               City   State       Zip      Country
 JACKSON, MONICA LYN                                                              ADDRESS REDACTED
 JACKSON, NIKITA MARIE                                                            ADDRESS REDACTED
 JACKSON, OSBEY D                                                                 ADDRESS REDACTED
 JACKSON, RICHARD NATHANIEL                                                       ADDRESS REDACTED
 JACKSON, TELSHA ROSE                                                             ADDRESS REDACTED
 JACKSON, TIFFANY JANAY                                                           ADDRESS REDACTED
 JACKSON, VICKI                                                                   ADDRESS REDACTED
 JACKSON, VIRGINIA H.                                                             ADDRESS REDACTED
 JACKSON-HIRSH INC                                                                700 ANTHONY TRAIL                                                                          NORTHBROOK         IL      60062
 JACKSON-HIRSH INC                                                                700 ANTHONY TRAIL                                                                          NORTHBROOK         IL      60062-2542
 JACKY, ALEXA                                                                     ADDRESS REDACTED
 JACOBO, ALBERTO                                                                  ADDRESS REDACTED
 JACOBO, HUMBERTO                                                                 ADDRESS REDACTED
 JACOBO, JOHAN ARTURO                                                             ADDRESS REDACTED
 JACOBS, AMY M                                                                    ADDRESS REDACTED
 JACOBS, KOURTNEY RACHELLE                                                        ADDRESS REDACTED
 JACOBS, MARK                                                                     ADDRESS REDACTED
 JACOBS, MICKIE                                                                   ADDRESS REDACTED
 JACOBS, MIRYAH                                                                   ADDRESS REDACTED
 JACOBS, PAMELA KAY                                                               ADDRESS REDACTED
 JACOBSEN SALT CO                                                                 602 SE MARKET ST                                                                           PORTLAND           OR      97214
 JACOBSEN, CARL                                                                   ADDRESS REDACTED
 JACOBSON, CLAYTON                                                                ADDRESS REDACTED
 JACOBSON, FREDERICK                                                              ADDRESS REDACTED
 JACOBSON, KIMBERLY                                                               ADDRESS REDACTED
 JACOBSON, TAYLOR LLOYD                                                           ADDRESS REDACTED
 JACOBSON, TYLER                                                                  ADDRESS REDACTED
 JACOBUS, KAITLIN R.                                                              ADDRESS REDACTED
 JACOBY, CHRISTOPHER J                                                            ADDRESS REDACTED
 JACOBY, KELLY L                                                                  ADDRESS REDACTED
 JACOBY, KIMBERLY HEATHER                                                         ADDRESS REDACTED
 JACQUES, RICHARD                                                                 ADDRESS REDACTED
 JACQUEZ, CYRUS                                                                   ADDRESS REDACTED
 JADURAM, PRADHUMAN DEV                                                           ADDRESS REDACTED
 JAECKEL, LEEANN                                                                  ADDRESS REDACTED
 JAEGER, ZACHARY MICHAEL                                                          ADDRESS REDACTED
 JAGGERS, LEN C.                                                                  ADDRESS REDACTED
 JAGIELO, DENISE                                                                  ADDRESS REDACTED
 JAHANGIRI, PARVANEH                                                              ADDRESS REDACTED
 JAIME L SANTANA FAMILY TRUST                                                     P O BOX 6471                                                                               VENTURA            CA      93006
 JAIME, KEANU JORDAN                                                              ADDRESS REDACTED
 JAIME, LUIS                                                                      ADDRESS REDACTED
 JAIMES, JULIANNE OLINKA                                                          ADDRESS REDACTED
 JAIN, MINESHKUMAR                                                                2309 118TH PL SE                                                                           EVERETT            WA      98208
 JAIN, MINESHKUMAR V                                                              ADDRESS REDACTED
 JALALI, SAM                                                                      ADDRESS REDACTED
 JALECO, CHRISTIANNA                                                              ADDRESS REDACTED
 JALIL, DANISH                                                                    ADDRESS REDACTED
 JAM CELLARS                                                                      ADDRESS REDACTED
 JAMALI, TARANEH                                                                  ADDRESS REDACTED
 JAMERO, ANGELA KATHLEEN                                                          ADDRESS REDACTED
 JAMERSON, DIANE CAROLYN                                                          ADDRESS REDACTED
 JAMES AND HOLMBECK LLC                                                           130 NW D STREET                                                                            GRANTS PASS        OR      97526
 James McGuire                                                                    15238 Oak Valley Rd                                                                        Ramona             CA      92065
 JAMES PLACE CHILD DEVELOPMENT
 CENTER                                                                           109 W CHAMPION ST                                                                          BELLINGHAM         WA      98225
 JAMES WEST                                                                       ADDRESS REDACTED
 JAMES, ALICIA JEANNINE                                                           ADDRESS REDACTED
 JAMES, DENISE M                                                                  ADDRESS REDACTED
 JAMES, ELIZABETH A.                                                              ADDRESS REDACTED
 JAMES, GINGER                                                                    ADDRESS REDACTED
 JAMES, HAYLEY ROSE                                                               ADDRESS REDACTED
 JAMES, JOSHUA LEVI                                                               ADDRESS REDACTED
 JAMES, KENNETH ANDREW                                                            ADDRESS REDACTED
 JAMES, KIT K                                                                     ADDRESS REDACTED
 JAMES, KYLE ALEXANDER                                                            ADDRESS REDACTED
 JAMES, MATTHEW A                                                                 ADDRESS REDACTED
 JAMES, NICHOLAS JADY                                                             ADDRESS REDACTED
 JAMES, TERIANN                                                                   ADDRESS REDACTED
 JAMES-OCONNOR, KATIE                                                             ADDRESS REDACTED
 JAMIESON, CAROL LINDA                                                            ADDRESS REDACTED
 JAMIESON, LISA M.                                                                ADDRESS REDACTED
 JAMISON, KEVIN RICHARD                                                           ADDRESS REDACTED
 JAMMIN STAN                                                                      950 SAXONY ROAD                                                                            ENCINITAS          CA      92024
 JANDERA, JACKIE LOU                                                              ADDRESS REDACTED
 JANET ORIOLE                                                                     ADDRESS REDACTED
 JANIK, JEFFREY E                                                                 ADDRESS REDACTED
 JANNETTO, ANTHONY                                                                ADDRESS REDACTED
 JANSEN, BEATRICE                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 149 of 342
                                                                             Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                     Page 165 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


                  Company                                          Contact                          Address 1                                           Address 2                 Address 3                           City   State       Zip      Country
 JANSEN, KIMBERLY N                                                                ADDRESS REDACTED
 JANSEN, LEIGH                                                                     ADDRESS REDACTED
 JANSSEN, HALEY RACHELLE                                                           ADDRESS REDACTED
 JANSSEN, JERRY D                                                                  ADDRESS REDACTED
 JANSSON, NATALIE                                                                  ADDRESS REDACTED
 JANUARY COMPANY                             C/O MK PROPERTY SERVICES, LLC         P.O. BOX 997                                                                                                          SNOQUALMIE          WA      98065
 January Company                             c/o Shawn B. Rediger                  Williams Kastner                                 601 Union Street, Suite 4100                                         Seattle             WA      98101
 January Company d/ba Spanaway Lake
 Villages                                    CO MK PROPERTY SERVICES LLC           PO BOX 997                                                                                                            SNOQUALMIE          WA      98065
 JANUS INDUSTRIES LLC                                                              69753 HWY 237                                                                                                         COVE                OR      97824
 JAPHET, CHRISTOPHER                                                               ADDRESS REDACTED
 JARA, SONIA A                                                                     ADDRESS REDACTED
 JARAMILLO, STEVEN IGNACIO                                                         ADDRESS REDACTED
 JARDEN HOME BRANDS                                                                PO BOX 31001-1535                                                                                                     PASADENA            CA      91101
 JARES, FRANK                                                                      ADDRESS REDACTED
 JARMAN, NICKOLAS STEVEN                                                           ADDRESS REDACTED
 JAROLIMEK, CHENOA                                                                 ADDRESS REDACTED
 JARROD M SEMAN                              DBA ADVANCED POWER WASHING            PO BOX 133                                                                                                            WILDOMAR            CA      92595
 JARVIS, CARMEN                                                                    ADDRESS REDACTED
 JARVIS, MARKUS                                                                    ADDRESS REDACTED
 JASMIN, DERRICK                                                                   9422 VAJEAN AVE.                                                                                                      NORTH HILLS         CA      91343
 JASMIN, DERRICK                                                                   ADDRESS REDACTED
 JASON AND MINDI BABB                                                              P.O. BOX 252                                                                                                          LAKE STEVENS        WA      98258
 JASONS GREENHOUSE INC                                                             11337 BALD HILLS RD                                                                                                   YELM                WA      98597
 JATUPONTHAVON, THASNA                                                             ADDRESS REDACTED
 JAUREGUI, DAVID C                                                                 ADDRESS REDACTED
 JAVIER, CHRISTOPHER A.                                                            ADDRESS REDACTED
 JAVIER, JENNIE NICOLE                                                             ADDRESS REDACTED
 JAY AND KAGNA LLC                           DBA CHEF BURK GOURMET SAUCES          6410 7TH STREET EAST                                                                                                  FIFE                WA      98424
 JAYE, DANIEL GREGORY                                                              ADDRESS REDACTED
 JAYNES, GREGORY W                                                                 ADDRESS REDACTED
 JAYNES, LISA M                                                                    ADDRESS REDACTED
 JAYTYAN, GRIGOR                                                                   ADDRESS REDACTED
 JAZZ PROJECT THE                                                                  413 MOREY AVE                                                                                                         BELLINGHAM          WA      98225
 JC WRIGHT SALES CO                                                                600 POWELL AVE SW                                                                                                     RENTON              WA      98057
 JD WOODCRAFT                                                                      9085 MISSION BLVD STE A-1 99                                                                                          RIVERSIDE           CA      92509
 JDA SOFTWARE GROUP, INC.                                                          PO BOX 202621                                                                                                         DALLAS              TX      75320-2621
 JDA SOFTWARE INC                                                                  PO BOX 202621                                                                                                         DALLAS              TX      75320
 JDA SOFTWARE, INC.                                                                14400 N 87TH ST                                                                                                       SCOTTSDALE          AZ      85280
 Jeanne Wright                               Christopher John Coker                Younglove & Coker                                Westhills Office Park           1800 Cooper Point Road SW, Bldg 16   Olympia             WA      98507
 Jeanne Wright                               Edward J. Kosmowski                   The Law Office of Edward J. Kosmowski, LLC       2 Mill Road, Suite 202                                               Wilmington          DE      19806
 JEBBIA, PHILIP RAYMOND                                                            ADDRESS REDACTED
 JEBRAEL, JACKLIN                                                                  ADDRESS REDACTED
 JEFF H GAY                                                                        ADDRESS REDACTED
 JEFFERS, SHAYLA R.                                                                ADDRESS REDACTED
 JEFFERSON CAPITAL SYSTEMS INC                                                     PO BOX 1576                                                                                                           LYNNWOOD            WA      98046-1576
 JEFFERSON ELEMENTARY                                                              1801 EAST BLACKBURN                                                                                                   MOUNT VERNON        WA      98274
 JEFFERSON MIDDLE SCHOOL                                                           2200 CONGER AVE NW                                                                                                    OLYMPIA             WA      98502
 JEFFERSON SQUARE OF KLAMATH
 LLC                                                                               PO BOX 900                                                                                                            CHILOQUIN           OR      97624
 Jeffrey S. Endick                           Slevin & Hart, P.C.                   1625 Massachusetts Avenue NW, Suite 450                                                                               Washington          DC      20036
 JEFFREY, KRISTY L                                                                 ADDRESS REDACTED
 JEFFREYS, SHAREEN J                                                               ADDRESS REDACTED
 JEFFRIES, DENISE                                                                  ADDRESS REDACTED
 JEFFRIES, JEFFREY JOHN                                                            ADDRESS REDACTED
 JEFFRIES, TAYLOR K.                                                               ADDRESS REDACTED
 JELLUM, STEVEN M.                                                                 ADDRESS REDACTED
 JELLY BELLY CANDY COMPANY                                                         PO BOX 742799                                                                                                         LOS ANGELES         CA      90074-2799
 JEM ENGINEERING                                                                   PO BOX 81                                                                                                             SELMA               CA      93662
 JENKINS , CAROLYN                                                                 10480 BROOKHURST AVE                                                                                                  SAN DIEGO           CA      92126-3328
 JENKINS JR, THOMAS                                                                ADDRESS REDACTED
 JENKINS, ARCHIE                                                                   ADDRESS REDACTED
 JENKINS, BARRY M.                                                                 ADDRESS REDACTED
 JENKINS, CAROLYN                                                                  10480 BROOKHORSTE                                                                                                     SAN DIEGO           CA      92126
 JENKINS, HYO                                                                      ADDRESS REDACTED
 JENKINS, KRISTI S.                                                                ADDRESS REDACTED
 JENKINS, PIXIE M.                                                                 ADDRESS REDACTED
 JENKINS, TANYA MARIE                                                              ADDRESS REDACTED
 JENKS, BROOKE HANNA                                                               ADDRESS REDACTED
 JENNE, BARBARA                                                                    ADDRESS REDACTED
 JENNEY, TERESA LYNN                                                               ADDRESS REDACTED
 JENNI PLUMBER                                                                     ADDRESS REDACTED
 JENNIE-O                                                                          ACTION WEST                                                                                                           FIFE                WA      98424
 JENNIE-O                                    ACTION WEST                           6021 12TH ST EAST #101                                                                                                FIFE                WA      98424
 JENNINGS LODGE ELEMENTARY
 SCHOOL                                                                            18521 SE RIVER RD                                                                                                     MILWAUKIE           OR      97267
 JENNINGS, AARON JAMES                                                             ADDRESS REDACTED
 JENNINGS, ANGELA YVONNE                                                           ADDRESS REDACTED
 JENNINGS, LODGE                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 150 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 166 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                          Contact                              Address 1                                 Address 2         Address 3                   City   State       Zip      Country
 JENNINGS, PAUL ALLEN                                                             ADDRESS REDACTED
 JENNINGS, TAMI R.                                                                ADDRESS REDACTED
 JENSEN DISTRIBUTION                                                              PO BOX 3708                                                                                  SPOKANE                WA      99220
 JENSEN, CATHERINE J.                                                             ADDRESS REDACTED
 JENSEN, CHRISTINE                                                                ADDRESS REDACTED
 JENSEN, CHRISTY MARSHANNE                                                        ADDRESS REDACTED
 JENSEN, DEBORAH L.                                                               ADDRESS REDACTED
 JENSEN, ELIZABETH M.                                                             ADDRESS REDACTED
 JENSEN, ERIC JAY                                                                 ADDRESS REDACTED
 JENSEN, JAIME JOLENE                                                             ADDRESS REDACTED
 JENSEN, JEAN M.                                                                  ADDRESS REDACTED
 JENSEN, KRISTINA L                                                               ADDRESS REDACTED
 JENSEN, MARIAH L                                                                 ADDRESS REDACTED
 JENSEN, MELISSA ANN                                                              ADDRESS REDACTED
 JENSEN, MILES CHRISTOPHER                                                        ADDRESS REDACTED
 JENSSEN, STACEY                                                                  ADDRESS REDACTED
 JEONG, ERIC                                                                      ADDRESS REDACTED
 JEPSEN, DANE TIMOTHY                                                             ADDRESS REDACTED
 JEREZ, JENNIFER ALVAREZ                                                          ADDRESS REDACTED
 JERRY M MAKUS                                                                    ADDRESS REDACTED
 Jerry Reeves                                                                     ADDRESS REDACTED
 Jerry Wade                                                                       ADDRESS REDACTED
 JESPERSEN, LINDSEY NICOLE                                                        ADDRESS REDACTED
 JESSICK, MELISSA ANN                                                             ADDRESS REDACTED
 JET MOBILE SERVICE                                                               PO BOX 52041                                                                                 RIVERSIDE              CA      92517
 JETER, ANDRA LYNN                                                                ADDRESS REDACTED
 JETT, ANISA                                                                      ADDRESS REDACTED
 JETT, CHARITY M.                                                                 ADDRESS REDACTED
 JEVNE, SALLY A                                                                   ADDRESS REDACTED
 JEWELL, OWEN M.                                                                  ADDRESS REDACTED
 JEWETT, SARAH D.                                                                 ADDRESS REDACTED
 JEWETT, TRAVIS VINCENT                                                           ADDRESS REDACTED
 JEWISH WAR VETERANS OF USA INC                                                   1811 R STREET NW                                                                             WASHINGTON             DC      20009
 JEZEK, TINA LOUISE                                                               ADDRESS REDACTED
 JFE INC                                                                          2021 BINGLE RD                                                                               HOUSTON                TX      77055
 JHOS BREAD BASKET BAKERY                                                         PO BOX 390301                                                                                SAN DIEGO              CA      92149-0301
 JIBRO, ADEEBA                                                                    ADDRESS REDACTED
 Jihad Naim Bayaa                                                                 26406 Lombardy Road                                                                          Mission Viejo          CA      92694
 JILES, JAMES PAUL                                                                ADDRESS REDACTED
 JIMEL PRODUCTIONS INC                                                            PO BOX 1746                                                                                  CHINO                  CA      91708
 JIMENEZ BUENROSTRO, NADIA                                                        ADDRESS REDACTED
 JIMENEZ FARMS LLC                                                                49731 STATELINE RD                                                                           MILTON FREEWATER       OR      97862
 JIMENEZ PINA, JUAN CARLOS                                                        ADDRESS REDACTED
 JIMENEZ, ALBERTO C                                                               ADDRESS REDACTED
 JIMENEZ, CARLOS                                                                  ADDRESS REDACTED
 JIMENEZ, CHRISTIAAN DANIEL                                                       ADDRESS REDACTED
 JIMENEZ, CRYSTAL ELIZABETH                                                       ADDRESS REDACTED
 JIMENEZ, EDUARDO                                                                 ADDRESS REDACTED
 JIMENEZ, GABRIEL Z                                                               ADDRESS REDACTED
 JIMENEZ, IRENE                                                                   ADDRESS REDACTED
 JIMENEZ, JANET WENDY                                                             ADDRESS REDACTED
 JIMENEZ, KARIN OSUALDO                                                           ADDRESS REDACTED
 JIMENEZ, KRISTA NICOLE                                                           ADDRESS REDACTED
 JIMENEZ, LAURA                                                                   ADDRESS REDACTED
 JIMENEZ, LUCIA                                                                   ADDRESS REDACTED
 JIMENEZ, LUIS                                                                    ADDRESS REDACTED
 JIMENEZ, MARTIN                                                                  ADDRESS REDACTED
 JIMENEZ, ROBERTO                                                                 ADDRESS REDACTED
 JIMENEZ, VIRGINIA                                                                ADDRESS REDACTED
 JIMENEZ-GOMEZ, OSCAR EDDY                                                        ADDRESS REDACTED
 JIMENEZ-LIZARRAGA, TERESA                                                        ADDRESS REDACTED
 JIMERSON, CLAYTON HARRIS                                                         ADDRESS REDACTED
 JIMS PHARMACY                                                                    PO BOX 220                                                                                   PORT ANGELES           WA      98362
 JLT Specialty Insurance Services Inc.       David L. Payne                       1520 Market St., Suite 300                                                                   Denver                 CO      80202
 JMK VENTURES                                                                     329 W Stone Rd                                                                               Villa Park             IL      60181
 JOAQUIN, STEPHANIE M                                                             ADDRESS REDACTED
 JOCKOS MIX                                                                       417 CHALFONTE CT                                                                             SANTA MARIA            CA      93454
 JOCSON, MAYBELLINE                                                               ADDRESS REDACTED
 JODICE, CONNIE J                                                                 ADDRESS REDACTED
 Joebella Coffee                                                                  4675 San Anselmo Road                                                                        Atascadero             CA      93422
 JOEBELLA COFFEE ROASTERS                                                         4675 SAN ANSELMO RD                                                                          ATASCADERO             CA      93422
 JOEHNCK, JAMIE R                                                                 ADDRESS REDACTED
 Joel Rimmer                                                                      1315 Inglewood Ave.                                                                          Eugene                 OR      97401
 JOEL, TODD                                                                       ADDRESS REDACTED
 JOES GARDEN                                                                      3028 TAYLOR AVE                                                                              BELLINGHAM             WA      98225
 JOHANIDES, RYAN ERIC                                                             ADDRESS REDACTED
 JOHANNESSEN, ERIK MARK                                                           ADDRESS REDACTED
 JOHANSEN, JAYLEN MARICE                                                          ADDRESS REDACTED
 JOHANSEN, TIFFANY ANNE                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 151 of 342
                                                                       Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                         D    11/26/18             Page 167 of 357
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail


            Company                                          Contact                         Address 1                                 Address 2         Address 3               City   State     Zip     Country
 JOHN BURROUGHS HIGH SCHOOL                  VOCAL MUSIC DEPARTMENT          1920 W CLARK STREET                                                                     BURBANK            CA    91506

 John Dalelio/Mountain Stream Mushrooms John Dalelio                         1915 Thornton St NW                                                                     Olympia            WA   98502
 JOHN DENNIS WILSON                                                          ADDRESS REDACTED
 JOHN HENRY COMPANY                                                          75 REMITTANCE DRIVE                   SUITE 3111                                        CHICAGO            IL   60675-3111
 JOHN JACK CONSTRUCTION INC                                                  18318 SE 280TH ST                                                                       KENT               WA   98042
 John Lenore & Company                                                       1250 Delevan Dr                                                                         San Diego          CA   92102
 JOHN M FRANK CONSTRUCTION INC          DBA CSC CONCRETE SERVICES            913 E 4TH ST                                                                            SANTA ANA          CA   92701
 John M Frank Construction, LLC                                              913 E. 4th Street                                                                       Santa Ana          CA   92701
 JOHN MCLOUGHLIN ELEMENTARY
 SCHOOL                                                                      19230 S SOUTH END ROAD                                                                  OREGON CITY        OR   97045
 JOHN MUIR ELEMENTARY                                                        14012 132ND AVE NE                                                                      KIRKLAND           WA   98034
 JOHN ROBERT VISION PAINTING                                                 62275 CODY ROAD                                                                         BEND               OR   97701
 John Turley                                                                 141 Yale Dr                                                                             Rancho Mirage      CA   92270-3662
 JOHNS CLEANING SERVICE                                                      ATTN JOHN KASPERBAUER                                                                   SHORELINE          WA   98177
 JOHNS CLEANING SERVICE                 ATTN JOHN KASPERBAUER                629 NORTHWEST RICHMOND BEACH RD                                                         SHORELINE          WA   98177
 JOHNS, RENEE A                                                              ADDRESS REDACTED
 JOHNSON & JOHNSON                                                           5618 COLLECTIONS CENTER DR.                                                             CHICAGO            IL   60693
 JOHNSON , MARY                                                              2215 GOLDENROD ST                                                                       FERNDALE           WA   98248-8949
 JOHNSON BROTHERS OF NEVADA                                                  4701 MITCHELL STREET                                                                    N LAS VEGAS        NV   89081
 JOHNSON DIVERSIFIED PRODUCTS                                                1408 NORTHLAND DRIVE STE 407                                                            MENDOTA HEIGHTS    MN   55120-1013
 JOHNSON ELECTRIC                                                            PO BOX 3177                                                                             LA GRANDE          OR   97850
 JOHNSON III, ALEX                                                           ADDRESS REDACTED
 JOHNSON JR., DENNIS KAMANDE                                                 ADDRESS REDACTED
 JOHNSON MARK LLC                                                            PO BOX 7811                                                                             SANDY              UT   84091
 JOHNSON RIDDLE & MARK LLC                                                   PO BOX 7811                                                                             SANDY              UT   84091-7811
 JOHNSON, ALLEGRA J.                                                         ADDRESS REDACTED
 JOHNSON, AMIR SAMUEL                                                        ADDRESS REDACTED
 JOHNSON, ANDREA                                                             ADDRESS REDACTED
 JOHNSON, ANN MARIE                                                          ADDRESS REDACTED
 JOHNSON, ASHLEY                                                             ADDRESS REDACTED
 JOHNSON, AUBRA LYNN                                                         ADDRESS REDACTED
 JOHNSON, AUDRI A                                                            ADDRESS REDACTED
 JOHNSON, BETH E.                                                            ADDRESS REDACTED
 JOHNSON, BO G                                                               ADDRESS REDACTED
 JOHNSON, BRANDI                                                             ADDRESS REDACTED
 JOHNSON, BRANDON WAYNE                                                      ADDRESS REDACTED
 JOHNSON, BRETT ANTHONY                                                      ADDRESS REDACTED
 JOHNSON, BRIAN                                                              ADDRESS REDACTED
 JOHNSON, BRIAN CHARLES                                                      ADDRESS REDACTED
 JOHNSON, BRYCE JEFFREY                                                      ADDRESS REDACTED
 JOHNSON, CAROL A                                                            ADDRESS REDACTED
 JOHNSON, CARRIE A.                                                          ADDRESS REDACTED
 JOHNSON, CASEY                                                              ADDRESS REDACTED
 JOHNSON, CELESTE MAHEALANI                                                  ADDRESS REDACTED
 JOHNSON, CHELSEA                                                            ADDRESS REDACTED
 JOHNSON, CHERYL                                                             ADDRESS REDACTED
 JOHNSON, CHERYL                                                             ADDRESS REDACTED
 JOHNSON, CHEYLA BREON                                                       ADDRESS REDACTED
 JOHNSON, CHRIS PALMER                                                       ADDRESS REDACTED
 JOHNSON, CHRISTINE J                                                        ADDRESS REDACTED
 JOHNSON, COLEMAN                                                            ADDRESS REDACTED
 JOHNSON, COREY ALLEN                                                        ADDRESS REDACTED
 JOHNSON, COURTNEY                                                           ADDRESS REDACTED
 JOHNSON, DANIEL                                                             ADDRESS REDACTED
 JOHNSON, DARRYL                                                             ADDRESS REDACTED
 JOHNSON, DAVID M.                                                           ADDRESS REDACTED
 JOHNSON, DEMETRIA Y                                                         ADDRESS REDACTED
 JOHNSON, DENNIS B                                                           ADDRESS REDACTED
 JOHNSON, DIANE MARIE                                                        ADDRESS REDACTED
 JOHNSON, DIRK RAUL                                                          ADDRESS REDACTED
 JOHNSON, DONNA LIANE                                                        ADDRESS REDACTED
 JOHNSON, DOUGLAS A.                                                         ADDRESS REDACTED
 JOHNSON, DOUGLAS DALE                                                       ADDRESS REDACTED
 JOHNSON, EDWARD                                                             ADDRESS REDACTED
 JOHNSON, ELISA E.                                                           ADDRESS REDACTED
 JOHNSON, ELIZABETH NICOLE                                                   ADDRESS REDACTED
 JOHNSON, ELLA M                                                             ADDRESS REDACTED
 JOHNSON, ERIC D                                                             ADDRESS REDACTED
 JOHNSON, ERIC FRANCIS                                                       ADDRESS REDACTED
 JOHNSON, GAGE                                                               ADDRESS REDACTED
 JOHNSON, GEORGE                                                             ADDRESS REDACTED
 JOHNSON, HEATHER M                                                          ADDRESS REDACTED
 JOHNSON, IAN NATHANIAL                                                      ADDRESS REDACTED
 JOHNSON, JACKY                                                              ADDRESS REDACTED
 JOHNSON, JADE T.                                                            ADDRESS REDACTED
 JOHNSON, JAMES                                                              ADDRESS REDACTED
 JOHNSON, JANET PATRICIA                                                     ADDRESS REDACTED
 JOHNSON, JEREMY A.                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                         Page 152 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 168 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


              Company                                             Contact                          Address 1                                  Address 2         Address 3              City   State       Zip      Country
 JOHNSON, JESSE ROBERT                                                            ADDRESS REDACTED
 JOHNSON, JOE E                                                                   ADDRESS REDACTED
 JOHNSON, JOEL                                                                    ADDRESS REDACTED
 JOHNSON, JOHN A                                                                  ADDRESS REDACTED
 JOHNSON, JORDAN PATRICK LEE                                                      ADDRESS REDACTED
 JOHNSON, JULIA LOGAN                                                             ADDRESS REDACTED
 JOHNSON, JUSTIN W.                                                               ADDRESS REDACTED
 JOHNSON, KEANU SEAN                                                              ADDRESS REDACTED
 JOHNSON, KEITH ANDREW                                                            ADDRESS REDACTED
 JOHNSON, KELLY LEE                                                               ADDRESS REDACTED
 JOHNSON, KIERA                                                                   ADDRESS REDACTED
 JOHNSON, KIRSTEN                                                                 ADDRESS REDACTED
 JOHNSON, LANI KIRINA                                                             ADDRESS REDACTED
 JOHNSON, LAURA RUTH-FAE                                                          ADDRESS REDACTED
 JOHNSON, LAUREN                                                                  ADDRESS REDACTED
 JOHNSON, LEVY THOMAS                                                             ADDRESS REDACTED
 JOHNSON, LORETTA A.                                                              ADDRESS REDACTED
 JOHNSON, LUTFEE A                                                                ADDRESS REDACTED
 JOHNSON, MARSINA                                                                 ADDRESS REDACTED
 JOHNSON, MARTIN D.                                                               ADDRESS REDACTED
 JOHNSON, MARY                                                                    ADDRESS REDACTED
 JOHNSON, MARY WYNNE                                                              ADDRESS REDACTED
 JOHNSON, MCKENZIE                                                                ADDRESS REDACTED
 JOHNSON, MICHELE R                                                               ADDRESS REDACTED
 JOHNSON, MONICA ANN                                                              ADDRESS REDACTED
 JOHNSON, NATASHA MARIE                                                           ADDRESS REDACTED
 JOHNSON, NICOLINA A.                                                             ADDRESS REDACTED
 JOHNSON, ORLANDO T                                                               ADDRESS REDACTED
 JOHNSON, PATRICIA L                                                              ADDRESS REDACTED
 JOHNSON, PATRICIA L.                                                             ADDRESS REDACTED
 JOHNSON, PATRICK CHARLES                                                         ADDRESS REDACTED
 JOHNSON, PENNY JUANITA                                                           ADDRESS REDACTED
 JOHNSON, PETRA A                                                                 ADDRESS REDACTED
 JOHNSON, RALPH A                                                                 ADDRESS REDACTED
 JOHNSON, RICHARD C                                                               ADDRESS REDACTED
 JOHNSON, RONALD A.                                                               ADDRESS REDACTED
 JOHNSON, SARA LEE                                                                ADDRESS REDACTED
 JOHNSON, SARAH LYNN                                                              ADDRESS REDACTED
 JOHNSON, SCOTT C                                                                 ADDRESS REDACTED
 JOHNSON, SCOTT MICHAEL                                                           ADDRESS REDACTED
 JOHNSON, SHANNON                                                                 ADDRESS REDACTED
 JOHNSON, SHERRY                                                                  7719 96TH AVE SW                                                                          LAKEWOOD          WA      98498
 JOHNSON, SHERYL LYN                                                              ADDRESS REDACTED
 JOHNSON, STEPHANIE                                                               ADDRESS REDACTED
 JOHNSON, SUSAN                                                                   ADDRESS REDACTED
 JOHNSON, SUSAN                                                                   ADDRESS REDACTED
 JOHNSON, TARRANN BRIANN                                                          ADDRESS REDACTED
 JOHNSON, TERRI JOANNE                                                            ADDRESS REDACTED
 JOHNSON, TINA M.                                                                 ADDRESS REDACTED
 JOHNSON, TRISHA                                                                  ADDRESS REDACTED
 JOHNSON, TYLER DEAN                                                              ADDRESS REDACTED
 JOHNSON, TYLER LANE                                                              ADDRESS REDACTED
 JOHNSON, VANESSA NICOLE                                                          ADDRESS REDACTED
 JOHNSON, VICTORIA STORM                                                          ADDRESS REDACTED
 JOHNSON, WADE A                                                                  ADDRESS REDACTED
 JOHNSON, WILLIAM SOREN                                                           ADDRESS REDACTED
 JOHNSON-CONLEY, JAKOBI JOSEPH                                                    ADDRESS REDACTED
 JOHNSONS SMOKEHOUSE & SAUSAGE
 KITCHEN                                                                          PO BOX 487                                                                                OLYMPIA           WA      98540
 JOHNSONS TOWING INC                                                              4058 BAKERVIEW VALLEY RD                                                                  BELLINGHAM        WA      98226
 JOHNSTON, CHRISTOPHER W                                                          ADDRESS REDACTED
 JOHNSTON, DAVID                                                                  ADDRESS REDACTED
 JOHNSTON, EMMA D                                                                 ADDRESS REDACTED
 JOHNSTON, INGRID M.                                                              ADDRESS REDACTED
 JOHNSTON, KIMBERLY KAY                                                           ADDRESS REDACTED
 JOHNSTON, LETA MARIE                                                             ADDRESS REDACTED
 JOHNSTON, MELISSA ANN                                                            ADDRESS REDACTED
 JOHNSTON, MICHAEL                                                                ADDRESS REDACTED
 JOHNSTON, ROBERT C                                                               ADDRESS REDACTED
 JOHNSTON, SUSAN                                                                  ADDRESS REDACTED
 JOHNSTON, TRAVIS                                                                 ADDRESS REDACTED
 JOINT LABOR MGMT RETAIL EMP   MAIL STOP 156                                      P O BOX 5087                                                                              PORTLAND          OR      97208-5087
 JOINT LABOR MGMT RETAIL TRUST                                                    MAIL STOP 156 / PO BOX 5087                                                               PORTLAND          OR      97208-5087
 JOINT MGMT RETAIL TRUST                                                          MAIL STOP 156 / PO BOX 5087                                                               PORTLAND          OR      97208-5087
 JOINT TRUST MGMT RETAIL TRUST                                                    MAIL STOP 156 / PO BOX 5087                                                               PORTLAND          OR      97208-5087
 JOLENE, YBARRA R                                                                 ADDRESS REDACTED
 JOLGEN, JAMES MICHAEL                                                            ADDRESS REDACTED
 JON EDWARDS PHOTOGRAPHY                                                          915 S ALTA VISTA AVE                                                                      MONROVIA          CA      91016
 JON R MANGERICH                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 153 of 342
                                                                                 Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18             Page 169 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                 Company                                           Contact                                 Address 1                                 Address 2         Address 3              City    State     Zip     Country
 JON THOMSON STUDIOS                                                                   14805 23RD PLACE W                                                                          LYNNWOOD           WA    98087
 JONES III, LAWRENCE WILLIAM                                                           ADDRESS REDACTED
 Jones Lang LaSalle                          Alicia Ames                               1001 4th Avenue, 4th floor                Mailing Code WA1-101-04-40                        Seattle            WA   98154
 JONES SEASONING BLENDS LLC                                                            8001 50TH ST W                                                                              UNIVERSITY PLACE   WA   98467
 JONES, ALISA DENISE                                                                   ADDRESS REDACTED
 JONES, ALLISON SANDRA                                                                 ADDRESS REDACTED
 JONES, AMANDA                                                                         ADDRESS REDACTED
 JONES, AMANDA KATHLEEN                                                                ADDRESS REDACTED
 JONES, AMY M                                                                          ADDRESS REDACTED
 JONES, ANDREW L                                                                       ADDRESS REDACTED
 JONES, ANN L                                                                          ADDRESS REDACTED
 JONES, ANTHONY PAUL                                                                   ADDRESS REDACTED
 JONES, ANTHONY T.                                                                     ADDRESS REDACTED
 JONES, BRYANT MACKENZIE                                                               ADDRESS REDACTED
 JONES, CHERYL-ANN                                                                     ADDRESS REDACTED
 JONES, CHRISTOPHER R                                                                  ADDRESS REDACTED
 JONES, CRISTINA MARIE                                                                 ADDRESS REDACTED
 JONES, DEBBIE K.                                                                      ADDRESS REDACTED
 JONES, DENZEL                                                                         ADDRESS REDACTED
 JONES, GUY LUNDY                                                                      ADDRESS REDACTED
 JONES, HEATHER                                                                        ADDRESS REDACTED
 JONES, JACOB                                                                          ADDRESS REDACTED
 JONES, JAMES BRADFORD                                                                 ADDRESS REDACTED
 JONES, JANICE EMILY                                                                   ADDRESS REDACTED
 JONES, JERRY MICHAEL                                                                  ADDRESS REDACTED
 JONES, JESSICA LYNNE                                                                  ADDRESS REDACTED
 JONES, JOHNPAUL                                                                       ADDRESS REDACTED
 JONES, JORDAN                                                                         ADDRESS REDACTED
 JONES, JOSHUA TERRIL                                                                  ADDRESS REDACTED
 JONES, KELLY                                                                          ADDRESS REDACTED
 JONES, KENDRA                                                                         ADDRESS REDACTED
 JONES, KEVIN MICHAEL                                                                  ADDRESS REDACTED
 JONES, LACY D                                                                         ADDRESS REDACTED
 JONES, LETICIA                                                                        ADDRESS REDACTED
 JONES, LETICIA M                                                                      ADDRESS REDACTED
 JONES, LORI J.                                                                        ADDRESS REDACTED
 JONES, LUCY LOUISE                                                                    ADDRESS REDACTED
 JONES, MACKENZIE                                                                      ADDRESS REDACTED
 JONES, MARK                                                                           ADDRESS REDACTED
 JONES, MARY A.                                                                        ADDRESS REDACTED
 JONES, MATTHEW TIMOTHY                                                                ADDRESS REDACTED
 JONES, MICHAEL                                                                        ADDRESS REDACTED
 JONES, NANCY S                                                                        ADDRESS REDACTED
 JONES, NEIL EUGENE                                                                    ADDRESS REDACTED
 JONES, NICHOLAS STEPHEN                                                               ADDRESS REDACTED
 JONES, ORION LEROY                                                                    ADDRESS REDACTED
 JONES, PATRICIA A.                                                                    ADDRESS REDACTED
 JONES, PATRICIA A.                                                                    ADDRESS REDACTED
 JONES, ROBINSON                                                                       ADDRESS REDACTED
 JONES, ROSEVELLE A                                                                    ADDRESS REDACTED
 JONES, SAMANTHA                                                                       ADDRESS REDACTED
 JONES, SAMANTHA M.                                                                    ADDRESS REDACTED
 JONES, SHAYNE                                                                         ADDRESS REDACTED
 JONES, STANLEY JAMES                                                                  ADDRESS REDACTED
 JONES, STEVEN RICHARD                                                                 ADDRESS REDACTED
 JONES, SYDNEY                                                                         ADDRESS REDACTED
 JONES, TAMARA LYNN                                                                    ADDRESS REDACTED
 JONES, TANISHA MARIE                                                                  ADDRESS REDACTED
 JONES, TAYLOR S.                                                                      ADDRESS REDACTED
 JONES, THOMAS CREO                                                                    ADDRESS REDACTED
 JONES, WILLIE JAMES                                                                   ADDRESS REDACTED
 JONES-MOLES FUNERAL HOME                                                              2465 LAKEWAY DR                                                                             BELLINGHAM         WA   98226
 JONESON, BRENDA SUE                                                                   ADDRESS REDACTED
 JOO, MEE                                                                              ADDRESS REDACTED
 JORDAN GATES, PAMELA ANN                                                              ADDRESS REDACTED
 JORDAN, EARSUL                                                                        ADDRESS REDACTED
 JORDAN, JAYMES DOUGLAS                                                                ADDRESS REDACTED
 JORDAN, JESSE                                                                         ADDRESS REDACTED
 JORDAN, LAKISHA D                                                                     ADDRESS REDACTED
 JORDAN, LISA                                                                          ADDRESS REDACTED
 JORDAN, SHAWN MATHEW                                                                  ADDRESS REDACTED
 JORDANOS INC                                                                          PO BOX 6803                                                                                 SANTA BARBARA      CA   93160
 Jordanos Inc.                               Corporate Credit Department               PO Box 6803                                                                                 Santa Barbara      CA   93160-6803
 Jordanos Inc./Pacific Beverage Co.          c/o Peter Susi, Hollister & Brace         1126 Santa Barbara St.                                                                      Santa Barbara      CA   93101
 JORGENSEN, CARL                                                                       ADDRESS REDACTED
 JORGENSEN, JAMES                                                                      ADDRESS REDACTED
 JORGENSEN, JAMES                                                                      ADDRESS REDACTED
 JORGENSEN, JAMES PATRICK                                                              ADDRESS REDACTED
 JORGENSEN, WYATT                                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 154 of 342
                                                                                Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                                D    11/26/18                      Page 170 of 357
                                                                                                                                                    Creditor Matrix
                                                                                                                                               Served via First Class Mail


              Company                                             Contact                                      Address 1                                               Address 2                 Address 3                      City   State       Zip      Country
 JOSE, RAMIREZ ALFREDO                                                                         ADDRESS REDACTED
 JOSEPH O ENBODY                                                                               ADDRESS REDACTED
 JOSEPH P. BARTEK                                                                              3504 SKYLARK LOOP                                                                                                BELLINGHAM             WA      98226-7946
 JOSEPH, DEANGELO EUGENE                                                                       ADDRESS REDACTED
 JOSEPH, GLADEEN T                                                                             ADDRESS REDACTED

 Josephine County District Attorneys Office District Attorney Ryan A. Mulkins                  500 NW 6th St., Dept. 16                                                                                         Grants Pass            OR      97526
 JOSEPHINE COUNTY FOOD BANK                                                                    PO BOX 250                                                                                                       GRANTS PASS            OR      97528-0198

 JOSEPHINE COUNTY TAX COLLECTOR                                                                PO BOX 5187                                                                                                      PORTLAND               OR      97208-5187

 JOSEPHINE COUNTY TAX COLLECTOR                                                                ROOM #70 COUNTY COURTHOUSE                          500 NW 6TH STREET                                            GRANTS PASS            OR      97526

 JOSEPHINE COUNTY TAX COLLECTOR              ROOM #70 COUNTY COURTHOUSE                        500 NW 6TH STREET                                                                                                GRANTS PASS            OR      97526
 JOSEPHINE GIACALONE                                                                           3160 GOLDFINCH ST                                                                                                SAN DIEGO              CA      92103
 JOSLYN, MATTHEW                                                                               ADDRESS REDACTED
 JOVANOVIC, IVANKA                                                                             ADDRESS REDACTED
 JOVANS PURE NUTRITION                                                                         2252 ODELL RD                                                                                                    BLAINE                 WA      98230
 JOWERS, JULIAN D                                                                              ADDRESS REDACTED
 JOY, ALLYSON M                                                                                ADDRESS REDACTED
 JOYAL, SEAN                                                                                   ADDRESS REDACTED
 JOZSA-HILL, MONICA                                                                            ADDRESS REDACTED
 JP MORGAN CHASE BANK, N.A.                                                                    1111 Polaris Parkway                                                                                             Columbus               OH      43240
 JPMorgan Chase Bank, N.A. (Carlsbad,                                                          Attn Lease Administration Manager, JPMorgan
 CA)                                         TENANT                                            Chase                                               1111 Polaris Pkwy., Ste. 1E     Mail Code OH1-0241           Columbus               OH      43240
 JPMorgan Chase Bank, N.A. (Carlsbad,                                                          Attn Real Estate Transactor Regional Manager,
 CA)                                         TENANT COPY                                       JPMo                                                24085 El Toro Rd., Fl. 2        Mail Code CA2-5116           Laguna Hills           CA      92653
 JPMorgan Chase Bank, N.A. (Carlsbad,                                                          Attn Real Estate Counsel, JPMorgan Chase Law
 CA)                                         TENANT LEGAL                                      Dept.                                               1111 Polaris Pkwy., Ste. 1E     Mail Code OH1-0152           Columbus               OH      43240
 JPMORGAN CHASE BANK, NATIONAL               ATTN LEASE ADMINISTRATION MANAGER,
 ASSOCIATION                                 JPMORGAN CHASE LEASE ADMINISTRATION               1111 POLARIS PKWY., STE. 1E                         MAIL CODE OH1-0241                                           COLUMBUS               OH      43240
 JPMORGAN CHASE BANK, NATIONAL               ATTN REAL ESTATE COUNSEL, JPMORGAN
 ASSOCIATION                                 CHASE LAW DEPT.                                   1111 POLARIS PKWY., STE. 4P                         MAIL CODE OH1-0152                                           COLUMBUS               OH      43240
 JPMORGAN CHASE BANK, NATIONAL               ATTN REAL ESTATE TRANSACTOR REGIONAL
 ASSOCIATION                                 MANAGER, JPMORGAN CHASE REAL ESTATE               24085 EL TORO RD., FL. 2                            MAIL CODE CA2-5116                                           LAGUNA HILLS           CA      92653
 JS WINDOW CLEANING                                                                            621 E BISHOP ST                                                                                                  SANTA ANA              CA      92701
                                             Custodial Receiver Pursuant to Stipulated Order   in Superior Court of Washington for Pierce County
 JSH Properties, Inc.                        Appointing Custodial Receiver Entered             Cause No. 16-2-10987-5                              Attn Ernie Velton               7525 166th Ave NE Ste F260   Redmond                WA      98052-7708
 JSI STORE FIXTURES INC.                                                                       PO BOX 38                                                                                                        MILO                   ME      04463
 JUANITA ELEMENTARY SCHOOL                                                                     9635 NE 132ND ST.                                                                                                KIRKLAND               WA      98034
 JUAREZ SR., REYMUNDO                                                                          ADDRESS REDACTED
 JUAREZ, ALICIA                                                                                ADDRESS REDACTED
 JUAREZ, CHRISTIANE YESENIA                                                                    ADDRESS REDACTED
 JUAREZ, DEBORAH KAY                                                                           ADDRESS REDACTED
 JUAREZ, ELIDA R.                                                                              ADDRESS REDACTED
 JUAREZ, JORGE N                                                                               ADDRESS REDACTED
 JUAREZ, LORANI                                                                                ADDRESS REDACTED
 JUAREZ, M J                                                                                   ADDRESS REDACTED
 JUAREZ, MARIA                                                                                 ADDRESS REDACTED
 JUAREZ, MIGUEL ANGEL                                                                          ADDRESS REDACTED
 JUAREZ, REYMUNDO                                                                              659 SOUTH D ST.                                     #A                                                           OXNARD                 CA      93030
 JUAREZ, SARAHI                                                                                ADDRESS REDACTED
 JUAREZ, WENDY A                                                                               ADDRESS REDACTED
 JUCO, RAPHAEL GERAL PEREZ                                                                     ADDRESS REDACTED
 JUDGE, FELICIA                                                                                ADDRESS REDACTED
 JUDGE, SHELLY L.                                                                              ADDRESS REDACTED
 JUDISH, CARL                                                                                  ADDRESS REDACTED
 Judith Green / Greencardz                                                                     2824 Ellis St.                                                                                                   Bellingham             WA      98225
 JUE, PATRICK                                                                                  ADDRESS REDACTED
 JUERGENS, KENO                                                                                ADDRESS REDACTED
 JULIAN BAKERY                                                                                 624 GARRISON ST                                                                                                  OCEANSIDE              CA      92054-4844
 JULIAN PIE COMPANY                                                                            PO BOX 1014                                                                                                      JULIAN                 CA      92036
 JULIAN, KATHY A.                                                                              ADDRESS REDACTED
 JULIE ANN BLACK RAMSEY                                                                        7071 BLUE SAILS BEACH                                                                                            HUNTINGTON BEACH       CA      92647
 JULIE RAMSEY                                                                                  ADDRESS REDACTED
 JULIEN, MARGO JAMIE                                                                           ADDRESS REDACTED
 JUMER, JACOB LEE                                                                              ADDRESS REDACTED
 JUNIPER BUTTE DRUG TESTING                                                                    PO BOX 98                                                                                                        MELBA                  ID      83641
 JURISDICTION D DME MAC                      NORIDIAN MEDICARE DME REFUNDS                     PO BOX 511531                                                                                                    LOS ANGELES            CA      90051-8086
 JURVA POIRIER, SUEANN                                                                         ADDRESS REDACTED
 JUSTYS JELLY                                                                                  836 SW 12TH ST                                                                                                   REDMOND                OR      97756
 Jutte, Kathleen A                                                                             3312 Locust Ave W                                                                                                University Pl          WA      98466
 JUTTE, KATHLEEN A                                                                             ADDRESS REDACTED
 JW CHATAM & ASSOCIATES INC                  ATTN AUDRA BARRIER CONTROLLER                     7301 W 129TH ST STE 150                                                                                          OVERLAND PARK          KS      66213
 JW ENTERPRISES                                                                                1689 MORSE AVENUE                                                                                                VENTURA                CA      93003
 K & L MEDIA                                                                                   909 SQUALICUM WAY SUITE 110                                                                                      BELLINGHAM             WA      98225
 K SCALE INC.                                                                                  21420 N. 14TH AVE. UNIT 8                                                                                        PHOENIX                AZ      85027
 K&K INDUSTRIES                                                                                2025 MASONRY WAY                                                                                                 BELLINGHAM             WA      98226
 KADET, SANDRA L.                                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                         Page 155 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 171 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


                   Company                                        Contact                       Address 1                                 Address 2         Address 3               City   State       Zip      Country
 KADLETZ, NATALIE M                                                               ADDRESS REDACTED
 KAE, CHRISTINA YOSHIHARA                                                         ADDRESS REDACTED
 KAERCHER, MARV                                                                   ADDRESS REDACTED
 KAETZ, MONIKA C.                                                                 ADDRESS REDACTED
 KAHAN, MICHAEL                                                                   ADDRESS REDACTED
 KAHL, KERRY ROBERT                                                               ADDRESS REDACTED
 KAHLBAUM, ISABEL                                                                 ADDRESS REDACTED
 KAHNAMOUIE, SAHAR                                                                ADDRESS REDACTED
 KAHR, AMELIA M.                                                                  ADDRESS REDACTED
 KAHRS, WENDY M                                                                   ADDRESS REDACTED
 KAHUT WASTE SERVICES INC                                                         PO BOX 550                                                                            CANBY              OR      97013
 KAIJA, KIMBERLY                                                                  ADDRESS REDACTED
 KAISER FOUNDATION HEALTH PLAN
 INC                                                                              PO BOX 80204                                                                          LOS ANGELES        CA      90080-0204
 KAISER PERMANENTE                                                                PO BOX 34178                                                                          SEATTLE            WA      98124-1178
 KAISER, JONATHAN W.                                                              ADDRESS REDACTED
 KAISER, SANDRA K.                                                                ADDRESS REDACTED
 KAISER, SHAWN P.                                                                 ADDRESS REDACTED
 KAKALECIK, KATRINA                                                               ADDRESS REDACTED
 KAKAR, AUISTA ROBIN                                                              ADDRESS REDACTED
 KALIL BOTTLING CO                                                                PO BOX 26888                                                                          TUCSON             AZ      85726-6888
 Kalil Bottling Co.                                                               PO Box 26888                                                                          Tucson             AZ      85726
 KALISH, MARLENE                                                                  ADDRESS REDACTED
 KALLUNKI, BRIITA JEAN                                                            ADDRESS REDACTED
 KALMAN, SHANE STEVEN                                                             ADDRESS REDACTED
 KALSON, BLYTHE CAROLINE                                                          ADDRESS REDACTED
 KAMAKA, MELODY K                                                                 ADDRESS REDACTED
 KAMAKANI, KEITH                                                                  ADDRESS REDACTED
 KAMINSKY, IAN J.                                                                 ADDRESS REDACTED
 KAMMERS, KATELYN                                                                 ADDRESS REDACTED
 KAMP, KIMBERLY G.                                                                ADDRESS REDACTED
 KAMPS, JACOB                                                                     ADDRESS REDACTED
 KAMPS, LONNIE                                                                    ADDRESS REDACTED
 KAMPS, SAMANTHA                                                                  ADDRESS REDACTED
 KAN, AKEMI                                                                       ADDRESS REDACTED
 KANAFANI, WAEL SOUHEIL                                                           ADDRESS REDACTED
 KANE, KEVIN                                                                      ADDRESS REDACTED
 KANE, KRISTY LYNN                                                                ADDRESS REDACTED
 KANE, LARA NICOLE                                                                ADDRESS REDACTED
 KANE, RICHARD ROBERT                                                             ADDRESS REDACTED
 Kangas Repair LLC                                                                2700 W. Crestline Dr.                                                                 Bellingham         WA      98226
 KANGAS REPAIR LLC                                                                PO BOX 229024                                                                         BELLINGHAM         WA      98229
 Kangas Repair LLC                           KANGAS REPAIR LLC                                                        PO BOX 229024                                     BELLINGHAM         WA      98229
 KANGAS, ROBERT                                                                   ADDRESS REDACTED
 KAO, A Y.                                                                        ADDRESS REDACTED
 KAPLAN, DEBRA ANN                                                                ADDRESS REDACTED
 KAPLAN, PAMELA J.                                                                ADDRESS REDACTED
 KAPP, HAYDEN NAYLOR                                                              ADDRESS REDACTED
 KAPS RADIO 660 AM                                                                PO BOX 250                                                                            MOUNT VERNON       WA      98273-0250
 KARADEEMA, KRISTIN ANNE                                                          ADDRESS REDACTED
 KARAKEY, ANTHONY                                                                 ADDRESS REDACTED
 KARAM LLC                                                                        15097 NW CHANNA DR                                                                    PORTLAND           OR      97229
 KARAS, KELLY                                                                     ADDRESS REDACTED
 KARATZAS, NANCY ELIZABETH                                                        ADDRESS REDACTED
 KARDACK, ERIKA                                                                   ADDRESS REDACTED
 KARDAS, NICOLE RICHELLE                                                          ADDRESS REDACTED
 KARL STRAUSS BREWING COMPANY                                                     5985 SAINT FE ST                                                                      SAN DIEGO          CA      92109
 KARL, DAVID                                                                      ADDRESS REDACTED
 KARL, JONATHAN STEPHEN                                                           ADDRESS REDACTED
 KARL, MARI- JUNE                                                                 ADDRESS REDACTED
 KARNBACH, MICHAEL TRAVIS                                                         ADDRESS REDACTED
 KAROUN DAIRIES INC                                                               13023 ARROYO STREET                                                                   SAN FERNANDO       CA      19340
 KARR, KATHERINE D                                                                ADDRESS REDACTED
 KARRAM, RABEAH B                                                                 ADDRESS REDACTED
 KARSHNER ELELMENTARY                                                             1328 8TH AVE NW                                                                       PUYALLUP           WA      98371
 KARTCO PRESSURE WASHING AND
 MAINTENANCE                                                                      1144 S 2ND ST                                                                         LEBANON            OR      97355
 KARVONEN, JENNIFER KATHLEEN                                                      ADDRESS REDACTED
 KASCO SHARP TECHNOLOGY CORP                                                      1569 TOWER GROVE AVE.                                                                 ST LOUIS           MO      63110
 KASCO SHARPTECH                                                                  PO BOX 202368                                                                         DALLAS             TX      75320-2368
 KASKIE, TURNER PATRICK                                                           ADDRESS REDACTED
 KASPARIAN, MICKEY                                                                ADDRESS REDACTED
 KASPAROVA, MARINA                                                                ADDRESS REDACTED
 KASSAM, TANZEEM N                                                                ADDRESS REDACTED
 KASUKABE, LILY Y.                                                                ADDRESS REDACTED
 KATANCIK, JOSEPH JOHN                                                            ADDRESS REDACTED
 KATANIK, MICHAEL A.                                                              ADDRESS REDACTED
 KATE H VESSEY                                                                    ADDRESS REDACTED
 KATES, JAMES DAVID                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 156 of 342
                                                                                Case 15-11874-KG                                 Doc 3995ExhibitFiled
                                                                                                                                                 D    11/26/18                     Page 172 of 357
                                                                                                                                                    Creditor Matrix
                                                                                                                                               Served via First Class Mail


                  Company                                          Contact                                          Address 1                                          Address 2                  Address 3                City   State     Zip      Country
 Kathaleen Marie Stensland                                                                       117 Icy River Ave.                                                                                           North Las Vegas     NV    89031-6842
 KATHERINE SCOTT                                                                                 ADDRESS REDACTED
 Kathleen M. Huettner, John R. Huettner,      as Co-Trustees of the Kathleen M. Huettner Trust
 Jr., and Kenneth J. Huettner                 Agreement dated 5/23/1983                          John R. Huettner, Jr. Kathleen M. Huettner Kenneth Pacific Western Bank           900 Canterbuury Pl #100    Escondido           CA    92025
 Kathleen M. Huettner, John R. Huettner,
 Jr., and Kenneth J. Huettner, as Co-
 Trustees of the Kathleen M. Huettner Trust   John R. Huettner, Jr. Kathleen M. Huettner Kenneth
 Agreem                                       J. Huettner                                        1700 CANTON AVE                                                                                              TOLEDO              OH    43604
 KATHY HOLIDAY                                                                                   ADDRESS REDACTED
 KATOM RESTAURANT SUPPLY INC                                                                     ONE KATOM WAY                                                                                                KODAK               TN    37764
 KATOMPA, ANGE K.                                                                                ADDRESS REDACTED
 KATZENMEYER, MOLLY ANNE                                                                         ADDRESS REDACTED
 KAUFFMANN, BRANDON JOHN                                                                         ADDRESS REDACTED
 KAUFMAN, ACACIA S.                                                                              ADDRESS REDACTED
 KAUFMAN, DANIEL LEE                                                                             ADDRESS REDACTED
 KAUFMAN, TORI ANN                                                                               ADDRESS REDACTED
 KAUFOLD, KATHRYN A                                                                              ADDRESS REDACTED
 KAUHN, ASHLEY JEANETTE                                                                          ADDRESS REDACTED
 KAUK, STACY L                                                                                   ADDRESS REDACTED
 KAULLEN, MARY BETH                                                                              ADDRESS REDACTED
 KAUR, BALJIT                                                                                    ADDRESS REDACTED
 KAUR, PALWINDER                                                                                 ADDRESS REDACTED
 KAUR, PARNEET                                                                                   ADDRESS REDACTED
 KAUS, RICK A.                                                                                   ADDRESS REDACTED
 KAVALL , BARBARA                                                                                8225 DUCHARME AVE                                                                                            LAS VEGAS           NV    89145-4768
 KAVALL, BARBARA                                                                                 8225 DUCHARME AVE                                                                                            LAS VEGAS           NV    89145
 KAVANAUGH, CAMERON PETER                                                                        ADDRESS REDACTED
 KAWAI, NAIKA E                                                                                  ADDRESS REDACTED
 KAY, BREYER                                                                                     731 E. HALEY ST.                                                                                             SANTA BARBARA       CA    93103
 KAY, BREYER ALLAN                                                                               ADDRESS REDACTED
 KAYANO, JULIE Y                                                                                 ADDRESS REDACTED
 KAYO COUNTRY 96.9                                                                               PO BOX 1249                                                                                                  OLYMPIA             WA    98507
 KAYS, KELSEY                                                                                    ADDRESS REDACTED
 KAYS, ROBERT                                                                                    4015 SUSSEX ST                                                                                               WEST LINN           OR    97068
 KAYSER-ROTH CORPORATION                      ATTN RAYNA GOODMAN                                 102 CORPORATE CENTER BLVD                                                                                    GREENSBORO          NC    27408
 KAZANTZIS, WILLIAM FRANCIS                                                                      ADDRESS REDACTED
 KBRC - 1430 AM                                                                                  PO BOX 250                                                                                                   MOUNT VERNON        WA    98273
 KCI SPORTS PUBLISHING                                                                           3340 WHITING AVE STE 5                                                                                       STEVENS POINT       WI    54481
 KCW OAK HARBOR LLC                           CO PACIFIC ASSET ADVISOR INC                       600 108TH AVE NE STE 530                                                                                     BELLEVUE            WA    98004
 KEARL, JANE G                                                                                   ADDRESS REDACTED
 KEARNEY GILBERT, JOANNE                                                                         ADDRESS REDACTED
 KEARNS, AMY CAROL                                                                               ADDRESS REDACTED
 KEAY, MARGARET R.                                                                               ADDRESS REDACTED
 KEEBLER / KELLOGGS SNACKS                                                                       PO BOX 101138                                                                                                PASADENA            CA    91189-1138
 KEEHAN, LENA MARIE                                                                              ADDRESS REDACTED
 KEEHNE, LAWRENCE                                                                                ADDRESS REDACTED
 KEELING, JOSEPH WAYNE                                                                           ADDRESS REDACTED
 KEENA, JAMES G                                                                                  ADDRESS REDACTED
 KEENAN, KIM                                                                                     ADDRESS REDACTED
 KEENAN, MARY THERESA                                                                            ADDRESS REDACTED
 KEENE, DWAINE P                                                                                 ADDRESS REDACTED
 KEENEY, BARBARA JO                                                                              ADDRESS REDACTED
 KEESEY, CASON M                                                                                 ADDRESS REDACTED
 KEETER, CHRISTOPHER A                                                                           ADDRESS REDACTED
 KEETH, KEVIN LEE                                                                                ADDRESS REDACTED
 KEFFER, JENNIFER RANAE                                                                          ADDRESS REDACTED
 KEFFER, SUSAN                                                                                   ADDRESS REDACTED
 KEHE DISTRIBUTORS LLC                                                                           24973 NETWORK PLACE                                                                                          CHICAGO             IL    60673-1249
 KEHL, JOHANNES                                                                                  ADDRESS REDACTED
 KEHLER, LORI L.                                                                                 ADDRESS REDACTED
 KEHOE, LORRAINE                                                                                 ADDRESS REDACTED
 KEHOE, RANDY                                                                                    ADDRESS REDACTED
 KEIDEL, ANNETTE E                                                                               ADDRESS REDACTED
 KEIFE, THOMAS                                                                                   ADDRESS REDACTED
 KEIFERT, LAUREN                                                                                 ADDRESS REDACTED
 KEISER, KEVIN                                                                                   ADDRESS REDACTED
 KEITH, TOMMY L                                                                                  ADDRESS REDACTED
 KEITHAN, JILL P.                                                                                ADDRESS REDACTED
 KEIZER COMMUNITY FOOD BANK                                                                      4505 RIVER RD N                                                                                              KEIZER              OR    97303
 KEIZER CREEKSIDE CENTER                      C/O POWELL DEVELOPMENT CO                          PO BOX 97070                                                                                                 KIRKLAND            WA    98083-9770
 KEIZER, CHERYL                                                                                  ADDRESS REDACTED
 KEKIC, ANTHONY                                                                                  ADDRESS REDACTED
 KELESIDES, ANGELA C                                                                             ADDRESS REDACTED
 KELL, PATRICIA                                                                                  ADDRESS REDACTED
 KELLER, BRECKYN MCKENNA                                                                         ADDRESS REDACTED
 KELLER, JAMIE                                                                                   ADDRESS REDACTED
 KELLER, MATTHEW                                                                                 ADDRESS REDACTED
 KELLERMEYER BERGENSONS
 SERVICES INC                                                                                    1575 HENTHORNE DRIVE                                                                                         MAUMEE              OH    43537




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                         Page 157 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 173 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                  Company                                         Contact                            Address 1                                 Address 2         Address 3               City   State     Zip     Country
 Kelley Dry & Warren LLP                     Attn Robert L. LeHane, Esq.          101 Park Avenue                                                                            New York           NY    10178
 Kelley Drye & Warren LLP                    Attn Robert L. LeHane, Esq.          101 Park Avenue                                                                            New York           NY    10178
 KELLEY, CHRISTOPHER                                                              ADDRESS REDACTED
 KELLEY, CHRISTOPHER                                                              ADDRESS REDACTED
 KELLEY, DIANE K                                                                  ADDRESS REDACTED
 KELLEY, GAIL                                                                     ADDRESS REDACTED
 KELLEY, HEATHER M.                                                               ADDRESS REDACTED
 KELLEY, JESSICA                                                                  ADDRESS REDACTED
 KELLEY, JESSICA                                                                  ADDRESS REDACTED
 KELLEY, JOSEPH PATRICK                                                           ADDRESS REDACTED
 KELLEY, KAYLYN                                                                   ADDRESS REDACTED
 KELLEY, KIMBERLIE                                                                ADDRESS REDACTED
 KELLEY, KIMBERLIE A.                                                             ADDRESS REDACTED
 KELLEY, MELIA                                                                    ADDRESS REDACTED
 KELLEY, RJ                                                                       ADDRESS REDACTED
 KELLEY, SCOTT A.                                                                 ADDRESS REDACTED
 KELLEY, SHARON LEE                                                               ADDRESS REDACTED
 KELLEY, TORY MICHELLE                                                            ADDRESS REDACTED
 KELLOGG COMPANY                                                                  25714 NETWORK PLACE                                                                        CHICAGO            IL
 KELLOGG MIDDLE SCHOOL                                                            16045 25TH AVE NE                                                                          SHORELINE          WA   98155
 KELLOGG SUPPLY INC                                                               405 N 75TH AVE #2-144                                                                      PHOENIX            AZ   85043
 KELLOGG SUPPLY INC                                                               4427 W BUCKEYE RD                                                                          PHOENIX            AZ   85043-4903
 KELLOGG, NOAH CHRISTIAN                                                          ADDRESS REDACTED
 KELLOGGS SNACKS.                                                                 73342 NETWORK PLACE                                                                        CHICAGO            IL   60673-1733
 KELLOUGH, JESSIE AARON                                                           ADDRESS REDACTED
 KELLY JR., PATRICK                                                               ADDRESS REDACTED
 KELLY SERVICES                                                                   PO BOX 31001-0422                                                                          PASADENA           CA   91110-0422
 KELLY SERVICES INC                                                               PO BOX 31001-0422                                                                          PASADENA           CA   91110-0422
 Kelly Services, Inc                                                              999 West Big Beaver                                                                        Troy               MI   48084
 KELLY, DEBORAH L                                                                 ADDRESS REDACTED
 KELLY, ELIZABETH FAITH                                                           ADDRESS REDACTED
 KELLY, KATRINA                                                                   ADDRESS REDACTED
 KELLY, KENDALL                                                                   ADDRESS REDACTED
 KELLY, KIMBERLY                                                                  ADDRESS REDACTED
 KELLY, LINDA SUZANNE                                                             ADDRESS REDACTED
 KELLY, MELODIE M                                                                 ADDRESS REDACTED
 KELLY, SABRINA ANN                                                               ADDRESS REDACTED
 KELSEY, JOHN                                                                     ADDRESS REDACTED
 KEL-TECH PLASTICS                                                                3510 S PINE STREET                                                                         TACOMA             WA   98409
 KELTON, ZHIVA P.                                                                 ADDRESS REDACTED
 KEMBLOWSKI, BRIDGET A                                                            ADDRESS REDACTED
 KEMP II, CARVIN                                                                  ADDRESS REDACTED
 KEMP, STEPHANIE                                                                  ADDRESS REDACTED
 KEMPER, TRAVIS                                                                   ADDRESS REDACTED
 KEN & JUNES HAZELNUTS                                                            8046 MCKAY ROAD NE                                                                         ST PAUL            OR   97137
 KEN C HULL                                                                       ADDRESS REDACTED
 KEN PRAIRIE ELEMENTARY                                                           8110 207TH ST NE                                                                           ARLINGTON          WA   98223
 KENAI PREMIER BBQ SAUCE                                                          2685 SW 89TH AVE                                                                           PORTLAND           OR   97225
 KENDAL FLORAL LLC                                                                1960 KELLOGG AVE                                                                           CARLSBAD           CA   92008
 KENDALL CONSTRUCTION                                                             PO BOX 550                                                                                 TROUTDALE          OR   97060
 KENDALL ELEMENTARY                                                               7547 KENDALL HWY                                                                           MAPLE FALLS        WA   98266
 KENDRICK, KERRY LOWELL                                                           ADDRESS REDACTED
 KENNA, ANDREA                                                                    ADDRESS REDACTED
 KENNARD, STEPHANIE A.                                                            ADDRESS REDACTED
 KENNEDY, ALEATHA MARIE                                                           ADDRESS REDACTED
 KENNEDY, BRANDON                                                                 ADDRESS REDACTED
 KENNEDY, DENNESE                                                                 ADDRESS REDACTED
 KENNEDY, JOHN S                                                                  ADDRESS REDACTED
 KENNEDY, JONINE                                                                  1224 N STEELE ST                                                                           TACOMA             WA   98406
 KENNEDY, JONINE E                                                                ADDRESS REDACTED
 KENNEDY, KRISTOPHER                                                              ADDRESS REDACTED
 KENNEDY, LARRY                                                                   ADDRESS REDACTED
 KENNEDY, MARDINE                                                                 ADDRESS REDACTED
 KENNEDY, MARILYN                                                                 ADDRESS REDACTED
 KENNETH A DAYTON                            C/O CHESTER T. LACKEY                900 DUPONT ST                                                                              BELLINGHAM         WA   98225
 KENNETH A DAYTON, A MARRIED MAN
 AS HIS SEPARATE PROPERTY                    C/O MARK A LACKEY                    900 DUPONT ST                                                                              BELLINGHAM         WA   98225
 KENNEY, HUNTER KASEY                                                             ADDRESS REDACTED
 KENNEY, JAY A                                                                    ADDRESS REDACTED
 KENNEY, SEAN                                                                     ADDRESS REDACTED
 KENNEY, TOM                                                                      ADDRESS REDACTED
 KENNING, HEATHER                                                                 ADDRESS REDACTED
 KENNON, CATHERINE MAE                                                            ADDRESS REDACTED
 KENOYER, SARAH R.                                                                ADDRESS REDACTED
 KENT, JEFFREY D.                                                                 ADDRESS REDACTED
 KENT, KELLEY A.                                                                  ADDRESS REDACTED
 KENT, MICHAEL                                                                    ADDRESS REDACTED
 KENT-HODGE, MICHELE L                                                            ADDRESS REDACTED
 KENWORTHY, TERESA P                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 158 of 342
                                                                             Case 15-11874-KG                              Doc 3995ExhibitFiled
                                                                                                                                           D    11/26/18              Page 174 of 357
                                                                                                                                      Creditor Matrix
                                                                                                                                 Served via First Class Mail


                Company                                            Contact                                     Address 1                                 Address 2                    Address 3                         City   State       Zip       Country
 KEOPASEUTH, JACKSON                                                                        ADDRESS REDACTED
 KEOWN, BRIAN                                                                               ADDRESS REDACTED
 KEPLEY, CAIRO TATE                                                                         ADDRESS REDACTED
 KERKOVE, BRYAN H                                                                           ADDRESS REDACTED
 KERKOW, RYAN TYLER                                                                         ADDRESS REDACTED
 KERN COUNTY                                                                                1115 TUXTON AVE SECOND FLOOR                                                                                   BAKERSFIELD         CA      93301-4640
 Kern County District Attorneys Office       Lisa Green, District Attorney                  1215 Truxtun Avenue, 4th Floor                                                                                 Bakersfield         CA      93301
 KERN, LAURIE                                                                               ADDRESS REDACTED
 KERNAN, JAROMIE                                                                            ADDRESS REDACTED
 KERNAN, JAROMIE                                                                            ADDRESS REDACTED
 KERNS, CHRISTINA                                                                           ADDRESS REDACTED
 KERR, JOHN CRAIG                                                                           ADDRESS REDACTED
 KERR, JOSHUA                                                                               ADDRESS REDACTED
 KERR-PETERSEN, BRITTANY                                                                    ADDRESS REDACTED
 KERR-PETERSEN, BRITTANY                                                                    ADDRESS REDACTED
 KERRY, GEORGETTE                                                                           ADDRESS REDACTED
 KERSEY, ANITA JEAN                                                                         ADDRESS REDACTED
 KERSEY, DEREK                                                                              ADDRESS REDACTED
 KERSEY, NOEL                                                                               ADDRESS REDACTED
 KERSTIENS, FREDRYC                                                                         ADDRESS REDACTED
 KERUSKIE, DONALD                                                                           ADDRESS REDACTED
 KES SCIENCE & TECHNOLOGY INC                                                               3625 KENNESAW N INDUSTRIAL PKW                                                                                 KENNESAW            GA      30144
 KESEY ENTERPRISES INC                                                                      29440 AIRPORT ROAD                                                                                             EUGENE              OR      97402
 KESHKA, CHENANIAH                                                                          ADDRESS REDACTED
 KESHKA, SANDRA E                                                                           ADDRESS REDACTED
 KESSLER, JORDAN NICOLE                                                                     ADDRESS REDACTED
 KESSLER, VICKI A                                                                           ADDRESS REDACTED
 KESTER, DEMETRIUS JAWAAN                                                                   ADDRESS REDACTED
 KETTEN, KODY ALLEN                                                                         ADDRESS REDACTED
 KETTER, JESSICA L.                                                                         ADDRESS REDACTED
 KETTLEKORN, MAWN PAW                                                                       24881 ALICIA PKWY STE D                                                                                        LAGUNA HILLS        CA      92653
 KETZ, JEREMY RAY                                                                           ADDRESS REDACTED
 KETZENBERG, MATT DEAN                                                                      ADDRESS REDACTED
 KEUM, YOUNSUE                                                                              ADDRESS REDACTED
 KEVAN, JENNIFER                                                                            ADDRESS REDACTED
 KEVAN, MATTHEW C.                                                                          ADDRESS REDACTED
 KEVIN J MURPHY INC                                                                         PO BOX 860                                                                                                     EVERSON             WA      98247
 Kevin J Murphy, Inc                         Kevin J Murphy, Owner                          319 Blair Drive                                                                                                Everson             WA      98247
 Kevin S Uda                                                                                2474 Nielsen St.                                                                                               El Cajon            CA      92020
 KEY MECHANICAL                                                                             19429 68TH AVE SOUTH                                                                                           KENT                WA      98032
 KEY MECHANICAL CO - OREGON                                                                 4655 NE 190TH LANE                                                                                             PORTLAND            OR      97230
 KEY MECHANICAL CO OF WA                                                                    19430 68TH AVE S                                                                                               KENT                WA      98032
                                             c/o Law Offices of Peter C. Bronson, A Professional
 Key Mechanical Co of Washington             Corporation                                         770 L St., Suite 950                                                                                      Sacramento          CA      95814
 KEY MECHANICAL CO.                                                                              19430 68TH AVENUE SOUTH             SUITE B                                                               KENT                WA      98032
 KEY MECHANICAL CO. OF
 WASHINGTON                                                                                 19429 68TH AVE SOUTH                                                                                           KENT                WA      98032
 KEY MECHANICAL COMPANY                                                                     19430 68TH AVENUE SOUTH                  SUITE B                                                               KENT                WA      98032
 KEY MECHANICAL COMPANY OF
 WASHINGTON                                                                                 14525 SW MILLIKAN WAY, #7790                                                                                   BEAVERTON           OR      97005
 KEY MECHANICAL COMPANY OF
 WASHINGTON                                                                                 19430 68TH AVE S, STE. B                                                                                       KENT                WA      98032
 KEYBANK N.A.                                                                               700 5TH AVENUE                           48TH FLOOR                       P.O. BOX 90                          SEATTLE             WA      98111
 KEYBANK NATIONAL ASSOCIATION                                                               700 FIFTH AVENUE, P.O. BOX 90                                                                                  SEATTLE             WA      98101
                                                                                            COMMERICAL LENDING, METROPOLITAN                                          700 FIFTH AVENUE, 48TH FLOOR, P.O.
 KEYBANK NATIONAL ASSOCIATION                ATTN SARAH BULLOCK                             REGION                                   MAILCODE WA-10-31-4871           BOX 90                               SEATTLE             WA      98111-0090
 KEYBANK NATIONAL ASSOCIATION                ATTN SARAH BULLOCK                             MAIL CODE WA-31-18-0285                  700 FIFTH AVENUE, P.O. BOX 90                                         SEATTLE             WA      98111-0090
 KEYBANK NATIONAL ASSOCIATION                COMMERCIAL LOAN SERVICES                       PO BOX 5276                                                                                                    BOISE               ID      83708-52478
 KEYBANK NATIONAL ASSOCIATION                KEYBANK ASSET RECOVERY GROUP                   36 SOUTH STATE STREET, SUITE 2506                                                                              SALT LAKE CITY      UT      84111
 KEYBANK NATIONAL ASSOCIATION                REAL ESTATE DIVISION, WA-31-10-5285            52ND FLOOR                                                                                                     SEATTLE             WA      98104-5099
 KEYBANK, N.A.                               KEYBANC CAPITAL MARKETS                        1301 FIFTH AVENUE, 23RD FLOOR                                                                                  SEATTLE             WA      98101
 KEYHOLE SECURITY CENTER                                                                    238 S WENATCHEE AVENUE                                                                                         WENATCHEE           WA      98801
 KEYS, BRANDON                                                                              ADDRESS REDACTED
 KEYSER, VERONICA MARIE                                                                     ADDRESS REDACTED
 KEYSTONE BANK                                                                              1301 FIFTH AVENUE, 23RD FLOOR                                                                                  SEATTLE             WA      98101
 KEYSTONE BANK NATL ASSOC                    KEYSTONE ASSET RECOV GROUP                     36 S. STATE STREET                       SUITE 2506                                                            SALT LAKE CITY      UT      86111
 KEYVAN KHOSRO, HENGAMEH                                                                    ADDRESS REDACTED
 KFT ENTERPRISES, NO. 1, L.P.                C/O KFT MANAGEMENT, INC.                       11620 WILSHIRE BLVD.                     STE. 420                                                              LOS ANGELES         CA      90025
 KFT ENTERPRISES, NO. 1, LP                  Attn Mark Kaplan                               c/o KFT Management, Inc.                 11620 Wilshire Blvd. Suite 420                                        Los Angeles         CA      90025
 KFT ENTERPRISES, NO. 1, LP                  Attn Robert L. LeHane, Esq.                    Kelley Drye & Warren LLP                 101 Park Avenue                                                       New York            NY      10178
 KFT ENTERPRISES, NO. 1, LP                  KFT ENTERPRISES, NO. 1, LP                     Attn Mark Kaplan                         c/o KFT Management, Inc.         11620 Wilshire Blvd. Suite 420       Los Angeles         CA      90025
 KFT ENTERPRISES.                                                                           11620 WILSHIRE BLVD SUITE 420                                                                                  LOS ANGELES         CA      90025
 KGB INTERNATIONAL INC                                                                      PO BOX 5106                                                                                                    KLAMATH FALLS       OR      97601
 KGY -AM 1240                                                                               PO BOX 1249                                                                                                    OLYMPIA             WA      98507
 KHACHUKIAN, HAGOP J                                                                        ADDRESS REDACTED
 KHAIRA, PARDEEP K.                                                                         ADDRESS REDACTED
 KHALIL, JOHN MARK                                                                          ADDRESS REDACTED
 KHALIL, MOHAMED                                                                            ADDRESS REDACTED
 KHAMSENG, LANGKEO                                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                           Page 159 of 342
                                                                               Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18              Page 175 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                 Company                                          Contact                                    Address 1                                Address 2         Address 3              City   State       Zip      Country
 KHOSHNAW, AVEEN                                                                          ADDRESS REDACTED
 KHOSHNAW, QADIR                                                                          ADDRESS REDACTED
 KHOSIN, NISHA                                                                            ADDRESS REDACTED
 KHOURY, KELLI M                                                                          ADDRESS REDACTED
 KIDDIELAND CHILDRENS CENTER                                                              5005 LACEY BLVD SE                                                                        LACEY             WA      98503
 KIDNEY, MARGARET A                                                                       ADDRESS REDACTED
 KIDS CENTRAL PRESCHOOL                      C/O CENTRAL LUTHERAN CHURCH                  925 N. FOREST STREET                                                                      BELLINGHAM        WA      98226
 Kids Konserve, LLC dba U-Konserve                                                        7030 E 5th Avenue #2                                                                      Scottsdale        AZ      85251
 KIEFER, CARLA                                                                            ADDRESS REDACTED
 KIEFFER, JORDAN                                                                          ADDRESS REDACTED
 KIEL, ROBERT D                                                                           ADDRESS REDACTED
 KIEPE, DANIELLE                                                                          ADDRESS REDACTED
 KIGHT, GARY J.                                                                           ADDRESS REDACTED
 KILIONA, WILLIE                                                                          ADDRESS REDACTED
 KILIONA, WILLIE                                                                          ADDRESS REDACTED
 KILLER TRACKS                                                                            15044 COLLECTIONS CENTER DRIVE                                                            CHICAGO           IL      60693
 KILLGORE, TIM J                                                                          ADDRESS REDACTED
 KILLION INDUSTRIES INC                                                                   1380 POINSETTIA AVE                                                                       VISTA             CA      92081
 KILLION INDUSTRIES INC                                                                   1380 POINSETTIA AVE                                                                       VISTA             CA      92083-8504
 KILMER, NICOLE                                                                           ADDRESS REDACTED
 KILSHEIMER, THOMAS PATRICK                                                               ADDRESS REDACTED
 KIM, DENNIS                                                                              ADDRESS REDACTED
 KIM, JOOYONG V                                                                           ADDRESS REDACTED
 KIM, KINAL                                                                               ADDRESS REDACTED
 KIM, MARLENE                                                                             ADDRESS REDACTED
 KIM, MICHAEL J.                                                                          ADDRESS REDACTED
 KIM, PHAVY                                                                               ADDRESS REDACTED
 KIM, YOUNG                                                                               ADDRESS REDACTED
 KIM, YOUNG W.                                                                            ADDRESS REDACTED
 KIMBALL, GINA MARIE                                                                      ADDRESS REDACTED
 KIMBALL, LORI                                                                            ADDRESS REDACTED
 KIMBALL, MARILEE                                                                         ADDRESS REDACTED
 KIMBER, CARRIE                                                                           ADDRESS REDACTED
 KIMBER, RYAN                                                                             ADDRESS REDACTED
 KIMBERLIN, JOSEPH                                                                        ADDRESS REDACTED
 KIMBERLY CLARK CORPORATION                                                               PO BOX 88125                                                                              CHICAGO           IL      60695-0002
 KIMBLE, AUDRA MARIE                                                                      ADDRESS REDACTED
 KIMBRELL, BRUCE                                                                          PO BOX 591                                                                                MAYER             AZ      86333
 KIMBRELL, BRUCE A                                                                        ADDRESS REDACTED
 KIMMET, KATHY MARIA                                                                      ADDRESS REDACTED
 KIMPLE, LORNA LEE                                                                        ADDRESS REDACTED
 KINARD, RENEE A                                                                          ADDRESS REDACTED
 KINCADE, LEWIS J                                                                         ADDRESS REDACTED
 KINDER, ANGELICA JUNE                                                                    ADDRESS REDACTED
 KINDRED, LINDA SUE                                                                       ADDRESS REDACTED
 KING , LOUISE                                                                            183 CALLE MAYOR                                                                           REDONDO BEACH     CA      90277-6509
 KING BEVERAGE                                                                            6715 EAST MISSION                                                                         SPOKANE           WA      99212
 KING BEVERAGE INC                                                                        PO BOX 11837                                                                              SPOKANE           WA      99211-1837
 KING COUNTY                                                                              500 FORTH AVE.                         ROOM 600                                           SEATTLE           WA      98104
 KING COUNTY                                                                              500 FOURTH AVENUE ROOM 600                                                                SEATTLE           WA      98104
 KING COUNTY                                 OFC OF FIN 500 4TH AV RM 620                 MS ADM FI 0620                                                                            SEATTLE           WA      98104-2387

 King County Prosecuting Attorneys Office    Dan Statterberg, Prosecuting Attorney        King County Courthouse Room W554       516 Third Avenue                                   Seattle           WA      98104-2362
 KING COUNTY SUPERIOR COURT                                                               516 THIRD AVE E609                                                                        SEATTLE1          WA      98104
 KING COUNTY SUPERIOR COURT -
 SEATTLE                                                                                  516 THIRD AVE E609                                                                        SEATTLE           WA      98104
 KING COUNTY TREASURY                                                                     500 4TH AVE ROOM #600                                                                     SEATTLE           WA      98104-2340
 KING COUNTY TREASURY                        KING COUNTY STATE OF WA                      500 FOURTH AVE #600                                                                       SEATTLE           WA      98104-2387
 KING HARBOR PLAZA                           C/O WEBSCO BROKERAGE MANAGEMENT              505 E. FIRST ST.                       STE. H                                             TUSTIN            CA      92780
 KING HARBOR PLAZA                           C/O WEBSCO INVESTMENT                        505 E FIRST ST SUITE H                                                                    TUSTIN            CA      92780
                                             of Warmington Development, Inc. Beauchamp-
 King Harbor Plaza, a joint venture          Warmington Investments and Quong-Watkins
 composed                                    Properties                                   c/o Websco Brokerage Management        505 E. First St. Ste. H                            Tustin            CA      92780
 KING RETAIL SOLUTIONS INC                                                                3850 WEST 1ST AVE                                                                         EUGENE            OR      97402
 KING, BARBARA BELLE                                                                      ADDRESS REDACTED
 KING, DAVID ANDREW                                                                       ADDRESS REDACTED
 KING, IAN WILLIAM                                                                        ADDRESS REDACTED
 KING, JESSE JAMES                                                                        ADDRESS REDACTED
 KING, KATHLEEN A.                                                                        ADDRESS REDACTED
 KING, KEVIN MICHAEL                                                                      ADDRESS REDACTED
 KING, LOUISE                                                                             183 CALLE MAYOR                                                                           REDONDO BEACH     CA      90277
 KING, LUCAS                                                                              ADDRESS REDACTED
 KING, MEGAN NICOLE                                                                       ADDRESS REDACTED
 KING, ROY ELMER                                                                          ADDRESS REDACTED
 KING, SAVANNA R.                                                                         ADDRESS REDACTED
 KING, TYLER T.                                                                           ADDRESS REDACTED
 KINGMAN, THERESA C.                                                                      ADDRESS REDACTED
 KINGSBURY, CHRYSTAL MARIE                                                                ADDRESS REDACTED
 KINMAN, KATIE                                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 160 of 342
                                                                               Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 176 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                   Company                                          Contact                            Address 1                                    Address 2         Address 3                  City   State       Zip      Country
 KINNEBERG, NICHOLAS CAMERON                                                         ADDRESS REDACTED
 KINNEE, MELINDA GISELA                                                              ADDRESS REDACTED
 KINNER , KRIS                                                                       227 N PLEASANT ST                          APT 2                                             PRESCOTT              AZ      86301-3181
 KINNER, KRIS                                                                        227 N PLEASANT                             #2                                                PRESCOTT              AZ      86301
 KINNEY, BARBARA A.                                                                  ADDRESS REDACTED
 KINNEY, ELIZABETH                                                                   ADDRESS REDACTED
 KINSEY, CLAIRE MARIE                                                                ADDRESS REDACTED
 KINTZ, RYAN W                                                                       ADDRESS REDACTED
 KINYK, HANNA                                                                        ADDRESS REDACTED
 KIPP, JERAN GRACE                                                                   ADDRESS REDACTED
 KIPP, JUSTIN NATHANAEL                                                              ADDRESS REDACTED
 KIPP, M. SCOTT                                                                      ADDRESS REDACTED
 KIPP, SPENCER DOUGLAS                                                               ADDRESS REDACTED
 KIPS NUT-FREE KITCHEN                                                               2168 AVENIDA TORONJA                                                                         CARLSBAD              CA      92009
 KIRBY LESTER LLC                                                                    8627 SOLUTION CENTER                                                                         CHICAGO               IL      60677-8006
 KIRBY, TAMARA RENE                                                                  ADDRESS REDACTED
 KIRCH, JOHNNY DEAN                                                                  ADDRESS REDACTED
 KIRK, CHRISTIAN DANIEL                                                              ADDRESS REDACTED
 KIRK, CONNIE L.                                                                     ADDRESS REDACTED
 KIRK, JESSICA MARIE                                                                 ADDRESS REDACTED
 KIRK, PAIZLEY ROSE                                                                  ADDRESS REDACTED
 KIRKHAM, MARY M.                                                                    ADDRESS REDACTED
 Kirkland & Ellis LLP                        Anup Sathy                              300 North LaSalle                                                                            Chicago               IL      60654
 Kirkland & Ellis LLP                        Attn Richard U. S. Howell, Esq.         300 North LaSalle                                                                            Chicago               IL      60654
 Kirkland & Ellis LLP                        Jason Bradley Gott                      300 North LaSalle                                                                            Chicago               IL      60654
 Kirkland & Ellis LLP                        Karen Anderson                          300 North LaSalle                                                                            Chicago               IL      60654
 Kirkland & Ellis LLP                        Ross M. Kwasteniet                      300 North LaSalle                                                                            Chicago               IL      60654
 Kirkland & Ellis LLP                        Steve Toth                              300 North LaSalle                                                                            Chicago               IL      60654
 Kirkland & Ellis LLP                        Will Guerrieri                          300 North LaSalle                                                                            Chicago               IL      60654
 KIRKMAN LABS                                                                        6400 SW ROSEWOOD ST                                                                          LAKE OSWEGO           OR      97035
 KIRSCH, BRET A                                                                      ADDRESS REDACTED
 KIRSCHNICK, ELIZABETH ROSE                                                          ADDRESS REDACTED
 KIRTLEY, APRIL LEE                                                                  ADDRESS REDACTED
 KISHIMOTO, KIMBERLY                                                                 ADDRESS REDACTED
 KISHIMOTO, KIMBERLY M.                                                              ADDRESS REDACTED
 KISSANE, BLAKE JAMES                                                                ADDRESS REDACTED
 KISSINGER, BRANDON L                                                                ADDRESS REDACTED
 KISSINGER, KATHERINE                                                                ADDRESS REDACTED
 KISTLER, SUZETTE L                                                                  ADDRESS REDACTED
 KITCHEN, JACOB SCOTT                                                                ADDRESS REDACTED
 KITCHENER, JORDAN                                                                   ADDRESS REDACTED
 KITCHENS, RAECHEL DAWN                                                              ADDRESS REDACTED
 KITSAP ADULT CENTER FOR
 EDUCATION                                                                           616 FIFTH STREET                                                                             BREMERTON             WA      98337
 KITSAP COMMUNITY RESOURCES                                                          845 8TH STREET                                                                               BREMERTON             WA      98337
 Kitsap County Prosecuting Attorneys
 Office                                      Prosecutors Office, MS-35               614 Division Street                                                                          Port Orchard          WA      98366
 KITSAP COUNTY PUBLIC HEALTH
 DEPARTMENT                                                                          345 6TH STREET, STE 300                                                                      BREMERTON             WA      98337
 KITSAP COUNTY PUBLIC WORKS                                                          614 DIVISION ST                            STOP 27                                           PORT ORCHARD          WA      98366-4686
 KITSAP COUNTY TREASURER                                                             PO BOX 299                                                                                   BREMERTON             WA      98337
 KITSAP SUPERIOR COURT                                                               614 DIVISION                                                                                 PORT ORCHARD          WA      98366
 KITTELSON, AARON LUKE                                                               ADDRESS REDACTED
 KITZAN, CONNOR                                                                      ADDRESS REDACTED
 KIVIRAHK, STEVE                                                                     ADDRESS REDACTED
 KIWANIS FOUNDATION OF
 TIERRASANTA                                                                         PO BOX 420094                                                                                SAN DIEGO             CA      92142
 KIYABU, MARIA                                                                       ADDRESS REDACTED
 KJERSTEN, DIANE R.                                                                  ADDRESS REDACTED
 KKPTV-KPDX BROADCASTING                     KPTV FOX 12                             14975 NW GREENBRIAR PARKWAY                                                                  BEAVERTON             OR      97006
 KKT Properties LLC                                                                  3700 South El Camino Real                                                                    San Mateo             CA      94403
 KKT Properties LLC                                                                  Four Embarcadero Ctr.                      40th Fl.                                          San Francisco         CA      94111
 KKT Properties LLC                          Thomas Culligan, III                    3700 South El Camino Real                                                                    San Mateo             CA      94403
 KLAMATH COMMUNITY COLLEGE                                                           7390 S 6TH STREET                                                                            KLAMATH FALLS         OR      97603
 KLAMATH COUNTY                                                                      226 SOUTH 5TH STREET                       P.O. BOX 237                                      KLAMATH FALLS         OR      97601
 Klamath County District Attorney            Rob Patridge,District Attorney          Klamath County Courthouse                  316 Main Street                                   Klamath Falls         OR      97601
 KLAMATH COUNTY TAX COLLECTOR                                                        305 MAIN ST RM 121                                                                           KLAMATH FALLS         OR      97601
 KLAMATH LAKE COUNTIES FOOD
 BANK                                                                                PO BOX 317                                                                                   KLAMATH FALLS         OR      97601
 KLASSEN, SENNEN P.                                                                  ADDRESS REDACTED
 KLAUS, MAGGIE ELIZABETH                                                             ADDRESS REDACTED
 KLAWITTER, CANDY LORENE                                                             ADDRESS REDACTED
 Klean Kanteen                                                                       3960 Morrow Lane                                                                             Chico                 CA      95928
 KLEAN KANTEEN                                                                       ADDRESS REDACTED
 Klee Tuchin Bogdanoff Stern LLP             David M. Guess                          1999 Avenue of the Stars, 39th Floor                                                         Los Angeles           CA      90067
 KLEIN, CARSON BLEU                                                                  ADDRESS REDACTED
 KLEIN, MICHAEL PATRICK                                                              ADDRESS REDACTED
 KLEIN, SAMANTHA                                                                     ADDRESS REDACTED
 KLEIN, SHEENA L.                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 161 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 177 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 KLEINHEINZ, MARLA A                                                              ADDRESS REDACTED
 KLEINPELL, ANDREA MARIE                                                          ADDRESS REDACTED
 KLENOSKI, KYLIE A.                                                               ADDRESS REDACTED
 KLEPS, DAVID E                                                                   ADDRESS REDACTED
 KLEWENO, JAYMEE MICHELE RAE                                                      ADDRESS REDACTED
 KLIMAS, CONOR                                                                    ADDRESS REDACTED
 KLIMEK, SHEILA L                                                                 ADDRESS REDACTED
 KLINDT, RYAN EVANS                                                               ADDRESS REDACTED
 KLINE, EDNA                                                                      ADDRESS REDACTED
 KLING , DANNA                               C/O HAGGENS                          10830 SE OAK                                                                             MILWAUKIE          OR      97222
 KLING, DANNA                                                                     ADDRESS REDACTED
 KLING, JANET                                                                     ADDRESS REDACTED
 KLING, MARK FREDRICK                                                             ADDRESS REDACTED
 KLINGMAN, SAMANTHA                                                               ADDRESS REDACTED
 KLINSIC, IONA R                                                                  ADDRESS REDACTED
 KLINSKI, TERRY L                                                                 ADDRESS REDACTED
 KLOPFENSTEIN, CHASE JAMES                                                        ADDRESS REDACTED
 KLOPP, NICOLE RENEE                                                              ADDRESS REDACTED
 KLOPPMAN, CASEY S                                                                ADDRESS REDACTED
 KLOTH, EMILY                                                                     ADDRESS REDACTED
 KLOTZ, LEANN                                                                     ADDRESS REDACTED
 KLYAVKOVA, IRINA G                                                               ADDRESS REDACTED
 KNAPMAN, JEREMY                                                                  ADDRESS REDACTED
 KNAPMAN, JEREMY P                                                                ADDRESS REDACTED
 KNAPP, KRISTI                                                                    ADDRESS REDACTED
 KNAUER-RAMIREZ, APRIL LEIGHANN                                                   ADDRESS REDACTED
 KNECHT, ALEXANDER DAVID                                                          ADDRESS REDACTED
 KNEELAND, CARA                                                                   ADDRESS REDACTED
 KNIGHT, BRANDY                                                                   ADDRESS REDACTED
 KNIGHT, RYAN RUSSELL                                                             ADDRESS REDACTED
 KNIGHT, WILLIAM A.                                                               ADDRESS REDACTED
 KNIGHTLEY, MARY O                                                                ADDRESS REDACTED
 KNIGHTON, GORDON LEROY                                                           ADDRESS REDACTED
 KNIPPEL, KEVIN                                                                   ADDRESS REDACTED
 KNITTEL, ANGELA                                                                  ADDRESS REDACTED
 KNOBLAUCH, BRIAN THOMAS                                                          ADDRESS REDACTED
 KNOCK, COLLIN                                                                    4955 ARIVA WAY                         APT#328                                           SAN DIEGO          CA      92123
 KNOETGEN, DAVID                                                                  ADDRESS REDACTED
 KNOLL, JASON EDWARD                                                              ADDRESS REDACTED
 KNOLL, KAYLA MAY                                                                 ADDRESS REDACTED
 KNOLL, MICHAEL CHRISTOPHE                                                        ADDRESS REDACTED
 KNOTT, BRODY JAMES                                                               ADDRESS REDACTED
 KNOWLES, DON                                                                     ADDRESS REDACTED
 KNOWLES, KATHERINE HARLEY                                                        ADDRESS REDACTED
 KNOWLES, RILEY RICHARD                                                           ADDRESS REDACTED
 KNOX, CHAZ MICHAEL                                                               ADDRESS REDACTED
 KNOX, CHRISTOPHER D                                                              ADDRESS REDACTED
 KNOX, ILY QUAN                                                                   ADDRESS REDACTED
 KNOX, NATHAN D                                                                   ADDRESS REDACTED
 KNOX, TIAUNA STORME                                                              ADDRESS REDACTED
 KNUDSEN, TODD                                                                    ADDRESS REDACTED
 KNUDSON, MAUREEN ELIZABETH                                                       ADDRESS REDACTED
 KNUTSEN, BARBARA                                                                 ADDRESS REDACTED
 KNUTSON , MELANI                                                                 2083 WEST LINN                                                                           WEST LINN          OR      97068
 KNUTSON, CHRISTINA                                                               ADDRESS REDACTED
 KNUTZEN, ELANA J.                                                                ADDRESS REDACTED
 KNUTZEN, JOHN A                                                                  ADDRESS REDACTED
 KOBBLER KING                                                                     3622 W JEFFERSON BLVD                                                                    LOS ANGELES        CA      90016
 KOBOS COFFEE COMPANY                                                             2355 NW VAUGHN                                                                           PORTLAND           OR      97210
 KOBYLCZAK, ROSEANNE MARIE                                                        ADDRESS REDACTED
 KOCH SANDERS, KATHERINE ANN                                                      ADDRESS REDACTED
 KOCH, RICHARD M                                                                  ADDRESS REDACTED
 KOCSIS, SAMANTHA M.                                                              ADDRESS REDACTED
 KOCZWARA, MARIA K                                                                ADDRESS REDACTED
 KODAK ALARIS INC                                                                 PO BOX 645094                                                                            PITTSBURGH         PA      15264-5094
 KOEHN, ERIC C.                                                                   ADDRESS REDACTED
 KOENIG, ALEX J                                                                   ADDRESS REDACTED
 KOENIG, SHAWNA D                                                                 ADDRESS REDACTED
 KOFFLER-RICHARDS, BENJAMIN                                                       ADDRESS REDACTED
 KOGOT, DROR                                                                      ADDRESS REDACTED
 KOGOT, OMER                                                                      ADDRESS REDACTED
 KOHANES, NANCY KAY                                                               ADDRESS REDACTED
 KOHLER, JOHN DOUGLAS                                                             ADDRESS REDACTED
 KOHLER, JOSHUA                                                                   ADDRESS REDACTED
 KOHLER, SAMUEL                                                                   ADDRESS REDACTED
 KOK, SAM                                                                         ADDRESS REDACTED
 KOKANEE ELEMENTARY PTA                                                           23710 57TH AVE SE                                                                        WOODINVILLE        WA      98072
 KOLAVO, JOSEPH                                                                   ADDRESS REDACTED
 KOLB, AMBER BRIANNA                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 162 of 342
                                                                            Case 15-11874-KG              Doc 3995ExhibitFiled
                                                                                                                          D    11/26/18             Page 178 of 357
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail


                Company                                           Contact                           Address 1                           Address 2         Address 3              City   State     Zip     Country
 KOLDKIST BEVERAGE ICE INC                                                        1654 MARTHALER LANE                                                                 WEST ST PAUL      MN    55118
 KOLE, IAN                                                                        ADDRESS REDACTED
 KOLEK, MATTHEW CHRISTOPHER                                                       ADDRESS REDACTED
 KOLLMAR, LISA ANN                                                                ADDRESS REDACTED
 KOLSTAD, LYNN M                                                                  ADDRESS REDACTED
 KOLTERMAN, SAVANNAH KAY                                                          ADDRESS REDACTED
 KOMACHIN MIDDLE SCHOOL                                                           3650 COLLEGE ST SE                                                                  LACEY             WA   98503
 KOMAR, KEITH WILLIAM                                                             ADDRESS REDACTED
 KOMBUCHA TOWN                                                                    1155 N STATE ST #603                                                                BELLINGHAM        WA   98225
 KOMBUCHA YUM                                                                     5112 79TH ST WEST                                                                   LAKEWOOD          WA   98499
 KOMO, ERIN J.                                                                    ADDRESS REDACTED
 KONG, MAILAI                                                                     ADDRESS REDACTED
 KONIECZNY, KRISTI M                                                              ADDRESS REDACTED
 KONISHI, BRIAN                                                                   ADDRESS REDACTED
 KONOPASKI, RANDALL M                                                             ADDRESS REDACTED
 KOOKLIN, MARICRIS B                                                              ADDRESS REDACTED
 KOOLIS, CHERYL ELIZABETH                                                         ADDRESS REDACTED
 KOOLIS-HUDGINGS, RUTH J.E.                                                       ADDRESS REDACTED
 KOON, JACOB                                                                      ADDRESS REDACTED
 KOORN, AMANDA THERESA                                                            ADDRESS REDACTED
 KOPE, MACKENZIE A.                                                               ADDRESS REDACTED
 KOPIS, SAMANTHA                                                                  ADDRESS REDACTED
 KOPP, JACQUELYN NICOLE                                                           ADDRESS REDACTED
 KORAN, BRIAN                                                                     ADDRESS REDACTED
 KORFF, VANCE                                                                     ADDRESS REDACTED
 KORNEI, MARK                                                                     ADDRESS REDACTED
 KORSMO, STRYKAR ALLEN                                                            ADDRESS REDACTED
 KOSAI, BRIAN H.                                                                  ADDRESS REDACTED
 KOSBAB, LUKE R.                                                                  ADDRESS REDACTED
 KOSCIOW, BARTOSZ                                                                 ADDRESS REDACTED
 KOSHIRO, JANICE                                                                  ADDRESS REDACTED
 KOSHKIN, ALEXANDER                                                               ADDRESS REDACTED
 KOSKEY, VIRGINIA A                                                               ADDRESS REDACTED
 KOSKI, VICTOR                                                                    ADDRESS REDACTED
 KOSKINEN, JOHN OSCAR                                                             ADDRESS REDACTED
 KOSSAK, SARA JEAN                                                                ADDRESS REDACTED
 KOSSOY, DIANE RANAE                                                              ADDRESS REDACTED
 KOSTELICH, MIA                                                                   ADDRESS REDACTED
 KOSTERSITZ, NINA A.                                                              ADDRESS REDACTED
 KOUVELAS, JAMES STEVE                                                            ADDRESS REDACTED
 KOVAC, JOHN                                                                      ADDRESS REDACTED
 KOVACS, ANNA                                                                     ADDRESS REDACTED
 KOVACS, TIMOTHY MICHAEL                                                          ADDRESS REDACTED
 KOVAL II, WILLIAM J.                                                             ADDRESS REDACTED
 KOWALSKY, JORDAN                                                                 ADDRESS REDACTED
 KOXHA, ERMIRA                                                                    ADDRESS REDACTED
 KOZ, DEBRA A                                                                     ADDRESS REDACTED
 KOZAK, JAMES A                                                                   ADDRESS REDACTED
 KOZAK, KATHY                                                                     ADDRESS REDACTED
 KOZANITIS, JAMES                                                                 ADDRESS REDACTED
 KPMG LLP                                    James E. Carreon                     550 South Hope St                 Suite 1500                                        Los Angeles       CA   90071-2629
 KPTV FOX 12                                                                      14975 NW GREENBRIER PARKWAY                                                         BEAVERTON         OR   97006
 KRAEMER, MANDI ANN                                                               ADDRESS REDACTED
 KRAFT, DESIRAE ELLEN                                                             ADDRESS REDACTED
 KRAIG, TAYLOR LYNN                                                               ADDRESS REDACTED
 KRAJEWSKI, CODY JACOB                                                            ADDRESS REDACTED
 KRAMAR, MEGAN                                                                    ADDRESS REDACTED
 KRAMARICH, SHAWN MICHAEL                                                         ADDRESS REDACTED
 KRAMER, ELIZABETH                                                                ADDRESS REDACTED
 KRAMER, KATHERINE K                                                              ADDRESS REDACTED
 KRAMER, SYDNEY RAE                                                               ADDRESS REDACTED
 KRATER, MICHAEL KENNETH                                                          ADDRESS REDACTED
 KRAUS, AMELIA ANN                                                                ADDRESS REDACTED
 KRAUS, JOHNI                                                                     ADDRESS REDACTED
 KRAUSE , ROXANNE                                                                 PO BOX 1989                                                                         CLACKAMAS         OR   97015
 KRAUSE, JAKOB ALEXANDER                                                          ADDRESS REDACTED
 KRAUSE, JESSICA                                                                  ADDRESS REDACTED
 KRAUSE, MICHAEL                                                                  ADDRESS REDACTED
 KRAUSE, NOLAN F                                                                  ADDRESS REDACTED
 KRAUSE, PAULA J                                                                  ADDRESS REDACTED
 KRAUSE, REBECCA SUZANNE                                                          ADDRESS REDACTED
 KRAUSE, SABREENA ELIZABETH                                                       ADDRESS REDACTED
 KRAUSS, BRYAN                                                                    ADDRESS REDACTED
 KRAVCHUK II, NATALIYA                                                            ADDRESS REDACTED
 KREAGER, MORGAN                                                                  ADDRESS REDACTED
 KRETSCHMANN, MARION CAROL                                                        ADDRESS REDACTED
 KRETZLER, KAREN MARIE                                                            ADDRESS REDACTED
 KRICK, TIM P                                                                     ADDRESS REDACTED
 KRIEG, ANTHONY WAYNE                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                          Page 163 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 179 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                             Address 1                               Address 2         Address 3              City   State       Zip        Country
 KRIKSCUS, CLAUDIA SUSAN                                                          ADDRESS REDACTED
 KRINER, JULIE                                                                    ADDRESS REDACTED
 KRININGER, DEREK ALOIS                                                           ADDRESS REDACTED
 KRISHNEK, AKEMI                                                                  ADDRESS REDACTED
 KRISHTAL, JULIA TATYANA                                                          ADDRESS REDACTED
 KRIVINKO, DAVID JACOB                                                            ADDRESS REDACTED
 KRIZOVSKY, MELISSA NONIA                                                         ADDRESS REDACTED
 KRKO RADIO - AM 1380                                                             2707 COLBY AVE STE 1380                                                                   EVERETT           WA      98201
 KROEGER, KYLE                                                                    ADDRESS REDACTED
 KROH, CAROLYN J                                                                  ADDRESS REDACTED
 KROKES, RONALD ANDREW                                                            ADDRESS REDACTED
 KRONOS INC                                                                       PO BOX 743208                                                                             ATLANTA           GA      30374-3208
 KRONOS INCORPORATED                                                              18200 NE UNION HILL ROAD                SUITE 100                                         REDMOND           WA      98052
 KRONOS INCORPORATED                                                              297 BILLERICA RD                                                                          CHELMSFORD        MA      01824
 KRONOS INCORPORATED                                                              900 CHELMSFORD ST UNIT 312                                                                LOWELL            MA      01851-8312
 KRUEGER, JAMIE LYNN                                                              ADDRESS REDACTED
 KRUEGER, MIKAEL                                                                  ADDRESS REDACTED
 KRUG, KASSIDY KRISTINE                                                           ADDRESS REDACTED
 KRUGER, MATT                                                                     ADDRESS REDACTED
 KRUMPAK, MATTHEW                                                                 ADDRESS REDACTED
 KRUMWIEDE, VIENNA                                                                ADDRESS REDACTED
 KRUSE, KY JOSEPH                                                                 ADDRESS REDACTED
 KRXY - FM                                   OLYMPIA BROADCASTERS INC             2124 PACIFIC AVE SE                                                                       OLYMPIA           WA      98506
 KRYGER, HOLLY MARIE                                                              ADDRESS REDACTED
 KSS RETAIL INC                                                                   PO BOX 1279                                                                               ORANGE            CA      92856
 KSS RETAIL INC                              ATTN DAVID RISTOW                    444 WEST 3RD STREET                                                                       CINCINNATI        OH      45202
 KSS RETAIL, INC                                                                  25-B HANOVER RD                                                                           FLORHAM PARK      NJ      07932
 KT FERNDALE STATION LLC                     C/O MARK A LACKEY                    900 DUPONT ST                                                                             BELLINGHAM        WA      98225
 KTF INC                                     DBA WEST COAST SERVICES              39252 WINCHESTER RD #107-301                                                              MURREITA          CA      92563
 KUBES, JACOB COLEMAN                                                             ADDRESS REDACTED
 KUBES, JOSEPH ALAN                                                               ADDRESS REDACTED
 KUBLI DISTRIBUTION                                                               1475 KUBLI ROAD                                                                           GRANTS PASS       OR      97527
 KUBOYAMA, TELISA K.                                                              ADDRESS REDACTED
 KUCHENMEISTER, LISA VINA                                                         ADDRESS REDACTED
 KUCHENREUTHER, AMY M.                                                            ADDRESS REDACTED
 KUEBLER, BARRY                                                                   ADDRESS REDACTED
 KUEHNLE, EMILY ANN                                                               ADDRESS REDACTED
 KUGLER, KAILYN M                                                                 ADDRESS REDACTED
 KUHLMAN, MARY F.                                                                 ADDRESS REDACTED
 KUHLMAN, RICHARD                                                                 ADDRESS REDACTED
 KUHN, SAVANNAH                                                                   ADDRESS REDACTED
 KUHN, VANESSA                                                                    ADDRESS REDACTED
 KUIKEN, KENNETH R                                                                ADDRESS REDACTED
 KULAAS-CRIAL, JOHNATHON                                                          ADDRESS REDACTED
 KULSHAN BREWING CO.                                                              2238 JAMES STREET                                                                         BELLINGHAM        WA      98225
 KULSHAN MIDDLE                                                                   1250 KENOYER DRIVE                                                                        BELLINGHAM        WA      98229
 KUMANGAI, MIYOKANG                                                               ADDRESS REDACTED
 KUMMER, KENNETH SCOTT                                                            ADDRESS REDACTED
 KUNA, ANNE M                                                                     ADDRESS REDACTED
 KUNKEL, TAMARA LYNN                                                              ADDRESS REDACTED
 KUNST, KELSEY LYNN                                                               ADDRESS REDACTED
 KUNTZ, KORIANNE                                                                  ADDRESS REDACTED
 KUNZ, PATRICIA A                                                                 ADDRESS REDACTED
 KUNZ, TIMOTHY                                                                    ADDRESS REDACTED
 KUOT, DENG NYANG                                                                 ADDRESS REDACTED
 KURANI, NALINKANT PRABHUDAS                                                      ADDRESS REDACTED
 KURTH , ROBIN JO                                                                 329 PALOS VERDES BLVD APT 4A                                                              REDONDO BEACH     CA      90277-6378
 KURTZ, AMY L                                                                     ADDRESS REDACTED
 KURTZ, JONATHAN J                                                                ADDRESS REDACTED
 KURZHAL FAMILY KICKIN PICKLES                                                    PO BOX 559                                                                                VENETA            OR      97487
 Kurzhal Family Kickin Pickles               Holly Kurzhal                        PO Box 559                                                                                Veneta            OR      97487
 KUSKEY, JONATHAN WILLIAM                                                         ADDRESS REDACTED
 KUSKEY, PEGGY L                                                                  ADDRESS REDACTED
 KUSSY, MEGHANN                                                                   ADDRESS REDACTED
 KUSULOS, PETER                                                                   ADDRESS REDACTED
 KUSUMA, DANIKA NASHA                                                             ADDRESS REDACTED
 Kutak Rock LLP                              Michael Condyles                     901 East Byrd Street, Suite 1000                                                          Richmond          VA      23219-4071
 KUTTER, CARY                                                                     ADDRESS REDACTED
 KUTUZOFF, ALEX                                                                   ADDRESS REDACTED
 KUZMENKO, OLGA V.                                                                ADDRESS REDACTED
 KVEDERIS, KIMBERLY                                                               ADDRESS REDACTED
 KW TEXTILE INC                                                                   659 EXCHANGE STREET                                                                       BUFFALO           NY      14210
 KWAN, JASON                                                                      ADDRESS REDACTED
 KXXO-FM                                                                          PO BOX 7937                                                                               OLYMPIA           WA      98501
 KY, SEBASTIAN STEPHAN                                                            ADDRESS REDACTED
 KYAW, PHONE                                                                      ADDRESS REDACTED
 KYBER OUTERWEAR USA CORP                                                         50 SLACK RD UNIT 2A                                                                       OTTAWA            ON      K2G 3N3      CANADA
 KYLE, DONNA L                                                                    ADDRESS REDACTED
 KYSOR                                                                            PO BOX 209026                                                                             DALLAS            TX      75320-9026




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 164 of 342
                                                                       Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                           D    11/26/18             Page 180 of 357
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail


               Company                                       Contact                           Address 1                                 Address 2         Address 3             City     State       Zip      Country
 L & E BOTTLING COMPANY                      FORMERLY PEPSI COLA BOTTLING C   PO BOX 11159                                                                             OLYMPIA            WA      98508-1159
 L & L NURSERY SUPPLY                                                         DEPT 0154                                                                                LOS ANGELES        CA      90084
 L & M APPLIANCE                                                              PO BOX 42507                                                                             PORTLAND           OR      97242-0507
 L&E BOTTLING CO                                                              PO BOX 11159                                                                             OLYMPIA            WA      98508-1159
 L&L NURSERY SUPPLY INC                                                       DEPT 0154                                                                                LOS ANGELES        CA      90084
 L&R DISTRIBUTORS INC                                                         88 35TH STREET                         5TH FLOOR, BUILDING 4, STE D                      BROOKLYN           NY      11232
 L. P. BROWN ELEMENTARY                                                       2000 26TH AVE NW                                                                         OLYMPIA            WA      98502
 LA BELLE, MATTHEW                                                            ADDRESS REDACTED
 LA BONITA INCORPORATED                                                       400 21ST STREET                                                                          BAKERSFIELD        CA      93301
 LA BRECQUE, TINA L                                                           ADDRESS REDACTED
 LA CALANDRIA TORTILLERIA                                                     1107 S MAIN ST                                                                           MILTON FREEWATER   OR      97862
 LA CANASTA TORTILLAS                                                         PO BOX 6939                                                                              PHOENIX            AZ      85005
 LA CONNER ELEMENTARY                                                         P.O. BOX 2013                                                                            LA CONNER          WA      98257
 LA CONNER HIGH SCHOOL                                                        PO BOX2103                                                                               LA CONNER          WA      98257
 LA CONNER MIDDLE SCHOOL                                                      PO BOX2103                                                                               LA CONNER          WA      98257
 LA COSTA CANYON HIGH SCHOOL
 FOUNDATION                                                                   1 MAVERICK WAY                                                                           CARLSBAD           CA      92009
 LA COUNTY SHERIFF CASDLO                                                     110 N GRAND AVE RM 525                                                                   LOS ANGELES        CA      90012
 LA ESTRELLA BAKERY INC                                                       5266 S 12TH AVE                                                                          TUCSON             AZ      85706
 LA FE TORTILLERIA                                                            PO BOX 787                                                                               SAN MARCOS         CA      92079
 LA MAR, BENTLEY MALTESE                                                      ADDRESS REDACTED
 LA MEXICANA                                                                  10020-14TH AVENUE SW                                                                     SEATTLE            WA      98146
 LA PRAIM, CECILIA MARIE                                                      ADDRESS REDACTED
 LA RUE, BLAKELIN T.                                                          ADDRESS REDACTED
 LA SALSA CHILENA                                                             5025 CAPE MAY #5                                                                         SAN DIEGO          CA      92107
 LA SALSA FOODS LLC                                                           243 GRIMES ST STE E                                                                      EUGENE             OR      97402
 LA SURTIDORA                                                                 811 140TH ST E                                                                           TACOMA             WA      98445
 LA TOLTECA INCORPORATED                                                      722 UNION STREET STE A                                                                   SANTA BARBARA      CA      93103-3328
 LA TORELLA, ANDRE                                                            ADDRESS REDACTED
 LA TORTILLA FACTORY                                                          3300 WESTWIND BLVD                                                                       SANTA ROSA         CA      95403
 LA TORTILLA FACTORY                         JAVIER TENORIO                   3300 WESTWIND BLVD.                                                                      SANTA ROSA         CA      95403
 LA, CAM                                                                      ADDRESS REDACTED
 LAANANEN, GREGG D.                                                           ADDRESS REDACTED
 LABERGE, ANDERS                                                              ADDRESS REDACTED
 LABERGE, TAYLOR MATTHEW                                                      ADDRESS REDACTED
 LABETA, BRENDA F                                                             ADDRESS REDACTED
 LABETA, JESSICA Y                                                            ADDRESS REDACTED
 LABINE, SEAN MICHELLE FLAAEN                                                 ADDRESS REDACTED
 LABORATORY CORPORATION OF
 AMERICA                                                                      PO BOX 12140                                                                             BURLINGTON         NC      27216-2140
 LABORATORY CORPORATION OF
 AMERICA HOLDINGS                                                             PO BOX 12140                                                                             BURLINGTON         NC      27216-2140
 LABRADA, ROBERT ALCOCER                                                      ADDRESS REDACTED
 LABRANG TEA TRADERS                                                          2573 PARK FOREST DRIVE                                                                   EUGENE             OR      97405
 LACANGAN, DOMINGO C                                                          ADDRESS REDACTED
 LACARIO , DAWN                                                               3608 E. L STREET                                                                         TACOMA             WA      98404
 LACASSE, SUSAN LYNN                                                          ADDRESS REDACTED
 LACHLANN, BRIANNE                                                            ADDRESS REDACTED
 LACKEY, BENJAMIN M.                                                          ADDRESS REDACTED
 LACKEY, BRENDAN LLOYD                                                        ADDRESS REDACTED
 LACNO, VALENTINO R                                                           ADDRESS REDACTED
 LACOUR, JOSEPH EARL                                                          ADDRESS REDACTED
 LACROIX, ASHLEY MAE                                                          ADDRESS REDACTED
 LADENBURG, RACHEL FAYE                                                       ADDRESS REDACTED
 LADERA RANCH ELEMENTARY
 SCHOOL                                                                       29551 SIENNA PARKWAY                                                                     LADERA RANCH       CA      92694
 LADERA RANCH MIDDLE SCHOOL                                                   29551 SIENNA PKWY                                                                        LADERA RANCH       CA      92694
 LADEROOT, DANIELLE RAE                                                       ADDRESS REDACTED
 LADNE, HEATHER                                                               ADDRESS REDACTED
 LADUKE, KATHY D                                                              ADDRESS REDACTED
 LADY 12 LLC                                                                  14341 189TH WAY NE                                                                       WOODINVILLE        WA      98072
 LADY-LANE FARM                              GARRY HANSEN                     13025 S MULINO RD                                                                        MULINO             OR      97042
 LAESSIG, JILL A                                                              ADDRESS REDACTED
 LAFAYETTE ELEMENTARY SCHOOL                                                  6125 PRINTWOOD DRIVE                                                                     SAN DIEGO          CA      92117
 LAFFERTY, JAYNA                                                              ADDRESS REDACTED
 LAFFERTY, MERIAH M.                                                          ADDRESS REDACTED
 LAFFERTY, TIMOTHY                                                            ADDRESS REDACTED
 LAFLAMME, RICK J                                                             ADDRESS REDACTED
 LAFOLLETTE, SPENCER D.                                                       ADDRESS REDACTED
 LAFOUNTAINE, CASSANDRA CONNIE                                                ADDRESS REDACTED
 LAFRANCE, ASHLEY MARIE                                                       ADDRESS REDACTED
 LAGAMBINA, SABRINA A                                                         ADDRESS REDACTED
 LAGANG, HTOI SAN                                                             ADDRESS REDACTED
 LAGITUAIVA, LOGOVA TOLISE                                                    ADDRESS REDACTED
 LAGO, MARTHA A                                                               ADDRESS REDACTED
 LAGOS, CELESTE                                                               ADDRESS REDACTED
 LAGRAND, MARY RADENE                                                         ADDRESS REDACTED
 LAGRIMAS, APRIL LYNN                                                         ADDRESS REDACTED
 LAGUNA BEACH RESORTS LLC                    ATTN GENERAL MANAGER             30801 SOUTH COAST HWY.                                                                   LAGUNA BEACH       CA      92651




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                           Page 165 of 342
                                                                                Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 181 of 357
                                                                                                                                      Creditor Matrix
                                                                                                                                 Served via First Class Mail


                 Company                                     Contact                                    Address 1                                   Address 2              Address 3                 City   State     Zip     Country
 LAGUNA BEACH RESORTS LLC                    ATTN GENERAL MANAGER                         MONTAGE HOTELS & RESORTS                   1 ADA PARKWAY STE 250                             IRVINE               CA    92618
 Laguna Beach Resorts LLC, Aliso Creek
 Shopping Center, Inc.                       FRANCHISEE/LICENSEE                          Attn General Manager                       1 Ada Parkway Ste 250                             Irvine               CA   92618
 LAGUNA CROWN LLC                            DBA TORREY HIGHLANDS PROP                    101 N WESTLAKE BLVD #201                                                                     WESTLAKE VILLAGE     CA   91362
 LAGUNA CROWN, LLC                           Caroline Sachs                               101 N. WESTLAKE BLVD.                      STE. 201                                          WESTLAKE VILLAGE     CA   91362
 LAGUNA SALT COMPANY                                                                      52 VIA REGALO                                                                                SAN CLEMENTE         CA   92673
 LAINSON, RYAN CHRISTIAN                                                                  ADDRESS REDACTED
 LAIRD FAMILY WINE                                                                        5055 SOLANO AVENUE                                                                           NAPA                 CA   94558
 LAIRD, KIERAN                                                                            ADDRESS REDACTED
 LAIRD, MICHAEL TAYLOR                                                                    ADDRESS REDACTED
 LAKE CITY POWERWASH INC.                                                                 PO BOX 2439                                                                                  POST FALLS           ID   83877
 LAKE FOREST PARK TOWN CENTRE                MADISON MARQUETTE                            NW 5781 PO BOX 1450                                                                          MINNEAPOLIS          MN   55485-5781
 LAKE FORREST PARK ELEMENTARY                                                             18500 37TH AVE N.E.                                                                          LAKE FOREST PARK     WA   98155
 LAKE HAVASU CITY                                                                         2330 MCCULLOCH BLVD NORTH                                                                    LAKE HAVASU          AZ   86403-5950
 LAKE HAVASU CITY                                                                         2330 MCCULLOCH BLVD N                                                                        LAKE HAVASU CITY     AZ   86403
 LAKE HAVEN UTILITY DISTRICT                                                              PO BOX 4249                                                                                  FEDERAL WAY          WA   98063
 LAKE MEAD AND BUFFALO
 PARTNERSHIP                                                                              1970 VILLAGE CENTER CIRCLE # 7                                                               LAS VEGAS            NV   89134
 LAKE MURRAY VILLAGE                         CO SENTRE PARTNERS INC                       401 WEST A STREET STE 2300                                                                   SAN DIEGO            CA   92101
 LAKE OSWEGO SCHOOL DISTRICT 7J                                                           PO BOX 70                                                                                    LAKE OSWEGO          OR   97034-0070
 LAKE QUINAULT SCHOOL                                                                     PO BOX 38                                                                                    AMANDA PARK          WA   98526
 Lake Region Bank                            ATTN                                         51 Main Street                                                                               New London           MN   56273
 Lake Region Bank                            c/o Solutran                                 ATTN Patrick Vilson                        3600 HOLLY LANE            SUITE 60               MINNEAPOLIS          MN   55447
 LAKE SAN MARCOS KIWANIS CLUB                                                             1030 LA BONITA DRIVE #342                                                                    SAN MARCOS           CA   92078
 LAKE STEVENS                                                                             MARKET STREET PLAZA                                                                          EVERETT              WA   98204
 LAKE STEVENS AQUAFEST                                                                    PO BOX 670                                                                                   LAKE STEVENS         WA   98258
 LAKE STEVENS COMMUNITY FOOD
 BANK                                                                                     PO BOX 1031                                                                                  LAKE STEVENS         WA   98258
 LAKE STEVENS COOPERATIVE
 PRESCHOOL                                                                                PO BOX 432                                                                                   LAKE STEVENS         WA   98258
 LAKE STEVENS FIRE                                                                        1825 S LAKE STEVENS ROAD                                                                     LAKE STEVENS         WA   98258
 LAKE STEVENS FIRE                                                                        1825 S LAKE STEVENS RD                                                                       LAKE STEVENS         WA   98258-1960
 LAKE STEVENS HIGH SCHOOL                                                                 2908 113TH AVE. NE                                                                           LAKE STEVENS         WA   98258
 LAKE STEVENS MIDDLE SCHOOL                                                               1031 91ST AVENUE SE                                                                          LAKE STEVENS         WA   98258
 LAKE STEVENS SEWER DISTRICT                                                              1106 VERNON RD STE A                                                                         LAKE STEVENS         WA   98258
 LAKE TAPPS                                                                               1406 LAKE TAPPS PARKWAY E                                                                    AUBURN               WA   98092
 LAKE TAPPS ELEMENTARY                                                                    1320 178TH AVE E                                                                             LAKE TAPPS           WA   98391
 LAKE, REBECCA M                                                                          ADDRESS REDACTED
 Lakehaven Utility District                  c/o Kay Anthony                              PO Box 34882                                                                                 Seattle              WA   98124-1882
 Lakehaven Utility District                  c/o Schweet Linde and Coulson, PLLC          575 S Michigan St.                                                                           Seattle              WA   98108
 Lakehaven Utility District                  Lakehaven Utility District                   c/o Kay Anthony                            PO Box 34882                                      Seattle              WA   98124-1882
 LAKEHAVEN UTILITY DISTRICT (KING
 COUNTY)                                                                                  PO BOX 4249                                                                                  FEDERAL WAY          WA   98063
 LAKELAND HILLS ELEMENTARY                                                                1020 EVERGREEN WAY SE                                                                        AUBURN               WA   98092
 LAKELAND HOME OWNERS ASSOC                                                               5801 LAKELAND HILLS WAY                                                                      AUBURN               WA   98092
 LAKELAND TOWN CENTER, L.L.C.                                                             1302 PUYALLUP ST.                          STE. A                                            SUMNER               WA   98390
 LAKERIDGE MIDDLE SCHOOL                                                                  5909 MYERS RD. E                                                                             BONNEY LAKE          WA   98391
 LAKESIDE UNION SCHOOL DISTRICT                                                           12335 WOODSIDE AVENUE                                                                        LAKESIDE             CA   92040
                                                                                          ATTN SENIOR VICE PRESIDENT, PROPERTY
 LAKEVIEW BUSINESS CENTER LLC                C/O THE IRVINE COMPANY LLC                   OPERATIONS, I                              550 NEWPORT CENTER DR.                            NEWPORT BEACH        CA   92660
 Lakeview Business Center LLC                Finlayson Toffer Roosevelt Lilly LLP         15615 Alton Parkway, Suite 250                                                               Irvine               CA   92618
                                                                                          ATTN SENIOR VICE PRESIDENT, PROPERTY
 LAKEVIEW BUSINESS CENTER LLC             THE IRVINE COMPANY LLC                          OPERATIONS IR                              550 NEWPORT CENTER DRIVE                          NEWPORT BEACH        CA   92660
 LAKEWOOD ELEMENTARY SCHOOL                                                               PO BOX 40                                                                                    N. LAKEWOOD          WA   98259
 LAKEWOOD HIGH SCHOOL                                                                     PO BOX 10                                                                                    N. LAKEWOOD          WA   98259
 LAKEWOOD MIDDLE SCHOOL                                                                   PO BOX 9                                                                                     NORTH LAKEWOOD       WA   98259
 LAKEWOOD WATER DISTRICT                                                                  P.O. BOX 99729                                                                               TACOMA               WA   98499-0729
 LAKEY, BROOKE MARIE                                                                      ADDRESS REDACTED
 LAKHANI, SHABUDIN R.                                                                     ADDRESS REDACTED
 LAKIEN, DIXIE                                                                            ADDRESS REDACTED
 LALLAS, ANNA                                                                             ADDRESS REDACTED
 LALLAS, EMMA                                                                             ADDRESS REDACTED
 LALLAS, JORDYN K.                                                                        ADDRESS REDACTED
 LALUK, ANDY                                                                              ADDRESS REDACTED
 LAM, HONG T                                                                              ADDRESS REDACTED
 LAM, IVY                                                                                 ADDRESS REDACTED
 LAM, PETER DIEU                                                                          ADDRESS REDACTED
 LAM, SONG                                                                                ADDRESS REDACTED
 LAM, TINA M.                                                                             ADDRESS REDACTED
 LAM, TONG                                                                                ADDRESS REDACTED
 LAMANNA, MEGAN LYN                                                                       ADDRESS REDACTED
 Lamar Advertising Company                Lamar Advertising Company - Credit Department   PO Box 66338                                                                                 Baton Rouge          LA   70896
 LAMAR COMPANIES                                                                          PO BOX 96030                                                                                 BATON ROUGE          LA   70896
 Lamar Obie, LLC dba Lamar Advertising of
 Eugene                                   Credit Department                               Lamar Advertising Company                  P.O. Box 66338                                    Baton Rouge          LA   70896
 LAMARCHE, HENRY L.                                                                       ADDRESS REDACTED
 LAMARE, ASPEN KATELYN                                                                    ADDRESS REDACTED
 LAMB, DANIEL B                                                                           ADDRESS REDACTED
 LAMB, GINA LEISHA                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                           Page 166 of 342
                                                                              Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18             Page 182 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                Company                                           Contact                               Address 1                                    Address 2         Address 3                City   State       Zip      Country
 LAMB, TIMOTHY                                                                       ADDRESS REDACTED
 LAMBDIN, MADISON EMILY                                                              ADDRESS REDACTED
 LAMBERSON, DEVON                                                                    ADDRESS REDACTED
 LAMBERT, CHARLENE I                                                                 ADDRESS REDACTED
 LAMBERT, GINA M                                                                     ADDRESS REDACTED
 LAMBERT, JENNIFER A                                                                 ADDRESS REDACTED
 LAMBERT, MEAGHAN RACHELLE                                                           ADDRESS REDACTED
 LAMBERT, NORMA J.                                                                   ADDRESS REDACTED
 LAMBRIX, SARAH A.                                                                   ADDRESS REDACTED
 LAMBUTH, BENJAMIN P.                                                                ADDRESS REDACTED
 LAMDUL, REGINA A                                                                    ADDRESS REDACTED
 LAMI PRODUCTS INC                                                                   860 WELSH ROAD                                                                                HUNTINGDON VALLEY   PA      19006
 LAMKO, LLC.                                                                         8255 Southwest Wilsonville Road                                                               Wilsonville         OR      97070-7718
 LAMONT, COREY                                                                       ADDRESS REDACTED
 LAMONT, JACOB A.                                                                    ADDRESS REDACTED
 LAMP, DAVID MICHAEL                                                                 ADDRESS REDACTED
 LAMPHERE, MARY                                                                      ADDRESS REDACTED
 LANCASTER, ASHLEY DENISE                                                            ADDRESS REDACTED
 LANCER CATERING AT SHORELINE
 COMMUNITY COLLEGE                                                                   16101 GREENWOOD AVE N                                                                         SHORELINE           WA      98133
 LANCIAULT, JEAN-PIERRE M                                                            ADDRESS REDACTED
 LAND O FROST                                                                        ACTION WEST                                                                                   FIFE                WA      98424
 LAND, CONSTANCE                                                                     ADDRESS REDACTED
 LANDAU, AARON                                                                       ADDRESS REDACTED
 LandCare USA L.L.C.                         James R. Ballard                        5248 Governor Drive                                                                           San Diego           CA      92122
 LANDERS, ASHLEY                                                                     ADDRESS REDACTED
 LANDERS, STEPHANIE RACHELLE                                                         ADDRESS REDACTED
 LANDHAN, BRYAN                                                                      ADDRESS REDACTED
 LANDIN, JAMIE                                                                       ADDRESS REDACTED
 LANDINO, AMELIA L.                                                                  ADDRESS REDACTED
 Landis Rath & Cobb LLP                      Matthew B. McGuire & Adam G. Landis     919 Market St                               Suite 1800                                        Wilmington          DE      19801
 LANDIS, TIANA KRISTEN                                                               ADDRESS REDACTED
 LANDMARK AMERICAN INSURANCE
 COMPANY                                                                             945 East Paces Ferry Road                   Suite 1800                                        Atlanta             GA      30326
 LANDMARK REAL ESTATE
 MANAGEMENT LLC                                                                      3800 BYRON AVE STE 112                                                                        BELLINGHAM          WA      98229-2877
 LANDON, TAYLOR                                                                      ADDRESS REDACTED
 LANDON, WENDY L.                                                                    ADDRESS REDACTED
 LANDREVILLE, JOSEPH                                                                 ADDRESS REDACTED
 Landscape Development                                                               28447 Witherspoon Pkwy                                                                        Valencia            CA      91355
 LANE COMMUNITY COLLEGE                      ATTN COLLEGE FINANCE                    4000 EAST 30TH AVENUE                                                                         EUGENE              OR      97405
 LANE COUNTY                                 DEPT OF ASSESSMENT & TAXATION           125 E. 8TH AVENUE                                                                             EUGENE              OR      97401-2968
 Lane County District Attorneys Office       Patricia W. Perlow, District Attorney   125 E 8th Ave #400                                                                            Eugene              OR      97401
 Lane County Tax Assessor                    Dept. of Assessment and Taxation        125 E. 8th Ave.                                                                               Eugene              OR      97401
 LANE COUNTY TAX COLLECTOR                                                           PO BOX 3014                                                                                   PORTLAND            OR      97208-3014
 LANE, BARBARA J.                                                                    ADDRESS REDACTED
 LANE, MARILYN GEORGIA                                                               ADDRESS REDACTED
 LANE, PORSHA                                                                        ADDRESS REDACTED
 LANE, RICHARD R                                                                     ADDRESS REDACTED
 LANE, TARENCE                                                                       ADDRESS REDACTED
 LANE, ZACHARY ARRON                                                                 ADDRESS REDACTED
 LANG, SANDRA DARLA                                                                  ADDRESS REDACTED
 LANGDON, ALICIA                                                                     ADDRESS REDACTED
 LANGDON, CHRISTINA MARIE                                                            ADDRESS REDACTED
 LANGE, ALISON                                                                       ADDRESS REDACTED
 LANGFORD, GEORGE M                                                                  ADDRESS REDACTED
 LANGFORD, MADISON ROSE                                                              ADDRESS REDACTED
 LANGHORNE, CHARLES D                                                                ADDRESS REDACTED
 LANGLEY, BENJAMIN LEE                                                               ADDRESS REDACTED
 LANGLOIS, DAREK                                                                     ADDRESS REDACTED
 LANGREHR, DENNIS C                                                                  ADDRESS REDACTED
 LANGUAGE LINE SERVICES                                                              PO BOX 202564                                                                                 DALLAS              TX      75320-2564
 LANGUAGE LINE SERVICES INC.                                                         PO BOX 202564                                                                                 DALLAS              TX      75320-2564
 LANKFORD, ELYSE                                                                     ADDRESS REDACTED
 LANNOM, HALEY M.                                                                    ADDRESS REDACTED
 LANSING, TERRY W                                                                    ADDRESS REDACTED
 LANSWICK, REBECCA                                                                   ADDRESS REDACTED
 LANTZ, KENNETH                                                                      ADDRESS REDACTED
 LANTZ, ZEB G.                                                                       ADDRESS REDACTED
 LANZARINI INC                                                                       1901 DELMAR BOULEVARD                                                                         ST LOUIS            MO      63103
 LAPLANTE, ERIK W.                                                                   ADDRESS REDACTED
 LAPLANTE, ERIK WILLIAM                                                              ADDRESS REDACTED
 LAPLANTE, MICHELE NICOLE
 ELIZABETH                                                                           ADDRESS REDACTED
 LAPOINT, MATTHEW                                                                    ADDRESS REDACTED
 LAPRATH, DEBORAH L                                                                  ADDRESS REDACTED
 LARA, ADOLFO                                                                        ADDRESS REDACTED
 LARA, DANNY                                                                         ADDRESS REDACTED
 LARA, FILADELFO CRUZ                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 167 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 183 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                          Address 1                                 Address 2         Address 3                City   State       Zip      Country
 LARA, MARIA DEL REFUGIO                                                          ADDRESS REDACTED
 LARA, VICTOR ALEXANDER                                                           ADDRESS REDACTED
 LARCO, VANESSA                                                                   ADDRESS REDACTED
 LARDIE, MACKENZIE                                                                8368 WHELAN DR.                                                                          SAN DIEGO           CA      92119-1909
 LARDIE, MACKENZIE                                                                ADDRESS REDACTED
 LAREZ, MARI MARDEL                                                               ADDRESS REDACTED
 LARGO, JO E                                                                      ADDRESS REDACTED
 LARIMORE, CHRIS L                                                                ADDRESS REDACTED
 LARIVIERE, DENISE                                                                ADDRESS REDACTED
 LARKIN, RENEE                                                                    ADDRESS REDACTED
 LARRABEE ELEMENTARY                                                              1409 18TH STREET                                                                         BELLINGHAM          WA      98225
 LARRABEE, NATHAN                                                                 ADDRESS REDACTED
 LARRABEE, PAIGE M.                                                               ADDRESS REDACTED
 LARSEN, AREN T                                                                   ADDRESS REDACTED
 LARSEN, CHRIS A                                                                  ADDRESS REDACTED
 LARSEN, DEBRA                                                                    ADDRESS REDACTED
 LARSEN, DOUGLAS M                                                                ADDRESS REDACTED
 LARSEN, JANICE                                                                   ADDRESS REDACTED
 LARSEN, KYLE                                                                     ADDRESS REDACTED
 LARSEN, LANA                                                                     ADDRESS REDACTED
 LARSEN, MARCY GARIE                                                              ADDRESS REDACTED
 LARSEN, TRACY KIM                                                                ADDRESS REDACTED
 LARSON, ANN M.                                                                   ADDRESS REDACTED
 LARSON, CHERYL L                                                                 ADDRESS REDACTED
 LARSON, DAVID N                                                                  ADDRESS REDACTED
 LARSON, DEANNA                                                                   ADDRESS REDACTED
 LARSON, DOREEN                                                                   ADDRESS REDACTED
 LARSON, JEANNINA A.                                                              ADDRESS REDACTED
 LARSON, JULIANNE M.                                                              ADDRESS REDACTED
 LARSON, KIMBERLY KAY                                                             ADDRESS REDACTED
 LARSON, KIRK                                                                     ADDRESS REDACTED
 LARSON, NIALL THOMAS                                                             ADDRESS REDACTED
 LARSON, PATRICIA G.                                                              ADDRESS REDACTED
 LARSON, RICHARD ALLEN                                                            ADDRESS REDACTED
 LARSON, SHANNON R.                                                               ADDRESS REDACTED
 LARSON, TERRY                                                                    ADDRESS REDACTED
 LARSON, TODD A                                                                   ADDRESS REDACTED
 LARSON, TYLER                                                                    ADDRESS REDACTED
 LARSON, WENDY                                                                    ADDRESS REDACTED
 LARSON-ALLEN, SHARON G.                                                          ADDRESS REDACTED
 LARUE, SPENCER WILLIAM                                                           ADDRESS REDACTED
 LAS VEGAS SHOPPING CART
 RETRIEVAL                                                                        830 N LAMB 190                                                                           LAS VEGAS           NV      89110

 LAS VEGAS VALLEY WATER DISTRICT                                                  PO BOX 2921                                                                              PHOENIX             AZ      85062-2921
 LAS VIRGENES MUNICIPAL WATER
 DISTRICT                                                                         4232 LAS VIRGENES ROAD                                                                   CALABASAS           CA      91302-1994
 LASER SAVER INC                                                                  8451-R MIRALANI DR                                                                       SAN DIEGO           CA      92126
 LASH, BRAEDON J                                                                  ADDRESS REDACTED
 LASSFOLK, MATTHEW E                                                              ADDRESS REDACTED
 LAST, ISIAH THOMAS                                                               ADDRESS REDACTED
 LATHAM & WATKINS, LLP                                                            650 TOWN CENTER DR.                    STE. 2000                                         COSTA MESA          CA      92626
 LATHROP, ANITA                                                                   ADDRESS REDACTED
 LATRAY, SHARLENE                                                                 ADDRESS REDACTED
 LATTINS COUNTRY CIDER MILL                                                       9402 RICH ROAD S.E.                                                                      OLYMPIA             WA      98501
 LATTINS COUNTRY CIDER MILL INC                                                   9402 RICH ROAD SE                                                                        OLYMPIA             WA      98501
 LATTMAN, JEFFRIE JOHN                                                            ADDRESS REDACTED
 LAU, ANGELA M                                                                    ADDRESS REDACTED
 LAU, BRENDON MATTHEW                                                             ADDRESS REDACTED
 LAU, ROBIN W                                                                     ADDRESS REDACTED
 LAU, SOPHIE MARIE                                                                ADDRESS REDACTED
 LAU, SUET K                                                                      ADDRESS REDACTED
 LAUBACH, AMANDA LACEY                                                            ADDRESS REDACTED
 LAUBHAN, TIMOTHY BRYAN                                                           ADDRESS REDACTED
 LAUER, JUDITH A.                                                                 ADDRESS REDACTED
 LAUER, MASON S.                                                                  ADDRESS REDACTED
 LAUER, MONICA                                                                    ADDRESS REDACTED
 LAUGHLIN, SHERYL ANN                                                             ADDRESS REDACTED
 LAUGLE, STEVEN MICHAEL                                                           ADDRESS REDACTED
 Lauguru Inc                                                                      2295 Paseo de las Americas             Suite #21                                         San Diego           CA      92154
 LAUINGER, AUSTIN                                                                 ADDRESS REDACTED
 LAUNIUS, ROBERT ALAN                                                             ADDRESS REDACTED
 LAUR, BROOK RHAE                                                                 ADDRESS REDACTED
 LAURA BOCHELEN                                                                   ADDRESS REDACTED
 LAUREL GRAPHICS & FABRICATION                                                    22417 76TH AVENUE SOUTH                                                                  KENT                WA      98032
 LAUREL GRAPHICS & FABRICATION CO
 INC                                                                              22417 76TH AVE S                                                                         KENT                WA      98032
 Lauren Douglas, Esq.                                                             P.O. Box 700                                                                             San Luis Obispo     CA      93406
 LAURETTI, SILVIA                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 168 of 342
                                                                             Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18               Page 184 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                 Company                                           Contact                             Address 1                                Address 2         Address 3                City     State       Zip      Country
 LAURICH, MAGELLAN E                                                               ADDRESS REDACTED
 LAURINE, CAROLYN L.                                                               ADDRESS REDACTED
 LAUTERBACH, JONAH M.                                                              ADDRESS REDACTED
 LAUTERBACH, KELLI L.                                                              ADDRESS REDACTED
 LAUZON, ALEXANDER M.                                                              ADDRESS REDACTED
 LAUZON, JEFF K.                                                                   ADDRESS REDACTED
 LAVANA, XAVIER                                                                    ADDRESS REDACTED
 LAVI-JONES, CAMERON MILES                                                         ADDRESS REDACTED
 LAVIN, LEE                                                                        ADDRESS REDACTED
 LAVIN, LISA GAY                                                                   ADDRESS REDACTED
 LAVOIE, DANIELLE                                                                  ADDRESS REDACTED
 LAVOIE, ISAAC R.                                                                  ADDRESS REDACTED
 LAW OFFICE OF JAMES R VAUGHAN                                                     11445 E VIA LINDA SUITE 2-610                                                              SCOTTSDALE            AZ      85259
 Law Office of Karla E. Rood, LLC            Karla E. Rood                         PO Box 73340                                                                               Puyallup              WA      98373
 Law Office of Richard W Ward                Richard Whitney Ward                  6860 North Dallas Pkwy                   Suite 200                                         Plano                 TX      75024
 LAW OFFICE PATENAUDE & FELIX                MICHAEL KAHN RAYMOND PATENAUDE        4545 MURPHY CANYON RD 3RD FL                                                               SAN DIEGO             CA      92123
 LAW OFFICES OF JOHN LAWRENCE
 ALLEN                                                                             15 FISHER LANE                           SUITE 200                                         WHITE PLAINS          NY      10603
 Law Offices of Tran and Associates          Marie C. Tran, Esq.                   31781 Camino Capistrano, Suite 305                                                         San Juan Capistrano   CA      92675
 LAW, DEREK SEAN                                                                   ADDRESS REDACTED
 LAW, LILLY A                                                                      ADDRESS REDACTED
 LAWING, MICHAEL RAYMOND                                                           ADDRESS REDACTED
 LAWLER, OKALANI                                                                   ADDRESS REDACTED
 LAWLOR, NICHOLAS LEE                                                              ADDRESS REDACTED
 LAWRENCE, CAMERON LEE                                                             ADDRESS REDACTED
 LAWRENCE, CHANCE                                                                  ADDRESS REDACTED
 LAWRENCE, MICHAEL                                                                 ADDRESS REDACTED
 LAWS, CHRISTOPHER L                                                               ADDRESS REDACTED
 LAWSON JR., MAURICE                                                               ADDRESS REDACTED
 LAWSON, ABIGAIL PAULINE                                                           ADDRESS REDACTED
 LAWSON, AMETHYST BLAZE                                                            ADDRESS REDACTED
 LAWSON, ANGIE M                                                                   ADDRESS REDACTED
 LAWSON, JACQUELIN LOUISE                                                          ADDRESS REDACTED
 LAWSON, TANIS KARL                                                                ADDRESS REDACTED
 LAWTON, TORCHY L.                                                                 ADDRESS REDACTED
 LAWVER, MATHEW                                                                    ADDRESS REDACTED
 LAXNER, STEPHEN PAUL                                                              ADDRESS REDACTED
 LAY COMERCIAL ROOFING LLC                                                         3510 S TYLER ST                                                                            TACOMA                WA      98409
 LAY IT OUT INC                                                                    704 NW GEORGIA                                                                             BEND                  OR      97701
 LAYMAN, CAROLYN L                                                                 ADDRESS REDACTED
 LAYTON, SUZZANNE MARIE                                                            ADDRESS REDACTED
 LAZAR, JACOB WILLIAM                                                              ADDRESS REDACTED
 LAZARO, EVEREST                                                                   ADDRESS REDACTED
 LAZARO, LYDIA                                                                     ADDRESS REDACTED
 LAZO, CATHERINE                                                                   ADDRESS REDACTED
 LAZO, CATHERINE NORETA                                                            ADDRESS REDACTED
 LBC BAKERY EQUIP CO INC                                                           5901 23RD DRIVE WEST                     SUITE 105                                         EVERETT               WA      98203
 LBJ PRINTING, INC.                                                                25270 S HWY 213                                                                            MULINO                OR      97042
 LDM CONSTRUCTION INC                                                              2137 PINE COURT                                                                            ONTARIO               CA      91762
 LDM GROUP, LLC                                                                    10845 OLIVE BLVD                         SUITE 308                                         ST. LOUIS             MO      63141
 LDR-SILVERBELL LLC                                                                2201 EAST CAMELBACK RD STE 650                                                             PHOENIX               AZ      85016
 LE, DYLAN                                                                         ADDRESS REDACTED
 LE, JENNY                                                                         ADDRESS REDACTED
 LE, MAILY THI                                                                     ADDRESS REDACTED
 LE, PHUONG                                                                        921 ULERY ST SE                                                                            LACEY                 WA      98503
 LE, PHUONG T                                                                      ADDRESS REDACTED
 LE, THANH NGOC                                                                    ADDRESS REDACTED
 LE, TU-UYEN T                                                                     ADDRESS REDACTED
 LEA HILL ELEMENTARY SCHOOL                                                        30908 124TH AVE SE                                                                         AUBURN                WA      98092
 LEA, ROBERT M                                                                     ADDRESS REDACTED
 LEA, TRICIA LYNN                                                                  ADDRESS REDACTED
 LEACH FOOD EQUIP DIST LLC.                                                        4064 SOUTH DIVISION ST                                                                     GRAND RAPIDS          MI      49548
 LEACH, AUDRYANNA                                                                  ADDRESS REDACTED
 LEACH, TJ R.                                                                      ADDRESS REDACTED
 LEADER, SETH E                                                                    ADDRESS REDACTED
 LEAGUE OF DREAMS INC                                                              8302 ESPRESSO DRIVE SUITE 100                                                              BAKERSFIELD           CA      93312
 LEAHY, REBECCA ANN                                                                ADDRESS REDACTED
 LEAHY, RYAN DAVID                                                                 ADDRESS REDACTED
 LEAKE, ESQ., MICHAEL R.                                                           ADDRESS REDACTED
 LEAL, LUIS                                                                        ADDRESS REDACTED
 LEAR, JARED C                                                                     ADDRESS REDACTED
 LEARNSOMETHING INC                                                                PO BOX 201322                                                                              DALLAS                TX      75320-1322
 LEARNSOMETHING INC.                                                               2457 CARE DRIVE                                                                            TALLAHASSEE           FL      32308
 LEATH, DAVID                                                                      ADDRESS REDACTED
 LEAVINS JR., CHARLES E                                                            ADDRESS REDACTED
 LEAVITT, JACY T.                                                                  ADDRESS REDACTED
 LEAVITT, PATTY C.                                                                 ADDRESS REDACTED
 LEBRON, YADIZEL M                                                                 ADDRESS REDACTED
 LECHUGA, MONICA RENEE                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 169 of 342
                                                                              Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 185 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                Company                                             Contact                            Address 1                                    Address 2         Address 3                City   State     Zip      Country
 LeClairRyan, A Professional Corporation     Attn Niclas A. Ferland, Esq.           545 Long Wharf Drive, 9th Floor                                                               New Haven           CT    06511
 LECREUSET OF AMERICA INC                                                           PO BOX 277408                                                                                 ATLANTA             GA    30384-7408
 LEDBETTER, BENJAMIN WAYNE                                                          ADDRESS REDACTED
 LEDBETTER, JOSHUA KRISTOPHER                                                       ADDRESS REDACTED
 LEDEZMA, ALEXANDRA                                                                 ADDRESS REDACTED
 LEDFORD, JEFFREY S                                                                 ADDRESS REDACTED
 LEDFORD, TERRIE LYN                                                                ADDRESS REDACTED
 LEE A ALLEN                                                                        ADDRESS REDACTED
 LEE JR., TYRONE                                                                    ADDRESS REDACTED
 LEE ROJO SR., ALEJANDRO                                                            ADDRESS REDACTED

 LEE WEINSTEIN AND ASSOCIATED INC                                                   4200 OBRIST RD                                                                                THE DALLES          OR    97058

 LEE WEINSTEIN AND ASSOCIATES INC                                                   4200 OBRIST RD                                                                                THE DALLES          OR    97058
 LEE, ADRIANNE                                                                      ADDRESS REDACTED
 LEE, ANDREW                                                                        ADDRESS REDACTED
 LEE, ANDREW                                                                        ADDRESS REDACTED
 LEE, ANNA KIT YING                                                                 ADDRESS REDACTED
 LEE, ANTHONY DAVID BATTLES                                                         ADDRESS REDACTED
 LEE, CATHY F                                                                       ADDRESS REDACTED
 LEE, CHRISTINE K.                                                                  ADDRESS REDACTED
 LEE, CHRISTOPHER P.                                                                ADDRESS REDACTED
 LEE, CHUNG-HANG                                                                    ADDRESS REDACTED
 LEE, CYNTHIA                                                                       ADDRESS REDACTED
 LEE, DANA S                                                                        ADDRESS REDACTED
 LEE, DASHAWN ANTHONY                                                               ADDRESS REDACTED
 LEE, EMERSON                                                                       ADDRESS REDACTED
 LEE, ERIK                                                                          ADDRESS REDACTED
 LEE, GIOVANNI EBED                                                                 ADDRESS REDACTED
 LEE, HOEUNG KHAN                                                                   ADDRESS REDACTED
 LEE, JAMES                                                                         ADDRESS REDACTED
 LEE, JAMIE MAE                                                                     ADDRESS REDACTED
 LEE, JENNIFER DEANNA                                                               ADDRESS REDACTED
 LEE, KAREN                                                                         ADDRESS REDACTED
 LEE, KATHRYN                                                                       ADDRESS REDACTED
 LEE, LI RU                                                                         ADDRESS REDACTED
 LEE, LUIS C                                                                        ADDRESS REDACTED
 LEE, LUKE CHRISTIAN                                                                ADDRESS REDACTED
 LEE, MACHELL L.                                                                    ADDRESS REDACTED
 LEE, MADELINE GRACE                                                                ADDRESS REDACTED
 LEE, MARISSA DALE                                                                  ADDRESS REDACTED
 LEE, MICHAEL ANTHONY                                                               ADDRESS REDACTED
 LEE, NANCY TRAN                                                                    ADDRESS REDACTED
 LEE, ROBERT                                                                        ADDRESS REDACTED
 LEE, RODULFO D                                                                     ADDRESS REDACTED
 LEE, RYAN C                                                                        ADDRESS REDACTED
 LEE, RYAN S                                                                        ADDRESS REDACTED
 LEE, SCOTT H C                                                                     ADDRESS REDACTED
 LEE, SIMON C K                                                                     ADDRESS REDACTED
 LEE, SUN JOO                                                                       ADDRESS REDACTED
 LEE, TRACIE K.                                                                     ADDRESS REDACTED
 LEENHOUTS, CANDACE                                                                 ADDRESS REDACTED
 LEESE, DAVID JOHN                                                                  ADDRESS REDACTED
 LEFEBER, ALEXANDRA                                                                 ADDRESS REDACTED
 LEGAL AGE SECURITY SOFTWARE                                                        1430 BLUE OAKS BLVD                         STE#250                                           ROSEVILLE           CA    95747
 LEGAT, BRADY                                                                       ADDRESS REDACTED
 LEGAT, ZACHARY                                                                     ADDRESS REDACTED
 LEGG, JACKIE DALE                                                                  ADDRESS REDACTED
 LEGGETT, BARBARA J.                                                                ADDRESS REDACTED
 LEGGETT, ZACHARY                                                                   ADDRESS REDACTED
 LEGLAIRE, TIMOTHY                                                                  ADDRESS REDACTED
 LEHMAN, STEPHANIE RENEE                                                            ADDRESS REDACTED
 LEHTONEN, DONNA LEE                                                                ADDRESS REDACTED
 LEIFSON, LENA                                                                      ADDRESS REDACTED
 LEIGHTON, SONIA E.                                                                 ADDRESS REDACTED
 LEIS, THOMAS M                                                                     ADDRESS REDACTED
 LEISTEN, KRISTOPHER                                                                ADDRESS REDACTED
 LEITE, DAVID-LEE N                                                                 ADDRESS REDACTED
 LEITE, JOHN-PAUL                                                                   ADDRESS REDACTED
 LEITE, SANDRO ALVES                                                                ADDRESS REDACTED
 LEITER, RICKY TYLER                                                                ADDRESS REDACTED
 LEKAVICH, MARK                                                                     ADDRESS REDACTED
 LELAND, NEAL                                                                       ADDRESS REDACTED
 LEMAY PACIFIC DISPOSAL           A WASTE CONNECTIONS COMPANY                       PO BOX 60248                                                                                  LOS ANGELES         CA    90060-0248
 LEMELIN, KEITH A                                                                   ADDRESS REDACTED
 LEMIEUX, HEATHER LOTTA                                                             ADDRESS REDACTED
 LEMIEUX, KRISTINA                                                                  ADDRESS REDACTED
 LEMIEUX, ROSIE I                                                                   ADDRESS REDACTED
 LEMMA WINE CO                                                                      120 S E MARKET STREET                                                                         PORTLAND            OR    97214




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 170 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 186 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


               Company                                            Contact                             Address 1                                 Address 2         Address 3               City   State       Zip      Country
 LEMMON, SARAH J                                                                   ADDRESS REDACTED
 LEMON, NADELINE                                                                   ADDRESS REDACTED
 LEMP, TREVOR LEE                                                                  ADDRESS REDACTED
 LEMUEL, ADRIENNE ANNETTE                                                          ADDRESS REDACTED
 LEMUS, ALEX MICHAEL                                                               ADDRESS REDACTED
 LEMUS, CRISTINA                                                                   ADDRESS REDACTED
 LEMUS, JUSTIN                                                                     ADDRESS REDACTED
 LEMUS, NANCY                                                                      ADDRESS REDACTED
 LENAHAN, FRANK                                                                    ADDRESS REDACTED
 LENDERMAN, CHARLES R                                                              ADDRESS REDACTED
 LENHART, ROBERT A                                                                 ADDRESS REDACTED
 LENOCI, GIANNA MARIE                                                              ADDRESS REDACTED
 LENOCI, JOHN N                                                                    ADDRESS REDACTED
 LENOIR, ALEXANDRIA RICHELLE                                                       ADDRESS REDACTED
 LENZMEIER, MATTHEW ALBERT                                                         ADDRESS REDACTED
 LEON, ENRIQUE                                                                     ADDRESS REDACTED
 LEON, JOSHUA VICTOR                                                               ADDRESS REDACTED
 LEON, LOUIS ROBERT                                                                ADDRESS REDACTED
 LEON, MARYANNE J                                                                  ADDRESS REDACTED
 LEON, MIGUEL ANGEL                                                                ADDRESS REDACTED
 LEON, OMAR FRANCISCO                                                              ADDRESS REDACTED
 LEON, SANDRA                                                                      ADDRESS REDACTED
 LEONARD, CHARLES JOSEPH                                                           ADDRESS REDACTED
 LEONARD, MARCY JEME                                                               ADDRESS REDACTED
 LEONARDO MADERA                                                                   ADDRESS REDACTED
 LEONE, DEBRA                                                                      ADDRESS REDACTED
 LEOS, VERISSA                                                                     ADDRESS REDACTED
 LEOTA JUNIOR HIGH                                                                 19301 168TH AVE NE                                                                         WOODINVILLE        WA      98072
 LEPAK, DOMINICK DANIEL                                                            ADDRESS REDACTED
 LEPP, ROBIN                                                                       ADDRESS REDACTED
 LEPPARD, CAMILLIA KAY                                                             ADDRESS REDACTED
 LEPPERT, KATHY R                                                                  ADDRESS REDACTED
 LERMA, JONATHAN J                                                                 ADDRESS REDACTED
 LERMA, SAMANTHA                                                                   ADDRESS REDACTED
 LEROI, MICHAEL A                                                                  ADDRESS REDACTED
 LEROUX, JOSEPH GILLES                                                             ADDRESS REDACTED
 LERWILL, VICKI JO                                                                 ADDRESS REDACTED
 LES SCHWAB TIRE CENTER                                                            3805 IRONGATE RD                                                                           BELLINGHAM         WA      98226
 LESAFFRE YEAST CORP                         ATTN JAMIE OLENDER                    7475 W MAIN STREET                                                                         MILWAUKEE          WI      53214
 LESH, MICHAEL                                                                     3862 NW MUNSON STREEET                                                                     SILVERDALE         WA      98383
 LESH, THOMAS                                                                      8651 STATE HIGHWAY 3 SW                                                                    BREMERTON          WA      98312
 LESH, THOMAS                                                                      8651 STATE HIGHWAY 3 SW                                                                    BREMERTON          WA      98312-4969
 LESIEUTRE, ALEXANDER RENE                                                         ADDRESS REDACTED
 LESLIE & CAMPBELL INC                                                             506 AHTANUM ROAD                                                                           UNION GAP          WA      98903
 LESLIE A HURDSTROM                                                                ADDRESS REDACTED
 LESLIE HURDSTROM                                                                  ADDRESS REDACTED
 LESLIE, DANIEL A                                                                  ADDRESS REDACTED
 LESLIE, MONIQUE REYNA                                                             ADDRESS REDACTED
 LESPRON, ROSEMARIE                                                                ADDRESS REDACTED
 LESURE, JANELLE R                                                                 ADDRESS REDACTED
 LETCHER, JANETTE J.                                                               ADDRESS REDACTED
 LETI, SABRIJE                                                                     ADDRESS REDACTED
 LETOI, FALEAO                                                                     ADDRESS REDACTED
 LETTENBERGER, KATRINA                                                             ADDRESS REDACTED
 LEUNG, KING                                                                       ADDRESS REDACTED
 LEUNG, YIM M.                                                                     ADDRESS REDACTED
 LEUNG-KWOK, JENNIE Y                                                              ADDRESS REDACTED
 LEURQUIN, BETH                                                                    ADDRESS REDACTED
 LEUTHAUSER, RACHEL                                                                ADDRESS REDACTED
 LEUTHAUSER, THOMAS A                                                              ADDRESS REDACTED
 LEVARIO, VIVIAN LYNN                                                              ADDRESS REDACTED
 LEVEE LUMBER INC                                                                  523 LEVEE ST                                                                               HOQUIAM            WA      98550
 LEVEL 10                                                                          820 N 20TH AVE                                                                             HIAWATHA           IA      52233
 LEVEL 10                                    DEBBIE ROGERS                         820 N 20TH AVE                                                                             HIAWATHA           IA      52233
 LEVEL NATURALS                                                                    600 MOULTON AVE #101A                                                                      LOS ANGELES        CA      90031
 LEVER, JULIE                                                                      ADDRESS REDACTED
 LEVIN, SARAH RIANNA                                                               ADDRESS REDACTED
 LEVINE, CARY L                                                                    ADDRESS REDACTED
 LEVINE, ETHAN                                                                     ADDRESS REDACTED
 LEVINGER, BEN YITZCHAK                                                            ADDRESS REDACTED
 LEVINS, LINDA LOU                                                                 ADDRESS REDACTED
 LEVIZON, LINDA E                                                                  ADDRESS REDACTED
 LEVON FIVE CITIES, LLC                      C/O INVESTEC PROPERTIES, INC.         200 CARRILLO                             STE. 200                                          SANTA BARBARA      CA      93101
 LEVON INVESTMENTS LLC                       C/O INVESTEC MGMT. CORP               200 EAST CARILLO ST STE 200                                                                SANTA BARBARA      CA      93101-3101
 LEVON INVESTMENTS LLC                       FIVE CITIES CENTER INVESTEC           200 E CARRILLO ST #200                                                                     SANTA BARBARA      CA      93101
 LEVON INVESTMENTS LLC.                      FIVE CITIES CTR/INVESTEC MGMT         200 E CARRILLO ST STE 200                                                                  SANTA BARBARA      CA      93101
 LEVON INVESTMENTS, LLC                      C/O INVESTEC MANAGEMENT CORPORATION   200 E. CARILLO ST.                       STE. 200                                          SANTA BARBARA      CA      93101
 LEVREAU, BRETT                                                                    ADDRESS REDACTED
 LEVY, ADELE GORDON                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 171 of 342
                                                                              Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 187 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                  Company                                         Contact                              Address 1                                 Address 2         Address 3                City   State     Zip      Country
 LEW , DOD                                                                          9505 E NAOMI AVE                                                                           ARCADIA             CA    91007-7722
 LEW, DOD                                                                           9505 NAOMI                                                                                 ARCADIA             CA    91007
 LEWIS , JANIE                                                                      3203 FOREST DR                                                                             BREMERTON           WA    98310-4717
 LEWIS SR., KEVIN                                                                   ADDRESS REDACTED
 LEWIS, AMBER AUTUMN                                                                ADDRESS REDACTED
 LEWIS, AMY LYNN                                                                    ADDRESS REDACTED
 LEWIS, APRIL                                                                       ADDRESS REDACTED
 LEWIS, AVA J.                                                                      ADDRESS REDACTED
 LEWIS, BRYANT W                                                                    ADDRESS REDACTED
 LEWIS, COURTNEY DAWN                                                               ADDRESS REDACTED
 LEWIS, CRAIG M                                                                     ADDRESS REDACTED
 LEWIS, DAVID C                                                                     ADDRESS REDACTED
 LEWIS, GEORGINA M                                                                  ADDRESS REDACTED
 LEWIS, GINGER L                                                                    ADDRESS REDACTED
 LEWIS, HARRISON                                                                    ADDRESS REDACTED
 LEWIS, JAMIE R.                                                                    ADDRESS REDACTED
 LEWIS, JANIE                                                                       3203 FOREST DR                                                                             BREMERTON           WA    98310
 LEWIS, JASON CURT                                                                  ADDRESS REDACTED
 LEWIS, JEREMY S                                                                    ADDRESS REDACTED
 LEWIS, JOSHUA LEE                                                                  ADDRESS REDACTED
 LEWIS, KATHERINE                                                                   ADDRESS REDACTED
 LEWIS, KAYE                                                                        ADDRESS REDACTED
 LEWIS, KEVIN                                                                       ADDRESS REDACTED
 LEWIS, KIERAN E.                                                                   ADDRESS REDACTED
 LEWIS, LATRESE ANN                                                                 ADDRESS REDACTED
 LEWIS, LESLIE ANN                                                                  ADDRESS REDACTED
 LEWIS, LORRIE D.                                                                   ADDRESS REDACTED
 LEWIS, MARIA MACIEL                                                                ADDRESS REDACTED
 LEWIS, MARYBELL                                                                    ADDRESS REDACTED
 LEWIS, MELINDA A.                                                                  ADDRESS REDACTED
 LEWIS, MERILEE E                                                                   ADDRESS REDACTED
 LEWIS, MICHELLE B                                                                  ADDRESS REDACTED
 LEWIS, NICHOLAS W.                                                                 ADDRESS REDACTED
 LEWIS, NOAH ASHER                                                                  ADDRESS REDACTED
 LEWIS, RENAULT RAVI                                                                ADDRESS REDACTED
 LEWIS, SAMANTHA                                                                    ADDRESS REDACTED
 LEWIS, SARAH ANNE                                                                  ADDRESS REDACTED
 LEWIS, SERENA LYNN                                                                 ADDRESS REDACTED
 LEWIS, STEPHEN                                                                     ADDRESS REDACTED
 LEWIS, STEPHEN                                                                     ADDRESS REDACTED
 LEWIS, THOMAS R.                                                                   ADDRESS REDACTED
 LEWIS, VERNON                                                                      ADDRESS REDACTED
 LEWIS, VIRGINIA GRACE                                                              ADDRESS REDACTED
 LEWIS, ZACHARY PAUL                                                                ADDRESS REDACTED
 LexisNexis Matthew Bender                                                          9443 Springboro Pike                                                                       Miamisburg          OH    45342
 LEXMARK ENTERPRISE SOFTWARE                                                        PO BOX 846261                                                                              DALLAS              TX    75284-6261
 LEYVA, MARITZA                                                                     ADDRESS REDACTED
 LEYVA, RYAN EDWARD                                                                 ADDRESS REDACTED
 LHM HYDRAULICS INC.                                                                PO BOX 41646                                                                               EUGENE              OR    97404
 LI, BETTY                                                                          ADDRESS REDACTED
 LI, MARLEEN                                                                        5454 RIDER PL                                                                              SAN DIEGO           CA    92130
 LI, RONALD                                                                         ADDRESS REDACTED
 LI, SHUTING                                                                        ADDRESS REDACTED
 LI, WOFU                                                                           ADDRESS REDACTED
 LI, YU FENG                                                                        ADDRESS REDACTED
 LIATTO, KATHIE L                                                                   ADDRESS REDACTED
 LIBBY, CHERYL L.                                                                   ADDRESS REDACTED
 LIBBY, LORI LYN                                                                    ADDRESS REDACTED
 LIBERMAN, MARTIN A                                                                 ADDRESS REDACTED
 LIBERTINI, DANIEL                                                                  ADDRESS REDACTED
 LIBERTY BOTTLE COMPANY                                                             2900 SUTHERLAND DRIVE                                                                      UNION GAP           WA    98903
 LIBERTY BOTTLEWORKS                                                                2900 SUTHERLAND DRIVE                                                                      UNION GAP           WA    98903
 Liberty Ins Underwriters Inc                                                       55 Water Street                          18th Floor                                        New York            NY    10041-0034
 LIBERTY LAKE SEWER & WATER
 DISTRICT                                                                           22510 E MISSION AVE                                                                        LIBERTY LAKE        WA    99019
 Liberty Mutual Fire Insurance Company       Liberty Mutual Insurance               100 Liberty Way                          PO Box 1525                                       Dover               NH    03821-9901
 Liberty Mutual Fire Insurance Company       Liberty Mutual Insurance Group                                                  PO Box 2027                                       Keene               NH    03431-7027
 LIBERTY MUTUAL INS CO                                                              PO BOX 7247-0109                                                                           PHILADELPHIA        PA    19170-0109
 LIBERTY MUTUAL INSURANCE                                                           PO BOX 85307                                                                               SAN DIEGO           CA    92186-5307
 Liberty Mutual Insurance Group                                                     PO Box 2027                                                                                Keene               NH    03431-7027
 LIBERTY ORCHARDS CO INC.                                                           PO BOX C                                                                                   CASHMERE            WA    98815
 LIBERTY TOBACCO INC                                                                7341 CLAIREMONT MESA BLVD                SUITE 110                                         SAN DIEGO           CA    92111-1101
 Liberty Tobacco Inc.                                                               7341 Clairemont Mesa Blvd                                                                  San Diego           CA    92111-1011
 LIBERTY, RICHARD CRAI                                                              ADDRESS REDACTED
 LIBSACK, ADRIAN                                                                    ADDRESS REDACTED
 LICCIARDI, YSABELLA                                                                ADDRESS REDACTED
 LICHTBLAU, SCOTT                                                                   ADDRESS REDACTED
 LICON, DANNY                                                                       ADDRESS REDACTED
 LIDDIATT, SALLY MARIE                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 172 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 188 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                Company                                           Contact                             Address 1                                 Address 2         Address 3               City   State       Zip      Country
 LIDDY, JACQUELYN FAITH                                                           ADDRESS REDACTED
 LIDER, LORA MICHELLE                                                             ADDRESS REDACTED
 LIDESTRI FOODS INC                                                               PO BOX 8000 DEPT 163                                                                        BUFFALO            NY      14267
 LIDESTRI FOODS INC.                                                              PO BOX 8000                               DEPARTMENT 163                                    BUFFALO            NY      14267
 LIEBERGEN, KRISTINE M.                                                           ADDRESS REDACTED
 LIEBERMAN CONSULTING INC                                                         5436 CEDARHAVEN DRIVE                                                                       AGOURA HILL        CA      91301
 LIEDTKE, WILLIAM ANDREW                                                          ADDRESS REDACTED
 LIENG, KAGNA                                                                     ADDRESS REDACTED
 LIERAS, DANIEL E                                                                 ADDRESS REDACTED
 LIEU, ANDY                                                                       ADDRESS REDACTED
 LIEU, SOMBAT                                                                     ADDRESS REDACTED
 LIEUN LLC                                   C/O JOO SUNG SON                     4833 GOULD AVE.                                                                             LA CANADA          CA      91011
 LIEVANOS, DIANA                                                                  ADDRESS REDACTED
 LIEW, WILFRED T.                                                                 ADDRESS REDACTED
 LIFEFACTORY                                                                      480 GATE FIVE RD SUITE 300E                                                                 SAUSALITO          CA      94925
 LIFEFACTORY INC                                                                  3 Harbor Drive Ste 200                                                                      Sausalito          CA      94965
 LIFEFACTORY INC                                                                  3 HARBOR DRIVE STE 215                                                                      SAUSALITO          CA      94965
 LIGHT RECYLE WASHINGTON                     PCA PRODUCT STEWARDSHIP INC.         DEPT LA 24365                                                                               PASADENA           CA      91185
 LIGHT, CATHY J                                                                   ADDRESS REDACTED
 LIGHT, DAWN ANN                                                                  ADDRESS REDACTED
 LIGHTY, KIMBERLY RANAE                                                           ADDRESS REDACTED
 LIILII, MARY ANNE                                                                ADDRESS REDACTED
 LILJEDAHL, LINDA MARIE                                                           ADDRESS REDACTED
 LILLARD, MARTIN THOMAS                                                           ADDRESS REDACTED
 LIM, ANNIE                                                                       ADDRESS REDACTED
 LIM, KOK WAY                                                                     ADDRESS REDACTED
 LIM, MENG-TAI M.                                                                 ADDRESS REDACTED
 LIM, NGOV                                                                        ADDRESS REDACTED
 LIM, THIGUNG                                                                     ADDRESS REDACTED
 LIMA, CRESCENCIO                                                                 ADDRESS REDACTED
 LIMBURG, DREW VAL                                                                ADDRESS REDACTED
 LIMON, BARBARA A                                                                 ADDRESS REDACTED
 LIN MFG AND DESIGN                                                               PO BOX 6127                                                                                 NORTH LOGAN        UT      84341
 LIN, JASON                                                                       ADDRESS REDACTED
 LIN, RAYL                                                                        ADDRESS REDACTED
 LIN, YEN-CHUN                                                                    ADDRESS REDACTED
 LINARES, JESSICA                                                                 ADDRESS REDACTED
 LINARES, JOSEFA IRENE                                                            ADDRESS REDACTED
 LINARES, SERGIO U                                                                ADDRESS REDACTED
 LINBERG , CHERYL                                                                 17536 149TH AVE SE                        #O3                                               RENTON             WA      98058-8771
 LINBERG, CHERYL                                                                  17536 149TH AVE SE                        UNIT O3                                           RENTON             WA      98058
 LINC LIGHTING & ELECTRICAL                                                       PO BOX 79533                                                                                CITY OF INDUSTRY   CA      91716-9533
 LINCOLN CENTER                                                                   1119 S. MISSION RD. #304                                                                    FALLBROOK          CA      92028-3225
 LINCOLN ELECTRIC GARAGE DOOR                                                     3210 S HARDY DRIVE                                                                          TEMPE              AZ      85282
 LINCOLN ELEMENTARY                                                               1005 SOUTH 11TH STREET                                                                      MOUNT VERNON       WA      98274
 LINCOLN ELEMENTARY                                                               700 WOOD AVE                                                                                HOQUIAM            WA      98550
 LINCOLN HILL HIGH SCHOOL                                                         7600 272ND STREET NW                                                                        STANWOOD           WA      98229
 LINCOME, ARMIDA A                                                                ADDRESS REDACTED
 LIND, ERIC                                                                       ADDRESS REDACTED
 LIND, KAYE                                                                       ADDRESS REDACTED
 LIND, KIMBERLY LYNN                                                              ADDRESS REDACTED
 LIND, RONALD M                                                                   ADDRESS REDACTED
 LINDA K. FRIEDMAN                                                                ADDRESS REDACTED
 LINDAHL, DENISE E.                                                               ADDRESS REDACTED
 LINDAHL, DOMINIQUE                                                               ADDRESS REDACTED
 LINDBACK, KIM CHRISTINE                                                          ADDRESS REDACTED
 LINDBERG, STEVE G.                                                               ADDRESS REDACTED
 LINDBLOOM, ERIKA                                                                 ADDRESS REDACTED
 LINDBORG, ELAINE                                                                 ADDRESS REDACTED
 LINDELL, MICHELLE E.                                                             ADDRESS REDACTED
 LINDEMANN, LORI J.                                                               ADDRESS REDACTED
 LINDEN WRIGHT, JON M.                                                            ADDRESS REDACTED
 LINDEN, SEAN J                                                                   ADDRESS REDACTED
 LINDER-MELROSE, AMBER E                                                          ADDRESS REDACTED
 LINDFIELD INC                               LINCOLN CTR C/O D AMANN              1119 S MISSION RD #304                                                                      FALLBROOK          CA      92028-3225
 LINDFIELD, INC.                             C/O LINCOLN CENTER                   1119 S. MISSION RD. #304                                                                    FALLBROOK          CA      92028-3225
 LINDHOUT, LAURA J.                                                               ADDRESS REDACTED
 LINDLEY, KYLE                                                                    ADDRESS REDACTED
 LINDLEY, STEVEN                                                                  ADDRESS REDACTED
 LINDNER, JAMES A                                                                 ADDRESS REDACTED
 LINDQUIST, MONICA J.                                                             ADDRESS REDACTED
 LINDSAY, ASHLEY M                                                                ADDRESS REDACTED
 LINDSAY, HEATHER                                                                 ADDRESS REDACTED
 LINDSAY, KATE                                                                    ADDRESS REDACTED
 LINDSEY, SHELLEY K                                                               ADDRESS REDACTED
 LINDSTRAND, SHERYL                                                               ADDRESS REDACTED
 LINDSTROM, DANIEL H                                                              ADDRESS REDACTED
 LINDSTROM, KEVEN R.                                                              ADDRESS REDACTED
 LINDULA, CASEY                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 173 of 342
                                                                  Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                          D    11/26/18             Page 189 of 357
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail


                   Company                          Contact                                 Address 1                                   Address 2         Address 3                City   State       Zip      Country
 LING, ANDREW HING-ANG                                                  ADDRESS REDACTED
 LING, LEVI                                                             ADDRESS REDACTED
 LING, RITA                                                             ADDRESS REDACTED
 LINGLE, VICKY LYNN                                                     ADDRESS REDACTED
 LININGER, JACQUELINE                                                   ADDRESS REDACTED
 LINKEMYER, DUANE M                                                     ADDRESS REDACTED
 LINMAN, ASHLEY                                                         ADDRESS REDACTED
 LINN, SEAN A                                                           ADDRESS REDACTED
 LINNEMAN, AUSTIN ALEXANDER                                             ADDRESS REDACTED
 LINNS FRUIT BIN                                                        2535 VILLAGE LANE STE A                                                                       CAMBRIA             CA      93428
 Linns Fruit Bin, Inc.            John Linn                             2535 Village Lane, Ste. A                                                                     Cambria             CA      93428
 LINO LOPEZ, EVELYN                                                     ADDRESS REDACTED
 LINRUD, JUSTIN                                                         ADDRESS REDACTED
 LINRUD, RICHARD                                                        ADDRESS REDACTED
 LINSCOTT, CELINDA                                                      ADDRESS REDACTED
 LINSCOTT, JOSHUA                                                       ADDRESS REDACTED
 LINSCOTT, LADAWN                                                       ADDRESS REDACTED
 LINSKEY, CHRISTOPHER T                                                 ADDRESS REDACTED
 LINSON, BRIAN LESLIE                                                   ADDRESS REDACTED
 LINVILLE, ANGELA                                                       ADDRESS REDACTED
 LINVILLE, EDWARD                                                       ADDRESS REDACTED
 LIO, DEBRA JEAN                                                        ADDRESS REDACTED
 LIPARITA WINE CELLARS                                                  PO BOX 3600                                                                                   YOUNTSVILLE         CA      94599
 LIPP, ADAM LYLE                                                        ADDRESS REDACTED
 LIPPMAN CO                                                             50 SE YAMHILL STREET                                                                          PORTLAND            OR      97214-2135
 Lipps, Christine                                                       291 Jamacha Rd Apt 22                                                                         El Cajon            CA      92019
 LIPPS, CHRISTINE                                                       ADDRESS REDACTED
 LIPSOMB, JASPER RAYSHEM                                                ADDRESS REDACTED
 LIQUID ENTERPRISES CORPORATION                                         700 N COLORADO BLVD #348                                                                      DENVER              CO      80206
 LIQUID ENVIROMENTAL SOLUTIONS                                          PO BOX 203371                                                                                 DALLAS              TX      75320-3371
 Liquidity Solutions, Inc.                                              One University Plaza, Suite 312                                                               Hackensack          NJ      07601
 LIRA JR., OSCAR                                                        ADDRESS REDACTED
 LIRA, HECTOR                                                           ADDRESS REDACTED
 LISCOUMB, SHERILYN F                                                   ADDRESS REDACTED
 LISENBY, KIM ELIZABETH                                                 ADDRESS REDACTED
 LISIO JR., LOUIS JOHN                                                  ADDRESS REDACTED
 LISS, BREANNA                                                          ADDRESS REDACTED
 LISTON, JOHN                                                           ADDRESS REDACTED
 LISTON, PEGGY L.                                                       ADDRESS REDACTED
 LITEHOUSE INC                                                          100 LITEHOUSE DRIVE                                                                           SANDPOINT           ID      83864
 LITHTEX NORTHWEST                                                      2000 KENTUCKY STREET                                                                          BELLINGHAM          WA      98229
 LITTEN, FRANCES M                                                      ADDRESS REDACTED
 LITTERAL, SARAH D.                                                     ADDRESS REDACTED
 LITTLE BEAN INC DBA FORZA COFFEE
 COMPANY                          LITTLE BEAN, INC.                     ATTN ROBERT P. DONOHUE                      18006 105TH ST. CT. EAST                          BONNEY LAKE         WA      98391
 LITTLE CEDARS ELEMENTARY                                               7408 144TH PLACE SE                                                                           SNOHOMISH           WA      98296
 LITTLE MOUNTAIN ELEMENTARY
 SCHOOL                                                                 1514 S LAVENTURE RD                                                                           MOUNT VERNON        WA      98274
 LITTLE RIVER CANDY CO                                                  PO BOX 4577                                                                                   WENATCHEE           WA      98807-4577
 LITTLE, GABRIELLE                                                      ADDRESS REDACTED
 LITTLE, JACKIE EILEEN                                                  ADDRESS REDACTED
 LITTLE, KELLI A.                                                       ADDRESS REDACTED
 LITTLEJOHN, CARLYNE                                                    ADDRESS REDACTED
 LIU, CHAU                                                              ADDRESS REDACTED
 LIU, GUANG L.                                                          ADDRESS REDACTED
 LIU, JUN                                                               ADDRESS REDACTED
 LIU, MANDY YEE-MEI                                                     ADDRESS REDACTED
 LIU, PEARL                                                             ADDRESS REDACTED
 LIUZZI IV, DOMINIC EDWARD                                              ADDRESS REDACTED
 LIVASY, CYNTHIA                                                        ADDRESS REDACTED
 LIVINGSTON, BRANDI LOUISE                                              ADDRESS REDACTED
 LIVINGSTON, CHARLYN                                                    ADDRESS REDACTED
 LIVINGSTON, JENNIFER LEE                                               ADDRESS REDACTED
 LIVINGSTON, ROBERT D                                                   ADDRESS REDACTED
 LIWAG, QUEENLIRA RANA                                                  ADDRESS REDACTED
 LIZAOLA, MARIA ELENA                                                   ADDRESS REDACTED
 LIZARRAGA, JAZMINE CECILIA                                             ADDRESS REDACTED
 LIZARRAGA, SONIA                                                       ADDRESS REDACTED
 LLAMAS, IGNACIO                                                        ADDRESS REDACTED
 LLAMAS, MARIA                                                          ADDRESS REDACTED
 LLOYD, AMY                                                             ADDRESS REDACTED
 LLOYD, BOBBIE DIANE                                                    ADDRESS REDACTED
 LLOYD, CHEYENNE MARIE                                                  ADDRESS REDACTED
 LLOYD, MICHELLE E                                                      ADDRESS REDACTED
 LLOYD, VANCE RICHARD                                                   ADDRESS REDACTED
 Lloyds of London                                                       25 W 53rd                                   St #14                                            New York            NY      10019
 LLOYDS OF LONDON                                                       25 W. 53RD ST                               ST. #14                                           NEW YORK            NY      10019
 Lloyds of London                                                       Beazley Group                               50 Glenlake Parkway                               Atlanta             GA      30328
 LO, JOANNE                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                          Page 174 of 342
                                                                              Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                               Page 190 of 357
                                                                                                                                                    Creditor Matrix
                                                                                                                                               Served via First Class Mail


                   Company                                          Contact                                         Address 1                                          Address 2                         Address 3                City     State     Zip     Country
 LOAD KING MFG CO INC                                                                         PO BOX 40606                                                                                                              JACKSONVILLE       FL    32203
 LOARIS JR, JAMES A.                                                                          ADDRESS REDACTED
 LOBAUGH, CARLA L.                                                                            ADDRESS REDACTED
 LOBAUGH, MICHAEL                                                                             ADDRESS REDACTED
 LOBE, LYLE D.                                                                                ADDRESS REDACTED
 LOBEL, KRISTIE M                                                                             ADDRESS REDACTED
 LOBO HILLS-ANTHONY CELLARS LLC                                                               8232 38TH AVE NE                                                                                                          SEATTLE            WA   98115
 LOCAL CRAFT DISTRIBUTION INC                                                                 6489 CALLE REAL STE H                                                                                                     GOLETA             CA   93117
 Local Craft Distribution Inc.                                                                1230 Mission Dr #16                                                                                                       Solvang            CA   93463
 LOCK, ISAIAH                                                                                 ADDRESS REDACTED
 LOCKETT, AUZLINE                                                                             ADDRESS REDACTED
 LOCKHART, BRENNA                                                                             ADDRESS REDACTED
 LOCKLEAR, DAWN                                                                               664 CHURCH                                                                                                                SAN LUIS OBISPO    CA   93401
 LOCKRIDGE, DEBRA A.                                                                          ADDRESS REDACTED
 LOCKTON COMPANIES INC                                                                        3601 SW 160TH AVE, SUITE 200                                                                                              MIRAMAR            FL   33027
 LOCKWOOD, CHRISTOPHER ROBERT                                                                 ADDRESS REDACTED
 LOCO-BOOSE HOBBIES                                                                           6637 76TH LANE SW                                                                                                         OLYMPIA            WA   98512
 LOCOCO, JOHN                                                                                 ADDRESS REDACTED
 LOCOCO, STEVE                                                                                ADDRESS REDACTED
 LOCULAN, FELICISIMO CIPRES                                                                   ADDRESS REDACTED
 LOCUST CIDER                                                                                 19151 144TH AVE NE                                                                                                        LAKE FOREST PARK   WA   98072
 LOCUST CIDER/ RAINMAKER CIDER                                                                19151 144TH AVE NE                                                                                                        LAKE FOREST PARK   WA   98072
 LOEB & LOEB LLP                                                                              345 PARK AVENUE                                                                                                           NEW YORK CITY      NY   10154
 LOERA, JOHN G                                                                                ADDRESS REDACTED
 LOERA, ROSA RAMONA                                                                           ADDRESS REDACTED
 LOESCHE, AMANDA KAY                                                                          ADDRESS REDACTED
 LOESCHE, JEFFREY A                                                                           ADDRESS REDACTED
 LOEWEN-SCHWARZE, ELIJAH N.                                                                   ADDRESS REDACTED
 LOEWENTHAL, AMBER                                                                            ADDRESS REDACTED
 LOFTON, WILLA                                                                                ADDRESS REDACTED
 LOFTUS, TIMOTHY A                                                                            ADDRESS REDACTED
 Loga Trails End, LLC                        c/o Scott Franklin, Senior VP Asset Management   Loja Group                                           2099 Mt Diablo Blvd Ste 200                                          Walnut Creek       CA   94596-4369
 LOGAN, AUSTIN COLE                                                                           ADDRESS REDACTED
 LOGAN, CHARLES C                                                                             ADDRESS REDACTED
 LOGAN, DAVID P                                                                               ADDRESS REDACTED
 LOGAN, DEBORAH SUSANN                                                                        ADDRESS REDACTED
 LOGAN, ERIC MAURICE                                                                          ADDRESS REDACTED
 LOGAN, JOSHUA                                                                                ADDRESS REDACTED
 LOGAN, KATHLEEN                             IN CARE OF TODD                                  20050 SW QUAILRUN LANE                                                                                                    SHERWOOD           OR   97140
 LOGAN, SHIRLEY                                                                               ADDRESS REDACTED
 LOGIMEDIX                                                                                    15851 SW 41ST ST # 700                                                                                                    DAVIE              FL   33331
 LOGNION, GLENN WAYNE                                                                         ADDRESS REDACTED
 LOGO PRODUCTS INC                                                                            PO BOX 1295                                                                                                               LAKE OSWEGO        OR   97035
 LOGRASSO, ROSALIE M                                                                          ADDRESS REDACTED
 LOHMAN, KIMBERLY ANNE                                                                        ADDRESS REDACTED
 LOHR, JERRIN R.                                                                              ADDRESS REDACTED
 LOHREY, JAMES EDWARD                                                                         ADDRESS REDACTED
 LOILAND, JUSTIN                                                                              ADDRESS REDACTED
 LOITZ, LESLIE ANN                                                                            ADDRESS REDACTED
 Loizides, PA                                Christopher D. Loizides, Esq.                    1225 King Street, Suite 800                                                                                               Wilmington         DE   19801
 LOJA AUBURN LLC                                                                              PO BOX 31001-1576                                    LOCKBOX NUMBER 911576                                                PASADENA           CA   91110-1576
 LOJA AUBURN LLC                                                                              PO BOX 31001-1576                                                                                                         PASADENA           CA   91110-1576
 Loja Trails End, L.L.C.                     Saul Ewing LLP                                   Teresa K.D. Currier                                  1201 North Market Street, Suite 2300                                 Wilmington         DE   19801
 Loja Trails End, L.L.C.                     Scott Franklin                                   2099 Mt Diablo Blvd Ste 200                                                                                               Walnut Creek       CA   94596-4369
 LOJA TRAILS END, LLC                                                                         PO BOX 66                                                                                                                 RODEO              CA   94572
 Loja Trails End, LLC                        Loga Trails End, LLC                             c/o Scott Franklin, Senior VP Asset Management       Loja Group                             2099 Mt Diablo Blvd Ste 200   Walnut Creek       CA   94596-4369
 Loja Trails End, LLC                        Mark Minuti                                      Saul Ewing LLP                                       1201 North Market Street, Suite 2300   PO Box 1266                   Wilmington         DE   19899
 Loja Trails End, LLC                        Mark Minuti, Esquire                             Saul Ewing LLP                                       222 Delaware Avenue, Suite 1200        P.O. Box 1266                 Wilmington         DE   19899
 LOLA WINES                                                                                   PO BOX 72                                                                                                                 RUTHERFORD         CA   94573
 LOLLAR, JUSTIN XAVIER                                                                        ADDRESS REDACTED
 LOMAL-MACHAN, LYNNE                                                                          6460 RAINBOW HEIGHT RD                                                                                                    FALLBROOK          CA   92028
 LOMANTO-KELLY, CAROLE L                                                                      ADDRESS REDACTED
 LOMAS, LUKE W.                                                                               ADDRESS REDACTED
 LOMBARD, AMELIA J.                                                                           ADDRESS REDACTED
 LOMBARDI, KELLY                                                                              ADDRESS REDACTED
 LOMBERA, KATE REQUA                                                                          ADDRESS REDACTED
 LOMELI, JOSE M                                                                               ADDRESS REDACTED
 LOMELI, KIMBERLY                                                                             ADDRESS REDACTED
 LOMELI, MALITZA                                                                              ADDRESS REDACTED
 LOMELI, PAUL ANTHONY                                                                         ADDRESS REDACTED
 LOMELI, RAYMOND                                                                              ADDRESS REDACTED
 LOMELI, STEPHANIE M                                                                          ADDRESS REDACTED
 LOMELI, VIRGINIA                                                                             ADDRESS REDACTED
 LOMEN, TISA L                                                                                ADDRESS REDACTED
 LOMONICO, ANNETTE KATHLEEN                                                                   ADDRESS REDACTED
 LOMPOC LOCK AND SAFE                                                                         322 N H ST #C                                                                                                             LOMPOC             CA   93436
 LOMPOC TORTILLA SHOP                                                                         138 NORTH D STREET                                                                                                        LOMPOC             CA   93436
 LOMPOC UNIFIED SCHOOL DISTRICT                                                               1301 N A STREET                                                                                                           LOMPOC             CA   93436




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                         Page 175 of 342
                                                                               Case 15-11874-KG                                  Doc 3995ExhibitFiled
                                                                                                                                                 D    11/26/18             Page 191 of 357
                                                                                                                                            Creditor Matrix
                                                                                                                                       Served via First Class Mail


                Company                                           Contact                                           Address 1                                  Address 2         Address 3               City   State       Zip      Country
 LOMPOC VALLEY FESTIVAL
 ASSOCIATION                                                                                    414 W OCEAN AVE                                                                              LOMPOC             CA      93436
 Lompoc Valley Seed & Milling                                                                   1119 W Laurel Ave                                                                            Lompoc             CA      93436
 LONDOS, JASON                                                                                  ADDRESS REDACTED
 LONG, ANDREW                                                                                   ADDRESS REDACTED
 LONG, CHRISTOPHER R                                                                            ADDRESS REDACTED
 LONG, DYLAN                                                                                    ADDRESS REDACTED
 LONG, JAMES                                                                                    ADDRESS REDACTED
 LONG, JAMES                                                                                    ADDRESS REDACTED
 LONG, JESSICA AMBER                                                                            ADDRESS REDACTED
 LONG, LU ANNE                                                                                  ADDRESS REDACTED
 LONG, MAC J                                                                                    ADDRESS REDACTED
 LONG, MATISON                                                                                  ADDRESS REDACTED
 LONG, SAVANNAH LEE                                                                             ADDRESS REDACTED
 LONG, TAMARA MARIE                                                                             ADDRESS REDACTED
 LONGACRE, GRADY D                                                                              ADDRESS REDACTED
 LONGANECKER, FORREST                                                                           ADDRESS REDACTED
 LONGEVITY FOODS                                                                                14701 NE MAIN STREET                                                                         DUVALL             WA      98019
 LONGEVITY FOODS                                                                                14701 NE MAIN STREET                       STE A-1                                           DUVALL             WA      98019
 LONGMEYER, TORI NICOLE                                                                         ADDRESS REDACTED
 LONGNECKER, HEIDI                                                                              ADDRESS REDACTED
 LONGO, CYNTHIA MARIE                                                                           ADDRESS REDACTED
 LONGORIA-MCCOY, GABRIELE                                                                       ADDRESS REDACTED
 LONGWORTH, KEVIN J.                                                                            ADDRESS REDACTED
 LONICH-ROCHA, NICHOLAS WILLIAM                                                                 ADDRESS REDACTED
 LOOMIS                                                                                         DEPT 0757                                                                                    DALLAS             TX      75312-0757
 LOOMIS                                                                                         PO BOX 94600                                                                                 SEATTLE            WA      98124-6900
 LOOMIS                                      DEPT 0757                                          PO BOX 120001                                                                                DALLAS             TX      75312-0757
 Loomis Armored US LLC                       Melissa Boyer                                      2500 CityWest Blvd., Suite 900                                                               Houston            TX      77042
                                             Attn VP Strategic Accounts & VP Legal Services &
 Loomis Armored US, LLC                      Risk Management                                    2500 City West Blvd.                       Suite 900                                         Houston            TX      77042
 LOOMIS ARMOURED US                                                                             2500 CITY WEST BLVD.                       STE. 900                                          HOUSTON            TX      77042
 LOOMIS.                                                                                        2500 CITYWEST BLVD                                                                           HOUSTON            TX      77042
 LOONEY, JOEL                                                                                   ADDRESS REDACTED
 LOPATINSKY, VLAD                                                                               ADDRESS REDACTED
 LOPER, AYANNA SARAN                                                                            ADDRESS REDACTED
 LOPER, PAULETTE D                                                                              ADDRESS REDACTED
 LOPEZ , CARMEN                                                                                 23826 SUNSET CROSSING RD                                                                     DIAMOND BAR        CA      91765-1448
 LOPEZ GARCIA, LUIS                                                                             ADDRESS REDACTED
 LOPEZ GUERRERO, APRIL MARLENE                                                                  ADDRESS REDACTED
 LOPEZ JR., MARTIN                                                                              ADDRESS REDACTED
 LOPEZ MAGANDA, CARLOS JAVIER                                                                   ADDRESS REDACTED
 LOPEZ MORALES, AGUSTIN                                                                         ADDRESS REDACTED
 LOPEZ SR., ANTHONY R                                                                           ADDRESS REDACTED
 LOPEZ, ANA LAURA                                                                               ADDRESS REDACTED
 LOPEZ, ANDREA R                                                                                ADDRESS REDACTED
 LOPEZ, ANGEL R                                                                                 ADDRESS REDACTED
 LOPEZ, ANGELINA ANTONIA                                                                        ADDRESS REDACTED
 LOPEZ, ASHLEY                                                                                  ADDRESS REDACTED
 LOPEZ, ASHLEY MONIQUE                                                                          ADDRESS REDACTED
 LOPEZ, AUDRIGENE                                                                               ADDRESS REDACTED
 LOPEZ, AURELIA NOYOLA                                                                          5467 BERGEN ST.                                                                              SAN DIEGO          CA      92117
 LOPEZ, BERNARD                                                                                 ADDRESS REDACTED
 LOPEZ, CAESAR                                                                                  ADDRESS REDACTED
 LOPEZ, CARMEN                                                                                  23826 SUNSET CROSSING RD                                                                     DIAMOND BAR        CA      91765
 LOPEZ, CHRISTOPHER A                                                                           ADDRESS REDACTED
 LOPEZ, CHRISTOPHER ANGEL                                                                       ADDRESS REDACTED
 LOPEZ, CYNTHIA                                                                                 ADDRESS REDACTED
 LOPEZ, DANIEL                                                                                  ADDRESS REDACTED
 LOPEZ, DANIEL ELIAS                                                                            ADDRESS REDACTED
 LOPEZ, DARLYNN                                                                                 ADDRESS REDACTED
 LOPEZ, DEBORAH A                                                                               ADDRESS REDACTED
 LOPEZ, DESTINIE                                                                                ADDRESS REDACTED
 LOPEZ, DIEGO                                                                                   ADDRESS REDACTED
 LOPEZ, EDGAR                                                                                   ADDRESS REDACTED
 LOPEZ, EDNA LISA                                                                               ADDRESS REDACTED
 LOPEZ, ELIZABETH                                                                               ADDRESS REDACTED
 LOPEZ, FELIPE                                                                                  ADDRESS REDACTED
 LOPEZ, FRANCISCO                                                                               ADDRESS REDACTED
 LOPEZ, FRANKII CHRISTAIN                                                                       ADDRESS REDACTED
 LOPEZ, GABRIEL ALEXANDER                                                                       ADDRESS REDACTED
 LOPEZ, GABRIEL I                                                                               ADDRESS REDACTED
 LOPEZ, GERARDO                                                                                 ADDRESS REDACTED
 LOPEZ, HANNIA                                                                                  ADDRESS REDACTED
 LOPEZ, HARISHNA BALLESTEROS                                                                    ADDRESS REDACTED
 LOPEZ, IRVIN                                                                                   ADDRESS REDACTED
 LOPEZ, JACQUELINE SUE                                                                          ADDRESS REDACTED
 LOPEZ, JAMES ANTHONY                                                                           ADDRESS REDACTED
 LOPEZ, JASON                                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                 Page 176 of 342
                                                                                Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                    Page 192 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


               Company                                              Contact                           Address 1                                        Address 2                Address 3                 City   State       Zip      Country
 LOPEZ, JESSICA ANN                                                                   ADDRESS REDACTED
 LOPEZ, JESSICA F                                                                     ADDRESS REDACTED
 LOPEZ, JESUS                                                                         ADDRESS REDACTED
 LOPEZ, JOHN                                                                          ADDRESS REDACTED
 LOPEZ, JORGE IVAN                                                                    ADDRESS REDACTED
 LOPEZ, JORGE JR                                                                      ADDRESS REDACTED
 LOPEZ, JOSUE ROBERTO                                                                 ADDRESS REDACTED
 LOPEZ, JULIA                                                                         ADDRESS REDACTED
 LOPEZ, MARGARITO G                                                                   ADDRESS REDACTED
 LOPEZ, MARIA G                                                                       ADDRESS REDACTED
 LOPEZ, MARIA R                                                                       ADDRESS REDACTED
 LOPEZ, MARIA S.                                                                      ADDRESS REDACTED
 LOPEZ, MARTHA                                                                        ADDRESS REDACTED
 LOPEZ, MELISSA                                                                       ADDRESS REDACTED
 LOPEZ, MICHAEL                                                                       ADDRESS REDACTED
 LOPEZ, MIGUEL                                                                        ADDRESS REDACTED
 LOPEZ, MISA MARIE                                                                    ADDRESS REDACTED
 LOPEZ, NATALIE ANNE                                                                  ADDRESS REDACTED
 LOPEZ, PALEMON SARABIA                                                               ADDRESS REDACTED
 LOPEZ, PEARL ANN                                                                     ADDRESS REDACTED
 LOPEZ, PEDRO S                                                                       ADDRESS REDACTED
 LOPEZ, RAEANN                                                                        ADDRESS REDACTED
 LOPEZ, RICHARD G                                                                     ADDRESS REDACTED
 LOPEZ, RICK STEVEN                                                                   ADDRESS REDACTED
 LOPEZ, ROCIO                                                                         ADDRESS REDACTED
 LOPEZ, ROCKY LAWRENCE                                                                ADDRESS REDACTED
 LOPEZ, SANDRA                                                                        ADDRESS REDACTED
 LOPEZ, SIMON                                                                         ADDRESS REDACTED
 LOPEZ, STACY FRANCINE                                                                ADDRESS REDACTED
 LOPEZ, TAMERA LEIGH                                                                  ADDRESS REDACTED
 LOPEZ, TERESA                                                                        ADDRESS REDACTED
 LOPEZ, VICTOR M.                                                                     ADDRESS REDACTED
 LOPEZ, YOLANDA                                                                       ADDRESS REDACTED
 LOPEZ-REYES, NELSON RENE                                                             ADDRESS REDACTED
 LOPP, CHRISTIAN B.                                                                   ADDRESS REDACTED
 LORD DE PASTRY                                                                       4722 SAN FERNANDO RD                                                                                  GLENDALE             CA      91204-1841
 LORD, DAVID SANTIAGO                                                                 ADDRESS REDACTED
 LORELLI WINES                                                                        1601 SLABLE CR RD                                                                                     GRANTS PASS          OR      92527
 LORENZ, CURTIS ALEXANDER                                                             ADDRESS REDACTED
 LORENZ, JENNIFER KAY                                                                 ADDRESS REDACTED
 LORENZO, NATIVIDAD PABILONA                                                          ADDRESS REDACTED
 LORETO, MAURICIO MIGUEL                                                              ADDRESS REDACTED
 LORIMER, LANDON SCOTT                                                                ADDRESS REDACTED
 LORIS ORIGINAL LEMONADE LLC                                                          1937 GOODYEAR AVENUE SUITE 707                                                                        VENTURA              CA      93003
 LOS ANGELES COUNTY                          DEPT OF ENVIRONMENTAL HEALTH             5050 COMMERCE DR                                                                                      BALDWIND PARK        CA      91706
 LOS ANGELES COUNTY                          DEPT OF PUBLIC WORKS CASHIER             PO BOX 1460                                                                                           ALHAMBRA             CA      91802
 LOS ANGELES COUNTY                          TREASURER                                PO BOX 54978                                                                                          LOS ANGELES          CA      90054
 LOS ANGELES COUNTY DEPT. OF
 PUBLIC WORKS                                                                         260 E AVENUE K8                                                                                       LANCASTER            CA      93535-4527
 Los Angeles County District Attorneys
 Office                                      Jackie Lacey, County District Attorney   211 West Temple Street                       Suite 1200                                               Los Angeles          CA      90012
 LOS ANGELES COUNTY FIRE DEPT                LA COUNTY CUPA                           PO BOX 513148                                                                                         LOS ANGELES          CA      90051-1148
 LOS ANGELES COUNTY RECORDER                                                          12400 IMPERIAL HIGHWAY                                                                                NORWALK              CA      90650
 LOS ANGELES COUNTY SHERIFFS D                                                        PO BOX 843580                                                                                         LOS ANGELES          CA      90084
 LOS ANGELES COUNTY SHERIFFS
 OFFICE                                                                               42011 4TH ST WEST                                                                                     LANCASTER            CA      93534
 LOS ANGELES COUNTY SHERIFFS.                                                         6548 MILES AVE ROOM 108                                                                               HUNTINGTON PARK      CA      90255

 LOS ANGELES COUNTY TAX COLLECT                                                       PO BOX 54018                                                                                          LOS ANGELES          CA      90054-0018
 LOS ANGELES COUNTY TAX
 COLLECTOR                                                                            PO BOX 54018                                                                                          LOS ANGELES          CA      90054-0018
 Los Angeles County Treasurer and Tax
 Collector                                                                            PO Box 54110                                                                                          Los Angeles          CA      90054-0110
 Los Angeles County Treasurer and Tax
 Collector                                   Barry S. Glaser                          Steckbauer Weinhart, LLP                     333 S. Hope Street, 36th Floor                           Los Angeles          CA      90071
 Los Angeles County Treasurer and Tax
 Collector                                   Marc J Phillips                          Manning Gross & Massenburg LLP               1007 North Orange Street, 10th Floor                     Wilmington           DE      19801
 LOS ANGELES DEPT OF WATER &
 POWER                                                                                P.O. BOX 30808                                                                                        LOS ANGELES          CA      90030-0808
 LOS ANGELES DEPT OF WATER &
 POWER                                       COMMERCIAL ACCOUNTS MANAGEMENT           PO BOX 51111                                                                                          LOS ANGELES          CA      90051-5700
 LOS ANGELES DEPT OF WATER &
 POWER/30808                                                                          P.O. BOX 30808                                                                                        LOS ANGELES          CA      90030-0808
 LOS ANGELES SMSA LIMITED
 PARTNERSHIP                                 ATTN NETWORK REAL ESTATE                 180 WASHINGTON VALLEY RD.                                                                             BEDMINSTER           NJ      07921
 LOS OSOS COMMERCIAL LLC                     C/O RICK GAMBRIL                         547 FIVE CITIES DRIVE                                                                                 PISMO BEACH          CA      93449
 Los Osos Commercial LLC                     Clayton Gambril                          547 Five Cities Drive                                                                                 PISMO BEACH          CA      93449
 Los Osos Commercial, LLC                                                             547 Five Cities Drive                                                                                 Pismo Beach          CA      93449
 Los Osos Commercial, LLC                    Hanno T. Powell, Esq                     7522 N. Colonial Ave., Suite 100                                                                      Fresno               CA      93711




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 177 of 342
                                                                          Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18                  Page 193 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                        Contact                                Address 1                                   Address 2              Address 3                 City   State     Zip     Country
 Los Osos Commercial, LLC                    Los Osos Commercial, LLC                                                          547 Five Cities Drive                                  Pismo Beach          CA    93449
 LOS OSOS RANCH LLC                                                                   PO BOX 6481                                                                                     LOS OSOS             CA    93412
 Los Osos Ranch, LLC                         Greg Spiller                             POB 6481                                                                                        Los Osos             CA    93412
 Los Tres Salceros Inc. dba Oscars
 Homemade Salsa                              Chedid Sawaya                            684 Anita St. Ste D-2                                                                           Chula Vista          CA   91911
 LOSI, JACOB                                                                          ADDRESS REDACTED
 LOSKUTOVA, DINA                                                                      ADDRESS REDACTED
 LOSLI, STONY                                                                         ADDRESS REDACTED
 LOSS PREVENTION WORKS LLC                                                            730 FIFTY AVE                            SUITE 500 C/O BLAZER ENTERTAINMENT                     NEW YORK             NY   10019
 LOST RIVER WINERY LLC                                                                699 LOST RIVER RD                                                                               MAZAMA               WA   98833
 LOTTRIDGE JR., BRIAN ROSS                                                            ADDRESS REDACTED
 LOTZ, STACY LEE                                                                      ADDRESS REDACTED
 LOUIE, MARY B.                                                                       ADDRESS REDACTED
 LOUIS AUTO GLASS                                                                     1512 N STATE ST                                                                                 BELLINGHAM           WA   98225
 LOUNSBURY, LEE E.                                                                    ADDRESS REDACTED
 LOUTHEN, CHERL NAOMI                                                                 ADDRESS REDACTED
 LOVATO, PATRICK LORENZO                                                              ADDRESS REDACTED
 LOVE, CRAIG STEVEN                                                                   ADDRESS REDACTED
 LOVE, HOLLY VICTORIA                                                                 ADDRESS REDACTED
 LOVE, LISA D                                                                         ADDRESS REDACTED
 LOVE, PALME MICHELLE                                                                 ADDRESS REDACTED
 LOVELACE, KENT ALEXANDER                                                             ADDRESS REDACTED
 LOVELAND, CHRISTINE                                                                  ADDRESS REDACTED
 LOVELAND, STEVEN LEE                                                                 ADDRESS REDACTED
 LOVELL, KRISTINA RENEE                                                               ADDRESS REDACTED
 LOVETT, ALEXANDRA DIANE                                                              ADDRESS REDACTED
 LOW, JOSEPH FRANKLIN                                                                 ADDRESS REDACTED
 LOWDER, MARLENE                                                                      ADDRESS REDACTED
 LOWE, ANDREA KATHLEEN                                                                ADDRESS REDACTED
 LOWE, CRAIG JAMES                                                                    ADDRESS REDACTED
 LOWE, JACOB                                                                          ADDRESS REDACTED
 LOWE, JEFFREY JAMES                                                                  ADDRESS REDACTED
 LOWE, NATHANIEL                                                                      ADDRESS REDACTED
 LOWELL ELEMENTARY                                                                    935 14TH STREET                                                                                 BELLINGHAM           WA   98225
 LOWELL, DEANNA                                                                       19703 84TH AVE E                                                                                SPANAWAY             WA   98387
 LOWEN-DIAZ, TUHUI KU                                                                 ADDRESS REDACTED
 LOWERY & COMPANY INC                        C/O MICHAEL P KLEIN, CHAPTER 7 TRUSTEE   330 MADISON AVE S, SUITE 110                                                                    BAINBRIDGE ISLAND    WA   98110
 LOWERY, ALISON                                                                       341 E 12TH AVE                                                                                  EUGENE               OR   97401
 LOWERY, TIMOTHY R.                                                                   ADDRESS REDACTED
 LOWES LANDSCAPING                                                                    2002 W KAIBAB LN                                                                                FLAGSTAFF            AZ   86001
 LOWRY, APRIL DAWN                                                                    ADDRESS REDACTED
 LOWRY, CHRISTOPHER JAMES                                                             ADDRESS REDACTED
 LOYA, CHRISTOPHER NATHAN                                                             ADDRESS REDACTED
 LOYA, GREG                                                                           ADDRESS REDACTED
 LOYA, HECTOR A                                                                       ADDRESS REDACTED
 LOYO, JONATHAN ANDRE                                                                 ADDRESS REDACTED
 LOZA, ARTURO                                                                         ADDRESS REDACTED
 LOZA, CADEN JESUS                                                                    ADDRESS REDACTED
 LOZA, OSCAR                                                                          ADDRESS REDACTED
 LOZA, RICARDO N/A                                                                    ADDRESS REDACTED
 LOZA, VICKY                                                                          ADDRESS REDACTED
 LOZANO , SISTO                                                                       916 N INGLEWOOD AVE                      #10                                                    INGELWOOD            CA   90302
 LOZANO, HALEY                                                                        ADDRESS REDACTED
 LOZANO, MARGARITA                                                                    ADDRESS REDACTED
 LOZANO, MICHELE LIANE                                                                ADDRESS REDACTED
 LOZANO, PAUL S                                                                       ADDRESS REDACTED
 LOZANO, SAMUEL                                                                       ADDRESS REDACTED
 LOZIER CORP                                                                          PO BOX 3577                                                                                     OMAHA                NE   68103-0577
 LOZIER CORPORATION                                                                   PO BOX 3577                                                                                     OMAHA                NE   68103-0577
 Lozier Corporation                          Attn Legal Department                    6336 Pershing Drive                                                                             Omaha                NE   68110
 LOZIER CORPORATION                          ATTN LEGAL DEPT                          PO BOX 3577                                                                                     OMAHA                NE   68103-0577
 LOZIER CORPORATION                          Lozier Corporation                       Attn Legal Department                    6336 Pershing Drive                                    Omaha                NE   68110
 LP SOFTWARE                                                                          7000 W 111TH ST # 305                                                                           WORTH                IL   60482
 LP SOFTWARE INC                                                                      7000 W 111TH ST # 305                                                                           WORTH                IL   60482
 LR BORELLI INC                                                                       1220 S. PASADENA                                                                                MESA                 AZ   85210-5402
 LRAC LEGISLATIVE AND REGULATORY
 AFFAIRS                                     WA. STATE PHARMACY LEGISLATIVE AFFAIRS   411 WILLIAMS AVENUE SOUTH                                                                       RENTON               WA   98057
 LRAC LEGISLATIVE REGULATORY AF
 WA STATE PHARM LEGISLATIVE AFF                                                       411 WILLIAMS AVENUE SOUTH                                                                       RENTON               WA   98057
 LU, ALEX                                                                             ADDRESS REDACTED
 LUA, EDELMIRA                                                                        ADDRESS REDACTED
 LUA, IVAN JOSE                                                                       ADDRESS REDACTED
 LUA, JOSE M                                                                          ADDRESS REDACTED
 LUBANSKI, SUSANNA                                                                    ADDRESS REDACTED
 LUCAS EXPRESS, LLC                                                                   430 91ST AVE NE #10                                                                             LAKE STEVENS         WA   98258
 Lucas Holdings, LLC                                                                  4900 N. Sante Fe                                                                                Oklahoma City        OK   73118
 LUCAS, KAYLA JEAN                                                                    ADDRESS REDACTED
 LUCAS, NICHOLAS STEVEN                                                               ADDRESS REDACTED
 LUCERNE FOODS INC.                                                                   5918 STONERIDGE MALL RD                                                                         PLEASANTON           CA   94588




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 178 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 194 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                 Company                                          Contact                            Address 1                                 Address 2         Address 3                City   State       Zip      Country
 LUCERO, IRVIN                                                                    ADDRESS REDACTED
 LUCERO, KEILA G                                                                  ADDRESS REDACTED
 LUCERO, LESLIE MARIE                                                             ADDRESS REDACTED
 LUCERO, LYNNSIE                                                                  ADDRESS REDACTED
 LUCERO, NESTOR B                                                                 ADDRESS REDACTED
 LUCERO, RYAN MICHEAL                                                             ADDRESS REDACTED
 LUCHINI, RYAN                                                                    ADDRESS REDACTED
 LUCHT, JULIE                                                                     ADDRESS REDACTED
 LUCIO, NOEL ERIK                                                                 ADDRESS REDACTED
 LUCKEE DUTCH                                                                     204 HWY 99W                                                                                NEWBERG             OR      97132
 LUCKS FOOD DECORATING CO.                                                        3003 S. PINE STREET                                                                        TACOMA              WA      98409-4713
 LUCZON, ERIC VILLENA                                                             ADDRESS REDACTED
 LUDDEN, JEROD                                                                    ADDRESS REDACTED
 LUDEMAN, LINDA                                                                   ADDRESS REDACTED
 LUDER, ELIZABETH CONNELLY                                                        ADDRESS REDACTED
 LUDIKER, HOSS                                                                    ADDRESS REDACTED
 LUDIKER, MIKAYLA JEAN                                                            ADDRESS REDACTED
 LUDIN, SPENCER H                                                                 ADDRESS REDACTED
 LUDKE, JACKQULINE                                                                ADDRESS REDACTED
 LUDLOW, ADRIENNE LYNN                                                            ADDRESS REDACTED
 LUDTKE PACIFIC TRUCKING, INC.                                                    4059 Bakerview Valley Rd                                                                   Bellingham          WA      98226
 LUDWIGSON, JOE                                                                   ADDRESS REDACTED
 LUECKE, ROBERT R.                                                                ADDRESS REDACTED
 LUEHMANN, THOMAS A.                                                              ADDRESS REDACTED
 LUGO, JESUS C                                                                    ADDRESS REDACTED
 LUGO, JOSEPH SILVA                                                               ADDRESS REDACTED
 LUGO, SHENA MARIE                                                                ADDRESS REDACTED
 LUI, YAN YEE                                                                     ADDRESS REDACTED
 LUIS HERNANDEZ, RAYMUNDO                                                         ADDRESS REDACTED
 LUITEN, CARRIE ANN                                                               ADDRESS REDACTED
 LUIZZI, BRANDON                                                                  ADDRESS REDACTED
 LUJAN, ALAN                                                                      ADDRESS REDACTED
 LUJAN, ALEXIS VIVIAN                                                             ADDRESS REDACTED
 LUJANO, KELLY DENISE                                                             ADDRESS REDACTED
 LUKA III, RAYMOND THOMAS                                                         ADDRESS REDACTED
 LUKAVICS, CECILIA                                                                ADDRESS REDACTED
 LUKE, CASTEEL & OLSEN                                                            3400-188TH ST. S.W. #484                                                                   LYNWOOD             WA      98037
 LUKE, ROBERT CLAYTON                                                             ADDRESS REDACTED
 LUKENBACH, DENNIS D.                                                             ADDRESS REDACTED
 LUKES, JACK                                                                      ADDRESS REDACTED
 LUKES, TINA M.                                                                   ADDRESS REDACTED
 LUKINICH, BRIAN M                                                                ADDRESS REDACTED
 LUKOMSKI, LIDIA MARIA                                                            ADDRESS REDACTED
 LUKOWSKI, CHRISTOPHER MICHAEL                                                    ADDRESS REDACTED
 Lulus Essential Granola                                                          2110 Buchanan Loop Suite #1                                                                Ferndale            WA      98248
 LUMENAL LIGHTING                                                                 21706 66TH AVE W                                                                           MOUNTLAKE TERRACE   WA      98031
 LUMIN-ART SIGN CO INC                                                            4320A SOUTH ADAMS ST                                                                       TACOMA              WA      98409-2921
 LUMINARY SOLUTIONS                                                               3957 NORTHHAMPTON CT                                                                       WEST LINN           OR      97068
 LUMMI ISLAND REEFNET FESTIVAL                                                    PO BOX 163                                                                                 LUMMI ISLAND        WA      98262
 LUMMI ISLAND WILD CO-OP                                                          1956 EDGEFIELD DRIVE                                                                       BELLINGHAM          WA      98229
 LUMMI ISLAND WILD CO-OP                                                          1956 EDGEFIELD DR                                                                          BELLINGHAM          WA      98229-6842
 LUNA , ANDRES                                                                    8083 SW CAROL ANN CT                                                                       TIGARD              OR      97224-7586
 LUNA, ANDRES                                                                     8083 SW CAROL ANN CT                                                                       TIGARD              OR      97224
 LUNA, ANDRES ALONSO                                                              ADDRESS REDACTED
 LUNA, ANTHONY                                                                    ADDRESS REDACTED
 LUNA, DANIEL                                                                     ADDRESS REDACTED
 LUNA, DEBRA CAROL                                                                ADDRESS REDACTED
 LUNA, JOEL BALTAZAR                                                              ADDRESS REDACTED
 LUNA, JOSE MANUEL                                                                ADDRESS REDACTED
 LUNA, LUCIA                                                                      ADDRESS REDACTED
 LUNA, LUIS RICHARD                                                               ADDRESS REDACTED
 LUNA, MONICA                                                                     ADDRESS REDACTED
 LUNA, OSCAR LEONEL                                                               ADDRESS REDACTED
 LUNA, OSCAR LEONEL                                                               ADDRESS REDACTED
 LUNA, PABLO GERARDO                                                              ADDRESS REDACTED
 LUNA, RENA                                                                       ADDRESS REDACTED
 LUNA, RENA A.                                                                    ADDRESS REDACTED
 LUNA, WILL                                                                       ADDRESS REDACTED
 LUNAK, KENT                                                                      ADDRESS REDACTED
 LUND, ERIK DAVID                                                                 ADDRESS REDACTED
 LUND, GARY LEE                                                                   ADDRESS REDACTED
 LUND, JOAN M.                                                                    ADDRESS REDACTED
 LUND, MICHAEL                                                                    ADDRESS REDACTED

 LUND-COPPAGE, ALEXANDRIA LAYTON                                                  ADDRESS REDACTED
 LUNDQUIST, JOSILYN                                                               ADDRESS REDACTED
 LUNDQUIST, MELODY K.                                                             ADDRESS REDACTED
 LUNDQUIST-KOHLMAN, ANDREW                                                        ADDRESS REDACTED
 LUNDQUIST-KOHLMAN, MATTHEW                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 179 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 195 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                 Company                                          Contact                            Address 1                                 Address 2         Address 3                City   State       Zip      Country
 LUNN, VINCE C.                                                                   ADDRESS REDACTED
 LUNSFORD-KORVIN, ROBYN A.                                                        ADDRESS REDACTED
 LUNT , KAREN                                                                     ADDRESS REDACTED
 LUNT , KAREN                                                                     ADDRESS REDACTED
 LUO, LANYING                                                                     ADDRESS REDACTED
 LUONG, YEN                                                                       ADDRESS REDACTED
 LUONGO, CLIFFORD ERIC                                                            ADDRESS REDACTED
 LUPERCIO, RAMON                                                                  ADDRESS REDACTED
 LUQUE ESPINOZA, GILDA L                                                          ADDRESS REDACTED
 LUQUE, MAXIMILLIAN RAY                                                           ADDRESS REDACTED
 LURIE, ADAM                                                                      ADDRESS REDACTED
 LUSK, GINA BEATRICE                                                              ADDRESS REDACTED
 Lustick Kaiman & Madrone PLLC               Mark A. Kaiman                       222 Grand Ave                                                                              Bellingham          WA      98225
 LUTES, ELIZABETH M                                                               ADDRESS REDACTED
 LUTOVSKY, TERRI ARDELL WIKUM                                                     ADDRESS REDACTED
 LUTTERLOH, MICHAELA COURTNEY                                                     ADDRESS REDACTED
 LUTTRELL, AMY                                                                    ADDRESS REDACTED
 LUTTRELL, KENNETH W                                                              ADDRESS REDACTED
 LUTZ, CARY C                                                                     ADDRESS REDACTED
 LUTZ, SCOTT                                                                      ADDRESS REDACTED
 LUU, ALICE SO-AN                                                                 ADDRESS REDACTED
 LUU, EMILY                                                                       ADDRESS REDACTED
 LUU-NGA, TO THI                                                                  ADDRESS REDACTED
 LUV MACARONS                                                                     6830 NE BOTHELL WAY                      SUITE C-138                                       KENMORE             WA      98028
 LUZAICH, ANTHONY RAY                                                             ADDRESS REDACTED
 LUZZO, JENNIFER RENE                                                             ADDRESS REDACTED
 LVOVICH, MIKHAIL                                                                 ADDRESS REDACTED
 Lwin Family Co.                             d/b/a Hissho Sushi                   11949 Steele Creek Road                                                                    Charlotte           NC      28273
 LWIN FAMILY CO.                             HISSHO SUSHI                         11949 STEELE CREEK ROAD                                                                    CHARLOTTE           NC      28273
 LY, HAI HONG                                                                     ADDRESS REDACTED
 LY, JEWELRY                                                                      ADDRESS REDACTED
 LY, KEVIN                                                                        ADDRESS REDACTED
 LYBARGER, CHRISTIAN JAMES                                                        ADDRESS REDACTED
 LYBBERT, NATHAN                                                                  ADDRESS REDACTED
 LYCAN, THERESA                                                                   ADDRESS REDACTED
 LYDIA HAWK ELEMENTARY SCHOOL                                                     7600 5TH ST. SE                                                                            LACEY               WA      98503
 LYDICK, KYLE RONALD                                                              ADDRESS REDACTED
 LYDY, RYAN JAMES                                                                 ADDRESS REDACTED
 LYLE, CHRISTINA                                                                  ADDRESS REDACTED
 LYLE, LYNN A                                                                     ADDRESS REDACTED
 LYMAN ELEMENTARY                                                                 PO BOX 1308                                                                                LYMAN               WA      98284
 LYNCH CREEK FARM LLC                                                             PO BOX 2109                                                                                SHELTON             WA      98584
 LYNCH DISTRIBUTING                                                               106 W MEAD AVE                                                                             YAKIMA              WA      98902
 LYNCH DISTRIBUTING                                                               106 WEST MEAD                                                                              YAKIMA              WA      98902-6028
 LYNCH DISTRIBUTING                                                               500 SOUTH SECOND AVE                                                                       YAKIMA              WA      98902
 LYNCH, AARION SHANE                                                              ADDRESS REDACTED
 LYNCH, WENDY                                                                     126 ASH AVU                                                                                CARPINTERRIA        CA      93013
 LYND, KEITH                                                                      ADDRESS REDACTED
 LYNDALE GLASS                                                                    2012 N STATE ST                                                                            BELLINGHAM          WA      98225
 LYNDEN CHRISTIAN SCHOOL                                                          515 DRAYTON STREET                                                                         LYNDEN              WA      98264
 LYNDEN CO-OP PRESCHOOL                                                           500 N 14TH ST                                                                              LYNDEN              WA      98264
 LYNDEN HIGH SCHOOL ASB                                                           1201 BRADLEY ROAD                                                                          LYNDEN              WA      98264
 LYNDEN ICE                                                                       1936 FRONT ST                                                                              LYNDEN              WA      98264
 LYNDEN MIDDLE SCHOOL                                                             516 MAIN STREET                                                                            LYNDEN              WA      98264
 LYNDEN TRIBUNE                                                                   PO BOX 153                                                                                 LYNDEN              WA      98264
 LYNN ALBERTSON ARNP-PS                                                           13110 NE 177TH PL STE B-102                                                                WOODINVILLE         WA      98072
 LYNN E DOBLE                                                                     4360 WILDWOOD DR                                                                           MEDFORD             OR      97501
 LYNN E. GITLIN                              C/O CHESTER T. LACKEY                900 DUPONT ST                                                                              BELLINGHAM          WA      98225
 LYNN E. GITLIN, A MARRIED WOMAN
 AS HIS SEPARATE PROPERTY                    C/O MARK A LACKEY                    900 DUPONT ST                                                                              BELLINGHAM          WA      98225
 LYNN E. GITLIN, TRUSTEE OF THE
 HARRY LAWSON TRUST                          C/O CHESTER T. LACKEY                900 DUPONT ST                                                                              BELLINGHAM          WA      98225
 LYNN E. GITLIN, TRUSTEE OF THE
 HARRY LAWSON TRUST                          C/O MARK A LACKEY                    900 DUPONT ST                                                                              BELLINGHAM          WA      98225
 LYNN, JEFFREY T                                                                  ADDRESS REDACTED
 LYNN, NATHANIAL ZAYNE                                                            ADDRESS REDACTED
 LYNN, PHILIP                                                                     ADDRESS REDACTED
 LYON, JADE                                                                       ADDRESS REDACTED
 LYONS, DIANE B                                                                   ADDRESS REDACTED
 LYONS, HOLLY ANNE                                                                ADDRESS REDACTED
 LYONS, JODIE                                                                     ADDRESS REDACTED
 LYONS, MICHAEL DAVID                                                             ADDRESS REDACTED
 LYONS, TERESA                                                                    ADDRESS REDACTED
 LYSEN, JENNIFER L.                                                               ADDRESS REDACTED
 LYTLE, OLINDA E                                                                  ADDRESS REDACTED
 LYUBER, MARINA                                                                   ADDRESS REDACTED
 M & M BOX                                                                        1407 AVENUE Z #203                                                                         BROOKLYN            NY      11235
 M & M RESTAURANT SUPPLY                                                          1235 W MCCOY LN SUITE B                                                                    SANTA MARIA         CA      93455
 M&M BUILDING MAINTENANCE                                                         4857 ESTERO DR                                                                             LAS VEGAS           NV      89147




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 180 of 342
                                                                               Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18             Page 196 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                Company                                           Contact                               Address 1                                    Address 2         Address 3                  City   State       Zip      Country
 MA, OAI                                                                             ADDRESS REDACTED
 MA, SIDNEY K.                                                                       ADDRESS REDACTED
 MAAS, SARAH B.                                                                      ADDRESS REDACTED
 MABRY, APRIL HOPE                                                                   ADDRESS REDACTED
 MACARTHUR, KRISTIE N.                                                               ADDRESS REDACTED
 MACARTHUR, MICHAEL JOSEPH                                                           ADDRESS REDACTED
 MACAULAY , MARLENE                                                                  1710 MEANDER DR                                                                               SIMI VALLEY           CA      93065-5750
 MacAulay, Marlene                           The Law Offices of Robert A. Koenig     28914 Roadside Drive, Suite F-4                                                               Agoura Hills          CA      91301
 MACCARTNEY, JOSHUA JAMES                                                            ADDRESS REDACTED
 MACCONELL, KIRK ALLEN                                                               ADDRESS REDACTED
 MACDICKEN, JOAN M.                                                                  ADDRESS REDACTED
 MACDICKEN-LIVZEY, ABIGAIL ANN                                                       ADDRESS REDACTED
 MACDONALD, AARON JAMES                                                              ADDRESS REDACTED
 MACDONALD, CHANTAY                                                                  ADDRESS REDACTED
 MACDONALD, JOHN A                                                                   ADDRESS REDACTED
 MACDONALD, KATELYN JOYCE                                                            ADDRESS REDACTED
 MACDONALD, SHANNON L.                                                               ADDRESS REDACTED
 MACE, NANCY R                                                                       ADDRESS REDACTED
 MACEACHERN, MARGUERITE                                                              ADDRESS REDACTED
 MACEDA, ALEXANDER                                                                   ADDRESS REDACTED
 MACEDO, AMELIA MARIE                                                                ADDRESS REDACTED
 MACEY, ELIZABETH A                                                                  ADDRESS REDACTED
 MACGINNITIE, KAISEY ELIZABETH                                                       ADDRESS REDACTED
 MACHADO, BRENDON                                                                    ADDRESS REDACTED
 MACHADO, CHERYL L                                                                   ADDRESS REDACTED
 MACHIAS ELEMENTARY SCHOOL                                                           231 147TH AVE. SE                                                                             SNOHOMISH             WA      98290
 MACIAS, CARLOS ALBERTO                                                              ADDRESS REDACTED
 MACIAS, CHRISTOPHER                                                                 ADDRESS REDACTED
 MACIAS, GABRIELA                                                                    ADDRESS REDACTED
 MACIAS, GRACIELA L                                                                  ADDRESS REDACTED
 MACIAS, IRENE LUZ                                                                   ADDRESS REDACTED
 MACIAS, JAVIER                                                                      ADDRESS REDACTED
 MACIAS, JOHN LOUIS                                                                  ADDRESS REDACTED
 MACIAS, RAMON                                                                       ADDRESS REDACTED
 MACIAS, ROSA JOANNA                                                                 ADDRESS REDACTED
 MACIAS, ROSARIO                                                                     ADDRESS REDACTED
 MACIAS, SERGIO                                                                      ADDRESS REDACTED
 MACIAS, TRACY                                                                       ADDRESS REDACTED
 MACIASLOPEZ, JUANA                                                                  ADDRESS REDACTED
 MACIEL, ANNASTASIA R                                                                ADDRESS REDACTED
 MACILVAINE, TYLER                                                                   ADDRESS REDACTED
 MACINTYRE, ALBINA                                                                   ADDRESS REDACTED
 MACK, CHERYL ANN                                                                    ADDRESS REDACTED
 MACK, DAJIA MONAE                                                                   ADDRESS REDACTED
 MACK, LINDSAY KATHRYN                                                               ADDRESS REDACTED
 MACK, NANCY JEAN                                                                    ADDRESS REDACTED
 MACK, RICHELLE N                                                                    ADDRESS REDACTED
 MACK, TAMIR A                                                                       ADDRESS REDACTED
 MACK, VERONICA ANN                                                                  ADDRESS REDACTED
 MACKEL WALLIS DEVELOPMENT                   C/O CALLANAN, ROGERS & DZIDA LLP        CHARLES F. CALLANAN                         800 S FIGUEROA ST STE 1100                        LOS ANGELES           CA      90017-2521
 MACKEL-WALLIS DEVELOPMENT                                                           2720 COCHRAN STREET #7B                                                                       SIMI VALLEY           CA      93065
 MACKEL-WALLIS DEVELOPMENT
 (LAND)                                                                              2720 COCHRAN STREET #7B                                                                       SIMI VALLEY           CA      93065
 MACKENZIE UNICK                                                                     2404 MILL AVE                                                                                 BELLINGHAM            WA      98225
 MACKEY, DAVID PAUL                                                                  ADDRESS REDACTED
 MACKEY, MICHAEL J                                                                   ADDRESS REDACTED
 MACKEY, MICHELLE LOUISE                                                             ADDRESS REDACTED
 MACKEY, SHELLEY                                                                     ADDRESS REDACTED
 MACKIE, ABBY M                                                                      ADDRESS REDACTED
 MACKIE, KELLYN JOAN                                                                 ADDRESS REDACTED
 MACKINNEY, CHANCE                                                                   25552 WILDE AVE                                                                               STEVENSON RANCE       CA      91381
 MACKINNEY, CHANCE THOMAS                                                            ADDRESS REDACTED
 MACKO, STACEY                                                                       ADDRESS REDACTED
 MACKO, STACEY L.                                                                    ADDRESS REDACTED
 MACLAUGHLIN, ANDREW BULLMAN                                                         ADDRESS REDACTED
 MACLEAN, AARON M.                                                                   ADDRESS REDACTED
 MACLEOD KIMBALL LLC                                                                 PO BOX 6809                                                                                   SANTA BARBARA         CA      93160
 MACLEOD KIMBALL, LLC                                                                214 GUANTE CIR                                                                                SANTA BARBARA         CA      93111
 MACLEOD SANTANA.                            FORMERLY KIMBALL CENTER                 PO BOX 6809                                                                                   SANTA BARBARA         CA      93160
 MACMILLAN, ALLISON                                                                  ADDRESS REDACTED
 MACMILLAN, JENNIFER JOY                                                             ADDRESS REDACTED
 MACOMBER, MEGHAN RITA                                                               ADDRESS REDACTED
 MACRAE, COLIN C                                                                     ADDRESS REDACTED
 MACRAE, HALEY ANN                                                                   ADDRESS REDACTED
 MACYS GIFT CARD LLC                                                                 9111 DUKE BLVD.                                                                               MASON                 OH      45040
 MAD CAT SALSA                                                                       1 GRANITE CIRCLE                                                                              BELLINGHAM            WA      98229
 Mad Cat Salsa Inc.                          Janet L. Reynolds                       1 Granite Circle                                                                              Bellingham            WA      98229
 MADDALENA VINEYARD BRANDS                                                           737 LAMAR ST                                                                                  LOS ANGELES           CA      90031
 MADDEN MECHANICAL INC                                                               22003 106TH ST E                                                                              BUCKLEY               WA      98321




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 181 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 197 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


               Company                                            Contact                           Address 1                                 Address 2         Address 3                City   State       Zip      Country
 MADDEN, DOMINIC D.                                                               ADDRESS REDACTED
 MADDEN, LORRAINE M                                                               ADDRESS REDACTED
 MADDEN, LUCAS                                                                    ADDRESS REDACTED
 MADDERN, JAY EDWIN                                                               ADDRESS REDACTED
 MADDUX, CASSANDRA                                                                ADDRESS REDACTED
 MADEC, DARREN PAUL                                                               ADDRESS REDACTED
 MADENWALD, ANDREA J                                                              ADDRESS REDACTED
 MADER, RENAE K.                                                                  ADDRESS REDACTED
 MADERA, ADAM NICOLAS                                                             ADDRESS REDACTED
 MADERA, JESUS                                                                    ADDRESS REDACTED
 MADISON ELEMENTARY                                                               907 E. FIR STREET                                                                         MOUNT VERNON        WA      98273
 MADISON LAKE FOREST PARK LLC                                                     NW 5781                                 PO BOX 1450                                       MINNEAPOLIS         MN      55485-5781
 MADISON LAKE FOREST PARK LLC                                                     PO BOX 1450                             NW 5781                                           MINNEAPOLIS         MN      55485-5781
 MADISON LAKE FOREST, INC.                   C/O MADISON MARQUETTE                2001 PENNSYLVANIA AVE. NW               10TH FL.                                          WASHINGTON          DC      20006
 MADISON, ARACELY R                                                               ADDRESS REDACTED
 MADISON, JESSE J                                                                 ADDRESS REDACTED
 MADISON, MATTHEW J                                                               ADDRESS REDACTED
 MADIX INC                                                                        PO BOX 204040                                                                             DALLAS              TX      75320-4040
 MADMON, SHERI                                                                    ADDRESS REDACTED
 MADOKORO, DIANA                                                                  ADDRESS REDACTED
 MADRID, COLIN STANLEY                                                            ADDRESS REDACTED
 MADRID, DONNA E                                                                  ADDRESS REDACTED
 MADRID, EVAN                                                                     2006 STONEWOOD COURT                                                                      SAN PEDRO           CA      90732
 MADRONA MEDICAL GROUP                       ATTN CHIEF FINANCIAL OFFICER         4545 CORDATA PARKWAY                                                                      BELLINGHAM          WA      98226-8075
 MADRONA SCHOOL                                                                   9300 236TH STREET SW                                                                      EDMONDS             WA      98020
 MADSEN FAMILY CELLARS LLC                                                        1916 ALLEGRO DR SE                                                                        OLYMPIA             WA      98501
 MADSEN, ANDREW MATTHEW                                                           ADDRESS REDACTED
 MAGADAN, PETER                                                                   ADDRESS REDACTED
 MAGALLON, SIOBHAN                                                                ADDRESS REDACTED
 MAGAMBO, ELIZABETH NAMYANZI
 RAMONA                                                                           ADDRESS REDACTED
 MAGANA, AIDAN                                                                    ADDRESS REDACTED
 MAGANA, DANIEL                                                                   ADDRESS REDACTED
 MAGANA, JESSICA L                                                                ADDRESS REDACTED
 MAGANA, MATTHEW D                                                                ADDRESS REDACTED
 MAGANA, REBECCA TINETTE                                                          ADDRESS REDACTED
 MAGANA, SAMANTHA                                                                 ADDRESS REDACTED
 MAGANA-PINTOR, JOSE                                                              ADDRESS REDACTED
 MAGDALINA, OLGA A                                                                ADDRESS REDACTED
 MAGLIANO, JULIANA                                                                ADDRESS REDACTED
 Magner Corp                                                                      PO Box 223                                                                                Eastsound           WA      98245
 MAGNUSON SR., DONALD DOUGLAS                                                     ADDRESS REDACTED
 MAGNUSON, ERIK ROBERT                                                            ADDRESS REDACTED
 MAGOFNA, EMILY JEAN                                                              ADDRESS REDACTED
 MAGOULAS, CHRISTINA                                                              ADDRESS REDACTED
 MAGRUDER, KELLY                                                                  ADDRESS REDACTED
 MAGUIRE, BRANDI                                                                  ADDRESS REDACTED
 MAGUIRE, DANIEL                                                                  ADDRESS REDACTED
 MAGYAR, HAJNALKA                                                                 ADDRESS REDACTED
 MAHAR, LAUREL SANDERS                                                            ADDRESS REDACTED
 MAHER , AARON                                                                    499 3RD ST                                                                                BAKER CITY          OR      97814-4466
 MAHER, AARON                                                                     499 3RD ST                                                                                BAKER CITY          OR      97814
 MAHER, AARON PAUL                                                                ADDRESS REDACTED
 MAHER, JEFF                                                                      ADDRESS REDACTED
 MAHLEN, DEAN A                                                                   ADDRESS REDACTED
 MAHLER, PRESTON CONRAD                                                           ADDRESS REDACTED
 MAHNKEN SMITH, KAREN                                                             524 S DAVIES RD                                                                           LAKE STEVENS        WA      98258
 MAHNKEN-SMITH, KAREN A.                                                          ADDRESS REDACTED
 MAHONEY, DALE EDWARD                                                             ADDRESS REDACTED
 MAHONEY, DONESSA GENE                                                            ADDRESS REDACTED
 MAHONEY, JO D                                                                    ADDRESS REDACTED
 MAHONEY, TYLER                                                                   ADDRESS REDACTED
 MAHSETKY, JOSEPH RAYMOND                                                         ADDRESS REDACTED
 MAI, JUSTIN TAYLOR                                                               ADDRESS REDACTED
 MAI, MARIE TRINH                                                                 ADDRESS REDACTED
 MAIELLO, THERESA M                                                               ADDRESS REDACTED
 MAIELUA, KOLEA-O-NAHAKU SHIANA
 NYOKA                                                                            ADDRESS REDACTED
 MAIELUA, SARAH                                                                   ADDRESS REDACTED
 MAIL DISPATCH LLC                                                                PO BOX 85430                                                                              SAN DIEGO           CA      92186
 MAILKOFF, JOSEPH GREGORY                                                         ADDRESS REDACTED
 MAIN, CASSIE                                                                     ADDRESS REDACTED
 MAINLAND VENTURES                           DBA LION COFFEE                      101 MARKET ST #100                                                                        SAN DIEGO           CA      92101
 MAINLINE INFORMATION SYSTEMS,
 INC.                                                                             15 W 635 BUTTERFIELD RD                 SUITE 120                                         OAKBROOK TERRACE    IL      60181
 MAINORD, PENNY                                                                   ADDRESS REDACTED
 MAINTEX                                                                          PO BOX 7110                                                                               CITY OF INDUSTRY    CA      91746
 MAISEL, AMANDA ELIZABETH                                                         ADDRESS REDACTED
 MAISONET, JONATHAN                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 182 of 342
                                                                              Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18             Page 198 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                Company                                           Contact                                    Address 1                             Address 2         Address 3                City   State       Zip      Country
 MAITLAND, CONNOR R                                                                      ADDRESS REDACTED
 MAJESTIC GARLIC INC                                                                     2222 FOOTHILL BLVD STE E 501                                                            LA CANADA           CA      91011
 MAJETITSCH, MICHAEL ROBERT                                                              ADDRESS REDACTED
 MAK, TAT                                                                                10867 SE 218TH PL                                                                       KENT                WA      98031
 MAK, TAT K                                                                              ADDRESS REDACTED
 MAK, TAT-KWAN                                                                           10867 SE 218TH PL                                                                       KENT                WA      98031
 MAKINANO, CELISSE                                                                       ADDRESS REDACTED
 MAKUEI, PETER A                                                                         ADDRESS REDACTED
 MALABEY, TIMOTHY BRIAN                                                                  ADDRESS REDACTED
 MALAKISMAIL, JENNIFER K.                                                                ADDRESS REDACTED
 MALDONADO, CARLOS                                                                       ADDRESS REDACTED
 MALDONADO, CHRISTIAN                                                                    ADDRESS REDACTED
 MALDONADO, CLAUDIA                                                                      ADDRESS REDACTED
 MALDONADO, DANIEL                                                                       ADDRESS REDACTED
 MALDONADO, DOMINIC                                                                      ADDRESS REDACTED
 MALDONADO, IRENE I                                                                      ADDRESS REDACTED
 MALDONADO, MARIA G                                                                      ADDRESS REDACTED
 MALDONADO, MARIA LOURDES                                                                ADDRESS REDACTED
 MALDONADO, OMAR                                                                         ADDRESS REDACTED
 MALDONADO, RAYA M                                                                       ADDRESS REDACTED
 MALDONADO, RAYMOND S                                                                    ADDRESS REDACTED
 MALDONADO, RICHARD KARLO                                                                ADDRESS REDACTED
 MALDOON, JACQUELIN                                                                      ADDRESS REDACTED
 MALEK, DANIEL                                                                           ADDRESS REDACTED
 MALETIS BEVERAGE                                                                        PO BOX 3109                                                                             PORTLAND            OR      97208-3109
 MALETIS BEVERAGE-POP                                                                    PO BOX 3109                                                                             PORTLAND            OR      97208-3109
 MALHI, NASIB K.                                                                         ADDRESS REDACTED
 MALIK, NATASHA                                                                          ADDRESS REDACTED
 MALINOSKY, JULIE A.                                                                     ADDRESS REDACTED
 MALINVERNI, KARIN                                                                       ADDRESS REDACTED
 MALLA, ELIZABETH A                                                                      ADDRESS REDACTED
 MALLAHAN, JAKE                                                                          ADDRESS REDACTED
 MALLAVARAPU, VISWANADHA                                                                 150 TALLYHO                                                                             TORRRANCE           CA      92503
 MALLORY, JOSEPH MICHAEL                                                                 ADDRESS REDACTED
 MALLORY, MARY L                                                                         ADDRESS REDACTED
 MALONCON, SHANNON                                                                       ADDRESS REDACTED
 MALONEY, DEE                                                                            2243 IVORY PLACE                                                                        CARLSBAD            CA      92009
 MALONEY, DEE                                                                            7146 TERN PL                                                                            CARLSBAD            CA      92011-5001
 MALONG-MENDOZA, EVILYN B                                                                ADDRESS REDACTED
 MALSON, BRANDON                                                                         ADDRESS REDACTED
 MALTBY ELEMENTARY SCHOOL                                                                9700 212TH ST SE                                                                        SNOHOMISH           WA      98296
 MALTBY FOOD BANK                                                                        21104 86TH AVE SE                                                                       SNOHOMISH           WA      98296
 MALTIBIE, DANA                                                                          ADDRESS REDACTED
 MALTMAN, DONNA L                                                                        ADDRESS REDACTED
 Maly & Associates Inc                                                                   4729 E Sunrise Drive #312                                                               Tucson              AZ      85718
 MAMA VEGAS PRODUCTS                                                                     2315 E PALMDALE BLVD                  SUITE G #C-53                                     PALMDALE            CA      93550
 MAMMOTH NETWORKS                                                                        PO BOX 2799                                                                             GILLETTE            WY      82717
 MANA, KYLE                                                                              ADDRESS REDACTED
 MANAGE INC                                                                              2211 ELLIOTT AVE STE 200                                                                SEATTLE             WA      98121-3622
 MANAGEMENT SERVICES
 NORTHWEST                                                                               2257 NORTHGATE SPUR UNIT MAIN                                                           FERNDALE            WA      98248-8355
 Management Services Northwest II, LLC       Attn Janelle Bruland                        2257 Northgate Spur                                                                     Ferndale            WA      98248
 Management Services Northwest II, LLC       Barron Smith Daugert, PLLC                  Sallye Quinn, WSBA #28659             300 N. Commercial                                 Bellingham          WA      98229
 MANAGEMENT SERVICES
 NORTHWEST INC                                                                           2257 NORTHGATE SPUR UNIT MAIN                                                           FERNDALE            WA      98248-8355
 MANANSALA, MELANIE P                                                                    ADDRESS REDACTED
 MANCERA , FRANCISCO                                                                     2135 TRABUCO CANYON                                                                     SAN BERNARDINO      CA      92410
 MANCERA, FRANCISCO U                                                                    ADDRESS REDACTED
 MANCERA, JOVELYN TORRES                                                                 ADDRESS REDACTED
 MANCHEGO, ALEXIS BROOKE                                                                 ADDRESS REDACTED
 MANCHEGO, LAUREN ASHLEY                                                                 ADDRESS REDACTED
 MANCINI, MARC                                                                           ADDRESS REDACTED
 MANDAC, ANITA                                                                           ADDRESS REDACTED
 MANDERY, JORDYN                                                                         ADDRESS REDACTED
 MANDROS, ANDREW D                                                                       ADDRESS REDACTED
 MANDSAURWALE, AMRUTA                                                                    ADDRESS REDACTED
 MANDUJANO-PEREZ, MIGUEL                                                                 ADDRESS REDACTED
 Mandy Weston                                c/o Albertazzi Law Firm                     296 SW Columbia St Suite B                                                              Bend                OR      97702
 MANFREDI, HOLLY ANN                                                                     ADDRESS REDACTED
 MANGAN, ELLEN                                                                           ADDRESS REDACTED
 MANGANARO, NICK J                                                                       ADDRESS REDACTED
 MANGERICH, BEVERLY A.                       Jon R. Mangerich and Beverly A. Mangerich   5545 AVENIDA FIESTA                                                                     LA JOLLA            CA      92037
 MANGONE, MELANIE LYNNE                                                                  ADDRESS REDACTED
 MANGOSPRING, INC.                                                                       1495 11TH AVE NW                                                                        ISSAQUAH            WA      98027-5319
 MANGUM, JOYCE DIANNE                                                                    ADDRESS REDACTED
 MANION, TIMOTHY L.                                                                      ADDRESS REDACTED
 MANIVANH, SISOUDA                                                                       ADDRESS REDACTED
 MANJARREZ, MARIA CARMEN                                                                 ADDRESS REDACTED
 MANLEY, NEAL J                                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 183 of 342
                                                                                Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                 Page 199 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                  Company                                         Contact                                Address 1                                     Address 2             Address 3                 City    State     Zip        Country
 MANN INVESTMENTS INC.                                                                455 N. CITYFRONT PLZ. DR.                    STE. 2400                                             CHICAGO              IL     60611
 MANN, BRIAN D.                                                                       ADDRESS REDACTED
 MANN, DIANE MARIE                                                                    ADDRESS REDACTED
 MANN, MARILYN JEANNE                                                                 ADDRESS REDACTED
 MANN, MORGAN VINCENT                                                                 ADDRESS REDACTED
 MANN, TYLER WILLIAM                                                                  ADDRESS REDACTED
 MANNIN, STACEY ANN                                                                   ADDRESS REDACTED
 Manning Gross & Massenburg LLP              Marc J Phillips                          1007 North Orange Street, 10th Floor                                                               Wilmington           DE    19801
 MANNING, LAWRENCE EDWARD                                                             ADDRESS REDACTED
 MANNING, REBECCA JOAN                                                                ADDRESS REDACTED
 MANNING, ZACHREY                                                                     ADDRESS REDACTED
 MANNON, DAVID                                                                        ADDRESS REDACTED
 MANOFF, EDITH E                                                                      ADDRESS REDACTED
 MANOR, HAROLD GOBER                                                                  ADDRESS REDACTED
 MANRIQUEZ, DAVID A                                                                   ADDRESS REDACTED
 MANSELL, ROGAN                                                                       ADDRESS REDACTED
 MANSER, WILLIAM D                                                                    ADDRESS REDACTED
 MANSHOLT, SUSAN ETHEL                                                                ADDRESS REDACTED
 MANTHAM SOFTWARE SERVICES PVT.
 LTD                                                                                  3266 YONGE STREET                            SUITE 1703                                            TORONTO              ON    M4N 3P6      CANADA
 MANTHAN SOFTWARE SERVICE                    PRIVATE LIMITED                          # 40/ 4 LAVELLE RD                                                                                 BANGALORE                  560001       INDIA
 MANTHAN SOFTWARE SERVICE
 PRIVATE LIMITED                                                                      #40/4, LAVELLE RD                                                                                  BANGALORE-INDIA                         INDIA
 MANTZ, KAYLA                                                                         ADDRESS REDACTED
 MANUEL JR., WILLIAM                                                                  ADDRESS REDACTED
 MANUEL VILLARREAL                                                                    ADDRESS REDACTED
 MANUEL, PRESTON                                                                      ADDRESS REDACTED
 MANUS, VICKY L                                                                       ADDRESS REDACTED
 MANZO, ANTON RUSSELL                                                                 ADDRESS REDACTED
 MAPLE VALLEY FOOD BANK AND                  EMERGENCY SERVICES                       PO BOX 322                                                                                         MAPLE VALLEY         WA    98038
 MAPLETEX INC                                                                         PO BOX 771                                                                                         TACOMA               WA    98401
 MARA , ZARINA                                                                        100 W 5TH ST                                 # 28                                                  LONG BEACH           CA    90802-2356
 MARA, KIERSTEN                                                                       ADDRESS REDACTED
 MARA, TATIANA                                                                        ADDRESS REDACTED
 MARA, ZARINA                                                                         100 W. 5TH ST.                               #28                                                   LONG BEACH           CA    90802
 MARACICH, RILEY                                                                      ADDRESS REDACTED
 MARANAN, JOSEPH G                                                                    ADDRESS REDACTED
 MARANAN, LOREAH A                                                                    ADDRESS REDACTED
 MARATHON EQUIPMENT COMPANY                                                           PO BOX 409565                                                                                      ATLANTA              GA    30384-9565
 MARAVILLAS, JOHN CARLO OBISPO                                                        ADDRESS REDACTED
 MARBERRY, KENNEDY                                                                    ADDRESS REDACTED
 MARBET, LORI A                                                                       ADDRESS REDACTED
 MARBORG INDUSTRIES                                                                   PO BOX 4127                                                                                        SANTA BARBARA        CA    93140
 MARCELYHAS, MICHAEL R.                                                               ADDRESS REDACTED
 MARCH, BRIANA                                                                        ADDRESS REDACTED
 MARCHANT, KIMBERLY A                                                                 ADDRESS REDACTED
 MARCHETTA, ALFRED A                                                                  ADDRESS REDACTED
 MARCHORRO GUERRA, ERICK
 VICENTE                                                                              ADDRESS REDACTED
 Marcial Tapia                                                                        119 Walnut Dr.                                                                                     Chula Vista          CA    91911
 MARCIAL, DEANA SUE                                                                   ADDRESS REDACTED
 MARCKMANN, TREVOR                                                                    ADDRESS REDACTED
 MARCOA PUBLISHING INC                                                                PO BOX 509100                                                                                      SAN DIEGO            CA    92150-9100
 MARCOS, CYNTHIA C.                                                                   ADDRESS REDACTED
 MARCOTTE, BRANDON                                                                    ADDRESS REDACTED
 MARCUS, STUART                                                                       ADDRESS REDACTED
 MARDEUSZ, KATELYN                                                                    ADDRESS REDACTED
 MARELLA, ISMINI                                                                      ADDRESS REDACTED
 MARES, AMBAR BRIDGET                                                                 ADDRESS REDACTED
 MARES, JENNIFER E                                                                    ADDRESS REDACTED
 MARETT, SUSAN MAE                                                                    ADDRESS REDACTED
 MARFISI RODRIGUEZ, SAUL                                                              ADDRESS REDACTED
 Margaret Sherwood                                                                    410 Burleigh Ave                                                                                   Aberdeen             WA    98520
 MARGESON, DEBRA C.                                                                   ADDRESS REDACTED
 MARGOLIS, BETH                                                                       ADDRESS REDACTED
 MARIA, CRISTINA                                                                      ADDRESS REDACTED
 MARICLE, PATRICIA J.                                                                 ADDRESS REDACTED
 MARICONDA, KATIE ROSE                                                                ADDRESS REDACTED
 Maricopa County Attorneys Office            Bill Montgomery, County Attorney         301 West Jefferson Street, Suite 800                                                               Phoenix              AZ    85003
 MARICOPA COUNTY DEPARTMENT OF
 ENVIRONMENTAL MANAGEMENT                                                             1001 N CENTRAL AVE, STE 100                                                                        PHOENIX              AZ    85004
 MARICOPA COUNTY TREASURER                                                            PO BOX 52133                                                                                       PHOENIX              AZ    85072-2133
 Maricopa County Treasurer                   Attn Cathy Sanchez                       301 W. Jefferson, Room 100                                                                         Phoenix              AZ    85003-2199
 Maricopa County Treasurer                   Lori A. Lewis                            Maricopa County Attorneys Office             222 N. Central Avenue, Suite 1100                     Phoenix              AZ    85004
 Maricopa County Treasurer                   Maricopa County Treasurer                Attn Cathy Sanchez                           301 W. Jefferson, Room 100                            Phoenix              AZ    85003-2199
 MARIEIRO, DALE KIMLEE                                                                ADDRESS REDACTED
 MARIENTHAL, WESLEY ANDREW                                                            ADDRESS REDACTED
 MARIFIT PROTEIN POPPERS                                                              380 NORTH COAST HWY                                                                                LAGUNA BEACH         CA    92651
 Marifit Protein Poppers, LLC                                                         22815 Savi Ranch Pkwy #C                                                                           Yorba Linda          CA    92887




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 184 of 342
                                                                                   Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                          D    11/26/18             Page 200 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


                  Company                                          Contact                                 Address 1                                    Address 2         Address 3                 City   State     Zip     Country
 Marifit Protein Poppers, LLC                Mariko Crane                                22815 Savi Ranch Pkwy #C                                                                     Yorba Linda          CA    92887
 MARIN, GEORGE G                                                                         ADDRESS REDACTED
 MARIN, ROBERT                                                                           ADDRESS REDACTED
 MARINE VIEW BEVERAGE - SUMNER                                                           1402 PUYALLUP ST                                                                             SUMNER               WA   98390
 MARINE VIEW BEVERAGE - SUMNER-
 POP                                                                                     1402 PUYALLUP ST                                                                             SUMNER               WA   98390
 MARINE VIEW BEVERAGE -
 TUMWATER                                                                                3166 COUGAR LANE SW                                                                          TUMWATER             WA   98512
 MARINE VIEW BEVERAGE TUMWATER-
 POP                                                                                     3166 COUGAR LANE SW                                                                          TUMWATER             WA   98512
 MARINE VIEW BEVERAGE.                                                                   22200 DAUNTLESS DRIVE NW                                                                     POULSBO              WA   98370
 MARINO, STEFAN ROBERT                                                                   ADDRESS REDACTED
 MARINO, STEVE C                                                                         ADDRESS REDACTED
 MARINO, VINCE J                                                                         ADDRESS REDACTED
 MARINOVICH, GEORGE                                                                      ADDRESS REDACTED
 Marion County District Attorneys Office     Walter M. Beglau, District Attorney         PO Box 14500                                                                                 Salem                OR   97309
 MARION COUNTY TAX COLLECTOR                                                             555 COURT ST NE RM 2242                                                                      SALEM                OR   97301
 MARION COUNTY TAX COLLECTOR                                                             P.O. Box 2511                                                                                Salem                OR   97308
 MARION COUNTY TAX COLLECTOR                                                             PO BOX 3416                                                                                  PORTLAND             OR   97208-3416
 MARION COUNTY TAX COLLECTOR                 MARION COUNTY TAX COLLECTOR                                                            P.O. Box 2511                                     Salem                OR   97308
 MARISCAL, ROBERT B                                                                      ADDRESS REDACTED
 MARITATO, MARIA                                                                         ADDRESS REDACTED
 MARK FIVE SERVICES                                                                      887 PATRIOT DRIVE UNIT E                                                                     MOORPARK             CA   93021
 Mark Miller, Registered Agent for Ivars
 Cabinet Shop, Inc.                                                                      2840 Brookside Drive                                                                         Chino Hills          CA   91709
 MARK RYAN WINERY                                                                        15006 NE 15TH ST                                                                             BELLEVUE             WA   98007
 MARK RYAN WINERY                                                                        19501 144TH AVE NE STE F-900                                                                 WOODINVILLE          WA   98072
 MARK, HELEN C                                                                           ADDRESS REDACTED
 MARKER, DONALD                                                                          ADDRESS REDACTED
 MARKERT , COLLEEN                                                                       123 S CATALINA AVE                                                                           REDONDO BEACH        CA   90277
 MARKET CENTRE AND UNIFIED
 GROCERS                                                                                 5200 SHEILA STREET                                                                           COMMERCE             CA   90040
 MARKET CENTRE, INC.                                                                     5200 SHEILA STREET                                                                           COMMERCE             CA   90040
 MARKET EQUIPMENT CO.                                                                    NORTH 1114 RUBY STREET                                                                       SPOKANE              WA   99202
 MARKET EQUIPMENT REPAIR                                                                 7300 QUIMBY STREET                                                                           PARAMOUNT            CA   90723
 Market Equipment Repair, Inc.               James J. Gregg                              400 Oceangate, Suite 800                                                                     Long Beach           CA   90802
 MARKET GAMING, LLC                          C/O GOLDEN GAMING, LLC                      ATTN LEGAL                                 6595 SOUTH JONES BLVD.                            LAS VEGAS            NV   89118
 MARKET REFRIGERATION
 SPECIALISTS                                 ATTN BILL BADGER                            1810 COMPTON AVE.                                                                            CORONA               CA   92881
 MARKET REFRIGERATION.
 SPECIALISTS                                                                             1810 COMPTON AVENUE                                                                          CORONA               CA   92881
 MARKET SUPPLY                                                                           PO BOX 14396                                                                                 PORTLAND             OR   97293
 MARKET SUPPLY CO INC                                                                    139 SE TAYLOR                                                                                PORTLAND             OR   97293
 MARKETING ASSOCIATES                                                                    PO BOX 112579                                                                                TACOMA               WA   98411-2579
 MARKETOUCH MEDIA                                                                        5718 WESTHEIMER SUITE 980                                                                    HOUSTON              TX   77057
 Marketouch Media, Inc.                      Attn Lyle M. Green, Vice President          3103 Bee Caves Road, Suite 221                                                               Rollingwood          TX   78746-5556
 MARKETOUCH MEDIA, INC.,                                                                 5718 WESTHEIMER ROAD                       SUITE 980                                         HOUSTON              TX   77057
 MARKEY, DANIELLE                                                                        ADDRESS REDACTED
 MARKLAND-WILSON, CAROL L.                                                               ADDRESS REDACTED
 MARKOSKI, JAMIE M.                                                                      ADDRESS REDACTED
 MARKOWITZ HERBOLD GLADE &
 MEHLHAF                                                                                 1211 SW FIFTH AVENUE STE 3000                                                                PORTLAND             OR   97204
 MARKOWITZ, HERBOLD, GLADE &
 MEHLHAF                                                                                 1211 S.W. FIFTH AVENUE                     SUIT 3000                                         PORTLAND             OR   97204
 MARKS, ALISHA                                                                           ADDRESS REDACTED
 MARKS, CHERRY                                                                           ADDRESS REDACTED
 MARKS, EDWIN T.                                                                         ADDRESS REDACTED
 MARKS, ROBERT                                                                           ADDRESS REDACTED
 MARKSTEIN BEVERAGE CO                                                                   PO BOX 6902                                                                                  SAN MARCOS           CA   92079-6902
 Markstein Beverage Company                                                              505 S Pacific Street                       P.O. Box 6902                                     San Marcos           CA   92079
 MARKWART, DIANA LYNNE                                                                   ADDRESS REDACTED
 MARLAND, SHEILA                                                                         ADDRESS REDACTED
 Marlene N. Padilla                                                                      5955 Matthews St.                                                                            Goleta               CA   93117
 MARLOW, KATELYN                                                                         ADDRESS REDACTED
 MARLOW, VICKI JEAN                                                                      ADDRESS REDACTED
 MAROTTA, ARIANA MARIE                                                                   ADDRESS REDACTED
 MARQUAND, LAURA J.                                                                      ADDRESS REDACTED
 MARQUEZ BROTHERS INTL INC                   DEPT 34375                                  PO BOX 39000                                                                                 SAN FRANCISCO        CA   94139
 MARQUEZ CADENA, SAMUEL                                                                  ADDRESS REDACTED
 MARQUEZ, ALMA ROSE                                                                      ADDRESS REDACTED
 MARQUEZ, BETHANY                                                                        ADDRESS REDACTED
 MARQUEZ, CHRISTIAN ALLEN BAGSIT                                                         ADDRESS REDACTED
 MARQUEZ, DAGOBERTO                                                                      ADDRESS REDACTED
 MARQUEZ, DIANA                                                                          ADDRESS REDACTED
 MARQUEZ, ELIJAH JESUS                                                                   ADDRESS REDACTED
 MARQUEZ, ESTHER MEJIA                                                                   ADDRESS REDACTED
 MARQUEZ, GUADALUPE                                                                      ADDRESS REDACTED
 MARQUEZ, JESSICA MARIE                                                                  ADDRESS REDACTED
 MARQUEZ, JESUS                                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 185 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 201 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3                City   State       Zip      Country
 MARQUEZ, JUDITH TRACY                                                            ADDRESS REDACTED
 MARQUEZ, KAREN M                                                                 ADDRESS REDACTED
 MARQUEZ, LORENA GARDUNO                                                          ADDRESS REDACTED
 MARQUEZ, LUIS E                                                                  ADDRESS REDACTED
 MARQUEZ, MATEO                                                                   ADDRESS REDACTED
 MARQUEZ, MICHIALE R                                                              ADDRESS REDACTED
 MARQUEZ, RALPH J                                                                 ADDRESS REDACTED
 MARQUEZ, RICHARD                                                                 ADDRESS REDACTED
 MARQUEZ, SANDRA MARIE                                                            ADDRESS REDACTED
 MARQUEZ-SAIZ, YSABELLA IRENE                                                     ADDRESS REDACTED
 MARQUINA, SHIRLEY MARIA                                                          ADDRESS REDACTED
 MARR, COREY                                                                      ADDRESS REDACTED
 MARRON, DAVID F                                                                  ADDRESS REDACTED
 MARROQUIN JR., ENRIQUE                                                           ADDRESS REDACTED
 MARROQUIN, SEBASTIAN H                                                           ADDRESS REDACTED
 MARROY, SAMUEL A.                                                                ADDRESS REDACTED
 MARRS, LUCINDA MAY                                                               ADDRESS REDACTED
 MARRUFO, JULIA MARIA                                                             ADDRESS REDACTED
 MARRUJO, DANIELLE JANET                                                          ADDRESS REDACTED
 MARSDEN, ALEXANDRA                                                               ADDRESS REDACTED
 Marsee Foods Inc                                                                 9100 N Vancouver Ave                                                                      Portland            OR      97217
 MARSEE FOODS OREGON                                                              9100 VANCOUVER AVE                                                                        PORTLAND            OR      97217
 MARSEE SEATTLE/WAS PINKS                                                         22330-68TH AVE SOUTH                                                                      KENT                WA      98032-1948
 MARSH, ZACHARY                                                                   ADDRESS REDACTED
 MARSHALL ELEMENTARY                                                              4407 116TH ST NE                                                                          MARYSVILLE          WA      98271
 MARSHALL MIDDLE SCHOOL                                                           3939 20TH AVE. N.W.                                                                       OLYMPIA             WA      98502
 MARSHALL, ALEXANDER JOHN                                                         ADDRESS REDACTED
 MARSHALL, AMY                                                                    ADDRESS REDACTED
 MARSHALL, CAMILLA                                                                ADDRESS REDACTED
 MARSHALL, CHRISTINE L.                                                           ADDRESS REDACTED
 MARSHALL, KENNETH A                                                              ADDRESS REDACTED
 MARSHALL, VANESSA                                                                ADDRESS REDACTED
 MARSICO, VIOLET AMERICA                                                          ADDRESS REDACTED
 MARSTEN, ALEXANDER                                                               ADDRESS REDACTED
 MARSYLA, NICOLE                                                                  ADDRESS REDACTED
 MARTEDI WINERY                                                                   2100 196ST ST NW STE 115                                                                  LYNWOOD             WA      98036
 MARTEL, VICTORIA CLAIRE                                                          ADDRESS REDACTED
 MARTENSON, SAMUEL A.                                                             ADDRESS REDACTED
 MARTH, DAVE P                                                                    ADDRESS REDACTED
 MARTIN CONTAINER INC                                                             PO BOX 185                                                                                WILMINGTON          CA      90748-0185
 MARTIN DEL CAMPO, SARA E                                                         ADDRESS REDACTED
 MARTIN HENRY COFFEE, LLC                                                         2531 INTER AVE.                         SUITE B                                           PUYALLUP            WA      98371
 MARTIN HENRY COFFEE, LLC                    ATTN DEBI L. BENNETT                 2531 INTER AVE.                                                                           PUYALLUP            WA      98371
 MARTIN SORTUN ELEMENTARY                                                         12711 SE 248TH STREET                                                                     KENT                WA      98030
 MARTIN, ALEXANDER D                                                              ADDRESS REDACTED
 MARTIN, ALICIA R                                                                 ADDRESS REDACTED
 MARTIN, ANGIE MARIE                                                              ADDRESS REDACTED
 MARTIN, APRIL                                                                    ADDRESS REDACTED
 MARTIN, BARBARA MAE                                                              ADDRESS REDACTED
 MARTIN, BRIAN                                                                    ADDRESS REDACTED
 MARTIN, BRITTANY C                                                               ADDRESS REDACTED
 MARTIN, CARL WILLIAM                                                             ADDRESS REDACTED
 MARTIN, CHARISSE                                                                 ADDRESS REDACTED
 MARTIN, CHELSEA J.                                                               ADDRESS REDACTED
 MARTIN, CHERYL MARIE                                                             ADDRESS REDACTED
 MARTIN, CHRISTIAN LARRS                                                          ADDRESS REDACTED
 MARTIN, CODY ALLAN                                                               ADDRESS REDACTED
 MARTIN, DEBRA A                                                                  ADDRESS REDACTED
 MARTIN, DOROTHY E.                                                               ADDRESS REDACTED
 MARTIN, GARY L.                                                                  ADDRESS REDACTED
 MARTIN, ISAAC JEAN                                                               ADDRESS REDACTED
 MARTIN, JANA KAY                                                                 ADDRESS REDACTED
 MARTIN, JENNIFER L                                                               ADDRESS REDACTED
 MARTIN, JESSICA                                                                  ADDRESS REDACTED
 MARTIN, JONATHAN                                                                 ADDRESS REDACTED
 MARTIN, JONATHAN F.                                                              ADDRESS REDACTED
 MARTIN, JOSHUA P.                                                                ADDRESS REDACTED
 MARTIN, KATHERINE M.                                                             ADDRESS REDACTED
 MARTIN, KATHRYN A.                                                               ADDRESS REDACTED
 MARTIN, KENNETH                                                                  ADDRESS REDACTED
 MARTIN, KIMBERELY AMBER                                                          ADDRESS REDACTED
 MARTIN, KIRKETTE JO                                                              ADDRESS REDACTED
 MARTIN, MARGARITA                                                                ADDRESS REDACTED
 MARTIN, MARLA D                                                                  ADDRESS REDACTED
 MARTIN, MATTHEW N.                                                               ADDRESS REDACTED
 MARTIN, MOLRUDEE N                                                               ADDRESS REDACTED
 MARTIN, NICHOLAS R.                                                              ADDRESS REDACTED
 MARTIN, ROBERT J.                                                                ADDRESS REDACTED
 MARTIN, ROSS PATRICK                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 186 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 202 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                Company                                           Contact                         Address 1                                 Address 2         Address 3                 City   State       Zip      Country
 MARTIN, SANDRO                                                                   ADDRESS REDACTED
 MARTIN, SCOTT B.                                                                 ADDRESS REDACTED
 MARTIN, SHEENA                                                                   1208 SW STATION CR                                                                      PORT ORCHARD         WA      98367
 MARTIN, SHEENA RAE                                                               ADDRESS REDACTED
 MARTIN, SHIANNE                                                                  ADDRESS REDACTED
 MARTIN, SKYLER                                                                   ADDRESS REDACTED
 MARTIN, STACY                                                                    ADDRESS REDACTED
 MARTIN, STEPHEN                                                                  ADDRESS REDACTED
 MARTINELL, DIA TENILLE                                                           ADDRESS REDACTED
 MARTINELLI, BRANDY                                                               ADDRESS REDACTED
 MARTINES, BLAKE HAZE                                                             ADDRESS REDACTED
 MARTINEZ , MATTHEW                                                               1461 WESTWOOD PL                                                                        OCEANSIDE            CA      92056-6660
 Martinez Destynee                                                                4206 Eileen St                                                                          Simi Valley          CA      93063
 MARTINEZ JR., BENJAMIN                                                           ADDRESS REDACTED
 MARTINEZ JR., WILLIAM                                                            ADDRESS REDACTED
 MARTINEZ ORELLANA, MARIELA
 HAYDEE                                                                           ADDRESS REDACTED
 MARTINEZ, ALEJANDRA JASMIN                                                       ADDRESS REDACTED
 MARTINEZ, ALEXANDER JOSEPH                                                       ADDRESS REDACTED
 MARTINEZ, ALYSSA                                                                 ADDRESS REDACTED
 MARTINEZ, ANGEL                                                                  ADDRESS REDACTED
 MARTINEZ, ANGEL                                                                  ADDRESS REDACTED
 MARTINEZ, ARMANDO A                                                              ADDRESS REDACTED
 MARTINEZ, AUDREY                                                                 ADDRESS REDACTED
 MARTINEZ, BERNARDO                                                               ADDRESS REDACTED
 MARTINEZ, BYRON L                                                                ADDRESS REDACTED
 MARTINEZ, CHANEL J                                                               ADDRESS REDACTED
 MARTINEZ, CHRISTINE                                                              ADDRESS REDACTED
 MARTINEZ, CHRISTOPHER                                                            ADDRESS REDACTED
 MARTINEZ, CHRISTOPHER JOSEPH                                                     ADDRESS REDACTED
 MARTINEZ, CYNTHIA ELAINE                                                         ADDRESS REDACTED
 MARTINEZ, DAKOTA                                                                 ADDRESS REDACTED
 MARTINEZ, DANIEL                                                                 ADDRESS REDACTED
 MARTINEZ, DANIEL JAMES                                                           ADDRESS REDACTED
 MARTINEZ, DAVID                                                                  ADDRESS REDACTED
 MARTINEZ, DAVID                                                                  ADDRESS REDACTED
 MARTINEZ, DESTYNEE                          Martinez Destynee                                                          4206 Eileen St                                    Simi Valley          CA      93063
 MARTINEZ, DESTYNEE                                                               ADDRESS REDACTED
 MARTINEZ, DIANE                                                                  ADDRESS REDACTED
 MARTINEZ, DONNA MARIE                                                            ADDRESS REDACTED
 MARTINEZ, FRANCISCO                                                              ADDRESS REDACTED
 MARTINEZ, FRANK                                                                  ADDRESS REDACTED
 MARTINEZ, GEORGE LUIS                                                            ADDRESS REDACTED
 MARTINEZ, HARRY                                                                  ADDRESS REDACTED
 MARTINEZ, JACQUELINE RENEE                                                       ADDRESS REDACTED
 MARTINEZ, JENNIFER                                                               ADDRESS REDACTED
 MARTINEZ, JESSE M                                                                ADDRESS REDACTED
 MARTINEZ, JESSICA                                                                ADDRESS REDACTED
 MARTINEZ, JOSE A                                                                 ADDRESS REDACTED
 MARTINEZ, JOSEPH GABRIEL                                                         ADDRESS REDACTED
 MARTINEZ, JULIETA                                                                ADDRESS REDACTED
 MARTINEZ, KARLA                                                                  313 A CAMPTON ST                                                                        EL CAJON             CA      92020
 MARTINEZ, KARLA ADRIANA                                                          ADDRESS REDACTED
 MARTINEZ, LAURA SUSANA                                                           ADDRESS REDACTED
 MARTINEZ, LIA JAMIE                                                              ADDRESS REDACTED
 MARTINEZ, LUKE                                                                   ADDRESS REDACTED
 MARTINEZ, MANUEL                                                                 ADDRESS REDACTED
 MARTINEZ, MARCELLA LORRAINE                                                      ADDRESS REDACTED
 MARTINEZ, MARGARITA V                                                            ADDRESS REDACTED
 MARTINEZ, MARIA                                                                  ADDRESS REDACTED
 MARTINEZ, MARIA ANGELINA                                                         ADDRESS REDACTED
 MARTINEZ, MARIA DOLORES                                                          ADDRESS REDACTED
 MARTINEZ, MARIA E                                                                ADDRESS REDACTED
 MARTINEZ, MARIA OLGA                                                             ADDRESS REDACTED
 MARTINEZ, MARIA R                                                                ADDRESS REDACTED
 MARTINEZ, MARTIN A                                                               ADDRESS REDACTED
 MARTINEZ, MARY H                                                                 ADDRESS REDACTED
 MARTINEZ, MATTHEW                                                                ADDRESS REDACTED
 MARTINEZ, MIGUEL DE JESUS                                                        ADDRESS REDACTED
 MARTINEZ, MISTY                                                                  ADDRESS REDACTED
 MARTINEZ, MONICA                                                                 ADDRESS REDACTED
 MARTINEZ, OSCAR C                                                                ADDRESS REDACTED
 MARTINEZ, RAQUEL R                                                               ADDRESS REDACTED
 MARTINEZ, RAUL                                                                   ADDRESS REDACTED
 MARTINEZ, RENEE A                                                                ADDRESS REDACTED
 MARTINEZ, SHANNON M                                                              ADDRESS REDACTED
 MARTINEZ, STEPHANIE                                                              ADDRESS REDACTED
 MARTINEZ, STEVE                                                                  ADDRESS REDACTED
 MARTINEZ, TOMAS                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 187 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 203 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


               Company                                            Contact                        Address 1                                 Address 2         Address 3                City   State       Zip      Country
 MARTINEZ, TRACY                                                                  ADDRESS REDACTED
 MARTINEZ, VANESSA                                                                ADDRESS REDACTED
 MARTINEZ, VANESSA                                                                ADDRESS REDACTED
 MARTINEZ, VENETZY                                                                ADDRESS REDACTED
 MARTINEZ, VERONICA                                                               ADDRESS REDACTED
 MARTINEZ, VICTOR                                                                 ADDRESS REDACTED
 MARTINO, ASHLEY ANN                                                              ADDRESS REDACTED
 MARTINON, JULIO                                                                  ADDRESS REDACTED
 MARTIROSYAN, MARGARITA                                                           ADDRESS REDACTED
 MARTUCCI, ANTHONY M                                                              ADDRESS REDACTED
 MARTY, AUSTIN                                                                    ADDRESS REDACTED
 MARUMOTO, GARY I                                                                 ADDRESS REDACTED
 MARVIN, DANIELLE J                                                               ADDRESS REDACTED
 MARVIN, LEAH                                                                     ADDRESS REDACTED
 MARVIN, NADA A                                                                   ADDRESS REDACTED
 MARVS PLUMBING INC                                                               4717 HANNEGAN RD                                                                       BELLINGHAM          WA      98226
 Marvs Plumbing Inc                                                               PO Box 216                                                                             Everson             WA      98247
 MARVS PLUMBING INC            Marvs Plumbing Inc                                                                      PO Box 216                                        Everson             WA      98247
 MARY WOODWARD PSO                                                                ADDRESS REDACTED
 MARYSVILLE CLEANERS                                                              1337 STATE AVE                                                                         MARYSVILLE          WA      98270
 MARYSVILLE FOOD BANK                                                             6518 60TH DRIVE NE                                                                     MARYSVILLE          WA      98270
 MARYSVILLE MOUNTAIN VIEW HIGH
 SCHOOL                                                                           4317 76TH ST NE                                                                        MARYSVILLE          WA      98270
 MARZANO, JOE JUDD                                                                ADDRESS REDACTED
 MARZOLF, AMANDA                                                                  ADDRESS REDACTED
 MARZOLF, PATSY I.                                                                ADDRESS REDACTED
 MASAITIS, MICHAEL L                                                              ADDRESS REDACTED
 MASCHERI, ADAM C                                                                 ADDRESS REDACTED
 MASCO PETROLEUM                                                                  110 COMMERCE STREET                                                                    ABERDEEN            WA      98520
 MASCOLO, DINA M                                                                  ADDRESS REDACTED
 MASON CELLARS                                                                    5 HERITAGE COURT                                                                       YOUNTVILLE          CA      94599
 MASON, FRANSISCO                                                                 ADDRESS REDACTED
 MASON, KAYLA                                                                     ADDRESS REDACTED
 MASON, KELLI JANINE                                                              ADDRESS REDACTED
 MASON, LEA FRANCES                                                               ADDRESS REDACTED
 MASON, LENA O                                                                    ADDRESS REDACTED
 MASON, MATTHEW                                                                   ADDRESS REDACTED
 MASON, RYAN PATRICK                                                              ADDRESS REDACTED
 MASQUELIER, DAVID                                                                ADDRESS REDACTED
 MASSARO, ROBERT J                                                                ADDRESS REDACTED
 MASSENBURG, TARA                                                                 ADDRESS REDACTED
 MASSEY JR., ROBERT EUGENE                                                        ADDRESS REDACTED
 MASSEY, DENNIS W                                                                 ADDRESS REDACTED
 MASSGLASS & DOOR SERVICE INC                                                     PO BOX 2999                                                                            PHOENIZ             AZ      85062-2999
 MASSINGHAM, PETER GERARD                                                         ADDRESS REDACTED
 MAST, LISA R.                                                                    ADDRESS REDACTED
 MAST, SHERI J.                                                                   ADDRESS REDACTED
 MASTEN, LOUISE M                                                                 ADDRESS REDACTED
 MASTER LUBE                                                                      1111 E MAPLE ST                                                                        BELLINGHAM          WA      98225
 MASTER RENTALS INC                                                               2219 JAMES STREET                                                                      BELLINGHAM          WA      98225
 MASTER ROOTER PLUMBING                                                           PO BOX 208                                                                             MERIDIAN            ID      83680
 MASTERCARE EQUIPMENT SERVICES
 LLC                                                                              PO BOX 98299                                                                           LAKEWOOD            WA      98496
 MASTERS PHARMACEUTICAL INC                                                       PO BOX 713769                                                                          CINCINNATI          OH      45271-3769
 MASTIN, BARBARA J.                                                               ADDRESS REDACTED
 MASTON, JEFFERY                                                                  ADDRESS REDACTED
 MASUDA, KURT J                                                                   ADDRESS REDACTED
 MASUDA, RICHARD                                                                  ADDRESS REDACTED

 MATA VILLAREAL, MARIA EXPECTACIO                                                 ADDRESS REDACTED
 MATA, KENDRA                                                                     ADDRESS REDACTED
 MATA, RACHAEL ANN                                                                ADDRESS REDACTED
 MATAGORA, JOHN C.                                                                ADDRESS REDACTED
 MATCHA MARKETPLACE LLC                                                           3208 S FAIR LANE BUSINESS PARK                                                         TEMPE               AZ      85282
 MATCHIE, CHRISTOPHER E                                                           ADDRESS REDACTED
 MATEO, CHAUNTAE                                                                  ADDRESS REDACTED
 MATEOS, LORRAINE                                                                 ADDRESS REDACTED
 MATHENEY, ANGELICA MARIE                                                         ADDRESS REDACTED
 MATHENY, ANTONIA ALMA                                                            ADDRESS REDACTED
 MATHES, VERONICA ANN                                                             ADDRESS REDACTED
 MATHEWS, JESSICA L.                                                              ADDRESS REDACTED
 MATHEWS, MEGAN DELANEY                                                           ADDRESS REDACTED
 MATHEWS, SABRINA A                                                               ADDRESS REDACTED
 MATHIS, GAIL                                                                     ADDRESS REDACTED
 MATHIS, JENNIFER LEIGH                                                           ADDRESS REDACTED
 MATINEZ, MATTHEW                                                                 ADDRESS REDACTED
 MATINSEFAT, BAHRAM                                                               ADDRESS REDACTED
 MATIS, MICHAEL T                                                                 ADDRESS REDACTED
 MATOSSIAN, JULEY                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 188 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 204 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                 Company                                          Contact                          Address 1                                 Address 2         Address 3                City   State       Zip      Country

 MATRIX ABSENCE MANAGEMENT-EFT                                                    10200 SW GREENBURG RD STE 300                                                            PORTLAND            OR      97223

 MATRIX ABSENCE MANAGEMENT-EFT                                                    10200 SW GREENBURG RD STE 601                                                            PORTLAND            OR      97223
 MATRIX FEES-EFT                                                                  10200 SW GREENBURG RD STE 300                                                            PORTLAND            OR      97223
 MATROS, MICHELE LOUISE                                                           ADDRESS REDACTED
 MATSON, BRITTNEY KATHERINE                                                       ADDRESS REDACTED
 MATSON, JULLIAN                                                                  ADDRESS REDACTED
 MATSON, MARIA                                                                    ADDRESS REDACTED
 MATSUDA, MARC MASAYUKI                                                           ADDRESS REDACTED
 MATT, KIRSTEN                                                                    ADDRESS REDACTED
 MATTER, TONYA R.                                                                 ADDRESS REDACTED
 MATTHEW BENDER & CO INC                                                          PO BOX 7247-0178                                                                         PHILADELPHIA        PA      19170-0178
 MATTHEWS SR., RYAN RAY                                                           ADDRESS REDACTED
 MATTHEWS, ALISA MARIE                                                            ADDRESS REDACTED
 MATTHEWS, DAVID T                                                                ADDRESS REDACTED
 MATTHEWS, DREW EVAN                                                              ADDRESS REDACTED
 MATTHEWS, ERIK ANTHONY                                                           ADDRESS REDACTED
 MATTHEWS, JOSHUA ANDREW                                                          ADDRESS REDACTED
 MATTHEWS, KAYLA L                                                                ADDRESS REDACTED
 MATTHEWS, KYLEE CHRISTINE                                                        ADDRESS REDACTED
 MATTHEWS, LARISSA ANN                                                            ADDRESS REDACTED
 Matthews, Sabrina                                                                13808 Pinkard Way Unit 50                                                                El Cajon            CA      92021
 MATTHEWS, TAMMIE JO                                                              ADDRESS REDACTED
 MATTHIAS, DEZERAE                                                                ADDRESS REDACTED
 MATTILA, PAMELA JEAN                                                             ADDRESS REDACTED
 MATTINGLY, XAVIER                                                                ADDRESS REDACTED
 MATTISON, LOTUS KRISTINA                                                         ADDRESS REDACTED
 MATTISON, MELIA RENEE                                                            ADDRESS REDACTED
 MATTONEN, AMANDA JEAN                                                            ADDRESS REDACTED
 MATTOS, KELLEY A                                                                 ADDRESS REDACTED
 MATTSON MIDDLE SCHOOL                                                            16400 SE 251 ST.                                                                         COVINGTON           WA      98042
 MATTSON, ERIC P                                                                  ADDRESS REDACTED
 MATTY, DENNISE LORRAINE                                                          ADDRESS REDACTED
 MATUSZEK, CHARLOTTE                                                              ADDRESS REDACTED
 MATZ, CONNOR JAMES                                                               ADDRESS REDACTED
 MAUALA, LORNA NERU                                                               ADDRESS REDACTED
 MAUCK, ANITA                                                                     ADDRESS REDACTED
 MAUE, SHANNON MARIE                                                              ADDRESS REDACTED
 MAUER, WHITNEY                                                                   ADDRESS REDACTED
 MAUGHAN, SUSAN RAE                                                               ADDRESS REDACTED
 MAUL, SABRINA                                                                    ADDRESS REDACTED
 MAULDIN, ALEK                                                                    ADDRESS REDACTED
 MAULOLO, LELEO                                                                   ADDRESS REDACTED
 MAUNA, NORMA                                                                     ADDRESS REDACTED
 MAUNU, JULIA                                                                     ADDRESS REDACTED
 MAURER , CAROL                                                                   10442 KEN LN                                                                             SANTEE              CA      92071-4924
 MAURER, AREL                                                                     ADDRESS REDACTED
 MAURER, ELYSE                                                                    ADDRESS REDACTED
 MAURERS ELECTRIC                                                                 110 S SADDLEBACK LN                                                                      ANAHEIM             CA      92808
 MAURET, CAROL                                                                    10442 KEN LANE                                                                           SANTEE              CA      92071
 MAURICE W PATTEN              C/O GLEE DRAPER                                    11243 MARINE VIEW DRIVE SW                                                               SEATTLE             WA      98146
 MAURICE, DEAN C                                                                  ADDRESS REDACTED
 MAURO, MOYA                                                                      ADDRESS REDACTED
 MAVE ENTERPRISES INC                                                             PO BOX 480620                                                                            LOS ANGELES         CA      90048
 MAVERICK WELDING SUPPLIES INC                                                    PO BOX 1570                                                                              OREGON CITY         OR      97045
 MAWN PAW KETTLEKORN                                                              24881 ALICIA PKWY STE D                                                                  LAGUNA HILLS        CA      92653
 MAXOR NATIONAL PHARMACY
 SERVICES CORPORATION                                                             320 S POLK ST, SUITE 200                                                                 AMARILLO            TX      79101
 MAXSON, CYNTHIA                                                                  ADDRESS REDACTED
 MAXSON, NOELLE D                                                                 ADDRESS REDACTED
 MAXWELL, JENNIFFER RENEE                                                         ADDRESS REDACTED
 MAY ARTS LLC                                                                     1154 E PUTNAM AVE                                                                        RIVERSIDE           CT      06878
 MAY, ALLYSON LEIGH                                                               ADDRESS REDACTED
 MAY, BRIAN F                                                                     ADDRESS REDACTED
 MAY, LAURIE ANNE                                                                 ADDRESS REDACTED
 MAY, SARAH LYNN                                                                  ADDRESS REDACTED
 MAY, SCOTT A                                                                     ADDRESS REDACTED
 MAY, TRISTIN LEE                                                                 ADDRESS REDACTED
 MAYA, RYAN EDWARD                                                                ADDRESS REDACTED
 MAYEA, JAMES                                                                     ADDRESS REDACTED
 MAYER AREA MEALS ON WHEELS                                                       10051 MIAMI STREET                                                                       MAYER               AZ      86333
 MAYER, THERESE                                                                   ADDRESS REDACTED
 MAYES, DARREN A.                                                                 ADDRESS REDACTED
 MAYES, DAVIDA                                                                    ADDRESS REDACTED
 Mayesh Wholesale Florist                                                         2420 Celsius Avenue #F&G                                                                 Oxnard              CA      93030
 MAYFLOWER DISTRIBUTING                                                           1155 MEDALLION DRIVE                                                                     MENDOTA HEIGHTS     MN      55120
 MAYFLOWER DISTRIBUTING
 COMPANY                                                                          1155 MEDALLION DRIVE                                                                     SAINT PAUL          MN      55120




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 189 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 205 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


             Company                                              Contact                       Address 1                                  Address 2         Address 3                City   State       Zip      Country
 MAYNARD, BRITTANY MICHELLE                                                       ADDRESS REDACTED
 MAYO, DEBBIE L                                                                   ADDRESS REDACTED

 MAYORGA JR., ALEJANDRO FUENTES                                                   ADDRESS REDACTED
 MAYRAND, KATY M                                                                  ADDRESS REDACTED
 MAYS, MIKE                                                                       ADDRESS REDACTED
 MAYVILLE, JELITA                                                                 ADDRESS REDACTED
 MAZA, KEVIN AUGUSTO                                                              ADDRESS REDACTED
 MAZANEK, ARLEEN F.                                                               ADDRESS REDACTED
 MAZIE, MARILYNN                                                                  ADDRESS REDACTED
 MAZILU, MARIA                                                                    ADDRESS REDACTED
 MAZON, FRANK LEROY                                                               ADDRESS REDACTED
 MAZON, WILLIAM A                                                                 ADDRESS REDACTED
 MAZONE, CLINTON                                                                  ADDRESS REDACTED
 MAZZA COFFEE CO LLC                                                              4433 RUSSELL RD. SUITE 106                                                             MUKILTEO            WA      98275
 MAZZA COFFEE COMPANY LLC                                                         4433 RUSSELL ROAD SUITE 106                                                            MUKILTEO            WA      98275-5479
 MAZZAGOTTE, STEPHANIE ANN                                                        ADDRESS REDACTED
 MAZZEI FRANCONI CO                                                               PO BOX 98                                                                              EDISON              CA      93220
 MAZZIOTTA, SABINA                                                                ADDRESS REDACTED
 MB DEVELOPMENT                                                                   15000 VILLAGE GREEN DRIVE, #17                                                         MILL CREEK          WA      98012
 MB LANDSCAPE                                                                     1813 SCENIC VALLEY PLACED                                                              ESCONDIDO           CA      92029
 MB LANDSCAPE MAINTENANCE                    ATTN LIEN ON US                      410 RAINBOW CREST ROAD                                                                 FALLBROOK           CA      92028
 MC FADDEN, THYRA                                                                 ADDRESS REDACTED
 MC GARVEY, TERESA J                                                              ADDRESS REDACTED
 MC LAUGHLIN, LISA E                                                              ADDRESS REDACTED
 MC OWEN, KATHRYN ANN                                                             ADDRESS REDACTED
 MCADAMS, RAYMOND MICHAEL                                                         ADDRESS REDACTED
 MCALLISTER, KRISTEN                                                              ADDRESS REDACTED
 MCALLISTER, MARY                                                                 ADDRESS REDACTED
 MCALLISTER, ORION JAMES                                                          ADDRESS REDACTED
 MCALLISTER, PARKER LEE                                                           ADDRESS REDACTED
 MCARTHUR, AARON THOMAS                                                           ADDRESS REDACTED
 MCARTHUR, GWYNNETH ELIZABETH                                                     ADDRESS REDACTED
 MCATLIN ELECTRICAL CORP                                                          2899 MARICOPA AVE                                                                      LAKE HAVASU CITY    AZ      86406-8637
 MCAULIFFE, KAYLA MARIE                                                           ADDRESS REDACTED
 MCBAIN, TIMOTHY K                                                                ADDRESS REDACTED
 MCBEE, MICHELLE L.                                                               ADDRESS REDACTED
 MCBRIDE, GRACE MARIE                                                             ADDRESS REDACTED
 MCBRIDE, MATILDA M.                                                              ADDRESS REDACTED
 MCCAFFREY, JAMES C                                                               ADDRESS REDACTED
 MCCAIN, BARBARA ANN                                                              ADDRESS REDACTED
 MCCALL, CAMERON ZACHARY                                                          ADDRESS REDACTED
 MCCALL, COLYN WAYNE CLETIS                                                       ADDRESS REDACTED
 MCCALL, RICK DEAN                                                                ADDRESS REDACTED
 MCCAMMANT, VIRGINIA                                                              6443 LITTLE BIG HORN 1                                                                 MAPLE FALLS         WA      98266
 MCCAMMANT, VIRGINIA A                                                            ADDRESS REDACTED
 MCCAMMANT, VIRGINIA A.                                                           ADDRESS REDACTED
 MCCANLESS, ZACHARY WILDER                                                        ADDRESS REDACTED
 MCCANN, KELLY                                                                    ADDRESS REDACTED
 MCCANN, KEVIN DAWAYNE                                                            ADDRESS REDACTED
 MCCANN, MICHAEL S                                                                ADDRESS REDACTED
 MCCANN, TERRY                                                                    ADDRESS REDACTED
 MCCARDELL, JACQUELYN PAIGE                                                       ADDRESS REDACTED
 MCCARTHY, FRANCIS FORD                                                           ADDRESS REDACTED
 MCCARTHY, JAMES                                                                  ADDRESS REDACTED
 MCCARTHY, JOSEPH                                                                 ADDRESS REDACTED
 MCCARTHY, SHANNON LOUISE                                                         ADDRESS REDACTED
 MCCARTNEY, BELINDA FAYLAREE                                                      ADDRESS REDACTED
 MCCARTON, MOLLY P.                                                               ADDRESS REDACTED
 MCCARTY, CHARLES J                                                               ADDRESS REDACTED
 MCCARTY, JORDAN                                                                  ADDRESS REDACTED
 MCCARTY, MARY ELIZABETH                                                          ADDRESS REDACTED
 MCCARTY, MEGAN                                                                   ADDRESS REDACTED
 MCCARTY, SHERI K.                                                                ADDRESS REDACTED
 MCCASKILL, LAWRENCE J                                                            ADDRESS REDACTED
 MCCASLAND, NICOLE K                                                              ADDRESS REDACTED
 MCCAULEY, JOAN                                                                   ADDRESS REDACTED
 MCCAULEY, KEVIN C                                                                ADDRESS REDACTED
 MCCAULEY, LAURA                                                                  ADDRESS REDACTED
 MCCAULLEY, KATLYNN                                                               ADDRESS REDACTED
 MCCLAFLIN, SETH                                                                  ADDRESS REDACTED
 MCCLARRINON, BRANDON                                                             ADDRESS REDACTED
 MCCLEARY SCHOOL DISTRICT                                                         611 SOUTH MAIN STREET                                                                  MCCLEARY            WA      98557
 MCCLELLAN, KEVIN J                                                               ADDRESS REDACTED
 MCCLELLAN, MATT                                                                  ADDRESS REDACTED
 MCCLELLAN, NATHAN SCOTT                                                          ADDRESS REDACTED
 MCCLELLAN, NICHOLAS GLENN                                                        ADDRESS REDACTED
 MCCLELLAN, RYAN                                                                  ADDRESS REDACTED
 MCCLELLAND, OLIVIA                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 190 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 206 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


              Company                                             Contact                       Address 1                                 Address 2         Address 3              City   State       Zip      Country
 MCCLENAHAN, MICHAEL                                                              ADDRESS REDACTED
 MCCLENDON, BELINDA ALAMARIE                                                      ADDRESS REDACTED
 MCCLINN, STEVEN                                                                  ADDRESS REDACTED
 MCCLINTIC, ASHLEY LOUISE                                                         ADDRESS REDACTED
 MCCLOUD, KENNETH S                                                               ADDRESS REDACTED
 MCCLURE, SHELLIE                                                                 ADDRESS REDACTED
 MCCLUSKEY, NICOLE JEANNINE                                                       ADDRESS REDACTED
 MCCOID, LINDA KAY                                                                ADDRESS REDACTED
 MCCOID, PAUL MICHAEL                                                             ADDRESS REDACTED
 MCCOLLY, BRYCE CAMDEN                                                            ADDRESS REDACTED
 MCCOLM, ROGER                                                                    ADDRESS REDACTED
 MCCONAGHY, KIMBER MARIE                                                          ADDRESS REDACTED
 MCCONAHIE, ANDREW JOSEPH
 RUSSEL                                                                           ADDRESS REDACTED
 MCCONNEHEY, MARK N                                                               ADDRESS REDACTED
 MCCONNELL, MARIANA                                                               ADDRESS REDACTED
 MCCONNELL, MAXWELL GRANT                                                         ADDRESS REDACTED
 MCCONNELLS FINE ICE CREAM                                                        835 E CANON PERDIDO ST                                                                SANTA BARBARA     CA      93103
 MCCONVILLE, JALESSA PHAE                                                         ADDRESS REDACTED
 MCCOOL, TORI                                                                     ADDRESS REDACTED
 MCCORKLE, CHARLES                                                                ADDRESS REDACTED
 MCCORMACK, CONNOR IAN                                                            ADDRESS REDACTED
 MCCORMICK, DEVIN                                                                 ADDRESS REDACTED
 MCCORMICK, ELIJAH CLAY                                                           ADDRESS REDACTED
 MCCORMICK, JOSEPH M                                                              ADDRESS REDACTED
 MCCOWN, MATTHEW K                                                                ADDRESS REDACTED
 MCCOY ELECTRIC CORP                                                              924 ECHO LANE                                                                         SOLVANG           CA      93463
 MCCOY, DANA L.                                                                   ADDRESS REDACTED
 MCCOY, DESERAE ANNE                                                              ADDRESS REDACTED
 MCCOY, DIANNA G                                                                  ADDRESS REDACTED
 MCCOY, FRANCES E                                                                 ADDRESS REDACTED
 MCCOY, ISAAC                                                                     ADDRESS REDACTED
 MCCOY, LORRENA SUE                                                               ADDRESS REDACTED
 MCCOY, PATRICK JOHN                                                              ADDRESS REDACTED
 MCCOY, RYAN CRAIGE                                                               ADDRESS REDACTED
 MCCOY, WYNELLE C.                                                                ADDRESS REDACTED
 MCCRACKEN, JACOB S.                                                              ADDRESS REDACTED
 MCCRAY, BRADFORD C.                                                              ADDRESS REDACTED
 MCCRAY, REBECCA TAYLOR                                                           ADDRESS REDACTED
 MCCREARY, KEVIN J                                                                ADDRESS REDACTED
 MCCUE CORPORATION                                                                13 CENTENNIAL DR                                                                      PEABODY           MA      01960-7901
 MCCUE, SHANNON M.                                                                ADDRESS REDACTED
 MCCUISTON, JOY M                                                                 ADDRESS REDACTED
 MCCULLAH, JUSTIN R                                                               ADDRESS REDACTED
 MCCULLOCH, MERCEDES ANN                                                          ADDRESS REDACTED
 MCCULLOH, STAYCE ELAINE                                                          ADDRESS REDACTED
 MCCULLOUGH, EDWARD MICHAEL                                                       ADDRESS REDACTED
 MCCULLOUGH, ELAINE M                                                             ADDRESS REDACTED
 MCCULLOUGH, JENNIFER L                                                           ADDRESS REDACTED
 MCCULLOUGH, SHAMYHA YANNET                                                       ADDRESS REDACTED
 MCCULLY, LAURA K.                                                                ADDRESS REDACTED
 MCCUNE, MEGAN MAUREEN                                                            ADDRESS REDACTED
 MCCUNE, NICHOLAS AARON                                                           ADDRESS REDACTED
 MCCUTCHEON, SHANNON A                                                            ADDRESS REDACTED
 MCDANIEL, KELSEY R                                                               ADDRESS REDACTED
 MCDANIEL, KIERSTA YVONNE                                                         ADDRESS REDACTED
 MCDANIEL, PATRICK                                                                ADDRESS REDACTED
 MCDANNEL, STEPHEN ALAN                                                           ADDRESS REDACTED
 MCDERMID, LUCI REBECCA                                                           ADDRESS REDACTED
 MCDERMOTH PTO                                                                    409 NORTH K STREET                                                                    ABERDEEN          WA      98520
 MCDERMOTT WILL & EMERY LLP                  MEGAN PREUSKER, ASSOCIATE            227 WEST MONROE STREET                                                                CHICAGO           IL      60606-5096
 MCDERMOTT, ALVERDA ANN                                                           ADDRESS REDACTED
 MCDERMOTT, MELANIE                                                               ADDRESS REDACTED
 MCDERMOTT, MELANIE MAURINE                                                       ADDRESS REDACTED
 MCDEVITT, CHRISTINE                                                              ADDRESS REDACTED
 MCDONALD & WETLE INC.                                                            2020 NE 194TH AVENUE                                                                  PORTLAND          OR      97230-7442
 MCDONALD ROBBINS, NOAH M.                                                        ADDRESS REDACTED
 MCDONALD, ANNETTE R                                                              ADDRESS REDACTED
 MCDONALD, ANTONIA                                                                ADDRESS REDACTED
 MCDONALD, BARBARA                                                                ADDRESS REDACTED
 MCDONALD, BRANDI A                                                               ADDRESS REDACTED
 MCDONALD, CHRISTOPHER JOSEPH                                                     ADDRESS REDACTED
 MCDONALD, CONNOR KENNETH                                                         ADDRESS REDACTED
 MCDONALD, DENISE M.                                                              ADDRESS REDACTED
 MCDONALD, JAKE DANIEL                                                            ADDRESS REDACTED
 MCDONALD, KEVIN JOHN                                                             ADDRESS REDACTED
 MCDONALD, MARY C                                                                 ADDRESS REDACTED
 MCDONALD, PATRICK W                                                              ADDRESS REDACTED
 MCDONALD, SHERI LYNN                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 191 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 207 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                          Address 1                                 Address 2         Address 3               City    State     Zip     Country
 MCDONALDS                                                                        2111 MCDONALDS DR                                                                        OAK BROOK          IL     60523
 MCDONNELL, LARONN                                                                ADDRESS REDACTED
 MCDONNELL, SUSAN K.                                                              ADDRESS REDACTED
 MCDONOUGH & SONS                            PARKING LOT SERVICES                 P O BOX 461                                                                              RAVENSDALE         WA    98051-0461
 MCDONOUGH & SONS INC                                                             PO BOX 461                                                                               RAVENSDALE         WA    98051
 MCDONOUGH INDUSTRIES LLC                                                         PO BOX 1122                                                                              ENUMCLAW           WA    98022
 MCDOUGAL, ALISON CHARLOTTE                                                       ADDRESS REDACTED
 MCDOUGAL, EREKA L                                                                ADDRESS REDACTED
 MCDOUGAL, REBECCA LYN                                                            ADDRESS REDACTED
 MCDOUGALL, AMY D                                                                 ADDRESS REDACTED
 MCDOWALL, CHARLES E                                                              ADDRESS REDACTED
 MCELHANEY, SCOTT JAMES                                                           ADDRESS REDACTED
 MCELRAVY, CHARLENE                                                               ADDRESS REDACTED
 MCELROY, ALYSSA M.                                                               ADDRESS REDACTED
 MCENERY, MICHAEL R                                                               ADDRESS REDACTED
 MCENROE, BRIAN                                                                   ADDRESS REDACTED
 MCENTIRE, KIMBERLY JEAN                                                          ADDRESS REDACTED
 MCEP                                                                             4407 116TH ST NE                                                                         MARYSVILLE         WA    98271
 MCEVOY OIL CO                                                                    4040 IRONGATE RD                                                                         BELLINGHAM         WA    98228-0400
 MCEVOY OIL CO                                                                    4040 IRONGATE RD                       PO BOX 28400                                      BELLINGHAM         WA    98228-0400
 MCEWAN, TRACY ANNE                                                               ADDRESS REDACTED
 MCEWEN, LAURA                                                                    ADDRESS REDACTED
 MCFADDIN, MARY                                                                   ADDRESS REDACTED
 MCFARLAND, SHANNON M                                                             ADDRESS REDACTED
 MCFARLAND, SHAWN                                                                 ADDRESS REDACTED
 MCFARLAND, TAYLOR N                                                              ADDRESS REDACTED
 MCFARLIN, MIRNA                                                                  ADDRESS REDACTED
 MCGARY, TERESA                                                                   ADDRESS REDACTED
 MCGAUGHY, JAN                                                                    ADDRESS REDACTED
 MCGEE AND MCGEE WINE
 MERCHANTS                                   DBA SAPPHIRE FAMILY OF WINES         PO BOX 10528                                                                             RENO               NV    89510
 MCGEE, JON                                                                       ADDRESS REDACTED
 MCGEE, LINDA                                                                     ADDRESS REDACTED
 MCGHIE, DONNA L.                                                                 ADDRESS REDACTED
 MCGIBNEY, WANJA K                                                                ADDRESS REDACTED
 MCGILL, KYLE EVAN                                                                ADDRESS REDACTED
 MCGILLIVRAY, ALLISON                                                             ADDRESS REDACTED
 MCGINLEY, DREW S                                                                 ADDRESS REDACTED
 MCGINNIS, CHELSIE D.                                                             ADDRESS REDACTED
 MCGINNIS, CHERYL S                                                               ADDRESS REDACTED
 MCGINNIS, TIMOTHY                                                                ADDRESS REDACTED
 MCGINNITY, GINA LYNN                                                             ADDRESS REDACTED
 MCGIVERIN, TODD N.                                                               ADDRESS REDACTED
 MCGIVERON, BLYTHE R                                                              ADDRESS REDACTED
 MCGLAUGHLIN, JIM                                                                 ADDRESS REDACTED
 MCGLENN, KIMBERLY D.                                                             ADDRESS REDACTED
 MCGLOTHLIN, ANDREW LEE                                                           ADDRESS REDACTED
 MCGOUGH, NEAL MYERS                                                              ADDRESS REDACTED
 MCGOWAN, ALISA LYNN                                                              ADDRESS REDACTED
 MCGOYNE, MISTY LYNN                                                              ADDRESS REDACTED
 MCGRADY, CONNOR                                                                  ADDRESS REDACTED
 MCGRAW, CINDY L                                                                  ADDRESS REDACTED
 MCGRAW, EVYN ELIZABETH                                                           ADDRESS REDACTED
 MCGREGOR, VICKIE                                                                 ADDRESS REDACTED
 MCGUIGAN , ROBERT                                                                30223 MAHOGANY ST                                                                        MURRIETA           CA    92563-3529
 MCGUIGAN , ROBERT                                                                44 ALBANY ST                                                                             LADERA RANCH       CA    92694-0436
 MCGUIRE SR., JARED STEVEN                                                        ADDRESS REDACTED
 MCGUIRE, ANTHONY ISAIAH                                                          ADDRESS REDACTED
 MCGUIRE, CHRISTIANNA                                                             ADDRESS REDACTED
 MCGUIRE, CONNER                                                                  ADDRESS REDACTED
 MCGUIRE, JAMES                                                                   ADDRESS REDACTED
 MCGUIRE, PATRICK COLE                                                            ADDRESS REDACTED
 MCHENRY, DEREK W                                                                 ADDRESS REDACTED
 MCHONE, JANAE DIONE                                                              ADDRESS REDACTED
 MCINERNY, NICHOLAS                                                               ADDRESS REDACTED
 MCINROE, MICHAEL                                                                 2870 BEACON HILL DR                                                                      WEST LINN          OR    97068
 MCINTIRE, MISTY D.                                                               ADDRESS REDACTED
 MCINTIRE, SHIRLEY M                                                              ADDRESS REDACTED
 MCINTIRE, STEVE RAY                                                              ADDRESS REDACTED
 MCINTOSH, JACOB                                                                  ADDRESS REDACTED
 MCINTURF, RONALD T                                                               ADDRESS REDACTED
 MCINTYRE, KEITH A                                                                ADDRESS REDACTED
 MCINTYRE, SUSAN C                                                                ADDRESS REDACTED
 MCKANNA, MELBA C                                                                 ADDRESS REDACTED
 MCKAY, ALEX                                                                      ADDRESS REDACTED
 MCKAY, IAN                                                                       ADDRESS REDACTED
 MCKAY, JOSHUA                                                                    ADDRESS REDACTED
 MCKAY, KASEY RENEE                                                               ADDRESS REDACTED
 MCKEAN , JAMIE                                                                   17594 S MOUNTAIN RD                                                                      SANTA PAULA        CA    93060-9630




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 192 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 208 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                            Address 1                                 Address 2         Address 3               City   State     Zip     Country
 MCKEAN, JAMIE                                                                       1361 CYPRESS POINT LANE               #201                                              VENTURA            CA    93003
 MCKEAN, JAMIE CHRISTOPHER                                                           ADDRESS REDACTED
 McKee Foods Corp                                                                    P O Box 2118                                                                            Collegedale        TN   37315-0211
 MCKEE FOODS CORP                                                                    PO BOX 2118                                                                             COLLEGEDALE        TN   37315-2118
 McKee Foods Corporation                                                             PO Box 750                                                                              Collegedale        TN   37315-0750
 MCKEE FOODS INCORPORATED                    CUSTOMER ACCTS RECEIVABLE               P O BOX 2118                                                                            COLLEGEDALE        TN   37315-2118
 McKee Foods Incorporated                    Customer Accts Receivable               P O Box 750                                                                             Collegedale        TN   37315-0750
 McKee Foods Incorporated                    McKee Foods Corp                                                              P O Box 2118                                      Collegedale        TN   37315-0211
 MCKEE, ADAM                                                                         ADDRESS REDACTED
 MCKEE, ASHLEY                                                                       ADDRESS REDACTED
 MCKEE, CASSI JEAN                                                                   ADDRESS REDACTED
 MCKENNA, KATHY J                                                                    ADDRESS REDACTED
 MCKENNEY, SEAN RYAN                                                                 ADDRESS REDACTED
 MCKENZIE GROUP, INC. D/B/A                  THE MCKENZIE GROUP, INC. D/B/A MCKENZIE &
 MCKENZIE & ASSOCIATES                       ASSOCIATES                                14 WOODISE COURT                                                                      SAN ANSELMO        CA   94960
 MCKENZIE JAVA LLC                                                                     1950 2ND ST L102                                                                      SPRINGFIELD        OR   97477
 McKenzie Java LLC                                                                     6377 F Street                                                                         Springfield        OR   97478
 MCKENZIE SEWON                                                                        1860 LAURA ST                                                                         SPRINGFIELD        OR   97477
 MCKENZIE, EVAN                                                                        ADDRESS REDACTED
 MCKENZIE, KIMBERLY DEERE                                                              ADDRESS REDACTED
 MCKENZIE, MAXMILLIAN MELVIN                                                           ADDRESS REDACTED
 MCKENZIE, RONALD KIM                                                                  ADDRESS REDACTED
 MCKENZIE, SHANNON KATIE LOUISE                                                        ADDRESS REDACTED
 MCKENZIE, YOLANDA                                                                     ADDRESS REDACTED
 MCKEON, JULIE                                                                         ADDRESS REDACTED
 MCKESSON CORPORATIION                                                                 ONE POST ST                                                                           SAN FRANCISCO      CA   94104
 MCKESSON DRUG CO INVOICE INPUT                                                        PO BOX 3646                                                                           SEATTLE            WA   98124-3646
 MCKESSON DRUG COMPANY                                                                 PO BOX 730477                                                                         DALLAS             TX   75373-0477
 MCKESSON HBOC, INC.                         ATTN MIKE POST                            PO BOX 5068                                                                           EVERETT            WA   98206

 MCKESSON PHARMACY SYSTEM LLC                                                        PO BOX 100884                                                                           ATLANTA            GA   30384-0884

 MCKESSON PHARMACY SYSTEMS LLC                                                       30881 SCHOOLCRAFT ROAD                                                                  LIVONIA            MI   48150
 MCKIEARNAN, KARA                                                                    ADDRESS REDACTED
 MCKINLEY, INC.                                                                      320 N. MAIN ST.                       STE. 200                                          ANN ARBOR          MI   48104
 MCKINNEY, MSSYDNEY JERRI                                                            ADDRESS REDACTED
 MCKINNEY, TANNER                                                                    ADDRESS REDACTED
 MCKINNEYS APPLIANCE                                                                 6723 MARTIN WAY E                                                                       OLYMPIA            WA   98516-5598
 MCKINNIE, MICHELE                                                                   ADDRESS REDACTED
 MCKINNIS, CHELSEA NICOLE                                                            ADDRESS REDACTED
 MCKINNIS, KAITLAN MARIE                                                             ADDRESS REDACTED
 MCKINNIS, PHILIP A                                                                  ADDRESS REDACTED
 MCKOWN, BROOKE ASHLEY                                                               ADDRESS REDACTED
 MCLANE ELEMENTARY                                                                   200 DELPHI RD SW                                                                        OLYMPIA            WA   98502
 MCLAUGHLIN, DAVID CHARLES                                                           ADDRESS REDACTED
 MCLAUGHLIN, MELANIE                                                                 ADDRESS REDACTED
 MCLAWHORN, JAIME                                                                    ADDRESS REDACTED
 MCLEAN, CANDYCE L                                                                   ADDRESS REDACTED
 MCLEAN, CHRISTINE KAY                                                               ADDRESS REDACTED
 MCLEAN, DAWN C.                                                                     ADDRESS REDACTED
 MCLEAN, VICTOR                                                                      ADDRESS REDACTED
 MCLEMEN, BRET ALAN                                                                  ADDRESS REDACTED
 MCLEOD, JENNIFER ANNE                                                               ADDRESS REDACTED
 MCLEOD, MORGAN GRACE                                                                ADDRESS REDACTED
 MCLEOD, ROBERT                                                                      ADDRESS REDACTED
 MCLEOD, SUSAN A.                                                                    ADDRESS REDACTED
 MCMAHAN, JANICE                                                                     ADDRESS REDACTED
 MCMAKIN, JULIE A.                                                                   ADDRESS REDACTED
 MCMILLAN WATER TREATMENT INC                                                        PO BOX 1539                                                                             FONTANA            CA   92334
 MCMILLAN, LAURIE C                                                                  ADDRESS REDACTED
 MCMILLAN, LUKE EDWARD                                                               ADDRESS REDACTED
 MCMILLEN, DEBBORAH J.                                                               ADDRESS REDACTED
 MCMILLEN, SEAN                                                                      ADDRESS REDACTED
 MCMILLIN, ALICE RAE                                                                 ADDRESS REDACTED
 MCMILLIN, ALYSSA                                                                    ADDRESS REDACTED
 MCMULLEN, MARY VICTORIA                                                             ADDRESS REDACTED
 MCMURRIN, JAMES DOUGLAS                                                             ADDRESS REDACTED
 MCNAIR, GAVIN MICHAEL                                                               ADDRESS REDACTED
 MCNAMARA, ANDREW F.                                                                 ADDRESS REDACTED
 MCNAMARA, AUDREY                                                                    ADDRESS REDACTED
 MCNAMARA, DIANE C.                                                                  ADDRESS REDACTED
 MCNAMARA, HEATH                                                                     ADDRESS REDACTED
 MCNARY, CALVIN LEON                                                                 ADDRESS REDACTED
 MCNAUGHT, SANDRA                                                                    ADDRESS REDACTED
 MCNEAL, DUNTE                                                                       ADDRESS REDACTED
 MCNEAL, DUNTE M.                                                                    ADDRESS REDACTED
 MCNEAL, MELISSA ANNE                                                                ADDRESS REDACTED
 MCNEELEY, DAVID LEON                                                                ADDRESS REDACTED
 MCNEELEY, KAYLA CIARA                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 193 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 209 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 MCNEIL, NORMALINDA C                                                             ADDRESS REDACTED
 MCNEILL, JUSTIN THOMAS                                                           ADDRESS REDACTED
 MCNERNEY, PATRICIA JUSENTA                                                       ADDRESS REDACTED
 MCNEW, MEGAN RAEANN                                                              ADDRESS REDACTED
 MCNIFF, ANGELINA M                                                               ADDRESS REDACTED
 MCNULTY, JOHN                                                                    ADDRESS REDACTED
 MCPARTLIN, JENNIFER A                                                            ADDRESS REDACTED
 MCPEEK, ED A.                                                                    ADDRESS REDACTED
 MCPETERS, TYLER                                                                  ADDRESS REDACTED
 MCPHAIL FARMS                                                                    1359 LOOMIS TRAIL RD                                                                     CUSTER             WA      98240
 MCPHAILS FARMS                                                                   1359 LOOMIS TRAIL                                                                        CUSTER             WA      98240
 MCPHERSON, DARYL VALENTINE                                                       ADDRESS REDACTED
 MCPHETERS, JOHN-ROBERT                                                           ADDRESS REDACTED
 MCQUAID-PISHIONE, CONNOR
 VINCENT                                                                          ADDRESS REDACTED
 MCQUEEN, ANTRIEKA R                                                              ADDRESS REDACTED
 MCQUERTER, MICHAEL                                                               ADDRESS REDACTED
 MCQUILKIN, REBECCA                                                               ADDRESS REDACTED
 MCQUILLAN, RYAN THOMAS                                                           ADDRESS REDACTED
 MCQUIN, ERIN R.                                                                  ADDRESS REDACTED
 MCSORLEY, KELLI                                                                  ADDRESS REDACTED
 MCVEY, DENISE ANGELA                                                             ADDRESS REDACTED
 MCVEY, LAURIE K.                                                                 ADDRESS REDACTED
 MCWHORTER, KELLY L                                                               ADDRESS REDACTED
 MD TRADING LLC                                                                   6946 N STARDUST CIRCLE                                                                   TUCSON             AZ      85718
 MD USA LLC                                                                       2929 NORTH MAIN                                                                          NORTH LOGAN        UT      84341
 MEACHAM, CAROLYN ROMERO                                                          ADDRESS REDACTED
 MEAD, BRANDON                                                                    ADDRESS REDACTED
 MEAD, KIMMY M                                                                    ADDRESS REDACTED
 MEAD, MERCEDES                                                                   ADDRESS REDACTED
 MEAD, MICHELLE L                                                                 ADDRESS REDACTED
 MEAD, RICKY                                                                      ADDRESS REDACTED
 MEADMORE, DAMON ANTHONY                                                          ADDRESS REDACTED
 MEADOR, JENNIFER L                                                               ADDRESS REDACTED
 MEADOW GOLD DAIRIES INC                                                          DEPT960                                                                                  DENVER             CO      80271-0960
 MEADOW RIDGE ELEMENTARY                                                          27710 108TH AVE SE                                                                       KENT               WA      98030
 MEALEY, LEIA SHERI                                                               ADDRESS REDACTED
 MEALS ON WHEELS                                                                  PO BOX 19477                                                                             PORTLAND           OR      97280-0477
 MEALS ON WHEELS PORTLAND                                                         PO BOX 19477                                                                             PORTLAND           OR      97280-0477
 MEANS, KENNETH M                                                                 ADDRESS REDACTED
 MEARS, KYLE                                                                      ADDRESS REDACTED
 MEARS, NICOLE                                                                    ADDRESS REDACTED
 MEASEL, SUSANA                                                                   710 ALDERBROOK LN                                                                        GRANTS PASS        OR      97527
 MECHANICAL SERVICES INTL LLC                                                     21185 NW EVERGREEN PARKWAY             SUITE 106                                         HILLSBORO          OR      97124-7127
 MECINA, JAVIER                                                                   ADDRESS REDACTED
 MEDCO HEALTH SOLUTIONS INC.                                                      100 PARSONS POND DRIVE                                                                   FRANKLIN LAKES     NJ      07417
 MEDEIROS, LEONARD K                                                              ADDRESS REDACTED
 MEDELLIN, DAVID                                                                  ADDRESS REDACTED
 MEDFORD, SARAH LYNNE                                                             ADDRESS REDACTED
 MEDIC REPAIR & SALES INC                                                         2722 RUCKER AVENUE                                                                       EVERETT            WA      98201
 MEDICAL MATRIX LLP                                                               6421 CAMP BOWIE BLVD                   SUITE 200                                         FORT WORTH         TX      76116
 MEDICAL SECURITY CARD COMPANY                                                    4911 EAST BROADWAY                     SUITE 200                                         TUCSON             AZ      85711

 Medicare Commercial Repayment Center                                             P.O. Box 93945                                                                           Cleveland          OH      44101-5945
 MEDICATION PATHFINDER NETWORK
 LLC                                                                              701 SENECA STREET                      SUITE 310                                         BUFFALO            NY      14210
 MEDIMPACT HEALTH CARE SYSTEMS,
 INC.                                                                             10680 TREENA ST                        5TH FLOOR                                         SAN DIEGO          CA      92131
 MEDINA , SILVIA                                                                  4704 NEW YORK AVE.                                                                       LA CRASCENTA       CA      91214
 MEDINA , WILLA MAE                                                               123 S CATALINA AVE                                                                       REDONDO BEACH      CA      90277-3358
 MEDINA MILLAN, CARLA                                                             ADDRESS REDACTED
 MEDINA SR., OMAR ENRIQUE                                                         ADDRESS REDACTED
 MEDINA, ARLENE                                                                   ADDRESS REDACTED
 MEDINA, BRIDGET L                                                                ADDRESS REDACTED
 MEDINA, CATARINA ANTONIA                                                         ADDRESS REDACTED
 MEDINA, ERICK ANDRE                                                              ADDRESS REDACTED
 MEDINA, EUNICE                                                                   ADDRESS REDACTED
 MEDINA, ISABEL                                                                   ADDRESS REDACTED
 MEDINA, JANETTE                                                                  ADDRESS REDACTED
 MEDINA, MATTHEW H                                                                ADDRESS REDACTED
 MEDINA, MATTHEW KEVIN                                                            ADDRESS REDACTED
 MEDINA, SALVADOR                                                                 ADDRESS REDACTED
 MEDINA, SARA L                                                                   ADDRESS REDACTED
 MEDINA, WILLA                                                                    123 CATALINA AVE                                                                         REDONDO BEACH      CA      90277
 MEDISCA INC                                                                      PO BOX 2592                                                                              PLATTSBURGH        NY      12901
 MEDLEY, DARLENE                                                                  ADDRESS REDACTED
 MEDLEY, PAMELA S                                                                 ADDRESS REDACTED
 MEDOSWEET FARMS INC                                                              PO BOX 749                                                                               KENT               WA      98035-0749




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 194 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18                 Page 210 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                 Company                                          Contact                        Address 1                                     Address 2         Address 3                 City   State       Zip        Country

 MEDOSWEET FARMS OF OREGON INC                                                    PO BOX 749                                                                                 KENT                 WA      98035-0749
 MEDRANO, JOSE H                                                                  ADDRESS REDACTED
 MEDRANO, JUANA                                                                   ADDRESS REDACTED
 MEDRANO, MARIA                                                                   ADDRESS REDACTED
 Medrano-Alcaraz, Claudia                                                         ADDRESS REDACTED
 MED-SERV N.W.                                                                    9009 27TH AVENUE SE                                                                        EVERETT              WA      98208
 MEDTOX LABORATORIES INC                                                          PO BOX 8107                                                                                BURLINGTON           NC      27216-8107
 MEDTRAK SERVICES LLC                                                             6310 LAMAR AVENUE                        SUITE 230                                         OVERLAND PARK        KS      66202
 MEE, HAO THAM HO                                                                 ADDRESS REDACTED
 MEEDER, GORDON D                                                                 ADDRESS REDACTED
 MEEKER MIDDLE SCHOOL                                                             12600 SE 192ND ST                                                                          RENTON               WA      98058
 MEEKS, JOSHUA MICHAEL                                                            ADDRESS REDACTED
 MEEKS, PATRICK G                                                                 ADDRESS REDACTED
 MEEKS, TERRI ANN                                                                 ADDRESS REDACTED
 MEEKS, TERRY M                                                                   ADDRESS REDACTED
 MEGAWINE INC                                                                     16129 COHASSET ST                                                                          VAN NUYS             CA      91406
 MEHMEN, CHRISTOPHER JAMES                                                        ADDRESS REDACTED
 MEHTA, URVIS                                                                     ADDRESS REDACTED
 MEIER SR., ZACHARY VAN                                                           ADDRESS REDACTED
 MEISENHEIMER, BROOKE A.                                                          ADDRESS REDACTED
 MEISENZAHL, AUDREY                                                               ADDRESS REDACTED
 MEISSINGER IV, JOHN HENRY                                                        ADDRESS REDACTED
 MEISSNER, STEVEN J.                                                              ADDRESS REDACTED
 MEJIA, ADRIANA                                                                   ADDRESS REDACTED
 MEJIA, ALBERT                                                                    ADDRESS REDACTED
 MEJIA, ALEXANDER                                                                 ADDRESS REDACTED
 MEJIA, CHANEL E                                                                  ADDRESS REDACTED
 MEJIA, CYNTHIA M                                                                 ADDRESS REDACTED
 MEJIA, ELVIA                                                                     ADDRESS REDACTED
 MEJIA, EVA M                                                                     ADDRESS REDACTED
 MEJIA, GABRIEL                                                                   ADDRESS REDACTED
 MEJIA, JUSTINE RAY                                                               ADDRESS REDACTED
 MEJIA, WENDY ANAIZ                                                               ADDRESS REDACTED
 MELCHOR, MARITZA                                                                 ADDRESS REDACTED
 MELENDEZ, BENJAMIN ALEXANDER                                                     ADDRESS REDACTED
 MELIGAN, WILLIAM JAMES                                                           ADDRESS REDACTED
 MELILLO, CHRISTA                                                                 8002 ONYX CT SW                                                                            LAKEWOOD             WA      98498
 MELINK CORPORATION                                                               PO BOX 932200                                                                              CLEVELAND            OH      44193
 MELIUS, JORDAN S.                                                                ADDRESS REDACTED
 MELLICK, SANDRA                                                                  ADDRESS REDACTED
 MELLO, LUIZ                                                                      ADDRESS REDACTED
 MELLROTH, VIRGINIA M                                                             ADDRESS REDACTED
 MELOS GAS & GEAR                                                                 PO BOX 101420                                                                              PASADENA             CA      91189-1420
 MELROSE, DINO MARIO                                                              ADDRESS REDACTED
 MELTON, HEATHER J                                                                ADDRESS REDACTED
 MELTON, HEIDI                                                                    ADDRESS REDACTED
 MELTON, KYLIE                                                                    ADDRESS REDACTED
 MELTON, LUKAS                                                                    ADDRESS REDACTED
 MELTON, RYAN                                                                     ADDRESS REDACTED
 MELVIN, ZACHARY ROGER                                                            ADDRESS REDACTED
 MEMBER HEALTH INC.                                                               29100 AURORA RD                          SUITE 301                                         SOLON                OH      44139
 MEMBER HEALTH INC.            ATTN MICHAEL BUKACH, R. PH.                        VICE PRESIDENT PHARMACY OPERATIONS       29100 AURORA ROAD, SUITE 301                      SOLON                OH      44139
 MEN, PERRA                                                                       ADDRESS REDACTED
 MENARD, JAMIE N.                                                                 ADDRESS REDACTED
 MENARD, JOANN E.                                                                 ADDRESS REDACTED
 MENARD, KIMBERLY R                                                               ADDRESS REDACTED
 MENDELSON E COMMERCE GMBH                                                        POTSDAMER PLATZ 11                                                                         BERLIN                       10785        GERMANY
 Mendelson, Littler                                                               2301 McGee Street, 8th Floor                                                               Kansas City          MO      64108
 MENDEZ SOLORIO, RAMIRO                                                           ADDRESS REDACTED
 MENDEZ, BRENDA                                                                   ADDRESS REDACTED
 MENDEZ, CAROL A                                                                  ADDRESS REDACTED
 MENDEZ, DANIELLE P                                                               ADDRESS REDACTED
 MENDEZ, EDGAR FELIPE                                                             ADDRESS REDACTED
 MENDEZ, KARINA                                                                   ADDRESS REDACTED
 MENDEZ, LAURA EDITH                                                              ADDRESS REDACTED
 MENDEZ, MATTHEW S                                                                ADDRESS REDACTED

 MENDEZ-DELOACH, ANGELINA RENEE                                                   ADDRESS REDACTED
 MENDIBLES, DORI JOANNA                                                           ADDRESS REDACTED
 MENDIOLA, JOSHUA L                                                               ADDRESS REDACTED
 MENDIVIL , BELINDA                                                               26001 NARBONNE AVE                       APT 11                                            LOMITA               CA      90717-3027
 MENDONSA, JOSEPH ANTHONY                                                         ADDRESS REDACTED
 MENDOZA JR., VICTOR M                                                            ADDRESS REDACTED
 MENDOZA, ADAM                                                                    ADDRESS REDACTED
 MENDOZA, ALVARO                                                                  ADDRESS REDACTED
 MENDOZA, ANTHONY EDWARD                                                          ADDRESS REDACTED
 MENDOZA, ARLICITA M                                                              ADDRESS REDACTED
 MENDOZA, BARBARA L                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 195 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 211 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                            Address 1                                 Address 2         Address 3              City       State       Zip   Country
 MENDOZA, CHARDELL STEPHANIE                                                      ADDRESS REDACTED
 MENDOZA, CHOLEE                                                                  ADDRESS REDACTED
 MENDOZA, DANIEL MARTINEZ                                                         ADDRESS REDACTED
 MENDOZA, DELAINA MARISSA                                                         ADDRESS REDACTED
 MENDOZA, DOMINIC ELIAS                                                           ADDRESS REDACTED
 MENDOZA, ELVIA                                                                   ADDRESS REDACTED
 MENDOZA, ESTELLA PEREZ                                                           ADDRESS REDACTED
 MENDOZA, FELIPE                                                                  ADDRESS REDACTED
 MENDOZA, GRISELDA                                                                ADDRESS REDACTED
 MENDOZA, JOSE LUIS                                                               ADDRESS REDACTED
 MENDOZA, MATT I                                                                  ADDRESS REDACTED
 MENDOZA, MATTHEW                                                                 ADDRESS REDACTED
 MENDOZA, NICOLAS                                                                 ADDRESS REDACTED
 MENDOZA, NORMA                                                                   ADDRESS REDACTED
 MENDOZA, OSCAR ENRIQUE                                                           ADDRESS REDACTED
 MENDOZA, PHILLIP MICHAEL                                                         ADDRESS REDACTED
 MENDOZA, ROBIN                                                                   ADDRESS REDACTED
 MENDOZA, ROSA E.                                                                 ADDRESS REDACTED
 MENDOZA, STEVEN RENE                                                             ADDRESS REDACTED
 MENDOZA, SUSANA LEE                                                              ADDRESS REDACTED
 MENDOZA, TRINA M                                                                 ADDRESS REDACTED
 MENDOZA, VERONICA                                                                ADDRESS REDACTED
 MENDOZA, VIRGINIA                                                                ADDRESS REDACTED
 MENDOZA-LANDA, LESLIE                                                            ADDRESS REDACTED
 MENDOZA-SANCHEZ, ELISABET                                                        ADDRESS REDACTED
 MENEFEE, EDEANA M                                                                ADDRESS REDACTED
 MENELL, KARIN LYNN                                                               ADDRESS REDACTED
 MENESES, URSULA                                                                  ADDRESS REDACTED
 MENGEL, CODY L.                                                                  ADDRESS REDACTED
 MENJIVAR, LUCIO F                                                                ADDRESS REDACTED
 Mennos Sauces LLC                                                                18507 NE 20th Plc                                                                          Redmond               WA      98052
 MENNOS SAUCES LLC                                                                18507 NE 20TH PL                                                                           REDMOND               WA      98052
 MENTER, ERIC                                                                     ADDRESS REDACTED
 MENZEL, TRISTIAN THOMAS                                                          ADDRESS REDACTED
 MERCADO LATINO INCORPORATED                                                      PO BOX 6168                                                                                EL MONTE              CA      91734
 MERCADO, DIANA DOLORES                                                           ADDRESS REDACTED
 MERCADO, EMILIA ARMIDA                                                           ADDRESS REDACTED
 MERCADO, HYE JUNG                                                                ADDRESS REDACTED
 MERCADO, REINA ELIZABETH                                                         ADDRESS REDACTED
 MERCADO, TANIA SELENE                                                            ADDRESS REDACTED
 MERCANTILE WEST LADERA LLC                  CO WESTAR MANAGEMENT INC             2925 BRISTOL ST                                                                            COSTA MESA            CA      92626
 MERCANTILE WEST LADERA, LLC                                                      28811 ORTEGA HIGHWAY                                                                       SAN JUAN CAPISTRANO   CA      92675
 MERCHANTS CREDIT CORP                                                            P.O. BOX 7416                                                                              BELLEVUE              WA      98008
 MERCHANTS CREDIT CORP                       ERIK S BAKKE SR GENL COUNSEL         2245 152ND AVENUE NE                                                                       REDMOND               WA      98052
 MERCIER, AMANDA LEE                                                              ADDRESS REDACTED
 MERCK, HARLEY RAYMOND DEAN                                                       ADDRESS REDACTED
 MERCURY PHARMACY SERVICES                                                        21718 66TH AVE WEST                      SUITE 200                                         MOUNTLAKE TERRACE     WA      98043
 MERCURYS MADNESS INC.                                                            13110 NE 177TH PL.                                                                         WOODINVILLE           WA      98072
 Mercurys Madness Inc.                       Morgan Harris                        13110 NE 177th Pl.                                                                         Woodinville           WA      98072
 MERCURYS MADNESS INC. DBA
 MERCURYS COFFEE CO.                         MORGAN HARRIS                        13110 NE 177TH PL. #323                                                                    WOODINVILLE           WA      98072
 MERCY CORPS                                                                      DEPT FM                                                                                    PORTLAND              OR      97208
 MERCY CORPS                                 DEPT FM                              PO BOX 2669                                                                                PORTLAND              OR      97208
 MEREWOOD, HAYLEY MARIE                                                           ADDRESS REDACTED
 MERIDIAN                                                                         2814 MERIDIAN                                                                              BELLINGHAM            WA      98225
 MERIDIAN HIGH SCHOOL                                                             194 WEST LAUREL ROAD                                                                       BELLINGHAM            WA      98226
 MERIDIAN MIDDLE SCHOOL                                                           861 TEN MILE ROAD                                                                          LYNDEN                WA      98264
 MERIDIAN PARENT PARTNERSHIP                 PROGRAM MP3                          162 W LAUREL ROAD                                                                          BELLINGHAM            WA      98226
 MERINO, MARTIN W.                                                                ADDRESS REDACTED
 MERIWEST CREDIT UNION                       ATTN BUSINESS BANKING DEPARTMENT     5615 CHESBRO AVE.                                                                          SAN JOSE              CA      95123
 MERKEL, LAUREN                                                                   ADDRESS REDACTED
 MERKER, MASON A                                                                  ADDRESS REDACTED
 MERLIN VASQUEZ, ALEJANDRO                                                        ADDRESS REDACTED
 MERLINA, TAYLOR                                                                  ADDRESS REDACTED
 MERLONE GEIER                                                                    425 CALIFORNIA ST                        TENTH FLOOR                                       SAN FRANCISCO         CA      94104
 MERRELL, JILL I                                                                  ADDRESS REDACTED
 MERRICK, RICHARD P                                                               ADDRESS REDACTED
 MERRICKS, RONNIE E                                                               ADDRESS REDACTED
 MERRILL, LOGAN                                                                   ADDRESS REDACTED
 MERRIS, JAN                                                                      ADDRESS REDACTED
 MERRITT, FORREST                                                                 ADDRESS REDACTED
 MERRITT, SCOTT J                                                                 ADDRESS REDACTED
 MERRITT, TAMMY J                                                                 ADDRESS REDACTED
 MERRITT, WAYNE M                                                                 ADDRESS REDACTED
 MERRY-STEVENS, HUNTER                                                            ADDRESS REDACTED
 MERTENS, DANEITTA R                                                              ADDRESS REDACTED
 MERTENS, TOM GEORGE                                                              ADDRESS REDACTED
 MERTINS, HANS MITCHEL                                                            ADDRESS REDACTED
 MESA SALSA COMPANY                                                               PO BOX 91033                                                                               SANTA BARBARA         CA      93190




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 196 of 342
                                                                        Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18                       Page 212 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


               Company                                       Contact                                 Address 1                                    Address 2                Address 3             City   State     Zip     Country
 MESA SHOPPING CENTER                        C/O INVESTEC MANAGEMENT CORP          200 E CARILLO ST #200                                                                               SANTA BARBARA    CA    93101
 MESA SHOPPING CENTER C/0
 INVESTEC MANAGEMENT CORP                    C/O INVESTEC MANAGEMENT CORP          200 E CARILLO ST #200                                                                               SANTA BARBARA    CA   93101
 MESA SHOPPING CENTER.                       C/OINVESTEC MGMT CORP                 200 E CARRILLO ST, #200                                                                             SANTA BARBARA    CA   93101
 MESA, CHEREE                                                                      ADDRESS REDACTED
 MESA, PAUL R.                                                                     ADDRESS REDACTED
 MESCHEDER, KATHY LYNN                                                             ADDRESS REDACTED
 MESDAY, SCOTT HENRY                                                               ADDRESS REDACTED
 MESECK, JOSEPH ARTHUR                                                             ADDRESS REDACTED
 MESLER, TYLER R                                                                   ADDRESS REDACTED
 MESOJEDNIK, HUNTER P.                                                             ADDRESS REDACTED
 MESSER, JONATHAN LEE                                                              ADDRESS REDACTED
 MESSERLY, MARY T                                                                  ADDRESS REDACTED
 MESSIER, DAKOTA                                                                   ADDRESS REDACTED
 MESSINA, JOSEPH                                                                   ADDRESS REDACTED
 METAFERIA, BEEMNET                                                                ADDRESS REDACTED
 METCALF, AURORA                                                                   ADDRESS REDACTED
 METCALF, BRENNON                                                                  ADDRESS REDACTED
 METCALF, MICHAEL DAVID                                                            ADDRESS REDACTED
 METRO AREA COLLECTION SERVICE                                                     2780 SE HARRISON ST # 204                                                                           MILWAUKEE        OR   97222
 METRO FIRE EQUIPMENT                                                              63 S HAMILTON PLACE                                                                                 GILBERT          AZ   85233
 METRO OVERHEAD DOOR                                                               2525 NE COLUMBIA BLVD                                                                               PORTLAND         OR   97211
 METRO OVERHEAD DOOR INC                                                           2525 NE COLUMBIA BLVD                                                                               PORTLAND         OR   97211-2053
 METRO SHELVING PRODUCTS                                                           5318 EAST 2ND STREET NO 244                                                                         LONG BEACH       CA   90803
 METROPOLITAN BANQUET HALL INC                                                     16420 SE 128TH ST                                                                                   RENTON           WA   98059
 METTERS, JACOB                                                                    ADDRESS REDACTED
 METTLER TOLEDO INC                                                                22670 NETWORK PLACE                                                                                 CHICAGO          IL   60673-1226
 METTLER TOLEDO INC                                                                PO BOX 730867                                                                                       DALLAS           TX   75373-0867

 METTLER-TOLEDO SCALES & SYSTEM                                                    PO BOX 100682                                                                                       PASADENA         CA   91189-0682
 METZ, RYAN JARRIS                                                                 ADDRESS REDACTED
 METZLER, SCOTT NORMAN                                                             ADDRESS REDACTED
 MEX Y CAN (USA) LIMITED
 PARTNERSHIP                                 STERLING SAVINGS                      BANK 14638 SE SUNNYSIDE RD                                                                          CLACKAMAS        OR   97015
 MEX Y CAN USA                               C O STERLING SAVINGA                  14638 SE SUNNYSIDE RD.                                                                              CLACKAMAS        OR   97015
 MEYER III, LEO                                                                    ADDRESS REDACTED
 MEYER, ALEXANDER CHARLES                                                          ADDRESS REDACTED
 MEYER, JOCELYN K.                                                                 ADDRESS REDACTED
 MEYER, LENNIE SUE                                                                 ADDRESS REDACTED
 MEYER, PATRICIA S.                                                                ADDRESS REDACTED
 MEYEROWITZ, DONALD                                                                ADDRESS REDACTED
 MEYEROWITZ, KERRI JEAN                                                            ADDRESS REDACTED
 MEYERS, ALAN BRUCE                                                                ADDRESS REDACTED
 MEYERS, HANA O                                                                    ADDRESS REDACTED
 MEYERS, HANA O.                                                                   ADDRESS REDACTED
 MEZA, ABRAHAM                                                                     ADDRESS REDACTED
 MEZA, ROSA                                                                        ADDRESS REDACTED
 MEZA, VALERIE ANN                                                                 ADDRESS REDACTED
 MEZZE FOODS                                                                       8993 DORRELL LANE                                                                                   LAS VEGAS        NV   89149
 MGP X                                                                             425 CALIFORNIA ST.                         11TH FLOOR                                               SAN FRANSISCO    CA   94104
 MGP X DHP LLC                               C/O MERLONE GEIER ATTN LEASE          ADM 425 CALIFORNIA ST 11TH FL                                                                       SAN FRANCISCO    CA   94104
 MGP X DHP, LLC                              C/O MERLONE GEIER - ATTN LEASE ADM.   425 CALIFORNIA STREET ELEVENTH FLOOR                                                                SAN FRANCISCO    CA   94104
 MGP X DHP, LLC                              C/O MERLONE GEIER MANAGEMENT, LLC     ATTN LEASE ADMINISTRATION                  425 CALIFORNIA STREET ELEVENTH FLOOR                     SAN FRANCISCO    CA   94104
 MGP X PROPERTIES LLC                        C/O MERLONE GEIER MGMT LLC            425 CALIFORNIA ST 11TH FLOOR                                                                        SAN FRANCISCO    CA   94104
 MGP X PROPERTIES LLC                        C/O MERLONE GEIER-ATTN LEASE ADMIN.   425 CALIFORNIA STREET ELEVENTH FLOOR                                                                SAN FRANCISCO    CA   94104
 MGP X PROPERTIES, LLC                                                             3580 CARMEL MOUNTAIN RD.                   STE. 260                                                 SAN DIEGO        CA   92130
 MGP X PROPERTIES, LLC                       Attn Lease Administration             425 CALIFORNIA STREET                      11TH FLOOR                                               SAN FRANCISCO    CA   94104
 MGP X Properties, LLC                       Attn Vladimir Shlafman                c/o Merlone Geier Management, LLC          425 California St., Eleventh Floor                       San Francisco    CA   94104
 MGP X Properties, LLC                       Klee Tuchin Bogdanoff Stern LLP       David M. Guess                             1999 Avenue of the Stars, 39th Floor                     Los Angeles      CA   90067
 MGP X REIT                                  C/O MERLONE GEIER MANAGEMENT, LLC     ATTN LEASE ADMINISTRATION                  425 CALIFORNIA ST., 11TH FL.                             SAN FRANCISCO    CA   94104
 MGP X REIT, LLC                             C/O MERLONE GEIER MANAGEMENT, LLC     ATTN LEASE ADMINISTRATION                  425 CALIFORNIA ST., 11TH FL.                             SAN FRANCISCO    CA   94104
 MGP X REIT, LLC                             C/O MERLONE GEIER MANAGEMENT, LLC     ATTN LEASE ADMINISTRATION                  425 CALIFORNIA ST., ELEVENTH FL.                         SAN FRANCISCO    CA   94104
 MGP XI Town Center Lake Forest, LLC         c/o Merlone Geier Management, LLC     425 California St., Eleventh Floor                                                                  San Francisco    CA   94104
 MGP XI Town Center Lake Forest, LLC         Klee Tuchin Bogdanoff Stern LLP       David M. Guess                             1999 Avenue of the Stars, 39th Floor                     Los Angeles      CA   90067
 MGP XI TOWN CNTR LAKE FOREST                C/O MERLONE GEIER MGMT # 708-8        425 CALIFORNIA ST 11TH FLOOR                                                                        SAN FRANCISCO    CA   94104
 MIA SONATINA                                                                      ADDRESS REDACTED
 MIATECH INC                                                                       9480 SE LAWNFIELD RD                                                                                CLACKAMAS        OR   97015
 MICEK, BRITTANY                                                                   ADDRESS REDACTED
 MICH, JOSHUA PATRICK                                                              ADDRESS REDACTED
 Michael A. Condyles                                                               1111 East Main Street, Suite 800                                                                    Richmond         VA   23219
 MICHAEL ANGELOS GOURMET                                                           200 MICHAEL ANGELO WAY                                                                              AUSTIN           TX   78728
 MICHAEL ANGELOS GOURMET ITALIAN
 FOODS                                                                             200 MICHAEL ANGELO WAY                                                                              AUSTIN           TX   78728
 MICHAEL BARIBEAU                                                                  ADDRESS REDACTED
 MICHAEL CURTIS                                                                    ADDRESS REDACTED
 MICHAEL G BORGE                                                                   ADDRESS REDACTED
 MICHAEL GOLDFARB ENTERPRISES,
 LLC                                                                               1420 FIFTH AVENUE, SUITE 2625                                                                       SEATTLE          WA   98101
 MICHAEL, CATHERINE M                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 197 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 213 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


                  Company                                         Contact                            Address 1                             Address 2                  Address 3                         City   State       Zip      Country
 MICHAEL, EVERARDO ALEXANDER                                                      ADDRESS REDACTED
 MICHAEL, LUCY W                                                                  ADDRESS REDACTED
 MICHAEL, PATRICK LEE                                                             ADDRESS REDACTED
 MICHAELS                                                                         3548 MERIDIAN                                                                                           BELLINGHAM           WA      98225
 MICHAELS ARTS & CRAFT                                                            15600 NE 8TH STE D4                                                                                     BELLEVUE             WA      98008
 MICHAELS, JERROLD E.                                                             ADDRESS REDACTED
 MICHAELS, KAREN                                                                  6960 WHITTIER DR.                    #C                                                                 GOLETA               CA      93117
 MICHAELS, KAREN ANN                                                              ADDRESS REDACTED
 MICHAELS, TMARA C                                                                ADDRESS REDACTED
 MICHAELSEN, JOHN E.                                                              ADDRESS REDACTED
 MICHAELSON, KRISTY LYNN                                                          ADDRESS REDACTED
 MICHALAK, TAMARA                                                                 ADDRESS REDACTED
 MICHEL, ADAN                                                                     ADDRESS REDACTED
 MICHEL, ADRIAN                                                                   ADDRESS REDACTED
 MICHEL, HILDA                                                                    ADDRESS REDACTED
 MICHEL, LAURA M                                                                  ADDRESS REDACTED
 MICHEL, NANCY E                                                                  ADDRESS REDACTED
 Michele L. Bettin                           J Jackson Shrum, Esq.                Austria Shrum LLC                    One Commerce Center             1201 N. Orange Street, Suite 502   Wilmington           DE      19801
 MICHELLE HIRAISHI                                                                24443 NAN COURT                                                                                         DIAMOND BAR          CA      91765
 MICHELS, JEFFERY                                                                 ADDRESS REDACTED
 MICHELS, LINZY                                                                   ADDRESS REDACTED
 MICHELS, OLIVIA                                                                  ADDRESS REDACTED
 MICHELSON, JOSEPH ANTHONY                                                        ADDRESS REDACTED
 MICKELS, FAITH                                                                   ADDRESS REDACTED
 MICROSOFT CORP                              ATTN ACCOUNTS RECEIVABLE             ONE MICROSOFT WAY                                                                                       REDMOND              WA      98052
 MICROSOFT LICENSING GP                      LOCKBOX 842467                       1401 ELM ST 5TH FLOOR                                                                                   DALLAS               TX      75202
 MICROSOFT LICENSING, GP                                                          6100 NEIL ROAD                       SUITE 210                                                          RENO                 NV      89511
 MICROSOFT LICENSING, GP                                                          6100 NEIL ROAD, SUITE 210                                                                               RENO                 NV      89511-1137
 MID COLUMBIA FORKLIFT INC.                                                       PO BOX 9667                                                                                             YAKIMA               WA      98902
 MID-COUNTY COMMUNITY CENTER                                                      10205 44TH AVE E                                                                                        TACOMA               WA      98446
 MIDDLE FORK ROASTERS                                                             420 SOUTH 96TH STREET SUITE 6                                                                           SEATTLE              WA      98108
 MIDDLEBROOK, LISA                                                                ADDRESS REDACTED
 MIDDLECHILD, ZACHIA                                                              ADDRESS REDACTED
 MIDDLETON, ALEXIS                                                                ADDRESS REDACTED
 MIDDLETON, KEVIN W.                                                              ADDRESS REDACTED
 MIDDLETON, TINA DIANNA                                                           ADDRESS REDACTED
 MIDDLETON, WANDA R.                                                              ADDRESS REDACTED
 MIDKIFF, JUSTIN                                                                  ADDRESS REDACTED
 MID-STATE INDUSTRIAL SERVICE                                                     88696 MCVAY HWY                                                                                         EUGENE               OR      97405
 MIDTOWN PLUMBING INC                                                             8234 S GARFIELD AVE                                                                                     BELL GARDENS         CA      90201
 MIDWAY ELEMENTARY                                                                821 E MIDWAY RD                                                                                         COLBERT              WA      99005
 MIDWAY IMPORTING INC                                                             1807 BRITTMOORE ROAD                                                                                    HOUSTON              TX      77043
 MIDWEST FINANCIAL PROCESSING                                                     PO BOX 41                                                                                               WINTHROP             MN      55396
 MID-WEST WIRE SPECIALTIES                                                        4545 WEST CORTLAND                                                                                      CHICAGO              IL      60639
 MIEDEMA, SANDRA L                                                                ADDRESS REDACTED
 MIELDON, KIANA ANTOINETTE                                                        ADDRESS REDACTED
 MIER , ALONSO                                                                    2166 SANTA MONICA                                                                                       LOS ANGELES          CA      90066
 MIER, ALONSO                                                                     ADDRESS REDACTED
 MIER, JEANNIE                                                                    ADDRESS REDACTED
 MIER, OLGA L                                                                     ADDRESS REDACTED
 MIERZWINSKI, ADAM                                                                ADDRESS REDACTED
 MIFFYS FOODS LLC                                                                 PO BOX 232                                                                                              WEST LINN            OR      97068
 MIGUEL, PAMORA                                                                   ADDRESS REDACTED
 MIHAJLOVIC, BORKA                                                                ADDRESS REDACTED
 MIHULKA, BEN                                                                     ADDRESS REDACTED
 MIKAILIAN , JESSICA                                                              9601 CREEMORE DR                                                                                        TUJUNGA              CA      91042-3413
 MIKAILIAN, JESSICA                                                               9601 CREEMORE DR                                                                                        TUJUNGA              CA      91042
 MIKE J GALVAN                                                                    ADDRESS REDACTED
 MIKE TATES LANDSCAPE SERVICES                                                    4451 SW 229TH AVE                                                                                       ALOHA                OR      97007
 MIKE WARREN                                 DBA GOOD NEWS MAINTENANCE            620 S LAFAYETTE                                                                                         TACOMA               WA      98444
 MIKESELL, CHRISTOPHER TIMOTHY                                                    ADDRESS REDACTED
 MIKESELL, MARKUS                                                                 ADDRESS REDACTED
 MIKHAIL, AYMAN NADY                                                              ADDRESS REDACTED
 MIKHAIL, NAGY                                                                    ADDRESS REDACTED
 MIKKELSON, DENNIS L                                                              ADDRESS REDACTED
 MIKUL, DARIAN                                                                    9246 ROCK ACRE DR.                                                                                      LAKESIDE             CA      92040
 MIKUL, DARIAN JOSEPHINE                                                          ADDRESS REDACTED
 MILAM, JILL                                                                      ADDRESS REDACTED
 MILAM, LEANN                                                                     ADDRESS REDACTED
 MILANO, PHILIP                                                                   ADDRESS REDACTED
 MILAS, DANIEL J.                                                                 ADDRESS REDACTED
 MILAZZO, AMBER ROCHELLE                                                          ADDRESS REDACTED
 Milbank, Tweed, Hadley & McCloy LLP         Aaron Stine                          28 Liberty St                                                                                           New York             NY      10005
 Milbank, Tweed, Hadley & McCloy LLP         Gregory Bray                         601 S. Figueroa St                   30th Floor                                                         Los Angeles          CA      90017
 Milbank, Tweed, Hadley & McCloy LLP         Haig M. Maghakian                    601 S. Figueroa St                   30th Floor                                                         Los Angeles          CA      90017
 MILER, BRETT                                                                     ADDRESS REDACTED
 MILES, CYNTHIA                                                                   ADDRESS REDACTED
 MILES, FLEETA JANEL                                                              ADDRESS REDACTED
 MILES, MEGHAN KELSEY                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 198 of 342
                                                                  Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 214 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


                 Company                             Contact                              Address 1                                       Address 2         Address 3              City   State       Zip      Country
 MILES, TINA M.                                                         ADDRESS REDACTED
 MILES, WILLIAM R                                                       ADDRESS REDACTED
 MILINICH, PAMELA ANNE                                                  ADDRESS REDACTED
 MILKEY, RONNY MARCELLA JEAN                                            ADDRESS REDACTED
 MILLAN, MONICA                                                         ADDRESS REDACTED
 MILLAY, KAITELEN E                                                     ADDRESS REDACTED
 MILLENNIUM ELEMENTARY                                                  11919 SE 270TH ST                                                                               KENT              WA      98030
 MILLENNIUM MAINTENANCE & POWER
 SWEEPING INC                                                           PO BOX 383                                                                                      MEDFORD           MA      02155
 MILLER , GUY                                                           21767 SW COLUMBIA DR                                                                            TUALATIN          OR      97062-9032
 MILLER JUNIOR HIGH SCHOOL                                              100 E LINDSTROM                                                                                 ABERDEEN          WA      98520
 MILLER NASH GRAHAM & DUNN LLP                                          PO BOX 3585                                                                                     PORTLAND          OR      97208-3585
 Miller Nash Graham & Dunn LLP  David W. Hercher                        111 S.W. Fifth Avenue, Suite 3400                                                               Portland          OR      97204
 Miller Nash Graham & Dunn LLP  John R. Knapp, Jr. P.C.                 2801 Alaskan Way, Suite 300                                                                     Seattle           WA      98121
 MILLER NASH LLP                                                        PO BOX 3585                                                                                     PORTLAND          OR      97208-3585
 MILLER, ABBIGAIL TAMARA                                                ADDRESS REDACTED
 MILLER, ADAM C.                                                        ADDRESS REDACTED
 MILLER, ADRIAN                                                         ADDRESS REDACTED
 MILLER, AMANDA J                                                       ADDRESS REDACTED
 MILLER, AMANDA ROSE                                                    ADDRESS REDACTED
 MILLER, AMBER N                                                        ADDRESS REDACTED
 MILLER, ANDREW DEAN                                                    ADDRESS REDACTED
 MILLER, BECKY                                                          ADDRESS REDACTED
 MILLER, BLAKE EDWARD                                                   ADDRESS REDACTED
 MILLER, BRENT A                                                        ADDRESS REDACTED
 MILLER, BRITTANI                                                       ADDRESS REDACTED
 MILLER, BRITTANY L.                                                    ADDRESS REDACTED
 MILLER, CAROL ELAINE                                                   ADDRESS REDACTED
 MILLER, CHRISTINE                                                      ADDRESS REDACTED
 MILLER, CHRISTOPHER                                                    ADDRESS REDACTED
 MILLER, COLTON                                                         ADDRESS REDACTED
 MILLER, CRAIG T.                                                       ADDRESS REDACTED
 MILLER, CRYSTAL M.                                                     ADDRESS REDACTED
 MILLER, DALORES D                                                      ADDRESS REDACTED
 MILLER, DANIKA J.                                                      ADDRESS REDACTED
 MILLER, DAVON BANKS                                                    ADDRESS REDACTED
 MILLER, DEBORA                                                         1453 LEVANT LN UNIT 5                                                                           CHULA VISTA       CA      91913
 MILLER, DEBORA A                                                       ADDRESS REDACTED
 MILLER, DONISHA                                                        ADDRESS REDACTED
 MILLER, DONNA M.                                                       ADDRESS REDACTED
 MILLER, DYLAN BENJAMIN                                                 ADDRESS REDACTED
 MILLER, ERIC                                                           ADDRESS REDACTED
 MILLER, EVERETT ALEXA                                                  ADDRESS REDACTED
 MILLER, FELICIA RENEE                                                  ADDRESS REDACTED
 MILLER, GUY                                                            ADDRESS REDACTED
 MILLER, HALEY NICOLE                                                   ADDRESS REDACTED
 MILLER, HOPE ELIZABETH                                                 ADDRESS REDACTED
 MILLER, JAMI C                                                         ADDRESS REDACTED
 MILLER, JAMIE                                                          ADDRESS REDACTED
 MILLER, JANICE RAYE                                                    ADDRESS REDACTED
 MILLER, JENNIFER MARIE                                                 ADDRESS REDACTED
 MILLER, JOSEPH A.                                                      ADDRESS REDACTED
 MILLER, KIANNA ROSE                                                    ADDRESS REDACTED
 MILLER, KRISTY LYN                                                     ADDRESS REDACTED
 MILLER, LANA                                                           ADDRESS REDACTED
 MILLER, LEANNE                                                         ADDRESS REDACTED
 MILLER, LEANNE K.                                                      ADDRESS REDACTED
 MILLER, LEILANI                                                        ADDRESS REDACTED
 MILLER, LOGAN EARL                                                     ADDRESS REDACTED
 MILLER, LYMAN DERK                                                     ADDRESS REDACTED
 MILLER, MARTHA L                                                       ADDRESS REDACTED
 MILLER, MEGHAN RUTH                                                    ADDRESS REDACTED
 MILLER, MICHAEL GENE                                                   ADDRESS REDACTED
 MILLER, MIRANDA                                                        ADDRESS REDACTED
 MILLER, PAM D                                                          ADDRESS REDACTED
 MILLER, PERRIS ANTHONY                                                 ADDRESS REDACTED
 MILLER, PRICE                                                          ADDRESS REDACTED
 MILLER, RHONDA                                                         ADDRESS REDACTED
 MILLER, RONALD R                                                       ADDRESS REDACTED
 MILLER, ROSETTA MAE                                                    ADDRESS REDACTED
 MILLER, RUSSELL EUGENE                                                 ADDRESS REDACTED
 MILLER, RYAN JOSHUA                                                    ADDRESS REDACTED
 MILLER, SCOTT STEVEN                                                   ADDRESS REDACTED
 MILLER, SEBASTIAN GABRIEL                                              ADDRESS REDACTED
 MILLER, SHANNON A                                                      ADDRESS REDACTED
 MILLER, SHEILA A                                                       ADDRESS REDACTED
 MILLER, SUSAN                                                          ADDRESS REDACTED
 MILLER, TERESA                                                         ADDRESS REDACTED
 MILLER, TERRI LEE                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 199 of 342
                                                                             Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18                           Page 215 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                Company                                            Contact                       Address 1                                     Address 2                       Address 3               City   State       Zip      Country
 MILLER, TIFFANY                                                                   ADDRESS REDACTED
 MILLER, VICTORIA                                                                  ADDRESS REDACTED
 MILLER-HOLT, CARMEN L.                                                            ADDRESS REDACTED
 MILLIGAN III, RONALD BRADFORD                                                     ADDRESS REDACTED
 MILLIGAN, NICOLE L.                                                               ADDRESS REDACTED
 MILLIMAN CONSULTANTS &
 ACTUARIES                                                                         1301 FIFTH AVE STE 3800                                                                                 SEATTLE            WA      98101-2605
 MILLIMAN CONSULTANTS &
 ACTUARIES                                   ACTUARIES                             1301 FIFTH AVE STE 3800                                                                                 SEATTLE            WA      98101-2605
 MILLIMAN, INC.                                                                    1301 FIFTH AVE                          SUITE 3800                                                      SEATTLE            WA      98101
 MILLO, RENATO ANDON                                                               ADDRESS REDACTED
 MILLS, CASEY                                                                      ADDRESS REDACTED
 MILLS, CASSANDRA                                                                  ADDRESS REDACTED
 MILLS, CASSANDRA MARIE                                                            ADDRESS REDACTED
 MILLS, MELISSA NICOLE                                                             ADDRESS REDACTED
 MILLS, PATIENCE                                                                   ADDRESS REDACTED
 MILLS, PAUL C                                                                     ADDRESS REDACTED
 MILLS, RINA B.                                                                    ADDRESS REDACTED
 MILLS, RYAN DANE                                                                  ADDRESS REDACTED
 MILLS, SHANE                                                                      ADDRESS REDACTED
 MILLS, VICTORIA                                                                   ADDRESS REDACTED
 MILLSAP, DELISA L                                                                 ADDRESS REDACTED
 MILLS-FRAGIONE, HANNAH KRISTINE                                                   ADDRESS REDACTED
 MILNE, JOHN THOMAS                                                                ADDRESS REDACTED
 MILNER, KRISTIN JEAN                                                              ADDRESS REDACTED
 MILNICK, TRESA                                                                    ADDRESS REDACTED
 MILOVANOVSKI, BOBBY                                                               ADDRESS REDACTED
 MILSTEAD, PATRICK                                                                 ADDRESS REDACTED
 MILSTEAD, TRICIA                                                                  ADDRESS REDACTED
 MILSTEN, DANIELLE GAY                                                             ADDRESS REDACTED
 MILSTEN, FLOYD JOSEPH                                                             ADDRESS REDACTED
 MILTNER, BROOKE ASHLEY                                                            ADDRESS REDACTED
 MIMOSO, JUSTIN                                                                    ADDRESS REDACTED
 MIMS, PATRICIA A.                                                                 ADDRESS REDACTED
 MINA, EZZAT                                                                       ADDRESS REDACTED
 MINDER, BECCY                                                                     2237 FRIENDLY GROVE RD NE                                                                               OLYMPIA            WA      98506
 MINDER, BECCY C.                                                                  ADDRESS REDACTED
 MINEAR, KEVIN BRIAN                                                               ADDRESS REDACTED
 MINEAU, MELISSA KRISTINE                                                          ADDRESS REDACTED
 MINER SOUTHWEST LLC                                                               11827 TECH COM STE 115                                                                                  SAN ANTONIO        TX      78233
 MINER, GRANT KRISTOS                                                              ADDRESS REDACTED
 MINER, KIETH                                                                      ADDRESS REDACTED
 MINER, KIMBERLY A                                                                 ADDRESS REDACTED
 MINICH, LEISHA L.                                                                 ADDRESS REDACTED
 MINNIS, BRANDON                                                                   ADDRESS REDACTED
 MINNIS, BRANDON W.                                                                ADDRESS REDACTED
 MINNIS, DECLAN                                                                    ADDRESS REDACTED
 MINOR, CHASE WILLIAM                                                              ADDRESS REDACTED
 MINOR, DANIEL STEPHEN                                                             ADDRESS REDACTED
 MINTZ LEVIN COHEN FERRIS
 GLOVSKY AND POPEO PC                                                              701 PENNSYLVANIA AVE NW                                                                                 WASHINGTON         DC      20004
 MINUTELLI, NICHOLAS D                                                             ADDRESS REDACTED
 MINUTEMAN PLUMBING & DRAIN                                                        PO BOX 4983                                                                                             GARDEN GROVE       CA      92842
 MINZGHOR, LYNN M.                                                                 ADDRESS REDACTED
 MIRA MESA HIGH SCHOOL                                                             4100 NORMAL ST RM 3251                                                                                  SAN DIEGO          CA      92103
 MIRA MESA MARKET PLACE W. LLC               Caroline Sachs                        C/O DSB PROPERTIES INC                  101 N. WESTLAKE BLVD #201                                       WESTLAKE VILLAGE   CA      91362
 MIRA MESA MARKETPLACE W LLC                 C/O DSB PROPERTIES INC                101 N WESTLAKE BLVD #201                                                                                WESTLAKE VILLAGE   CA      91362
 MIRABILE, ARIANE AMARIAH                                                          ADDRESS REDACTED
 MIRAMONTES, ALI                                                                   ADDRESS REDACTED
 MIRAMONTES, ENRIQUETA                                                             ADDRESS REDACTED
 MIRANDA, ANDREW J                                                                 ADDRESS REDACTED
 MIRANDA, ANDREY RONALDO                                                           ADDRESS REDACTED
 MIRANDA, CLAUDIA SEGURA                                                           ADDRESS REDACTED
 MIRANDA, JEFFREY                                                                  592 W. OLIVER ST.                                                                                       SAN PEDRO          CA      90731
 MIRANDA, JEFFREY STEVE                                                            ADDRESS REDACTED
 MIRANDA, MELANIE D                                                                ADDRESS REDACTED
 MIRELIS, HEIDI A.                                                                 ADDRESS REDACTED
 MISASI, RENEE L.                                                                  ADDRESS REDACTED
 MISDU                                       CAFCLI                                PO BOX 30350                                                                                            LANSING            MI      48909-7850
 MISHLER, ALAN                                                                     ADDRESS REDACTED
 MISS WHATCOM COUNTY
 SCHOLARSHIP                                                                       500 CYPRESS ROAD                                                                                        BELLINGHAM         WA      98225
 MISSE, NICHOLE A                                                                  ADDRESS REDACTED
 MISSION BEVERAGE CO                                                               PO BOX 33256                                                                                            LOS ANGELES        CA      90033
 Mission Beverage Co.                        Richard W. Esterkin                   Morgan, Lewis & Bockius LLP             300 South Grand Avenue, Twenty-Second Floor                     Los Angeles        CA      90071-3132
 MISSION COUNTRY DISPOSAL -
 DISTRICT 4130                               A WASTE CONNECTIONS COMPANY           PO BOX 60248                                                                                            LOS ANGELES        CA      90060-0248
 MISSION FOODS                                                                     5601 EXECUTIVE DR                                                                                       IRVING             TX      75038-2508
 MISSION FOODS                                                                     PO BOX 843781                                                                                           DALLAS             TX      75284-3781




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 200 of 342
                                                                                 Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 216 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                               Address 1                                 Address 2              Address 3             City     State       Zip      Country
 MISSION FOODS                                                                         PO BOX 843793                                                                                 DALLAS             TX      75284-3789
 MISSION FOOTHILL ASSOCIATES, LP             Diane Scheman Mark Wiesenthal             C/O DECRON PROPERTIES                  6222 WILSHIRE BLVD.             STE. 650               LOS ANGELES        CA      90048
 MISTY MEADOWS FARM                                                                    6197 EVERSON GOSHEN ROAD                                                                      EVERSON            WA      98247
 MITCH CHARTER SCHOOL                                                                  19550 SW 90TH COURT                                                                           TUALATIN           OR      97062
 MITCHAEL, KAYLA RACHELLE                                                              ADDRESS REDACTED
 MITCHELL , DRU                                                                        16389 SW 103RD. AVE.                                                                          TIGARD             OR      97224
 MITCHELL WINE GROUP                                                                   PO BOX 14628                                                                                  PORTLAND           OR      97293
 MITCHELL WINES                                                                        ATTN PETER D. POSERT                                                                          PORTLAND           OR      97212
 MITCHELL, ANN GERALYN                                                                 ADDRESS REDACTED
 MITCHELL, ARIEL MARIE                                                                 ADDRESS REDACTED
 MITCHELL, ASHLELY N.                                                                  ADDRESS REDACTED
 MITCHELL, CHRISTINA M                                                                 ADDRESS REDACTED
 MITCHELL, COLBY                                                                       ADDRESS REDACTED
 MITCHELL, DENISE ARLENE                                                               ADDRESS REDACTED
 MITCHELL, DRU AUSTIN                                                                  ADDRESS REDACTED
 MITCHELL, JUSTIN RICHARD                                                              ADDRESS REDACTED
 MITCHELL, KATHY                                                                       ADDRESS REDACTED
 MITCHELL, KERRY L                                                                     ADDRESS REDACTED
 MITCHELL, KYLE MICHAEL                                                                ADDRESS REDACTED
 MITCHELL, PAUL CHRISTOPHER                                                            ADDRESS REDACTED
 MITCHELL, PAULA L.                                                                    ADDRESS REDACTED
 MITCHELL, ROBERT ANDREW                                                               ADDRESS REDACTED
 MITCHELL, RYAN JAMAL                                                                  ADDRESS REDACTED
 MITHUN, CRYSTAL AILEEN                                                                ADDRESS REDACTED
 MITROFF, DINO JAMES                                                                   ADDRESS REDACTED
 MITRY, VIRGINIA A                                                                     ADDRESS REDACTED
 MIYAMURA, SHAWNA MARIE                                                                ADDRESS REDACTED
 MIZE, NICHOLAS WALKER                                                                 ADDRESS REDACTED
 MJ FOOD PRODUCTS - MICHAEL
 WILLIAMS                                                                              10519 SE STARK ST                                                                             PORTLAND           OR      97216
 MKD DISTRIBUTORS DREYERS                                                              PO BOX 1287                                                                                   KENT               WA      98032
 MOA, KARI JO                                                                          ADDRESS REDACTED
 MOAK, TERESE                                                                          ADDRESS REDACTED
 MOATTAR, ESQ., KAMRAN                                                                 ADDRESS REDACTED
 MOBASSER, JULIA                                                                       ADDRESS REDACTED
 MOBERLY, AARON                                                                        ADDRESS REDACTED
 MOBERLY, CHRISTY MARIE                                                                ADDRESS REDACTED
 MOBILE ARMORED                                                                        PO BOX 2750                                                                                   BLAINE             WA      98230
 Mobile Armored                                                                        PO Box 2750                                                                                   Blaine             WA      98231
 MOBILE FLOOR COVERINGS                                                                1558 BRITTON CIRCLE                                                                           BELLINGHAM         WA      98226
 MOBILE HYDRAULICS                                                                     3740 SE LICYNTRA COURT                                                                        MILWAUKIE          OR      97222
 MOBILE MERCHANDISERS INC                                                              2611 HENSON RD                                                                                MOUNT VERNON       WA      98273
 MOBILE MERCHANDISERS INC                                                              PO BOX 1223                                                                                   MOUNT VERNON       WA      98273
 MOBILE MINI INC                                                                       PO BOX 7144                                                                                   PASADENA           CA      91109-7144
 MOBILE MUSIC UNLIMITED                                                                1801 CORNWALL AVENUE                                                                          BELLINGHAM         WA      98225
 MOBILE PRESSURE CLEANING                                                              1671 LOWER ELWHA RD                                                                           PORT ANGELES       WA      98363
 MOCIAS, SHERRY JO                                                                     ADDRESS REDACTED
 MOCK, CODY LELAND                                                                     ADDRESS REDACTED
 MOCKAPETRIS, ALEX JOHN                                                                ADDRESS REDACTED
 MOCTEZUMA, NAYELLI                                                                    ADDRESS REDACTED
 MODERN CLEANERS                                                                       714 WEST DIVISION STREET                                                                      MOUNT VERNON       WA      98273
 MODGLIN, TIFFANY SHERREE                                                              ADDRESS REDACTED
 MODJESKI, JULIEANA                                                                    ADDRESS REDACTED
 MOE, ANITA MAREE                                                                      ADDRESS REDACTED
 MOEGLEIN, KATHERINE ELIZABETH                                                         ADDRESS REDACTED
 MOELLER, BETTY                                                                        ADDRESS REDACTED
 MOELLER, JULIE                                                                        ADDRESS REDACTED
 MOERLER, KIMBERLY DAPHYNE                                                             ADDRESS REDACTED
 MOERSCH, SONDRA S                                                                     ADDRESS REDACTED
 MOFFAT, RORY TAYLOR                                                                   ADDRESS REDACTED
 MOFFIT, DUSTIN                                                                        ADDRESS REDACTED
 MOGG, ELIZABETH P.                                                                    ADDRESS REDACTED
 MOHAMED, OMAR SALEH                                                                   ADDRESS REDACTED
 MOHAVE COUNTY HEALTH DEPT                   ENVIRONMENTAL HEALTH DIVISION             2001 COLLEGE DR STE 95                                                                        LAKE HAVASU CITY   AZ      86403
 Mohave County Office of the District
 Attorney                                    Matthew J. Smith, County Attorney         315 N. 4th Street                                                                             Kingman            AZ      86401
 MOHAVE COUNTY TREASURER                                                               700 W BEALE ST                                                                                KINGMAN            AZ      86401
 MOHAVE COUNTY TREASURER                                                               P O BOX 712                                                                                   KINGMAN            AZ      86402-0712
 MOHAVE REALTY INC                           COMM PM                                   1845 MCCULLOCH BLVD #A11                                                                      LAKE HAVASU CITY   AZ      86405
 MOHIUDDIN, GRACE MARGUERITE                                                           ADDRESS REDACTED
 MOHR II, JOHN SCOTT                                                                   ADDRESS REDACTED
 MOHR, SANDRA                                                                          ADDRESS REDACTED
 MOIR, KELTON C                                                                        ADDRESS REDACTED
 MOJICA, ANDRES                                                                        ADDRESS REDACTED
 MOKA JOE                                                                              ADDRESS REDACTED
 MOLALLA RIVER ACADEMY                                                                 16897 S CALLAHAN RD                                                                           MOLALLA            OR      97038
 MOLES, MICHAEL LEE                                                                    ADDRESS REDACTED
 MOLES, RACHEL CHARMAINE                                                               ADDRESS REDACTED
 MOLINA, BLAKE A                                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 201 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 217 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


               Company                                             Contact                             Address 1                                 Address 2         Address 3               City   State       Zip      Country
 MOLINA, CARMEN                                                                    ADDRESS REDACTED
 MOLINA, EDWARD                                                                    ADDRESS REDACTED
 MOLINA, KETTY C                                                                   ADDRESS REDACTED
 MOLINA, LORI A                                                                    ADDRESS REDACTED
 MOLINA, LUIS G                                                                    ADDRESS REDACTED
 MOLLER, WILLIAM JAMES                                                             ADDRESS REDACTED
 MOLNAR, DUANE D                                                                   ADDRESS REDACTED
 MOLNAR, JENNIFER                                                                  ADDRESS REDACTED
 MOLON, AUSTIN                                                                     2648 VINEYARD CIRCLE                                                                        PASO ROBLES        CA      93446
 MOLON, AUSTIN                                                                     8880 19TH ST APT 125                                                                        RCH CUCAMONGA      CA      91701-4646
 MOLON, AUSTIN MICHAEL                                                             ADDRESS REDACTED
 MOM BRANDS CO-MALT O MEAL                   TEAM NORTHWEST                        1808 RICHARDS RD STE 100                                                                    BELLEVUE           WA      98005
 MONA, DANIEL EDWARD                                                               ADDRESS REDACTED
 MONACO LLC                                                                        145 GRASSY PLAIN ST                                                                         BETHEL             CT      06801
 MONACO LLC                                                                        145 GRASSY PLAIN STREET                   PO BOX 40                                         BETHEL             CT      06801
 MONAGHAN, KERRY L                                                                 ADDRESS REDACTED
 MONAGHAN, SHANE M.                                                                ADDRESS REDACTED
 MONAHAN, JEAN THOMAS                                                              ADDRESS REDACTED
 MONASQUE, TINA MAGNO                                                              ADDRESS REDACTED
 MONCREASE, GENESIS HOPE                                                           ADDRESS REDACTED
 MONDELEZ GLOBAL LLC                                                               100 DEFOREST AVE                                                                            EAST HANOVER       NJ      07936
 MONDELEZ GLOBAL LLC                                                               PO BOX 70064                                                                                CHICAGO            IL      60673-0064
 MONDELEZ GLOBAL LLC                         FOR DSD-COOKIES & CRACKERS            PO BOX 70064                                                                                CHICAGO            IL      60673-0064
 MONDELEZ GLOBAL LLC -NABISCO                                                      PO BOX 70064                                                                                CHICAGO            IL      60673-0064
 MONEYGRAM                                                                         1550 UTICA AVE S MS 2060                                                                    MINNEAPOLIS        MN      75201
 MONEYGRAM                                                                         2828 NORTH HARWOOD ST                     15TH FLOOR                                        DALLAS             TX      75201
 MONEYGRAM PAYMENT SERVICES                                                        1150 UTICA AVENUE SOUTH                                                                     MINNEAPOLIS        MN      55416
 MoneyGram Payment Systems, Inc.             Attn Contract Administrator           1550 Utica Ave. South                     Ste. 100, M/S MIN-8020                            Minneapolis        MN      55416
 MoneyGram Payment Systems, Inc.             Ray Zurn                              1550 Utica Avenue South, Suite 100                                                          Minneapolis        MN      55416
 MONEYORDER                                                                        1550 UTICA AVE S MS 2060                                                                    MINNEAPOLIS        MN
 MONFORT, SIMONE                                                                   ADDRESS REDACTED
 MONGE , RUTH                                                                      315 MELODY DR                                                                               PASO ROBLES        CA      93446-3220
 MONGEON II, STEPHEN MICHAEL                                                       ADDRESS REDACTED
 MONGEON, JAYLENE                                                                  ADDRESS REDACTED
 MONICAL, REBECCA L                                                                ADDRESS REDACTED
 MONIQUE CESENA                                                                    134 N MYRTLE AVE #F                                                                         MONROVIA           CA      91016
 MONJI, DENISE ANN                                                                 ADDRESS REDACTED
 MONKS, CAITLIN                                                                    ADDRESS REDACTED
 MONKS, MICHELE LEIGH                                                              ADDRESS REDACTED
 MONOROTH, LIM                                                                     ADDRESS REDACTED
 MONREAL, JIMMY                                                                    ADDRESS REDACTED
 MONROE MONTESSORI PARENT
 BOOSTER CLUB                                                                      733 VILLAGE WAY                                                                             MONROE             WA      98272
 MONROE SCHOOL DISTRICT                      ATTN JOLYNN GARRISON                  200 E FREMONT STREET                                                                        MONROE             WA      98272
 MONROE, CHARLOTTE LEE                                                             ADDRESS REDACTED
 MONROE, KATIE                                                                     ADDRESS REDACTED
 MONSON, JACOB                                                                     ADDRESS REDACTED
 MONSTER ENERGY COMPANY                      RECEIVABLES ONLY                      1 MONSTER WAY                                                                               CORONA             CA      92879
 MONTAG, DEAN LENSNER                                                              ADDRESS REDACTED
 MONTAGNE, GARRETT WADE                                                            ADDRESS REDACTED
 MONTALTO, GERI                                                                    ADDRESS REDACTED
 MONTALVO, OLIVIA                                                                  ADDRESS REDACTED
 MONTAMBO, CAROL A.                                                                ADDRESS REDACTED
 MONTANA CSED                                WAGE WITHHOLDING UNIT                 PO BOX 8001                                                                                 HELENA             MT      59604-8001
 MONTANA UFCW TRUST                                                                ADDRESS REDACTED
 MONTANARO, IAN                                                                    ADDRESS REDACTED
 MONTANEZ, JESUS ANGEL                                                             ADDRESS REDACTED
 MONTANEZ, RITA MARIE                                                              ADDRESS REDACTED
 MONTANO RAMIREZ, ANA YARELI                                                       ADDRESS REDACTED
 MONTANO, DAISY                                                                    ADDRESS REDACTED
 MONTANO, FRANCISCO GONZALEZ                                                       ADDRESS REDACTED
 MONTANO, LUPE                                                                     ADDRESS REDACTED
 MONTANO, THOMAS J                                                                 ADDRESS REDACTED
 MONTEMAYOR JR, PORTIVIO                                                           PO BOX 172                                                                                  BATTONWILLOW       CA      93206
 MONTENEGRO, DEBORAH S                                                             ADDRESS REDACTED
 MONTEREY BAY WINE COMPANY                                                         27 PALM AVENUE                                                                              LA SELVA BEACH     CA      95075-1729
 MONTERREY PROVISION COMPANY                                                       7850 WATERVILLE ROAD                                                                        SAN DIEGO          CA      92154
 MONTERROSO, JOSE A                                                                ADDRESS REDACTED
 MONTES MOBIL SHARP                                                                9815 NE 134TH AVE                                                                           VANCOUVER          WA      98682
 MONTES MOBIL SHARP                                                                9815 NE 134TH AVE                                                                           VANCOUVER          WA      98682-2580
 MONTES, DEBBIE                                                                    ADDRESS REDACTED
 MONTES, GUSTAVO D                                                                 ADDRESS REDACTED
 MONTES, JAIME                                                                     2361 CORTE PESCADO                        #93                                               CHULA VISTA        CA      91914
 MONTES, JAIME R                                                                   ADDRESS REDACTED
 MONTES, SERGIO                                                                    ADDRESS REDACTED
 MONTESANO JR/SR HIGH SCHOOL                                                       303 NORTH CHURCH STREET                                                                     MONTESANO          WA      98563
 MONTESSORI SCHOOL OF
 SNOHOMISH COUNTY                                                                  1804 PUGET DRIVE                                                                            EVERETT            WA      98203
 MONTGOMERY, GREGORY ALLEN                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 202 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 218 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 MONTGOMERY, JEREMY                                                               ADDRESS REDACTED
 MONTGOMERY, MICHAEL                                                              ADDRESS REDACTED
 MONTIEL SANCHEZ, ANGEL                                                           ADDRESS REDACTED
 MONTIEL, FIDEL CHACON                                                            ADDRESS REDACTED
 MONTON, KOLTON CAMERON                                                           ADDRESS REDACTED
 MONTOYA, BLANCA ESTELA                                                           ADDRESS REDACTED
 MONTOYA, PRESTON CARMEN                                                          ADDRESS REDACTED
 MONTOYA, RIGOBERTO G                                                             ADDRESS REDACTED
 MONTOYA, WILLIAM E.                                                              ADDRESS REDACTED
 MONTROSE TRAVEL                                                                  2355 HONOLULU AVE                                                                        MONTROSE           CA      91020
 MONTROSS, JENNIFER DIANE                                                         ADDRESS REDACTED
 MONVOISIN, SUPHATRA L.                                                           ADDRESS REDACTED
 MONZO, NICHOLAS ANTHONY                                                          ADDRESS REDACTED
 MOOD MEDIA                                                                       5700 S MOPAC EXPY BLDG C               STE 300                                           AUSTIN             TX      78749
 MOODENBAUGH, LORE A.                                                             ADDRESS REDACTED
 MOODLEY, SALOSHANIE                                                              ADDRESS REDACTED
 MOODY , MARK                                                                     3589 SE MONROE ST                      APT 24                                            MILWAUKIE          OR      97222-3605
 MOODY, MARK                                                                      3589 SE MONROE #24                                                                       MILWAUKIE          OR      97222
 MOODY, ROXANNE W                                                                 ADDRESS REDACTED
 MOODY, SHIRLEY MAE                                                               ADDRESS REDACTED
 MOON INTERNATIONAL                                                               1490 RAILROAD STREET                                                                     CORONA             CA      92882
 MOON INTERNATIONAL                          DBA MOON MFG CO                      1490 RAILROAD ST                                                                         CORONA             CA      92882
 MOON SECURITY SERVICE INC                                                        P O DRAWER B                                                                             PASCO              WA      99302-2017
 MOON VALLEY ORGANICS                                                             3288 VALLEY HWY                                                                          DEMING             WA      98244
 MOON, AUSTIN                                                                     ADDRESS REDACTED
 MOON, MELISSA                                                                    ADDRESS REDACTED
 MOON, SUSAN MARIE                                                                ADDRESS REDACTED
 MOONEY, PATRICK T.                                                               ADDRESS REDACTED
 MOORE , LESLIE                                                                   9 VIA LAS COLINAS APT 8                                                                  RANCHO MIRAGE      CA      92270-6026
 MOORE, ALYSSA MIRANDA                                                            ADDRESS REDACTED
 MOORE, AMBER                                                                     ADDRESS REDACTED
 MOORE, ANGELA J.                                                                 ADDRESS REDACTED
 MOORE, ANGELINA L.                                                               ADDRESS REDACTED
 MOORE, BRYCE J.                                                                  ADDRESS REDACTED
 MOORE, CONNOR DAVID                                                              ADDRESS REDACTED
 MOORE, DEANA L.                                                                  ADDRESS REDACTED
 MOORE, GINA                                                                      ADDRESS REDACTED
 MOORE, JACOB                                                                     ADDRESS REDACTED
 MOORE, JAMES T.                                                                  ADDRESS REDACTED
 MOORE, JASON LEMUAL                                                              ADDRESS REDACTED
 MOORE, JEREMY                                                                    ADDRESS REDACTED
 MOORE, JOSEF KALEB                                                               ADDRESS REDACTED
 MOORE, JOSEPH IAN                                                                ADDRESS REDACTED
 MOORE, JOSHUA                                                                    ADDRESS REDACTED
 MOORE, KELLY                                                                     ADDRESS REDACTED
 MOORE, KEVIN EARL                                                                ADDRESS REDACTED
 MOORE, MICHAEL GARY                                                              ADDRESS REDACTED
 MOORE, NIECY ROSE                                                                ADDRESS REDACTED
 MOORE, OFELIA                                                                    ADDRESS REDACTED
 MOORE, RYAN J.                                                                   ADDRESS REDACTED
 MOORE, TERRY LAMARR                                                              ADDRESS REDACTED
 MOORE, TREVOR                                                                    ADDRESS REDACTED
 MOORE, WILLIAM ROY                                                               ADDRESS REDACTED
 MOOREWOOD, MELISSA DIANE                                                         ADDRESS REDACTED
 MOORLANDS ELEMENTARY PTA                                                         15115 84TH AVE NE                                                                        KENMORE            WA      98028
 MOOSE PETWEAR                                                                    3900 WEST 1ST AVE                                                                        EUGENE             OR      97402
 MOOY, JOSEPH LEONARD                                                             ADDRESS REDACTED
 MOQUIN, ANGELA L.                                                                ADDRESS REDACTED
 MORA, JASON                                                                      ADDRESS REDACTED
 MORA, MARICELA LEANOS                                                            ADDRESS REDACTED
 MORA, SONDRA                                                                     ADDRESS REDACTED
 MORACA, NICOLE A                                                                 ADDRESS REDACTED
 MORAD, MAYLENE ROCHELLE                                                          ADDRESS REDACTED
 MORALES JR., ANIBAL                                                              ADDRESS REDACTED
 MORALES SR., AARON                                                               ADDRESS REDACTED
 MORALES, ANA R                                                                   ADDRESS REDACTED
 MORALES, CHRISTINA ELISE                                                         ADDRESS REDACTED
 MORALES, CHRISTINA M                                                             ADDRESS REDACTED
 MORALES, CRYSTAL                                                                 ADDRESS REDACTED
 MORALES, FLOYD                                                                   ADDRESS REDACTED
 MORALES, HECTOR RAFAEL                                                           ADDRESS REDACTED
 MORALES, HUGO                                                                    ADDRESS REDACTED
 MORALES, IGNACIO                                                                 ADDRESS REDACTED
 MORALES, JUSTIN ERNESTO                                                          ADDRESS REDACTED
 MORALES, LEAH ABIGAIL                                                            ADDRESS REDACTED
 MORALES, MARCO A                                                                 ADDRESS REDACTED
 MORALES, MARIA CERVANTES                                                         ADDRESS REDACTED
 MORALES, MICHELE                                                                 ADDRESS REDACTED
 MORALES, MIRNA G                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 203 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 219 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                Company                                           Contact                            Address 1                                 Address 2         Address 3                 City   State       Zip      Country
 MORALES, OSCAR                                                                   ADDRESS REDACTED
 MORAN, CEARA LYNN                                                                ADDRESS REDACTED
 MORAN, DEVON                                                                     ADDRESS REDACTED
 MORAN, EILEEN C                                                                  ADDRESS REDACTED
 MORAN, GUADALUPE                                                                 ADDRESS REDACTED
 MORAN, JESSICA E                                                                 ADDRESS REDACTED
 MORAN, JOHN Q                                                                    ADDRESS REDACTED
 MORAN, JOSE J                                                                    ADDRESS REDACTED
 MORAN, ROCIO ELENA                                                               ADDRESS REDACTED
 MORANO, NEAL J                                                                   ADDRESS REDACTED
 MORASKI, JAN H                                                                   ADDRESS REDACTED
 MORBY, RONDA K.                                                                  ADDRESS REDACTED
 MORDECAI, DELORES JUNE                                                           ADDRESS REDACTED
 MORDOVETS, LARISA V                                                              ADDRESS REDACTED
 MOREAU, KYLE D                                                                   ADDRESS REDACTED
 MOREDIRECT INC                                                                   PO BOX 536464                                                                              PITTSBURGH           PA      15253-5906
 MOREL , MARK                                                                     1564 S SANTA ANITA AVE                                                                     ARCADIA              CA      91006-4015
 MOREL, MARK                                                                      ADDRESS REDACTED
 MORELLO, MICHAEL STEVEN                                                          ADDRESS REDACTED
 MORENO JR., DAVID A                                                              ADDRESS REDACTED
 MORENO JR., DAVID ANDREW                                                         ADDRESS REDACTED
 MORENO, ANDRES A                                                                 ADDRESS REDACTED
 MORENO, ANTHONY DAVID                                                            ADDRESS REDACTED
 MORENO, CHRISTINE                                                                ADDRESS REDACTED
 MORENO, CHRISTOPHER JESSE                                                        ADDRESS REDACTED
 MORENO, EDWARD J.                                                                ADDRESS REDACTED
 MORENO, JESUS                                                                    ADDRESS REDACTED
 MORENO, LIONEL O                                                                 ADDRESS REDACTED
 MORENO, RAYMOND DAVID                                                            ADDRESS REDACTED
 MORENO, RICHARD                                                                  ADDRESS REDACTED
 MORENO, ROSA MARIA                                                               ADDRESS REDACTED
 MORENO, SONIA MARIA                                                              ADDRESS REDACTED
 MORENO, STEVEN                                                                   ADDRESS REDACTED
 MORENO, TRANQUILINO                                                              ADDRESS REDACTED
 MORENO, VILMA E                                                                  ADDRESS REDACTED
 MORENO, YVONNE MONIQUE                                                           ADDRESS REDACTED
 MORENO, YVONNE MONIQUE                                                           ADDRESS REDACTED
 MORET, NATHAN ANDREW                                                             ADDRESS REDACTED
 MOREY, KATHRYN THERESA                                                           ADDRESS REDACTED
 MORFIN-ARVIZU, JULIO ALFONSO                                                     ADDRESS REDACTED
 MORFORD, ALEX TANNER                                                             ADDRESS REDACTED
 MORGADO, CARLOS ROMAN                                                            ADDRESS REDACTED
 Morgan Winery                                                                    590 Brunken Ave. Ste C                                                                     Salinas              CA      93901
 Morgan Winery                               Monterey Bay Wine Co.                27 Palma Ave.                                                                              La Selva Beach       CA      95076
 Morgan Winery                               Morgan Winery                                                                 590 Brunken Ave. Ste C                            Salinas              CA      93901
 Morgan Winery, Inc                                                               590-C Brunken Ave.                                                                         Salinas              CA      93901
 MORGAN, ASHLEY DIANE                                                             ADDRESS REDACTED
 MORGAN, CHRISTIANNE                                                              ADDRESS REDACTED
 MORGAN, CLAIRE                                                                   ADDRESS REDACTED
 MORGAN, CLAIRE M.                                                                ADDRESS REDACTED
 MORGAN, DEBORAH LUREE                                                            ADDRESS REDACTED
 MORGAN, JESSICA LEN                                                              ADDRESS REDACTED
 MORGAN, JUDY                                                                     832 BELLA VISTA LANE                                                                       BURLINGTON           WA      98233
 MORGAN, JUSTIN                                                                   ADDRESS REDACTED
 MORGAN, KELSI M                                                                  ADDRESS REDACTED
 MORGAN, LARRY                                                                    ADDRESS REDACTED
 Morgan, Lewis & Bockius LLP                 Attn Richard W. Esterkin             355 South Grand Avenue                   Suite 4400                                        Los Angeles          CA      90071-3106
 MORGAN, LINDSAY CHEYENNE                                                         ADDRESS REDACTED
 MORGAN, LUKE                                                                     ADDRESS REDACTED
 MORGAN, MICHELLE S.                                                              ADDRESS REDACTED
 MORGAN, NICHOLAS                                                                 ADDRESS REDACTED
 MORGAN, NICOLE                                                                   ADDRESS REDACTED
 MORGAN, NIEL                                                                     ADDRESS REDACTED
 MORGAN, NIGEL P                                                                  ADDRESS REDACTED
 MORGAN, PATRICIA S.                                                              ADDRESS REDACTED
 MORGAN, TINA MARIE                                                               ADDRESS REDACTED
 MORIARTY, BRIAN J                                                                ADDRESS REDACTED
 MORIGUCHI, SCOTT M                                                               ADDRESS REDACTED
 MORIMOTO, CHRISTINE MARIE                                                        ADDRESS REDACTED
 MORIN, EUGENIA                                                                   ADDRESS REDACTED
 MORIS, STEPHANIE                                                                 ADDRESS REDACTED
 MORISETTE, MARTHA L                                                              ADDRESS REDACTED
 MORK, BARBARA J.                                                                 ADDRESS REDACTED
 MORLEY, SHAWNA ELAINE                                                            ADDRESS REDACTED
 MORNEAULT, CODY GEORGE                                                           ADDRESS REDACTED
 MORO, BETHANY DAWN                                                               ADDRESS REDACTED
 MORO, PAMELA RENEA                                                               ADDRESS REDACTED
 MORRILL, MICHAEL ROBERT                                                          ADDRESS REDACTED
 MORRIS, ADAM M                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 204 of 342
                                                                            Case 15-11874-KG                              Doc 3995ExhibitFiled
                                                                                                                                          D    11/26/18             Page 220 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


                  Company                                         Contact                                    Address 1                                  Address 2         Address 3                City   State       Zip      Country
 MORRIS, ANDREAN                                                                         ADDRESS REDACTED
 MORRIS, DANELL LEE                                                                      ADDRESS REDACTED
 MORRIS, DANIEL R.                                                                       ADDRESS REDACTED
 MORRIS, HEATHER                                                                         ADDRESS REDACTED
 MORRIS, JACOB                                                                           ADDRESS REDACTED
 MORRIS, JACQUELINE C                                                                    ADDRESS REDACTED
 MORRIS, JAMIE LYNN                                                                      ADDRESS REDACTED
 MORRIS, KEITH P                                                                         ADDRESS REDACTED
 MORRIS, KEVIN MICHAEL                                                                   ADDRESS REDACTED
 MORRIS, MADELAINE KATE                                                                  ADDRESS REDACTED
 MORRIS, MILAGROS C                                                                      ADDRESS REDACTED
 MORRIS, NICHOLAS                                                                        ADDRESS REDACTED
 Morris, Nichols, Arsht & Tunnell LLP        Andrew R. Remming                           1201 North Market Street, 16th Floor       P.O. Box 1347                                     Wilmington          DE      19899
 Morris, Nichols, Arsht & Tunnell LLP        Attn Andrew R. Remming, Esq.                1201 North Market Street                   P.O. Box 1347                                     Wilmington          DE      19899
 MORRIS, NINA A                                                                          ADDRESS REDACTED
 MORRIS, PRESTON                                                                         ADDRESS REDACTED
 MORRIS, TRAVIS                                                                          ADDRESS REDACTED
 MORRIS, VERONICA                                                                        4187 N RAMONA ST                                                                             ORANGE              CA      92865
 MORRIS, VERONICA LEE                                                                    ADDRESS REDACTED
 MORRIS, WILLIAM B                                                                       ADDRESS REDACTED
 Morrison Cohen LLP                          Attn Robert K. Dakis, Esq.                  909 Third Avenue, 22nd Floor                                                                 New York            NY      10022
 Morrison Cohen LLP                          Attn Robert K. Dakis, Esq.                  909 Third Avenue                                                                             New York            NY      10022
 Morrison Cohen LLP                          Robert K. Dakis                             909 Third Avenue                                                                             New York            NY      10022
 MORRISON, ADAM DAVID                                                                    ADDRESS REDACTED
 MORRISON, JENNIFER                                                                      ADDRESS REDACTED
 MORRISON, KARLYN MARJORIE                                                               ADDRESS REDACTED
 MORRISON, MITCHELL DEE                                                                  ADDRESS REDACTED
 MORRISON, MONICA LEE                                                                    ADDRESS REDACTED
 MORRISON, RACHEL SHERIE                                                                 ADDRESS REDACTED

 MORRISONS MAINTENANCE & REPAIR                                                          3574 TARPON DR                                                                               LAKE HAVASU CITY    AZ      86406
 MORRISSEY, MANDA                                                                        ADDRESS REDACTED
 MORROW, JENNIFER L.                                                                     ADDRESS REDACTED
 MORSE, CYNTHIA JEAN                                                                     ADDRESS REDACTED
 MORSE, DEBBIE A.                                                                        ADDRESS REDACTED
 MORSER, LINDA DIANE                                                                     ADDRESS REDACTED
 MORSETTE, SKYLAR M                                                                      ADDRESS REDACTED
 MORTENSEN SERVICES INC                                                                  18417 95TH AVE COURT E                                                                       PUYALLUP            WA      98375
 MORTENSON, HANNAH N.                                                                    ADDRESS REDACTED
 MORTON SALT                                                                             PO BOX 93052                                                                                 CHICAGO             IL      60673-3052
 MORTON SALT INC                DIVISION MORTON THICKOL INC                              PO BOX 93052                                                                                 CHICAGO             IL      60673-3052
 MORTON, DAVID WAYNE                                                                     ADDRESS REDACTED
 MORTON, STEVEN MICHAEL                                                                  ADDRESS REDACTED
 MORUA, EVA                                                                              ADDRESS REDACTED
 MOSER, DENISE F.                                                                        ADDRESS REDACTED
 MOSER, TONYA J.                                                                         ADDRESS REDACTED
 MOSESON, SILVIA U.                                                                      ADDRESS REDACTED
 MOSHER, SCOTT                                                                           ADDRESS REDACTED
 MOSHFEGH, DELARAM                                                                       ADDRESS REDACTED
 MOSKAL, CAROL                                                                           ADDRESS REDACTED
 MOSLEY III, ROBERT LEE                                                                  ADDRESS REDACTED
 MOSLEY, LAUREN                                                                          ADDRESS REDACTED
 MOSLEY, ROSZELL                                                                         ADDRESS REDACTED
 MOSQUEDA, MARIA SARA NICOLE                                                             ADDRESS REDACTED
 MOSS ADAMS LLP                                                                          PO BOX 748369                                                                                LOS ANGELES         CA      90074-8369
 MOSS ADAMS LLP                 OLGA DARRLINGTON AND ROGER RANCOURT                      2707 COLBY AVENUE                          SUITE 801                                         EVERETT             WA      98201
 MOSS BUILDING I LLC                                                                     6345 BALBOA BLVD #310                                                                        ENCINO              CA      91316

 MOSS BUILDING I LLC                Richard F. Moss c/o Law Offices of Richard F. Moss   6345 BALBOA BLVD #310                                                                        ENCINO              CA      91316
 MOSS BUILDING I, LLC, MOSS
 BUILDING II, LLC AND MOSS BUILDING
 V, LLC                             C/O LAW OFFICES OF RICHARD F. MOSS                   6345 BALBOA BLVD.                          STE. 310                                          ENCINO              CA      91316
 MOSS BUILDING II LLC                                                                    6345 BALBOA BLVD #310                                                                        ENCINO              CA      91316
 MOSS BUILDING V LLC                                                                     6345 BALBOA BLVD #310                                                                        ENCINO              CA      91316
 MOSS, BENJAMIN RICHARD                                                                  ADDRESS REDACTED
 MOSS, CAROL A                                                                           ADDRESS REDACTED
 MOSS, RACHELLE GWENDOLYNNE                                                              ADDRESS REDACTED
 MOSS, RICHARD F.                                                                        ADDRESS REDACTED
 MOSS, RUBY                                                                              ADDRESS REDACTED
 MOSS, STEVEN ALAN                                                                       ADDRESS REDACTED
 MOSS, WALTER JOSEPH                                                                     ADDRESS REDACTED
 MOSSO, TOMASA                                                                           ADDRESS REDACTED
 MOSTEK, MICHAEL                                                                         ADDRESS REDACTED
 MOSTELLER, ANGELIA PAIGE                                                                ADDRESS REDACTED
 MOSTELLER, KACETA                                                                       ADDRESS REDACTED
 MOSTRA COFFEE                                                                           12225 WORLD TRADE DR SUITE G                                                                 SAN DIEGO           CA      92128
 MOTA, ESTEBAN                                                                           ADDRESS REDACTED
 MOTEN, WENDY ROCHELLE                                                                   ADDRESS REDACTED
 MOTHER EARTH BREW CO LLC                                                                2055 THIBODO RD STE C                                                                        VISTA               CA      92081




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 205 of 342
                                                                            Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 221 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


             Company                                              Contact                         Address 1                                       Address 2         Address 3              City     State     Zip     Country
 MOTIVE ENERGY INCORPORATED                                                       125 EAST COMMERCIAL ST BLDG B                                                                 ANAHEIM             CA    92801
 MOTLEY, LAWRENCE                                                                 ADDRESS REDACTED
 MOTON, MARK A                                                                    ADDRESS REDACTED
 MOTORS & CONTROLS                                                                8030 SOUTH 222ND ST                                                                           KENT                WA   98032

 MOTORS & CONTROLS CORPORATION                                                    8030 SOUTH 222ND STREET                                                                       KENT                WA   98032
 MOUA, KEVIN                                                                      ADDRESS REDACTED
 MOUA, MAI V                                                                      ADDRESS REDACTED
 MOUKALLED, KARIM                                                                 ADDRESS REDACTED
 MOUL, PATRICK                                                                    ADDRESS REDACTED
 MOULLET, KATHLEEN                                                                ADDRESS REDACTED
 MOULTON NIGUEL WATER                                                             P.O. BOX 30204                                                                                LAGUNA NIGUEL       CA   92607-0204
 MOULTON, JACQUELINE BERZETTE                                                     ADDRESS REDACTED
 MOULTON, RACHAEL ANN                                                             ADDRESS REDACTED
 MOULTRAY, MARY                                                                   ADDRESS REDACTED
 MOUNT BAKER DISTILLERY                                                           1305 FRASER STREET                                                                            BELLINGHAM          WA   98229
 MOUNT BAKER JUNIOR HIGH                                                          PO BOX 95                                                                                     DEMING              WA   98244
 MOUNT BAKER MIDDLE SCHOOL                                                        2310 E SECTION ST                                                                             MOUNT VERNON        WA   98274
 MOUNT BAKER VINEYARDS                                                            4298 MT BAKER HWY                                                                             EVERSON             WA   98247
 MOUNT BAKERY THE                                                                 DBA THE MOUNT BAKERY                                                                          BELLINGHAM          WA   98229
 MOUNT VERNON                                                                     2601 EAST DIVISION                                                                            MOUNT VERNON        WA   98273
 MOUNT VERNON CHAMBER OF
 COMMERCE                                                                         PO BOX 1007                                                                                   MOUNT VERNON        WA   98273
 MOUNT VERNON CHRISTIAN SCHOOL                                                    820 W BLACKBURN RD                                                                            MOUNT VERNON        WA   98273
 MOUNT VERNON CITY OF                                                             PO BOX 809                                                                                    MOUNT VERNON        WA   98273
 MOUNT VERNON HIGH SCHOOL                                                         314 N 9TH                                                                                     MOUNT VERNON        WA   98273
 MOUNTAIN ALARM                                                                   PO BOX 12487                                                                                  OGDEN               UT   84412
 MOUNTAIN DELI DISTRIBUTORS                                                       3366 NE CRYSTAL SPRINGS DR                                                                    BEND                OR   97701
 MOUNTAIN HOME LODGE                                                              PO BOX 687                                                                                    LEAVENWORTH         WA   98826
 MOUNTAIN PEOPLES WINE DIST INC                                                   114 NEW MOHAWK RD STE D                                                                       NEVADA CITY         CA   95959

 MOUNTAIN STREAM MUSHROOMS LLC                                                    1915 THORNTON ST NW                                                                           OLYMPIA             WA   98502-4163

 MOUNTAIN VIEW COMMUNITY CENTER                                                   3607 122ND AVE E SUITE A                                                                      EDGEWOOD            WA   98372

 MOUNTLAKE TERRACE ELEMENTARY                                                     22001 52ND AVE WEST                                                                           MOUNTLAKE TERRACE   WA   98043
 MOUNTS LOCK & KEY                                                                415 WEST 1ST                                                                                  KENNEWICK           WA   99336
 MOUTRAY, SHELLEY ANN                                                             ADDRESS REDACTED
 MOVIE STYLE POPCORN INC                                                          PO BOX 11021                                                                                  SPOKANE             WA   99211-1021
 MOWREY, JONATHAN HAMILTON                                                        ADDRESS REDACTED
 MOYA, SYLVIA PAYAN                                                               ADDRESS REDACTED
 MOYDELL, AMI                                                                     ADDRESS REDACTED
 MOYER, ALEXANDER G                                                               ADDRESS REDACTED
 MOYER, COLLEEN                                                                   ADDRESS REDACTED
 MOYER, PING                                                                      ADDRESS REDACTED
 MOYES, HENRY LEON                                                                ADDRESS REDACTED
 MOYES, MEGAN E.                                                                  ADDRESS REDACTED
 MP PLUMBING CO                                                                   PO BOX 393                                                                                    CLACKAMAS           OR   97015
 MPA EVENT GRAPHICS                                                               1501 SAN ELIJO RD S STE 104                                                                   SAN MARCOS          CA   92078-2048
 MPA EVENT GRAPHICS                                                               912 S ANDREASEN DR SUITE 101                                                                  ESCONDIDO           CA   92029
 MR DS FINE FOODS LLC                                                             3450 OXBOW WAY                                                                                EUGENE              OR   97401
 MR RACKS                                                                         500 SW 16TH ST                                                                                RENTON              WA   98057
 MR RACKS LLC                                                                     500 SW 16TH STREET                                                                            RENTON              WA   98057

 MR ROOTER PLUMBING-GRNTS PASS                                                    2062 MW VINE STREET                                                                           GRANTS PASS         OR   97526
 MR. CLEAN MAINTENANCE SYSTEM                                                     PO BOX 31                                                                                     COLTON              CA   92324
 MRI NETWORK                                                                      2510 FAIRVIEW AVENUE EAST                                                                     SEATTLE             WA   98102
 MSB ENTERPRISES INC                                                              3813 MOODY COURT                                                                              MOUNT VERNON        WA   98274-8744
 MSR WHOLESALE BALLOONS                                                           19009 16TH AVE S                                                                              SEATAC              WA   98188
 MT ANGEL PUBLISHING INC                                                          PO BOX 927                                                                                    MT ANGEL            OR   97362
 MT VERNON DOWNTOWN ASSO.                                                         PO BOX 1801                                                                                   MOUNT VERNON        WA   98273
 MT. BAKER MIDDLE SCHOOL                                                          620 37TH STREET SE                                                                            AUBURN              WA   98002
 MT. PILCHUCK ELEMENTARY                                                          12806 20TH ST NE                                                                              LAKE STEVENS        WA   98258
 MTXEPS, INC.                                                                     85 ARGONAUT                                 SUITE 150                                         ALISO VIEJO         CA   92656
 MU KITCHEN                                                                       900 6TH AVENUE SE STE 100                                                                     MINNEAPOLIS         MN   55414
 Much Shelist                                Attorneys at Law                     191 N. Wacker Drive, Suite 1800                                                               Chicago             IL   60606-1615
 MUCH, EMMA                                                                       ADDRESS REDACTED
 MUCHA, JEAN M                                                                    ADDRESS REDACTED
 MUDD, DIANE                                                                      ADDRESS REDACTED
 MUELLER, AMANDA                                                                  ADDRESS REDACTED
 MUIR, DYLAN                                                                      ADDRESS REDACTED
 MUIR, SCOTT                                                                      ADDRESS REDACTED
 MUIRHEAD, CONNOR                                                                 ADDRESS REDACTED
 MUIRHEAD, DAVID J.                                                               ADDRESS REDACTED
 MULCH, MICHELLE L.                                                               ADDRESS REDACTED
 MULDER, MARISSA RENAE                                                            ADDRESS REDACTED
 MULHALL, GINA MARIE                                                              ADDRESS REDACTED
 MULJAT, JOHN N.                                                                  ADDRESS REDACTED
 MULL, DONNA LEE                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 206 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 222 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


              Company                                             Contact                         Address 1                               Address 2         Address 3               City   State       Zip      Country
 MULL, MICHELLE A                                                                 ADDRESS REDACTED
 MULLAN, ADAM                                                                     ADDRESS REDACTED
 MULLAN, BRENDA SUE                                                               ADDRESS REDACTED
 MULLAY, CPM, KATIE                                                               ADDRESS REDACTED
 MULLEN, MITCHELL D                                                               ADDRESS REDACTED
 MULLENDORE, TYREL                                                                ADDRESS REDACTED
 MULLER, STEPHANIE                                                                ADDRESS REDACTED
 MULLIGAN, MICHELLE D                                                             ADDRESS REDACTED
 MULLINS, CHERI J                                                                 ADDRESS REDACTED
 MULLINS, LAUREN RENEE                                                            ADDRESS REDACTED
 MULLMAN JR., AMANDA MICHELLE                                                     ADDRESS REDACTED
 MULLOY, MICHELLE JANE                                                            ADDRESS REDACTED
 MULROW, PATRICK T                                                                ADDRESS REDACTED
 MULTI PACKAGING SOLUTIONS                                                        75 REMITTANCE DRIVE STE 3111                                                          CHICAGO            IL      60675-3111
 MUMFORD, JANIS L                                                                 ADDRESS REDACTED
 MUMMA, BRANDON L                                                                 ADDRESS REDACTED
 MUNDAY, BRANDON MICHAEL                                                          ADDRESS REDACTED
 MUNDELL, DAVID H.                                                                ADDRESS REDACTED
 MUNDELL, PATTY K.                                                                ADDRESS REDACTED
 MUNDEN, RANDALL B.                                                               ADDRESS REDACTED
 MUNG, KHEN                                                                       ADDRESS REDACTED
 MUNGUIA, JOSE G                                                                  ADDRESS REDACTED
 MUNGUIA, RIGOBERTO                                                               ADDRESS REDACTED
 MUNIZ, BRITTANY JANE                                                             ADDRESS REDACTED
 MUNKO, EMILY                                                                     ADDRESS REDACTED
 MUNOZ, CHELSEA NICOLE                                                            ADDRESS REDACTED
 MUNOZ, CHRISTINA ANNE                                                            ADDRESS REDACTED
 MUNOZ, DELFINA                                                                   ADDRESS REDACTED
 MUNOZ, ERNESTINA                                                                 ADDRESS REDACTED
 MUNOZ, HENRY                                                                     ADDRESS REDACTED
 MUNOZ, ISAIAH                                                                    ADDRESS REDACTED
 MUNOZ, MARIA C                                                                   ADDRESS REDACTED
 MUNOZ, NORMA LINDA                                                               ADDRESS REDACTED
 MUNOZ, TYLER AUSTIN                                                              ADDRESS REDACTED
 MUNOZ, VERONICA                                                                  ADDRESS REDACTED
 MURA, JOEL                                                                       ADDRESS REDACTED
 MURAJ, ALTAF                                                                     ADDRESS REDACTED
 MURAKAMI, CARL                                                                   ADDRESS REDACTED
 MURCHISON, ERIC MITCHEL                                                          ADDRESS REDACTED
 MURCHISON, JOSEPH E                                                              ADDRESS REDACTED
 MURCHY, ALEXANDER D.                                                             ADDRESS REDACTED
 MURDEN, AUDREY CHRISTINE                                                         ADDRESS REDACTED
 MURDEN, MARQUIS                                                                  ADDRESS REDACTED
 MURDOCK, CONNIE MARIE                                                            ADDRESS REDACTED
 MURDOCK, KIRK L                                                                  ADDRESS REDACTED
 MURDOCK, VIRGINIA LEE-ANNE                                                       ADDRESS REDACTED
 MURDY, CHARLES MARTIN                                                            ADDRESS REDACTED
 MURILLO, JOSUE                                                                   ADDRESS REDACTED
 MURILLO, NINA R                                                                  ADDRESS REDACTED
 MURO, ALEX LOPEZ                                                                 ADDRESS REDACTED
 MURPHY, CANDICE                                                                  ADDRESS REDACTED
 MURPHY, COURTNEY ANNE                                                            ADDRESS REDACTED
 MURPHY, DANNIELLE V.                                                             ADDRESS REDACTED
 MURPHY, DEBORAH A                                                                ADDRESS REDACTED
 MURPHY, DEBORAH JANE                                                             ADDRESS REDACTED
 MURPHY, HILLARY ANN                                                              ADDRESS REDACTED
 MURPHY, JAMES NICHOLAS                                                           ADDRESS REDACTED
 MURPHY, JEANNIE MARIE                                                            ADDRESS REDACTED
 MURPHY, KATHERINE E.                                                             ADDRESS REDACTED
 MURPHY, KELSEY M                                                                 ADDRESS REDACTED
 MURPHY, MARK A                                                                   ADDRESS REDACTED
 MURPHY, MATTHEW JOESPH                                                           ADDRESS REDACTED
 MURPHY, PAT                                                                      ADDRESS REDACTED
 MURPHY, PATRICK M                                                                ADDRESS REDACTED
 MURPHY, RILEY CORINNE                                                            ADDRESS REDACTED
 MURPHY, RYAN                                                                     ADDRESS REDACTED
 MURPHY, SEAN M                                                                   ADDRESS REDACTED
 MURPHY, TERRY LYNN                                                               ADDRESS REDACTED
 MURPHY, THETA L                                                                  ADDRESS REDACTED
 MURPHY, WENDY L                                                                  ADDRESS REDACTED
 MURRAY MANOR PTA                                                                 8305 EL PASO STREET                                                                   LA MESA            CA      91942
 MURRAY, AMANDA G.                                                                ADDRESS REDACTED
 MURRAY, DYLAN                                                                    1347 TAMARISK DR                                                                      WEST LINN          OR      97068
 MURRAY, DYLAN THOMAS                                                             ADDRESS REDACTED
 MURRAY, EDITHA A                                                                 ADDRESS REDACTED
 MURRAY, EDLYN MICHELLE                                                           ADDRESS REDACTED
 MURRAY, JINTANA TANGSUK                                                          ADDRESS REDACTED
 MURRAY, KEVIN DAVID                                                              ADDRESS REDACTED
 MURRAY, MARC DAVID                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 207 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 223 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


                Company                                           Contact                       Address 1                                 Address 2               Address 3                City        State       Zip      Country
 MURRAY, MARK F                                                                   ADDRESS REDACTED
 MURRAY, STEFANIE V                                                               ADDRESS REDACTED
 MURREYS DISPOSAL CO INC                                                          PO BOX 399                                                                                  PUYALLUP                 WA      98371-0158
 MURREYS DISPOSAL CO., INC - DIST
 2112                                        OLYMPIC DISPOSAL                     PO BOX 60248                                                                                LOS ANGELES              CA      90060-0248
 MURREYS DISPOSAL INC - DISTRICT
 2111                                        A WASTE CONNECTIONS COMPANY          PO BOX 60248                                                                                LOS ANGELES              CA      90060-0248
 MURRIETA, GRANT A                                                                ADDRESS REDACTED
 MURRY, DAVID B                                                                   ADDRESS REDACTED
 MUSA, DANIELLE                                                                   ADDRESS REDACTED
 MUSGROVE, SHIRLEE ANN                                                            ADDRESS REDACTED
 MUSIC, SKYLAR RAYMOND                                                            ADDRESS REDACTED
 MUSICK, PEELER & GARRETT LLP                                                     ONE WILSHIRE BLDG.                  624 S. GRAND AVE.               STE. 2000               LOS ANGELES              CA      90017
 MUSILLO, BRAEDON KAI                                                             ADDRESS REDACTED
 MUSKAVAGE, BRETT                                                                 ADDRESS REDACTED
 MUSSELMAN, GRETCHEN CAROLYN                                                      ADDRESS REDACTED
 MUSSER, JACQULINE                                                                ADDRESS REDACTED
 MUSSER-WARD, SARA B                                                              ADDRESS REDACTED
 MUSTAFA, ESHREFE                                                                 ADDRESS REDACTED
 MUSTAFA, NABEIL                                                                  ADDRESS REDACTED
 MUSTARD, TIMOTHY                                                                 ADDRESS REDACTED
 MUSZYNSKI, MARISA R.                                                             ADDRESS REDACTED
 MUTCHLER, EMMA                              C/O DAVID ROBINSON                   911 DUPONT                                                                                  BELLINGHAM               WA      98228
 MUTCHLER, EMMA L                                                                 ADDRESS REDACTED
 Mutiny Bay Blues LLC                                                             5578 Mutiny Bay Rd                                                                          Freeland                 WA      98249
 MUTUAL WHOLESALE LIQUOR INC                                                      6400 CORVETTE ST                                                                            COMMERCE                 CA      90040
 MUZAK LLC                                                                        13075 GATEWAY DR                    SUITE 160                                               TUKWILA                  WA      98168
 MUZAK LLC                                                                        PO BOX 71070                                                                                CHARLOTTE                NC      28272-1070
 MUZICRAFT                                                                        PO BOX 4575                                                                                 SANTA BARBARA            CA      93140
 MY PILLOW PETS                              CJ PRODUSTS                          2045 CORTE DEL NOGAL                                                                        CARLSBAD                 CA      92011
 MY PLUMBER! LLC                                                                  PO BOX 1259                                                                                 ROGUE RIVER              OR      97537
 MYATT, RICHARD                                                                   ADDRESS REDACTED
 MYER PMB 3721, JOHN R.                                                           ADDRESS REDACTED
 MYER, REBEKAH V.                                                                 ADDRESS REDACTED
 MYERS, BRIAN A.                                                                  ADDRESS REDACTED
 MYERS, BRIANA LYNN                                                               ADDRESS REDACTED
 MYERS, CINDY ALINE                                                               ADDRESS REDACTED
 MYERS, JAMES D                                                                   ADDRESS REDACTED
 MYERS, JOY                                                                       ADDRESS REDACTED
 MYERS, KELLEY DENISE                                                             ADDRESS REDACTED
 MYERS, MATTHEW ROY                                                               ADDRESS REDACTED
 MYERS, MCKENZIE                                                                  ADDRESS REDACTED
 MYHRE, JEFFERY ROBERT                                                            ADDRESS REDACTED
 MYHRE, KENNETH ERIC                                                              ADDRESS REDACTED
 MYLES JR., ROBERT C                                                              ADDRESS REDACTED
 MYLES, JAMES                                                                     ADDRESS REDACTED
 N SOFTWARE INC                                                                   PO BOX 13821                                                                                RESEARCH TRIANGLE PARK   NC      27709
 N.W. ENTRANCE                                                                    15785 S.E. HEIDI LANE                                                                       CLACKAMAS                OR      97015
 NACDS                                                                            PO BOX 34814                                                                                ALEXANDRIA               VA      22334-0814
 NACHES VALLEY MIDDLE SCHOOL                                                      PO BOX 39                                                                                   NACHES                   WA      98937
 NACR INC                                                                         3344 HIGHWAY 149                                                                            EAGAN                    MN      55121
 NADASKY, SHERYL                                                                  ADDRESS REDACTED
 NADEAU, AMANDA                                                                   ADDRESS REDACTED
 NADIN, JOSHUAH JASON                                                             ADDRESS REDACTED
 NADYBAL, MATTHEW HOWARD                                                          ADDRESS REDACTED
 NAFUS, JOSEPH                                                                    ADDRESS REDACTED
 NAGATA, HOLLY MARIA                                                              ADDRESS REDACTED
 NAGEL, MICHAEL                                                                   ADDRESS REDACTED
 NAGEL, VIRGINIA ELAINE VICTORIA                                                  ADDRESS REDACTED
 NAGPAL, SANJEEV                                                                  ADDRESS REDACTED
 NAGUIT, ALLAN DAVID ESTEVES                                                      ADDRESS REDACTED
 NAGY, JEREMY                                                                     ADDRESS REDACTED
 NAGY, LASZLO                                                                     ADDRESS REDACTED
 NAI                                                                              PO BOX 956679                                                                               ST LOUIS                 MO      63195-6679
 NAIDUS, STEVEN                                                                   ADDRESS REDACTED
 NAIL, MELISSA KAY                                                                ADDRESS REDACTED
 NAJAR, SAVANNAH RICHELLE                                                         ADDRESS REDACTED
 NAJDEK PRODUCE COMPANY INC                                                       2026 NE COLUMBUS BLVD                                                                       PORTLAND                 OR      97211
 NAJERA, ROSEMARIE                                                                ADDRESS REDACTED
 NAK, ELIZABETH                                                                   ADDRESS REDACTED
 NAKAGAWA, JODI A                                                                 ADDRESS REDACTED
 NAKAHARA, RANDY TYLER                                                            ADDRESS REDACTED
 NAKANISHI, KATHLEEN                                                              ADDRESS REDACTED
 NAKANO, CHARLES S                                                                ADDRESS REDACTED
 NAKATANI, GREGORY TAKASHI                                                        ADDRESS REDACTED
 NAKED WINERY                                                                     1767 12TH STREET #122                                                                       HOOD RIVER               OR      97031
 NALI, DEBBIE LYNN                                                                ADDRESS REDACTED
 NALLY, TIM P                                                                     ADDRESS REDACTED
 NAMBU, SCOTT B                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 208 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 224 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


               Company                                            Contact                          Address 1                                     Address 2         Address 3              City   State     Zip     Country
 NAMIFY                                                                           280 WEST 900 NORTH                                                                           SPRINGVILLE       UT    84663
 NAMIN, SURAYA                                                                    ADDRESS REDACTED
 NANA KEEKS GOURMET COOKIES                                                       5840 EL CAMINO REAL SUITE 116                                                                CARLSBAD          CA   92008
 NANCY MCGLOTHLIN                                                                 ADDRESS REDACTED
 NAPARTY, STEVE I                                                                 ADDRESS REDACTED
 NAPIER, MICHELLE M                                                               ADDRESS REDACTED
 NAPIONTEK, JEREMY S                                                              ADDRESS REDACTED
 NAPOLEON CO                                                                      310 120TH AVE NE SUITE A 203                                                                 BELLEVUE          WA   98005-3509
 NARANJO, FRANK                                                                   ADDRESS REDACTED
 NARDI, RICHARD JOHN                                                              ADDRESS REDACTED
 NAREA, ADRIANA NICOLE                                                            ADDRESS REDACTED
 NAREY, CLAY TRAVIS                                                               ADDRESS REDACTED
 NARGUZYAN, RUZANNA                                                               ADDRESS REDACTED
 NARITELLI, JOSEPH LAWRENCE                                                       ADDRESS REDACTED
 NARSAI, BHAVNA                                                                   ADDRESS REDACTED
 NARVAEZ SR., DAVID                                                               ADDRESS REDACTED
 NASCIMENTO, KAYLIE                                                               ADDRESS REDACTED
 NASH, DENNIS R                                                                   ADDRESS REDACTED
 NASH, JANN A                                                                     ADDRESS REDACTED
 NASH, KENNETH C                                                                  ADDRESS REDACTED
 NASH, MARLENE E.                                                                 ADDRESS REDACTED
 NASHS ORGANIC PRODUCE                                                            1865 E ANDERSON RD                                                                           SEQUIM            WA   98382
 NASMAN, CHARLES                                                                  ADDRESS REDACTED
 NASON, GEOFFREY                                                                  ADDRESS REDACTED
 NASSAR, RAVEN ANN                                                                ADDRESS REDACTED
 NASSERI, KIMIA                                                                   ADDRESS REDACTED
 NASSI, MAXIMO EMILIO                                                             ADDRESS REDACTED
 NAST, BRANDON RYAN                                                               ADDRESS REDACTED
 NATALE, GIORGINA MARIE                                                           ADDRESS REDACTED
 NATALIE LEGASPI                                                                  1810 BREA BLVD #B-3                                                                          FULLERTON         CA   92835
 NATHAN, GARY WILLIAM                                                             ADDRESS REDACTED
 NATHAN, JOSHUA                                                                   ADDRESS REDACTED
 NATION, GENEVA L                                                                 ADDRESS REDACTED
 NATION, JENNIFER A                                                               ADDRESS REDACTED
 NATIONAL CART CO LLC                                                             PO BOX 790379                                                                                ST LOUIS          MO   63179-0051
 NATIONAL CINEMEDIA LLC                                                           PO BOX 17491                                                                                 DENVER            CO   80217-0491
 NATIONAL CREDIT SERVICES                                                         PO BOX 3002                                                                                  WOODINVILLE       WA   98072
 NATIONAL CREDIT SERVICES, INC.                                                   PO BOX 3002                                                                                  WOODINVILLE       WA   98072
 NATIONAL DRIVE                                                                   PO BOX 758637                                                                                BALTIMORE         MD   21275
 NATIONAL ENTERTAINMENT
 NETWORK LLC                                 ATTN LISA SEARCY                     325 INTERLOCKEN PARKWAY B                                                                    BROOMFIELD        CO   80012

 NATIONAL EQUIPMENT CORPORATION                                                   PO BOX 65586                                                                                 SALT LAKE CITY    UT   84165-0586
 NATIONAL FOOD CORP                                                               808 134TH ST SW                            BLDG B STE 116                                    EVERETT           WA   98204
 National Food Corporation                                                        808 134th St SW Bldg B Ste 116                                                               Everett           WA   98204
 NATIONAL HEALTH INFORMATION                 NETWORK INC ACCOUNTS RECV            PO BOX 227216                                                                                DALLAS            TX   75222-7216
 NATIONAL HEALTH INFORMATION
 NETWORK INC                                 ACCOUNTS RECEIVABLE                  PO BOX 227216                                                                                DALLAS            TX   75222-7126
 NATIONAL HEALTH INFORMATION
 NETWORK, INC.                                                                    101 JIM WRIGHT FREEWAY                     SUITE 200                                         FORT WORTH        TX   76108
 NATIONAL MEDICAL HEALTH CARD
 SYSTEMS                                                                          26 HARBOR PARK DRIVE                                                                         PORT WASHINGTON   NY   11050
 NATIONAL MS SOCIETY                                                              192 NICKERSON STREET                       SUITE 100                                         SEATTLE           WA   98109
 NATIONAL MULTIPLE SCLEROSIS                 GREATER NORTHWEST CHAPTER            192 NICKERSON ST #100                                                                        SEATTLE           WA   98109
 NATIONAL MULTIPLE SCLEROSIS
 SOCIETY                                                                          GREATER NORTHWEST CHAPTER                                                                    SEATTLE           WA   98109
 NATIONAL REALTY FUNDING L.C.                                                     2405 GRAND BLVD STE 110                                                                      KANSAS CITY       MO   64108-2519
 NATIONAL REFRIGERANTS INC                                                        PO BOX 82-0103                                                                               PHILADELPHIA      PA   19182-0103
 NATIONAL REGISTERED AGENTS INC              HAGGEN HOLDINGS LLC                  PO BOX 4349                                                                                  CAROL STREAM      IL   60197-4349
 NATIONAL REGISTERED AGENTS INC              RE HAGGEN HOLDINGS LLC               PO BOX 4349                                                                                  CAROL STREAM      IL   60197-4349
 NATIONAL REGISTRY OF FOOD                   SAFETY PROFESSIONALS                 PO BOX 628244                                                                                ORLANDO           FL   32862-8244
 NATIONAL REGISTRY OF FOOD
 SAFETY PROFESS                                                                   PO BOX 628244                                                                                ORLANDO           FL   32862-8244
 NATIONAL RETAIL PROPERTIES INC                                                   ACCT #701-812347                                                                             ORLANDO           FL   32886-4202
 NATIONAL RETAIL PROPERTIES INC.                                                  PO BOX 864202                                                                                ORLANDO           FL   32886-4202
 NATIONAL SERVICE BUREAU INC                                                      PO BOX 582                                                                                   WOODINVILLE       WA   98072
 National Union Fire Ins Co of Pittsburgh                                         175 Water Street                           18th Floor                                        New York          NY   10038
 NATIONS ROOF LLC                                                                 1633 BLAIRS BRIDGE RD                                                                        LITHIA SPRINGAS   GA   30122
 NATIVIDAD, CHRISTINA JOY                                                         ADDRESS REDACTED
 NATURES WORLD LLC                                                                4060 150TH AVENUE CT E                                                                       SUMNER            WA   98390-2166
 NAUMANN HOBBS MATERIAL                      HANDLING                             DEPT 710007 PO BOX 514670                                                                    LOS ANGELES       CA   90051-4670
 NAUTILUS K8 SCHOOL                                                               1000 S 289TH ST                                                                              FEDERAL WAY       WA   98003
 NAVA RAMIREZ, MARIA J                                                            ADDRESS REDACTED
 NAVA, GLORIA COLLEEN                                                             ADDRESS REDACTED
 NAVA, MARIA C                                                                    ADDRESS REDACTED
 NAVA, RAFAEL                                                                     ADDRESS REDACTED
 NAVA, SUZETTE                                                                    ADDRESS REDACTED
 NAVARETTI II, JEFFREY JAMES                                                      ADDRESS REDACTED
 NAVARRETE, CONSUELO LOPEZ                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 209 of 342
                                                                  Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                   D    11/26/18             Page 225 of 357
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail


               Company                                 Contact                        Address 1                                  Address 2         Address 3                City   State       Zip      Country
 NAVARRETE, STEPHANIE                                                   ADDRESS REDACTED
 NAVARRO BENITEZ, MIGUEL                                                ADDRESS REDACTED
 NAVARRO, ALFREDO R                                                     ADDRESS REDACTED
 NAVARRO, ARTHUR                                                        ADDRESS REDACTED
 NAVARRO, CRUZ                                                          ADDRESS REDACTED
 NAVARRO, HECTOR MODESTO                                                ADDRESS REDACTED
 NAVARRO, JESUS ESTEBAN                                                 ADDRESS REDACTED
 NAVARRO, JUAN MANUEL                                                   ADDRESS REDACTED
 NAVARRO-MEDINA, MARTHA                                                 ADDRESS REDACTED
 NAVE, MARTIN                                                           ADDRESS REDACTED
 NAVE-GRIVETTE, NICHOLAS
 GREGORY                                                                ADDRESS REDACTED
 NAWALANIEC-DIMMICK, BRITTNEY
 SUE                                                                    ADDRESS REDACTED
 NAYAR, DEBORAH ESTHER                                                  ADDRESS REDACTED
 NAYDENOVA, KAMELIA VELINOVA                                            ADDRESS REDACTED
 NAZARIYAN, MINA                                                        ADDRESS REDACTED
 NCH REDEMPTION SOLUTIONS INC                                           PO BOX 842565                                                                          BOSTON              MA      02284-2565
 NCMI CORPORATION                                                       1919 N PITTSBURGH ST STE. B                                                            KENNEWICK           WA      99336
 NCO FINANCIAL SYSTEMS INC                                              PO BOX C 9715                                                                          FEDERAL WAY         WA      98063
 NCR                                                                    3097 SATELLITE BLVD                                                                    DULUTH              GA      30096
 NCR Corporation                  Attn General Counsel/Notices          3097 Satellite Blvd.                                                                   Duluth              GA      30096
 NCR CORPORATION.                                                       14181 COLLECTIONS CENTER DR                                                            CHICAGO             IL      60693
 NDC HEALTH CORPORATION                                                 1564 N.E. EXPRESSWAY                                                                   ATLANTA             GA      30329
 NDCHEALTH CORPORATION                                                  2 NDC PLAZA                                                                            ATLANTA             GA      30329
 NDCHEALTH CORPORATION                                                  2 NDC PLAZA                                                                            ATLANTA             GA      30329-2010
 NDCHEALTH CORPORATION D/B/A PER-
 SE TECHNOLOGIES                                                        2 NDC PLAZA                                                                            ATLANTA             GA      30329-2010
 NDCHEALTH CORPORATION DBA
 RELAYHEALTH                                                            2 NDC PLAZA                                                                            ATLANTA             GA      30329
 NDUBUISI, OKEZIE KENNETH                                               ADDRESS REDACTED
 NEAL, ALEXANDER P                                                      ADDRESS REDACTED
 NEAL, CASSIDY                                                          ADDRESS REDACTED
 NEAL, FELICIA K                                                        ADDRESS REDACTED
 NEAL, JUDITH ANN                                                       ADDRESS REDACTED
 NEAL, MARTHA K                                                         ADDRESS REDACTED
 NEAL, MARY                                                             9755 HARRITT RD                                                                        LAKESIDE            CA      92040
 NEAL, SUSAN                                                            ADDRESS REDACTED
 NEAVES, KENDAHL ANN                                                    ADDRESS REDACTED
 NECTAR OF LIFE COFFEE COMPANY                                          PO BOX 945                                                                             VERADALE            WA      99037
 NEDD, ALEXANDER DEREK                                                  ADDRESS REDACTED
 NEDRUD, KATHLEEN                                                       ADDRESS REDACTED
 NEEL, CHERY                                                            ADDRESS REDACTED
 NEELANDS, NORINE                                                       ADDRESS REDACTED
 NEELEY, HARLEY DERRICK                                                 ADDRESS REDACTED
 NEER, JEFFREY                                                          ADDRESS REDACTED
 NEFF, LON M                                                            ADDRESS REDACTED
 NEFF, LUKE DANIEL                                                      ADDRESS REDACTED
 NEFF, RODNEY JOSEPH                                                    ADDRESS REDACTED
 NEGORRETA, ANTONIO                                                     ADDRESS REDACTED
 NEGRANTI, JAMES A                                                      ADDRESS REDACTED
 NEGRETE, CARLOS A                                                      ADDRESS REDACTED
 NEGRETTE, DORA ALICIA                                                  ADDRESS REDACTED
 NEHF, CHRISTIN JEAN                                                    ADDRESS REDACTED
 NE-HI ENTERPRISES                                                      2122 10TH ST                                                                           BAKER CITY          OR      97814
 NEIGEL, MATTHEW G.                                                     ADDRESS REDACTED
 NEIGEL, SARAH N.                                                       ADDRESS REDACTED
 NEIGHBORS, RANDELL CLARK                                               ADDRESS REDACTED
 NEILSEN                                                                150 NORTH MARTINGALE RD.                                                               SCHAUMBURG          IL      60173
 NEIMAN, HOWARD SCOTT MARTIN                                            ADDRESS REDACTED
 NEIMAN, VALERIE JEAN                                                   ADDRESS REDACTED
 NEIRA CANTELLI, JAZMIN                                                 ADDRESS REDACTED
 NEISWENDER, MISTY DAWN                                                 ADDRESS REDACTED
 NEITZEL, KENDRA LAUREL                                                 ADDRESS REDACTED
 NELLA                                                                  CUTLERY & FOOD MACHINERY                                                               SEATTLE             WA      98134

 NELLA CUTLERY & FOOD MACHINERY                                         1917 4TH AVE S                                                                         SEATTLE             WA      98134-1503
 NELLIS, DAVID C.                                                       ADDRESS REDACTED
 NELSEN, DEE ANNA                                                       ADDRESS REDACTED
 NELSON DESIGN AND
 MANUFACTURING INC                                                      702 E 3RD STREET                                                                       CENTRALIA           WA      98531
 NELSON DESIGN AND MFG INC                                              702 E 3RD STREET                                                                       CENTRALIA           WA      98531
 Nelson Johnston, Coral C                                               2211 50th St. Ct. NW                                                                   Gig Harbor          WA      98335
 NELSON JOHNSTON, CORAL C       Nelson Johnston, Coral C                                                     2211 50th St. Ct. NW                              Gig Harbor          WA      98335
 NELSON JOHNSTON, CORAL C                                               ADDRESS REDACTED
 NELSON JR, NED                                                         ADDRESS REDACTED
 NELSON JR., BRETT ALAN                                                 ADDRESS REDACTED
 NELSON, ALINA G                                                        ADDRESS REDACTED
 NELSON, AMANDA                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                   Page 210 of 342
                                                                             Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18             Page 226 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                           Contact                        Address 1                                        Address 2         Address 3                 City   State       Zip      Country
 NELSON, ANTHONY M                                                                 ADDRESS REDACTED
 NELSON, AUSTIN                                                                    ADDRESS REDACTED
 NELSON, CORINA IVONNE                                                             ADDRESS REDACTED
 NELSON, CRYSTAL HIKARI                                                            ADDRESS REDACTED
 NELSON, DAVID M                                                                   ADDRESS REDACTED
 NELSON, DIANNE                                                                    ADDRESS REDACTED
 NELSON, ERIC J.                                                                   ADDRESS REDACTED
 NELSON, JAYLEN DEVON                                                              ADDRESS REDACTED
 NELSON, JOHN PAUL                                                                 ADDRESS REDACTED
 NELSON, JONATHAN JACOB                                                            ADDRESS REDACTED
 NELSON, KENDRA GRACE                                                              ADDRESS REDACTED
 NELSON, KENNA                                                                     ADDRESS REDACTED
 NELSON, KENNETH LEE                                                               ADDRESS REDACTED
 NELSON, L. WARD                                                                   ADDRESS REDACTED
 NELSON, LEILANI DEE                                                               ADDRESS REDACTED
 NELSON, MIKAYLA M.                                                                ADDRESS REDACTED
 NELSON, RYLEY BENTON                                                              ADDRESS REDACTED
 NELSON, SEAN CLARKE                                                               ADDRESS REDACTED
 NELSON, SHAWN TYLER                                                               ADDRESS REDACTED
 NELSON, STEVEN                                                                    ADDRESS REDACTED
 NELSON, TAMARA PRINCESS                                                           ADDRESS REDACTED
 NELSON, TAYLOR                                                                    ADDRESS REDACTED
 NELSON, TRAVIS ERICK                                                              ADDRESS REDACTED
 NELSON, TYLER                                                                     ADDRESS REDACTED
 NELSON-DUNPHY, LINDSEY                                                            ADDRESS REDACTED
 NELSONS QUALITY PRODUCE LLC                                                       1910 BECKER RD                                                                                TOPPENISH            WA      98948
 NEMEYER, SHARON RAE                                                               ADDRESS REDACTED
 NEOPOST                                                                           25880 NETWORK PLACE                                                                           CHICAGO              IL      60673-1258
 NEOPOST NORTHWEST                                                                 5200 SOUTHCENTER BLVD STE 140                                                                 SEATTLE              WA      98188
 NEPA PALLET & CONTAINER CO INC              UFP WASHINGTON                        PO BOX 296                                                                                    WOODBURN             OR      97071-0296
 NEPHEW, HOLLI N.                                                                  ADDRESS REDACTED
 NER, JAMIE A.                                                                     ADDRESS REDACTED
 NERI, DARLENE M                                                                   ADDRESS REDACTED
 NERI, JERRY                                                                       ADDRESS REDACTED
 NERWINSKI, DANIEL                                                                 ADDRESS REDACTED
 NERWINSKI, JENNELLE C.                                                            ADDRESS REDACTED
 NESHEPUNNA PERCANE                                                                NO. 2 CHEEKEKBOAAO SQUARE                                                                     ST. LOUIS            MO      63137
 NESTLE DREYERS ICE CREAM
 COMPANY                                                                           5929 COLLEGE AVENUE                                                                           OAKLAND              CA      94618
 NESTLE DREYERS ICE CREAM
 COMPANY                                     & NESTLE DSD COMPANY                  5929 COLLEGE AVENUE                                                                           OAKLAND              CA      94618
 NESTLE DSD                                  MARK MILLER                           18464 72ND AVE S                                                                              KENT                 WA      98032
 NESTLE DSD - EFT                            MARK MILLER                           18464 72ND AVE S                                                                              KENT                 WA      98032
 Nestle DSD Company                          Attn General Counsel                  5929 College Ave                                                                              Oakland              CA      94618
 NESTLE USA                                                                        PO BOX 841933                                                                                 DALLAS               TX      75284-1933
 Nestle USA, Inc.                            Nancy Reynoso                         30500 Bainbridge Rd.                                                                          Solon                OH      44139
 Nestle USA, Inc.                            Pepper Hamilton LLP                   Kay Standridge Kress, Esq.                  4000 Town Center, Suite 1800                      Southfield           MI      48075
 Nestle USA, Inc.                            Pepper Hamilton LLP                   Kay Standridge Kress                        Ste. 1800, 4000 Town Center                       Southfield           MI      48075
 NESTLE WATER NA INC                                                               PO BOX 277015                                                                                 ATLANTA              GA      30384-7015
 NESTLE WATERS N AMERICA INC                                                       PO BOX 277015                                                                                 ATLANTA              GA      30384-7015
 NESTOR, DEBRA ANNA                                                                ADDRESS REDACTED
 NESTOR, KENNETH M                                                                 ADDRESS REDACTED
 NETCARD SYSTEMS                                                                   7472S                                       TUCSON WAY                                        CENTENNIAL           CO      80112
 NETHKIN, MELISSA M.                                                               ADDRESS REDACTED
 NETLEY, MARY M                                                                    ADDRESS REDACTED
 NETTLES, MANUEL F                                                                 ADDRESS REDACTED
 NETWORK COMPUTING ARCHITECTS                                                      C/O WELLS FARGO BUSINESS CREDIT                                                               DENVER               CO      80291-1494
 NETWORK COMPUTING ARCHITECTS                C/O WELLS FARGO BUSINESS CR           PO BOX 911494                                                                                 DENVER               CO      80291-1494
 NETWORK COMPUTING ARCHITECTS,
 INC.                                                                              330 120TH AVE NE                            SUITE 210                                         BELLEVUE             WA      98005
 NETWORK SOLUTIONS NW INC.                   DENNIS BROUNSTEIN                     301 TELEGRAPH RD                            P.O BOX 31666                                     BELLINGHAM           WA      98228
 NETWORK SOLUTIONS, NW, INC.                                                       301 TELEGRAPH ROAD                                                                            BELLINGHAM           WA      98226
 NEUBAUER, FAITH                                                                   ADDRESS REDACTED
 NEUBERT, SUSAN M                                                                  ADDRESS REDACTED
 NEUFELD, COURTNEY                                                                 ADDRESS REDACTED
 NEUFELD, PAIGE                                                                    ADDRESS REDACTED
 NEUKIRCHER, KATIE                                                                 ADDRESS REDACTED
 Nevada Attorney General                     Attn Bankruptcy Department            Old Supreme Ct. Bldg                        100 N. Carson St                                  Carson City          NV      89701
 Nevada Beverage Co                                                                3940 W. Tropicana Ave                                                                         Las Vegas            NV      89103
 Nevada Beverage Company                                                           3940 West Tropicana Ave                                                                       Las Vegas            NV      89131
 NEVADA BEVERAGE COMPANY                                                           FILE 50950                                                                                    LOS ANGELES          CA      90074-0950
 Nevada Dept of Conservation & Natural
 Resources                                                                         Division of Environmental Protection        901 So Stewart St Suite 4001                      Carson City          NV      89701-5249
 NEVADA DEPT OF PUBLIC SAFETY
 STATE FIRE MARSHALL DIV                                                           107 JACOBSEN WAY-STEWART FAC                                                                  CARSON CITY          NV      89711
 NEVADA DEPT OF TAXATION                                                           PO BOX 52609                                                                                  PHOENIX              AZ      85072-2609
 NEVADA FEES                                                                       PO BOX 844500                                                                                 LOS ANGELES          CA      90084-4500
 NEVADA LP GAS BOARD                                                               PO BOX 338                                                                                    CARSON CITY          NV      89702
 Nevada Power Company dba NV Energy          Attn Yvonne Enos                      PO Box 10100                                                                                  Reno                 NV      89520




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 211 of 342
                                                                             Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 227 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


               Company                                             Contact                             Address 1                              Address 2           Address 3                 City   State     Zip     Country
 Nevada Secretary of State                   Barbara K. Cegavske                   101 N Carson St Suite 3                  Nevada State Capitol Building                     Carson City          NV    89701
 NEVADA SHOPPING CART RETRIVAL                                                     10620 SOUTHERN HIGHLANDS PKWY            STE 110 442                                       LAS VEGAS            NV    89141

 NEVADA STATE BOARD OF PHARMACY              SOUTHWEST PROFESSIONAL CENTER         431 W PLUMB LN,                                                                            RENO                 NV   89509
 NEVADA STATE FIRE MARSHAL                                                         107 JACOBSEN WAY                                                                           CARSON CITY1         NV   89711
 Nevada US Attorneys Office                  Attn Bankruptcy Division              100 West Liberty Ste 600                                                                   Reno                 NV   89501
 Nevada US Attorneys Office                  Attn Bankruptcy Division              333 Las Vegas Blvd South Ste 5000                                                          Las Vegas            NV   89101
 NEVAREZ JR., HECTOR RENE                                                          ADDRESS REDACTED
 NEVAREZ, GEORGE L                                                                 ADDRESS REDACTED
 NEVAREZ, KRISTINA L.                                                              ADDRESS REDACTED
 NEVAREZ, OLGA ALICIA                                                              ADDRESS REDACTED
 NEVER A DULL MOMENT                                                               124 NW CONGRESS                                                                            BEND                 OR   97701
 NEW ALBERTSONS, INC.                        DEPARTMENT R                          P.O. BOX 958844                                                                            ST. LOUIS            MO   63195-8844

 NEW BRUNSWICK INTERNATIONAL INC                                                   76 VERONICA AVE                                                                            SOMERSET             NJ   08873
 NEW CENTURY DIAGNOSTICS                                                           290 LEXINGTON DR                                                                           BUFFALO GROVE        IL   60089
 NEW CENTURY SNACKS                                                                5560 E SLAUSON AVENUE                                                                      CITY OF COMMERCE     CA   90040
 NEW CINGULAR WIRELESS PCS, LLC                                                    16331 NE 72ND WAY, RTCI                                                                    REDMOND              WA   98052
 NEW CINGULAR WIRELESS PCS, LLC  ATTN LEGAL DEPT.                                  P.O. BOX 97061                                                                             REDMOND              WA   98073-9761
 NEW CINGULAR WIRELESS PCS, LLC  ATTN NEW REAL ESTATE ADMINISTRATION               12555 CINGULAR WAY                       STE. 1300                                         ALPHARETTA           GA   30004
 NEW DIRECTIONS                                                                    PO BOX 6729                                                                                LEAWOOD              KS   66206
 NEW IMAGE PROMOTIONS                                                              1601 MONROVIA AVE                                                                          COSTA MESA           CA   92627-4404
 NEW, PATRICK TYLER                                                                ADDRESS REDACTED
 NEW, ZACHARY                                                                      ADDRESS REDACTED
 NEWBERG GLASS & MIRROR INC                                                        675 S SPRINGBROOK RD                     BLDG C STE 800                                    NEWBERG              OR   97132

 NEWBURY OAKS MARKET PLACE LLC                                                     DEPT 843155                                                                                LOS ANGELES          CA   90084
 NEWBURY OAKS MARKETPLACE LLC                C/O ROBERTSON PROPERTY GROUP          120 N. ROBERTSON BLVD.                                                                     LOS ANGELES          CA   90048
 Newbury Oaks Marketplace, LLC                                                     120 N. Robertson Blvd.                                                                     LOS ANGELES          CA   90084
 NEWBY, SAMANTHA JO                                                                ADDRESS REDACTED
 NEWEGG BUSINESS INC                                                               17560 ROWLAND STREET                                                                       CITY OF INDUSTRY     CA   91748
 NEWEGG INC                                  ATTN ACCOUNT RECEIVABLE               16839E GALE AVENUE                                                                         CITY OF INDUSTRY     CA   91745
 NEWELL, NIKIA LEE                                                                 ADDRESS REDACTED
 NEWGARD, KARINA RUTH                                                              ADDRESS REDACTED
 NEWMAN, ALLISON                                                                   20110 WINSTON LOOP                                                                         BEND                 OR   97701
 NEWMAN, ALLISON RENEE                                                             ADDRESS REDACTED
 NEWMAN, GUENTER KRISCHAN                                                          ADDRESS REDACTED
 NEWMAN, KATHLEEN JANICE                                                           ADDRESS REDACTED
 NEWMAN, TRAD THOMAS                                                               ADDRESS REDACTED
 NEWPORT STATIONERS                                                                17681 MITCHELL N STE 120                                                                   IRVINE               CA   92614
 NEWS TRIBUNE ADVERTISING                                                          PO BOX 11632                                                                               TACOMA               WA   98411-6632
 Newsworthy Delivery                         Jon Rust                              1574 Coburg Road #191                                                                      Eugene               OR   97401
 NEWTON , ZERLENA                                                                  4304 S. CEDAR                                                                              TACOMA               WA   98409
 NEWTON DISTRIBUTING COMPANY
 INC                                                                               245 W CENTRAL ST                                                                           NATICK               MA   01760-3774
 NEWTON, BRIAN DAVID                                                               ADDRESS REDACTED
 NEWTON, JEFFREY D                                                                 ADDRESS REDACTED
 NEWTON, KEIONNA ALINE                                                             ADDRESS REDACTED
 Nexsen Pruet, PLLC                          Brian R. Anderson                     701 Green Valley Rd, Suite 100                                                             Greensboro           NC   27408
 NEXT INNOVATIONS LTD                                                              PO BOX 999                                                                                 WALKER               MN   56484
 NEXT LEVEL                                                                        4701 SW ADMIRAL WAY #362                                                                   SEATTLE              WA   98116
 NEXT STEP COACHING LLC                                                            1116 PEARL STREET                                                                          ALAMEDA              CA   94501
 NEXT SYSTEMS INC                                                                  25620 RYE CANYON RD STE C                                                                  VALENCIA             CA   91355-1144
 NEXTEL COMMUNICATIONS INC.                                                        P O BOX 4181                                                                               CAROL STREAM         IL   60197-4181
 NEXXPOST                                                                          5200 SOUTHCENTER BLVD STE 140                                                              SEATTLE              WA   98188-7910
 NEY, REYNETTE R                                                                   ADDRESS REDACTED
 NEYHART, KYLE ROBERT                                                              ADDRESS REDACTED
 NEYHART, TYLER                                                                    ADDRESS REDACTED
 NEZAT, DANNY CRAIG                                                                ADDRESS REDACTED
 NFI ENTERPRISES LLC                                                               PO BOX 58583                                                                               SEATTLE              WA   98138
 NG, HON                                     C/O FRANK PROHASKA                    1001 FOURTH AVE                          STE 3200                                          SEATTLE              WA   98154
 NG, MAN Y                                                                         ADDRESS REDACTED
 NG, TIMOTHY C.H.                                                                  ADDRESS REDACTED
 NGO, CHU                                                                          ADDRESS REDACTED
 NGO, NAM                                                                          ADDRESS REDACTED
 NGUKU, LEAH                                                                       ADDRESS REDACTED
 NGUU, HENRY                                                                       ADDRESS REDACTED
 NGUYEN, AMY                                                                       ADDRESS REDACTED
 NGUYEN, ANDREW                                                                    ADDRESS REDACTED
 NGUYEN, ANGELA QUYNH-ANH                                                          ADDRESS REDACTED
 NGUYEN, BICH THUY THI                                                             ADDRESS REDACTED
 NGUYEN, CHI NGOC BAU                                                              ADDRESS REDACTED
 NGUYEN, CHRISTY NGA                                                               ADDRESS REDACTED
 NGUYEN, DANIEL                                                                    ADDRESS REDACTED
 NGUYEN, DIEM-NGOC                                                                 ADDRESS REDACTED
 NGUYEN, DUC N.                                                                    ADDRESS REDACTED
 NGUYEN, EDGAR ALLEN                                                               ADDRESS REDACTED
 NGUYEN, EDWARD                                                                    ADDRESS REDACTED
 NGUYEN, ELIZABETH                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 212 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 228 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                Company                                           Contact                            Address 1                                 Address 2         Address 3               City   State       Zip      Country
 NGUYEN, HAO V.                                                                   ADDRESS REDACTED
 NGUYEN, HOAIAN T.                                                                ADDRESS REDACTED
 NGUYEN, HONG-DIEP                                                                ADDRESS REDACTED
 NGUYEN, JERRY VAN                                                                ADDRESS REDACTED
 NGUYEN, LARRY LANH                                                               ADDRESS REDACTED
 NGUYEN, LAURA LOAN                                                               ADDRESS REDACTED
 NGUYEN, LONG H                                                                   ADDRESS REDACTED
 NGUYEN, MARY KATE                                                                ADDRESS REDACTED
 NGUYEN, MELISSA LE                                                               ADDRESS REDACTED
 NGUYEN, MIMI T.                                                                  ADDRESS REDACTED
 NGUYEN, MINH-CHAU P.                                                             ADDRESS REDACTED
 NGUYEN, PAUL ANH                                                                 ADDRESS REDACTED
 NGUYEN, PHUONG N                                                                 ADDRESS REDACTED
 NGUYEN, TAM DAN DUY                                                              ADDRESS REDACTED
 NGUYEN, TAMMY T                                                                  ADDRESS REDACTED
 NGUYEN, THANH-QUANG DUC                                                          ADDRESS REDACTED
 NGUYEN, THU-VAN T                                                                ADDRESS REDACTED
 NGUYEN, TRAM B                                                                   ADDRESS REDACTED
 NGUYEN, VY G                                                                     ADDRESS REDACTED
 NHKUM, AH NA                                                                     ADDRESS REDACTED
 NI, KASSANDRA WEIJEN                                                             ADDRESS REDACTED
 NIAGARA BOTTLING LLC                                                             PO BOX 844770                                                                              LOS ANGELES        CA      90084-4770
 NIBLETT, DARLA                                                                   ADDRESS REDACTED
 NICHOLAS PANKOW                                                                  ADDRESS REDACTED
 NICHOLAS, GREGORY A                                                              ADDRESS REDACTED
 NICHOLAS, MICHAEL C                                                              ADDRESS REDACTED
 NICHOLAS, STEPHEN ANDREW                                                         ADDRESS REDACTED
 NICHOLL, ZACHARY NOAH                                                            ADDRESS REDACTED
 NICHOLS, AUSTIN L.                                                               ADDRESS REDACTED
 NICHOLS, CAIN                                                                    ADDRESS REDACTED
 NICHOLS, CARMELLA ESTELLE                                                        ADDRESS REDACTED
 NICHOLS, CODY JAMES                                                              ADDRESS REDACTED
 NICHOLS, CRYSTAL                                                                 ADDRESS REDACTED
 NICHOLS, DEVIN FOREST SEAN                                                       ADDRESS REDACTED
 NICHOLS, JENNIFER M                                                              ADDRESS REDACTED
 NICHOLS, MARY F                                                                  ADDRESS REDACTED
 NICHOLS, NILACE ANN                                                              ADDRESS REDACTED
 NICHOLS, RANDAL                                                                  1546 PENNSYLVANIA AVE                                                                      BREMERTON          WA      98337
 NICHOLS, RANDAL A                                                                ADDRESS REDACTED
 NICHOLS, RANDAL ALLEN                                                            ADDRESS REDACTED
 NICHOLS, RENEE V.                                                                ADDRESS REDACTED
 NICHOLS, SCOTT M.                                                                ADDRESS REDACTED
 NICHOLSON, DAVID L.                                                              ADDRESS REDACTED
 NICHOLSON, JARED ROBERT                                                          ADDRESS REDACTED
 NICHOLSON, TIM                                                                   ADDRESS REDACTED
 NICHTERLEIN, ASHLEY ANN                                                          ADDRESS REDACTED
 NICKELL, TREVOR KELLY                                                            ADDRESS REDACTED
 NICKELS, MICHELLE LEIGH                                                          ADDRESS REDACTED
 NICKLE, RICHARD D.                                                               ADDRESS REDACTED
 NICKLES, CATHY ANN                                                               ADDRESS REDACTED
 NICKOLS, SARAH                                                                   ADDRESS REDACTED
 NICKS FIREWOOD                                                                   13580 AVENALES RANCH RD                                                                    SANTA MARGARITA    CA      93453
 NICKS, RENE                                                                      ADDRESS REDACTED
 NICOL, KATHLEEN R.                                                               ADDRESS REDACTED
 NIEBLAS, MARY                                                                    ADDRESS REDACTED
 NIEDERHUTH, GREGORY A                                                            ADDRESS REDACTED
 NIEDERSTADT, JUSTICE EDWIN                                                       ADDRESS REDACTED
 NIEDERT, AMY                                                                     ADDRESS REDACTED
 Niegsch, Michael                                                                 2211 Rimland Drive                                                                         Bellingham         WA      98226
 NIELSEN , MIRIAM                                                                 711 COOPER PT. PL. S.W.                                                                    OLYMPIA            WA      98502
 NIELSEN COMPANY LLC                                                              150 NORTH MARTINGALE RD.                                                                   SCHAUMBURG         IL      60173
 NIELSEN, CAMERON                                                                 ADDRESS REDACTED
 NIELSEN, CHRISTOPHER ROBIN                                                       ADDRESS REDACTED
 NIELSEN, COLLIN CHARLES                                                          ADDRESS REDACTED
 NIELSEN, JERRY                                                                   ADDRESS REDACTED
 NIELSEN, LYDIA FELIX                                                             ADDRESS REDACTED
 NIELSEN, LYDIA MARILYN                                                           ADDRESS REDACTED
 NIELSEN, MANDI MARIE                                                             ADDRESS REDACTED
 NIELSEN, SAMANTHA                                                                ADDRESS REDACTED
 NIELSEN, YANG CHA                                                                ADDRESS REDACTED
 NIELSON, TAYLOR RAE                                                              ADDRESS REDACTED
 NIEMANN, LLOYD CHARLES                                                           ADDRESS REDACTED
 NIEMEYER, COURTNEY                                                               ADDRESS REDACTED
 NIEMIER, HANNAH                                                                  ADDRESS REDACTED
 NIENHUIS, MATTHEW                                                                ADDRESS REDACTED
 NIENHUIS, WENDY M                                                                ADDRESS REDACTED
 NIETO, FERNANDA                                                                  ADDRESS REDACTED
 NIETO, UBALDO HERNANDEZ                                                          ADDRESS REDACTED
 NIEVES, NATALIA                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 213 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 229 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


               Company                                            Contact                           Address 1                                 Address 2         Address 3                    City   State       Zip      Country
 NIEWIADOMSKI, CHRISTIAN L.                                                          ADDRESS REDACTED
 NIGHTINGALE, JULIE K                                                                ADDRESS REDACTED
 NIJIATI, NUERZHATI                                                                  ADDRESS REDACTED
 NIKHAMINA, ANNA                                                                     ADDRESS REDACTED
 NIKOLAIDIS, CAROL A.                                                                ADDRESS REDACTED
 NIKOLAISEN, ALLISON PAIGE                                                           ADDRESS REDACTED
 NILES, DAVID RAY                                                                    ADDRESS REDACTED
 NIMS, GARRETT C                                                                     ADDRESS REDACTED
 NINICH, GABRIEL                                                                     ADDRESS REDACTED
 NINKASI BREWING COMPANY LLC                                                         PO BOX 11203                                                                           EUGENE                  OR      97440
 NIOTTA, ANN                                                                         ADDRESS REDACTED
 NISHIMURA, STEVE                                                                    ADDRESS REDACTED
 NITRO PDF PTY, INC.                                                                 717 MARKET STREET                    SUITE 600                                         SAN FRANCISCO           CA      94103
 NITSCHKE, CARRIE E                                                                  ADDRESS REDACTED
 NITZEN, SCOTT CHARLES                                                               ADDRESS REDACTED
 NIVA, CALEB                                                                         ADDRESS REDACTED
 NIX, PATTI J.                                                                       ADDRESS REDACTED
 NIXON-POTTS, TAMMY                                                                  ADDRESS REDACTED
 NOAH SCHELLHAMMER                                                                   ADDRESS REDACTED
 NOAH, SHAWN                                                                         ADDRESS REDACTED
 NOBACH, CARRIE A.                                                                   ADDRESS REDACTED
 NOBAN, MATTIAS                                                                      11631 CHASNOCK RD.                                                                     LOS ANGELES             CA      90066
 NOBLE AMERICAS ENERGY
 SOLUTIONS LLC                                                                       401 WEST A ST                        SUITE 500                                         SAN DIEGO               CA      92101

 NOBLE ASSOCIATES WORLDWIDE INC                                                      PO BOX 377                                                                             NORTHPORT               NY      11768
 NOBLE WINE LTD                                                                      9860 40TH AVE S                                                                        SEATTLE                 WA      98118-5603
 NOBLE WINES LTD                                                                     1700 S NORTHLAKE WAY                                                                   SEATTLE                 WA      98103
 NOBLE, DAWN J.                                                                      ADDRESS REDACTED
 NOBLE, JEREMY J.                                                                    ADDRESS REDACTED
 NOBLE, JOHNA D.                                                                     ADDRESS REDACTED
 NOCON, JOEL                                                                         ADDRESS REDACTED
 NOEL KERSEY                                                                         303 PINE ST STE 202                                                                    KLAMATH FALLS           OR      97601-6365
 NOEL, JOSEPH DESTIN                                                                 ADDRESS REDACTED
 NOHRENBERG, CINDI K                                                                 ADDRESS REDACTED
 NOLAN , RECK KATHLEEN                                                               1661 WILSON ST                                                                         SAN LUIS OBISPO         CA      93401-2533
 NOLAN, RYAN                                                                         ADDRESS REDACTED
 NOLFF, KAITLYN MARIE                                                                ADDRESS REDACTED
 NOLLET, BREANA NICOLE                                                               ADDRESS REDACTED
 NOLZE, CONSTANCE M                                                                  ADDRESS REDACTED
 NOMELLINI, STEPHANIE A.                                                             ADDRESS REDACTED
 NON GMO PROJECT                                                                     1200 HARRIS AVE #305                                                                   BELLINGHAM              WA      98225
 NOOKSACK ELEMENTARY SCHOOL -
 PTA                                                                                 3333 BRECKENRIDGE RD.                                                                  EVERSON                 WA      98247

 NOOKSACK VALLEY MIDDLE SCHOOL                                                       404 W. COLUMBIA                                                                        NOOKSACK                WA      98276
 NOONAN, DANIEL                                                                      ADDRESS REDACTED
 NOONAN, HELENA MARIA                                                                ADDRESS REDACTED
 NOONE, VICTORIA                                                                     ADDRESS REDACTED
 NOOTENBOOM, MARY                                                                    ADDRESS REDACTED
 NORBERG, JAY WALLIS                                                                 ADDRESS REDACTED
 NORCO                                                                               PO BOX 15299                                                                           BOISE                   ID      83715
 NORCO                                       1125 W. Amity Rd.                                                                                                              Boise                   ID      83705
 NORCO                                       Norco Inc                                                                    PO Box 413124                                     Salt Lake City          UT      84141-3124
 NORCO DELIVERY SERVICE INC                                                          PO BOX 4836                                                                            ANAHEIM                 CA      92803
 Norco Inc                                                                           PO Box 413124                                                                          Salt Lake City          UT      84141-3124
 NORCO, INC. C/O PROFESSIONAL
 CREDIT SERVICE                                                                      PO BOX 7548                                                                            SPRINGFIELD             OR      97475
 NORDQUIST, ANDREW FRANKLIN                                                          ADDRESS REDACTED
 NORDSTROM INC. (AND BLACKHAWK
 MARKETING SERVICES, INC.)                   ATTN EXECUTIVE VICE PRESIDENT, CREDIT   1617 SIXTH AVENUE                                                                      SEATTLE                 WA      98101
 NORDSTROM, DANIELLE L.                                                              ADDRESS REDACTED

 NORIEGA VILLALOBOS, KARLA ALELY                                                     ADDRESS REDACTED
 NORIEGA, FIDEL                                                                      ADDRESS REDACTED

 NORLIFT OF OREGON INCORPORATED                                                      PO BOX 68348                                                                           PORTLAND                OR      97268
 NORMAN, CHARLETTE K.                                                                ADDRESS REDACTED
 NORMAN, NANCY                                                                       7753 HOWARDDAY AVE                                                                     LAS VEGAS               NV      89129
 NORMAN, Q T.                                                                        ADDRESS REDACTED
 NORMAND, ALEX L.                                                                    ADDRESS REDACTED
 NORMAND, MICHAEL G.                                                                 ADDRESS REDACTED
 NORPRO INC                                                                          2215 MERRILL CREEK PKWY                                                                EVERETT                 WA      98203
 NORPRO INC                                                                          2515 MERRILL CREEK PARKWAY                                                             EVERETT                 WA      98203
 NORRIS, BRYANT EVAN                                                                 ADDRESS REDACTED
 NORRIS, DAVID                                                                       ADDRESS REDACTED
 NORRIS, JASON L.                                                                    ADDRESS REDACTED
 NORRIS, MATTHEW                                                                     ADDRESS REDACTED
 NORRIS, WILLIAM                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 214 of 342
                                                                      Case 15-11874-KG                               Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18              Page 230 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                Company                                  Contact                                         Address 1                                 Address 2          Address 3               City   State       Zip      Country
 NORTH AMERICAN ROOFING
 SYSTEMS INC                                                                        PO BOX 637614                                                                                 CINCINNATI         OH      45263-7614
 NORTH BEACH SCHOOL DISTRICT #64                                                    PO BOX 338                                                                                    PACIFIC BEACH      WA      98571
 NORTH CLACKAMAS EDUCATION
 FOUNDATION                                                                         PO BOX 595                                                                                    CLACKAMAS          OR      97015
 NORTH CLAKAMAS CHRISTIAN
 SCHOOL                                                                             19575 SABASTIAN WAY                                                                           OREGON CITY        OR      97045
 NORTH COAST ELECTRIC CO                                                            1836 RACINE STREET                                                                            BELLINGHAM         WA      98226
 NORTH COUNTRY BUSINESS
 PRODUCT                                                                            PO BOX 910                                                                                    BEMIDJI            MN      56619-0910
 NORTH COUNTY FARMERS MARKET
 ASSOCIATION                                                                        P.O. BOX 1783                                                                                 PASO ROBLES        CA      93447
 NORTH LAKE MIDDLE SCHOOL PTSA 7
 6 62                                                                               2202 123RD AVE NE                                                                             LAKE STEVENS       WA      98258
 NORTH MIDDLE SCHOOL                                                                2514 RAINIER AVE                                                                              EVERETT            WA      98201
 NORTH SNOHOMISH LITTLE LEAGUE                                                      PO BOX 1473                                                                                   SNOHOMISH          WA      98291-1473
 NORTH TAPPS MIDDLE SCHOOL                                                          20029 12TH ST E                                                                               LAKE TAPPS         WA      98391
 NORTH THURSTON HIGH SCHOOL                                                         600 SLEATER KINNEY ROAD                                                                       OLYMPIA            WA      98506
 North West Handling Systems, Inc.                                                  1100 SW 7th Street                                                                            Renton             WA      98058
 NORTH WHIDBEY HELP HOUSE                                                           1091 SE HATHAWAY ST                                                                           OAK HARBOR         WA      98277
 NORTH WHIDBEY LITTLE LEAGUE                                                        PO BOX 473                                                                                    OAK HARBOR         WA      98277
 NORTH, MATTHEW G.                                                                  ADDRESS REDACTED
 NORTHCUTT, KYLE TERESA                                                             ADDRESS REDACTED
 NORTHEAST SAMMAMISH SEWER &
 WATER DIST                                                                         3600 SAHALEE WAY NE                                                                           SAMMAMISH          WA      98074-6099
 Northeast Sammamish Sewer and Water
 District                            Attn Denise Kent                               3600 Sahalee Way NE                                                                           Sammamish          WA      98074-6099
 Northeast Sammamish Sewer and Water
 District                            c/o Schweet Linde and Coulson, PLLC            575 S Michigan St.                                                                            Seattle            WA      98108
 Northeast Sammamish Sewer and Water
 District                            Northeast Sammamish Sewer and Water District   Attn Denise Kent                           3600 Sahalee Way NE                                Sammamish          WA      98074-6099
 NORTHERN FISH PRODUCTS
 COMPANY                                                                            PO BOX 9615                                                                                   TACOMA             WA      98409
 NORTHERN HEIGHTS ELEMENTARY                                                        4000 MAGRATH ROAD                                                                             BELLINGHAM         WA      98226
 NORTHEY, PAUL W                                                                    ADDRESS REDACTED
 NORTHLAND BEVERAGE INC.                                                            PO BOX 730                                                                                    FLAGSTAFF          AZ      86002
 NORTHLAND PREMIER DIST                                                             PO BOX 42019                                                                                  MESA               AZ      85274-2019
 NORTHSHORE CHRISTIAN ACADEMY                                                       5700 23RD DRIVE WEST                                                                          EVERETT            WA      98203
 NORTHSHORE FIRE DEPARTMENT                                                         18030 73RD AVE NE                                                                             KENMORE            WA      98028
 Northwest Blade Service                                                            PO Box 51144                                                                                  Seattle            WA      98115-1144

 NORTHWEST BUTCHER SUPPLIES LLC                                                     15832 SE 114TH AVE                                                                            CLACKAMAS          OR      97015
 NORTHWEST DELIVERY RESOURCES                                                       18105 SNOH AVE                                                                                SNOHOMISH          WA      98296
 NORTHWEST DELIVERY SYSTEMS,
 INC.                                                                               13535 SOUTH EAST JOHNSON ROAD                                                                 PORTLAND           OR      97222

 NORTHWEST DOOR AUTOMATION INC                                                      PO BOX 39248                                                                                  LAKEWOOD           WA      98439
 NORTHWEST FACILITY & EQUIPMENT
 MAINTENANCE LLC                                                                    11815 NE SUMNER ST                                                                            PORTLAND           OR      97220
 NORTHWEST FARM CREDIT
 SERVICES, PCA                                                                      1700 SOUTH ASSEMBLY STREET                                                                    SPOKANE            WA      99224
 NORTHWEST FOOD AND WINE
 FESTIVAL                                                                           2316 NE MINNEHAHA ST                                                                          VANCOUVER          WA      98665
 NORTHWEST FRESH                                                                    10002 SE ECKLER                                                                               MILWAUKIE          OR      97222

 NORTHWEST GROCERY ASSOCIATION                                                      8565 SW SALISH LANE                        SUITE 100                                          WILSONVILLE        OR      97070

 NORTHWEST HANDLING SYSTEMS INC                                                     PO BOX 749861                                                                                 LOS ANGELES        CA      90074-9861
 NORTHWEST HONEY PRODUCTS                                                           1242 STATE AVE #I PMB 270                                                                     MARYSVILLE         WA      98270-3672
 NORTHWEST HORTICULTURE                                                             3543 SOLUTIONS CENTER                      PNC #1019829622 LOCKBOX 773543                     CHICAGO            IL      60677-3005
 NORTHWEST MARKET SUPPLY                                                            2501 21ST AVE SW                                                                              TUMWATER           WA      98512
 NORTHWEST NATURAL GAS                                                              PO BOX 6017                                                                                   PORTLAND           OR      97228-6017
 NORTHWEST NATURAL GAS CO                                                           PO BOX 6017                                                                                   PORTLAND           OR      97228-6017
 NORTHWEST RECYCLING INC                                                            PO BOX R                                                                                      BELLINGHAM         WA      98227
 NORTHWEST SAFETY SIGNS INC                                                         3857 A HANNEGAN RD                                                                            BELLINGHAM         WA      98226
 NORTHWEST SECURITY INC.                                                            11095 W EXECUTIVE DRIVE                                                                       BOISE              ID      83713
 NORTHWEST WASHINGTON FAIR                                                          1775 FRONT STREET                                                                             LYNDEN             WA      98264
 NORTHWEST WHOLESALE FLORIST                                                        525 S FRONT STREET                                                                            SEATTLE            WA      98108-3312

 NORTHWEST WINDOW CLEANING LLC                                                      PO BOX 58662                                                                                  RENTON             WA      98058
 Northwest Wines Ltd                                                                1879 26th Avenue                                                                              San Francisco      CA      94122-4317
 NORTHWEST YOUTH CORPS                                                              2621 AUGUSTA ST                                                                               EUGENE             OR      97403
 NORTHWESTERN FOOD MERCHANTS                                                        8565 SW SALISH LN STE 100                                                                     WILSONVILLE        OR      97070
 NORTHWESTERN FOOD MERCHANTS                                                        8565 SW SALLSH LANE                        SUITE 100                                          WILSONVILLE        OR      97070
 NORTHWESTERN FOOD MERCHANTS,
 INC.                          ATTN JOE GILLIAM                                     8565 SW SALISH LANE, SUITE 100                                                                WILSONVILLE        OR      97070
 Northwestern Foods Merchants                                                       155 B Ave Ste 110                                                                             Lake Oswego        OR      97034-3233
 NORTON, BLAKE G                                                                    ADDRESS REDACTED
 NORTON, BRITTANY SHIZUNO                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 215 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 231 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                         Address 1                                 Address 2         Address 3              City   State       Zip      Country
 NORTON, ISAAC J.                                                                 ADDRESS REDACTED
 NORTON, KYLE                                                                     ADDRESS REDACTED
 NORWEST, VERNON MARCELLUS                                                        ADDRESS REDACTED
 NORWOOD, SHARYN JEAN                                                             ADDRESS REDACTED
 NOTEBOOM, JASON W.                                                               ADDRESS REDACTED
 NOTT, NATHAN D.                                                                  ADDRESS REDACTED
 NOURAFSHAN, JACK                                                                 ADDRESS REDACTED
 NOURY, LEANNE A.                                                                 ADDRESS REDACTED
 NOVA, CECILIA GABRIELA                                                           ADDRESS REDACTED
 NOVAE, COREY JAMES                                                               ADDRESS REDACTED
 NOVAK, LILI                                                                      ADDRESS REDACTED
 NOVAK, STEVEN PATRICK                                                            ADDRESS REDACTED
 NOVARTIS CONSUMER HEALTH                    PNC BANK NA                          3700 SOLUTION CENTER                                                                    CHICAGO           IL      60677

 NOVARTIS CONSUMER HEALTH CARE                                                    3700 SOLUTIONS CENTER                                                                   CHICAGO           IL      60677-3077
 NOVARTIS VACCINES & DIAGNOSTIC                                                   PO BOX 822746                                                                           PHILADELPHIA      PA      19182-2746
 NOVELA, EDGAR E                                                                  ADDRESS REDACTED
 NOVELLA, DENYSE MARIE                                                            ADDRESS REDACTED
 NOVOA, MARIA                                                                     ADDRESS REDACTED
 NOWELL, DENISE                                                                   ADDRESS REDACTED
 NOWICKI, TINA D                                                                  ADDRESS REDACTED
 NOWLIN, MICAH J.                                                                 ADDRESS REDACTED
 NOYOLA LOPEZ, AURELIA                                                            ADDRESS REDACTED
 NOZICA, DJENANA                                                                  ADDRESS REDACTED
 NUCULTURE LLC                                                                    21652 NE INTERLACHEN LN                                                                 FAIRVIEW          OR      97024-8717
 NUGENT, KEEGAN                                                                   ADDRESS REDACTED
 NUGENT, PATRICK                                                                  ADDRESS REDACTED
 NUKALA, GOKUL                                                                    ADDRESS REDACTED
 NULL, KATHY M                                                                    ADDRESS REDACTED
 NUMARA SOFTWARE                                                                  2202 NORTH WEST SHORE BLVD            SUITE 650                                         TAMPA             FL      33507
 NUNAN, KYLE                                                                      ADDRESS REDACTED
 NUNES, GEORGE FREITAS                                                            ADDRESS REDACTED
 NUNES, SAMUEL TAYLOR                                                             ADDRESS REDACTED
 NUNEZ VARGAS, EBER                                                               ADDRESS REDACTED
 NUNEZ, ARACELI                                                                   ADDRESS REDACTED
 NUNEZ, BARBARA R                                                                 ADDRESS REDACTED
 NUNEZ, CRYSTAL                                                                   ADDRESS REDACTED
 NUNEZ, DIANA                                                                     ADDRESS REDACTED
 NUNEZ, EVAN HAZE                                                                 ADDRESS REDACTED
 NUNEZ, HENRY                                                                     ADDRESS REDACTED
 NUNEZ, PAMELA M                                                                  ADDRESS REDACTED
 NUNO, HUGO                                                                       ADDRESS REDACTED
 NUNO, PEDRO ANDRES                                                               ADDRESS REDACTED
 NURLING, FNU                                                                     ADDRESS REDACTED
 NURMI GIORGI, AISEN MIKAEL                                                       ADDRESS REDACTED
 NURUZZAMANR, RAFEZATUL                                                           ADDRESS REDACTED
 NUSS, LORRAINE                                                                   12058 10TH AVE S                                                                        SEATTLE           WA      98168
 NUZUM, MARK                                                                      ADDRESS REDACTED
 NV CIDER                                                                         281 11TH ST NE                                                                          EAST WENATCHEE    WA      98802
 NV ENERGY                                                                        PO BOX 30086                                                                            RENO              NV      89520-3086
 NV Energy/30086                                                                  PO Box 30086                                                                            Reno              NV      89520-3086
 NW CARDCO                                                                        3333 SE 89TH STREET                                                                     OKLAHOMA CITY     OK      73135
 NW CARDCO DISTRIBUTING INC                                                       3333 SE 89TH STREET                                                                     OKLAHOMA CITY     OK      73135
 NW CARDCO DISTRIBUTING INC                                                       3333 SE 89TH STREET                                                                     OKLAHOMA          OK      73135
 NW HARVEST                                                                       PO BOX 12272                                                                            SEATTLE           WA      98102
 NW NATURAL                                                                       PO BOX 6017                                                                             PORTLAND          OR      97228-6017
 NW NATURAL                     MAJOR ACCOUNT SERVICES                            220 NW SECOND AVENUE                                                                    PORTLAND          OR      97209
 NW STAR BQ2014                                                                   1914 MCKENZIE AVE                                                                       BELLINGHAM        WA      98225
 NW WINDOWS - RAY HERRERA                                                         629 KAISER ROAD SW                                                                      OLYMPIA           WA      98502
 NWCR                                                                             P.O. BOX1170                                                                            OREGON CITY       OR      97045
 NWCR INC                                                                         PO BOX 1170                                                                             OREGON CITY       OR      97045
 NYBECK, ETHAN TAMAYO                                                             ADDRESS REDACTED
 NYE, JOSHUA                                                                      ADDRESS REDACTED
 NYMEYER KATHY                                                                    ADDRESS REDACTED
 NYMEYER, KATHLEEN D.                                                             ADDRESS REDACTED
 NYQUIST-BROCK, CYNTHIA                                                           ADDRESS REDACTED
 O DONNELL, COLIN RILEY                                                           ADDRESS REDACTED
 O NEILL, MARK H                                                                  ADDRESS REDACTED
 OAG INTERNATIONAL LLC-EFT                                                        225 22ND AVE                                                                            SAN FRANCISCO     CA      94121
 OAG INTERNATIONAL, LLC                                                           201 SPEAR STREET #1100                                                                  SAN FRANCISCO     CA      94105
 OAK HARBOR CHAMBER OF
 COMMERCE                                                                         32630 STATE ROUTE 20                                                                    OAK HARBOR        WA      98277
 OAK HARBOR EDUCATIONAL
 FOUNDATION                                                                       PO BOX 1801                                                                             OAK HARBOR        WA      98277-1801
 OAK HARBOR HIGH SCHOOL PTA                                                       ONE WILDCAT WAY                                                                         OAK HARBOR        WA      98277
 OAK HARBOR YACHT CLUB                                                            PO BOX 121                                                                              OAK HARBOR        WA      98277
 OAK MEADOW WINERY                                                                PO BOX 2276                                                                             PASO ROBLES       CA      93447-2276
 Oak Security Group LLC                                                           8904 Bash Street Suite K                                                                Indianapolis      IN      46256
 OAKBROOK PLAZA                 C/O REGENCY CENTERS LP                            P O BOX 31001-0725                                                                      PASADENA          CA      91110-0725




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 216 of 342
                                                                             Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18              Page 232 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                   Company                                         Contact                             Address 1                                Address 2         Address 3              City    State     Zip      Country
 OAKDELL EGG FARMS INC                                                             PO BOX 540298                                                                              N SALT LAKE CITY   UT    84054-0298
 OAKES , JOSIAH                                                                    27315 91ST AVE E                                                                           GRAHAM             WA    98338-9127
 OAKES , TIFFANY                                                                   2222 CRAIG RD. SE                                                                          OLYMPIA            WA    98501
 OAKES, DEBORAH K.                                                                 ADDRESS REDACTED
 OAKLEAF WASTE MANAGEMENT LLC                                                      36821 EAGLE WAY                                                                            CHICAGO            IL    60678-1368
 OAKVIEW ELEMENTARY                                                                201 EAST OAKVIEW AVE                                                                       CENTRALIA          WA    98011
 OANI, JESSE VALE R                                                                ADDRESS REDACTED
 OASIS BREADS                                                                      155 MATA WAY #112                                                                          SAN MARCOS         CA    92069
 OATES-NAVARRO, LAURA                                                              ADDRESS REDACTED
 OBARD, MARCELLA                                                                   ADDRESS REDACTED
 Obentec, Inc. dba Bentology                                                       500 Chestnut St., Suite 225                                                                Santa Cruz         CA    95060
 OBERT, JAYLENNE JANAI                                                             ADDRESS REDACTED
 OBIEGLO, DONNA M.                                                                 ADDRESS REDACTED
 OBIEGLO, RENAE M.                                                                 ADDRESS REDACTED
 OBIEGLO, SHANNON Q.                                                               ADDRESS REDACTED
 OBORNY, JOHN                                                                      ADDRESS REDACTED
 OBRC                                                                              PO BOX 4468                                                                                PORTLAND           OR    97208
 OBRIEN , JERRY                                                                    2310 KRISTI PLACE                                                                          FERNDALE           WA    98248
 OBRIEN, BROOKE                                                                    ADDRESS REDACTED
 OBRIEN, HEATHER ANN                                                               ADDRESS REDACTED
 OBRIEN, JOHN THOMAS                                                               ADDRESS REDACTED
 OBRIEN, MARCELINA                                                                 ADDRESS REDACTED
 OBRIEN, MARIANNE                                                                  ADDRESS REDACTED
 OC CARPET CLEANING LLC                                                            14394 BRITTANY TERRACE                                                                     OREGON CITY        OR    97045
 OC FAIR & EVENT CENTER                                                            32ND DISTRICT AGRICULTURAL ASSN          88 FAIR DRIVE                                     COSTA MESA         CA    92626
 OCALLAGHAN, MARITES                                                               ADDRESS REDACTED
 OCAMPO, DAVID                                                                     ADDRESS REDACTED
 OCAMPO, GUILLERMINA                                                               ADDRESS REDACTED
 OCAMPO, IRENE N                                                                   ADDRESS REDACTED
 OCAMPO, ISIDRA                                                                    ADDRESS REDACTED
 OCEAN BEAUTY SEAFOODS INC -
 PORTLAND                                                                          PO BOX 2706                                                                                PORTLAND           OR    97208
 OCEAN BEAUTY SEAFOODS INC -
 SEATTLE                                                                           PO BOX 70724                                                                               SEATTLE            WA    98127
 OCEAN BEAUTY SEAFOODS LLC                                                         1100 WEST EWING STREET                                                                     SEATTLE            WA    98119
 OCEAN BEAUTY SEAFOODS LLC                                                         PO BOX 2706                                                                                PORTLAND           OR    97208
 Ocean Beauty Seafoods LLC                                                         PO Box 70739                                                                               Seattle            WA    98127
 OCEAN RANCH                                                                       1072 CASITAS PASS ROAD #199                                                                CARPENTERIA        CA    93013
 OCEAN SPRAY CRANBERRIES INC                                                       PO BOX 223049                                                                              PITTSBURGH         PA    15251
 OCEGUERA, ANTONIA                                                                 ADDRESS REDACTED
 OCHOA, ELSA M                                                                     ADDRESS REDACTED
 OCHOA, ERIKA R                                                                    ADDRESS REDACTED
 OCHOA, JAURIEL R                                                                  ADDRESS REDACTED
 OCHOA, MARIA OFELIA                                                               ADDRESS REDACTED
 OCON, JUAN                                                                        ADDRESS REDACTED
 OCONNELL, JAKE RILEY                                                              ADDRESS REDACTED
 OCONNELL, KRISTOPHER MICHAEL                                                      ADDRESS REDACTED
 OCONNER, MEGAN                                                                    ADDRESS REDACTED
 OCONNOR, KRISTINA LIANE                                                           ADDRESS REDACTED
 OCONNOR, LINDA                                                                    ADDRESS REDACTED
 OCONNOR, RYAN JOSEPH                                                              ADDRESS REDACTED
 OCOSTA ELEMENTARY                                                                 2580 S MONTESANO ST                                                                        WESTPORT           WA    98595
 ODDO, MICHAEL ANTHONY                                                             ADDRESS REDACTED
 ODEGARD, ROBERT M                                                                 ADDRESS REDACTED
 ODELL, LORI L.                                                                    ADDRESS REDACTED
 ODELL, PAMELA G                                                                   ADDRESS REDACTED
 ODEN, GLENN                                                                       ADDRESS REDACTED
 ODOM WWA BEER                                                                     PO BOX 84044                                                                               SEATTLE            WA    98124-8444
 ODOM WWA NA                                                                       PO BOX 84044                                                                               SEATTLE            WA    98124-8444
 ODONGO, LINET                                                                     ADDRESS REDACTED
 ODONNELL, GINA LOUISE                                                             ADDRESS REDACTED
 ODONNELL, SEAN THOMAS                                                             ADDRESS REDACTED
 ODOWD, LISA MARIE                                                                 ADDRESS REDACTED
 ODWALLA INC                                                                       PO BOX 742456                                                                              LOS ANGELES        CA    90074-2456
 OEI, LEONARD LOUIS                                                                ADDRESS REDACTED
 OERTEL , MADELINE                                                                 2122 S. 6TH                                                                                KLAMATH FALLS      OR    97601
 OERTEL, MADELINE                                                                  1800 ESPLANADE AVE.                      APT #3                                            KLAMATH FALLS      OR    97601
 OERTEL, MADELINE C                                                                ADDRESS REDACTED
 OERTEL, RACHEL                                                                    273 OXFORD ST.                           #C-3                                              CHULA VISTA        CA    91911
 OERTEL, RACHEL KRISTINE                                                           ADDRESS REDACTED
 OESER, GRACE MAKENZY                                                              ADDRESS REDACTED
 OFCHARIK, HOLLY                                                                   ADDRESS REDACTED
 OFFERMAN, KAREN                                                                   ADDRESS REDACTED
 Office Depot                                                                      6600 N Military Trail - S413G                                                              Boca Raton         FL    33496
 OFFICE MAX INC.                                                                   PO BOX 101705                                                                              ATLANTA            GA    30392-1705
 Office of the Attorney General              Consumer Protection                   1000 Ainsworth Dr., Suite A-210                                                            Prescott           AZ    86305-1610
 Office of the Attorney General              Consumer Protection                   103 E Holly St Ste 310                                                                     Bellingham         WA    98225
 Office of the Attorney General              Consumer Protection                   1125 Washington St SE PO Box 40100                                                         Olympia            WA    98504-0100
 Office of the Attorney General              Consumer Protection                   1220 Main St Ste 510                                                                       Vancouver          WA    98660




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 217 of 342
                                                                                  Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                           Page 233 of 357
                                                                                                                                        Creditor Matrix
                                                                                                                                   Served via First Class Mail


                   Company                                         Contact                                   Address 1                                     Address 2                   Address 3                 City    State       Zip      Country
 Office of the Attorney General              Consumer Protection                        1250 Pacific Avenue Suite 105                                                                              Tacoma               WA       98401
 Office of the Attorney General              Consumer Protection                        139 S. Worthen                                                                                             Wanatchee            WA       98801
 Office of the Attorney General              Consumer Protection                        1433 Lakeside Ct Ste 102                                                                                   Yakima               WA       98902
 Office of the Attorney General              Consumer protection                        2550 Mariposa Mall, Room 5090                                                                              Fresno               CA       93721-2271
 Office of the Attorney General              Consumer protection                        300 South Spring Street                                                                                    Los Angeles          CA       90013-1230
 Office of the Attorney General              Consumer Protection                        332 French Administration Bldg                 PO Box 641031                                               Pullman              WA       99164
 Office of the Attorney General              Consumer Protection                        3501 Colby Avenue Suite 200                                                                                Everett              WA       98201
 Office of the Attorney General              Consumer protection                        600 West Broadway, Suite 1800                                                                              San Diego            CA       92101-3702
 Office of the Attorney General              Consumer Protection                        7141 Cleanwater Dr SW                                                                                      Olympia              WA       98504-0121
 Office of the Attorney General              Consumer Protection                        800 Fifth Avenue, Suite 2000                                                                               Seattle              WA       98104
 Office of the Attorney General              Consumer Protection                        8127 W. Klamath Ct                             Bldg 6 Ste A                                                Kennewick            WA       99336-2607
 Office of the Attorney General              Consumer Protection                        Bankruptcy & Collections Unit                  800 Fifth Avenue, Suite 2000                                Seattle              WA       98104
 Office of the Attorney General              Consumer protection                        Grant Sawyer Building                          555 E. Washington Avenue, Suite 3900                        Las Vegas            NV       89101
 Office of the Attorney General              Consumer Protection                        Noreen Matts, Assistant Attorney General       400 West Congress South Bldg. Suite 315                     Tucson               AZ       85701
 Office of the Attorney General              Consumer Protection                        Sydney Davis, Chief Counsel                    1275 West Washington St Room 259                            Phoenix              AZ       85007
 Office of the Attorney General              Torts Division - Susan M. Edison           800 Fifth Ave Ste 2000                                                                                     Seattle              WA       98104
 Office of the District Attorney             Bonnie M. Dumanis                          Hall of Justice                                330 W. Broadway                                             San Diego            CA       92101
 Office of the District Attorney             Brian Rafelson                             Consumer & Environmental Protection            5720 Ralsont St Ste 300                                     Ventura              CA       93003
 Office of the District Attorney             Deschutes County                           1164 NW Bond Street                                                                                        Bend                 OR       97701
 Office of the District Attorney             Tony Rackauckas, District Attorney         401 Civic Center Drive West                                                                                Santa Ana            CA       92701
 OFFICE OF THE TRUSTEE.                                                                 PO BOX 420                                                                                                 MEMPHIS              TN       38101-0420
 OFFICEMAX INC                                                                          75 REMITTANCE DR #2698                                                                                     CHICAGO              IL       60675-2698
 OFSDAHL, DUANE ARTHUR                                                                  ADDRESS REDACTED
 OFSTAD, LISA L.                                                                        ADDRESS REDACTED
 OGDEN MIDDLE SCHOOL                                                                    14133 S DONOVAN RD                                                                                         OREGON CITY          OR       97045
 OGDEN, SHIRLEY A.                                                                      ADDRESS REDACTED
 OGG, MICHELLE ELISE                                                                    ADDRESS REDACTED
 OGLE, TAYLOR JAMES                                                                     ADDRESS REDACTED
 OGREN, EVALYN R                                                                        ADDRESS REDACTED
 O-HANA SALSA                                                                           19758 BUCK CANYON RD                                                                                       BEND                 OR       97702
 OHANA, REN                                                                             ADDRESS REDACTED
 OHARA, LUZBELLA                                                                        ADDRESS REDACTED
 OHARA, TAMMY                                                                           1478 NORTH UKIAH WAY                                                                                       UPLAND               CA       91786
 OHARA, TAMMY JOANN                                                                     ADDRESS REDACTED
 OHARA-BROWN, LORI JO-ANN                                                               ADDRESS REDACTED
 OHIO CHILD SUPPORT PAYMENT
 CENTRAL                                                                                PO BOX 182394                                                                                              COLUMBUS             OH       43218
 OHIOPYLE PRINTS INC                                                                    410 DINNERBELL RD                                                                                          OHIOPYLE             PA       15470
 OHLDE, MARK ALLEN                                                                      ADDRESS REDACTED
 OHLER, JESSICA I.                                                                      ADDRESS REDACTED
 OHLER, KEVIN                                                                           ADDRESS REDACTED
 OHLER, SHEILA                                                                          ADDRESS REDACTED
 OHMAN, JOYCE A.                                                                        ADDRESS REDACTED
 OJEDA, MARTHA                                                                          ADDRESS REDACTED
 OKAMURA, KEVIN I.                                                                      ADDRESS REDACTED
 OKAZAKI, BRANDON LEE                                                                   ADDRESS REDACTED
 OKEEFE, LARREL A                                                                       ADDRESS REDACTED
 OKEEFE, MYLES P                                                                        ADDRESS REDACTED
 OKIEF, KARUNA B.                                                                       ADDRESS REDACTED
 OKOLUE JR., UBAJIAKA SIMON                                                             ADDRESS REDACTED
 OKORO, STACY TUBOLAYEFA                                                                ADDRESS REDACTED
 OLAFSON, MICHAEL                                                                       ADDRESS REDACTED
 OLAFSON, MICHAEL J.                                                                    ADDRESS REDACTED
 OLAREY, CRISTINA C.                                                                    ADDRESS REDACTED
 OLAREY, ROBERT C.                                                                      ADDRESS REDACTED
 OLD TOWN DELIGHTS                                                                      41116 N MASON AVE                                                                                          TACOMA               WA       98407
 OLD TOWN DELIGHTS                                                                      4116 NORTH MASON AVE                                                                                       TACOMA               WA       98407
 OLDREAD, ANN MARIE                                                                     ADDRESS REDACTED
 OLDS, MONICA S                                                                         ADDRESS REDACTED
 OLE MEXICAN FOODS INC                                                                  6585 CRESCENT DRIVE                                                                                        NORCROSS             GA       30071
 OLEA, LETICIA YOLANDA                                                                  ADDRESS REDACTED
 OLEA, RAFAEL JR                                                                        ADDRESS REDACTED
 OLEARY, ERIC ALLEN                                                                     ADDRESS REDACTED
 OLIGARIO, NAOMI L                                                                      ADDRESS REDACTED
 OLIVARES, ADRIAN                                                                       ADDRESS REDACTED
 OLIVARES, JAVIER                                                                       ADDRESS REDACTED
 OLIVARES, JOCELINE Q.                                                                  ADDRESS REDACTED
 OLIVARES, MARITZA                                                                      ADDRESS REDACTED
 OLIVAREZ, MICHELLE                                                                     ADDRESS REDACTED
 OLIVAREZ, SARAH                                                                        ADDRESS REDACTED
 OLIVAS, JESSICA                                                                        ADDRESS REDACTED
 OLIVEIRA, NATHAN                                                                       ADDRESS REDACTED
 OLIVER MCMILLAN                                                                        ADDRESS REDACTED
 OLIVER MCMILLAN RANCHO
 BERNARDO VILLAGE, LLC                       Princess Alo                               733 8TH AVE.                                                                                               SAN DIEGO            CA       92101

 OLIVER PACKAGING & EQUIPMENT CO                                                        PO BOX 8506                                                                                                CAROL STREAM         IL       60197-8506
 OLIVER PACKAGING & EQUIPMENT
 COMPANY                                                                                PO BOX 8506                                                                                                CAROL STREAM         IL       60197-8506




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                             Page 218 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 234 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


                  Company                                         Contact                        Address 1                                 Address 2         Address 3               City     State       Zip      Country
 OLIVER, DALE FRANCES                                                             ADDRESS REDACTED
 OLIVER, ERIN NICOLE                                                              ADDRESS REDACTED
 OLIVER, JOHN F                                                                   ADDRESS REDACTED
 OLIVER, KRISTY A                                                                 ADDRESS REDACTED
 OLIVER, MICHAEL EDWARD                                                           ADDRESS REDACTED
 OLIVER, SUZAN LEE                                                                ADDRESS REDACTED
 OLIVER, TRAVIS JOHN                                                              ADDRESS REDACTED
 Oliver, Wendy K                                                                  1619 Bison St.                                                                         Upland               CA      91784-9239
 OLIVER, WENDY K                                                                  ADDRESS REDACTED
 OLIVEREZ SR., JOSSUE                                                             ADDRESS REDACTED
 OLIVERMCMILLAN 563                                                               733 8TH AVENUE                                                                         SAN DIEGO            CA      92101
 OLLADO, ADRIANA                                                                  ADDRESS REDACTED
 OLLIER, ROBERT WILLIAM                                                           ADDRESS REDACTED
 OLMEDO, NORMA                                                                    ADDRESS REDACTED
 OLMOS, CARLOS                                                                    ADDRESS REDACTED
 OLMSTEAD, DARLENE F.                                                             ADDRESS REDACTED
 OLMSTEAD-MACDOUGALL, RICHARD
 WAYNE                                                                            ADDRESS REDACTED
 OLSEN, CHRISTINE ANN                                                             ADDRESS REDACTED
 OLSEN, DANA D.                                                                   ADDRESS REDACTED
 OLSEN, DANICA                                                                    ADDRESS REDACTED
 OLSEN, JESSIE                                                                    ADDRESS REDACTED
 OLSEN, KIMBERLY                                                                  ADDRESS REDACTED
 OLSEN, MERITA C                                                                  ADDRESS REDACTED
 OLSEN, PATRICIA MARY                                                             ADDRESS REDACTED
 OLSEN, PETER D                                                                   ADDRESS REDACTED
 OLSEN, STEVE JAMES                                                               ADDRESS REDACTED
 OLSON, AARON LANE                                                                ADDRESS REDACTED
 OLSON, AMANDA JEANNE                                                             ADDRESS REDACTED
 OLSON, CONNOR J.                                                                 ADDRESS REDACTED
 OLSON, DANIEL J.                                                                 ADDRESS REDACTED
 OLSON, DENISE                                                                    ADDRESS REDACTED
 OLSON, GARY W                                                                    ADDRESS REDACTED
 OLSON, IRMA                                                                      1353 COTTONWOOD COURT                                                                  CORONA               CA      92879
 OLSON, IRMA                                                                      ADDRESS REDACTED
 OLSON, JASON R                                                                   ADDRESS REDACTED
 OLSON, JULIE                                                                     ADDRESS REDACTED
 OLSON, KARI L.                                                                   ADDRESS REDACTED
 OLSON, KYLE                                                                      ADDRESS REDACTED
 OLSON, KYLEE                                                                     ADDRESS REDACTED
 OLSON, RICHARD                                                                   ADDRESS REDACTED
 OLSON, RICHARD (MINOR)                                                           5432 33RD CT SE                                                                        LACEY                WA      98503
 OLSON, RICHARD (MINOR)                      C/O OSBORN, SIMEON                   2125 FIFTH AVENUE                                                                      SEATTLE              WA      98121
 OLSON, RON EUGENE                                                                ADDRESS REDACTED
 OLSON, RYAN A.                                                                   ADDRESS REDACTED
 OLSON, SARAH K.                                                                  ADDRESS REDACTED
 OLSON, STEVEN R.                                                                 ADDRESS REDACTED
 OLSON, SUZANNE F                                                                 ADDRESS REDACTED
 OLSONS FOOD STORES, INC.                                                         44TH AVENUE W.                                                                         MOUNT LAKE TERRACE   WA      98043
 OLSON-SMITH, DYLAN                                                               ADDRESS REDACTED
 OLTMANNS, TANYA LYNN                                                             ADDRESS REDACTED
 OLVERA, RUBEN                                                                    ADDRESS REDACTED
 OLYMPIA                                                                          1313 COOPER PT. RD.                                                                    OLYMPIA              WA      98502
 OLYMPIA BROADCASTERS INC                                                         2124 PACIFIC AVENUE SE                                                                 OLYMPIA              WA      98506
 OLYMPIA CHRISTIAN SCHOOL                                                         1215 ETHEL STREET NW                                                                   OLYMPIA              WA      98502
 OLYMPIA CITY                                ACCOUNTS RECEIVABLE                  PO BOX 1967                                                                            OLYMPIA              WA      98507
 OLYMPIA CITY OF                             ACCOUNTS RECEIVABLE                  PO BOX 1967                                                                            OLYMPIA              WA      98507
 OLYMPIA CITY TREASURER                                                           PO BOX 2009                                                                            OLYMPIA              WA      98507-1967
 Olympia City Utilities                                                           PO Box 7966                                                                            Olympia              WA      98507-7966
 OLYMPIA HIGH SCHOOL                                                              1302 NORTH ST SE                                                                       OLYMPIA              WA      98501
 OLYMPIA REGIONAL LEARNING
 ACADEMY                                                                          2001 26TH AVE NE                                                                       OLYMPIA              WA      98506
 OLYMPIA SUPPLY CO INC                                                            625 S COLUMBIA ST                                                                      OLYMPIA              WA      98507
 OLYMPIA SUPPLY CO INC                                                            PO BOX 2348                                                                            OLYMPIA              WA      98507
 OLYMPIA WALDORF SCHOOL                                                           PO BOX 130                                                                             EAST OLYMPIA         WA      98540
 OLYMPIAN ADVERTISING                                                             PO BOX 84313                                                                           SEATTLE              WA      98124-5613
 OLYMPIC COLLECTION INC                                                           16040 CHRISTENSEN RD STE #214                                                          SEATTLE              WA      98188
 OLYMPIC DISTRIBUTING                                                             132 S BAYVIEW AVE                                                                      PORT ANGELES         WA      98362
 OLYMPIC DISTRIBUTING                                                             82 S BAY VIEW AVE                                                                      PORT ANGELES         WA      98362
 OLYMPIC EAGLE DISTRIBUTING                                                       1101 N LEVEE RD                                                                        PUYALLUP             WA      98371
 OLYMPIC EAGLE DISTRIBUTING COD                                                   1101 N LEVEE RD                                                                        PUYALLUP             WA      98371
 OLYMPIC EAGLE DISTRIBUTING-POP                                                   1101 N LEVEE RD                                                                        PUYALLUP             WA      98371
 OLYMPIC EAGLE-PUYALL                                                             1101 NORTH LEVEE ROAD                                                                  PUYALLUP             WA      98371
 OLYMPIC ELECTRIC CO INC                                                          4230 TUMWATER                                                                          PORT ANGELES         WA      98362
 OLYMPIC TRANSMISSIONS & AUTO
 CARE INC                                                                         802 NISQUALLY PK DR SE                                                                 OLYMPIA              WA      98513
 OMAHEN, RYAN STEVEN                                                              ADDRESS REDACTED
 OMALLEY, IAN P.                                                                  ADDRESS REDACTED
 OMALLEY, RACHAEL RAE                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 219 of 342
                                                                             Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                 Page 235 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                            Contact                            Address 1                                     Address 2         Address 3                   City   State       Zip         Country
 OMAN, JONATHAN                                                                     ADDRESS REDACTED
 OMHOLT, TERESA L.                                                                  ADDRESS REDACTED
 OMMERT, AUDRA L.                                                                   ADDRESS REDACTED
 OMNI GUARD SERVICES                                                                P O BOX 2220                                                                                  LYNNWOOD               WA      98036-2220
 OMNI HOUSEWARE INC                                                                 11932 CLARK STREET                                                                            ARCADIA                CA      91006-6007
 OMTVEDT, SUSAN LYN                                                                 ADDRESS REDACTED
 OMTVEDT, ZAKARY ALLEN                                                              ADDRESS REDACTED
 ONA, JACKLYN ILENE                                                                 ADDRESS REDACTED
 ONE 2 ONE MARKETING INC.                                                           12101 12TH AVENUE SOUTH                                                                       BURNSVILLE             MN      55337
 ONE SINGLEFIN CORPORATION                    RAPID RX DELIVERY                     1111 SEACOAST DRIVE #1                                                                        IMPERIAL BEACH         CA      91932
 ONEAL, DEBORAH INEZ                                                                ADDRESS REDACTED
 ONEAL, JAMES O.                                                                    ADDRESS REDACTED
 ONEAL, KELLY                                                                       ADDRESS REDACTED
 ONEIL, PATRICIA                                                                    ADDRESS REDACTED
 ONEIL, TERRANCE M                                                                  ADDRESS REDACTED
 ONEILL, BEVERLY L                                                                  ADDRESS REDACTED
 ONEILL, LISA SHANNON                                                               ADDRESS REDACTED
 ONELE, ROBIN                                                                       ADDRESS REDACTED
 ONG, HARTINI                                                                       ADDRESS REDACTED
 ONG, HONG LAU T.                                                                   ADDRESS REDACTED
 ONG, KEN Q                                                                         ADDRESS REDACTED
 ON-HOLD CONCEPTS, INC.                                                             7121 27TH STREET WEST                                                                         UNIVERSITY PLACE       WA      98466
 ONIZUKA, KRISTOPHER CHARLES                                                        ADDRESS REDACTED
 ONIZUKA-CRONMILLER, LISA M                                                         ADDRESS REDACTED
 OPEL, RHIANNA                                                                      ADDRESS REDACTED
 OPEL, ROBERT                                                                       ADDRESS REDACTED
 Open Text Corp                               Charles Riopel                        38 Leek Crescent                                                                              Richmond Hill          ON      L4B 4N8      Canada
 Open Text Inc.                               Adam Binaut                           1301 S Mopac Expressway, Suite 150                                                            Austin                 TX      78746
 OPEN TEXT INC.                               C/O JP MORGAN LOCKBOX                 24685 NETWORK PLACE                                                                           CHICAGO                IL      60673-1246
 Open Text Inc.                               Open Text Corp                        Charles Riopel                           38 Leek Crescent                                     Richmond Hill          ON      L4B 4N8      Canada
 Open Text Inc.                               OPEN TEXT INC.                        C/O JP MORGAN LOCKBOX                    24685 NETWORK PLACE                                  CHICAGO                IL      60673-1246
 OPOCENSKY, JOSEPH W                                                                ADDRESS REDACTED
 OPOKA, SYDNEY NICOLE                                                               ADDRESS REDACTED
 OPPOR, CECILIA CRYSTAL                                                             ADDRESS REDACTED
 OPTIONS HIGH                                                                       2015 FRANKLIN STREET                                                                          BELLINGHAM             WA      98225
 OR DEPT AGRICULTURE                                                                PO BOX 4395 UNIT 17                                                                           PORTLAND               OR      97208-4395
 OR DEPT OF HUMAN SERVICES
 PUBLIC                                       SUPPORT ENFORCEMENT                   PO BOX 14506                                                                                  SALEM                  OR      97309
 OR SECRETARY OF STAE CORP
 DIVISION                                                                           255 CAPITOL ST NE STE 151                                                                     SALEM                  OR      97310-1327

 Oracle America, Inc. successor in interest
 to Golden Gate Software, Inc. (Oracle)       Shawn Christianson Esq.               Buchalter Nemer, P.C.                    55 Second Street, 17th Floor                         San Francisco          CA      94105
 ORACLE USA, INC.                             ATTN GENERAL COUNSEL, LEGAL COUNSEL   500 ORACLE PARKWAY                                                                            REDWOOD CITY           CA      94065
 ORAM, JENNIFER R.                                                                  ADDRESS REDACTED
 ORAM, VICTORIA                                                                     9056 WINGED TEAL COURT                                                                        BLAINE                 WA      98230
 ORAM, VICTORIA A.                                                                  ADDRESS REDACTED
 ORANGE COUNTY FIRE AUTHORITY                                                       PO BOX 51985                                                                                  IRVINE                 CA      92619-1985
 Orange County Fire Authority                 Brittany Edwards                      1 Fire Authority Rd.                                                                          Irvine                 CA      92602
 ORANGE COUNTY FIRE AUTHORITY                 Orange County Fire Authority          Brittany Edwards                         1 Fire Authority Rd.                                 Irvine                 CA      92602
 ORANGE COUNTY SHERIFF                                                              909 N MAIN ST STE 2                                                                           SANTA ANA              CA      92701
 Orange County Tax Collector                                                        PO Box 1438                                                                                   Santa Ana              CA      92701
 ORANGE COUNTY TAX COLLECTOR                                                        PO BOX 1438                                                                                   SANTA ANA              CA      92702-1438
 Orange County Tax Collector                                                        PO Box 4515                                                                                   Santa Ana              CA      92701
 Orange County Tax Collector                  Orange County Tax Collector                                                    PO Box 1438                                          Santa Ana              CA      92701
 ORANGE COUNTY TRANSPORTATION
 AUTHORITY                                                                          550 S MAIN ST                                                                                 ORANGE                 CA      92863
 ORANGE COUNTY TRANSPORTATION
 AUTHORITY                                    ATTENTION VIRGINIA ABADESSA           550 SOUTH MAIN STREET                    P.O. BOX 14184                                       ORANGE                 CA      92863-1584
 ORANGEWOOD WINES                                                                   5075 E NEW RIVER ROAD                                                                         CAVE CREEK             AZ      85331-9066
 ORANTES, ROSIBEL RAUDA                                                             ADDRESS REDACTED
 ORCAS DISTRIBUTING LTD                                                             12700 NE 124TH ST                        TOTEM COMMERCIAL CENTER STE 16                       KIRKLAND               WA      98034
 ORD, NICOLE                                                                        ADDRESS REDACTED
 ORDAHL, SHEENA M                                                                   ADDRESS REDACTED
 ORDAZ, DAMEON                                                                      ADDRESS REDACTED
 ORDEMANN, WALT                                                                     ADDRESS REDACTED
 ORDOYNE, CHARISSE ANN                                                              ADDRESS REDACTED
 ORE SR., JUAN CARLOS                                                               ADDRESS REDACTED
 OREGEL, JOHN A                                                                     ADDRESS REDACTED
 Oregon Attorney General                      Attn Bankruptcy Department            Justice Bldg                             1162 Court St. NE                                    Salem                  OR      97301
 OREGON BAKERS TRUST                                                                ADDRESS REDACTED
 OREGON BEVERAGE RECYCLING
 COOPERATIVE                                                                        PO BOX 4468                                                                                   PORTLAND               OR      97208
 OREGON BOARD OF PHARMACY                                                           800 NE OREGON ST STE 150                                                                      PORTLAND               OR      97232
 OREGON CASCADE PLUMBING &
 HEATING INC                                                                        558 SE GLENWOOD DR                                                                            BEND                   OR      97702
 OREGON CITY                                                                        625 CENTER STREET                                                                             OREGON CITY            OR      97045
 OREGON CITY CHAMBER OF
 COMMERCE                                                                           2895 S BEAVERCREEK RD STE 103                                                                 OREGON CITY            OR      97045




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 220 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 236 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


               Company                                             Contact                         Address 1                                     Address 2         Address 3             City   State       Zip      Country
 OREGON CITY GARBAGE CO INC                                                        PO BOX 1840                                                                                 OREGON CITY      OR      97045-0003
 OREGON CITY HIGH SCHOOL                                                           19761 S BEAVERCREEK RD                                                                      OREGON CITY      OR      97045
 OREGON CITY POLICE DEPT                                                           320 WARNER MILNE RD                                                                         OREGON CITY      OR      97045
 OREGON CITY POLICE DEPT                                                           PO BOX 3040                                                                                 OREGON CITY      OR      97045
 OREGON CITY SIGNS & GRAPHICS                                                      402 S BEAVERCREEK RD STE 106                                                                OREGON CITY      OR      97045
 OREGON DEPARTMENT OF
 AGRICULTURE                                                                       PO BOX 4395 #16                                                                             PORTLAND         OR      97208-4395
 OREGON DEPARTMENT OF HEALTH
 SERVICES                                    DEPARTMENT OF HUMAN SERVICES          OREGON WIC PROGRAM                        P.O BOX 14450                                     PORTLAND         OR      97293
 OREGON DEPARTMENT OF JUSTICE                                                      PO BOX 14506                                                                                SALEM            OR      97309-0420
 Oregon Department of Justice                Consumer Protection                   1162 Court Street NE                                                                        Salem            OR      97301-4096
 Oregon Department of Revenue                                                      955 Center St NE                                                                            Salem            OR      97301-2555

 OREGON DEPARTMENT OF REVENUE                                                      PO BOX 14725                                                                                SALEM            OR      97309-5018

 OREGON DEPARTMENT OF REVENUE                                                      PO BOX 14790                                                                                SALEM            OR      97309-0470

 OREGON DEPARTMENT OF REVENUE                                                      PO BOX 14800                                                                                SALEM            OR      97309-0920
 Oregon Department of Revenue                OREGON DEPARTMENT OF REVENUE                                                    PO BOX 14725                                      SALEM            OR      97309-5018
 OREGON DEPT OF AGRICULTURE                                                        PO BOX 4395 UNIT 17                                                                         PORTLAND         OR      97208-4395
 OREGON DEPT OF CON & BUS SERV               FISCAL SERVICES SECTION               PO BOX 14610                                                                                SALEM            OR      97309-0445
 OREGON DEPT OF CONSUMER                                                           1750 NW NAITO PARKWAY STE 112                                                               PORTLAND         OR      97209-2533
 OREGON DEPT OF CONSUMER &
 BUSINESS SERV                               FISCAL SERVICES SECTION               PO BOX 14610                                                                                SALEM            OR      97309-0445
 OREGON DEPT OF CONSUMER &
 BUSINESS SERVICES                                                                 1535 EDGEWATER STREET NW                                                                    SALEM            OR      97304
 Oregon Dept of Environmental Quality                                              811 SW Sixth Ave                                                                            Portland         OR      97204-1390
 OREGON DEPT OF HUMAN
 RESOURCES                                                                         SUPPORT ENFORCEMENT                                                                         SALEM            OR      97309
 OREGON DEPT OF HUMAN
 RESOURCES.                                  SUPPORT ENFORCEMENT                   PO BOX 14506                                                                                SALEM            OR      97309
 OREGON DEPT OF HUMAN SERVICES
 OFS RSTARS REC                                                                    PO BOX 4325                                                                                 PORTLAND         OR      97208-9992
 OREGON DEPT OF REVENUE                                                            955 CENTER STREET NE                      PO BOX 14725                                      SALEM            OR      97309
 OREGON DEPT OF REVENUE                                                            PO BOX 14725                                                                                SALEM            OR      97309-5018

 OREGON DEPT OF REVENUE - SALEM                                                    PO BOX 14800                                                                                SALEM            OR      97309-0920
 OREGON EMPLOYMENT BENEFITS
 UNIT 21                                                                           PO BOX 4395                                                                                 PORTLAND         OR      97208-4395
 Oregon Equipment Service, Corp.                                                   180 NE Irving Avenue                                                                        Bend             OR      97701
 OREGON EQUIPMENT SVC CORP                                                         180 N E IRVING                                                                              BEND             OR      97701
 OREGON FEDERATION OF BUTCHERS
 PENSION TRST.                               UFCW LOCAL 555                        UNIT #42 PO BOX 4800                                                                        PORTLAND         OR      97208-5087
 OREGON FLORAL DISTRIBUTORS INC                                                    151 MAIN ST                                                                                 SPRINGFIELD      OR      97477
 OREGON FOOD BANK                                                                  7900 NE 33RD DRIVE                                                                          PORTLAND         OR      97211
 OREGON FRESH CONNECTION LLC                                                       24040 HWY 99E                                                                               HARRISBURG       OR      97446
 OREGON HEALTH AUTH. DIVISION OF
 MEDICAL ASSIST. PROGRAMS                    CIVIL RECOVERY                        1162 COURT STREET NE                                                                        SALEM            OR      97301
 Oregon Health Authority                     Civil Recovery                        1162 Court Street NE                                                                        Salem            OR      97301
 OREGON HEALTH PLAN POLICY AND
 RESEARCH                                    PUBLIC SERVICES BUILDING              225 CAPITOL ST, NE 5TH FLOOR                                                                SALEM            OR      97310
 OREGON IMMUNIZATION ALERT                                                         800 NE OREGON STREET                      SUITE 370                                         PORTLAND         OR      97232
 OREGON LINEN INC                                                                  608 SE LANE AVE                                                                             ROSEBURG         OR      97470
 OREGON LIQUOR CONTROL                                                             PO BOX 22297                                                                                MILWAUKIE        OR      97269-2297
 OREGON LIQUOR CONTROL COMM                  RENEWAL SECTION                       PO BOX 22297                                                                                MILWAUKIE        OR      97269-2297
 OREGON LIQUOR CONTROL
 COMMISSION                                  RENEWAL SECTION                       PO BOX 22297                                                                                MILWAUKIE        OR      97269-2297
 OREGON LOTTERY                                                                    500 AIRPORT RD SE                                                                           SALEM            OR      97301
 OREGON PATIENT SAFETY
 COMMISSION                                                                        PO BOX 285                                                                                  PORTLAND         OR      97207-0285
 OREGON PRESCRIPTION DRUG
 PROGRAM                                                                           255 CAPITOL ST. NE                        5TH FLOOR                                         SALEM            OR      97310
 OREGON RETAIL EMPLOYEES
 PENSION TRUST                                                                     UNIT 42 PO BOX 4800                                                                         PORTLAND         OR      97208
 OREGON RHODODENDRONS                                                              6613 NE PETTIBONE                                                                           CORVALLIS        OR      97330
 Oregon Secretary of State                   Jeanne P. Atkins                      136 State Capitol                                                                           Salem            OR      97310-0722
 OREGON STATE BOARD OF
 PHARMACY                                                                          800 NE OREGON STREET #150                                                                   PORTLAND         OR      97232
 OREGON TRAIL ELECTRIC CO-OP                 DEPT. 1340                            PO BOX 2153                                                                                 BIRMINGHAM       AL      35287-1340
 OREGON TRAVEL EXPERIENCE                                                          1500 LIBERTY ST. SE SUITE 150                                                               SALEM            OR      97032
 Oregon US Attorneys Office                  Attn Bankruptcy Division              1000 SW Third Ave Ste 600                                                                   Portland         OR      97204
 Oregon US Attorneys Office                  Attn Bankruptcy Division              310 West Sixth                                                                              Medford          OR      97501
 Oregon US Attorneys Office                  Attn Bankruptcy Division              405 E 8th Ave Ste 2400                                                                      Eugene           OR      97401
 OREGON WINE COUNTRY                                                               2767 BUNN RD                                                                                MCMINNVILLE      OR      97128
 OREGON WINE COUNTRY
 DISTRIBUTION                                                                      1301 NE 99TH W # 314                                                                        MCMINNVILLE      OR      97128
 OREGONIAN PUBLISHING CO -
 ADVERTISING                                                                       RETAIL ADV ACCT #087513005                                                                  PORTLAND         OR      97208-4221
 OREILLY, JONATHON                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 221 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18              Page 237 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


              Company                                             Contact                          Address 1                                  Address 2         Address 3               City   State       Zip   Country
 OREL, CYNTHIA ANN                                                                 ADDRESS REDACTED
 ORGANIC FIJI                                                                      547 CALLE SAN PABLO                                                                      CAMARILLO          CA      93012
 ORGANIC SPICES INC                                                                4180 BUSINESS CENTER DR                                                                  FREMONT            CA      94538
 ORION INTEGRATION GROUP                                                           8880 W BARNES ST                                                                         BOISE              ID      83709
 ORION TECHNOLOGY SERVICES                                                         600 GALLERIA PARKWAY                   SUITE 1450                                        ATLANTA            GA      30339
                                             C/O CONSULTANT TECHNOLOGY SERVICES,
 ORION TECHNOLOGY SERVICES LLC               LLC                                   600 GALLERIA PARKWAY, SUITE 1450                                                         ATLANTA            GA      30339
 ORKIN PEST CONTROL                                                                5113 PACIFIC HWY E STE 1W                                                                FIFE               WA      98424
 ORKIN PEST CONTROL FIFE                                                           5113 PACIFIC HWY E STE 1W                                                                FIFE               WA      98424
 ORLEANS, STEPHANIE ANN                                                            ADDRESS REDACTED
 ORLOWSKI, NEIL                                                                    ADDRESS REDACTED
 ORMSBY, RICHARD E                                                                 ADDRESS REDACTED
 ORNELAS, EMILY CHRISTIE                                                           ADDRESS REDACTED
 ORNELAS, GLORIA ANN                                                               ADDRESS REDACTED
 ORNELAS, JESSE ROBERT                                                             ADDRESS REDACTED
 ORNELAS, MATTHEW E                                                                ADDRESS REDACTED
 ORNELAS, PATRICIA                                                                 ADDRESS REDACTED
 ORONA, JENNIFER                                                                   ADDRESS REDACTED
 ORONA, RYAN                                                                       ADDRESS REDACTED
 ORONA, SELINA T                                                                   ADDRESS REDACTED
 OROPALLO, MICHELLE                                                                ADDRESS REDACTED
 OROPEZA, ERNIE S                                                                  ADDRESS REDACTED
 OROPEZA, ROSA I                                                                   ADDRESS REDACTED
 OROPEZA, TAMMIE LYNN                                                              ADDRESS REDACTED
 OROSCO, DELIA MAGANA                                                              ADDRESS REDACTED
 OROURKE, HEIDI LYNN                                                               ADDRESS REDACTED
 OROZCO, ALVARO A                                                                  ADDRESS REDACTED
 OROZCO, ALVINO                                                                    ADDRESS REDACTED
 OROZCO, ELIZABETH LYNN                                                            ADDRESS REDACTED
 OROZCO, SADIE A                                                                   ADDRESS REDACTED
 ORQUIZ, MARIA DEL CARMEN                                                          ADDRESS REDACTED
 ORR, HEIDI MARIE                                                                  ADDRESS REDACTED
 ORR, JAMES RIGGS                                                                  ADDRESS REDACTED
 ORR, TIMOTHY JAMES                                                                ADDRESS REDACTED
 ORR, VERONICA                                                                     ADDRESS REDACTED
 ORRENCE, CARLI R                                                                  ADDRESS REDACTED
 ORTEGA, ALICE T                                                                   ADDRESS REDACTED
 ORTEGA, BENJAMIN                                                                  ADDRESS REDACTED
 ORTEGA, DARYLL                                                                    ADDRESS REDACTED
 ORTEGA, DAVID CHARLES                                                             ADDRESS REDACTED
 ORTEGA, DOREEN R                                                                  ADDRESS REDACTED
 ORTEGA, KARLA                                                                     8253 9TH STREET                                                                          RANCHO CUCAMONGA   CA      91730
 ORTEGO, KIMBERLY ANN                                                              ADDRESS REDACTED
 ORTIZ, ADRIANA R                                                                  ADDRESS REDACTED
 ORTIZ, ALBERTO JR                                                                 ADDRESS REDACTED
 ORTIZ, ANGELA                                                                     ADDRESS REDACTED
 ORTIZ, CAM V                                                                      ADDRESS REDACTED
 ORTIZ, CARLOS                                                                     ADDRESS REDACTED
 ORTIZ, DAN KAY                                                                    ADDRESS REDACTED
 ORTIZ, DANIEL                                                                     ADDRESS REDACTED
 ORTIZ, EDWIN                                                                      ADDRESS REDACTED
 ORTIZ, GUSTAVO                                                                    ADDRESS REDACTED
 ORTIZ, JOSE ISAI                                                                  ADDRESS REDACTED
 ORTIZ, JOSE L                                                                     ADDRESS REDACTED
 ORTIZ, JUAN                                                                       ADDRESS REDACTED
 ORTIZ, KRISTIN NICOLE                                                             ADDRESS REDACTED
 ORTIZ, LIDIA G                                                                    ADDRESS REDACTED
 ORTIZ, LILIANA                                                                    ADDRESS REDACTED
 ORTIZ, LUIS                                                                       ADDRESS REDACTED
 ORTIZ, MARGARITA                                                                  ADDRESS REDACTED
 ORTIZ, MARIA DESIRETT                                                             ADDRESS REDACTED
 ORTIZ, MYSTIQUE KATHRYN                                                           ADDRESS REDACTED
 ORTIZ, REBECCA DANIELLE                                                           ADDRESS REDACTED
 ORTIZ, ROSA                                                                       ADDRESS REDACTED
 ORTIZ, TERRY ARLENE                                                               ADDRESS REDACTED
 ORTIZ, VANITY                                                                     ADDRESS REDACTED
 ORVIK, SCOTT R.                                                                   ADDRESS REDACTED
 ORWICK, LAWRENCE JAME                                                             ADDRESS REDACTED
 OSBORN, DAVID LEE                                                                 ADDRESS REDACTED
 OSBORN, JEANNETTE J.                                                              ADDRESS REDACTED
 OSBORN, JESSICA                                                                   ADDRESS REDACTED
 OSBORN, NATHAN                                                                    ADDRESS REDACTED
 OSBORN, SIMEON J.                                                                 ADDRESS REDACTED
 OSBORNE, DEREK                                                                    ADDRESS REDACTED
 OSBORNE, ELIZABETH M.                                                             ADDRESS REDACTED
 OSBORNE, JOHANNA                                                                  ADDRESS REDACTED
 OSBORNE, KATE                                                                     ADDRESS REDACTED
 OSBORNE, TERESA ROSE                                                              ADDRESS REDACTED
 OSBORNE, VICTORIA                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 222 of 342
                                                                                   Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18             Page 238 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                  Company                                          Contact                                 Address 1                                 Address 2         Address 3                City   State       Zip      Country
 OSHAUGHNESSY, LAURA LYNN                                                                ADDRESS REDACTED
 OSHEA, ANNA M                                                                           ADDRESS REDACTED
 OSHIRO, DUSTIN H.                                                                       ADDRESS REDACTED
 OSIO, ROBERTO P                                                                         ADDRESS REDACTED
 OSLIN, STEVEN EMANUEL                                                                   ADDRESS REDACTED
 OSLIN, SUE L.                                                                           ADDRESS REDACTED
 OSORNIO, AGUSTIN                                                                        ADDRESS REDACTED
 OSTBY, TANNER                                                                           ADDRESS REDACTED
 OSTBY, TYLER                                                                            ADDRESS REDACTED
 OSTER, SAMANTHA K.                                                                      ADDRESS REDACTED
 OSTERGARD, RUDY D.                                                                      ADDRESS REDACTED
 OSTERWEIL, JAY                                                                          ADDRESS REDACTED
 OSTMAN, LILLIAN E.                                                                      ADDRESS REDACTED
 OSTROFF , DEAN                                                                          2736 LAWRENCEKIRK CT.                                                                     HENDERSON           NV      89044
 OSU KBREC 4-H PROGRAM                                                                   PO 1086                                                                                   CORVALLIS           OR      97339
 OSUNA, ENRIQUE                                                                          ADDRESS REDACTED
 OSUNA, LISA MARIE                                                                       ADDRESS REDACTED
 OSUNA, LOURDES                                                                          ADDRESS REDACTED
 OSUNA, ROBERT L                                                                         ADDRESS REDACTED
 OSUNA, VILMA                                                                            ADDRESS REDACTED
 Oswaldo Gil Cordova                                                                     2910 Main Street                                                                          San Diego           CA      92113
 OSWEGO HILLS WINERY                                                                     450 S ROSEMONT RD                                                                         WEST LINN           OR      97068
 OTAKE, CAROL                                                                            ADDRESS REDACTED
 OTAY WATER DISTRICT                                                                     PO BOX 51375                                                                              LOS ANGELES         CA      90051-5675
 OTIS ELEVATOR CO                                                                        PO BOX 73579                                                                              CHICAGO             IL      60673-7579
 OTIS OSBURN                                                                             27825 84TH AVE NW                                                                         STANWOOD            WA      98292-9514
 OTIS, BRITTNEY                                                                          ADDRESS REDACTED
 OTIS, JOHN R                                                                            ADDRESS REDACTED
 OTIS, SANDRA E                                                                          ADDRESS REDACTED
 OTOOL, TREVOR MICHEAL                                                                   ADDRESS REDACTED
 OTOOLE, TERRANCE                                                                        3922 105TH ST CT NW                                                                       GIG HARBOR          WA      98332
 OTOOLE, TERRANCE A                                                                      ADDRESS REDACTED
 OTOOLE, TERRANCE A                                                                      ADDRESS REDACTED
 OTT, DENNIS W                                                                           ADDRESS REDACTED
 OTT, GAREE L.                                                                           ADDRESS REDACTED
 OTT, LYNNE                                                                              ADDRESS REDACTED
 OTTO, JACQUELINE NICOLE                                                                 ADDRESS REDACTED
 OTTO, LINDA                                                                             ADDRESS REDACTED
 OTTO, ROXANN M                                                                          ADDRESS REDACTED
 OTTORBECH, CARLY                                                                        ADDRESS REDACTED
 OU, AI                                                                                  ADDRESS REDACTED
 OUCHIDA, HANNAH MARIE                                                                   ADDRESS REDACTED
 OUELLETTE, AUTUMN JOY                                                                   ADDRESS REDACTED
 OUELLETTE, CAROL J.                                                                     ADDRESS REDACTED
 OUELLETTE, LINDA                                                                        ADDRESS REDACTED
 OUGHTON, GRACE DELIA                                                                    ADDRESS REDACTED
 OUGHTON, JOHN                                                                           ADDRESS REDACTED
 OUR DAILY BREAD BAKERY                                                                  2700 DE LA VINA ST                                                                        SANTA BARBARA       CA      93105
 OUR LADY OF GRACE CATHOLIC                                                              CHURCH AND SCHOOL                       2766 NAVAJO ROAD                                  EL CAJON            CA      92020
 OUR REDEEMER CHRISTIAN SCHOOL                                                           11611 NE 140TH STREET                                                                     KIRKLAND            WA      98034
 OUTCOMES PHARMACEUTICALS
 HEALTH CARE, L.C.                                                                       601 E LOCUST                            SUITE 200                                         DES MOINES          IA      50309
 Outdoor Media Group                                                                     195 Broadway 29th Floor                                                                   New York            NY      10007
 OUTERSTUFF LLC                              WELLS FARGO BANK                            PO BOX 403058                                                                             ATLANTA             GA      30384-3058
 Outerwall (also known as Coinstar)          Hillis Clark Martin & Peterson P.S.         Brian C. Free                           1221 Second Avenue, Suite 500                     Seattle             WA      98101
 OUTERWALL DBA COINSTAR                                                                  1800 114TH AVENUE S.E.                                                                    BELLEVUE            WA      98004
 OUTERWALL INC.                                                                          1800 114TH AVE. S.E.                                                                      BELLEVUE            WA      98004
 OUTERWALL INC.                              ATTN DIRECTOR OF LEGAL                      1800 114TH AVE. S.E.                                                                      BELLEVUE            WA      98004
 Outerwall Inc.                              James H. Gaherity, President                1800 114th Ave. S.E.                                                                      Bellevue            WA      98004
 OUTERWALL INC.                              PRESIDENT, COINSTAR                         1800 114TH AVENUE S.E.                                                                    BELLEVUE            WA      98004
 OUTFRONT MEDIA                                                                          PO BOX 33074                                                                              NEWARK              NJ      07188-0074
 OUTFRONT MEDIA - FORMALLY CBS
 OUTDOOR                                                                                 PO BOX 33074                                                                              NEWARK              NJ      07188-0074
 OVALLE, GLORIA ALEJANDRINA                                                              ADDRESS REDACTED
 OVALLE, MYRA                                                                            ADDRESS REDACTED
 OVE, SAMANTHA                                                                           ADDRESS REDACTED
 OVENS, ARLENE FRANCIS                                                                   ADDRESS REDACTED
 Overbay Development Co LLC                  Hurley Re, P.C.                             Christopher D Hatfield                  747 SW Millview Way                               Bend                OR      97702
 Overbay Development Co LLC                  John Overbay                                1900 NE 3rd St, #200                                                                      Bend                OR      97701
 OVERBAY DEVELOPMENT COMPANY
 LLC                                                                                     1900 NE 3RD STREET SUITE 200                                                              BEND                OR      97701
 Overbay Development Company LLC             MANAGING MEMBER                             1900 NE 3RD ST.                         STE. 200                                          BEND                OR      97701
 Overbay, John                                                                           1900 NE 3rd St, #200                                                                      Bend                OR      97701
 Overbay, John                               Hurley Re, PC                               Christopher D Hatfield                  747 SW Millview Way                               Bend                OR      97702
 OVERBAY, JOHN J.                                                                        ADDRESS REDACTED
 OVERHEAD DOOR CO EUGENE                     EUGENE-SPRINGFIELD, INC.                    P O BOX 2623                                                                              EUGENE              OR      97402

 OVERHEAD DOOR CO OF BELLINGHAM                                                          202 OHIO ST                             PO BOX 1162                                       BELLINGHAM          WA      98227




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 223 of 342
                                                                               Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18             Page 239 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                 Company                                          Contact                                  Address 1                                   Address 2         Address 3                City    State       Zip      Country

 OVERHEAD DOOR CO OF CENTRAL OR                                                        63056 LOWER MEADOW DR STE 150                                                                 BEND                 OR      97701
 OVERHEAD DOOR OF WALLA WALLA                                                          2310 EASTGATE ST                                                                              WALLA WALLA          WA      99362
 OVERLAND, DELCY JANE                                                                  ADDRESS REDACTED
 OVERLAND, KASEY                                                                       ADDRESS REDACTED
 OVERLY, GAIL                                                                          ADDRESS REDACTED
 OVERMAN, KATIE REBECCA                                                                ADDRESS REDACTED
 OVERTON, ROSEMARENA                                                                   ADDRESS REDACTED
 OWEN, DEBRA L                                                                         ADDRESS REDACTED
 OWEN, JANA                                                                            ADDRESS REDACTED
 OWEN, LINDSEY                                                                         ADDRESS REDACTED
 OWENS MORTGAGED INVESTMENT
 FUND                           C/O BUCK & GORDON LLP                                  ATTN ALIZA C. ALLEN                         1011 WESTERN AVE, SUITE 902                       SEATTLE              WA      98104
 OWENS, BAILEY ANN                                                                     ADDRESS REDACTED
 OWENS, BARBARA                                                                        ADDRESS REDACTED
 OWENS, DEANNA                                                                         ADDRESS REDACTED
 OWENS, DWAYNE                                                                         ADDRESS REDACTED
 OWENS, LISA D.                                                                        ADDRESS REDACTED
 OWENS, PRISCILLA ANN                                                                  ADDRESS REDACTED
 OWENS, ROBERT P                                                                       ADDRESS REDACTED
 OWENS, RORY                                                                           ADDRESS REDACTED
 OWENS, STACY RENEE                                                                    ADDRESS REDACTED
 OWENS-ILLINOIS PRESCRIPTION
 PRODUCTS, INC.                                                                        ONE MICHAEL OWENS WAY                       THREE O-I PLAZA                                   PERRYSBURG           OH      43551
 OXARC INC                                                                             PO BOX 2605                                                                                   SPOKANE              WA      99220
 OXARC INCORPORATED             FORMERLY NORWECO                                       PO BOX 2605                                                                                   SPOKANE              WA      99220-2605
 OXENHAM, KRISTIN R                                                                    ADDRESS REDACTED
 OXNEVAD, KATHI D.                                                                     ADDRESS REDACTED
 OYOQUE, MARTIN A                                                                      ADDRESS REDACTED
 OZA, ANGELI H                                                                         ADDRESS REDACTED
 OZEKI, JULIA GARCIA                                                                   ADDRESS REDACTED
 P & E DISTRIBUTING COMPANY                                                            PO BOX 844                                                                                    BAKER                OR      97814
 P & E DISTRIBUTING COMPANY     NON ALCOHOLIC ONLY                                     PO BOX 844                                                                                    BAKER                OR      97814
 P B I MARKET EQUIPMENT INC                                                            PO BOX 6097                                                                                   LONG BEACH           CA      90806
 P E RUBALOFF CO INC                                                                   11 SADDLE RD                                                                                  RANCHO PALOS VERDE   CA      90275
 PAAGA, TALILA L                                                                       ADDRESS REDACTED
 PAAJANEN, KRISTINA                                                                    ADDRESS REDACTED
 PABLITOS SALSA COMPANY LLC                                                            PO BOX 643                                                                                    MOUNT VERNON         WA      98273
 PACCOM REALTY ADVISORS                                                                9 RIVER PARK PLACE EAST                     STE. 101                                          FRESNO               CA      93720
 PACE AT WELLINGTON                                                                    6501 NE 195TH STREET                                                                          WOODINVILLE          WA      98072
 PACE AT WOODMOOR                                                                      12225 NE 160TH ST                                                                             BOTHELL              WA      98011
 PACE, ADRIENNE ELLE                                                                   ADDRESS REDACTED
 PACE, MEGAN                                                                           ADDRESS REDACTED

 PACHECO LARA, ARIANA GUADALUPE                                                        ADDRESS REDACTED
 PACHECO, KIMBERLI ANN                                                                 ADDRESS REDACTED
 Pachulski Stang Ziehl & Jones               Bradford J. Sandler                       919 North Market Street, 17th Floor         P.O. Box 8705                                     Wilmington           DE      19899-8705
 Pachulski Stang Ziehl & Jones LLP           Jeffrey N. Pomerantz and Peter J. Keane   919 N. Market St, 17th Floor                PO Box 8705                                       Wilmington           DE      19801
 Pacific Asset Advisors                      Gregory D. Close                          600-108th Ave NE #530                                                                         Bellevue             WA      98004
 Pacific Asset Advisors Inc                  Gregory D. Close                          600-108th Ave NE #530                                                                         Bellevue             WA      98004
 PACIFIC BEACH ELEMENTARY
 SCHOOL                                                                                1234 TOURMALINE ST                                                                            SAN DIEGO            CA      92109
 PACIFIC BELL                                                                          PO BOX 5025                                                                                   CAROL STREAM         IL      60197-5025
 PACIFIC BEVERAGE                                                                      PO BOX 6803                                                                                   SANTA BARBARA        CA      93160
 PACIFIC BEVERAGE COMPANY                                                              PO BOX 6803                                                                                   SANTA BARBARA        CA      93160
 PACIFIC COAST FLAG                                                                    2685 LAND PARK DR                                                                             SACRAMENTO           CA      95818

 PACIFIC CONVENIENCE & FUELS, LLC                                                      P.O. BOX 11537                                                                                PLEASANTON           CA      94588
 Pacific Convenience & Fuels, LLC            Sam Hirbod                                P.O. Box 11537                                                                                Pleasanton           CA      94588
 PACIFIC DISPOSAL INC                                                                  PO BOX 11630                                                                                  TACOMA               WA      98411
 PACIFIC GAS & ELECTRIC                                                                P.O. BOX 997300                                                                               SACRAMENTO           CA      95899-7300
 PACIFIC HANDY CUTTER                                                                  PO BOX 60380                                                                                  LOS ANGELES          CA      90060-0380
 PACIFIC MARINE MAMMAL CENTER                                                          20612 LAGUNA CANYON RD                                                                        LAGUNA BEACH         CA      92651
 PACIFIC NATURAL FOODS                                                                 19480 SW 97TH AVE                                                                             TUALATIN             OR      97062
 PACIFIC NORTHWEST ART SCHOOL                                                          15 NW BIRCH STREET                                                                            COUPEVILLE           WA      98239
 PACIFIC NORTHWEST COLLECTIONS               ATTN GARNISHMENTS                         819 PACIFIC AVENUE                                                                            TACOMA               WA      98402
 PACIFIC OFFICE EQUIPMENT, INC.                                                        314 E 8TH ST                                                                                  PORT ANGELES         WA      98362
 PACIFIC PARTY CANOPIES                                                                455 PEASE RD                                                                                  BURLINGTON           WA      98233
 Pacific Pharmacy Consultants                Dale Malee                                366 N Gilbert Rd #201                                                                         Gilbert              AZ      85234
 PACIFIC PICKLE WORKS                                                                  PO BOX 20295                                                                                  SANTA BARBARA        CA      93120
 Pacific Pickle Works, Inc.                                                            P.O. Box 20295                                                                                Santa Barbara        CA      93103
 PACIFIC POWER                                                                         1033 NE 6TH AVE                                                                               PORTLAND             OR      97256-0001
 PACIFIC POWER-ROCKY MOUNTAIN
 POWER                                                                                 PO BOX 26000                                                                                  PORTLAND             OR      97256-0001
 PACIFIC PRIME WINES                                                                   3542 FRUITVALE AVE PMB #352                                                                   OAKLAND              CA      94602
 PACIFIC SEAFOOD CO                                                                    PO BOX 842757                                                                                 BOSTON               MA      02284-2757
 PACIFIC SEAFOOD COMPANY OF WA                                                         PO BOX 842757                                                                                 BOSTON               MA      0228-42757
 PACIFIC SECURITY                                                                      2009 IRON STREET                                                                              BELLINGHAM           WA      98225-4211
 Pacific Security                            PACIFIC SECURITY                                                                      2009 IRON STREET                                  BELLINGHAM           WA      98225-4211




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 224 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                  Page 240 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                  Company                                         Contact                             Address 1                                 Address 2                        Address 3                City   State       Zip      Country
 Pacific Security                            Steven C. Hathaway                   3811 Consolidation Ave.                   PO Box 2147                                                      Bellingham          WA      98227
 PACIFIC SUN GROWERS INC                                                          PO BOX 250                                                                                                 NIPOMO              CA      93444
 PACIFIC WELDING SUPPLIES INC                                                     PO BOX 111240                                                                                              TACOMA              WA      98411-1240
 PACIFIC WELDING SUPPLIES LLC                                                     PO BOX 111240                                                                                              TACOMA              WA      98411-1240

 PACIFIC WHOLESALE MAP COMPANY                                                    PO BOX 1389                                                                                                GRANTS PASS         OR      97528
 PACIFIC WINE ENTERPRISES LLC                                                     PO BOX 1664                                                                                                BOTHELL             WA      98042-1664
 PACIFIC, SARAH CHRISTINE                                                         ADDRESS REDACTED
 PACINI, MICHAEL V                                                                ADDRESS REDACTED
 PACK, MADELET                                                                    ADDRESS REDACTED
 PAC-VAC LLC                                                                      PO BOX 3027                                                                                                UNION GAP           WA      98903
 PADA SUSHI                                                                       PO BOX 60924                                                                                               IRVINE              CA      92602
 Pada Sushi                                  c/o Joon M. Khang                    Khang & Khang LLP                         18101 Von Karman Avenue, 3rd Floor                               Irvine              CA      92612
 PADGETT, CARLIDA JAMIN                                                           ADDRESS REDACTED
 PADGETT, JULIA                                                                   ADDRESS REDACTED
 PADILLA , ROSALBA                                                                1023 N ARCHIBALD AVE                      #E                                                               ONTARIO             CA      91764-4639
 PADILLA, ALFREDO                                                                 ADDRESS REDACTED
 PADILLA, CRYSTAL STAR                                                            ADDRESS REDACTED
 PADILLA, LILIANA                                                                 ADDRESS REDACTED
 PADILLA, MARLENE NEVAREZ                    Marlene N. Padilla                                                             5955 Matthews St.                                                Goleta              CA      93117
 PADILLA, MARLENE NEVAREZ                                                         ADDRESS REDACTED
 PADILLA, MARTHA M                                                                ADDRESS REDACTED
 PADILLA, MARTIN RAUL                                                             ADDRESS REDACTED
 PADILLA, MIRIAM C                                                                ADDRESS REDACTED
 PADILLA, RAYMOND W                                                               ADDRESS REDACTED
 PADILLA, ROSALBA                                                                 1023 N. ARCHIBALD AVE                                                                                      ONTARIO             CA      91764
 PADILLA, SHAWNA DEZARAE                                                          ADDRESS REDACTED
 PADILLA, THOMAS LEE                                                              ADDRESS REDACTED
 PADILLA, WILLIAM A                                                               ADDRESS REDACTED
 PADRE DAM                                                                        PO BOX 719003                                                                                              SANTEE              CA      92072
 PADRE DAM MUNICIPAL WATER
 DISTRICT                                                                         PO BOX 6900                                                                                                ARTESIA             CA      90702-6900
 Padre Dam MWD                                                                    PO Box 719003                                                                                              Santee              CA      92072
 Padre DAM MWD                               Attn Customer Service                PO Box 719003                                                                                              Santee              CA      92072
 Padre DAM MWD                               Carla Aguilar                        9300 Fanita Pkwy                          PO Box 719003                                                    Santee              CA      92072
 Padre Dam MWD                               Padre DAM MWD                        Attn Customer Service                     PO Box 719003                                                    Santee              CA      92072
 Padre Dam MWD                               Padre DAM MWD                        Carla Aguilar                             9300 Fanita Pkwy                     PO Box 719003               Santee              CA      92072
 PAGANO, JOHN                                                                     ADDRESS REDACTED
 PAGBA, RACHEL E                                                                  ADDRESS REDACTED
 PAGDILAO-DURAS, HOLLY                                                            ADDRESS REDACTED
 PAGE CELLARS                                                                     ADDRESS REDACTED
 PAGE, DONTAY RONALD                                                              ADDRESS REDACTED
 PAGE, LAUREN ANASTASIA                                                           ADDRESS REDACTED
 PAGE, ROBERT G                                                                   ADDRESS REDACTED
 PAGE, TIA                                                                        1040 DEWEY AVE                                                                                             BAKER CITY          OR      97814
 PAGE, TIA                                                                        ADDRESS REDACTED
 PAGEL-ANDERSON, CHEVVY RAE                                                       ADDRESS REDACTED
 PAID PRESCRIPTIONS INC.                                                          470 CHESTNUT RIDGE ROAD                                                                                    MONTVALE            NJ      07675
 PAID PRESCRIPTIONS, L.L.C.                                                       470 CHESTNUT RIDGE ROAD                                                                                    WOODCLIFF LAKE      NJ      07675
 PAIGE, MARC                                                                      ADDRESS REDACTED
 PAIR, RANDY K.                                                                   ADDRESS REDACTED
 PAJE, LALAINE                                                                    ADDRESS REDACTED
 PAJEL, JAN NORMAN B                                                              ADDRESS REDACTED
 PAJIMULA, GRACELLAN I                                                            ADDRESS REDACTED
 PAJIMULA, ISAIAH ILAGAN                                                          ADDRESS REDACTED
 PAK MAIL                                                                         2950 NEWMARKET PL STE 101                                                                                  BELLINGHAM          WA      98226
 PAK, YOUNG SOOK                                                                  ADDRESS REDACTED
 PAKELE, KAWAIOLELE KAUILANI                                                      ADDRESS REDACTED
 PALACIOS & SONS LLC                                                              PO BOX 560568                                                                                              DALLAS              TX      75356-0568
 PALACIOS NICOLAS                                                                 ADDRESS REDACTED
 PALACIOS, DAVID                                                                  ADDRESS REDACTED
 PALAFOX, JAVIER ENRIQUE                                                          ADDRESS REDACTED
 PALAFOX, MARIA DEL CARMEN                                                        ADDRESS REDACTED
 PALAMARA, PAIGE                                                                  ADDRESS REDACTED
 PALAZZO EXPRESSO                            ATTN BRENDA TULLOCK                  3425 POTTER STREET                                                                                         EUGENE              OR      97405
 PALEO EATS                                                                       64682 COOK AVE PMB #15                                                                                     BEND                OR      97701
 PALEO EATS                                  DEBBIE FRED                          64682 COOK AVE PMB #15                                                                                     BEND                OR      97703
 PALEO, AIMME                                                                     ADDRESS REDACTED
 PALERMO, DIANE                                                                   ADDRESS REDACTED
 PALILEO, CONRAD                                                                  10904 SE 236TH PLACE                      1J205                                                            KENT                WA      98031
 PALILEO, CONRAD                                                                  ADDRESS REDACTED
 PALISADES MEDIAGROUP                                                             1601 CLOVERFIELD BLVD STE 6000N                                                                            SANTA MONICA        CA      90404-4178
 PALISOC, JOCENYN C                                                               ADDRESS REDACTED
 PALLANES, DOMINIQUE M                                                            ADDRESS REDACTED
 PALLARES, GINA                                                                   ADDRESS REDACTED
 PALM SPRINGS CANDY COMPANY                                                       68-845 PEREZ ROAD SUITE H-11                                                                               CATHEDRAL CITY      CA      92234
 PALM, ELIZABETH                                                                  ADDRESS REDACTED
 PALM, PAULINE L.                                                                 ADDRESS REDACTED
 PALMA, MARK                                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 225 of 342
                                                                                Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                                   Page 241 of 357
                                                                                                                                               Creditor Matrix
                                                                                                                                          Served via First Class Mail


                Company                                           Contact                               Address 1                                                 Address 2                    Address 3                City   State       Zip      Country
 PALMBY, KALEB N.                                                                     ADDRESS REDACTED
 PALMER, DOLLY KANANI AUPUNI                                                          ADDRESS REDACTED
 PALMER, EVAN ERWIN                                                                   ADDRESS REDACTED
 PALMER, GREG                                                                         ADDRESS REDACTED
 PALMER, KANDY                                                                        ADDRESS REDACTED
 PALMER, MASON                                                                        ADDRESS REDACTED
 PALMER, MICHAEL HARRY                                                                ADDRESS REDACTED
 PALMER, PAULA                                                                        ADDRESS REDACTED
 PALMER, RHONDA J                                                                     ADDRESS REDACTED
 PALMER, SCOTT TAYLOR                                                                 ADDRESS REDACTED
 PALMER, TREVOR                                                                       ADDRESS REDACTED
 PALMERI, GIAN CARLO                                                                  ADDRESS REDACTED
 PALMERIN, MARGARITA                                                                  ADDRESS REDACTED
 PALMETER, CHRIS R                                                                    ADDRESS REDACTED
 PALMIERO, CAROL ANN                                                                  ADDRESS REDACTED
 Palomar Health                              Attn Legal Dept.                         456 E. Grand Ave.                                                                                                    Escondido           CA      92025
 PALOMAR HEALTH                              ATTN LEGAL DEPT.                         456 E. GRAND AVE.                                                                                                    REDMOND             WA      98073-9761
 PALOMARES, ANGELINA                                                                  ADDRESS REDACTED
 PALOMARIA, ROALD D                                                                   ADDRESS REDACTED
 PALSHA, NICHOLAS                                                                     ADDRESS REDACTED
 PALUCK, JOSEPH S                                                                     ADDRESS REDACTED
 PALZKILL, MATTHEW                                                                    ADDRESS REDACTED
 PAN PACIFIC DEVELOPMENT                     C/O KIMCO SWA01491B-LALBE//00            PO BOX 82565                                                                                                         GOLETA              CA      93118-2565
 PAN PACIFIC RETAIL PROPERTIES,
 INC.                                                                                 1631-B SOUTH MELROSE DRIVE                                                                                           VISTA               CA      92081
 PANCHAK, DAVID EDWARD                                                                ADDRESS REDACTED
                                             DONNA WANSER, VICE PRESIDENT, LEGAL,
 PANDA EXPRESS                               PANDA RESTAURANT GROUP INC               1683 WALNUT GROVE AVE.                                                                                               ROSEMEAD            CA      91770-3711
 PANDA EXPRESS INC                                                                    1683 WALNUT GROVE AVE                                                                                                ROSEMEAD            CA      91770
 PANDA EXPRESS, INC.                                                                  10235 S. 51ST ST.                                       SUITE 185                                                    PHOENIX             AZ      85044
 Panda Express, Inc.                         Attn General Counsel                     1683 San Gabriel Blvd.                                                                                               Rosemead            CA      91770-3711
 Panda Express, Inc.                         Attn Vice President, Legal               1683 San Gabriel Blvd.                                                                                               Rosemead            CA      91770-3711
                                             DONNA WANSER, VICE PRESIDENT, LEGAL,
 PANDA EXPRESS, INC.                         PANDA RESTAURANT GROUP INC               1683 WALNUT GROVE AVE.                                                                                               ROSEMEAD            CA      91770-3711
 Panda Express, Inc.                         James B. Sowka                           Seyfarth Shaw LLP                                       233 S Wacker Dr Ste 6000                                     Chicago             IL      60606-6448
 Panda Express, Inc.                         Panda Restaurant Group, Inc.             Glenn T. Inanaga, Vice-President                        1683 Walnut Grove Avenue                                     Rosemead            CA      91770
 Panda Express, Inc.                         Seyfarth Shaw LLP                        233 S Wacker Dr Ste 8000                                                                                             Chicago             IL      60606-6448
 Panda Restaurant Group, Inc.                Glenn T. Inanaga, Vice-President         1683 Walnut Grove Avenue                                                                                             Rosemead            CA      91770
 PANDORA MEDIA INC                                                                    25601 NETWORK PLACE                                                                                                  CHICAGO             IL      60673-1256
 PANGEA-CDS INC                                                                       322 CULVER BLVD. #2                                                                                                  PLAYA DEL RAY       CA      90293
 PANGEA-CDS INC                                                                       322 CULVER BLVD SUITE 2                                                                                              PLAYA DEL REY       CA      90293
 PANICHI, TAMMY L                                                                     ADDRESS REDACTED
 PANIPINTO, PAUL MICHAEL                                                              ADDRESS REDACTED
 PANKOW, NICK                                                                         ADDRESS REDACTED

 PANORAMA WINDOW & FLOOR CARE                                                         629 SE 28TH PLACE                                                                                                    HILLSBORO           OR      97123
 PANORAMA WINDOW CLEANING INC                                                         629 SE 28TH PLACE                                                                                                    HILLSBORO           OR      97123
 PANOS, HANS                                                                          ADDRESS REDACTED
 PANTHER BAR FOUNDATION                                                               15316 67TH AVE CT E                                                                                                  PUYALLUP            WA      98375
 PANTOJA, JIMMY                                                                       ADDRESS REDACTED
 PANTOJA, SALVADOR                                                                    ADDRESS REDACTED
 PANZA, DAVID G                                                                       ADDRESS REDACTED
 PANZARDI, DENNIS                                                                     ADDRESS REDACTED
 PANZER, SARA NICOLE                                                                  ADDRESS REDACTED
 PAPA PITA BAKERY                                                                     6208 WEST DANNON WAY                                                                                                 WEST JORDAN         UT      84081
 PAPADOPOULOS, J PETER                                                                ADDRESS REDACTED
 PAPANIC, DANIEL J                                                                    ADDRESS REDACTED
 PAPE MATERIAL HANDLING
 EXCHANGE                                                                             PO BOX 5077                                                                                                          PORTLAND            OR      97208-5077
 PAPE, LYNN                                                                           ADDRESS REDACTED
 PAPPAS, ALYSSA                                                                       ADDRESS REDACTED
 PAPPAS, LOLITA                                                                       ADDRESS REDACTED
 PAPYRUS-RECYCLED GREETINGS                                                           3613 SOLUTIONS CENTER                                                                                                CHICAGO             IL      60677-3006

 PAPYRUS-RECYCLED GREETINGS INC                                                       3613 SOLUTIONS CENTER                                                                                                CHICAGO             IL      60677-3006

 PAPYRUS-RECYCLED GREETINGS, INC                                                      1 AMERICAN WAY                                                                                                       CLEVELAND           OH      44145-8151
 Papyrus-Recycled Greetings, Inc.                                                     PO Box 640782                                                                                                        Pittsburgh          PA      15264
 Papyrus-Recycled Greetings, Inc.            American Greetings Corporation           Cathryn Stark, Director of Credit and Collections       One American Road                                            Cleveland           OH      44144
 Papyrus-Recycled Greetings, Inc.            American Greetings Corporation                                                                   PO Box 640782                                                Pittsburgh          PA      15264
 Papyrus-Recycled Greetings, Inc.            Baker& Hostetler LLP                     Alexis C. Beachdell                                     Key Tower, 127 Public Square, Suite 2000                     Cleveland           OH      44114-1214
 Papyrus-Recycled Greetings, Inc.            c/o Eric R. Goodman, Esq.                Baker & Hosteter LLP                                    1900 E 9th Street, Ste. 3200                                 Cleveland           OH      44114
 Papyrus-Recycled Greetings, Inc.            Eric R. Goodman                          PNC Center, 1900 E 9th St., Ste. 3200                                                                                Cleveland           OH      44114
 Papyrus-Recycled Greetings, Inc.            Eric R. Goodman, Esq.                    Key Tower,127 Public Square, Suite 3200                                                                              Cleveland           OH      44114
 Papyrus-Recycled Greetings, Inc.            Papyrus-Recycled Greetings, Inc.                                                                 PO Box 640782                                                Pittsburgh          PA      15264
 PAQUIN, ALEXANDER E.                                                                 ADDRESS REDACTED
 PARAGON VINEYARD COMPANY INC.                                                        4915 ORCUTT RD                                                                                                       SAN LUIS OBISPO     CA      93401-8335
 PARAISO-HANSON, ANDREA MARIE                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                    Page 226 of 342
                                                                              Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 242 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                             Contact                           Address 1                                   Address 2         Address 3                City   State       Zip      Country
 PARAMOUNT BUILDING SOLUTIONS
 LLC                                                                                6578 SOLUTION CENTER                                                                        CHICAGO             IL      60677-6005
 PARAMOUNT BUILDING SOLUTIONS
 LLC                                         CHRIS MARSHALL                         10235 S 51ST ST SUITE 185                                                                   PHOENIX             AZ      85044
 Paramount Building Solutions, LLC                                                  10235 S 51st Street Suite 185                                                               Phoenix             AZ      85044
 PARAMOUNT RX INC                                                                   2054 KILDAIRE FARM RD #403                                                                  CARY                NC      27518
 Paramount Services, Inc.                    Paratex Pest Control                   423 S Horton St                                                                             Seattle             WA      98134
 Paramount Services, Inc.                    Paratex Pest Control                                                             Box 34560                                         Seattle             WA      98124
 PARATA SYSTEMS LLC.                                                                PO BOX 638203                                                                               CINCINNATI          OH      45263-8203
 PARATEX                                                                            PO BOX 34560                                                                                SEATTLE             WA      98124
 Paratex Pest Control                                                               Box 34560                                                                                   Seattle             WA      98124
 PARDO, LUIS E                                                                      ADDRESS REDACTED
 PAREDES, FERNANDO                                                                  ADDRESS REDACTED
 PAREDES, LUIS ALFONSO                                                              ADDRESS REDACTED
 PAREJA, KATHERINE                                                                  ADDRESS REDACTED
 PARENT PARTNERSHIP PROGRAM                                                         525 13TH ST SE                                                                              SNOHOMISH           WA      98290
 PARENT, JOEL                                                                       ADDRESS REDACTED
 PARENTS OF CHS AND AIMEE                    BISHOP-RACE THE RESERVE                PO BOX 1101                                                                                 COUPEVILLE          WA      98239
 PARIS, JACK BISHOP                                                                 ADDRESS REDACTED
 PARISH, LOGAN                                                                      ADDRESS REDACTED
 PARISI, CHRISTINE                                                                  ADDRESS REDACTED
 PARISI, NINA                                                                       ADDRESS REDACTED
 PARIZA, KENNETH                                                                    ADDRESS REDACTED
 PARK CITY GROUP                                                                    299 S MAIN STREET STE 2225                                                                  SALT LAKE CITY      UT      84111-2918
 PARK CITY GROUP                                                                    299 S MAIN STREET, SUITE 2370                                                               SALT LAKE CITY      UT      84111
 PARK PLACE MIDDLE SCHOOL PTSA                                                      1408 W MAIN STREET                                                                          MONROE              WA      98503
 PARK, DANIEL                                                                       ADDRESS REDACTED
 PARK, JOHN W                                                                       ADDRESS REDACTED
 PARK, JOSEPH MINYOUNG                                                              ADDRESS REDACTED
 PARK, LARISA ANN                                                                   ADDRESS REDACTED
 PARK-ARMSTRONG, CHASE                                                              ADDRESS REDACTED
 PARKE, NICOLE                                                                      ADDRESS REDACTED
 PARKE, RYAN BRADLEY                                                                ADDRESS REDACTED
 PARKER, AMBER OMANN                                                                ADDRESS REDACTED
 PARKER, CINDY                                                                      ADDRESS REDACTED
 PARKER, EMILY A.                                                                   ADDRESS REDACTED
 PARKER, FREDERICK H                                                                ADDRESS REDACTED
 PARKER, JACK PHILLIP                                                               ADDRESS REDACTED
 PARKER, JUSTIN MATTHEW                                                             ADDRESS REDACTED
 PARKER, LINDA DIANNE                                                               ADDRESS REDACTED
 PARKER, MARCUS L                                                                   ADDRESS REDACTED
 PARKER, MICHAEL                                                                    ADDRESS REDACTED
 PARKER, SELENA M                                                                   ADDRESS REDACTED
 PARKER, SHANE D.                                                                   ADDRESS REDACTED
 PARKER, SHELLY ELAINE                                                              ADDRESS REDACTED
 PARKER, TRICIA-LEE                                                                 ADDRESS REDACTED
 PARKES, ELIZABETH C.                                                               ADDRESS REDACTED
 PARKES, JESSICA L.                                                                 ADDRESS REDACTED
 PARKES, NICHOLAS                                                                   ADDRESS REDACTED
 PARKINSON, JARED RAYMOND                                                           ADDRESS REDACTED
 PARKLAND FOOD BANK                                                                 11222 10TH AVE S                                                                            TACOMA              WA      98444
 PARKLAND LUTHERAN SCHOOL                                                           120 123RD ST S                                                                              TACOMA              WA      98444
 PARKS REFRIGERATION                                                                3385 OLYMPIC STREET                                                                         SPRINGFIELD         OR      97478
 PARKS, BEAU ZACHARY                                                                ADDRESS REDACTED
 PARKS, CHARLES                                                                     ADDRESS REDACTED
 PARKS, KIRSTIN A.                                                                  ADDRESS REDACTED
 PARKS, VANESSA                                                                     ADDRESS REDACTED
 PARKVIEW ELEMENTARY                                                                3033 COOLIDGE DRIVE                                                                         BELLINGHAM          WA      98225
 PARQUE, MEGAN C.                                                                   ADDRESS REDACTED
 PARRA, BALAM JAVIER                                                                ADDRESS REDACTED
 PARRA, NORMA JEAN                                                                  ADDRESS REDACTED
 PARRAGA, CARLOS                                                                    ADDRESS REDACTED
 PARRAZ, ANTOINETTE A                                                               ADDRESS REDACTED
 PARREIRA, JONATHON RETHERFORD                                                      ADDRESS REDACTED
 PARRISH, REBECCA                                                                   ADDRESS REDACTED
 PARRISH, VICTORIA                                                                  ADDRESS REDACTED
 PARRISH-MAJOR, MELINDA                                                             ADDRESS REDACTED
 PARROTT, JENNIFER                                                                  ADDRESS REDACTED
 PARRY, ROCHELLE                                                                    ADDRESS REDACTED
 PARSONS, LEO                                                                       ADDRESS REDACTED
 PARSONS, MINA                                                                      ADDRESS REDACTED
 PARTAINE, MIKAELA MARIE                                                            ADDRESS REDACTED
 PARTIDA, MARTIN                                                                    ADDRESS REDACTED
 PARTIDA, TONY                                                                      ADDRESS REDACTED
 PARTON, DENISE                                                                     ADDRESS REDACTED
 PARTOVI, KAYVAN                                                                    ADDRESS REDACTED
 PARTRIDGE, TINA MARIE                                                              ADDRESS REDACTED
 PARTS TOWN LLC                                                                     1150A N SWIFT RD                                                                            ADDISON             IL      60101
 PARUNAKIAN, SEDIK                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 227 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 243 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3               City   State       Zip      Country
 PASKUS, ALEXANDRA Z.                                                             ADDRESS REDACTED
 PASO ROBLES MAIN ST ASSOC                                                        835 12TH ST STE D                                                                         PASO ROBLES        CA      93446
 PASO ROBLES WASTE & RECYCLE                                                      PO BOX 278                                                                                PASO ROBLES        CA      93447-0278
 PASQUA-HUMMEL, LISA A                                                            ADDRESS REDACTED
 PASSANT, ASHLEY                                                                  ADDRESS REDACTED
 PASSE-BRENNAN, JANET LEIGH                                                       ADDRESS REDACTED
 PASTA PLUS INCORPORATED                                                          385 W 2ND AVE #C                                                                          EUGENE             OR      97401-2522
 PASTUKHOV, ALEXANDER                                                             ADDRESS REDACTED
 PATALSKY, PAMELA                                                                 ADDRESS REDACTED
 PATCH, DAVID A                                                                   ADDRESS REDACTED
 PATEL, CHAITALI P                                                                ADDRESS REDACTED
 PATEL, RACHANA                                                                   ADDRESS REDACTED
 PATEL, SHUMITBHAI C                                                              ADDRESS REDACTED
 PATELLA, PATRICK                                                                 ADDRESS REDACTED
 Patera, Curt                                                                     PO Box 454                                                                                Orting             WA      98360
 Patino, Magdalena                                                                ADDRESS REDACTED
 PATINO, PHILLIP                                                                  ADDRESS REDACTED
 PATNER, STEVE B                                                                  ADDRESS REDACTED
 PATNODE, KATHRYN M                                                               ADDRESS REDACTED
 PATNUGOT, MELBA DE JOSE                                                          ADDRESS REDACTED
 PATRICK, JULIA NICOLE                                                            ADDRESS REDACTED
 PATRICK, KRISTEN MARIE                                                           ADDRESS REDACTED
 PATRICK, MELISSA                                                                 ADDRESS REDACTED
 PATRIOT DISPOSAL, INC., AZ                                                       PO BOX 26296                                                                              PRESCOTT VALLEY    AZ      86312
 PATRYN, CHARLOTTE A                                                              ADDRESS REDACTED
 PATSEV, ANDREY                                                                   11285 MIRO CIRCLE                                                                         SAN DIEGO          CA      92131
 PATSTONE, JULIA ANN                                                              ADDRESS REDACTED
 PATTEN, BRIAN                                                                    ADDRESS REDACTED
 PATTEN, CAITLIN                                                                  ADDRESS REDACTED
 PATTEN, CHRISTINE F                                                              ADDRESS REDACTED
 PATTEN, HEIDI ANN                                                                ADDRESS REDACTED
 PATTENGALE, GAYLE MARIE                                                          ADDRESS REDACTED
 PATTERNED SPEED HORSE ASSN                                                       4800 MALAGA ALCOA HWY                                                                     MALAGA             WA      98828
 PATTERSON, APRIL R.                                                              ADDRESS REDACTED
 PATTERSON, JACOB                                                                 ADDRESS REDACTED
 PATTERSON, JANICE MARIE                                                          ADDRESS REDACTED
 PATTERSON, MATTHEW                                                               ADDRESS REDACTED
 PATTERSON, ROBERT SEAN                                                           ADDRESS REDACTED
 PATTERSON, SCOTT ALLAN                                                           ADDRESS REDACTED
 PATTERSON, SHAWN M                                                               ADDRESS REDACTED
 PATTERSON, SHERLEE                                                               ADDRESS REDACTED
 PATTERSON, TRISHA                                                                ADDRESS REDACTED
 PATTERSON, ZACHARY CHRISTIAN                                                     ADDRESS REDACTED
 PATTISON, DENISE A                                                               ADDRESS REDACTED
 PATTISON, KIMBERLY M                                                             ADDRESS REDACTED
 PATTOK, PAULA                                                                    ADDRESS REDACTED
 PATTON, DEBORAH MAY                                                              ADDRESS REDACTED
 PATZ & HALL                                                                      21200 8TH ST E                                                                            SONOMA             CA      95476-2819
 PATZ & HALL                                                                      PO BOX 5479                                                                               NAPA               CA      94581
 PAUL , PARISA                                                                    704 MARIGOLD AVE                                                                          CORONA DEL MAR     CA      92625-2411
 PAUL CORRIERE                                                                    ADDRESS REDACTED
 PAUL WILEY                                                                       ADDRESS REDACTED
 PAUL, CHRISTOPHER                                                                ADDRESS REDACTED
 PAUL, KATINA                                                                     ADDRESS REDACTED
 PAUL, LYNDSEY M.                                                                 ADDRESS REDACTED
 PAUL, MATTHEW WILLIAM                                                            ADDRESS REDACTED
 PAUL, TAMMY                                                                      ADDRESS REDACTED
 PAULEY, MICHAEL LEE                                                              ADDRESS REDACTED
 PAULING, KATHLEEN                                                                ADDRESS REDACTED
 PAULO, PEERCSON SIO                                                              ADDRESS REDACTED
 PAULUS ROJAS, ANTHONY HUNTER                                                     ADDRESS REDACTED
 PAULUS, MELISSA                                                                  ADDRESS REDACTED
 PAUR, SARAH                                                                      ADDRESS REDACTED
 PAVE WEST                                                                        401 S HARBOR BLVD F385                                                                    LA HABRA           CA      90631
 PAVEMANT MARKINGS
 INCORPORATED                                                                     PO BOX 339                                                                                SILVANA            WA      98287
 PAVEMENT MAINTENANCE INC                                                         10100 NE MARX ST                                                                          PORTLAND           OR      97220-1162
 PAVE-RITE CONSTRUCTION INC                                                       PO BOX 5531                                                                               SANTA MARIA        CA      93456-5531
 PAVLETICH, ROSEMARIE                                                             ADDRESS REDACTED
 PAWUL, KRISTI D                                                                  ADDRESS REDACTED
 PAWUL, KRISTI D                                                                  ADDRESS REDACTED
 PAYES, DANILO                                                                    ADDRESS REDACTED
 PAYFLEX SYSTEMS USA INC                                                          10802 FARNAM DRIVE SUITE 100                                                              OMAHA              NE      68154
 PAYKANOU, PARIYA                                                                 ADDRESS REDACTED
 PAYNE, ABIGAIL A.                                                                ADDRESS REDACTED
 PAYNE, ANNA                                                                      ADDRESS REDACTED
 PAYNE, JENNIFER L                                                                ADDRESS REDACTED
 PAYNE, JOHN                                                                      ADDRESS REDACTED
 PAYNE, JONATHAN                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 228 of 342
                                                                                Case 15-11874-KG                              Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                     Page 244 of 357
                                                                                                                                                Creditor Matrix
                                                                                                                                           Served via First Class Mail


              Company                                              Contact                                      Address 1                                          Address 2                   Address 3                     City   State       Zip      Country
 PAYNE, LORETTA                                                                             ADDRESS REDACTED
 PAYNE, MEGHAN                                                                              ADDRESS REDACTED
 PAYNE, MICHAEL                                                                             ADDRESS REDACTED
 PAZ, ERNESTINA                                                                             ADDRESS REDACTED
 PAZ, TERESA M.                                                                             ADDRESS REDACTED
 PAZOS, PRISCILLA CECILIA                                                                   ADDRESS REDACTED
 PBM PLUS, INC.                                                                             400 TECHNE CENTER DR STE 350                                                                                        MILFORD             OH      45150-3710
 PC NAMETAG                                                                                 124 HORIZON DRIVE                                                                                                   VERONA              WI      53593
 PCA PRODUCT STEWARDSHIP INC                                                                DEPT LA 24365                                                                                                       PASADENA            CA      91185-4365
 PCI CABLING                                                                                9 MARCONI                                                                                                           IRVINE              CA      92618
 PDX INC                                     ACCOUNTS RECEIVABLE                            PO BOX 227216                                                                                                       DALLAS              TX      75222-7216
 PDX Inc                                     PDX Inc.                                       Tammy, Manager Accounting                          101 Jim Wright Frwy S, Ste 200                                   Fort Worth          TX      76108
 PDX INC.                                    ACCOUNTS RECEIVABLE                            PO BOX 227216                                                                                                       DALLAS              TX      75222-7126
 PDX Inc.                                    Tammy, Manager Accounting                      101 Jim Wright Frwy S, Ste 200                                                                                      Fort Worth          TX      76108
 PDX, INC.                                                                                  101 JIM WRIGHT FREEWAY S.                          SUITE 200                                                        FORT WORTH          TX      76108

 PEACEFUL GLEN CHRISTIAN SCHOOL                                                             PO BOX 710                                                                                                          SNOHOMISH           WA      98291
 PeaceHealth                                                                                PO Box 30620                                                                                                        Bellingham          WA      98228-2620
                                             Dale J. Zender, President, Hospital Services
 PeaceHealth                                 Northwest                                      2901 Squalicum Parkway                                                                                              Bellingham          WA      98225
                                                                                            Dale J. Zender, President, Hospital Services
 PeaceHealth                                 PeaceHealth                                    Northwest                                          2901 Squalicum Parkway                                           Bellingham          WA      98225
 PeaceHealth Medical Group                                                                  2901 Squalicum Pkwy                                                                                                 Bellingham          WA      98225

 PEACEHEALTH ST JOSEPH HOSPITAL                                                             1115 SE 164TH AVE DEPT 332                                                                                          VANCOUVER           WA      98683-8003
 PEACEHEALTH ST. JOSEPH MEDICAL
 CENTER                                                                                     2901 SQUALICUM PKWY                                                                                                 BELLINGHAM          WA      98225

 Peach Systems Inc, dba Specialty Cellars Attn Robert J. Castellani                         Specialty Cellars                                  13071 La Dana Court                                              Santa Fe Springs    CA      90670
 PEACOCK, ASHLEY                                                                            ADDRESS REDACTED
 PEACOCK, CAROL K                                                                           ADDRESS REDACTED
 PEACOCK, CORINNE GAIL                                                                      ADDRESS REDACTED
 PEAK INTERMOUNTAIN                                                                         6400 TARGEE ST                                                                                                      BOISE               ID      83709-3249
 PEAR, CONNOR THOMPSON                                                                      ADDRESS REDACTED
 PEARCE, BRIGETTE                                                                           ADDRESS REDACTED
 PEARCE, EDEN U                                                                             ADDRESS REDACTED
 PEARCE, MARK STEPHEN                                                                       ADDRESS REDACTED
 PEARCE, SUSAN M.                                                                           ADDRESS REDACTED
 PEARL DISTRIBUTING                                                                         16940 SE 130TH AVE                                                                                                  CLACKAMAS           OR      97015
 PEARL DISTRIBUTING                                                                         6363 7TH AVE SOUTH STE 215                                                                                          SEATTLE             WA      98108
 PEARL DISTRIBUTING OR POP                                                                  16940 SE 130TH AVE                                                                                                  CLACKAMAS           OR      97015
 PEARL DISTRIBUTING WA POP                                                                  6363 7TH AVE SOUTH STE 215                                                                                          SEATTLE             WA      98108
 PEARL DISTRIBUTING-OREGON                                                                  16940 SE 130TH AVE                                                                                                  CLACKAMAS           OR      97015
 PEARL DISTRIBUTING-WASHINGTON                                                              6363 7TH AVE SOUTH SUITE 215                                                                                        SEATTLE             WA      98108
 PEARL PLAZA LTD PARTNERSHIP                                                                5602 S 316TH ST                                                                                                     AUBURN              WA      98001
 PEARL, LYNETTE                                                                             ADDRESS REDACTED
 PEARL, MICHAEL L                                                                           ADDRESS REDACTED
 PEARSON BROTHERS WINERY INC                                                                7123 DEHESA RD                                                                                                      EL CAJON            CA      92019
 PEARSON, BARRY                                                                             ADDRESS REDACTED
 PEARSON, DREW                                                                              ADDRESS REDACTED
 PEARSON, GIANA RENEE                                                                       ADDRESS REDACTED
 PEARSON, JULIE ANNE                                                                        ADDRESS REDACTED
 PEARSON, RONDA                                                                             ADDRESS REDACTED
 PEARSON, SHERRI L.                                                                         ADDRESS REDACTED
 PEART, BLAKE                                                                               ADDRESS REDACTED
 PEASE, AUTUMN                                                                              ADDRESS REDACTED
 PEASE, ERICA JOE                                                                           ADDRESS REDACTED
 PEAVY, DYESHIA NICKETTA                                                                    ADDRESS REDACTED
 PECH, MILDRED                                                                              ADDRESS REDACTED
 PECINA, ISRAEL                                                                             ADDRESS REDACTED
 PECK, ERIKA A                                                                              ADDRESS REDACTED
 PECK, JENNIFER LYNN                                                                        ADDRESS REDACTED
 PECK, TRACY                                                                                ADDRESS REDACTED
 Peckham Properties Inc.                  c/o Sentre Partners                               401 West A Street                                  Suite 2300                                                       Sand Diego          CA      92101
 Peckham Properties Inc.                  c/o Sentre Partners                               401 West A Street                                  Suite 2300                                                       San Diego           CA      92101

                                             Nancy M. Peckham, Bruce R. Peckham and Michael
 Peckham Properties Inc.                     P. Peckham, Co-Trustees under the Marital      & Survivors Trust under The Peckham Family Trust c/o Sentre Partners                401 West A Street, Suite 2300   San Diego           CA      92101
 PECKHAM PROPERTIES, INC. AND                AS CO-TRUSTEES OF THE PECKHAM FAMILY
 NANCY M. PECKHAM, MICHAEL                   TRUST UNDER TRUST AGREEMENT DATED
 PECKHAM AND BRUCE PECKHAM                   1/28/1993                                      C/O SENTRE PARTNERS                              401 WEST A STREET                  SUITE 2300                      SAND DIEGO          CA      92101
 Peckham Properties, Inc. Peckham
 Survivors Trust Peckham Marital Trust                                                      401 W A ST                                         STE 2300                                                         SAN DIEGO           CA      92101-7915
 PEDEN, JONATHAN C.                                                                         ADDRESS REDACTED
 PEDERSEN, CASSIDY                                                                          ADDRESS REDACTED
 PEDERSEN, JACOB                                                                            ADDRESS REDACTED
 PEDERSEN, SHIRLY D                                                                         ADDRESS REDACTED
 PEDERSENS EVENT RENTALS                                                                    4500 4TH AVE S                                                                                                      SEATTLE             WA      98134-2313
 PEDERSON, CONNIE E.                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                     Page 229 of 342
                                                                                Case 15-11874-KG                                 Doc 3995ExhibitFiled
                                                                                                                                                 D    11/26/18                     Page 245 of 357
                                                                                                                                                    Creditor Matrix
                                                                                                                                               Served via First Class Mail


                  Company                                         Contact                                            Address 1                                         Address 2         Address 3                City   State       Zip      Country
 PEDERSON, KAREN                                                                                ADDRESS REDACTED
 PEDERSON, RYAN                                                                                 ADDRESS REDACTED
 PEDONE, GABRIELLE                                                                              ADDRESS REDACTED
 PEDP INC                                    ATTN NICHOLAS TOMPKINS                             684 HIGUERA SUITE B                                                                                  SAN LUIS OBISPO     CA      93401
 PEDROTTI, SELENA ROSE                                                                          ADDRESS REDACTED
 PEDROZA, ALEXANDER                                                                             ADDRESS REDACTED
 PEDROZA, ERNESTO                                                                               ADDRESS REDACTED
 PEEBLES, ANDREW                                                                                ADDRESS REDACTED
 PEECHER, DAVID BRIAN                                                                           ADDRESS REDACTED
 PEECHER, MICHAEL E                                                                             ADDRESS REDACTED
 PEEK, SAWYER ALLEN                                                                             ADDRESS REDACTED
 PEETS COFFEE & TEA                                                                             DEPT 34753                                                                                           SAN FRANCISCO       CA      94753
 PEETS COFFEE & TEA.                                                                            PO BOX 12509                                                                                         BERKELEY            CA      94712
 Peets Operating Company, Inc                Attn Accounts Receivable                           Peets Coffee and Tea                               1400 Park Ave                                     Emeryville          CA      94608-3520
 PEGGS COMPANY INC                                                                              PO BOX 907                                                                                           MIRA LOMA           CA      91752
 PEGGS COMPANY, INC. THE                                                                        PO BOX 907                                                                                           MIRA LOMA           CA      91752
 PEGGS, CO.                                                                                     PO BOX 907                                                                                           MIRA LOMA           CA      91752
 PEGGY SUE DESIGNS                                                                              2822 CAZADERO DR                                                                                     CARLSBAD            CA      92009
 PEGRAM, RICHELLE M.                                                                            ADDRESS REDACTED
 PELHAM, MARK                                                                                   ADDRESS REDACTED
 PELIC, DUSANKA                                                                                 ADDRESS REDACTED
 PELIO, BRENNAN REECE                                                                           ADDRESS REDACTED
 PELKY, KIMBERLY M                                                                              ADDRESS REDACTED
 PELL, CAROLYN D.                                                                               ADDRESS REDACTED
 PEMELTON, CHRISTINE L                                                                          ADDRESS REDACTED
 PENA, ELVA                                                                                     ADDRESS REDACTED
 PENA, OSCAR RENE                                                                               ADDRESS REDACTED
 PENA, STEVEN                                                                                   ADDRESS REDACTED
 PENA, TACCORA                                                                                  ADDRESS REDACTED
 PENA, VIDALA DE LOS ANGELES                                                                    ADDRESS REDACTED
 PENFOLD JR., STEVEN DALE                                                                       ADDRESS REDACTED
 PENGELLY, ERICKA RAQUEL                                                                        ADDRESS REDACTED
 PENINGER, JERI ANN                                                                             ADDRESS REDACTED
 PENINSULA BOTTLING CO INC                                                                      311 SOUTH VALLEY STREET                                                                              PORT ANGLES         WA      98362
 Peninsula Bottling Co Inc                   Ashley Peterson                                    311 South Valley Street                                                                              Port Angles         WA      98362
 Peninsula Bottling, Inc.                                                                       311 S. Valley Street                                                                                 Port Angeles        WA      98362
 PENINSULA COLLECTION                        WAPCPA                                             PO BOX 1661                                                                                          PORT ANGELES        WA      98362
 PENINSULA FIRE EXTINGUISHER                 SALES AND SERVICE                                  P O BOX 1744                                                                                         POULSBO             WA      98370
 PENINSULA LIGHT COMPANY                                                                        13315 GOODNOUGH DR NW                                                                                GIG HARBOR          WA      98332-8640
 PENLAND, JACOB L.                                                                              ADDRESS REDACTED
 PENN COVE MUSSEL CO                                                                            PO BOX 148                                                                                           COUPEVILLE          WA      98239
 PENN COVE SHELLFISH LLC                                                                        PO BOX 148                                                                                           COUPEVILLE          WA      98239
 PENNEL, TIMOTHY O.                                                                             ADDRESS REDACTED
 PENNER, AMANDA MARIE                                                                           ADDRESS REDACTED
 PENNER, BRYAN MICHAEL                                                                          ADDRESS REDACTED
 PENNIE, CARMEN G                                                                               ADDRESS REDACTED
 PENNINGTON, KELSEY ROSE                                                                        ADDRESS REDACTED
 PENNOCK, LEAH M.                                                                               ADDRESS REDACTED
 PENROD, NICHOLAS                                                                               ADDRESS REDACTED
 PENSAMIENTO, ALEX                                                                              ADDRESS REDACTED
 PENSKE LOGISTICS                                                                               PO BOX 7780-5070                                                                                     PHILADELPHIA        PA      19182-5070
 PENSKE LOGISTICS LLC                                                                           2675 MORGANTOWN ROAD                                                                                 READING             PA      19607
 Penske Logistics LLC                        Andrew J. Flame                                    Drinker Biddle & Reath LLP                         One Logan Square, Ste. 200                        Philadelphia        PA      19103
 Penske Logistics LLC                        Andrew J. Flame, Drinker Biddle                    One Logan Square, Ste. 2000                                                                          Philadelphia        PA      19103
 Penske Logistics LLC                        Penske Logistics LLC                               Sean McCartney, Director, Credit and Collections   P.O. Box 563                                      Reading             PA      19603
 Penske Logistics LLC                        Sean McCartney, Director, Credit and Collections   P.O. Box 563                                                                                         Reading             PA      19603
 PENTER, TAEDRA RAE                                                                             ADDRESS REDACTED
 PENTON MEDIA INC                                                                               24652 NETWORK PLACE                                                                                  CHICAGO             IL      60673-1246
 PENTTILA, CHARLES                                                                              ADDRESS REDACTED
 PEOPLES BANK                                ATTN CFO                                           3100 WOBURN ST.                                                                                      BELLINGHAM          WA      98226
 PEOPLES BANK                                ATTN CHIEF FINANCIAL OFFICER                       3100 WOBURN ST.                                                                                      BELLINGHAM          WA      98226
 PEOPLES BANK                                ATTN CHIEF FINANCIAL OFFICER                       3100 Woburn St                                     STE. 300                                          BELLINGHAM          WA      98226
 PEOPLES BANK                                ATTN CHIEF FINANCIAL OFFICER                       4183 Meridian St                                   STE. 300                                          BELLINGHAM          WA      98226
 PEOPLES BANK                                C/O CHESTER T. LACKEY                              900 DUPONT ST                                                                                        BELLINGHAM          WA      98225
 PEOPLES BANK                                C/O MARK A LACKEY                                  900 DUPONT ST                                                                                        BELLINGHAM          WA      98225
 PEPER, LINDA                                                                                   2200 PLANT AVE.                                                                                      REDONDO BEACH       CA      90278
 PEPLINSKI, VICKIE A                                                                            ADDRESS REDACTED
 PEPPAR, CHASE S.                                                                               ADDRESS REDACTED
 PEPPAR, COLLON                                                                                 ADDRESS REDACTED
 Pepper Hamilton LLP                         Douglas D. Herman and Michael J. Custer            1313 N. Market Street, Suite 5100                  PO Box 1709                                       Wilmington          DE      19899-1709
 Pepper Hamilton LLP                         Kay Standridge Kress                               Ste. 1800, 4000 Town Center                                                                          Southfield          MI      48075
 Pepper Hamilton LLP                         Kay Standridge Kress, Esq.                         4000 Town Center, Suite 1800                                                                         Southfield          MI      48075
 PEPPER, DILLON REEVE                                                                           ADDRESS REDACTED
 PEPPERBURST FOODS INC                                                                          PO BOX 3275                                                                                          LYNNWOOD            WA      98046
 PEPPERIDGE FARM INC                                                                            PO BOX 64075800                                                                                      PITTSBURGH          PA      15264-0758
 PEPPERIDGE FARM INC                                                                            PO BOX 640758                                                                                        PITTSBURGH          PA      15264
 Pepperidge Farm, Incorporated               James Guyon, Senior Paralegal                      One Campbell Place                                                                                   Camden              NJ      08103
 Pepperidge Farm, Incorporated               Jim Guyon, Senior Paralegal                        One Campbell Place                                                                                   Camden              NJ      08094
 PEPPERS, MARIE F                                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                         Page 230 of 342
                                                                               Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18                     Page 246 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                  Company                                         Contact                                 Address 1                                    Address 2              Address 3               City   State       Zip      Country
 PEPPERS, TIM                                                                             ADDRESS REDACTED
 PEPPERS, TIMOTHY JAMES                                                                   ADDRESS REDACTED
 PEPSI BEVERAGES COMPANY                                                                  2300 26TH AVE S                                                                                 SEATTLE            WA      98144
 PEPSI COLA BOTTLING CO                                                                   350 NORTH ORLEANS STREET 8TH FLOOR       LOCKBOX 75948                                          CHICAGO            IL      60654
 PEPSI COLA BOTTLING CO                                                                   PO BOX F                                                                                        LA GRANDE          OR      97850
 Pepsi Cola Bottling Company of Walla
 Walla                                       Attn Mike Trammell                           PO Box 111                                                                                      Yakima             WA      98907
 Pepsi Cola Bottling Company of Walla
 Walla                                       Attn Timothy J. Carlson                      Carlson Boyd, PLLC                       230 S. 2nd Street, Suite 202                           Yakima             WA      98901
 Pepsi Cola Bottling Company of Walla
 Walla                                       Pepsi Cola Bottling Company of Walla Walla   Attn Mike Trammell                       PO Box 111                                             Yakima             WA      98907
 PEPSI COLA CO - OREGON                                                                   LOCKBOX 75948                            350 NORTH ORLEANS STREET 8TH FLOOR                     CHICAGO            IL      60654
 Pepsi Cola Flagstaff                                                                     4980 Railhead Avenue                                                                            Flagstaff          AZ      86004
 PEPSI-COLA                                                                               PO BOX 75948                                                                                    CHICAGO            IL      60675-5948
 PEPSI-COLA BOTTLING CO KL                                                                4033 MILLER                                                                                     KLAMATH FALLS      OR      97601
 PEPSI-COLA WALLA WALLA                      THE NOEL CORPORATION                         1200 DALLES MILITARY ROAD                                                                       WALLA WALLA        WA      99362
 PEPSI-COLA.                                                                              700 ANDERSON HILL ROAD                                                                          PURCHASE           NY      10577
 PEPSI-COLA.                                                                              PO BOX 841918                                                                                   DALLAS             TX      75284-1918
 PERALES, BRANDON RAY                                                                     ADDRESS REDACTED
 PERALTA, TALIA                                                                           ADDRESS REDACTED
 PERDUE, BRANDON DALE                                                                     ADDRESS REDACTED
 PEREDA, DANIEL                                                                           ADDRESS REDACTED
 PEREZ , DENNIS                                                                           20520 NORDOFF ST                                                                                CHATSWORTH         CA      91311
 PEREZ DE GARCIA, MARIA
 GUADALUPE                                                                                ADDRESS REDACTED
 PEREZ DE JIMENEZ, NORMA S                                                                ADDRESS REDACTED
 PEREZ DELEON, NIEVES C                                                                   ADDRESS REDACTED
 PEREZ IBARRA, ARTURO                                                                     ADDRESS REDACTED
 PEREZ JR., MIGUEL A                                                                      ADDRESS REDACTED
 PEREZ, ALBERTO                                                                           ADDRESS REDACTED
 PEREZ, ALBERTO                                                                           ADDRESS REDACTED
 PEREZ, ALFONSO                                                                           ADDRESS REDACTED
 PEREZ, ANGEL                                                                             ADDRESS REDACTED
 PEREZ, ANITA                                                                             ADDRESS REDACTED
 PEREZ, ARACELY                                                                           ADDRESS REDACTED
 PEREZ, ARTURO                                                                            ADDRESS REDACTED
 PEREZ, CLAUDIA ITZEL                                                                     ADDRESS REDACTED
 PEREZ, DANIEL ANTHONY                                                                    ADDRESS REDACTED
 PEREZ, DENISE MARIE                                                                      ADDRESS REDACTED
 PEREZ, EDWARD                                                                            ADDRESS REDACTED
 PEREZ, EDWARD                                                                            ADDRESS REDACTED
 PEREZ, ERNESTINA NONE                                                                    ADDRESS REDACTED
 PEREZ, FREDRICK DEAN                                                                     ADDRESS REDACTED
 PEREZ, GLADIS                                                                            ADDRESS REDACTED
 PEREZ, HECTOR D                                                                          ADDRESS REDACTED
 PEREZ, HILDA ISABEL                                                                      ADDRESS REDACTED
 PEREZ, IMELDA                                                                            ADDRESS REDACTED
 PEREZ, JESUS                                                                             ADDRESS REDACTED
 PEREZ, JUAN                                                                              ADDRESS REDACTED
 PEREZ, KARISSA VICTORIA                                                                  ADDRESS REDACTED
 PEREZ, KARLA                                                                             ADDRESS REDACTED
 PEREZ, KELLEY MARIE                                                                      ADDRESS REDACTED
 PEREZ, LESETTE                                                                           ADDRESS REDACTED
 PEREZ, LETICIA                                                                           ADDRESS REDACTED
 PEREZ, LICET GUADALUPE                                                                   ADDRESS REDACTED
 PEREZ, LORI J.                                                                           ADDRESS REDACTED
 PEREZ, LUIS ANTONIO                                                                      ADDRESS REDACTED
 PEREZ, MARGARET SALDANA                                                                  ADDRESS REDACTED
 PEREZ, MARIA ISABEL                                                                      ADDRESS REDACTED
 PEREZ, MARICELA                                                                          ADDRESS REDACTED
 PEREZ, MATILDE                                                                           ADDRESS REDACTED
 PEREZ, MICHELLE LEE                                                                      ADDRESS REDACTED
 PEREZ, MONICA                                                                            ADDRESS REDACTED
 PEREZ, NORMA                                                                             ADDRESS REDACTED
 PEREZ, NORMA A                                                                           ADDRESS REDACTED
 PEREZ, PRISCILLA ELIZABETH                                                               ADDRESS REDACTED
 PEREZ, STARLA ALEXIS                                                                     ADDRESS REDACTED
 PEREZ, TAMMY LYNN                                                                        ADDRESS REDACTED
 PEREZ, VERONICA LETICIA                                                                  ADDRESS REDACTED
 PEREZ, VICTOR                                                                            ADDRESS REDACTED
 PEREZ, YNDALECIO JR                                                                      ADDRESS REDACTED
 PERFECT FOODS NORTHWEST                                                                  11636 SE BRAEMARK CT                                                                            CLACKAMAS          OR      97015-5206
 PERFECT FOODS NORTHWEST                                                                  2835 NE 53RD AVE                                                                                PORTLAND           OR      97213
 PERIO, BARBARA                                                                           ADDRESS REDACTED
 PERIWINKLE PRESCHOOL                                                                     9231 PERIWINKLE LOOP NE                                                                         LACEY              WA      98516
 PERKINS COIE                                                                             1201 THIRD AVENUE, SUITE 4800                                                                   SEATTLE            WA      98101-3099
 PERKINS COIE LAW FIRM                                                                    1201 THIRD AVENUE                        SUITE 4800                                             SEATTLE            WA      98101
 PERKINS COIE LLP                                                                         ATTN CLIENT ACCOUNTING                                                                          SEATTLE            WA      98101-3099
 PERKINS COIE LLP                            ATTN CLIENT ACCOUNTING                       1201 THIRD AVENUE STE 4800                                                                      SEATTLE            WA      98101-3099




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 231 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 247 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


              Company                                             Contact                          Address 1                               Address 2         Address 3                City   State     Zip     Country
 PERKINS MARKETING COMPANY                                                        1017 WHITTIER COURT                                                                    NORTHFIELD          MN    55057
 PERKINS, ELIZABETH                                                               ADDRESS REDACTED
 PERKINS, EVAN LORING                                                             ADDRESS REDACTED
 PERKINS, GRACE VICTORIA                                                          ADDRESS REDACTED
 PERKINS, KATHLEEN GAIL                                                           ADDRESS REDACTED
 PERKINS, KRISTIE LYNNE                                                           ADDRESS REDACTED
 PERKINS, MELISSA                                                                 ADDRESS REDACTED
 PERKINS, NATASHA                                                                 ADDRESS REDACTED
 PERKOVICH, TODD                                                                  ADDRESS REDACTED
 PERLMAN DORAZIO, LINDSEY PAIGE                                                   ADDRESS REDACTED
 PERNEEL, BARBARA M                                                               ADDRESS REDACTED
 PERNESKY, DEANNA OPUUNANI                                                        ADDRESS REDACTED
 PERNICANO, VINCENT L                                                             ADDRESS REDACTED
 PERREIRA, CASSANDRA MAILE LYNN                                                   ADDRESS REDACTED
 PERRIOR-SMALL, ANDREW                                                            ADDRESS REDACTED
 PERROTT, ANITA SHARON                                                            ADDRESS REDACTED
 PERRY, CARRIE JEAN                                                               ADDRESS REDACTED
 PERRY, CRAIG                                                                     ADDRESS REDACTED
 PERRY, DARLENE C.                                                                ADDRESS REDACTED
 PERRY, JAY                                                                       ADDRESS REDACTED
 PERRY, JUDITH ANN                                                                ADDRESS REDACTED
 PERRY, JUDITH MADGE                                                              ADDRESS REDACTED
 PERRY, NICHOLAS MICHAEL                                                          ADDRESS REDACTED
 PERRY, RICHARD G                                                                 ADDRESS REDACTED
 PERRY, ROBERT ANTHONY                                                            ADDRESS REDACTED
 PERRY, RYAN MATTHEW                                                              ADDRESS REDACTED
 PERRY, SHEVON                                                                    ADDRESS REDACTED
 PERRY, WAYNE STEPHEN                                                             ADDRESS REDACTED
 PERRY, YESICA N                                                                  ADDRESS REDACTED
 PERSAUD, STEPHANIE KIYOKO                                                        ADDRESS REDACTED
 PERSON, TARA L                                                                   ADDRESS REDACTED
 PERSSON, RACHEL                                                                  ADDRESS REDACTED
 PERVINE, SANDRA                                                                  ADDRESS REDACTED
 PETER G. SCHMIDT ELEMENTARY                                                      225 DENNIS STREET SE                                                                   TUMWATER            WA   98501
 Peter Michel                                                                     PO Box 2399                                                                            Paso Robles,        CA   93446
 PETER PAN NOVELTY CO INC                                                         22925 SAVI RANCH PARKWAY                                                               YORBA LINDA         CA   92887
 PETER VAN DER REYDEN (ORION)                                                     600 GALLERIA PARKWAY                 SUITE 1450                                        ATLANTA             GA   30339
 PETERKA, JAKE                                                                    ADDRESS REDACTED
 PETERMAN, ASHLEY LYNN                                                            ADDRESS REDACTED
 PETERMANN, ALEX                                                                  ADDRESS REDACTED
 PETERMANN, SUZETTE G.                                                            ADDRESS REDACTED
 PETERMEYER, MATTHEW                                                              ADDRESS REDACTED
 PETERS AQUA SYSTEMS                                                              30333 S CANDLELIGHT CT                                                                 CANBY               OR   97013
 PETERS, ASHLEY N.                                                                ADDRESS REDACTED
 PETERS, JUSTIN                                                                   ADDRESS REDACTED
 PETERS, KENDRICK JAMES                                                           ADDRESS REDACTED
 PETERS, LINDA A.                                                                 ADDRESS REDACTED
 PETERS, STANFORD T                                                               ADDRESS REDACTED
 PETERS, STANLEY J                                                                ADDRESS REDACTED
 PETERS, TAMI MARIE                                                               ADDRESS REDACTED
 PETERSEN, ANDREW D.                                                              ADDRESS REDACTED
 PETERSEN, DAINA RAE                                                              ADDRESS REDACTED
 PETERSEN, HOLLIE J.                                                              ADDRESS REDACTED
 PETERSEN, JAMES                                                                  ADDRESS REDACTED
 PETERSEN, KIM                                                                    ADDRESS REDACTED
 PETERSEN, SUSAN                                                                  ADDRESS REDACTED
 PETERSON SULLIVAN LLP                                                            601 UNION STREET SUITE 2300                                                            SEATTLE             WA   98226
 PETERSON, AARON                                                                  ADDRESS REDACTED
 PETERSON, ALEX                                                                   ADDRESS REDACTED
 PETERSON, CHLOE                                                                  ADDRESS REDACTED
 PETERSON, CONNIE T                                                               ADDRESS REDACTED
 PETERSON, DANETTE R.                                                             ADDRESS REDACTED
 PETERSON, DESERIE R                                                              ADDRESS REDACTED
 PETERSON, DONDA                                                                  ADDRESS REDACTED
 PETERSON, EDWARD R                                                               ADDRESS REDACTED
 PETERSON, JACKIE ANN                                                             ADDRESS REDACTED
 PETERSON, JOHN S                                                                 ADDRESS REDACTED
 PETERSON, KYLE                                                                   10331 ESCADERA DR                                                                      LAKESIDE            CA   92040-2224
 PETERSON, KYLE                                                                   2478 HILTON HEAD PL APT 1159                                                           EL CAJON            CA   92019-4454
 PETERSON, KYLE DANIEL                                                            ADDRESS REDACTED
 PETERSON, LANDON CHOLLY                                                          ADDRESS REDACTED
 PETERSON, MARTIN D                                                               ADDRESS REDACTED
 PETERSON, MELISSA                                                                ADDRESS REDACTED
 PETERSON, MELISSA R                                                              ADDRESS REDACTED
 PETERSON, ROBIN LYNN                                                             ADDRESS REDACTED
 PETERSON, SANDRA L.                                                              ADDRESS REDACTED
 PETERSON, SANDRA L.                                                              ADDRESS REDACTED
 PETERSON, STACY                                                                  ADDRESS REDACTED
 PETERSON, TAMARA                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 232 of 342
                                                                               Case 15-11874-KG                                  Doc 3995ExhibitFiled
                                                                                                                                                 D    11/26/18             Page 248 of 357
                                                                                                                                            Creditor Matrix
                                                                                                                                       Served via First Class Mail


                Company                                           Contact                                         Address 1                                    Address 2         Address 3                City   State       Zip   Country
 PETERSON, TERESA A                                                                          ADDRESS REDACTED
 PETERSON, TRACY LU                                                                          ADDRESS REDACTED
 PETERSON, WYATT PATTRIC                                                                     ADDRESS REDACTED
 PETICOLAS, TANNER GARY                                                                      ADDRESS REDACTED
 PETIT, ZORIN LEE                                                                            ADDRESS REDACTED
 PETKOW, YUKIKO                                                                              ADDRESS REDACTED
 PETREQUIN , PAULA                                                                           2079 SUNNYSIDE RD.                                                                              BEAVERCREEK         OR      97004
 PETREQUIN, PAULA M                                                                          ADDRESS REDACTED
 PETRINIS OF SANTA BARBAR INC                                                                PO BOX 30832                                                                                    SANTA BARBARA       CA      93130
 PETROVIC, SLOBODANKA                                                                        ADDRESS REDACTED
 PETROVICH, MAILE M                                                                          ADDRESS REDACTED
 PETTIBONE, EMILY MICHAEL                                                                    ADDRESS REDACTED
 PETTIT, ERIN S                                                                              ADDRESS REDACTED
 PETTIT, PATRICIA KAY                                                                        ADDRESS REDACTED
 PETTY III, ANTHONY THOMAS                                                                   ADDRESS REDACTED
 PETTY, COLANDA L                                                                            ADDRESS REDACTED
 PETZOLDT, CAMERON A.                                                                        ADDRESS REDACTED
 PEYTON, DORIS RHEA                                                                          ADDRESS REDACTED
 PEYTON, JASON LEE                                                                           ADDRESS REDACTED
 PEYTON, ROBERT MARCELLUS                                                                    ADDRESS REDACTED
 PFAENDLER, MARC R                                                                           ADDRESS REDACTED
 PFAFF, KARA                                                                                 ADDRESS REDACTED
 PFAU, JOANNE MARIE                                                                          ADDRESS REDACTED
 PFAU-JOHNSON, CAMILLE ANN                                                                   ADDRESS REDACTED
 PFEIFER, SHANNON                                                                            ADDRESS REDACTED
 PFEIFFER, LISA M                                                                            ADDRESS REDACTED
 PFEIFFER, NICOLAS ANTHONY                                                                   ADDRESS REDACTED
 PFINGSTEN, CONNIE A                                                                         ADDRESS REDACTED
 PFISTER, CAROL M                                                                            ADDRESS REDACTED
 PFITZER, HARRY JESSE                                                                        ADDRESS REDACTED
 PFLEGL, JOCELYN                                                                             ADDRESS REDACTED
 PFLUMM, BRIAN H                                                                             ADDRESS REDACTED
 PFORTMILLER, DEBORAH A M                                                                    ADDRESS REDACTED
 PFOST, MARY                                                                                 ADDRESS REDACTED
 PHAM, DUY A                                                                                 ADDRESS REDACTED
 PHAM, HIEU                                                                                  ADDRESS REDACTED
 PHAM, JACQUELINE OANH                                                                       ADDRESS REDACTED
 PHAM, KRYSTEN                                                                               ADDRESS REDACTED
 PHAM, TUONG N                                                                               ADDRESS REDACTED
 PHAN, HENRY                                                                                 ADDRESS REDACTED
 PHAN, SHALEENA D                                                                            ADDRESS REDACTED
 PHAN, TRI                                                                                   ADDRESS REDACTED
 PHARIS, KAMI MICHELLE                                                                       ADDRESS REDACTED
 Pharmaca Integrative                        Attn Stuart Gratz - VP of Pharmacy Operations   4940 Pearl East Circle Suite #301                                                               Boulder             CO      80301
 PHARMACARE MANAGEMENT
 SERVICES, INC                                                                               695 GEORGE WASHINGTON HIGHWAY                                                                   LINCOLN             RI      02865
 PHARMACEUTICAL CARE NETWORK                                                                 9343 TECH CENTER DR.                          SUITE 200                                         SACRAMENTO          CA      95826
 PHARMACY BUYING ASSOCIATION,
 INC.                                                                                        6300 ENTERPRISE ROAD                                                                            KANSAS CITY         MO      64120

 PHARMACY DATA MANAGEMENT INC. ATTN PHARMACY NETWORK SERVICES                                940 WINDHAM COURT                                                                               BOARDMAN            OH      44512
 PHARMACY HEALTHCARE SOLUTIONS
 INC                                                                                         PO BOX 101632                                                                                   PITTSBURGH          PA      15237
 PHARMACY PROVIDER SERVICES
 CORPORATION OF FLORIDA                                                                      3375-I CAPITAL CIRCLE NE                                                                        TALLAHASSEE         FL      32308
 PHARMACY RELIEF NORTHWEST
 COMPANY                                                                                     10223 N.E. 10TH                               SUITE E                                           BELLEVUE            WA      98004
 PHARMECEUTICAL TECHNOLOGIES,
 INC.                                                                                        P.O. BOX 407                                                                                    BOYS TOWN           NE      68010
 Phase 2 Cellars LLC dba Tolosa Winery                                                       4910 Edna Road                                                                                  San Luis Obispo     CA      93401
 PHEE, MARIA                                                                                 3727 7TH AVE.                                 UNIT 48                                           SAN DIEGO           CA      92103
 PHELPS, JAMI L                                                                              ADDRESS REDACTED
 PHELPS, MERCEDES                                                                            ADDRESS REDACTED
 PHILAPHON, VIENGVANLY NOI                                                                   ADDRESS REDACTED
 PHILBIN, ROBERT J                                                                           ADDRESS REDACTED
 PHILLIPS III, GEORGE V                                                                      ADDRESS REDACTED
 PHILLIPS, BRANDON MICHALE                                                                   ADDRESS REDACTED
 PHILLIPS, CHANCE MC                                                                         ADDRESS REDACTED
 PHILLIPS, CHASE                                                                             ADDRESS REDACTED
 PHILLIPS, CHRISTOPHER MARK                                                                  ADDRESS REDACTED
 PHILLIPS, COLTON                                                                            ADDRESS REDACTED
 PHILLIPS, COLTON T.                                                                         ADDRESS REDACTED
 PHILLIPS, CRESHAWN LAWRENCE                                                                 ADDRESS REDACTED
 PHILLIPS, DEBORAH                                                                           ADDRESS REDACTED
 PHILLIPS, ELIZABETH                                                                         ADDRESS REDACTED
 PHILLIPS, JEREMY S                                                                          ADDRESS REDACTED
 PHILLIPS, JOSEPH BRICEN                                                                     ADDRESS REDACTED
 PHILLIPS, KAMLYN                                                                            ADDRESS REDACTED
 PHILLIPS, KAYLA                                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                 Page 233 of 342
                                                                                Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 249 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                               Address 1                                 Address 2         Address 3              City    State       Zip      Country
 PHILLIPS, KAYLA B.                                                                   ADDRESS REDACTED
 PHILLIPS, KIMBERLY                                                                   ADDRESS REDACTED
 PHILLIPS, MEGAN                                                                      ADDRESS REDACTED
 PHILLIPS, MORGAN JOHN                                                                ADDRESS REDACTED
 PHILLIPS, NICHOLAS T.                                                                ADDRESS REDACTED
 PHILLIPS, TIMOTHY WYATT                                                              ADDRESS REDACTED
 PHILLIPS, TYSON M                                                                    ADDRESS REDACTED
 PHILPOTT, SHARLENE A                                                                 ADDRESS REDACTED
 PHIPPS, SHERRY                                                                       ADDRESS REDACTED
 PHONE FACTOR                                                                         7301 W. 129TH ST.                                                                         OVERLAND PARK      KS      66213
 PHSI PURE WATER FINANCE                                                              PO BOX 404582                                                                             ATLANTA            GA      30384
 PHT SYSTEMS INC                                                                      1801 OLD HIGHWAY 8 NW                   SUITE 118                                         NEW BRIGHTON       MN      55112
 PHT SYSTEMS INCORPORATED                                                             1801 OLD HIGHWAY 8 NW                   SUITE 118                                         NEW BRIGHTON       MN      55112
 PHU, HO V                                                                            ADDRESS REDACTED
 PHYSICIANS & DENTISTS CREDIT
 BUREAU                                                                               20435 72ND AVE S STE 202                                                                  KENT               WA      98032-2358
 PHYSICIANS & DENTISTS CREDIT
 BUREAU, INC                                                                          20435 72ND AVE S STE 202                                                                  KENT               WA      98032-2358
 PI, CHANEWEI                                                                         ADDRESS REDACTED
 PIAS, MICHAEL TODD                                                                   ADDRESS REDACTED
 PIATT, ELLA N.                                                                       ADDRESS REDACTED
 PICASSO TOLEDO, ESMERALDA                                                            ADDRESS REDACTED
 PICAZO, PAUL A                                                                       ADDRESS REDACTED
 PICHA FARMS                                                                          PO BOX 1467                                                                               PUYALLUP           WA      98371
 PICHINEVSKIY, EKATERINA                                                              ADDRESS REDACTED
 PICKATHON LLC                                                                        PO BOX 13721                                                                              PORTLAND           OR      97213
 PICKATHON LLC                                                                        PO BOX 13721                                                                              PORTLAND           WA      97213
 PICKETT, HANNAH C                                                                    ADDRESS REDACTED
 PICKLED PLANET                                                                       225 WATER STREET                                                                          ASHLAND            OR      97520
 PICKLESIMER, KARLI                                                                   ADDRESS REDACTED
 PICOLET, MICHAEL W.                                                                  ADDRESS REDACTED
 PICOTTE, ROSS                                                                        ADDRESS REDACTED
 PIECZYNSKI, KRISTY L                                                                 ADDRESS REDACTED
 PIEDEL, COLLEEN F.                                                                   ADDRESS REDACTED
 PIEKKOLA, ADAM                                                                       ADDRESS REDACTED
 PIERATT, BRANDON M.                                                                  ADDRESS REDACTED
 PIERCE COUNTY                               C/O ALARM TRACKING AND BILLING           PO BOX 26364                                                                              COLORADO SPRINGS   CO      80936
 PIERCE COUNTY BUDGET AND
 FINANCE                                                                              950 FAWCETT AVE, STE 100                                                                  TACOMA             WA      98402-5603
 PIERCE COUNTY BUDGET AND
 FINANCE                                     ATTN ALLEN RICHARDSON                    950 FAWCETT AVE, SUITE 100                                                                TACOMA             WA      98402-5603
 PIERCE COUNTY HEALTH
 DEPARTMENT                                                                           3629 SOUTH D STREET MS 1004                                                               TACOMA             WA      98418-6813
 PIERCE COUNTY HEALTH DEPT                                                            3629 SOUTH D STREET MS 1004                                                               TACOMA             WA      98418-6813
 PIERCE COUNTY PROFESSIONAL                  FIRE FIGHTERS IAFF LOCAL 726             PO BOX 726                                                                                PUYALLUP           WA      98371
 Pierce County Prosecuting Attorneys
 Office                                      Mark Lindquist, Prosecuting Attorney     930 Tacoma Ave. S. Room 946                                                               Tacoma             WA      98402
 PIERCE COUNTY REFUSE - DISTRICT
 2180                                        A WASTE CONNECTIONS COMPANY              PO BOX 60248                                                                              LOS ANGELES        CA      90060-0248
 PIERCE COUNTY SEWER, WA                                                              P.O. BOX 11620                                                                            TACOMA             WA      98411-6620
 PIERCE COUNTY SUPERIOR COURT                                                         930 TACOMA AVE S #110                                                                     TACOMA             WA      98402
 PIERCE COUNTY TREASURER                                                              2404 SOUTH 35TH ST.                     ROOM 142                                          TACOMA             WA      98409
 PIERCE COUNTY TREASURER                                                              PO BOX 11621                                                                              TACOMA             WA      98411-6621
 Pierce County, Washington                                                            950 Fawcett Ave, Suite 100                                                                Tacoma             WA      98402-5603
 PIERCE TRANSIT                                                                       3701 96TH ST. SW                                                                          LAKEWOOD           WA      98499-4431
 PIERCE, ANGELA LEE                                                                   ADDRESS REDACTED
 PIERCE, BRITANY                                                                      ADDRESS REDACTED
 PIERCE, CAITLIN                                                                      ADDRESS REDACTED
 PIERCE, ELAINA MARLISSA                                                              ADDRESS REDACTED
 PIERCE, JAMES R                                                                      ADDRESS REDACTED
 PIERCE, JESSICA J                                                                    ADDRESS REDACTED
 PIERCE, JOHNATHON                                                                    ADDRESS REDACTED
 PIERCE, KAYLA MARIE                                                                  ADDRESS REDACTED
 PIERCE, KELLY                                                                        ADDRESS REDACTED
 PIERCE, KIMBERLY KAY                                                                 ADDRESS REDACTED
 PIERCE, PARKER LEE                                                                   ADDRESS REDACTED
 PIERCE, TONYA                                                                        ADDRESS REDACTED
 PIERCE, TRAVIS D.                                                                    ADDRESS REDACTED
 PIERSEL, SAGE BURTON                                                                 ADDRESS REDACTED
 PIERSON, ERIKA ROSE                                                                  ADDRESS REDACTED
 PIERSON, MEGHAN                                                                      ADDRESS REDACTED
 PIETILA, JASON ERIC                                                                  ADDRESS REDACTED
 PIETILAS OK WELDING                                                                  1729 WASHINGTON STREET                                                                    OREGON CITY        OR      97045
 PIGEON, NICHOLAS ALLEN                                                               ADDRESS REDACTED
 PIIONEER ELEMENTARY SCHOOL                                                           1655 CARLYON AVE. SE                                                                      OLYMPIA            WA      98501
 PIKALOV, SERGEY VLADIMIROVICH                                                        ADDRESS REDACTED
 PIKE, KIMBERLY                                                                       ADDRESS REDACTED
 PIKE, LORALEI                                                                        ADDRESS REDACTED
 PIKE, MOLLIE B.                                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 234 of 342
                                                                               Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                          D    11/26/18             Page 250 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


                Company                                           Contact                               Address 1                                       Address 2         Address 3                City   State       Zip      Country
 PILCHOWSKI, IAN MILES                                                               ADDRESS REDACTED
 PILE JR, DONALD H.                                                                  ADDRESS REDACTED
 PILES, WESLEY                                                                       ADDRESS REDACTED
 PILLAR, HOWARD W                                                                    ADDRESS REDACTED
 PILOCH DISTRIBUTION INC                                                             6260 E TROPICAL PKWY                                                                             NORTH LAS VEGAS     NV      89115
 PILON, ROBBYN                                                                       ADDRESS REDACTED
 PILON, STANLEY                                                                      ADDRESS REDACTED
 Pima County Attorneys Office                Barbara LaWall, County Attorney         32 N. Stone Avenue                                                                               Tucson              AZ      85701
 PIMA COUNTY HEALTH DEPARTMENT                                                       3950 S. COUNTRY CLUB ROAD                      STE. 100                                          TUCSON              AZ      85714
 PIMA COUNTY TREASURER                                                               115 N CHURCH AVE                                                                                 TUCSON              AZ      85701-1130
 PIMENTEL, CHERYL ANN                                                                ADDRESS REDACTED
 PIMENTEL, STEPHANIE ASHLEY                                                          ADDRESS REDACTED
 PINA, JOHN LOUIS                                                                    ADDRESS REDACTED
 PINCH HIT RX PLLC                                                                   PO BOX 12956                                                                                     OLYMPIA             WA      98508
 PINE SHED RIBS & BARBECUE                                                           17730 PILKINGTON ROAD                                                                            LAKE OSWEGO         OR      97035
 PINE, MARY GRACE CHU                                                                ADDRESS REDACTED
 PINE, YIQIONG                                                                       ADDRESS REDACTED
 PINEDA , DONNA                                                                      5295 CYNTHIA CT.                                                                                 SPRINGFIELD         OR      97478
 PINEDA, ESTHER G                                                                    ADDRESS REDACTED
 PINEDA, ESVELTIANA                                                                  ADDRESS REDACTED
 PINEDA, JORDAN                                                                      ADDRESS REDACTED
 PINEDA, JULIO                                                                       ADDRESS REDACTED
 PINEDA, PAUL                                                                        ADDRESS REDACTED
 PINEDA, RODOLFO                                                                     ADDRESS REDACTED
 PINEWOOD ELEMENTARY                                                                 5115 84TH STREET NE                                                                              MARYSVILLE          WA      98270
 PINIOS, CHERYL ANN                                                                  ADDRESS REDACTED
 PINKS BAKERY SEATTLE INC                                                            22330-68TH AVE SOUTH                                                                             KENT                WA      98032-1948
 PINKSTON, DAVIS ROBERT                                                              ADDRESS REDACTED
 PINLEY, LORILEI M.                                                                  ADDRESS REDACTED
 Pinnacle Foods, Inc.                        Attn Robert J. Gamgort, CEO             399 Jefferson Road                                                                               Parsippany          NJ      07054
 PINNEY, BARBARA A.                                                                  ADDRESS REDACTED
 PINNEY, RAY                                                                         ADDRESS REDACTED
 PINNEY, RYAN A.                                                                     ADDRESS REDACTED
 PINON, ADRIANA CAROLINA                                                             ADDRESS REDACTED
 PINSKER, MATTHEW A                                                                  ADDRESS REDACTED
 PINTELLO, JULIA                                                                     ADDRESS REDACTED
 PINTO, ANTHONY ROBERT                                                               ADDRESS REDACTED
 PINTOS, ANGELANA MONIQUE                                                            ADDRESS REDACTED
 PINZON, ETHELA VALENCIA                                                             ADDRESS REDACTED
 PIOLI, ANNABELLE                                                                    ADDRESS REDACTED
 PIONEER CREDIT RECOVERY                                                             PO BOX 158                                                                                       ARCADE              NY      14009
 PIONEER CREDIT RECOVERY, INC.                                                       PO BOX 158                                                                                       ARCADE              NY      14009
 PIONEER ELEMENTARY                                                                  2301 M STREET SE                                                                                 AUBURN              WA      98002
 PIONEER ELEMENTARY SCHOOL                                                           8213 EAGLEFIELD DRIVE                                                                            ARLINGTON           WA      98223
 PIONEER FLORAL IMPORTS INC                                                          PO BOX 86630                                                                                     PORTLAND            OR      97286-0630
 PIONEER MEADOWS MONTESSORI
 SCHOOL                                                                              2377 DOUGLAS RD                                                                                  FERNDALE            WA      98248
 PIPELINE CRAFT BEVERAGE CO LLC                                                      4407 KEYES COURT                                                                                 BAKERSFIELD         CA      93312
 PIPELINE SUPPLY CO                                                                  845 BERKSHIRE LN N                                                                               PLYMOUTH            MN      55441-5419
 PIPER PRODUCTS SUPER SYSTEM                                                         PO BOX 1170                                                                                      MILWAUKEE           WI      53201-1170
 PIPER, JERRY WARREN                                                                 ADDRESS REDACTED
 PIPER, KASEY                                                                        ADDRESS REDACTED
 PIPER, ZACHARY CARLOS                                                               ADDRESS REDACTED
 PIPERSKY, STEVEN CHARLES                                                            ADDRESS REDACTED
 PIPPIN-TIMCO, JASMINE N.                                                            ADDRESS REDACTED
 PIRELLI, COLLEEN                                                                    ADDRESS REDACTED
 PIRELLO, THRESEA A                                                                  ADDRESS REDACTED
 PIRONE, JENNIFER                                                                    ADDRESS REDACTED
 PIRRELLO, KALLIE ALISSA                                                             ADDRESS REDACTED
 PISHBIN, PAYAM                                                                      ADDRESS REDACTED
 PISKER, SNJEZANA                                                                    ADDRESS REDACTED
 PITCH                                                                               8825 NATIONAL BOULEVARD                                                                          CULVER CITY         CA      90232
 Pitch, Inc.                                 Robert J. Figa                          801 W. Big Beaver Rd., Fifth Floor                                                               Troy                MI      48084
 PITCHARD, MARK W                                                                    ADDRESS REDACTED
 PITCHER, CRISTOPHER MICHEAL                                                         ADDRESS REDACTED
 PITCHER, JEFFREY B                                                                  ADDRESS REDACTED
 PITCHFORD, SANDRA LYNNE                                                             ADDRESS REDACTED
 PITMAN, ELIJAH GRAY                                                                 ADDRESS REDACTED
 PITNEY BOWES INC                                                                    PO BOX 371896                                                                                    PITTSBURGH          PA      15250-7896
 PITNEY BOWES, INC.                                                                  2225 AMERICAN DRIVE                                                                              NEENAH              WI      54956
 PITTMAN, MEGAN J                                                                    ADDRESS REDACTED
 PITTS, ROBERT D.                                                                    ADDRESS REDACTED
 PITZER , MARGRET                                                                    650 S RANCHO SANTA FE 31                                                                         SAN MARCOS          CA      92078-3945
 PITZER, MARGRET                                                                     650 RANCHO SANTA FE RD                         UNIT 316                                          SAN MARCOS          CA      92069
 PIVOVAROFF, BROOKE ASHLEY                                                           ADDRESS REDACTED
 PIW IWC                                                                             600 122 AVE                                    SUITE 605                                         SEATTLE             WA      98104
 PIXIE DUST PARTY ENTERTAINMENT
 LLC                                                                                 1334 E AXTON ROAD                                                                                BELLINGHAM          WA      98226
 PIXLER, MICHAEL L                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 235 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18              Page 251 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                 Company                                          Contact                           Address 1                                  Address 2                   Address 3               City   State       Zip      Country
 PIZANO, CHRISTINA                                                                ADDRESS REDACTED
 PIZARRO, BELINDA                                                                 ADDRESS REDACTED
 PIZARRO, KALEE KALANI                                                            ADDRESS REDACTED
 PIZIALI, KATELYN ANNE                                                            ADDRESS REDACTED
 PJETRUSHI, ELIDON                                                                ADDRESS REDACTED
 PK I OLYMPIA SQUARE LLC                     C/O KIMCO REALTY CORPORATION         3333 NEW HYDE PARK RD.                   STE. 100, P.O. BOX 5020                                     NEW HYDE PARK      NY      11042-0020
 PK II Larwin Square SC LP                                                        1631-B SOUTH MELROSE DRIVE                                                                           VISTA              CA      92081
 PK II Larwin Square SC LP                   c/o Kimco Realty Corp.               3333 New Hyde Park Rd.                   Ste. 100                                                    New Hyde Park      NY      11042-1205
 PK II LARWIN SQUARE SC LP                   DEPT CODE SCAT1420 LVONS 00          PO BOX 82565                                                                                         GOLETA             CA      93118-2565
 PKII MILWAUKEE MARKETPLACE LLC                                                   3333 NEW HYDE PARK RD.                   STE. 100                        P.O. BOX 5020               NEW HYDE PARK      NY      11042-0020
 PLACENCIA, STEPHEN                                                               ADDRESS REDACTED
 PLACIDE, LYDIA MARIE                                                             ADDRESS REDACTED
 PLANET INC                                                                       PO BOX 156                                                                                           OCCIDENTAL         CA      95465-0156
 PLANETZ, KYRA                                                                    ADDRESS REDACTED
 PLANKENHORN, BRITTANY                                                            ADDRESS REDACTED
 PLANT SOURCE INC                                                                 2029 SYCAMORE DR                                                                                     SAN MARCOS         CA      92069
 PLANT, DONIELLE                                                                  ADDRESS REDACTED
 PLASCENCIA , GUILLERMO                                                           773 W 14TH ST                            #4                                                          SAN PEDRO          CA      90731-4039
 PLASCENCIA STAFFORD, OSCAR
 DAVID                                                                            ADDRESS REDACTED
 PLASCENCIA, AUSTIN RM                                                            ADDRESS REDACTED
 PLASCENCIA, GUILLERMO                                                            ADDRESS REDACTED
 PLASCENCIA, RYAN JOSEPH                                                          ADDRESS REDACTED
 PLATINUM ROOFING INC                                                             1900 DOBBIN DRIVE                                                                                    SAN JOSE           CA      95133
 PLATINUM SECURITY INC                                                            11300 W OLYMPIC BLVD SUITE 900                                                                       LOS ANGELES        CA      90064
 PLATT ELECTRIC SUPPLY                                                            PO BOX 418759                                                                                        BOSTON             MA      02241-8759
 PLATT ELECTRIC SUPPLY INC                                                        PO BOX 418759                                                                                        BOSTON             MA      02241-8759
 PLATT, AMY D                                                                     ADDRESS REDACTED
 PLATT, KATHERINE                                                                 ADDRESS REDACTED
 PLATZ JR, CARL E.                                                                ADDRESS REDACTED
 PLAYNETWORK INC                                                                  PO BOX 204515                                                                                        DALLAS             TX      75320-4515
 PLAZA DEL AMO PROPERTIES                                                         11812 SAN VICENTE BLVD STE 500                                                                       LOS ANGELES        CA      90049
 PLAZA DEL AMO PROPERTIES LLC                                                     11812 SAN VICENTE BLVD #500                                                                          LOS ANGELES        CA      90049
 Plaza Del Amo Properties, LLC                                                    11911 San Vicente Blvd.                  Ste. 300                                                    Los Angeles        CA      90049
 PLAZA DEL ARO PROPERTIES                                                         11812 SAN VICENTE BLVD                   STE 500                                                     LOS ANGELES        CA      90049
 PLEAS, TRACY E.                                                                  ADDRESS REDACTED
 PLETCHER, SUSAN E                                                                ADDRESS REDACTED
 PLEWNARZ, EMILY                                                                  ADDRESS REDACTED
 PLINSKE, ALEX                                                                    ADDRESS REDACTED
 PLINSKE, JUSTIN KEONI                                                            ADDRESS REDACTED
 PLINSKE, TERESA J                                                                ADDRESS REDACTED
 PLOEGMAN, JANINE M.                                                              ADDRESS REDACTED
 PLUMB PERFECT                                                                    1118 2ND ST                                                                                          WENATCHEE          WA      98801
 PLUMBING PROS LLC                                                                PO BOX 188                                                                                           BUKLEY             WA      98321
 PLYMOUTH POULTRY COMPANY                                                         4500 7TH AVE SOUTH                                                                                   SEATTLE            WA      98108
 PNC                                         ATTN W. Reed Paden                   4720 Piedmont Row Drive                  Suite 300                                                   CHARLOTTE          NC      28210
 PNC BANK                                                                         500 FIRST AVENUE                         2ND FLOOR                                                   PITTSBURGH         PA      15219
 PNC BANK C O PEPSICO INC                    QUAKER FOOD & BEVERAGES              PO BOX 644943                                                                                        PITTSBURGH         PA      15264-4943
 PNC BANK, N.A.                                                                   TWO TOWER CENTER BLVD                                                                                EAST BRUNSWICK     NJ      08816
 PNC BANK, NATIONAL ASSOCIATION                                                   500 FIRST AVENUE                                                                                     PITTSBURGH         PA      15219
 PNC BANK, NATIONAL ASSOCIATION              ATTN PORTFOLIO MANAGER               4720 PIEDMONT ROW DRIVE, SUITE 300                                                                   CHARLOTTE          NC      28210

 PNC MERCHANT SERVICES COMPANY                                                    249 FIFTH AVENUE                                                                                     PITTSBURGH         PA      15222
 POAGE, MARY                                                                      ADDRESS REDACTED
 POAST, VALERIE                                                                   ADDRESS REDACTED
 POCARO, ANTHONY                                                                  ADDRESS REDACTED
 POCKRANDT, TIMOTHY                                                               ADDRESS REDACTED
 POCZA, LOUIS FRANK                                                               ADDRESS REDACTED
 PODRIZNIK, LINDA L                                                               ADDRESS REDACTED
 PODZIMEK, STEVEN MICHAEL                                                         ADDRESS REDACTED
 POEHLMAN, MICHELE C                                                              ADDRESS REDACTED
 POGGEMEYER, JANET E                                                              ADDRESS REDACTED
 POGOZONE INTERNET SERVICES                                                       PO BOX 974                                                                                           LYNDEN             WA      98264
 POGUE, CINDY J                                                                   ADDRESS REDACTED
 POINDEXTER, CRYSTAL                                                              ADDRESS REDACTED
 POINT BLANK DIST./GROCERY                                                        2730 NE RIVERSIDE WAY STE A                                                                          PORTLAND           OR      97211-1862
 POINT BLANK DISTRIBUTING                                                         1761 NE ARGYLE ST                                                                                    PORTLAND           OR      97211
 POINT BLANK DISTRIBUTING/FINTECH                                                 2730 NE RIVERSIDE WAY STE A                                                                          PORTLAND           OR      97211-1862
 POINT FOSDICK TOWN SQUARE LLC                                                    PO BOX 398209                                                                                        SAN FRANCISCO      CA      94139
 POINT FOSDICK TOWN SQUARE, LLC                                                   4695 MACARTHUR CT STE 700                                                                            NEWPORT BEACH      CA      92660-1862
 POINT ROBERTS PRESS INC                                                          225 MARINE DRIVE STE 200                                                                             BLAINE             WA      98230
 POLANCO, KAYLEE                                                                  ADDRESS REDACTED
 POLANCO, STEVEN LEE                                                              ADDRESS REDACTED
 POLAND, CORRINA N                                                                ADDRESS REDACTED
 POLANSKI, KRISTIN NICOLE                                                         ADDRESS REDACTED
 POLANSKY, DANIEL A.                                                              ADDRESS REDACTED
 POLANSKY, DONALD F                                                               ADDRESS REDACTED
 POLEE, BRANDI SHIREE                                                             ADDRESS REDACTED
 POLEE, BRITTANI                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 236 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 252 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                       Address 1                                      Address 2         Address 3               City   State       Zip      Country
 POLENO, ALLEN                                                                    ADDRESS REDACTED
 POLEWKA, LYNETTE M                                                               ADDRESS REDACTED
 POLING, JAIMIE                                                                   ADDRESS REDACTED
 POLK, SAMANTHA RENE                                                              ADDRESS REDACTED
 POLLARD, DEVON S.                                                                ADDRESS REDACTED
 POLLARDO, LISA                                                                   ADDRESS REDACTED
 POLLARDO, LISA M.                                                                ADDRESS REDACTED
 POLLARD-PHILLIPS, WANDA MAE                                                      ADDRESS REDACTED
 POLLITT, VANESSA ANNE                                                            ADDRESS REDACTED
 POLSON, JASON D                                                                  ADDRESS REDACTED
 POLTZ, BENJAMIN                                                                  ADDRESS REDACTED
 PONCE JR., MARIO A                                                               ADDRESS REDACTED
 PONCE, AIXA LILLIANA                                                             ADDRESS REDACTED
 PONCE, GUSTAVO J                                                                 ADDRESS REDACTED
 PONCE, JUAN L                                                                    ADDRESS REDACTED
 PONCE, KAITLIN VIRGINIA                                                          ADDRESS REDACTED
 PONCE, MARTIN                                                                    ADDRESS REDACTED
 POND, LORI B                                                                     ADDRESS REDACTED
 PONNAY, MITCHELL                                                                 ADDRESS REDACTED
 PONSLER, PATRICK L                                                               ADDRESS REDACTED
 PONTES, DAYNA FAYE                                                               ADDRESS REDACTED
 PONTHIER, RACHEL E.                                                              ADDRESS REDACTED
 POOL, CINDY LOU                                                                  ADDRESS REDACTED
 POOL, JOHN PHILLIP                                                               ADDRESS REDACTED
 POOLE, ASHLYNN DAWN                                                              ADDRESS REDACTED
 POOLE, SHEILA L                                                                  ADDRESS REDACTED
 POORE, DANIEL                                                                    ADDRESS REDACTED
 POORE, LORI                                                                      ADDRESS REDACTED

 Popcorn Country Tucson Cactus Corn LLC                                           3914 E Grand Rd                                                                            Tucson             AZ      85712
 POPCORNOPOLIS                                                                    3200 E SLAUSON AVE                                                                         VERNON             CA      90058-3919
 POPHAM, JAMES W.                                                                 ADDRESS REDACTED
 POPOVICH, STEPHANIE ALEXANDRA                                                    ADDRESS REDACTED
 POPPA, FOREST                                                                    ADDRESS REDACTED
 PORADUN, HOLLY R.                                                                ADDRESS REDACTED
 PORT ORCHARD PAVILION                                                            701 BAY ST                                                                                 PORT ORCHARD       WA      98366
 PORT SUSAN MIDDLE SCHOOL                                                         7506 267TH STREET NW                                                                       STANWOOD           WA      98292
 PORTARA CONSULTING                                                               1208 DEFOOR COURT                                                                          ATLANTA            GA      30318
 PORTER, ANITA                                                                    ADDRESS REDACTED
 PORTER, JOHN WAYNE                                                               ADDRESS REDACTED
 PORTER, KATHRYN ANN                                                              ADDRESS REDACTED
 PORTER, KIMBERLY L.                                                              ADDRESS REDACTED
 PORTER, SHANE ROGER                                                              ADDRESS REDACTED
 PORTER, WESLEY                                                                   ADDRESS REDACTED
 PORTERMATT ELECTRIC INC                                                          5431 PRODUCTION DR                                                                         HUNTINGTON BEACH   CA      92649
 PorterMatt Electric, Inc.                   Attn Keith Muraoka                   5431 Production Dr.                                                                        Huntington Beach   CA      92649
 PORTILLO, AVELLINO                                                               ADDRESS REDACTED
 PORTILLO, BRITNI                                                                 ADDRESS REDACTED
 PORTLAND AREA UFCW LCL 555                  EMPLOYERS HEALTH TRUST               UNIT 42 P O BOX 4800                                                                       PORTLAND           OR      97208
 PORTLAND BEE BALM                                                                3308 SE 50TH AVE                                                                           PORTLAND           OR      97206
 PORTLAND BEE BALM                                                                4784 SE 17TH AVE #112                                                                      PORTLAND           OR      97202-4715
 Portland Bee Balm LLC                                                            3308 SE 50th Ave                                                                           Portland           OR      97202
 Portland Bee Balm LLC                                                            3308 SE 50th Ave                                                                           Portland           OR      97206
 PORTLAND CREDIT INC.                                                             PO BOX 429                                                                                 HILLSBORO          OR      97123
 Portland General Electric                   Att Accounts Receivable              PO Box 4438                                                                                Portland           OR      97208
 PORTLAND GENERAL ELECTRIC                   ATTN ACCOUNTS PAYABLE                PO BOX 4438                                                                                PORTLAND           OR      97208
 Portland General Electric (PGE)                                                  7895 SW Mohawk St. /ERC                                                                    Tualatin           OR      97062

 PORTLAND GENERAL ELECTRIC (PGE)                                                  P.O. BOX 4438                                                                              PORTLAND           OR      97208-4438
 PORTLAND GENERAL ELECTRIC CO                                                     PO BOX 4438                                                                                PORTLAND           OR      97208-4438
 PORTLAND UFCW TRUST                                                              ADDRESS REDACTED
 PORTNER, TERESA ROSE                                                             ADDRESS REDACTED
 POS EVENTS, INC.                ATTN MERLENE PRINCEVALLE, PRESIDENT              12835 BEL-RED RD., SUITE 223                                                               BELLEVUE           WA      98005
 POS REMARKETING GROUP                                                            1059 N OLD RAND ROAD                                                                       WAUCONDA           IL      60084
 POSADA, YAMILETH NATHALY                                                         ADDRESS REDACTED
 POSEY, KYLE YASTREMSKI                                                           ADDRESS REDACTED
 POSGUYS.COM                                                                      915 IOWA STREET                                                                            BELLINGHAM         WA      98225
 POSITIVE NETWORKS, INC.                                                          7301 W 129TH ST                                                                            OVERLAND PARK      KS      66213
 POSIVIO, MADISON ROSE                                                            ADDRESS REDACTED
 POSNER, JACOB                                                                    ADDRESS REDACTED
 POSNER, ROBERT                                                                   ADDRESS REDACTED
 POST MIDDLE SCHOOL                                                               1220 E 5TH ST                                                                              ARLINGTON          WA      98223
 POST, RONALD L                                                                   ADDRESS REDACTED
 POST, TREVOR W                                                                   ADDRESS REDACTED
 POSTCARDS & CARDS UNLIMIT                                                        PO BOX 10791                                                                               SANTA ANA          CA      92711
 POSTLE, KAYLEE JO                                                                ADDRESS REDACTED
 POSTLEWAIT, JOHN H.                                                              ADDRESS REDACTED
 POSTMA, DEVIN JEFFERY                                                            ADDRESS REDACTED
 POSTMA, DWIGHT E.                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 237 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 253 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


              Company                                             Contact                         Address 1                                  Address 2         Address 3             City   State     Zip      Country
 POSTMASTER                                                                       3150 ORLEANS                                                                             BELLINGHAM       WA    98226-9997
 POTEMPA, KEVIN MITCHELL                                                          ADDRESS REDACTED
 POTOKY, JOHN MICHAEL                                                             ADDRESS REDACTED
 POTT, RILEY                                                                      ADDRESS REDACTED
 POTTENGER, ERIC KINCADE                                                          ADDRESS REDACTED
 POTTER, ALICIA L.                                                                ADDRESS REDACTED
 POTTER, AMBERLEE                                                                 ADDRESS REDACTED
 POTTER, CASSIDY R                                                                ADDRESS REDACTED
 POTTER, DONALD EUGENE                                                            ADDRESS REDACTED
 POTTER, JENNA EVE                                                                ADDRESS REDACTED
 POTTER, JILL                                                                     ADDRESS REDACTED
 POTTER, VICKI A.                                                                 ADDRESS REDACTED
 POTTLE, BRETT ALLEN                                                              ADDRESS REDACTED
 POTTORFF, TERRANCE MICHAEL                                                       ADDRESS REDACTED
 POTTS, BRYANT WILLIAM L                                                          ADDRESS REDACTED
 POTTS, WILLIAM J.                                                                ADDRESS REDACTED
 POTY, JOSEPH ANTON                                                               ADDRESS REDACTED
 POUILLON, MELINA JOSEPHINE                                                       ADDRESS REDACTED
 POUNDERS, COLE DANIEL                                                            ADDRESS REDACTED
 POURDEHMOBED, SINA                                                               ADDRESS REDACTED
 POURFARID, CRYSTAL MONIQUE                                                       ADDRESS REDACTED
 POURVAJDI, PARSA                                                                 ADDRESS REDACTED
 POVERTY BAY COFFEE CO                                                            3702 WEST VALLEY HWY N                 SUITE 400                                         AUBURN           WA    98001
 POWAY RODEO PRODUCTIONS OF
 POWAY                                                                            PO BOX 853                                                                               POWAY            CA    92074-0853

 POWELL FIVE CORNERS ASSOCIATES FIVE CORNERS SHOPPING CENTER                      PO BOX 97070                                                                             KIRKLAND         WA    98083-9770
 POWELL, ALICIA L.                                                                ADDRESS REDACTED
 POWELL, ANTHONY                                                                  ADDRESS REDACTED
 POWELL, BRIAN DALE                                                               ADDRESS REDACTED
 POWELL, JULIE                                                                    ADDRESS REDACTED
 POWELL, LEA                                                                      ADDRESS REDACTED
 POWELL, LISA RENEE                                                               ADDRESS REDACTED
 POWELL, REBECCA                                                                  ADDRESS REDACTED
 POWELL, RYAN LEE                                                                 ADDRESS REDACTED
 POWELL, TANNER SHANE                                                             ADDRESS REDACTED
 Powell-Five Corners Associates, LLC c/o Powell Development Co.                   PO Box 97070                                                                             Kirkland         WA    98083-9770
 Powell-Five Corners Associates, LLC Mary Rustin                                  c/o Powell Development Co.             PO Box 97070                                      Kirkland         WA    98083-9770
 POWER, TYLER                                                                     ADDRESS REDACTED
 POWERS, CLIFFORD B                                                               ADDRESS REDACTED
 POWERS, DEBORA JOYCE                                                             ADDRESS REDACTED
 POWERS, HANNAH C.                                                                ADDRESS REDACTED
 POWERS, LESLIE                                                                   ADDRESS REDACTED
 POWERS, MARY A                                                                   ADDRESS REDACTED
 POWERS, NATALIE                                                                  ADDRESS REDACTED
 POWERT, MICHAEL                                                                  ADDRESS REDACTED
 POWLESS, BRON MARSHALL                                                           ADDRESS REDACTED
 POWLESS, KEGAN JAMES                                                             ADDRESS REDACTED
 POWNELL, ELIZABETH DESIREE                                                       ADDRESS REDACTED
 POZZI, FRANK                                                                     ADDRESS REDACTED
 POZZI, NEVAJUNE                                                                  ADDRESS REDACTED
 PRACTICAL BAKER                                                                  600 CHIPPEWA RD                                                                          HARVARD          IL    60033-2372
 PRADEL, RORY CARL                                                                ADDRESS REDACTED
 PRADO, ANABEL NATALIA                                                            ADDRESS REDACTED
 PRADO, DANIEL MARC                                                               ADDRESS REDACTED
 PRADO, MARLENE P                                                                 ADDRESS REDACTED
 PRAGER, JAIME R                                                                  ADDRESS REDACTED
 PRAIRIE SCHOONER                                                                 PO BOX 23919                                                                             TUCSON           AZ    85734-3919
 PRAISE                                                                           19303 FREMONT AVE N                                                                      SEATTLE          WA    98303

 PRAISE CHRISTIAN ACADEMY/PRAISE
 LEARNING CENTER                                                                  608 ARROWHEAD RD                                                                         CAMANO ISLAND    WA    98166
 PRAJAPATI, ARJUN                                                                 ADDRESS REDACTED
 PRANJIC , DRAGINJA                                                               7677 W PARADISE LN                     #101                                              PEORIA           AZ    85382-4961
 PRANJIC, DRAGINJA                                                                7677 W PARADISE LN                     APT. 1013                                         PEORIA           AZ    85387
 PRASAD, RAJNIE L.                                                                ADDRESS REDACTED
 PRASAD, REGINA MOHAN                                                             ADDRESS REDACTED
 PRASAD, RONALD A.                                                                ADDRESS REDACTED
 PRASSER, JACOB ANDREW                                                            ADDRESS REDACTED
 PRATT JR., RANDY LEE                                                             ADDRESS REDACTED
 PRATT, JENNIFER N.                                                               ADDRESS REDACTED
 PRATT, MICHAEL THOMAS                                                            ADDRESS REDACTED
 PRATT, SHEHAN LESLIE                                                             ADDRESS REDACTED
 PRATT, TIANA                                                                     ADDRESS REDACTED
 PRATTO, ZACHARY MICHAEL                                                          ADDRESS REDACTED
 PRAUSE, AURORA                                                                   ADDRESS REDACTED
 PRAXAIR DISTRIBUTION INC                                                         DEPT CH 10660                                                                            PALATINE         IL    60055-0660
 PRAXAIR DISTRIBUTION INC                                                         DEPT LA 21511                                                                            PASADENA         CA    91185-1511
 PRAXAIR DISTRIBUTION INC                                                         PO BOX 120812                          DEPT 0812                                         DALLAS           TX    75312-0812




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 238 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18               Page 254 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


             Company                                              Contact                          Address 1                                 Address 2           Address 3                City   State       Zip        Country
 PRAY, DREW ALEXANDER                                                             ADDRESS REDACTED
 PREBBLE, LARRY STEVEN                                                            ADDRESS REDACTED
 PRECEPT WINE                                                                     1910 FAIRVIEW AVE E #400                                                                   SEATTLE             WA      98102
 PRECIADO, MARTHA J.                                                              ADDRESS REDACTED
 PRECIADO, MELISSA                                                                ADDRESS REDACTED

 PRECIADO-NUNEZ JR., ERIC ANTHONY                                                 ADDRESS REDACTED
 PRECISION WIRE PRODUCTS INC.                                                     6150 SHEILA ST                                                                             CITY OF COMMERCE    CA      90040
 PREDMORE, TERI JO                                                                ADDRESS REDACTED
 PREIS, SARAH ELIZABETH                                                           ADDRESS REDACTED
 PREMERA BLUE CROSS                                                               PO BOX 91060                                                                               SEATTLE             WA      98111
 PREMERA BLUE CROSS               H.R. BRERETON BARLOW                            PO BOX 91060                                                                               SEATTLE             WA      98111
 PREMERA BLUE CROSS
 COMPLEMENTARY PRODUCT                                                            PO BOX 91072                                                                               SEATTLE             WA      98111-9172

 PREMIER DISTRIBUTORS, INC DBA
 NORTHLAND PREMIER DISTRIBUTORS                                                   PO BOX 42019                                                                               MESA                AZ      85274
 PREMIER TENTS                                                                    2219 JAMES STREET                                                                          BELLINGHAM          WA      98277-9704
 PREMIERE CREDIT N AMERICA                                                        PO BOX 19309                                                                               INDIANAPOLIS        IN      46219
 PRENTICE, CHRISTINA                                                              ADDRESS REDACTED
 PRESCIENT APPLIED INTELLIGENCE
 INC                                                                              PO BOX 953371                                                                              ST LOUIS            MO      63195
 PRESCIENT APPLIED INTELLIGENCE
 INC                                                                              PO BOX 953371                                                                              ST LOUIS            MO      63195-3371
 PRESCIENT APPLIED INTELLIGENCE,
 INC.                                                                             3160 PINEBROOK ROAD                                                                        PARK CITY           UT      84098
 PRESCOTT, CHRISTOPHER                                                            ADDRESS REDACTED
 PRESCOTT, TABATHA MARIE                                                          ADDRESS REDACTED
 PRESIDENTS ELEMENTARY SCHOOL                                                     505 E 3RD STREET                                                                           ARLINGTON           WA      98223
 PRESSLEY, STEVEN                                                                 ADDRESS REDACTED
 PRESTAGE, JANET                                                                  ADDRESS REDACTED
 PRESTIGE FINANCIAL SERVICES INC                                                  PO BOX 26707                                                                               SALT LAKE CITY      UT      84126
 PRESTING, CINDY LIEGH                                                            ADDRESS REDACTED
 PRESTON, SONJA-JEAN JANAE                                                        ADDRESS REDACTED
 PRESTON-GOVEA, JASMINE                                                           ADDRESS REDACTED
 PREVEDELLO, CYNTHIA C                                                            ADDRESS REDACTED
 PRGX USA INC                                                                     PO BOX 116501                                                                              ATLANTA             GA      30368
 PRGX USA, INC.                                                                   600 GALLERIA PARKWAY                   SUITE 100                                           ATLANTA             GA      30339
 PRGX USA, INC.                              ROBERT VOGEL                         600 GALLERIA PARKWAY                   SUITE 100                                           ATLANTA             GA      30339
 PRICE, BRADLEY M                                                                 ADDRESS REDACTED
 PRICE, CHARLOTTE                                                                 ADDRESS REDACTED
 PRICE, CHERYL                                                                    PO BOX 486                                                                                 GRAHAM              WA      98338
 PRICE, CHERYL L                                                                  ADDRESS REDACTED
 PRICE, DARCI                                                                     ADDRESS REDACTED
 PRICE, DENNIS                                                                    ADDRESS REDACTED
 PRICE, JEAN                                                                      ADDRESS REDACTED
 PRICE, JEANETTE R                                                                ADDRESS REDACTED
 PRICE, SHANNON M                                                                 ADDRESS REDACTED
 PRIDE DISPOSAL COMPANY                                                           P.O. BOX 820                                                                               SHERWOOD            OR      97140
 PRIDE, BRIANNA                                                                   ADDRESS REDACTED
 PRIDE, REBECCA MARIE                                                             ADDRESS REDACTED
 PrideStaff, Inc. dba Rxrelief               Sheryl Imfed                         7535 N. Palm, Suite 101                                                                    Fresno              CA      93711
 PRIESING, LINDA K.                                                               ADDRESS REDACTED
 PRIEST, BRADFORD MICHEAL                                                         ADDRESS REDACTED
 PRIEST, GANNON                                                                   ADDRESS REDACTED
 PRIEST, LYNDE M.                                                                 ADDRESS REDACTED
 PRIETO, SOPHIA                                                                   ADDRESS REDACTED
 PRILL, KAREN ANN                                                                 ADDRESS REDACTED
 PRIMAL ELEMENTS.                                                                 18062 REDONDO CIR                                                                          HUNTINGTON BEACH    CA      92648
 PRIME GLASS LLC                                                                  555 W 2ND AVE STE B2                                                                       MESA                AZ      85210-1201
 PRIME THERAPEUTICS LLC                      ATTN PHARMACY NETWORK MANAGEMENT     PO BOX 64812                                                                               ST. PAUL            MN      55164
 PRIME THERAPUETICS, LLC                     ATTN PHARMACY NETWORK MANAGEMENT     PO BOX 64812                                                                               ST. PAUL            MN      55164
 PRIMMER, INA JEAN                                                                ADDRESS REDACTED
 PRIMUS, KELLY DAWN                                                               ADDRESS REDACTED
 PRINCE, BENNIE                                                                   ADDRESS REDACTED
 PRINCE, KIMBERLEY                                                                ADDRESS REDACTED
 PRINCIPAL FINANCIAL GROUP                                                        711 HIGH STREET                                                                            DES MOINES          IA      50392-0001
 PRING, TRISTAN EDWARD                                                            ADDRESS REDACTED
 PRINGLE, DOMINIC LANCE                                                           ADDRESS REDACTED
 PRINGLE, SIERRA D                                                                ADDRESS REDACTED
 PRINTSMART                                                                       2211 RIMLAND DRIVE                                                                         BELLINGHAM          WA      98226
 PRINZI, GINA COLLEEN                                                             ADDRESS REDACTED
 PRIORITY RX MANAGEMENT INC                                                       PO BOX 3970                                                                                SALEM               OR      97302
 Priority Rx Management, Inc.                Annette Wyatt                        PO Box 3970                                                                                Salem               OR      97302
 PRISM RETAIL SERVICES                                                            2200 WESTERN COURT, SUITE 150          PRISM DIVISION CORPORATE OFFICE                     LISLE               IL      60532
 PRISMTECH GRAPHICS                                                               4093 MCCONNELL COURT                                                                       BURNABY             BC      V5A 3L8      CANADA
 PRITCHARD, CARLA                                                                 ADDRESS REDACTED
 PRITCHARD, JENNIFER                                                              1533 H STREET RD                                                                           BLAINE              WA      98230
 PRITCHARD, JENNIFER A                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 239 of 342
                                                                                Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18             Page 255 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


              Company                                             Contact                             Address 1                                        Address 2         Address 3                 City   State       Zip      Country
 PRITCHETT, COLBY                                                                     ADDRESS REDACTED
 PRITCHETT, KATY RENEE                                                                ADDRESS REDACTED
 PRITZEL, LARS F                                                                      ADDRESS REDACTED
 PRIVETT, COLTON RYAN                                                                 ADDRESS REDACTED
 PRLAP, INC.                                                                          10850 WHITE ROCK ROAD, SUITE 101                                                               RANCHO CORDOVA       CA      95670
 PRO ELECTRIC                                                                         1544 DOWELL RD                                                                                 GRANTS PASS          OR      97527-7137
 PRO KARMA INC                                                                        8705 SW NIMBUS AVE STE 118                                                                     BEAVERTON            OR      97008
 PROBUILD                                                                             PO BOX 94190                                                                                   SEATTLE              WA      98124-6490
 PROCAMPS INC                                                                         4600 MCAULEY PLACE 4TH FLOOR                                                                   CINCINNATI           OH      45242

 PROCARE PMB                                 ATTN PHARMACY CONTRACTING DEPARTMENT 1475 PEACHTREE STREET NE                         SUITE 120                                         ATLANTA              GA      30309
 PROCHASKA, MEIKLE                                                                ADDRESS REDACTED
 PROCHELO, MICHAEL                                                                ADDRESS REDACTED
 PROCOM SYSTEMS INC                                                               5375 CAMERON ST                                  SUITE L                                           LAS VEGAS            NV      89118
 PRODUCE MARKETING ASSN INC                                                       PO BOX 6036                                                                                        NEWARK               DE      19714-6036
 PRODUCE MARKETING ASSOCIATION                                                    PO BOX 6036                                                                                        NEWARK               DE      19714-6036
 PRODZINSKI, BRANDON WADE                                                         ADDRESS REDACTED

 PROFESSIONAL CLAIM SERVICES, INC.                                                    PO BOX 9081                                                                                    OXNARD               CA      93031
 PROFESSIONAL CLAIMS, SERVICES,
 INC., D/B/A WELLPOINT PHARMACY
 MANAGEMENT                                                                           P.O. BOX 8844                                                                                  WOODLAND HILLS       CA      91365-9709
 PROFESSIONAL COURIER &
 LOGISTICS INC                                                                        PO BOX 1447                                                                                    SHINGLE SPRINGS      CA      95682
 PROFESSIONAL CREDIT SERVICE                                                          PO BOX 7548                                                                                    SPRINGFIELD          OR      97475
 PROFESSIONAL CREDIT SERVICE       ATTN WA GARNISHMENTS                               PO BOX 7548                                                                                    SPRINGFIELD          OR      97475
 PROFESSIONAL SVC BUREAU INC                                                          PO BOX 429                                                                                     WALLA WALLA          WA      99362
 PROFESSIONAL TECHNICIANS INC                                                         21616 192ND ST CT EAST                                                                         ORTING               WA      98360-9964
 PROFFER, SUSAN                                                                       ADDRESS REDACTED
 PROFORMA                                                                             PO BOX 51925                                                                                   LOS ANGELES          CA      90051-6225
 PROFORMA -LA / CINCINNATI                                                            PO BOX 51925                                                                                   LOS ANGELES          CA      90051-6255
 PROFORMA MOUNTAIN VIEW                                                               PO BOX 51925                                                                                   LOS ANGELES          CA      90051-6225
 Proforma Mountainview Printing    Coface North America Insurance Company             50 Millstone Rd., Bldg. 100, Ste. 360                                                          East Windsor         NJ      08520
 PROHN, BRANDON                                                                       ADDRESS REDACTED
 PROHN, STEPHANIE L.                                                                  ADDRESS REDACTED
 PROKARMA, INC.                                                                       222 S 15TH ST                                SUITE 505N                                        OMAHA                NE      68102
 PROLIFT OF BEND LLC                                                                  23720 SW STARSHINE LN                                                                          BEND                 OR      97701
 PROLINE FOODS INC                                                                    1430 VANTAGE COURT #105                                                                        VISTA                CA      92081
 PROLINE FOODS INC                                                                    PO BOX 2438                                                                                    VISTA                CA      92085-2438
 PROM, SONY                                                                           ADDRESS REDACTED
 PROMOTION MECHANICS                                                                  87 SOUTH MAIN STREET                                                                           NEWTOWN              CT      06470
 Promotion Mechanics, Inc.         c/o Mary Williams                                  87 S. Main St.                                                                                 Newton               CT      06470
 PROMPT                                                                               404 KIVA CT STE E                                                                              SANTA FE             NM      87505-5994
 Pronto Networks                                                                      1966 Tice Valley Blvd #411                                                                     Walnut Creek         CA      94595
 PRONTO NETWORKS INC                                                                  1966 TICE VALLEY BLVD #411                                                                     WALNUT CREEK         CA      94595

 PROPERTY ADVISORY SERVICES LLC                                                       368 EAST FIRST STREET                                                                          TUSTIN               CA      92780
 PROPERTY DEVELOPMENT CENTERS
 LLC                                         C/O SAFEWAY INC.                         ATTN VICE PRESIDENT - LEASING                5918 STONERIDGE MALL RD.                          PLEASANTON           CA      94588
 PROPERTY DEVELOPMENT CENTERS
 LLC                                         CO KIDDER MATHEWS                        PO BOX 34860                                                                                   SEATTLE              WA      98124
 PROPERTY WORKS                                                                       720 CHURCH ST                                                                                  DECATUR              GA      30030
 ProPower Wash                                                                        PO Box 4092                                                                                    Mesa                 AZ      85201
 PROPPS, TERRIE ANN                                                                   ADDRESS REDACTED
 PROPSNER, ADAM JOSEPH                                                                ADDRESS REDACTED
 Pros Choice                                 John Cafiero                             35 Sawgrass Dr                                                                                 Bellport             NY      11713
 PROS CHOICE BEAUTY CARE INC.                                                         FILE 41294                                                                                     LOS ANGELES          CA      90074-1294
 PROS CHOICE BEAUTY CARE INC.                Pros Choice                              John Cafiero                                 35 Sawgrass Dr                                    Bellport             NY      11713
 PROS, DAVID                                                                          ADDRESS REDACTED
 PROSCAPE LANDSCAPE                                                                   1446 E HILL STREET                                                                             SIGNAL HILL          CA      90755
 Prosecuting Attorneys Office                Mark Lindquist, Prosecuting Attorney     930 Tacoma Ave. S. Room 946                                                                    Tacoma               WA      98402
 Proskauer Rose LLP                          Aliza R. Cinamon                         11 Times Square                              Eighth Avenue & 41st Street                       New York             NY      10036-8299
 Proskauer Rose LLP                          Amy J. Williams                          11 Times Square                              Eighth Avenue & 41st Street                       New York             NY      10036-8299
 Proskauer Rose LLP                          Christopher D. Ahn                       2049 Century Park East                                                                         Los Angeles          CA      90067-3206
 Proskauer Rose LLP                          David Lefebvre                           2049 Century Park East                                                                         Los Angeles          CA      90067-3206
 Proskauer Rose LLP                          Douglas B. Frank                         2049 Century Park East                                                                         Los Angeles          CA      90067-3206
 Proskauer Rose LLP                          Michael A. Woronoff                      2049 Century Park East                                                                         Los Angeles          CA      90067-3206
 Proskauer Rose LLP                          Philippa M. Bond                         2049 Century Park East                                                                         Los Angeles          CA      90067-3206
 PROSSER, ERIN                                                                        ADDRESS REDACTED
 Protection One                                                                       PO Box 49292                                                                                   Wichita              KS      67202
 Protection One                              Kelley Hudson                            800 E Waterman                                                                                 Wichita              LS      67202
 Protection One                              Protection One                           Kelley Hudson                                800 E Waterman                                    Wichita              LS      67202
 PROTZELLER, PATRICIA A.                                                              ADDRESS REDACTED
 PROULX-WOODING, NADINE N                                                             ADDRESS REDACTED
 PRO-VAC                                                                              6622 112TH ST E                                                                                PUYALLUP             WA      98373
 PROVENCIO, CATHY                                                                     ADDRESS REDACTED
 PROVENZA, MARILYN A                                                                  ADDRESS REDACTED
 PROVENZANO, SARAH PATRICIA                                                           ADDRESS REDACTED
 PROVENZO, TREVOR                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 240 of 342
                                                                              Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 256 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


               Company                                            Contact                              Address 1                                 Address 2         Address 3                City   State       Zip      Country
 PROVIDENCE CHRISTIAN SCHOOL
 NORTHWEST                                                                          P.O. BX 180                                                                                FERNDALE            WA      98248
 PROVIDENCE CLASSICAL CHRISTIAN
 SCHOOL                                                                             11727 NE 118TH ST                                                                          KIRKLAND            WA      98034-7114
 PROVIDENCE HEALTH PLAN                                                             3601 SW MURRAY BLVD                                                                        BEAVERTON           OR      97005
 PROZINSKI-BURKE, GINA KAY                                                          ADDRESS REDACTED
 PRUDENTIAL OVERALL SUPPLY                                                          PO BOX 11210                                                                               SANTA ANA           CA      92711
 PRUENTE, CATHERINE ANNE                                                            ADDRESS REDACTED
 PRUETT, KAREN                                                                      12345 PINTAIL LANE NW                    APT 101                                           SILVERDALE          WA      98383
 PRUETT, KAREN ANN                                                                  ADDRESS REDACTED
 PRUGH, CHELSEA MALIA                                                               ADDRESS REDACTED
 PRUITT, ANTONIO MARQUIS                                                            ADDRESS REDACTED
 PRUNIER, SAMANTHA A.                                                               ADDRESS REDACTED
 PSI CERTIFIED BACKFLOW                                                             11 PINE HILL LANE                                                                          LADERA RANCH        CA      92694
 PSI-PRODUCT SERVICES INDUST                                                        9527 EAST DECATUR STREET                                                                   MESA                AZ      85207
 PTC CONSULTING & SERVICE GROUP
 INC                                                                                300 CORPORATE DRIVE                                                                        READING             PA      19605
 PTR BALER & COMPACTOR CO                                                           2207 E ONTARIO ST                                                                          PHILADELPHIA        PA      19134
 PUBLIC STORAGE                                                                     8033 MARTIN WAY E                                                                          LACEY               WA      98516-5721
 PUBLIC STORAGE INC                                                                 26808-MOUNTLAKE TERRACE 220TH ST         21818 66TH AVE WEST                               MOUNTLAKE TERRACE   WA      98043-2170
 PUCKETT, ANTHONY DAVID                                                             ADDRESS REDACTED
 PUCKETT, DAVID DALE                                                                ADDRESS REDACTED
 PUCKORIS, NICHOLAS                                                                 ADDRESS REDACTED
 PUD OF SKAGIT CO                                                                   1415 FREEWAY DR                          PO BOX 1436                                       MOUNT VERNON        WA      98273-9807
 PUD OF SNOHOMISH CO                                                                PO BOX 1100                                                                                EVERETT             WA      98209
 PUG WINE LLC                                                                       409 THROCKMORTON AVE                                                                       MILL VALLEY         CA      94941
 PUGET SOUND COFFEE ROASTER                                                         655 NE OWL HILL WAY                                                                        POULSBO             WA      98370
 PUGET SOUND COFFEE ROASTERS                                                        655 NE OWL HILL WAY                                                                        POULSBO             WA      98370
 PUGET SOUND ENERGY                          BOT-01H                                P.O. BOX 91269                                                                             BELLEVUE            WA      98009-9269
 PUGET SOUND ENERGY                          PMT. PROCESSIN GEN-02W                 P O BOX 91269                                                                              BELLEVUE            WA      98009-9269
 Puget Sound Energy                          Vendor Collections DeptBOT-02G         PO Box 97034                                                                               Bellevue            WA      98009-7034
 PUGET SOUND ENERGY - BELLEVUE               BOT-01H                                PO BOX 91269                                                                               BELLEVUE            WA      98009-9269
 PUGH, BRITTANY                                                                     ADDRESS REDACTED
 PUGLIESE, HALEY JOY                                                                ADDRESS REDACTED
 PUIG, TERESA                                                                       ADDRESS REDACTED
 PULIAFICO, PHILLIP D                                                               ADDRESS REDACTED
 PULIDO, ARMANDO HARO                                                               ADDRESS REDACTED
 PULIDO, CHRISTY M                                                                  ADDRESS REDACTED
 PULIDO, ERNESTO DANIEL                                                             ADDRESS REDACTED
 PULIDO, JOSEFINA                                                                   ADDRESS REDACTED
 PULK, GENE EDWARD                                                                  ADDRESS REDACTED
 PULK, JILLIENNE MARIE                                                              ADDRESS REDACTED
 PULLAR, DOUG                                                                       ADDRESS REDACTED
 PULLAR, MAMI                                                                       ADDRESS REDACTED
 PULLEY, COURTNEY ANN                                                               ADDRESS REDACTED
 PULLIAM, DANIELLE MICHELLE                                                         ADDRESS REDACTED
 PULLIN, JENA                                                                       ADDRESS REDACTED
 PULTZ, JOHNNIE EDWARD                                                              ADDRESS REDACTED
 PUN, KEVIN                                                                         ADDRESS REDACTED

 PURATOS BAKERY SUPPLY - OREGON                                                     2630 N MARINE DR                                                                           PORTLAND            OR      97217-7710
 PURATOS BAKERY SUPPLY -
 WASHINGTON                                                                         7915 S 184TH STREET                                                                        KENT                WA      98032
 PURCELL, ROBERT S                                                                  ADDRESS REDACTED
 PURCELL, VANESSA ELISABETH                                                         ADDRESS REDACTED
 PURCHASE POWER                                                                     PO BOX 371874                                                                              PITTSBURGH          PA      15250-7874
 PURDY, DENNIKA                                                                     ADDRESS REDACTED
 PURE EIRE DAIRY                                                                    2235 W BENCH RD                                                                            OTHELLO             WA      99344
 PURE WATER SCIENCE LLC                                                             1847 DANA STREET                                                                           GLENDALE            CA      91201-2044
 PUREFOY, SCOT                                                                      ADDRESS REDACTED
 PUREMIST CORPORATION                                                               2810 SE 39TH LOOP SUITE E                                                                  HILLSBORO           OR      97123
 PURI, ELJEN                                                                        ADDRESS REDACTED
 PURICORE                                                                           267 GREAT VALLEY PKWY                                                                      MALVERN             PA      19355-1308
 PURICORE                                                                           508 LAPP ROAD                                                                              MALVERN             PA      19355
 PURICORE                                                                           75 REMITTANCE DRIVE DEPT 6162                                                              CHICAGO             IL      60675-6162
 PURSES FROM PARIS                                                                  1238 E GLENHAVEN DR                                                                        PHOENIX             AZ      85048
 PURUGGANAN, JOEY                                                                   ADDRESS REDACTED
 PURYEAR, EMMA DOMINIQUE                                                            ADDRESS REDACTED
 PURZAK, ALEXA VICTORIA                                                             ADDRESS REDACTED
 PUST, JONAH                                                                        3004 OLYMPUS DRIVE                                                                         BREMERTON           WA      98310
 PUTICH, ANDY                                                                       ADDRESS REDACTED
 PUTMAN CRAIG                                                                       ADDRESS REDACTED
 PUTMAN JR, FROBIN F.                                                               ADDRESS REDACTED
 PUTMAN, ASHLEY                                                                     ADDRESS REDACTED
 PUTSCH, MAY PAK                                                                    ADDRESS REDACTED
 PUYALLUP                                                                           201 37TH AVE. S.E.                                                                         PUYALLUP            WA      98374
 PUYALLUP CITY OF                                                                   PO BOX 314                                                                                 SEAHURST            WA      98062
 PUYALLUP FOOD BANK                                                                 110 23RD STREET SE                                                                         PUYALLUP            WA      98371
 PYLE, DAVID L.                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 241 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18               Page 257 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2                  Address 3             City   State     Zip     Country
 PYRENEES FRENCH BAKERY IN                                                        PO BOX 3626                                                                                       BAKERSFIELD      CA    93385
 QUACH, HWASHENG                                                                  ADDRESS REDACTED
 QUACKENBUSH, TATE C                                                              ADDRESS REDACTED
 QUADY NORTH WINERY LLC                                                           PO BOX 697                                                                                        JACKSONVILLE     OR   97530
 QUAIL DISTRIBUTING INC                                                           21241 N 23RD AVE STE 19                                                                           PHOENIX          AZ   85027
 QUALIFIED MOBILE INC                                                             PO BOX 5209                                                                                       NORCO            CA   92860-8007
 QUALITY ASSURED INCORPORATED                                                     1340 LA MIRADA DRIVE                                                                              SAN MARCOS       CA   92069
 QUALITY ASSURED INCORPORATED                                                     1340 LA MIRADA DRIVE                                                                              SAN MARCOS       CA   92078
 QUALITY CLEANERS                                                                 126 AUBURN WAY S.                                                                                 AUBURN           WA   98002
 QUALITY CLEANING                                                                 5825 PERRIN STREET                                                                                WEST LINN        OR   97068
 QUALITY CONTROL MECHANICS                                                        PO BOX 484                                                                                        ENUMCLAW         WA   98022-0484
 QUALITY KING DISTRIBUTORS INC                                                    PO BOX 515706                                                                                     LOS ANGELES      CA   90051-5706
 QUALITY RELIEF PHARMACISTS                                                       306 CEDAR LANE                                                                                    LONGVIEW         WA   98632
 QUALITY WHOLESALE FLORAL                                                         PO BOX 587                                                                                        ARLINGTON        WA   98223
 QUALL, JENNIFER I.                                                               ADDRESS REDACTED
 QUALLS, JON PAUL                                                                 ADDRESS REDACTED
 QUAN, BETTY                                                                      ADDRESS REDACTED
 QUANTROS INC                                                                     DEPT CH 16932                                                                                     PALATINE         IL   60055-6932
 QUARESMA FLOORING                                                                2920 BUNFILL DR                                                                                   SANTA MARIA      CA   93455-2150
 QUARTUCCIO, DIANE MARIE                                                          ADDRESS REDACTED
 QUEIROZ, MARCIO                                                                  ADDRESS REDACTED
 QUEMADA, CARLOS A.                                                               ADDRESS REDACTED
 QUESADA, JOSHUA                                                                  ADDRESS REDACTED
 QUESNELL, GARY M                                                                 ADDRESS REDACTED
 QUEZADA, GERARDO CARMONA                                                         ADDRESS REDACTED
 QUEZADA, MARCOS                                                                  ADDRESS REDACTED
 QUEZADA, MARIA                                                                   ADDRESS REDACTED
 QUICK COLLECT INC.                                                               PO BOX 55457                                                                                      PORTLAND         OR   97238
 QUICK TUBE SYSTEMS INC                                                           PO BOX 2069                                                                                       TOMBALL          TX   77377-2069
 QUICK, KEITH                                                                     ADDRESS REDACTED
 QUICKSILVER NEON & SIGNS                                                         2325 NW 154TH PL                                                                                  BEAVERTON        OR   97006
 QUICKSILVER NEON AND SIGNS LLC                                                   2325 NW 154TH PL                                                                                  BEAVERTON        OR   97006
 QUIDEL CORPORATION                                                               FILE 50177                                                                                        LOS ANGELES      CA   90074-0177
 QUIGG SILVERNALE, KRISTEN                                                        ADDRESS REDACTED
 QUIGLESS, SHAILANA MISHALEI                                                      ADDRESS REDACTED
 QUIGLEY, LUANNE W                                                                ADDRESS REDACTED
 QUIK CHECK.                                                                      1618 WILLIAMS HWY                                                                                 GRANTS PASS      OR   97527
 QUILANTANG, ARNOLD                                                               ADDRESS REDACTED
 QUILIZAPA, JENNIFER                                                              ADDRESS REDACTED
 QUILLIAM, COLLIN                                                                 ADDRESS REDACTED
 QUIMBY, ASHLEY                                                                   ADDRESS REDACTED
 QUINLAN, JAMIE M                                                                 ADDRESS REDACTED
 QUINN, AIDAN R.                                                                  ADDRESS REDACTED
 QUINN, COLTON ODELL-DAVID                                                        ADDRESS REDACTED
 QUINN, JAMES ANTHONY                                                             ADDRESS REDACTED
 QUINN, KEVIN                                                                     ADDRESS REDACTED
 QUINN, LUCIA D                                                                   ADDRESS REDACTED
 QUINONES, XAVIER                                                                 ADDRESS REDACTED
 QUINONEZ, LORENA                                                                 ADDRESS REDACTED
 QUINTANILLA, RICARDO                                                             ADDRESS REDACTED
 QUINTERO, ANGELA MODESTA                                                         ADDRESS REDACTED
 QUINTERO, ANGELIQUE MARIE                                                        ADDRESS REDACTED
 QUINTERO, MARTHA R                                                               ADDRESS REDACTED
 QUINTERO, MELINDA                                                                ADDRESS REDACTED
 QUINTERO, ROSAHILDA                                                              ADDRESS REDACTED
 QUINTESSENTIAL LLC                                                               1310 SECOND STREET                                                                                NAPA             CA   94559
 QUINTO, NATHAN J                                                                 ADDRESS REDACTED
 QUINTRALL, MARY A.                                                               ADDRESS REDACTED
 QUIROZ, VICTORIA ANNE                                                            ADDRESS REDACTED
 QURA, HAND                                                                       ADDRESS REDACTED
 QURAISHI, SABRINA GRACE                                                          ADDRESS REDACTED
 Qwest Seattle                                                                    PO Box 91155                                                                                      Seattle          WA   98111-9255

 R & G VENT CLEANING SERVICES INC                                                 PO BOX 1954                                                                                       GILBERT          AZ   85299-1954
 R & L GREENHOUSES                                                                PO BOX 821322                                                                                     VANCOUVER        WA   98682
 R & L PAINTING                                                                   41050 MOHAWK CIRCLE                                                                               CHERRY VALLEY    CA   92223
 R & R SERVICES                                                                   10423 2ND AVE SOUTH                                                                               SEATTLE          WA   98168
 R & R WINE MARKETING INC                                                         3585 HANCOCK STREET STE 100A                                                                      SAN DIEGO        CA   92110
 R & S BEVERAGE COMPANY                                                           17500 ADELANTO ROAD                                                                               ADELANTO         CA   92301
 R & S Beverage Company                      Morgan, Lewis & Bockius LLP          Attn Richard W. Esterkin               355 South Grand Avenue            Suite 4400               Los Angeles      CA   90071-3106
 R & S Beverage Company                      R & S Beverage Company               R. Michael Ramirez                     17500 Adelanto Road                                        Adelanto         CA   92301
 R & S Beverage Company                      R. Michael Ramirez                   17500 Adelanto Road                                                                               Adelanto         CA   92301
 R & S Beverage Company                      Richard W. Esterkin                  Morgan, Lewis & Bockius LLP            300 S. Grand Avenue, Suite 2200                            Los Angeles      CA   90071
 R & S ERECTION INC                          CENTRALIZED ACCOUNTS DIVISION        PO BOX 601                                                                                        VALLEY SPRINGS   CA   95252
 R A BROWN BACKFLOW TESTING                                                       14213 95TH AVE NE                                                                                 KIRKLAND         WA   98034
 R C STORE MAINTENANCE                                                            569 BATEMAN CIR                                                                                   CORONA           CA   92880-2012
 R&K FOODS INC                                                                    520 S MASSACHUSETTS ST                                                                            SEATTLE          WA   98134
 R&S Erection, Inc.                                                               P.O. Box 601                                                                                      Valley Springs   CA   95252
 R.P. PROPERTY MANAGEMENT                    DBA RELIABLE PROPERTIES              6399 WILSHIRE BLVD # 604                                                                          LOS ANGELES      CA   90048-5709




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 242 of 342
                                                                       Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18              Page 258 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


                 Company                                     Contact                             Address 1                                 Address 2         Address 3             City   State     Zip      Country
 R.P. PROPERTY MANAGEMENT                    DBA RELIABLE PROPERTIES         6420 WILSHIRE BLVD STE 1500                                                                 LOS ANGELES      CA    90048-5561
 RAANAN, ELAN BEN                                                            ADDRESS REDACTED
 RABACAL, GARIN M                                                            ADDRESS REDACTED
 RABADAN, MARIA LOURDES                                                      ADDRESS REDACTED
 RABAGO, YANEL                                                               30 EAST PAISLEY ST                                                                          CHULA VISTA      CA    91911
 RABAGO, YANEL                                                               ADDRESS REDACTED
 RABAGO, YANEL DEBORA                                                        ADDRESS REDACTED
 RABASA, SAUNDRA MARIE                                                       ADDRESS REDACTED
 Rabobank, N.A.                                                              915 Highland Pointe Dr.                   Third Fl.                                         Roseville        CA    95678
 RACE FOR THE RESCUES                                                        8630 SW SCHOLLS FERRY RD # 104                                                              BEAVERTON        OR    97008
 RACHEL EMMONS PHOTOGRAPHY                                                   341 SOUTH GREENWOOD AVENUE                                                                  PASADENA         CA    91107
 RACKLEY, JUDY K                                                             ADDRESS REDACTED
 RACZ, KEVIN BRIAN                                                           ADDRESS REDACTED
 RADAICH, KIMBERLY L                                                         ADDRESS REDACTED
 RADCLIFFE, COREY ADAM                                                       ADDRESS REDACTED
 RADDEN-WOLD, KIERSTEN                                                       ADDRESS REDACTED
 RADEK, BRADLEY C                                                            ADDRESS REDACTED
 RADEMACHER, MAKAYLA                                                         ADDRESS REDACTED
 RADEY, MARY                                                                 ADDRESS REDACTED
 RADZAVAGE, ANN LUCILLE                                                      ADDRESS REDACTED
 RAE RANDALL                                                                 ADDRESS REDACTED
 RAE, DANIEL                                                                 ADDRESS REDACTED
 RAFANELLI, DONALD FREDRICK                                                  ADDRESS REDACTED
 RAFKO, JACOB SAMUEL                                                         ADDRESS REDACTED
 RAFTERY, TRAVIS                                                             ADDRESS REDACTED
 RAGAN, CONNIE JO                                                            ADDRESS REDACTED
 RAGATZ, CINDY TERESE                                                        ADDRESS REDACTED
 RAGAUSKIENE, VERA                                                           ADDRESS REDACTED
 RAGHEB, NASSEF                                                              ADDRESS REDACTED
 RAGHUBANSI, SHAMA                                                           ADDRESS REDACTED
 RAGINS, TERRIE L                                                            ADDRESS REDACTED
 RAGSDALE, ERIC MICHAEL                                                      ADDRESS REDACTED
 RAGUSA, JOSEPH                                                              ADDRESS REDACTED
 RAHAL, ALEXANDER NICOLAS                                                    ADDRESS REDACTED
 RAHGOZAR, POURAN                                                            ADDRESS REDACTED
 RAHILL, ALEXANDER                                                           ADDRESS REDACTED
 RAHIM, DEANNA                                                               ADDRESS REDACTED
 RAHIM, FAUZIA                                                               ADDRESS REDACTED
 RAHKONEN, HANNAH                                                            ADDRESS REDACTED
 RAHMAN, MARIAM                                                              ADDRESS REDACTED
 RAIKIN, DANIEL                                                              ADDRESS REDACTED
 RAIMER, OLIVIA ANN                                                          ADDRESS REDACTED
 Rain Day Floral Distribution                                                14241 NE Woodinville Duvall Rd #386                                                         Woodinville      WA    98072
 RAINBOW FLORAL - SNOHOMISH                                                  PO BOX 1367                                                                                 SNOHOMISH        WA    98291
 RAINBOW FLORAL OF OREGON                                                    PO BOX 700                                                                                  VENETA           OR    97487
 RAINBOW RACING SYSTEM INC                                                   PO BOX 18310                                                                                SPOKANE          WA    99228
 RAINBOW SERVICES                                                            324 NORTH 62ND STREET                                                                       MESA             AZ    85205
 RAINBOW SWEEPERS                                                            P O BOX 231                                                                                 PORT ANGELES     WA    98362
 RAINES, CHRISTIAN JOHN                                                      ADDRESS REDACTED
 RAINEY, SUSANNE T                                                           ADDRESS REDACTED
 RAINIER COLLECTION SERVICES                                                 PO BOX 3622                                                                                 BELLEVUE         WA    98009-3622

 RAINIER VIEW WATER COMPANY, INC.                                            P.O. BOX 44427                                                                              TACOMA           WA    98444
 RAINIER WINE                                                                PO BOX 15859                                                                                SEATTLE          WA    98115
 RAINIER WINE LLC                 ATTN ACCTS REC PURGE ACCT                  PO BOX 15859                                                                                SEATTLE          WA    98115
 RAINMAKER IRRIGATION DTE STUMP GRINDING INC                                 PO BOX 39215                                                                                LAKEWOOD         WA    98496
 RAINSHADOW COFFEE ROASTING
 COMPANY                                                                     157 W CEDAR STREET                                                                          SEQUIM           WA    98382
 RAINY DAY FLORAL DISTRIBUTION                                               14241 NE WOODINVILLE DUVALL RD                                                              WOODINVILLE      WA    98072
 RAINY DAY FLORAL DISTRIBUTION                                               #386 14241 NE                             #386                                              WOODINVILLE      WA    98072
 RAINY DAY FLORAL DISTRIBUTION                                               #386 14241 NE                                                                               WOODINVILLE      WA    98072
 RAINY DAYS KITCHEN                                                          PO BOX 28878                                                                                BELLINGHAM       WA    98228
 RAINYS, ANNE M                                                              ADDRESS REDACTED
 RAIRDONS CHRYSLER JEEP DODGE
 OF BELLINGHAM                                                               1615 IOWA STREET                                                                            BELLINGHAM       WA    98229-4706
 RAKIC, SLAVICA                                                              ADDRESS REDACTED
 RALDIREZ, RAPHAEL MICHAEL                                                   ADDRESS REDACTED
 RALPH, CEMBERLY                                                             ADDRESS REDACTED
 RALPH, JAMES W                                                              ADDRESS REDACTED
 RALSTON, KATHLEEN ANN                                                       ADDRESS REDACTED
 RALSTON, SARAH                                                              ADDRESS REDACTED
 RALSTON, SELENA SARIANG                                                     ADDRESS REDACTED
 RALYEA, SIERRA K                                                            ADDRESS REDACTED
 RAMA, MAJLINDA                                                              ADDRESS REDACTED
 RAMAGE, LINDA                                                               ADDRESS REDACTED
 RAMAR FOODS CORP                                                            PO BOX 111                                                                                  PITTSBURG        CA    94565
 RAMDAS, ANURADHA                                                            ADDRESS REDACTED
 RAMER, SOFIA                                                                ADDRESS REDACTED
 RAMILO JR., DANIEL G                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 243 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 259 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


              Company                                             Contact                          Address 1                              Address 2         Address 3             City   State       Zip      Country
 RAMIREZ , CAROLINA                                                               413 CHESTNUT AVE                    APT D                                             CARLSBAD         CA      92008-5085
 RAMIREZ , DIONICIO                                                               801 LA CANADA AVE.                                                                    OXNARD           CA      93033-5454
 RAMIREZ , MARGARITA                                                              4142 ESPERANZA WAY                                                                    OCEANSIDE        CA      92056-3400
 RAMIREZ , MAURICIO                                                               37 TUMBLEWEED ST                                                                      COTO DE CAZA     CA      92679-5318
 RAMIREZ, ALYSSA NICOLE                                                           ADDRESS REDACTED
 RAMIREZ, ANDREW                                                                  ADDRESS REDACTED
 RAMIREZ, ANTHONY                                                                 ADDRESS REDACTED
 RAMIREZ, ANTHONY OTONIEL                                                         ADDRESS REDACTED
 RAMIREZ, ANTONIA                                                                 ADDRESS REDACTED
 RAMIREZ, ANTONIO                                                                 ADDRESS REDACTED
 RAMIREZ, ARISTEO MENDOZA                                                         ADDRESS REDACTED
 RAMIREZ, BARBARA M                                                               ADDRESS REDACTED
 RAMIREZ, BEATRIZ                                                                 ADDRESS REDACTED
 RAMIREZ, CAROLINA                                                                413 CHESTNUT AVE                    #D                                                CARLSBAD         CA      92008
 RAMIREZ, CECILIA INEZ                                                            ADDRESS REDACTED
 RAMIREZ, CHRISTOPHER J                                                           ADDRESS REDACTED
 RAMIREZ, CLARINA L                                                               ADDRESS REDACTED
 RAMIREZ, CRISTOBAL SANDOVAL                                                      ADDRESS REDACTED
 RAMIREZ, DANIEL                                                                  ADDRESS REDACTED
 RAMIREZ, DIEGO RICARDO                                                           ADDRESS REDACTED
 RAMIREZ, DIONICIO                                                                ADDRESS REDACTED
 RAMIREZ, ERNESTO                                                                 ADDRESS REDACTED
 RAMIREZ, FATIMA GABRIELA                                                         ADDRESS REDACTED
 RAMIREZ, FRANK                                                                   2710 W MEADOWWOOD                                                                     SANTA ANA        CA      92704
 RAMIREZ, FRANK A                                                                 ADDRESS REDACTED
 RAMIREZ, GABRIEL                                                                 ADDRESS REDACTED
 RAMIREZ, GARY D                                                                  ADDRESS REDACTED
 RAMIREZ, GEORGINA                                                                ADDRESS REDACTED
 RAMIREZ, GINA YVETTE                                                             ADDRESS REDACTED
 RAMIREZ, GUADALUPE ALONDRA                                                       ADDRESS REDACTED
 RAMIREZ, HA D                                                                    ADDRESS REDACTED
 RAMIREZ, JAMI LOUISE                                                             ADDRESS REDACTED
 RAMIREZ, JAN E                                                                   ADDRESS REDACTED
 RAMIREZ, JESUS ALBERTO                                                           ADDRESS REDACTED
 RAMIREZ, JOSE A                                                                  ADDRESS REDACTED
 RAMIREZ, JOSEPH DAVID                                                            ADDRESS REDACTED
 RAMIREZ, JUAN PABLO                                                              ADDRESS REDACTED
 RAMIREZ, JULIE ANN                                                               ADDRESS REDACTED
 RAMIREZ, JULIO ENRIQUE                                                           ADDRESS REDACTED
 RAMIREZ, KRISTINA HOPE                                                           ADDRESS REDACTED
 RAMIREZ, LAURA                                                                   ADDRESS REDACTED
 RAMIREZ, LETICIA                                                                 ADDRESS REDACTED
 RAMIREZ, MARCELA                                                                 ADDRESS REDACTED
 RAMIREZ, MARGARITA                                                               ADDRESS REDACTED
 RAMIREZ, MARICELA HERRERA                                                        ADDRESS REDACTED
 RAMIREZ, MAURICIO                                                                37 TUMBLEWEED                                                                         TRABUCO CANYON   CA      92679
 RAMIREZ, MAURICIO ANTHONY                                                        ADDRESS REDACTED
 RAMIREZ, MONICA MARIE                                                            ADDRESS REDACTED
 RAMIREZ, NICOLE MARIE                                                            ADDRESS REDACTED
 RAMIREZ, NOHEMI RUTH                                                             ADDRESS REDACTED
 RAMIREZ, PEDRO A                                                                 ADDRESS REDACTED
 RAMIREZ, RAYMUNDO                                                                ADDRESS REDACTED
 RAMIREZ, RICARDO                                                                 ADDRESS REDACTED
 RAMIREZ, RICARDO V                                                               ADDRESS REDACTED
 RAMIREZ, ROBERTO                                                                 ADDRESS REDACTED
 RAMIREZ, SANDRA                                                                  ADDRESS REDACTED
 RAMIREZ, SARA                                                                    ADDRESS REDACTED
 RAMIREZ, TRACY ALLEN                                                             ADDRESS REDACTED
 RAMIREZ, WILLIAM                                                                 ADDRESS REDACTED
 RAMIREZ, WILLIAM L.                                                              ADDRESS REDACTED
 RAMIREZ, YOLANDA                                                                 ADDRESS REDACTED
 RAMMO, NADA S                                                                    ADDRESS REDACTED
 RAMOS JR, MIGUEL                                                                 995 E AVENIDA DE LOS FLORES                                                           THOUSAND OAKS    CA      91360
 RAMOS JR., ALBERT                                                                ADDRESS REDACTED
 RAMOS SR., SILVIA                                                                ADDRESS REDACTED
 RAMOS, ALEJANDRO                                                                 ADDRESS REDACTED
 RAMOS, ANITA F                                                                   ADDRESS REDACTED
 RAMOS, ANNETTE M                                                                 ADDRESS REDACTED
 RAMOS, BEN                                                                       ADDRESS REDACTED
 RAMOS, BLANCA C                                                                  ADDRESS REDACTED
 RAMOS, JESSICA LIZETTE                                                           ADDRESS REDACTED
 RAMOS, JODELYN                                                                   ADDRESS REDACTED
 RAMOS, JOSEPH A                                                                  ADDRESS REDACTED
 RAMOS, KATHIA                                                                    ADDRESS REDACTED
 RAMOS, MARIA GUADALUPE                                                           ADDRESS REDACTED
 RAMOS, MARK                                                                      ADDRESS REDACTED
 RAMOS, RICHARD RIOZZA                                                            ADDRESS REDACTED
 RAMOS, RJ                                                                        2407 NORTH PARK                                                                       THOUSAND OAKS    CA      91362
 RAMOS, VANESSA                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 244 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 260 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


               Company                                            Contact                         Address 1                                 Address 2         Address 3              City   State       Zip      Country
 RAMSEUR, VICKIE LYNN                                                             ADDRESS REDACTED
 RAMSEY, JULIE A                                                                  ADDRESS REDACTED
 RAMSEY, LAURIE                                                                   ADDRESS REDACTED
 RANAHAN, BOBBI S.                                                                ADDRESS REDACTED
 RANCHO MIRAGE BOB HOPE ASSOC                                                     2925 BRISTOL ST                                                                         COSTA MESA        CA      92626
 RANCHO MIRAGE BOB HOPE ASSOC                c/o Westar Management, Inc.          2925 BRISTOL ST                                                                         COSTA MESA        CA      92626
 RANCHO MIRAGE BOB HOPE
 ASSOCIATES                                                                       2925 BRISTOL ST                                                                         COSTA MESA        CA      92626
 RAND, KIMBERLY                                                                   ADDRESS REDACTED
 RAND, TERRENCE LEE                                                               ADDRESS REDACTED
 RANDALL, JANAE JO                                                                ADDRESS REDACTED
 RANDALL, JESSIE MAE                                                              ADDRESS REDACTED
 RANDALL, LOLITA L                                                                ADDRESS REDACTED
 RANDALL, MARY                                                                    ADDRESS REDACTED
 RANDALL, MARY L.                                                                 ADDRESS REDACTED
 RANDALL, MONIKA                                                                  21516 78TH AVE W                      #5                                                EDMONDS           WA      98026
 RANDALL, PRAXEDES RAMILLANO                                                      ADDRESS REDACTED
 RANDALL, ROBBYE JOE                                                              ADDRESS REDACTED
 RANDALL, RORY LEE                                                                ADDRESS REDACTED
 RANDALL, VINCENT A.                                                              ADDRESS REDACTED
 RANDOLPH, ARIANNA L                                                              ADDRESS REDACTED
 RANDY GRUDZINSKI INC                                                             1161 W PINE ST                                                                          WALLA WALLA       WA      99362-1757
 RANDY HARTLEY TRUX LLC                      DBA SPECIALITY TRUCKING              740 ENTERPRISE DRIVE                                                                    LAKE HAVASU       AZ      86403
 RANGEL, ANN                                                                      ADDRESS REDACTED
 RANGEL, EUDIN                                                                    ADDRESS REDACTED
 RANGEL, JACOB STONE                                                              ADDRESS REDACTED
 RANGEL, ROY LEE                                                                  ADDRESS REDACTED
 RANII, MELINA H                                                                  ADDRESS REDACTED
 RANIS, CHRISTOPHER MICHAEL                                                       ADDRESS REDACTED
 RANSBOTTOM, SCOTT W                                                              ADDRESS REDACTED
 RANSICK, NICOLE ANNE                                                             ADDRESS REDACTED
 RANSOM, JESSICA GERALDINE                                                        ADDRESS REDACTED
 RAPONE, JODI CHRISTINE                                                           ADDRESS REDACTED
 RAPP, JEFFREY SCOTT                                                              ADDRESS REDACTED
 RARIDEN, HEATHER MARIE                                                           ADDRESS REDACTED
 RASCHKE, JANET                                                                   4950 LADERA SARINA                                                                      DEL MAR           CA      92014
 RASCON, DANIEL AARON                                                             ADDRESS REDACTED
 RASCON, DIONDRE MICHAEL                                                          ADDRESS REDACTED
 RASHID , TAKAI                                                                   1202 N. ALASKA ST                                                                       TACOMA            WA      98499
 RASINA-NAJERA, ANASTACIA                                                         1118 LA MESA AVE.                                                                       SPRING VALLEY     CA      91977
 RASMUSSEN, ADAM JAMES                                                            ADDRESS REDACTED
 RASMUSSEN, BRANDON                                                               ADDRESS REDACTED
 RASMUSSEN, JULIA                                                                 ADDRESS REDACTED
 RASMUSSEN, TERRI L                                                               ADDRESS REDACTED
 RASOANANDRASANA, LALAO FELICIE
 BEZARA                                                                           ADDRESS REDACTED
 RASZKOWSKI, JASON ARTHUR                                                         ADDRESS REDACTED
 RATELLE, JOSHUA JOSEPH                                                           ADDRESS REDACTED
 RATH, KATHLEEN M                                                                 ADDRESS REDACTED
 RATTRAY, TERESA                                                                  ADDRESS REDACTED
 Raul Ayala                                                                       ADDRESS REDACTED
 RAUSCHEN, MARCUS ANTHONY
 JAKOB                                                                            ADDRESS REDACTED
 RAUTER, TIMOTHY                                                                  ADDRESS REDACTED
 RAVARRA, JASON TROY SANTOS                                                       ADDRESS REDACTED
 RAWA, MARILYN J                                                                  ADDRESS REDACTED
 RAWLINS, JORDANN                                                                 ADDRESS REDACTED
 RAWNSLEY, AUSTIN TAYLOR                                                          ADDRESS REDACTED
 RAY KLEIN INC.                                                                   PO BOX 7548                                                                             SPRINGFIELD       OR      97475
 RAY ROBERTS & ASSOC INC                                                          2100 196TH ST SW STE 108                                                                LYNNWOOD          WA      98036
 RAY ROBERTS & ASSOCIATES, INC.                                                   2100 196TH SW STE 108                                                                   LYNNWOOD          WA      98036
 RAY, BEN                                                                         ADDRESS REDACTED
 RAY, CAITLIN LOUISE                                                              ADDRESS REDACTED
 RAY, GENE                                                                        ADDRESS REDACTED
 RAY, KELLEN M.                                                                   ADDRESS REDACTED
 RAY, MARY PATRICIA                                                               ADDRESS REDACTED
 RAY, MAYLEE A                                                                    ADDRESS REDACTED
 RAY, NICOLE L                                                                    ADDRESS REDACTED
 RAY, ROBERT                                                                      ADDRESS REDACTED
 RAYBURN, ADALI CIRENIA                                                           ADDRESS REDACTED
 RAYFORD, BRANDON M.                                                              ADDRESS REDACTED
 RAYFORD, JACQUELINE                                                              ADDRESS REDACTED
 RAYFORD, JACQUELINE                                                              ADDRESS REDACTED
 RAYMON, MICHELLE                                                                 ADDRESS REDACTED
 RAYMOND CATTANEO BBQ & RAYS
 OWN BRAND                                                                        6255 EDNA RD                                                                            SAN LUIS OBISPO   CA      93401
 Raymond Deleon                                                                   8615 Amapoa Ave                       Apt B                                             Atascadero        CA      93422
 RAYMOND ELEMENTARY SCHOOL                                                        1016 COMMERCIAL STREET                                                                  RAYMOND           WA      98577
 RAYMOND L. LABBE                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 245 of 342
                                                                                Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18             Page 261 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                  Company                                          Contact                                 Address 1                                 Address 2         Address 3                  City      State     Zip     Country
 Raymond, Benjamin R.                                                                 2056 E. 56th Street, Apt. H4                                                                 Tacoma                   WA    98404
 RAYMOND, DEMERIE                                                                     ADDRESS REDACTED
 RAYMOND, JASON DEWAYNE                                                               ADDRESS REDACTED
 RAYMOND, KIMBERLEE JEAN                                                              ADDRESS REDACTED
 RAYMOND, LINDA SUE                                                                   ADDRESS REDACTED
 RAYNOR, MARK L                                                                       ADDRESS REDACTED
 RAYNOR, SAMANTHA KAY                                                                 ADDRESS REDACTED
 RAYOS, CATHERINE                                                                     ADDRESS REDACTED
 RAZO, AGUSTIN                                                                        ADDRESS REDACTED
 RAZO, MARISELA                                                                       ADDRESS REDACTED
 RBS CITIZENS, N.A.                                                                   1 CITIZENS PLAZA                                                                             PROVIDENCE               RI   02930
 RBS CITIZENS, N.A. & RBS LYNK
 INCORPORATED                                                                         1 CITIZENS PLAZA                                                                             PROVIDENCE               RI   02903
 RBS LYNK INCORPORATED                                                                600 MORGAN FALLS ROAD                                                                        ATLANTA                  GA   30350
 RCEA LIMITED PARTNERSHIP                                                             2024 CENTELLA PL                                                                             NEWPORT BEACH            CA   92660
 RCEA LIMITED PARTNERSHIP                    E. Morris Smith Jr.                      2024 CENTELLA PL                                                                             NEWPORT BEACH            CA   92660
 RCK SERVICES INC                                                                     3024 E LA PALMA AVE                                                                          ANAHEIM                  CA   92806
 REA, MICHELLE DIANNE                                                                 ADDRESS REDACTED
 READ, BARNARD                                                                        9244 4TH AVE SW                                                                              SEATTLE                  WA   98106
 READ, BARNARD LEWIS                                                                  ADDRESS REDACTED
 READING TREE INC.                                                                    153 E. 200 SOUTH # 5                                                                         FARMINGTON               UT   84025
 READY PAC PRODUCE                                                                    4192 SOLUTION CENTER                                                                         CHICAGO                  IL   60677-4001
 READY ROOTER & CHAPMAN PLBG                                                          90557 LINK RD                                                                                EUGENE                   OR   97402
 READY, JAIMIE RENEE                                                                  ADDRESS REDACTED
 REAFSNYDER, MARY ROSE                                                                ADDRESS REDACTED
 REAGAN, PAULA M.                                                                     ADDRESS REDACTED
 REAGAN, RICHARD G                                                                    ADDRESS REDACTED
 Real Property Law Group PLLC                Kathleen Hopkins                         1326 5th Ave, Suite 654                                                                      Seattle                  WA   98101
 REAL SODA IN REAL BOTTLES LTD                                                        PO BOX 3731                                                                                  PALOS VERDES             CA   90274-9524
 Real Soda In Real Bottles, Ltd                                                       PO Box 3731                                                                                  Palos Verdes Peninsula   CA   90274-9524
 REAL, JINNER PACHECO                                                                 ADDRESS REDACTED
 REAL, RICHARD                                                                        ADDRESS REDACTED
 REARDON, ROBERT M                                                                    ADDRESS REDACTED
 REASMAN , JOANNA                                                                     4861 BOISE AVE                                                                               SAN DIEGO                CA   92117-2928
 REASMAN, JOANNA                                                                      4861 BOISE AVE.                                                                              SAN DIEGO                CA   92117
 REASMAN, JOANNA LYNN                                                                 ADDRESS REDACTED
 REASMAN, RIANA                                                                       ADDRESS REDACTED
 REAUME, JACQUELINE JABOE                                                             ADDRESS REDACTED
 REAVES , JOHNNIE                                                                     616 AMPERE LANE                                                                              LAS VEGAS                NV   89145
 REAVIS, JOSHUA                                                                       ADDRESS REDACTED
 REAY, LOGAN                                                                          ADDRESS REDACTED
 REBECCA L. SKAGGS                                                                    6482 OLD GUIDE RD                                                                            BELLINGHAM               WA   98226
 REBECCA SALO                                                                         ADDRESS REDACTED
 REBECCA SKAGGS                                                                       6482 OLD GUIDE RD                                                                            BELLINGHAM               WA   98226
 REBECCA, BARRETT                                                                     ADDRESS REDACTED
 REBIS, LLC/DBA PROPERTY WORKS                                                        720 CHURCH STREET                                                                            DECATUR                  GA   30030
 RECALL INFOLINK INC                                                                  2812 N 28TH ST                                                                               BOISE                    ID   83703
 Rech, Linda                                                                          2713 Wiggins Rd.                                                                             Olympia                  WA   98501
 RECH, LINDA                                                                          ADDRESS REDACTED
 RECK, ANTHONY GEORGE                                                                 ADDRESS REDACTED
 RECK, CURTIS WILLIAM                                                                 ADDRESS REDACTED
 RECK, KATHLEEN                                                                       1661 WILSON ST.                                                                              SAN LUIS OBISPO          CA   93401
 RECO - REFRIGERATION EQUIPMENT
 CO INC                                                                               PO BOX 9217                                                                                  YAKIMA                   WA   98909
 RECO BRANDING SOLUTIONS                                                              PO BOX 754                                                                                   LYNDEN                   WA   98264
 RECOLOGY ASHLAND SANITARY
 SERVICE                                                                              170 OAK STREET                                                                               ASHLAND                  OR   97520
 RECOLOGY CLEANSCAPES                                                                 PO BOX 34260                                                                                 SEATTLE                  WA   98124-1260
 RECOLOGY CLEANSCAPES                        Recology Cleanscapes                     Tammy McLaughlin, A/R Specialist           117 S. Main Street #300                           Seattle                  WA   98104-3428
 Recology Cleanscapes                        Tammy McLaughlin, A/R Specialist         117 S. Main Street #300                                                                      Seattle                  WA   98104-3428
 RECOLOGY LOS ANGELES                                                                 P.O. BOX 1081                                                                                SUN VALLEY               CA   91352
 RECOLOGY LOS ANGELES                                                                 P.O. BOX 2068                                                                                SAN FRANCISCO            CA   94126-2068
 RECORD PRINTING PACKAGING &
 DESIGN                                      DESIGN                                   PO BOX 209                                                                                   THORP                    WA   98946
 RED BIRD FARMS                              ATTN BRIAN MAGOON                        ROBINSON WATERS & O DORISIO                1099 18TH ST., SUITE 2600                         DENVER                   CO   80202
 RED BIRD FARMS CO                                                                    PO BOX 4040                                                                                  OMAHA                    NE   68104
 Red Bird Farms Distribution Company         Bill Snakenberg                          P.O. Box 1197                                                                                Englewood                CO   80150
 RED BULL DISTRIBUTION COMPANY                                                        PO BOX 204750                                                                                DALLAS                   TX   75320-4750
 Red Bull Distribution Company               Victoria Adams                           12015 E. 46th Ave., Suite 300                                                                Denver                   CO   80239
 Red Bull North America, Inc.                General Counsel                          1740 Stewart Street                                                                          Santa Monica             CA   90404
 Red Bull North America, Inc.                Red Bull Distribution Company            Victoria Adams                             12015 E. 46th Ave., Suite 300                     Denver                   CO   80239
 RED DOG CONSTRUCTION                        REDDOGC870JT                             16702 NORTH RD #14                                                                           BOTHELL                  WA   98012
 RED DOG COURIER                                                                      PO BOX 864                                                                                   BELLEVUE                 WA   98009
 RED DUCK FOODS INC                                                                   PO BOX 26137                                                                                 EUGENE                   OR   97402
 RED HAWK FIRE & SECURITY                                                             PO BOX 31001-1918                                                                            PASADENA                 CA   91110-1305
 Red Hawk Fire and Security                  Attn HAGGE-01-004                        P.O. Box 31001-1918                                                                          Pasadena                 CA   91110-1305
 Red Hawk Fire and Security                  Red Hawk Fire and Security               Attn HAGGE-01-004                          P.O. Box 31001-1918                               Pasadena                 CA   91110-1305
 Red Hawk Fire and Security                  Shared Services - Anita Wimbley          7700 Gulf Freeway                                                                            Houston                  TX   77017
 RED PLATE FOODS INC                                                                  1968 NW JACK LAKE CT                                                                         BEND                     OR   97701




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 246 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18              Page 262 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                         Address 1                                 Address 2                    Address 3                    City    State     Zip     Country
 Redbox Automated Retail, LLC                                                     One Tower Ln.                         Ste. 900                                                         Oakbrook Terrace    IL     60181
 Redbox Automated Retail, LLC                Attn Legal Dept.                     One Tower Ln.                         Ste. 900                                                         Oakbrook Terrace    IL     60181
 REDCO FOODSERVICE EQUIPMENT
 LLC                                                                              220 HARDMAN AVE S                                                                                      SOUTH ST PAUL       MN    55075
 REDDEMAN, BRANDON M.                                                             ADDRESS REDACTED
 REDDICK, SUSAN                                                                   ADDRESS REDACTED
 REDDING, ROXETTE ROSEMARY                                                        ADDRESS REDACTED
 REDDY ICE CORP DIVISION 961                                                      P O BOX 730201                                                                                         DALLAS              TX    75373-0201
 REDFORD, KEVIN D                                                                 ADDRESS REDACTED
 REDGER, LESLIE ANN                                                               ADDRESS REDACTED
 REDIFER, ARON J.                                                                 ADDRESS REDACTED
 REDIFER, SHELLY J.                                                               ADDRESS REDACTED
 REDLAND ELEMENTARY SCHOOL                                                        18131 S REDLAND RD                                                                                     OREGON CITY         OR    97045
 REDLER, DOROTHY                                                                  ADDRESS REDACTED
 REDMON, PHILLIP JAMES                                                            ADDRESS REDACTED
 REDMOND, DONNA MARIE                                                             ADDRESS REDACTED

 REDONDO UNION HIGH SCHOOL PTSA                                                   ONE SEA HAWK WAY                                                                                       REDONDO BEACH       CA    90277
 REDONDO, MARGARET                                                                ADDRESS REDACTED
 REDPRAIRIE CORPORATION                                                           3905 BROOKSIDE                        PARKWAY                                                          ALPHARETTA          GA    30022
 REDWOOD SANTANA LLC                         C/O WESTWOOD FINANCIAL CORP.         11440 SAN VICENTE BLVD #200                                                                            LOS ANGELES         CA    90049
 REDWOOD SANTANA LLC                         Diana Marquez                        C/O WESTWOOD FINANCIAL CORP.          11440 SAN VICENTE BLVD #200                                      LOS ANGELES         CA    90049
 REECE COMPLETE SEC SOLUTIONS                                                     25977 SW CANYON CREEK RD STE E                                                                         WILSONVILLE         OR    97070
 REECE, CHERYL LYNN                                                               ADDRESS REDACTED
 REECE, MARIAH                                                                    ADDRESS REDACTED
 REED, BONNIE                                                                     ADDRESS REDACTED
 REED, CAITLIN NICOLE                                                             ADDRESS REDACTED
 REED, CHRISTIN                                                                   ADDRESS REDACTED
 REED, JENNIFER                                                                   ADDRESS REDACTED
 REED, JOHN RICHARD                                                               ADDRESS REDACTED
 REED, JOSHUA                                                                     ADDRESS REDACTED
 REED, KARLY LARAE                                                                ADDRESS REDACTED
 REED, KATHY M.                                                                   ADDRESS REDACTED
 REED, LISA M                                                                     ADDRESS REDACTED
 REED, LOLA MAUREEN                                                               ADDRESS REDACTED
 REED, MARIANNE                                                                   ADDRESS REDACTED
 REED, RICHARD ROBERT                                                             ADDRESS REDACTED
 REED, ROMAN C                                                                    ADDRESS REDACTED
 REED, ROWENA MANCERA                                                             ADDRESS REDACTED
 REED, SAWYER                                                                     ADDRESS REDACTED
 REED, TIFFANY NICOLE                                                             ADDRESS REDACTED
 REED, TIMOTHY JAY                                                                ADDRESS REDACTED
 REED, TRUVON                                                                     ADDRESS REDACTED
 REEDER, AMANDA AISLYNN                                                           ADDRESS REDACTED
 REEDER, DALLAS LEVI                                                              ADDRESS REDACTED
 REEDY, DANIEL                                                                    ADDRESS REDACTED
 REEGER, ALEXIS REBECCA                                                           ADDRESS REDACTED
 REEGER, SHERRY ANN                                                               ADDRESS REDACTED
 Reese Complete Security Solutions                                                25977 SW Canyon Creek Rd, Ste E                                                                        Wilsonville         OR    97070
 REESE, BETTY J                                                                   ADDRESS REDACTED
 REESE, DELIA C                                                                   ADDRESS REDACTED
 REESE, DORIS                                                                     ADDRESS REDACTED
 REESE, MICHAEL LAMONT                                                            ADDRESS REDACTED
 REEVES, DIANA LYNN                                                               ADDRESS REDACTED
 REEVES, JENNIFER KAYLAN                                                          ADDRESS REDACTED
 REEVES, LINDA CAROL                                                              ADDRESS REDACTED
 REEVES, RICHARD DWAYNE                                                           ADDRESS REDACTED
 REEVES, SEAN D                                                                   ADDRESS REDACTED
 REFRIGERATION 2000 LLC                                                           PO BOX 815                                                                                             PORT ANGELES        WA    98362
 REFRIGERATION CONTRACTORS                                                        PO BOX 661                                                                                             GRESHAM             OR    97030
 REFRIGERATION SUPPLIES DIST                                                      26021 ATLANTIC OCEAN DR                                                                                LAKE FOREST         CA    92630-8831
 REFRIGERATION UNLIMITED INC                                                      6102 N 9TH ST STE 100                                                                                  TACOMA              WA    98406-2097
 REFRIGERATION UNLIMITED INC.                                                     6102 NORTH 9TH ST                     SUITE 100                                                        TACOMA              WA    98406
 REGAL WINE COMPANY                                                               1190 KITTYHAWK BLVD                                                                                    SANTA ROSA          CA    95403
 REGALADO NIEVES, ANA CHRISTINA                                                   ADDRESS REDACTED
 REGALADO, JESSICA                                                                ADDRESS REDACTED
 REGAN, DONALD W                                                                  ADDRESS REDACTED
 REGAN, SUSAN L                                                                   ADDRESS REDACTED
 REGENCE RX, INC.                                                                 PO BOX 1827                                                                                            MEDFORD             OR    97501
 REGENCERX                                                                        PO BOX 1827                                                                                            MEDFORD             OR    97501
 REGENCY CENTERS CORPORATION                 ATTN PROPERTY MANAGEMENT             420 STEVENS AVE.                      STE. 320                                                         SOLANA BEACH        CA    92075
 REGENCY CENTERS LP                          C/O TWIN PEAKS SHOPPING CENTER       P.O. BOX 31001-0740                                                                                    PASADENA            CA    91110-0740
 REGENCY CENTERS LP                          CO EL CAMINO SHOPPING CNTR-639       PO BOX 31001-0725                                                                                      PASADENA            CA    91110-0725
 Regency Centers, L.P.                       Attn Ernst Bell, Esq.                One Independent Drive                                                                                  Jacksonville        FL    32202
 REGENCY CENTERS, L.P.                       C/O REGENCY CENTERS CORPORATION      ATTN LEASE ADMINISTRATION             ONE INDEPENDENT DR., STE. 114                                    JACKSONVILLE        FL    32202-5019
 REGENCY CENTERS, L.P.                       C/O REGENCY CENTERS CORPORATION      ATTN LEGAL DEPT.                      ONE INDEPENDENT DR., STE. 114                                    JACKSONVILLE        FL    32202-5019
 Regency Centers, L.P.                       c/o Regency Centers Corporation      Attn Property Management Dept.        915 Wilshire Blvd., Ste. 2200                                    Los Angeles         CA    90017
 Regency Centers, L.P.                       John Shockey                         c/o Regency Centers Corporation       Attn Property Management Dept.   915 Wilshire Blvd., Ste. 2200   Los Angeles         CA    90017
 Regency Centers, L.P.                       Kelley Drye & Warren LLP             Attn Robert L. LeHane, Esq.           101 Park Avenue                                                  New York            NY    10178




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 247 of 342
                                                                         Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                           D    11/26/18               Page 263 of 357
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail


              Company                                        Contact                          Address 1                            Address 2                 Address 3             City      State     Zip     Country
 REGENCY MAGI, LLC                           C/O REGENCY CENTERS, L.P.         121 WEST FORSYTH ST.                  STE. 200                                            JACKSONVILLE        FL    32202
 REGENCY MAGI, LLC                           C/O REGENCY CENTERS, L.P.         ATTN PROPERTY OPERATIONS              555 SOUTH FLOWER ST., STE. 3500                     LOS ANGELES         CA    90071
 REGENSBURGER, BOBI                                                            ADDRESS REDACTED
 REGINA, PAUL DIONISIO                                                         ADDRESS REDACTED
 REGIONAL TRANSPORTATION COMM
 OF SOUTHERN NEVADA                                                            600 S GRAND CENTRAL PKWY #350                                                             LAS VEGAS           NV   89106

 REGIONAL TRANSPORTATION
 COMMISSION OF SOUTHERN NEVADA                                                 600 S. GAND CENTERAL PKWY             STE 350                                             LAS VEGAS           NV   89106
 REGISTER TAPE ADVERTISING, INC.                                               3423 BROADWAY                         SUITE B                                             EVERETT             WA   98201
 REGISTER TAPE UNLIMITED LP                                                    17015 PARK ROW                                                                            HOUSTON             TX   77084
 REGISTER TAPES UNLIMITED INC                                                  17015 PARK ROW                                                                            HOUSTON             TX   77084
 Register Tapes Unlimited, L.P.                                                1445 Langham Creek Dr.                                                                    Houston             TX   77084
 REGISTER TAPES UNLIMTED, L. P.
 (RTU)                                                                         1445 LANGHAM CREEK DR.                                                                    HOUSTON             TX   77084
 REICH, SCOTT A                                                                ADDRESS REDACTED
 REID, BRIANNA                                                                 ADDRESS REDACTED
 REID, CAROL KAY                                                               ADDRESS REDACTED
 REID, GEORGE H.                                                               ADDRESS REDACTED
 REID, KEITH                                                                   ADDRESS REDACTED
 REID, LYNN M.                                                                 ADDRESS REDACTED
 REID, OLIVIA DIANE                                                            ADDRESS REDACTED
 REID, SAVANNAH LESLIE                                                         ADDRESS REDACTED
 REID, WILLIAM T                                                               ADDRESS REDACTED
 REIF, JUSTIN MICHAEL                                                          ADDRESS REDACTED
 REIGERS, MARY KRISTIN                                                         ADDRESS REDACTED
 REIHL, ERICKA                                                                 ADDRESS REDACTED
 REIJM, JAKE                                                                   ADDRESS REDACTED
 REIJM, RACHEL                                                                 ADDRESS REDACTED
 REIKA, ASHLEY MARIE                                                           ADDRESS REDACTED
 REILLY, SHAWN T.                                                              ADDRESS REDACTED
 REIMERS, TIMOTHY EUGENE                                                       ADDRESS REDACTED
 REINGOLD, JEFFREY D                                                           ADDRESS REDACTED
 REINHARD, JENNIFER JUNE                                                       ADDRESS REDACTED
 REINHARDT, STEVEN D                                                           ADDRESS REDACTED
 Reinhart Boerner Van Deuren s.c. L. Katie Mason, Esq.                         1000 N Water St                       Suite 1700                                          Milwaukee           WI   53202
 REINHART, SVETLANA I                                                          ADDRESS REDACTED
 REINIKKA, SHERRY ANN                                                          ADDRESS REDACTED
 REINITZ, HANNELORE J                                                          ADDRESS REDACTED
 REINO, DONNA                                                                  ADDRESS REDACTED
 REINO, FRANK                                                                  ADDRESS REDACTED
 REINSMA, GREGORY M                                                            ADDRESS REDACTED
 REISER, CHRISTOPHER M                                                         ADDRESS REDACTED
 REISNER DISTRIBUTOR INC                                                       500 KENTUCKY ST                                                                           BELLINGHAM          WA   98226
 REITER, MELYNDA A.                                                            ADDRESS REDACTED
 REITMEIER, JOANN M                                                            ADDRESS REDACTED
 REITZ, NORMAN G                                                               ADDRESS REDACTED
 RELAYHEALTH                                                                   2 NDC PLAZA                                                                               ATLANTA             GA   30329
 RELIABLE ELECTRIC INC                                                         PO BOX 12205                                                                              OLYMPIA             WA   98508-2205
 RELIABLE LOGISTICS                                                            2700 YATES AVE                                                                            COMMERCE            CA   90040
 RELIABLE SERVICES                                                             1909 KATHRYN COURT                                                                        BAKERSFIELD         CA   93312
 RELIANCE STANDARD LIFE                                                        PO BOX 3124                                                                               SOUTHEASTERN        PA   19398-3124
 RELIANT PLUMBING & MECH INC                                                   11575 SW PACIFIC HWY STE 219                                                              TIGARD              OR   97223
 RELM WEST LABELS                                                              PO BOX 39540                                                                              LAKEWOOD            WA   98496-3540
 RELM WEST LABELS INC                                                          PO BOX 39540                                                                              LAKEWOOD            WA   98496
 RELM WEST LABELS INC.                                                         PO BOX 39540                                                                              LAKEWOOD            WA   98496-3540
 RELYEA, PANDE KATHLEEN                                                        ADDRESS REDACTED
 REMBERT, PAXTON                                                               ADDRESS REDACTED
 REMBERT, SHANNON                                                              ADDRESS REDACTED
 REMIGIO, PATRICK RIOS                                                         ADDRESS REDACTED
 REMIJIO, JOSE M                                                               ADDRESS REDACTED
 REMINGTON, DENICE LYNN                                                        ADDRESS REDACTED
 REMLEY, SAMANTHA MARQUEL                                                      ADDRESS REDACTED
 REMOTE DBA EXPERTS                                                            2000 ERICSSON DRIVE                   SUITE 102                                           WARRENDALE          PA   15086
 REMY, MICHAEL DONALD                                                          ADDRESS REDACTED
 RENAISSANCE PUBLIC ACADEMY                                                    PO BOX 208                                                                                MOLALLA             OR   97038
 RENAISSANCE TRADING INC                                                       PO BOX 444                                                                                HASBROUCK HEIGHTS   NJ   07604
 RENANDO, SHAWNA                                                               ADDRESS REDACTED
 RENDE, TYLER LOUIS                                                            ADDRESS REDACTED
 RENDON, GRISELDA                                                              ADDRESS REDACTED
 RENDON, MARK A                                                                ADDRESS REDACTED
 RENEER, BRIANNA ELISE                                                         ADDRESS REDACTED
 RENN, BRANDON M                                                               ADDRESS REDACTED
 RENN, CRAIG STEVEN                                                            ADDRESS REDACTED
 RENNER, ERIC                                                                  ADDRESS REDACTED
 RENNER, GARY ALLEN                                                            ADDRESS REDACTED
 RENNERT, RAY GRANT                                                            ADDRESS REDACTED
 RENTERIA, DONNA L                                                             ADDRESS REDACTED
 RENTERIA, RAMON                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                           Page 248 of 342
                                                                            Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18             Page 264 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                 Company                                          Contact                                Address 1                                 Address 2                  Address 3                         City   State       Zip      Country
 RENTERIA, VICTOR B                                                                     ADDRESS REDACTED
 RENTRIOS, FREDERICK                                                                    ADDRESS REDACTED
 RENTS DUE RANCH                                                                        25708 95TH AVE NW                                                                                      STANWOOD                WA      98292
 REPAIR GUY CONSTRUCTION &
 MAINTENANCE LLC                                                                        220 N ADAMS RD                                                                                         SPOKANE                 WA      99216
 REPLANET LLC                                                                           800 NORTH HAVEN SUITE 120                                                                              ONTARIO                 CA      91764
 REPPE, KATHLEEN A                                                                      ADDRESS REDACTED
 Republic Services                                                                      13835 Military Rd SE                                                                                   Shoreline               WA      98576
 REPUBLIC SERVICES                                                                      PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #172                                                                 P.O. BOX 78829                                                                                         PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #197                                                                 PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #454                                                                 PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #455                                                                 P.O. BOX 78829                                                                                         PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #469                                                                 P.O. BOX 78829                                                                                         PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #509                                                                 P.O.BOX 78829                                                                                          PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #527                                                                 PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #620                                                                 PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #676                                                                 PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #753                                                                 P.O. BOX 78829                                                                                         PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES #845                                                                 PO BOX 78829                                                                                           PHOENIX                 AZ      85062-8829
 REPUBLIC SERVICES SOUTHERN NV                                                          770 E. SAHARA                          PO BOX 98508 C/OTIM REASBECK                                    LAS VEGAS               NV      89193-8508
 REQUIS, MARILU                                                                         ADDRESS REDACTED
 RESENDEZ, JAVIER                                                                       ADDRESS REDACTED
 RESERS FINE FOODS INC                                                                  PO BOX 742958                                                                                          LOS ANGELES             CA      90074-2958
 RESERS FINE FOODS, INC.                                                                P.O. Box 8                                                                                             Beaverton               OR      97075
 RESOURCES GLOBAL
 PROFESSIONALS                               DBA RESOURCES CONNECTION                   FILE 55221                                                                                             LOS ANGELES             CA      90074-5221
 Resources Global Professionals              Thora Thoroddsen                           17101 Armstrong Avenue                                                                                 Irvine                  CA      92614
 RESPICIO, JOELEA R                                                                     ADDRESS REDACTED
 RESTAD, ERIC STEVEN                                                                    ADDRESS REDACTED
 RESTAURANT TECHNOLOGIES INC                                                            12962 COLLECTIONS CENTER DR                                                                            CHICAGO                 IL      60693
 RESTAURANT TECHNOLOGIES INC                                                            12962 COLLECTIONS DRIVE                                                                                CHICAGO                 IL      60693
 RESTAURANT TECHNOLOGIES INC                                                            2250 PILOT KNOB RD # 100                                                                               MENDOTA HEIGHTS         MN      55120-1127
 RESTAURANT TECHNOLOGIES, INC.                                                          2250 PILOT KNOB ROAD                   SUITE 100                                                       MENDOTA HEIGHTS         MN      55120
 Restaurant Technologies, Inc.               Erik Gustaf                                2250 Pilot Knob Road                                                                                   Mendota Heights         MN      55120
 RETA, IZAIAH I.                                                                        ADDRESS REDACTED
 RETAIL CLERKS - GRAYS HARBOR                ZENITH ADMINISTRATORS                      201 QUEEN ANNE AVE N STE. 100                                                                          SEATTLE                 WA      98109
 RETAIL CLERKS TRUST                         RE TRI-CITY MKT H&W                        P O BOX 5433                                                                                           SPOKANE                 WA      99205
 RETAIL CLERKS TRUST KING                                                               PO BOX C34143                                                                                          SEATTLE                 WA      98124
 RETAIL CLERKS TRUST PIERCE                                                             PIERCE GROCERY                                                                                         SEATTLE                 WA      98124
 RETAIL CLERKS TRUST PIERCE                  PIERCE GROCERY                             PO BOX C34143                                                                                          SEATTLE                 WA      98124
 RETAIL CLERKS TRUST SNOHOMISH                                                          PO BOX C34143                                                                                          SEATTLE                 WA      98124
 RETAIL CLERKS TRUST SPOKANE &
 TRI CITY                                                                               P O BOX 5433                                                                                           SPOKANE                 WA      99205
 RETAIL CLERKS TRUST THURSTON                THURSTON GROCERY                           PO BOX C34143                                                                                          SEATTLE                 WA      98124
 RETAIL CLERKS TRUST WHATCOM                                                            PO BOX C34143                                                                                          SEATTLE                 WA      98124
 RETAIL CLERKS TRUST YAKIMA                  YAKIMA GROCERY                             PO BOX C34143                                                                                          SEATTLE                 WA      98124
 Retail Data LLC                             Benny Jones                                2235 Staples Mill Road                 Suite 300                                                       Richmond                VA      23230
 Retail Data LLC                             Bernard Jones                              11013 W Broad St Ste 300                                                                               Glen Allen              VA      23060-6017
 RETAIL EXPORTS, INC.                                                                   814 MORNING SUN DRIVE                                                                                  ENCINITAS               CA      92024
 RETAIL FOOD EMP. BENEFIT                    FUND JAS                                   4885 S 900 E STE 202                                                                                   SALT LAKE CITY          UT      84117
 Retail Food Employers and UFCW Local
 711 Pension Trust Fund                      James B. Sowka                             Seyfarth Shaw LLP                      233 S Wacker Dr Ste 8000                                        Chicago                 IL      60606-6448
 Retail Food Employers and UFCW Local        Retail Food Employers and UFCW Local 711
 711 Pension Trust Fund                      Pension Trust Fund                         Tony Jensen                            711 Pension Plan                4885 South 900 East Suite 202   Salt Lake City          UT      84117
 Retail Food Employers and UFCW Local
 711 Pension Trust Fund                      Tony Jensen                                711 Pension Plan                       4885 South 900 East Suite 202                                   Salt Lake City          UT      84117
 RETAIL FOOD EMPLOYERS AND UFCW
 UNION LOCAL 711 PENSION TRUST
 FUND                                                                                   ADDRESS REDACTED
 RETAIL PARTNERS LLC                                                                    4000 SOUTH POPLAR STREET                                                                               CASPER                  WY      82601
 RETAIL SALES SOLUTIONS LLC                                                             PO BOX 883                                                                                             MILWAUKEE               WI      53278-0883
 RETAIL SERVICES INC                                                                    PO BOX 6220                                                                                            BRANDON                 FL      33508-6003
 RETAIL SUPPORT SERVICES                                                                5130 COMMERCE PKWY, BLDG 19                                                                            SAN ANTONIO             TX      78218
 RETAILDATA LLC                                                                         PO BOX 791398                                                                                          BALTIMORE               MD      21279-1398
 RETAILDATA LLC (FRMRLY QRS
 RETAIL)                                                                                PO BOX 791398                                                                                          BALTIMORE               MD      21279-1398
 RETAILER SOLUTIONS CO LLC                                                              1717 CHESTERFIELD DRIVE                                                                                CARROLLTON              TX      75007-2607
 RETAILIX                                                                               PO BOX 202325                                                                                          DALLAS                  TX      75320-2325
 RETALIX                                                                                6100 TENNYSON PKWY                     SUITE 150                                                       PLANO                   TX      75024
 RETALIX PROFESSIONAL SERVICES                                                          6100 TENNYSON PKWY                     SUITE 150                                                       PLANO                   TX      75024
 RETALIX USA                                                                            PO BOX 202325                                                                                          DALLAS                  TX      75320-2325
 RETALIX USA INC                                                                        PO BOX 202325                                                                                          DALLAS                  TX      75320-2325
 RETALIX USA, INC.                                                                      6100 TENNYSON PARKWAY                  SUITE 150                                                       PLANO                   TX      75024
 RETANA , NORA                                                                          3121 DUMAS ST                                                                                          SAN DIEGO               CA      92106
 RETASKET JR., ALLEN LONNY                                                              ADDRESS REDACTED
 REUGG, CINDY MARIE                                                                     ADDRESS REDACTED
 REUM, ELIZABETH                                                                        ADDRESS REDACTED
 REVENT INC                                                                             22 ROOSEVELT AVE                                                                                       SOMERSET                NJ      08873-5031




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 249 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 265 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


                 Company                                          Contact                       Address 1                                 Address 2         Address 3               City   State       Zip      Country
 REVERO, STEPHANIE NICOLE                                                         ADDRESS REDACTED
 REXEL OF AMERICA LLC                                                             PO BOX 743258                                                                         LOS ANGELES        CA      90074-3258
 REXIUS FOREST BY PRODUCTS                                                        PO BOX 22838                                                                          EUGENE             OR      97402
 REXWINKEL, RENAE                                                                 ADDRESS REDACTED
 REYES IV, PHILLIP                                                                ADDRESS REDACTED
 REYES, CINDY                                                                     ADDRESS REDACTED
 REYES, DANIEL ISAIAH                                                             ADDRESS REDACTED
 REYES, DEYANIRA                                                                  ADDRESS REDACTED
 REYES, FRANK ROBERT                                                              ADDRESS REDACTED
 REYES, FRANK ROBERT                                                              ADDRESS REDACTED
 REYES, IVAN                                                                      ADDRESS REDACTED
 REYES, JOSIAS                                                                    ADDRESS REDACTED
 REYES, LAURI A                                                                   ADDRESS REDACTED
 REYES, LINDA J                                                                   ADDRESS REDACTED
 REYES, LUIS R                                                                    ADDRESS REDACTED
 REYES, MAURA                                                                     ADDRESS REDACTED
 REYES, MERCEDES                                                                  ADDRESS REDACTED
 REYES, MONICA EMILLIA                                                            ADDRESS REDACTED
 REYES, RAUL M                                                                    ADDRESS REDACTED
 REYES, RICHARD ANTHONY                                                           ADDRESS REDACTED
 REYES, SELINA NICOLE                                                             ADDRESS REDACTED
 REYES, SILVIA                                                                    ADDRESS REDACTED
 REYES, STEPHEN                                                                   ADDRESS REDACTED
 REYES, STEVEN                                                                    ADDRESS REDACTED
 REYES, THERESA                                                                   ADDRESS REDACTED
 REYES, VERONICA LIZETTE                                                          ADDRESS REDACTED
 REYES-TEMPLES, SAMANTHA LEE                                                      ADDRESS REDACTED
 REYNA, GABRIELA                                                                  ADDRESS REDACTED
 REYNA, JONATHAN ADRIAN                                                           ADDRESS REDACTED
 REYNALDOS MEXICAN FOOD
 COMPANY.                                                                         3301 E VERNON AVE                                                                     VERNON             CA      90058
 REYNOLDS, ABIGAIL JOLEEN                                                         ADDRESS REDACTED
 REYNOLDS, ADAM                                                                   ADDRESS REDACTED
 REYNOLDS, HEATHER LYNN                                                           ADDRESS REDACTED
 REYNOLDS, JAMIE LEE                                                              ADDRESS REDACTED
 REYNOLDS, KAELA ANN                                                              ADDRESS REDACTED
 REYNOLDS, KEVIN JAMES                                                            ADDRESS REDACTED
 REYNOLDS, KIESA M.                                                               ADDRESS REDACTED
 REYNOLDS, MEGAN EILEEN                                                           ADDRESS REDACTED
 REYNOLDS, MORRIS L.                                                              ADDRESS REDACTED
 REYNOLDS, SUANNE M.                                                              ADDRESS REDACTED
 REYNOLDS, TWYLA                                                                  ADDRESS REDACTED
 REYNOSO SR., JUAN C                                                              ADDRESS REDACTED
 REYNOSO, ALEX                                                                    ADDRESS REDACTED
 REYNOSO, CARLOS                                                                  ADDRESS REDACTED
 REYNOSO, LETICIA                                                                 ADDRESS REDACTED
 REZA, NOEMI                                                                      ADDRESS REDACTED
 REZVANI, MILAD                                                                   ADDRESS REDACTED
 RHEMANN, EDWARD                                                                  ADDRESS REDACTED
 RHOADES, WALTER ALLEN                                                            ADDRESS REDACTED
 RHOADS, CARLOS LEE                                                               ADDRESS REDACTED
 RHODEFER, JAMES D.                                                               ADDRESS REDACTED
 RHODES APRIL                                                                     ADDRESS REDACTED
 RHODES, ASHLEY ROSE                                                              ADDRESS REDACTED
 RHODES, JOHN                                                                     ADDRESS REDACTED
 RHODES, KERMIT DEAN                                                              ADDRESS REDACTED
 RHODES, LISA MICHELLE                                                            ADDRESS REDACTED
 RHODES, MARC A                                                                   ADDRESS REDACTED
 RHODES, MEGAN C                                                                  ADDRESS REDACTED
 RHODES, MISTY D                                                                  ADDRESS REDACTED
 RHUDE, TIMOTHY                                                                   ADDRESS REDACTED
 RHYMES, ROBIN                                                                    ADDRESS REDACTED
 RIAZANOVA, IRYNA                                                                 ADDRESS REDACTED
 RIBUCA, VIRGILIO                                                                 ADDRESS REDACTED
 RIC INTERNATIONAL, INC.                                                          1035 CAMBRIDGE STREET               SUITE 11                                          CAMBRIDGE          MA      02141
 RICARD, JESSE ANTHONY                                                            ADDRESS REDACTED
 RICCARDI, MADISON LEE                                                            ADDRESS REDACTED
 Rice Garden, Inc.                           Attn Accounting                      250 E Rincon St Ste 108                                                               Corona             CA      92879-1363
 RICE GARDEN, INC.                           ATTN ACCOUNTING                      PO BOX 79437                                                                          CORONA             CA      92877-0181
 RICE, BRENDA LEE                                                                 ADDRESS REDACTED
 RICE, JOAN K.                                                                    ADDRESS REDACTED
 RICE, KEEVA                                                                      ADDRESS REDACTED
 RICH , NANCY                                                                     3765 S BRUSH ARBOR                                                                    FLAGSTAFF          AZ      86005-2340
 RICH, ANTHONY J.                                                                 ADDRESS REDACTED
 RICH, CAROLE                                                                     ADDRESS REDACTED
 RICH, MACKENZIE L.                                                               ADDRESS REDACTED
 RICH, MONIKA                                                                     8517 VETERANS DR SW                                                                   LAKEWOOD           WA      98498
 RICH, MONIKA                                                                     8517 VETERANS DR SW                                                                   LAKEWOOD           WA      98498-4236
 RICH, NANCY                                                                      3765 S BRUSH ARBOR                                                                    FLAGSTAFF          AZ      86005




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 250 of 342
                                                                           Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 266 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


               Company                                           Contact                         Address 1                                 Address 2         Address 3                City   State     Zip   Country
 RICH, NANCY                                 The Raiser Law Group                                                      121 E. Birch St., Suite 403                       Flagstaff           AZ    86001
 RICH, NIKOLAS P.                                                                ADDRESS REDACTED
 RICHAN, KAILEE                                                                  ADDRESS REDACTED
 RICHARD J NARDI                                                                 12506 ROYAL RD #1                                                                       EL CAJON            CA   92021
 RICHARD LEE ARMERO                                                              ADDRESS REDACTED
 RICHARD, DANA                                                                   ADDRESS REDACTED
 RICHARDS, CHANDRA TAMIAKA                                                       ADDRESS REDACTED
 RICHARDS, DAN                                                                   ADDRESS REDACTED
 RICHARDS, GINA T                                                                ADDRESS REDACTED
 RICHARDS, LORI GAYLE                                                            ADDRESS REDACTED
 RICHARDS, SARA                                                                  ADDRESS REDACTED
 RICHARDS, SHELLY LYNN                                                           ADDRESS REDACTED
 RICHARDS, SUSAN                                                                 ADDRESS REDACTED
 RICHARDSON, AMY                                                                 ADDRESS REDACTED
 RICHARDSON, ANDREW THOMAS                                                       ADDRESS REDACTED
 RICHARDSON, BRANDON D.                                                          ADDRESS REDACTED
 RICHARDSON, EVA-MARIE E.                                                        ADDRESS REDACTED
 RICHARDSON, GABRIEL KEITH                                                       ADDRESS REDACTED
 RICHARDSON, JALEAH                                                              ADDRESS REDACTED
 RICHARDSON, JANICE O.                                                           ADDRESS REDACTED
 RICHARDSON, JOANNE                                                              ADDRESS REDACTED
 RICHARDSON, MARTIN D                                                            ADDRESS REDACTED
 RICHARDSON, NATHAN                                                              ADDRESS REDACTED
 RICHARDSON, NICHOLAS                                                            ADDRESS REDACTED
 RICHARDSON, RAY ALAN                                                            ADDRESS REDACTED
 RICHARDSON, ROBERT D                                                            ADDRESS REDACTED
 RICHARDSON, TRINA                                                               ADDRESS REDACTED
 RICHBAW, MICHAEL A.                                                             ADDRESS REDACTED
 RICHEY, MARTINE EVELYN                                                          ADDRESS REDACTED
 RICHMOND, DARRYL W                                                              ADDRESS REDACTED
 RICHMOND, GARTH MADISON                                                         ADDRESS REDACTED
 RICHMOND, JESSICA DANIELLE                                                      ADDRESS REDACTED
 RICHMOND, MARYELLEN MANCILLA                                                    ADDRESS REDACTED
 RICHMOND, REBECCA LEE                                                           ADDRESS REDACTED
 RICHMOND, VALERIE E                                                             ADDRESS REDACTED
 RICHTER, ANA F.                                                                 ADDRESS REDACTED
 RICHTER, CHRISTINA A                                                            ADDRESS REDACTED
 RICHTER, JEAN ALVAREZ                                                           ADDRESS REDACTED
 RICK, ANYA                                                                      ADDRESS REDACTED
 RICKABAUGH, KERRI KIM                                                           ADDRESS REDACTED
 RICKS, JOEY                                                                     ADDRESS REDACTED
 RICO INDUSTRIES INC                                                             8030 SOLUTIONS CENTER                                                                   CHICAGO             IL   60677
 RICO, BELINDA                                                                   ADDRESS REDACTED
 RICO, DANIEL                                                                    ADDRESS REDACTED
 RICO, JESSICA C                                                                 ADDRESS REDACTED
 RICO, YOLANDA                                                                   ADDRESS REDACTED
 RICONDO, LARZ ANTHONY                                                           ADDRESS REDACTED
 RIDDLE, ADAM                                                                    ADDRESS REDACTED
 RIDENOUR, RYAN GREGORY                                                          ADDRESS REDACTED
 RIDEOUT, BREANNE KAYLE                                                          ADDRESS REDACTED
 RIDEOUT, DENISHA DENEE                                                          ADDRESS REDACTED
 RIDER, MICHAEL G                                                                ADDRESS REDACTED
 RIDEWOOD, JOHN                                                                  ADDRESS REDACTED
 RIDEWOOD, JOHN A.                                                               ADDRESS REDACTED
 RIDEWOOD, JULIE A.                                                              ADDRESS REDACTED
 RIDGECREST ELEMENTARY                                                           12616 SHAW RD. E.                                                                       PUYALLUP            WA   98387
 RIDGEVIEW PLAZA LLC                         C/OMD ATKINSON CO. INC.             1401 19TH STREET STE 400                                                                BAKERSFIED          CA   93301
 RIEDEMAN, SAM                                                                   ADDRESS REDACTED
 RIEL, MARSHA                                                                    ADDRESS REDACTED
 RIELEY, KEITH M.                                                                ADDRESS REDACTED
 RIELEY, NANCY D.                                                                ADDRESS REDACTED
 RIENZO, GENEVA J                                                                ADDRESS REDACTED
 RIEPMA, CYNTHIA MARIS                                                           ADDRESS REDACTED
 RIES, BRENNA MARIE                                                              ADDRESS REDACTED
 RIFFEY, PATRICIA ANN                                                            ADDRESS REDACTED
 RIFILATO, SARA MARIE                                                            ADDRESS REDACTED
 RIGACCI, ASHLEY C.                                                              ADDRESS REDACTED
 RIGALI, SARA R                                                                  ADDRESS REDACTED
 RIGGLEMAN, JULIE ANNE                                                           ADDRESS REDACTED
 RIGGS, EMILY B.                                                                 ADDRESS REDACTED
 RIGGS, MICHAEL ALAN                                                             ADDRESS REDACTED
 RIGGS, MICHELL M.                                                               ADDRESS REDACTED
 RIGHETTI SPECIALTIES INC                                                        7476 GRACIOSA ROAD                                                                      SANTA MARIA         CA   93455
 RIGHT SYSTEMS INC                                                               PO BOX 11626                                                                            TACOMA              WA   98411
 RIGHT-WAY PLUMBING & BACKFLOW
 SERVICE                                                                         PO BOX 70526                                                                            EUGENE              OR   97401
 RIGNEY, DARCIANNE                                                               ADDRESS REDACTED
 RIGOR, PATRICK GEORGE                                                           ADDRESS REDACTED
 RIGWALSKI, CYNTHIA                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 251 of 342
                                                                                 Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                        D    11/26/18             Page 267 of 357
                                                                                                                                   Creditor Matrix
                                                                                                                              Served via First Class Mail


                  Company                                          Contact                                  Address 1                                 Address 2         Address 3                City   State       Zip      Country
 RIKER, HALEY L.                                                                        ADDRESS REDACTED
 RILEY, CARMEN                                                                          ADDRESS REDACTED
 RILEY, ELLEN MARIA                                                                     ADDRESS REDACTED
 RILEY, LUCIA ALICIA                                                                    ADDRESS REDACTED
 RIMER, JEANNE M                                                                        ADDRESS REDACTED
 RIMER, JEREMY KENT                                                                     ADDRESS REDACTED
 RIMER, RENEE M.                                                                        ADDRESS REDACTED
 RIMMER FAMILY ENTERPRISES, INC.                                                        1315 INGLEWOOD AVE.                                                                         EUGENE              OR      97401
 Rimmer Family Enterprises, Inc.             Joel Rimmer                                1315 Inglewood Ave.                                                                         Eugene              OR      97401
 RIMMER, JOEL                                                                           ADDRESS REDACTED
 RIMMEY, COLLIN ANDREW                                                                  ADDRESS REDACTED
 RINALDI, RYAN                                                                          ADDRESS REDACTED
 RINAS, MICHELE A.                                                                      ADDRESS REDACTED
 RINCON, MATTHEW JAMES                                                                  ADDRESS REDACTED
 RINDAHL, BONNIE                                                                        ADDRESS REDACTED
 RINDFLEISCH, TAYLOR RENEE                                                              ADDRESS REDACTED
 RINEHART, MELINDA J                                                                    ADDRESS REDACTED
 RINEHART, MIKE E.                                                                      ADDRESS REDACTED
 RING OF TREES FARM                                                                     790 W LARSON RD                                                                             BELLINGHAM          WA      98226
 RING, JOSEPH P                                                                         ADDRESS REDACTED
 RINGHOUSE, MATTHEW                                                                     ADDRESS REDACTED
 Rio Acquisition Partners LLC                                                           1072 South Batesville Rd.                                                                   Greer               SC      29650
 Rio Acquisition Partners LLC                Greg Meyer, Managing Director              1072 South Batesville Rd.                                                                   Greer               SC      29650
 RIO ACQUISITION PARTNERS LLC
 DLB/A DVDXPRESS (DVDXPRESS),                                                           1072 SOUTH BATESVILLE RD                                                                    GREER               SC      29650
 RIO ACQUISITION PARTNERS, LLC
 D/B/A DVDXPRESS                                                                        171 JOHNS RD #B                                                                             GREER               SC      29650-4713
 RIOS CADENA, FRANCISCO                                                                 ADDRESS REDACTED
 RIOS CADENA, MARTIN DE                                                                 ADDRESS REDACTED
 RIOS, BENJAMIN                                                                         ADDRESS REDACTED
 RIOS, DANIEL                                                                           ADDRESS REDACTED
 RIOS, GABRIELA                                                                         ADDRESS REDACTED
 RIOS, HILARY DIANA FRANCES                                                             ADDRESS REDACTED
 RIOS, MARILYN                                                                          ADDRESS REDACTED
 RIOS, MIGUEL                                                                           ADDRESS REDACTED
 RIOS, MYRA                                                                             ADDRESS REDACTED
 RIOS, RAUL                                                                             ADDRESS REDACTED
 RIOS, ROBERTO ERNESTO                                                                  ADDRESS REDACTED
 RIOS, RONNIE R                                                                         ADDRESS REDACTED
 RIOS, ROSA MARIA                                                                       ADDRESS REDACTED
 RIPKE, HEIDI SUE                                                                       ADDRESS REDACTED
 RIPLEY, DANIEL BENJAMIN                                                                ADDRESS REDACTED
 RISEN, AMY K.                                                                          ADDRESS REDACTED
 RISER, ANDREW                                                                          ADDRESS REDACTED
 RISLEY, CHRISTIE L                                                                     ADDRESS REDACTED
 RISSER, DANIELLE NICHOLE                                                               ADDRESS REDACTED
 RISTAU, CHRISTINA PAOLA                                                                ADDRESS REDACTED
 RITCH, ZACHARY                                                                         ADDRESS REDACTED
 RITCHEY, MARILYN                                                                       ADDRESS REDACTED
 RITCHIE, DAVID                                                                         ADDRESS REDACTED
 RITCHIE, REBECCA L                                                                     ADDRESS REDACTED
 RITCHIE, THOMAS ERNESTO                                                                ADDRESS REDACTED
 Rite Aid                                    Thrifty Payless Inc, Attn Corp Secretary   PO Box 3165                                                                                 Harrisburg          PA      17105
 Rite Aid                                    Thrifty Payless, Inc.                      Attn Corporate Secretary                  30 Hunter Lane                                    Camp Hill           PA      17011
 Rite Aid                                    Thrifty Payless, Inc.                      Attention Corporate Secretary             P.O. Box 3165                                     Harrisburg          PA      17105
 RITI, MARIO LOUIS                                                                      ADDRESS REDACTED
 RITO, NICHOLAS KENJI                                                                   ADDRESS REDACTED
 RIVARD, CANDICE                                                                        ADDRESS REDACTED
 RIVAS BOTELLO, BENJAMIN                                                                ADDRESS REDACTED
 RIVAS JR, ANTONIO                                                                      215 L ST                                                                                    CHULA VISTA         CA      91911-1437
 RIVAS JR., ANTONIO                                                                     ADDRESS REDACTED
 RIVAS SR., ANTONIO                                                                     ADDRESS REDACTED
 RIVAS, ANTONIO                                                                         215 L STREET                                                                                CHULA VISTA         CA      91911
 RIVAS, ANTONIO JR                                                                      ADDRESS REDACTED
 RIVAS, BROOKE MCKENZIE                                                                 ADDRESS REDACTED
 RIVAS, ELEUTERIO                                                                       ADDRESS REDACTED
 RIVAS, JUSTIN                                                                          ADDRESS REDACTED
 RIVAS, LOREN LILIANA                                                                   ADDRESS REDACTED
 RIVAS, PAULA                                                                           ADDRESS REDACTED
 RIVAS, REBECCA KAY                                                                     ADDRESS REDACTED
 RIVAS, ROSA                                                                            ADDRESS REDACTED
 RIVAS-CHAPA, E                                                                         ADDRESS REDACTED
 RIVELLO, BETHANY E                                                                     ADDRESS REDACTED
 RIVELLO, JOSHUA                                                                        ADDRESS REDACTED
 RIVER ROOFING INC                                                                      1484 S B ST                                                                                 SPRINGFIELD         OR      97477
 RIVERA JR., ALFREDO                                                                    ADDRESS REDACTED
 RIVERA JR., MICHAEL JAMES                                                              ADDRESS REDACTED
 RIVERA, AARON                                                                          53 275 AVENIDA MENDOZA                                                                      LA QUINTA           CA      92253
 RIVERA, AARON FELIX                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                        Page 252 of 342
                                                                                  Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18                  Page 268 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                            Contact                            Address 1                                  Address 2              Address 3                 City   State       Zip      Country
 RIVERA, BRANDI MARIE                                                                   ADDRESS REDACTED
 RIVERA, BRIAN                                                                          ADDRESS REDACTED
 RIVERA, DANIEL                                                                         ADDRESS REDACTED
 RIVERA, EMILIO JASON                                                                   ADDRESS REDACTED
 RIVERA, FREDDY A                                                                       ADDRESS REDACTED
 RIVERA, HEIDI                                                                          ADDRESS REDACTED
 RIVERA, ISIDRO                                                                         ADDRESS REDACTED
 RIVERA, JAMAL MARTIN                                                                   ADDRESS REDACTED
 RIVERA, JENNIFER JOY                                                                   ADDRESS REDACTED
 RIVERA, JESSIE                                                                         ADDRESS REDACTED
 RIVERA, JOSUE                                                                          ADDRESS REDACTED
 RIVERA, LEOPOLDO                                                                       ADDRESS REDACTED
 RIVERA, MIREYA                                                                         ADDRESS REDACTED
 RIVERA, RAMON                                                                          ADDRESS REDACTED
 RIVERA, RONALD                                                                         ADDRESS REDACTED
 RIVERA, TONY                                                                           1604 HOPE ST.                                                                               KLAMATH FALLS        OR      97603
 RIVERA, YOLANDA MARIE                                                                  ADDRESS REDACTED
 RIVERGATE ADVENTIST ELEMENTARY
 HOME & SCHOOL                                                                          1505 RIVERGATE SCHOOL ROAD                                                                  GLADSTONE            OR      97027
 RIVERSIDE COUNTY                            DIVISION OF WEIGHTS & MEASURES             PO BOX 1089                                                                                 RIVERSIDE            CA      92502-1089
 Riverside County Office of the District
 Attorney                                    Michael Hestrin, District Attorney         3960 Orange Street                                                                          Riverside            CA      92501
 Riverside County Tax Collector              Attn Sheree Raphael                        4080 Lemon St, 4th Floor                                                                    Riverside            CA      92501
 RIVERSIDE COUNTY TREASURER                                                             PO BOX 12005                                                                                RIVERSIDE            CA      92502-2205
 RIVERVIEW ELEMENTARY                                                                   6322 64TH STREET SE                                                                         SNOHOMISH            WA      98290
 RIZO-LOPEZ FOODS INC                                                                   PO BOX 1689                                                                                 EMPIRE               CA      95319
 RLI INSURANCE COMPANY                                                                  9025 N. LINDBERGH DR.                                                                       PEORIA               IL      61615
 RLI INSURANCE COMPANY                                                                  PO BOX 3967                                                                                 PEORIA               IL      61612
 RLI INSURANCE COMPANY                       GRACE W. CRANLEY                           DINSMORE & SHOHL LLP                 227 W. MONROE STREET, SUITE 3850                       CHICAGO              IL      60606
 RLI Insurance Company                       Grace Winkler Cranley                      Dinsmore and Shohl LLP               227 West Monroe Street, Suite 3850                     Chicago              IL      60606
 RME, Inc.                                   Accounts Payable                           PO Box 140757                                                                               Garden City          ID      83714
 ROACH, LINDSAY JEAN                                                                    ADDRESS REDACTED
 ROACH, NICHOLAS                                                                        ADDRESS REDACTED
 ROAN, CHRISTINE LYNN                                                                   ADDRESS REDACTED
 ROANE, AMANDA JEAN                                                                     ADDRESS REDACTED
 ROARK, JACQUELYN MARIE                                                                 ADDRESS REDACTED
 ROAS SERVICES LLC                                                                      318 SE 153RD CT                                                                             VANCOUVER            WA      98684
 ROATS WATER SYSTEM, INC.                                                               PO BOX 94303                                                                                SEATTLE              WA      98124
 ROBANCHO, NORMAN D                                                                     ADDRESS REDACTED
 ROBB, DOUGLAS A.                                                                       ADDRESS REDACTED
 ROBBINS, ANGELA RENE                                                                   ADDRESS REDACTED
 ROBBINS, ANNE LOUISE BIRCHALL                                                          ADDRESS REDACTED
 ROBBINS, DEE A.                                                                        ADDRESS REDACTED
 ROBBINS, JONATHAN                                                                      ADDRESS REDACTED
 ROBBINS, JOSEPH NEZ                                                                    ADDRESS REDACTED
 ROBBINS, JUNEAN A.                                                                     ADDRESS REDACTED
 ROBBINS, SHAWN                                                                         ADDRESS REDACTED
 ROBBLEES TOTAL SECURITY INC                                                            751 TACOMA AVE SOUTH                                                                        TACOMA               WA      98402-2206
 ROBERGE LANDSCAPE                                                                      TERRENCE ROBERGE                                                                            STANWOOD             WA      98292
 ROBERGE LANDSCAPE                           TERRENCE ROBERGE                           828 E STATE RT 532                                                                          STANWOOD             WA      98292
 ROBERSON, CANNEN                                                                       ADDRESS REDACTED
 ROBERSON, HYLA M                                                                       ADDRESS REDACTED
 Robert Durgan,                              Anderson Construction Co.                  6712 N. Cutter Circle                                                                       Portland             OR      97217
 ROBERT GRAY ELEMENTARY                                                                 1516 NORTH B STREET                                                                         ABERDEEN             WA      98520
 ROBERT JR., RODRIGUEZ CRUZ                                                             ADDRESS REDACTED
 ROBERT S FRIEDMAN                                                                      ADDRESS REDACTED
 ROBERTON, JON L.                                                                       ADDRESS REDACTED
 ROBERTS, BRITTANY                                                                      ADDRESS REDACTED
 ROBERTS, COLTON                                                                        ADDRESS REDACTED
 ROBERTS, DAMON MONROE                                                                  ADDRESS REDACTED
 ROBERTS, ELI WILLIAM                                                                   ADDRESS REDACTED
 ROBERTS, GRETCHEN A.                                                                   ADDRESS REDACTED
 ROBERTS, JAMES A                                                                       ADDRESS REDACTED
 ROBERTS, JEFFREY A                                                                     ADDRESS REDACTED
 ROBERTS, JENNIFER RENEE                                                                ADDRESS REDACTED
 ROBERTS, JESSI                                                                         ADDRESS REDACTED
 ROBERTS, JESSICA NICOLE                                                                ADDRESS REDACTED
 ROBERTS, KELSEY D.                                                                     ADDRESS REDACTED
 ROBERTS, KELTON                                                                        ADDRESS REDACTED
 ROBERTS, LUISA L                                                                       ADDRESS REDACTED
 ROBERTS, MICHAEL D                                                                     ADDRESS REDACTED
 ROBERTS, RYLEE ANN                                                                     ADDRESS REDACTED
 ROBERTS, SAMUEL                                                                        ADDRESS REDACTED
 ROBERTS, SHANNON MARIA                                                                 ADDRESS REDACTED
 ROBERTS, SYDNEY                                                                        ADDRESS REDACTED
 ROBERTS, TABITHA M                                                                     ADDRESS REDACTED
 ROBERTS, WENDY                                                                         ADDRESS REDACTED
 ROBERTSON, ALEXANDER JAMES                                                             ADDRESS REDACTED
 ROBERTSON, ALEXANDRIA                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 253 of 342
                                                                  Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                         D    11/26/18             Page 269 of 357
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail


               Company                          Contact                                      Address 1                                 Address 2         Address 3              City   State       Zip      Country
 ROBERTSON, BECKI                                                       ADDRESS REDACTED
 ROBERTSON, CARLY A.                                                    ADDRESS REDACTED
 ROBERTSON, CAROL E.                                                    ADDRESS REDACTED
 ROBERTSON, JAMES A                                                     ADDRESS REDACTED
 ROBERTSON, KELLI                                                       ADDRESS REDACTED
 ROBERTSON, KENNETH R                                                   ADDRESS REDACTED
 ROBERTSON, MEGIN M.                                                    ADDRESS REDACTED
 ROBERTSON, MICHELLE JOY                                                ADDRESS REDACTED
 ROBERTSON, SCOTT                                                       ADDRESS REDACTED
 ROBERTSON, SUSAN KAY                                                   ADDRESS REDACTED
 Robertsons                                                             200 S Main St., Ste. 200                                                                     Corona            CA      92882
 Robertsons                                                             PO Box 3600                                                                                  Corona            CA      92878
 ROBERTSONS DISTRIBUTORS INC                                            18217 PARTHENIA STREET                                                                       NORTHRIDGE        CA      91325
 ROBINETT, CHRISTINA L                                                  ADDRESS REDACTED
 ROBINETTE, JARETT ALLYN                                                ADDRESS REDACTED
 ROBINETTE, JORDAN                                                      15774 SUNSET DR                                                                              POWAY             CA      92064
 ROBINS, GARY                                                           ADDRESS REDACTED
 ROBINSON CO CONTRACTORS INC    DBA ROBINSON ELECTRIC                   8871 TROY ST                                                                                 SPRING VALLEY     CA      91977
 ROBINSON, BARBARA L.                                                   ADDRESS REDACTED
 ROBINSON, BRITTNEY                                                     ADDRESS REDACTED
 ROBINSON, CHLOE                                                        ADDRESS REDACTED
 ROBINSON, CHLOE N.                                                     ADDRESS REDACTED
 ROBINSON, EVERETT                                                      ADDRESS REDACTED
 ROBINSON, FRANK A                                                      ADDRESS REDACTED
 ROBINSON, JACOB ERIC                                                   ADDRESS REDACTED
 ROBINSON, JAZMINE NELI                                                 ADDRESS REDACTED
 ROBINSON, JEANNE                                                       ADDRESS REDACTED
 ROBINSON, JOSHUA A                                                     ADDRESS REDACTED
 ROBINSON, JOSHUA C.                                                    ADDRESS REDACTED
 ROBINSON, KELLIE JUSTINE                                               ADDRESS REDACTED
 ROBINSON, KRAMER                                                       ADDRESS REDACTED
 ROBINSON, LINDSAY BLATCHFORD                                           ADDRESS REDACTED
 ROBINSON, MICHELLE A                                                   ADDRESS REDACTED
 ROBINSON, NICHOLAS C.                                                  ADDRESS REDACTED
 ROBINSON, REBECCA S                                                    ADDRESS REDACTED
 ROBINSON, ROBERTA A                                                    ADDRESS REDACTED
 ROBINSON, SARAH NICOLE                                                 ADDRESS REDACTED
 ROBINSON, SONDRA MICHELLE                                              ADDRESS REDACTED
 ROBINSON, TRE ANTHONY                                                  ADDRESS REDACTED
 ROBINSON, VICKI M                                                      ADDRESS REDACTED
 ROBINSON, WILLIAM A                                                    ADDRESS REDACTED
 ROBISON, BARBARA                                                       ADDRESS REDACTED
 ROBLEDO, ALEJANDRO P.                                                  ADDRESS REDACTED
 ROBLEDO, EDUARDO HIGINIO                                               ADDRESS REDACTED
 ROBLES AGUIRRE, ADRIAN RAFAEL                                          ADDRESS REDACTED
 ROBLES, GEORGINA                                                       ADDRESS REDACTED
 ROBLES, LINDA MARIE                                                    ADDRESS REDACTED
 ROBLES, MICHAEL D                                                      ADDRESS REDACTED
 ROBLES, RAUL                                                           ADDRESS REDACTED
 ROCCO, ANTHONY NEHEMIAH                                                ADDRESS REDACTED
 ROCCO, MATTHEW W                                                       ADDRESS REDACTED
 ROCHA, BALTAZAR                                                        ADDRESS REDACTED
 ROCHA, JAZMIN                                                          ADDRESS REDACTED
 ROCHA, LEILANI ALSATIA                                                 ADDRESS REDACTED
 ROCHA, LUKE MURRIETA                                                   ADDRESS REDACTED
 ROCHA, PRISCILLA MARIE                                                 ADDRESS REDACTED
 ROCHA, YESSENIA                                                        ADDRESS REDACTED
 ROCHE DIAGNOSTICS CORPORATION                                          9115 HAGUE ROAD                                                                              INDIANAPOLIS      IN      46250
 ROCHE, ISAIAH                                                          ADDRESS REDACTED
 ROCHELLE WALDEN                                                        ADDRESS REDACTED
 ROCHELLE, CATHERINE E                                                  ADDRESS REDACTED
 ROCHELLE, RACHEL INEZ                                                  ADDRESS REDACTED
 ROCHON, JOSEPH                                                         ADDRESS REDACTED
 ROCK, FREDERICK B                                                      ADDRESS REDACTED
 ROCK, JILLIAN                                                          ADDRESS REDACTED
 ROCKFORD, BRITTNEY RAE                                                 ADDRESS REDACTED
 ROCKY MOUNTAIN ELECTRIC INC.                                           P O BOX 140757                                                                               BOISE             ID      83714-0757
 ROCKY MOUNTAIN MERCHANDISING                                           1742 EAST HOLLADAY BLVD                                                                      SALT LAKE CITY    UT      84124
 ROCKY MOUNTAIN MERCHANDISING &
 SERVICES                                                               1742 EAST HOLLADAY BLVD                                                                      SALT LAKE CITY    UT      84124
 ROCKY MTN UFCW PENSION PLAN    NORWEST BANK ATTN CUSTODY SVC           DEPT 742                                                                                     DENVER            CO      80291-0742
 ROD, BRIAN L.                                                          ADDRESS REDACTED
 RODARTE, BLANCA                                                        ADDRESS REDACTED
 RODARTE, JAMES ANDREW                                                  ADDRESS REDACTED
 RODARTE, MARIA                                                         ADDRESS REDACTED
 RODAS-BRITO, SONIA ELIZABETH                                           ADDRESS REDACTED
 RODENBERGER, EMILY                                                     ADDRESS REDACTED
 RODERICK, DAVID A.                                                     ADDRESS REDACTED
 RODEWALD, HAYDEN LAYNE                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                         Page 254 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 270 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


              Company                                             Contact                        Address 1                                 Address 2         Address 3              City   State       Zip      Country
 RODGERS, AUNDREA MARIE                                                           ADDRESS REDACTED
 RODGERS, DIANA MARIA                                                             ADDRESS REDACTED
 RODGERS, JENNIFER DAWN                                                           ADDRESS REDACTED
 RODGERS, KATHERINE                                                               ADDRESS REDACTED
 RODNEY, JAMES                                                                    ADDRESS REDACTED
 RODNEY, JAMES L.                                                                 ADDRESS REDACTED
 RODRIGUES, GERI ANNA ESAKO                                                       ADDRESS REDACTED
 RODRIGUES, JACOB ALLEN                                                           ADDRESS REDACTED
 RODRIGUES, MELISSA ANN                                                           ADDRESS REDACTED
 RODRIGUES, NILSON                                                                ADDRESS REDACTED
 RODRIGUES, VINCENT PERRY                                                         ADDRESS REDACTED
 RODRIGUEZ , ELENA                                                                1562 E MAIN ST                       APT 234                                           EL CAJON          CA      92021-5997
 RODRIGUEZ -BERG, DANIELLE RENE                                                   ADDRESS REDACTED
 RODRIGUEZ GARCIA, SHEYLA                                                         ADDRESS REDACTED
 RODRIGUEZ, ALBERT D                                                              ADDRESS REDACTED
 RODRIGUEZ, ALBERTO                                                               ADDRESS REDACTED
 RODRIGUEZ, ALBERTO                                                               ADDRESS REDACTED
 RODRIGUEZ, ALFREDO                                                               ADDRESS REDACTED
 RODRIGUEZ, AMANDA MARIE                                                          ADDRESS REDACTED
 RODRIGUEZ, ANGELICA MARIA                                                        ADDRESS REDACTED
 RODRIGUEZ, ANGELICA ROSAURIA                                                     ADDRESS REDACTED
 RODRIGUEZ, ANNETTE                                                               ADDRESS REDACTED
 RODRIGUEZ, ANTHONY ABEL                                                          ADDRESS REDACTED
 RODRIGUEZ, ANTHONY D                                                             ADDRESS REDACTED
 RODRIGUEZ, ANTHONY RAY                                                           ADDRESS REDACTED
 RODRIGUEZ, BRANDON                                                               ADDRESS REDACTED
 RODRIGUEZ, BRANDON IVAN                                                          ADDRESS REDACTED
 RODRIGUEZ, BRUNO                                                                 ADDRESS REDACTED
 RODRIGUEZ, CARLOS REVILLA                                                        ADDRESS REDACTED
 RODRIGUEZ, CESAR                                                                 ADDRESS REDACTED
 RODRIGUEZ, CHRISTEL A                                                            ADDRESS REDACTED
 RODRIGUEZ, CHRISTIAN                                                             ADDRESS REDACTED
 RODRIGUEZ, CHRISTIAN JESUS                                                       ADDRESS REDACTED
 RODRIGUEZ, CHRISTIAN R                                                           ADDRESS REDACTED
 RODRIGUEZ, CHRISTINE                                                             ADDRESS REDACTED
 RODRIGUEZ, CINTHIA NATALIE                                                       ADDRESS REDACTED
 RODRIGUEZ, CRISTINA                                                              ADDRESS REDACTED
 RODRIGUEZ, CRYSTAL                                                               ADDRESS REDACTED
 RODRIGUEZ, DELORES M                                                             ADDRESS REDACTED
 RODRIGUEZ, DEVIN                                                                 ADDRESS REDACTED
 RODRIGUEZ, DINORA                                                                ADDRESS REDACTED
 RODRIGUEZ, EMILY N                                                               ADDRESS REDACTED
 RODRIGUEZ, ERIC                                                                  ADDRESS REDACTED
 RODRIGUEZ, ERIKA PATRICIA                                                        ADDRESS REDACTED
 RODRIGUEZ, ETHAN R.                                                              ADDRESS REDACTED
 RODRIGUEZ, EVERARDO FLORES                                                       ADDRESS REDACTED
 RODRIGUEZ, FRANCISCO                                                             ADDRESS REDACTED
 RODRIGUEZ, FRANK R                                                               ADDRESS REDACTED
 RODRIGUEZ, GIOVANNA                                                              ADDRESS REDACTED
 RODRIGUEZ, GIOVANNI ANDRES                                                       ADDRESS REDACTED
 RODRIGUEZ, HEAVEN MARIE                                                          ADDRESS REDACTED
 RODRIGUEZ, JANINA                                                                ADDRESS REDACTED
 RODRIGUEZ, JASMINE                                                               ADDRESS REDACTED
 RODRIGUEZ, JESSICA                                                               ADDRESS REDACTED
 RODRIGUEZ, JESSICA IRENE                                                         ADDRESS REDACTED
 RODRIGUEZ, JESUS                                                                 ADDRESS REDACTED
 RODRIGUEZ, JONATHAN                                                              ADDRESS REDACTED
 RODRIGUEZ, JONATHAN EVERETT                                                      ADDRESS REDACTED
 RODRIGUEZ, JORGE                                                                 ADDRESS REDACTED
 RODRIGUEZ, JOSE                                                                  ADDRESS REDACTED
 RODRIGUEZ, JOSE                                                                  ADDRESS REDACTED
 RODRIGUEZ, JOSE A                                                                ADDRESS REDACTED
 RODRIGUEZ, KARINA                                                                ADDRESS REDACTED
 RODRIGUEZ, LETICIA                                                               ADDRESS REDACTED
 RODRIGUEZ, LISA MARIE                                                            ADDRESS REDACTED
 RODRIGUEZ, LORRAINE L                                                            ADDRESS REDACTED
 RODRIGUEZ, LUIS G                                                                ADDRESS REDACTED
 RODRIGUEZ, MARIA E                                                               ADDRESS REDACTED
 RODRIGUEZ, MARIA L.                                                              ADDRESS REDACTED
 RODRIGUEZ, MARIA R                                                               ADDRESS REDACTED
 RODRIGUEZ, MARIO A.                                                              ADDRESS REDACTED
 RODRIGUEZ, MARISOL                                                               ADDRESS REDACTED
 RODRIGUEZ, MARLON                                                                ADDRESS REDACTED
 RODRIGUEZ, MARY LOU                                                              ADDRESS REDACTED
 RODRIGUEZ, MAXIMINO                                                              ADDRESS REDACTED
 RODRIGUEZ, MELISSA ADRIANNA                                                      ADDRESS REDACTED
 RODRIGUEZ, MICHELLE                                                              ADDRESS REDACTED
 RODRIGUEZ, NATHANIEL JAMES                                                       ADDRESS REDACTED
 RODRIGUEZ, OSCAR                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 255 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18                  Page 271 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                 Company                                           Contact                            Address 1                                   Address 2             Address 3                City   State       Zip      Country
 RODRIGUEZ, RICHARD ROBERT                                                         ADDRESS REDACTED
 RODRIGUEZ, ROBIN E.                                                               ADDRESS REDACTED
 RODRIGUEZ, ROSA                                                                   ADDRESS REDACTED
 RODRIGUEZ, SANDRA M                                                               ADDRESS REDACTED
 RODRIGUEZ, SHERYL LEWIS                                                           ADDRESS REDACTED
 RODRIGUEZ, VANESSA                                                                ADDRESS REDACTED
 RODRIGUEZ, VERONICA                                                               ADDRESS REDACTED
 RODRIGUEZ, VIVIAN                                                                 ADDRESS REDACTED
 RODRIGUEZ-AGUILAR, IVAN                                                           ADDRESS REDACTED
 Rodriquez, Cecilio                                                                2211 Rimland Drive                                                                               Bellingham          WA      98226
 RODRIQUEZ, MARIA GUADLUPE                                                         ADDRESS REDACTED
 ROE, CAROLYN                                                                      ADDRESS REDACTED
 ROEDELL, HADEN                                                                    ADDRESS REDACTED
 ROEDER, LISA A.                                                                   ADDRESS REDACTED
 ROEDER, TIMOTHY                                                                   ADDRESS REDACTED
 ROEHL, ROGER JOHN                                                                 ADDRESS REDACTED
 ROEN, THOMAS                                                                      ADDRESS REDACTED
 ROEPER, LANCE                                                                     ADDRESS REDACTED
 Roger Moreno, Registered Agent for Total
 Cleaning Solutions, Inc.                                                          13375 SW Henry Street                                                                            Beaverton           OR      97005
 ROGERS , LACI                                                                     3030 JOHNSON AVE                                                                                 SAN LUIS OBISPO     CA      93401-5807
 ROGERS , TEN                                                                      PO BOX 2008                                                                                      ALPINE              CA      91903-2008
 ROGERS ELECTRIC                             ATTEN ACCOUNTS RECEIVABLE             2050 MARCONI DRIVE, SUITE 200                                                                    ALPHARETTA          GA      30005
 ROGERS HIGH SCHOOL                                                                12801 86TH AVE E                                                                                 PUYALLUP            WA      98373
 ROGERS, DANTE ALEXANDER                                                           ADDRESS REDACTED
 ROGERS, GEOFFREY DOUGLAS                                                          ADDRESS REDACTED
 ROGERS, JASMINE                                                                   ADDRESS REDACTED
 ROGERS, JESSE                                                                     ADDRESS REDACTED
 ROGERS, LACI                                                                      3030 JOHNSON AVE.                                                                                SAN LUIS OBISPO     CA      93401
 ROGERS, LACI IRENE                                                                ADDRESS REDACTED
 ROGERS, LAURA D.                                                                  ADDRESS REDACTED
 ROGERS, MARC A                                                                    ADDRESS REDACTED
 ROGERS, MICHAEL JOHN                                                              ADDRESS REDACTED
 ROGERS, OLIVIA JEAN                                                               ADDRESS REDACTED
 ROGERS, PAIGE MARIE                                                               ADDRESS REDACTED
 ROGERS, RHIANON GALE                                                              ADDRESS REDACTED
 ROGERS, SANDRA                                                                    ADDRESS REDACTED
 ROGERS, SUZANNE MARIE                                                             ADDRESS REDACTED
 ROGERS, VIRGINIA S.                                                               ADDRESS REDACTED
 ROGERSON, MATT                                                                    ADDRESS REDACTED
 ROGET, LESLEY M                                                                   ADDRESS REDACTED
 ROGGENBUCK, JASON ROBERT                                                          ADDRESS REDACTED
 ROGNEBY, BARBARA                                                                  ADDRESS REDACTED
 ROHA, JANELLE                                                                     ADDRESS REDACTED
 ROHAN, PATRICIA                                                                   ADDRESS REDACTED
 ROHDE , LYNETTE                                                                   9775 N 93RD WAY                            UNIT 159                                              SCOTTSDALE          AZ      85258-9119
 ROHLEDER, BAILEY EMMA                                                             ADDRESS REDACTED
 ROHLEDER, THOMAS A                                                                ADDRESS REDACTED
 ROHMAN, TAMARA TERESE                                                             ADDRESS REDACTED
 ROHNER, EDWARD C                                                                  ADDRESS REDACTED
 ROHR, NICHOLAS ORIELLY                                                            ADDRESS REDACTED
 ROHWER, KATHRINA L.                                                               ADDRESS REDACTED
 ROIC ANALYTICS                                                                    350 N 9TH STREET STE 201                                                                         BOISE               ID      83702
 ROIC ANALYTICS LLC                                                                350 N 9TH ST STE 201                                                                             BOISE               ID      83702
 ROIC CALIFORNIA LLC                         MS 631099                             PO BOX 3953                                                                                      SEATTLE             WA      98124-3953
 ROIC California, LLC                        Christopher L. Parnell                851 SW 6th Avenue, Ste. 1500                                                                     Portland            OR      97204
 ROIC CALIFORNIA, LLC                        ROIC                                  8905 TOWNE CENTER DR. STE. 108                                                                   SAN DIEGO           CA      92122
 ROIC California, LLC                        ROIC CALIFORNIA, LLC                  ROIC                                       8905 TOWNE CENTER DR. STE. 108                        SAN DIEGO           CA      92122
 ROIC LAKE STEVENS, LLC                                                            300 DESCHUTES WAY SW                       SUITE 304                                             TUMWATER            WA      98501
 ROIC OREGON LLC                                                                   15600 NE 8TH STREET                        SUITE K15                                             BELLEVUE            WA      98008
 ROIC Oregon, LLC                            c/o Christopher L. Parnell            Dunn Carney Allen Higgins Tongue LLP       851 SW 6th Avenue, Ste. 1500                          Portland            OR      97204
 ROIC Oregon, LLC                            Christopher L. Parnell                851 SW 6th Avenue, Ste. 1500                                                                     Portland            OR      97204
 ROIC Oregon, LLC                            ROIC                                  8905 Towne Centre Drive, Ste. 108                                                                San Diego           CA      92122
 ROIC Oregon, LLC                            ROIC Oregon, LLC                      ROIC                                       8905 Towne Centre Drive, Ste. 108                     San Diego           CA      92122
 ROIC WASHINGTON LLC                                                               PO BOX 749814                                                                                    LOS ANGELES         CA      90074-9814
 ROIC WASHINGTON LLC                         C/O RETAIL OPPORTUNITY INVST          PO BOX 749814                                                                                    LOS ANGELES         CA      90074-9814
 ROIC Washington, LLC                                                              21410 Salamo Rd.                                                                                 West Linn           OR      97068
 ROIC Washington, LLC                                                              P.O. Box 23190                                                                                   Federal Way         WA      98093
                                             C/O RETAIL OPPORTUNITY INVESTMENTS
 ROIC WASHINGTON, LLC                        CORP.                                 8905 TOWNE CENTRE DR.                      STE.108                                               SAN DIEGO           CA      92112
 ROIC Washington, LLC                        Christopher L. Parnell                851 SW 6th Avenue, Ste. 1500                                                                     Portland            OR      97204
 ROIC Washington, LLC                        ROIC                                  8905 Towne Centre Drive, Ste. 108                                                                San Diego           CA      92122
 ROIC Washington, LLC                        ROIC Washington, LLC                  ROIC                                       8905 Towne Centre Drive, Ste. 108                     San Diego           CA      92122
 ROJAS, ANNA MARIE                                                                 ADDRESS REDACTED
 ROJAS, BREANNA                                                                    ADDRESS REDACTED
 ROJAS, CARLOS C                                                                   ADDRESS REDACTED
 ROJAS, IVANA DENISE                                                               ADDRESS REDACTED
 ROJAS, MARIA                                                                      ADDRESS REDACTED
 ROJAS, MIGUEL ALBERTO                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 256 of 342
                                                                             Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 272 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


               Company                                             Contact                              Address 1                                 Address 2                 Address 3                 City   State       Zip      Country
 ROJAS, YESENIA                                                                    ADDRESS REDACTED
 ROJAS-ALVARADO, BERNARDINO                                                        ADDRESS REDACTED
 ROJERO, JOSE L                                                                    ADDRESS REDACTED
 ROJO DIGITAL MEDIA LLC                                                            8701 S HARDY DR                                                                                      TEMPE                AZ      85284
 ROLD, PAULINE                                                                     ADDRESS REDACTED
 ROLEWICZ, STEVE JAMES                                                             ADDRESS REDACTED
 ROLFE, BRETT C                                                                    ADDRESS REDACTED
 ROLFS, ALEXANDER                                                                  ADDRESS REDACTED
 ROLLIER, KAYLA MAXINE                                                             ADDRESS REDACTED
 ROLLIN, ROBERT                                                                    ADDRESS REDACTED
 ROLLINS, BRITTANY                                                                 ADDRESS REDACTED
 ROLLINS, MICHELLE S                                                               ADDRESS REDACTED
 ROLON, DAWN R.                                                                    ADDRESS REDACTED
 ROMAC SERVICES INC                                                                PO BOX 410040                                                                                        SALT LAKE CITY       UT      84141
 ROMAN ROOFS INC                              PMB 312                              10400 OVERLAND RD                                                                                    BOISE                ID      83709
 ROMAN, ADAM ANGEL                                                                 ADDRESS REDACTED
 ROMAN, CRISTINA                                                                   ADDRESS REDACTED
 ROMAN-DIMASE, GRACIELA MARIE                                                      ADDRESS REDACTED
 ROMANO, JAMES VINCENT                                                             ADDRESS REDACTED
 ROMANO, PHILIP                                                                    ADDRESS REDACTED
 Rombauer                                                                          P.O. Box 39000                             Dept. 33313                                               San Francisco        CA      94139
 ROMBAUER VINEYARDS                                                                DEPT 33313 PO BOX 39000                                                                              SAN FRANCISCO        CA      94139-3313
 Rombauer Vineyards, Inc.                     Attn Lynn Sletto                     3522 Silverado Trail                                                                                 St. Helena           CA      94574
 Rombauer Vineyards, Inc.                     Rombauer                                                                        P.O. Box 39000                  Dept. 33313               San Francisco        CA      94139
 ROMER BEVERAGE COMPANY                                                            2908 E ANDY DEVINE AVE                                                                               KINGMAN              AZ      86401
 ROMERO III, ANTHONY G                                                             ADDRESS REDACTED
 ROMERO, DAISY LINDA                                                               ADDRESS REDACTED
 ROMERO, DARCIE J.                                                                 ADDRESS REDACTED
 ROMERO, DAVE PATRICK                                                              ADDRESS REDACTED
 ROMERO, JANETTE                                                                   ADDRESS REDACTED
 ROMERO, JASTIN BALAONG                                                            ADDRESS REDACTED
 ROMERO, JENNIFER MARIE                                                            ADDRESS REDACTED
 ROMERO, LORENA                                                                    ADDRESS REDACTED
 ROMERO, MARCO A                                                                   ADDRESS REDACTED
 ROMERO, MIREYA L                                                                  ADDRESS REDACTED
 ROMERO, OCTAVIO                                                                   ADDRESS REDACTED
 ROMERO, OSCAR J                                                                   ADDRESS REDACTED
 ROMERO, PATRICIA ANNE                                                             ADDRESS REDACTED
 ROMERO, PAUL W                                                                    ADDRESS REDACTED
 ROMERO, SHARISSA ANN                                                              ADDRESS REDACTED
 ROMERO, SOPHIA LYNN                                                               ADDRESS REDACTED
 ROMERO, TYLER MICHAEL                                                             ADDRESS REDACTED
 ROMERO, YURI M.                                                                   ADDRESS REDACTED
 ROMEROS FOOD PRODUCTS INC                                                         15155 VALLEY VIEW AVENUE                                                                             SANTA FE SPRINGS     CA      90670
 ROMEROS FOOD PRODUCTS INC                    JODI LYN JOHNSON                     15155 VALLEY VIEW AVENUE                                                                             SANTA FE SPRINGS     CA      90670
 ROMEY, MARGARET R                                                                 ADDRESS REDACTED
 ROMMEL, VERNON G.                                                                 ADDRESS REDACTED
 ROMO, PATRICIA                                                                    ADDRESS REDACTED
 ROMO, THOMAS                                                                      ADDRESS REDACTED

 Ron Davis- Commercial Hard Floor Equip.                                           4048 Camellia St.                                                                                    Springfield          OR      97478
 RON DAVIS/COMMERCIAL HARD
 FLOOR EQUIPMENT                                                                   4048 CAMELLIA STREET                                                                                 SPRINGFIELD          OR      97478
 Ron Musgraves                                ProPower Waash                       13701 E Ray Rd                                                                                       Gilbert              AZ      85296
 Ron Musgraves                                ProPower Wash                                                                   PO Box 4092                                               Mesa                 AZ      85201
 RONALD L. SIMS                                                                    ADDRESS REDACTED
 RONALD LI                                    C/O LI FAMILY TRUST                  PO BOX 611                                                                                           SO SAN FRANCISCO     CA      94083
 Ronald Li and Betty Li, Trustees of the Li
 Family Trust dated 5/20/2001                                                      Attn Business Banking Department           5615 Chesbro Ave.                                         San Jose             CA      95123
 Ronald Li and Betty Li, Trustees of the Li
 Family Trust dated 5/20/2001                 Ronald Li Betty Li                   182 Shooting Star Isle                                                                               Foster City          CA      94404-1843
 Ronald Li and Betty Li, Trustees of the Li
 Family Trust dated 5/20/2001                 Rudy Blankenship                     Paccom Realty Advisors                     9 River Park Place East         Ste. 101                  Fresno               CA      93720
 RONALD M MUNSON                                                                   ADDRESS REDACTED
 RONALD WASTEWATER DISTRICT                                                        PO BOX 34553                                                                                         SEATTLE              WA      98124-1553
 RONALD WASTWATER DISTRICT                                                         17505 LINDEN AVE N                         PO BOX 33490                                              SHORELINE            WA      98133-0490
 RONCO, BRANDI RAQUEL                                                              ADDRESS REDACTED
 RONIGER, JOSHUA KENT                                                              ADDRESS REDACTED
 RONLUND, TRACY MARNET                                                             ADDRESS REDACTED
 RONS SERVICE INCORPORATED                                                         16364 SW 72ND AVENUE                                                                                 PORTLAND             OR      97224
 ROOD, EMMA                                                                        ADDRESS REDACTED
 ROODZANT, BRAD S                                                                  ADDRESS REDACTED
 ROOFCONNECT                                                                       PO BOX 908                                                                                           SHERIDAN             AR      72150
 ROORDA, HEATHER N.                                                                ADDRESS REDACTED
 ROOSEVELT ELEMENTARY                                                              2900 YEW STREET                                                                                      BELLINGHAM           WA      98226
 ROOT, ARTHUR W                                                                    ADDRESS REDACTED
 ROOT, BENJAMINE                                                                   18341 KOHSE LN SW                                                                                    ROCHESTER            WA      98579
 ROOT, ELVIRA M                                                                    ADDRESS REDACTED
 ROOTS & SHOOTS LLC                                                                6131 RIVERVIEW ROAD                                                                                  SNOHOMISH            WA      98290




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 257 of 342
                                                                           Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                           D    11/26/18             Page 273 of 357
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail


                Company                                          Contact                             Address 1                           Address 2                Address 3                City   State       Zip      Country
 Ropes & Gray                                Amanda M. Morrison                  800 Boylston Street                 Prudential Tower                                         Boston              MA      02199-3600
 Ropes & Gray                                Christian J. Westra                 800 Boylston Street                 Prudential Tower                                         Boston              MA      02199-3600
 Ropes & Gray                                James Wright                        800 Boylston Street                 Prudential Tower                                         Boston              MA      02199-3600
 Ropes & Gray                                Paul Sullivan                       800 Boylston Street                 Prudential Tower                                         Boston              MA      02199-3600
 Ropes & Gray                                Stephen C. Moeller-Sally            800 Boylston Street                 Prudential Tower                                         Boston              MA      02199-3600
 ROQUEMORE, KATHLEEN                                                             ADDRESS REDACTED
 ROSA BROTHERS MILK COMPANY                                                      10090 2ND AVE                                                                                HANFORD             CA      93230
 ROSA, ROBERT                                                                    ADDRESS REDACTED
 ROSALES, ADRIAN RENE                                                            ADDRESS REDACTED
 ROSALES, ARCADIA GAMA                                                           ADDRESS REDACTED
 ROSALES, CHRISTOPHER                                                            ADDRESS REDACTED
 ROSALES, MANUEL V                                                               ADDRESS REDACTED
 ROSALES, MARYLYN                                                                ADDRESS REDACTED
 ROSALES, MIGUEL                                                                 ADDRESS REDACTED
 ROSALES, VERONICA                                                               ADDRESS REDACTED
 ROSALES, VICTOR B                                                               ADDRESS REDACTED
 ROSARIO, RITA ANNE                                                              ADDRESS REDACTED
 ROSAS ORTIZ, CLAUDIA LILIANA                                                    ADDRESS REDACTED
 ROSAS, ALMA                                                                     ADDRESS REDACTED
 ROSAS, ARMANDO                                                                  ADDRESS REDACTED
 ROSAS, KRYSTAL NICOLE                                                           ADDRESS REDACTED
 ROSE GONZALES PLANTS INC                                                        1280 N MELROSE DRIVE                                                                         VISTA               CA      92083
 ROSE HEARTS                                                                     ADDRESS REDACTED
 ROSE, DANIELLE P                                                                ADDRESS REDACTED
 ROSE, DAVID R                                                                   ADDRESS REDACTED
 ROSE, GEORGE S                                                                  ADDRESS REDACTED
 ROSE, JOHN MITCHELL                                                             ADDRESS REDACTED
 ROSE, LAURA J.                                                                  ADDRESS REDACTED
 ROSE, MICHAEL                                                                   ADDRESS REDACTED
 ROSE, MIKE C                                                                    ADDRESS REDACTED
 ROSE, PETER MATTHEW                                                             ADDRESS REDACTED
 ROSEMARY FARM LLC                                                               1376 WEST MAIN STREET                                                                        SANTA MARIA         CA      93458
 ROSEN SUPPLY CO INC                                                             PO BOX 11185                                                                                 TACOMA              WA      98411-0185
 ROSEN, DOUGLAS GERALD                                                           ADDRESS REDACTED
 ROSENBAUM, MAYI B                                                               ADDRESS REDACTED
 ROSENBLUM, BARRY                                                                ADDRESS REDACTED
 ROSENCRANS, JOHN RALPH                                                          ADDRESS REDACTED
 ROSENDAHL, ERIC ALLEN                                                           ADDRESS REDACTED
 ROSENFIELD, MAYA                                                                ADDRESS REDACTED
 Rosenthal Monhait Goddess, P.A.             Norman M. Monhait                   919 Market Street                   Suite 1401                                               Wilmington          DE      19801
 Rosenthal Monhait Goddess, P.A.             Norman Monhait                      Citizens Bank Center                919 Market Street               Suite 1401               Wilmington          DE      19801
 ROSENTHAL, ERIC                             C/O GARRISON INVESTMENT GROUP LP    1290 AVENUES OF THE AMERICAS                                                                 NEW YORK            NY      10014
 ROSENTHAL, ERIC                             C/O GARRISON INVESTMENT GROUP LP    1290 AVE. OF THE AMERICAS                                                                    NEW YORK            NY      10014
 Rosenthal, Monhait and Goddess, P.A.        Norman M. Monhait                   919 Market Street                   Suite 1401                                               Wilmington          DE      19801
 ROSEPAPA, JUSTIN N.                                                             ADDRESS REDACTED
 ROSES & MORE INC                                                                PO BOX 4984                                                                                  SPOKANE             WA      99220-0984
 ROSIER , STEVEN                                                                 2324 PALO VERDE AVE                                                                          LONG BEACH          CA      90815-2347
 ROSIER, STEVEN                                                                  2324 PALO VERDE AVE                                                                          LONG BEACH          CA      90815
 ROSILES, IGNACIO                                                                ADDRESS REDACTED
 ROSILLO-MELCHOR, ADRIANA                                                        ADDRESS REDACTED
 ROSOVE, AVRAM                                                                   ADDRESS REDACTED
 ROSS M MILLER                                                                   2716 MANNING AVE                                                                             LOS ANGELES         CA      90064
 ROSS, DAVID                                                                     ADDRESS REDACTED
 ROSS, MAGDALENA SABADO                                                          ADDRESS REDACTED
 ROSS, MELINDA A.                                                                ADDRESS REDACTED
 ROSS, MICHAEL PAUL                                                              ADDRESS REDACTED
 ROSS, NATALIE                                                                   ADDRESS REDACTED
 ROSS, OLAN E                                                                    ADDRESS REDACTED
 ROSS, PATRICIA                                                                  ADDRESS REDACTED
 ROSS, QUINCY ANDRE                                                              ADDRESS REDACTED
 ROSS, RHONDA K.                                                                 ADDRESS REDACTED
 ROSS, RITA I                                                                    ADDRESS REDACTED
 ROSS, SAMANTHA BRIIAN                                                           ADDRESS REDACTED
 ROSS, TYREE AKIL                                                                ADDRESS REDACTED
 ROSSFELD, JOHN P.                                                               ADDRESS REDACTED
 ROSSI, MICHELLE ANN                                                             ADDRESS REDACTED
 ROSSI, NICHOLAS                                                                 ADDRESS REDACTED
 ROSSI, TATIANA                                                                  ADDRESS REDACTED
 ROSSITER, REBECCA A                                                             ADDRESS REDACTED
 ROSSMAN, JOHN                                                                   ADDRESS REDACTED
 ROST, CHARLES WILLIAM LLYOD                                                     ADDRESS REDACTED
 ROTARY CLUB OF GIG HARBOR
 NORTH                                                                           PO BOX 1411                                                                                  GIG HARBOR          WA      98335
 ROTARY CLUB OF OAK HARBOR                                                       PO BOX 442                                                                                   OAK HARBOR          WA      98277-0422
 ROTE, BRADY WILLIAM                                                             ADDRESS REDACTED
 ROTERT, KALEB                                                                   ADDRESS REDACTED
 ROTH, JAYCIE R.                                                                 ADDRESS REDACTED
 ROTH, JOSEPH G.                                                                 ADDRESS REDACTED
 ROTH, LUCAS RYAN                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                           Page 258 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 274 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3               City   State       Zip      Country
 ROTH, MITCHELL                                                                   ADDRESS REDACTED
 ROTHE, JUSTEN BLAKE                                                              ADDRESS REDACTED
 ROTHENBUHLER, ALISA                                                              ADDRESS REDACTED
 ROTHENBUHLER, SARA                                                               ADDRESS REDACTED
 ROTHMEYER, STACI M.                                                              ADDRESS REDACTED
 ROTHWEILER, GRETCHEN                                                             ADDRESS REDACTED
 ROTO ROOTER                                                                      5672 COLLECTION CENTER DR                                                                 CHICAGO            IL      60693
 ROTO ROOTER EUGENE                                                               PO BOX 42237                                                                              EUGENE             OR      97404
 ROTO ROOTER NEWMAN LAKE                                                          PO BOX 487                                                                                NEWMAN LAKE        WA      99025
 ROTO-ROOTER PLUMBERS-VENTURA                                                     3989 MARKET ST                                                                            VENTURA            CA      93003
 ROTUNNO, TAYLOR                                                                  ADDRESS REDACTED
 ROUILLER, MICHAEL                                                                ADDRESS REDACTED
 ROUND TABLE PIZZA                                                                2473 NW 185TH AVE                                                                         TANASBOURNE        OR      97006
 ROUNDPEGG                                                                        1919 14TH STREET SUITE 711                                                                BOULDER            CO      80302
 ROUNSEVILLE, SAGE MATTHEW                                                        ADDRESS REDACTED
 ROUNTREE, KELLI VIRGINIA                                                         ADDRESS REDACTED
 ROUNTREE, RACHEL EMILY                                                           ADDRESS REDACTED
 ROURKE, WENDY C.                                                                 ADDRESS REDACTED
 ROUSE, DEVIN ANDREW                                                              ADDRESS REDACTED
 ROUSE, RIANA MAY                                                                 ADDRESS REDACTED
 ROUSELL, TAYLOR                                                                  ADDRESS REDACTED
 ROUSEY, NICHOLAS HENRY                                                           ADDRESS REDACTED
 ROUSTON, ERIN S                                                                  ADDRESS REDACTED
 ROUTSON, CHERI L                                                                 ADDRESS REDACTED
 ROVAL ELECTRIC                                                                   8139 N PEPPERSAUCE DR                                                                     TUCSON             AZ      85704
 ROVIK, TOM L.                                                                    ADDRESS REDACTED
 ROVIRA, ASHLEY MELISSA                                                           ADDRESS REDACTED
 ROWAN, DARRYL SPENCER                                                            ADDRESS REDACTED
 ROWDEN, ROBERT                                                                   ADDRESS REDACTED
 ROWE, JEFFREY P                                                                  ADDRESS REDACTED
 ROWE, MELISSA                                                                    ADDRESS REDACTED
 ROWE, STEPHANIE ALEXANDRA                                                        ADDRESS REDACTED
 ROWELL, HEIDI J.                                                                 ADDRESS REDACTED
 ROWELL, JIMMY                                                                    ADDRESS REDACTED
 ROWHANI, SANA                                                                    ADDRESS REDACTED
 ROWLAND, KYLE STEPHEN                                                            ADDRESS REDACTED
 ROWLES, KIERSTEN NOEL                                                            ADDRESS REDACTED
 ROWLEY, CINDY DARLYN                                                             ADDRESS REDACTED
 ROWLEY, MELISSA                                                                  ADDRESS REDACTED
 ROWSELL, ROBERT                                                                  ADDRESS REDACTED
 ROWSON, EMILY JANE                                                               ADDRESS REDACTED
 ROXYANN WINERY                                                                   3285 HILLCREST                                                                            MEDFORD            OR      97504
 ROY, AUSTIN                                                                      ADDRESS REDACTED
 ROY, GARRETT PARKER                                                              ADDRESS REDACTED
 ROY, JOSEPH                                                                      ADDRESS REDACTED
 ROYAL REFUSE INC                                                                 P.O. BOX 2312                                                                             EUGENE             OR      97402
 ROYBAL, JACK DANIEL                                                              ADDRESS REDACTED
 ROYBAL, SHANE                                                                    ADDRESS REDACTED
 ROYS CART SERVICE                                                                16915 SE 272ND ST                       SUITE 100-191                                     COVINGTON          WA      98042
 ROZA, NANNETTE RAE                                                               ADDRESS REDACTED
 RPH ON THE GO USA, INC.                                                          5510 W HOWARD ST.                                                                         SKOKIE             IL      60077
 RPL Management                                                                   175 McMurray Rd Ste E                                                                     Buellton           CA      93427
 RR DONNELLEY                                                                     7810 SOLUTION CENTER                                                                      CHICAGO            IL      60677-7008
 RR DONNELLEY                                                                     PO BOX 932721                                                                             CLEVELAND          OH      44193
 RSM MCGLADREY FINANCIAL
 PROCESS OUTSOURCING, LLC                                                         19657 SE 260TH ST                                                                         COVINGTON          WA      98042
 RSM MCGLADREY FINANCIAL
 PROCESS OUTSOURCING, LLC.                                                        8401 102ND STREET                       SUITE 500                                         PLEASANT PRAIRE    WI      53158
 RTC INDUSTRIES INC.                                                              1045 PAYSPHERE CIRCLE                                                                     CHICAGO            IL      60674
 RTC OF S NV                                                                      600 S. GRAND CENTRAL PKWY.              STE. 350                                          LAS VEGAS          NV
 RTS COMPANIES INC                                                                PO BOX 75599                                                                              CLEVELAND          OH      44101-4755
 RUAN                                                                             PO BOX 977                                                                                DES MOINES         IA      50304-0977
 RUAN TRANSPORT CORPORATION                                                       3200 RUAN CENTER                        666 GRAND AVE                                     DES MOINES         IA      50309
 RUAN TRANSPORT CORPORATION                                                       PO BOX 977                                                                                DES MOINES         IA      50304-0977
 Ruan Transport Corporation                  Attn Ken Baird                       666 Grand Avenue, Floor 31                                                                Des Moines         IA      50309
 RUAN-EFT                                                                         PO BOX 977                                                                                DES MOINES         IA      50304-0977
 RUBALCABA, CRYSTAL ELAINE                                                        ADDRESS REDACTED
 RUBALCABA, SHELLEY LEE                                                           ADDRESS REDACTED
 RUBATINO REFUSE REMOVAL                                                          P.O. BOX 1029                                                                             EVERETT            WA      98206
 RUBENKING, ZACHARY                                                               ADDRESS REDACTED
 RUBERTI, MARC STEVEN                                                             ADDRESS REDACTED
 RUBICON WASTE LLC                                                                5901-A PEACHTREE DUNWOODY RD            SUITE 125                                         ATLANTA            GA      30328
 RUBIN, OZLEM                                                                     ADDRESS REDACTED
 RUBIO, ADRIANA                                                                   ADDRESS REDACTED
 RUBIO, ELISA                                                                     ADDRESS REDACTED
 RUBIO, LOUIS                                                                     ADDRESS REDACTED
 RUBY, JASIAH T.                                                                  ADDRESS REDACTED
 RUCHERT, CRYSTAL J                                                               ADDRESS REDACTED
 RUCSHNER, CARRIE A.                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 259 of 342
                                                                              Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 275 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                             Contact                            Address 1                                 Address 2         Address 3               City   State     Zip      Country
 RUDDELL , BONNIE                                                                   16725 LITTLEROCK RD SW                                                                     ROCHESTER          WA    98579-8526
 RUDE, JODI LYNN                                                                    ADDRESS REDACTED
 RUDERMAN, ALEXANDRA                                                                ADDRESS REDACTED
 RUDERMAN, ALEXANDRA N.                                                             ADDRESS REDACTED
 RUDOLPH, KATHLEEN                                                                  308 WELLS AVE N                                                                            RENTON             WA    98055
 RUDOLPH, KATHLEEN R                                                                ADDRESS REDACTED
 RUDOLPH, KAYLA RENAE                                                               ADDRESS REDACTED
 RUDOLPH, WILLIAM EMIL                                                              ADDRESS REDACTED
 RUDY GLASS COMPANY INC                                                             1920 HOLLY AVENUE                                                                          LAKE HAVASU CITY   AZ    86403
 RUE, BRENDA JOELLE                                                                 ADDRESS REDACTED
 RUELAS ASTORGA, MARIA                                                              ADDRESS REDACTED
 RUFF, DESTINI TAYLOR                                                               ADDRESS REDACTED
 Rug Doctor                                  Attn General Counsel                   4701 Old Shephard Place                                                                    Plano              TX    75093
 RUG DOCTOR INC                                                                     PO BOX 849958                                                                              DALLAS             TX    75284-9958
 Rug Doctor, LLC                                                                    4701 Old Shepard Place                                                                     Plano              TX    75093
 RUGGLES JR., THOMAS JAMES                                                          ADDRESS REDACTED
 RUHLAND, TINA L.                                                                   ADDRESS REDACTED
 RUHLMAN, BRIAN T                                                                   ADDRESS REDACTED
 RUIZ CHAVEZ, JOSE A                                                                ADDRESS REDACTED
 RUIZ MORA, ISMAEL                                                                  ADDRESS REDACTED
 RUIZ, ADRIANA RENEE                                                                ADDRESS REDACTED
 RUIZ, ALFRED                                                                       ADDRESS REDACTED
 RUIZ, CARLOS                                                                       ADDRESS REDACTED
 RUIZ, CHERYL A                                                                     ADDRESS REDACTED
 RUIZ, EMANUEL                                                                      ADDRESS REDACTED
 RUIZ, GILBERT JOSHUA                                                               ADDRESS REDACTED
 RUIZ, GUADALUPE                                                                    ADDRESS REDACTED
 RUIZ, HECTOR                                                                       ADDRESS REDACTED
 RUIZ, JANEEN SUNSHINE                                                              ADDRESS REDACTED
 RUIZ, JERRY                                                                        ADDRESS REDACTED
 RUIZ, JESUS JUDAS                                                                  ADDRESS REDACTED
 RUIZ, JOSE GERARDO                                                                 ADDRESS REDACTED
 RUIZ, LAURA                                                                        ADDRESS REDACTED
 RUIZ, LETICIA                                                                      ADDRESS REDACTED
 RUIZ, MARTHA ELVA                                                                  ADDRESS REDACTED
 RUIZ, MARTIN JAMES                                                                 ADDRESS REDACTED
 RUIZ, MICHAEL ANDREW                                                               ADDRESS REDACTED
 RUIZ, PATRICIA                                                                     ADDRESS REDACTED
 RUIZ, RICARDO                                                                      ADDRESS REDACTED
 RUIZ, SHANNON C                                                                    ADDRESS REDACTED
 RUIZ, TERESA                                                                       ADDRESS REDACTED
 RUIZ, TERI LYNN                                                                    ADDRESS REDACTED
 RUIZ, VALENTINA LUCIA                                                              ADDRESS REDACTED
 RULE, COLLEEN                                                                      ADDRESS REDACTED
 RULLODA, MARLANE FABRO                                                             ADDRESS REDACTED
 RUMLEY, MATTHEW DAVID                                                              ADDRESS REDACTED
 RUMSEY, BRANDON R                                                                  ADDRESS REDACTED
 RUMSEY, LISA D.                                                                    ADDRESS REDACTED
 RUMSEY-RICHARDSON, GRETCHEN                                                        ADDRESS REDACTED
 RUNDELL, LINDA                                                                     ADDRESS REDACTED
 RUOSCH, TANYA R.                                                                   ADDRESS REDACTED
 RUPIK, ASHLEY                                                                      ADDRESS REDACTED
 RUPPERT, NICHOLAS                                                                  ADDRESS REDACTED

 RURAL DELL PARENT TEACHER CLUB                                                     10500 OREGON 211                                                                           MOLALLA            OR    97038
 RUSCH, CAROLYN K.                                                                  ADDRESS REDACTED
 RUSCHMAN, SHANNON K                                                                ADDRESS REDACTED
 RUSH, GEORGE                                                                       ADDRESS REDACTED
 RUSHING, AUSTIN JAMES                                                              ADDRESS REDACTED
 RUSHLOW, PUANANI KEHAULANI                                                         ADDRESS REDACTED
 RUSHTON, LESLEY                                                                    ADDRESS REDACTED
 RUSS, DAKOTA TROY                                                                  ADDRESS REDACTED
 RUSSELL RIDGE CENTER                                                               22615 SWEENEY RD SE                                                                        MAPLE VALLEY       WA    98038
 Russell Stover Candies                                                             4900 Oak Street                                                                            Kansas City        MO    64112
 RUSSELL STOVER CANDIES INC                                                         PO BOX 802231                                                                              KANSAS CITY        MO    64180-2231
 RUSSELL STOVER CANDIES MO                                                          P O BOX 802231                                                                             KANSAS CITY        MO    64180-2231
 Russell Stover Candies, LLC    Cindy Jacobson                                      4900 Oak Street                                                                            Kansas City        MO    64112
 RUSSELL TRAILER LEASING CORP                                                       PO BOX 1371                                                                                SOLANA BEACH       CA    92075
 RUSSELL, CLARICE R                                                                 ADDRESS REDACTED
 RUSSELL, ERIC D                                                                    ADDRESS REDACTED
 RUSSELL, JANET A                                                                   ADDRESS REDACTED
 RUSSELL, JANET I                                                                   ADDRESS REDACTED
 RUSSELL, JOSHUA                                                                    ADDRESS REDACTED
 RUSSELL, KATELYN GABRIELLE                                                         ADDRESS REDACTED
 RUSSELL, KIM M                                                                     ADDRESS REDACTED
 RUSSELL, LESLIE DIANE                                                              ADDRESS REDACTED
 RUSSELL, PEGGY ANN                                                                 ADDRESS REDACTED
 RUSSELL, TIMOTHY                                                                   ADDRESS REDACTED
 RUSSELL, TONY B.                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 260 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18             Page 276 of 357
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail


              Company                                             Contact                       Address 1                                 Address 2         Address 3               City    State       Zip      Country
 RUSSELL, YRIS YNES                                                               ADDRESS REDACTED
 RUSSO, HELAINA ANTONINA                                                          ADDRESS REDACTED
 RUSTENHOLTZ, ANASTASIA                                                           ADDRESS REDACTED
 RUSTIN, MARY                                                                     ADDRESS REDACTED
 RUTLEDGE JR., CHRISTOPHER
 MICHAEL                                                                          ADDRESS REDACTED
 RUTLEDGE, JACKIE RAE                                                             ADDRESS REDACTED
 RUTLEDGE, MEGHAN                                                                 ADDRESS REDACTED
 RUUD, RENEE                                                                      ADDRESS REDACTED
 RUVALCABA, ALBERTO DEJESUS                                                       ADDRESS REDACTED
 RUVALCABA, CARLOS                                                                ADDRESS REDACTED
 RUYBAL, ERNESTINA I.                                                             ADDRESS REDACTED
 RX OPTIONS INC.                                                                  75 BARRINGTON TOWN SQUARE                                                             AURORA              OH      44202
 RX OPTIONS, INC.                                                                 9 EAST GARFIELD ROAD                SUITE 105                                         AURORA              OH      44202
 RX OPTIONS, INC.                                                                 9 EAST GARFILED ROAD                SUITE 105                                         AURORA              OH      44202
 RX RELIEF                                                                        PO BOX 205287                                                                         DALLAS              TX      75320-5287
 RX REVERSE DISTRIBUTORS, INC.                                                    9255 US HWY 1                                                                         SEBASTIAN           FL      32958
 RX.COMCONSULTING INC                        ACCOUNTS RECEIVABLE                  PO BOX 227216                                                                         DALLAS              TX      75222-7216
 RXAMERICA                                                                        9501 E SHEA BLVD                                                                      SCOTTSDALE          AZ      85260-6719
 RXCARE, INC.                                                                     PO BOX 49638                                                                          MINNEAPOLIS         MN      55449
 RXCAREER CENTRE                                                                  2601 BLAKE ST.                                                                        DENVER              CO      80205
 RXSOLUTIONS, INC.                                                                3515 HARBOR BLVD                                                                      COSTA MESA          CA      92626
 RXSOLUTIONS, INC. D/B/A
 PRESCRIPTION SOLUTIONS                                                           5995 PLAZA DR.                                                                        CYPRESS             CA      90630
 RYAN , JOSHUA                                                                    434 NAVAJO SPRINGS RD                                                                 DIAMOND BAR         CA      91765-1319
 RYAN LLC                                    THREE GALLENA TOWER                  13155 NOEL RD STE 100                                                                 DALLAS              TX      75240

 RYAN SWANSON & CLEVELAND PLLC                                                    1201 THIRD AVENUE                   SUITE 3400                                        SEATTLE             WA      98101-3034
 RYAN, KASIE ERIN                                                                 ADDRESS REDACTED
 RYAN, KATHERINE                                                                  ADDRESS REDACTED
 RYAN, MADELINE RAQUEL                                                            ADDRESS REDACTED
 RYAN, MICHAEL FRANCESCO                                                          ADDRESS REDACTED
 RYAN, PHARABY                                                                    ADDRESS REDACTED
 RYAN, STEPHEN DEE                                                                ADDRESS REDACTED
 RYCHLIK, KATHY                                                                   ADDRESS REDACTED
 RYDEL, MEGAN KRISTINA                                                            ADDRESS REDACTED
 RYDER INTEGRATED LOGISTICS, INC.                                                 11690 NW 105TH ST                                                                     MIAMI               FL      33178-1103
 RYDER TRUCK RENTAL, INC.                    ATTN JENNIFER MORRIS                 6000 WINDWARD PARKWAY                                                                 ALPHARETTA          GA      30005
 RYDER, ALYSHA MARIE                                                              ADDRESS REDACTED
 RYDER, SPENCER PHILLIP                                                           ADDRESS REDACTED
 RYHAL, CARLA                                                                     ADDRESS REDACTED
 RYITER, DEREK N.                                                                 ADDRESS REDACTED
 RYITER, MARCY A.                                                                 ADDRESS REDACTED
 RYNDAK, TIMOTHY S                                                                ADDRESS REDACTED
 RZADZKI, THOMAS J.                                                               ADDRESS REDACTED
 S & G DISTRIBUTORS INC                                                           PO BOX 13442                                                                          NORTH LITTLE ROCK   AR      72113
 S & S METAL FABRICATION INC                 DBA SCHNEIDER SIMSON SHEET METAL     1551 S TACOMA WAY                                                                     TACOMA              WA      98409-7986
 S & S METAL FABRICATION INC                 SCHNEIDER SIMSON SHEET METAL         1551 S TACOMA WAY                                                                     TACOMA              WA      98409-7986
 S and B Enterprises                         Shannon Bonnette                     PO Box 731                                                                            La Conner           WA      98257-0731
 S MARTINELLI COMPANY                                                             DEPT 44647 PO BOX 44000                                                               SAN FRANCISCO       CA      94144-4647
 S R HUDSON                                  GLASS CLEANERS UNLIMITED             9311 56TH STREET WEST                                                                 UNIVERSITY PLACE    WA      98467
 S&B ENTERPRISES                             C/OSHANNON BONNETTE                  17307 DUNBAR RD                                                                       MOUNT VERNON        WA      98273
 S. MARTINELLI & CO.                                                              DEPT 44647                                                                            SAN FRANCISCO       CA      94144-4647
 SAARI, RIANNON S                                                                 ADDRESS REDACTED
 SAAVEDRA, IRIS V                                                                 ADDRESS REDACTED
 SAAVEDRA, MARIA A                                                                ADDRESS REDACTED
 SABALLEGUE , BRANDY                                                              3813 MAPLE AVE                                                                        BREMERTON           WA      98310-3567
 SABALLEGUE, BRANDY                                                               3813 MAPLE AVE                                                                        BREMERTON           WA      98310
 SABEN, ANNE E.                                                                   ADDRESS REDACTED
 SABIE, REINA                                                                     ADDRESS REDACTED
 SACHS, CAROLINE                                                                  ADDRESS REDACTED
 SACHS, CHARLES R                                                                 ADDRESS REDACTED
 SACHS, JONATHAN                                                                  ADDRESS REDACTED
 SACKOS, GREGORY A.                                                               ADDRESS REDACTED
 SADA SYSTEMS, INC.                                                               5250 VINELAND AVE                                                                     NORTH HOLLYWOOD     CA      91601
 SADDUQ, KATHLEEN MARIE                                                           ADDRESS REDACTED
 SADICARIO, BARBARA                                                               ADDRESS REDACTED
 SADIE ROSE BAKING CO                                                             8926 WARE CT                                                                          SAN DIEGO           CA      92121
 Sadie Rose Baking Co.                       Jennifer Curran                      8926 Ware Ct.                                                                         San Diego           CA      92121
 Sadie Rose Baking Company                                                        8926 Ware Ct.                                                                         San Diego           CA      92121
 SADIE, HADWA A AL                                                                ADDRESS REDACTED
 SADIGHI, SHERRIE                                                                 ADDRESS REDACTED
 SADOWSKY, DAWN MARY                                                              ADDRESS REDACTED
 SAECHAO, OUNGUAN                                                                 ADDRESS REDACTED
 SAEGER, JENNIFER ELANE                                                           ADDRESS REDACTED
 SAENZ III, EDWARD                                                                ADDRESS REDACTED
 SAENZ, ANTHONY D                                                                 ADDRESS REDACTED
 SAENZ, BIANKA HAPPINESS                                                          ADDRESS REDACTED
 SAENZ, MICHAEL JAVAN                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                            Page 261 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 277 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                  Company                                         Contact                             Address 1                              Address 2         Address 3                 City   State       Zip      Country
 SAENZ, ROSA                                                                      ADDRESS REDACTED
 SAFAVI, RAMIN                                                                    ADDRESS REDACTED
 SAFE-STRAP COMPANY INC                      ATTN ACCOUNTS RECEIVABLE             105 W DEWEY AVE BLDG D STE 410                                                           WHARTON              NJ      07885
 Safety National Casualty Corp                                                    15509 Collections Center Drive                                                           Chicago              IL      60693
 Safety National Casualty Corp.                                                   1832 Schuetz Road                                                                        St Louis             MO      63146
 SAFETY NATIONAL CASUALTY CORP.                                                   1832 SCHUETZ RD                                                                          ST. LOUIS            MO      63146-3540
 SAFETY NATIONAL CASUALTY
 CORPORATION                                                                      1832 SCHEUTZ ROAD                                                                        ST. LOUIS            MO      63146
 Safety National Casualty Corporation                                             1832 Schuetz Road                                                                        St Louis             MO      63146
 SAFEWAY                                                                          5918 STONERIDGE MALL RD                                                                  PLEASANTON           CA      94588
 SAFEWAY INC.                                                                     P.O. BOX 742918                                                                          LOS ANGELES          CA      90074-2918
 Safeway Inc.                                Attn Brent Tingey                    250 Parkcenter Blvd                                                                      Boise                ID      83706
 Safeway Inc.                                Attn Brent Tingey                    PO Box 20                                                                                Boise                ID      83726
 SAFEWAY INC.                                ATTN LISA A. OLSEN                   5918 STONERIDGE MALL ROAD                                                                PLEASANTON           CA      94588
 Safeway Inc. (Safeway)                      Michaerl Dingel                      Albertsons Companies, Inc.             250 Parkcenter Blvd.                              Boise                ID      83706
 Safeway/Albertsons Safeway Inc.             Attn Brent Tingey                    250 Parkcenter Boulevard                                                                 Boise                ID      83706
 Safeway/Albertsons Safeway Inc.             Attn Brent Tingey                    P.O. Box 20                                                                              Boise                ID      83726
 SAGENT ADVISORS, LLC                                                             299 PARK AVE                           9TH FLOOR                                         NEW YORK             NY      10171
 SAGER, JOSH D                                                                    ADDRESS REDACTED
 SAGER, KRISTAL                                                                   ADDRESS REDACTED
 SAGISI, HEIDI                                                                    ADDRESS REDACTED
 SAGUACHE, GIOVANNY E                                                             ADDRESS REDACTED
 SAHLINGER, DEMI                                                                  ADDRESS REDACTED
 SAILE, DEBBIE                                                                    ADDRESS REDACTED
 SAILORS, ELIZABETH                                                               ADDRESS REDACTED
 SAILORS, ELIZABETH DIANE                                                         ADDRESS REDACTED
 SAINE, CHAD E.                                                                   ADDRESS REDACTED
 SAINT BRENDAN PARISH SCHOOL                                                      10049 NE 195TH                                                                           BOTHELL              WA      98011
 SAINT MICHAEL PARISH SCHOOL                                                      1204 11TH AVE SE                                                                         OLYMPIA              WA      98501
 SAINZ, RUBEN                                                                     ADDRESS REDACTED
 SAIZ, ABEL                                                                       ADDRESS REDACTED
 SAKAHARA, MELISSA A.                                                             ADDRESS REDACTED
 SAKAMOTO, NEAL                                                                   ADDRESS REDACTED
 SAKAMOTO, VIVIAN CLARE                                                           ADDRESS REDACTED
 SALA, RICK W                                                                     ADDRESS REDACTED
 SALA, VINCENT                                                                    ADDRESS REDACTED
 SALABAJ, MELISSA ELAINE                                                          ADDRESS REDACTED
 SALAD, WILAIPORN                                                                 ADDRESS REDACTED
 SALAM, ABDUS                                                                     ADDRESS REDACTED
 SALAS, ARMIDA                                                                    ADDRESS REDACTED
 SALAS, DOLORES C                                                                 ADDRESS REDACTED
 SALAS, LAURA P                                                                   ADDRESS REDACTED
 SALAS, LORRAINE                                                                  ADDRESS REDACTED
 SALAS, VANITY                                                                    ADDRESS REDACTED
 SALAZAR, ALLICE                                                                  ADDRESS REDACTED
 SALAZAR, ANGEL NICOLE                                                            ADDRESS REDACTED
 Salazar, Patrick                                                                 7373 Pacific Ave                                                                         Lemon Grove          CA      91945
 SALAZAR, PATRICK MICHAEL                                                         ADDRESS REDACTED
 SALCEDO, ANGEL                                                                   ADDRESS REDACTED
 SALCEDO, ANGELICA                                                                ADDRESS REDACTED
 SALCEDO, OSBALDO                                                                 ADDRESS REDACTED
 SALCIDO, AUDRIANNA                                                               ADDRESS REDACTED
 SALCIDO, MINDY LYNN                                                              ADDRESS REDACTED
 SALDANA AVILA, JOSE E                                                            ADDRESS REDACTED
 SALDANA LANDSCAPE CO                                                             PO BOX 23435                                                                             LOS ANGELES          CA      90023
 SALDANA, CINDY LEE                                                               ADDRESS REDACTED
 SALDANA, HECTOR                                                                  1724 E. PRINCETON STREET                                                                 ONTARIO              CA      91764
 SALDANA, ISMAEL AMBRIZ                                                           ADDRESS REDACTED
 SALDANA, JESSICA                                                                 ADDRESS REDACTED
 SALDIBAR, STEVEN D                                                               ADDRESS REDACTED
 SALDIBAR, THERESA                                                                23015 27TH AVE W                                                                         BRIER                WA      98036
 SALDIBAR, THERESA A                                                              ADDRESS REDACTED
 SALDIBAR, THERESA A.                                                             ADDRESS REDACTED
 SALDIVAR, DESIREE                                                                ADDRESS REDACTED
 SALDIVAR, JESSIE                                                                 ADDRESS REDACTED
 SALDIVAR, JOANN A.                                                               ADDRESS REDACTED
 SALEEB, MARLENE                                                                  1318 EASTWOOD WAY                                                                        LYNDEN               WA      98264
 SALEEB, MARLENE Z                                                                ADDRESS REDACTED
 SALGADO, ARMIDA DE JESUS                                                         ADDRESS REDACTED
 SALGADO, J. FELIX                                                                ADDRESS REDACTED
 SALGADO, JESSICA V                                                               ADDRESS REDACTED
 SALGADO, MANUEL N                                                                ADDRESS REDACTED
 SALGADO, SUSANNA M                                                               ADDRESS REDACTED
 SALINAS MALDONADO, PAULA
 ANTONIA                                                                          ADDRESS REDACTED
 SALINAS, LETICIA                                                                 ADDRESS REDACTED
 SALINAS, RAUL PEREZ                                                              ADDRESS REDACTED
 SALINAS, XINIA                                                                   ADDRESS REDACTED
 SALISH SEAWEEDS                                                                  PO BOX 4302                                                                              FRIDAY HARBOR        WA      98250




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 262 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18                   Page 278 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                          Contact                            Address 1                                   Address 2               Address 3             City     State     Zip     Country
 SALISHAN SPA & GOLF RESORT                                                       PO BOX 118                                                                                         GLENEDEN BEACH     OR    97388
 SALLEY, ELIZABETH                                                                ADDRESS REDACTED
 SALMON, ANDREW                                                                   PO BOX 814                                                                                         STANWOOD           WA   98292
 SALMON, ANDREW                                                                   ADDRESS REDACTED
 SALMON, MELODIE                                                                  ADDRESS REDACTED
 SALMON, RAYMOND                                                                  ADDRESS REDACTED
 SALMON, WILLIAM ROBERT                                                           ADDRESS REDACTED
 SALMOND, JEREMIAH                                                                ADDRESS REDACTED
 SALO, LINDSEY                                                                    ADDRESS REDACTED
 SALSA GARCIA                                                                     3778 W 18TH AVE                                                                                    EUGENE             OR   97402
 SALTWORKS INC.                                                                   16240 WOODINVILLE-REDMOND RD. NE                                                                   WOODINVILLE        WA   98072
 SaltWorks, Inc.                             Michele King                         16240 Woodinville-Redmond Rd NE                                                                    Woodinville        WA   98072
 SALVADOR, SARAH                                                                  ADDRESS REDACTED
 SALVADOR, SARAH M.                                                               ADDRESS REDACTED
 SALVATION ARMY                                                                   8495 SE MONTEREY AVE                                                                               HAPPY VALLEY       OR   97086
 SALVESON, LAURA JEAN                                                             ADDRESS REDACTED
 SALVETTI, DANIEL CHARLES                                                         ADDRESS REDACTED
 SALY ROSAS, PASCUALA                                                             ADDRESS REDACTED
 SALYER, GREG CHARLES                                                             ADDRESS REDACTED
 SALYERS, CHRISTIE                                                                ADDRESS REDACTED
 SAM NICHOLS ELECTRICAL INC                                                       66 CAPRI LN                                                                                        LAKE HAVASU CITY   AZ   86403-5642
 SAMARIO, UNIQUE SANTANA                                                          ADDRESS REDACTED
 SAMAYOA, CARINA                                                                  ADDRESS REDACTED
 SAMCO FREEZERWEAR INC.                                                           3499 LEXINGTON AVE N #205                                                                          ARDEN HILLS        MN   55126
 SAMES, REBECCA LYNN                                                              ADDRESS REDACTED
 SAMEULSON HORNADAY                          DBA ADOBE VILLAGE                    5343 N. 16TH ST. STE. 290                                                                          PHEONIX            AZ   85016
 SAMISH ISLAND WINERY                                                             10990 SAMISH ISLAND RD                                                                             BOW                WA   98232
 SAMISH WOODS MONTESSORI                                                          1027 SAMISH WAY                                                                                    BELLINGHAM         WA   98229
 SAMLASKA, TRAVIS C                                                               ADDRESS REDACTED
 SAMMS , JERI                                                                     2811 62ND STREET COURT NW                                                                          GIG HARBOR         WA   98335
 SAMMY FOOD PRODUCTS LLC                                                          1350 NW 92ND AVENUE                                                                                PORTLAND           OR   97229
 SAMOYLENKO, MARINA V.                                                            ADDRESS REDACTED
 SAMPLE, CAROL                                                                    ADDRESS REDACTED
 SAMPLES, MICHELLE L                                                              ADDRESS REDACTED
 SAMPLES, PATRICIA ANN                                                            ADDRESS REDACTED
 SAMRA, SUKHBIR                                                                   ADDRESS REDACTED
 SAMRA, SUKHBIR S                                                                 ADDRESS REDACTED
 SAMS, COLLEEN K                                                                  ADDRESS REDACTED
 SAMS, PETER B                                                                    ADDRESS REDACTED
 SAMSEL, CARY                                                                     33000 SE BROOKS RD                                                                                 BORING             OR   97009
 SAMSON ESTATES WINERY LLC                                                        722 VINE ST                                                                                        LYNDEN             WA   98264
 SAMSON, ESTEVE HERRADURA                                                         ADDRESS REDACTED
 SAMSON, STAR                                                                     ADDRESS REDACTED
 SAMUEL, CHARLES THEODORE                                                         ADDRESS REDACTED

 SAMUELSON, JOHNATHAN ANDREWS                                                     ADDRESS REDACTED
 Samuelson/Hornaday, an Arizona general
 partnership d/b/a Adobe Village        Ryan J. Bird, Esq.                        Gilbert Bird Law Firm, PC                  10575 North 114th Street, Suite 115                     Scottsdale         AZ   85259
 SAN BERNARDINO COUNTY                  DEPT AGRI WEIGHTS & MEASURES              777 E RIALTO AVE                                                                                   SAN BERNARDINO     CA   92415-0720
 San Bernardino County Office of the
 District Attorney                      Michael Ramos, District Attorney          303 West 3rd Street, 6th Floor                                                                     San Bernardino     CA   92415-0502
 SAN BERNARDINO COUNTY TAX
 COLLECTOR                                                                        172 W THIRD ST FIRST FLOOR                                                                         SAN BERNARDINO     CA   92415-0360

 SAN DIEGO COFFEE TEA & SPICE INC                                                 1722 SOUTH COAST HIGHWAY STE 4                                                                     OCEANSIDE          CA   92054
 SAN DIEGO COUNTY DEPT OF
 ENVIRONMENT HEALTH                                                               5500 OVERLAND AVE                          # 170                                                   SAN DIEGO          CA   92123
 SAN DIEGO COUNTY SHERIFF                                                         PO BOX 85306                                                                                       SAN DIEGO          CA   92186-5306

 SAN DIEGO COUNTY TAX COLLECTOR                                                   PO BOX 129009                                                                                      SAN DIEGO          CA   92112
 San Diego County Treasurer - Tax
 Collector                        Attn Bankruptcy Desk                            1600 Pacific Highway, Room 162                                                                     San Diego          CA   92101
 San Diego County Treasurer - Tax
 Collector                        Attn BK Desk                                    1600 Pacific Highway, Rm 162                                                                       San Diego          CA   92101

 San Diego County Treasurer-Tax Collector                                         1600 Pacific Highway, Room 162                                                                     San Diego          CA   92101

 San Diego County Treasurer-Tax Collector Attn Bankruptcy                         1600 Pacific Highway, Room 162                                                                     San Diego          CA   92101
 SAN DIEGO CTY SHERIFFS OFFICE                                                    500 THIRD AVE STE 140                                                                              CHULA VISTA        CA   91910-5654
 SAN DIEGO FLORIST SUPPLIE                                                        2550 EL CAJON BLVD                                                                                 SAN DIEGO          CA   92104
 San Diego Florist Supplies                                                       2550 El Cajon Blvd                                                                                 San Diego          CA   92104
 SAN DIEGO GAS & ELECTRIC                                                         P.O. BOX 25111                                                                                     SANTA ANA          CA   92799-5111
 SAN DIEGO LGBT WEEKLY                                                            131 N WETHERLY DR APT 304                                                                          LOS ANGELES        CA   90048-2849
 SAN DIEGO USD - PARENT OUTREACH
 & ENGAGEMENT                                                                     2375 CONGRESS STREET                                                                               SAN DIEGO          CA   92110
 SAN LUIS GARBAGE, INC. - DISTRICT
 4110                                     A WASTE CONNECTIONS COMPANY             PO BOX 60248                                                                                       LOS ANGELES        CA   90060-0248
 SAN LUIS OBISPO COUNTY                                                           870 OSOS ST                                                                                        SAN LUIS OBISPO    CA   93401-2717
 SAN LUIS OBISPO COUNTY                   IWMA                                    870 OSOS ST                                                                                        SAN LUIS OBISPO    CA   93401-2717




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 263 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 279 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


              Company                                             Contact                             Address 1                                 Address 2         Address 3              City   State       Zip      Country
 SAN LUIS OBISPO COUNTY - TAX
 COLLECTOR                                                                        1055 MONTEREY ST #D290                                                                      SAN LUIS OBISPO   CA      93408
 SAN NICOLAS, JASMINE                                                             ADDRESS REDACTED
 SAN NICOLAS, JERILYN JO                                                          ADDRESS REDACTED
 SAN NICOLAS, JOSEPH ANTHONY                                                      ADDRESS REDACTED

 SAN PEDRO PIRATE BOOSTERS CLUB                                                   1001 W 15TH STREET                                                                          SAN PEDRO         CA      90732
 SANCHEZ & AMADOR LLP                                                             811 WILSHIRE BLVD                         SUITE 2000                                        LOS ANGELES       CA      90017
 SANCHEZ ACOSTA, JENNIFER                                                         ADDRESS REDACTED

 SANCHEZ CAMPOS, LAURA ELIZABETH                                                  ADDRESS REDACTED
 SANCHEZ ENCISO, LOURDES                                                          ADDRESS REDACTED
 SANCHEZ PERAZA, LISET CAROLINA                                                   ADDRESS REDACTED
 SANCHEZ, ADRIAN CHRISTIAN                                                        ADDRESS REDACTED
 SANCHEZ, ALBERTO                                                                 ADDRESS REDACTED
 SANCHEZ, ALLISON                                                                 ADDRESS REDACTED
 SANCHEZ, AMADOR                                                                  ADDRESS REDACTED
 SANCHEZ, BRIANA LISETTE                                                          ADDRESS REDACTED
 SANCHEZ, CINDY                                                                   ADDRESS REDACTED
 SANCHEZ, CYNTHIA                                                                 ADDRESS REDACTED
 SANCHEZ, DAVID                                                                   ADDRESS REDACTED
 SANCHEZ, DEREK SCOTT                                                             ADDRESS REDACTED
 SANCHEZ, DOMINIQUE Y                                                             ADDRESS REDACTED
 SANCHEZ, EDDIE                                                                   ADDRESS REDACTED
 SANCHEZ, EDWARD                                                                  ADDRESS REDACTED
 SANCHEZ, ERIC                                                                    ADDRESS REDACTED
 SANCHEZ, ERIK J                                                                  ADDRESS REDACTED
 SANCHEZ, FERNANDO                                                                ADDRESS REDACTED
 SANCHEZ, FRANCISCO                                                               ADDRESS REDACTED
 SANCHEZ, GELSEY KATERINA                                                         ADDRESS REDACTED
 SANCHEZ, GUADALUPE                                                               ADDRESS REDACTED
 SANCHEZ, JIMMY ELI                                                               ADDRESS REDACTED
 SANCHEZ, JOSE L                                                                  ADDRESS REDACTED
 SANCHEZ, JOSE R                                                                  ADDRESS REDACTED
 SANCHEZ, KARLA A                                                                 ADDRESS REDACTED
 SANCHEZ, KELLY MAR                                                               ADDRESS REDACTED
 SANCHEZ, LETICIA                                                                 ADDRESS REDACTED
 SANCHEZ, LETICIA                                                                 ADDRESS REDACTED
 SANCHEZ, LETICIA                                                                 ADDRESS REDACTED
 SANCHEZ, LUIS                                                                    ADDRESS REDACTED
 SANCHEZ, MANUEL ELIAS                                                            ADDRESS REDACTED
 SANCHEZ, MARIA C                                                                 ADDRESS REDACTED
 SANCHEZ, MARTHA ALEJANDRINA                                                      ADDRESS REDACTED
 SANCHEZ, MARYCRUZ                                                                ADDRESS REDACTED
 SANCHEZ, MAYRA DE JESUS                                                          ADDRESS REDACTED
 SANCHEZ, MOISES                                                                  ADDRESS REDACTED
 SANCHEZ, NANCY                                                                   ADDRESS REDACTED
 SANCHEZ, PAUL                                                                    ADDRESS REDACTED
 SANCHEZ, PRISCILLA ANNIE                                                         ADDRESS REDACTED
 SANCHEZ, ROBERT                                                                  ADDRESS REDACTED
 SANCHEZ, STEPHANIE                                                               ADDRESS REDACTED
 SANCHEZ, TINA                                                                    ADDRESS REDACTED
 SANCHEZ, VICTOR                                                                  ADDRESS REDACTED
 SANCHEZ, YOLANDA G                                                               ADDRESS REDACTED
 SANCHEZ-MORALES, JESUS                                                           ADDRESS REDACTED
 SANDAGE, ROSE M.                                                                 ADDRESS REDACTED
 SANDBECK, ANGELICA                                                               ADDRESS REDACTED
 SANDBERG, RYAN                                                                   ADDRESS REDACTED
 SANDELL, ALEXANDER W.                                                            ADDRESS REDACTED
 SANDER, DEBBIE SUE                                                               ADDRESS REDACTED
 SANDERS, BRANDEN HOWARD                                                          ADDRESS REDACTED
 SANDERS, DEVIN M.                                                                ADDRESS REDACTED
 SANDERS, GRACE BECKETT                                                           ADDRESS REDACTED
 SANDERS, JERRI LYNN                                                              ADDRESS REDACTED
 SANDERS, NATALIE E                                                               ADDRESS REDACTED
 SANDERSON, DIANA L                                                               ADDRESS REDACTED
 SANDERSON, EZRA B.                                                               ADDRESS REDACTED
 SANDERSON, HEATHER A.                                                            ADDRESS REDACTED
 SANDEZ, GABRIELA                                                                 ADDRESS REDACTED
 SANDICO, ERNESTO ANTONIO                                                         ADDRESS REDACTED
 Sandler & Sandler               Attorneys at Law                                 3390 Mary Street, Suite 116                                                                 Miami             FL      33133
 SANDOVAL , LUIS                                                                  606 BARD RD                                                                                 PORT HUENEME      CA      93041-2550
 SANDOVAL, ALFONSO                                                                ADDRESS REDACTED
 SANDOVAL, ALICIA                                                                 ADDRESS REDACTED
 SANDOVAL, ANDREW WILLIAM                                                         ADDRESS REDACTED
 SANDOVAL, CAROL                                                                  ADDRESS REDACTED
 SANDOVAL, CHARLENE                                                               ADDRESS REDACTED
 SANDOVAL, DOMINIQUE                                                              ADDRESS REDACTED
 SANDOVAL, EFREN F                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 264 of 342
                                                                                    Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                          D    11/26/18             Page 280 of 357
                                                                                                                                     Creditor Matrix
                                                                                                                                Served via First Class Mail


                 Company                                                 Contact                              Address 1                                 Address 2         Address 3                City      State       Zip      Country
 SANDOVAL, ERICA                                                                          ADDRESS REDACTED
 SANDOVAL, JACCOB EDDIE                                                                   ADDRESS REDACTED
 SANDOVAL, LUIS                                                                           ADDRESS REDACTED
 SANDOVAL, LUPE                                                                           ADDRESS REDACTED
 SANDOVAL, MARIA C                                                                        ADDRESS REDACTED
 SANDOVAL, MATTHEW NICHOLAS                                                               ADDRESS REDACTED
 SANDOVAL, MICHAEL J                                                                      ADDRESS REDACTED
 SANDOVAL, RANDI                                                                          ADDRESS REDACTED
 SANDOVAL, SHELBY                                                                         ADDRESS REDACTED
 SANDOVAL, TRINIDAD                                                                       ADDRESS REDACTED
 SANDOVAL, VELIA                                                                          ADDRESS REDACTED
 Sandra Wayment                                                                           ADDRESS REDACTED
 SANDROCK, JOSHUA ANDREW                                                                  ADDRESS REDACTED
 SANDSTONE RENTALS                                                                        PO BOX 80101                                                                                BAKERSFIELD           CA       93380
 SANDY, LAURA JEAN                                                                        ADDRESS REDACTED
 SANFILIPPO, JOSEPH ROOME                                                                 ADDRESS REDACTED
 SANFILIPPO, NICK                                                                         ADDRESS REDACTED
 SANFILLIPPOMACIAS, DORA                                                                  ADDRESS REDACTED
 SANFORD, KASSANDRA                                                                       ADDRESS REDACTED
 SANFORD, KATIE                                                                           ADDRESS REDACTED
 SANGHANI, NIYATI H                                                                       ADDRESS REDACTED
 SANIPAC                                       A WASTE CONNECTIONS COMPANY                PO BOX 60248                                                                                LOS ANGELES           CA       90060-0248
 SANITARY SERVICE - RODD PEMBLE                ATTN RODD PEMBLE                           PO BOX 1702                                                                                 BELLINGHAM            WA       98227
 Sanitary Service Co Inc                                                                  PO Box 1648                                                                                 Bellingham            WA       98227-1648
 SANITARY SERVICE CO INC                                                                  PO BOX 35008                                                                                SEATTLE               WA       98124-3408
 Sanmon, Inc.                                  Mark M. Sharf, Esq.                        Merritt, Hagen & Sharf, LLP               5950 Canoga Ave, #400                             Woodland Hills        CA       91367
 SANO, MARKUS MINORU                                                                      ADDRESS REDACTED
 Santa Barbara County Office of the District
 Attorney                                      Joyce E. Dudley, District Attorney         1112 Santa Barbara Street                                                                   Santa Barbara         CA       93101
 SANTA BARBARA COUNTY SHERIFF                                                             312 EAST COOK ST                          PO BOX 5049                                       SANTA MARIA           CA       93456
 SANTA BARBARA COUNTY TAX
 COLLECTOR                                                                                PO BOX 579                                                                                  SANTA BARBARA         CA       93102-0579
 SANTA BARBARA DESIGN STUDIO                                                              1600 PACIFIC AVE                                                                            OXNARD                CA       93033
 SANTA BARBARA OLIVE CO                                                                   1105 E FOSTER RD STE E                                                                      SANTA MARIA           CA       93455-6438
 Santa Barbara Popcorn Company                 Christopher Pollastrini                    543 El Sueno Rd. #B                                                                         Santa Barbara         CA       93110
 SANTA BARBARA ROASTING
 COMPANY                                                                                  321 MOTOR WAY                                                                               SANTA BARBARA          CA      93101
 SANTA BARBARA WINERY                                                                     202 ANACAPA ST                                                                              SANTA BARBARA          CA      93101
 SANTA MARGARITA CATHOLIC                      HIGH SCHOOL BASEBALL BOOSTERS              22062 ANTONIO PARKWAY                                                                       RANCHO SANTA MARGARITA CA      92688
 SANTA MARGARITA WATER DISTRICT-
 SMWD                                                                                     P.O. BOX 7005                                                                               MISSION VIEJO         CA       92690-7005
 SANTA MARIA BBQ OUTFITTER                                                                3820 FOXEN CANYON RD                                                                        SANTA MARIA           CA       93454
 SANTA MARIA DIESEL SVC INC                                                               365 W BETTERAVIA RD                                                                         SANTA MARIA           CA       93455
 SANTA MARIA ELECTRIC INC                                                                 408 N BROADWAY                                                                              SANTA MARIA           CA       93454
 SANTA MONICA SEAFOOD                                                                     18531 S BROADWICK STREET                                                                    RANCHO DOMINGUEZ      CA       90220
 SANTAMARIA, MARY JANE                                                                    ADDRESS REDACTED
 SANTANA HIGH SCHOOL PTSA                                                                 9915 N MAGNOLIA AVE                                                                         SANTEE                CA       92071
 SANTANA, CARLOS                                                                          ADDRESS REDACTED
 SANTANA, JORDAN                                                                          ADDRESS REDACTED
 SANTANA, YADIRA                                                                          ADDRESS REDACTED
 Santander Consumer USA Inc., an Illinois
 Corporation d/b/a Chrysler Capital                                                       PO Box 961275                                                                               Fort Worth            TX       76161-1245
 Santander Consumer USA Inc., an Illinois
 Corporation d/b/a Chrysler Capital                                                       PO Box 961278                                                                               Fort Worth            TX       76161
 Santander Consumer USA Inc., an Illinois      Santander Consumer USA Inc., an Illinois
 Corporation d/b/a Chrysler Capital            Corporation d/b/a Chrysler Capital                                                   PO Box 961278                                     Fort Worth            TX       76161
 SANTI, BERNADINE MAGNAYE                                                                 ADDRESS REDACTED
 SANTIAGO GARCIA, EUGENIA                                                                 ADDRESS REDACTED
 SANTIAGO, ANNA                                                                           ADDRESS REDACTED
 SANTIAGO, PETER MURILLO                                                                  ADDRESS REDACTED
 SANTIAGO, STEVEN GREG                                                                    ADDRESS REDACTED
 SANTILLO, TINA MARIE MASSEY                                                              ADDRESS REDACTED
 SANTONE, VICKY A                                                                         ADDRESS REDACTED
 SANTORO, RICH J                                                                          ADDRESS REDACTED
 SANTOS, ANTHONY MAURICIO                                                                 ADDRESS REDACTED
 SANTOS, CAROL A                                                                          ADDRESS REDACTED
 SANTOS, CYNTHIA DIANA                                                                    ADDRESS REDACTED
 SANTOS, GUILLERMO                                                                        ADDRESS REDACTED
 SANTOS, JESUS                                                                            ADDRESS REDACTED
 SANTOS, MARIA DELOSANGELES                                                               ADDRESS REDACTED
 SANTOS, MAYTA QUEZON                                                                     ADDRESS REDACTED
 SANTOSE, MICHELLE                                                                        ADDRESS REDACTED
 SANTOYO, JOHN STANLEY                                                                    ADDRESS REDACTED
 SANTOYO, WILLIAM                                                                         ADDRESS REDACTED
 SANTUCCI, IRENE                                                                          ADDRESS REDACTED
 SANZONE, RICK                                                                            ADDRESS REDACTED
 SAPIRO, KURTIS ALAN                                                                      ADDRESS REDACTED
 SAPIRO, MIKE T                                                                           ADDRESS REDACTED
 SAPP, JAMES C                                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                          Page 265 of 342
                                                                             Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                   Page 281 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                 Company                                           Contact                         Address 1                                      Address 2                    Address 3                City   State       Zip      Country
 SAPP, KENNETH                                                                     ADDRESS REDACTED
 SAPUTO CHEESE                               C/O ADVANTAGE SALES & MARKETING       13610 1ST AVENUE SOUTH                                                                                  SEATTLE             WA      98168
 SAPUTO CHEESE                               C/O ADVANTAGE SALES & MKTG            13610 1ST AVENUE SOUTH                                                                                  SEATTLE             WA      98168
 SARA CWIK                                                                         ADDRESS REDACTED
 SARA ENTERPRISES/DBA MONTROSE
 TRAVEL                                                                            2355 HONOLULU AVE.                                                                                      MONTROSE            CA      91020
 SARA LEE BAKERY GROUP                                                             PO BOX 842419                                                                                           BOSTON              MA      02284-2419
 SARABIA, GENARA                                                                   ADDRESS REDACTED
 SARABIA, JUSTIN QUIMPO                                                            ADDRESS REDACTED
 SARACENO-MATTHEWS, ANGELINA
 MARIE                                                                             ADDRESS REDACTED
 SARAH BULLOCK                                                                     700 FIFTH AVENUE                           48TH FLOOR                          P.O BOX 90               SEATTLE             WA      98111
 SARA-SYRAH                                                                        4585 OUR PLACE                                                                                          PASO ROBLES         CA      93446
 SARDEGNA, SHARON ANNE                                                             ADDRESS REDACTED
 SARDESON, DAVID                                                                   ADDRESS REDACTED
 SARGEANT, CAROL ANN                                                               ADDRESS REDACTED
 SARGENT, JERRID                                                                   ADDRESS REDACTED
 SARGENT, SAMUEL WADE                                                              ADDRESS REDACTED
 SARGENT, SKYLAR                                                                   ADDRESS REDACTED
 SARGENT, THOMAS WALTER                                                            ADDRESS REDACTED
 SARGI, YOLANDA                                                                    ADDRESS REDACTED
 SARGSYAN, KAREN                                                                   ADDRESS REDACTED
 SARIN, JOY S.                                                                     ADDRESS REDACTED
 SARINA, NOEL                                                                      ADDRESS REDACTED
 SARINANA, AARON MICHAEL                                                           ADDRESS REDACTED
 SARMIENTO, ANTONIO S                                                              ADDRESS REDACTED
 SARRAF HOLDINGS, INC. dba SNACKS
 R US                                                                              12701 Van Nuys Boulevard, Suite N                                                                       Pacoima             CA      91331
 SARRAIL, CRAIG A                                                                  ADDRESS REDACTED
 SARRIA, MARTHA                                                                    ADDRESS REDACTED
 SASAGUCHI, RICHARD N                                                              ADDRESS REDACTED
 SASAKI, CHRISTINE S                                                               ADDRESS REDACTED
 SASANA, VIRGIE MAE D.                                                             ADDRESS REDACTED
 SAS-ROI RETAIL MERCHANDISING                                                      PO BOX 3812                                                                                             CAROL STREAM        IL      60132-3812
 SATHER, NOAH E.                                                                   ADDRESS REDACTED
 SATRAN, TERRI L                                                                   ADDRESS REDACTED
 SATSOP SCHOOL                                                                     PO BOX 96                                                                                               SATSOP              WA      98583
 SAUCE IT ALL                                                                      2610 W BETHANY HOME RD STE 105                                                                          PHOENIX             AZ      85017
 SAUCEDO, ALEX PATRICK                                                             ADDRESS REDACTED
 SAUGET, TOMMY E                                                                   ADDRESS REDACTED
 Saul Ewing                                  Terri Currier and Mark Minuti         222 Delaware Ave                           Suite 1200                                                   Wilmington          DE      19899
 Saul Ewing LLP                              Teresa K.D. Currier                   1201 North Market Street, Suite 2300                                                                    Wilmington          DE      19801
 SAUNDERS, MARK W                                                                  ADDRESS REDACTED
 SAUNDERS, MELISSA NOEL                                                            ADDRESS REDACTED
 SAUNDERS, WILLIAM JOHN                                                            ADDRESS REDACTED
 SAUNDERS-OGG, SAMUEL                                                              ADDRESS REDACTED
 SAUNI, OVATAIMI                                                                   ADDRESS REDACTED
 SAURES, GRACE C                                                                   ADDRESS REDACTED
 SAVADOGO, HAROUNA                                                                 ADDRESS REDACTED
 SAVAGE, ANNE-MARIE                                                                ADDRESS REDACTED
 SAVAGE, DEBRA L                                                                   ADDRESS REDACTED
 SAVAGE, MARTHA                                                                    7175 W 37TH DRIVE                                                                                       FERNDALE            WA      98248
 SAVAGE, MARTHA                              C/O BARTEK, JOSEPH P.                 3504 SKYLARK LOOP                                                                                       BELLINGHAM          WA      98226-7946
 SAVAGE, MARTHA                              Venable LLP                           Jamie L. Edmonson, Esq.                    1201 N. Market Street, Suite 1400                            Wilmington          DE      19801
 SAVAGE, SCOTT ROBERT                                                              ADDRESS REDACTED
 SAVANNAH, MOLLY TESSA                                                             ADDRESS REDACTED
 SAVANT, PATRICK                                                                   ADDRESS REDACTED
 SAVATT, CHRISTINE A                                                               ADDRESS REDACTED
 SAVCHENKO, LUSY                                                                   ADDRESS REDACTED
 SAVIAH CELLARS                                                                    1979 JB GEORGE ROAD                                                                                     WALLA WALLA         WA      99362
 SAVRX ADVANTAGE                                                                   224 NORTH PARK AVENUE                                                                                   FREMONT             NE      68025
 SAWDERS II, WILLIAM J                                                             ADDRESS REDACTED
 SAWICKY, LUKE WILLIAM                                                             ADDRESS REDACTED
 SAWYER, DYLAN ALEXANDER                                                           ADDRESS REDACTED
 SAWYERS, ROGER D.                                                                 ADDRESS REDACTED
 SAXON, COREY                                                                      ADDRESS REDACTED
 SAYA, SARAH LYN                                                                   ADDRESS REDACTED
 SAYAMA, ELIZABETH                                                                 ADDRESS REDACTED
 SAYER, CRYSTAL M.                                                                 ADDRESS REDACTED
 SAYER, NOAH                                                                       ADDRESS REDACTED
 SAYLOR, ROBERT L.                                                                 ADDRESS REDACTED
 SAZO, FLOR MARIA                                                                  ADDRESS REDACTED
 SB CAPITAL GROUP LLC                                                              4300 E 5TH AVENUE                                                                                       COLUMBUS            OH      43219
 SBC - Pacific Bell                                                                PO Box 5025                                                                                             Carol Stream        IL      60197-5025
 SBCO DEPT OF AGRICULTURE.                                                         777 E. RIALTO AVENUE                                                                                    SAN BERNARDINO      CA      92415-0720
 SBMC DIAMOND BAR                            CO SB MANAGEMENT                      433 N CAMDEN DR STE 800                                                                                 BEVERLY HILLS       CA      90210
 SC JOHNSON & SON                                                                  1525 HOWE STREET                                                                                        RACINE              WI      53403
 SCAGLIONE, REGGIENIA R                                                            ADDRESS REDACTED
 SCAMFER, CELESTE I.                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 266 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 282 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


               Company                                            Contact                         Address 1                                 Address 2         Address 3               City   State       Zip   Country
 SCAMFER, OTTO K.                                                                 ADDRESS REDACTED
 SCARAFONE, LUCAS ANDREW                                                          ADDRESS REDACTED
 SCAREY, KARIN                                                                    8301 XAVIER WAY                                                                         EVERETT            WA      98203
 SCAREY, KARIN J                                                                  ADDRESS REDACTED
 SCARPELLI, EMMA                                                                  ADDRESS REDACTED
 SCENIC HILL ELEMENTARY                                                           26025 WOODLAND WAY S                                                                    KENT               WA      98030
 SCHAAD, TIMOTHY J                                                                ADDRESS REDACTED
 SCHAB, AMANDA KRYSTAL                                                            ADDRESS REDACTED
 SCHACHT, JAMEELA                                                                 ADDRESS REDACTED
 SCHAEFER, DUSTIN JAMES                                                           ADDRESS REDACTED
 SCHAEFFER, ALEX JOHN                                                             ADDRESS REDACTED
 SCHAEFFER, CAITLYN                                                               ADDRESS REDACTED
 SCHAEFFER, WILLIAM                                                               ADDRESS REDACTED
 SCHAFER, ERIKA L.                                                                ADDRESS REDACTED
 SCHAFER, ERIN ELIZABETH                                                          ADDRESS REDACTED
 SCHAFER, INEZ M.                                                                 ADDRESS REDACTED
 SCHAFER, LORI ANN                                                                ADDRESS REDACTED
 SCHAFER, MELISSA R.                                                              ADDRESS REDACTED
 SCHAFFER, JAMES                                                                  ADDRESS REDACTED
 SCHAFFER, SUSAN K                                                                ADDRESS REDACTED
 SCHALER, JILLIAN LEE                                                             ADDRESS REDACTED
 SCHALL JR., MARK BRAD                                                            ADDRESS REDACTED
 SCHANBACK GARCIA, JAMES
 CHARLES                                                                          ADDRESS REDACTED
 SCHANER, SONIA B.                                                                ADDRESS REDACTED
 SCHANK III, RODGER COLEMAN                                                       ADDRESS REDACTED
 SCHANK, PAULA JEAN                                                               ADDRESS REDACTED
 SCHANTZ, RYAN P.                                                                 ADDRESS REDACTED
 SCHARF, ROBERT                                                                   4601 E GREENMOUNTAIN DR                                                                 FLAGSTAFF          AZ      86004
 SCHAUFELBERGER, TONI KAYE                                                        ADDRESS REDACTED
 SCHECK, KATIE                                                                    ADDRESS REDACTED
 SCHEDIN, SAVANNAH                                                                ADDRESS REDACTED
 SCHEDIN, SAVANNAH P.                                                             ADDRESS REDACTED
 SCHEEF, VIRGINIA MARIE                                                           ADDRESS REDACTED
 SCHEIB, SARA KATHERINE                                                           ADDRESS REDACTED
 SCHELL WALLACE, YOLANDA SUE                                                      ADDRESS REDACTED
 SCHELL, RYAN                                                                     ADDRESS REDACTED
 SCHEMAN, DIANE                                                                   ADDRESS REDACTED
 SCHEMENAUER, RONALD                         C/O JAMES R. WALSH                   PO BOX 2028                                                                             LYNNWOOD           WA      98036
 SCHEMENAUER, RONALD                                                              ADDRESS REDACTED
 SCHEMSTAD, JONATHAN                                                              ADDRESS REDACTED
 SCHENK, LINDSAY M                                                                ADDRESS REDACTED
 SCHENKEL, ROBERT STUART                                                          ADDRESS REDACTED
 SCHEPPMANN, MIKAILA                                                              ADDRESS REDACTED
 SCHERER, BARRETT J                                                               ADDRESS REDACTED
 SCHERER, KRISTI L.                                                               ADDRESS REDACTED
 SCHERER, ROY STEVEN                                                              ADDRESS REDACTED
 SCHERLING, TARA                                                                  ADDRESS REDACTED
 SCHERR, JENEVA                                                                   ADDRESS REDACTED
 SCHERZINGER, JULIE ELISE                                                         ADDRESS REDACTED
 SCHEURER, SAMANTHA FAITH                                                         ADDRESS REDACTED
 SCHIAVONE, KYLE JAMES                                                            ADDRESS REDACTED
 SCHICK, JOHN MICHAEL                                                             ADDRESS REDACTED
 SCHIEWE, CHERYLN K.                                                              ADDRESS REDACTED
 SCHILDER, LOGAN B.                                                               ADDRESS REDACTED
 SCHINDLER, JESSICA M.                                                            ADDRESS REDACTED
 SCHINDLER, KIMBERLY A.                                                           ADDRESS REDACTED
 SCHIRM, MASON ALEXANDER                                                          ADDRESS REDACTED
 SCHLECHT, BRIANA ELIZABETH                                                       ADDRESS REDACTED
 SCHLEGEL, DREW                                                                   ADDRESS REDACTED
 SCHLEPPEGRELL, TERRY W                                                           ADDRESS REDACTED
 SCHLICHT, ANASTASIA                                                              ADDRESS REDACTED
 SCHLIEMANN, NANCY                                                                ADDRESS REDACTED
 SCHLIMMER, STEPHANIE L.                                                          ADDRESS REDACTED
 SCHMELZ, STEPHANIE                                                               ADDRESS REDACTED
 SCHMETZER, ERIC DANIEL                                                           ADDRESS REDACTED
 SCHMIDLING, BETTY                                                                ADDRESS REDACTED
 SCHMIDT, BRANDON                                                                 ADDRESS REDACTED
 SCHMIDT, CAITLIN LARISSA                                                         ADDRESS REDACTED
 SCHMIDT, CHRISTAL R.                                                             ADDRESS REDACTED
 SCHMIDT, CHRISTOPHER P.                                                          ADDRESS REDACTED
 SCHMIDT, DALLAS W.                                                               ADDRESS REDACTED
 SCHMIDT, JASON M                                                                 ADDRESS REDACTED
 SCHMIDT, JENNIFER                                                                ADDRESS REDACTED
 SCHMIDT, JOHN E.                                                                 ADDRESS REDACTED
 SCHMIDT, LOA LEE                                                                 ADDRESS REDACTED
 SCHMIDT, MIKAYLA JO                                                              ADDRESS REDACTED
 SCHMIDT, TARA                                                                    ADDRESS REDACTED
 SCHMIDT, TIMOTHY GREGORY                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 267 of 342
                                                                                  Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                  Page 283 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                 Company                                            Contact                                Address 1                                        Address 2         Address 3                 City   State       Zip      Country
 SCHMIDT, TYLER T.                                                                      ADDRESS REDACTED
 SCHMIDT, WANDA                                                                         ADDRESS REDACTED
 SCHMIDT, WHITNEY DIONNE                                                                ADDRESS REDACTED
 SCHMIDT, YVONNE MARIA                                                                  ADDRESS REDACTED
 SCHMIDTS DEODORANT                                                                     6936 SE MALL STREET                                                                               PORTLAND             OR      97206
 SCHMITKE, BRYAN ROSS                                                                   ADDRESS REDACTED
 SCHMITZ, JEFFREY PETER                                                                 ADDRESS REDACTED
 SCHMUTZLER, ANNELL LYDIA                                                               ADDRESS REDACTED
 SCHNEIDER, AMANDA M                                                                    ADDRESS REDACTED
 SCHNEIDER, MICHAEL J                                                                   ADDRESS REDACTED
 SCHNEIDER, PAUL                                                                        ADDRESS REDACTED
 SCHNELL, GLORIA                                                                        18653 WEST BIG LAKE BLVD                                                                          MOUNT VERNON         WA      98274
 SCHOCK, RAMONA                                                                         ADDRESS REDACTED
 SCHOCK, RAMONA M.                                                                      ADDRESS REDACTED
 SCHOEBEL, AUSTIN JOHN                                                                  ADDRESS REDACTED
 SCHOEBERL, GRAY BENNETT                                                                ADDRESS REDACTED
 SCHOERNER, CYNTHIA                                                                     ADDRESS REDACTED
 SCHOLBROCK, STACY J                                                                    ADDRESS REDACTED
 SCHOLES, EMMA                                                                          ADDRESS REDACTED
 SCHOLZ, JOSEPH J                                                                       ADDRESS REDACTED
 SCHOLZ, KATHERINE P.                                                                   ADDRESS REDACTED
 SCHOMUS, MADELINE GABRIELE                                                             ADDRESS REDACTED
 SCHOOLER, CAMERON                                                                      ADDRESS REDACTED
 SchoolFirst Federal Credit Union                                                       15222 Del Amo Ave.                                                                                Tustin               CA      92780
 Schools First FCU                           ATTN Martha Monzon                         15222 Del Amo Ave.                                                                                Tustin               CA      92780
 SCHOONMAKER, LAURA T                                                                   ADDRESS REDACTED
 SCHOTT, KEVIN MICHAEL                                                                  ADDRESS REDACTED
 SCHOTTS, RYAN ANDREW                                                                   ADDRESS REDACTED
 SCHOW, JEANETTE MARIE                                                                  ADDRESS REDACTED
 SCHRADER, TYLER MADISON                                                                ADDRESS REDACTED
 SCHRAMM, CRAIG A                                                                       ADDRESS REDACTED
 SCHREEDER, NICHOLAS J.                                                                 ADDRESS REDACTED
 SCHREIBER, BRANDI ANN                                                                  ADDRESS REDACTED
 SCHREIBER, JUSTIN STEVEN                                                               ADDRESS REDACTED
 SCHREIBER, TYLER                                                                       ADDRESS REDACTED
 SCHREMPF, ASHLEY R                                                                     ADDRESS REDACTED
 SCHRENK, DIANE F.                                                                      ADDRESS REDACTED
 SCHRIEBER, NICHOLE LYNN                                                                ADDRESS REDACTED
 SCHRIVER, MATTHEW CONOR                                                                ADDRESS REDACTED
 SCHROCK, FRANK                                                                         ADDRESS REDACTED
 SCHRODER, PAMELA                                                                       ADDRESS REDACTED
 SCHROEDER II, RICHARD LEE                                                              ADDRESS REDACTED
 SCHROEDER, MARKUS STEPHEN                                                              ADDRESS REDACTED
 SCHROEDER, RICHARD G                                                                   ADDRESS REDACTED
 SCHUBERT, WILSON J.                                                                    ADDRESS REDACTED
 SCHUCK, ATHENE M                                                                       ADDRESS REDACTED
 SCHUETTE, CHRIS J                                                                      ADDRESS REDACTED
 SCHUH, DIANE ARLINE                                                                    ADDRESS REDACTED
 SCHULER, KAYLA                                                                         ADDRESS REDACTED
 SCHULER, MICHAEL                                                                       ADDRESS REDACTED
 SCHULER, SAMUEL J.                                                                     ADDRESS REDACTED
 Schulte Roth & Zabel LLP                    Attention David M. Hillman, Esq.           919 Third Avenue                                                                                  New York             NY      10016
 Schulte Roth & Zabel LLP                    Parker J. Milender & David Hillman         919 Third Ave                                                                                     New York             NY      10022
 SCHULTZ, BERTA A                                                                       ADDRESS REDACTED
 SCHULTZ, HENRY                                                                         ADDRESS REDACTED
 SCHULTZ, JOHN                                                                          ADDRESS REDACTED
 SCHULTZ, LORENA JUDITH                                                                 ADDRESS REDACTED
 SCHULTZ, MICHELLE L                                                                    ADDRESS REDACTED
 SCHUMAN, MATTHEW                                                                       ADDRESS REDACTED
 SCHUROSKY, DOMINIQUE M                                                                 ADDRESS REDACTED
 SCHURR, WHITNI LOUELLA                                                                 ADDRESS REDACTED
 SCHUYLER-MANGUS, SHANNON L                                                             ADDRESS REDACTED
 SCHWAB, KAREN M                                                                        ADDRESS REDACTED
 SCHWANS CONSUMER BRANDS                                                                PO BOX 532066                                                                                     ATLANTA              GA      30353
 SCHWANS CONSUMER BRANDS
 NORTH                                                                                  PO BOX 532066                                                                                     ATLANTA              GA      30353-2066
 Schwans Consumer Brands, Inc                Attn Credit Department                     8500 Normandale Lake Blvd #2000                                                                   Bloomington          MN      55437
 SCHWANS CONSUMER BRANDS, INC                CREDIT DEPARTMENT                          8500 NORMANDALE LAKE BLVD SUITE 2000                                                              BLOOMINGTON          MN      55437
 Schwans Consumer Brands, Inc.               Jared Kemper                               8500 Normandale Lake Boulevard Suite 2000                                                         Bloomington          MN      55437
 SCHWARTZ BROTHERS BAKERY                                                               325-118TH AVENUE SE SUITE 106                                                                     BELLEVUE             WA      98005-3539
 SCHWARTZ, CATALINA                                                                     ADDRESS REDACTED
 SCHWARTZ, NATHAN                                                                       ADDRESS REDACTED
 Schwartz, Steinsapir, Dohrmann &
 Sommers, LLP                                Attn Stuart Libicki, Esq.                  6300 Wilshire Boulevard Suite 2000                                                                Los Angeles          CA      90048
 Schwartz, Steinsapir, Dohrmann and
 Sommers LLP                                 Stuart Libicki                             6300 Wilshire Boulevard, Suite 2000                                                               Los Angeles          CA      90048-5268
 Schwartz, Steinsapir, Dohrmann and
 Sommers LLP                                 Stuart Libicki, Attorney                   6300 Wilshire Boulevard, Suite 2000                                                               Los Angeles          CA      90048-5268
 SCHWARTZ, STEVEN W                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 268 of 342
                                                                                  Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18                Page 284 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                 Company                                           Contact                              Address 1                                    Address 2         Address 3                City   State       Zip      Country
 SCHWARZ, AARON                                                                         ADDRESS REDACTED
 SCHWARZ, AMANDA SMITH                                                                  ADDRESS REDACTED
 SCHWARZ, KEGAN                                                                         ADDRESS REDACTED
 SCHWEIGERT, DAWN RENE                                                                  ADDRESS REDACTED
 SCHWICHTENBERG, DENA M                                                                 ADDRESS REDACTED
 SCHWIND, AARON                                                                         ADDRESS REDACTED
 SCHWINDT, ADAM                                                                         ADDRESS REDACTED
 SCIALDONE, C K.                                                                        ADDRESS REDACTED
 SCIALDONE, SIERRA B.                                                                   ADDRESS REDACTED
 SCINOCCO, GINA M.                                                                      ADDRESS REDACTED
 SCORPION LLC                                                                           2763 NW WESTOVER ROAD                                                                      PORTLAND            OR      97210
 SCOTT , ANN                                                                            2640 N CONESTOGA AVE                                                                       TUCSON              AZ      85749-9751
 SCOTT , ASHLEY                                                                         11935 SW TUALATIN RD                     1324                                              TUALATIN            OR      97062-6229
 SCOTT , ASHLEY                                                                         11935 SW TUALATIN RD                                                                       TUALATIN            OR      97062-6228
 SCOTT ALEXANDER ATTY &
 COUNSELOR AT LAW                                                                       PO BOX 1339                                                                                GIG HARBOR          WA      98335
 SCOTT BRADLEY BACKFLOW AND
 LANDSCAPE IRRIGATION SERVICES                                                          PO BOX 313                                                                                 MEDFORD             OR      97501
 SCOTT COATINGS LLC                                                                     525 C STREET SW                                                                            AUBURN              WA      98001
 SCOTT III, LAWRENCE FREDRICK                                                           ADDRESS REDACTED
 SCOTT M INC                                                                            PO BOX 2982                                                                                FERNDALE            WA      98248
 SCOTT MORRIS                                                                           6492 SHADY VIEW LANE NORTH                                                                 MAPLE GROVE         MN      55311
 SCOTT, ANN                                                                             2640 N. CONESTOGA AVE.                                                                     TUCSON              AZ      85749
 SCOTT, ARLEETA P                                                                       ADDRESS REDACTED
 SCOTT, ASHLEY                                                                          ADDRESS REDACTED
 SCOTT, ASHLEY                                                                          ADDRESS REDACTED
 SCOTT, BOBBIE C                                                                        ADDRESS REDACTED
 SCOTT, BRIGITTE                                                                        ADDRESS REDACTED
 SCOTT, CORY                                                                            ADDRESS REDACTED
 SCOTT, CORY JAMES                                                                      ADDRESS REDACTED
 SCOTT, COURTNEY                                                                        ADDRESS REDACTED
 SCOTT, DARREN                                                                          ADDRESS REDACTED
 SCOTT, DONDENA M.                                                                      ADDRESS REDACTED
 SCOTT, JAMEL R.                                                                        ADDRESS REDACTED
 SCOTT, JOHNTE                                                                          ADDRESS REDACTED
 SCOTT, NEAL CARY                                                                       ADDRESS REDACTED
 SCOTT, SARAH                                                                           ADDRESS REDACTED
 SCOTT, SUSAN JANE                                                                      ADDRESS REDACTED
 SCOTT, TANYA JILL                                                                      ADDRESS REDACTED
 SCOTT, TONY B                                                                          ADDRESS REDACTED
 SCOTTSDALE INSURANCE COMPANY                                                           8877 N. Gainey Center Drive                                                                Scottsdale          AZ      85258
 SCOTTY KUIPERS                                                                         2219 YEW ST RD                                                                             BELLINGHAM          WA      98226
 SCOUTEN, SANDRA K                                                                      ADDRESS REDACTED
 SCRATCH & GRAIN BAKING CO                                                              17420 63RD AVE                                                                             LAKE OSWEGO         OR      97035-5208
 SCREEN AMERICA WELLNESS
 SYSTEMS                                                                                PO BOX 1498                                                                                BRUSH PRAIRIE       WA      98606
 SCRIBNER, ETHAN T                                                                      ADDRESS REDACTED
 SCRIPNET, INC.                                                                         2251 SOUTH JONES BLVD                                                                      LAS VEGAS           NV      89146
 SCRIPT SAVE                                                                            MEDICAL SECURITY CARD COMPANY                                                              CITY INDUSTRY       CA      91716-8063
 SCRIPTCYCLE LLC                                                                        PO BOX 9351                                                                                ASHEVILLE           NC      28815
 ScriptPro USA Inc                                                                      PO 809004                                                                                  Kansas City         MO      64180-9004
 SCRIPTPRO USA INC                                                                      PO BOX 809004                                                                              KANSAS CITY         MO      64180-9004
 SCRIPTPRO USA INC.                                                                     5828 REEDS RD                                                                              MISSION             KS      66202
 SCRIVEN, ALEXIA                                                                        ADDRESS REDACTED
 SCRUGGS, ELIZABETH F                                                                   ADDRESS REDACTED
 SCRUGGS, KATHERINE LYNN                                                                ADDRESS REDACTED
 SCUFCW Pension Fund                         Attn Rick Silva, Interim Administrator     6425 Katella Avenue                                                                        Cypress             CA      90630
 SCULL, CHRISTOPHER                                                                     ADDRESS REDACTED
 SCURA, STEVEN SEAN                                                                     ADDRESS REDACTED
 SDGE SEMPRA ENERGY                                                                     P.O. BOX 25111                                                                             SANTA ANA           CA      92799-5111
 SEA MIST WINERY                                                                        PO BOX 114                                                                                 LANGLOIS            OR      97450
 SEACOAST DISTRIBUTING                                                                  8385 MIRAMAR MALL STE 209                                                                  SAN DIEGO           CA      92121
 SEADORE, AMY C                                                                         ADDRESS REDACTED
 SEAFIRST BANK                               BANK PROPERTIES DIVISION                   ATTN CORPORATE REAL ESTATE MANAGER       1001 FOURTH AVENUE, FLOOR 16                      SEATTLE             WA      98104
 SEAGER, AMY MARIE                                                                      ADDRESS REDACTED
 SEAL, BERNITA F.                                                                       ADDRESS REDACTED
 SEARCY, LAURALYN KATHLEEN                                                              ADDRESS REDACTED
 SEARS, TRAVIS JOSHIAH                                                                  ADDRESS REDACTED
 SEATAC ELECTRIC, INC.                                                                  7056 SOUTH 220TH                                                                           KENT                WA      98032
 SEATTLE & KING COUNTY DEPT OF
 PUBLIC HEALTH                                                                          401 5TH AVENUE STE 1100E                                                                   SEATTLE             WA      98104
 SEATTLE CHILDRENS HOSP FNDN                                                            M/S S-200 PO BOX 5371                                                                      SEATTLE             WA      98145-5005
 SEATTLE CHILDRENS HOSPITAL
 FOUNDATION                                                                             M/S S-200 PO BOX 5371                                                                      SEATTLE             WA      98145-5005
 SEATTLE CHINESE POST INC                                                               PO BOX 3468                                                                                SEATTLE             WA      98114
 SEATTLE CHOCOLATE COMPANY                                                              1180 ANDOVER PARK W                                                                        SEATTLE             WA      98188
 SEATTLE FIRST NATIONAL BANK                 BANK PROPERTIES DIVISION                   ATTN CORPORATE REAL ESTATE MANAGER       1001 FOURTH AVENUE, FLOOR 16                      SEATTLE             WA      98104
 SEATTLE GOURMET FOODS                                                                  19016 72ND AVE S                                                                           KENT                WA      98032
 SEATTLE HILL ELEMENTARY                                                                12711 51ST AVE SE                                                                          EVERETT             WA      98208




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 269 of 342
                                                                             Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18                   Page 285 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                Company                                           Contact                           Address 1                                  Address 2                         Address 3                   City    State       Zip      Country
 SEATTLE KING COUNTY                         PUBLIC HEALTH                         401 5TH AVENUE STE 1100E                                                                                        SEATTLE           WA      98104
 SEATTLE PHARMACY RELIEF PLLC                                                      PO BOX 22445                                                                                                    SEATTLE           WA      98122
 SEATTLE PHARMACY RELIEF, PLLC                                                     419 35TH AVE SOUTH                                                                                              SEATTLE           WA      98144
 SEATTLE SEASONINGS LLC                                                            3920 E LIDSTROM HILL RD                                                                                         PORT ORCHARD      WA      98366
 SEATTLE TIMES - ADVERTISING                                                       PO BOX C34805                                                                                                   SEATTLE           WA      98124-1805
 Seattle Times Company                       Matt Azcueta                          PO Box 70                                                                                                       Seattle           WA      98109
 SEATTLE-KING COUNTY                         DEPARTMENT OF PUBLIC HEALTH           401 5TH AVE SUITE 1100E                                                                                         SEATTLE           WA      98104
 SEATTLELAB                                                                        19600 FAIRCHILD STE 350                                                                                         IRVINE            CA      92612
 SEAVIEW LOBSTER CO                                                                PO BOX 291                                                                                                      KITTERY           ME      03904
 SEAWARD, JONATHAN                                                                 ADDRESS REDACTED
 SEAWARD, JONATHAN R.                                                              ADDRESS REDACTED
 SEAY, GREGORY T.                                                                  ADDRESS REDACTED
 SEBASTIAN, KENNETH L                                                              ADDRESS REDACTED

 SECONDARY ACADEMY FOR SUCCESS                                                     22107 23RD DR SE                                                                                                BOTHELL           WA      98021
 SECRETARY OF STATE                                                                CORPORATION DIVISION                                                                                            SALEM             OR      97310-1327
 SECRETARY OF STATE SALEM                    CORPORATION DIVISION                  255 CAPITOL ST NE STE 15                                                                                        SALEM             OR      97310-1327
 SECURE BEGINNINGS                                                                 3112 PEABODY STREET                                                                                             BELLINGHAM        WA      98225
 SECURE PACIFIC CORPORATION                                                        8220 N INTERSTATE AVENUE                                                                                        PORTLAND          OR      97217
 SECURITY BLANKET LOCKSMITHING                                                     1337 MONTEREY STREET                                                                                            SAN LUIS OBISBO   CA      93401
 SECURITY SOLUTIONS                                                                1619 N STATE ST                                                                                                 BELLINGHAM        WA      98225
 SECURITY UNLIMITED INC                                                            2231 E DESERT INN ROAD                                                                                          LAS VEGAS         NV      89169
 SEDGWICK, LALANYA A                                                               ADDRESS REDACTED
 SEDGWICK, NICOLE PAIGE                                                            ADDRESS REDACTED
 SEE CANYON HARD CIDER CO                                                          2885 SEE CANYON DR                                                                                              SAN LUIS OBISPO   CA      93405
 SEEDS, TREVOR                                                                     ADDRESS REDACTED
 SEEHAAS, KRICKET L.                                                               ADDRESS REDACTED
 SEELEY, LINDA                                                                     ADDRESS REDACTED
 SEELEY, STEPHEN MICHAEL                                                           ADDRESS REDACTED
 SEELEY, TIFFANY D                                                                 ADDRESS REDACTED
 SEELIG, KEVIN F.                                                                  ADDRESS REDACTED
 SEELOW, BECKY JO                                                                  ADDRESS REDACTED
 SEELY, LINDSAY DIANE                                                              ADDRESS REDACTED
 SEFATI , SAMIN                                                                    2695 SUNRISE DAY CT                                                                                             LAS VEGAS         NV      89142-1694
 SEFATI, SAMIN                                                                     2695 SUNRISE DAY CT                                                                                             LAS VEGAS         NV      89142
 Sefati, Samin                               Boyd Moss                                                                     4101 Meadow Lane, Suite 110                                             Las Vegas         NV      89107
 Sefati, Samin                               Moss Berg Injury Lawyers              4101 Meadow Lane, Suite 110                                                                                     Las Vegas         NV      89107
 Sefati, Samin                               SEFATI, SAMIN                                                                 2695 SUNRISE DAY CT                                                     LAS VEGAS         NV      89142
 SEGUNDO, NATHAN AMOS                                                              ADDRESS REDACTED
 SEGURA, KEVIN THOMAS                                                              ADDRESS REDACTED
 SEGURA, MONICA                                                                    ADDRESS REDACTED
 SEGURA, SERGIO                                                                    ADDRESS REDACTED
 SEHOME                                                                            210 36TH ST                                                                                                     BELLINGHAM        WA      98225-6540
 SEHOME BASEBALL BOOSTER CLUB                                                      ATTN GARY HATCH                                                                                                 BELLINGHAM        WA      98229
 SEHOME HIGH SCHOOL                                                                2700 BILL MACDONALD PARKWAY                                                                                     BELLINGHAM        WA      98225
 SEHOME VILLAGE                                                                    210 36TH ST.                                                                                                    BELLINGHAM        WA      98225
 SEID, SAMUEL                                                                      ADDRESS REDACTED
 SEIDLITZ, GARRETT J                                                               ADDRESS REDACTED
 SEIFRIED, JENNIFER                                                                ADDRESS REDACTED
 SEITZ, DAKOTA JAMES                                                               ADDRESS REDACTED
 SEIU NATIONAL INDUSTRY PENSION
 FUND                                                                              PO BOX 5500                                                                                                     HICKSVILLE        NY      11802-5500
 SEIU NATIONAL INDUSTRY PENSION
 FUND                                                                              ADDRESS REDACTED
 SEIU United Service Workers West Local
 1877                                        Emily P. Rich                         Weinberg, Roger & Rosenfeld             SEIU Local 1877, SEIU-USWW            1001 Marina Village Pkway, #200   Aranda            CA      94501
 SEIU USWW                                                                         PO BOX 513016                                                                                                   LOS ANGELES       CA      90051-1016
 SEKHON, GURMEET                                                                   ADDRESS REDACTED
 SELBY, BLAZE                                                                      ADDRESS REDACTED
 SELCO COMMUNITY CREDIT UNION                                                      PO BOX 7487                                                                                                     SPRINGFIELD       OR      97475-0487
 SELECT A SERVICE LLC                                                              PO BOX 3812                                                                                                     CAROL STREAM      IL      60132-3812
 SELECT A VISION                                                                   4 BLUE HERON DR                                                                                                 COLLEGEVILLE      PA      19426
 SELECT A VISION                             Pachulski Stang Ziehl & Jones         Bradford J. Sandler                     919 North Market Street, 17th Floor   P.O. Box 8705                     Wilmington        DE      19899-8705
 SELECTA WHOLESALE FOODS                                                           1415 3RD AVENUE                                                                                                 CHULA VISTA       CA      91911
 SELF, RICHARD R.                                                                  ADDRESS REDACTED
 SELF, SHEILA                                                                      ADDRESS REDACTED
 SELISKAR, MATEJA                                                                  ADDRESS REDACTED
 SELKOW, LARRY                                                                     ADDRESS REDACTED
 SELLERS, DEBORAH LOUISE                                                           ADDRESS REDACTED
 SELLERS, SYDNEY MARIE                                                             ADDRESS REDACTED
 SELLERS, XAVIER                                                                   ADDRESS REDACTED
 SELLMAN, TYLER EDWARD                                                             ADDRESS REDACTED
 SELLS, CHRISTOPHER E                                                              ADDRESS REDACTED
 SEMAAN, SOUAD H                                                                   ADDRESS REDACTED
 SEMAN, JARROD M                                                                   ADDRESS REDACTED
 SEMAYS, CHRISTINE A                                                               ADDRESS REDACTED
 SEMENOV, LUBA PAVLOVNA                                                            ADDRESS REDACTED
 SEMLER, MARGARET ANN                                                              ADDRESS REDACTED
 SEMRAD II, DANIEL G.                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 270 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18                Page 286 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


                Company                                           Contact                          Address 1                                   Address 2          Address 3                 City   State       Zip      Country
 SENESCALL, MARC A                                                                ADDRESS REDACTED
 SENSABAUGH, LORRI A                                                              ADDRESS REDACTED
 SENSO, ELIZABETH ANN-MARIE                                                       ADDRESS REDACTED
 SENTRY CREDIT, INC.                                                              PO BOX 12070                                                                                EVERETT              WA      98206
 SENTRY HEALTH FINANCE CORP                                                       PO BOX 84681                                                                                SEATTLE              WA      98124-5981
 SEOGWICK RD                                                                      1741 R AVE                                                                                  SEATTLE              WA      98139
 SEPS INC                                                                         7531 BRUSH HILL ROAD                                                                        BURR RIDGE           IL      60527
 SEPULVEDA, JASMINE V                                                             ADDRESS REDACTED
 SEPULVEDA, SYLVIA                                                                ADDRESS REDACTED
 SERATT, RICKY HOWARD                                                             ADDRESS REDACTED
 SERENE LAKE ELEMENTARY                                                           4709 PICNIC POINT ROAD                                                                      EDMONDS              WA      98026
 SERHAN, AZIZ RAUL                                                                ADDRESS REDACTED
 SERNA, FRANK                                                                     ADDRESS REDACTED
 SERNA, KIM A                                                                     ADDRESS REDACTED
 SERNETT, WILLIAM SCOTT                                                           ADDRESS REDACTED
 SERPA, PAYTON ALEXANDRA                                                          ADDRESS REDACTED
 SERRANO, JOHN J                                                                  ADDRESS REDACTED
 SERRANO, ROGELIO                                                                 ADDRESS REDACTED
 SERRANO, VALERIE DENISE                                                          ADDRESS REDACTED
 SERRATO, CRYSTAL                                                                 ADDRESS REDACTED
 SERRATO, LISA                                                                    ADDRESS REDACTED
 SERRATO, RONNIE                                                                  ADDRESS REDACTED
 SERRES GREENHOUSE                                                                14620 S FORSYTHE ROAD                                                                       OREGON CITY          OR      97045
 SERRES GREENHOUSE & FARM                                                         14620 S FORSYTHE RD                                                                         OREGON CITY          OR      97045
 SERVE WENATCHEE                                                                  212 SOUTH MISSION STREET                                                                    WENATCHEE            WA      98801
 SERVIA, LANCE A                                                                  ADDRESS REDACTED
 SERVICE BUILDING MAINTENANCE                                                     PO BOX 4897                                                                                 VALLEY VILLAGE       CA      91617
 SERVICE LINEN SUPPLY                                                             PO BOX 957                                                                                  RENTON               WA      98057
 SERVICE PAPER COMPANY                                                            PO BOX 1000                              3324 LIND AVE SW                                   RENTON               WA      98057
 SERVIN, RICARDO                                                                  ADDRESS REDACTED
 SESOCK, DONNA                                                                    ADDRESS REDACTED
 SETTEVENDEMIE, ELIZABETH ANNE                                                    ADDRESS REDACTED
 SETTLE, AMANDA                                                                   ADDRESS REDACTED
 SETTLE, TAMELA CLARKE                                                            ADDRESS REDACTED
 SETTLES, BRIAN ANTHONY                                                           ADDRESS REDACTED
 SETZER, JOANNE K                                                                 ADDRESS REDACTED
 SEUBERLING, TRINA M                                                              ADDRESS REDACTED
 SEVEN J INVESTMENT CO                                                            1122 EL CENTRO ST                                                                           SO PASADENA          CA      91030
 SEVEN J INVESTMENT CO                       Philip Raymond Jebbia                1122 EL CENTRO ST                                                                           SO PASADENA          CA      91030
 SEVEN OAKS ELEMENTARY SCHOOL                                                     1800 SEVEN OAKS ROAD SE                                                                     LACEY                WA      98503
 SEVEN UP RC BOTTLING COMPANY.
 OF SOUTHERN CALIFORNIA INC                                                       PO BOX 742472                                                                               LOS ANGELES          TX      90074-2472
 SEVENTY 1 ENVIRONMENTAL INC                                                      9974 SCRIPPS RANCH BLVD                  SUITE 140                                          SAN DIEGO            CA      92131-2265
 SEVEN-UP BOTTLING COMPANY                                                        PO BOX 910433                                                                               DALLAS               TX      75391-0433
 SEVERIN, THERESA LYNN                                                            ADDRESS REDACTED
 SEVERSON PLUMBING & MECHANICAL
 INC                                                                              220 SE DAVIS AVE                                                                            BEND                 OR      97702
 SEVERSON, SERENA MARIE                                                           ADDRESS REDACTED
 SEVEY, ANDREW JONATHAN                                                           ADDRESS REDACTED
 SEVILLA, SAUL A                                                                  ADDRESS REDACTED
 SEVONG, INHDAT                                                                   ADDRESS REDACTED
 SEVRENCE, HEIDI V                                                                ADDRESS REDACTED
 SEWARD, JAMES R                                                                  ADDRESS REDACTED
 SEWELL, MASON A.                                                                 ADDRESS REDACTED
 SEXTON PLACE, LLC                           FRED GAST                            C/O POLYGON NORTHWEST COMPANY            2700 N.E. ANDERSON, SUITE D-22                     VANCOUVER            WA      98661
 SEXTON, MAHLON                                                                   ADDRESS REDACTED
 SEXTON, MAKENZIE RAE                                                             ADDRESS REDACTED
 SEXTON, MICHAEL JOHN MOSES                                                       ADDRESS REDACTED
 SEXTON, SARAH A                                                                  ADDRESS REDACTED
 Seyfarth Shaw LLP                           Nanette Zamost                       2029 Century Park East, Suite 3500                                                          Los Angeles          CA      90067-3021
 Seyfarth Shaw, LLP                          James Sowka                          233 S Wacker Dr Ste 8000                                                                    Chicago              IL      60606-6448
 SEYMORE, MARTI J                                                                 ADDRESS REDACTED
 SEYMOUR, ANNETTE E.                                                              ADDRESS REDACTED
 SHACKLETON, SHANNON LYNN                                                         ADDRESS REDACTED
 SHADBOLT, MATTHEW T                                                              ADDRESS REDACTED
 SHADBOLT, MATTHEW TODD                                                           ADDRESS REDACTED
 SHADE, ADELINA                                                                   ADDRESS REDACTED
 SHAFA, HELIA F                                                                   ADDRESS REDACTED
 SHAFER, DEBBIE FRANCES                                                           ADDRESS REDACTED
 SHAFER, EMILY J.                                                                 ADDRESS REDACTED
 SHAFER, JAMES JAY                                                                ADDRESS REDACTED
 SHAFER, LINDA B                                                                  ADDRESS REDACTED
 SHAFFER, CHRISTINA A                                                             ADDRESS REDACTED
 SHAFFER, MAUREEN ELIZABETH                                                       ADDRESS REDACTED
 SHAFFER, RACHAEL                                                                 ADDRESS REDACTED
 SHAH, BEN                                                                        ADDRESS REDACTED
 SHAH, PRITI RINKUKUMAR                                                           ADDRESS REDACTED
 SHAHAN, JOSEPH W.                                                                ADDRESS REDACTED
 SHAKER, LINDA S.                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 271 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18               Page 287 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                 Company                                          Contact                         Address 1                                 Address 2           Address 3                City   State     Zip     Country
 SHALHOOB MEAT CO INC                                                             220 GRAY AVE                                                                              SANTA BARBARA       CA    93101
 Shalhoob Meat Company, Inc.                                                      220 Gray Avenue                                                                           Santa Barbara       CA    93101
 SHALLCRASS, JADE                                                                 ADDRESS REDACTED
 SHALOM AND SONS                                                                  638 SO ANDERSON STREET                                                                    LOS ANGELES         CA   90023
 SHAMIYEH, ELSA ORDILLAS                                                          ADDRESS REDACTED
 SHAMROCK FOODS                                                                   PO BOX 52420                                                                              PHOENIX             AZ   85072-2420
 Shamrock Foods Company - Dairy
 Division dba Shamrock Farms                 c/o Cathy Urenda                     2228 N. Black Canyon Hwy                                                                  Phoenix             AZ   85009

 SHAMROCK FOODS COMPANY - DAIRY
 DIVISION DBA/SHAMROCK FARMS        CATHY URENDA, CREDIT MANAGER                  2228 N. BLACK CANYON HWY                                                                  PHOENIX             AZ   85009
 SHAMROCK PLUMBING                                                                3149 SOUTHSIDE RD                                                                         GRANTS PASS         OR   97527
 SHAMSHUM, LINA                                                                   ADDRESS REDACTED
 SHANAKI, SHARON                                                                  ADDRESS REDACTED
 SHANAZAROV, ANDREY Y                                                             ADDRESS REDACTED
 SHANE, BRYAN R                                                                   ADDRESS REDACTED
 SHANE, CHRISTINE J.                                                              ADDRESS REDACTED
 Shaner, William M                                                                PO Box 1744                                                                               Breckenridge        CO   80424
 SHANER, WILLIAM M                                                                ADDRESS REDACTED
 SHANER, WILLIAM M                                                                ADDRESS REDACTED
 SHANKO, SARAH KELLY                                                              ADDRESS REDACTED
 SHANNON DAY                                                                      ADDRESS REDACTED
 SHANNON DIVERSIFIED INC                                                          1360 E LOCUST ST                                                                          ONTARIO             CA   91761
 SHANNON OSLICK PHOTOGRAPHY                                                       43233 SE 176TH ST                                                                         NORTH BEND          WA   98045
 SHANNON, CHRISTINE M                                                             ADDRESS REDACTED
 SHANNON, GLENN ALLEN                                                             ADDRESS REDACTED
 SHANNON, MYKENZEE                                                                ADDRESS REDACTED
 SHANNON, SCHUYLER ALEXANDER                                                      ADDRESS REDACTED
 SHAPAZIAN, BLAKE                                                                 ADDRESS REDACTED
 SHAPAZIAN, JERRY MARTIN                                                          ADDRESS REDACTED
 SHAPIRO, IAN R                                                                   ADDRESS REDACTED
 SHAREEF, MOHAMAD TAHIR                                                           ADDRESS REDACTED
 SHARICK, CHRISTOPHER J.                                                          ADDRESS REDACTED
 SHARITZ, HANNAH MARIE                                                            ADDRESS REDACTED
 SHARON ANN INC                                                                   PO BOX 154                                                                                CORBETT             OR   97017
 SHAROVA, LARISA                                                                  ADDRESS REDACTED
 SHARP, ALEXANDRA NICOLE                                                          ADDRESS REDACTED
 SHARP, CANDACE NOEL                                                              ADDRESS REDACTED
 SHARP, DIAMOND                                                                   513 MERCURY LANE                                                                          BREA                CA   92821
 SHARP, JENNIFER                                                                  ADDRESS REDACTED
 SHARP, JOSHUA MICHAEL                                                            ADDRESS REDACTED
 SHARP, KATHRYN M.                                                                ADDRESS REDACTED
 SHARP, NATASHA NAOMI                                                             ADDRESS REDACTED
 SHARP, PATRICIA A.                                                               ADDRESS REDACTED
 SHARP, STEVEN DAVID                                                              ADDRESS REDACTED
 SHARPE, MICHAEL EDWARD                                                           ADDRESS REDACTED
 SHARPE, OLGA NETTIE                                                              ADDRESS REDACTED
 SHARPE, SHALANA M                                                                ADDRESS REDACTED
 SHARPS COMPLIANCE INC                                                            PO BOX 52792                                                                              LAFAYETTE           LA   70505-2792
 SHARRARD, CYNTHIA LYNN                                                           ADDRESS REDACTED
 SHATSNIDER, GREGORY ALLEN                                                        ADDRESS REDACTED
 SHATTO, AIMEE                                                                    ADDRESS REDACTED
 SHATTUCK, TONI M                                                                 ADDRESS REDACTED
 SHATZN, LISA                                                                     12170 THOMAS DR                                                                           TUSTIN              CA   92782
 SHAVER FARMS LLC                                                                 PO BOX 625                                                                                HAYDEN              ID   83835
 SHAW ROAD ELEMENTARY                                                             1106 SHAW ROAD                                                                            PUYALLUP            WA   98372
 SHAW SR., TRISTIAN JAKE                                                          ADDRESS REDACTED
 SHAW, CARRIE ANN                                                                 ADDRESS REDACTED
 SHAW, ERICA                                                                      ADDRESS REDACTED
 SHAW, KATHRINE                                                                   3707 123RD ST CT NW                                                                       GIG HARBOR          WA   98332
 SHAW, MATTHEW                                                                    ADDRESS REDACTED
 SHAW, REBECCA L                                                                  ADDRESS REDACTED
 SHAW, ROBERT C                                                                   ADDRESS REDACTED
 SHAW, RONALD                                                                     ADDRESS REDACTED
 SHAW, SANDRA L.                                                                  ADDRESS REDACTED
 SHAW, SCOTT MATTHEW                                                              ADDRESS REDACTED
 SHAW, SUZI JULINET                                                               ADDRESS REDACTED
 SHAW, THOMAS                                                                     ADDRESS REDACTED
 SHAW, WILLIAM ANTHONY
 JOHNATHON                                                                        ADDRESS REDACTED
 SHAWN SHARHAN LLC                                                                5520 MYRTLE AVENUE                                                                        RIDGEWOOD           NY   11385
 Shawn Sharhan LLC                  Attn Farid Novian & Alexander C Tabolsky      Novian & Novian LLP                   1801 Century Park East Ste 1201                     Los Angeles         CA   90067
 Shawn Sharhan LLC                  c o Law Offices of Aleides Casares            278A Wyckoff Ave                                                                          Brooklyn            NY   11237
 SHAY, BRANDON                                                                    ADDRESS REDACTED
 SHCHERBAKOVA, NATALIA                                                            ADDRESS REDACTED
 SHE BEVERAGE COMPANY                                                             PO BOX 9312                                                                               LANCASTER           CA   93539
 She Beverage Company, Inc. - Sonja
 Shelby - Vice President                                                          PO Box 9312                                                                               Lancaster           CA   93539
 SHEA III, MICHAEL R                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 272 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 288 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                         Address 1                                 Address 2         Address 3                City   State       Zip      Country
 SHEA, GINA L                                                                     ADDRESS REDACTED
 SHEA, JONELLE                                                                    ADDRESS REDACTED
 SHEAD, TIM                                                                       ADDRESS REDACTED
 SHEAR, TORRIE MICHELLE                                                           ADDRESS REDACTED
 SHEAROUSE, MICHAEL                                                               ADDRESS REDACTED
 SHEEHAN, DANIEL                                                                  ADDRESS REDACTED
 SHEER, GABRIELE ELIZABETH                                                        ADDRESS REDACTED
 SHEETS, MAKENZIE                                                                 ADDRESS REDACTED
 SHEGOG, DARYL                                                                    ADDRESS REDACTED
 SHEHATA, EHAB                                                                    ADDRESS REDACTED
 SHELBY, MICHAEL JOSEPH                                                           ADDRESS REDACTED
 SHELDON, BRIANNA RENE                                                            ADDRESS REDACTED
 SHELL OIL COMPANY                                                                PO BOX 689010                                                                           DES MOINES          IA      50368-9010
 SHELL OIL COMPANY.                                                               PO BOX 689010                                                                           DES MOINES          IL      50368-9010
 SHELP, PAMELA L                                                                  ADDRESS REDACTED
 SHELSTAD, REBECCA ANN                                                            ADDRESS REDACTED
 SHELTON HIGH SCHOOL                                                              3737 N SHELTON SPRINGS RD                                                               SHELTON             WA      98584
 SHELTON VIEW PTA                                                                 23400 5TH AVE W                                                                         BOTHELL             WA      98021
 SHELTON, JACQUELINE M                                                            ADDRESS REDACTED
 SHELTON, KENNETH A.                                                              ADDRESS REDACTED
 SHELTON, KERRI JO                                                                ADDRESS REDACTED
 SHELTON, LIDDIE RITAMAE                                                          ADDRESS REDACTED
 SHELTON, MISTY                                                                   ADDRESS REDACTED
 SHELTON, SIDNEY DENEE                                                            ADDRESS REDACTED
 SHEMELES, NATHAN                                                                 ADDRESS REDACTED
 SHEPARD, ALEX J                                                                  ADDRESS REDACTED
 SHEPHERD, BENJAMIN PATRICK                                                       ADDRESS REDACTED
 SHEPHERD, TF JASON                                                               ADDRESS REDACTED
 SHEPPARD MULLIN RICHTER &
 HAMPTON LLP                                                                      501 WEST BROADWAY                     19TH FL.                                          SAN DIEGO           CA      92101
 SHERBURN, BRENDA LEE                                                             ADDRESS REDACTED
 SHERIFF COUNTY OF SANTA
 BARBARA                                                                          312 E COOK STREET #O                                                                    SANTA MARIA         CA      93454
 SHERIFF, DANIEL J                                                                ADDRESS REDACTED
 SHERIFFS CIVIL DIV                                                               1050 MONTEREY ST RM 236                                                                 SAN LUIS OBISPO     CA      93408
 SHERIFFS DEPARTMENT OF LOS                  ANGELES COUNTY                       9355 BURTON WAY                                                                         BEVERLY HILLS       CA      90210
 SHERK, MICHAEL SCOTT                                                             ADDRESS REDACTED
 SHERMAN, BRIAN LEE                                                               ADDRESS REDACTED
 SHERMAN, CRAIG                                                                   ADDRESS REDACTED
 SHERMAN, LINDSAY EILLEEN                                                         ADDRESS REDACTED
 SHERMAN, MARINA A                                                                ADDRESS REDACTED
 SHERMAN, PATRICK WARREN                                                          ADDRESS REDACTED
 SHERMAN, TONI LYNNE                                                              ADDRESS REDACTED

 SHERMANS PIONEER FARM PRODUCE                                                    46 S EBEY ROAD                                                                          COUPEVILLE          WA      98239
 SHERRY, MATTHEW                                                                  ADDRESS REDACTED
 SHERRYS PASTA LLC                                                                PO BOX 1744                                                                             JACKSONVILLE        OR      97530
 SHERWIN, ALLYSON PAIGE                                                           ADDRESS REDACTED
 SHERWIN-WILLIAMS                                                                 122 W STUART ROAD                                                                       BELLINGHAM          WA      98226-8008
 SHERWIN-WILLIAMS                                                                 3949 MARTIN WAY                                                                         OLYMPIA             WA      98506-5219
 SHERWIN-WILLIAMS OLYMPIA                                                         3949 MARTIN WAY                                                                         OLYMPIA             WA      98506-5219
 SHERWOOD , MARGARET                                                              410 BURLEIGH AVE                                                                        ABERDEEN            WA      98520-2624
 SHERWOOD HELPING HANDS                                                           PO BOX 686                                                                              SHERWOOD            OR      97140
 SHERWOOD SCHOOL DISTRICT 88J                                                     23295 SW MAIN STREET                                                                    SHERWOOD            OR      97140-6309
 SHERWOOD, CODY JAMES                                                             ADDRESS REDACTED
 SHERWOOD, GARY DAVENPORT                                                         ADDRESS REDACTED
 SHERWOOD, KATIE                                                                  ADDRESS REDACTED
 SHERWOOD, NICHOLAS KELLEN                                                        ADDRESS REDACTED
 SHERWOOD, RICHARD JAMES                                                          ADDRESS REDACTED
 SHEUMAKER, ANTHONY                                                               ADDRESS REDACTED
 SHEVCHENKO, SERGEY                                                               ADDRESS REDACTED
 SHEWBERT, LYNDA                                                                  ADDRESS REDACTED
 SHI INTERNATIONAL CORP                                                           PO BOX 952121                                                                           DALLAS              TX      75395-2121
 SHIA, LO ROCK                                                                    ADDRESS REDACTED
 SHIBATA FLORAL CO                                                                3622 N LEVERMAN STREET SUITE A                                                          PORTLAND            OR      97217-3945
 SHIELDS, ANN MARIE                                                               ADDRESS REDACTED
 SHIELDS, BREEAUNA                                                                ADDRESS REDACTED
 SHIELDS, GREG B                                                                  ADDRESS REDACTED
 SHIELDS, LEXUS MARIE                                                             ADDRESS REDACTED
 SHIFLETT, CHARLES S                                                              ADDRESS REDACTED
 SHIFLETT, MAGGIE                                                                 ADDRESS REDACTED
 Shiftboard Inc                                                                   PO Box 21329                                                                            Seattle             WA      98111-3329
 SHIFTBOARD INC                DREUX AMARAL                                       PO BOX 21329                                                                            SEATTLE             WA      98111-3329
 SHIFTBOARD, INC.                                                                 316 2ND AVE S STE 200                                                                   SEATTLE             WA      98104-2596
 SHIH, MEI                                                                        ADDRESS REDACTED
 SHIH, PO                                                                         ADDRESS REDACTED
 SHILEY, RICK ALAN                                                                ADDRESS REDACTED
 SHIMA, KEGAN                                                                     ADDRESS REDACTED
 SHIMIZU, GRACIELA                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 273 of 342
                                                                            Case 15-11874-KG                             Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18             Page 289 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                 Company                                          Contact                              Address 1                                       Address 2         Address 3                    City   State       Zip      Country
 SHINGU, RICHARD                                                                      ADDRESS REDACTED
 SHINKO, KIM                                                                          ADDRESS REDACTED
 SHINN, SAMUEL                                                                        ADDRESS REDACTED
 SHIOSAKI, LINDA L.                                                                   ADDRESS REDACTED
 SHIRLEY, KRISTINA                                                                    ADDRESS REDACTED
 SHIROMA, LUKE                                                                        ADDRESS REDACTED
 SHIROMA, PAMELA J                                                                    ADDRESS REDACTED
 SHIVER III, ALBERT                                                                   ADDRESS REDACTED
 SHIVERS, JACOB RICHARD                                                               ADDRESS REDACTED
 SHLAPAK, MARIYA                                                                      ADDRESS REDACTED
 SHMAKEE BRAND FOODS LLC                                                              2362 FIG TREE DR                                                                               TUSTIN                  CA      92780-7120
 SHOANGIZAW, ABREHAM                                                                  ADDRESS REDACTED
 SHOCKEY, JOHN                                                                        ADDRESS REDACTED
 SHOCKING DIFFERENCE LLC                                                              5329 LEMON RD NE                                                                               OLYMPIA                 WA      98506
 SHOCKLEY, JULIE ADELL                                                                ADDRESS REDACTED
 SHOEBOTTOM, DANIEL RYAN                                                              ADDRESS REDACTED
 SHOEMAKER LACEY                                                                      ADDRESS REDACTED
 SHOEMAKER, HALEY RENEE                                                               ADDRESS REDACTED
 SHOES FOR CREWS LLC                                                                  FILE LOCKBOX 51151                                                                             LOS ANGELES             CA      90074-1151
 SHOGREN, JACOB                                                                       ADDRESS REDACTED
 SHOLIN, PATTRICK J                                                                   ADDRESS REDACTED
 SHOLL, JEANETTE DOLORES                                                              ADDRESS REDACTED
 SHOOP, HEATHER L                                                                     ADDRESS REDACTED
 SHOOSHANI, TONY                                                                      ADDRESS REDACTED
 SHOPE, MICHAEL                                                                       ADDRESS REDACTED
 SHOPKO STORES OPERATING CO.,
 LLC                                                                                  700 PILGRIM WAY                                                                                GREEN BAY               WI      54307
 SHORE, BRIAN                                                                         ADDRESS REDACTED
 SHORE, MICHAELA E                                                                    ADDRESS REDACTED
 SHORELINE BANK                              ATTN JEFFREY P. LEWIS, PRESIDENT & CEO   18350 MIDVALE AVE. N.                                                                          SHORELINE               WA      98133
 SHORELINE CANDLES                                                                    5730 FERBER ST                                                                                 SAN DIEGO               CA      92122
 Shoreline Capital, LLC                                                               345 E. 80th Street #19EF                                                                       New York                NY      10075
 Shoreline Capital, LLC                      Jeffrey L. Caress                        345 E. 80th Street #19EF                                                                       New York                NY      10075
 SHORELINE CHRISTIAN SCHOOL                                                           2400 NE 147TH STREET                                                                           SHORELINE               WA      98155
 SHORELINE COMMUNITY COLLEGE                                                          16101 GREENWOOD AVENUE                                                                         SHORELINE               WA      98133
 Shoreline Plumbing                                                                   781 N Lake Havasu Ave                                                                          Lake Havasu City        AZ      86403
 SHORT, DYLAN JESSE                                                                   ADDRESS REDACTED
 SHOUGH, ANNETTE PAL                                                                  ADDRESS REDACTED
 SHOUGH, WILLIAM LEE                                                                  ADDRESS REDACTED
 SHOVE, AMANDA NICHOLE                                                                ADDRESS REDACTED
 SHOWALTER, JENNY L                                                                   ADDRESS REDACTED
 SHOWLER, GAGE ANTHONY                                                                ADDRESS REDACTED
 Shred - it USA                                                                       3120 West California Ave Suite H                                                               Salt Lake City          UT      84104
 SHRED IT.                                                                            23166 NETWORK PLACE                                                                            CHICAGO                 IL      60673-1252
 SHRED IT.                                                                            PO BOX 101226                                                                                  PASADENA                CA      91189-0005
 SHRED-IT USA                                                                         PO BOX 101007                                                                                  PASADENA                CA      91189-1007
 SHRED-IT USA LLC                                                                     PO BOX 101007                                                                                  PASADENA                CA      91189-1007
 SHRED-IT WESTERN WASHINGTON                                                          PO BOX 101266                                                                                  PASADENA                CA      91189-1266
 SHRESTHA, DINESHWOR                                                                  ADDRESS REDACTED
 SHRINER, ALEXANDRIA                                                                  ADDRESS REDACTED
 SHRM                                                                                 PO BOX 791139                                                                                  BALTIMORE               MD      21279-1139
 SHRM CORPORATION.                                                                    PO BOX 791139                                                                                  BALTIMORE               MD      21279-1139
 SHRODE, LAVERNE                                                                      ADDRESS REDACTED
 SHRODE, RHETT JAMES                                                                  ADDRESS REDACTED
 SHROFF, ALEX A.                                                                      ADDRESS REDACTED
 SHROFF, HOLLY L.                                                                     ADDRESS REDACTED
 SHROYER, LISA M                                                                      ADDRESS REDACTED
 SHRUBB, JASON                                                                        ADDRESS REDACTED
 SHUELL JR, DANIEL J.                                                                 ADDRESS REDACTED
 SHUFFLER, DIXIE LEE                                                                  ADDRESS REDACTED
 SHUKSAN MIDDLE SCHOOL                                                                2717 ALDERWOOD AVE                                                                             BELLINGHAM              WA      98225
 SHULER, CLAYTON JOEL                                                                 ADDRESS REDACTED
 SHULER, THOMAS                                                                       ADDRESS REDACTED
 SHULTS, CHERRY ANN                                                                   ADDRESS REDACTED
 SHULTZ, MICHAEL A.                                                                   ADDRESS REDACTED
 SHUMAKER, LOGAN CADE                                                                 ADDRESS REDACTED
 SHUMAN, JARED ALEXANDER                                                              ADDRESS REDACTED
 SHUMIT, PATEL C                                                                      ADDRESS REDACTED
 SHURTLIFF, COLLEEN JEAN                                                              ADDRESS REDACTED
 SHVORAK, KATHRYN                                                                     ADDRESS REDACTED
 SI CASA FLORES                                                                       1250 BIDDLE ROAD STE A                                                                         MEDFORD                 OR      97504
 SIAS, MORGAIN JOSEPH                                                                 ADDRESS REDACTED
 SIB DEVELOPMENT & CONSULT INC                                                        PO BOX 100199                                                                                  COLUMBIA                SC      29202-3199
 SIB DEVELOPMENT & CONSULTING
 INC                                         CLIENT ID 900004                         PO BOX 100199                                                                                  COLUMBIA                SC      29202-3199
 SICAT, EMELINA G                                                                     ADDRESS REDACTED
 SID LITCHFIELD                                                                       ADDRESS REDACTED
 SIDDIQ, SAYNAJ                                                                       ADDRESS REDACTED
 SIDERAS THEODORA                                                                     2221 WILDFLOWER WAY                                                                            BELLINGHAM              WA      98229




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 274 of 342
                                                                             Case 15-11874-KG                         Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 290 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


               Company                                             Contact                       Address 1                                          Address 2         Address 3               City   State       Zip      Country
 SIDES, CHANDLER                                                                   ADDRESS REDACTED
 SIDLOVSKA, MARIYA                                                                 ADDRESS REDACTED
 SIDNEY MUSEUM AND ARTS
 ASSOCIATION                                                                       202 SIDNEY AVENUE                                                                              PORT ORCHARD       WA      98366
 SIEFE, VINCENT MICHAEL                                                            ADDRESS REDACTED
 SIEGEL, JEREMY                                                                    ADDRESS REDACTED
 SIEGEL, KEVIN                                                                     ADDRESS REDACTED
 SIEGFRIEDT, KYRA LUCIA                                                            ADDRESS REDACTED
 SIELER, PHILLIP                                                                   ADDRESS REDACTED
 SIERRA CASCADE CHIP.                                                              PO BOX 417                                                                                     MALIN              OR      97632
 SIERRA CASE PARTS LLC                                                             2000 SE HANNA HARVESTER DR                                                                     MILWAUKIE          OR      97222
 SIERRA DEVELOPMENTS LLC                                                           12906 N ADDISON STREET                                                                         SPOKANE            WA      99218
 SIERRA DEVELOPMENTS LLC          Rick Bertholf                                    c/o Vandervert Developments, LLC             12906 N ADDISON STREET                            SPOKANE            WA      99218
 SIERRA HEALTH AND LIFE INSURANCE
 CO., INC.                                                                         PO BOX 15645                                                                                   LAS VEGAS          NV      89114
 SIERRA HEALTH SERVICES, INC.                                                      PO BOX 15645                                                                                   LAS VEGAS          NV      89114-5645
 SIERRA HEIGHTS ELEMENTARY                                                         2501 UNION AVE NE                                                                              RENTON             WA      98059

 Sierra Liquidity Fund LLC - Assignee & Att-
 in-Fact for New Century Snacks-Assignor Sierra Liquidity Fund LLC                 19772 MacArthur Blvd #200                                                                      Irvine             CA      92612
 Sierra Liquidity Fund, LLC                                                        19772 MacArthur Blvd., Suite 200                                                               Irvine             CA      92612
 Sierra Liquidity Fund, LLC - Assignee & Att-
 in-Fact for Tortillas Inc - Assignor         Sierra Liquidity Fund, LLC           19772 MacArthur Blvd #200                                                                      Irvine             CA      92612

 Sierra Liquidity Fund, LLC Assignee & ATT-
 in-fact for New Century Snacks-Assignor                                           19772 MacArthur Blvd #200                                                                      Irvine             CA      92612
 Sierra Liquidity Fund, LLC Assignee & Att-
 in-Fact for Ron Davis- Commercial Hard
 Floor Equipment- Assignor                                                         19772 MacArthur Blvd #200                                                                      Irvine             CA      92612
 Sierra Liquidity Fund, LLC Assignee & Att-
 In-Fact for Tortillas, Inc - Assignor                                             19772 MacArthur Blvd #200                                                                      Irvine             CA      92612

 SIERRA MADRE GROCERY COMPANY                                                      481 MARIPOSA AVENUE                                                                            SIERRA MADRE       CA      91024
 SIERRA, MONICA                                                                    ADDRESS REDACTED
 SIERRA, NICOLE RENEE                                                              ADDRESS REDACTED
 SIFUENTES, PETER CHRISTOPHER                                                      ADDRESS REDACTED
 SIFUENTES, VANESSA M                                                              ADDRESS REDACTED
 SIGAFOOS, KIM E                                                                   ADDRESS REDACTED
 SIGIS                                                                             111 DEERWOOD RD. STE 200                                                                       SAN RAMON          CA      94583
 SIGIS                                                                             2400 CAMINO RAMON                            STE 375                                           SAN RAMON          CA      94583
 SIGMUND, PATRICK J                                                                ADDRESS REDACTED
 Signal Fire Inc.                             Nicole Valenti                       6160 Transverse Dr.                                                                            Las Vegas          NV      89146
 SIGNATURE ASPHALT SVCS                                                            PO BOX 334                                                                                     MAPLE VALLEY       WA      98038
 SIGNATURE GRAPHICS                                                                15040 NE MASON ST                                                                              PORTLAND           OR      97230
 SIGNATURE GRAPHICS INC                                                            15040 NE MASON STREET                                                                          PORTLAND           OR      97230
                                                                                   ATTN B. DANIEL DUTTON, EXECUTIVE VICE
 SIGNATURE GRAPHICS, INC.                                                          PRESIDENT                                    15040 NE MASON STREET                             PORTLAND           OR      97230
 SIGNATURE GRAPHICS, INC.                     B. DANIEL DUTTON                     15040 NE MASON STREET                                                                          PORTLAND           OR      97230
 SIGNMART                                                                          1515 A FREEWAY DR                                                                              MOUNT VERNON       WA      98273
 SIGNS PLUS                                                                        766 MARINE DRIVE                                                                               BELLINGHAM         WA      98225
 SIGNS PLUS, INC                                                                   766 MARINE DRIVE                                                                               BELLINGHAM         WA      98225
 SIKORSKI, JASON ERIC                                                              ADDRESS REDACTED
 SILCOTT, ROBERT M                                                                 ADDRESS REDACTED
 SILK-HANNA, ANDREW                                                                ADDRESS REDACTED
 SILLAS, ROSARIO                                                                   ADDRESS REDACTED
 SILLMAN, DENISE A                                                                 ADDRESS REDACTED
 SILSBEE, SEAN ALEXANDER                                                           ADDRESS REDACTED
 SILVA , MARK                                                                      2379 CARINGA WAY                                                                               CARLSBAD           CA      92009-8815
 SILVA, ANTHONY J.                                                                 ADDRESS REDACTED
 SILVA, ANTHONY P                                                                  ADDRESS REDACTED
 SILVA, DORIS                                                                      ADDRESS REDACTED
 SILVA, JESSICA R.                                                                 ADDRESS REDACTED
 SILVA, MARK                                                                       2379 CARINGA WAY                                                                               CARLSBAD           CA      92009
 SILVA, MARTHA                                                                     ADDRESS REDACTED
 SILVA, MELISSA                                                                    ADDRESS REDACTED
 SILVA, MONIQUE C.                                                                 ADDRESS REDACTED
 SILVA, STACEY MARIE                                                               ADDRESS REDACTED
 SILVA, SUZETTE LYNNETTE                                                           ADDRESS REDACTED
 SILVA, VICTORIA                                                                   ADDRESS REDACTED
 SILVA-CLARK, AUSTIN                                                               ADDRESS REDACTED
 SILVAS REFRIGERATION AIR
 CONDITIONING HEATING                                                              PO BOX 26568                                                                                   PRESCOTT VALLEY    AZ      86312
 SILVAS, VANESSA                                                                   1024 E. YALE ST.                                                                               ONTARIO            CA      91762
 SILVAS, VANESSA ROSELIA                                                           ADDRESS REDACTED
 SILVER BEACH ELEMENTARY                                                           4101 ACADEMY STREET                                                                            BELLINGHAM         WA      98226
 SILVER FALLS COFFEE COMPANY                                                       SILVER FALLS COFFEE COMPANY                                                                    SILVERTON          OR      97381
 SILVER OAK CELLARS                                                                7370 HIGHWAY 128                                                                               HEALDSBURG         CA      95448
 SILVER ONE INTL INC                                                               2268 OCEAN PKWY                                                                                BROOKLYN           NY      11223
 SILVER SPRINGS ORGANICS                                                           13835 MILITARY RD SE                                                                           SHORELINE          WA      98576




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 275 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 291 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


               Company                                            Contact                         Address 1                                 Address 2         Address 3                 City   State     Zip      Country
 SILVERDALE PLUMBING & HEATING                                                    11875 SILVERDALE WAY NW               SUITE 104                                         SILVERDALE           WA    98383
 SILVERDALE WATER DISTRICT                                                        PO BOX 3751                                                                             SEATTLE              WA    98124-3751
 SILVERHEELS, JAY DAVID                                                           ADDRESS REDACTED
 SILVERNALE, KEVIN W                                                              ADDRESS REDACTED
 SILVERS, STEFANIE                                                                ADDRESS REDACTED
 SILVERTOOTH, ANDREW                                                              ADDRESS REDACTED
 SILVIA LAURETTI                                                                  3250 STUDIO DR                                                                          CAYUCOS              CA    93430
 SILVIA RODRIGUEZ                                                                 ADDRESS REDACTED
 SILZ, DESTINY RHIANNON                                                           ADDRESS REDACTED
 SIMCOX, KRISTINA V.                                                              ADDRESS REDACTED
 SIMENTAL, CESAR A                                                                ADDRESS REDACTED
 SIMENTAL, JUANA                                                                  ADDRESS REDACTED
 SIMI VALLEY GIRLS SOFTBALL                                                       PO BOX 111                                                                              SIMI VALLEY          CA    93062
 SIMI VALLEY LITTLE LEAGUE                                                        PO BOX 63022                                                                            SIMI VALLEY          CA    93063
 SIMI VALLEY PLUMBING INC                                                         3770 E LOS ANGELES AVE                                                                  SIMI VALLEY          CA    93063
 SIMI-VETO LLC                               C/O TOIBB ENTERPRISES                6355 TOPANGA CNYN BLVD #335                                                             WOODLAND HILLS       CA    91367
 SIMMONS JONES, CYNTHIA LOUISE                                                    ADDRESS REDACTED
 SIMMONS, ANDRE                                                                   ADDRESS REDACTED
 SIMMONS, BILL C.                                                                 ADDRESS REDACTED
 SIMMONS, CIENNA JADE                                                             ADDRESS REDACTED
 SIMMONS, RALPH D                                                                 ADDRESS REDACTED
 SIMMONS, REBECCA                                                                 ADDRESS REDACTED
 SIMMONS, SARAH RENEE                                                             ADDRESS REDACTED
 SIMMONS, TAYLOR                                                                  ADDRESS REDACTED
 SIMMONS, TINA M                                                                  ADDRESS REDACTED
 SIMMONS, TREVOR WILLIAM                                                          ADDRESS REDACTED
 SIMMONS-WEYMER, TANA MAE                                                         ADDRESS REDACTED
 SIMMS, JEROMY                                                                    ADDRESS REDACTED
 SIMNITT, MICHELLE RENEA                                                          ADDRESS REDACTED
 SIMON ROOFING                                                                    PO BOX 951109                                                                           CLEVELAND            OH    44193
 SIMON ROOFING & SHEET METAL
 CORPORATION                                                                      PO BOX 951109                                                                           CLEVELAND            OH    44193
 SIMON, ABRAHAM                                                                   ADDRESS REDACTED
 SIMON, JAMES K                                                                   ADDRESS REDACTED
 SIMON, KARLY LYNN                                                                ADDRESS REDACTED
 SIMON, ROBERT C                                                                  ADDRESS REDACTED
 SIMON, THOMAS V                                                                  ADDRESS REDACTED
 SIMON, WENDY C                                                                   ADDRESS REDACTED
 SIMONJACKSON, JADON ANTHONY                                                      ADDRESS REDACTED
 SIMONS, CYNTHIA ANN                                                              ADDRESS REDACTED
 SIMONS, MARY DONNELL                                                             ADDRESS REDACTED
 SIMONS, TERESA ANNE                                                              ADDRESS REDACTED
 SIMONSEN, DONALD RAY                                                             ADDRESS REDACTED
 SIMONSEN, STEPHANIE A.                                                           ADDRESS REDACTED
 SIMOTAS, ANTHONY F                                                               ADDRESS REDACTED
 SIMPKIN, CRAIG                                                                   ADDRESS REDACTED
 SIMPKINS, WILLIAM T.                                                             ADDRESS REDACTED
 SIMPLOT, JOSHUA                                                                  ADDRESS REDACTED
 SIMPLY SWEET IDEAS                                                               14162 CANYON RIDGE CIR                                                                  OREGON CITY          OR    97045

 Simply Sweet Ideas Paula D Cunningham                                            14162 Canyon Ridge Circle                                                               Oregon City          OR    97045
 SIMPSON IV, WILLIAM FRANCIS                                                      ADDRESS REDACTED
 SIMPSON SCHOOL                                                                   519 W SIMPSON                                                                           MONTESANO            WA    98563
 SIMPSON, AARON R                                                                 ADDRESS REDACTED
 SIMPSON, ASHLEY                                                                  ADDRESS REDACTED
 SIMPSON, ERIN DENISE                                                             ADDRESS REDACTED
 SIMPSON, GAVIN NEAL                                                              ADDRESS REDACTED
 SIMPSON, JEAN M                                                                  ADDRESS REDACTED
 SIMPSON, LEONARD                                                                 PO BOX 882781                                                                           SAN DIEGO            CA    92168
 SIMPSON, LINDA A                                                                 ADDRESS REDACTED
 SIMPSON, MARGARITA                                                               10713 MONTEGO DR.                                                                       SAN DIEGO            CA    92124
 SIMPSON, MARGARITA MARIA                                                         ADDRESS REDACTED
 SIMPSON, NAOMI ANNE                                                              ADDRESS REDACTED
 SIMPSON, SHAE                                                                    ADDRESS REDACTED
 SIMPSON, TANYA M.                                                                ADDRESS REDACTED
 SIMRAJ, GHULSAN                                                                  ADDRESS REDACTED
 SIMS RECYCLING SOLUTIONS INC                                                     BOX 16936                                                                               CHICAGO              IL    60696
 SIMS, CARLY                                                                      ADDRESS REDACTED
 SIMS, CARLY R.                                                                   ADDRESS REDACTED
 SIMS, DEREK                                                                      ADDRESS REDACTED
 SIMS, RACHAEL MARIE                                                              ADDRESS REDACTED
 SIN, EKDARA                                                                      ADDRESS REDACTED
 SINAMBAN, LEVIE L                                                                ADDRESS REDACTED
 SINATRA, JORDAN SANTO                                                            ADDRESS REDACTED
 SINCLAIR, BRANDY                                                                 ADDRESS REDACTED
 SINCLAIR, COREY                                                                  ADDRESS REDACTED
 SINCLAIR, EVELYN M                                                               ADDRESS REDACTED
 SINCLAIR, WAYMAN B                                                               ADDRESS REDACTED
 SINDELAR, JEFFREY J                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 276 of 342
                                                                            Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                            D    11/26/18                  Page 292 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                       Address 1                                      Address 2              Address 3                City   State       Zip      Country
 SINDELAR, MEGHEN ELISE                                                           ADDRESS REDACTED
 SINES, BROOKE PATRICE                                                            ADDRESS REDACTED
 SINGH, AJENDRA                                                                   ADDRESS REDACTED
 SINGH, DYLAN KUMAR                                                               ADDRESS REDACTED
 SINGH, HARSIMRANJEET                                                             ADDRESS REDACTED
 SINGH, JAGMINDER                                                                 ADDRESS REDACTED
 SINGH, MANSIMRANJEET                                                             ADDRESS REDACTED
 SINGH, RAJINDER                                                                  ADDRESS REDACTED
 SINGLE SOURCE TRANSPORTATION
 CO.                                                                              666 GRAND AVENUE                                                                                DES MOINES          IA      50309
 SINGLETON, DEVON                                                                 ADDRESS REDACTED
 SINGLETON, SIERRA JO                                                             ADDRESS REDACTED
 SIONE, TAPU J                                                                    ADDRESS REDACTED
 SIORDIA, HERNAN F                                                                ADDRESS REDACTED
 SIPES, MARION                                                                    ADDRESS REDACTED
 SIPES, STEVEN                                                                    ADDRESS REDACTED
 SIPPL, ROBERT T                                                                  ADDRESS REDACTED
 SIRES, SUMMER DARLENE                                                            ADDRESS REDACTED
 SIRIUS COMPUTER SOLUTIONS INC                                                    PO BOX 202289                                                                                   DALLAS              TX      75320-2289
 SIRON, ZACHARY D                                                                 ADDRESS REDACTED
 SIRV                                                                             PO BOX 875                                                                                      GRANTS PASS         OR      97528
 SISK, JOHN EDWARD                                                                ADDRESS REDACTED
 SISKIYOU GIFTS                                                                   3551 AVION DR                                                                                   MEDFORD             OR      97504

 SISTER COFFEE COMPANY ROASTERY                                                   PO BOX 3500-411                                                                                 SISTER              OR      97759
 SISTERS BAKING COMPANY                                                           7229 212TH ST SW UNIT C                                                                         EDMONDS             WA      98026-7960
 SISTLER, STEPHEN                                                                 ADDRESS REDACTED
 SITES, STEVEN W                                                                  ADDRESS REDACTED
 SITU, TIFFANY GIPMENG                                                            ADDRESS REDACTED
 SITZES, CATHY A.                                                                 ADDRESS REDACTED
 SIVERO, CHAD MICHAEL                                                             ADDRESS REDACTED
 SIX, SHANNON                                                                     ADDRESS REDACTED
 SIXKILLER, ZACHARY SCOTT                                                         ADDRESS REDACTED
 SIZEMORE, CHANTEL                                                                ADDRESS REDACTED
 SIZEMORE, SHANTELL ALEXANDRA                                                     ADDRESS REDACTED
 SJA                                                                              516 FIFTH STREET                                                                                OREGON CITY         OR      97045
 SJOlson Publishing                          Springfield Times                    PO Box 428                                                                                      Creswell            OR      97426
 SK DISTRIBUTION                                                                  25516 74TH AVE S                                                                                KENT                WA      98032
 Skadden, Arps, Slate, Meagher & Flom
 LLP                                         Attn Ken Ziman                       4 Times Square                                                                                  New York            NY      10036
 SKAGGS, JOEY G                                                                   ADDRESS REDACTED
 SKAGGS, REBECCA                                                                  6482 OLD GUIDE RD                                                                               BELLINGHAM          WA      98226
 Skaggs, Rebecca L.                          Becky Skaggs                         6482 Old Guide Rd                                                                               Bellingham          WA      98226
 SKAGGS, REBECCA L.                                                               ADDRESS REDACTED
 SKAGIT ADVENTIST ACADEMY                                                         530 N. SECTION STREET                                                                           BURLINGTON          WA      98221
 SKAGIT BONDED COLLECTORS LLC                ATTN GARNISHMENT PAYMENTS            PO BOX 519                                                                                      MOUNT VERNON        WA      98273
 SKAGIT COUNTY HEALTH DEPT                                                        1800 CONTINENTAL PLACE                                                                          MOUNT VERNON        WA      98273
 Skagit County Prosecuting Attorneys
 Office                                      Prosecutor Rich Weyrich              Courthouse Annex                         605 S. Third                                           Mount Vernon        WA      98273
 SKAGIT COUNTY PUBLIC HEALTH                                                      ENVIRONMENT PUBLIC HEALTH DIVISION                                                              MOUNT VERNON        WA      98273
 SKAGIT COUNTY PUBLIC HEALTH                 ENVIRONMENT PUBLIC HEALTH DIV        1800 CONTINENTAL PLACE                                                                          MOUNT VERNON        WA      98273
 SKAGIT COUNTY RETAIL CLERKS                                                      201 QUEEN ANNE AVE #100                                                                         SEATTLE             WA      98109
 Skagit County Treasurer                                                          700 S 2nd Street, Rm 205                 PO Box 518                                             Mount Vernon        WA      98273
 Skagit County Treasurer                                                          PO Box 518                               700 S 2nd Street, Room 205                             Mount Vernon        WA      98273
 SKAGIT COUNTY TREASURER                                                          PO BOX 518                               700 S. SECOND ST.               ROOM 205               MOUNT VERNON        WA      98273
 SKAGIT COUNTY TREASURER                                                          PO BOX 518                                                                                      MOUNT VERNON        WA      98273-0518
 SKAGIT COUNTY WA                                                                 700 SOUTH SECOND                         ROOM 301                                               MOUNT VERNON        WA      98273
 SKAGIT GARDENS                                                                   PO BOX 24127                                                                                    SEATTLE             WA      98124-0127
 SKAGIT PUBLISHING                           C/O ISJ PAYMENT PROCESSING CENTER    PO BOX 1570                                                                                     POCATELLO           ID      83204-1570
 SKAGIT PUBLISHING                           C/O ISJ PAYMENT PROCESSING CTR       PO BOX 1570                                                                                     POCATELLO           ID      83204-1570
 SKAGIT SUN-KRUSE FARMS                                                           PO BOX 100                                                                                      LACONNER            WA      98257
 SKAGIT VALLEY COLLEGE                       ATTN ADAM ROBERTS                    2405 E COLLEGE WAY                                                                              MOUNT VERNON        WA      98273
 SKEEN, MADDELYN                                                                  ADDRESS REDACTED
 SKELTON, JULIAN DEVERAUX                                                         ADDRESS REDACTED
 SKELTON, NATHAN ANDREW                                                           ADDRESS REDACTED
 SKIDMORE, JOSE JESSE                                                             ADDRESS REDACTED
 SKIDMORE, SAMANTHA SOPHIA                                                        ADDRESS REDACTED
 SKIDMORE, VICTOR                                                                 ADDRESS REDACTED
 SKILLINGSTAD, GENE L                                                             ADDRESS REDACTED
 SKINNER, DAVID A                                                                 ADDRESS REDACTED
 SKIPPER, DAWN RENEE                                                              ADDRESS REDACTED
 SKIPPER, DORIS R                                                                 ADDRESS REDACTED
 SKIPPER, MEGAN COLLEEN                                                           ADDRESS REDACTED
 SKOTDAL ENTERPRISES INC                                                          PO BOX 5267                                                                                     EVERETT             WA      98206
 SKOTDAL ENTERPRISES INC                                                          PO BOX 5267                                                                                     EVERETT             WA      98206-5267
 SKOTDAL ENTERPRISES INC.                                                         2707 COLBY AVE                           NO 1200                                                EVERETT             WA      98201
 SKOTDAL ENTERPRISES, INC.                                                        P.O. BOX 5267                            234 ALVERSON STREET                                    EVERETT             WA      98206-5267
 SKOWLUND, LOREN PATRICK                                                          ADDRESS REDACTED
 SKRABAK III, CLETUS JOHN                                                         ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 277 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 293 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


               Company                                            Contact                           Address 1                                 Address 2         Address 3               City   State       Zip      Country
 SKUBIK, EMILY LOUISE                                                             ADDRESS REDACTED
 SKUPEEN, NOELLE DARLEEN                                                          ADDRESS REDACTED
 SKY HARVEST PRODUCE                                                              13330 PULVER RD                                                                           MOUNT VERNON       WA      98273
 SKY VALLEY EDUCATION CENTER                                                      351 SHORT COLUMBIA ST                                                                     MONROE             WA      98272
 SKY VALLEY FOOD BANK                                                             PO BOX 724                                                                                MONROE             WA      98272
 SKYLARK INTERANTIONAL INC.                                                       1108 272ND PL. SE                                                                         SAMMAMISH          WA      98075
 SKYLARK INTERNATIONAL                                                            1108 272ND PL SE                                                                          SAMMAMISH          WA      98075
 SKYLINE ELEMENTARY                                                               PO BOX 905                                                                                FERNDALE           WA      98248
 SKYLINE ELEMENTARY PTA                                                           1033 91ST AVE SE                                                                          LAKE STEVENS       WA      98258
 SKYLINE FLOWER GROWERS                                                           724 N MADELINE STREET                                                                     SPOKANE            WA      99202
 SKYVIEW JUNIOR HIGH                                                              21404 35TH AVE SE                                                                         BOTHELL            WA      98021
 S-L DISTRIBUTION COMPANY INC                                                     PO BOX 62814                                                                              BALTIMORE          MD      21264-2814
 S-L DISTRIBUTION COMPANY INC                                                     PO BOX 6917                                                                               HANOVER            PA      17331
 SLAGLE CREEK VINEYARD                                                            1629 SLAGLE CREEK ROAD                                                                    GRANTS PASS        OR      97527
 SLAGLE, MARK C                                                                   ADDRESS REDACTED
 SLATER SZIROM, KATYA                                                             ADDRESS REDACTED
 SLATER, DENISE M                                                                 ADDRESS REDACTED
 SLATER, RICHARD                                                                  ADDRESS REDACTED
 SLATTERY, MARK                                                                   ADDRESS REDACTED
 SLAVIN, CHRISTOPHER J                                                            ADDRESS REDACTED
 SLAYTON, JANET                                                                   3519 WILLOW OAK DR                                                                        NEWBERG            OR      97132
 SLAYTON, JANET                                                                   ADDRESS REDACTED
 SLAYTON, JENNIFER                                                                ADDRESS REDACTED
 SLEE, ANNE L.                                                                    ADDRESS REDACTED
 SLEIGHT, KORENE MARIE                                                            ADDRESS REDACTED
 SLEISTER, KELSEY L.                                                              ADDRESS REDACTED
 SLEISTER, KENNEDY L.                                                             ADDRESS REDACTED
 SLICKS BIG TIME BBQ                                                              7160 SW SHADY LANE                                                                        PORTLAND           OR      97223
 SLICKS BIG TIME BBQ LLC                                                          7160 SW SHADY LANE                                                                        PORTLAND           OR      97223
 SLIPCEVIC, ANA                                                                   ADDRESS REDACTED
 SLOCUM, DARRIN MICHAEL                                                           ADDRESS REDACTED
 SLOMINSKI, LAUREN MARIE                                                          ADDRESS REDACTED
 SLONSKI, TOM JAMES                                                               ADDRESS REDACTED
 SLUSKI, AIMEE JOY                                                                ADDRESS REDACTED
 SLUYS, CAITLIN                                                                   ADDRESS REDACTED
 SLUYS, CAITLIN L.                                                                ADDRESS REDACTED
 SLY, JOHN                                                                        ADDRESS REDACTED
 SLY, RACHAEL REE                                                                 ADDRESS REDACTED
 SMADING, LINDA L.                                                                ADDRESS REDACTED
 SMALL WORLD WINE DISTRIBUTING                                                    PO BOX 65                                                                                 PHILOMATH          OR      97370
 SMALL, CHELSEA L.                                                                ADDRESS REDACTED
 SMALLEY, GLORIA                                                                  ADDRESS REDACTED
 SMEDBERG, PETER G.                                                               ADDRESS REDACTED
 SMETZLER, RACHELLE L.                                                            ADDRESS REDACTED
 SMILEY, TESSA                                                                    ADDRESS REDACTED
 SMILEY, TRICIA KAY                                                               ADDRESS REDACTED
 SMILEY-VADER, DREU                                                               ADDRESS REDACTED
 SMITH , SAMANTHA                                                                 14250 S. MARJORIE LN                    3115                                              OREGON CITY        OR      97045
 SMITH , TODD                                                                     468 DEWANE DR                                                                             EL CAJON           CA      92020-2922
 SMITH CENTER DEVELOPMENT INC                                                     5318 E SECOND ST STE 519                                                                  LONG BEACH         CA      90803
 SMITH HUNNIGHAN, YOLANDA                                                         ADDRESS REDACTED
 SMITH II, HUGH ALLEN                                                             ADDRESS REDACTED
 SMITH JR., HOWARD                                                                ADDRESS REDACTED
 SMITH, ANDY                                                                      ADDRESS REDACTED
 SMITH, ANNETTE                                                                   ADDRESS REDACTED
 SMITH, ARNEL E                                                                   ADDRESS REDACTED
 SMITH, ASHLEY MARIE                                                              ADDRESS REDACTED
 SMITH, BEVERLEY A.                                                               ADDRESS REDACTED
 SMITH, BRADEN                                                                    ADDRESS REDACTED
 SMITH, BRANDON LEE                                                               ADDRESS REDACTED
 SMITH, BRENDA L.                                                                 ADDRESS REDACTED
 SMITH, BRIAN                                                                     ADDRESS REDACTED
 SMITH, BRIANA                                                                    ADDRESS REDACTED
 SMITH, BROOKE                                                                    ADDRESS REDACTED
 SMITH, CECILIA                                                                   ADDRESS REDACTED
 SMITH, CHARLIE                                                                   ADDRESS REDACTED
 SMITH, CHERYL JEAN                                                               ADDRESS REDACTED
 SMITH, CHRISTOPHER J                                                             ADDRESS REDACTED
 SMITH, CORDEL KEITH                                                              ADDRESS REDACTED
 SMITH, CRAIG T                                                                   ADDRESS REDACTED
 SMITH, DAMIEN J                                                                  ADDRESS REDACTED
 SMITH, DANA KIM                                                                  ADDRESS REDACTED
 SMITH, DANIEL J                                                                  ADDRESS REDACTED
 SMITH, DARYN E.                                                                  ADDRESS REDACTED
 SMITH, DAVID A.                                                                  ADDRESS REDACTED
 SMITH, DEBBIE M.                                                                 ADDRESS REDACTED
 SMITH, DEBORAH A.                                                                ADDRESS REDACTED
 SMITH, DELORES                                                                   ADDRESS REDACTED
 SMITH, DEMARION BERNARD                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 278 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 294 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                Company                                           Contact                           Address 1                                 Address 2         Address 3            City   State       Zip   Country
 SMITH, DEVIN                                                                     ADDRESS REDACTED
 SMITH, DIANNA                                                                    ADDRESS REDACTED
 SMITH, E. MORRIS                                                                 ADDRESS REDACTED
 SMITH, ERIC A.                                                                   ADDRESS REDACTED
 SMITH, ERICA DAWN                                                                ADDRESS REDACTED
 SMITH, GARRET                                                                    ADDRESS REDACTED
 SMITH, GINA MARIE                                                                ADDRESS REDACTED
 SMITH, GLEN F                                                                    ADDRESS REDACTED
 SMITH, GRANT MICHAEL                                                             ADDRESS REDACTED
 SMITH, HALLIE REESE                                                              ADDRESS REDACTED
 SMITH, HANNA MIKAYLA                                                             ADDRESS REDACTED
 SMITH, JAMES                                                                     ADDRESS REDACTED
 SMITH, JAN                                                                       ADDRESS REDACTED
 SMITH, JASON                                                                     ADDRESS REDACTED
 SMITH, JAYSIN                                                                    ADDRESS REDACTED
 SMITH, JAZZLYN                                                                   ADDRESS REDACTED
 SMITH, JEFFREY STEVEN                                                            ADDRESS REDACTED
 SMITH, JONATHAN DAVID                                                            ADDRESS REDACTED
 SMITH, JOSHUA                                                                    ADDRESS REDACTED
 SMITH, JOSIAH NATHANIEL                                                          ADDRESS REDACTED
 SMITH, JUSTIN ROBERT                                                             ADDRESS REDACTED
 SMITH, KARIANNA BRITTNEY                                                         ADDRESS REDACTED
 SMITH, KENNETH                                                                   ADDRESS REDACTED
 SMITH, KENNETH B                                                                 ADDRESS REDACTED
 SMITH, KEVIN                                                                     ADDRESS REDACTED
 SMITH, KEVIN L                                                                   ADDRESS REDACTED
 SMITH, KIM MARIE                                                                 ADDRESS REDACTED
 SMITH, KIMBERLEY                                                                 ADDRESS REDACTED
 SMITH, KIMBERLY MARIE                                                            ADDRESS REDACTED
 SMITH, KRISTIE                                                                   ADDRESS REDACTED
 SMITH, KRISTINA                                                                  ADDRESS REDACTED
 SMITH, KRISTINE ANN                                                              ADDRESS REDACTED
 SMITH, KYLE RYAN                                                                 ADDRESS REDACTED
 SMITH, LEANNE                                                                    ADDRESS REDACTED
 SMITH, LISA K.                                                                   ADDRESS REDACTED
 SMITH, LISA KAREN                                                                ADDRESS REDACTED
 SMITH, LIZETH                                                                    ADDRESS REDACTED
 SMITH, MADISON                                                                   ADDRESS REDACTED
 SMITH, MARC A.                                                                   ADDRESS REDACTED
 SMITH, MARCIA LEE                                                                ADDRESS REDACTED
 SMITH, MARIANA M.                                                                ADDRESS REDACTED
 SMITH, MARK                                                                      701 S. KAISER ST.                                                                         SAN FERNANDO    CA      91340
 SMITH, MARY E                                                                    ADDRESS REDACTED
 SMITH, MEGAN R                                                                   ADDRESS REDACTED
 SMITH, MELANIE                                                                   ADDRESS REDACTED
 SMITH, MELISSA L.                                                                ADDRESS REDACTED
 SMITH, MICHAEL                                                                   ADDRESS REDACTED
 SMITH, MICHAEL LEE                                                               ADDRESS REDACTED
 SMITH, MICHELLE MARIE                                                            ADDRESS REDACTED
 SMITH, MIRANDA LASHELLE                                                          ADDRESS REDACTED
 SMITH, MONICA                                                                    ADDRESS REDACTED
 SMITH, MONICA                                                                    ADDRESS REDACTED
 SMITH, NANCY A.                                                                  ADDRESS REDACTED
 SMITH, NANCY M                                                                   ADDRESS REDACTED
 SMITH, NICK                                                                      ADDRESS REDACTED
 SMITH, PATRICIA LYNEE                                                            ADDRESS REDACTED
 SMITH, PAUL K                                                                    ADDRESS REDACTED
 SMITH, PAULA M.                                                                  ADDRESS REDACTED
 SMITH, PETER NOEL                                                                ADDRESS REDACTED
 SMITH, RANEE D.                                                                  ADDRESS REDACTED
 SMITH, RAYNA                                                                     ADDRESS REDACTED
 SMITH, REBECCA                                                                   ADDRESS REDACTED
 SMITH, RICHARD                                                                   ADDRESS REDACTED
 SMITH, ROBIN                                                                     ADDRESS REDACTED
 SMITH, ROBIN CHARLENE                                                            ADDRESS REDACTED
 SMITH, ROCHELLE L                                                                ADDRESS REDACTED
 SMITH, RONALD A                                                                  ADDRESS REDACTED
 SMITH, RYAN                                                                      ADDRESS REDACTED
 SMITH, SAMANTHA ELIZABETH                                                        ADDRESS REDACTED
 SMITH, SAMANTHA L.                                                               ADDRESS REDACTED
 SMITH, SAMANTHA LYNN                                                             ADDRESS REDACTED
 SMITH, SAMUEL P                                                                  ADDRESS REDACTED
 SMITH, SANDI KAY                                                                 ADDRESS REDACTED
 SMITH, SANDRA                                                                    ADDRESS REDACTED
 SMITH, SANDRA RAE                                                                ADDRESS REDACTED
 SMITH, SARA ELIZABETH                                                            ADDRESS REDACTED
 SMITH, SARAH DIANNE                                                              ADDRESS REDACTED
 SMITH, SHANNON NICOLE                                                            ADDRESS REDACTED
 SMITH, SHEILA DENISE                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 279 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18               Page 295 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                Company                                           Contact                        Address 1                                    Address 2          Address 3               City   State       Zip      Country
 SMITH, SHELLEY M                                                                 ADDRESS REDACTED
 SMITH, SHERESHA J.                                                               ADDRESS REDACTED
 SMITH, SHERYL L.                                                                 ADDRESS REDACTED
 SMITH, SOPHIA                                                                    ADDRESS REDACTED
 SMITH, SOPHIA ANN                                                                ADDRESS REDACTED
 SMITH, STACY                                                                     ADDRESS REDACTED
 SMITH, STAN F                                                                    ADDRESS REDACTED
 SMITH, STEVEN CRAIG                                                              ADDRESS REDACTED
 SMITH, SUSAN                                                                     ADDRESS REDACTED
 SMITH, TAHARA                                                                    ADDRESS REDACTED
 SMITH, TAMARA LYNN                                                               ADDRESS REDACTED
 SMITH, TAMMY                                                                     ADDRESS REDACTED
 SMITH, TAMMY L.                                                                  ADDRESS REDACTED
 SMITH, TAMORA LYN                                                                ADDRESS REDACTED
 SMITH, TERI L.                                                                   ADDRESS REDACTED
 SMITH, TIA M.                                                                    ADDRESS REDACTED
 SMITH, TIMOTHY                                                                   ADDRESS REDACTED
 SMITH, TODD                                                                      468 DEWANE DR.                                                                             EL CAJON           CA      92020
 SMITH, TODD MATTHEW                                                              ADDRESS REDACTED
 SMITH, VERONICA                                                                  ADDRESS REDACTED
 SMITH, VINCENT E                                                                 ADDRESS REDACTED
 SMITH, WENDY ELIZABETH                                                           ADDRESS REDACTED
 SMITH, WHITNEY                                                                   ADDRESS REDACTED
 SMITH, WILLIAM                                                                   ADDRESS REDACTED
 SMITH, WILLIAM EDWARD                                                            ADDRESS REDACTED
 SMITH, WILLIAM L                                                                 ADDRESS REDACTED
 SMITH, ZACHARY ALLEN                                                             ADDRESS REDACTED
 SMITH, ZECHARIAH C.                                                              ADDRESS REDACTED

 SMITHKILNE BEECHAM CORPORATION                                                   ONE FRANKLIN PLAZA                                                                         PHILADELPHIA       PA      19102
 SMITH-MCDANIEL INC                                                               PO BOX 3663                                                                                PASCO              WA      99302
 SMITHSON, ALISHA GRACE                                                           ADDRESS REDACTED
 SMITH-WESTERN INC                                                                1133 NW GLISAN                                                                             PORTLAND           OR      97209
 SMOOGEN, SEAN                                                                    ADDRESS REDACTED
 SMOOT, JOSHUA MICHAEL                                                            ADDRESS REDACTED
 SMYTHS GARDENVILLE GREENHOUSE
 INC                                                                              PO BOX 1884                                                                                MILTON             WA      98354
 SN PROPERTIES PARTNERSHIP      TIGARD TOWNE SQUARE                               UNIT 48 PO BOX 4800                                                                        PORTLAND           OR      97208-4800
 SNACKS R US                                                                      12701 VAN NUYS BLVD #N                                                                     PACOIMA            CA      91331
 SNAKE OIL ENTERPRISES LLC                                                        2770 WILSON STREET                                                                         CARLSBAD           CA      92008
 SNAPPER SCHULER KENNER
 INSURANCE LLC                  KAREN CRANE                                       P.O BOX 551                                                                                LYNDEN             WA      98264
 SNAVELY, JOEY H                                                                  ADDRESS REDACTED
 SNAZA, PEGGY L.                                                                  ADDRESS REDACTED
 SNEDDON, ROBERT C                                                                ADDRESS REDACTED
 SNELL & WILMER                                                                   ONE ARIZONA CENTER                     400 E VAN BUREN SUITE 1900                          PHOENIX            AZ      85004-2202
 SNELL & WILMER                 ONE ARIZONA CENTER                                400 E VAN BUREN SUITE 1900                                                                 PHOENIX            AZ      85004-2202
 SNELL, MARIS LUANN                                                               ADDRESS REDACTED
 SNELLGROVE, MICHAEL                                                              ADDRESS REDACTED
 SNIDER, MICHAEL                                                                  ADDRESS REDACTED
 SNIDER, WILLIAM H                                                                ADDRESS REDACTED
 SNIEGOWSKI , CHRISTOPHER                                                         127 SHIRLEY ST                                                                             MOLALLA            OR      97038-9314
 SNIEGOWSKI , OPEL                                                                127 SHIRLEY ST                                                                             MOLALLA            OR      97038-9314
 SNIPES, JASON LEWIS                                                              ADDRESS REDACTED
 SNODGRASS, DOROTHY                                                               ADDRESS REDACTED
 SNODGRASS, JOHN                                                                  ADDRESS REDACTED
 SNODGRASS, JOHN TABB                                                             ADDRESS REDACTED
 SNOHOMISH                                                                        1301 AVE. D                                                                                SNOHOMISH          WA      98290
 SNOHOMISH CHAMBER OF
 COMMERCE                                                                         127 AVENUE C                           PO BOX 135                                          SNOHOMISH          WA      98291
 SNOHOMISH CHAMBER OF
 COMMERCE                                                                         127 AVENUE C                                                                               SNOHOMISH          WA      98291

 SNOHOMISH COMMUNITY FOOD BANK                                                    1330 FERGUSON PARK ROAD                                                                    SNOHOMISH          WA      98290
 SNOHOMISH COOPERATIVE
 PRESCHOOL                                                                        1429 AVE D #326                                                                            SNOHOMISH          WA      98290
 SNOHOMISH COUNTY              TREASURER                                          PO BOX 34171                                                                               SEATTLE            WA      98124-1171

 SNOHOMISH COUNTY DEVELOPMENT                                                     M/S #604                               3000 ROCKEFELLER AVENUE                             EVERETT            WA      98201-4046
 Snohomish County Prosecuting Attorneys
 Office                                 Mark Roe, Prosecuting Attorney            3000 Rockefeller, M/S 504              First floor of Mission Building                     Everett            WA      98201
 SNOHOMISH COUNTY PUD                                                             PO BOX 1100                                                                                EVERETT            WA      98201
 SNOHOMISH COUNTY PUD                                                             P.O. BOX 1100                                                                              EVERETT            WA      98206
 Snohomish County PUD #1                                                          PO Box 1107                                                                                Everett            WA      98206
 SNOHOMISH COUNTY SUPERIOR
 COURT                                                                            3000 ROCKEFELLER AVE                                                                       EVERETT            WA      98201
 SNOHOMISH COUNTY TREASURER                                                       3000 ROCKEFELLER AVE                                                                       EVERETT            WA      98206
 SNOHOMISH COUNTY TREASURER             ATTN BANKRUPTCY                           3000 ROCKEFELLER AVE                   M/S 501                                             EVERETT            WA      98201




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 280 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18                    Page 296 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                            Address 1                                 Address 2                Address 3                  City   State       Zip      Country
 SNOHOMISH EDUCATION
 FOUNDATION                                                                       PO BOX 1312                                                                                       SNOHOMISH             WA      98290
 SNOHOMISH HEALTH DEPARTMENT                 ENVIRONMENTAL HEALTH DIVISION        3020 RUCKER AVE #104                                                                              EVERETT               WA      98201-3900
 SNOHOMISH HEALTH DISTRICT                                                        3020 RUCKER AVE STE 104                                                                           EVERETT               WA      98201-3900
 SNOHOMISH HEALTH DISTRICT                   ENVIRONMENTAL HEALTH DIVISION        3020 RUCKER AVE SUITE 104                                                                         EVERETT               WA      98201-3900
 SNOHOMISH HEALTH DISTRICT - FOOD
 SECTION                                                                          3020 RUCKER AVE STE 104                                                                           EVERETT               WA      98201-3900
 SNOHOMISH HEALTH DISTRICT FOOD
 SECTIOIN                                                                         3020 RUCKER AVE STE                      SUITE 104                                                EVERETT               WA      98201-3900
 SNOHOMISH HIGH SCHOOL                                                            1316 5TH STREET                                                                                   SNOHOMISH             WA      98290
 SNOOK, ALEXI L.                                                                  ADDRESS REDACTED
 SNOOK, JOLIE M                                                                   ADDRESS REDACTED
 SNOOK, PAMELA A.                                                                 ADDRESS REDACTED
 SNOQUALMIE ICE CREAM                        BARRY BETTINGER                      21106 86TH AVE SE                                                                                 SNOHOMISH             WA      98296
 SNOW, BRAYDEN LINDSAY                                                            ADDRESS REDACTED
 SNOW, TYREL V.                                                                   ADDRESS REDACTED
 SNOW, ZACHERY SCOTT                                                              ADDRESS REDACTED
 SNOWDEN, DAVID W                                                                 ADDRESS REDACTED
 SNYDER ROOFING OF OREGON LLC                                                     PO BOX 23819                                                                                      TIGARD                OR      97281-3819
 SNYDER ROOFING OF WASHINGTON
 LLC                                                                              20203 BROADWAY AVENUE                                                                             SNOHOMISH             WA      98296
 SNYDER, BRIAN                                                                    ADDRESS REDACTED
 SNYDER, BROOKE LESLEY                                                            ADDRESS REDACTED
 SNYDER, CLAUDIA S                                                                ADDRESS REDACTED
 SNYDER, DOUGLAS A                                                                ADDRESS REDACTED
 SNYDER, ERIKKA                                                                   ADDRESS REDACTED
 SNYDER, EZRA P                                                                   ADDRESS REDACTED
 SNYDER, JACQUELINE ELIZABETH                                                     ADDRESS REDACTED
 SNYDER, JOEY M                                                                   ADDRESS REDACTED
 SNYDER, KJERSTEN NICHOLE                                                         ADDRESS REDACTED
 SNYDER, MARK                                                                     ADDRESS REDACTED
 SNYDER, SHARLI                                                                   ADDRESS REDACTED
 SNYDER, STEPHANIE                                                                ADDRESS REDACTED
 SNYDER, THOMAS PATRICK                                                           ADDRESS REDACTED
 SO LINN LLC                                                                      108 KINGS COURT                                                                                   SAN CARLOS            CA      94070
 SO LINN LLC                                 Walt Ordemann                        108 KINGS COURT                                                                                   SAN CARLOS            CA      94070
 SO Linn, LLC                                                                     501 West Broadway                        19th Fl.                                                 San Diego             CA      92101
 SO LINN, LLC                                DAVID G. FINKELSTEIN                 1528 S. EL CAMINO REAL, STE 306                                                                   SAN MATEO             CA      94402
 SO LINN, LLC                                DAVID G. FINKELSTEIN                 FINKELSTEIN BENDER & FUJI, LLP           1528 S. EL CAMINO REAL, STE 306                          SAN MATEO             CA      94402
 SO LINN, LLC                                DAVID G. FINKELSTEIN, ESQ.           FINKELSTEIN BENDER AND FUJII LLP         1528 SOUTH EL CAMINO REAL, SUITE 306                     SAN MATEO             CA      94402
 SOBEL, LELA STARROSE                                                             ADDRESS REDACTED
 SOCIAL CODE                                                                      1133 15TH ST NW 9TH FLOOR                                                                         WASHINGTON            DC      20005
 SOCIAL GOOD FUN-POSITIVELY LNK                                                   221 EAST SLEEPER ROAD                                                                             OAK HARBOR            WA      98277
 SOCIAL SECURITY ADMINISTRATION.                                                  PO BOX 3430                                                                                       PHILADELPHIA          PA      19122-9985
 SODANO, NATHAN DONALD                                                            ADDRESS REDACTED
 SODERBERG, TIM G                                                                 ADDRESS REDACTED
 SODERGREN, CHARLES WARREN                                                        ADDRESS REDACTED
 SODEXO INC & AFFILIATES                                                          PO BOX 360170                                                                                     PITTSBURGH            PA      15251-6170
 SOETHE, FAITH                                                                    ADDRESS REDACTED
 SOFIE, ANTHONY                                                                   ADDRESS REDACTED
 SOFTECHNICS, INC.                                                                308 N. CLEVELAND-MASSILLON ROAD                                                                   AKRON                 OH      44333
 SOHN, JOHNATHAN FRANKLIN                                                         ADDRESS REDACTED
 SOINI, BENJAMIN                                                                  ADDRESS REDACTED
 SOJITRA, DARSHAN N                                                               ADDRESS REDACTED
 SOLA PRODUCTS                                                                    63 VIA PICO PLAZA                        SUITE 460                                                SAN CLEMENTE          CA      92672
 SOLAR, DAMIAN JAMES                                                              ADDRESS REDACTED
 SOLBECK, JESSICA A.                                                              ADDRESS REDACTED
 SOLBRACK, JON N.                                                                 ADDRESS REDACTED
 SOLID WASTE MANAGEMENT -
 TACOMA PUBLIC UTILITIES                                                          PO BOX 11367                                                                                      TACOMA                WA      98411-0367
 SOLID WASTE SYSTEMS INC                                                          PO BOX 13040                                                                                      SPOKANE               WA      99213-3040
 SOLIS                                                                            PO BOX 51459                                                                                      ONTARIO               CA      91761
 SOLIS BRAND LLC                                                                  PO BOX 1027                                                                                       FALLBROOK             CA      92088
 SOLIS GONZALEZ, CARLOS ANTONIO                                                   ADDRESS REDACTED
 SOLIS JR., RODRIGO                                                               ADDRESS REDACTED
 SOLIS LIGHTING AND ELECTRICAL
 SERVICES                                    ATNCHIP LAWTON                       940 CALLE NEGOCIO                        SUITE 250                                                CAN CLEMENTE          CA      92673

 Solis Lighting and Electrical Services, Inc. Attn Fred Berg                      940 Calle Negocio Suite 250                                                                       San Clemente          CA      92673

 Solis Lighting and Electrical Services, Inc. Citizens Business Bank                                                       P.O. Box 51459                                           Ontario               CA      91761
 SOLIS, BARBARA                                                                   ADDRESS REDACTED
 SOLIS, CYNTHIA                                                                   12939 9TH ST.                                                                                     CHINO                 CA      91710
 SOLIS, JOSE G                                                                    ADDRESS REDACTED
 SOLIS, LISA                                                                      ADDRESS REDACTED
 SOLIS, MOISES                                                                    ADDRESS REDACTED
 SOLIS, SEAN SPENCER                                                              ADDRESS REDACTED
 SOLIS, VANESSA B                                                                 ADDRESS REDACTED
 SOLIVEN, PATSY                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 281 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 297 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                       Address 1                                    Address 2         Address 3                City   State       Zip      Country
 SOLIZ, DAVID                                                                     ADDRESS REDACTED
 SOLIZ, MELISSA                                                                   ADDRESS REDACTED
 SOLMON, LYSANDRA R                                                               ADDRESS REDACTED
 SOLOFF, BRIAN PANAPA                                                             ADDRESS REDACTED
 SOLOFLEX INC./SWEET OREGON
 APPLE CO. LLC                                                                    9501 E SHEA BLVD                                                                         SCOTTSDALE          AZ      85260-6719
 SOLOMON, PHILLIP W                                                               ADDRESS REDACTED
 SOLORIO NUNEZ, IRVING                                                            ADDRESS REDACTED
 SOLORIO, ANTONIO                                                                 ADDRESS REDACTED
 SOLTERO, ANTHONY LEE                                                             ADDRESS REDACTED
 SOLUTRAN                                                                         3600 HOLLY LANE SUITE 60                                                                 MINNEAPOLIS         MN      55447
 SOLUTRAN                                                                         3600 HOLLY LANE                        SUITE 60                                          PLYMOUTH            MN      55447
 SOLUTRAN CUSTOMIZED PAYMENT
 SOLUTIONS                                                                        3600 HOLLY LANE                        SUITE 60                                          PLYMOUTH            MN      55447
 SOLUTRAN, INC.                                                                   3600 HOLLY LANE                        SUITE 60                                          PLYMOUTH            MN      55447
 SOMERA III, CLARO J                                                              ADDRESS REDACTED
 SOMERS, CHERYL ANN                                                               ADDRESS REDACTED
 SOMERS, JEFF S.                                                                  ADDRESS REDACTED
 SOMISHKA, NICHOLAS TYLER                                                         ADDRESS REDACTED
 SOMMA, ANDREA ANN                                                                ADDRESS REDACTED
 SOMMERS, JASON ALAN                                                              ADDRESS REDACTED

 SOMPO JAPAN INSURANCE COMPANY                                                    777 Third Avenue                       24th Fl                                           New York            NY      10017-1414
 SON, BUNRON                                                                      ADDRESS REDACTED
 SONCK, ALEXANDER ROBERT                                                          ADDRESS REDACTED
 SONDERGAARD, OWEN                                                                9752 E ROADRUNNER DR                                                                     SCOTTSDALE          AZ      85262
 SONETT, NICOLE                                                                   ADDRESS REDACTED
 SONG, STEPHEN                                                                    ADDRESS REDACTED
 SONITROL ORANGE COUNTY                                                           1334 BLUE OAKS BLVD                                                                      ROSEVILLE           CA      95678-7014
 Sonny Sushi Company                                                              5193 West Oquendo Road                                                                   Las Vegas           NV      89118
 SONNY SUSHI INC                                                                  5193 WEST OQUENDO ROAD                                                                   LAS VEGAS           NV      89118
 SONY PICTURES HOME                   ENTERTAINMENT- C/O MELLON BANK              P O BOX 120001 - DEPT 0648                                                               DALLAS              TX      75312-0648
 SOOFER COMPANY INC                                                               2828 S ALAMEDA ST                                                                        LOS ANGELES         CA      90058
 Soofer Company Inc., dba Sadaf Foods Amanda Soofer                               2828 South Alameda St                                                                    Vernon              CA      90058
 SOOG HEAD FOODS LLC                                                              515 NW SALTZMAN RD #900                                                                  PORTLAND            OR      97229
 SOREN, KASANDRA L.                                                               ADDRESS REDACTED
 SORENSEN, ETHAN THOMAS                                                           ADDRESS REDACTED
 SORENSEN, GREGORY TIM                                                            ADDRESS REDACTED
 SORENSEN, JOHN AARON                                                             ADDRESS REDACTED
 SORENSEN, LINDSEY                                                                ADDRESS REDACTED
 SORENSEN, STANLEY M                                                              ADDRESS REDACTED
 SORENSON, KATHY M                                                                ADDRESS REDACTED
 SORENSON, KRISTINE                                                               ADDRESS REDACTED
 SORENSON, RILEY                                                                  ADDRESS REDACTED
 SORESINA JR., MIKE                                                               ADDRESS REDACTED
 SORG, MARIA DE LOS ANGELES                                                       ADDRESS REDACTED
 SORG, RICHARD F                                                                  ADDRESS REDACTED
 SORIA-JONES, YOLANDA                                                             ADDRESS REDACTED
 SORIANO , EVAN                                                                   8200 E TRANQUIL BLVD                                                                     PRESCOTT VALLEY     AZ      86314-4378
 SORIANO, EVAN                                                                    8200 E TRANQUIL BLVD                                                                     PRESCOTT VALLEY     AZ      86314
 SORIANO, EVAN NICHOLAS                                                           ADDRESS REDACTED
 SOROS, SUSAN E.                                                                  ADDRESS REDACTED
 SORRENTI, MATTHEW                                                                ADDRESS REDACTED
 SOS SECURITY LLC                                                                 PO BOX 6373                                                                              PARSIPPANY          NJ      07054
 SOSA, ALICIA O                                                                   ADDRESS REDACTED
 SOSA, GENNIFER                                                                   ADDRESS REDACTED
 SOSAMAYER , JAMES                                                                6455 LA JOLLA BLVD.                    #141                                              LA JOLLA            CA      92037
 SOSKI, MARK                                                                      ADDRESS REDACTED
 SOTELLO, DANIEL ANTHONY                                                          ADDRESS REDACTED
 SOTELO, ADAM FLORENCIO                                                           ADDRESS REDACTED
 SOTELO, ALBERT                                                                   ADDRESS REDACTED
 SOTELO, DENDER                                                                   ADDRESS REDACTED
 SOTELO, RICARDO                                                                  ADDRESS REDACTED
 SOTO , ROSA                                                                      11623 1ST AVE S APT                    C104                                              BURIEN              WA      98168-5038
 SOTO, ALEXUS                                                                     ADDRESS REDACTED
 SOTO, AMANDA R                                                                   ADDRESS REDACTED
 SOTO, CASEY P                                                                    ADDRESS REDACTED
 SOTO, GARY LEE                                                                   ADDRESS REDACTED
 SOTO, MARIA                                                                      ADDRESS REDACTED
 SOTO, MARIE ELLEN                                                                ADDRESS REDACTED
 SOTO, MATTHEW                                                                    ADDRESS REDACTED
 SOTO, NEILA                                                                      ADDRESS REDACTED
 SOTO, PAULINA                                                                    ADDRESS REDACTED
 SOUDER, JEREMY                                                                   ADDRESS REDACTED
 SOUL FOODS                                                                       4526 SE RHODESA STREET                                                                   PORTLAND            OR      97222
 Soul Foods LLC                       Ryan Brown                                  4526 SE Rhodesa St                                                                       Portland            OR      97222
 SOUND BEVERAGE                                                                   3901 AIRPORT WY                                                                          BELLINGHAM          WA      98226
 SOUND BEVERAGE DISTRIBUTING                                                      3901 AIRPORT WAY                                                                         BELLINGHAM          WA      98226
 SOUND BEVERAGE POP                                                               3901 AIRPORT WY                                                                          BELLINGHAM          WA      98226




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 282 of 342
                                                                                 Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18                       Page 298 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


             Company                                              Contact                              Address 1                                   Address 2                   Address 3                City   State       Zip      Country
 SOUND BREWERY                                                                         650 NW BOVELA LANE STE #2                                                                           POULSBO             WA      98370
 SOUND GLASS                                                                           5501 75TH STREET WEST                                                                               TACOMA              WA      98499
 SOUND HEALTH & WELLNESS TRUST                                                         201 QUEEN ANNE AVE N #100                                                                           SEATTLE             WA      98109
 SOUND HEALTH & WELLNESS TRUST               PENDLETON CLERKS PENSION                  201 QUEEN ANN AVE N SUITE 100                                                                       SEATTLE             WA      98109

 Sound Health and Wellness Retiree Trust     c/o Leanne Bough                          201 Queen Anne Avenue, Suite 100                                                                    Seattle             WA      98109

 Sound Health and Wellness Retiree Trust     Jeffrey S. Endick                         Slevin & Hart, P.C.                     1625 Massachusetts Avenue NW, Suite 450                     Washington          DC      20036

 Sound Health and Wellness Retiree Trust     Seyfarth Shaw, LLP                        James Sowka                             233 S Wacker Dr Ste 8000                                    Chicago             IL      60606-6448

 Sound Health and Wellness Retiree Trust     Sound Health and Wellness Retiree Trust   c/o Leanne Bough                        201 Queen Anne Avenue, Suite 100                            Seattle             WA      98109
 Sound Health and Wellness Trust             c/o Leanne Bough                          201 Queen Anne Avenue, Suite 100                                                                    Seattle             WA      98109
 Sound Health and Wellness Trust             Jeffrey S. Endick                         Slevin & Hart, P.C.                     1625 Massachusetts Avenue NW, Suite 450                     Washington          DC      20036
 Sound Health and Wellness Trust             Seyfarth Shaw, LLP                        James Sowka                             233 S Wacker Dr Ste 8000                                    Chicago             IL      60606-6448
 Sound Health and Wellness Trust             Sound Health and Wellness Trust           c/o Leanne Bough                        201 Queen Anne Avenue, Suite 100                            Seattle             WA      98109
 SOUND HEALTH FMLA                                                                     201 QUEEN ANNE AVE N                                                                                SEATTLE             WA      98109
 SOUND HEALTH TRUSTS (UFCW)                                                            ADDRESS REDACTED
 SOUND INTERNET SERVICES, INC.
 DBA/ POGOZONE INTERNET
 SOLUTIONS                                                                             PO BOX 974                                                                                          LYNDEN              WA      98264
 SOUND NORTHWEST PROPERTIES
 LLC                                                                                   PO BOX 18194                                                                                        SEATTLE             WA      98118-0194
 SOUND NORTHWEST PROPERTIES
 LLC                                         Marv Kaercher                             PO BOX 18194                                                                                        SEATTLE             WA      98118-0194
 Sound Northwest Properties, LLC                                                       2101 Fourth Ave.                        Ste. 1900                                                   Seattle             WA      98121-2315
 SOUND PRESSURE WASHING LLC                                                            905 115TH STREET SOUTH                                                                              TACOMA              WA      98444
 SOUND PROPERTIES LLC                        C/O MK PROPERTY SERVICES LLC              PO BOX 997                                                                                          SNOQUALMIE          WA      98065
 SOUND PUBLISHING CORP                                                                 11323 COMMANDO RD W                     UNIT MAINEVERETT                                            EVERETT             WA      98204-3532
 SOUND PUBLISHING INC                                                                  11323 COMMANDO RD W                     UNIT MAIN                                                   EVERETT             WA      98204-3532
 SOUND RECYCLING SERVICES, INC.                                                        4020 HAMMER DR                                                                                      BELLINGHAM          WA      98226
 Sound Retirement Trust                                                                201 Queen Anne Avenue N                 Suite 100                                                   Seattle             WA      98109-4896
 Sound Retirement Trust                      c/o Leanne Bough                          201 Queen Anne Avenue, Suite 100                                                                    Seattle             WA      98109-4896
 Sound Retirement Trust                      Jeffrey S. Endick                         Slevin & Hart, P.C.                     1625 Massachusetts Avenue NW, Suite 450                     Washington          DC      20036
 Sound Retirement Trust                      Seyfarth Shaw, LLP                        James Sowka                             233 S Wacker Dr Ste 8000                                    Chicago             IL      60606-6448
 Sound Retirement Trust                      Sound Retirement Trust                    c/o Leanne Bough                        201 Queen Anne Avenue, Suite 100                            Seattle             WA      98109-4896
 SOUND SHREDDING & RECYCLING                                                           4020 HAMMER DRIVE                                                                                   BELLINGHAM          WA      98226
 SOURCE REFRIGERATION & HVAC IN                                                        PO BOX 515229                                                                                       LOS ANGELES         CA      90051
 Source Refrigeration & HVAC, Inc                                                      P.O. Box 515229                                                                                     Los Angeles         CA      90051-6529
 Source Refrigeration & HVAC, Inc            Ruth E Torres                             800 E Orangethorpe Ave                                                                              Anaheim             CA      92801
 Source Refrigeration and HVAC, Inc.         c/o Ruth Torres                           800 E. Orangethorpe Ave                                                                             Anaheim             CA      92801
 SOURCES SCREEN PRINTING                                                               PO BOX 3108                                                                                         OGDEN               UT      84409
 SOURIAL , MARIAM                                                                      10869 VIA LOS NARCISOS                  #D                                                          SAN DIEGO           CA      92129-1783
 SOURIAL, MARIAM                                                                       10869 VIA LOS NARCISOS                  APT # D                                                     SAN DIEGO           CA      92129
 SOURP, AMANDA NICOLE                                                                  ADDRESS REDACTED
 SOURP, ELEANOR GRACE                                                                  ADDRESS REDACTED
 SOUSA, TERESA I                                                                       ADDRESS REDACTED
 SOUTH BAY ABRAMS.                           DBA SOUTH BAY ABRAMS MFG DIST             PO BOX 2118                                                                                         HUNTINGTON BEACH    CA      92647
 SOUTH BAY COMMUNITY SERVICES                                                          430 F STREET                                                                                        CHULA VISTA         CA      91910
 SOUTH COAST AQMD MANAGEMENT
 DIST                                                                                  PO BOX 4943                                                                                         DIAMOND BAR         CA      91765-0943
 SOUTH COAST AQMD MANAGEMENT
 DISTRICT                                                                              21865 E COPLEY DR                                                                                   DIAMOND BAR         CA      91765-4182
 SOUTH COAST BEVERAGE SERVICE
 INC                                                                                   1219 N PATT ST                                                                                      ANAHEIM             CA      92801
 South Coast Beverage Service, Inc                                                     2300 E Katella Suite 420                                                                            Anaheim             CA      92806
 SOUTH COAST FAMILY MEDICAL
 CENTER                                                                                25500 RANCHO NIGUEL RD #100                                                                         LAGUNA NIGUEL       CA      92677
 SOUTH COAST WATER DISTRICT                                                            PO BOX 51401                                                                                        LOS ANGELES         CA      90051-5701
 South Coast Water District                  Billing                                   31592 West St                                                                                       Laguna Beach        CA      92651
 South Coast Water District                  Billing                                   31592 West St                                                                                       Lake Forest         CA      92630
 SOUTH COAST WINERY                                                                    PRODN DIV 3719 S PLAZA DR                                                                           SANTA ANA           CA      92704-7463
 SOUTH COUNTY SANITARY SVC - DIST
 4120                                        A WASTE CONNECTIONS COMPANY               PO BOX 60248                                                                                        LOS ANGELES         CA      90060-0248
 SOUTH FORK COFFEE & WATER
 COMPANY                                                                               PO BOX 26128                                                                                        EUGENE              OR      97402
 SOUTH KITSAP HELPLINE                                                                 1012 MITCHELL AVENUE                                                                                PORT ORCHARD        WA      98366
 SOUTH SHORE DELI PROVISIONS INC                                                       2591 PIONEER AVENUE SUITE C                                                                         VISTA               CA      92081
 SOUTH SUBURBAN SANITARY DIST.                                                         2201 LAVERNE AVENUE                                                                                 KLAMATH FALLS       OR      97603-4533
 SOUTHERN CAL DRUG BENEFIT FND                                                         PO BOX 92535                                                                                        CHICAGO             IL      60675
 SOUTHERN CALIFORNIA                         UFCW PENSION FUND                         75 REMITTANCE DR STE 6049                                                                           CHICAGO             IL      60675-6049
 SOUTHERN CALIFORNIA EDISON                                                            P.O. BOX 600                                                                                        ROSEMEAD            CA      91771-0001
 Southern California Edison Company                                                    1551 W. San Bernardino Road                                                                         Covina              CA      91722
 SOUTHERN CALIFORNIA FLEET
 SERVICES INC                                                                          PO BOX 2208                                                                                         DECATUR             AL      35609-2208
 SOUTHERN CALIFORNIA GAS (THE
 GAS CO.)                                                                              PO BOX C                                                                                            MONTEREY PARK       CA      91756
 Southern California Gas Company             Mass Markets Credit & Collections         The Gas Company                         P.O. Box 30337                                              Los Angeles         CA      90030-0337




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 283 of 342
                                                                                Case 15-11874-KG                                  Doc 3995ExhibitFiled
                                                                                                                                                  D    11/26/18                        Page 299 of 357
                                                                                                                                                  Creditor Matrix
                                                                                                                                             Served via First Class Mail


                 Company                                          Contact                                             Address 1                                      Address 2                      Address 3                 City   State       Zip      Country
 Southern California UFCW Unions and
 Drug Employers Pension Fund                 Carolyn Petrilli                                   2220 Hyperion Avenue                                                                                            Los Angeles          CA      90027
 Southern California UFCW Unions and
 Drug Employers Pension Fund                 Schwartz, Steinsapir, Dohrmann and Sommers LLP Stuart Libicki, Attorney                             6300 Wilshire Boulevard, Suite 2000                            Los Angeles          CA      90048-5268
 Southern California UFCW Unions and         Southern California UFCW Unions and Drug
 Drug Employers Pension Fund                 Employers Pension Fund                         Carolyn Petrilli                                     2220 Hyperion Avenue                                           Los Angeles          CA      90027
 Southern California UFCW Unions and
 Drug Employers Pension Fund                 Stuart Libicki                                     Schwartz, Steinsapir, Dohrmann and Sommers, LLP 6300 Wilshire Boulevard, Suite 2000                             Los Angeles          CA      90048
 Southern California UFCW Unions and         Stuart Libicki of Schwartz, Steinsapir, Dohrmann
 Drug Employers Pension Fund                 and Sommers, LLP                                   6300 Wilshire Boulevard, Suite 2000                                                                             Los Angeles          CA      90048
 SOUTHERN CALIFORNIA UFCW
 UNIONS DRUG EMPLOYERS TRUST
 FUND                                                                                           ADDRESS REDACTED
 SOUTHERN CALIFORNIA UNIONS AND
 FOOD EMPLOYERS JOINT TRUST
 FUND                                                                                           ADDRESS REDACTED
 Southern California United Food and
 Commercial Workers Unions and Drug
 Employers Pension Fund                      Schwartz, Steinsapir, Dohrmann and Sommers LLP Stuart Libicki                                       6300 Wilshire Boulevard, Suite 2000                            Los Angeles          CA      90048-5268
 Southern California United Food and
 Commercial Workers Unions and Drug
 Employers Pension Fund                      Susan E. Kaufman                                   Law Offices of Susan E. Kaufman, LLC             919 N. Market Street                  Suite 460                Wilmington           DE      19801
 Southern California United Food and
 Commercial Workers Unions and Food
 Employers Benefit Trust Fund                James B. Sowka                                     Seyfarth Shaw LLP                                131 South Dearborn Street             Suite 2400               Chicago              IL      60603
 Southern California United Food and
 Commercial Workers Unions and Food
 Employers Benefit Trust Fund                Rocco Calabrese                                    6425 Katella Avenue                                                                                             Cypress              CA      90630
 Southern California United Food and
 Commercial Workers Unions and Food
 Employers Benefit Trust Fund                Seyfarth Shaw LLP                                  Nanette Zamost                                   2029 Century Park East Suite 3500                              Los Angeles          CA      90067-3021
 Southern California United Food and         Southern California United Food and Commercial
 Commercial Workers Unions and Food          Workers Unions and Food Employers Benefit Trust
 Employers Benefit Trust Fund                Fund                                               Rocco Calabrese                                  6425 Katella Avenue                                            Cypress              CA      90630
 Southern California United Food and
 Commercial Workers Unions and Food
 Employers Joint Pension Fund                James B. Sowka                                     Seyfarth Shaw LLP                                233 S Wacker Dr Ste 8000                                       Chicago              IL      60606-6448
 Southern California United Food and
 Commercial Workers Unions and Food
 Employers Joint Pension Fund                Rocco Calabrese                                 6425 Katella Avenue                                                                                                Cypress              CA      90630
 Southern California United Food and         Southern California United Food and Commercial
 Commercial Workers Unions and Food          Workers Unions and Food Employers Joint Pension
 Employers Joint Pension Fund                Fund                                            Rocco Calabrese                                     6425 Katella Avenue                                            Cypress              CA      90630
 SOUTHERN CASEARTS INC                                                                       275 DREXEL ROAD SE                                                                                                 BESSEMER             AL      35022
 SOUTHERN IMPERIAL INC                                                                       23584 NETWORK PLACE                                                                                                CHICAGO              IL      60673-1235
 Southern Innovations LLC                                                                    38506 N Daisy Mountain Dr. Ste 122-303                                                                             Anthem               AZ      85086
 SOUTHERN INNOVATIONS LLC                                                                    39506 N DAISY MOUNTAIN DR                           #122-303                                                       ANTHEM               AZ      85086
 SOUTHERN NEVADA HEALTH DIST                                                                 FILE 50523                                                                                                         LOS ANGELES          CA      90074-0523
 SOUTHERN NEVADA HEALTH DIST                 ATTN ENVIRONMENTAL HEALTH                       FILE 50523                                                                                                         LOS ANGELES          CA      90074-0523
 SOUTHERN OREGON ASPIRE                                                                      1990 NW WASHINGTON BLVD                                                                                            GRANTS PASS          OR      97526
 SOUTHERN OREGON CREDIT SERVICE
 INC                                                                                            PO BOX 1806                                                                                                     MEDFORD              OR      97501
 SOUTHERN OREGON SANITATION,
 INC.                                                                                           P.O. BOX 6000                                                                                                   GRANTS PASS          OR      97527
 SOUTHERN OREGON UNIVERSITY                                                                     1250 SISKIYOU BLVD                                                                                              ASHLAND              OR      97520
 SOUTHERN WINE & SPIRITS - NV                                                                   OF NEVADA PO BOX 19299                                                                                          LAS VEGAS            NV      89132-0299

 Southern Wine & Spirits of America d/b/a
 Southern Wine & Spirits of California       Larry Chaplin, Vice President                      Southern Wine & Spirits of America, Inc.         1600 NW 163rd Street                                           Miami                FL      33169-3562

 Southern Wine & Spirits of America d/b/a
 Southern Wine & Spirits of California       Sandler & Sandler                                  Attorneys at Law                                 3390 Mary Street, Suite 116                                    Miami                FL      33133
 Southern Wine & Spirits of America d/b/a
 Southern Wine & Spirits of Nevada           Larry Chaplin, Vice President                      Southern Wine & Spirits of America, Inc.         1600 NW 163rd Street                                           Miami                FL      33169-3562
 Southern Wine & Spirits of America d/b/a
 Southern Wine & Spirits of Nevada           Sandler & Sandler                                  Attorneys at Law                                 3390 Mary Street, Suite 116                                    Miami                FL      33133
 SOUTHERN WINE & SPIRITS OF AZ                                                                  2404 S WILSON ST STE 102                                                                                        TEMPE                AZ      85282
 SOUTHERN WINE & SPIRITS OF CA                                                                  PO BOX 60339                                                                                                    LOS ANGELES          CA      90060-0339
 SOUTHERN WINE & SPIRITS OF ID.                                                                 3858 N SCHREIBER WAY                                                                                            COEUR DALENE         ID      83814
 SOUTHERN WINE & SPIRITS OF OR                                                                  20016 NE SANDY BLVD                                                                                             GRESHAM              OR      97230
 SOUTHERN WINE & SPIRITS OF
 OREGON                                                                                         20016 NE SANDY BOULEVARD                                                                                        GRESHAM              OR      97230
 SOUTHERN WINE & SPIRITS OF WA                                                                  5810 W THORPE RD                                                                                                SPOKANE              WA      99224-5188
 SOUTHERN WINE & SPIRITS OF WA.                                                                 1025 VALLEY AVE NW                                                                                              PUYALLUP             WA      98371
 SOUTHERN WINE & SPIRITS OF WA.                                                                 5555 8TH ST E                                                                                                   FIFE                 WA      98424
 Southern Wine & Spirits of Washington,
 LLC                                         Larry Chaplin, Vice-President                      Southern Wine & Spirits of America, Inc          1600 NW 163rd Street                                           Miami                FL      33169-3562
 Southern Wine & Spirits of Washington,
 LLC                                         Sandler & Sandler                                  Attorneys at Law                                 3390 Mary Street, Suite 116                                    Miami                FL      33133




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                       Page 284 of 342
                                                                            Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 300 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                          Address 1                                      Address 2         Address 3                    City   State     Zip     Country
 SOUTHERN WINE & SPIRITS WWA                                                      1025 VALLEY AVE NW                                                                            PUYALLUP                WA    98371
 SOUTHERN WINE AND SPIRITS                                                        4222 SOUTH FLORIDA AVE                                                                        LAKELAND                FL    33815
 SOUTHERN, JUWANE                                                                 ADDRESS REDACTED
 SOUTHLAND FOODS                                                                  POB 7473                                                                                      ALHAMBRA                CA   91802
 SOUTHWELL, CHARLES E                                                             ADDRESS REDACTED
 SOUTHWEST GAS CORPORATION                                                        PO BOX 98890                                                                                  LAS VEGAS               NV   89193-8890
 SOUTHWEST HOLLY SALES INC                                                        4306 E WINSLOW                                                                                PHOENIX                 AZ   85040
 SOUTHWEST REFRIGERATION INC.                                                     1844 W BUSINESS CENTER DR                                                                     ORANGE                  CA   92867
 SOUTHWEST SALSA CO                                                               60499 ZUNI RD                                                                                 BEND                    OR   97702
 Southwest Salsa Co - Vendor Supplier #
 5517982                                                                          60499 Zuni Rd.                                                                                Bend                    OR   97702
 Southwest Salsa Company                     William Pearce                       60499 Zuni Rd                                                                                 Bend                    OR   97702
 SOUTHWEST SUBURBAN SEWER
 DISTRICT, WA                                                                     431 SW AMBAUM BLVD                                                                            BURIEN                  WA   98166-2497

 SOUTHWEST SYSTEMS ENGINEERING                                                    PO BOX 3757                                                                                   SIERRA VISTA            AZ   85636
 SOUTHWICK, SIERRA                                                                ADDRESS REDACTED
 SOUTHWORTH, RYAN NICHOLAS                                                        ADDRESS REDACTED
 SOUZA, CODY                                                                      ADDRESS REDACTED
 SOUZA, INGRID E                                                                  ADDRESS REDACTED
 SOUZA, MATHEW J.                                                                 ADDRESS REDACTED
 SOVEREIGN CELLARS                                                                7408 MANZANITA DR.                                                                            OLYMPIA                 WA   98502
 SOWAH, DENISE A                                                                  ADDRESS REDACTED
 SOWERS, MARCIE A.                                                                ADDRESS REDACTED
 Sowka, James B.                 Seyfarth Shaw LLP                                233 S Wacker Dr Ste 8000                                                                      Chicago                 IL   60606-6448
 Sowka, James B.                 Tony Jensen                                      711 Pension Plan                            4885 South 900 East Suite 202                     Salt Lake City          UT   84117
 SOY, VICKIE JEAN                                                                 ADDRESS REDACTED
 SP MAINTENANCE SERVICES, INC                                                     734 RALCOA WAY                                                                                ARROYO GRANDE           CA   93420
 SPAHR, LARRY R                                                                   ADDRESS REDACTED
 SPANAWAY WATER COMPANY                                                           P.O. BOX 1000                                                                                 SPANAWAY                WA   98387-1000
 SPANGLER, DIANE M                                                                ADDRESS REDACTED
 SPANIER, HOLLY M.                                                                ADDRESS REDACTED
 SPARKS, ASHLY N.                                                                 ADDRESS REDACTED
 SPARKS, LAUREN                                                                   ADDRESS REDACTED
 SPARKS, PETRA                                                                    ADDRESS REDACTED
 SPARKYS CATERING                                                                 7770 TELEGRAPH RD                           UNIT F                                            VENTURA                 CA   93004
 Sparta Group MA LLC Series 20   ASM Capital                                      7600 Jericho Turnpike Suite 302                                                               Woodbury                NY   11797
 SPATZ, JAMIE M.                                                                  ADDRESS REDACTED
 SPEAKMAN, COLIN A.                                                               ADDRESS REDACTED
 SPEAR, CLAUDETTE A.                                                              ADDRESS REDACTED
 SPEARS, JOSHUA STEVEN                                                            ADDRESS REDACTED
 SPEARS, NATHANIEL PHILLIP                                                        ADDRESS REDACTED
 SPEARS, ZACHARY WALKER                                                           ADDRESS REDACTED
 SPECIAL INTEREST AUTO BODY                                                       6410 EVERGREEN WAY                                                                            EVERETT                 WA   98203
 SPECIAL INTEREST GROUP FOR IIAS
 STANDARDS                                                                        111 DEERWOOD RD                             SUITE 200                                         SAN RAMON               CA   94583
 SPECIAL OLYMPICS OREGON                                                          5901 SW MACADAM AVE STE 200                                                                   PORTLAND                OR   97239
 SPECIAL OLYMPICS TRI-VALLEY                                                      24779 VALLEY STREET                                                                           SANTA CLARITA           CA   91321
 SPECIAL SECURITY FORCE                                                           5339 W TURQUIOUSE AVE                                                                         GLENDALE                AZ   85302
 SPECIAL T STRIPING & SIGN INC                                                    2206 PACIFIC ST                                                                               BELLINGHAM              WA   98229-5824

 SPECIALISTS EQUIPMENT COMPANY.                                                   7505 WASHINGTON AVE S                                                                         EDINA                   MN   55439
 SPECIALIZED CLEANING CONTR.                                                      8014 CANNA CIR                                                                                BUENA PARK              CA   90620-2142
 SPECIALIZED TRANSPORTATION.                                                      PO BOX 71279                                                                                  CHICAGO                 IL   60694-1279
 SPECIALTY CELLARS                                                                13017 LA DANA COURT                                                                           SANTA FE SPRINGS        ID   90670
 SPECIALTY CELLARS (dba) - Peach
 Systems, Inc.                                                                    13017 La Dana Court                                                                           Santa Fe Springs        ID   90670
 SPECIALTY FROZEN                                                                 309 91ST AVE NE                             E502-10                                           LAKE STEVENS            WA   98258-2541
 SPECIALTY FROZEN DISTRIBUTING                                                    100 N DAVIES RD                                                                               LAKE STEVENS            WA   98258-8562
 SPECIALTY FROZEN DISTRIBUTING                                                    303 91ST AVE NE E502-10                                                                       LAKE STEVENS            WA   98258
 Specialty Frozen Distributing LLC                                                303 91st Ave NE E502-10                                                                       Lake Stevens            WA   98258
 SPEEDY INDUSTRIES                                                                4250 PELL DR                                                                                  SACRAMENTO              CA   95838
 Speedy Industries                           Ana Vargas                           4250 Pell Dr                                                                                  Sacramento              CA   95838
 SPEER, CHRISTINE ANNE                                                            ADDRESS REDACTED
 SPEER, JENNIFER RAE                                                              ADDRESS REDACTED
 SPEIGHTS , STEPHANIE                                                             648 OCEAN PARK BLVD.                                                                          SANTA MONICA            CA   90405-4619
 SPEISER, ALEXANDRA R                                                             ADDRESS REDACTED
 SPENA, DAMIEN JOSEPH                                                             ADDRESS REDACTED
 SPENARD, CHERYL JUNE                                                             ADDRESS REDACTED
 SPENCE, DONALD D.                                                                ADDRESS REDACTED
 SPENCE, SHEILA R                                                                 ADDRESS REDACTED
 SPENCER , SHIRLEY                                                                1046 WARWICK AVE                                                                              THOUSAND OAKS           CA   91360-3604
 SPENCER, DAVID                                                                   ADDRESS REDACTED
 SPENCER, DONOVINN JEREL                                                          ADDRESS REDACTED
 SPENCER, JUSTIN L.                                                               ADDRESS REDACTED
 SPENCER, KIMBERLIE                                                               ADDRESS REDACTED
 SPENCER, OLGA                                                                    ADDRESS REDACTED
 SPENCER, TIMOTHY                                                                 ADDRESS REDACTED
 SPENCER, TRISTAN ALEXANDER                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 285 of 342
                                                                              Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18                   Page 301 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                    Company                                         Contact                            Address 1                                   Address 2                        Address 3                   City   State       Zip      Country
 SPENDLOVE, BRYCE                                                                   ADDRESS REDACTED
 SPENNEY CORP                                DBA MOTHERS JUICE CAFE                 1255 NW GALVESTON AVE                                                                                       BEND                   OR      97701
 SPERBERG, SHANNON                                                                  ADDRESS REDACTED
 SPERBERG, TODD                                                                     ADDRESS REDACTED
 SPERGHTS, STEPHANIE                                                                648 OCEAN PARK BL.                                                                                          SANTA MONICA           CA      90405
 SPERRY, ALICIA L.                                                                  ADDRESS REDACTED
 SPERRY, JAMES VICTOR                                                               ADDRESS REDACTED
 SPERRY, STEVE R.                                                                   ADDRESS REDACTED
 Spice Hut Corporation                                                              131 West Kellogg Road                                                                                       Bellingham             WA      98226
 SPICEOLOGIST                                                                       2721 N VAN MARTER RD STE 5                                                                                  SPOKANE                WA      99206
 SPIDELL, CARL                                                                      ADDRESS REDACTED
 SPIELMAN, PATRICK PHILIP                                                           ADDRESS REDACTED
 SPIER, MARIANA                                                                     ADDRESS REDACTED
 SPIKE BEVERAGE                                                                     PO BOX 27506                                                                                                TUCSON                 AZ      85726-7506
 SPILL MAGIC INC                                                                    630 YOUNG STREET                                                                                            SANTA ANA              CA      92705-5633
 SPILLER, JAKE                                                                      ADDRESS REDACTED
 SPILLIOS, GAILLYNN                                                                 ADDRESS REDACTED
 SPILLIOS, MARK                                                                     ADDRESS REDACTED
 SPILMAN, JENNIFER DAWN                                                             ADDRESS REDACTED
 SPINDLE, MASON                                                                     ADDRESS REDACTED
 SPINDOLA, CONSUELO M                                                               ADDRESS REDACTED
 SPINS, INC.                                                                        1111 N PLAZA DRIVE                                                                                          SCHAUMBURG             IL      60173
 SPIRIT BACKERS                                                                     3401 30TH AVE SE                                                                                            OLYMPIA                WA      98501
 SPIRIT SHOP                                                                        PO BOX 535816                                                                                               GRAND PRAIRIE          TX      75053
 SPIRIT SPE HG 2015-1 LLC                                                           16767 N PERIMETER DR STE 210                                                                                SCOTTSDALE             AZ      85260
 Spirit SPE HG 2015-1 LLC                    Rochelle Thomas Vice President         2727 N. Harwood St Ste 300                                                                                  Dallas                 TX      75201
 SPIRIT SPE HG 2015-1, LLC                   C/O SPIRIT SPE MANAGER, LLC            ATTN PORTFOLIO SERVICING                   16767 NORTH PERIMETER DR., STE. 210                              SCOTTSDALE             AZ      85260-1042
 SPIRIT SPE HG 2015-1, LLC                   Spirit SPE HG 2015-1 LLC               Rochelle Thomas Vice President             2727 N. Harwood St Ste 300                                       Dallas                 TX      75201
 SPIROPOULOS, SANDRA                                                                ADDRESS REDACTED
 SPITZER, NATALIE                                                                   ADDRESS REDACTED
 SPITZER, STEPHEN MICHAEL                                                           ADDRESS REDACTED
 SPIVACK , JUDITH                                                                   10190 LABURNUM LN SE                                                                                        PORT ORCHARD           WA      98367-7211
 SPIVEY, CARRIE ROSE                                                                ADDRESS REDACTED
 SPOERLEIN, LARRY E                                                                 ADDRESS REDACTED
 SPOHN, DOUGLAS S                                                                   ADDRESS REDACTED
 SPOKANE BAKERY SUPPLY INC                                                          PO BOX 19399                                                                                                SPOKANE                WA      99219-9399
 SPOKANE COUNTY HEALTH DIST.                                                        1101 W COLLEGE AVE                                                                                          SPOKANE                WA      99201
 Spokane County Prosecuting Attorneys
 Office                                      Prosecuting Attorney                   Public Safety Building                     1100 West Mallon                                                 Spokane                WA      99260
 SPOKANE COUNTY TREASURER                                                           PO BOX 2165                                                                                                 SPOKANE                WA      99260
 SPOKANE COUNTY TREASURERS
 OFFICE                                                                             PO BOX 199                                                                                                  SPOKANE                WA      99210-0199
 SPOKANE INTERSTATE FAIR                     PHOTOGRAPHY EXHIBIT                    319 WEST SECOND AVENUE                                                                                      SPOKANE                WA      99201
 SPOKANE PRODUCE                                                                    S 1905 GEIGER BLVD                                                                                          SPOKANE                WA      99224-5498
 SPOKANE UFCW TRUST                                                                 ADDRESS REDACTED
 SPOKANE VALLEY PARTNERS                                                            PO BOX 141360                                                                                               SPOKANE VALLEY         WA      99214-1360
 SPOMER, JOAN K.                                                                    ADDRESS REDACTED
 SPONBERG, JILLIAN                                                                  ADDRESS REDACTED
 SPOON, STEVEN WILLIAM                                                              ADDRESS REDACTED
 Spoontiques, Inc.                           Nancy Snapper                          111 Island St                                                                                               Stoughton              MA      02072
 SPORTS MEDIA                                                                       1338 S FOOTHILL DRIVE #339                                                                                  SALT LAKE CITY         UT      84108
 SPOTTEN, THOMAS ANTHONY                                                            ADDRESS REDACTED
 SPOULOS-MCCASTER, VICKI D                                                          ADDRESS REDACTED
 SPRAGNO, EMILY                                                                     ADDRESS REDACTED
 SPRAGUE PEST SOLUTIONS                      CORPORATE OFFICE                       PO BOX 2222                                                                                                 TACOMA                 WA      98401
 SPRAGUE, AHNNA                                                                     ADDRESS REDACTED
 SPRAGUE, RORY D.                                                                   ADDRESS REDACTED
 SPRAGUE-WEINSTEIN, SYDNEY
 MERLE                                                                              ADDRESS REDACTED
 SPRAKER, JAMES MATTHEW                                                             ADDRESS REDACTED
 SPRANGERS, SHANNON L                                                               ADDRESS REDACTED
 SPRIGGS, JUNAE                                                                     ADDRESS REDACTED
 SPRING BOARD                                                                       PO BOX 6688                                                                                                 SAN RAFAEL             CA      94903
 SPRING FROG FARM                                                                   5709 PUTNAM RD                                                                                              EVERSON                WA      98247
 SPRING VALLEY DAIRY                                                                PO BOX 20970                                                                                                KEIZER                 OR      97307-0970
 SPRINGER, BRADLEY                                                                  ADDRESS REDACTED
 SPRINGER, CODY                                                                     ADDRESS REDACTED
 SPRINGER, LARRY GLENN                                                              ADDRESS REDACTED
 SPRINGER, RICHARD                                                                  ADDRESS REDACTED
 SPRINGFIELD CREAMERY                                                               29440 AIRPORT ROAD                                                                                          EUGENE                 OR      97402
 SPRINGFIELD EUGENE HABITAT FOR
 HUMANITY                                                                           1210 OAK PATCH ROAD                                                                                         EUGENE                 OR      97402-3253
 Springfield Utility Board                                                          PO Box 300                                                                                                  Springfield            OR      97477-0077
 SPRINGS, JACQUELYN LEE                                                             ADDRESS REDACTED
 Sprint PCS Assets, L.L.C. (Laguna Beach,
 CA)                                         FRANCHISEE/LICENSEE                    Sprint Contracts & Performance             Mailstop KSOPHT0101-Z2650             6391 Sprint Parkway        Overland Park          KS      66251
 Sprint PCS Assets, L.L.C. (Laguna Beach,
 CA)                                         Legal                                  Sprint Law Department                      Mailstop KSOPHT010-1Z 2020            6391 Sprint Parkway        Overland Park          KS      66251
 SPRINT POCS ASSETS LLC                                                             6391 SPRINT PARKWAY                        MAILSTOP KSOPHT0101-Z2650                                        OVERLAND PARK          KS      66251-2650




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 286 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 302 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2         Address 3             City      State     Zip     Country
 SPROUT CREATIVE                                                                  2750 S. PARK DRIVE                                                                       BELLINGHAM          WA    98225
 SPS COMMERCE, INC.                                                               333 SOUTH SEVENTH STREET               SUITE 100, ACCENTURE TOWER                        MINNEAPOLIS         MN    55402
 SPUALICUM BOYS SOCCER                       C/O TINA SMILEY                      1563 BROOKEDGE CT.                                                                       BELLINGHAM          WA    98226
 SPUNAUGLE, DANIEL AMMON                                                          ADDRESS REDACTED
 SPURLOCK, CAMERON THOMAS ROY                                                     ADDRESS REDACTED
 SPURRELL, SHELLY                                                                 ADDRESS REDACTED
 SPX COOLING TECHNOLOGIES INC                                                     PO BOX 99038                                                                             CHICAGO             IL   60693
 SQUALICUM HIGH SCHOOL                                                            3773 MCLEOD RD                                                                           BELLINGHAM          WA   98226
 SQUALICUM HIGH SCHOOL FBLA                                                       ATTN CHRIS STEVENS                                                                       BELLINGHAM          WA   98226
 SQUIER, MELISSA K.                                                               ADDRESS REDACTED
 ST AMOUR INC                                                                     2971 GRACE LANE # B                                                                      COSTA MESA          CA   92626
 ST CROIX, NICHOLAS ANDREW                                                        ADDRESS REDACTED
 ST FRANCIS CHILDCARE CENTER                                                      3121 SQUALICUM PKWY                                                                      BELLINGHAM          WA   98225
 ST FRANCIS SCHOOL                                                                15643 SW OREGON STREET                                                                   SHERWOOD            OR   97140
 ST JOHN, KATIE LYNN                                                              ADDRESS REDACTED
 ST MARKS CATHOLIC SCHOOL                                                         18033 15TH PLACE NE                                                                      SHORELINE           WA   98155
 ST MICHAEL, GABRIELLE ELANA                                                      ADDRESS REDACTED
 ST ONGE, BRANDI D.                                                               ADDRESS REDACTED
 ST PIUS X SCHOOL                                                                 22105 58TH AVE W                                                                         MOUNTLAKE TERRACE   WA   98043
 ST. MARK PARISH SCHOOL                                                           18033 15TH PLACE NE                                                                      SHORELINE           WA   98155
 ST. MARYS SCHOOL                                                                 518 NORTH H STREET                                                                       ABERDEEN            WA   98520
 ST. MICHAEL CATHOLIC SCHOOL                                                      1514 PINE AVE.                                                                           SNOHOMISH           WA   98290
 ST. MICHAEL SCHOOL-GRADE
 PRESCHOOL THROUGH 8TH GRADE                                                      1514 PINE AVE.                                                                           SNOHOMISH           WA   98290
 ST. PAULS ACADEMY                                                                1509 E VICTOR ST                                                                         BELLINGHAM          WA   98225
 STAAL, KATRINA M.                                                                ADDRESS REDACTED
 STACEY, KELSIE MARIE                                                             ADDRESS REDACTED
 STACHER, CHELSEA MARIE                                                           ADDRESS REDACTED
 STACK, REBECCA J.                                                                ADDRESS REDACTED
 STACK, VIRGINIA A                                                                ADDRESS REDACTED
 STACY PLUMBING SUPPLY CO                                                         2909 SO WILKESON ST                                                                      TACOMA              WA   98409
 STACY PLUMBING SUPPLY CO                                                         2909 S WILKESON ST                                                                       TACOMA              WA   98409-7855
 STADIN, BRENDA J.                                                                ADDRESS REDACTED
 STADLER, LAURA                                                                   ADDRESS REDACTED
 STAFFORD, DAVID ARLIN                                                            ADDRESS REDACTED
 STAFFORD, ERIN                                                                   ADDRESS REDACTED
 STAFFORD, JORDAN CHARLES                                                         ADDRESS REDACTED
 STAFFORD, KATHLEEN                                                               ADDRESS REDACTED
 STAFFORD, MATT                                                                   ADDRESS REDACTED
 STAFFORD, SPENCER STEPHAN                                                        ADDRESS REDACTED
 STAFFORD, SUSAN P.                                                               ADDRESS REDACTED
 STAGEPLAN INC                                                                    2283 COLE ST                                                                             ENUMCLAW            WA   98022
 STAGG, LORRAINA THERESA                                                          ADDRESS REDACTED
 STAHELI, NATHAN KENT                                                             ADDRESS REDACTED
 STAHL JUNIOR HIGH                                                                9610 168TH ST E                                                                          PUYALLUP            WA   98375
 STAHL, STACEY RENEA                                                              ADDRESS REDACTED
 STAHLBERG, KAREN                                                                 ADDRESS REDACTED
 STAHR, KRISTIN L                                                                 ADDRESS REDACTED
 STALEY JR., OLLIE                                                                ADDRESS REDACTED
 STALEY, ALYSSA MARIE                                                             ADDRESS REDACTED
 STALEY, BRITTANY                                                                 ADDRESS REDACTED
 STALEY, JOSHUA                                                                   ADDRESS REDACTED
 STALEY, KYLE RICHARD                                                             ADDRESS REDACTED
 STALLCUP, BETTY                                                                  ADDRESS REDACTED
 STALLINGS, CYNTHIA RENEE                                                         ADDRESS REDACTED
 STALNAKER, THEODORE                                                              ADDRESS REDACTED
 STAMPADOODLE                                                                     1825 GRANT STREET                                                                        BELLINGHAM          WA   98225
 STANAGE, RAFE O.                                                                 ADDRESS REDACTED
 STANDARD INSURANCE COMPANY                                                       PO BOX 6367                                                                              PORTLAND            OR   97228
 STANDARD REGISTER                                                                600 ALBANY ST                                                                            DAYTON              OH   45417
 STANDARD REGISTER                                                                PO BOX 91047                                                                             CHICAGO             IL   60693
 STANDARD REGISTER                                                                PO BOX 91047                                                                             CHICAGO             IL   60693-1047
 STANDEFORD, JOSEPH DAVID                                                         ADDRESS REDACTED
 STANDERFORD, BRETT D                                                             ADDRESS REDACTED
 STANDISH, CHRISTOPHER                                                            ADDRESS REDACTED
 STANDRIDGE, KELLIE A.                                                            ADDRESS REDACTED
 STANFIELD, DAVID JAMES                                                           ADDRESS REDACTED
 STANFIELD, FARIDA I                                                              ADDRESS REDACTED
 STANGER, SARAH                                                                   ADDRESS REDACTED
 STANLEY ACCESS TECHNOLOGY                                                        PO BOX 0371595                                                                           PITTSBURGH          PA   15251-7595
 STANLEY, CAROLYN                                                                 ADDRESS REDACTED
 STANLEY, JENNIFER L                                                              ADDRESS REDACTED
 STANLEY, JOHN P                                                                  ADDRESS REDACTED
 STANLEY, LORIN C                                                                 ADDRESS REDACTED
 STANLEY, STEVEN J                                                                ADDRESS REDACTED
 STANPHILL , ROBIN                                                                60220 CINDER BUTTE RD                                                                    BEND                OR   97702-8916
 STANPHILL, JAMES                                                                 ADDRESS REDACTED
 STANPHILL, ROBIN                                                                 60220 CINDER BUTTE RD                                                                    BEND                OR   97702
 STANTON, DAWN C.                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 287 of 342
                                                                             Case 15-11874-KG                               Doc 3995ExhibitFiled
                                                                                                                                            D    11/26/18                     Page 303 of 357
                                                                                                                                              Creditor Matrix
                                                                                                                                         Served via First Class Mail


                Company                                           Contact                                     Address 1                                           Address 2                  Address 3                      City   State       Zip      Country
 STANTON, JORDAN                                                                             ADDRESS REDACTED
 STANTON, ROBERT                                                                             ADDRESS REDACTED
 STANWOOD                                                                                    26603 72ND AVE. N.W.                                                                                             SNOHOMISH            WA      98292
 STANWOOD CAMANO FOOD BANK                                                                   PO BOX 1285                                                                                                      STANWOOD             WA      98292
 STANWOOD CAMANO NEWS
 ADVERTISING                                                                                 PO BOX 999                                                                                                       STANWOOD             WA      98292-0999
 STANWOOD ELEMENTARY SCHOOL                                                                  10227 273RD PL NW                                                                                                STANWOOD             WA      98292
 STANWOOD HIGH SCHOOL                                                                        7400 272ND ST. NW                                                                                                STANWOOD             WA      98292
 STANWOOD MIDDLE SCHOOL                                                                      9405 271ST ST NW                                                                                                 STANWOOD             WA      98292
 STAPLES                                                                                     PO BOX 71217                                                                                                     CHICAGO              IL      60694-1217
 STAPLES ADVANTAGE                                                                           PO BOX 83689                                                                                                     CHICAGO              IL      60696-3689
 STAPLES ADVANTAGE.                          DEPT LA 1368                                    PO BOX 83689                                                                                                     CHICAGO              IL      60696-3689
 STAPLES, EMMA LEE                                                                           ADDRESS REDACTED
 Staples, Inc                                Attn Daneen Kastanek                            300 Arbor Lake Drive                                                                                             Columbia             SC      29223
 Staples, Inc                                Bank of America/Lockbox Services Chicago                                                        83689 Center Drive                                               Chicago              IL      60693
 STAPLES, JOSEPH MICHEAL                                                                     ADDRESS REDACTED
 STAPLES, REBECCA LYNNE                                                                      ADDRESS REDACTED
 STAPLETON, LAVITA L                                                                         ADDRESS REDACTED
 STAPLETON, TABITHA ANN                                                                      ADDRESS REDACTED
 STAR CENTER                                                                                 3873 S 66TH ST                                                                                                   TACOMA               WA      98409
 STAR ICE & FUEL                                                                             8220 PACIFIC HIGHWAY EAST                                                                                        FIFE                 WA      98422
 STARBUCKS CORPORATION                                                                       2401 UTAH AVE. SOUTH                            EIGHTH FL.                                                       SEATTLE              WA      98134
 STARBUCKS CORPORATION                                                                       2401 UTAH AVE S                                                                                                  SEATTLE              WA      38134-1436
 STARBUCKS CORPORATION                                                                       PO BOX 74008016                                                                                                  CHICAGO              IL      60674-8016
 Starbucks Corporation                       Attn Department of Law and Corp. Affairs        2401 Utah Ave. South                            Ste. 800, S-LA4                                                  Seattle              WA      98134
 Starbucks Corporation                       Attn Joseph E. Shickich, Jr.                    c/o Riddell Williams P.S.                       1001 4th Ave, Suite 4500                                         Seattle              WA      98154
 Starbucks Corporation                       Attn Joseph E. Shickich, Jr.                    c/o Riddell Williams P.S.                       1001 4th Avenue                  Suite 4500                      Seattle              WA      98154-1192
                                             ATTN LAW AND CORPORATE AFFAIRS DEPT. (S-
 STARBUCKS CORPORATION                       LA1)                                     P.O. BOX 34067                                                                                                          SEATTLE              WA      98124-1067
 Starbucks Corporation                       Attn Property Management Dept. (S-RE3)   2401 Utah Ave. South                                   Eighth Fl.                                                       Seattle              WA      98134

 STARBUCKS CORPORATION                       ATTN PROPERTY MANAGEMENT DEPT. (S-RE3) 2401 UTAH AVE. SOUTH                                                                                                      SEATTLE              WA      98124-1067

 STARBUCKS CORPORATION                       ATTN PROPERTY MANAGEMENT DEPT. (S-RE3)          P.O. BOX 34067                                                                                                   SEATTLE              WA      98124-1067
 Starbucks Corporation                       Bob Anderson, Senior Accounting Manager - CFS   Global Credit and Collections                   2401 Utah Ave. S                                                 Seattle              WA      98134
 Starbucks Corporation                       c/o Riddell Williams P.S.                       Joseph E. Shickich                              1001 4th Ave. Suite 4500                                         Seattle              WA      98154
 STARBUCKS CORPORATION                       HEATH NELSEN                                    2401 UTAH AVENUE SOUTH                          STE. 800                         S-LA4                           SEATTLE              WA      98134
 Starbucks Corporation                       Joseph E. Shickich, Jr.                         Fox Rothschild LLP                              1001 4th Ave. Suite 4500                                         Seattle              WA      98154
 Starbucks Corporation                       Starbucks Corporation                           Bob Anderson, Senior Accounting Manager - CFS   Global Credit and Collections    2401 Utah Ave. S                Seattle              WA      98134
 STARKEY, PRUDENCE J                                                                         ADDRESS REDACTED
 STARKOVICH, LACEY L.                                                                        ADDRESS REDACTED
 STARKS, JORDAN                                                                              ADDRESS REDACTED
 STARKS, OLIVIA JULIETTE                                                                     ADDRESS REDACTED
 Starr Indemnity & Liab Co                                                                   399 Park Ave.                                   8th Floor                                                        New York             NY      10022
 STARR SURPLUS LINES INSURANCE
 COMPANY                                                                                     399 Park Ave.                                   8th Floor                                                        New York             NY      10022
 STARR, DARLENE                                                                              ADDRESS REDACTED
 STASINIS, DENA LOUISE                                                                       ADDRESS REDACTED
 STASZEWSKI, CHRISTOPHER                                                                     ADDRESS REDACTED
 STATE COLL & DISB UNIT - SCADU                                                              PO BOX 98950                                                                                                     LAS VEGAS            NV      89193-8950
 STATE OF ARIZONA                            DEPT OF WEIGHTS & MEASURES                      4425 W OLIVE AVE, STE 134                                                                                        GLENDALE             AZ      85302-3844
 STATE OF CALIFORNIA                                                                         1625 NORTH MARKET BLVD                          SUITE N219                                                       SACRAMENTO           CA      95834
 STATE OF CALIFORNIA                         FRANCHISE TAX BOARD                             PO BOX 942867                                                                                                    SACRAMENTO           CA      94267-0011
 STATE OF CALIFORNIA DEPT                    DEPT OF INDUSTRIAL RELATIONS                    PO BOX 101322                                                                                                    PASADENA             CA      91189-0005
 STATE OF NEVADA                                                                             101 NORTH CARSON STREET                         SUITE 3                                                          CARSON               NV      89701
 STATE OF NEVADA                                                                             555 E. WASHINGTON AVE                           SUITE 1300                                                       LAS VEGAS            NV      89101
 STATE OF NEVADA                             DEPARTMENT OF AGRICULTURE                       405 SOUTH 21ST STREET SPARKS                                                                                     SPARKS               NV      89431
 STATE OF NEVADA                             DEPT OF TRANSPORTATION                          1263 S STEWART STREET                                                                                            CARSON CITY          NV      89712
 State of Nevada                             Heidi A. Mirelis Chief R/W Agent                Department of Transportation                    Right-of-Way Division            1263 South Stewart St.          Carson City          NV      89712
 STATE OF NEVADA - SALES & USE                                                               P O BOX 52609                                   P O BOX 52609                                                    PHOENIX              AZ      85072
 State of Nevada, Department of
 Transportation                              Department of Transportation                    Right-of-Way Division                           1263 South Stewart St.                                           Carson City          NV      89712
 STATE OF OREGON                             OLCC                                            PO BOX 22297                                                                                                     MILWAUKIE            OR      97269-2297
 STATE OF OREGON, OFFICE OF
 OREGON HEALTH POLICY &                                                                      ADMINISTRATOR, OREGON PRSECRIPTION
 RESEARCH                                    H. MISSY DOLAN                                  DRUG PROGRAM                                    PUBLIC SERVICE BUILDING          255 CAPITOL ST. NE, 5TH FLOOR   SALEM                OR      97310
 STATE OF OREGON, OREGON HEALTH
 AUTHORITY                                                                                   500 SUMMER ST NE                                E-20                                                             SALEM                OR      97301-1097
 STATE OF OREGON.                            DEPT OF ENVIRONMENTAL QUALITY                   811 SW SIXTH AVENUE                                                                                              PORTLAND             OR      97204-1390
 STATE OF WASHINGTON                                                                         3000 PACIFIC AVE SE                             PO BOX 43085                                                     OLYMPIA              WA      98504
 STATE OF WASHINGTON                                                                         PO BOX 47464                                                                                                     OLYMPIA              WA      98504
 STATE OF WASHINGTON                         BUSINESS LICENSE SERVICE                        PO BOX 34456                                                                                                     SEATTLE              WA      98124-1456
 STATE OF WASHINGTON                         BUSINESS LICENSING SERVICE                      PO BOX 34456                                                                                                     SEATTLE              WA      98124-1456
 STATE OF WASHINGTON                         DEPARTMENT OF HEALTH                            PO BOX 47886                                                                                                     OLYMPIA              WA      98504
 STATE OF WASHINGTON                         DEPT OF ECOLOGY                                 PO BOX 34050                                                                                                     SEATTLE              WA      98124-1050
 STATE OF WASHINGTON
 DEPARTMENT OF HEALTH                                                                        111 ISRAEL RD SE                                                                                                 TUMWATER             WA      98501
 STATE OF WASHINGTON
 DEPARTMENT OF HEALTH                                                                        POST OFFICE 47886                                                                                                OLYMPIA              WA      98504




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                   Page 288 of 342
                                                                              Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18             Page 304 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                  Company                                           Contact                                      Address 1                                  Address 2         Address 3                 City   State       Zip      Country
 STATE OF WASHINGTON
 DEPARTMENT OF HEALTH                        WIC PROGRAM                                     PO BOX 47886                                                                                 OLYMPIA              WA      98504
 STATE OF WASHINGTON HEALTH
 CARE AUTHORITY                                                                              676 WOODLAND SQUARE LOOP S.E.              P.O. BOX 42682                                    OLYMPIA              WA      98504-2682
 STATE OF WASHINGTON HEALTH
 CARE AUTHORITY                              Health Care Authority, Cordination of Benefits Office                                      PO Box 45561                                      Olympia              WA      98504-5561
 STATE OF WASHINGTON.                        DEPARTMENT OF REVENUE                                 19800 NORTH CREEK PKWY STE 101                                                         BOTHWLL              WA      98011-8206
 STATEWIDE BEVERAGE COMPANY                                                                        6415 FLEET ST                                                                          COMMERCE             CA      90040
 STATEWIDE DOUGHNUT EQUIPMENT                                                                      815 VALLEY AVE E                                                                       SUMNER               WA      98390-1833
 STATEWIDE RENT-A-FENCE INC                                                                        13728 BEACON COAL MINE RD S                                                            SEATTLE              WA      98178-5204
 STATEWIDE RENT-A-FENCE INC                                                                        13728 BEACON COLE MINE RD S                                                            SEATTLE              WA      98178
 STATHOS, GREGORY GEORGE                                                                           ADDRESS REDACTED
 STATLAND, SAMANTHA ASHLEE                                                                         ADDRESS REDACTED
 STATZER, BRADFORD RAY                                                                             ADDRESS REDACTED
 STATZER, CALEB                                                                                    ADDRESS REDACTED
 STATZER, JULIE                                                                                    248 GANNET DR.                                                                         VISTA                CA      92083
 STATZER, JULIE A                                                                                  ADDRESS REDACTED
 STAUGHTON, JENNIFER ANN                                                                           ADDRESS REDACTED
 STAYTON, SAMANTHA A                                                                               ADDRESS REDACTED
 STEAMBOAT ISLAND COOPERATIVE
 PRESCHOOL                                                                                   6240 41ST AVE NW                                                                             OLYMPIA              WA      98502
 STEAMBOAT JUNCTION                                                                          PO BOX 11                                                                                    CURTIS               WA      98538
 STEAMBOAT JUNCTION                          EVAN MULVANEY                                   PO BOX 11                                                                                    CURTIS               WA      98538
 STEARMAN, KAREN RENEE                                                                       ADDRESS REDACTED
 STEBBINS, TAMBRA LYNNETTAH                                                                  ADDRESS REDACTED
 STECHER, BONNIE G.                                                                          ADDRESS REDACTED
 STECHER, CHANTEL A.                                                                         ADDRESS REDACTED
 STECK, DEBRA E                                                                              ADDRESS REDACTED
 Steck, Kenneth D                                                                            ADDRESS REDACTED
 Steckbauer Weinhart, LLP                    Barry S. Glaser                                 333 S. Hope Street, 36th Floor                                                               Los Angeles          CA      90071
 STEDMAN SOLUTIONS, LLC                                                                      PO BOX 3175                                                                                  FERNDALE             WA      98248
 STEEBER, AMY                                                                                2891 EMILY LN.                                                                               SIMI VALLEY          CA      93063
 STEEBER, AMY LYNN                                                                           ADDRESS REDACTED
 STEED, VAIL E                                                                               ADDRESS REDACTED
 STEEL HEAD DESIGNS                                                                          4854 DONALD STREET                                                                           EUGENE               OR      97405
 Steel Technology, LLC dba Hydro Flask                                                       561 NW York Drive                                                                            Bend                 OR      97703
 Steel Technology, LLC dba Hydro Flask       Hydro Flask                                     561 NW York Dr                                                                               Bend                 OR      97703
 STEEL, NATASHA MARIE                                                                        ADDRESS REDACTED
 STEELE, CAMERON GILBERT                                                                     ADDRESS REDACTED
 STEELE, CHRISTIANO LEE                                                                      ADDRESS REDACTED
 STEELE, ERICA                                                                               ADDRESS REDACTED
 STEELE, JUSTIN G.                                                                           ADDRESS REDACTED
 STEELE, RICHARD BENJAMIN                                                                    ADDRESS REDACTED
 STEELHEAD METAL CORP                                                                        PO BOX 336                                                                                   NAMPA                ID      83653
 STEEN, MYRA                                                                                 ADDRESS REDACTED
 STEEPERS ARTISAN TEAS                                                                       PMB 132 3110 JUDSON ST                                                                       GIG HARBOR           WA      98335
 STEERE, SHERRILL                                                                            ADDRESS REDACTED
 STEERE, SHERRILL A                                                                          ADDRESS REDACTED
 STEFANSKI, KATIE LYNN                                                                       ADDRESS REDACTED
 STEFFEN, TORSTEN                                                                            ADDRESS REDACTED
 STEFFINS, KATIE                                                                             ADDRESS REDACTED
 STEIN, LEONARD H                                                                            ADDRESS REDACTED
 STEIN, SUSAN                                                                                ADDRESS REDACTED
 STEINBACH, BRIANNA D                                                                        ADDRESS REDACTED
 STEINBACH, SHARON E.                                                                        ADDRESS REDACTED
 STEINMETZ, ELIZABETH KEINANI                                                                ADDRESS REDACTED
 STELLIN, JACOB COLE                                                                         ADDRESS REDACTED
 STEM , STACY                                                                                5641 LYNNBROOK PLZ                                                                           YORBA LINDA          CA      92886-5646
 STEMEN, LINDSEY B                                                                           ADDRESS REDACTED
 STENGEL, CHRISTOPHER J                                                                      ADDRESS REDACTED
 STENGER, THERESA DAWN                                                                       ADDRESS REDACTED
 STENGRUND, JOSHUA RYAN                                                                      ADDRESS REDACTED
 STENSLAND, KATHALEEN M                                                                      ADDRESS REDACTED
 STEPENSKI, MICHAEL JOSEPH                                                                   ADDRESS REDACTED
 STEPHAN, RAFIDA SABAH                                                                       ADDRESS REDACTED
 STEPHEN, ALEXIS ELISE                                                                       ADDRESS REDACTED
 STEPHENS , ROBIN                                                                            161 E GONZALES RD                                                                            OXNARD               CA      93036-8259
 STEPHENS, ANN M                                                                             ADDRESS REDACTED
 STEPHENS, CHRISTINA RAY                                                                     ADDRESS REDACTED
 STEPHENS, MARK AARON                                                                        ADDRESS REDACTED
 STEPHENS, PAMELA A                                                                          ADDRESS REDACTED
 STEPHENS, ROBIN                                                                             161 E GONZALLES ROAD                                                                         OXNARD               CA      93030
 STEPHENS, SHAWN                                                                             ADDRESS REDACTED
 STEPHENSON, KESSA MYSTIQUE                                                                  ADDRESS REDACTED
 STEPPE, KEITH ALLEN                                                                         ADDRESS REDACTED
 STERICYCLE                                                                                  PO BOX 660168                                                                                INDIANAPOLIS         IN      46266-0168
 STERICYCLE                                  SRCL                                            2670 EXECUTIVE DRIVE                                                                         INDIANAPOLIS         IN      46241
 Stericycle Environmental Services           C O Donette Franklin                            6270 Crystal Springs Circle                                                                  Discovery Bay        CA      94505
 Stericycle Environmental Solutions                                                          18000 72nd Avenue South                    Suite 217                                         Kent                 WA      98032-1035




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 289 of 342
                                                                                  Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18                        Page 305 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


              Company                                             Contact                              Address 1                                       Address 2                       Address 3                 City    State     Zip      Country
 STERICYCLE INC                                                                         27314 NETWORK PLACE                                                                                            CHICAGO          IL     60673-1273
 STERICYCLE INC                                                                         PO BOX 6575                                                                                                    CAROL STREAM     IL     60197-6575
 STERICYCLE INC EXPERT SOLUTIONS                                                        27314 NETWORK PLACE                                                                                            CHICACO          IL     60673-1273

 Stericycle Specialty Waste Solutions Inc    Stericycle Environmental Solutions         5151 San Felipe Ste 1100                                                                                       Houston          TX    77056
 STERICYCLE, INC.                                                                       2670 EXECUTIVE DRIVE                                                                                           INDIANAPOLIS     IN    46241
 STERILOX FRESH, A DIVISION OF
 PURCORE                                                                                508 LAPP RD.                                                                                                   MALVERN          PA    19355
 STERLING, JENNIFER                                                                     ADDRESS REDACTED
 STETKEWICZ, DOMINIQUE ARRIANA                                                          ADDRESS REDACTED
 STEUBER DISTRIBUTING CO                                                                PO BOX 100, 308 THIRD STREET                                                                                   SNOHOMISH        WA    98291-0100
 STEVE JULIUS CONSTRUCTION INC                                                          230 CALLE PINTORESCO                                                                                           SAN CLEMENTE     CA    92673
 Steven C. Hathaway                          3811 Consolidation Ave.                    P.O. Box 2147                                                                                                  Bellingham       WA    98277
 STEVEN L KELLEY                             DBA KELLEYS METAL WORKS                    6910 N 17TH ST                                                                                                 TACOMA           WA    98406
 STEVENS ELEMENTARY SCHOOL                                                              301 S. FARRAGUT                                                                                                ABERDEEN         WA    98520
 STEVENS WINERY                                                                         18520 142 AVE NE                                                                                               WOODINVILLE      WA    98072
 STEVENS, BRANDON                                                                       ADDRESS REDACTED
 STEVENS, CLEMENT                                                                       ADDRESS REDACTED
 STEVENS, CLEMENT                                                                       ADDRESS REDACTED
 STEVENS, COLLEEN                                                                       ADDRESS REDACTED
 STEVENS, JESSEE TATE                                                                   ADDRESS REDACTED
 STEVENS, JUDY                                                                          ADDRESS REDACTED
 STEVENS, KEVIN JAMES                                                                   ADDRESS REDACTED
 STEVENS, KOLBY JACOB                                                                   ADDRESS REDACTED
 STEVENS, LAUREN                                                                        ADDRESS REDACTED
 STEVENS, NOLLEN ROBERT                                                                 ADDRESS REDACTED
 STEVENS, RONALD                                                                        ADDRESS REDACTED
 STEVENS, SAMANTHA                                                                      ADDRESS REDACTED
 STEVENS, SAMANTHA A.                                                                   ADDRESS REDACTED
 STEVENS, TARA L                                                                        ADDRESS REDACTED
 STEVENS, TAYLOR M.                                                                     ADDRESS REDACTED
 STEVENS, TYLER SCOTT                                                                   ADDRESS REDACTED
 STEVENSON, KARA                                                                        ADDRESS REDACTED
 STEVENSON, MICHELE                                                                     ADDRESS REDACTED
 STEVENSON-POORE, KIEFER
 MITCHELL                                                                               ADDRESS REDACTED
 STEVES BACKFLOW & RPR SRVCS                 ATTN STEVE HARPER                          1930 OLD SAN MARCOS RD                                                                                         SANTA YNEZ       CA    93460
 STEWARD, DOUGLAS                                                                       ADDRESS REDACTED
 STEWARD, JOHN ERWIN                                                                    ADDRESS REDACTED
 STEWARD, LACEY CASSANDRA                                                               ADDRESS REDACTED
 STEWART FOODS INC                           THE BANK OF THE PACIFIC                    7111 156TH ST SW                                                                                               EDMONDS          WA    98026-4529
 STEWART FOODS INC                           THE BANK OF THE PACIFIC                    PO BOX 1826                                                                                                    ABERDEEN         WA    98520-0302
 STEWART, BARBARA M                                                                     ADDRESS REDACTED
 STEWART, BRADLEY JARED                                                                 ADDRESS REDACTED
 STEWART, BUDDY R                                                                       ADDRESS REDACTED
 STEWART, CAMERON                                                                       ADDRESS REDACTED
 STEWART, CLARICE L                                                                     ADDRESS REDACTED
 STEWART, DANIEL M                                                                      ADDRESS REDACTED
 STEWART, DAVID W                                                                       ADDRESS REDACTED
 STEWART, GARY                                                                          ADDRESS REDACTED
 STEWART, JACOB                                                                         ADDRESS REDACTED
 STEWART, JEROMY                                                                        ADDRESS REDACTED
 STEWART, KAITLIN BRIANNA                                                               ADDRESS REDACTED
 STEWART, KENNETH                                                                       ADDRESS REDACTED
 STEWART, MELINDA I.                                                                    ADDRESS REDACTED
 STEWART, NICKOLAS J.                                                                   ADDRESS REDACTED
 STEWART, PATRICIA A.                                                                   ADDRESS REDACTED
 STEWART, RAMSEY                                                                        ADDRESS REDACTED
 STEWART, WESLEY ALLEN                                                                  ADDRESS REDACTED
 STEWARTS FOOD INC.                                                                     1213 EAST WISHKAH STREET                                                                                       ABERDEEN         WA    98520
 STEWARTS FOOD, INC.                         C/O BUCK & GORDON LLP                      ATTN ALIZA C. ALLEN                        1011 WESTERN AVE, SUITE 902                                         SEATTLE          WA    98104
 Stewarts Food, Inc.                         Robert Stewart                             7111 156th St. SW                                                                                              Edmonds          WA    98026-4529
 Stewarts Food, Inc.                         Rosenthal Monhait Goddess, P.A.            Norman M. Monhait                          919 Market Street                    Suite 1401                     Wilmington       DE    19801
 Stewarts Food, Inc.                         Rosenthal Monhait Goddess, P.A.            Norman Monhait                             Citizens Bank Center                 919 Market Street Suite 1401   Wilmington       DE    19801
 Stewarts Food, Inc.                         Rosenthal, Monhait and Goddess, P.A.       Norman M. Monhait                          919 Market Street                    Suite 1401                     Wilmington       DE    19801
 STEWARTS FOOD, INC.                         THOMAS A. BROWN                            C/O BROWN, LEWIS, JANHUNEN & SPENCER       101 SOUTH MAIN STREET                PO BOX 111                     MONTESANO        WA    98563
 STEWARTS FOOD, INC. AKA STEWART
 FOOD BASKET, INC.                           C/O CROSBY, HEAFEY, ROACH & MAY            ATTN PAUL R. MOHUN, ESQ                    TWO EMBARCADERO CENTER, SUITE 2000                                  SAN FRANCISCO    CA    94111
 STICKA , CHERYLE                                                                       15154 SE THORNTON DR                                                                                           MILWAUKIE        OR    97267-2556
 STICKA, CHERYLE                                                                        15154 SE THORNTON DE                                                                                           MILWAUKEE        WI    97267
 STICKLES, NANCY J                                                                      ADDRESS REDACTED
 STIEBRS FARMS INC                                                                      PO BOX 598                                                                                                     YELM             WA    98597
 STIEBS FARMS                                                                           PO BOX 598                                                                                                     YELM             WA    98597
 STIEHL, CHRISTINA                                                                      ADDRESS REDACTED
 STIERWALT, SHANNEN LORY                                                                ADDRESS REDACTED
 STIERWALT, SHANNON                                                                     4311 S 3RD AVE                                                                                                 EVERETT          WA    98203
 STIERWALT, SHANNON L                                                                   ADDRESS REDACTED
 STILLAGUAMISH VALLEY SCHOOL                                                            1215 E FIFTH STREET                                                                                            ARLINGTON        WA    98223
 STILLEY, MICHAEL W                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 290 of 342
                                                                            Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18              Page 306 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                   Company                                        Contact                                 Address 1                                 Address 2                 Address 3                    City   State       Zip      Country
 STILLIAN, JOSEPH T.                                                                ADDRESS REDACTED
 STILWELL, DAVID                                                                    ADDRESS REDACTED
 STINSON, GARY J.                                                                   ADDRESS REDACTED
 STINSON, STEVE RAY                                                                 ADDRESS REDACTED
 STINTZI, CHUNLUKE                                                                  ADDRESS REDACTED
 STIPPICH, ROY                                                                      ADDRESS REDACTED
 STJERN, ERIN                                                                       ADDRESS REDACTED
 STOCKBERGER, MARY E                                                                ADDRESS REDACTED
 STOCKED DISTRIBUTION                                                               1507 NW 61ST ST SUITE C                                                                                    SEATTLE            WA      98107
 STOCKFOOD AMERICA INC                                                              109 LAFAYETTE CENTER                                                                                       KENNEBUNK          ME      04043
 STOCKLE, LAURA ELLEN                                                               ADDRESS REDACTED
 STOCKMAN, DEBBRA S.                                                                ADDRESS REDACTED
 STOCKMAN, JONATHAN                                                                 ADDRESS REDACTED
 STOCKMAN, TYLER J.                                                                 ADDRESS REDACTED
 STOCKWELL, GILLIAN                                                                 ADDRESS REDACTED
 STOCKWELL, GUY T.                                                                  ADDRESS REDACTED
 STOCKWELL, NATHAN M.                                                               ADDRESS REDACTED
 STOCZ, ROBERT W                                                                    ADDRESS REDACTED
 STODDARD, JOVAN D.                                                                 ADDRESS REDACTED
 STODDARD, SUSAN MARIE                                                              ADDRESS REDACTED
 STOGDEN, DESIREE ANITA                                                             ADDRESS REDACTED
 STOGNER, ANNE MAUREEN                                                              ADDRESS REDACTED
 STOKES, BENIDA G                                                                   ADDRESS REDACTED
 STOKES, BRIAN LINDSEY                                                              ADDRESS REDACTED
 STOKES, DENISE M                                                                   ADDRESS REDACTED
 STOKES, MONIQUE                                                                    ADDRESS REDACTED
 STOKES, SHAUNA MICHELE                                                             ADDRESS REDACTED
 STOLINSKI, ADAM CHRISTOPHER                                                        ADDRESS REDACTED
 STONE BREWING CO                                                                   2865 EXECUTIVE PLACE                                                                                       ESCONDIDO          CA      92029
 Stone Brewing Co                            Attn L. Craig Spitz, CFO               2120 Harmony Grove Rd                                                                                      Escondido          CA      92029
 Stone Brewing Co                            Attn R. Craig Spitz, CFO               2120 Harmony Grove Rd                                                                                      Escondido          CA      92029
 STONE BREWING CO                            Stone Brewing Co                       Attn L. Craig Spitz, CFO                    2120 Harmony Grove Rd                                          Escondido          CA      92029
 STONE BREWING CO                            Stone Brewing Co                       Attn R. Craig Spitz, CFO                    2120 Harmony Grove Rd                                          Escondido          CA      92029
 Stone Brewing Co.                           Attn. CFO Craig Spitz                  2120 Harmony Grove Rd.                                                                                     Escondido          CA      92629
 STONE, ALYSSA                                                                      ADDRESS REDACTED
 STONE, HANNAH ERIN                                                                 ADDRESS REDACTED
 STONE, ILIA M.                                                                     ADDRESS REDACTED
 STONE, MARTIN                                                                      ADDRESS REDACTED
 STONE, PATRICK FOREST                                                              ADDRESS REDACTED
 STONEHOUSE MARKETING SERVICES
 LLC                                                                                PO BOX 6138                                                                                                NORMAN             OK      73070
 StoneHouse Marketing Services, LLC          Attn Jeff Tucker                       2039 Industrial Blvd                                                                                       Norman             OK      73069
 STONEHOUSE, ADAM WILLIAM                                                           ADDRESS REDACTED
 STONEKING III, JERRY                                                               ADDRESS REDACTED
 Stoner Electric Inc                                                                1904 SE Ochoco                                                                                             Milwaukie          OR      97222
 Stoner Electric Inc                                                                1904 SE Ochoco Street                                                                                      Milwaukie          OR      97222-7315
 Stoner Electric, Inc.                                                              1904 SE Ochoco Street                                                                                      Milwaukie          OR      97222
 STONEY CREEK                                                                       PO BOX 1641                                                                                                BUCKLEY            WA      98321
 STONGE, DEBORA FAITH                                                               ADDRESS REDACTED
 STOPPA, BRIANNA CHRISTINE                                                          ADDRESS REDACTED
 STORE NEXT RETAIL TECHNOLOGIES                                                     ATTN ACCOUNTS RECEIVABLE                                                                                   DALLAS             TX      75320-2326
 STORE NEXT RETAIL TECHNOLOGIES              ATTN ACCOUNTS RECEIVABLE               PO BOX 202326                                                                                              DALLAS             TX      75320-2326

 STORE NO. 2082 (SPRINGFIELD, OR)            C/O ARNOLD GALLAGHER, ATTORNEYS AT LAW BRADLEY S. COPELAND                         800 WILLIAMETTE ST., SUITE 800                                 EUGENE             OR      97401
 STORE NO. 2163 (SIMI VALLEY, CA)            ALTON PLAZA DEVELOPMENT CO.            C/O LAW OFFICES OF JEROME JANGER            ATTN JEROME JANGER               138 SOUTH LASKY DR.           BEVERLY HILLS      CA      90212-1714
 STORE NO. 2163 (SIMI VALLEY, CA)            C/O DICKER & DICKER LLP                DAVID H. DICKER                             WARNER CENTER TOWERS             21550 OXNARD ST., SUITE 550   WOODLAND HILLS     CA      91367
 STORE SYSTEMS TECHNOLOGY INC                                                       5438 DANSHER ROAD                                                                                          COUNTRYSIDE        IL      60525
 STORENEXT RETAIL TECHNOLOGIES,
 LLC                                                                                6100 TENNYSON PARKWAY                       SUITE 130                                                      PLANO              TX      75024
 STOREWORKS TECHNOLOGIES LTD                                                        7300 WASHINGTON AVE                                                                                        EDEN PRAIRIE       MN      55344
 STOREY, PAUL                                                                       ADDRESS REDACTED
 STOREY, TYLER                                                                      ADDRESS REDACTED
 STORMO, MARCUS R.                                                                  ADDRESS REDACTED

 STORMO-WESTPHAL, DYLAN ARSENE                                                      ADDRESS REDACTED
 STORMS, SCOTT MICHAEL                                                              ADDRESS REDACTED
 STORRS, BRIAN JOSEPH                                                               ADDRESS REDACTED
 STORSLEE, THOMAS                                                                   ADDRESS REDACTED
 STORVICK, MICHAEL D.                                                               ADDRESS REDACTED
 STORY, BRANDI MARIE                                                                ADDRESS REDACTED
 STORY, TIM S                                                                       ADDRESS REDACTED
 STOTTLEMYER, GEORGE W.                                                             ADDRESS REDACTED
 STOUT, BRIAN                                                                       10715 115TH AVE SW                                                                                         LAKEWOOD           WA      98498
 STOUT, GRANT                                                                       ADDRESS REDACTED
 STOUT, JO A                                                                        ADDRESS REDACTED
 STOUT, SHAWN PATRICK                                                               ADDRESS REDACTED
 STOVER, CYNTHIA                                                                    ADDRESS REDACTED
 STOVER, MONICA CHARLETTE                                                           ADDRESS REDACTED
 STOVER, SHAWNA                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 291 of 342
                                                                                Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 307 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                  Company                                         Contact                                 Address 1                                 Address 2                Address 3                 City   State       Zip        Country
 STOVER, SHELLY                                                                       ADDRESS REDACTED
 STOWE, MICHAEL ROY                                                                   ADDRESS REDACTED
 STOW-IT                                                                              PO BOX 669                                                                                         FERNDALE             WA      98248
 STRACHAN, NANCY G.                                                                   ADDRESS REDACTED
 STRACKE, PETER H                                                                     ADDRESS REDACTED
 STRADER, MICHAEL                                                                     ADDRESS REDACTED
 STRAETER, MIKE                                                                       ADDRESS REDACTED
 STRAIGHT, MICHELLE                                                                   ADDRESS REDACTED
 STRAIN, KAYLA ASHLEY                                                                 ADDRESS REDACTED
 STRALING, REED PATRICK                                                               ADDRESS REDACTED
 STRAND, WHITNEY R                                                                    ADDRESS REDACTED
 STRANDBERG, ASHLEY VICTORIA                                                          ADDRESS REDACTED
 STRANG, RICKI RENEE                                                                  ADDRESS REDACTED
 STRANGE, WILLIAM                                                                     ADDRESS REDACTED
 STRANGIS, ANTHONY G                                                                  ADDRESS REDACTED
 STRASSER, SHAWN M                                                                    ADDRESS REDACTED
 STRATTON, KYLER CHASE                                                                ADDRESS REDACTED
 STRATTON, TRAVIS L                                                                   ADDRESS REDACTED
 STRAUB DISTRIBUTING CO                                                               2701 DOW AVE                                                                                       TUSTIN               CA      92780-7209
 Straub Distributing Company Ltd                                                      4633 E La Palma Ave                                                                                Anaheim              CA      92807
 Straub Distributing Company Ltd             Morgan, Lewis & Bockius LLP              Attn Richard W. Esterkin                  355 South Grand Avenue          Suite 4400               Los Angeles          CA      90071-3106
 STRAUME, GEIR J.                                                                     ADDRESS REDACTED
 STRAUME, JAKOB                                                                       ADDRESS REDACTED
 STRAUSBAUGH, DEREK ROWE                                                              ADDRESS REDACTED
 STRAUSS, RACHEL RENEE                                                                ADDRESS REDACTED
 STRAW PROPELLER GOURMET
 FOODS LLC                                                                            725 SW UMATILLA AVE                                                                                REDMOND              OR      97756
 STRAWN, NATISHA NICOLE                                                               ADDRESS REDACTED
 STREAM, RYAN                                                                         ADDRESS REDACTED
 STREAMLINE INTERNATIONAL                                                             200 W SUNSET WAY                                                                                   ISSAQUAH             WA      98027
 STREDWICK, SYLVIA                                                                    ADDRESS REDACTED
 Streepy Law, PLLC                           Aaron Streepy                            1728 109th Avenue Ct E                                                                             Edgewood             WA      98372-7204
 STREET CHARACTERS INC                                                                22828-18 STREET NE                                                                                 CALGARY              AB      T2E 7B1      CANADA
 STREET, ASHLEY NICOLE                                                                ADDRESS REDACTED
 STREHL, MATTHEW LEWIS                                                                ADDRESS REDACTED
 STREM, CHRISTIE ANN                                                                  ADDRESS REDACTED
 Stremler Enterprises LLC                    Critter Control of NW Washington         9506 Swanson Rd                                                                                    Sumas                WA      98295
 STREMLER GRAVEL INC                                                                  PO BOX 527                                                                                         LYNDEN               WA      98264-0527
 STREVER, BETHANY D.                                                                  ADDRESS REDACTED
 STRICKLAND , GEORGE                                                                  907 NW REGENT DR                                                                                   GRANTS PASS          OR      97526-3390
 STRICKLAND, AMBER                                                                    ADDRESS REDACTED
 STRICKLAND, ANNE L.                                                                  ADDRESS REDACTED
 STRICKLAND, DOUGLAS DUANE                                                            ADDRESS REDACTED
 STRICKLAND, GEORGE                                                                   907 NW REGENT DR                                                                                   GRANTS PASS          OR      97526
 STRICKLAND, GEORGE A                                                                 ADDRESS REDACTED
 STRICKLAND, SUE ELLA                                                                 ADDRESS REDACTED
 STRICKLER, CODIE J.                                                                  ADDRESS REDACTED
 STRICKLIN, ANGELA ANNE                                                               ADDRESS REDACTED
 STRIKE, BRENT TYLER AUSTIN                                                           ADDRESS REDACTED
 STROBEL, SUSAN                                                                       ADDRESS REDACTED
 STROM, CAROL                                                                         502 43RD AVE                                                                                       PUYALLUP             WA      98374
 STROM, CAROLYN                                                                       ADDRESS REDACTED
 STROMBERG, DIANA                                                                     ADDRESS REDACTED
 STROMBERG, HANNAH R.                                                                 ADDRESS REDACTED
 STROMBERG, KEEGAN A.                                                                 ADDRESS REDACTED
 STROMME, JOSEPH ERIC                                                                 ADDRESS REDACTED
 STRONG, JANIS KAY                                                                    ADDRESS REDACTED
 STRONG, LOUIS                                                                        ADDRESS REDACTED
 Stroock & Stroock & Lavan LLP               Attn Elizabeth Taveras                   180 Maiden Lane                                                                                    New York             NY      10038-4982
 Stroock & Stroock & Lavan LLP               Attn Matthew G. Garofalo                 180 Maiden Lane                                                                                    New York             NY      10038-4982
 STROPES, DAVID J                                                                     ADDRESS REDACTED
 STROUP, CALEB M                                                                      ADDRESS REDACTED
 STRUCK, JAKE ANDREW                                                                  ADDRESS REDACTED
 STRUCTURAL CONCEPTS CORP                                                             888 PORTER RD                                                                                      MUSKEGON             MI      49441
 STRUCTURAL CONCEPTS CORP                    DEPARTMENT 077500                        PO BOX 77000                                                                                       DETROIT              MI      48277-0500
 STRUCTURAL PLASTICS CORP.                                                            3401 CHIEF DR                                                                                      HOLLY                MI      48442-9333
 STRUIKSMA, KYLE                                                                      ADDRESS REDACTED
 STRYSNIEWICZ, JOHN E                                                                 ADDRESS REDACTED
 STUART, JEANIE                                                                       ADDRESS REDACTED
 STUART, MITCHELL A.                                                                  ADDRESS REDACTED
 STUBBLEFIELD, TINA M.                                                                ADDRESS REDACTED
 STUBBS , LAVINIA                                                                     PO BOX 843                                                                                         OLYMPIA              WA      98507
 STUBBS, BRIANNE LASHAE                                                               ADDRESS REDACTED
 STUCKI, PETER C.                                                                     ADDRESS REDACTED
 STUCZYNSKI, KELLIE                                                                   ADDRESS REDACTED
 STUDDERT, PATRICK M                                                                  ADDRESS REDACTED
 STUDER, CHRISTIAN E.                                                                 ADDRESS REDACTED
 STUDER, JUSTIN P                                                                     ADDRESS REDACTED
 STUDER, PEGGY SUE                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 292 of 342
                                                                              Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18               Page 308 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                  Company                                           Contact                           Address 1                                   Address 2         Address 3                City   State       Zip        Country
 STUFFLEBEAM, DAINETTE                                                              ADDRESS REDACTED
 STUMP, BRANDIE LEE                                                                 ADDRESS REDACTED
 STUMPTOWN COFFEE                                                                   100 SE SALMON STREET                                                                        PORTLAND            OR      97214
 Stumptown Coffee Corp.                      Stumptown Coffee Roasters              100 SE Salmon St.                                                                           Portland            OR      97214
 STUMPTOWN COFFEE ROASTERS                                                          100 SE SALMON STREET                                                                        PORTLAND            OR      97214
 STURGILL, SARAH                                                                    ADDRESS REDACTED
 STURM, MICHAEL STEVEN                                                              ADDRESS REDACTED
 STURM, SAMANTHA RENEE                                                              ADDRESS REDACTED
 STURMAN, MARY KATHLEEN                                                             ADDRESS REDACTED
 STUTE, SUZANNE LEE                                                                 ADDRESS REDACTED
 STUTTS JR., JARED LUTHER                                                           ADDRESS REDACTED
 STYLE SCIENCE                                                                      ATTN ACCOUNTS RECEIVABLE                                                                    SMITHFIELD          RI      02917-1926
 STYLES, ERIKA                                                                      ADDRESS REDACTED
 SU, JIA                                                                            ADDRESS REDACTED
 SUAREZ JR., GABRIEL AGUILAR                                                        ADDRESS REDACTED
 SUAREZ, DINA                                                                       ADDRESS REDACTED
 SUAREZ, JANET                                                                      ADDRESS REDACTED
 SUAREZ, LEONOR P                                                                   ADDRESS REDACTED
 SUAREZ, MIGUEL A                                                                   ADDRESS REDACTED
 SUAREZ, SARAH KARIME                                                               ADDRESS REDACTED
 SUBE, DANIEL JULES                                                                 ADDRESS REDACTED
 SUBLETT, CINDER ASHLEY                                                             ADDRESS REDACTED
 SUCHY, STEVEN A                                                                    ADDRESS REDACTED
 SUDA, KEVIN J                                                                      ADDRESS REDACTED
 SUEDEL, MATTHEW                                                                    ADDRESS REDACTED
 SUEDEL, MATTHEW W.                                                                 ADDRESS REDACTED
 SUGAR HILL OLD FASHIONED
 CONFECTIONS                                                                        2123 BEAVER VALLEY RD                                                                       PORT LUDLOW         WA      98365
 SUGARBAKER, JIM ALAN                                                               ADDRESS REDACTED
 SUGARPLUM FANCIES                           THYME AND SEASON                       PO BOX 466                                                                                  ISSAQUAH            WA      98027
 SUKIASIAN, DEBBIE R                                                                ADDRESS REDACTED
 SUKIASIAN, DEBRA                            C/O ANTICOUNI & ASSOCIATES PC          201 N CALLE CESAR CHAVEZ, SUITE 105                                                         SANTA BARBARA       CA      93103
 SUKOPHAND , JAMIE                                                                  524 CRAWFORD ST                                                                             BAKERSFIELD         CA      93305-2608
 SUKOPHAND, JAMIE                                                                   524 CRAWFORD ST                                                                             BAKERSFIELD         CA      93306
 SULLIVAN & TERRANOVA                                                               3518 SW CORBETT AVENUE                                                                      PORTLAND            OR      97239
 SULLIVAN, CHIRESSIA                                                                ADDRESS REDACTED
 SULLIVAN, CLINTON JOSHUA                                                           ADDRESS REDACTED
 SULLIVAN, DAMIEN MATTHEW                                                           ADDRESS REDACTED
 SULLIVAN, DANIEL IAN                                                               ADDRESS REDACTED
 SULLIVAN, DAVID                                                                    ADDRESS REDACTED
 SULLIVAN, DEBBIE LYNN                                                              ADDRESS REDACTED
 SULLIVAN, DEBRA                                                                    ADDRESS REDACTED
 SULLIVAN, DENNIS T                                                                 ADDRESS REDACTED
 SULLIVAN, ERIC                                                                     ADDRESS REDACTED
 Sullivan, Hazeltine, Allison LLC            William A. Hazeltine                   901 North Market Street, Suite 1300                                                         Wilmington          DE      19801
 SULLIVAN, JANAYA                                                                   ADDRESS REDACTED
 SULLIVAN, KIM A                                                                    ADDRESS REDACTED
 SULLIVAN, KRISTEN F.                                                               ADDRESS REDACTED
 SULLIVAN, KYLE CHANCE                                                              ADDRESS REDACTED
 SULLIVAN, MATTHEW SHANE                                                            ADDRESS REDACTED
 SULT, JENNIFER                                                                     ADDRESS REDACTED
 SUMAS ELEMENTARY                                                                   1024 LAWSON STREET                                                                          SUMAS               WA      98295
 SUMMER, CODY                                                                       ADDRESS REDACTED
 SUMMERS, CHEYENNE                                                                  ADDRESS REDACTED
 SUMMERS, GARY J                                                                    ADDRESS REDACTED
 SUMMERS, SUSAN                                                                     ADDRESS REDACTED
 SUMMERSUN MONTESSORI                                                               1804 MARTIN ROAD                                                                            MT. VERNON          WA      98273
 SUMMIT BEVERAGE                                                                    727 N CENTRAL AVE                                                                           MEDFORD             OR      97501
 SUMMIT BEVERAGE MISSOULA                                                           3305 GREAT NORTHERN WAY                                                                     MISSOULA            MT      59808
 SUMMIT EXPEDITIONARY ACADEMY                                                       7430 276TH STREET NW                                                                        STANWOOD            WA      98282
 SUMMIT WATER & SUPPLY CO.                                                          9701 50TH AVENUE                                                                            TACOMA              WA      98446-5444
 SUMMITVIEW ELEMENTARY                                                              6305 W CHESTNUT                                                                             YAKIMA              WA      98908
 SUMNER COMMUNITY FOOD BANK                                                         15625 MAIN STREET E                                                                         SUMNER              WA      98390
 SUMNER, CAMILLE MONET                                                              ADDRESS REDACTED
 SUMO LOGIC                                                                         305 MAIN STREE                                                                              REDWOOD CITY        CA      94063
 SUMTOTAL SYSTEMS INC                        DEPT 33771                             PO BOX 39000                                                                                SAN FRANCISCO       CA      94139
 SUN DEVIL FIRE EQUIPMENT INC                                                       2929 W CLARENDON AVE                                                                        PHOENIX             AZ      85017-4610
 SUN RYPE PRODUCTS LTD                                                              1165 ETHEL ST                                                                               KELOWNA             BC      V1Y 2W4      CANADA
 SUN, ZHONG FA                                                                      ADDRESS REDACTED
 SUN, ZHONG FA                                                                      ADDRESS REDACTED
 SUNBELT RENTALS                                                                    2043 NW ALOCLEK DR                                                                          HILLSBORO           OR      97124
 SUNBELT RENTALS INC                                                                2043 NW ALOCLEK DR                                                                          HILLSBORO           OR      97124
 SUNBURST TRADING WEST INC                                                          PO BOX 9311                                                                                 SOUTH EL MONTE      CA      91733
 SUNCHASER PRODUCTS, LLC                                                            12120 NE 172ND PLACE                      UNIT #L302                                        BOTHELL             WA      98011
 SUNDANCE WINDOW CLEANING INC                                                       PO BOX 1811                                                                                 KINGSTON            WA      98346-1811
 SUNDINE, NATHAN                                                                    ADDRESS REDACTED
 SUNDSTROM, SANDRA                                                                  ADDRESS REDACTED
 SUNE GIL HOLDINGS, LLC                                                             13736 RIVERPORT DR, STE 1000              ATTN AR, SUN EDISON LLC                           MARYLAND HEIGHTS    MO      63043
 SunE GIL Holdings, LLC                      Attn AR, Sun Edison LLC                13736 Riverport Dr, Ste 1000                                                                Maryland Heights    MO      63043




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 293 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18                   Page 309 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                  Company                                         Contact                          Address 1                                 Address 2               Address 3                 City   State     Zip      Country
 SunEdison Origination 2, LLC                Services Agreement                   Sun Edison LLC                         2 Cityplace Dr Ste 200                                  Saint Louis          MO    63141-7055
 SUNNY FARMS                                                                      PO BOX 125                                                                                     CARLSBORG            WA    98324
 SUNNYCREST ELEMENTARY - LAKE
 STEVENS                                                                          3411 99TH AVE NE                                                                               LAKE STEVENS         WA    98258
 SUNNYLAND ELEMENTARY                                                             2800 JAMES STREET                                                                              BELLINGHAM           WA    98225
 SUNNYSIDE ELEMENTARY                                                             3707 SUNNYSIDE BLVD                                                                            MARYSVILLE           WA    98270
 SUNRISE ELEMENTARY                                                               14075 172ND AVE NE                                                                             REDMOND              WA    98052
 SUNRISE WATER AUTHORITY                                                          10602 SE 129TH AVE                                                                             HAPPY VALLEY         OR    97086-6218
 SUNSET WIRE ROPE COMPANY                                                         PO BOX 1083                                                                                    PORT ANGELES         WA    98362
 SUPER SWEEP                                                                      13061 ROSEDALE HWY STE G113                                                                    BAKERSFIELD          CA    93314
 SUPERB PHOTOCOPY & FAX                                                           16318 WINCHESTER DR E                                                                          TACOMA               WA    98445
 SUPERIOR ASPHALT INC                                                             PO BOX 66956                                                                                   BURIEN               WA    98166
 Superior Computer Products                                                       1919 Williams St Suite 340                                                                     Simi Valley          CA    93065
 Superior Computer Products, LLC                                                  1919 Williams St., #340                                                                        Simi Valley          CA    93065
 Superior Electrical Contractors Inc                                              8613 Helms Ave                                                                                 Rancho Cucamonga     CA    91730
 SUPERIOR ELECTRICAL MECHANICAL
 & PLUMBING INC                                                                   8613 HELMS AVE                                                                                 RANCHO CUCAMONGA     CA    91730
 SUPERIOR PARKING LOT SERVICES
 INC                                                                              PO BOX 89                                                                                      MILTON               WA    98354
 SUPERIOR SWEEPING LTD                                                            10429 SALINAS RIVER CIR                                                                        FOUNTAIN VALLEY      CA    92708
 SUPERIOR SWEEPING LTD                                                            10429 SALINAS RIVER CR                                                                         FOUNTAIN VALLEY      CA    92708
 SUPERMARKET NEWS                            CUSTOMER SERVICE                     PO BOX 15428                                                                                   NORTH HOLLYWOOD      CA    91615-5428
 SUPERMARKET NEWS - CUSTOMER
 SERVICE                                                                          CUSTOMER SERVICE                                                                               NORTH HOLLYWOOD      CA    91615-5428
 SUPERMARKET PARTS WAREHOUSE                                                      715 GLEN WILD RD BLDG 2                                                                        WOODRIDGE            NY    12789-5012
 SUPERVALU                                                                        101 JEFFERSON AVE S                                                                            HOPKINS              MN    55343
 SUPERVALU                                   Kim Myrdahl                          11840 Valley View Road                                                                         Eden Prairie         MN    55344
 SUPERVALU                                   SUPERVALU HOLDINGS, INC.             11840 VALLEY VIEW ROAD                                                                         EDEN PRAIRIE         MN    55344
 SUPERVALU HOLDING INC &
 SUPERVALU INC.                                                                   101 JEFFERSON AVE S                                                                            HOPKINS              MN    55343
 SUPERVALU HOLDING INC.                      KARA ROBERTSON                       P.O. BOX 990                                                                                   MINNEAPOLIS          MN    55440
 SUPERVALU HOLDINGS INC.                                                          P.O. BOX 990                                                                                   MINNEAPOLIS          MN    55440
 SUPERVALU HOLDINGS, INC.                                                         101 JEFFERSON AVE S                                                                            HOPKINS              MN    55343
 SUPERVALU INC                                                                    11840 VALLEY VIEW ROAD                                                                         EDEN PRAIRIE         MN    55344
 SUPERVALU INC                                                                    PO BOX 958844                                                                                  ST LOUIS             MO    63195-8844
 SUPERVALU INC                                                                    PO BOX 990                                                                                     MINNEAPOLIS          MN    55440
 SUPERVALU INC.                                                                   7075 FLYING CLOUD DRIVE                                                                        EDEN PRARIE          MN    55344
 Supervalu Inc.                              Attn Kim J. Myrdahl                  11840 Valley View Road                                                                         Eden Prarie          MN    55344
 SUPERVALU INC.                              ATTN WILLIAM BRUNNQUELL              C/O FAEGRE BAKER DANIELS LLP           90 SOUTH SEVENTH STREET, SUITE 2200                     MINNEAPOLIS          MN    55402
 SUPERVALU INC.                              KARA ROBERTSON                       P.O. BOX 990                                                                                   MINNEAPOLIS          MN    55440
 SUPERVALU INC.                              Supervalu Inc.                       Attn Kim J. Myrdahl                    11840 Valley View Road                                  Eden Prarie          MN    55344
 SUPERVALU INC. & UNIFIED
 GROCERS, INC.                                                                    101 JEFFERSON AVE S                                                                            HOPKINS              MN    55343
 SUPERVALU RECEIVABLES                       ATTN RETAIL ACCOUNTING               101 JEFFERSON AVE S                                                                            HOPKINS              MN    55343
 SUPERVALU RECEIVABLES FUNDING
 CORP                                        ATTN RETAIL ACCOUNTING               101 JEFFERSON AVE S.                                                                           HOPKINS              MN    55343
 SUPERVALU STORES, INC.                                                           101 JEFFERSON AVE S                                                                            HOPKINS              MN    55343
 SUPERVALUE INC                                                                   PO BOX 990                                                                                     MINNEAPOLIS          MN    55440
 SUPPLE, KEENAN M                                                                 ADDRESS REDACTED

 SUPPORT PAYMENT CLEARINGHOUSE CHILD SUPPORT                                      PO BOX 52107                                                                                   PHOENIX              AZ    85072-2107
 SUPPRESSION SYSTEMS INC                                                          3077 20TH ST E STE B                                                                           FIFE                 WA    98424-1798
 Supreme Bean, LLC, DBA Groundwork
 Coffee                            Supreme Bean, LLC                              5457 Cleon Avenue                                                                              North Hollywood      CA    91601
 SURATA SOYFOODS COOPERATI                                                        325 WEST 3RD AVENUE                    BUILDING A                                              EUGENE               OR    97401-2524
 SURBER, ELDON R                                                                  ADDRESS REDACTED
 SUREGRIP FOOTWEAR                                                                7201 SOLUTIONS CENTER                                                                          CHICAGO              IL    60677-7002
 SURF BREWERY LLC                                                                 4561 MARKET ST SUITE A                                                                         VENTURA              CA    93003
 SUSI, IMMANUEL                                                                   ADDRESS REDACTED
 SUSTAINABLE CONNECTIONS                                                          1701 ELLIS ST STE 221                                                                          BELLINGHAM           WA    98225
 SUSTAITA, DENNIS                                                                 ADDRESS REDACTED
 SUTHERLAND FIBRE RECYCLING        ATTN JAMES BELLIVEAU                           5318 E. 2ND STREET                     #598                                                    LONG BEACH           CA    90803
 SUTTELL & HAMMER                                                                 PO BOX C-90006                                                                                 BELLEVUE             WA    98009
 SUTTELL & HAMMER PS                                                              PO BOX C 90006                                                                                 BELLEVUE             WA    98009
 SUTTON, AMY                                                                      ADDRESS REDACTED
 SUTTON, KATHY MARIE                                                              ADDRESS REDACTED
 SUTTON, RACHAEL B.                                                               ADDRESS REDACTED
 SUTTON, RHIANNON IRENE                                                           ADDRESS REDACTED
 SUTTON, ROBERT ALAN                                                              ADDRESS REDACTED
 SUTTON, VIRGINIA ANN                                                             ADDRESS REDACTED
 SUTYAK, MICHAEL A                                                                ADDRESS REDACTED
 SUWA, DARIN T                                                                    ADDRESS REDACTED
 SVALDI, JOSH M.                                                                  ADDRESS REDACTED
 SVATOS, JORDAN                                                                   ADDRESS REDACTED
 SVENSSON, CHRIS E                                                                ADDRESS REDACTED
 SWAGGERTY, COLTON ROBERT                                                         ADDRESS REDACTED
 SWAIN, RANDALL                                                                   ADDRESS REDACTED
 SWAN, ALASTAIR                                                                   ADDRESS REDACTED
 SWAN, MARK ANTHONY                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 294 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 310 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                 Company                                          Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 SWAN, RYAN SCOTT                                                                 ADDRESS REDACTED
 SWANBERG, LISA D                                                                 ADDRESS REDACTED
 SWANBERG, TANIA                                                                  ADDRESS REDACTED
 SWANE, JEANETTE C.                                                               ADDRESS REDACTED
 SWANEY, SERENE DAWN                                                              ADDRESS REDACTED
 SWANN, JOSHUA                                                                    ADDRESS REDACTED
 SWANS TRAIL FARMS                                                                7301 RIVERSHORE                                                                          SNOHOMISH          WA      98290
 SWANSON , AL                                                                     8276 VISALIA ST                                                                          VENTURA            CA      93004-1604
 SWANSON AMANDA                                                                   ADDRESS REDACTED
 SWANSON, AL                                                                      8276 VISALIA ST.                                                                         VENTURA            CA      93004
 SWANSON, BEN                                                                     ADDRESS REDACTED
 SWANSON, CARLY A.                                                                ADDRESS REDACTED
 SWANSON, CAROLINE ROSE                                                           ADDRESS REDACTED
 SWANSON, DIANA                                                                   ADDRESS REDACTED
 SWANSON, ERIC                                                                    ADDRESS REDACTED
 SWANSON, GARY                                                                    ADDRESS REDACTED
 SWANSON, JAMES CARL                                                              ADDRESS REDACTED
 SWANSON, JAY C                                                                   ADDRESS REDACTED
 SWANSON, JEREMY L                                                                ADDRESS REDACTED
 SWANSON, JOSHUA L.                                                               ADDRESS REDACTED
 SWANSON, JUSTIN E.                                                               ADDRESS REDACTED
 SWANSON, KENNETH HAROLD                                                          ADDRESS REDACTED
 SWARD, GEORGANNE                                                                 ADDRESS REDACTED
 SWARTZ, GREG W.                                                                  ADDRESS REDACTED
 SWARTZ, JOY LYNN                                                                 ADDRESS REDACTED
 SWATEK, MICHAEL JOESPH                                                           ADDRESS REDACTED
 SWEARINGEN, ALESHA                                                               ADDRESS REDACTED
 SWEDELIUS, CLAUDIA                                                               ADDRESS REDACTED
 SWEDELIUS, CODY                                                                  ADDRESS REDACTED
 SWEENEY, BRIANNA M.                                                              ADDRESS REDACTED
 SWEENEY, ERIN C                                                                  ADDRESS REDACTED
 SWEENEY, LAURA                                                                   ADDRESS REDACTED
 SWEENEY, LAURA L                                                                 ADDRESS REDACTED
 SWEENEY, WALTER                                                                  ADDRESS REDACTED
 SWEENIE, DOLLIE J                                                                ADDRESS REDACTED
 SWEET CHEEKS WINERY                                                              27007 BRIGGS HILL RD                                                                     EUGENE             OR      97405
 SWEET CREEK FOODS LLC                                                            23314 W SHEFFLER RD                                                                      ELMIRA             OR      97437
 SWEET LIFE PATISSERIE                                                            861 WEST 8TH AVE                                                                         EUGENE             OR      97402
 SWEET, RALPH L                                                                   ADDRESS REDACTED
 SWEET, RUTHANN C.                                                                ADDRESS REDACTED
 SWEETPEA BAKING COMPANY                                                          1205 SE STARK ST                                                                         PORTLAND           OR      97214
 SWEETWATER AUTHORITY                                                             PO BOX 2328                                                                              CHULA VISTA        CA      91912-2328
 SWEETWATER SPRINGS COMMUNITY
 SCHOOL                                                                           10129 AUSTIN DRIVE                                                                       SPRING VALLEY      OR      91977
 SWEIGART, HARLEY MACGYVER                                                        ADDRESS REDACTED
 SWEITZER , BONNIE                                                                21140 BERENDO AVE                                                                        TORRANCE           CA      90502-1635
 SWEITZER, BONNIE                                                                 21140 BERENDO AVE.                                                                       TORRANCE           CA      90502
 SWEITZER, BONNIE LEE                                                             ADDRESS REDACTED
 SWEITZER, DAVID L                                                                ADDRESS REDACTED
 SWELL BOTTLE                                                                     50 W 17TH ST, 12TH FLOOR                                                                 NEW YORK           NY      10011
 SWENSEN, TAMI                                                                    ADDRESS REDACTED
 SWENSON, EMILEE                                                                  ADDRESS REDACTED
 SWENSTAD, MICHELLE A                                                             ADDRESS REDACTED
 SWESEY, ELIZABETH C                                                              ADDRESS REDACTED
 SWIFT, DIANE M                                                                   ADDRESS REDACTED
 SWIFT, HEATHER MARIE                                                             ADDRESS REDACTED
 SWILLING, GREGORY R.                                                             ADDRESS REDACTED
 SWINDOLL, KIMBERLY                                                               ADDRESS REDACTED
 SWINGLE, LINDA J.                                                                ADDRESS REDACTED
 SWINK, SHAWN LEE                                                                 ADDRESS REDACTED
 SWINOMISH FISH COMPANY                                                           PO BOX 267                                                                               LA CONNER          WA      98257
 SWIRE COCA COLA USA.                                                             PO BOX 1199                                                                              DRAPER             UT      84020
 Swire Coca-Cola, USA                                                             12635 South 265 West                                                                     Draper             UT      84020
 SWISHER                                                                          PO BOX 603060                                                                            CHARLOTTE          NC      28260-3060
 SWISHER, PAMELA A                                                                ADDRESS REDACTED
 SWITZER, SHERYL LYNN                                                             ADDRESS REDACTED
 SWOFFORD, MARIE ANN                                                              ADDRESS REDACTED
 SWOPE, GRACE MARIE                                                               ADDRESS REDACTED
 SWOPE, KATHRYN B                                                                 ADDRESS REDACTED
 SXC HEALTH SOLUTIONS, INC.                                                       2441 WARRENVILLE ROAD                                                                    LISLE              IL      60532
 SY, IRENE                                                                        ADDRESS REDACTED
 SYERS, ELISE                                                                     ADDRESS REDACTED
 SYLLIAASEN, MARC J                                                               ADDRESS REDACTED
 SYLTE, JASON ALLEN                                                               ADDRESS REDACTED
 SYLVANIA LIGHTING SERVICES CO.                                                   PO BOX 2120                                                                              CAROL STREAM       IL      60132-2120
 SYLVERS, DEVIN                                                                   ADDRESS REDACTED
 Sylvester Winergy Inc                                                            5115 Buena Vista Dr                                                                      Paso Robles        CA      93446
 SYLVESTER WINERY INC                                                             5115 BUENA VISTA DR                                                                      PASO ROBLES        CA      93446
 SYMBOL TECHNOLOGIES INC                                                          15124 COLLECTIONS CENTER DR                                                              CHICAGO            IL      60693




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 295 of 342
                                                                                  Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18              Page 311 of 357
                                                                                                                                         Creditor Matrix
                                                                                                                                    Served via First Class Mail


                  Company                                     Contact                                          Address 1                              Address 2                     Address 3                        City   State       Zip         Country
 SYMPHONY INFOSPACE PVT LTD.                 6TH FLOOR BUILDING 5A                          PRITECH SEZ PARK                            BELANDUR VILLAGE                 VARTHUR HOBLI, OUTER RING ROAD   BANGALORE                 560103       INDIA
 SYMPHONY SERVICES CORP.                                                                    2475 HANOVER STREET                                                                                           PALO ALTO         CA      94304
 SYNCHROGISTICS LLC                                                                         800 W SMITH STREET SUITE 201                                                                                  GREENSBORO        NC      27401
 Synchrogistics, LLC                         Bill Jackson                                   800 West Smith Street, Suite 102                                                                              Greensboro        NC      27401
 Synchrogistics, LLC                         Nexsen Pruet, PLLC                             Brian R. Anderson                           701 Green Valley Rd, Suite 100                                    Greensboro        NC      27408
 SYNERGY ENERGY HOLDINGS, LLC                                                               325 DELAWARE AVENUE                         SUITE 102                                                         BUFFALO           NY      142020
 SYPOSS, ARRIANA TONI                                                                       ADDRESS REDACTED

 SYSCO FOOD SERVICES OF SEATTLE                                                             PO BOX 97054                                                                                                  KENT              WA      98064-9754
 SYSCO FOOD SERVICES PORTL                                                                  PO BOX 2210                                                                                                   WILSONVILLE       OR      97070
 SYSCO FOOD SERVICES PORTLAND                                                               PO BOX 2210                                                                                                   WILSONVILLE       OR      97070
 SYSTECH DISPLAYS INC                                                                       5130 MOSS LN                                                                                                  GRANITE BAY       CA      95746
 SYSTEMED PHARMACY, INC.                                                                    4700 ROCKSIDE ROAD, SUITE 200                                                                                 INDEPENDENCE      OH      44131-2155
 SZABO, MICHAEL                                                                             ADDRESS REDACTED
 SZCZESNIAK, TONI                                                                           ADDRESS REDACTED
 SZENTENDREI III, LASZLO LLOYD                                                              ADDRESS REDACTED
 SZERLIP, PAUL C                                                                            ADDRESS REDACTED
 SZILAGI, PAUL T                                                                            ADDRESS REDACTED
 SZULCZEWSKI JR, JOSEPH                                                                     ADDRESS REDACTED
 SZYMANSKI, PAULETTE ELSIE                                                                  ADDRESS REDACTED
 T & L NURSERY TISSUES & LINERS                                                             13245 WOODINVILLE-REDMOND RD                                                                                  REDMOND           WA      98052
                                             ATTN DANNY BAZERMAN, DIRECTOR OF
 T MOBILE WEST CORPORATION                   OPERATIONS & ENGINEERING                       2008 MCGAW AVE                                                                                                IRVINE            CA      92614
 T SALES WHOLESALE MEXICAN
 FOODS INC                                                                                  408 ROCK ISLAND ROAD                                                                                          EAST WENATCHEE    WA      98802
 T&L Nursery, Inc.                                                                          13245 Woodinville-Redmond Rd NE                                                                               Redmond           WA      98052
 T&L NURSERY, INC.                                                                          13245 WOODINVILLE-REDMOND RD                                                                                  REDMOND           WA      98052
 T.C. Fareast                                                                               7501 8th Avenue NE                                                                                            Seattle           WA      98115
 T.C. GLOBAL INC.                            ATTN VP OF SALES                               3100 AIRPORT WAY SOUTH                                                                                        SEATTLE           WA      98134
 T.C. GLOBAL INC.                            CARL PENNINGTON                                3100 AIRPORT WAY SOUTH                                                                                        SEATTLE           WA      98134
 T.C. GLOBAL INC.                            VICE PRESIDENT OF SALES                        3100 AIRPORT WAY SOUTH                                                                                        SEATTLE           WA      98134
 T.D. CURRAN INC.(ALPHA TECH
 COMPUTER)                                                                                  PO BOX 32090                                                                                                  BELLINGHAM        WA      98228-3090
 T.G.F. Company                                                                             455 N. Cityfront Plz. Dr.                   Ste. 2400                                                         Chicago           IL      60611
 T.G.F. Company                              Robert E. Griffin, Jr. Senior Vice President   c/o Sunbelt Investment Holdings, Inc.       8095 Othello Ave.                                                 San Diego         CA      92111
 TA, NGA T                                                                                  ADDRESS REDACTED
 TA, VANIA                                                                                  ADDRESS REDACTED
 TAATJES, JONATHAN JEFFREY                                                                  ADDRESS REDACTED
 TABARES, LISA                                                                              ADDRESS REDACTED
 TABBADA, JUDEUS - JOEY BORJAL                                                              ADDRESS REDACTED
 TABERNACLE CHRISTIAN ACADEMY                                                               901 54TH TERRACE                                                                                              BELLINGHAM        WA      98226
 TABERSKI, JAN E.                                                                           ADDRESS REDACTED
 TABLEAU SOFTWARE INC                                                                       837 NORTH 34TH ST STE 400                                                                                     SEATTLE           WA      98103
 TABLEAU SOFTWARE INC.                                                                      400 N 34TH ST                               SUITE 200                                                         SEATTLE           WA      98103
 Tableau Software, Inc.                      Amber Yeaw                                     837 No 34th St Suite 200                                                                                      Seattle           WA      98103
 TABLER, JESSICA                                                                            ADDRESS REDACTED
 TACCHINI, JOHN DOMINIC                                                                     ADDRESS REDACTED
 TACKITT, MASON ANDREW                                                                      ADDRESS REDACTED
 TACO WORKS INC                                                                             3424 SACRAMENTO DR                                                                                            SAN LUIS OBISPO   CA      93401
 TACOMA CITY TREASURER                       TACOMA PUBLIC UTILITIES                        PO BOX 11010                                                                                                  TACOMA            WA      98411-1010
 TACOMA PIECE CO HEALTH DEPT                                                                3629 SOUTH D STREET                                                                                           TACOMA            WA      98418
 TACOMA PIERCE COUNTY                        HEALTH DEPT FOOD SAFETY PROGRAM                3629 SOUTH D STREET MS 414                                                                                    TACOMA            WA      98418
 TACOMA PIERCE COUNTY                        HEALTH DEPT FOOD SAFETY PROGRM                 3629 SOUTH D STREET MS 414                                                                                    TACOMA            WA      98418
 TACOMA SCREW PRODUCTS                                                                      2001 CENTER STREET                                                                                            TACOMA            WA      98409-7895
 TACOMA SCREW PRODUCTS INC                                                                  ATTN ACCOUNTS RECEIVABLE                                                                                      TACOMA            WA      98409-7895
 TACOMA-PIERCE COUNTY HEALTH
 DEPARTMENT                                                                                 3629 SOUTH D STREET                                                                                           TACOMA            WA      98418
 TACUPETO CHIPS AND SALSA INC                                                               PO BOX 231928                                                                                                 ENCINITAS         CA      92023
 TADIN HERB & TEA COMPANY                                                                   PO BOX 2968                                                                                                   HUNTINGTON PARK   CA      90255
 TAFA, LOCAN                                                                                ADDRESS REDACTED
 TAFIL, JULIE A.                                                                            ADDRESS REDACTED
 TAFOYA, JOHN ISAAC                                                                         ADDRESS REDACTED
 TAGHON, STEVEN RAY                                                                         ADDRESS REDACTED
 TAGUE, ROSETTA ELAINE                                                                      ADDRESS REDACTED

 TAHOMA SOL COFFEE CORPORATION TAHOMA SOL COFFEE, CORP                                      1702 AUBURN WAY                                                                                               AUBURN            WA      98002
 TAIT & ASSOCIATES INC                                                                      701 N PARKCENTER DRIVE                                                                                        SANTA ANA         CA      92705
 TAIT ENVIRONMENTAL SVCS INC                                                                701 N PARKCENTER DRIVE                                                                                        SANTA ANA         CA      92705
 TAITANO, JOHN A                                                                            ADDRESS REDACTED
 TAKAHASHI, DAVID                                                                           ADDRESS REDACTED
 TAKAHASHI, DAVID H                                                                         ADDRESS REDACTED
 TAKAMI, ASHLEY J                                                                           ADDRESS REDACTED
 TAKEMURA, NOLAN R.                                                                         ADDRESS REDACTED
 TAKEUCHI-THOMPSON, GWEN
 ASHLYN                                                                                     ADDRESS REDACTED
 TAKEYAMA, MAI J                                                                            ADDRESS REDACTED
 TAKO TYKO SIGNS AND LIGHTING                                                               5010 VENICE BOULEVARD                                                                                         LOS ANGELES       CA      90019
 TALADA, JULIA K                                                                            ADDRESS REDACTED
 TALADA, TARI D                                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                              Page 296 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18              Page 312 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


                 Company                                          Contact                          Address 1                                 Address 2                    Address 3               City   State       Zip      Country
 TALAMANTE, ANGELINA ERIN                                                         ADDRESS REDACTED
 TALBERT, DAVID                                                                   ADDRESS REDACTED
 TALBOT INVESTMENT COMPANY                   C/O TOUSLEY BRAIN                    ATTN CYNTHIA THOMAS, ESQ               56TH FLOOR, AT&T GATEWAY TOWER   700 FIFTH AVE               SEATTLE            WA      98104-5056
 TALBOT, OLIVIA                                                                   ADDRESS REDACTED
 TALBOTT, JACKIE LYNN                                                             ADDRESS REDACTED
 TALIA, NANETTE ELIZABETH                                                         ADDRESS REDACTED
 TALKINGTON, LORRIE LEE                                                           ADDRESS REDACTED
 TALLEY VINEYARDS                                                                 PO BOX 360                                                                                          ARROYO GRANDE      CA      93421-0360
 TALLEY, ANTHONY CONNER                                                           ADDRESS REDACTED
 TALLEY, BRANDIN                                                                  ADDRESS REDACTED
 TALLEY, JANA E                                                                   ADDRESS REDACTED
 TALLEY, JOHN DOMINIC                                                             ADDRESS REDACTED
 TALLEY, MEGAN L.                                                                 ADDRESS REDACTED
 TALMAGE, ANNA ELIZABETH                                                          ADDRESS REDACTED
 TALX UC EXPRESS                                                                  4076 PAYSHERE CIRCLE                                                                                CHICAGO            IL      60674
 TALX UC EXPRESS                                                                  4076 PAYSPHERE CIRCLE                                                                               CHICAGO            IL      60674
 TAM, WANDA                                                                       ADDRESS REDACTED
 TAM, WILLIAM W                                                                   ADDRESS REDACTED
 TAMALONIS, MATTHEW J                                                             ADDRESS REDACTED
 TAMAYO, ROY MUNOZ                                                                ADDRESS REDACTED
 TAMAYO, VALERIE PAIGE                                                            ADDRESS REDACTED
 TAMGO                                                                            PO BOX 863                                                                                          SILVERDALE         WA      98383
 TAMPICO SPICE CO INC                                                             PO BOX 01229                                                                                        LOS ANGELES        CA      90001
 TAMURA, CONNIE S.                                                                ADDRESS REDACTED
 TANAKA, TRACY M                                                                  ADDRESS REDACTED
 TANAKA, TYRON                                                                    ADDRESS REDACTED
 TANASACRES NURSERY                                                               308 SW 1ST AVE STE 400                                                                              PORTLAND           OR      97204-3417
 TANASACRES NURSERY INC                                                           PO BOX 91520                                                                                        PORTLAND           OR      97291
 TANDEM ELECTRIC INC                                                              5836 S 228TH ST                                                                                     KENT               WA      98032
 TANG, FAI T.                                                                     ADDRESS REDACTED
 TANGALIN, NATHAN A                                                               ADDRESS REDACTED
 TANGUI, LUCY                                                                     ADDRESS REDACTED
 TANNER, BETH                                                                     ADDRESS REDACTED
 TANNER, HARRISON                                                                 ADDRESS REDACTED
 TANNER, MARISELA                                                                 ADDRESS REDACTED
 TANNER, ROSS ROBERT                                                              ADDRESS REDACTED
 TAPIA , ELISABETH                                                                2170 CHINO HILLS                                                                                    CHINO              CA      91710
 TAPIA, ELISABETH                                                                 ADDRESS REDACTED
 TAPIA, JUAN E                                                                    ADDRESS REDACTED
 TAPIA, KRYSTAL SAYURI                                                            ADDRESS REDACTED
 TAPIA, MARCIAL                                                                   ADDRESS REDACTED
 TAPIA, MARCIAL -                                                                 ADDRESS REDACTED
 TAPIA, MARIA CATALINA                                                            ADDRESS REDACTED
 TAPIA, PETRA                                                                     ADDRESS REDACTED
 TAPSCOTT, ANTHONY E                                                              ADDRESS REDACTED
 TARABOCHIA, KEEGAN JOSIAH                                                        ADDRESS REDACTED
 TARANTINO WHOLESALE FOOD
 DISTRIBUTOR                                                                      7651 SAINT ANDREWS AVE                                                                              SAN DIEGO          CA      92154
 TARANTINO, EMELLIANA AGRONT                                                      ADDRESS REDACTED
 TARANTINO, JOE                                                                   ADDRESS REDACTED
 TARASI, JANET R                                                                  ADDRESS REDACTED
 TARDY, MATTHEW JAMES                                                             ADDRESS REDACTED
 TARGET CORPORATION                                                               1000 NICOLLET MALL                                                                                  MINNEAPOLIS        MN      55403
 TARIN, LORRAINE H                                                                ADDRESS REDACTED
 TARLAO, GABRIELLA SELENA                                                         ADDRESS REDACTED
 TARN, ROBERT                                                                     ADDRESS REDACTED
 TARRANT, LETRICIA MARIE                                                          ADDRESS REDACTED
 TARRANT, RICHARD A                                                               ADDRESS REDACTED
 TARTAGLIA, JORDAN RAE                                                            ADDRESS REDACTED
 TARTER, NICHOLAS                                                                 ADDRESS REDACTED
 TASHIRO, YUKIO                                                                   ADDRESS REDACTED
 TASSI VENDING                                                                    2209 JONES AVE NE                                                                                   RENTON             WA      98056
 TASSLIMI, SUSAN                                                                  ADDRESS REDACTED
 TAT, TIEN THI                                                                    ADDRESS REDACTED
 TATARCUK, EILEEN                                                                 ADDRESS REDACTED
 TATES BAKE SHOP                             RECEIVABLE VENDOR ONLY               62 PINE STREET                                                                                      EAST MORICHES      NY      11940
 TATMAN, KIMBERLY JENNIFER                                                        ADDRESS REDACTED
 TATMAN, WILLIAM A                                                                ADDRESS REDACTED
 TATTOOFUN INC                                                                    2205 FARADAY AVE #B                                                                                 CARLSBAD           CA      92008
 TattooFun, Inc.                                                                  PO Box 131055                                                                                       Carlsbad           CA      92013-1055
 TATUM, ABIGAIL KATHLEEN                                                          ADDRESS REDACTED
 TATUM, SHELLY R                                                                  ADDRESS REDACTED
 TAULAGA, VERONICA                                                                ADDRESS REDACTED
 TAULAPAPA, SILAFAGA DIANNA                                                       ADDRESS REDACTED
 TAVITIAN, DAVID                                                                  ADDRESS REDACTED
 TAXARA, MELISSA ELIZABETH                                                        ADDRESS REDACTED
 TAYLOR BROTHERS OF IDAHO INC                                                     PO BOX 16373                                                                                        BOISE              ID      83715-6373
 TAYLOR BROTHERS OF IDAHO INC                Stan Sturtz                          PO BOX 16373                                                                                        BOISE              ID      83715-6373
 TAYLOR EDSON, JAMES MAXWELL                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 297 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 313 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                 Company                                          Contact                             Address 1                                 Address 2         Address 3               City   State       Zip      Country
 TAYLOR JR., JOHN IRA                                                             ADDRESS REDACTED
 TAYLOR V, WILLIAM                                                                ADDRESS REDACTED
 TAYLOR, ALAN DOUGLAS                                                             ADDRESS REDACTED
 TAYLOR, ALISA MARIE                                                              ADDRESS REDACTED
 TAYLOR, AMANDA CATHERINE                                                         ADDRESS REDACTED
 TAYLOR, AMY C.                                                                   ADDRESS REDACTED
 TAYLOR, AMY YASUKO                                                               ADDRESS REDACTED
 TAYLOR, ANTOINE RAYNARD                                                          ADDRESS REDACTED
 TAYLOR, ANTONETTE T.                                                             ADDRESS REDACTED
 TAYLOR, BONNIE                                                                   ADDRESS REDACTED
 TAYLOR, CODY AUSTIN                                                              ADDRESS REDACTED
 TAYLOR, COLBY JACK                                                               ADDRESS REDACTED
 TAYLOR, DARYL                                                                    ADDRESS REDACTED
 TAYLOR, DAVID W.                                                                 ADDRESS REDACTED
 TAYLOR, DEREK D                                                                  ADDRESS REDACTED
 TAYLOR, DEVEN RYAN                                                               ADDRESS REDACTED
 TAYLOR, IAN PAUL                                                                 ADDRESS REDACTED
 TAYLOR, ISABELLE Q.                                                              ADDRESS REDACTED
 TAYLOR, JACOB                                                                    ADDRESS REDACTED
 TAYLOR, JAMES                                                                    ADDRESS REDACTED
 TAYLOR, JONATHAN                                                                 ADDRESS REDACTED
 TAYLOR, JOSEPH ALLEN                                                             ADDRESS REDACTED
 TAYLOR, JULIE A.                                                                 ADDRESS REDACTED
 TAYLOR, KELSEY NICOLE                                                            ADDRESS REDACTED
 TAYLOR, LATOYA                                                                   ADDRESS REDACTED
 TAYLOR, LEESHA KAY                                                               ADDRESS REDACTED
 TAYLOR, LINDA M                                                                  ADDRESS REDACTED
 TAYLOR, LOGAN BRYAN                                                              ADDRESS REDACTED
 TAYLOR, LYDIA                                                                    ADDRESS REDACTED
 TAYLOR, MARIA E                                                                  ADDRESS REDACTED
 TAYLOR, MICHAELE BETH                                                            ADDRESS REDACTED
 TAYLOR, NICHOLL L.                                                               ADDRESS REDACTED
 TAYLOR, PAUL S                                                                   ADDRESS REDACTED
 TAYLOR, PHILLIP JEFFRY                                                           ADDRESS REDACTED
 TAYLOR, ROBERT                                                                   ADDRESS REDACTED
 Taylor, Robert W.                                                                31585 Cristy Way                                                                            Thousand Palms     CA      92276
 TAYLOR, ROBIN L.                                                                 ADDRESS REDACTED
 TAYLOR, SARA                                                                     ADDRESS REDACTED
 TAYLOR, SCOTT                                                                    ADDRESS REDACTED
 TAYLOR, SHERRY                                                                   ADDRESS REDACTED
 TAYLOR, STEVE R                                                                  ADDRESS REDACTED
 TAYLOR, TABITHA KAYE                                                             ADDRESS REDACTED
 TAYLOR, TAMI L                                                                   ADDRESS REDACTED
 TAYLOR, TESSA MARYANN                                                            ADDRESS REDACTED
 TAYLOR, TRAVIS                                                                   ADDRESS REDACTED
 TAYLOR, WILLIAM                                                                  ADDRESS REDACTED
 TAYLOR-AUSBUN, CHRISTINA MARIE                                                   ADDRESS REDACTED
 TAYLORS PORTABLE WELDING                                                         16130 SE OATFIELD RD.                                                                       MILWAUKIE          OR      97267
 Taylors Sausage                             Terry Taylor                         525 West Watkins St                                                                         Cave Junction      OR      97523
 TAYLORS SAUSAGE INC                                                              PO BOX 188                                                                                  CAVE JUNCTION      OR      97523
 Taylors Sausage Inc                         Taylors Sausage                      Terry Taylor                              525 West Watkins St                               Cave Junction      OR      97523
 TC GLOBAL, INC.                             ATTN VICE PRESIDENT SALES            3105 AIRPORT WAY SOUTH                                                                      SEATTLE            WA      98134
 TCA - SO CAL                                                                     125 PACIFICA                              SUITE 100                                         IRVINE             CA
 TCO OLYMPIC GATEWAY SHOPPING
 CT                                          C/O PACIFIC ASSET ADVISORS INC       600 108TH AVE NE STE 530                                                                    BELLEVUE           WA      98004
 TCO OLYMPIC GTWY SHOPPING CT                C/O PACIFIC ASSET ADVISORS INC       600 108TH AVE NE STE 530                                                                    BELLEVUE           WA      98004
 TDI MANAGED CARE SERVICES INC.                                                   620 ESPILON DRIVE                                                                           PITTSBURGH         PA      15238
 TDI MANAGED CARE SERVICES, INC.                                                  620 EPSILON DRIVE                                                                           PITTSBURGH         PA      15238
 TDM SERVICES INC                                                                 PO BOX 92403                                                                                HENDERSON          NV      89009
 TE, LENG PENG                                                                    ADDRESS REDACTED
 TEAGLE, DALLIS RAE                                                               ADDRESS REDACTED
 TEAHEN, TIMOTHY                                                                  ADDRESS REDACTED
 TEAM BEANS LLC                                                                   2301 COTTONTAIL LANE                                                                        SOMERSET           NJ      08873
 TEAMSTERS LOCAL 38                                                               PO BOX 1548                                                                                 EVERETT            WA      98206
 TEASLEY, KATIE                                                                   12140 SW WALDEN LANE                                                                        BEAVERTON          OR      97008
 TEC, RUBEN E                                                                     ADDRESS REDACTED
 TECHAU, LAURIE                                                                   ADDRESS REDACTED
 TECHNIBILT LTD                                                                   PO BOX 532078                                                                               ATLANTA            GA      30353-2078
 TECHNOLOGY ALLIANCE GROUP                                                        114 W MAGNOLIA ST SUITE 505                                                                 BELLINGHAM         WA      98225
 TECNOVISION DIGITAL ADVERTISING
 INC                                                                              PO BOX 212602                                                                               CHULA VISTA        CA      91921-2602
 TEDS TREATS                                                                      37 HACIENDA LN                                                                              WOOLAND            CA      95695
 TEE, JASON                                                                       ADDRESS REDACTED
 TEED, FELICITY                                                                   ADDRESS REDACTED
 TEED, JOHN JOSEPH                                                                ADDRESS REDACTED
 TEED, MATTHEW S                                                                  ADDRESS REDACTED
 TEEFY, MADISON                                                                   ADDRESS REDACTED
 TEEL, CATHLEEN                                                                   10754 EAST PEANUT DR.                                                                       DEWEY              AZ      86327
 TEEL, CATHLEEN LYNN                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 298 of 342
                                                                              Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18                Page 314 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                Company                                             Contact                             Address 1                                  Address 2          Address 3                  City   State       Zip      Country
 TEESDALE, RENE M                                                                   ADDRESS REDACTED
 TEETER TOTAL SERVICES INC                                                          PO BOX 33686                                                                                  LAS VEGAS             NV      89133-3686
 TEEUWEN, RENEE                                                                     ADDRESS REDACTED
 TEIXEIRA, LINDA LAVADA                                                             ADDRESS REDACTED
 TEIXEIRA, PAUL NORMAN                                                              ADDRESS REDACTED
 TEIXEIRA, STEPHANIE ANN                                                            ADDRESS REDACTED
 TEIXEIRA, TONI L                                                                   ADDRESS REDACTED
 TEJEDA, CARMEN                                                                     ADDRESS REDACTED
 TEJEDA, OSCAR                                                                      ADDRESS REDACTED
 TELAID INDUSTRIES INC                                                              PO BOX 0341                                                                                   BRATTLEBORO           VT      05302-0341
 TELECHECK SERVICES                                                                 PO BOX 60028                                                                                  CITY OF INDUSTRY      CA      91716-0028
 Telecheck Services, Inc.                    Prince Altee Thomas, Esquire           Fox Rothschild LLP                         2000 Market Street, 20th Floor                     Philadelphia          PA      19103-3222
 TELEMANAGER TECHNOLOGIES, INC.              ATTN PAUL KOBYLEVSKY, VICE PRESIDENT   211 WARREN STREET                                                                             NEWARK                NJ      07103
 TELEMANGER TECHNOLOGIES, INC.                                                      211 WARREN STREET                          SUITE 409                                          NEWARK                NJ      07103
 TELESIS PREPARATORY ACADEMY                                                        2598 STARLITE LANE                                                                            LAKE HAVASU CITY      AZ      86403
 TELGIAN CORPORATION                                                                PO BOX 24                                                                                     DUBUQUE               IA      52004-0024
 TELLE, KENNETH D                                                                   ADDRESS REDACTED
 TELLES, CINDY                                                                      ADDRESS REDACTED
 TELLEZ, DAVID JOSEPH                                                               ADDRESS REDACTED
 TELLEZ, ELIZABETH                                                                  ADDRESS REDACTED
 TELLEZ, JESSE                                                                      ADDRESS REDACTED
 TELLEZ, STEPHANIE G.                                                               ADDRESS REDACTED
 TELLINGHUSEN, COLLIN ROBERT                                                        ADDRESS REDACTED
 TEMPLE, KATHRYN                                                                    ADDRESS REDACTED
 TEMPLETON, MICHELE                                                                 ADDRESS REDACTED
 TEMPLIN, JODI                                                                      ADDRESS REDACTED
 TENDICK, MICHAEL WALTER                                                            ADDRESS REDACTED
 TENDITNY, OKSANA                                                                   21780 SW SHERWOOD BLVD                     239                                                SHERWOOD              OR      97140
 TENDITNY, OKSANA NIKOLAYEVN                                                        ADDRESS REDACTED
 TENINO MIDDLE SCHOOL                                                               PO BOX 4024                                                                                   TENINO                WA      98589
 TENNANT                                                                            PO BOX 1452                                                                                   MINNEAPOLIS           MN      55440-1452
 TENNANT SALES & SERVICE CO                                                         PO BOX 71414                                                                                  CHICAGO               IL      60694-1414
 TENNANT, JENNIFER LEANNE                                                           ADDRESS REDACTED
 TENTOEA, JENNIFER                                                                  ADDRESS REDACTED
 TEOFILO, PAULINE                                                                   ADDRESS REDACTED
 TERABYTE SUPPLY                                                                    2119 CECELIA TER                                                                              SAN DIEGO             CA      92110
 TERADATA                                                                           14753 COLLECTIONS CENTER DR                                                                   CHICAGO               IL      60693
 TERADATA                                                                           1700 SOUTH PATTERSON BLVD                                                                     DAYTON                OH      45479
 Teradata Corporation                                                               1000 Innovation Drive                                                                         Miamisburg            OH      45342
 Teradata Corporation                        Stephanie Edenfield                    11695 Johns Creek Parkway                                                                     Johns Creek,          GA      30097
 Teradata Corporation                        Teradata Corporation                                                              1000 Innovation Drive                              Miamisburg            OH      45342
 TERADATA OPERATIONS INC                                                            14753 COLLECTIONS CENTER DRIVE                                                                CHICAGO               IL      60693
 TERADATA OPERATIONS, INC.                                                          1700 SOUTH PATTERSON BLVD                                                                     DAYTON                OH      45479
 TERAN, RICHARD E                                                                   ADDRESS REDACTED
 TERCERO, VICKY                                                                     ADDRESS REDACTED
 TEREKHOVSKA, LYUDMYLA                                                              ADDRESS REDACTED
 TERGESEN, MADELYN C                                                                ADDRESS REDACTED
 TERI LYNN COAKLEY                                                                  ADDRESS REDACTED
 TERPAK, SHANNON                                                                    ADDRESS REDACTED
                                                                                    2002 BEAUDRY ROAD UNTIL JANUARY THEN
 TERRACE HEIGHTS ELEMENTARY                                                         SAME AS ABOVE                                                                                 YAKIMA                WA      98901
 TERRACON CONSULTANTS INC.                                                          PO BOX 843358                                                                                 KANSAS CITY           MO      64184-3358
 TERRAMAR RETAIL CENTERS, LLC                                                       4695 MACARTHUR CT STE 700                                                                     NEWPORT BEACH         CA      92660-1862
 TERRANO, CATHERINE                                                                 ADDRESS REDACTED
 TERRANOMICS CROSSROADS
 ASSOCIATES                                  TERRANOMICS                            320 108TH AVE. NE, SUITE 406                                                                  BELLEVUE              WA      98004
 TERRAVIDA COFFEE                                                                   2211 RIMLAND DR                                                                               BELLINGHAM            WA      98226
 TERRAVIDA COFFEE LLC                                                               1201 THIRD AVE.                            40TH FLOOR                                         SEATTLE               WA      98101
 TERRAZAS, JESUS I                                                                  ADDRESS REDACTED
 TERRELL, AARON                                                                     ADDRESS REDACTED
 TERRONES, CATHERINE                                                                ADDRESS REDACTED
 TERRONES, VERONICA                                                                 ADDRESS REDACTED
 TERRY, BRENDA DARLENE                                                              ADDRESS REDACTED
 TERRY, ERICA IRENE                                                                 ADDRESS REDACTED
 TERRY, MARK P.                                                                     ADDRESS REDACTED
 TERRY, SHANE MICHAEL                                                               ADDRESS REDACTED
 TERRY, STEPHANIE                                                                   ADDRESS REDACTED
 TERRY, SUSAN R.                                                                    ADDRESS REDACTED
 TERRY, TRACY KATHLEEN                                                              ADDRESS REDACTED
 TERRYS DAIRY INC                                                                   2382 N HWY                                                                                    COLVILLE              WA      99114
 TESFAMARIAM, SEMHAR TIRFE                                                          ADDRESS REDACTED
 Tessa Brown                                                                        ADDRESS REDACTED
 TESSEMA, AMSALE DAMTE                                                              ADDRESS REDACTED
 TESSMER, EMILY E                                                                   ADDRESS REDACTED
 TESTA, LOGAN S                                                                     ADDRESS REDACTED
 TESTA, WAYLON W                                                                    ADDRESS REDACTED
 TESTRITE VISUAL PRODUCTS INC                                                       216 SOUTH NEWMAN STREET                                                                       HACKENSACK            NJ      07601
 TEUNISSEN, CASSIDY BRIEANNE                                                        ADDRESS REDACTED
 TEVANYAN, AREG                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 299 of 342
                                                                               Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                               D    11/26/18                     Page 315 of 357
                                                                                                                                                Creditor Matrix
                                                                                                                                           Served via First Class Mail


                 Company                                            Contact                               Address 1                                                Address 2                       Address 3                City   State       Zip      Country
 TEVEZ, ELIZARDO                                                                            ADDRESS REDACTED
 TEXAS CHILD SUPPORT
 DISBURSEMENT UNIT                                                                          PO BOX 659791                                                                                                      SAN ANTONIO         TX      78265-9791
 TGF COMPANY                                 BANK OF AMERICA LOCKBOX                        FILE 56692                                                                                                         LOS ANGELES         CA      90074-6692
 THACKER, ANDREW JOHN                                                                       ADDRESS REDACTED
 THACKER, KELLI                                                                             ADDRESS REDACTED
 THAENS, DIANN                                                                              ADDRESS REDACTED
 THAGGARD, LISA A                                                                           ADDRESS REDACTED
 THANEM, MARCIA J.                                                                          ADDRESS REDACTED
 THATTE, ARAVINDA JAYANT                                                                    ADDRESS REDACTED
 THAYER, BURDETT                                                                            ADDRESS REDACTED
 THAYER, CHRISTOPHER M                                                                      ADDRESS REDACTED
 THE BACKFLOW PREVENTER                                                                     3072 MARACAIBO DRIVE                                                                                               LAKE HAVASU CITY    AZ      86404
 The Balloon Fair                                                                           PO Box 2412                                                                                                        Gresham             OR      97030-0656
 The Bellingham Herald                       Attn Juan Cornejo, Assistant General Counsel   c/o The McClatchy Company                          2100 Q. Street                                                  Sacramento          CA      95816-6899

 The Bellingham Herald                       c/o Paul J. Pascuzzi                           Felderstein Fitzgerald Willoughby & Pascuzzi LLP   400 Capitol Mall, Suite 1750                                    Sacramento          CA      95814
 The Bellingham Herald                       The Bellingham Herald                          Attn Juan Cornejo, Assistant General Counsel       c/o The McClatchy Company         2100 Q. Street                Sacramento          CA      95816-6899
 THE BENENSON CAPITAL CO LLC                 C/O BENENSON CAPITAL PARTNERS                  708 THIRD AVE                                                                                                      NEW YORK            NY      10017
 THE BENENSON CAPITAL COMPANY,
 LLC                                                                                        708 THIRD AVE.                                     28TH FL.                                                        NEW YORK            NY      10017
 The Bifferato Firm                          Ian Connor Bifferato, Esq.                     1007 N. Orange Street, 4th Floor                                                                                   Wilmington          DE      19801
 THE BOX MAKER                                                                              PO BOX 58968                                                                                                       TUKWILA             WA      98138
 THE BOYS AND GIRLS CLUBS OF
 SANTA MONICA                                                                               1220 LINCOLN BLVD                                                                                                  SANTA MONICA        CA      90401
 THE BREAD STOP BAKERY LLC                                                                  197 WALLIS ST STE C                                                                                                EUGENE              OR      97402-5301
 THE CBORD GROUP, INC.                                                                      61 BROWN ROAD                                                                                                      ITHACA              NY      14850
 THE CHEFS TABLE LLC                                                                        PO BOX 731088                                                                                                      PUYALLUP            WA      98373
 THE CHEFS WAREHOUSE WEST
 COAST LLC                                                                                  PO BOX 601154                                                                                                      PASADENA            CA      91189-1154
 THE CITY OF SEATTLE                         SEATTLE CITY LIGHT                             REAL ESTATE SERVICES                               10115 THIRD AVE.                  ROOM 615                      SEATTLE             WA      98104
 THE CLOROX SALES COMPANY                                                                   PO BOX 951015                                                                                                      DALLAS              TX      75395-1015
 THE COGENT GROUP, LLC                                                                      12720 HILLCREST RD STE 650                                                                                         DALLAS              TX      75230-2005
 THE COLONIES PACIFIC 17 LLC                 C/O PACIFIC DEV. GROUP II                      ONE CORP. PLAZA 2ND FLOOR                                                                                          NEWPORT BEACH       CA      92660
 The Colonies-Pacific 17, LLC                                                               650 Town Center Dr.                                Ste. 2000                                                       Costa Mesa          CA      92626
 The Colonies-Pacific 17, LLC                c/o Colonies Crossroads, Inc.                  1220 East, 19th St.                                                                                                Upland              CA      91786
 The Colonies-Pacific 17, LLC                Law Offices of Glen Dresser                    Glen Dresser                                       5250 Lankershim Blvd Ste 500                                    N Hollywood         CA      91601-3187
 The Colonies-Pacific 17, LLC                Martha Ojeda                                   PO Box 3060                                                                                                        Newport Beach       CA      92658
 THE COMMERCE BANK OF
 WASHINGTON, N.A.                            ATTN RALPH P. NEWELL                           TWO UNION SQUARE, SUITE #3600                      601 UNION STREET                                                SEATTLE             WA      98101
 THE COMMERCE BANK OF
 WASHINGTON, N.A.                            TWO UNION SQUARE, SUITE #3600                  ATTN RALPH P. NEWELL                               601 UNION STREET                                                SEATTLE             WA      98101
 THE COTTAGE SCHOOL                                                                         P.O. BOX #4380                                                                                                     BELLINGHAM          WA      98227
 THE CRAZY CLEAN SOAP CO                                                                    7625 HILLROSE STREET                                                                                               TUJUNGA             CA      91042
 THE EQUITY GROUP                                                                           6018 S DURANGO DR STE 110                                                                                          LAS VEGAS           NV      89113-1789
 THE ESTATE OF MAURICE W, PATTEN,
 GLEE PATTEN AND RICHARD M.
 PATTEN                                                                                     11243 MARIN VIEW DR. S.W.                                                                                          SEATTLE             WA      98146
 THE ESTATE OF MAURICE W. PATTEN,
 GLEE PATTEN AND RICHARD M.
 PATTEN                                      Glee Daper                                     11243 MARIN VIEW DR. S.W.                                                                                          SEATTLE             WA      98146
 THE FAT CAT BEER COMPANY LLC                                                               7979 IVANHOE AVE STE 555                                                                                           LA JOLLA            CA      92037
 THE FEARY GROUP                                                                            1809 7TH AVE                                       SUITE 1111                                                      SEATTLE             WA      98101
 THE FOOD PARTNERS LLC                                                                      7200 WISCONSIN AVE STE 312                                                                                         BETHESDA            MD      20814-4888
 THE FOUNDATION FOR TIGARD                   TUALATIN SCHOOLS                               6960 SW SANDBURG STREET                                                                                            TIGARD              OR      97223
 THE GIVING PLATE INC                                                                       1245 SE 3RD STREET C-7                                                                                             BEND                OR      97702
 THE GREEN CONNECTION                                                                       933 MARYLAND DRIVE                                                                                                 VISTA               CA      92083
 THE HAIN CELESTRIAL GROUP                                                                  1111 MARCUS AVE                                                                                                    LAKE SUCCESS        NY      11042
 THE HAMEROFF LAW FIRM                                                                      3443 E FT LOWELL RD #101                                                                                           TUCSON              AZ      85716
 The Henry Wine Group                        Attn Phil Pritchatt                            4301 Industrial Way                                                                                                Benicia             CA      94510
 THE HIGHER TASTE                                                                           PO BOX 313                                                                                                         GASTON              OR      97119
 THE HIGHER TASTE LTD                                                                       PO BOX 313                                                                                                         GASTON              OR      97119
 THE HONEST COMPANY                                                                         2700 PENNSYLVANIA AVE                                                                                              SANTA MONICA        CA      90404
 The Honest Company, Inc.                    Attn Dana Tykocinski                           2700 Pennsylvania Ave, Suite 1200                                                                                  Santa Monica        CA      90404
 THE ICE HOUSE                                                                              2650 OAK STREET                                                                                                    BAKER               OR      97814
 THE ICE HOUSE                               HAUN INC, DBA THE ICE HOUSE                    2650 OAK STREET                                                                                                    BAKER CITY          OR      97814
 THE IMMIGRATION GROUP PC                                                                   104 KENNER AVENUE SUITE 202                                                                                        NASHVILLE           TN      37205
 THE INN AT GIG HARBOR                                                                      3211 56TH ST NORTHWEST                                                                                             GIG HARBOR          WA      98335
 THE IRVINE COMMUNITY                        C/O THE IRVINE COMPANY RETAIL
 DEVELOPMENT COMPANY LLC                     PROPERTIES                                     100 INNOVATION                                                                                                     IRVINE              CA      92617
 The Irvine Company                          Ernie Zachary Park                             Bewley, Lassleben & Miller, LLP                    13215 E. Penn Street, Suite 510                                 Whittier            CA      90602-1797
 The Irvine Company                          Ernie Zachary Park                             Bewley, Lassleben & Miller, LLP                    13215 E. Penn Street, Suite 510   Whittier Square               Whittier            CA      90602
 THE IRVINE COMPANY LLC.                                                                    PO BOX 846555                                                                                                      LOS ANGELES         CA      90084-6555
 The Irvine Company, LLC (DE)                                                               111 INNOVATION                                                                                                     IRVINE              CA      92617-3040
 THE JIM SCOLMAN COMPANY                                                                    17739 150TH ST SE                                                                                                  MONROE              WA      98272
 THE KATHLEEN HUETTNER TRUST                 PACIFIC WESTERN BANK                           900 CANTERBUURY PL #100                                                                                            ESCONDIDO           CA      92025
 THE KEY MAN                                                                                333 SE 8TH STREET                                                                                                  GRANTS PASS         OR      97526
 THE LIPPMAN COMPANY                                                                        50 SE YAMHILL ST                                                                                                   PORTLAND            OR      97214
 THE LIVING DESERT                                                                          47900 PORTOLA AVENUE                                                                                               PALM DESERT         CA      92260




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                     Page 300 of 342
                                                                            Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 316 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                             Address 1                                   Address 2         Address 3              City    State       Zip      Country
 THE MARCO COMPANY INC                                                               PO BOX 123439                                                                              FORTH WORTH       TX       76121-3439
 THE MARK COSTELLO CO                                                                1145 DOMINQUEZ ST #J                                                                       CARSON            CA       90746-3566
 THE MATWORKS COMPANY LLC                                                            PO BOX 12972                                                                               PHILADELPHIA      PA       19176-0972
 THE MCKENZIE GROUP, INC.                                                            14 WOODSIDE COURT                                                                          SAN ANSELMO       CA       94960
 THE MOUNT BAKERY                                                                    DBA THE MOUNT BAKERY                                                                       BELLINGHAM        WA       98229
 THE NAPOLEON CO                                                                     310 120TH AVE NE SUITE A 203                                                               BELLEVUE          WA       98005-3509
 THE NEWS GROUP L.P.                         MONTE AHLEMEYER                         3900 A INDUSTRY DR. E                                                                      FIFE              WA       98424
 The News Tribune                                                                    1950 S State St                                                                            Tacoma            WA       98405
 THE NIELSEN COMPANY LLC                                                             PO BOX 88956                                                                               CHICAGO           IL       60695-8956
 THE NOBLECAUSE, LLC DBA FORZA
 COFFEE                                      THE NOBLE CAUSE, LLC DBA FORZA COFFEE   2124 145TH ST. E                         CONNIE STOCKTON                                   TACOMA            WA       98445-3673
 THE NORTHWEST COMPANY LLC                   THE CIT GROUP COMMERCIAL SVCS           PO BOX 1036                                                                                CHARLOTTE         NC       28201-1036
 THE NORTHWEST GROUP                                                                 PO BOX 1036                                                                                CHARLOTTE         NC       28201-1036
 THE OCEAN LODGE                                                                     PO BOX 1037                                                                                CANNON BEACH      OR       97110
 THE ODOM CORPORATION                                                                PO BOX 84044                                                                               SEATTLE           WA       98124-8444
 THE ODOM CORPORATION                        C/O SOUTHERN WINE & SPIRITS             9805 SW BOECKMAN RD                                                                        WILSONVILLE       OR       97070-9282
 The Olympian                                                                        111 Bethel St NE                                                                           Olympia           WA       98506
 THE ORGANIC CELLAR LLC                                                              1589 SKYLINE DRIVE                                                                         LAGUNA BEACH      CA       92651
 THE PEGGS COMPANY INC                                                               PO BOX 907                                                                                 MIRA LOMA         CA       91752
 THE PLUMBING JOINT                                                                  351 UNION AVE N E                                                                          RENTON            WA       98055
 The Raiser Law Group                                                                121 E. Birch St., Suite 403                                                                Flagstaff         AZ       86001
 THE REVERE GROUP LTD.                                                               325 NORTH LASALLE ST                     SUITE 325                                         CHICAGO           IL       60654
 The Rio Seasoning Company                                                           5627 West Oregon Road                                                                      Deer Park         WA       99006
 THE ROOSTERS FIREWOOD LLC                                                           3511 BOONE RD SE                                                                           SALEM             OR       97302
 THE SALCIDO CONNECTION INC                                                          615 C-1 N WENATCHEE AVE                                                                    WENATCHEE         WA       98801
 THE SALVATION ARMY ROTARY FOOD
 BANK                                                                                206 S TOBIN ST                                                                             RENTON            WA       98057
 The Sausage Company                         Brooks Ames                             621 E. Ocean Avenue                      Suite A                                           Lompoc            CA       93436
 THE SAUSAGE COMPANY.                                                                PO BOX 2128                                                                                ORCUTT            CA       93457
 THE SHRED STOP, LLC                                                                 2027 196TH ST. SW                        STE. A-105                                        LYNNWOOD          WA       98036
 THE SILLY BEANS                                                                     2848 BURNABY PARK LOOP SE                                                                  OLYMPIA           WA       98501
 THE SPRINGFEILD EDUCATION
 FOUNDATION                                                                          PO BOX 663                                                                                 SPRINGFEILD       OR       97477
 THE ULTIMATE SOFTWARE GROUP                                                         2000 ULTIMATE WAY                                                                          WESTON            FL       33326
 THE VARO SUNFLOWERS                                                                 1400 N 30TH STREET #101                                                                    MOUNT VERNON      WA       98273
 THE VILLAGE BAKER LLC                                                               1237 S PLAZA WAY                                                                           FLAGSTAFF         AZ       86001
 THE VONS COMPANIES                          C/O SAFEWAY INC.                        FILE NO. 72905                           PO BOX 60000                                      SAN FRANCISCO     CA       94160-2905
 THE VONS COMPANIES, INC.                    C/O SAFEWAY INC.                        FILE NO. 72905                           PO BOX 60000                                      SAN FRANCISCO     CA       94160-2905
 The Vons Companies, Inc. (Vons)             Michael Dingel                          Albertsons Companies, Inc.               250 Parkcenter Blvd                               Boise             ID       83706
 THE WASSERSTROM COMPANY                                                             477 S FRONT STREET                                                                         COLUMBUS          OH       43215
 THE WILLOWS INN                                                                     2579 WEST SHORE DRIVE                                                                      LUMMI ISLAND      WA       98262
 THE WOODS COFFEE                                                                    191 18TH STREET                                                                            LYNDEN            WA       98264
 The Woods Coffee                            Wes Herman                              191 18th St.                                                                               Lynden            WA       98264
 THE WOODS COFFEE, INC.                                                              191 18TH ST.                                                                               LYNDEN            WA       98264
 THE ZAHN EVENT CENTER AT THE
 MANOR INC                                                                           13032 ADMIRALTY WAY                                                                        EVERETT           WA       98204
 THEILEN, DANIEL ROBERT                                                              ADDRESS REDACTED
 THEIN, LAURIE LOUISE                                                                ADDRESS REDACTED
 THEISEN, ANNALISE                                                                   ADDRESS REDACTED
 THEOPHILUS, JUDITH R.                                                               ADDRESS REDACTED
 THEOPHILUS, STEPHANIE D.                                                            ADDRESS REDACTED
 THERAPEUTIC LIVING CENTERS FOR
 THE BLIND INC                                                                       7955 LINDLEY AVENUE                                                                        RESEDA            CA       91335
 THERAPEUTIC RESEARCH CENTER                                                         312 W. MARCH LANE                        PO BOX 8190                                       STOCKTON          CA       95208
 THERAPEUTIC RESEARCH CENTER
 LLC                                                                                 DEPT LA 24176                                                                              PASADENA          CA       91185-4176
 THERMAL SUPPLY INC                                                                  717 S LANDER                                                                               SEATTLE           WA       98134
 THERMA-STORE LLC                            THERMA-STOR PRODUCTS LLC                3037 PAYSPHERE CIRCLE                                                                      CHICAGO           IL       60674
 THIBODEAUX, DELMER LORREN                                                           ADDRESS REDACTED
 THIEBAUD, EMILY ANNE                                                                ADDRESS REDACTED
 THIELST, CHRISTIAN MATHIESEN                                                        ADDRESS REDACTED
 THIRD PLACE COMMONS                                                                 PO BOX 82355                                                                               KENMORE           WA       98028
 THISTED, BLAIR J.                                                                   ADDRESS REDACTED
 THO, LENA                                                                           ADDRESS REDACTED
 THODUPUNOORI, SRAWAN KUMAR                                                          ADDRESS REDACTED
 Thom H. Graafstra                                                                   110 Cedar Ave, Ste 102                                                                     Snohomish         WA       98290
 THOMAS II, GORDON A.                                                                ADDRESS REDACTED
 THOMAS KENNEY                                                                       411 ARBUTUS PLACE                                                                          BELLINGHAM        WA       98225
 THOMAS R RYAN                                                                       ADDRESS REDACTED
 THOMAS REPROGRAPHICS                                                                PO BOX 740967                                                                              DALLAS            TX       75374-0967
 THOMAS, ALYSSA HELEN                                                                ADDRESS REDACTED
 THOMAS, AMBER LYNN                                                                  ADDRESS REDACTED
 THOMAS, CALEB K.                                                                    ADDRESS REDACTED
 THOMAS, CHEVETTE                                                                    ADDRESS REDACTED
 THOMAS, CINDY M                                                                     ADDRESS REDACTED
 THOMAS, DANE                                                                        ADDRESS REDACTED
 THOMAS, DAVID                                                                       ADDRESS REDACTED
 THOMAS, DAVID R                                                                     ADDRESS REDACTED
 THOMAS, GABRIEL JONAH                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 301 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 317 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


             Company                                              Contact                       Address 1                                      Address 2         Address 3               City   State       Zip      Country
 THOMAS, HUNTER LEIGH                                                             ADDRESS REDACTED
 THOMAS, JEFF EUGENE                                                              ADDRESS REDACTED
 THOMAS, JORDAN                                                                   ADDRESS REDACTED
 THOMAS, KEEKEE L                                                                 ADDRESS REDACTED
 THOMAS, KIRA MARIE                                                               ADDRESS REDACTED
 THOMAS, KYLE                                                                     ADDRESS REDACTED
 THOMAS, LORITA MARIE                                                             ADDRESS REDACTED
 THOMAS, NICOLE MICHELLE                                                          ADDRESS REDACTED
 THOMAS, ROBERT                                                                   ADDRESS REDACTED
 THOMAS, ROBYN D                                                                  ADDRESS REDACTED
 THOMAS, SEAN PATRICK                                                             ADDRESS REDACTED
 THOMAS, SHAYLEEN                                                                 ADDRESS REDACTED
 THOMAS, TANYA MARIE                                                              ADDRESS REDACTED
 THOMAS, TRAVIS PAUL                                                              ADDRESS REDACTED
 THOMASON, BAILEY                                                                 ADDRESS REDACTED
 THOMASON, JOJUAN ELIJAH                                                          ADDRESS REDACTED
 THOMASON, MATTHEW                                                                ADDRESS REDACTED
 THOMASON, TRACY R.                                                               ADDRESS REDACTED
 THOME, MARY CATHERINE                                                            ADDRESS REDACTED
 THOMMASEN, KRYSTAL ANNE                                                          ADDRESS REDACTED
 THOMPSON, ALYSSA                                                                 ADDRESS REDACTED
 THOMPSON, ANNIE GRACE                                                            ADDRESS REDACTED
 THOMPSON, BRANDY LYNN                                                            ADDRESS REDACTED
 THOMPSON, BROOKE A                                                               ADDRESS REDACTED
 THOMPSON, CHRISTINE MARETTA                                                      ADDRESS REDACTED
 THOMPSON, DILLON N                                                               ADDRESS REDACTED
 THOMPSON, DUSTIN J.                                                              ADDRESS REDACTED
 THOMPSON, GAIL                                                                   6624 WOODSWORTH AVE                                                                        LAS VEGAS          NV      89108
 THOMPSON, GAIL B                                                                 ADDRESS REDACTED
 THOMPSON, JASON PAUL                                                             ADDRESS REDACTED
 THOMPSON, JESSE TODD                                                             ADDRESS REDACTED
 THOMPSON, JESSICA MARIE                                                          ADDRESS REDACTED
 THOMPSON, JUDITH ELAINE                                                          ADDRESS REDACTED
 THOMPSON, KELLY                                                                  ADDRESS REDACTED
 THOMPSON, KEN JAMES                                                              ADDRESS REDACTED
 THOMPSON, KEVIN VERN                                                             ADDRESS REDACTED
 THOMPSON, KIMBERLY A                                                             ADDRESS REDACTED
 THOMPSON, KORAL                                                                  ADDRESS REDACTED
 THOMPSON, MARC D.                                                                ADDRESS REDACTED
 THOMPSON, MAXWELL                                                                ADDRESS REDACTED
 THOMPSON, MELISSA                                                                ADDRESS REDACTED
 THOMPSON, MONITA                                                                 ADDRESS REDACTED
 THOMPSON, NADINE                                                                 ADDRESS REDACTED
 THOMPSON, NICHOLAS                                                               ADDRESS REDACTED
 THOMPSON, RUSSELL                                                                ADDRESS REDACTED
 THOMPSON, SAMANTHA ADRIANNE                                                      ADDRESS REDACTED
 THOMPSON, SARAH                                                                  ADDRESS REDACTED
 THOMPSON, SUZANNE M.                                                             ADDRESS REDACTED
 THOMPSON, TAMMY                                                                  ADDRESS REDACTED
 THOMPSON, TERRY RAY                                                              ADDRESS REDACTED
 THOMPSON, VICTORIA                                                               ADDRESS REDACTED
 THOMPSONS GREENHOUSE-SEDRO
 WOOLLEY                                                                          6412 STATE RT 9                                                                            SEDRO WOOLLEY      WA      98284
 THOMSON, BLYTHE                                                                  ADDRESS REDACTED
 THOMSON, BRADLEY                                                                 ADDRESS REDACTED
 THONG, CARMEN                                                                    ADDRESS REDACTED
 THORESON , DAVID                                                                 3912 ALBATROSS ST                        APT 202                                           SAN DIEGO          CA      92103-3067
 THORKILDSON, JOHN                                                                ADDRESS REDACTED
 THORNBURG, SCOTT                                                                 ADDRESS REDACTED
 THORNE, LAVENDER BLU                                                             ADDRESS REDACTED
 THORNTON, AMY                                                                    ADDRESS REDACTED
 THORNTON, DINAH                                                                  ADDRESS REDACTED
 THORPE, DENNIS M                                                                 ADDRESS REDACTED
 THORSHEIM, SHAWNA E.                                                             ADDRESS REDACTED
 THORSON-FIRESTONE, SARAH ANN                                                     ADDRESS REDACTED
 THORSTROM-SMITH, NICHON L.                                                       ADDRESS REDACTED
 THRALL, ETHAN C                                                                  ADDRESS REDACTED
 THRASHER, AUDREY                                                                 ADDRESS REDACTED
 THREE GROUP RESEARCH LLC                                                         18 DIVISION STREET SUITE 409                                                               SARATOGA SPRINGS   NY      12866
 THREE RIVERS CHARTER SCHOOL                                                      2565 SW EK RD                                                                              WEST LINN          OR      97068-9728
 THREE RIVERS VENDING & COFFEE
 SERVICE                                                                          PO BOX 1688                                                                                CORVALLIS          OR      97339
 THRIFTY PAYLESS INC.                        ATTN SECRETARY                       P.O. BOX 3165                                                                              HARRISBURG         PA      17105
 THUNDER EAGLE, AMBER R.                                                          ADDRESS REDACTED
 THUNEY, KAELA ELISE                                                              ADDRESS REDACTED
 THURBER, KADIN                                                                   12113 36TH ST E                                                                            EDGEWOOD           WA      98371
 THURBER, KADIN SCOTT                                                             ADDRESS REDACTED
 THURMAN, DONOVAN                                                                 ADDRESS REDACTED
 THURMAN, MASON                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 302 of 342
                                                                             Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18             Page 318 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                          Address 1                                      Address 2         Address 3               City   State       Zip      Country
 THURMAN, RACHEL A.                                                                ADDRESS REDACTED
 THURSTON COUNTY FOOD BANK                                                         220 NE THURSTON                                                                              OLYMPIA            WA      98501
 THURSTON COUNTY FOOD BANK                                                         220 THURSTON AVE NE                                                                          OLYMPIA            WA      98501
 THURSTON COUNTY PROSECUTING
 ATTORNEY                                    JON TUNHEIM                           2000 Lakeridge Dr S.W., Building 2                                                           Olympia            WA      98502
 THURSTON COUNTY PUBLIC HEALTH               ENVIRONMENTAL HEALTH DIVISION         2000 LAKERIDGE DRIVE SW                                                                      OLYMPIA            WA      98502
 THURSTON COUNTY PUBLIC HEALTH &
 SOC SVC                                                                           412 LILLY RD NE                                                                              OLYMPIA            WA      98506
 THURSTON COUNTY TREASURER                                                         2000 LAKERIDGE DR SW                                                                         OLYMPIA            WA      98502-6080
 Thurston County Treasurer                   Shawn Myers                           2000 Lakeridge Dr SW                                                                         Olympia            WA      98502-6080
 THURSTON COUNTY WA                                                                412 LILLY RD NE                                                                              OLYMPIA            WA      98506
 THURSTON COUNTY WINDOW &
 CLEANING SERVICE                                                                  P O BOX 8084                                                                                 LACEY              WA      98509-0488
 THURSTON, KENNETH LEROY                                                           ADDRESS REDACTED
 THURSTON, RYAN                                                                    ADDRESS REDACTED
 THYRRING, MARGARET                                                                ADDRESS REDACTED
 THYSSENKRUPP ELEVATOR CORP                                                        PO BOX 933004                                                                                ATLANTA            GA      31193-3004
 TIAN, AIJUN                                                                       ADDRESS REDACTED
 TIBBETTS, MARC ALAN                                                               ADDRESS REDACTED
 TICKNER, KATHLEEN                                                                 ADDRESS REDACTED
 TICKNER, LYNDA                                                                    ADDRESS REDACTED
 TIDD, CHERYL L                                                                    ADDRESS REDACTED
 TIDWELL, EDWARD N.                                                                ADDRESS REDACTED
 TIEDEMAN, EDNA                                                                    2414 204TH ST SW                           #17                                               LYNNWOOD           WA      98036
 TIEDEMAN, EDNA Q                                                                  ADDRESS REDACTED
 TIEGS, RICHARD GEORGE                                                             ADDRESS REDACTED
 TIERNEY, WILLIAM                                                                  ADDRESS REDACTED
 TIETGE III, KENNETH E                                                             ADDRESS REDACTED
 TIFFANY, BENJAMIN ANDREW                                                          ADDRESS REDACTED
 TIFFANY, DEANNA C                                                                 ADDRESS REDACTED
 TIFFANY, HILL                                                                     ADDRESS REDACTED
 TIGARDENS                                                                         2342 CARINGA WAY #D                                                                          CARLSBAD           CA      92009
 TIGARD-TUALATIN SCHOOL DSTR                                                       6960 SW SANDBURG ST                                                                          TIGARD             OR      97224
 TIGER INC                                                                         DEPARTMENT 2192                                                                              TULSA              OK      74182
 TIGER INC.                                  ATTN JIM ISENHOUR                     P.O. BOX 702437                                                                              TULSA              OK      74170
 TIJERINA, ANDREA                                                                  ADDRESS REDACTED
 TILC OPERATING PROPERTIES LLC               C/O ID S48631 /BLDG ID 623351         550 NEWPORT CENTER DR                                                                        NEWPORT BEACH      CA      92660
 TILLAMOOK                                                                         ACOSTA SALES & MARKETING                                                                     BELLEVUE           WA      98005
 TILLAMOOK COUNTY CREAMERY                   ATTN MARLEEN WALKER                   4185 HIGHWAY 101 NORTH                                                                       TILLAMOOK          OR      97141
 TILLAMOOK COUNTY CREAMERY
 ASSOCIATION                                                                       PO BOX 4500 UNIT 45                                                                          PORTLAND           OR      97208-4500
 TILLAMOOK COUNTY CREAMERY
 ASSOCIATION                                                                       UNIT 45                                                                                      PORTLAND           OR      97208-4500
 TILLAMOOK/ACOSTA                                                                  13037 BEL RED ROAD #150                                                                      BELLEVUE           WA      98005
 TILLOTSON, JONATHAN                                                               ADDRESS REDACTED
 TILLOTSON, JONATHAN CHARLES                                                       ADDRESS REDACTED
 TILLY, TIFFANY MARIE                                                              ADDRESS REDACTED
 TILTH PRODUCERS OF WASHINGTON                                                     4629 SUNNYSIDE AVE STE 305                                                                   SEATTLE            WA      98103
 TILTON, SCHRIN K                                                                  ADDRESS REDACTED
 TIM MATTHEWS                                                                      23218 SE 29TH CT.                                                                            SAMMAMISH          WA      98075
 TIMBLIN, DANNEL                                                                   ADDRESS REDACTED
 TIMBOE, CYNDI SUE                                                                 ADDRESS REDACTED
 TIMECHE, DARAN                                                                    ADDRESS REDACTED
 TIMELY INVESTMENTS                          DBA R SMITH REFRIGERATION             PO BOX 5221                                                                                  KENNEWICK          WA      99336
 TIMKO, ASHLEY                                                                     ADDRESS REDACTED
 TIMLIN, ADAM J                                                                    ADDRESS REDACTED
 TIMM, SHANNON LEE                                                                 ADDRESS REDACTED
 TIMMERMAN, HEATHER ELIZABETH                                                      ADDRESS REDACTED
 TIMNEY, LAURA L.                                                                  ADDRESS REDACTED
 TIMOTHY ADAMS                                                                     ADDRESS REDACTED
 Timothy Adams General Contractor            Timothy Adams                         529 Arapaho St.                                                                              Ventura            CA      93001
 TIMOTHY J LEONHARDI                         DBA A PLUS SERVICE COMPANY            2010 W AVENUE K #220                                                                         LANCASTER          CA      93536
 TIMS CASCADE SNACKS                                                               1150 INDUSTRY DR N                                                                           ALGONA             WA      98001
 TIMS CASCADE STYLE                          POTATO CHIPS                          1150 INDUSTRY DR N                                                                           ALGONA             WA      98001
 TINCHER, JOHNNY L.                                                                ADDRESS REDACTED
 TINDALL-OLLIGES, ROBBIN P                                                         ADDRESS REDACTED
 TINITALI, MYRA                                                                    ADDRESS REDACTED
 TINIUS, AUSTIN                                                                    ADDRESS REDACTED
 TINNEY, ROSIE                                                                     ADDRESS REDACTED
 TIPPER, COREY JAMES                                                               ADDRESS REDACTED
 TIPPIE, RHONDA M.                                                                 ADDRESS REDACTED
 TIPTON, ANGELA RENEA                                                              ADDRESS REDACTED
 TIRADO RUBIO, IRMA G                                                              ADDRESS REDACTED
 TIRADO, MALENY IVETTE                                                             ADDRESS REDACTED
 TIRONE, BYRON B                                                                   ADDRESS REDACTED
 TISCARENO, NICOLE CASSANDRA                                                       ADDRESS REDACTED
 TITAN WINES & SPIRITS                                                             22837 VENTURA BLVD STE 300                                                                   WOODLAND HILLS     CA      91364
 TITTERNESS, TOM LEROY                                                             ADDRESS REDACTED
 TITUS, GAIL                                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 303 of 342
                                                                              Case 15-11874-KG                        Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18                          Page 319 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                Company                                             Contact                               Address 1                                 Address 2                                Address 3                      City   State       Zip      Country
 TJOELKER, HEATHER                                                                  ADDRESS REDACTED
 TJOELKER, VICTORIA D.                                                              ADDRESS REDACTED
 TKALEC, KASEY                                                                      1244 POTTER AVE                                                                                                            THOUSAND OAKS       CA      91360
 TLASECA, JAVIER                                                                    ADDRESS REDACTED
 TMESYS, INC.                                                                       PO BOX 152539                                                                                                              TAMPA               FL      33684-2539
 T-MOBILE WEST CORPORATION                                                          12920 SE 38TH ST                                                                                                           BELLEVUE            WA      98006
 T-Mobile West Corporation                                                          2008 McGaw Ave.                                                                                                            Irvine              CA      92614
 TNG GP                                                                             3995 70TH AVE E SUITE B                                                                                                    FIFE                WA      98424
 TNG GP                                      c/o John. H. Culver, III               K&L Gates, LLP                              214 N. Tryon Street, Suite 4700                                                Charlotte           NC      28202
 TNG GP f/k/a The News Group L.P.            c/o John R. Gardner                    K&L Gates LLP                               4350 Lassiter at North Hills Ave Suite 300                                     Raleigh             NC      27609
 TNG GP f/k/a The News Group L.P.            c/o John W. Gardner                    K&L Gates LLP                               4350 Lassiter at North Hills Ave Suite 300                                     Raleigh             NC      27609
 TNG GP f/k/a The News Group L.P.            TNG GP                                 c/o John. H. Culver, III                    K&L Gates, LLP                               214 N. Tryon Street, Suite 4700   Charlotte           NC      28202
 TNG GP.                                                                            3995 70TH AVE E STE B                                                                                                      FIFE                WA      98424-3616
 TNG-WAS NEWS GROUP                                                                 3995 70TH AVE E STE B                                                                                                      FIFE                WA      98424
 TNT FIREWORKS                                                                      PO BOX 1318                                 INDUSTRIAL PARK                                                                FLORENCE            AL      35631
 TOBIASON, JEFF MARK                                                                ADDRESS REDACTED
 TOBIASON, TERRY ANN                                                                ADDRESS REDACTED
 TOBIN JAMES CELLARS                                                                8950 UNION RD                                                                                                              PASO ROBLES         CA      93446
 TOBYS FAMILY FOODS LLC                                                             1160 SHELLEY STREET                                                                                                        SPRINGFIELD         OR      97477
 TODARO, JOSEPH A                                                                   ADDRESS REDACTED
 Todd Pipe & Supply LLC - Anaheim                                                   1005 N Edward Ct                                                                                                           Anaheim             CA      92806
 TODD, DUSTEN J                                                                     ADDRESS REDACTED
 TODD, JAY                                                                          ADDRESS REDACTED
 TODD, JOEL P.                                                                      ADDRESS REDACTED
 TODD, MARY DENISE                                                                  ADDRESS REDACTED
 TODD, OLLIE ALISA                                                                  ADDRESS REDACTED
 TODD, THOMAS WILLIAM                                                               ADDRESS REDACTED
 TODD-CHANDLER, BRANDY MARIE                                                        ADDRESS REDACTED
 Toddco Sweeping Co., Inc.                                                          POBox 1388                                                                                                                 Torrance            CA      90505
 TODDCO SWEEPING SERVICE                     TODD POND                              PO BOX 1388                                                                                                                TORRANCE            CA      90505-0388
 TOFTDAHL, DEAN ARDEN                                                               ADDRESS REDACTED
 TOFTDAHL, TANA J                                                                   ADDRESS REDACTED
 TOGISALA, KIMBERLY ANN                                                             ADDRESS REDACTED
 TOGSTAD, ADAM                                                                      ADDRESS REDACTED
 TOLCHINSKY, DENA                                                                   ADDRESS REDACTED

 TOLEDO RODRIGUEZ, IZAMAR CECILIA                                                   ADDRESS REDACTED
 TOLEDO, ANNA BERENICE                                                              ADDRESS REDACTED
 TOLEDO, JESUS                                                                      ADDRESS REDACTED
 TOLIVER, PAT                                                                       ADDRESS REDACTED
 TOLLE, TERESA ANN                                                                  ADDRESS REDACTED
 TOLLEFSON, IAN                                                                     ADDRESS REDACTED
 TOLLESON, TOWER                                                                    ADDRESS REDACTED
 TOLLETT, DONNA R                                                                   ADDRESS REDACTED
 TOLLSTRUP, DORA DIANE                                                              ADDRESS REDACTED
 TOLOSA WINERY                                                                      4910 EDNA RD                                                                                                               SAN LUIS OBISPO     CA      93401
 TOLT SOLUTIONS                                                                     3550 RUTHERFORD ROAD                                                                                                       TAYLORS             SC      29687-2142
 TOLT SOLUTIONS INC                                                                 PO BOX 603003                                                                                                              CHARLOTTE           NC      28260-3003
 Tolt Solutions, Inc.                                                               3550 Rutherford Rd                                                                                                         Taylors             SC      29687
 TOLU, ANDRE F                                                                      ADDRESS REDACTED
 TOM HASELTINE PHOTOGRAPHY                                                          PO BOX 46934                                                                                                               SEATTLE             WA      98146
 TOMASELLO, TANNER                                                                  12904 SE 162ND ST                                                                                                          RENTON              WA      98058
 TOMASELLO, TANNER T                                                                ADDRESS REDACTED
 TOMASELLO, TANNER TRAVIS                                                           ADDRESS REDACTED
 TOMASINO, GERBER O                                                                 ADDRESS REDACTED
 TOMBLIN, HANNAH ELIZABETH                                                          ADDRESS REDACTED
 TOMKINS, DANIEL ROLLIN                                                             ADDRESS REDACTED
 TOMLINSON, MELISSA DAWN                                                            ADDRESS REDACTED
 TOMLINSON, MORGAN                                                                  ADDRESS REDACTED
 TOMLINSON, PAM                                                                     ADDRESS REDACTED
 TOMPKINS, DOMINICK                                                                 ADDRESS REDACTED
 TOMPKINS, ELSA MEDINA                                                              ADDRESS REDACTED
 TOMPKINS, JOSEPH MATTHEW                                                           ADDRESS REDACTED
 TOMPKINS, KELLI D                                                                  ADDRESS REDACTED
 TOMPKINS, NICHOLAS                                                                 ADDRESS REDACTED
 TOMPKINS, TYANNA                                                                   ADDRESS REDACTED
 TOMS, PHYLLIS M                                                                    ADDRESS REDACTED
 TONDU , IRENE                                                                      29311 TIEREE ST                                                                                                            LAGUNA NIGUEL       CA      92677-1634
 TONDU, IRENE                                                                       29311 TIEREE STREET                                                                                                        LAGUNA NIGUEL       CA      92677
 TONES                                                                              13610 1ST AVE S                                                                                                            SEATTLE             WA      98168
 TONIKIAN, VICTORIA N                                                               ADDRESS REDACTED
 TONKIN, AARON                                                                      ADDRESS REDACTED
 TONKON TORP LLP                                                                    1600 PIONEER TOWER                          888 SW FIFTH AVE                                                               PORTLAND            OR      97204
 Tonkon Torp LLP                  c/o Ava L. Schoen                                 888 SW Fifth Avenue, Suite 1600                                                                                            Portland            OR      97204
 Tonkon Torp LLP                  James K. Hein                                     888 SW Fifth Ave., Suite 1600                                                                                              Portland            OR      97204-2099
 Tony Jensen                      711 Pension Plan                                  4885 South 900 East Suite 202                                                                                              Salt Lake City      UT      84117
 TONYS COFFEE & TEAS INC                                                            PO BOX 31340                                                                                                               BELLINGHAM          WA      98228-3340
 TONYS COFFEE & TEAS INC-
 BELLINGHAM                                                                         PO BOX 31340                                                                                                               BELLINGHAM          WA      98228-3340




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 304 of 342
                                                                      Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                         D    11/26/18             Page 320 of 357
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail


                 Company                                        Contact                          Address 1                             Address 2         Address 3                  City    State       Zip      Country
 TONYS SMOKEHOUSE                                                           1316 WASHINGTON ST                                                                       OREGON CITY           OR       97045
 TOOTSIE ROLL INDUSTRIES INC                                                PO BOX 99435 FILE 99435                                                                  CHICAGO               IL       60693-9435
 TOP BEAN, INC.                                                             18006 105TH ST. CT. EAST.                                                                BONNEY LAKE           WA       98391
 Top Bean, Inc.                            Robert P. Donohue II             7906 228th Avenue Ct E                                                                   Buckley               WA       98321-5107
 TOP FOODS WENATCHEE LLC                   ATTN CHIEF FINANCIAL OFFICER     550 WEST 7TH AVE, SUITE 1540                                                             ANCHORAGE             AL       99501
 TOP MERIDIAN LLC                                                           5209 LAKE WASHINGTON BLVD NE                                                             KIRKLAND              WA       98033
 TOP MERIDIAN LLC                                                           5209 LAKE WASHINGTON BLVD NE           SUITE 100                                         KIRKLAND              WA       98033
 Top Meridian, LLC                                                          5209 LAKE WASHINGTON BLVD NE           SUITE 100                                         KIRKLAND              WA       98033-7355
 Top Meridian, LLC                         Mark A. Bailey                   Karr Tuttle Campbell                   701 5th Avenue, Ste. 3300                         Seattle               WA       98104
 TOP O THE MORN FARM                                                        17324 ROAD 136                                                                           TULARE                CA       93274
 TOP O THE MORN FARMS, INC                                                  17324 ROAD 136                                                                           TULARE                CA       93274
 TOP SHELF FIXTURES LLC                                                     PO BOX 2470                                                                              CHINO                 CA       91708-2470
 TOPCO ASSOCIATE, LLC                                                       7711 GROSS POINT ROAD                                                                    SKOKIE                IL       60077
 TOPCO ASSOCIATES INC                                                       150 NORTHWEST POINT BLVD                                                                 ELK GROVE VILLAGE     IL       60007
 TOPCO ASSOCIATES INC                                                       PO BOX 96002                                                                             CHICAGO               IL       60693-6002
 TOPCO ASSOCIATES INC                      PRIMARY VENDOR                   PO BOX 96002                                                                             CHICAGO               IL       60693
 TOPCO ASSOCIATES LLC                                                       7711 GROSS POINT ROAD                                                                    SKOKIE                IL       60077
 Topco Associates LLC                      Attn Ray Nicholus                150 Northwest Point Blvd                                                                 Elk Grove Village     IL       60007
 TOPCO ASSOCIATES, LLC                                                      150 NORTHWEST POINT BLVD                                                                 ELK GROVE VILLAGE     IL       60007
 TOPCO ASSOCIATES, LLC                                                      7711 GROSS POINT ROAD                                                                    SKOKIE                IL       60077-2697
 Topco Holdings, Inc. and Topco Associates
 LLC                                       MCDERMOTT WILL & EMERY LLP       MEGAN PREUSKER, ASSOCIATE              227 WEST MONROE STREET                            CHICAGO               IL       60606-5096
 Topco Holdings, Inc. and Topco Associates
 LLC                                       Nathan Coco                      McDermott Will & Emery LLP             1000 Louisiana Street                             Houston               TX       77002
 Topco Holdings, Inc. and Topco Associates
 LLC                                       Topco Associates LLC             Attn Ray Nicholus                      150 Northwest Point Blvd                          Elk Grove Village     IL       60007
 TOPETE, ISMAEL                                                             ADDRESS REDACTED
 TORCHIN, LUKE EVERETT                                                      ADDRESS REDACTED
 TORDA, JACOB A.                                                            ADDRESS REDACTED
 TORDAI, KIMBERLY                                                           ADDRESS REDACTED
 TORO, ASHLEY VICTORIA                                                      ADDRESS REDACTED
 TORP, MATTHEW ALLEN                                                        ADDRESS REDACTED
 TORRE, MARIA                                                               ADDRESS REDACTED
 TORRES DE SANTOYO, ELENA                                                   ADDRESS REDACTED
 TORRES MARISCAL, MARIO                                                     ADDRESS REDACTED
 TORRES SR., ROMEO KEANO                                                    ADDRESS REDACTED
 TORRES, ALBERT                                                             ADDRESS REDACTED
 TORRES, ARTHUR FERNANDO                                                    ADDRESS REDACTED
 TORRES, CARLOS                                                             ADDRESS REDACTED
 TORRES, CELIA                                                              ADDRESS REDACTED
 TORRES, ERIKA                                                              ADDRESS REDACTED

 TORRES, FRANCISCO JAVIER DUARTE                                            ADDRESS REDACTED
 TORRES, HECTOR                                                             ADDRESS REDACTED
 TORRES, JENNIFER                                                           ADDRESS REDACTED
 TORRES, JOSE LUIS                                                          ADDRESS REDACTED
 TORRES, LANNA J                                                            ADDRESS REDACTED
 TORRES, LAURA A                                                            ADDRESS REDACTED
 TORRES, MATTHEW ART                                                        ADDRESS REDACTED
 TORRES, MELISSA KAYE                                                       ADDRESS REDACTED
 TORRES, MIGUEL ANGEL                                                       ADDRESS REDACTED
 TORRES, PAULINE                                                            ADDRESS REDACTED
 TORRES, PRISCILLA                                                          ADDRESS REDACTED
 TORRES, RUBEN S                                                            ADDRESS REDACTED
 TORRES, SHELLY ANNE                                                        ADDRESS REDACTED
 TORRES, THOMAS L.                                                          ADDRESS REDACTED
 TORRES, VANESSA MARIE                                                      ADDRESS REDACTED
 Torrey Wines, Inc.                Mitch Hill/President/Owner               10473 Roselle Street                                                                     San Diego             CA       92121
 TORREY, BRIANA MARIE                                                       ADDRESS REDACTED
 TORREY, SEAN A.                                                            ADDRESS REDACTED
 TORREZ, ANTHONY ARTHUR                                                     ADDRESS REDACTED
 TORREZ, SHERRY LYNN                                                        ADDRESS REDACTED
 TORREZ, TERRI                                                              ADDRESS REDACTED
 TORTILLAS DE HARNIA EL TRIGAL INC                                          3715 UNIVERSITY AVE                                                                      SAN DIEGO             CA       92105
 Tortillas Inc.                                                             2912 N. Commerce St.                                                                     N. Las Vegas          NV       89030
 TORTILLAS INCORPORATED                                                     2912 N COMMERCE STREET                                                                   N LAS VEGAS           NV       89030
 TOSCANO, LOURDES                                                           ADDRESS REDACTED
 TOSCANO, LUCIANO JOSEPH                                                    ADDRESS REDACTED
 TOSHIBA GLOBAL COMMERCE
 SOLUTIONS INC                                                              PO BOX 644938                                                                            PITTSBURGH            PA       15264-4938
 TOSHIMITSU, DAVID OSAMU                                                    ADDRESS REDACTED
 TOSHIO, YAMAMOTO                                                           ADDRESS REDACTED
 TOSTADAS AMIGOS                                                            PO BOX 1164                                                                              CONNELL               WA       99326
 TOSTADO, SUSANA LYNN                                                       ADDRESS REDACTED
 TOSTE, BRANDY                                                              ADDRESS REDACTED
 TOSTRUP, SHERRIE ANN                                                       ADDRESS REDACTED
 TOTAL CLEANING SOLUTIONS INC                                               13375 SW HENRY STREET                                                                    BEAVERTON             OR       97005
 TOTAL CLEANING SOLUTIONS, INC.                                             545 NW PACIFIC GROVE DRIVE                                                               BEAVERTON             OR       97006
 Total Cleaning Solutions, Inc.    Attn Nelly Moreno, Secretary             13375 SW Henry Street                                                                    Beaverton             OR       97005




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                         Page 305 of 342
                                                                                Case 15-11874-KG                              Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                       Page 321 of 357
                                                                                                                                                  Creditor Matrix
                                                                                                                                             Served via First Class Mail


                  Company                                   Contact                                            Address 1                                             Address 2                    Address 3             City     State     Zip     Country
 TOTAL CLEANING SOLUTIONS, INC.              ATTN ROGER MORENO                               545 NW PACIFIC GROVE DRIVE                                                                                       BEAVERTON         OR     97006
 TOTAL MAINTENANCE SOLUTIONS                                                                 507 E 45TH ST                                                                                                    GARDEN CITY       ID     83714
 TOTAL PHARMACY SUPPLY                                                                       3400 AVE E EAST                                                                                                  ARLINGTON         TX     76011
 TOTLAND, JODIE M.                                                                           ADDRESS REDACTED
 TOTLAND, MARJORIE J.                                                                        ADDRESS REDACTED
 TOUSIGNANT, STEVEN JAMES                                                                    ADDRESS REDACTED
 TOUSSANT, LATOYA                                                                            ADDRESS REDACTED
 TOVAAS, STEVEN B                                                                            ADDRESS REDACTED
 TOVAR SANTACRUZ, CATALINA                                                                   ADDRESS REDACTED
 TOVAR, MANUEL                                                                               ADDRESS REDACTED
 TOVAR, MARIA                                                                                ADDRESS REDACTED
 TOVSTEIN, HANNAH Y                                                                          ADDRESS REDACTED
 TOWER, SHANNON MARIE                                                                        ADDRESS REDACTED
 TOWL, KELLY                                                                                 E 190 TENBY WAY                                                                                                  SHELTON           WA    98584
 TOWL, KELLY A                                                                               ADDRESS REDACTED
 TOWLE, BRIAN LEE                                                                            ADDRESS REDACTED
 TOWN & COUNTRY FENCE INC                                                                    6410 212TH ST SW                                                                                                 LYNNWOOD          WA    98036
 TOWN GRAPHICS                                                                               PO BOX 2042                                                                                                      WOODINVILLE       WA    98072
 TOWN OF PRESCOTT VALLEY                                                                     7501 E CIVIC CIRCLE                                                                                              PRESCOTT VALLEY   AZ    86314
 TOWN OF PRESCOTT VALLEY, AZ                                                                 7501 EAST CIVIC CIRCLE                                                                                           PRESCOTT VALLEY   AZ    86314
 TOWNSEND, DOYLE                                                                             ADDRESS REDACTED
 TOWNSEND, ILSE MARIE                                                                        ADDRESS REDACTED
 TOWNSEND, KATHERINE SOTERA                                                                  ADDRESS REDACTED
 TOWNSEND, TONY K                                                                            ADDRESS REDACTED
 TOWNSHIP BUILDING SERVICES INC                                                              26 PAMARON WAY                                                                                                   NOVATO            CA    94949
 TOWNSHIP BUILDING SERVICES INC                                                              26 PAMARON WAY                                      SUITE A                                                      NOVATO            CA    94949-6263
 Township Building Services, Inc.            Michael L. Connell, Esq.                        Attorney-at-Law                                     1774 23rd Avenue                                             San Francisco     CA    94122
 Township Building Services, Inc.            Township Building Services, Inc.                                                                    26 Pamaron Way                                               Novato            CA    94949
 TOWNSHIP RETAIL SERVICES LLC                                                                26 PAMARON WAY                                      SUITE A                                                      NOVATO            CA    94949
 TOWNSHIPBUILDINGSERVICES,INC                                                                230 NORTH STREET                                                                                                 DANVERS           MA    01923
 TOWSE, NATALIE                                                                              114 244TH ST NW                                                                                                  STANWOOD          WA    98292
 TOWSE, NATALIE D                                                                            ADDRESS REDACTED
 TOYOTA OF OLYMPIA                                                                           6969 TYEE DR SW                                                                                                  TUMWATER          WA    98512-7364
 TOYOTALIFT INCORPORATED                                                                     PO BOX 710280                                                                                                    SANTEE            CA    92072-0280
 Toyotalift, Inc.                                                                            PO Box 710310                                                                                                    Santee            CA    92072
 TOYS FOR TOTS                               GIFT PRICESSING ADMINISTRATOR                   18251 QUANTICO GATEWAY DR.                                                                                       TRIANGLE          VA    22172
 TOYS FOR TOTS FOUNDATION                    GIFT PRICESSING ADMINISTRATOR                   18251 QUANTICO GATEWAY DR                                                                                        TRIANGLE          VA    22172
 TOZIER, EDWINA LEA                                                                          ADDRESS REDACTED
 TRABUCO CANYON WATER DISTRICT                                                               32003 DOVE CANYON DRIVE                                                                                          TRABUCO CANYON    CA    92679
 TRACEY, COLIN                                                                               ADDRESS REDACTED
 TRACEY, JOHN KENNETH                                                                        ADDRESS REDACTED
 TRACY, ANITA L                                                                              ADDRESS REDACTED
 TRACY, MARGARET REGINA                                                                      ADDRESS REDACTED
 TRADE FIXTURES LLC                                                                          32857 COLLECTION CENTER DRIVE                                                                                    CHICAGO           IL    60693-0328
 TRADER, KENT W                                                                              ADDRESS REDACTED
 TRAEGER PELLET GRILLS LLC                   DEPT 3368                                       PO BOX 123368                                                                                                    DALLAS            TX    75312
 TRAILER FLEET INTERNATIONAL                                                                 PO BOX 413                                                                                                       WAYNE             PA    19087
 TRAILS END MARKETPLACE                                                                      19703-19791 S HIGHWAY 213                                                                                        OREGON CITY       OR    97045
 TRAILS END MARKETPLACE LLC                  MATTESON REALTY SERVICES INC                    1825 S GRANT ST STE 700                                                                                          SAN MATEO         CA    94402
 TRAILS END MARKETPLACE, LLC                                                                 11811 SE HWY. 212                                                                                                CLACKAMAS         OR    97015
 TRAILS VILLAGE CENTER COMPANY                                                               1970 VILLAGE CENTER CIRCLE # 7                                                                                   LAS VEGAS         NV    89134
 TRAILS VILLAGE CENTER COMPANY               c/o ASHBY & GEDDES                              Benjamin W. Keenan                                  500 Delaware Avenue              P.O. Box 1150               Wilmington        DE    19899
 TRAILS VILLAGE CENTER COMPANY               JAMES A. CHRISTENSEN                            1970 VILLAGE CENTER CIRCLE # 7                                                                                   LAS VEGAS         NV    89134
 Trails Village Center Company               James A. Christensen                            41 Corporate Park                                   Ste. 250                                                     Irvine            CA    92714
 Trails Village Center Company               James A. Christensen & Matthew J. Christensen   3146 Redhill Ave.                                   Ste. 200-A                                                   Costa Mesa        CA    92626
 Trails Village Center Company, a Nevada
 General Partnership                         Ashby & Geddes                                  Ricardo Palacio, Esq. & Benjamin W. Keenan, Esq. P.O. Box 1150                                                   Wilmington        DE    19899
 Trails Village Center Company, a Nevada
 General Partnership                         Benjamin W. Keenan, Esquire                     500 Delaware Avenue, 8th Floor                      P.O. Box 1150                                                Wilmington        DE    19899
 Trails Village Center Company, a Nevada
 General Partnership                         TRAILS VILLAGE CENTER COMPANY                   JAMES A. CHRISTENSEN                                1970 VILLAGE CENTER CIRCLE # 7                               LAS VEGAS         NV    89134
 Trails Village Center Company, a Nevada
 General Partnership                         Trails Village Center Company                   James A. Christensen & Matthew J. Christensen       3146 Redhill Ave.                Ste. 200-A                  Costa Mesa        CA    92626
 TRAMEL, JENNIFER J                                                                          ADDRESS REDACTED
 TRAMMEL JR, ROGER L                                                                         ADDRESS REDACTED
 TRAN LE, BICHLIEN                                                                           ADDRESS REDACTED
 TRAN, ANTHONY TRUNG                                                                         ADDRESS REDACTED
 TRAN, DAO MY                                                                                ADDRESS REDACTED
 TRAN, HON                                                                                   ADDRESS REDACTED
 TRAN, JIMKHOA                                                                               ADDRESS REDACTED
 TRAN, MICHELLE                                                                              ADDRESS REDACTED
 TRAN, MINH D                                                                                ADDRESS REDACTED
 TRAN, MINH TAI LE                                                                           ADDRESS REDACTED
 TRAN, MY-LINH                                                                               11198 SE 61ST PL                                                                                                 BELLEVUE          WA    98006
 TRAN, MY-LINH DUY                                                                           ADDRESS REDACTED
 TRAN, PHUC T                                                                                ADDRESS REDACTED
 TRAN, TAM                                                                                   ADDRESS REDACTED
 TRAN, THERESA                                                                               ADDRESS REDACTED
 TRAN, TONY                                                                                  ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                       Page 306 of 342
                                                                                Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                    D    11/26/18                     Page 322 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


              Company                                              Contact                          Address 1                                       Address 2               Address 3               City   State       Zip      Country
 TRAN, TONY LOI NGOC                                                                  ADDRESS REDACTED
 TRANE US INC                                A DIV OF AMERICAN STANDARD               PO BOX 98167                                                                                      CHICAGO            IL      60693
 TRANSAMERICA TITLE INSURANCE
 COMPANY                                                                              720 SECOND AVENUE                                                                                 SEATTLE            WA      98104
 TRANSCOLD DISTRIBUTION USA                                                           6858 SOUTH 190TH ST                                                                               KENT               WA      98032
 TRANSFORMATIVE WAVE
 TECHNOLOGIES                                                                         1420 FIFTH AVE., SUITE 3000                                                                       SEATTLE            WA      98101
 TRANSFORMATIVE WAVE
 TECHNOLOGIES LLC                                                                     1420 FIFTH AVENUE STE 3000                                                                        SEATTLE            WA      98101
 TRANSIT ORCA                                TRANSIT AUTHORITY                        401 S JACKSON ST                                                                                  SEATTLE            WA
 TRANSOURCE.                                                                          PO BOX 931898                                                                                     ATLANTA            GA      31193
 TRANSPORTATION CORRIDOR
 AGENCIES                                                                             125 PACIFICA                              SUITE 100                                               IRVINE             CA      92618-3304
 TRANSPORTATION SOLUTIONS INC                                                         8250 165 AVE NE SUITE 100                                                                         REDMOND            WA      98052-6628

 TRANSUNION RISK AND ALTERNATIVE                                                      PO BOX 209047                                                                                     DALLAS             TX      75320-9047
 TRANSWORLD SYSTEMS, INC                     ATTN 417                                 PO BOX 15110                                                                                      WILMINGTON         DE      19850
 TRAUGHBER, ROBERT                                                                    ADDRESS REDACTED
 TRAUNERO, JOSEPH GUSTAVE                                                             ADDRESS REDACTED
 TRAVER, BRAD E                                                                       ADDRESS REDACTED
 TRAVER, CASEY                                                                        ADDRESS REDACTED
 TRAVIS GANNON                                                                        1910 FAIRVIEW AVE E                                                                               SEATTLE            WA      98102
 TRAVIS RANCH SCHOOL                                                                  1301 E ORANGETHORPE AVE                                                                           PLACENTIA          CA      92870
 TRAVIS, ALEXANDER D.                                                                 ADDRESS REDACTED
 TRAVIS, SARAH                                                                        3601 W OLD SPANISH TRAIL                                                                          TUCSON             AZ      85730
 TRAVIS, STEVE                                                                        ADDRESS REDACTED
 TRAVIS-ADKINS SR., CHRISTOPHER                                                       ADDRESS REDACTED
 TRAYLOR, BETHANY                                                                     ADDRESS REDACTED
 TRAYLOR, KESHAWN                                                                     ADDRESS REDACTED
 TRC MM LLC                                  SUNNYSIDE VILLAGE                        PO BOX 842461                                                                                     LOS ANGELES        CA      90084-2461
 TRC OSWEGO VILLAGE LLC                                                               PO BOX 840133                                                                                     LOS ANGELES        CA      90084-0133
 TRC OSWEGO VILLAGE LLC                                                               PO BOX 842686                                                                                     LOS ANGELES        CA      90084-2686
 TREADWELL, JOHN ELTON                                                                ADDRESS REDACTED
 TREASURE VALLEY COFFEE                      CENTRAL OREGON                           4620 SW 23RD ST                                                                                   REDMOND            OR      97756-9622
 Treasure Valley Coffee Company                                                       PO Box 6145                                                                                       Kennewick          WA      99336
 TREASURE VALLEY COFFEE.                                                              PO BOX 6145                                                                                       KENNEWICK          WA      99336
 TREBELHORN, LINDA V                                                                  ADDRESS REDACTED
 TREJO, ANTHONY BRYAN                                                                 ADDRESS REDACTED
 TREJO, DAVID A                                                                       ADDRESS REDACTED
 TREJO, LINDSAY JO                                                                    ADDRESS REDACTED
 TREJO, ZULMA                                                                         ADDRESS REDACTED
 TREMBLAY, TAINA                                                                      ADDRESS REDACTED
 TRENT, CHRISTINA DARLENE                                                             ADDRESS REDACTED
 TREPTOW, GARRETT D                                                                   ADDRESS REDACTED
 TREPUS, SHANNON                                                                      ADDRESS REDACTED
 TREVINO, ANDRES                                                                      ADDRESS REDACTED
 TREVINO, CONSUELO                                                                    ADDRESS REDACTED
 TREVINO, CONSUELO                                                                    ADDRESS REDACTED
 TREVINO, DELRA                                                                       ADDRESS REDACTED
 TREVINO, MATTHEW                                                                     ADDRESS REDACTED
 TREVINO, PAUL K                                                                      ADDRESS REDACTED
 TRI , TRUNG                                                                          10444 SW PUEBLO ST                                                                                TUALATIN           OR      97062-9402
 TRI STATE DISTRIBUTION                                                               PO BOX 600                                                                                        SPARTA             TN      38583
 TRI W ENTERPRISES INC                                                                PO BOX 6149                                                                                       SANTA MARIA        CA      93456-6149
 TRI, TRUNG N.                                                                        ADDRESS REDACTED
 TRIANGLE DIST COMPANY                                                                PO BOX 3988                                                                                       SANTA FE SPRINGS   CA      90670-1988
 TRIBBLE, DEBORAH LYNN                                                                ADDRESS REDACTED
 TRIBUNE                                                                              PO BOX 499                                                                                        SNOHOMISH          WA      98290
 TRIBUNE                                                                              PO BOX 499                                                                                        SNOHOMISH          WA      98291-0499
 TRI-CITY GLASS INC                                                                   304 EAST COLUMBIA DRIVE                                                                           KENNEWICK          WA      99336
 TRI-COUNTY METROPOLITAN
 TRANSPORT DISTRICT (TRI-MET)                                                         1800 S.W. AVENUE                          SUITE 300                                               PORTLAND           OR      97201
 TRIESTE, MICHAEL JAMES                                                               ADDRESS REDACTED
 TRILOGY AT REDMOND RIDGE                                                             23225 NE GREENS CROSSING RD                                                                       REDMOND            WA      98053
 TRIMBLE, JASON E.                                                                    ADDRESS REDACTED
 TRINDLE, CHRIS C                                                                     ADDRESS REDACTED
 TRINH, JENNIFER TUYEN                                                                ADDRESS REDACTED
 TRINH, KEVIN BINH                                                                    ADDRESS REDACTED
 TRINIDAD, LAURINA C.                                                                 ADDRESS REDACTED
 TRINIDAD-JONES, CELINA                                                               ADDRESS REDACTED
 TRINITAS CELLARS LLC                                                                 2532 DUPONT DR                                                                                    IRVINE             CA      92612
 Trinity Computer Systems, LP                Attn John Hardy, Manager                 9630 Virginia Pkwy, Suite 300                                                                     McKinney           TX      75071-6191
 TRINITY COMPUTERS SYSTEMS                                                            9630 VIRGINIA PKWY STE 300                                                                        MCKINNEY           TX      75071-6191
 TRION INDUSTRIES INC                                                                 PO BOX 640764                                                                                     PITTSBURGH         PA      15264-0764
 Triple B Corp. d/b/a Charlies Produce       c/o McCarron & Diess                     707 Walt Whitman Road, Second Floor                                                               Melville           NY      11747
 Triple B Corp., d/b/a Charlies Produce      Craig Timm, Finance Director             4103 Second Avenue South                                                                          Seattle            WA      98134
 Triple B Corp., d/b/a Charlies Produce      Sullivan, Hazeltine, Allison LLC         William A. Hazeltine                      901 North Market Street, Suite 1300                     Wilmington         DE      19801
 TRIPLE B CORPORATION                                                                 4103 SECOND AVE. S.                                                                               SEATTLE            WA      98124
 TRIPLE B CORPORATION                                                                 PO BOX 24606                                                                                      SEATTLE            WA      98124




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 307 of 342
                                                                        Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                           D    11/26/18             Page 323 of 357
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail


              Company                                        Contact                          Address 1                                  Address 2         Address 3                  City   State     Zip     Country
 TRIPLE B CORPORATION                        ATTN CHIEF EXECUTIVE OFFICER     4103 SECOND AVE SOUTH                                                                    SEATTLE               WA    98124
 TRIPLE B CORPORATION (DBA
 CHARLIES PRODUCE)                           ATTN CHIEF EXECUTIVE OFFICER     4103 SECOND AVENUE SOUTH                                                                 SEATTLE               WA   98124
 TRIPLEHORN BREWING                                                           19510 144TH AVE NE                                                                       WOODINVILLE           WA   98072
 TRIPLETT, DAVID                                                              ADDRESS REDACTED
 TRI-STATE GENERAL CONTRACTORS
 INC                                                                          8613 HELMS AVE                                                                           RANCHO CUCAMONGA      CA   91730
 TRI-STATE MARKET SUPPLY                                                      EAST 10010 MONTGOMERY DR                                                                 SPOKANE               WA   99206-4137
 TRI-TEC COMMUNICATIONS INC                                                   25130 74TH AVE S                                                                         KENT                  WA   98032
 TRITON GLOBAL SERVICES INC                                                   4295 E JURUPA ST SUITE 205                                                               ONTARIO               CA   91761
 TRIVAN TRUCK BODY                                                            1385 WEST SMITH ROAD                                                                     FERNDALE              WA   98248
 TRM Copy Centers LLC                                                         41100 Plymouth Road                                                                      Plymouth              MI   48170
 TRM COPY CENTERS LLC                                                         7325 SOLUTIONS CENTER                                                                    CHICAGO               IL   60677-7003
 TROCCOLI, JORDAN ROBERT                                                      ADDRESS REDACTED
 TROMBETTA, MICHELE M                                                         ADDRESS REDACTED
 TROOLINES, NICHOLAS A                                                        ADDRESS REDACTED
 TROOP, TAYLOR RYAN                                                           ADDRESS REDACTED
 TROPICALE FOODS INC                                                          PO BOX 2224                                                                              CHINO                 CA   91708
 TROPICANA CHILLED DSD                                                        75 REMITTANCE DR-STE 1856                                                                CHICAGO               IL   60675-1856
 TROSKE, BARBARA J.                                                           ADDRESS REDACTED
 TROSTAD-MENNE, KYLE J.                                                       ADDRESS REDACTED
 TROTTER, JEREMY SEAN                                                         ADDRESS REDACTED
 TROTTER, KELLY ANN                                                           ADDRESS REDACTED
 TROTTER, RITA                                                                ADDRESS REDACTED
 TROTTER, TOM KAY                                                             ADDRESS REDACTED
 TROTTNER, LINDSAY                                                            ADDRESS REDACTED
 TROTTO FARRAR, NANCY A.                                                      ADDRESS REDACTED
 TROUPE, DANEA                                                                81 IRA LIGHT ST                        APT A                                             STEILACOOM            WA   98388
 TROUPE, DANEA NICOLE                                                         ADDRESS REDACTED
 TROWBRIDGE, DAKOTA RAND                                                      ADDRESS REDACTED
 TROY ALARM INC                                                               5981 REPUBLIC ST                                                                         RIVERSIDE             CA   92504-1138
 TROY, ANNA VALENTINOVNA                                                      ADDRESS REDACTED
 TRPEETS CONSULTING                                                           327 CORAL AVE                                                                            BALBOA ISLAND         CA   92662
 TRUCKENMILLER, ALESHEA                                                       ADDRESS REDACTED
 TRUDO, JAMES                                                                 ADDRESS REDACTED
 TRUE FOOD SERVICE EQUIP INC                                                  PO BOX 790100                          DEPT 456139                                       ST LOUIS              MO   63179-0100
 TRUEHITT, CORY AARON                                                         ADDRESS REDACTED
 TRUESDAIL, GREGORY A                                                         ADDRESS REDACTED
 TRUETEMP NORTHWEST INC                                                       1627 45TH ST E #101                                                                      SUMNER                WA   98390-2202
 TRUETEMP NORTHWEST INC                                                       1627 45TH ST E STE 101                                                                   SUMNER                WA   98390
 TRUGREEN LANDCARE LLC                       DEPT 34680                       PO BOX 39000                                                                             SAN FRANCISCO         CA   94139

 TRUGROCER FEDERAL CREDIT UNION                                               PO BOX 8145                                                                              BOISE                 ID   83707-2145
 TRUITT, AUDREY R.                                                            ADDRESS REDACTED
 TRUJILLO, ALEXANDER                                                          ADDRESS REDACTED
 TRUJILLO, ALFREDO                                                            ADDRESS REDACTED
 TRUJILLO, ANGEL MICHELLE                                                     ADDRESS REDACTED
 TRUJILLO, BRIANNA                                                            ADDRESS REDACTED
 TRUJILLO, DESIREE J                                                          ADDRESS REDACTED
 TRUJILLO, HECTOR M                                                           ADDRESS REDACTED
 TRUJILLO, JOSEPH                                                             ADDRESS REDACTED
 TRUJILLO, LARRY A                                                            ADDRESS REDACTED
 TRUJILLO, MARIA E                                                            ADDRESS REDACTED
 TRUJILLO, MARTHA L                                                           ADDRESS REDACTED
 TRUJILLO, MARY F                                                             ADDRESS REDACTED
 TRUJILLO, OLGA M                                                             ADDRESS REDACTED
 TRUJILLO, RANI                                                               2843 I AVE                                                                               NATIONAL CITY         CA   91950
 TRUJILLO, RANI A                                                             ADDRESS REDACTED
 TRUMAN, BRAD                                                                 ADDRESS REDACTED
 TRUMBLEY, TREY EDWARD                                                        ADDRESS REDACTED
 TRUMMERT, KENDRA                                                             ADDRESS REDACTED
 TRUMP, GABE H.                                                               ADDRESS REDACTED
 TRUMPORE, RHIANNON                                                           6935 CHARDONNAY PL                                                                       PASO ROBLES           CA   93446
 TRUMPORE, RHIANNON LYNN                                                      ADDRESS REDACTED
 TRUONG, ALYNA T                                                              ADDRESS REDACTED
 TRUONG, STEPHANIE HOA                                                        ADDRESS REDACTED
 TRUSCOTT, MICHELLE S                                                         ADDRESS REDACTED
 TRUSSELL, CHERYL ANN                                                         ADDRESS REDACTED
 TRUSTWAVE HOLDINGS INC                                                       75 REMITTANCE DRIVE STE 6000                                                             CHICAGO               IL   60675-6000
 TRUSTWAVE HOLDINGS, INC.                                                     70 W MADISON ST.                       SUITE 1050                                        CHICAGO               IL   60602
 TRUTMANN, LEE J                                                              ADDRESS REDACTED
 TRYGG, NICHOLAS DAKOTA                                                       ADDRESS REDACTED
 T-Sales Wholesale Mexican Foods, Inc                                         408 Rock Island Road                                                                     E. Wenatchee          WA   98802
 TSAO, CHUEN H                                                                ADDRESS REDACTED
 TSATSOULINE , JULIE                                                          2700 NEILSON WAY                       APT 927                                           SANTA MONICA          CA   90405-4032
 TSCHANNEN, BROOKS MAXWELL                                                    ADDRESS REDACTED
 T-SHIRT INTERNATIONAL INC                                                    1121 MARLIN CT SUITE A                                                                   WAUKESHA              WI   53186
 TSIBULKO, ALINA A                                                            ADDRESS REDACTED
 TSUCHIMORI, TIMOTHY                                                          ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                           Page 308 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 324 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                           Address 1                               Address 2         Address 3               City   State       Zip      Country
 TSUHAKO, DAVID                                                                   ADDRESS REDACTED
 TSUI, RITA P                                                                     ADDRESS REDACTED
 TSURUTONI , RANDELL                                                              3210 ROSEWOOD AVE                                                                       LOS ANGELES        CA      90066-1736
 TSURUTONI, RANDELL                                                               3210 ROSEWOOD AVE                                                                       LOS ANGELES        CA      90066
 TUALATIN CHAMBER OF COMMERCE                                                     PO BOX 701                                                                              TUALATIN           OR      97062
 TUALATIN CITY OF                                                                 18880 SW MARTINAZZI AVENUE                                                              TUALATIN           OR      97062-7092
 TUALATIN CITY OF - ALARM PERMIT             ALARM PERMIT COORDINATOR             8650 SW TUALATIN RD                                                                     TUALATIN           OR      97062
 TUALATIN ELEMENTARY SCHOOL                                                       20405 SW 95TH AVE                                                                       TUALATIN           OR      97062
 TUALATIN HIGH TSO                                                                22300 SW BOONES FERRY ROAD                                                              TUALATIN           OR      97062
 TUALATIN OR                                                                      8515 SW TUALATIN-SHERWOOD RD                                                            TUALATIN           OR      97062
 TUALATIN SCHOOL HOUSE PANTRY                                                     3550 SW BORLAND ROAD                                                                    TUALATIN           OR      97062
 TUALATIN VALLEY WATER DISTRICT                                                   1850 SW 170TH AVE                                                                       BEAVERTON          OR      97006-4211
 TUAZON, RAINER                                                                   ADDRESS REDACTED
 TUBE ART DISPLAYS, INC                                                           11715 S.E. FIFTH STREET                                                                 BELLEVUE           WA      98005
 TUCKER, JAMES M                                                                  ADDRESS REDACTED
 TUCKER, JUSTIN CHARLES                                                           ADDRESS REDACTED
 TUCKER, MELISSA ROSE                                                             ADDRESS REDACTED
 TUCKER, MICHAEL C                                                                ADDRESS REDACTED
 TUCKER, PATRICIA A.                                                              ADDRESS REDACTED
 TUCKER, RICHARD L                                                                ADDRESS REDACTED
 TUCKER, SHANNON                                                                  ADDRESS REDACTED

 TUCSON ELECTRIC POWER COMPANY                                                    PO BOX 80077                                                                            PRESCOTT           AZ      86304-8077
 TUENGE, PAUL                                                                     ADDRESS REDACTED
 TUFTS, DANA A                                                                    ADDRESS REDACTED
 TUITASI, ALMA                                                                    1195 FLORIDA ST                                                                         IMPERIAL BEACH     CA      91932
 TUITASI, ALMA L                                                                  ADDRESS REDACTED
 TULEYA-BUCKINGHAM, STACY L                                                       ADDRESS REDACTED
 TULI, THERESA T                                                                  ADDRESS REDACTED
 TULIGLOWSKI, EVAN                                                                ADDRESS REDACTED
 TULLIO, RICHARD                                                                  ADDRESS REDACTED
 TULLOCK, BRENDA                                                                  ADDRESS REDACTED
 TULLYS COFFEE                                                                    3100 AIRPORT WAY S                                                                      SEATTLE            WA      98134
 TUMELSON, BRENDA E                                                               ADDRESS REDACTED
 TUMWATER HIGH SCHOOL                                                             700 ISREAL RD SW                                                                        TUMWATER           WA      98501
 TUMWATER HILL ELEMENTARY                                                         3120 RIDGEVIEW CT SW                                                                    TUMWATER           WA      98512
 TUNIS, PETER PAUL                                                                ADDRESS REDACTED
 TUNNERMANN, DESMOND                                                              ADDRESS REDACTED
 TUONG, KIM                                                                       ADDRESS REDACTED
 TUPUOLA, BEVERLY EILENE                                                          ADDRESS REDACTED
 TURBOCHEF TECHNOLOGIES INC                                                       STE 105                               4240 INTERNATIONAL PKWY                           CARROLLTON         TX      75007
 TURKEN, JACK ELLIOTT                                                             ADDRESS REDACTED
 Turley, John                                John Turley                                                                141 Yale Dr                                       Rancho Mirage      CA      92270-3662
 Turley, John                                Steven C. Hathaway                   3811 Consolidation Avenue             PO Box 2147                                       Bellingham         WA      98227
 Turley, John                                Steven Hathaway                      3811 Consolidation Avenue                                                               Bellingham         WA      98227
 TURLEY, JOHN                                                                     ADDRESS REDACTED
 TURLEY, JOHN N                                                                   ADDRESS REDACTED
 TURNER JR., MAURICE                                                              ADDRESS REDACTED
 TURNER, BERNICE T                                                                ADDRESS REDACTED
 TURNER, BREANNA                                                                  ADDRESS REDACTED
 TURNER, BRETT H.                                                                 ADDRESS REDACTED
 TURNER, BROOKLYN                                                                 ADDRESS REDACTED
 TURNER, BRYAN ALEXANDER                                                          ADDRESS REDACTED
 TURNER, CATHERINE J                                                              ADDRESS REDACTED
 TURNER, CHARLETT MARIE                                                           ADDRESS REDACTED
 TURNER, CHRISTINE J                                                              ADDRESS REDACTED
 TURNER, CINDY                                                                    ADDRESS REDACTED
 TURNER, GABRIEL                                                                  ADDRESS REDACTED
 TURNER, GARETT DANIEL                                                            ADDRESS REDACTED
 TURNER, JEFFERY NOBLE                                                            ADDRESS REDACTED
 TURNER, JEFREY ALLAN                                                             ADDRESS REDACTED
 TURNER, JENNIFER L                                                               ADDRESS REDACTED
 TURNER, LINDSEY                                                                  ADDRESS REDACTED
 TURNER, MACKENZIE RENEE                                                          ADDRESS REDACTED
 TURNER, MALIA                                                                    ADDRESS REDACTED
 TURNER, MATTHEW                                                                  ADDRESS REDACTED
 TURNER, ROBERT R.                                                                ADDRESS REDACTED
 TURNER, SAUNDRA                                                                  ADDRESS REDACTED
 TURNER, SIERRA                                                                   ADDRESS REDACTED
 TURNER, SUSAN                                                                    ADDRESS REDACTED
 TURNER, TRACIE ANN                                                               ADDRESS REDACTED
 TURNEY, RENEE J                                                                  ADDRESS REDACTED
 TURNPIKE CENTER LLC                                                              3905 STATE ST SUITE #7263                                                               SANTA BARBARA      CA      93117
 TURNPIKE CENTER, LLC                        C/O WELLS PROPERTIES                 3905 STATE ST.                        STE. 7263                                         SANTA BARBARA      CA      93105
 TURPIN, DANIEL WILLIAM                                                           ADDRESS REDACTED
 TURPIN, KAREN M                                                                  ADDRESS REDACTED
 TURPIN, STEPHEN                                                                  ADDRESS REDACTED
 TURQUOISE ALLEY LLC                                                              3145 EL CAJON BLVD.                                                                     SAN DIEGO          CA      92104
 TURQUOISE PARKING LOT LLC                                                        3145 EL CAJON BLVD.                                                                     SAN DIEGO          CA      92104




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 309 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18             Page 325 of 357
                                                                                                                             Creditor Matrix
                                                                                                                        Served via First Class Mail


                 Company                                          Contact                                 Address 1                             Address 2                       Address 3                 City   State       Zip      Country
 TURSKI, RHONDA                                                                     ADDRESS REDACTED
 TUSCANINO LLC                                                                      24023 NE SHEA LANE STE 212                                                                              WOOD VILLAGE         OR      97060
 TUSHINSKY, KIMBERLY                                                                ADDRESS REDACTED
 TUSS, AUSTIN W.                                                                    ADDRESS REDACTED
 TUSSEY, ERIN                                                                       ADDRESS REDACTED
 TUSTIN HS ASB                                                                      1171 EL CAMINO REAL                                                                                     TUSTIN               CA      92780
 TUSTIN SAFE LLC                                                                    135 JERICHO TURNPIKE                                                                                    OLD WESTBURY         NY      11568
 TUTOR JR, ROBERT                                                                   ADDRESS REDACTED
 TUTOR, CHLOE                                                                       ADDRESS REDACTED
 TUTOR, ROBERT W                                                                    ADDRESS REDACTED
 TUTTLE, LINDA                                                                      ADDRESS REDACTED
 TUURI, CHARITY ANNE                                                                ADDRESS REDACTED
 TWEIT, DOUGLAS V.                                                                  ADDRESS REDACTED
 TWEIT, TARA L.                                                                     ADDRESS REDACTED
 TWERAGO, SUMMER RUTHANN                                                            ADDRESS REDACTED
 TWIDDY, TAMARA L.                                                                  ADDRESS REDACTED
 TWIN BROOK CREAMERY                                                                9728 DOUBLE DITCH RD                                                                                    LYNDEN               WA      98264
 TWIN CITY ELEMENTARY                                                               26211 72ND AVE NW                                                                                       STANWOOD             WA      98292
 TWINING, BRIAN                                                                     ADDRESS REDACTED
 TWISSELMAN, MICHELE                                                                ADDRESS REDACTED
 TWISTED MANZANITA ALES                                                             10151 PROSPECT AVE                                                                                      SANTEE               CA      92071
 TWITCHELL, GUY E                                                                   ADDRESS REDACTED
 TWO POINT CONVERSIONS                                                              1820 W WEBSTER                          SUITE 450                                                       CHICAGO              IL      60614
 TWO POINT CONVERSIONS INC                                                          1820 W WEBSTER AVE STE 450                                                                              CHICAGO              IL      60614
 TWORK, KATHLEEN F                                                                  ADDRESS REDACTED
 TWT DISTRIBUTING INC                                                               PO BOX 798028                                                                                           ST LOUIS             MO      63179-8000
 TY INC                                                                             PO BOX 5934                                                                                             CHICAGO              IL      60680
 TYDEN BROOKS                                                                       16036 COLLECTION CTR DR                                                                                 CHICAGO              IL      60693
 TYLER, ALEXANDRA                                                                   ADDRESS REDACTED
 TYLER, DAKOTA JAMES                                                                ADDRESS REDACTED
 TYLER, MARIA ANN                                                                   ADDRESS REDACTED
 TYLER, MELINDA                                                                     ADDRESS REDACTED
 TYLER, MICHAEL ROBERT                                                              ADDRESS REDACTED
 TYLER, STEVEN L.                                                                   ADDRESS REDACTED
 TYLER, TERRI                                                                       ADDRESS REDACTED
 TYO, JACOB S.                                                                      ADDRESS REDACTED
 TYREE, NIKOLE                                                                      ADDRESS REDACTED
 TYSDAL, LUKE A                                                                     ADDRESS REDACTED
 TYSICK, KELLY                                                                      ADDRESS REDACTED
 TYSON                                                                              5417 12TH ST E STE 200                                                                                  FIFE                 WA      98424-1342
 TYSON, BETH MARIE                                                                  ADDRESS REDACTED
 TYSON, LARRY EUGENE                                                                ADDRESS REDACTED
 TYSON, LATIANA                                                                     ADDRESS REDACTED
 TYSON, MICHAEL D.                                                                  ADDRESS REDACTED
 TYSON, TYLER JAY                                                                   ADDRESS REDACTED
 TZALIS FOODS                                                                       1600 NAUD STREET                                                                                        LOS ANGELES          CA      90012
 TZANTARMAS, ISABELLA                                                               ADDRESS REDACTED
 U F C W LOCAL # 1442                                                               9075 S LA CIENEGA BLVD                                                                                  INGLEWOOD            CA      90301
 U F C W LOCAL 1439                                                                 1719 N ATLANTIC ST                                                                                      SPOKANE              WA      99205
 U GOT GAME                                                                         24 ROY STREET #297                                                                                      SEATTLE              WA      98109
 U GOT GAME INC                                                                     24 ROY STREET #297                                                                                      SEATTLE              WA      98109
 U KONSERVE                                                                         7030 EAST FIFTH AVE                     SUITE 2                                                         SCOTTSDALE           AZ      85251
 U S BANK TREASURY MGMT SVC                                                         CM-9581                                                                                                 ST PAUL              MN      55170-9581
 U S DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER                PO BOX 105081                                                                                           ATLANTA              GA      30348-5081
 U.S. Bank                                   ATTN Suzanne E. Geiger                 PO BOX 6343                                                                                             FARGO                ND      58125-6343
 U.S. BANK NATIONAL ASSOCIATION                                                     1501 FOURTH AVE, 26TH FLOOR                                                                             SEATTLE              WA      98101
 U.S. BANK NATIONAL ASSOCIATION                                                     4480 EMERALD AVE.                       CN-OH-PROP                                                      CINCINNATI           OH      45242
 U.S. BANK NATIONAL ASSOCIATION                                                     602 MADISON AVE.                        2ND FL.                         CN-KY-MD02                      COVINGTON            KY      41011
 U.S. BANK NATIONAL ASSOCIATION              ATTN ATM ADMINISTRATION                555 SW OAK ST.                                                                                          PORTLAND             OR      97204
 U.S. BANK NATIONAL ASSOCIATION              ATTN CORPORATE COUNSEL                 800 NICOLLET MALL, 21ST FL.             BC-MN-H21N                                                      MINNEAPOLIS          MN      55402
 U.S. Bank National Association              Attn Corporate Counsel                 800 Nicollet Mall, 21st Fl.             BC-MN-H21R                                                      Minneapolis          MN      55402
 U.S. Bank National Association              Attn Legal Dept.                       Mailstop BC-MN-H21N                     800 Nicollet Mall                                               Minneapolis          MN      55402
 U.S. BANK NATIONAL ASSOCIATION              ATTN LEGAL DEPT.                       MAILSTOP BC-MN-H21N                                                                                     REDMOND              WA      98073-9761
 U.S. BANK NATIONAL ASSOCIATION              C/O DAVIS WRIGHT TREMAINE LLC          ATTN PETER J. MUCKLESTONE               1501 FOURTH AVE, 26TH FLOOR                                     SEATTLE              WA      98101
 U.S. BANK NATIONAL ASSOCIATION              C/O FROST BROWN TODD LLC               3300 GREAT AMERICAN TOWER               301 EAST FOURTH ST.                                             CINCINNATI           OH      45202
 U.S. Bank National Association              Chuck Stroup                           602 Madison Ave.                        2nd Fl.                                                         Covington            KY      41011
 U.S. BANK NATIONAL ASSOCIATION              INTERNATIONAL DEPARTMENT, PD-WA-T9IN   1420 5TH AVENUE, 9TH FLOOR                                                                              SEATTLE              WA      98101
 U.S. Bank National Association              Paul La Frange                         CN-KY-MD02                              602 Madison Ave.                2nd Fl.                         Covington            KY      41011
 U.S. Bank National Association              Paul LaFrange                          602 Madison Ave.                        2nd Fl.                         CN-KY-MD02                      Covington            KY      41011
 U.S. Bank National Association              Rebecca Lane                           4480 Emerald Ave.                       CN-OH-PROP                                                      Cincinnati           OH      45242
 U.S. BANK NATIONAL ASSOCIATION              U.S. BANK, N.A.                        INTERNATIONAL DEPARTMENT                PD-WA-T9IN                                                      SEATTLE              WA      98101
 U.S. Bank National Association (Ladera
 Ranch, CA)                                  FRANCHISEE/LICENSEE                    CN-KY-MD02                              602 Madison Ave.                2nd Fl.                         Covington            KY      41011
 U.S. Bank National Association (Ladera
 Ranch, CA)                                  LEGLA                                  Attn Legal Dept.                        Mailstop BC-MN-H21N             800 Nicollet Mall               Minneapolis          MN      55402
 U.S. BANK OF WASHINGTON                     ATTN CORPORATE FACILITIES DIVISION     P.O. BOX 721                                                                                            SEATTLE              WA      98228
 U.S. Bank, National Association (Rancho
 Mirage, CA)                                 FRANCHISEE/LICENSEE                    CN-KY-MD02                              602 Madison Ave.                2nd Fl.                         Covington            KY      41011




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                  Page 310 of 342
                                                                                  Case 15-11874-KG                             Doc 3995ExhibitFiled
                                                                                                                                               D    11/26/18                               Page 326 of 357
                                                                                                                                                   Creditor Matrix
                                                                                                                                              Served via First Class Mail


                   Company                                          Contact                                      Address 1                                            Address 2                                Address 3                     City   State       Zip      Country
 U.S. Bank, National Association (Rancho
 Mirage, CA)                                 LEGAL                                          Attn Legal Dept.                                      Mailstop BC-MN-H21N                      800 Nicollet Mall                Minneapolis             MN      55402
 U.S. Equal Employment Opportunity
 Commission                                  Seattle Field Office                           Federal Office Building                               909 First Avenue, Suite 400                                               Seattle                 WA      98104-1061
 U.S. Equal Employment Opportunity
 Commission on behalf of Kathleen Zaic
 and similarly situated class of aggrieved                                                  The Phillip Burton Federal Building, U.S. Court
 individuals                                 San Francisco District Office                  House                                                 450 Golden Gate Avenue, 5th Floor West   P.O. Box 36025                   San Francisco           CA      94102-3661
 U.S. Equal Employment Opportunity
 Commission on behalf of Kathleen Zaic
 and similarly situated class of aggrieved
 individuals                                 U.S. Equal Employment Opportunity Commission   Seattle Field Office                                  Federal Office Building                  909 First Avenue, Suite 400      Seattle                 WA      98104-1061
 U.S. Satellite Corporation                  c/o Michael Dingel - Legal                     250 E Parkcenter Blvd.                                                                                                          Boise                   ID      83706
 U.S. Security Associates, Inc.                                                             200 Mansell Court East Suite 500                                                                                                Roswell                 GA      30076
 UBURTIS, JESSICA TAYLOR                                                                    ADDRESS REDACTED
 UCKC PRODUCTS LLC                                                                          PO BOX 290415                                                                                                                   PHELAN                  CA      92329
 Uda, Diane                                                                                 2474 Nielsen St.                                                                                                                El Cajon                CA      92020
 Uda, Diane                                  Kevin S Uda                                                                                          2474 Nielsen St.                                                          El Cajon                CA      92020
 UDA, DIANE LYNN                                                                            ADDRESS REDACTED
 Uda, Kevin                                                                                 2474 Nielsen St.                                                                                                                El Cajon                CA      92020
 UDA, KEVIN S                                                                               ADDRESS REDACTED
 UDELL, JERRIE L.                                                                           ADDRESS REDACTED
 UECKER, JORDAN                                                                             ADDRESS REDACTED
 UECKER, MARK A.                                                                            ADDRESS REDACTED
 UECKER, MICHAEL A.                                                                         ADDRESS REDACTED
 UEDA , LANCE                                                                               9795 CAMINITO CUADRO                                                                                                            SAN DIEGO               CA      92129-2825
 UEDA, LANIE                                                                                9795 CAMINITO CUADUO                                                                                                            SAN DIEGO               CA      92129
 UERLING, LEE ROSE                                                                          ADDRESS REDACTED
 UFCW # 21 ACTIVE BALLOT CLUB                                                               5030 FIRST AVE S #200                                                                                                           SEATTLE                 WA      98134
 UFCW 21                                                                                    5030 FIRST AVE S #200                                                                                                           SEATTLE                 WA      98134
 UFCW 367                                                                                   6403 LAKEWOOD DR W                                                                                                              TACOMA                  WA      98467-3331
 UFCW 555                                                                                   PO BOX 23555                                                                                                                    TIGARD                  OR      97281-3555
 UFCW 555 - ACTIVE BALLOT CLUB                                                              PO BOX 23555                                                                                                                    TIGARD                  OR      97281-3555
 UFCW 555 TRUST FUNDS                                                                       UNIT 42                                               PO BOX 4800                                                               PORTLAND                OR      97208
 UFCW 8                                                                                     2200 PROFESSIONAL DRIVE                                                                                                         ROSEVILLE               CA      95661
 UFCW AND EMPLOYERS ARIZONA                                                                 2400 W DUNLAP AVE STE 250                                                                                                       PHOENIX                 AZ      85021
 UFCW Benefit Fund                           Attn Rick Silva, Interim Administrator         6425 Katella Avenue                                                                                                             Cypress                 CA      90630
 UFCW INTL UNION IND.                        INDUSTRY PENSION FUND                          P O BOX 19122A                                                                                                                  NEWARK                  NJ      07195-0122
 UFCW INVESTMENT SAVINGS PLN                 C/O WILLIAM C EARHART CO INC                   PO BOX 4148                                                                                                                     PORTLAND                OR      97208
 UFCW LCL #99R                                                                              2401 NORTH CENTRAL AVE                                2ND FLOOR                                                                 PHOENIX                 AZ      85004-1331
 UFCW LOCAL #135                                                                            2001 CAMINO DEL RIO SOUTH                                                                                                       SAN DIEGO               CA      92108
 UFCW Local 1167                                                                            855 West San Bernardino Avenue                                                                                                  Bloomington             CA      92316
 UFCW LOCAL 1167                                                                            855 WEST SAN BERNARDINO                                                                                                         BLOOMINGTON             CA      92316
 UFCW LOCAL 1167                             ATTN RICK BRUER, PRESIDENT                     855 W. SAN BERNARDINO AVE.                            P.O. BOX 1167                                                             BLOOMINGTON             CA      92316
 UFCW LOCAL 135                              ATTN MICKEY KASPARIAN, PRESIDENT               2001 CAMINO DEL RIO S.                                                                                                          SAN DIEGO               CA      92108
 UFCW LOCAL 1428                                                                            705 WEST ARROW HWY                                                                                                              CLAREMONT               CA      91711
 UFCW LOCAL 1428                             ATTN MARK RAMOS, PRESIDENT                     705 W. ARROW HWY.                                                                                                               CLAREMONT               CA      91711
 UFCW LOCAL 1442                             ATTN MIKE STRAETER, PRESIDENT                  9075 S. LA CIENEGA BLVD.                                                                                                        INGLEWOOD               CA      90301
 UFCW LOCAL 21                                                                              5030 1ST AVE S #200                                                                                                             SEATTLE                 WA      98134-2438
 UFCW Local 324                                                                             8530 Stanton Avenue                                                                                                             Buena Park              CA      90620
 UFCW LOCAL 324                                                                             8530 STANTON AVENUE                                                                                                             BUENA PARK              CA      90622-5004
 UFCW LOCAL 324                              ATTN GREG CONGER, PRESIDENT                    8530 STANTON AVE.                                                                                                               BUENA PARK              CA      90622
 UFCW LOCAL 367                                                                             9500 FRONT ST SO #100                                                                                                           TACOMA                  WA      98409
 UFCW LOCAL 555                                                                             PO BOX 23555                                                                                                                    TIGARD                  OR      97223
 UFCW LOCAL 711                                                                             1201 N DECATUR BLVD                                   SUITE 116                                                                 LAS VEGAS               NV      89108
 UFCW Local 711 and Retail Food
 Employers Benefit Fund                      James B. Sowka                                 Seyfarth Shaw LLP                                     131 South Dearborn Street                Suite 2400                       Chicago                 IL      60603
 UFCW Local 711 and Retail Food
 Employers Benefit Fund                      James B. Sowka                                 Seyfarth Shaw LLP                                     233 S Wacker Dr Ste 8000                                                  Chicago                 IL      60606-6448
 UFCW Local 711 and Retail Food
 Employers Benefit Fund                      Tony Jensen                                    711 Benefit Plan                                      4885 South 900 East, Suite 202                                            Salt Lake City          UT      84117
 UFCW Local 711 and Retail Food              UFCW Local 711 and Retail Food Employers
 Employers Benefit Fund                      Benefit Fund                                   Tony Jensen                                           711 Benefit Plan                         4885 South 900 East, Suite 202   Salt Lake City          UT      84117
 UFCW LOCAL 770                                                                             630 SHATTO PLACE-2ND FLOOR                                                                                                      LOS ANGELES             CA      90005
 UFCW LOCAL 770                              ATTN JOHN GRANT, SECRETARY TREASURER           630 SHATTO PL                                         P.O. BOX 770                                                              LOS ANGELES             CA      90078
                                                                                            OF COLLECTIVE BARGAINING, RESEARCH &
 UFCW LOCAL 770                              KATHY FINN, DIRECTOR                           EDUCATION                                             630 SHATTO PL                                                             LOS ANGELES             CA      90005
 UFCW LOCAL 770                              RICK ICAZA, PRESIDENT                          630 SHATTO PL                                                                                                                   LOS ANGELES             CA      90005
 UFCW LOCAL 8                                ATTN KIRK VOGT, SECRETARY TREASURER            3485 W. SHAW AVE.                                                                                                               FRESNO                  CA      93711
 UFCW UNIONS & FOOD EMP JOINT
 TRUST                                                                                      DEPT 514250                                                                                                                     LOS ANGELES             CA      90051-4250
 UFCW, Local 367                                                                            6403 Lakewood Drive W.                                                                                                          Tacoma                  WA      98467
 UFP CHANDLER LLC #233                                                                      PO BOX 296                                                                                                                      WOODBURN                OR      97071-0296
 UFP RIVERSIDE LLC #382                                                                     PO BOX 150228                                                                                                                   GRAND RAPIDS            MI      49515-0228
 UG MARKET CENTRE                                                                           PO BOX 3763                                                                                                                     SEATTLE                 WA      98124
 UGARTECHEA, RUTH                                                                           ADDRESS REDACTED
 U-HAUL INTERNATIONAL INC                    NATIONAL ACCTS REC DEPT                        P O BOX 52128                                                                                                                   PHOENIX                 AZ      85072
 UHLIG, EMILY                                                                               ADDRESS REDACTED
 UHRINAK, STEPHEN                                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                        Page 311 of 342
                                                                                Case 15-11874-KG                          Doc 3995ExhibitFiled
                                                                                                                                          D    11/26/18                        Page 327 of 357
                                                                                                                                           Creditor Matrix
                                                                                                                                      Served via First Class Mail


                 Company                                          Contact                                       Address 1                                     Address 2              Address 3                City   State       Zip        Country
 UHRON, PATRICIA                                                                           ADDRESS REDACTED
 UKEN, DANIEL                                                                              ADDRESS REDACTED
 UKKESTAD, DAN                                                                             ADDRESS REDACTED
 UL INFORMATION & INSIGHTS INC                                                             32959 COLLECTION CENTER DRIVE                                                                         CHICAGO             IL      60693-0329
 ULANDAY, NANCY AJOLO                                                                      ADDRESS REDACTED
 ULINE                                                                                     ATTN ACCOUNTS RECEIVABLE                                                                              CHICAGO             IL      60680-1741
 ULINE INCORPORATED                          ATTN ACCOUNTS RECEIVABLE                      PO BOX 88741                                                                                          CHICAGO             IL      60680-1741
 ULLMAN MICHELLE                                                                           6110 64TH ST NE #K103                                                                                 MARYSVILLE          WA      98270
 ULLOA, DENISE                                                                             ADDRESS REDACTED
 ULLOA, KELLY MARIE KITCHEYAN                                                              ADDRESS REDACTED
 ULREY, MICHAEL JAMES                                                                      ADDRESS REDACTED
 ULRICH, RACHEL PAIGE                                                                      ADDRESS REDACTED
 ULTIMATE SOFTWARE                           ATTN ACCOUNTING DEPT                          1485 NORTH PARK DR                                                                                    WESTON              FL      33326
 ULTIMATE SOFTWARE GROUP                                                                   1485 NORTH PARK DR                                                                                    WESTON              FL      33326
 ULYSSES S GRANT SCHOOL                      GRANT K-8 SCHOOL PTA                          1425 WASHINGTON PLACE                                                                                 SAN DIEGO           CA      92103
 UMAMI 33                                                                                  23316 NE REDMOND FALL CITY RD                  PMB 557                                                REDMOND             WA      98053
 Umami 33                                    Alisha Brummett                               1342 247th Pl SE                                                                                      Sammamish           WA      98075
 UMAMI 33                                    Umami 33                                      Alisha Brummett                                1342 247th Pl SE                                       Sammamish           WA      98075
 UMB BANK                                                                                  1010 GRAND BLVD                                                                                       KANSAS CITY         MO      64106
 UMBARGER, LUCILLE                                                                         ADDRESS REDACTED
 UMBINETTI, MARY M.                                                                        ADDRESS REDACTED
 UMBINETTI, RICHARD                                                                        ADDRESS REDACTED
 UMEMOTO, TED                                                                              ADDRESS REDACTED
 UMOM NEW DAY CENTERS                        ATTN WALK FOR HOMELESS FAMILIE                3333 E VAN BUREN STREET                                                                               PHOENIX             AZ      85008
 UMPQUA DAIRY PRODUCTS                                                                     PO BOX 1306                                                                                           ROSEBURG            OR      97470
 Umpqua Dairy Products Co.                                                                 333 SE Sykes Street                                                                                   Roseburg            OR      97470
 UMPQUA DAIRY PRODUCTS.                                                                    PO BOX 1306 (WHSL ONLY)                                                                               ROSEBURG            OR      97470
 UNATA                                                                                     720 KING ST. WEST                              SUITE 500                                              TORONTO             ON      M5V 2T3      CANADA
 UNATA INC.                                                                                504 WELLINGTON ST WEST                         2ND FLOOR                                              TORONTO             ON      M5V 1E3      CANADA
 Unata, Inc.                                 Marc Faucher                                  CFO, Unata, Inc.                               504 Wellington St. West, Suite 200                     Toronto             ON      M5V 1E3      Canada
 Unata, Inc.                                 Morrison Cohen LLP                            Attn Robert K. Dakis, Esq.                     909 Third Avenue, 22nd Floor                           New York            NY      10022
 Unata, Inc.                                 Morrison Cohen LLP                            Attn Robert K. Dakis, Esq.                     909 Third Avenue                                       New York            NY      10022
 Unata, Inc.                                 Morrison Cohen LLP                            Robert K. Dakis                                909 Third Avenue                                       New York            NY      10022
 UNDER PRESSURE CONCRETE
 CLEANING                                                                                  24101 GILMORE STREET                                                                                  WEST HILLS          CA      91307
 UNDERDAHL, PEGGY JO                                                                       ADDRESS REDACTED
 UNDERWOOD, ANDREW DWAYNE                                                                  ADDRESS REDACTED
 UNDERWOOD, JUDAH SAMUEL                                                                   ADDRESS REDACTED
 UNDERWOOD, NANCY                                                                          ADDRESS REDACTED
 UNDERWOOD, ROYCE E                                                                        ADDRESS REDACTED
 UNGER, KATHLEEN G                                                                         ADDRESS REDACTED
 UNICK, MACKENZIE                                                                          ADDRESS REDACTED
 UNIFED GROCERS                                                                            5200 SHELLA STREET                                                                                    COMMERCE            CA      90040
 UNIFED GROCERS                              GENERAL COUNSEL                               5200 SHEILA STREET                                                                                    COMMERCE            CA      90040
 UNIFIED GROCERS                                                                           PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS                             CORPORATE HEADQUARTERS                        5200 SHELLA STREET                                                                                    COMMERCE            CA      90040
 UNIFIED GROCERS                             GENERAL COUNSEL                               5200 SHEILA STREET                                                                                    COMMERCE            CA      90040
 UNIFIED GROCERS - CORPORATE                                                               5200 SHEILA ST                                                                                        COMMERCE            CA      90040
 UNIFIED GROCERS - CORPORATE                                                               PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #11                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #13                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #15                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #17                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #21                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #23                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #25                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #29                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #35                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #43                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #45                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #47                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #51                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #53                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #55                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #57                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #61                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #63                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #65                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #67                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #69                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #71                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #75                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #77                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS #79                                                                       PO BOX 3763                                                                                           SEATTLE             WA      98124
 UNIFIED GROCERS INC                                                                       PO BOX 513396                                                                                         LOS ANGELES         CA      90051-1396
 UNIFIED GROCERS INC.                        GENERAL COUNSEL                               5200 SHEILA STREET                                                                                    COMMERCE            CA      90040
 UNIFIED GROCERS, INC                                                                      3301 SO. NORFOLK STREET                                                                               SEATTLE             WA      98118
 Unified Grocers, Inc.                       Attn James J. Mazza, Jr. and Ryan A. Miller   Skadden, Arps, Slate, Meagher & Flom LLP       155 N Wacker                                           Chicago             IL      60606
 Unified Grocers, Inc.                       Attn Mary Kasper                              5200 Sheila Street                                                                                    Commerce            CA      90040




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                Page 312 of 342
                                                                                Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                                D    11/26/18                              Page 328 of 357
                                                                                                                                                 Creditor Matrix
                                                                                                                                            Served via First Class Mail


                 Company                                           Contact                                       Address 1                                          Address 2                             Address 3                  City    State       Zip      Country
 UNIFIED GROCERS, INC.                       CORPORATE HEADQUARTERS                           5200 SHELLA STREET                                                                                                      COMMERCE              CA       90040
 Unified Grocers, Inc.                       SUPERVALU                                        Kim Myrdahl                                       11840 Valley View Road                                                Eden Prairie          MN       55344
 Unified Grocers, Inc.                       Unified Grocers, Inc.                            Attn James J. Mazza, Jr. and Ryan A. Miller       Skadden, Arps, Slate, Meagher & Flom LLP   155 N Wacker               Chicago               IL       60606
 Unified Grocers, Inc.                       Unified Grocers, Inc.                            Attn Mary Kasper                                  5200 Sheila Street                                                    Commerce              CA       90040
 UNIFIED NATURAL FOODS INC.                                                                   1101 SUNSET BLVD.                                                                                                       ROCKLIN               CA       95765
                                                                                              C/O ADVANTAGE SALES & MKNG - HENRY
 UNILEVER BEST FOODS                                                                          MARK                                                                                                                    PORTLAND              OR       97224-3139
 UNILEVER FOODS                              C/O ADVANTAGE SALES & MKNG                       HENRY MARK PO BOX 23139                                                                                                 PORTLAND              OR       97224-3139
 UNION BANK                                  MANAGER                                          18300 VON KARMAN AVE                              SUITE 200                                                             IRVINE                CA       92612
 UNION BANK OF CALIFORNIA, INC.              ATTN MANAGER                                     145 STATE COLLEGE BLVD.                           SUITE 600                                                             BREA                  CA       92821
 UNION BANK, N.A.                            ATTN MANAGER                                     145 STATE COLLEGE BLVD.                           SUITE 600                                                             BREA                  CA       92821
 UNION GAP SCHOOL DIST                                                                        3201 S 4TH STREET                                                                                                       UNION GAP             WA       98903
 UNION HILL WATER ASSN.                                                                       5020 236TH AVE NE                                                                                                       REDMOND               WA       98053
 UNIQUE BEVERAGE COMPANY LLC                                                                  PO BOX 2246                                                                                                             EVERETT               WA       98213
 UNIQUE WINE CO                                                                               940 THOMAS AVE SW                                                                                                       RENTON                WA       98055
 UNIQUE WINE COMPANY INC                                                                      940 THOMAS AVE SW                                                                                                       RENTON                WA       98057-2930

 UNISOURCE ENERGY SERVICES ELEC                                                               PO BOX 80079                                                                                                            PRESCOTT              AZ       86304-8079
 UniSource Energy Services Elec/80079                                                         PO Box 80079                                                                                                            Prescott              AZ       86304-8079

 UNISOURCE ENERGY SERVICES GAS                                                                PO BOX 80078                                                                                                            PRESCOTT              AZ       86304-8078
 UniSource Energy Services Gas/80078                                                          PO Box 80078                                                                                                            Prescott              AZ       86304-8078
 UNITED FOOD & COMMERCIAL
 WORKERS LOCAL NO. 1439                                                                       1719 N ATLANTIC ST                                                                                                      SPOKANE               WA       99205
 UNITED FOOD & COMMERCIAL
 WORKERS LOCAL NO. 1439                                                                       P.O. BOX 5298                                                                                                           SPOKANE               WA       99205
 UNITED FOOD & COMMERCIAL
 WORKERS LOCAL NO. 367                                                                        6403 LAKEWOOD DR W                                                                                                      TACOMA                WA       98467-3331
 UNITED FOOD & COMMERCIAL
 WORKERS LOCAL NO. 38                                                                         PO BOX 1548                                                                                                             EVERETT               WA       98206
 UNITED FOOD & COMMERCIAL
 WORKERS LOCAL NO. 44                                                                         1510 NORTH 18TH ST                                                                                                      MOUNT VERNON          WA       98273
 UNITED FOOD & COMMERCIAL
 WORKERS LOCAL NO. 81                                                                         960 E MAIN ST                                                                                                           AUBRUN                WA       98002-5627
 UNITED FOOD & COMMERCIAL
 WORKERS UNION LOCAL 555                                                                      PO BOX 23555                                                                                                            TIGARD                OR       97281-3555
 UNITED FOOD & COMMERCIAL
 WORKERS UNION LOCAL NO. 367                                                                  6403 LAKEWOOD DR W                                                                                                      TACOMA                WA       98467-3331
 UNITED FOOD & COMMERCIAL
 WORKERS UNION LOCAL NO.1439                                                                  1719 N ATLANTIC ST                                                                                                      SPOKANE               WA       99205
 UNITED FOOD & COMMERCIAL
 WORKERS UNION LOCAL NO.21                                                                    5030 FIRST AVE S #200                                                                                                   SEATTLE               WA       98134
 UNITED FOOD & COMMERCIAL
 WORKERS UNION LOCAL NO.21                   Streepy Law, PLLC                                Aaron Streepy                                     1728 109th Avenue Ct E                                                Edgewood              WA       98372-7204
 United Food and Commercial Workers and
 Employers Arizona Health and Welfare
 Trust                                       Reinhart Boerner Van Deuren s.c.                 L. Katie Mason, Esq.                              1000 N Water St                            Suite 1700                 Milwaukee             WI       53202
 United Food and Commercial Workers and
 Employers Arizona Health and Welfare
 Trust                                       William A. Hazeltine                             Sullivan Hazeltine Allinson LLC                   901 N Market St                            Suite 1300                 Wilmington            DE       19801
 United Food and Commercial Workers
 Local 711                                   Mike Gittings                                    1201 N. Decatur Blvd. Suite 116                                                                                         Las Vegas             NV       89108
 United Food and Commercial Workers
 Local 99                                    Fred Carter                                      2401 N. Central Avenue, Suite 100                                                                                       Phoenix               AZ       85004
 United Food and Commercial Workers
 Union                                       Kathy Finn                                       630 Shatto Place                                                                                                        Los Angeles           CA       90005
 United Food and Commercial Workers
 Union Local 1167                            Attn Jeffrey Wohlner                             Wohlner Kaplon Cutler Halford Rosenfeld           16501 Ventura Blvd., Suite 304                                        Encino                CA       91436
 United Food and Commercial Workers
 Union Local 1167                            Jeffrey Wohlner                                  16501 Ventura Blvd., Suite 304                                                                                          Encino                CA       91436
 United Food and Commercial Workers          Jeffrey Wohlner, Wohlner Kaplon Cutler Halford
 Union Local 1167                            Rosenfeld                                        16501 Ventura Blvd., Suite 304                                                                                          Encino                CA       91436
 United Food and Commercial Workers
 Union Local 1167                            UFCW Local 1167                                                                                    855 West San Bernardino Avenue                                        Bloomington           CA       92316
 United Food and Commercial Workers
 Union Local 1439                            Ron Banka                                        1719 N. Atlantic Street                                                                                                 Spokane               WA       99205
 United Food and Commercial Workers
 Union Local 1439                            Scott Habenicht                                  1719 N. Atlantic Street                                                                                                 Spokane               WA       99205
 United Food and Commercial Workers          United Food and Commercial Workers Union Local
 Union Local 1439                            1439                                             Ron Banka                                         1719 N. Atlantic Street                                               Spokane               WA       99205
 United Food and Commercial Workers
 Union Local 8 Golden State                  Kirk Vogt                                        2200 Professional Drive, Suite 215                                                                                      Roseville             CA       95661-7711
 United Food and Commercial Workers
 Union, Local 135                            Mickey Kasparian                                 2001 Camino Del Rio South                                                                                               San Diego             CA       92108
 United Food and Commercial Workers
 Union, Local 1428                           Henry M. Willis                                  Schwartz Steinsapir Dohrmann Sommers LLP          6300 Wilshire Boulevard, Suite 2000                                   Los Angeles           CA       90048
 United Food and Commercial Workers
 Union, Local 1428                           Mark Ramos                                       705 West Arrow Highway                                                                                                  Claremont             CA       91711




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                      Page 313 of 342
                                                                              Case 15-11874-KG                                Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                          Page 329 of 357
                                                                                                                                                Creditor Matrix
                                                                                                                                           Served via First Class Mail


                  Company                                        Contact                                         Address 1                                         Address 2               Address 3                 City   State       Zip      Country
 United Food and Commercial Workers           United Food and Commercial Workers Union, Local
 Union, Local 1428                            1428                                            Mark Ramos                                       705 West Arrow Highway                                  Claremont            CA      91711
 United Food and Commercial Workers
 Union, Local 770                             Henry M. Willis                                 Schwartz, Steinsapir, Dohrmann Sommers LLP       6300 Wilshire Boulevard, Suite 2000                     Los Angeles          CA      90048
 United Food and Commercial Workers
 Union, Local 770                             Kathy Finn                                      630 Shatto Place                                                                                         Los Ange             CA      90005
 United Food and Commercial Workers
 Union, Local 770                             United Food and Commercial Workers Union        Kathy Finn                                       630 Shatto Place                                        Los Angeles          CA      90005
 United Food and Commercial Workers
 Union, Local No. 135                         Henry M. Willis                                 Schwartz, Steinsapir, Dohrmann Sommers LLP       6300 Wilshire Boulevard, Suite 2000                     Los Angeles          CA      90048-5268
 United Food and Commercial Workers           United Food and Commercial Workers Union, Local
 Union, Local No. 135                         135                                             Mickey Kasparian                                 2001 Camino Del Rio South                               San Diego            CA      92108
 United Food and Commercial Workers
 Union, Local No. 1428                        Henry M. Willis                                 Schwartz, Steinsapir, Dohrmann Sommers LLP       6300 Wilshire Boulevard, Suite 2000                     Los Angeles          CA      90048-5268
 United Food and Commercial Workers
 Union, Local No. 1428                        Mark Ramos                                      705 West Arrow Highway                                                                                   Claremont            CA      91711-9000
 United Food and Commercial Workers           United Food and Commercial Workers Union, Local
 Union, Local No. 1428                        1428                                            Mark Ramos                                       705 West Arrow Highway                                  Claremont            CA      91711
 United Food and Commercial Workers           United Food and Commercial Workers Union, Local
 Union, Local No. 1428                        No. 1428                                        Mark Ramos                                       705 West Arrow Highway                                  Claremont            CA      91711-9000
 United Food and Commercial Workers
 Union, Local No. 1442                        Attn Robert A. Cantore                          Gilbert & Sackman, a Law Corporation             3699 Wilshire Boulevard, Suite 1200                     Los Angeles          CA      90010
 United Food and Commercial Workers
 Union, Local No. 1442                        UFCW Local 1442                                                                                  9075 S La Cienega Blvd.                                 Inglewood            CA      90301
 United Food and Commercial Workers
 Union, Local No. 324                         Attn Robert A. Cantore                          Gilbert & Sackman, a Law Corporation             3699 Wilshire Boulevard, Suite 1200                     Los Angeles          CA      90010
 United Food and Commercial Workers
 Union, Local No. 324                         UFCW Local 324                                                                                   8530 Stanton Avenue                                     Buena Park           CA      90620
 United Food and Commercial Workers
 Union, Local No. 770                         Henry M. Willis                                 Schwartz, Steinsapir, Dohrmann Sommers LLP       6300 Wilshire Boulevard, Suite 2000                     Los Angeles          CA      90048-5268
 United Food and Commercial Workers
 Union, Local No. 770                         Kathy Finn                                      630 Shatto Place                                                                                         Los Angeles          CA      90005
 United Food and Commercial Workers           United Food and Commercial Workers Union, Local
 Union, Local No. 770                         770                                             Kathy Finn                                       630 Shatto Place                                        Los Ange             CA      90005
 United Food and Commercial Workers           United Food and Commercial Workers Union, Local
 Union, Local No. 770                         No. 770                                         Kathy Finn                                       630 Shatto Place                                        Los Angeles          CA      90005
 United Food and Commercial Workers,
 International Union                          Richard M. Seltzer                              Cohen Weiss and Simon LLP                        900 Third Avenue, 21st Floor                            New York             NY      10036
 United Food and Commercial Workers,
 Local 555                                    John S. Bishop                                  PO Box 23555                                                                                             Tigard               OR      97281
 UNITED NATURAL FOODS WEST                                                                    PO BOX 742930                                                                                            LOS ANGELES          CA      90074-2930
 UNITED NATURAL FOODS, INC.                                                                   1101 SUNSET BLVD.                                                                                        ROCKLIN              CA      95765
 UNITED NATURAL FOODS, INC.                   WESTERN REGION                                  1101 SUNSET BLVD                                                                                         ROCKLIN              CA      95765
 UNITED PARCEL SERVICE                                                                        LOCKBOX 577                                                                                              CAROL STREAM         IL      60132-0577
 UNITED PARCEL SERVICE                                                                        PO BOX 894820                                                                                            LOS ANGELES          CA      90189-4820
 United Parcel Service                        c/o RMS (an iQor Company)                       P.O. Box 361345                                                                                          Columbus             OH      43236
                                              ATTN ALAN W. HAMM AND/OR KEITH
 UNITED PROVIDER SERVICES                     DUNAVANT                                        5125 DAVIS BLVD                                                                                          FORT WORTH           TX      76180
 UNITED REFRIGERATION INC.                                                                    PO BOX 677036                                                                                            DALLAS               TX      75267-7036
 UNITED SALAD CO.                                                                             8448 N.E. 33RD DRIVE SUITE 100                                                                           PORTLAND             WA      97211
 United States Bakeries, d/b/a Franz Family
 Bakeries                                     Attn Oren B. Haker                              Stoel Rives LLP                                  760 SW Ninth Ave. #3000                                 Portland             OR      97205
 UNITED STATES BAKERY                                                                         315 NE 10TH AVE                                  PO BOX 14769                                            PORTLAND             OR      97293-0769
 UNITED STATES BAKERY                                                                         PO BOX 742654                                                                                            LOS ANGELES          CA      90074-2654
 UNITED STATES NUTRITION, INC.                                                                2100 SMITHTOWN AVE                                                                                       RONKONKOMA           NY      11779
 UNITED STATES POSTAL SERVICE                 USPS HASLERTMS                                  PO BOX 894757                                                                                            LOS ANGELES          CA      90189-4757
 UNITED STATES POSTAL SERVICE-
 POST METER                                                                                   USPS HASLERTMS ACCT # 215793                                                                             LOS ANGELES          CA      90189-4757
 UNITED STUDENT AID FUNDS INC                                                                 PO BOX 451409                                                                                            ATLANTA              GA      31145
 UNITED WAY OF GRAYS HARBOR                   ATTN KIM HOPELEY EXEC DIRECTOR                  100 S I ST STE 207                                                                                       ABERDEEN             WA      98520-6538

 UNITED WAY OF SNOHOMISH COUNTY                                                               3120 MCDOUGALL AVE STE 200                                                                               EVERETT              WA      98201-4433
 UNITY SHOPPE OF SANTA BARBARA                                                                110 WEST SOLA                                                                                            SANTA BARBARA        CA      93101
 UNIVERSAL CUSTOM DISPLAY                                                                     9104 ELKMONT WAY                                                                                         ELK GROVE            CA      95624
 UNIVERSAL PROMO INC            PRO-MED SUPPLIES                                              PO BOX 185                                                                                               ROGERS               MN      55374
 UNIVERSAL PROMOTIONS INC                                                                     PO BOX 185                                                                                               ROGERS               MN      55374
 UNIVERSAL RX                                                                                 710 THIRD ST.                                                                                            ROANOKE              VA      24016
 UNIWEB INCORPORATED                                                                          222 S PROMENADE AVENUE                                                                                   CORONA               CA      92879
 UNRAU, TARA R.                                                                               ADDRESS REDACTED
 UNS ELECTRIC, INC.                                                                           3950 EAST IRVINGTON ROAD                                                                                 TUCSON               AZ      85714
 UNS GAS, INC                                                                                 3950 EAST IRVINGTON ROAD                         SERVICE DEPOSITS SC-129                                 TUCSON               AZ      85714
 Up With Paper                                                                                6049 Hi-Tek Ct                                                                                           Mason                OH      45040-2603
 UPDEGRAFF, JANET                                                                             ADDRESS REDACTED
 UPPAL, RAJVIR K                                                                              ADDRESS REDACTED
 UPS - LOS ANGELES                                                                            PO BOX 894820                                                                                            LOS ANGELES          CA      90189-4820
 UPS DEDICATED                                                                                55 GLENLAKE PARKWAY NE                                                                                   ATLANTA              GA      30328
 UPS STORE                                                                                    1429 1ST AVE D                                                                                           SNOHOMISH            WA      98290
 UPS STORE - SUNSET                                                                           1225 E SUNSET DR STE 145                                                                                 BELLINGHAM           WA      98226-3529
 UPS STORE SNOHOMISH                                                                          1429 1ST AVE D                                                                                           SNOHOMISH            WA      98290




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                     Page 314 of 342
                                                                                  Case 15-11874-KG                                    Doc 3995ExhibitFiled
                                                                                                                                                      D    11/26/18                Page 330 of 357
                                                                                                                                                 Creditor Matrix
                                                                                                                                            Served via First Class Mail


               Company                                              Contact                                               Address 1                                 Address 2                 Address 3                   City          State       Zip      Country
 UPTON, JACKIE LEROY                                                                                 ADDRESS REDACTED
 UR SWEET MADNESS LLC                                                                                6360 MCLEOD DRIVE #15                                                                                    LAS VEGAS                 NV      89120
 UR Sweet Madness, LLC                                                                               720 Bollons Island St                                                                                    Henderson                 NV      89002-0966
 URANGO, RACHEL R                                                                                    ADDRESS REDACTED
 URBAN , MATTHIAS                                                                                    11631 CHARNOCK RD                                                                                        LOS ANGELES               CA      90066-2805
 URBAN TIMBER COFFEE LLC                     ATTN MS. STEPHANIE ERSKINE                              2121 E. MERIDIAN, SUITE 11                                                                               EDGEWOOD                  WA      98371
 URBAN TIMBER COFFEE LLC                     ATTN MS. STEPHANIE ERSKINE                              2122 E. MERIDIAN, SUITE 11                                                                               EDGEWOOD                  WA      98372
 URBANO, JASMINE                                                                                     ADDRESS REDACTED
 URBANSKI, LILIAN                                                                                    903 MELROSE AVE                                                                                          CHULA VISTA               CA      91910
 URENA, ANDRES                                                                                       ADDRESS REDACTED
 URI, MEILING                                                                                        ADDRESS REDACTED
 URIBE, MELISA MARIE                                                                                 ADDRESS REDACTED
 URIBE, MELLISA                                                                                      ADDRESS REDACTED
 URIBE, NANCI                                                                                        ADDRESS REDACTED
 URIBE, SEBASTIAN                                                                                    ADDRESS REDACTED
 URIBES, GUILLERMO SORIA                                                                             ADDRESS REDACTED
 URRUTIA , DAVID                                                                                     2425 N. LUGO AVE                                                                                         SAN BERNARDINO            CA      92404
 URRUTIA, DAVID                                                                                      8347 LAUREL AVE                            #4                                                            FONTANA                   CA      92335
 URRUTIA, DAVID                                                                                      ADDRESS REDACTED
 URRUTIA, DAVID MOISES                                                                               ADDRESS REDACTED
 URUCHURTU, RENEE                                                                                    ADDRESS REDACTED
 US ABLE LIFE                                                                                        PO BOX 204678                                                                                            DALLAS                    TX      75320-4678
 US ARMY MEDICAL FISHER HOUSES                                                                       9999 WILSON AVENUE                                                                                       JOINT BASE LEWIS-MCCORD   WA      98433
 US BANK - EFT                                                                                       PO BOX 6343                                                                                              FARGO                     ND      58125-6343
 US BANK NATIONAL ASSOCIATION                INTERNATIONAL DEPARTMENT                                1420 FIFTH AVENUE                          9TH FLOOR                                                     SEATTLE                   WA      98101
 US BANK OF WASHINGTON                                                                               P.O. BOX 720                                                                                             SEATTLE                   WA      98111
 US DEPARTMENT OF EDUCATION                                                                          PO BOX 105081                                                                                            ATLANTA                   GA      30348-5081
                                             William J. Baer, Assistant Attorney for the Antitrust
 US Department of Justice                    Division                                                950 Pennsylvania Ave, NW                                                                                 Washington                DC      20530-0001
 US DEPT OF EDUCATION                                                                                PO BOX 105081                                                                                            ATLANTA                   GA      30348-5081
 US EPA Ariel Rios Building AR               Lisa Jackson Administrator                              1200 Pennsylvania Ave NW                   Rm 3000                                                       Washington                DC      20004
 US HEALTHWORKS MEDICAL GROUP                                                                        PO BOX 50042                                                                                             LOS ANGELES               CA      90074
 US NUTRITION/NATURES BOUNTY                 MARIA DORFMAN                                           2100 SMITHTOWN BLVD                                                                                      RONKONKOMA                NY      11719
 US POSTMASTER                                                                                       315 PROSPECT STREET                                                                                      BELLINGHAM                WA      98225
 US SAFETY DEPOT                                                                                     PO BOX 68310                                                                                             INDIANAPOLIS              IN      46268-0310
 US SATELLITE CORPORATION                                                                            PO BOX 956679                                                                                            SAINT LOUIS               MO      63195-6679
 US SCRIPT                                                                                           2425 WEST SHAW AVENUE                                                                                    FRESNO                    CA      93711
 US SECURITY ASSOCIATES INC                                                                          PO BOX 931703                                                                                            ATLANTA                   GA      31193
 US WATER SERVICES                                                                                   12270 43RD STREET NE                                                                                     ST MICHAEL                MN      55376-8517
 USA WINE WEST                                                                                       3030 BRIDGEWAY SUITE 127                                                                                 SAUSALITO                 CA      94965
                                                                                                     AMS, FRUIT AND VEGETABLE PROGRAMS,
 USDA                                                                                                PACA DIVISION                              TUCSON FEDERAL BUILDING ROOM 7 T   300 WEST CONGRESS STREET   TUCSON                    AZ      85701
 USDA / SNAP                                                                                         90 SEVENTH STREET                          SUITE 10-100                                                  SAN FRANSISCO             CA      94103
 USM INC                                                                                             PO BOX 8500-1076                                                                                         PHILADELPHIA              PA      19178-1076
 USPS                                                                                                PO BOX 2348                                                                                              CAROL STREAM              IL
 USPS BMEU                                   ATTN RICK- ACCT #614202                                 3150 ORLEANS STREET                                                                                      BELLINGHAM                WA      98226
 UTSALADY ELEMENTARY                                                                                 608 ARROWHEAD ROAD                                                                                       CAMANO ISLAND             WA      98282
 UTSALADY FARM                                                                                       1306 N ARROWHEAD RD                                                                                      CAMANO ISLAND             WA      98282
 UTTER, JAMIE M                                                                                      ADDRESS REDACTED
 UTU, SUAESE FATUMAELE ELE                                                                           ADDRESS REDACTED
 UTZ, AUSTIN ROBERT                                                                                  ADDRESS REDACTED
 UUH, CESAR F                                                                                        ADDRESS REDACTED
 UUH, NATALIA                                                                                        ADDRESS REDACTED
 UWAJIMAYA                                                                                           10500 SW BEAVERTON-HILLSDALE HWY                                                                         BEAVERTON                 OR      97005
 VMI                                                                                                 945 E CHURCH ST                                                                                          RIVERSIDE                 CA      92507
 VACA, EDWARD RAUL                                                                                   ADDRESS REDACTED
 VADALA, DOMINICK JOSEPH                                                                             ADDRESS REDACTED
 VADNAIS JR., JOSEPH                                                                                 ADDRESS REDACTED
 VADNEY, DEREK JAY                                                                                   ADDRESS REDACTED
 VAGLIO, DARIUS IAN                                                                                  ADDRESS REDACTED
 VAGRAN, SARA S                                                                                      ADDRESS REDACTED
 VAI, VAILAAU F                                                                                      ADDRESS REDACTED
 VAIL, NICOLE                                                                                        ADDRESS REDACTED
 VAJAGIC, IVANKA                                                                                     ADDRESS REDACTED
 VAJAGIC, ZDRAVKO                                                                                    ADDRESS REDACTED
 VALADEZ, ANGEL RENE                                                                                 ADDRESS REDACTED
 VALASSIS COMMUNICATIONS INC                                                                         PO BOX 3245                                                                                              BOSTON                    MA      02241-3245
 VALASSIS DIRECT MAIL INC                                                                            FILE 70179                                                                                               LOS ANGELES               CA      90074-0179
 VALASSIS DIRECT MAIL INC.                                                                           FILE #70179                                                                                              LOS ANGELES               CA      90074
 VALBERG, ERIKA                                                                                      ADDRESS REDACTED
 VALBERG, ERIKA K.                                                                                   ADDRESS REDACTED
 VALDEZ, BENJAMIN MICHAEL                                                                            ADDRESS REDACTED
 VALDEZ, BETTY                                                                                       ADDRESS REDACTED
 VALDEZ, DANIELA                                                                                     ADDRESS REDACTED
 VALDEZ, DANNY                                                                                       ADDRESS REDACTED
 VALDEZ, EDGAR                                                                                       ADDRESS REDACTED
 VALDEZ, ERIZELDA                                                                                    ADDRESS REDACTED
 VALDEZ, IVAN                                                                                        ADDRESS REDACTED
 VALDEZ, LUIS E                                                                                      ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                      Page 315 of 342
                                                                             Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 331 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                             Contact                           Address 1                                 Address 2         Address 3                  City   State       Zip      Country
 VALDEZ, MYRIAN                                                                    ADDRESS REDACTED
 VALDEZ, SANDRA                                                                    ADDRESS REDACTED
 VALDEZ, ZAVIER MARCELLIS                                                          ADDRESS REDACTED
 VALDIVIA, ADRIAN DIAZ                                                             ADDRESS REDACTED
 VALDIVIA, IVAN                                                                    ADDRESS REDACTED
 VALDIVIA, LUZ                                                                     26006 116TH AVE. SE                                                                       KENT                  WA      98030
 VALDIVIA, RICHARD                                                                 ADDRESS REDACTED
 VALDOVINOS, JOEL                                                                  ADDRESS REDACTED

 VALENCIA BARAJAS, MAYRA YASMIN                                                    ADDRESS REDACTED
 VALENCIA DE DIAZ, ERIKA                                                           ADDRESS REDACTED
 VALENCIA WATER COMPANY,CA                                                         PO BOX 515106                                                                             LOS ANGELES           CA      90051-5106
 VALENCIA, ANGELICA M                                                              ADDRESS REDACTED
 VALENCIA, FLOR CELESTE                                                            ADDRESS REDACTED
 VALENCIA, JASMINE NICOLE                                                          ADDRESS REDACTED
 VALENCIA, JOSEPH JON                                                              ADDRESS REDACTED
 VALENCIA, JUAN LUIS                                                               ADDRESS REDACTED
 VALENCIA, LEO GREGORY                                                             ADDRESS REDACTED
 VALENCIA, MATILDA                                                                 ADDRESS REDACTED
 VALENCIA, OFELIA                                                                  ADDRESS REDACTED
 VALENCIA, PEDRO PABLO                                                             ADDRESS REDACTED
 VALENCIA-GAYTAN, SALVADOR                                                         ADDRESS REDACTED
 VALENTIN, CRISTIAN                                                                ADDRESS REDACTED
 VALENTINE, EDWARD                                                                 ADDRESS REDACTED
 VALENTINE, ROBERT J.                                                              ADDRESS REDACTED
 VALENZUELA, CRYSTAL                                                               ADDRESS REDACTED
 VALENZUELA, DEANNA                                                                ADDRESS REDACTED
 VALENZUELA, ESTEVAN PABLO                                                         ADDRESS REDACTED
 VALENZUELA, FREDI ATHENA                                                          ADDRESS REDACTED
 VALENZUELA, KATRINA
 ELIZABETHMARIE                                                                    ADDRESS REDACTED
 VALENZUELA, RAFAEL RAMOS                                                          ADDRESS REDACTED
 VALENZUELA, RENEE L                                                               ADDRESS REDACTED
 VALEO, MICHAEL                                                                    ADDRESS REDACTED
 VALERO, ROBERT LEE                                                                ADDRESS REDACTED
 VALES, KEVIN CODY                                                                 ADDRESS REDACTED
 VALESON, MICHELE MARIE                                                            ADDRESS REDACTED
 VALLADOLID, SERGIO                                                                ADDRESS REDACTED
 VALLANCE, CARLOS LEE                                                              ADDRESS REDACTED
 VALLE, JOSHUA A                                                                   ADDRESS REDACTED
 VALLE, JUANITA                                                                    ADDRESS REDACTED
 VALLE, MARIA C                                                                    ADDRESS REDACTED
 VALLE, MARK ALLEN                                                                 ADDRESS REDACTED
 VALLECITOS WATER DISTRICT                                                         201 VALLECITOS DE ORO                                                                     SAN MARCOS            CA      92069-1453
 VALLEJO, NORALIA E                                                                ADDRESS REDACTED
 VALLEY EMPIRE COLLECTION                                                          PO BOX 141248                                                                             SPOKANE               WA      99214-9905
 VALLEY GLASS                                                                      10235 SE 260TH                                                                            KENT                  WA      98030
 VALLEY HARVEST PRODUCTS                                                           1164 INDUSTRY DR                                                                          TUKWILLA              WA      98188
 VALLEY IMMEDIATE CARE                                                             815 N CENTRAL AVE SUITE C                                                                 MEDFORD               OR      97501-5873
 VALLEY PROTECTIVE SERVICES INC                                                    PO BOX 11568                                                                              CHANDLER              AZ      85248
 VALLEY VIEW WINERY                                                                1000 UPPER APPLEGATE RD                                                                   JACKSONVILLE          OR      97530
 VALLEY VISTA SERVICES, INC.                                                       17445 EAST RAILROAD ST                                                                    CITY OF INDUSTRY      CA      91748-1088
 VALLEY, ALEXANDRIA                                                                ADDRESS REDACTED
 VALLEY, CARA N                                                                    ADDRESS REDACTED
 VALLIN GUTIERREZ, CLAUDIA
 VERONICA                                                                          ADDRESS REDACTED
 VALMER, M-JUANA                                                                   124 SAM JONAS DR                                                                          LAS VEGAS             NV      89145
 VALMER, M-JUANA K                                                                 ADDRESS REDACTED
 VALMONTE, ROSEMARIE LORCA                                                         ADDRESS REDACTED
 Value Link LLC d/b/a First Data Prepaid
 Services                                    Prince Altee Thomas                   Fox Rothschild LLP                      2000 Market Street, 20th Fl.                      Philadelphia          PA      19103-3222
 VALUELINK, LLC/DBA FIRST DATA
 PREPAID SERVICES                            ATTENTION PRESIDENT                   5775 DTC BLVD., SUITE 100 NORTH                                                           GREENWOOD VILLAGE     CO      80111

 VALUERX PHARMACY PROGRAM, INC. ATTN PHARMACY NETWORK MANAGEMENT                   4500 ALEXANDER BLVD. N.E.                                                                 ALBUQUERQUE           NM      87107
 VAN AMERONGEN, ERIK W.                                                            ADDRESS REDACTED
 VAN CAMP, DANIEL                                                                  ADDRESS REDACTED
 VAN DE HEE, JENNIFER MICHELE                                                      ADDRESS REDACTED
 VAN DETH, VINCENT A                                                               ADDRESS REDACTED
 VAN DRIESCHE, DAVID PATRICK                                                       ADDRESS REDACTED
 VAN DYK JR., MARK JOSEPH                                                          ADDRESS REDACTED
 VAN DYK, GERALD W.                                                                ADDRESS REDACTED
 VAN DYK, MATTHEW VICTOR                                                           ADDRESS REDACTED
 VAN DYKE, ZACHARY                                                                 ADDRESS REDACTED
 VAN EMMERIK, JAN D.                                                               ADDRESS REDACTED
 VAN ERT, SHARRON                                                                  142 RAINBOW DR                                                                            BOULDER CITY          NV      89005
 VAN ESS, ANDREW TYLER                                                             ADDRESS REDACTED
 VAN ESS, REBECA ANN                                                               ADDRESS REDACTED
 VAN EYCK, ELIZABETH                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 316 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 332 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


              Company                                             Contact                         Address 1                                 Address 2         Address 3               City   State       Zip      Country
 VAN HORST, TORIA                                                                 ADDRESS REDACTED
 VAN LOM, STEPHANIE                                                               ADDRESS REDACTED
 VAN METRE, JOHN JOSEPH                                                           ADDRESS REDACTED
 VAN NESS FELDMAN LLC                                                             PO BOX 79814                                                                            BALTIMORE          MD      21279-0814
 VAN NESS FELDMAN PC                                                              PO BOX 79814                                                                            BALTIMORE          MD      21279-0814
 VAN NUYS, KRISTY ANN                                                             ADDRESS REDACTED
 VAN OSDOLL, STEPHANIE J                                                          ADDRESS REDACTED
 VAN PELT, CHRISTINA L                                                            ADDRESS REDACTED
 VAN POLEN, HANNAH                                                                ADDRESS REDACTED
 VAN ROSSUM, SAMUEL JOHN                                                          ADDRESS REDACTED
 VAN VEGHTEN, STEPHANIE                                                           ADDRESS REDACTED
 VAN WINGERDEN GREENHOUSES                                                        8210 PORTAL WAY                                                                         BLAINE             WA      98230

 VAN WINGERDEN GREENHOUSES INC                                                    8210 PORTAL WAY                                                                         BLAINE             WA      98230
 VAN ZYVERDEN INC                                                                 PO BOX 550                                                                              MERIDIAN           MS      39302-0550
 VANATTA, THOMAS PRESELY                                                          ADDRESS REDACTED
 VANCE, TONYA M                                                                   ADDRESS REDACTED
 VANCOUVER SIGN COMPANY INC                                                       2600 NE ANDRESEN ROAD SUITE 50                                                          VANCOUVER          WA      98661
 VANDEHEY, NANCY               C/O ROBINSON & KOLE                                911 DUPONT ST                                                                           BELLINGHAM         WA      98225
 VANDEHEY, NANCY L                                                                ADDRESS REDACTED
 VANDEHEY, THERESA A.                                                             ADDRESS REDACTED
 VANDENBROOK-LOPES, JULIE
 MICHELLE                                                                         ADDRESS REDACTED
 VANDER BROEK, JUSTIN R                                                           ADDRESS REDACTED
 VANDER MEIDE, CARRIE                                                             ADDRESS REDACTED
 VANDER MOLEN, LORI LYNN                                                          ADDRESS REDACTED
 VANDERBRINK, KAREN M.                                                            ADDRESS REDACTED
 VANDERGRIFF, DAVID W                                                             ADDRESS REDACTED
 VANDERGRIFF, KATHERINE                                                           ADDRESS REDACTED
 VANDERGRIFF, KATHERINE M                                                         ADDRESS REDACTED
 VANDERLINDEN, CAMERON SCOTT                                                      ADDRESS REDACTED
 VANDERLINDEN, JOSHUA NICHOLAS                                                    ADDRESS REDACTED
 VANDERPOOL, TIFFANY                                                              ADDRESS REDACTED
 VANDERVLUGT, KYLE R.                                                             ADDRESS REDACTED
 VANDERWARKER, MARINA L                                                           ADDRESS REDACTED
 VANDERYACHT, BRYCE                                                               ADDRESS REDACTED
 VANDERZANDEN, MATTHEW                                                            1224 BUCHON ST.                       #2                                                SAN LUIS OBISPO    CA      93401
 VANDERZANDEN, MATTHEW                                                            ADDRESS REDACTED
 VANDEVER, BRITTNEY                                                               ADDRESS REDACTED
 VANDIEST, NICOLE                                                                 ADDRESS REDACTED
 VANDOLAH, MONA DEEN                                                              ADDRESS REDACTED
 VANDYKE, COURTNEY                                                                ADDRESS REDACTED
 VANGUARD ID SYSTEMS                                                              1210 AMERICAN BLVD.                                                                     WEST CHESTER       PA      19380
 VANHAITSMA, AMBER ROSE                                                           ADDRESS REDACTED
 VANLEEUWEN, NAOMI J.                                                             ADDRESS REDACTED
 VANMERSBERGEN, JESSIE E.                                                         ADDRESS REDACTED
 VANMETER, ERICA                                                                  ADDRESS REDACTED
 VANN, WILLIAM EDWARD                                                             ADDRESS REDACTED
 VANNOORDWYK, ROB                                                                 ADDRESS REDACTED
 VANNOY, DARRIN WAYNE                                                             ADDRESS REDACTED
 VANSANT, TANA                                                                    ADDRESS REDACTED
 VANSANTEN, BRENDA C.                                                             ADDRESS REDACTED
 VANTINE-ALBEE, TRACY LYNN                                                        ADDRESS REDACTED
 VANWEERDHUIZEN, SHERRILL R.                                                      ADDRESS REDACTED
 VANWETTER, JESSICA                                                               ADDRESS REDACTED
 VANZANT, LORENE SUSAN                                                            ADDRESS REDACTED
 VARDE, HOOKENA                                                                   ADDRESS REDACTED
 VARELA, ELIJAH CRUZ                                                              ADDRESS REDACTED
 VARELA, JOSEPH                                                                   ADDRESS REDACTED
 VARGA, GABRIEL QUINN                                                             ADDRESS REDACTED
 VARGAS ARGUETA, ELIZABETH                                                        ADDRESS REDACTED
 VARGAS, ALYSSA RAE                                                               ADDRESS REDACTED
 VARGAS, ARMANDO                                                                  ADDRESS REDACTED
 VARGAS, BRANDON K                                                                ADDRESS REDACTED
 VARGAS, DEBORA ANN                                                               ADDRESS REDACTED
 VARGAS, EDITH                                                                    ADDRESS REDACTED
 VARGAS, ELOISA E                                                                 ADDRESS REDACTED
 VARGAS, ESTELA                                                                   ADDRESS REDACTED
 VARGAS, HECTOR                                                                   ADDRESS REDACTED
 VARGAS, JOSE L                                                                   ADDRESS REDACTED
 VARGAS, JUAN MIGUEL                                                              ADDRESS REDACTED
 VARGAS, KEVIN S                                                                  ADDRESS REDACTED
 VARGAS, MARGARITO JOSE                                                           ADDRESS REDACTED
 VARGAS, MARILYN V                                                                ADDRESS REDACTED
 VARGAS, SILVIA                                                                   ADDRESS REDACTED
 VARGO, PARIS WYNTER                                                              ADDRESS REDACTED
 VARJAVAND, MAHROKH                                                               ADDRESS REDACTED
 VARLAY, ALISON                                                                   ADDRESS REDACTED
 VAROUHAS, BARBARA                                                                ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 317 of 342
                                                                                  Case 15-11874-KG                Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                    Page 333 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


               Company                                            Contact                                   Address 1                             Address 2              Address 3             City        State     Zip      Country
 VASQUEZ , MERCY M                                                                      11856 ROCHESTER AVE                   APT 3                                                  LOS ANGELES           CA    90025-1416
 VASQUEZ, ALBERTO H                                                                     ADDRESS REDACTED
 VASQUEZ, BRICEDIA                                                                      ADDRESS REDACTED
 VASQUEZ, DANIEL J                                                                      ADDRESS REDACTED
 VASQUEZ, DARLEICE ANETTE                                                               ADDRESS REDACTED
 VASQUEZ, EDWIN R                                                                       ADDRESS REDACTED
 VASQUEZ, GABRIEL                                                                       ADDRESS REDACTED
 VASQUEZ, LISA                                                                          ADDRESS REDACTED
 VASQUEZ, MELISSA                                                                       ADDRESS REDACTED
 VASQUEZ, MERCEDES                                                                      11856 ROCHESTER AVE                   #3                                                     LOS ANGELES           CA    90025
 VASQUEZ, MERCEDES                           Law Offices of Tran and Associates         Marie C. Tran, Esq.                   31781 Camino Capistrano, Suite 305                     San Juan Capistrano   CA    92675
 VASQUEZ, SUSAN L                                                                       ADDRESS REDACTED
 VASQUEZ, VERONICA                                                                      ADDRESS REDACTED
 VASQUEZ, VICTORIA                                                                      ADDRESS REDACTED
 VASQUEZ-LOPEZ, ELSA                                                                    ADDRESS REDACTED
 VASSALLO, ASHLEY I                                                                     ADDRESS REDACTED
 VATER, ASHLEY T                                                                        ADDRESS REDACTED
 VAUGHAN, RACHEL                                                                        ADDRESS REDACTED
 VAUGHN, ALLISON M.                                                                     ADDRESS REDACTED
 VAUGHN, AMBER                                                                          ADDRESS REDACTED
 VAUGHN, CATHERINE                                                                      ADDRESS REDACTED
 VAUGHN, KAREN MARIE                                                                    ADDRESS REDACTED
 VAUGHN, LEE                                                                            ADDRESS REDACTED
 VAULE, RANDI L.                                                                        ADDRESS REDACTED
 VAVER, TRACY                                                                           ADDRESS REDACTED
 VAVRA JR, ALLAN J.                                                                     ADDRESS REDACTED
 VAVRA, VICKI J                                                                         ADDRESS REDACTED
 VAWDREY, NICHOLAS                                                                      ADDRESS REDACTED
 VAXSERVE                                                                               12566 COLLECTIONS CENTER DR                                                                  CHICAGO               IL    60693
 Vaxserve                                                                               54 Glenmaura National Blvd.           Suite 301                                              Moosic                PA    18507
 VAXSERVE INC                                                                           12566 COLLECTIONS CENTER DRIVE                                                               CHICAGO               IL    60693
 VAZQUEZ , BERTHA                                                                       4487 MAYBERRY STREET                                                                         SAN DIEGO             CA    92113
 VAZQUEZ, ANTHONY JOSEPH                                                                ADDRESS REDACTED
 VAZQUEZ, BERTHA                                                                        ADDRESS REDACTED
 VAZQUEZ, BERTHA A                                                                      ADDRESS REDACTED
 VAZQUEZ, GABINO                                                                        ADDRESS REDACTED
 VAZQUEZ, JAVIER PADILLA                                                                ADDRESS REDACTED
 VAZQUEZ, JEFFREY ARIEL                                                                 ADDRESS REDACTED
 VAZQUEZ, JUANA R                                                                       ADDRESS REDACTED
 VEAMONTE, ALFREDO NOVO                                                                 ADDRESS REDACTED
 VECA ELECTRIC & TECHNOLOGIES                                                           PO BOX 80467                                                                                 SEATTLE               WA    98108-2644
 VECQUERAY, JEANNE                                                                      ADDRESS REDACTED
 VEDDER PRICE PC                                                                        222 N LASALLE STREET 24TH FLOOR                                                              CHICAGO               IL    60601
 VEDDER PRICE PC                             ATTN ACCOUNTS RECEIVABLE                   222 N LASALLE STREET 24TH FLR                                                                CHICAGO               IL    60601
 VEDIC MIX                                                                              420 209TH PL SE                                                                              SAMMAMISH             WA    98074
 VEDIC MIX                                                                              420 209TH PL SE                                                                              SAMMAMISH             WA    98076
 VEDULA, SARADHA                                                                        ADDRESS REDACTED
 VEGA, ANITA                                                                            ADDRESS REDACTED
 VEGA, ARMANDO                                                                          ADDRESS REDACTED
 VEGA, ARTURO                                                                           ADDRESS REDACTED
 VEGA, JESUS                                                                            ADDRESS REDACTED
 VEGA, JESUS                                                                            ADDRESS REDACTED
 VEGA, JOSE                                                                             ADDRESS REDACTED
 VEGA, JOSEPH LEE                                                                       ADDRESS REDACTED
 VEGA, JUAN L                                                                           ADDRESS REDACTED
 VEGA, LUCIA                                                                            ADDRESS REDACTED
 VEGA, MARCOS                                                                           ADDRESS REDACTED
 VEGA, MIGUEL M                                                                         ADDRESS REDACTED
 VEGA, NORMA                                                                            ADDRESS REDACTED
 VEGA, PAMELA RODRIGUEZ                                                                 ADDRESS REDACTED
 VEGA, RAY E                                                                            ADDRESS REDACTED
 VEGH, JOSHUA DAVID                                                                     ADDRESS REDACTED
 VEHRS INC                                                                              3808 N SULLIVAN RD BLDG 11                                                                   SPOKANE               WA    99216-1616
 VEHRS INC                                                                              3808 N SULLIVAN RD BLDG 29-C                                                                 SPOKANE               WA    99216
 VEHRS INC - OR                                                                         3808 N SULLIVAN RD BLDG 11                                                                   SPOKANE               WA    99216-1616
 VEHRS OREGON LLC                                                                       3808 N SULLIVAN RD 29-C                                                                      SPOKANE VALLEY        WA    99216-1616
 VEILLEUX, CARA J.                                                                      ADDRESS REDACTED
 VEILLEUX, DIANE N                                                                      ADDRESS REDACTED
 VEIT, DAVID MICHAEL                                                                    ADDRESS REDACTED
 VEIZAGA, STACY MARIE                                                                   ADDRESS REDACTED
 VELA, ANGIE                                                                            ADDRESS REDACTED
 VELA, DEBBIE                                                                           ADDRESS REDACTED
 VELA, NORMA ALICIA                                                                     ADDRESS REDACTED
 VELA, OSCAR A                                                                          ADDRESS REDACTED
 VELARDE, JOSE M                                                                        ADDRESS REDACTED
 VELARDE, SANDRA RODRIGUEZ                                                              ADDRESS REDACTED
 VELASCO, ARTHUR JOSEPH                                                                 ADDRESS REDACTED
 VELASCO, JESSICA E                                                                     ADDRESS REDACTED
 VELASCO, JOSE A                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 318 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18              Page 334 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                          Contact                              Address 1                                 Address 2         Address 3                City   State       Zip      Country
 VELASQUEZ, GIOVANY JOSE                                                           ADDRESS REDACTED
 VELASQUEZ, JEWEL                                                                  ADDRESS REDACTED
 VELASQUEZ, JUDY                                                                   ADDRESS REDACTED
 VELASQUEZ, MICHAEL ANTHONY                                                        ADDRESS REDACTED
 VELASQUEZ, SUZANNE P                                                              ADDRESS REDACTED
 VELAZQUEZ VEGA, MARIA                                                             ADDRESS REDACTED
 VELAZQUEZ, JESS L                                                                 ADDRESS REDACTED
 VELAZQUEZ, LETICIA                                                                ADDRESS REDACTED
 VELAZQUEZ, MANUEL                                                                 ADDRESS REDACTED
 VELAZQUEZ, NOAN JESSE                                                             ADDRESS REDACTED
 VELDER, IAN                                                                       ADDRESS REDACTED
 VELEZ, FERNANDO EDMUNDO                                                           ADDRESS REDACTED
 VELEZ, VANESSA                                                                    ADDRESS REDACTED
 VELLALOS, KENTON J                                                                ADDRESS REDACTED
 Venable LLP                                 Jamie L. Edmonson, Esq.               1201 N. Market Street, Suite 1400                                                           Wilmington          DE      19801
 VENEGAS, AGUSTIN                                                                  ADDRESS REDACTED
 VENEGAS, FRANCES R                                                                ADDRESS REDACTED
 VENEGAS, GERARDO                                                                  ADDRESS REDACTED
 VENEGAS, JULIAN                                                                   ADDRESS REDACTED
 VENTURA , KYLE                                                                    1401 STRAWBERRY AVE                                                                         ARROYO GRANDE       CA      93420-6713
 VENTURA COUNTY DEPT. OF                     WEIGHTS AND MEASURES                  800 S VICTORIA AVE                                                                          VENTURA             CA      93009-1730
 VENTURA COUNTY ENVIRONMENTAL                HEALTH DIVISION                       800 S VICTORIA AVE                                                                          VENTURA             CA      93009-1730
 VENTURA COUNTY FAIRGROUNDS                                                        31ST DSTR AGRICULTURAL ASSN               10 W HARBOR BLVD                                  VENTURA             CA      93001
 VENTURA COUNTY SHERIFFS OFC
 SHERIFFS CIVIL DETALL                                                             800 SOUTH VICTORIA AVE RM 101                                                               VENTURA             CA      93009
 VENTURA COUNTY TAX COLLECTOR.                                                     800 SOUTH VICTORIA AVE                                                                      VENTURA             CA      93009-1290
 VENTURA COUNTY TAX COLLECTOR.               ATTN BANKRUPTCY                       800 SOUTH VICTORIA AVE                                                                      VENTURA             CA      93009-1290
 VENTURA COUTNY ENVIROMENTAL
 HEALTH                                                                            ADMINISTRATION BUILDING - 3RD FLOOR       800 S. VICTORIA AVENUE                            VENTURA             CA      93009
 VENTURA COUTNY ENVIROMENTAL
 HEALTH                                      ADMINISTRATION BUILDING - 3RD FLOOR   800 S. VICTORIA AVENUE                                                                      VENTURA             CA      93009
 VENTURA FOODS                                                                     26259 NETWORK PLACE                                                                         CHICAGO             IL      60673
 VENTURA FOODS LLC                                                                 26259 NETWORK PLACE                                                                         CHICAGO             IL      60673
 VENTURA WATER                                                                     P.O. BOX 2299                                                                               VENTURA             CA      93002-2299
 VENTURA, ALMA LORENA                                                              ADDRESS REDACTED
 VENTURA, GLENDA C                                                                 ADDRESS REDACTED
 VENTURA, KYLE CHRISTIAN                                                           ADDRESS REDACTED
 VENTURA-CAMACHO, EVA LIZA                                                         ADDRESS REDACTED
 VENZKE, KERRIANN L.                                                               ADDRESS REDACTED
 VERA, LIZBETH YANELY                                                              ADDRESS REDACTED
 VERA, RENE JOHN                                                                   ADDRESS REDACTED
 VERA, ROBERTO                                                                     ADDRESS REDACTED
 VERA, STEPHANIE                                                                   ADDRESS REDACTED
 VERALDI JR., MICHAEL ANTHONY                                                      ADDRESS REDACTED
 VERDAD                                                                            PO BOX 440                                                                                  LOS OLIVOS          CA      93441-4410
 Verdad                                                                            P.O. Box 998                                                                                Santa Maria         CA      93456
 Verdad                                      Monterey Bay Wine Co.                 27 Palma Ave.                                                                               La Selva Beach      CA      95076
 Verdad                                      Verdad                                                                          P.O. Box 998                                      Santa Maria         CA      93456
 VERDUZCO, CLAUDIA                                                                 ADDRESS REDACTED
 VERDUZCO, ELSA                                                                    ADDRESS REDACTED
 VERDUZCO, MARIA LUZ                                                               ADDRESS REDACTED
 VERDUZCO, VICTOR                                                                  ADDRESS REDACTED
 VERGANZA, CHRISTINA LUISA                                                         ADDRESS REDACTED
 VERGARA, TERESA                                                                   ADDRESS REDACTED
 VERGE, IAN ALBERT                                                                 ADDRESS REDACTED
 VERIFONE                                                                          LOCKBOX # 774060                                                                            CHICAGO             IL      60677
 VERIFONE INCORPORATED                                                             PO BOX 774060                                                                               CHICAGO             IL      60677
 VERISAE                                                                           730 SECOND AVENUE SOUTH                   SUITE 600                                         MINNEAPOLIS         MN      55402
 VERISAE INC                                                                       PO BOX 856481                                                                               MINNEAPOLIS         MN      55485-6481
 Verisae, Inc.                                                                     PO Box 856481                                                                               Minneapolis         MN      55485
 Verisae, Inc.                               Attn James Pearson                    730 Second Avenue South, Ste. 600                                                           Minneapolis         MN      55402
 Verisae, Inc.                               Verisae, Inc.                                                                   PO Box 856481                                     Minneapolis         MN      55485
 VERIZON BUSINESS                                                                  PO BOX 660072                                                                               DALLAS              TX      75266-0072
 VERIZON SOUTHWEST.                                                                PO BOX 920041                                                                               DALLAS              TX      75392-0041
 VERIZON WIRELESS                                                                  PO BOX 660108                                                                               DALLAS              TX      75266-0108
 VERIZON WIRELESS SERVICES LLC                                                     PO BOX 660108                                                                               DALLAS              TX      75266-0108
 VERLANIC, ALEXANDRIA L.                                                           ADDRESS REDACTED
 VERMILION, PAULA EMILY                                                            ADDRESS REDACTED
 VERN BURTON COMMUNITY CENTER                                                      308 E 4TH STREET                                                                            PORT ANGELES        WA      98362
 VERNER, HILLARY ANN                                                               ADDRESS REDACTED
 Verns & Son Inc                                                                   PO Box 1059                                                                                 Hermiston           OR      97838
 VERRALL, CORA D.                                                                  ADDRESS REDACTED
 VERRAN, DENISE MARIE                                                              ADDRESS REDACTED
 VERSA CART SYSTEMS INC                                                            PO BOX 17425                                                                                BOULDER             CO      80308
 VERWEY, JEANETTE                                                                  ADDRESS REDACTED
 VESEY, DARREL                                                                     ADDRESS REDACTED
 VESOTA, JOHN J                                                                    ADDRESS REDACTED
 VESSEY, CHERYL                                                                    ADDRESS REDACTED
 VESTAL, DAVID EUGENE                                                              ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 319 of 342
                                                                              Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18                Page 335 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                 Company                                     Contact                                   Address 1                                     Address 2               Address 3             City   State       Zip      Country
 VESTAR CALIFORNIA XXI LLC                   C/O VESTAR PROPERTY MANAGEMENT         2425 E CAMELBACK RD #750                                                                             PHOENIX          AZ      85016
 VESTAR CALIFORNIA XXI LLC.                  C/O VESTAR PROPERTY MANAGEMENT         2425 E CAMELBACK RD STE 750                                                                          PHOENIX          AZ      85016
 VESTAR CALIFORNIA XXI, L.L.C.               C/O VESTAR PROPERTY MANAGEMENT         P.O. BOX 6320                                                                                        SAN DIEGO        CA      92166
 VESTCOM                                                                            PO BOX 416225                                                                                        BOSTON           MA      02241-6225
 VESTCOM NEW CENTURY LLC                                                            PO BOX 416226                                                                                        BOSTON           MA      02241-6226
 VESTCOM RETAIL SOLUTIONS                                                           PO BOX 416225                                                                                        BOSTON           MA      02241-6225
 VETERANS ADVOCACY SERVICES                                                         11313 WASHINGTON BOULEVARD                                                                           LOS ANGELES      CA      90066
 VETTERLEIN, KRISTA                                                                 ADDRESS REDACTED
 VEYNOVICH, BILJANA                                                                 ADDRESS REDACTED
 VF IMAGEWEAR INC                                                                   PO BOX 641993                                                                                        PITTSBURGH       PA      15264-1993
 VFPLM LLC                                                                          10170 W TROPICANA AVE                        SUITE 156-222                                           LAS VEGAS        NV      89147
 VIBBART, DAN FRED                                                                  ADDRESS REDACTED
 VICK, HARRIET MARIE                                                                ADDRESS REDACTED
 VICK, ROSA                                                                         ADDRESS REDACTED
 Vicki Gould                                 Attn James Lambka and Pete Balzarini   Wiener & Lambka, P.S.                        555 South Renton Village Place                          Renton           WA      98057
 VICTORIA / SAN JUAN CRUISES                                                        355 HARRIS AVE #104                                                                                  BELLINGHAM       WA      98225
 VICTORS WINDOW CLEANING                                                            PO BOX 942072                                                                                        SIMI VALLEY      CA      93094-2072
 VIDA, MOHAMMAD HAMID                                                               ADDRESS REDACTED
 VIDEO MANAGEMENT                                                                   9610 40TH AVE SW #110                                                                                LAKEWOOD         WA      98499
 VIDRIO, FERNANDO                                                                   ADDRESS REDACTED
 VIENA-FALO, MALAMA MARIE                                                           ADDRESS REDACTED
 VIENNA CLEANERS                                                                    206 E MAGNOLIA                                                                                       BELLINGHAM       WA      98225
 VIETH, AUSTIN JESSE                                                                ADDRESS REDACTED
 VIETNAM WALL FOR CHINO                                                             14071 PEYTON DRIVE #489                                                                              CHINO HILLS      CA      91709
 VIETOR, HOLLY RENE                                                                 ADDRESS REDACTED
 VIEWEG, CELESTE                                                                    ADDRESS REDACTED
 VIGGUE, ROSE                                                                       ADDRESS REDACTED
 VIGIL, MADISON PAIGE                                                               ADDRESS REDACTED
 VIGIL, SILVIA MARGARITA                                                            ADDRESS REDACTED
 VIGNAROLI, CARA                                                                    ADDRESS REDACTED
 VIGUE, TAYLOR ROBERT                                                               ADDRESS REDACTED
 VILAYRATH, JOE                                                                     ADDRESS REDACTED
 VILLA , CHRISTIAN                                                                  3766 36TH STREET                                                                                     SAN DIEGO        CA      92104
 VILLA MENDOZA, SONIA                                                               ADDRESS REDACTED
 VILLA, ARMANDO                                                                     ADDRESS REDACTED
 VILLA, BRANDI LYNN                                                                 ADDRESS REDACTED
 VILLA, CHRISTIAN                                                                   3760 36TH STREET                                                                                     SAN DIEGO        CA      92109
 VILLA, HORACIO                                                                     ADDRESS REDACTED
 VILLA, JACOB DANIEL                                                                ADDRESS REDACTED
 VILLA, JUDITH ANN                                                                  ADDRESS REDACTED
 VILLA, LAURA A                                                                     ADDRESS REDACTED
 VILLA, MAURICIO                                                                    ADDRESS REDACTED
 VILLA, MICHELLE                                                                    ADDRESS REDACTED
 VILLA, NORMA                                                                       ADDRESS REDACTED
 VILLAFUERTE, KARINA INES                                                           ADDRESS REDACTED
 VILLAGE SQUARE PARTNERS, LLC                Barclay Grayson                        01830 SW GREENWOOD RD.                                                                               PORTLAND         OR      97219
 Village Square Partners, LLC                Kristie Smith Patric Campbell          Commercial Investment Properties, Inc.       1600 Valley River Dr.            Ste. 160               Eugene           OR      97401
 VILLAGOMEZ, DOMINGA A                                                              ADDRESS REDACTED
 VILLAGRANA, ERNESTINA                                                              ADDRESS REDACTED
 VILLAGRANA, SERINA                                                                 ADDRESS REDACTED
 VILLALOBOS, ALLESSANDRA                                                            ADDRESS REDACTED
 VILLALOBOS, CARLOS                                                                 ADDRESS REDACTED
 VILLALOBOS, GUADALUPE                                                              ADDRESS REDACTED
 VILLALOBOS, JANETH ROSALI                                                          ADDRESS REDACTED
 VILLALOBOS, MARIA                                                                  1452 BUSTER ST                                                                                       SIMI VALLEY      CA      93065
 VILLALOBOS, RUBEN                                                                  ADDRESS REDACTED
 Villalobos, Ruben A.                                                               16675 Pinnacle Rd SE                                                                                 Monroe           WA      98272
 VILLALOBOS, SALVADOR                                                               ADDRESS REDACTED
 VILLALOBOS, SANDRA K.                                                              ADDRESS REDACTED
 VILLALOBOS, SARAH ANN                                                              ADDRESS REDACTED
 VILLALOBOS, TERESA A                                                               ADDRESS REDACTED
 VILLALOBOS, VERONICA                                                               ADDRESS REDACTED
 VILLALOBOS, YVONNE MARIE                                                           ADDRESS REDACTED
 VILLALPANDO, ELIZABETH                                                             ADDRESS REDACTED
 VILLANI, COSMO                                                                     ADDRESS REDACTED
 VILLANUEVA, RENAN A                                                                ADDRESS REDACTED
 VILLARD, ANTHONY JOSEPH                                                            ADDRESS REDACTED
 VILLARREAL SR., RODOLFO                                                            ADDRESS REDACTED
 VILLARREAL, ANA                                                                    ADDRESS REDACTED
 VILLASENOR, EVELYN                                                                 ADDRESS REDACTED
 VILLASENOR, LISA                                                                   ADDRESS REDACTED
 VILLASENOR, MARTHA                                                                 ADDRESS REDACTED
 VILLASENOR, ROBERTO                                                                ADDRESS REDACTED
 VILLASENOR, ROSEANNA YOLANDA                                                       ADDRESS REDACTED
 VILLATORO-HERRERA, MARIA E                                                         ADDRESS REDACTED
 VILLAVER, MICHAEL                                                                  ADDRESS REDACTED
 VILLAVERDE, JORDAN RANDOLPH                                                        ADDRESS REDACTED
 VILLAVICENCIO, ESTHER                                                              ADDRESS REDACTED
 VILLEGAS, DAVID ROSS                                                               ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 320 of 342
                                                                            Case 15-11874-KG                  Doc 3995ExhibitFiled
                                                                                                                              D    11/26/18             Page 336 of 357
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail


                 Company                                          Contact                             Address 1                             Address 2         Address 3                City   State       Zip         Country
 VILLEGAS, RACHAEL A                                                              ADDRESS REDACTED
 VILLEGAS, RENEE CHRISTINE                                                        ADDRESS REDACTED
 VILLEGAS, WENDY                                                                  ADDRESS REDACTED
 VILLHAUER, ANDREA                                                                ADDRESS REDACTED
 VILLICANA, JOAQUIN                                                               ADDRESS REDACTED
 VIN 17                                                                           PO BOX 1892                                                                             QUEEN CREEK         AZ      85142
 VIN SAUVAGE LLC                                                                  4050 WEST SUNSET ROAD SUITE D                                                           LAS VEGAS           NV      89118
 Vince Marino                                                                     7833 Normal Ave                                                                         La Mesa             CA      91941
 Vincent Anthony Guerrero                                                         390 South 10th Street                                                                   Independence        OR      97351
 VINCENT, JASMINE RAIN                                                            ADDRESS REDACTED
 VINER, BRANDON JAMES                                                             ADDRESS REDACTED
 VINEYARD, CHRISTINA                                                              ADDRESS REDACTED
 VINKES, LISA A.                                                                  ADDRESS REDACTED
 VINSANT, BRANDON                                                                 ADDRESS REDACTED
 VINSON, CAMILLE IVETTE                                                           ADDRESS REDACTED
 VINSON, MAKAELA SHEA                                                             ADDRESS REDACTED
 Vintners Kitchen LLC                                                             2970 Madrona Lane                                                                       Medford             OR      97501
 VINUM WINE IMPORTING                                                             1938 OCCIDENTAL AVE S SUITE D                                                           SEATTLE             WA      98134
 VINUM WINE IMPORTING                                                             8611 N COLUMBIA BLVD STE C                                                              PORTLAND            OR      97203
 VINUM WINE IMPORTING & DIST -
 OREGON                                                                           13316 171ST AVE NE                                                                      REDMOND             WA      98052
 VINUM WINE IMPORTING &
 DISTRIBUTING LLC                                                                 13316 171ST AVE NE                                                                      REDMOND             WA      98052
 VINYARD, GREGORY A                                                               ADDRESS REDACTED
 VIOLANTE-MARIN, MARIA-VICTORIA A                                                 ADDRESS REDACTED
 VIRAMONTES, EVAN ANTONIO                                                         ADDRESS REDACTED
 VIRDEN, KEVIN                                                                    ADDRESS REDACTED
 VIRELL, JACOB                                                                    ADDRESS REDACTED
 VIRGEN, JOSE                                                                     ADDRESS REDACTED
 VISION PLUS                                 MR. MARK AGINSKY                     801 ALABAMA STREET                                                                      BELLINGHAM          WA      98225
 VISION SERVICE PLAN - WA                    ATTN REVENUE ADMINISTRATION R00502   PO BOX 45200                                                                            SAN FRANCISCO       CA      94145-5200
 VISIONARY COMMUNICATIONS INC.                                                    1001 S DOUGLAS HIGHWAY                SUITE 201                                         GILLETTE            WY      82716
 VISIT SLOC-SAVOR                                                                 835 12TH STREET SUITE 204                                                               PASO ROBLES         CA      93446
 VISIT WA                                                                         13006 SE 69TH STREET                                                                    BELLEVUE            WA      98006
 VISSER, KRISTI L.                                                                ADDRESS REDACTED
 VISTA MIDDLE SCHOOL                                                              P.O. BOX 1328                                                                           FERNDALE            WA      98248
 VITAL, ISIDRO                                                                    ADDRESS REDACTED
 VITAL, MARY ANTONETTE B.                                                         ADDRESS REDACTED
 VITIS RIDGE / SILVERTON CELLARS
 /BC WINE                                                                         6685 MONITOR RD NE                                                                      SILVERTON           OR      97381
 VIVA FARMS                                                                       PO BOX 1714                                                                             MT VERNON           WA      98273
 VIVAS, CASSIDY NICOLE                                                            ADDRESS REDACTED
 VIVIER, MICAH R                                                                  ADDRESS REDACTED
 VIZCARRA, CELINA MONIQUE                                                         ADDRESS REDACTED
 VO, MY-CHANH                                                                     ADDRESS REDACTED
 VO, THUY H                                                                       ADDRESS REDACTED
 VOCOLLECT                                                                        703 RODI ROAD                                                                           PITTSBURGH          PA      15235
 VOGAN, JESSICA MARIE                                                             ADDRESS REDACTED
 VOGELE, THOMAS                                                                   ADDRESS REDACTED
 VOGT, KIRK                                                                       ADDRESS REDACTED
 VOIGHT, RICHARD MILTON                                                           ADDRESS REDACTED
 VOIGT, ROBERT J.                                                                 ADDRESS REDACTED
 VOKES, WAYNE BUCKLEY                                                             ADDRESS REDACTED
 VOLLMER, DEVON ERIC                                                              ADDRESS REDACTED
 VOLPE, JAKOB R.                                                                  ADDRESS REDACTED
 VOLPI, SHANNON                                                                   ADDRESS REDACTED
 VOLWILER, BOWEN                                                                  ADDRESS REDACTED
 VOLZ, JAMESON CARTER                                                             ADDRESS REDACTED
 VON MARBOD JR., SHAUNA ANN                                                       ADDRESS REDACTED
 VONG, ANTHONY KAPON                                                              ADDRESS REDACTED
 VONGPROM, CHOOMPOL                                                               ADDRESS REDACTED
 VONGPROM, KRONGKWAN                                                              ADDRESS REDACTED
 VONHADEN , ANGIE                                                                 706 S GARFIELD ST                                                                       NEWBERG             OR      97132-2510
 VONHADEN, ANGIE                                                                  706 SOUTH GARFIELD                                                                      NEWBERG             OR      97132
 VONPAPP, ROZE M.                                                                 ADDRESS REDACTED
 Voortman Cookies Limited                    Attn Nancy DeGasparro                PO Box 5206                                                                             Burlington          ON      L7R 4L4      Canada
 VOORTMAN COOKIES LTD                                                             PO BOX 4562                                                                             BUFFALO             NY      14240-4562
 VOORTMAN COOKIES.                                                                PO BOX 4562                                                                             BUFFALO             NY      14240-4562
 VORTEX INDUSTRIES INC                       FILE 1095                            1801 W OLYMPIC BLVD                                                                     PASADENA            CA      91199-1095
 VOSBERG, DAVID JOSEPH                                                            ADDRESS REDACTED
 VOSS II, JESSICA NICOLE                                                          ADDRESS REDACTED
 VOSS, CHRISTIAN                                                                  ADDRESS REDACTED
 VOSS, PATRICK THOMAS                                                             ADDRESS REDACTED
 VREDEN, JOSEPH                                                                   ADDRESS REDACTED
 VU, ASHLEY                                                                       ADDRESS REDACTED
 VU, LIEN THI                                                                     ADDRESS REDACTED
 VU, QUANG M.                                                                     ADDRESS REDACTED
 VU, QUANG THANH                                                                  ADDRESS REDACTED
 VUTH, VORN                                                                       ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                              Page 321 of 342
                                                                               Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                           D    11/26/18             Page 337 of 357
                                                                                                                                      Creditor Matrix
                                                                                                                                 Served via First Class Mail


               Company                                            Contact                                      Address 1                                 Address 2         Address 3             City   State       Zip      Country
 W & W REAL CREATIONS LLC                                                                  PO BOX 471                                                                                  WALTERVILLE      OR      97499
 W A THOMPSON INC                                                                          PO BOX 1349                                                                                 LANCASTER        CA      93534
 W A THOMPSON INC                                                                          PO BOX 40310                                                                                BAKERSFIELD      CA      93384
 WA Department of Revenue                    Doug Houghton                                 2101 4th Ave, Ste 1400                                                                      Seattle          WA      98121-2300
 WA DEPT LICENSING                                                                         PO BOX 9048                                                                                 OLYMPIA          WA      98507-9048
 WA DEPT OF LABOR & INDUSTRIES                                                             PO BOX 44410                                                                                OLYMPIA          WA      98504-4410

 WA DEPT OF WEIGHTS & MEASURES                                                             1111 WASHINGTON ST. SE                                                                      OLYMPIA          WA      98501
 WA STATE DEPARTMENT OF LABOR &
 INDUSTRIES                     ELEVATOR DIVISION                                          PO BOX 44000                                                                                OLYMPIA          WA      98504
 WA STATE DEPT OF AGRICULTURE                                                              1111 WASHINGTON ST. SE                                                                      OLYMPIA          WA      98501
 WA STATE DEPT OF AGRICULTURE   ORGANIC FOOD PROGRAM                                       PO BOX 42560                                                                                OLYMPIA          WA      98504-2560
 WA STATE DEPT OF AGRICULTURE
 WA STATE DEPT OF AGRICULTURE                                                              PO BOX 42560                                                                                OLYMPIA          WA      98504-2560
 WA STATE DEPT OF HEALTH                                                                   PO BOX 1099                                                                                 OLYMPIA          WA      98507-1099
 WA STATE DEPT OF REVENUE                                                                  PO BOX 9034                                                                                 OLYMPIA          WA      98507-9034
 WA State Employment Security
 Department                     Bankruptcy Unit                                            PO Box 9046                                                                                 Olympia          WA      98507-9046
 WA WHITELAW & CO INC                                                                      20 W JACKSON ST                                                                             MEDFORD          OR      97501
 WACD PLANT MATERIAL CENTER                                                                16564 BRADLEY ROAD                                                                          BOW              WA      98232
 WACD PLANT MATERIALS CENTER                                                               16564 BRADLEY ROAD                                                                          BOW              WA      98232
 WACHENDORF, MICHAEL ALLEN                                                                 ADDRESS REDACTED
 WACHTLER, DANTE LORENZO                                                                   ADDRESS REDACTED
 WADDELL, AUDREY                                                                           ADDRESS REDACTED
 WADDELL, LINH                                                                             ADDRESS REDACTED
 WADDELL, STEPHANIE                                                                        ADDRESS REDACTED
 WADE KING ELEMENTARY                                                                      2155 YEW STREET ROAD                                                                        BELLINGHAM       WA      98229
 WADE, AMY LYNN                                                                            ADDRESS REDACTED
 WADE, LORETTA ANN                                                                         ADDRESS REDACTED
 WAFFLE LADY LLC                                                                           20225 SOUTH MAY ROAD                                                                        OREGON CITY      OR      97045
 WAGENBLAST, DAWNELL                                                                       ADDRESS REDACTED
 WAGGONER, JESSICA K.                                                                      ADDRESS REDACTED
 WAGGONER, NADIA                                                                           ADDRESS REDACTED
 WAGGONER, TAMMY                                                                           ADDRESS REDACTED
 WAGGONER, WYATT JOHN                                                                      ADDRESS REDACTED
 WAGNER, ANITA M.                                                                          ADDRESS REDACTED
 WAGNER, CINDY L.                                                                          ADDRESS REDACTED
 WAGNER, CYNTHIA A                                                                         ADDRESS REDACTED
 WAGNER, DARLENE SOPHIA                                                                    ADDRESS REDACTED
 WAGNER, ELLI KATHERINE                                                                    ADDRESS REDACTED
 WAGNER, FREDERICK                                                                         ADDRESS REDACTED
 WAGNER, INDIANA NICOLAAS                                                                  ADDRESS REDACTED
 WAGNER, JEREMY                                                                            ADDRESS REDACTED
 WAGNER, LORI                                                                              ADDRESS REDACTED
 WAGNER, VICKI LYNN                                                                        ADDRESS REDACTED

 Wagoner Group Inc. dba Cantel Sweeping                                                    1709 NW Eleven Mile Ave                                                                     Gresham          OR      97030
 WAGONER, JESSE                                                                            ADDRESS REDACTED
 WAHIDI, LILA                                                                              ADDRESS REDACTED
 WAHL, GEOFFREY JAMES                                                                      ADDRESS REDACTED
 WAIDE WOODLAND DESIGN LLC                                                                 1312 W GREENHEAD DR                                                                         MERIDIAN         ID      83642
 WAIDE-GONZALES , LISA                                                                     8 GREENSPRING                                                                               DOVE CANYON      CA      92679-3503
 WAIDE-GONZALES, LISA                                                                      8 GREENSPRING                                                                               DOVE CANYON      CA      92677
 WAITE, JARED ALEXANDER                                                                    ADDRESS REDACTED
 WAITS, RICHARD W.                                                                         ADDRESS REDACTED
 WAKEFIELD, KELLY                                                                          ADDRESS REDACTED
 WAKEFIELD, KELLY R.                                                                       ADDRESS REDACTED
 WAKELIN, DEVON                                                                            ADDRESS REDACTED
 WAKITA, ANISCIA KAIULANI                                                                  ADDRESS REDACTED
 WALBURN, ROSS                                                                             ADDRESS REDACTED
 WALDBILLIG, NICK S                                                                        ADDRESS REDACTED
 WALDEN, MICHELLE A.                                                                       ADDRESS REDACTED
 WALDENBERG, HANA                                                                          ADDRESS REDACTED
 WALDENBERG, HANA V.                                                                       ADDRESS REDACTED
 WALDHERR, SHERYL                                                                          ADDRESS REDACTED
 WALDO, DENLEY RICHARD                                                                     ADDRESS REDACTED
 WALDRON II, TIMOTHY JAMES                                                                 ADDRESS REDACTED
 WALDRON, JODIE J.                                                                         ADDRESS REDACTED
 WALDROUP, TIM R.                                                                          ADDRESS REDACTED
 WALDSCHMIDT, CLAUDIA N                                                                    ADDRESS REDACTED
 WALES, MONICA ANN                                                                         ADDRESS REDACTED
 WALGAMOTT, ROSANNE C                                                                      ADDRESS REDACTED
 WALGREEN CO.                                                                              106 WILMOT ROAD MS # 1655                                                                   DEERFIELD        IL      60015
                                             Attn Carmine Bartucci Sr. Director Pharmacy
 Walgreens                                   Acquisitions                                  106 Wilmot Road MS #1655                                                                    Deerfield        IL      60015
 Walgreens                                   Attn Law Department                           104 Wilmot Road                           MS #1455                                          Deerfield        IL      60015
 WALGREENS HEALTH INITIATIVES,
 INC.                                                                                      1417 LAKE COOK RD.                                                                          DEERFIELD        IL      60015-5238
 WALKER , LISA                                                                             697 HARPER ST                                                                               SIMI VALLEY      CA      93065-4252




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                           Page 322 of 342
                                                                               Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18              Page 338 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                Company                                           Contact                                 Address 1                                 Address 2          Address 3             City     State     Zip     Country
 WALKER FLOORING & INTERIORS                                                         2425 E BAKERVIEW ROAD                                                                         BELLINGHAM         WA    98226
 WALKER FLOORING & INTERIORS INC                                                     2425 E BAKERVIEW RD                                                                           BELLINGHAM         WA    98226
 WALKER MELONS                                                                       52864 STATELINE RD                                                                            MILTON-FREEWATER   OR    97862
 WALKER, ABIGAIL                                                                     ADDRESS REDACTED
 WALKER, ALICIA E.                                                                   ADDRESS REDACTED
 WALKER, ANDREA                                                                      ADDRESS REDACTED
 WALKER, DOMINIC L                                                                   ADDRESS REDACTED
 WALKER, EILEEN                                                                      ADDRESS REDACTED
 WALKER, GABE O.                                                                     ADDRESS REDACTED
 WALKER, JINEANE R                                                                   ADDRESS REDACTED
 WALKER, JULIANA                                                                     ADDRESS REDACTED
 WALKER, JULIE K                                                                     ADDRESS REDACTED
 WALKER, JUNEL JOY                                                                   ADDRESS REDACTED
 WALKER, KATHERINE                           C/O TACOMA INJURY LAW GROUP             PO BOX 1113                                                                                   TACOMA             WA   98401-1113
 WALKER, KATHERINE                                                                   ADDRESS REDACTED
 WALKER, KERRI                                                                       ADDRESS REDACTED
 WALKER, KERRI L                                                                     ADDRESS REDACTED
 WALKER, KIMBERLY                                                                    ADDRESS REDACTED
 WALKER, KYLE                                                                        ADDRESS REDACTED
 WALKER, LISA                                                                        697 HARPER ST                                                                                 SIMI VALLEY        CA   93065
 WALKER, MARY JEAN                                                                   ADDRESS REDACTED
 WALKER, MATTHEW EGAN                                                                ADDRESS REDACTED
 WALKER, STELLA ROSE                                                                 ADDRESS REDACTED
 WALKER, TRISTAN BAILEY                                                              ADDRESS REDACTED
 WALKER, WILLIAM E                                                                   ADDRESS REDACTED
 WALKUP, MADISON                                                                     ADDRESS REDACTED
 WALL, DOUGLAS HENRY                                                                 ADDRESS REDACTED
 WALL, ERIC ARTHUR                                                                   ADDRESS REDACTED
 Walla Walla County                          James L. Nagle, Prosecuting Attorney    Public Safety Building                     240 W. Alder Street, Suite 201                     Walla Walla        WA   99362
 WALLA WALLA COUNTY                          TREASURER                               PO BOX 777                                                                                    WALLA WALLA        WA   99362
 WALLA WALLA PUBLIC SCHOOLS                  ATTN BUSINESS OFFICE                    364 S PARK STREET                                                                             WALLA WALLA        WA   99201
 WALLA WALLA ROASTERY LLC                                                            290 A STREET                                                                                  WALLA WALLA        WA   99362
 WALLA WALLA VINTNERS                                                                225 VINEYARD LANE                          PO BOX 1551                                        WALLA WALLA        WA   99362
 WALLACE, BRIAN                                                                      ADDRESS REDACTED
 WALLACE, CAITLIN SIOBHAN                                                            ADDRESS REDACTED
 WALLACE, COLETTE EILEEN                                                             ADDRESS REDACTED
 WALLACE, JOHANNA                                                                    ADDRESS REDACTED
 WALLACE, MATTHEW OWEN                                                               ADDRESS REDACTED
 WALLACE, MELISSA                                                                    ADDRESS REDACTED
 WALLACE, MICHELLE EILEEN                                                            ADDRESS REDACTED
 WALLACE, MYKA                                                                       ADDRESS REDACTED
 WALLACE, SCOTT M.                                                                   ADDRESS REDACTED
 WALLACE, SUZANNE J                                                                  ADDRESS REDACTED
 WALLACE-SERAMUR, CAROL J                                                            ADDRESS REDACTED
 WALLBERG-GIDLUND, SONJA L.                                                          ADDRESS REDACTED
 WALLEN, STEPHEN                                                                     ADDRESS REDACTED
 WALLER, CAROL JANE                                                                  ADDRESS REDACTED
 WALLIN, DANNY                                                                       ADDRESS REDACTED
 WALLIN, TALYN R.                                                                    ADDRESS REDACTED
 WALLINGTON, DEBORAH                                                                 ADDRESS REDACTED
 WALLINGTON, DEBORAH                                                                 ADDRESS REDACTED
 WALLS, WILLIE BILL                                                                  ADDRESS REDACTED
 WALLWORK, CHASE                                                                     ADDRESS REDACTED
 WALLWORK, DARREN S.                                                                 ADDRESS REDACTED
 WAL-MART REAL ESTATE BUSINESS
 TRUST                                       C/O WAL-MART STORES, INC.               ATTN BARRY T. SHANNAHAN                    702 S.W. 8TH STREET                                BENTONVILLE        AR   72716
 WAL-MART STORES, INC                        ATTN PRESIDENT                          702 S.W. 8TH STREET                                                                           BENTONVILLE        AR   72716
 WALNUT VALLEY GLASS & MIRROR                                                        18519 E VALLEY BLVD                                                                           CITY OF INDUSTRY   CA   91744
 Walnut Valley Water District                                                        PO Box 7152                                                                                   Pasadena           CA   91109-7152
 WALSH, DAVIA ROLAND                                                                 ADDRESS REDACTED
 WALSH, ELIZABETH J                                                                  ADDRESS REDACTED
 WALSH, GWEN F                                                                       ADDRESS REDACTED
 WALSH, KATHLEEN A                                                                   ADDRESS REDACTED
 WALSH, KYLE                                                                         ADDRESS REDACTED
 WALSH, TREVOR JOHN                                                                  ADDRESS REDACTED
 Walt Ordemann                                                                       108 Kings Court                                                                               San Carlos         CA   94070
 WALTER DACON WINES                                                                  PO BOX 1226                                                                                   SHELTON            WA   98584
 WALTER, CARMEL M                                                                    ADDRESS REDACTED
 WALTER, EDWARD TROY                                                                 ADDRESS REDACTED
 WALTER, SEAN BRENDAN                                                                ADDRESS REDACTED
 WALTERS ELECTRICAL CO                                                               3110 POLARIS AVE SUITE 2                                                                      LAS VEGAS          NV   89102
 WALTERS, LAURA ANN                                                                  ADDRESS REDACTED
 WALTERS, MARK CHARLES                                                               ADDRESS REDACTED
 WALTERS, STEVEN                                                                     ADDRESS REDACTED
 WALTERS, WESLEY                                                                     ADDRESS REDACTED
 WALTHALL, MICHAEL                                                                   ADDRESS REDACTED
 WALTI, DANA A                                                                       ADDRESS REDACTED
 WALTON BEVERAGE CO                                                                  1350 PACIFIC PLACE                                                                            FERNDALE           WA   98248
 WALTON BEVERAGE CO. BEER                                                            1350 PACIFIC PLACE                                                                            FERNDALE           WA   98248




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 323 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18                         Page 339 of 357
                                                                                                                               Creditor Matrix
                                                                                                                          Served via First Class Mail


                Company                                           Contact                            Address 1                                    Address 2                 Address 3               City   State     Zip     Country
 Walton Beverage Company                                                          1350 Pacific Place                                                                                    Ferndale           WA    98248
 WALTON TOOL & MFG CO INC                                                         5514 NIELSEN AVENUE                                                                                   FERNDALE           WA    98248
 WALTON, JACOB T                                                                  ADDRESS REDACTED
 WALTON, JOHN DELMAR                                                              ADDRESS REDACTED
 WALTON, KELLY                                                                    ADDRESS REDACTED
 WALTOS, SCOTT ROBERT                                                             ADDRESS REDACTED
 WALZ, TRACEY                                                                     516 PATRICIA ST                                                                                       CHULA VISTA        CA   91910
 WALZ, TRACEY LYNNE                                                               ADDRESS REDACTED
 WANAMAKER, JON P                                                                 ADDRESS REDACTED
 WANDERING WIFI                              ATTN LEGAL                           1155 PERIMETER CENTER WEST, SUITE 100                                                                 SANDY SPRINGS      GA   30338
 WANDERING WIFI                              COMPANY CONTACT DAVID R TYRE         1155 PERIMETER CENTER WEST, SUITE 100                                                                 SANDY SPRINGS      GA   30338
 WANDERING WIFI                              WANDERING WIFI                       ATTN LEGAL                                  1155 PERIMETER CENTER WEST, SUITE 100                     SANDY SPRINGS      GA   30338
 WANDERING WIFI LLC                                                               PO BOX 742048                                                                                         ATLANTA            GA   30374-2048
 WANG, ELISE N.                                                                   ADDRESS REDACTED
 WANG, KUANG                                                                      ADDRESS REDACTED
 WANLIN, JEFF                                C/O ROBINSON & KOLE                  911 DUPONT                                                                                            BELLINGHAM         WA   98225
 WANLIN, JEFF A                                                                   ADDRESS REDACTED
 WANNE, ZACHARY T.                                                                ADDRESS REDACTED
 WANOUS, WAYNE WENCL                                                              ADDRESS REDACTED
 WANTINK, MICHELE R                                                               ADDRESS REDACTED
 WARD, CAITLYN                                                                    ADDRESS REDACTED
 WARD, JEANELLE SIERRA                                                            ADDRESS REDACTED
 WARD, MELISSA ANNETTE                                                            ADDRESS REDACTED
 WARD, MICHELLE L                                                                 ADDRESS REDACTED
 WARD, NATHAN JAXON DANIEL                                                        ADDRESS REDACTED
 WARD, RACHEL NICOLE                                                              ADDRESS REDACTED
 WARD, TEASHA                                                                     ADDRESS REDACTED
 WARD, TEASHA                                                                     ADDRESS REDACTED
 WARDS GREENHOUSE                                                                 1760 BANKS LOWMAN ROAD                                                                                GARDEN VALLEY      ID   83622
 WARDSTROM, ABBIGAIL                                                              ADDRESS REDACTED
 WARE III, NATHANIEL                                                              ADDRESS REDACTED
 WARE, LAURA                                                                      ADDRESS REDACTED
 WARE, TAVIONE JERMAINE                                                           ADDRESS REDACTED
 WAREJKO, TAYLOR ANN                                                              ADDRESS REDACTED
 WARGO, LYNN M.                                                                   ADDRESS REDACTED
 WARMAN, BRIAN F                                                                  ADDRESS REDACTED
 WARMBO, KATRINA MAE                                                              ADDRESS REDACTED
 WARNE, DYLAN                                                                     ADDRESS REDACTED
 WARNE, VICKI                                                                     ADDRESS REDACTED
 WARNER, JESSICA                                                                  ADDRESS REDACTED
 WARNER, RANDOLYN                                                                 ADDRESS REDACTED
 WARNICK, RICHTERS                                                                ADDRESS REDACTED
 WARNKE, REBECCA RUTH                                                             ADDRESS REDACTED
 WARNOCK, SHAWNDEE                                                                ADDRESS REDACTED
 WARREN, BARBARA FAY                                                              ADDRESS REDACTED
 WARREN, CAELAN HALL                                                              ADDRESS REDACTED
 WARREN, DUANE                                                                    ADDRESS REDACTED
 WARREN, GARRETT JOHN                                                             ADDRESS REDACTED
 WARREN, HAYLEY ANN                                                               ADDRESS REDACTED
 WARREN, JACQUELIN ILA                                                            ADDRESS REDACTED
 WARREN, MICHAEL                                                                  ADDRESS REDACTED
 WARREN, MIKE                                                                     ADDRESS REDACTED
 WARREN, RENEE A                                                                  ADDRESS REDACTED
 WARRICK, JULIE LYNNE                                                             ADDRESS REDACTED
 WARRIOR BOOSTER CLUB                                                             500 TAUSICK WAY                                                                                       WEST LINN          WA   99362
 WARSHEFSKI, RYAN                                                                 ADDRESS REDACTED
 WASCHER, KIMBERLY                                                                ADDRESS REDACTED
 WASELL, CASANDRA D                                                               ADDRESS REDACTED
 WASHAM, DANIELL                                                                  ADDRESS REDACTED
 WASHBURN, DARRYL S.                                                              ADDRESS REDACTED
 WASHBURN, SHAWN DALE                                                             ADDRESS REDACTED
 WASHINGTON ALARM INC                                                             2030 AIRPORT WAY S                                                                                    SEATTLE            WA   98134-1603
 Washington Attorney General                 Attn Bankruptcy Department           1125 Washington St SE                       PO Box 40100                                              Olympia            WA   98504-0100
 WASHINGTON BAKERS TRUST                     RE YAKIMA BAKERS                     201 QUEEN ANNE AVE N #100                                                                             SEATTLE            WA   98109-4896
 WASHINGTON BULB CO INC                                                           16031 BEAVER MARSH ROAD                                                                               MOUNT VERNON       WA   98273
 WASHINGTON CHESTNUT CO                                                           6160 EVERSON GOSHEN RD                                                                                EVERSON            WA   98247
 WASHINGTON CO TAX COLLECTOR                 PROPERTY TAX PAYMENT CENTER          PO BOX 3587                                                                                           PORTLAND           OR   97208-3587
 WASHINGTON COUNTY                                                                PROPERTY TAX PAYMENT CENTER                                                                           PORTLAND           OR   97208-3587
 WASHINGTON COUNTY                           LIQUOR LICENSE RENEWALS              155 N FIRST AVE #300                                                                                  HILLSBORO          OR   97124
 Washington County District Attorneys
 Office                                      District Attorney                    150 N First Avenue                          Suite 300                                                 Hillsboro          OR   97124-3002
 WASHINGTON COUNTY OREGON                    PROPERTY TAX PAYMENT CENTER          PO BOX 3587                                                                                           PORTLAND           OR   97208-3587
 Washington County Tax Collector             Jeffrey C. Misley                    Sussman Shank LLP                           1000 SW Broadway Suite 1400                               Portland           OR   97205
 Washington County Tax Collector             Mike DeRose                          155 N 1st Avenue Suite 1300                                                                           Hillsboro          OR   97124
 Washington County Tax Collector             Washington County Tax Collector      Mike DeRose                                 155 N 1st Avenue Suite 1300                               Hillsboro          OR   97124
 WASHINGTON DENTAL SERVICE                                                        400 FAIRVIEW AVE N STE 800                                                                            SEATTLE            WA   98109-5388
 Washington Department of Ecology                                                 PO Box 47600                                                                                          Lacey              WA   98504-7600
 WASHINGTON DEPARTMENT OF
 REVEUNE                                                                          P O BOX 47464                                                                                         OLYMPIA            WA   98504




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                    Page 324 of 342
                                                                          Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18                Page 340 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                          Contact                            Address 1                                    Address 2         Address 3                City   State     Zip      Country
 WASHINGTON DEPT OF                       LICENSING PRORATE SECTION             PO BOX 9036                                                                                   OLYMPIA             WA    98507-9036
 WASHINGTON DEPT OF HEALTH
 REVENUE SECTION                                                                PO BOX 1099                                                                                   OLYMPIA             WA    98507-1099
 Washington Eastern District US Attorneys
 Office                                   Attn Bankruptcy Division              PO Box 1494                                                                                   Spokane             WA    99210-1494
 Washington Eastern District US Attorneys
 Office                                   Attn Bankruptcy Division              PO Box 4065                                                                                   Yakima              WA    98901
 WASHINGTON ELEMENTARY PTA                                                      20 E STREET NE                                                                                AUBURN              WA    98002
 WASHINGTON FIRE SAFETY SUPPLY
 COMPANY                                                                        PO BOX 5061                                                                                   BELLINGHAM          WA    98227-5061
 WASHINGTON FLOOR & TILE CO                                                     13131 NE 20TH ST                                                                              BELLEVUE            WA    98005
 WASHINGTON FLORAL SERVICE INC                                                  2701 S 35TH ST                                                                                TACOMA              WA    98409
 WASHINGTON FOOD INDUSTRY                                                       PO BOX 706                                                                                    OLYMPIA             WA    98507-0706
 WASHINGTON GRAPHICS LLC                                                        9449 151ST AVE NE                                                                             REDMOND             WA    98052
 WASHINGTON MEAT IND TR RE WEL
 AND DENTAL                                                                     201 QUEEN ANNE AVE N SUITE 100                                                                SEATTLE             WA    98109-4896

 WASHINGTON MEAT INDUSTRY TRUST                                                 PO BOX C34143                                                                                 SEATTLE             WA    98124
 WASHINGTON MUTUAL BANK                                                         800 5TH AVE STE 4100                                                                          SEATTLE             WA    98104-3100
 WASHINGTON MUTUAL BANK D/B/A
 ENTERPRISE BANK                                                                800 5TH AVE STE 4100                                                                          SEATTLE             WA    98104-3100
 WASHINGTON POTTERY CO                                                          18815 72ND AVE S                                                                              KENT                WA    98032
 Washington Secretary of State  Kim Wyman                                       416 Sid Snyder Ave S.W.                  Legislative Building                                 Olympia             WA    98504

 WASHINGTON SELF INSURERS ASSOC                                                 1401 4TH AVE E SUITE 200                                                                      OLYMPIA             WA    98506-4444
 WASHINGTON ST. DEPT OF
 AGRICULTURE                                 PLANT PROTECTION DIVISION          PO BOX 42591                                                                                  OLYMPIA             WA    98504-2591
 WASHINGTON STATE                            DEPT OF AGRI PLANT PROTECT DIV     PO BOX 42591                                                                                  OLYMPIA             WA    98504-2591
 WASHINGTON STATE                            DEPT OF REVENUE                    PO BOX 9034                                                                                   OLYMPIA             WA    98507-9034
 WASHINGTON STATE                            DEPT OF TRANSPORTATION             PO BOX 47305                                                                                  OLYMPIA             WA    98504-7305
 WASHINGTON STATE                            LIQUOR AND CANNABIS BOARD          3000 PACIFIC AVE SE                      PO BOX 43085                                         OLYMPIA             WA    98504
 WASHINGTON STATE                            LIQUOR CONTROL BOARD FINANCIAL     PO BOX 43085                                                                                  OLYMPIA             WA    98504-3085
 WASHINGTON STATE                            TREASURER DEPT OF HEALTH           PO BOX 1099                                                                                   OLYMPIA             WA    98507-1099
 WASHINGTON STATE DEPT OF
 HEALTH                                                                         BOARD OF PHARMACY                                                                             OLYMPIA             WA    98507-1099
 WASHINGTON STATE DEPT OF
 TRANSPORTATION                              CASHIER                            PO BOX 47305                                                                                  OLYMPIA             WA    98504-7305
 WASHINGTON STATE GAMBLING
 COMMISSION                                                                     PO BOX 42400                                                                                  OLYMPIA             WA    98504-2400
 WASHINGTON STATE LIQUOR
 CONTROL BOARD                                                                  3000 PACIFIC AVE SE                      P O BOX 43085                                        OLYMPIA             WA    98504
 WASHINGTON STATE LIQUOR
 CONTROL BOARD                                                                  PO BOX 43085                                                                                  OLYMPIA             WA    98504-3085
 Washington State Lottery                                                       814 - 4th Ave.                                                                                Olympia             WA    98506
 Washington State Lottery                                                       P.O. Box 43000                                                                                Olympia             WA    98504-3000
 WASHINGTON STATE PHARMACY
 ASSO.                                                                          411 WILLIAMS AVE S                                                                            RENTON              WA    98057
 WASHINGTON STATE PHARMACY
 ASSOC                                                                          411 WILLIAMS AVE S                                                                            RENTON              WA    98057
 WASHINGTON STATE SUPPORT
 REGISTY                                                                        PO BOX 45868                                                                                  OLYMPIA             WA    98504-5868
 WASHINGTON STATE UNIVERSITY                                                    PO BOX 1495                                                                                   SPOKANE             WA    99210-1495
 WASHINGTON STATE UNIVERSITY                                                    COLLEGE OF PHARMACY, DEPT. OF
 SPOKANE                                                                        PHARMACOTHERAPY                          P.O. BOX 1495                                        SPOKANE             WA    99210-1495
 WASHINGTON STATE, DEPARTMENT
 OF HEALTH                                                                      111 ISRAEL RD SE                                                                              TUMWATER            WA    98501

 Washington State, Department of Revenue     Attn Doug Houghton                 2101 4th Ave, Suite 1400                                                                      Seattle             WA    98121-2300
 WASHINGTON SUPPORT                          REGISTRY                           PO BOX 45868                                                                                  OLYMPIA             WA    98504-5868
 WASHINGTON SUPPORT REGISTRY                                                    PO BOX 45868                                                                                  OLYMPIA             WA    98504
 WASHINGTON SUSTAINABLE FOOD &
 FARMING NETWORK                                                                501 S MAIN ST                                                                                 COUPEVILLE          WA    98239
 Washington Western District US Attorneys
 Office                                      Attn Bankruptcy Division           1201 Pacific Ave Ste 700                                                                      Tacoma              WA    98402
 Washington Western District US Attorneys
 Office                                      Attn Bankruptcy Division           700 Stewart St Ste 5220                                                                       Seattle             WA    98101-1271
 WASHINGTON, CHERI ANTOINETTE                                                   ADDRESS REDACTED
 WASHINGTON, SHOMAN Z                                                           ADDRESS REDACTED

 WASHINGTONS NATIONAL PARK FUND                                                 1904 THIRD AVENUE SUITE 400                                                                   SEATTLE             WA    98101

 WASHINGTONS NATIONAL PARK FUND                                                 1904 THRID AVE SUITE 400                                                                      SEATTLE             WA    98101
 WASSON, JOEY                                                                   ADDRESS REDACTED
 Waste Connections Inc          Ayla Gokturk                                    501 SE Columbia Shores Blvd #350                                                              Vancouver           WA    98661
 WASTE MANAGEMENT                                                               PO BOX 541065                                                                                 LOS ANGELES         CA    90054-1065
 Waste Management               Jacquolyn Hatfield-Mills                        1001 Fannin St.                                                                               Houston             TX    77002
 WASTE MANAGEMENT - 541065                                                      PO BOX 541065                                                                                 LOS ANGELES         CA    90054-1065
 WASTE MANAGEMENT - SKAGIT                                                      PO BOX 541065                                                                                 LOS ANGELES         CA    90054-1065
 WASTE MANAGEMENT - SNO KING                                                    PO BOX 541065                                                                                 LOS ANGELES         CA    90054-1065




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 325 of 342
                                                                            Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                D    11/26/18             Page 341 of 357
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail


                 Company                                          Contact                           Address 1                                 Address 2         Address 3                City   State       Zip      Country

 WASTE MANAGEMENT - WENATCHEE                                                     PO BOX 541065                                                                             LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT NORTHWEST                                                       PO BOX 541065                                                                             LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT OF AZ -
 PHOENIX HAULING                                                                  PO BOX 78251                                                                              PHOENIX             AZ      85062-8251
 WASTE MANAGEMENT OF CA -
 ORANGE COUNTY                                                                    P.O. BOX 541065                                                                           LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT OF OR-
 WASHINGTON COUNT                                                                 P.O. BOX 541065                                                                           LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT OF OREGON-
 KLAMATH DISPO                                                                    P.O. BOX 541065                                                                           LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT OF OREGON-
 PORTLAND                                                                         P.O. BOX 541065                                                                           LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT OF WA -
 SEATTLE                                                                          PO BOX 541065                                                                             LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT OF WA -
 WENATCHEE                                                                        P.O. BOX 541065                                                                           LOS ANGELES         CA      90054-1065
 WASTE MANAGEMENT-TRISTAR                                                         PO BOX 541065                                                                             LOS ANGELES         CA      90054-1065
 WASTEBUILT SOUTHWEST LLC                                                         PO BOX 90578                                                                              PHOENIX             AZ      85066
 Watanabe, Sue                                                                    6877 Caminito Mundo 49                                                                    San Diego           CA      92119
 WATANABE, SUE Y                                                                  ADDRESS REDACTED
 WATER DISTRICT #49                                                               415 SW 153RD                                                                              BURIEN              WA      98166
 WATER DISTRICT NO. 20                                                            12606 1ST AVENUE SOUTH                                                                    SEATTLE             WA      98168
 WATER ENVIRONMENT SERVICES                                                       PO BOX 6940                                                                               PORTLAND            OR      97228-6940
 WATER HEATER MAN INC                                                             570 W FREEDOM AVE                                                                         ORANGE              CA      92865
 WATER TEC OF TUCSON INC                                                          4601 S 3RD AVE                                                                            TUCSON              AZ      85714-2808
 Water, Inc dba Culligan Northwest                                                PO Box 30405                                                                              Bellingham          WA      98228
 WATER, RANDOM                                                                    ADDRESS REDACTED
 WATERMAN, COLE THOMAS                                                            ADDRESS REDACTED
 WATERMAN, SAIGE                                                                  ADDRESS REDACTED
 WATERMAN, SAIGE TRENTON                                                          ADDRESS REDACTED
 WATKINS, ASHLEY                                                                  ADDRESS REDACTED
 WATKINS, BARBARA GENE                                                            ADDRESS REDACTED
 WATKINS, CAROL L                                                                 ADDRESS REDACTED
 WATKINS, ERIN R.                                                                 ADDRESS REDACTED
 WATKINS, JOHN KYLE                                                               ADDRESS REDACTED
 WATKINS, STEPHEN                                                                 ADDRESS REDACTED
 WATKINS, TERRY EUGENE                                                            ADDRESS REDACTED
 WATLEY, WYNSTON                                                                  ADDRESS REDACTED
 WATSON, ADAM                                                                     ADDRESS REDACTED
 WATSON, ANITA                                                                    ADDRESS REDACTED
 WATSON, AZZIZA                                                                   ADDRESS REDACTED
 WATSON, BRENDA                                                                   ADDRESS REDACTED
 WATSON, CARY S.                                                                  ADDRESS REDACTED
 WATSON, DOUGLAS R                                                                ADDRESS REDACTED
 WATSON, ELIJAH                                                                   ADDRESS REDACTED
 WATSON, EVAN ANDREW                                                              ADDRESS REDACTED
 WATSON, GARRY PHILLIP                                                            ADDRESS REDACTED
 WATSON, JESSICA MARIE                                                            ADDRESS REDACTED
 WATSON, LAURA M.                                                                 ADDRESS REDACTED
 WATSON, MICHAEL LEE                                                              ADDRESS REDACTED
 WATSON, PERCY                                                                    ADDRESS REDACTED
 WATSON, RACHEL                                                                   ADDRESS REDACTED
 WATT, DEBBIE J.                                                                  ADDRESS REDACTED
 WATT, KATIE                                                                      ADDRESS REDACTED
 WATTERS, CLAUDIA KAY                                                             ADDRESS REDACTED
 WATTS, GAIL A.                                                                   ADDRESS REDACTED
 WATTS, GENEVIEVE                                                                 ADDRESS REDACTED
 WATTS, JONATHAN C                                                                ADDRESS REDACTED
 WATTS, JOSHUA CAMERON                                                            ADDRESS REDACTED
 WATTS, NOAH MICHAEL                                                              ADDRESS REDACTED
 WATTS, REBECCA JOANNE                                                            ADDRESS REDACTED
 WATTS, TREVAITHEN LEMARQUISE                                                     ADDRESS REDACTED
 WAVADA, TAWNYA MARIE                                                             ADDRESS REDACTED
 WAY, JEFFREY A                                                                   ADDRESS REDACTED
 WAYLAND, TREY                                                                    ADDRESS REDACTED
 WAYNCO CONSTRUCTION INC                                                          10213 E BUCKEYE LANE                                                                      SPOKANE VALLEY      WA      99206
 WAYNE GODARE                                                                     ADDRESS REDACTED

 WEATHERFORD, CASSONDRA RENEE                                                     ADDRESS REDACTED
 WEATHERFORD, JACOB LANE                                                          ADDRESS REDACTED
 WEAVER, ADRIENNE MICHELE                                                         ADDRESS REDACTED
 WEAVER, ANTHONY LUKE                                                             ADDRESS REDACTED
 WEAVER, BILL                                                                     ADDRESS REDACTED
 WEAVER, DONNAJEAN                                                                ADDRESS REDACTED
 WEAVER, MELISSA                                                                  ADDRESS REDACTED
 WEAVER, PHILIP                                                                   ADDRESS REDACTED
 WEAVER, TRACY L                                                                  ADDRESS REDACTED
 WEB ADVANCED                                                                     36 DISCOVERY SUITE 150                                                                    IRVINE              CA      92618




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                Page 326 of 342
                                                                  Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                       D    11/26/18             Page 342 of 357
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail


                 Company                               Contact                            Address 1                                  Address 2         Address 3               City   State       Zip      Country
 WEB ADVANCED CORPORATION D/B/A
 CBL GLOBAL CORPORATION                                                   36 DISCOVERY SUITE 150                                                                   IRVINE             CA      92618
 WEBB II, ROBERT GLENN                                                    ADDRESS REDACTED
 WEBB, ABBIE                                                              ADDRESS REDACTED
 WEBB, AMBER                                                              ADDRESS REDACTED
 WEBB, BRANDON MICHAEL                                                    ADDRESS REDACTED
 WEBB, COLE                                                               ADDRESS REDACTED
 WEBB, KYNDAL                                                             ADDRESS REDACTED
 WEBB, KYNDAL M.                                                          ADDRESS REDACTED
 WEBB, MICHAEL EDWARD                                                     ADDRESS REDACTED
 WEBB, ORION CHADWICK                                                     ADDRESS REDACTED
 WEBB, PENNEY D                                                           ADDRESS REDACTED
 WEBB, SHARON RUTH                                                        ADDRESS REDACTED
 WEBBER, ASHLEY                                                           ADDRESS REDACTED
 WEBER SR., CLELAND JOHN                                                  ADDRESS REDACTED
 WEBER, CLAIRE                                                            ADDRESS REDACTED
 WEBER, DAN                                                               ADDRESS REDACTED
 WEBER, HAROLD P                                                          ADDRESS REDACTED
 WEBER, JAMES H.                                                          ADDRESS REDACTED
 WEBER, LAURA E.                                                          ADDRESS REDACTED
 WEBER, MARIKA S.                                                         ADDRESS REDACTED
 WEBER, MEGAN                                                             ADDRESS REDACTED
 WEBER, MEGAN A                                                           ADDRESS REDACTED
 WEBER, SEAN                                                              ADDRESS REDACTED
 WEBER, SEAN P                                                            ADDRESS REDACTED
 WEBSTER, JEREMIAH RAYMOND                                                ADDRESS REDACTED
 WEBSTER, JOSEPHINE                                                       ADDRESS REDACTED
 WEBSTER, KAREN N.                                                        ADDRESS REDACTED
 WEBSTER, THOMAS                                                          ADDRESS REDACTED
 WEDLAKE, ROBERT JOHN                                                     ADDRESS REDACTED
 WEED, DONNA MARIE                                                        ADDRESS REDACTED
 WEED, REBECCA                                                            ADDRESS REDACTED
 WEEDON, ELISABETH GWYNN                                                  ADDRESS REDACTED
 WEEKS , JERRY                                                            1457 STONEY CREEK RD.                                                                    PASO ROBLES        CA      93446-5186
 WEEKS III, JERRY EDWARD                                                  ADDRESS REDACTED
 WEEKS, APRIL CHRISTINE                                                   ADDRESS REDACTED
 WEEKS, TOM Y.                                                            ADDRESS REDACTED
 WEENER, BRYAN T.                                                         ADDRESS REDACTED
 WEGLEITNER, SAMANTHA NICOLE                                              ADDRESS REDACTED
 WEGMAN, ANDREA                                                           ADDRESS REDACTED
 WEHNER, MELANIE CHARLOTTE                                                ADDRESS REDACTED
 WEI, LI-CHIN P.                                                          ADDRESS REDACTED
 WEIDE, RACHEL                                                            ADDRESS REDACTED
 WEIDEMIER, CHARLES JACOB                                                 ADDRESS REDACTED
 WEIDER, BRIAN                                                            ADDRESS REDACTED
 WEIDKAMP, JESSE                                                          ADDRESS REDACTED
 WEIDKAMP, KORAL                                                          ADDRESS REDACTED
 WEIGHTS AND MEASURES                                                     11012 GARFIELD AVENUE                                                                    SOUTH GATE         CA      90280
 WEIL, SARA ANNE                                                          ADDRESS REDACTED
 WEILAND, KENNETH                                                         ADDRESS REDACTED
 WEILER, CHERYL                                                           ADDRESS REDACTED
 WEIMER, BROOKS C.                                                        ADDRESS REDACTED
 WEINBAUM, RONNY BRYAN                                                    ADDRESS REDACTED
 WEINBERG, ESQ., JED L.                                                   12730 HIGH BLUFF DR.                   STE. 200                                          SAN DIEGO          CA      92130-2077
 WEINBERG, SYDNEY RENEE                                                   ADDRESS REDACTED
 WEINBRECHT, MARK                                                         ADDRESS REDACTED
 WEINERT, JAMES G.                                                        ADDRESS REDACTED
 WEINGARTEN NOSTAT INC                                                    PO BOX 301263                                                                            DALLAS             TX      75303-1263
 WEINGARTEN NOSTAT, INC.          C/O WEINGARTEN REALTY INVESTORS, INC.   ATTN GENERAL COUNSEL                   P.O. BOX 924133                                   HOUSTON            TX      77292-4133
 Weingartent Nostat, Inc.         c/o Weingarten Realty Investors         2600 Citadel Plaza Dr.                 Ste. 125                                          Houston            TX      77008
 WEINGATES, SUSAN MARIE                                                   ADDRESS REDACTED
 WEINMAN, PAUL E                                                          ADDRESS REDACTED
 WEINSCHENK, CINDY A                                                      ADDRESS REDACTED
 WEINSTEIN BEVERAGE COMPAN                                                410 PETERS ST E                                                                          WENATCHEE          WA      98801-5999
 WEINZINGER, MITCHELL E                                                   ADDRESS REDACTED
 WEIS, MATTHEW MICHAEL                                                    ADDRESS REDACTED
 WEISEL, KATE                                                             ADDRESS REDACTED
 WEISKER, LISA LAVOHN                                                     ADDRESS REDACTED
 WEISMAN, LINDA                                                           ADDRESS REDACTED
 WEISS, SHARON                                                            ADDRESS REDACTED
 WEISS, WILLIAN                                                           14001 YORKTOWN CT.                                                                       FONTANA            CA      92336
 WEIST JR., RUSSELL ALLEN                                                 ADDRESS REDACTED
 WEITRON INC                                                              801 PENCADER DRIVE                                                                       NEWARK             DE      19702
 WEITZEL, MAUREEN                                                         ADDRESS REDACTED
 WEITZEN, PHILLIPS & WEINBERG LLP                                         12730 HIGH BLUFF DR.                   STE. 200                                          SAN DIEGO          CA      92130-2077
 WEJBE, ANGELICA M                                                        ADDRESS REDACTED
 WELA INC                                                                 460 NE HEMLOCK AVE SUITE B                                                               REDMOND            OR      97756
 WELANDER, SILVIA                                                         ADDRESS REDACTED
 WELBURN ELECTRIC INC                                                     PO BOX 329                                                                               PHOENIX            OR      97535




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                       Page 327 of 342
                                                                              Case 15-11874-KG                                 Doc 3995ExhibitFiled
                                                                                                                                               D    11/26/18                                 Page 343 of 357
                                                                                                                                              Creditor Matrix
                                                                                                                                         Served via First Class Mail


                   Company                                        Contact                                          Address 1                                      Address 2                                      Address 3                City   State       Zip      Country
 WELCH, GREGORY PAUL                                                                         ADDRESS REDACTED
 WELCH, NANCY                                                                                ADDRESS REDACTED
 WELCH, OLIVER T                                                                             ADDRESS REDACTED
 WELCH, TONY LOUIS                                                                           ADDRESS REDACTED
 WELD, KIMBERLY S                                                                            ADDRESS REDACTED
 WELDCO                                                                                      PO BOX 428                                                                                                                      BELLINGHAM          WA      98227
 WELKER, THOMAS                                                                              ADDRESS REDACTED
 WELLINGTON ELEMENTARY                                                                       16501 NE 195TH ST                                                                                                               WOODINVILLE         WA      98072
 WELLIVER, JACK M                                                                            ADDRESS REDACTED
 WELLIVER, MARISSA JANEL                                                                     ADDRESS REDACTED
 WELLMAN, ANITA L                                                                            ADDRESS REDACTED
 WELLMAN, SARA LEE                                                                           ADDRESS REDACTED
 WELLPARTNER                                                                                 20800 SW 115TH AVENUE                            SUITE 100                                                                      TUALATIN            OR      97062
 Wellpartner, Inc.                                                                           20800 SW 115th Ave, Ste 100                                                                                                     Tualatin            OR      97062
 WELLPARTNER, INC.                           ATTN GENERAL COUNSEL                            20800 SW 115th Ave, Suite 100                                                                                                   Tualatin            OR      97062
 Wellpartner, Inc.                           Ken Bodmer                                      22 Cortlandt Street, 17th Floor                                                                                                 New York            NY      10007
 Wellpartner, Inc.                           Wellpartner, Inc.                               Ken Bodmer                                       22 Cortlandt Street, 17th Floor                                                New York            NY      10007
 WELLPOINT PHARMACY
 MANAGEMENT                                                                                  PO BOX 4488                                                                                                                     WOODLAND HILLS      CA      91365
 WELLS FARGO                                                                                 PO BOX 563957                                                                                                                   CHARLOTTE           NC      28256-3957
 Wells Fargo                                 ATTN                                            PO BOX 563957                                                                                                                   CHARLOTTE           NC      28256-3957
 Wells Fargo                                 c/o Solutran                                    ATTN Patrick Vilson                              3600 HOLLY LANE                                SUITE 60                        MINNEAPOLIS         MN      55447
 Wells Fargo                                 Ingre E. Randolph                               205 108th Ave NE                                                                                                                Bellevue            WA      98004
 Wells Fargo                                 Jim Teichman                                    205 108th Ave NE                                                                                                                Bellevue            WA      98004
 Wells Fargo                                 Tony Chu                                        205 108th Ave NE                                                                                                                Bellevue            WA      98004
 WELLS FARGO BANK                            ACCOUNT ANALYSIS                                NW 7091 PO BOX 1450                                                                                                             MINNEAPOLIS         MN      55485

 Wells Fargo Bank                            Attn In-Store Group (BE# 10521) MAC A1792-01G   1620 East Roseville Parkway 1st Floor            First Floor, Suite 150                                                         Roseville           CA      95661
 Wells Fargo Bank                            Corp Properties Group                           Attn Lease Administration                        MAC D1116-L10, 1525 West W.T. Harris Blvd.                                     Charlotte           NC      28262

 Wells Fargo Bank                            Corporate Properties Group                      Attn In-store Group (BE 198470), MAC A1792-01G   1620 East Roseville Pkwy., 1st Fl., Ste. 150                                   Roseville           CA      95661
 Wells Fargo Bank                            Corporate Properties Group                      Attn Lease Admin (BE 198456)                     MAC D1116-L10, 1525 West W.T. Harris Blvd.                                     Charlotte           NC      28262
 Wells Fargo Bank                            Corporate Properties Group                      Attn Lease Admin (BE 198470)                     MAC D1116-L10, 1525 West W.T. Harris Blvd.                                     Charlotte           NC      28262
 WELLS FARGO BANK - ACCT ANYL                ACCOUNT ANALYSIS                                NW 7091 PO BOX 1450                                                                                                             MINNEAPOLIS         MN      55485
 WELLS FARGO BANK NORTHWEST
 N.A.                                                                                        2389 WASHINGTON BOULEVARD                                                                                                       OGDEN               UT      84401
 Wells Fargo Bank, N.A.                      c/o Corp Properties Group                       Attn Lease Administration                        MAC D1116-L10, 1525 West W.T. Harris Blvd.                                     Charlotte           NC      28262
 Wells Fargo Bank, N.A.                      c/o Corporate Properties Group                  Attn In-store Group (BE# 198470)                 MAC A1792-01G, 1620 East Roseville Pkwy        1st Fl., Ste. 150               Roseville           CA      95661
 Wells Fargo Bank, N.A.                      c/o Corporate Properties Group                  Attn In-store Group                              MAC A1792-01G, 1620 East Roseville Pkwy        1st Fl., Ste. 150               Roseville           CA      95661
 Wells Fargo Bank, N.A.                      c/o Corporate Properties Group                  Attn Lease Admin (BE# 198470)                    MAC D1116-L10, 1525 West W.T. Harris Blvd.                                     Charlotte           NC      28262
 Wells Fargo Bank, N.A.                      c/o Corporate Properties Group                  Attn Lease Admin                                 MAC D1116-L10, 1525 West W.T. Harris Blvd.                                     Charlotte           NC      28262
 Wells Fargo Bank, N.A.                      Katharine L. Mayer, Esquire                     McCarter & English, LLP                          Renaissance Centre                             405 N. King Street, Suite 800   Wilmington          DE      19801
 Wells Fargo Bank, N.A.                      Katharine L. Mayer, Esquire                     Renaissance Centre                               405 N. King Street, Suite 800                                                  Wilmington          DE      19801
 WELLS FARGO BANK, NA                        C/O CORPORATE PROPERTIES GROUP                  MAC A0109-112                                    333 MARKET ST., 11TH FL.                                                       SAN FRANCISCO       CA      94105
 Wells Fargo Bank, NA                        Katherine Torre                                 c/o Corporate Properties Group                   MAC A0109-112                                  333 Market St., 11th Fl.        San Francisco       CA      94105
 Wells Fargo Bank. N.A.                      Wells Fargo Trade Capital Services, Inc.        100 Park Ave. 3rd Fl.                                                                                                           New York            NY      10017
 WELLS FARGO FINANCIAL LEASING,
 INC.                                                                                        800 WALNUT STREET                                MAC N005-044                                                                   DES MOINES          IA      50309
 WELLS, CRYSTAL                                                                              ADDRESS REDACTED
 WELLS, JARED D.                                                                             ADDRESS REDACTED
 WELLS, MICHELLE D                                                                           ADDRESS REDACTED
 WELLS, SCOTT H                                                                              ADDRESS REDACTED
 WELLS, SHERYN DEANN                                                                         ADDRESS REDACTED
 WELLS, TINA                                                                                 ADDRESS REDACTED
 WELLWOOD, JOHN                                                                              650 S RANCHO SANTA FE RD                                                                                                        SAN MARCOS          CA      92078
 WELSH, CONNIE                                                                               15103 STUDEBAKER                                                                                                                NORWALK             CA      90650
 WELSH, CONNIE M                                                                             ADDRESS REDACTED
 WELSH, WENDY L.                                                                             ADDRESS REDACTED
 WENATCHEE CONVENTION CENTER                                                                 121 N WENATCHEE AVENUE                                                                                                          WENATCHEE           WA      98801
 WENATCHEE LANDSCAPING &
 GARDENING/GEORGE ROMAN                                                                      77 NORTH HANFORD                                                                                                                WENATCHEE           WA      98802
 WENDLAND, TYLER D                                                                           ADDRESS REDACTED
 WENDRUCK, PAUL D.                                                                           ADDRESS REDACTED
 WENGER, MATTHEW SCOTT                                                                       ADDRESS REDACTED
 WENGER, TERESA L.                                                                           ADDRESS REDACTED
 WENNERBERG, RONALD                                                                          ADDRESS REDACTED
 WENTZ, MELANIE                                                                              25012 S 97TH PLACE                               APT E104                                                                       KENT                WA      98030
 WENTZ, MELANIE K                                                                            ADDRESS REDACTED
 WENTZ, MELANIE K.                                                                           ADDRESS REDACTED
 WENZEL, LINDSAY                                                                             ADDRESS REDACTED
 WERNER, KELSEY K                                                                            ADDRESS REDACTED
 WERNY, BAINE G.                                                                             ADDRESS REDACTED
 WERRAN, CHERYL L.                                                                           ADDRESS REDACTED
 WERT, RICHARD                                                                               ADDRESS REDACTED
 WERT, RYLEE                                                                                 ADDRESS REDACTED
 WESCOM CREDIT UNION                         ATTN SVP, TECHNOLOGY                            123 SOUTH MARENGO AVE.                                                                                                          PASADENA            CA      91101
 WESLEY, CATHERINE                                                                           ADDRESS REDACTED
 WESOLEK, CRYSTAL L.                                                                         ADDRESS REDACTED
 WEST COAST ADJUSTORS                                                                        PO BOX 569                                                                                                                      LYNNWOOD            WA      98046




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                   Page 328 of 342
                                                                               Case 15-11874-KG                                   Doc 3995ExhibitFiled
                                                                                                                                                  D    11/26/18                     Page 344 of 357
                                                                                                                                                     Creditor Matrix
                                                                                                                                                Served via First Class Mail


                 Company                                           Contact                                       Address 1                                              Address 2         Address 3                  City   State     Zip     Country
 WEST COAST CART COMPANY                                                                         PO BOX 2470                                                                                          CLACKAMAS             OR    97015
 WEST COAST CHILL INC                                                                            1711 LANGLEY AVENUE                                                                                  IRVINE                CA    92614
 WEST COAST CONSTRUCTION &
 EQUIPMENT                                                                                       PO BOX 30147                                                                                         PORTLAND              OR   97294
 WEST COAST CONSTRUCTION &
 EQUIPMENT CO                                                                                    PO BOX 30147                                                                                         PORTLAND              OR   97294
 WEST COAST FIBER                                                                                PO BOX 249                                                                                           SUMNER                WA   98390
 WEST COAST PAINTING LLC                                                                         274 SW 43RD ST                                                                                       RENTON                WA   98057
 WEST INTERACTIVE CORP                                                                           PO BOX 3664                                                                                          OMAHA                 NE   68103-0664
 West Interactive Corporation                Attn Melody Lohr                                    11808 Miracle Hills Dr Fl 3                                                                          Omaha                 NE   68158
 WEST JR., DAVID ALAN                                                                            ADDRESS REDACTED
 WEST LINN ASSOCIATES LLC                    C/O POWELL DEVELOPMENT CO                           PO BOX 97070                                                                                         KIRKLAND              WA   98083-9770
 WEST LINN FOOD PANTRY                                                                           1683 WILLAMETTE FALLS DRIVE                                                                          WEST LINN             OR   97068

 WEST LINN REFUSE & RECYCLING INC                                                                PO BOX 1285                                                                                          CANBY                 OR   97013-1285
 WEST PICO FOODS INC                                                                             PO BOX 58107                                                                                         VERNON                CA   90058

 West Pico Foods Inc                         Rosemary Fuentes, Credit & Collections Specialist   5201 S. Downey Rd.                                                                                   Vernon                CA   90058

 WEST PICO FOODS INC                         West Pico Foods Inc                                 Rosemary Fuentes, Credit & Collections Specialist   5201 S. Downey Rd.                               Vernon                CA   90058
 WEST SOUND UTILITY DISTRICT                                                                     2924 SE LUND AVE                                                                                     PORT ORCHARD          WA   98366
 WEST VIEW ELEMENTARY SCHOOL                                                                     515 WEST VICTORIA AVE                                                                                BURLINGTON            WA   98233
 WEST, AARON                                                                                     ADDRESS REDACTED
 WEST, CHRISTOPHER A.                                                                            ADDRESS REDACTED
 WEST, DANIEL JOSEPH                                                                             ADDRESS REDACTED
 WEST, JONATHAN CYLE                                                                             ADDRESS REDACTED
 WEST, KASSANDRA LEANNE                                                                          ADDRESS REDACTED
 WEST, LINDA D.                                                                                  ADDRESS REDACTED
 WEST, MARLA MARIE                                                                               ADDRESS REDACTED
 WEST, MARTIN J.                                                                                 ADDRESS REDACTED
 WEST, RAYNA                                                                                     ADDRESS REDACTED
 WEST, TYSHAE                                                                                    ADDRESS REDACTED
 WEST, VICTORIA L.                                                                               ADDRESS REDACTED
 WESTAIR GASES & EQUIPMENT                                                                       PO BOX 101420                                                                                        PASADENA              CA   91189-1420
 WESTAR PROPERTIES NW LLC                                                                        18933 59TH AVE NE                                                                                    ARLINGTON             WA   98223-6316
 WESTBROOK, TYRIE LYNN                                                                           ADDRESS REDACTED
 WESTBURG, ASHLEY                                                                                ADDRESS REDACTED
 Westchester Fire Ins Co                                                                         10 Exchange Place                                   13th Floor                                       Jersey City           NJ   07302
 Westchester Fire Ins Co                                                                         436 Walnut Street                                                                                    Philadelphia          PA   19106
 WESTER, DAKOTA                                                                                  ADDRESS REDACTED
 WESTERMARK, NELS EDWARD                                                                         ADDRESS REDACTED
 WESTERN ASPHALT MAINTENANCE
 INC                                                                                             PO BOX 2460                                                                                          EUGENE                OR   97402
 WESTERN BEER DISTRIBUTORS                                                                       1402 PUYALLUP STREET                                                                                 SUMNER                WA   98390-1634
 WESTERN BEVERAGE                                                                                18300 NE PORTAL WAY                                                                                  PORTLAND              OR   97230
 WESTERN BEVERAGE COMPANY                                                                        1075 OWEN LOOP SOUTH                                                                                 EUGENE                OR   97402
 WESTERN BEVERAGE -POP                                                                           18300 NE PORTAL WAY                                                                                  PORTLAND              OR   97230
 WESTERN BOXED MEAT INC                                                                          PO BOX 4796                                                                                          PORTLAND              OR   97208
 WESTERN COLLECTION BUREAU INC                                                                   7412 SW BEAVERTON HILLSDALE HW                      SUITE 205                                        PORTLAND              OR   97298
 Western Communications, Inc dba Baker
 City Herald                                                                                     PO Box 6020                                                                                          Bend                  OR   97708
 Western Communications, Inc dba Bend
 Bulletin                                                                                        PO Box 6020                                                                                          Bend                  OR   97708
 WESTERN CREDIT AND COLLECTION                                                                   8383 NE SANDY #20                                                                                    PORTLAND              OR   97220
 WESTERN FIRE PREVENTION INC                                                                     301 W ST LOUIS AVENUE                                                                                LAS VEGAS             NV   89102
 WESTERN FRONT MS 9163                                                                           516 HIGH ST CF 230                                                                                   BELLINGHAM            WA   98225
 WESTERN SAVINGS AND LOAN
 ASSOCIATION                                                                                     6001 NORTH 24TH ST                                                                                   PHOENIX               AZ   85016
 WESTERN SIGN SYSTEMS                                                                            2852 NW HIGHLAND AVE                                                                                 GRANTS PASS           OR   97526

 WESTERN WASHINGTON UNIVERSITY                                                                   516 HIGH ST MS-9004                                                                                  BELLINGHAM            WA   98225-9004

 WESTERN WASHINGTON UNIVERSITY                                                                   CASHIERS OFFICE-OM 245                                                                               BELLINGHAM            WA   98225-9004
 WESTFALL, ALEX                                                                                  ADDRESS REDACTED
 WESTGARD, MICHELLE JOANNE                                                                       ADDRESS REDACTED
 WESTGATE PSO                                                                                    9601 220TH STREET SW                                                                                 EDMONDS               WA   98020
 WESTLAKE, DANIELLE                                                                              ADDRESS REDACTED
 WESTLAND DISTILLERY LLC                                                                         29311ST AVE S, SUITE B                                                                               SEATTLE               WA   98134
 WESTLING, JESSE W                                                                               ADDRESS REDACTED
 WEST-MEYER FENCE                                                                                4511 NE 135TH AVE                                                                                    PORTLAND              OR   97230
 WESTON HIGH SCHOOL                                                                              4407 172ND ST                                                                                        ARLINGTON             WA   98223
 WESTON, ROBERT ERNEST                                                                           ADDRESS REDACTED
 WestRock RKT Co                             c/o Brian Newton                                    3950 Shackleford Rd                                                                                  Duluth                GA   30096
 WESTVIEW HS ADS                             CRITICAL THINKING CLASS                             13500 CAMINO DEL SUR                                                                                 SAN DIEGO             CA   92128
 WET PRODUCTS INC                                                                                5 AUTRY                                                                                              IRVINE                CA   92618
 Wet Products, In.                                                                               5 Autry                                                                                              Irvine                CA   92618
 WETTLESON, SARAH N.                                                                             ADDRESS REDACTED
 WETZEL, ROWANN K.                                                                               ADDRESS REDACTED
 WETZEL, SUSAN IRENE                                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                          Page 329 of 342
                                                                            Case 15-11874-KG                       Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 345 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                          Contact                         Address 1                                      Address 2         Address 3                  City   State       Zip       Country
 WEYANT, SHANNON RAY                                                              ADDRESS REDACTED
 WEYANT, SID JAY                                                                  ADDRESS REDACTED
 WEYER, JENIFER JOY                                                               ADDRESS REDACTED
 WEYER, RUSSELL D.                                                                ADDRESS REDACTED
 WEYH, SUSAN JOELLE                                                               ADDRESS REDACTED
 WEYH, TYLER VERYLE                                                               ADDRESS REDACTED
 WEYH, ZACHARY                                                                    ADDRESS REDACTED
 WEZEMAN, JAMIE MARIE                                                             ADDRESS REDACTED
 WH CRESS COMPANY INC                                                             9966 SW KATHERINE STREET                                                                     TIGARD                OR      97223
 WHALEY, GAIL L.                                                                  ADDRESS REDACTED
 WHARTON, SHARON O.                                                               ADDRESS REDACTED
 WHATCOM CENTER FOR EARLY
 LEARNING                                                                         2001 H STREET                                                                                BELLINGHAM            WA      98225
 WHATCOM CO HUMANE SOCIETY                                                        3710 WILLIAMSON WAY                                                                          BELLINGHAM            WA      98226
 WHATCOM CO SUPERIOR COURT                                                        311 GRAND AVE                                                                                BELLINGHAM            WA      98225
 WHATCOM COUNTY                                                                   509 GIRARD STREET                                                                            BELLINGHAM            WA      98225
 WHATCOM COUNTY AUDITOR                                                           PO BOX 398                                                                                   BELLINGHAM            WA      98227-0398
 WHATCOM COUNTY HEALTH                       DEPARTMENT                           509 GIRARD ST                                                                                BELLINGHAM            WA      98225
 WHATCOM COUNTY HEALTH DEPT                                                       509 GIRARD STREET                                                                            BELLINGHAM            WA      98225
 Whatcom County Prosecutor                   David S. McEachran                   311 Grand Avenue, Suite 201                                                                  Bellingham            WA      98225
 WHATCOM COUNTY TREASURER                                                         311 GRAND AVE                                                                                BELLINGHAM            WA      98225
 WHATCOM COUNTY TREASURER                                                         PO BOX 34873                                                                                 SEATTLE               WA      98124-1873
 Whatcom County Treasurer                    Attn Bankruptcy Deputy               PO Box 5268                                                                                  Bellingham            WA      98227
 WHATCOM COUNTY TREASURER/MGP
 X                                                                                425 CALIFORNIA ST.                         11TH FLOOR                                        SAN FRANSISCO         CA      94104
 WHATCOM DAY ACADEMY                                                              5217 NORTHWEST DR.                                                                           BELLINGHAM            WA      98226
 WHATCOM EDUCATIONAL CREDIT
 UNION                                                                            600 E HOLLY ST                                                                               BELLINGHAM            WA      98227
 WHATCOM FAMILY YMCA                                                              1256 N STATE ST                                                                              BELLINGHAM            WA      98225
 WHATCOM HILLS WALDORF SCHOOL                                                     941 AUSTIN ST.                                                                               BELLINGHAM            WA      98229
 WHATCOM MIDDLE SCHOOL                                                            810 HALLECK STREET                                                                           BELLINGHAM            WA      98225
 WHATCOM OCCUPATIONAL HEALTH                                                      3010 SQUALICUM PARKWAY                                                                       BELLINGHAM            WA      98225-1938
 WHATCOM OLD SETTLERS
 ASSOCIATION                                                                      PO BOX 993                                                                                   FERNDALE              WA      98248
 WHATCOM ORGANIC GROWERS                                                          5709 PUTNAM RD                                                                               EVERSON               WA      98247
 WHATCOM SOUND                                                                    5012 SAMISH WAY # 2                                                                          BELLINGHAM            WA      98229
 WHATCOM SPORTS COMMISSION                                                        1225 CIVIC FIELD WAY                                                                         BELLINGHAM            WA      98229-6274
 WHATCOM STATE BANK                          ATTN CHIEF EXECUTIVE OFFICER         PO BOX 699                                                                                   BELLINGHAM            WA      98227--0699
 WHATCOM TRANSPORTATION AUTH                                                      4111 BAKERVIEW SPUR RD                                                                       BELLINGHAM            WA      98226
 WHATCOM TRANSPORTATION
 AUTHORITY                                                                        4111 BAKERVIEW SPUR RD                                                                       BELLINGHAM            WA      98226
 WHEATLEY, AUTUMN R.                                                              ADDRESS REDACTED
 WHEATLEY, SLOANE                                                                 ADDRESS REDACTED
 WHEATON, TIFFANY A                                                               ADDRESS REDACTED
 WHEELER, CONNIE A                                                                ADDRESS REDACTED
 WHEELER, KATHY A                                                                 ADDRESS REDACTED
 WHEELER, STEVEN                                                                  ADDRESS REDACTED
 WHEELER, SUSAN                                                                   ADDRESS REDACTED
 WHELAN SECURITY CO                                                               PO BOX 843886                                                                                KANSAS CITY           MO      64184-3886
 WHELAN, VICTORIA LEE                                                             ADDRESS REDACTED
 WHERRY, RICHARD                                                                  ADDRESS REDACTED
 WHETSTONE IV, GUY MORRIS                                                         ADDRESS REDACTED
 WHIDBEY COFFEE                                                                   PO BOX 309                                                                                   CLINTON               WA      98236
 WHIDBEY COFFEE COMPANY                                                           PO BOX 309                                                                                   CLINTON               WA      98236-0309
 WHIDBEY ISLAND                              CONSERVATION DISTRICT                PO BOX 490                                                                                   COUPEVILLE            WA      98239
 WHIDBEY ISLAND DISTILLERY                                                        3466 CRAW RD                                                                                 LANGLEY               WA      98260
 WHIDBEY ISLAND ICE CREAM LLC                                                     PO BOX 1178                                                                                  FREELAND              WA      98249
 WHINERY, JOSH E                                                                  ADDRESS REDACTED
 WHIPPLE III, MAX                                                                 ADDRESS REDACTED
 WHIPPLE, JOEL                                                                    ADDRESS REDACTED
 WHIPPLE, ROBERT T.                                                               ADDRESS REDACTED
 WHIPPLE, TYREL L                                                                 ADDRESS REDACTED
 WHITACRE, JOHNATHON SAUL                                                         ADDRESS REDACTED
 WHITAKER, BRENDA LOUISE                                                          ADDRESS REDACTED
 WHITAKER, KEVIN A                                                                ADDRESS REDACTED
 WHITAKER, LAURA                                                                  ADDRESS REDACTED
 WHITAKER, MICHAEL                                                                ADDRESS REDACTED
 WHITAKER, MICHELE                                                                ADDRESS REDACTED
 White and Williams LLP                      Amy E. Vulpio                        1650 Market Street, 18th Floor                                                               Philadelphia          PA      19103
 WHITE CENTER FOOD BANK                                                           10829 8TH AVE SW                                                                             SEATTLE               WA      98146
 White Horse Meadows LLC                     Valerie Wall                         607 Daley St.                                                                                Edmonds               WA      98020
 WHITE JR., JULIANA RAE                                                           ADDRESS REDACTED
 WHITE, ALMA NOELIA                                                               ADDRESS REDACTED
 WHITE, ANGELICA Y                                                                ADDRESS REDACTED
 WHITE, BRANDON MICHAEL                                                           ADDRESS REDACTED
 WHITE, BRIAN MACGREGE                                                            ADDRESS REDACTED
 WHITE, CHRISTOPHER PHILLIP                                                       ADDRESS REDACTED
 WHITE, DONALD                                                                    ADDRESS REDACTED
 WHITE, DORIS J                                                                   ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 330 of 342
                                                                               Case 15-11874-KG                               Doc 3995ExhibitFiled
                                                                                                                                              D    11/26/18                        Page 346 of 357
                                                                                                                                                 Creditor Matrix
                                                                                                                                            Served via First Class Mail


                Company                                           Contact                                        Address 1                                          Address 2                 Address 3                City   State       Zip      Country
 WHITE, DOUGLAS ALLEN                                                                          ADDRESS REDACTED
 WHITE, ERICA SIMONE                                                                           ADDRESS REDACTED
 WHITE, ESSENCHAL                                                                              ADDRESS REDACTED
 WHITE, HARRIETTE A                                                                            ADDRESS REDACTED
 WHITE, JAMES                                                                                  ADDRESS REDACTED
 WHITE, JEFF                                                                                   ADDRESS REDACTED
 WHITE, JENNIFER                                                                               ADDRESS REDACTED
 WHITE, JESSICA                                                                                ADDRESS REDACTED
 WHITE, KATHLEEN MARIE                                                                         ADDRESS REDACTED
 WHITE, KATHRYN MARIE                                                                          ADDRESS REDACTED
 WHITE, KESSANDRA NANOOK                                                                       ADDRESS REDACTED
 WHITE, LINDA                                                                                  ADDRESS REDACTED
 WHITE, LUCILA J                                                                               ADDRESS REDACTED
 WHITE, MATTHEW E.                                                                             ADDRESS REDACTED
 WHITE, MICHAEL CHRISTOPHER                                                                    ADDRESS REDACTED
 WHITE, NANCY                                                                                  ADDRESS REDACTED
 WHITE, NITSA MARIE                                                                            ADDRESS REDACTED
 WHITE, RACHEL                                                                                 ADDRESS REDACTED
 WHITE, REGGIE TERRELL                                                                         ADDRESS REDACTED
 WHITE, ROBIN JEANNINE                                                                         ADDRESS REDACTED
 WHITE, SCOTT D                                                                                ADDRESS REDACTED
 WHITE, STEPHANIE KAYLYNE                                                                      ADDRESS REDACTED
 WHITE, TIANA R                                                                                ADDRESS REDACTED
 WHITE-ALCAIN, KIAHNA RAE                                                                      ADDRESS REDACTED
 WHITECAVAGE, WENDY R                                                                          ADDRESS REDACTED
 WHITEFORD, GARRETT ROBERT                                                                     ADDRESS REDACTED
 WHITEHORSE MEADOWS LLC                                                                        38302 SR 530 NE                                                                                            ARLINGTON           WA      98223
 WHITEMAN, KAREN M                                                                             ADDRESS REDACTED
 WHITESIDE, HAROLD                                                                             ADDRESS REDACTED
 WHITESIDE, MILDRED                                                                            ADDRESS REDACTED
 Whitestone Anthem Marketplace LLC                                                             20789 N. Pima Rd.                                Ste. 210                                                  Scottsdale          AZ      85255
 WHITESTONE ANTHEM MARKETPLACE                                                                 C/O WHITESTONE REIT OPERATING
 LLC                                         John Dee                                          PARTNERSHIP, L.P.                                2600 SOUTH GESSNER RD.             STE. 500               HOUSTON             TX      77062
 Whitestone Anthem Marketplace, LLC          c/o Whitestone REIT Operating Partnership, L.P.   2600 South Gessner Rd.                           Ste. 500                                                  HOUSTON             TX      77062
 Whitestone Anthem Marketplace, LLC          Douglas Pyne                                                                                       2600 S. Gessner Road, Suite 500                           Houston             TX      77063
 Whitestone Anthem Marketplace, LLC          Jeremy S. Williams, Esq.                          Kutak Rock LLP                                   901 E BYRD ST STE 1000                                    Richmond            VA      23219-4071
 Whitestone Anthem Marketplace, LLC          Michael A. Condyles                                                                                1111 East Main Street, Suite 800                          Richmond            VA      23219

 Whitestone Anthem Marketplace, LLC          Michael A. Condyles                               Counsel for Whitestone Anthem Marketplace, LLC   901 East Byrd Street, Suite 1000                          Richmond            VA      23219
 Whitestone Anthem Marketplace, LLC          Michael A. Condyles                               Kutak Rock LLP                                   901 East Byrd Street, Suite 1000                          Richmond            VA      23219
                                             Michael A. Condyles, Counsel for Whitestone
 Whitestone Anthem Marketplace, LLC          Anthem Marketplace, LLC                           Kutak Rock LLP                                   901 East Byrd Street, Suite 1000                          Richmond            VA      23219
 Whitestone Anthem Marketplace, LLC          Vince Mouer, Esq., Corporate Counsel              Whitestone Reit                                  2600 S. Gessner Road, Suite 500                           Houston             TX      77063
 WHITESTONE REIT                             C/O LOCKBOX SERVICES                              PO BOX 844818                                                                                              LOS ANGELES         CA      90084
 WHITESTONE TERRAVITA
 MARKETPLACE LLC                                                                               DEPT #234 PO BOX 4869                                                                                      HOUSTON             TX      77210-4869
 Whitestone Terravita Marketplace, LLC                                                         20789 N. Pima Rd.                                Ste. 210                                                  Scottsdale          AZ      85255
 Whitestone Terravita Marketplace, LLC       Jeremy S. Williams                                Kutak Rock LLP                                   901 E BYRD ST STE 1000                                    Richmond            VA      23219-4071
 WHITESTONE TERRAVITA
 MARKETPLACE, LLC                            John Huntley, Property Manager                    C/O WHITESTONE REIT                              20789 N. PIMA RD.                  STE. 210               SCOTTSDALE          AZ      85255
 Whitestone Terravita Marketplace, LLC       Kutak Rock LLP                                    Michael Condyles                                 901 East Byrd Street, Suite 1000                          Richmond            VA      23219-4071
 WHITESTONE TERRAVITA
 MARKETPLACE, LLC                            WHITESTONE REIT                                   2600 E. GESSNER RD.                              STE. 500                                                  HOUSTON             TX      77063
 WHITFORD, JOSEPH                                                                              ADDRESS REDACTED
 WHITING, JOHN                                                                                 17888 CORTE EMPERRADO                                                                                      SAN DIEGO           CA      92128
 WHITINGER, PHILIP W.                                                                          ADDRESS REDACTED
 WHITINGTON, BETHANY A                                                                         ADDRESS REDACTED
 WHITMORE, LAUREN                                                                              9599 W CHARLESTON BLVD APT 2191                                                                            LAS VEGAS           NV      89117-6680
 WHITMORE, LAUREN ELIZABETH                                                                    ADDRESS REDACTED
 WHITNAH, JAINA                                                                                ADDRESS REDACTED
 WHITNEY, JOHN                                                                                 ADDRESS REDACTED
 WHITNEY, KIM                                                                                  ADDRESS REDACTED
 WHITNEY, NANCY LYNN                                                                           ADDRESS REDACTED
 WHITNEY, ROBERTA                                                                              ADDRESS REDACTED
 WHITNEY, SANDY KAYE                                                                           ADDRESS REDACTED
 WHITT HALL, CYRUS ETHAN                                                                       ADDRESS REDACTED
 WHITTAKER, JASON M                                                                            ADDRESS REDACTED
 WHITTAKER, PRESTON T                                                                          ADDRESS REDACTED
 WHITWORTH, MIRANDA                                                                            ADDRESS REDACTED
 Wholesaler - AmWINS of Georgia                                                                3630 Peachtree Road                              Suite 1700                                                Atlanta             GA      30326
 WHOLESOME CHOW                                                                                3195 MCMILLAN ST                                 SUITE C                                                   SAN LUIS OBISPO     CA      93401
 Wholesome Chow                                                                                760 Chelham Way                                                                                            Santa Barbara       CA      93108
 Wholesome Chow                              Brittany England                                  1370 Decision Street, Suite C                                                                              Vista               CA      92081
 Wholesome Chow                              Wholesome Chow                                    Brittany England                                 1370 Decision Street, Suite C                             Vista               CA      92081
 WHOLESOME SWEETENERS                                                                          PO BOX 203056                                                                                              DALLAS              TX      75320-3056
 WHOLESOME SWEETENERS INC                                                                      PO BOX 203056                                                                                              DALLAS              TX      75320-3056
 WHP HEALTH INITIATIVES, INC.                ATTN SUSAN POWERS                                 520 LAKE COOK RD., SUITE 200                                                                               DEERFIELD           IL      60015
 WHYBARK, SANDRA J                                                                             ADDRESS REDACTED
 WICK, KAYCEE JANAE                                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                      Page 331 of 342
                                                                            Case 15-11874-KG                   Doc 3995ExhibitFiled
                                                                                                                               D    11/26/18             Page 347 of 357
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail


               Company                                            Contact                          Address 1                                 Address 2         Address 3               City   State       Zip      Country
 WICKAM, ADAM C                                                                   ADDRESS REDACTED
 WICKENS, KAYLA NICOLE                                                            ADDRESS REDACTED
 WICKHAM, BRANDON KEITH                                                           ADDRESS REDACTED
 WICKLAND, DANIEL C                                                               ADDRESS REDACTED
 WICKLANDER, CHRISTOPHER M                                                        ADDRESS REDACTED
 WICKLIFFE, DENA                                                                  ADDRESS REDACTED
 WIDDERS, RUSSELL PAUL                                                            ADDRESS REDACTED
 WIDMAIER, CYNTHIA G.                                                             ADDRESS REDACTED
 WIDMER, ALEXANDER JAMES                                                          ADDRESS REDACTED
 WIEDMAN, MARY LOUISE                                                             ADDRESS REDACTED
 WIEGAND, DEBORAH K.                                                              ADDRESS REDACTED
 WIERSMA, TIFFANY                                                                 ADDRESS REDACTED
 WIESENTHAL, MARK                                                                 ADDRESS REDACTED
 WIEST, CORAL                                                                     ADDRESS REDACTED
 WIEST, ERIN                                                                      ADDRESS REDACTED
 WIEST, MATTHEW ALEXANDER                                                         ADDRESS REDACTED
 WIFLER, PATRICIA E.                                                              ADDRESS REDACTED
 WIGANOSKY, AARON                                                                 ADDRESS REDACTED
 WIGDAHL, TAWNY CAROLYN                                                           ADDRESS REDACTED
 WIGHT, MARK A.                                                                   ADDRESS REDACTED
 WIGNALL, EMILY                                                                   ADDRESS REDACTED
 WIKMAN, EMILY KRISTIN                                                            ADDRESS REDACTED
 WILBORN, TROY ALLEN                                                              ADDRESS REDACTED
 WILBUR, DENNIS RICHARD                                                           ADDRESS REDACTED
 WILBUR, MATTHEW REN                                                              ADDRESS REDACTED
 WILCOX FARMS INC.                           C/O RAINIER PACIFIC BANK             PO BOX 110966                                                                            TACOMA             WA      98411
 WILCOX, BRUCE ALLEN                                                              ADDRESS REDACTED
 WILCOX, ERIKA LEE                                                                ADDRESS REDACTED
 WILCOX, GREG M.                                                                  ADDRESS REDACTED
 WILCOX, JEANNETTE                                                                ADDRESS REDACTED
 WILCOX, JOSHUA                                                                   ADDRESS REDACTED
 WILCOX, JUDY I.                                                                  ADDRESS REDACTED
 WILCOX, LANCE ANTHONY                                                            ADDRESS REDACTED
 WILCOX, PAUL                                                                     125 NORTH GARFIELD AVE.                                                                  WENATCHEE          WA      98801
 WILCOX, PAUL H                                                                   ADDRESS REDACTED
 WILCOX, PAUL HARMON                                                              ADDRESS REDACTED
 WILD COYOTE FOODS LLC                                                            761 E ENTERPRISE DR STE 2                                                                ST GEORGE          UT      84790
 WILD THINGS                                                                      1416 NW 46TH ST SUITE 105              PMB 123                                           SEATTLE            WA      98107
 WILD THINGS SNACKS INC                                                           1416 NW 46TH STREET                    SUITE 105, PMB 123                                SEATTLE            WA      98107
 WILD, JOSHUA                                                                     3336 114TH DR NE                                                                         LAKE STEVENS       WA      98258
 WILD, JOSHUA C                                                                   ADDRESS REDACTED
 WILDEBERRY LLC                                                                   23923 SR 525                                                                             GREENBANK          WA      98253
 WILDER, KAYLA S                                                                  ADDRESS REDACTED
 WILDFLOUR BAKERY                                                                 29105 CANWOOD STREET                                                                     AGOURA             CA      91301
 WILDWOOD ELEMENTARY SCHOOL
 PTA                                                                              2405 S 300TH STREET                                                                      FEDERAL WAY        WA      98003
 WILDWOOD PARK ELEMENTARY                                                         1601 26TH AVE. S.E.                                                                      PUYALLUP           WA      98374
 WILES, MATTHEW ALEXANDER                                                         ADDRESS REDACTED
 WILFORD, GRANT H                                                                 ADDRESS REDACTED
 WILFORD-WEBSTER, SONYA P                                                         ADDRESS REDACTED
 WILHELM, SHAREENA                                                                ADDRESS REDACTED
 WILHELM, TOBIAH JOSEPH                                                           ADDRESS REDACTED
 WILHELM, TOBY N                                                                  ADDRESS REDACTED
 WILHITE, ALEC JAMES                                                              ADDRESS REDACTED
 WILHITE, SEAN GREGORY                                                            ADDRESS REDACTED
 WILKE, ERIC                                                                      ADDRESS REDACTED
 WILKENS, MELISSA L                                                               ADDRESS REDACTED
 WILKERSON, CYNTHIA                                                               ADDRESS REDACTED
 WILKERSON, WILLIAM HOWARD                                                        ADDRESS REDACTED
 WILKIN, EDNA L.                                                                  ADDRESS REDACTED
 WILKINS, CAMPTON SCOTT                                                           ADDRESS REDACTED
 WILKINSON, ROBERT A                                                              ADDRESS REDACTED
 WILKINSON, WENDY A                                                               ADDRESS REDACTED
 WILLADSEN, KATHLEEN A                                                            ADDRESS REDACTED
 WILLAMETTE VALLEY MEAT CO                                                        PO BOX 14656                                                                             PORTLAND           OR      97293-0656
 WILLAMETTE VALLEY PIE CO LLC                                                     2994 82ND AVENUE NE                                                                      SALEM              OR      97305
 WILLARD BISHOP                                                                   840 SOUTH NORTHWEST HIGHWAY                                                              BARRINGTON         IL      60010
 WILLARD BISHOP LLC                                                               840 S NORTHWEST HWY                                                                      BARRINGTON         IL      60010
 WILLARD, JEFFREY L.                                                              ADDRESS REDACTED
 WILLARD-BONNEWELL, RYAN JAMES                                                    ADDRESS REDACTED
 WILLDEN, STEVEN DOUGLAS                                                          ADDRESS REDACTED
 WILLEMS , PAMELA                                                                 4414 BIRCH BAY LYNDEN RD.                                                                BLAINE             WA      98230
 WILLEMSE, CHLOE BROOKE                                                           ADDRESS REDACTED
 WILLEMSZ, EVAN MICHAEL                                                           ADDRESS REDACTED
 WILLER, GEORGIA M.                                                               ADDRESS REDACTED
 WILLET, RHONDA J.                                                                ADDRESS REDACTED
 WILLETT, AUSTIN JAMES                                                            ADDRESS REDACTED
 WILLETT, KIM S                                                                   ADDRESS REDACTED
 WILLETT, STEPHEN MARK                                                            ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                               Page 332 of 342
                                                                                Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                      D    11/26/18             Page 348 of 357
                                                                                                                                 Creditor Matrix
                                                                                                                            Served via First Class Mail


                 Company                                          Contact                                 Address 1                                 Address 2         Address 3               City   State     Zip      Country
 William Bros. Market No. Five, Inc.                                                  P.O. BOX 18194                                                                              SANTA MARIA        CA    93456-6149
 William Bros. Market No. Five, Inc.                                                  Post Office Box 6149                                                                        Santa Maria        CA    93456-6149
 William Bros. Market No. Five, Inc.         Deborah Williams Sharon Williams         2236 South Broadway                       Ste. R                                            Santa Maria        CA    93454-7800
 WILLIAM BROS. MARKET NO. FIVE,
 INC.                                        Deborah Williams Sharon Williams         POST OFFICE BOX 6149                                                                        SANTA MARIA        CA    93456-6149

 William Gustwiller DBA Eclipse Chocolate William Gustwiller                          2145 Fern St.                                                                               San Diego          CA    92104
 WILLIAM MORRIS AND ALL OTHERS
 SIMILARLY SITUATED                       C/O DA VEGA FISHER MECHTENBERG LLP          232 E. ANAPAMU ST.                                                                          SANTA BARBARA      CA    93101
 WILLIAM SHANER                                                                       66 LAKE FOREST                                                                              ST LOUIS           MO    63117
 WILLIAMS FAMILY SALSA                                                                545 4TH ST                                                                                  BREMERTON          WA    98337

 WILLIAMS II, ROGELLETA MANANQUIL                                                     ADDRESS REDACTED
 WILLIAMS INLAND DISTRIBUTORS                                                         1505 N BRADLEY                                                                              SPOKANE VALLEY     WA    99212
 WILLIAMS INLAND DISTRIBUTORS                                                         PO BOX 11367                                                                                SPOKANE VALLEY     WA    99211-1367
 WILLIAMS IV, KEITH ROLAND                                                            ADDRESS REDACTED
 WILLIAMS OIL FILTER SERVICE                                                          1745 JEFFERSON AVE                                                                          TACOMA             WA    98402-3298
 WILLIAMS OIL FILTER SERVICE CO                                                       1745 JEFFERSON AVE                                                                          TACOMA             WA    98402-3298
 WILLIAMS ROSANNE                                                                     ADDRESS REDACTED
 WILLIAMS, ALAIN                                                                      ADDRESS REDACTED
 WILLIAMS, ALEX JAY                                                                   ADDRESS REDACTED
 WILLIAMS, ANDREA                                                                     ADDRESS REDACTED
 WILLIAMS, ANN                                                                        ADDRESS REDACTED
 WILLIAMS, ANTHONY C                                                                  ADDRESS REDACTED
 WILLIAMS, ARLIA MICHELLE                                                             ADDRESS REDACTED
 WILLIAMS, BARRY A                                                                    ADDRESS REDACTED
 WILLIAMS, BRENDA A                                                                   ADDRESS REDACTED
 WILLIAMS, BRIAN CLAY                                                                 ADDRESS REDACTED
 WILLIAMS, CHARLENE BERNICE                                                           ADDRESS REDACTED
 WILLIAMS, CHEYENNE                                                                   ADDRESS REDACTED
 WILLIAMS, CHRISTOPHER JOHN                                                           ADDRESS REDACTED
 WILLIAMS, CINDY LOU                                                                  ADDRESS REDACTED
 WILLIAMS, CODY J                                                                     ADDRESS REDACTED
 WILLIAMS, COLBERT                                                                    ADDRESS REDACTED
 WILLIAMS, CORRISSA R                                                                 ADDRESS REDACTED
 WILLIAMS, CRAIG                                                                      ADDRESS REDACTED
 WILLIAMS, DANIELLE                                                                   ADDRESS REDACTED
 WILLIAMS, DAVID CRAIG                                                                ADDRESS REDACTED
 WILLIAMS, DEBORAH                                                                    ADDRESS REDACTED
 WILLIAMS, DEBORAH                                                                    ADDRESS REDACTED
 WILLIAMS, DENA D                                                                     ADDRESS REDACTED
 WILLIAMS, DENNIS                                                                     ADDRESS REDACTED
 WILLIAMS, DON L                                                                      ADDRESS REDACTED
 WILLIAMS, EIESHA A.                                                                  ADDRESS REDACTED
 WILLIAMS, FRANCES A                                                                  ADDRESS REDACTED
 WILLIAMS, FRANCISE                                                                   ADDRESS REDACTED
 WILLIAMS, FRED R.                                                                    ADDRESS REDACTED
 WILLIAMS, ISAAC                                                                      ADDRESS REDACTED
 WILLIAMS, JACOB MICHAEL                                                              ADDRESS REDACTED
 WILLIAMS, JANICE KAY                                                                 ADDRESS REDACTED
 WILLIAMS, JAQUELYNNE LOU                                                             ADDRESS REDACTED
 WILLIAMS, JASON RAY                                                                  ADDRESS REDACTED
 WILLIAMS, JENNIFER R.                                                                ADDRESS REDACTED
 WILLIAMS, JOHN A                                                                     ADDRESS REDACTED
 WILLIAMS, JONATHAN TAYLOR                                                            ADDRESS REDACTED
 WILLIAMS, JORDAN                                                                     ADDRESS REDACTED
 WILLIAMS, JUSTIN                                                                     ADDRESS REDACTED
 WILLIAMS, JUSTIN C.                                                                  ADDRESS REDACTED
 WILLIAMS, JUSTIN MICHAEL                                                             ADDRESS REDACTED
 WILLIAMS, KARCH PATRICK                                                              ADDRESS REDACTED
 WILLIAMS, KELLY ANN                                                                  ADDRESS REDACTED
 WILLIAMS, KIRK A                                                                     ADDRESS REDACTED
 WILLIAMS, LEXXI RENEE                                                                ADDRESS REDACTED
 WILLIAMS, LUKE                                                                       ADDRESS REDACTED
 WILLIAMS, MARCUS                                                                     ADDRESS REDACTED
 WILLIAMS, MELISSA KAY                                                                ADDRESS REDACTED
 WILLIAMS, MICAH K.                                                                   ADDRESS REDACTED
 WILLIAMS, MICHAEL S                                                                  ADDRESS REDACTED
 WILLIAMS, NATHEN                                                                     ADDRESS REDACTED
 WILLIAMS, NEYANA DEKIVEYA                                                            ADDRESS REDACTED
 WILLIAMS, PATRICIA ALMA                                                              ADDRESS REDACTED
 WILLIAMS, PAUL WAYNE                                                                 ADDRESS REDACTED
 WILLIAMS, PHILLIP A                                                                  ADDRESS REDACTED
 WILLIAMS, RICK B                                                                     ADDRESS REDACTED
 WILLIAMS, ROBIN                                                                      ADDRESS REDACTED
 WILLIAMS, ROSHON Y                                                                   ADDRESS REDACTED
 WILLIAMS, SAMANTHA IRENE                                                             ADDRESS REDACTED
 WILLIAMS, SELENA MARIE                                                               ADDRESS REDACTED
 WILLIAMS, SHARON                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                      Page 333 of 342
                                                                            Case 15-11874-KG                 Doc 3995ExhibitFiled
                                                                                                                             D    11/26/18             Page 349 of 357
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail


              Company                                             Contact                        Address 1                                 Address 2         Address 3              City   State       Zip      Country
 WILLIAMS, SHARON                                                                 ADDRESS REDACTED
 WILLIAMS, STELLINA R.                                                            ADDRESS REDACTED
 WILLIAMS, STEPHANIE                                                              ADDRESS REDACTED
 WILLIAMS, TAYLER                                                                 196 PONDEROSA CRT                                                                      BELLINGHAM        WA      98229
 WILLIAMS, TAYLER A.                                                              ADDRESS REDACTED
 WILLIAMS, THOMAS                                                                 ADDRESS REDACTED
 WILLIAMS, TODD                                                                   ADDRESS REDACTED
 WILLIAMS, TREVOR R                                                               ADDRESS REDACTED
 WILLIAMS, VICTORIA                                                               ADDRESS REDACTED
 WILLIAMSON, CONNIE                                                               ADDRESS REDACTED
 WILLIAMSON, CURTIS E                                                             ADDRESS REDACTED
 WILLIAMSON, JUSTIN ALLEN                                                         ADDRESS REDACTED
 WILLIAMSON, MELLISSA                                                             ADDRESS REDACTED
 WILLIAMSON, STEVEN                                                               ADDRESS REDACTED
 WILLIAMS-WAKE, JACOB                                                             ADDRESS REDACTED

 WILLIAMS-WELCH, JOANNE MINNETTE                                                  ADDRESS REDACTED
 WILLIE, DAVID                                                                    ADDRESS REDACTED
 WILLIE, JOHNSON                                                                  2900 HICKORY LN SE                                                                     PORT ORCHARD      WA      98366
 WILLIS HALL                                                                      ADDRESS REDACTED
 WILLIS OF NEW YORK                                                               200 LIBERTY STREET                   6TH FLOOR                                         NEW YORK          NY      10281
 WILLIS OF NEW YORK INC                                                           PO BOX 4557                                                                            NEW YORK          NY      10249-4557
 WILLIS, BRIDGET A                                                                ADDRESS REDACTED
 WILLIS, DARREL L                                                                 ADDRESS REDACTED
 WILLIS, ETHAN CANFIELD                                                           ADDRESS REDACTED
 WILLIS, JOHN                                                                     ADDRESS REDACTED
 WILLIS, KENDALL                                                                  ADDRESS REDACTED
 WILLIS, SHELBY RUTH                                                              ADDRESS REDACTED
 WILLIS, TYLER                                                                    ADDRESS REDACTED
 WILLOUGHBY, JILL                                                                 ADDRESS REDACTED
 WILLOUGHBY, MICHAEL                                                              ADDRESS REDACTED
 WILLOUGHBY, NATHANIEL J.                                                         ADDRESS REDACTED
 WILLOUGHBY, SHERRI                                                               ADDRESS REDACTED
 WILLOWS DANIEL                                                                   ADDRESS REDACTED
 WILLSON, SARAH CHRISTINA                                                         ADDRESS REDACTED
 WILSCO, HEIDI DANELLE                                                            ADDRESS REDACTED
 WILSON , SHIRLEY                                                                 123 ABERDEEN                                                                           ABERDEEN          WA      98520
 WILSON ELECTRIC SERVICES CORP                                                    600 E GILBERT DR                                                                       TEMPE             AZ      85281
 WILSON JR., RICKY EUGENE                                                         ADDRESS REDACTED
 WILSON MOTORS                                                                    PO BOX 29180                                                                           BELLINGHAM        WA      98228-1180
 WILSON, AIMEE ALICE                                                              ADDRESS REDACTED
 WILSON, ALYSSA                                                                   ADDRESS REDACTED
 WILSON, ANITA L                                                                  ADDRESS REDACTED
 WILSON, BRANDY SUE                                                               ADDRESS REDACTED
 WILSON, BRITTANIE CAITLYNNE                                                      ADDRESS REDACTED
 WILSON, CHERIE                                                                   ADDRESS REDACTED
 WILSON, CHERYL A                                                                 ADDRESS REDACTED
 WILSON, CODY                                                                     ADDRESS REDACTED
 WILSON, CODY JACOB                                                               ADDRESS REDACTED
 WILSON, DALE                                                                     ADDRESS REDACTED
 WILSON, DALE R.                                                                  ADDRESS REDACTED
 WILSON, DANIEL                                                                   ADDRESS REDACTED
 WILSON, DEBRA S.                                                                 ADDRESS REDACTED
 WILSON, DEREK                                                                    ADDRESS REDACTED
 WILSON, EMILY SUZANNE                                                            ADDRESS REDACTED
 WILSON, G. ROBIN                                                                 ADDRESS REDACTED
 WILSON, JADE A.                                                                  ADDRESS REDACTED
 WILSON, JAMES                                                                    ADDRESS REDACTED
 WILSON, JANET L                                                                  ADDRESS REDACTED
 WILSON, JANET S                                                                  ADDRESS REDACTED
 WILSON, JENNIFER LEANNE                                                          ADDRESS REDACTED
 WILSON, JERRY ALAN                                                               ADDRESS REDACTED
 WILSON, JESSICA L.                                                               ADDRESS REDACTED
 WILSON, JORDAN JEFFREY                                                           ADDRESS REDACTED
 WILSON, JOYCE M                                                                  ADDRESS REDACTED
 WILSON, JULIE ANN                                                                ADDRESS REDACTED
 WILSON, KALISSE DANIELLE                                                         ADDRESS REDACTED
 WILSON, KAREN LEONE                                                              ADDRESS REDACTED
 WILSON, KAYLA CRISTINE                                                           ADDRESS REDACTED
 WILSON, KELLI                                                                    ADDRESS REDACTED
 WILSON, KENNEDY R                                                                ADDRESS REDACTED
 WILSON, LANCE                                                                    ADDRESS REDACTED
 WILSON, MICHAEL C                                                                ADDRESS REDACTED
 WILSON, MICHELLE                                                                 ADDRESS REDACTED
 WILSON, NADINE                                                                   ADDRESS REDACTED
 WILSON, NYELA SHARAY                                                             ADDRESS REDACTED
 WILSON, PATRICIA L.                                                              ADDRESS REDACTED
 WILSON, PAULA SUE                                                                ADDRESS REDACTED
 WILSON, RACHEL ELLEN                                                             ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                             Page 334 of 342
                                                                            Case 15-11874-KG                           Doc 3995ExhibitFiled
                                                                                                                                       D    11/26/18              Page 350 of 357
                                                                                                                                  Creditor Matrix
                                                                                                                             Served via First Class Mail


                Company                                           Contact                              Address 1                                     Address 2          Address 3                 City   State     Zip     Country
 WILSON, REGINALD                                                                     19005 ANNALEE AVE.                                                                            CARSON               CA    90746
 WILSON, REGINALD C                                                                   ADDRESS REDACTED
 WILSON, RICHARD G                                                                    ADDRESS REDACTED
 WILSON, RICKY                                                                        265 ASH AVE.                               #C                                                 CHULA VISTA          CA   91910
 WILSON, RICKY                                                                        ADDRESS REDACTED
 WILSON, ROBERT G                                                                     ADDRESS REDACTED
 WILSON, ROCKELLE                                                                     ADDRESS REDACTED
 WILSON, SABRA                                                                        ADDRESS REDACTED
 WILSON, SAMANTHA                                                                     ADDRESS REDACTED
 WILSON, SEAN                                                                         ADDRESS REDACTED
 WILSON, SHANNON FRANCES                                                              ADDRESS REDACTED
 WILSON, SHERRY L                                                                     ADDRESS REDACTED
 WILSON, STEPHANIE I                                                                  ADDRESS REDACTED
 WILSON, SYLVIA D                                                                     ADDRESS REDACTED
 WILSON, TOMI                                                                         ADDRESS REDACTED
 WILSON, TRAVIS                                                                       ADDRESS REDACTED
 WILSON, TY WARREN                                                                    ADDRESS REDACTED
 WIMBLEY, ASIA LESLIEANN                                                              ADDRESS REDACTED
 WIN HOLT EQUIPMENT GROUP                                                             PO BOX 823210                                                                                 PHILADELPHIA         PA   19182-3210
 WINCHELL, SAMANTHA LYNN                                                              ADDRESS REDACTED
 WINCHELL, SHANNON M.                                                                 ADDRESS REDACTED
 WINDEN, ROBYN R                                                                      ADDRESS REDACTED
 WINDER FARMS                                                                         PO BOX 70009                                                                                  WEST VALLEY CITY     UT   84170
 WINDSOR FOODS                                                                        4200 E CONCOURS DR. #100                                                                      ONTARIO              CA   91764
 WINDWARD HIGH SCHOOL                                                                 PO BOX 428                                                                                    FERNDALE             WA   98248
 WINDY BAY HOLDINGS LLC                      DBA PURE WILD OREGON                     PO BOX 1691                                                                                   WINCHESTER BAY       OR   97467
 WINDY MEADOW NURSERY                                                                 7020 DAHLBERG RD                                                                              FERNDALE             WA   98248
 WINE WAREHOUSE IMPORTS                                                               PO BOX 910900                                                                                 LOS ANGELES          CA   90091
 WINE WINE SITUATION LLC                                                              6210 WILSHIRE BLVD SUITE 208                                                                  LOS ANGELES          CA   90048
 WINEMA ELECTRIC INC                                                                  PO BOX 173                                                                                    KLAMATH FALLS        OR   97601
 WINFREY, NICHOLE RENEE                                                               ADDRESS REDACTED
 WING, ZACKARY AARON                                                                  ADDRESS REDACTED
 WINK , DEBORAH                                                                       3037 LAMLIGHTER ST                                                                            SIMI VALLEY          CA   93065-5283
 WINK, DEBORAH                                                                        3037 LAMPLIGHTER ST.                                                                          SIMI VALLEY          CA   93065
 Wink, Deborah E                                                                      ADDRESS REDACTED
 WINKENWADER, ERIN                                                                    ADDRESS REDACTED
 WINKLE, SPENCER BOONE                                                                ADDRESS REDACTED
 WINKLER, CORY ALLEN                                                                  ADDRESS REDACTED
 WINKLER, JULIE                                                                       ADDRESS REDACTED
 WINKLER, VANESSA                                                                     ADDRESS REDACTED
 WINN, HENRY HARRISON                                                                 ADDRESS REDACTED
 WINN, PATRICK CREIGHTON                                                              ADDRESS REDACTED
 WINNER, WILLIAM C.                                                                   ADDRESS REDACTED
 WINNINGHOSS , TOM                                                                    5257 E APPIAN WAY                                                                             LONG BEACH           CA   90803-1969
 WINSJANSEN, SCOTT                                                                    ADDRESS REDACTED
 WINSTON, KATHY A.                                                                    ADDRESS REDACTED
 WINTER, CARREN                                                                       ADDRESS REDACTED
 WINTERMUTE, JULIE D                                                                  ADDRESS REDACTED
 WINTERS, RICH A                                                                      ADDRESS REDACTED
 WINZENRIED, LONA MAY                                                                 ADDRESS REDACTED
 WIRFS, JOHN W.                                                                       ADDRESS REDACTED
 WIRTS, RILEY                                                                         ADDRESS REDACTED

 WIRTZ BEVERAGE NEVADA BEER INC                                                       FILE 50335                                                                                    LOS ANGELES          CA   90074-0335
 WIRTZ, JOHN                                                                          ADDRESS REDACTED
 WIRTZ, KATHRYN LYNN                                                                  ADDRESS REDACTED
 WIS International                                                                    9265 Sky Park Court, Suite 100                                                                San Diego            CA   92123
 WIS INTERNATIONAL                                                                    PO BOX 200081                                                                                 DALLAS               TX   75320-0081
                                             ATTN TOM COMPOGIANNIS, CHIEF FINANCIAL
 WIS INTERNATIONAL                           OFFICER                                  9265 SKY PARK COURT, SUITE 100                                                                SAN DIEGO            CA   92123
 WIS INTERNATIONAL                           WIS International                                                                   9265 Sky Park Court, Suite 100                     San Diego            CA   92123
 WISCHEMANN, RAVEN DAWN                                                               ADDRESS REDACTED
 WISE, KATHLEEN RICHMOND                                                              ADDRESS REDACTED
 WISE-RX, LTD.                               ATTN PHARMACY NETWORK COORDINATOR        P.O. BOX 1381                                                                                 WESTERVILLE          OH   43086-9808
 WISHKAH RIVER DISTILLERY                                                             2210 PORT INDUSTRIAL ROAD                                                                     ABERDEEN             WA   98520
 WISHKAH RIVER DISTILLERY                                                             2210 PORT INDUSTRIAL ROAD                  SUITE W                                            ABERDEEN             WA   98520
 WISHKAH VALLEY SCHOOL                                                                4640 WISHKAH ROAD                                                                             ABERDEEN             WA   98520
 WISMETTAC ASIAN FOODS                                                                13409 ORDEN DR                                                                                SANTA FE SPRINGS     CA   90670
 WISNIEWSKI, CARLA J                                                                  ADDRESS REDACTED
 WITCZAK, MATTHEW MACIEJ                                                              ADDRESS REDACTED
 WITHALL, KAREN S.                                                                    ADDRESS REDACTED
 WITHERS, VANESSA                                                                     ADDRESS REDACTED
 WITHROW, DOUGLAS F                                                                   ADDRESS REDACTED
 WITHROW, SALLY JANE                                                                  ADDRESS REDACTED
 WITT, DAVID RUSSELL                                                                  ADDRESS REDACTED
 WITT, KYLER                                                                          ADDRESS REDACTED
 WITT, MARY E.                                                                        ADDRESS REDACTED
 WITTHANS, MICHAEL E                                                                  ADDRESS REDACTED
 WITTICH, KARL WARREN                                                                 ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                       Page 335 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 351 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                Company                                            Contact                            Address 1                                  Address 2         Address 3                City   State       Zip      Country
 WIXOM, JODEE LYNN                                                                 ADDRESS REDACTED
 WIZIG, ANDREW SCOTT                                                               ADDRESS REDACTED
 WOELKERS, HILLORY A.                                                              ADDRESS REDACTED
 WOHL, ROBERT                                                                      ADDRESS REDACTED
 WOHLMAN, LINDSEY                                                                  ADDRESS REDACTED
 WOITT, HELEN                                                                      ADDRESS REDACTED
 WOJAK, DARLENE                                                                    ADDRESS REDACTED
 WOLF CREEK BREWERY                                                                25108 RYE CANYON LOOP                                                                       VALENCIA            CA      91355
 WOLF, ASHLEY                                                                      ADDRESS REDACTED
 WOLF, CYNTHIA LOUISE                                                              ADDRESS REDACTED
 WOLF, EVAN P.                                                                     ADDRESS REDACTED
 WOLFE, AARON MICHAEL                                                              ADDRESS REDACTED
 WOLFE, ALAN                                                                       ADDRESS REDACTED
 WOLFE, JONATHON                                                                   ADDRESS REDACTED
 WOLFF VINEYARDS                                                                   6238 ORCUTT ROAD                                                                            SAN LUIS OBISPO     CA      93401
 WOLFF, DYLAN                                                                      ADDRESS REDACTED
 WOLFF, JAMES NATHAN                                                               ADDRESS REDACTED
 WOLFF, KARA                                                                       ADDRESS REDACTED
 WOLFF, MICHAEL W                                                                  ADDRESS REDACTED
 WOLFF, SONJA D                                                                    ADDRESS REDACTED
 WOLFGANG, JORDAN HIROSHI                                                          ADDRESS REDACTED
 WOLFORD, JAMIE                                                                    ADDRESS REDACTED
 WOLFSEN, BRENT DANIEL                                                             ADDRESS REDACTED
 WOLFSON, ESQ., KEN                                                                650 TOWN CENTER DR.                       STE. 2000                                         COSTA MESA          CA      92626
 WOLLAM, THEODORE ROSS                                                             ADDRESS REDACTED
 WOLLAND, TADD R.                                                                  ADDRESS REDACTED
 WOLLER, LEANNA FAYE                                                               ADDRESS REDACTED
 WOLLIN, ALEX                                                                      ADDRESS REDACTED
 WOLLMAN, ANDRE W                                                                  ADDRESS REDACTED
 WOLSEY, KEPLAR ETHAN ELMO                                                         ADDRESS REDACTED
 WOLTERS KLUWER HEALTH                                                             PO BOX 1610                                                                                 HAGERSTOWN          MD      21740
 WOLTHAUSEN, PHILIP ARIC                                                           ADDRESS REDACTED
 WOLTMAN, SUSANNE M                                                                ADDRESS REDACTED
 Womble Bond Dickinson (US) LLP              Attn Philip J. Mohr, Esq.             300 North Greene Street Suite 1900                                                          Greensboro          NC      27401
 WONDERLING, BRADFORD                                                              ADDRESS REDACTED
 WONDERLING, JULIE B.                                                              ADDRESS REDACTED
 WONG POTATOES INC                                                                 17600 HIGHWAY 39                                                                            KLAMATH FALLS       OR      97603
 WONG, BARBARA                                                                     ADDRESS REDACTED
 WONG, DAVID RAMON                                                                 ADDRESS REDACTED
 WONG, DELILAH M.                                                                  ADDRESS REDACTED
 WONG, KONG-WAH                                                                    ADDRESS REDACTED
 WONG, LEH CHING                                                                   ADDRESS REDACTED
 WONG, LISA C.                                                                     ADDRESS REDACTED
 WONG, MICHAEL BAIN-FUN WOO                                                        ADDRESS REDACTED
 WONG, PEGGY Y.                                                                    ADDRESS REDACTED
 WONG, PING                                                                        ADDRESS REDACTED
 WONG, SAU KING                                                                    ADDRESS REDACTED
 WONG, SILVIA                                                                      ADDRESS REDACTED
 WONG, TOMMY ANTHONY                                                               ADDRESS REDACTED
 WOOD , DANIELLE                                                                   1046 SYCAMORE CT                                                                            UPLAND              CA      91786-6868
 WOOD , MIKE                                                                       5434 E ST                                                                                   SPRINGFIELD         OR      97478
 WOOD JEFFERY                                                                      ADDRESS REDACTED
 WOOD, ANN MARY                                                                    ADDRESS REDACTED
 Wood, Bonnie                                                                      ADDRESS REDACTED
 WOOD, CATHLEEN                                                                    ADDRESS REDACTED
 WOOD, CRYSTAL J.                                                                  ADDRESS REDACTED
 WOOD, DAKOTA                                                                      ADDRESS REDACTED
 WOOD, DEBBIE LYNN                                                                 ADDRESS REDACTED
 WOOD, DORA ROMERO                                                                 ADDRESS REDACTED
 WOOD, JEFFREY M.                                                                  4049 AMELIA CT NE                                                                           LACEY               WA      98516
 WOOD, JESSICA                                                                     ADDRESS REDACTED
 WOOD, JESSICA A                                                                   ADDRESS REDACTED
 Wood, Jessica A.                                                                  1100 2nd STREET                                                                             ABERDEEN            WA      98520
 WOOD, JILLENE                                                                     ADDRESS REDACTED
 WOOD, JOSEPH ADAM                                                                 ADDRESS REDACTED
 WOOD, KAREN                                                                       ADDRESS REDACTED
 WOOD, KERRY JEAN                                                                  ADDRESS REDACTED
 WOOD, LANCE CRAIG                                                                 ADDRESS REDACTED
 WOOD, MARINA                                                                      ADDRESS REDACTED
 WOOD, ROBERT                                                                      ADDRESS REDACTED
 WOOD, TANYA                                                                       ADDRESS REDACTED
 WOOD, TAYLOR L                                                                    ADDRESS REDACTED
 WOOD, TRACI                                                                       ADDRESS REDACTED
 WOODARD, AMANDA JO                                                                ADDRESS REDACTED

 WOODARD, VIOLA CRIZZALY HIDALGO                                                   ADDRESS REDACTED
 WOODIN ELEMENTARY                                                                 12950 NE 195TH ST                                                                           BOTHELL             WA      98011
 WOODIN, SARAYAH                                                                   ADDRESS REDACTED
 WOODINVILLE                                                                       17641 GARDEN WAY NE                                                                         WOODINVILLE         WA      98072




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 336 of 342
                                                                            Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                  D    11/26/18                Page 352 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


             Company                                              Contact                        Address 1                                       Address 2           Address 3             City     State     Zip     Country
 WOODINVILLE CITY OF                                                              TREASURY OFFICE                                                                                WOODINVILLE        WA    98072
 WOODINVILLE CITY OF TREASURY
 OFFICE                                                                           17301 133RD AVE NE                                                                             WOODINVILLE        WA   98072
 WOODINVILLE GARDENS LLC                     C/O TRF PACIFIC, INC.                2025 FIRST AVE.                            SUITE 1100                                          SEATTLE            WA   98121
 WOODINVILLE HIGH SCHOOL                                                          19819 136TH AVE NE                                                                             WOODINVILLE        WA   98072

 WOODINVILLE MONTESSORI SCHOOL                                                    19102 NORTH CREEK PARKWAY SOUTH                                                                BOTHELL            WA   98011
 WOODINVILLE WATER DISTRICT                                                       PO BOX 1390                                                                                    WOODINVILLE        WA   98072-1390
 Woodinville Water District                  Attn William Linton                  Inslee Best Doezie Ryder P.S.              10900 NE 4th Street, Suite 1500                     Bellevue           WA   98004
 Woodinville Water District                  WOODINVILLE WATER DISTRICT                                                      PO BOX 1390                                         WOODINVILLE        WA   98072-1390
 WOODINVILLE WEEKLY                                                               PO BOX 587                                                                                     WOODINVILLE        WA   98072
 WOODLAND                                                                         7707 112TH ST E                                                                                PUYALLUP           WA   98373
 WOODLAND ELEMENTARY PTO                                                          7707 112TH ST E                                                                                PUYALLUP           WA   98373
 WOODLEY, JEFFREY ALAN                                                            ADDRESS REDACTED
 WOODMAN CONSTRUCTION INC                                                         10910 117TH PLACE NE BLDG 6                                                                    KIRKLAND           WA   98033
 WOODRING, AMANDA L                                                               ADDRESS REDACTED
 WOODRUFF, CHRISTOPHER RYAN                                                       ADDRESS REDACTED
 WOODRUM, BRANDON MICHAEL                                                         ADDRESS REDACTED
 WOODS, AMPARO                                                                    ADDRESS REDACTED
 WOODS, ANTHONY                                                                   ADDRESS REDACTED
 Woods, Bryan E.                                                                  16034 Via Galan                                                                                Rancho Santa Fe    CA   92091
 WOODS, BRYAN EARL                                                                ADDRESS REDACTED
 WOODS, CATHERINE T                                                               ADDRESS REDACTED
 WOODS, CYDNEY                                                                    ADDRESS REDACTED
 WOODS, GARY L                                                                    ADDRESS REDACTED
 WOODS, KAROLYN I.                                                                ADDRESS REDACTED
 WOODS, KATHEE                                                                    ADDRESS REDACTED
 WOODS, MARIANNE                                                                  ADDRESS REDACTED
 WOODS, MARY                                                                      ADDRESS REDACTED
 WOODS, MARZENA BARBARA                                                           ADDRESS REDACTED
 WOODS, PASSION MONIQUE                                                           ADDRESS REDACTED
 WOODS, PAULA C                                                                   ADDRESS REDACTED
 WOODS, TAMMY KAY                                                                 ADDRESS REDACTED
 WOODS, WAYNE VINCENT                                                             ADDRESS REDACTED
 WOODSIDE ELEMENTARY                                                              17000 23RD AVE SE                                                                              BOTHELL            WA   98012
 WOODSTOCK MEDIA GROUP                       ON-HOLD CONCEPTS                     7121 27TH ST W                                                                                 UNIVERSITY PLACE   WA   98466-4623
 WOODSTOCK, KARA DAUN                                                             ADDRESS REDACTED
 WOODWARD, ALMA DELIA                                                             ADDRESS REDACTED
 WOODWARD, DEANNE KRISTINE                                                        ADDRESS REDACTED
 WOODWARD, TRACI L                                                                ADDRESS REDACTED
 WOODWORTH JR, WILLIAM                                                            ADDRESS REDACTED
 WOODWORTH, TYLER MORGAN                                                          ADDRESS REDACTED
 WOODY, ELIZABETH A.                                                              ADDRESS REDACTED
 WOOLARD, DEANNA J.                                                               ADDRESS REDACTED
 WOOLEVER, BRANDON                                                                ADDRESS REDACTED
 WOOLFOLK, MARTHA                                                                 ADDRESS REDACTED
 WOOLLEYS REFRIG CONST                                                            PO BOX 42025                                                                                   EUGENE             OR   97404
 WOOLSEY, CODY J.                                                                 ADDRESS REDACTED
 WOOLSEY, JORDAN                                                                  ADDRESS REDACTED
 WORKMAN, ARIA                                                                    ADDRESS REDACTED
 WORKMAN, DANIEL SCOTT                                                            ADDRESS REDACTED
 WORKMAN, LENA                                                                    ADDRESS REDACTED
 WORKMAN, RYAN R.                                                                 ADDRESS REDACTED
 WORLDPAY USA, INC.                                                               600 MORGAN FALLS ROAD                      SUITE 260                                           ATLANTA            GA   30350
 WORLEY, AARON EUGENE                                                             ADDRESS REDACTED
 WORLEY, CHRISTOPHER SCOTT                                                        ADDRESS REDACTED
 WORLEY, DAWN                                                                     ADDRESS REDACTED
 WORLEY, GEOFFREY DONOVAN                                                         ADDRESS REDACTED
 WORLEY, JENNIFER LEE                                                             ADDRESS REDACTED
 WORLEY, MATTHEW K.                                                               ADDRESS REDACTED
 WORLEY, SUSAN                                                                    ADDRESS REDACTED
 WORONIAK, ANETA                                                                  ADDRESS REDACTED
 WORRELL, DAN                                                                     ADDRESS REDACTED
 WORRELL, DAN E.                                                                  ADDRESS REDACTED
 WORRELL, MARIA E                                                                 ADDRESS REDACTED
 WOYSKI, DANIEL J.                                                                ADDRESS REDACTED
 WP SIGN SYSTEMS.                                                                 88 KING STREET                                                                                 DOVER              NJ   07801
 WPX Courier LLC                                                                  3402 West Valley Highway N., Ste 102                                                           Auburn             WA   98001
 WPXCOURIER LLC                                                                   C/O ACCOUNTING DEPT.                                                                           SANTA CLARA        CA   95052
 WPXCOURIER LLC                              C/O ACCOUNTING DEPT                  PO BOX 225                                                                                     SANTA CLARA        CA   95052
 WRAZIN, SIDNEY LYNN                                                              ADDRESS REDACTED
 WRIGHT , JEANNE                                                                  5915 CAMELOT DR SW                                                                             OLYMPIA            WA   98512-1919
 Wright National Flood                                                            801 94th Ave North, Ste 110                                                                    St. Petersburg     FL   33702
 WRIGHT NATIONAL FLOOD                                                            801 94TH AVE NORTH                         SUITE 100                                           ST. PETERSBURG     FL   33702
 WRIGHT NATIONAL FLOOD                                                            801 94TH AVE NORTH                         SUITE 110                                           ST. PETERSBURG     FL   33702
 Wright National Flood                                                            PO Box 33003                                                                                   St. Petersburg     FL   33733
 WRIGHT NATIONAL FLOOD                       INSURANCE CO                         PO BOX 33070                                                                                   ST PETERSBURG      FL   33733-8070
 WRIGHT ROOFING INC                                                               PO BOX 9339                                                                                    TACOMA             WA   98490
 WRIGHT, ADAM                                                                     ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 337 of 342
                                                                            Case 15-11874-KG                               Doc 3995ExhibitFiled
                                                                                                                                           D    11/26/18                     Page 353 of 357
                                                                                                                                            Creditor Matrix
                                                                                                                                       Served via First Class Mail


              Company                                             Contact                                 Address 1                                            Address 2                     Address 3                    City   State       Zip      Country
 WRIGHT, JENNIFER                                                                           ADDRESS REDACTED
 WRIGHT, JOSEPH M.                                                                          ADDRESS REDACTED
 WRIGHT, KATELYN                                                                            ADDRESS REDACTED
 WRIGHT, KATELYN BECK                                                                       ADDRESS REDACTED
 WRIGHT, LIBBY                                                                              ADDRESS REDACTED
 WRIGHT, MADELEINE                                                                          ADDRESS REDACTED
 WRIGHT, MADELEINE O.                                                                       ADDRESS REDACTED
 WRIGHT, NATHAN                                                                             ADDRESS REDACTED
 WRIGHT, ROBERT                                                                             ADDRESS REDACTED
 WRIGHT, ROBERT DANIEL                                                                      ADDRESS REDACTED
 WRIGHT, SCOTT                                                                              ADDRESS REDACTED
 WRIGHT, TODD A                                                                             ADDRESS REDACTED
 WRIGHT, TREVION D                                                                          ADDRESS REDACTED
 WRINKLE, JACKIE LEE                                                                        ADDRESS REDACTED
 WRUBLESKI, SETH EDWARD                                                                     ADDRESS REDACTED
 WSLCB                                                                                      PO BOX 43098                                                                                                      OLYMPIA            WA      98504-3098
 WU, DEXI                                                                                   ADDRESS REDACTED
 WU, ENXI                                                                                   ADDRESS REDACTED
 WUERFELE, JODI DEE                                                                         ADDRESS REDACTED
 WUERPEL, REBECCA                                                                           ADDRESS REDACTED
 WUNDERLICH, DALANEY                                                                        ADDRESS REDACTED
 WURDINGER, CAREY                                                                           ADDRESS REDACTED
 WYANT, DANA W                                                                              ADDRESS REDACTED
 WYANT, JAMES                                                                               ADDRESS REDACTED
 WYATT, BRYCE DIONTAE                                                                       ADDRESS REDACTED
 WYATT, KIMBERLY ANN                                                                        ADDRESS REDACTED
 WYATT, MYRNA                                                                               ADDRESS REDACTED
 WYCKOFF, CHELSEA MAE                                                                       ADDRESS REDACTED
 WYCKOFF, KELLY L.                                                                          ADDRESS REDACTED
 WYGAL-THRASHER, SARAH ANN                                                                  ADDRESS REDACTED
 WYKES, PAUL                                                                                ADDRESS REDACTED
 WYMAN, DEBORAH                                                                             ADDRESS REDACTED
 WYMAN, LINDA LOUISE                                                                        ADDRESS REDACTED
 WYMER, CANDY SUE                                                                           ADDRESS REDACTED
 WYNKOOP, JASON WILLIAM                                                                     ADDRESS REDACTED
 WYOMING CHILD SUPPORT
 ENFORCEMENT                                                                                PO BOX 1027                                                                                                       CHEYENNE           WY      82003

 WYTCHERLEY, AARON CHRISTOPHER                                                              ADDRESS REDACTED
 WYTCHERLEY, MATTHEW RYAN                                                                   ADDRESS REDACTED
 XAVIER, MICHAEL                                                                            ADDRESS REDACTED
 XENOS, CORY                                                                                ADDRESS REDACTED
 XEROX STATE & LOCAL SOLUTIONS
 INC                                                                                        500 W 190TH ST                                                                                                    GARDENA            CA      90248
 XEROX STATE & LOCAL SOLUTIONS,
 INC.                                                                                       12410 MILESTONE CENTER DRIVE, 4TH FLOOR                                                                           GERMANTOWN         MD      20876
 XL INSURANCE AMERICA                                                                       505 EAGLEVIEW BLVD.                     SUITE 100                                                                 EXTON              PA      19341
 XL INSURANCE AMERICA INC                                                                   2727 Turtle Creek Blvd                                                                                            Dallas             TX      75219
 Xl Insurance America, Inc                                                                  190 South La Salle                      Suite 3900                                                                Chicago            IL      60606
                                             Greenwich Insurance Company and XL Insurance
 XL Insurance America, Inc.                  America, Inc.                                  Sarah Mims, Esq., Deputy General Counsel       c/o XL Catlin                     505 Eagleview Blvd., Suite 100   Exton              PA      19341
 XL Insurance America, Inc.                  Timothy W. Brink, Esq.                         c/o Meltzer, Purtill & Stelle, LLC             300 S. Wacker Drive, Suite 2300                                    Chicago            IL      60606
 XTRA LEASE                                                                                 PO BOX 99262                                                                                                      CHICAGO            IL      60693
 XTRA LEASE                                  FORMERLY A J F LEASING                         PO BOX 99262                                                                                                      CHICAGO            IL      60693-9262
 XU, FENGXIAN                                                                               ADDRESS REDACTED
 XU, MU WEN                                                                                 ADDRESS REDACTED
 XU, ZHI-JUN                                                                                ADDRESS REDACTED
 YADAO, SHAY AILINA                                                                         ADDRESS REDACTED
 YAEGHOOBI, ANI                                                                             ADDRESS REDACTED
 YAHNKE, LORRAINE J                                                                         ADDRESS REDACTED
 YAHOUDY, BRETT J                                                                           ADDRESS REDACTED
 YAKIMA CITY TREASURER                       CITY OF YAKIMA UTILITY ACCTS                   129 N 2ND ST                                                                                                      YAKIMA             WA      98901

 YAKIMA COUNTY FAIR JOINT VENTURE C/O JOHN MORROW                                           5302 S. COKERY ROAD                                                                                               SPOKANE            WA      99223
 YAKIMA COUNTY TREASURER                                                                    PO BOX 22530                                                                                                      YAKIMA             WA      98907-2530
 YAKIMA PROPERTIES LLC            C/O BARCLAYS REALTY & MANAGEMENT CO.                      ATN DEREK DOKE                                 5209 LAKE WASHINGTON BLVD. NE     SUITE 100                        KIRKLAND           WA      98033
 YAKIMA WASTE SYSTEMS INC         REFUSE HAULERS                                            PO BOX 2830                                                                                                       YAKIMA             WA      98909
 YAKUB, NAZIFA                                                                              ADDRESS REDACTED
 YALE CHASE EQUIPMENT AND
 SERVICES INC                                                                               PO BOX 848905                                                                                                     LOS ANGELES        CA      90084-8905
 YAMADA GREENHOUSES AT
 HARMONY POINT                                                                              PO BOX 65                                                                                                         CLACKAMAS          OR      97015
 YAMADA SR., YOSHIHIRO CARREON                                                              ADDRESS REDACTED
 YAMAKI, THOMAS A                                                                           ADDRESS REDACTED
 YAMAMORI, CHIEMI                                                                           ADDRESS REDACTED
 YAMANISHI, NANCY                                                                           ADDRESS REDACTED
 YAMPOLSKY, THERESA E                                                                       ADDRESS REDACTED
 YANAGIHARA, ANNE S                                                                         ADDRESS REDACTED
 YANAGIHARA, KEVIN S                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                                 Page 338 of 342
                                                                                 Case 15-11874-KG                    Doc 3995ExhibitFiled
                                                                                                                                     D    11/26/18             Page 354 of 357
                                                                                                                                Creditor Matrix
                                                                                                                           Served via First Class Mail


                Company                                             Contact                              Address 1                                 Address 2         Address 3              City   State       Zip      Country
 YANDALL, SHANEMARIE ELIZEBETH                                                         ADDRESS REDACTED
 YANES, VICKY R.                                                                       ADDRESS REDACTED
 YANEZ, A ANDY                                                                         ADDRESS REDACTED
 YANEZ, GRACIANO                                                                       ADDRESS REDACTED
 YANG, GORDON P                                                                        ADDRESS REDACTED
 YANG, SHU-HUI                                                                         ADDRESS REDACTED
 YANG, XIONG                                                                           ADDRESS REDACTED
 YARBOROUGH, SHARON M                                                                  ADDRESS REDACTED
 YARBRO, JONAS DANIEL                                                                  ADDRESS REDACTED
 YARKOSKY, SUSAN J.                                                                    ADDRESS REDACTED
 YATES, BRITTANY NOELLE                                                                ADDRESS REDACTED
 YATES, DENISE                                                                         ADDRESS REDACTED
 YAU, IRENE O                                                                          ADDRESS REDACTED
 Yavapai County Attorneys Office             Charles Hastings, County Attorney         Yavapai County Courthouse               255 E. Gurley                                     Prescott          AZ      86301
 Yavapai County Community Health
 Services                                    YCCHS - Attn E.H.                         1090 Commerce Dr                                                                          Prescott          AZ      86305
 YAVAPAI COUNTY HEALTH DEPT.                                                           1090 COMMERCE DR                                                                          PRESCOTT          AZ      86305-3700
 YAVAPAI COUNTY HLTH DEPT.                                                             1090 COMMERCE DRIVE                                                                       PRESCOTT          AZ      86305
 Yavapai County Treasurer                                                              1015 Fair Street                                                                          Prescott          AZ      86305
 YAVORSKA, IVANNA                                                                      ADDRESS REDACTED
 YAZZIE, TONISEA ANN                                                                   ADDRESS REDACTED
 YBARRA, DIANA                                                                         9013 N PALM BROOK DRIVE                                                                   TUCSON            AZ      85745
 YBARRA, YOLANDA M                                                                     ADDRESS REDACTED
 YCO, DESIREE                                                                          ADDRESS REDACTED
 YEAGER, CHASE QUINLAN                                                                 ADDRESS REDACTED
 YEAGER, SUE E                                                                         ADDRESS REDACTED
 YEAGER-SANDBERG & COMPANY                   RE INLAND EMPIRE AMALG MTCUTTR            P O BOX 5433                                                                              SPOKANE           WA      99205
 YEAMAN, ALYSSA ANN                                                                    ADDRESS REDACTED
 YEATES, ALISON GAYLE                                                                  ADDRESS REDACTED
 YEE, ELIZABETH                                                                        ADDRESS REDACTED
 YEE, RANDALL S.C.                                                                     ADDRESS REDACTED
 YEH, CHAO-KU                                                                          ADDRESS REDACTED
 YELLOW CALF DENOYER, SATIANNA                                                         ADDRESS REDACTED
 YELP INC                                                                              PO BOX 204393                                                                             DALLAS            TX      75320-4393
 Yelp Inc.                                   Attn Julie Carter                         140 New Montgomery                                                                        San Francisco     CA      94105
 YES DISTRIBUTING INC                                                                  1201 MENDOTA HEIGHTS RD                                                                   MENDOTA HEIGHTS   MN      55120
 YESCO                                                                                 PO BOX 11676                                                                              TACOMA            WA      98411-6676
 YESCO-YOUNG ELECTRIC SIGN CO                                                          PO BOX 11676                                                                              TACOMA            WA      98411-6676
 YETI CORPORATION                                                                      12322 HWY 99                            SUITE 97                                          EVERETT           WA      98204
 YETI SNACKS LLC                                                                       3633 E 18TH AVE                                                                           EUGENE            OR      97403
 YETTER, FLETCHER COBI                                                                 ADDRESS REDACTED
 YEUNG, KA YIN R.                                                                      ADDRESS REDACTED
 YICK, DOUGLAS W                                                                       ADDRESS REDACTED
 YING, GIGI                                                                            3836 BRITTANY LN                                                                          LA CRESCENTA      CA      91214
 YINGST, JOHN MARK                                                                     ADDRESS REDACTED
 YNIGUEZ, RAYMOND PERDO                                                                ADDRESS REDACTED
 YNIGUEZ, SELENA LEANNE                                                                ADDRESS REDACTED
 YOHO, MICHELE                                                                         ADDRESS REDACTED
 YOLEN, REUBEN                                                                         ADDRESS REDACTED
 YOO, JOHN PAUL                                                                        ADDRESS REDACTED
 YOON, DENNIS                                                                          ADDRESS REDACTED
 YOON, ISAAC J.                                                                        ADDRESS REDACTED
 YOON, JARED                                                                           ADDRESS REDACTED
 YOON, JASON                                                                           ADDRESS REDACTED
 YORBA CANYON PARTNERS LLC                                                             PO BOX 894845                                                                             LOS ANGELES       CA      90189-4845
 Yorba Linda Water District                                                            1717 E Mira Loma Ave                                                                      Placentia         CA      92870
 YORBA LINDA WATER DISTRICT                                                            PO BOX 54348                                                                              LOS ANGELES       CA      90054-0348
 YORBA LINDA WATER DISTRICT                  ATTN FOG CONTROL PROGRAM                  PO BOX 309                                                                                YORBA LINDA       CA      92885-0309
 YORBA LINDA WATER DISTRICT                  Yorba Linda Water District                                                        1717 E Mira Loma Ave                              Placentia         CA      92870
 YORK ENTERPRISES, INC.                      ATTN ELAYNE L. PERRY                      1 CHURCH STREET                         5TH FLOOR                                         NEW HAVEN         CT      06511
 YORK JR., JIMMY CARROLL                                                               ADDRESS REDACTED
 YORK, ELIZABETH                                                                       POBOX8265                                                                                 BEND              OR      97708
 YORK, ELIZABETH CLARICE                                                               ADDRESS REDACTED
 YORK, JACLYN                                                                          ADDRESS REDACTED
 YOSHIOKA, KELLY                                                                       ADDRESS REDACTED
 YOUMANS, LEE J.                                                                       ADDRESS REDACTED
 YOUNCE, CHRISTINA MICHELLE                                                            ADDRESS REDACTED
 YOUNG , JOSHUA                                                                        2800 NEILSON WAY                                                                          SANTA MONICA      CA      90405-4025
 Young Conaway Stargatt & Taylor, LLP        Attn Ian J. Bambrick                      1000 North King Street                  Rodney Square                                     Wilmington        DE      19801
 YOUNG, ALEXA                                                                          ADDRESS REDACTED
 YOUNG, BENJAMIN                                                                       ADDRESS REDACTED
 YOUNG, CATHEY SHEREALL                                                                ADDRESS REDACTED
 YOUNG, EDDIE                                                                          ADDRESS REDACTED
 YOUNG, EDITH                                                                          ADDRESS REDACTED
 YOUNG, HEIDI A.                                                                       ADDRESS REDACTED
 YOUNG, IAIN ANDREW                                                                    ADDRESS REDACTED
 YOUNG, INU F.                                                                         ADDRESS REDACTED
 YOUNG, JAMES                                                                          ADDRESS REDACTED
 YOUNG, JASON A                                                                        ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                     Page 339 of 342
                                                                            Case 15-11874-KG                     Doc 3995ExhibitFiled
                                                                                                                                 D    11/26/18             Page 355 of 357
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail


               Company                                            Contact                            Address 1                                 Address 2         Address 3               City   State       Zip      Country
 YOUNG, JEFF LYNN                                                                 ADDRESS REDACTED
 YOUNG, KELSEY                                                                    ADDRESS REDACTED
 YOUNG, MARLENE B                                                                 ADDRESS REDACTED
 YOUNG, NICOLE                                                                    ADDRESS REDACTED
 YOUNG, RALPH                                                                     ADDRESS REDACTED
 YOUNG, REBECCA                                                                   ADDRESS REDACTED
 YOUNG, SHANTAL MARIE                                                             ADDRESS REDACTED
 YOUNG, TERRY                                                                     ADDRESS REDACTED
 YOUNG, TRAVIS WADE                                                               ADDRESS REDACTED
 YOUNG, TRENT                                                                     ADDRESS REDACTED
 YOUNG, TRICIA T                                                                  ADDRESS REDACTED
 YOUNG, YESSICA MARIE                                                             ADDRESS REDACTED
 YOUNGBLOOD, DATHA J                                                              ADDRESS REDACTED
 YOUNGDAHL, JEFFREY                                                               ADDRESS REDACTED
 YOUNGER, ERIC R                                                                  ADDRESS REDACTED
 YOUNGREN, ERIK                                                                   ADDRESS REDACTED
 YOUNGREN, ZACHARY J.                                                             ADDRESS REDACTED
 YOUNGS INC                                                                       PO BOX 145                                                                                 DUNDEE             MI      48131
 YOUNGS MARKET CO OF AZ LLC                                                       14402 FRANKLIN                                                                             TUSTIN             CA      92780
 YOUNGS MARKET COMPANY                                                            PO BOX 30658                                                                               LOS ANGELES        CA      90030-0658
 Youngs Market Company LLC                   Drew A. Bauer                        14402 Franklin Avenue                                                                      Tustin             CA      92780
 Youngs Market Company, LLC                  Brian D. ONeill                      14402 Franklin Avenue                                                                      Tustin             CA      92780
 YOUNKER, SHELISE A.                                                              ADDRESS REDACTED

 YOUNKIN-STEC, CHARLEEN DANIELLE                                                  ADDRESS REDACTED
 YOUSOS, ROMLAH                                                                   ADDRESS REDACTED
 YOUSSEF, DIANA THARWAT                                                           ADDRESS REDACTED
 YOUTH DYNAMICS                  PAUL EVANS, PRESIDENT                            P.O. BOX 486                                                                               BURLINGTON         WA      98227
 YRC INC                                                                          PO BOX 730375                                                                              DALLAS             TX      75373-0375
 YRC INC                                                                          PO BOX 93151                                                                               CHICAGO            IL      60673-3151
 YSEBAERT, MARY ELIZABETH                                                         ADDRESS REDACTED
 YSLAS, PATRICIA                                                                  ADDRESS REDACTED
 YU, KWAN                                                                         ADDRESS REDACTED
 YU, MYONG                                                                        ADDRESS REDACTED
 YU, RAYMOND                                                                      ADDRESS REDACTED
 YUASA, PAUL A.                                                                   ADDRESS REDACTED
 YUE, SONG Q.                                                                     ADDRESS REDACTED
 YUEN, VICTOR                                                                     ADDRESS REDACTED
 YUKON DISPOSAL SERVICE                                                           P.O. BOX 5460                                                                              BUENA PARK         CA      90622-5460
 YULY, SHANE CORY                                                                 ADDRESS REDACTED
 YUMART, ROBIN A                                                                  ADDRESS REDACTED
 YV-TECH                                                                          1120 SOUTH 18TH STREET                                                                     YAKIMA             WA      98901
 YZAGUIRRE, RICHARD                                                               ADDRESS REDACTED
 Z D WINES                                                                        8383 SILVERADO TRAIL                                                                       NAPA               CA      94558
 ZABATTA, JOHN                                                                    ADDRESS REDACTED
 ZABELKA, THOMAS                                                                  ADDRESS REDACTED
 ZABRESKY, PATRICK B                                                              ADDRESS REDACTED
 ZACK , EMILY                                                                     5967 CHARING ST                                                                            SAN DIEGO          CA      92117-4122
 ZAFARANI, MEHDI                                                                  ADDRESS REDACTED
 ZAGUIRRE, MARILYN MACALINO                                                       ADDRESS REDACTED
 ZAHER, ELHAM                                                                     ADDRESS REDACTED
 ZAHIR, NABEELA                                                                   ADDRESS REDACTED
 ZAKEL, DONNA JEAN                                                                ADDRESS REDACTED
 ZAKHOLY, KITTA DEE                                                               ADDRESS REDACTED
 ZAKIT, TINA MARIE                                                                ADDRESS REDACTED
 ZAKY SALEEB, MARLENE M.                                                          ADDRESS REDACTED
 ZALDIVAR SR., ANTHONY                                                            ADDRESS REDACTED
 ZALECKI, JON RICHARD                                                             ADDRESS REDACTED
 ZALEWSKI, ALEXANDRA NICOLE                                                       ADDRESS REDACTED
 ZALEWSKI, ALICIA ROSE                                                            ADDRESS REDACTED
 ZALUSKEY, KATHERINE LEE                                                          ADDRESS REDACTED

 ZAMARRIPA, ESMERALDA GUADALUPE                                                   ADDRESS REDACTED
 ZAMBRANO, GUSTABO G                                                              ADDRESS REDACTED
 ZAMBRANO, JACOB JOHN                                                             ADDRESS REDACTED
 ZAMBRANO, MANUEL                                                                 ADDRESS REDACTED
 ZAMBRANO, SERGIO                                                                 ADDRESS REDACTED
 ZAMITES, NICHOLAS                                                                ADDRESS REDACTED
 ZAMORA, ALEXEY                                                                   ADDRESS REDACTED
 ZAMORA, JAVIER ESPINAZA                                                          ADDRESS REDACTED
 ZAMORA, REYNA                                                                    ADDRESS REDACTED
 ZAMORA, VANESSA                                                                  ADDRESS REDACTED
 ZANDER, MICHAEL                                                                  ADDRESS REDACTED
 ZANETTA, HEATHER RAYANN                                                          ADDRESS REDACTED
 ZANEVA, ANTOANETA                                                                ADDRESS REDACTED
 ZANI, MEDORA ELENA                                                               ADDRESS REDACTED
 ZANOL, LUKE ANDREW                                                               ADDRESS REDACTED
 ZANOTTI, ERIC DAVID                                                              ADDRESS REDACTED
 ZANOTTI, NICHOLAS JOHN                                                           ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                 Page 340 of 342
                                                                             Case 15-11874-KG                            Doc 3995ExhibitFiled
                                                                                                                                         D    11/26/18                 Page 356 of 357
                                                                                                                                    Creditor Matrix
                                                                                                                               Served via First Class Mail


                Company                                           Contact                                    Address 1                                 Address 2             Address 3               City   State       Zip      Country
 ZANTURYAN, GOAR                                                                        ADDRESS REDACTED
 ZAPANTA, LAPURISIMA V                                                                  ADDRESS REDACTED
 ZAPATA, DIANA ELIZABETH                                                                ADDRESS REDACTED
 ZAPP, JEREMY EMMANUEL                                                                  ADDRESS REDACTED
 ZAPPELLINI, MAXIMILIAN PETER                                                           ADDRESS REDACTED
 ZARAGOSA, GUADALUPE                                                                    ADDRESS REDACTED
 ZARAGOZA, ALLEN MICHAEL                                                                ADDRESS REDACTED
 ZARAGOZA, GABRIELLE ELIZABETH                                                          ADDRESS REDACTED
 ZARAGOZA, MARTIN                                                                       ADDRESS REDACTED
 ZARAGOZA, NATASHA JANAE                                                                ADDRESS REDACTED
 ZARATE, BETTE A                                                                        ADDRESS REDACTED
 ZARATE, STEVE ANTHONY                                                                  ADDRESS REDACTED
 ZARATE, URBANO                                                                         ADDRESS REDACTED
 ZAREMBA, JULIANA MILDRED                                                               ADDRESS REDACTED
 ZAVALA, ALEXIS BRITTNI                                                                 ADDRESS REDACTED
 ZAVALA, DORA I                                                                         ADDRESS REDACTED
 ZAVALA, HECTOR                                                                         ADDRESS REDACTED
 ZAVALA, LUIS ANTONIO                                                                   ADDRESS REDACTED
 ZAVALA, MARIA                                                                          ADDRESS REDACTED
 ZAVATSKY, DANIEL J                                                                     ADDRESS REDACTED
 ZAW FOOD & BEVERAGE WA LLC                                                             434 YALE AVE. N.                                                                                 SEATTLE            WA      98109
 ZAW FOOD & BEVERAGE WA LLC                  ATTN GREG SCOTT                            434 YALE AVE N.                                                                                  SEATTLE            WA      98109
 ZAW FOOD & BEVERAGE WA LLC                  Greg Meyer, Managing Director              434 YALE AVE. N.                                                                                 SEATTLE            WA      98109
 ZAW Food & Beverage WA LLC                  Greg Scott                                 434 Yale Ave. N.                                                                                 Seattle            WA      98109
 Zaw Food and Beverage                                                                  434 Yale Ave North                                                                               Seattle            WA      98109
 ZAW FOOD S BEVERAGE WA LLC                                                             434A YALE AVE NORTH                                                                              SEATTLE            WA      98109
 ZAYAK, EDNA                                                                            ADDRESS REDACTED
 ZD Wines LLC                                                                           8383 Silverado Trail                                                                             Napa               CA      94558
 ZDAWCZYK, PATRICK                                                                      ADDRESS REDACTED
 ZDUNCYK, BRIAN                                                                         ADDRESS REDACTED
 ZEE, IRENE                                                                             ADDRESS REDACTED
 ZEEB, ALEXANDRA MAY                                                                    ADDRESS REDACTED
 ZEH, CHRISTOPHER                                                                       ADDRESS REDACTED
 ZEHM, CHRISTINA M                                                                      ADDRESS REDACTED
 ZEHRUNG, JOSEPH VAN                                                                    ADDRESS REDACTED
 ZEHRUNG, TINA M.                                                                       ADDRESS REDACTED
 ZEILER, CINDY                                                                          ADDRESS REDACTED
 ZEITZ, DANIELLE ALICE                                                                  ADDRESS REDACTED
 ZELAYA, SAUL                                                                           ADDRESS REDACTED
 ZELLER, LETTITIA BREANNA                                                               ADDRESS REDACTED
 ZELLER, WENDIE RENE                                                                    ADDRESS REDACTED
 ZELUFF, SEAN MICHAEL                                                                   ADDRESS REDACTED
 ZEMMER, TYLOR                                                                          ADDRESS REDACTED
 ZENDEJAS, VICENTE MANUEL                                                               ADDRESS REDACTED
 ZENG, YEER                                                                             ADDRESS REDACTED
 ZENNERS QUALITY MEAT PROD INC                                                          PO BOX 10084                                                                                     PORTLAND           OR      97296-0084
 ZENNERS QUALITY MEAT PRODUCTS                                                          PO BOX 10084                                                                                     PORTLAND           OR      97296-0084
 ZEPEDA JR., JULIO ANGEL                                                                ADDRESS REDACTED
 ZEPEDA, ARTURO                                                                         ADDRESS REDACTED
 ZEPEDA, FRANCISCO                                                                      ADDRESS REDACTED
 ZEPEDA, MICHELLE R.                                                                    ADDRESS REDACTED
 ZEQIRI, TEUTA                                                                          ADDRESS REDACTED
 ZERO ZONE INC                                                                          BOX 78067                                                                                        MILWAUKEE          WI      53278-0067
 ZERWEKH, JOHN M                                                                        ADDRESS REDACTED
 ZHANG, GUO                                                                             ADDRESS REDACTED
 ZHANG, NICHOLAS BOYANG                                                                 ADDRESS REDACTED
 ZHANG, YEWEI                                                                           ADDRESS REDACTED
 ZHAO-LINDWALL, XIAO-PING                                                               ADDRESS REDACTED
 ZHEBO, OLSI                                                                            ADDRESS REDACTED
 ZHONG, MATTHEW                                                                         ADDRESS REDACTED
 ZHOVNER, TETYANA                                                                       ADDRESS REDACTED
 ZHUANG, WEI MA                                                                         ADDRESS REDACTED
 ZIAN Limited Partnership                    Bob Durgan                                 c/o Andersen Construction Co.              6712 N. Cuter Circle                                  Portland           OR      97217
 ZIAN LIMITED PARTNERSHIP                    C/O ANDEREN CONSTRUCTION, CO., INC.        6712 N. CUTTER CIRCLE                                                                            PORTLAND           OR      97217
 ZIAN LIMITED PARTNERSHIP                    C/O ANDERSEN CONSTRUCTION CO               6712 N CUTTER CIRCLE                                                                             PORTLAND           OR      97217
 ZIAN LIMITED PARTNERSHIP                    C/O ANDERSEN CONSTRUCTION CO., INC.        6712 N. CUTTER CIR.                                                                              PORTLAND           OR      97217
 ZIAN Limited Partnership                    David W. Hercher                                                                      111 S.W. Fifth Avenue, Suite 3400                     Portland           OR      97204
 ZIAN Limited Partnership                    David W. Hercher                           Miller Nash Graham & Dunn                  111 S.W. Fifth Avenue, Suite 3400                     Portland           OR      97204
 ZIAN Limited Partnership                    Miller Nash Graham & Dunn LLP              David W. Hercher                           111 S.W. Fifth Avenue, Suite 3400                     Portland           OR      97204
 ZIAN Limited Partnership                    Robert Durgan                              6712 N. Cutter Circle                                                                            Portland           OR      97217
 ZIAN Limited Partnership                    Robert Durgan, Anderson Construction Co.   6712 N. Cutter Circle                                                                            Portland           OR      97217
 ZIEGLER, NICHOLAS                                                                      ADDRESS REDACTED
 ZIEGLER, SONJA                                                                         ADDRESS REDACTED
 ZIELINSKI, STELLA C                                                                    ADDRESS REDACTED
 ZIELKE, KRISTINE M                                                                     ADDRESS REDACTED
 ZIERMAN PLUMBING INC                                                                   2341 MEREDITH LN                                                                                 SANTA MARIA        CA      93455
 ZILKA, MARILYN                                                                         ADDRESS REDACTED
 ZIMMEL, CHRISTINA JALENE                                                               ADDRESS REDACTED
 ZIMMER, JESSICA RAE                                                                    ADDRESS REDACTED




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                         Page 341 of 342
                                                                             Case 15-11874-KG                      Doc 3995ExhibitFiled
                                                                                                                                   D    11/26/18             Page 357 of 357
                                                                                                                              Creditor Matrix
                                                                                                                         Served via First Class Mail


                 Company                                          Contact                              Address 1                                 Address 2         Address 3                City   State       Zip   Country
 ZIMMERLY, DOUGLAS RYAN                                                            ADDRESS REDACTED
 ZIMMERMAN, DEBORAH L                                                              ADDRESS REDACTED
 ZIMMERMAN, JAMIE LYNN                                                             ADDRESS REDACTED
 ZINK, MARK E.                                                                     ADDRESS REDACTED
 ZINKAND, CINDI                                                                    ADDRESS REDACTED
 ZINSER, MARK ALLEN                                                                ADDRESS REDACTED
 ZION LUTHERAN SCHOOL                                                              3923 103RD AVENUE SE                                                                        LAKE STEVENS        WA      98258
 ZIP TUBE SYSTEMS                                                                  2323 BRAINBRIDGE STREET                   SUITE 114                                         KENNER              LA      70062
 ZIRNHELD, STEPHANIE ELAINE                                                        ADDRESS REDACTED
 ZITO, TONIA                                                                       ADDRESS REDACTED
 ZLOGAR, IRELINE WALTER                                                            ADDRESS REDACTED
 ZLOTEK, CHRISTINE                                                                 ADDRESS REDACTED
 ZOLCZYNSKI, JESSAMYN                                                              ADDRESS REDACTED
 Zolfo Cooper, LLC                           David MacGreevey, Managing Director   1114 Avenue of the Americas               41st Floor                                        New York            NY      10036
 ZOLIAN, REBEKA                                                                    ADDRESS REDACTED
 ZOLLER, TIFFANEY MAY                                                              ADDRESS REDACTED
 ZOLLINGER, LISA FRANCINE                                                          ADDRESS REDACTED
 ZOLTY, CARL MARTIN                                                                ADDRESS REDACTED
 ZONA-MOYA, GABRIEL LOUIS                                                          ADDRESS REDACTED
 ZONING SPECIALISTS LLC                                                            2410 CAMINO RAMON STE 267                                                                   SAN RAMON           CA      94583
 ZORICH, ORION EDWARD                                                              ADDRESS REDACTED
 ZORIN, ANDREY                                                                     ADDRESS REDACTED
 ZOTIGH, SYREETA                                                                   ADDRESS REDACTED
 ZREIK, TANIA                                                                      ADDRESS REDACTED
 ZSIROS, ANITA                                                                     ADDRESS REDACTED
 ZUANICH, KIMBERLY M.                                                              ADDRESS REDACTED
 ZUCCARO, CAMERON                                                                  ADDRESS REDACTED
 ZUCCO, BRYAN ANTHONY                                                              ADDRESS REDACTED
 ZUIDERVELD, MARK                                                                  ADDRESS REDACTED
 ZUNIGA, VICTORIA LORRAINE                                                         ADDRESS REDACTED
 ZURZOLO, ESQ., DEBBY                                                              1900 AVENUE OF THE STARS                  STE. 2100                                         LOS ANGELES         CA      90067
 ZUVER, VICTORIA EDWINA                                                            ADDRESS REDACTED
 ZYLSTRA, PETER BLAKE                                                              ADDRESS REDACTED
 ZYVOLOSKI, SHAWN                                                                  ADDRESS REDACTED
 ZZAPHORIA SPIRITS                                                                 PO BOX 13254                                                                                DES MOINES          WA      98198




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered                                                                                   Page 342 of 342
